Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 1 of 149




                       EXHIBIT “B”
                                                 Athos1-2
                     Case 1:21-cv-21698-JEM Document   Youtube Enforcement
                                                            Entered   on FLSD Docket 05/03/2021 Page 2 of 149
Summary of Total Infringing Videos Removed
2014                                              1152

2015                                              1301

2016                                              Jan: 76

                                             Total 76



Summary of Repeat Offenders
Total repeat offenders infringing more than 3 times: 18
Terminated offenders infringing more than 3 times: 17
Total repeat infringing 3 times: 90
Terminated offenders infringing 3 times: 89
Total Terminated offenders: 106
Repeat Offenders for January 2016: 1             (highlighted below)




                                                                                           January 7, 2016 - February 4, 2016 Enforcement Results
Title                                             YouTube Username                         User ID          Infringing URL                                            Views        Dated Submitted   Date Removed    Notes
La Ley Del Monte                                  Evy Cedeno                               UCc8bnrqrovobGUczPgLnFaw
                                                                                                            https://www.youtube.com/watch?v=U3FUME5Q6sk&spfreload=1       7,715    1/12/16                   1/12/16                                                7
La Ley Del Monte                                  MrChicky666                              MrChicky666      https://www.youtube.com/watch?v=uq_ZarbKPEI                 1407475    1/26/16                   1/27/16                                                7
La Ley Del Monte                                  6317930009                               6317930009       https://www.youtube.com/watch?v=BtEPcpFlgVM                 1607588    1/26/16                   1/27/16                                                7
La Ley Del Monte                                  MrsLUZ SERENA                            UCdrh4Qf4GsCOg6rswELopqA
                                                                                                            https://www.youtube.com/watch?v=qJyQP5J_9fQ                  71,379    1/26/16                   1/27/16                                                7
La Ley Del Monte                                  chiquilinmcr                             chiquilinmcr     https://www.youtube.com/watch?v=sV77aSJ8-tU                  32,674    1/26/16                   1/27/16                                                7
La Ley Del Monte                                  manu fuen                                manu36full       https://www.youtube.com/watch?v=ivMrevFIrOo                 382,964    1/26/16                   1/27/16                                                7
La Ley Del Monte                                  Arturo Sustaita                          UCExQLPS2wyX65hG1cSzbx-A
                                                                                                            https://www.youtube.com/watch?v=OIiHr7uBB_A                    1316    1/26/16                   1/27/16                                                7
Lucio Vazquez                                     jkr1mc                                   jkr1mc           https://www.youtube.com/watch?v=aEq6qVEP-6c                    5697    1/12/16                   1/12/16                                                6
Lucio Vazquez                                     José G. Mendoza                          PrincePini       https://www.youtube.com/watch?v=1NOLEGboa9A                   53872    1/12/16                   1/12/16                                                6
Lucio Vazquez                                     mexinchile                               UCrYQ5qRupL-lQQFlnvbSVcA
                                                                                                            https://www.youtube.com/watch?v=f2nyiKthvwY                    1791    1/12/16                   1/12/16                                                6
Lucio Vazquez                                     Roger Gemini                             UCuJSTjSqfDeUNEaHy1fYItg
                                                                                                            https://www.youtube.com/watch?v=fDyvsBxefPc                 509,297    1/12/16                   1/12/16                                                6
Lucio Vazquez                                     MC Negrte                                negrte1          https://www.youtube.com/watch?v=16Zvm48fvaY                    8001    1/12/16                   1/12/16                                                6
Lucio Vazquez                                     Eduardo Vargas                           balooooh         https://www.youtube.com/watch?v=kyPtA2Njb2Q                  31,708    1/12/16                   1/12/16                                                6
La Corneta de Mi General                          claudia rodriguez                        UCAB7lxhhiT769rcOwCpZaTQ
                                                                                                            https://www.youtube.com/watch?v=0lPD7fZXDq0                     112    1/12/16                   1/12/16                                                4
La Corneta de Mi General                          ANTONIO CORNEJO                          UC6YRhJG4SPM6_l1Ak3bQZkQ
                                                                                                            https://www.youtube.com/watch?v=u2qABJ4V5cY                 205,658    1/12/16                   1/12/16                                                4
La Corneta de Mi General                          Precipicio                               Precipici0       https://www.youtube.com/watch?v=IIjY7T1ByNI                  73,416    1/12/16                   1/12/16                                                4
La Corneta de Mi General                          Carlos del angel ortiz                   pichus324        https://www.youtube.com/watch?v=ObntOF62uiU                  31,875    1/12/16                   1/12/16                                                4
La Dinastía De La Muerte                          myky ruiz                                elmyky69         https://www.youtube.com/watch?v=Ab7ggwDwhtw                  73,315    1/12/16                   1/12/16                                                4
La Dinastía De La Muerte                          jose manuel pequeño t                    tampico222       https://www.youtube.com/watch?v=Rww6H19-W_Y                  34,061    1/12/16                   1/12/16                                                4
La Dinastía De La Muerte                          Jess A-C                                 JiroAguiContr    https://www.youtube.com/watch?v=WS0AiUtNJ3Y                  32,602    1/12/16                   1/12/16                                                4
La Dinastía De La Muerte                          Pepe saldaña                             josepablo66solis https://www.youtube.com/watch?v=VYf9ZIJua68                 214,180    1/26/16                   1/27/16                                                4
Se Sufre, Pero se Goza (Máscara Vs Bikini)        CRUSHER30                                CRUSHER30        https://www.youtube.com/watch?v=xfA8zCen4nI                   73179    1/12/16                   1/12/16                                                3
Se Sufre, Pero se Goza (Máscara Vs Bikini)        CRUSHER30                                CRUSHER30        https://www.youtube.com/watch?v=Km7S8fQaNWY                  195457    1/12/16                   1/12/16                                                3
Se Sufre, Pero se Goza (Máscara Vs Bikini)        santamoris                               lasmombas        https://www.youtube.com/watch?v=U9i5iDtVnVU                   11963    1/12/16                   1/12/16                                                3
Como Mexico No Hay Dos                            alfredon100                              alfredon100      https://www.youtube.com/watch?v=SQP8DWaJq_U                  80,779    1/12/16                   1/12/16                                                2
Como Mexico No Hay Dos                            Nathan Morris                                             https://www.youtube.com/watch?v=J6hJp9I3f2s                                                              This video has been removed by the user.
                                                                                                                                                                                86                                                                                  2
El Hijo Del Pueblo                                Kanla Lokale                             BarbarianTribe   https://www.youtube.com/watch?v=PNOY-fU8d74                       1718 1/26/16                   1/27/16                                                2
El Hijo Del Pueblo                                Charqiue Redd                            djmoney1111      https://www.youtube.com/watch?v=36BEYFNa94M                                                                This video has been removed as a
                                                                                                                                                                                                                       violation of YouTube's policy against
                                                                                                                                                                                                                       spam, scams, and commercially
                                                                                                                                                                                12                                     deceptive content.                           2
El Medio Pelo                                     Alejandro Gutierrez Gandara              UClbkzml1IBLl4SJLg8759LQ
                                                                                                             https://www.youtube.com/watch?v=nc1ulnQxBbU                        14 1/26/16                   1/27/16                                                2
El Medio Pelo                                     Alejandro Gutierrez Gandara              UClbkzml1IBLl4SJLg8759LQ
                                                                                                             https://www.youtube.com/watch?v=aJJkIBv9P_A                         7 1/26/16                   1/27/16                                                2
Escuela De Rateros                                cine clasico mexicano                                      https://www.youtube.com/watch?v=AF5BDCOVAFI                                                               This video is no longer available because
                                                                                                                                                                                                                       the YouTube account associated with
                                                                                                                                                                                                                       this video has been terminated.
                                                                                                                                                                           1090                                                                                     2
Escuela De Rateros                                Jilson Franco                            UCI-6o7UwpfnWsHtg4HJJ7Hw
                                                                                                           https://www.youtube.com/watch?v=H5SPO5AInLw                     1120 1/26/16                      1/27/16                                                2
La fuga del chacal                                Kazmarazin                               Kazmarazin      https://www.youtube.com/watch?v=UPNym0VJuL4                    12346 1/12/16                      1/12/16                                                2
La fuga del chacal                                                                         Kazmarazin      https://www.youtube.com/watch?v=UPNym0VJuL4                                                                 This video is no longer available due to a
                                                                                                                                                                                                                       copyright claim by Athos Overseas Ltd.
                                                  Kazmarazin                                                                                                              12,425                                                                                    2
La verdadera historia de Barman y Droguin         wally7928                                wally7928        https://www.youtube.com/watch?v=Uwh-mxGMaaE                   10780 1/26/16                      1/27/16                                                2
La verdadera historia de Barman y Droguin         45AkiraII                                45AkiraII        https://www.youtube.com/watch?v=NdZoiIFnB0k                    1057 1/26/16                      1/27/16                                                2
Picardia Mexicana 1                                                                                         https://www.youtube.com/watch?v=sa8STyHSQ4U                                                                This video has been removed by the user.
                                                  Nathan Morris                                                                                                           1588                                                                                      2
Picardia Mexicana 1                               Jesus Venegas                                             https://www.youtube.com/watch?v=qN-tWZDmmU0                   2569     1/12/16                   1/12/16                                                2
Por Tu Maldito Amor                               jorge12465                               jorge12465       https://www.youtube.com/watch?v=b-wCmptDU90                 205,226    1/12/16                   1/12/16                                                2
Por Tu Maldito Amor                               Evÿ Cedeño                               UCc8bnrqrovobGUczPgLnFaw
                                                                                                            https://www.youtube.com/watch?v=bf7B2YFC_uo                     592    1/26/16                   1/27/16                                                2
Un Macho En El Hotel                              alx vla                                  eratdementia     https://www.youtube.com/watch?v=TneuqQ0JmxY                 252893     1/12/16                   1/12/16                                                2
Un Macho En El Hotel                              Robin Beach                              kfmmm67          https://www.youtube.com/watch?v=eljV4jk6dPk                     142    1/26/16                   1/27/16                                                2
Un Macho en el Salon de Belleza                   Robert Richter                           rsz173           https://www.youtube.com/watch?v=sOVK_Jc43cs                     407    1/12/16                   1/12/16                                                2
Un Macho en el Salon de Belleza                                                                             https://www.youtube.com/watch?v=b3bFOFUPgKI                   3031     1/12/16                   1/12/16                                                2
Un sabado mas                                     Huber Sandoval                           HuberSandovalhsmxhttps://www.youtube.com/watch?v=o1Xs3kOSDo8                 226,630    1/12/16                   1/12/16                                                2
Un sabado mas                                     luis salas                                                https://www.youtube.com/watch?v=8YfExWHrLdo                   1396     1/12/16                   1/12/16                                                2
30 segundos para morir                            Cristina Feliciano Lucas                 UCKMAXnaurR2jbISM_8t1mbQ
                                                                                                            https://www.youtube.com/watch?v=udH-3qHZFck                   4617     1/12/16                   1/12/16                                                1
Amigo                                             Canal de ignacio6885                     ignacio6885      https://www.youtube.com/watch?v=5j0OmWIb7Kc                  17,211    1/12/16                   1/12/16                                                1
AR-15 Comando implacable II                                                                UCd9aiE6rDO-k8ZK3uO9Dbkw
                                                                                                            https://www.youtube.com/watch?v=IrxlvjL_znA                                                                This video is no longer available because
                                                                                                                                                                                                                       the YouTube account associated with
                                                                                                                                                                                                                       this video has been terminated.
                                                  Lee Wildung                                                                                                                  419                                                                                  1
Bajo el cielo de México                           gatodebarrio58vive                       gatodebarrio58vive https://www.youtube.com/watch?v=tUwjGQZndew                     3148 1/12/16                   1/12/16                                                1
Carrona                                           ericalibbydibby                          ericalibbydibby    https://www.youtube.com/watch?v=zYlb8y6ajI0                                                              This video is no longer available because
                                                                                                                                                                                                                       the YouTube account associated with
                                                                                                                                                                                                                       this video has been terminated.
                                                                                                                                                                         36,626                                                                                     1
Dos Fantasmas Sinverguenzas                       CARLOS ALBERTO BUSTOS MAY                UCEjSEMusA0GOLoIIsIxd4Fg
                                                                                                              https://www.youtube.com/watch?v=KMp30SkwyCw                 1,043    1/12/16                   1/12/16                                                1
Dos Judiciales En Aprietos                        PiegrandeVideosVHS                       PiegrandeVideosVHShttps://www.youtube.com/watch?v=qvVRXoGTp5M                 98,797    1/12/16                   1/12/16                                                1
El Albanil                                        Evÿ Cedeño                               UCc8bnrqrovobGUczPgLnFaw
                                                                                                              https://www.youtube.com/watch?v=U5Bu531zbfE                   251    1/26/16                   1/27/16                                                1
El Coyote Y La Bronca                             Del Río                                  UC96QVADfhEZj1Ur9B0BukHg
                                                                                                              https://www.youtube.com/watch?v=16rJT6g8Zt0                12270     1/26/16                   1/27/16                                                1
El Diablo, EL Santo, Y El Tonto                   Del Río                                  UC96QVADfhEZj1Ur9B0BukHg
                                                                                                              https://www.youtube.com/watch?v=BE5ELNO2aYI                30032     1/26/16                   1/27/16                                                1
El Tahur                                          Evÿ Cedeño                               UCc8bnrqrovobGUczPgLnFaw
                                                                                                              https://www.youtube.com/watch?v=4GhAK_8VMh0                 6224     1/26/16                   1/27/16                                                1
En Esta Primavera                                 galdor1004                               galdor1004         https://www.youtube.com/watch?v=fF3IvL9q74U               425,467    1/12/16                   1/12/16                                                1
Juan Charrasqueado y Gabino Barrera               Del Río                                  UC96QVADfhEZj1Ur9B0BukHg
                                                                                                              https://www.youtube.com/watch?v=TJ7emdjQMpc               122,180    1/12/16                   1/12/16                                                1
La Banda Del Carro Rojo                           A. Bonilla                               albonilla41        https://www.youtube.com/watch?v=CRy99hdhtfk                72762     1/12/16                   1/12/16                                                1
La Endemoniada                                    hugo reynoso                             hugoreynoso777 https://www.youtube.com/watch?v=6UDDsnpyR8c                        17    1/26/16                   1/27/16                                                1
La Gaviota                                        ~~ ~Subscribe~~~                         Acezfalcon360      https://www.youtube.com/watch?v=GjRJu0bVs54                 3,999    1/26/16                   1/27/16                                                1
La hora 24 (Premonición)                          Mathew Amon                                                 https://www.youtube.com/watch?v=E4CrWySgBS4                   368    1/12/16                   1/12/16                                                1
La hora del jaguar                                Bob Baxter                               UCwg7HFpPyGSmU8NGsNSu2UA
                                                                                                              https://www.youtube.com/watch?v=kpLvy1NCbJ8                 1,304    1/26/16                   1/27/16                                                1
La Jaula De Oro                                   Jose gonzalez ferreyra                   UCX4TJd9E7T6hDcgEuhKoQJQ
                                                                                                              https://www.youtube.com/watch?v=frYE5OByySc                   398    1/26/16                   1/27/16                                                1
La ley de las calles                              IgaNinja8021                             IgaNinja8021       https://www.youtube.com/watch?v=8gDX148PSAU                 4841     1/12/16                   1/12/16                                                1
La Muerte De Un Pistolero                         Mrtrashopolis                            Mrtrashopolis      https://www.youtube.com/watch?v=sCXjsz_a56A                   742    1/26/16                   1/27/16                                                1
La Tumba Del Mojado                               Bernabe Melendrez ==="EL GATILLERO"===   BernabeMelendrez https://www.youtube.com/watch?v=94fyIVWKpA0                 189,528    1/26/16                   1/27/16                                                1
Lo negro del negro                                mexpelis                                 mexpelis           https://www.youtube.com/watch?v=e3SXbtlRKG0                20,470    1/26/16                   1/27/16                                                1
Maldita Miseria                                   HerdElio Morales                         UCs2txOp7Ch6Ewhpp2EmDKvQ
                                                                                                              https://www.youtube.com/watch?v=9vR01kFd7Mw                   663    1/26/16                   1/27/16                                                1
Mi Querido Viejo                                  Andres Zambrano                          Zandresw           https://www.youtube.com/watch?v=xmnd5Y5Guyk                93660     1/12/16                   1/12/16                                                1
Operación 67                                      Patricia Arreola                         UClWvvW1w-UxlCZfClPEvyTw
                                                                                                              https://www.youtube.com/watch?v=kMCp32waraU                    26    1/26/16                   1/27/16                                                1
Oye Salomé                                        Gabriel Astengo                          GabrielAstengoA https://www.youtube.com/watch?v=zlgoPWqRjmI                   13008     1/12/16                   1/12/16                                                1
Peleador A Puño Limpio (Fist Fighter)             Marie Dickey                             UCKoJ2D-wa40mE6T4Ce3w4Zg
                                                                                                              https://www.youtube.com/watch?v=J-uwN9VAruQ                   978    1/12/16                   1/12/16                                                1
Picardia Mexicana 2                               Rodrigo Ramses Ramirez                   RodriigoyFatiima02 https://www.youtube.com/watch?v=WczCslYLpDk                 1498     1/26/16                   1/27/16                                                1
Picardia Mexicana 3                               cyber web                                                   https://www.youtube.com/watch?v=7JsxPTUBiwA                   112    1/12/16                   1/12/16                                                1
Porros Prepa Sangrienta                           El Lagarto Mexicano                                         https://www.youtube.com/watch?v=M57KTad9-ug                   338    1/12/16                   1/12/16                                                1
Title                      YouTube Username           User ID          Infringing URL                              Views     Dated Submitted Date Removed    Notes
Remolino         Case 1:21-cv-21698-JEM
                           Canal de DurangoPeliculas Document                1-2 Entered on FLSD Docket
                                                      DurangoPeliculas https://www.youtube.com/watch?v=SYxzeAKGQmk               05/03/2021
                                                                                                                       35107 1/12/16                 1/12/16 Page 3 of 149          1
Rosy la muneca pervesa             Jacobo Braun               jascodf           https://www.youtube.com/watch?v=rQL5V1Y3X4w      196   1/26/16   1/27/16                            1
Todo Un Hombre                     Cinecito                   UCM_24MqyDqDf7Mn4QTs93qg
                                                                                https://www.youtube.com/watch?v=ryPzqHFgrI0   33.833   1/26/16   1/27/16                            1
Un Hombre Violento                 Amos Bailey                UCFxFL4dxrGlccyf90GOGi0Q
                                                                                https://www.youtube.com/watch?v=Euo3u50Kv50    5967    1/26/16   1/27/16                            1
Un Macho En La Carcel De Mujeres   ROCAS                      rodrycastillo2002 https://www.youtube.com/watch?v=9nj7wyMHTwQ    2818    1/26/16   1/27/16                            1
Un macho en la casa de citas       claudia rodriguez          UCAB7lxhhiT769rcOwCpZaTQ
                                                                                https://www.youtube.com/watch?v=pxgjNn4elpE    4779    1/12/16   1/12/16                            1
Un Macho en Un salon De belleza    claudia rodriguez          UCAB7lxhhiT769rcOwCpZaTQ
                                                                                https://www.youtube.com/watch?v=z9unj0GMqvA    2170                        This video is private.   1
Title             YouTube Username  User ID Infringing URL             Views Dated Submitted Date Removed
        Case 1:21-cv-21698-JEM     Document       1-2 Entered on FLSD Docket     05/03/2021 Notes         Page 4 of 149
                                              Athos1-2
                  Case 1:21-cv-21698-JEM Document   Youtube Enforcement
                                                        Entered    on FLSD Docket 05/03/2021 Page 5 of 149
Summary of Total Infringing Videos Removed
2014                                            1152

2015                                            1301

2016                                            Jan: 76
                                                Feb: 56

                                          Total 132



Summary of Repeat Offenders
Total repeat offenders infringing more than 3 times: 19
Terminated offenders infringing more than 3 times: 18
Total repeat infringing 3 times: 92
Terminated offenders infringing 3 times: 90
Total Terminated offenders: 108
Repeat Offenders for February 2016: 3            (highlighted below)




                                                                             February 5, 2016 - March 4, 2016 Enforcement Results
Title                                           YouTube Username             User ID            Infringing URL                                Views        Dated Submitted   Date Removed    Notes
El Hombre sin miedo                             lilelozRuffera               lile1962           https://www.youtube.com/watch?v=Rqm7q57ChSo         4682   2/12/16                   2/16/16                                             7
El Hombre sin miedo                             lilelozRuffera               lile1962           https://www.youtube.com/watch?v=nDMLmP13zmc         2201   2/12/16                   2/16/16                                             7
El Hombre sin miedo                             lilelozRuffera               lile1962           https://www.youtube.com/watch?v=guuLPP1nCrU         4386   2/12/16                   2/16/16                                             7
El Hombre sin miedo                             lilelozRuffera               lile1962           https://www.youtube.com/watch?v=RZLRJHKETrI         2228   2/12/16                   2/16/16                                             7
El Hombre sin miedo                             lilelozRuffera               lile1962           https://www.youtube.com/watch?v=GRA_E-keV8g         4964   2/12/16                   2/16/16                                             7
El Hombre sin miedo                             lilelozRuffera               lile1962           https://www.youtube.com/watch?v=kqfLKhpK6-g         2289   2/12/16                   2/16/16                                             7
El Hombre sin miedo                             lilelozRuffera               lile1962           https://www.youtube.com/watch?v=E_7XPGFU2pQ         1957   2/12/16                   2/16/16                                             7
La Ley Del Monte                                Honzaga                      honzaga            https://www.youtube.com/watch?v=kRjCpPsHRR8      782,375   2/16/16                   2/16/16                                             5
La Ley Del Monte                                Cody Taliaferro              3grldg             https://www.youtube.com/watch?v=d5vXmjY2OzY         1120   2/16/16                   2/16/16                                             5
La Ley Del Monte                                Luis Fernando Miranda Vega   faulerkan          https://www.youtube.com/watch?v=RLDG3jRgmeI    2,514,207   2/16/16                   2/16/16                                             5
La Ley Del Monte                                Ivan Epicenter               ivanepicenter      https://www.youtube.com/watch?v=FeQ7MvYwT4c       11,480   3/1/16                     3/2/16                                             5
La Ley Del Monte                                divina esperanza Angeles     divina6397         https://www.youtube.com/watch?v=4jJ9EZUf7pU       11,758   3/1/16                     3/2/16                                             5
Rosy la muneca pervesa                          ALBERTO OCHOA                BETITO793          https://www.youtube.com/watch?v=6Qs7MLFc1ZI         2009   2/12/16                   2/16/16                                             4
Rosy la muneca pervesa                          ALBERTO OCHOA                BETITO793          https://www.youtube.com/watch?v=1E49KPphiOQ         1957   2/12/16                   2/16/16                                             4
Rosy la muneca pervesa                          ALBERTO OCHOA                BETITO793          https://www.youtube.com/watch?v=XCyZ-7RxIp8         1914   2/12/16                   2/16/16                                             4
Rosy la muneca pervesa                          ALBERTO OCHOA                BETITO793          https://www.youtube.com/watch?v=T82empEg5qE         3114   2/12/16                   2/16/16                                             4
El Agarra todo                                  abuelitaTamalito             abuelitaTamalito   https://www.youtube.com/watch?v=f02RPSV2R8c        58054   2/16/16                   2/16/16                                             3
El Agarra todo                                  abuelitaTamalito             abuelitaTamalito   https://www.youtube.com/watch?v=CIN6TrQvXcU         3775   2/16/16                   2/16/16                                             3
El Agarra todo                                  abuelitaTamalito             abuelitaTamalito   https://www.youtube.com/watch?v=W1534S7W8ns       210175   2/16/16                   2/16/16                                             3
La Corneta De Mi General                                                     rsz173             https://www.youtube.com/watch?v=NbQXTBQGJWA                                                  This video is no longer available because
                                                                                                                                                                                             the YouTube account associated with
                                                                                                                                                                                             this video has been terminated.
                                                Robert Richter                                                                                    21914                                                                                  3
La Corneta De Mi General                        Luis Guevara                 UCh9oU3DYTcu_PSuCAkooM-A
                                                                                               https://www.youtube.com/watch?v=Ehe3iNy5SR8           773   3/1/16                      3/2/16                                            3
La Corneta De Mi General                        Luis Guevara                 UCh9oU3DYTcu_PSuCAkooM-A
                                                                                               https://www.youtube.com/watch?v=Ehe3iNy5SR8        12,656   3/1/16                      3/2/16                                            3
Asalto en Tijuana                               Moshe Arzooan                moshearzooan      https://www.youtube.com/watch?v=QFZUJaCbhTo         1,263   2/16/16                    2/16/16                                            2
Asalto en Tijuana                               max lara                     UCzyP697pm0sWmdpQAEXvGUQ
                                                                                               https://www.youtube.com/watch?v=Gkkvvp8TlEU         2,735   2/16/16                    2/16/16                                            2
Dios Los Cria                                   Kike Zhackoni                Zhackoni          https://www.youtube.com/watch?v=rAclhUpmr3k        26,883   2/16/16                    2/16/16                                            2
Dios Los Cria                                   Jorge Couoh                  jorge619jorge     https://www.youtube.com/watch?v=j109wxLaTGQ        41,526   2/16/16                    2/16/16                                            2
La Dinastía De La Muerte                        Moveño de Corazon            villasegura       https://www.youtube.com/watch?v=oYBoewT-ESA       277,709   2/16/16                    2/16/16                                            2
La Dinastía De La Muerte                        Moveño de Corazon            villasegura       https://www.youtube.com/watch?v=s39fs6nZd3U       259,727   3/1/16                      3/2/16                                            2
La Maquina de Matar                             Алекс Сельцов                TerlogDabh        https://www.youtube.com/watch?v=SLxwoOJkGq4        18477    2/12/16                    2/16/16                                            2
La Maquina de Matar                             John Brown                   PENYAMINGARBA https://www.youtube.com/watch?v=Oi7cMkAwkfg               298   2/12/16                    2/16/16                                            2
La Noche del Asesino                            Sleaze-O-Rama                Surfink1963       https://www.youtube.com/watch?v=1Kh1kCB5TIs           885   2/16/16                    2/16/16                                            2
La Noche del Asesino                            turismoguadamur              turismoguadamur https://www.youtube.com/watch?v=p_Eyr2QdIUE             630   2/16/16                    2/16/16                                            2
AR-15 Comando implacable II                     Vaden Lussier                UCNYJ0EjXytgEuLIx3B0StKQ
                                                                                               https://www.youtube.com/watch?v=AxatazQE_hU             0   2/16/16                    2/16/16                                            1
Como México No Hay Dos                          bicho 10                     UCfuy04tBPYDe_U6Fl_obETw
                                                                                               https://www.youtube.com/watch?v=hN3nOAeMSD0           806   2/16/16                    2/16/16                                            1
De todas... ¡todas! (Emanuelo 2)                Picardia Mexicana            UC5vWekfkiYKctR3Y1l5jRmw
                                                                                               https://www.youtube.com/watch?v=7wLLUb6Oycg            30   3/1/16                      3/2/16                                            1
Disparen a Matar                                Tuppence I                   UCzQ_yuwPgWrEtaqRhfLE0iQ
                                                                                               https://www.youtube.com/watch?v=RmQQJ9J_1SY            86   2/16/16                    2/16/16                                            1
Dos Camioneros Con Suerte                       wc media                     UC_pOgLrSydYZtomGg-vPiCQ
                                                                                               https://www.youtube.com/watch?v=xVQucnbO23o           439   2/16/16                    2/16/16                                            1
Dos Judiciales En Aprietos                      Jose gonzalez ferreyra       UCX4TJd9E7T6hDcgEuhKoQJQ
                                                                                               https://www.youtube.com/watch?v=e2RrScTL7_4            88   2/16/16                    2/16/16                                            1
El Cinico                                       Olivia Emma                  UCKUgDq94iAARwt24nTE1JeA
                                                                                               https://www.youtube.com/watch?v=WermWEDXjDM         1217    2/16/16                    2/16/16                                            1
El Coyote Y La Bronca                           bicho 10                     UCfuy04tBPYDe_U6Fl_obETw
                                                                                               https://www.youtube.com/watch?v=Ybn74en14VI         1392    2/16/16                    2/16/16                                            1
El Día Del Compadre                             Picardia Mexicana            UC5vWekfkiYKctR3Y1l5jRmw
                                                                                               https://www.youtube.com/watch?v=XGV-B6PD2U4           389   3/1/16                      3/2/16                                            1
Feliz Año Amor Mio                              Juan Bernal                  UCdF1MdLVbebClKJ8iREMwaw
                                                                                               https://www.youtube.com/watch?v=0K4K_jpVj8I        10,595   2/16/16                    2/16/16                                            1
La Cama                                         Vaden Lussier                UCNYJ0EjXytgEuLIx3B0StKQ
                                                                                               https://www.youtube.com/watch?v=oz7TghBt1vw             1   2/16/16                    2/16/16                                            1
La Pulqueria                                    wc media                     UC_pOgLrSydYZtomGg-vPiCQ
                                                                                               https://www.youtube.com/watch?v=r6bMMSsjEj8           634   3/1/16                      3/2/16                                            1
Las Cabareteras                                 Picardia Mexicana            UC5vWekfkiYKctR3Y1l5jRmw
                                                                                               https://www.youtube.com/watch?v=aPalFcjpNgg           150   3/1/16                      3/2/16                                            1
Las Nenas del Amor                              Picardia Mexicana            UC5vWekfkiYKctR3Y1l5jRmw
                                                                                               https://www.youtube.com/watch?v=sJ45CP_dIcI            46   3/1/16                      3/2/16                                            1
Los Mandados                                    luis g freer                 LUIGUIFRE         https://www.youtube.com/watch?v=rgvOWCKpotA        19,119   2/16/16                    2/16/16                                            1
Los Plomeros Y Las Ficheras                     Precipicio                   UC4OxLIWM7Lz8XT1iNaWt1gw
                                                                                               https://www.youtube.com/watch?v=IHnelzzjI-c            15   3/1/16                      3/2/16                                            1
Primera Comunión                                Favoritas _ Cine Mexicano.   UC2m_CcEYvuiwDZC1DWl0_Lg
                                                                                               https://www.youtube.com/watch?v=gyKqm92I0no           809   3/1/16                      3/2/16                                            1
Rosa De La Frontera                             Valentin Cano                UCHJvimfEM--7gPLjiVs2BDw
                                                                                               https://www.youtube.com/watch?v=cTYdMaNG1dk         1314    2/16/16                    2/16/16                                            1
Rosas Blancas Para Mi Hermana Negra             Favoritas _ Cine Mexicano.   UC2m_CcEYvuiwDZC1DWl0_Lg
                                                                                               https://www.youtube.com/watch?v=qc7Sq2TsSFM           902   3/1/16                      3/2/16                                            1
Todo Por nada                                   mugrocito xd                 UCnfK0S91MJxM8dDGfVKobMQ
                                                                                               https://www.youtube.com/watch?v=RQLRT-HiUKk            78   3/1/16                      3/2/16                                            1
Un Hombre Violento                              Mark Wu                      Rayra9090         https://www.youtube.com/watch?v=IlJJgNYSnHg         8,683   3/1/16                      3/2/16                                            1
Un Macho en el Salon de Belleza                 Andrea Castillo              UCK-rPjMSsDKkkFmqqrh0Esg
                                                                                               https://www.youtube.com/watch?v=5UOKQvl3dpw           203   2/16/16                    2/16/16                                            1
Un macho en la carcel De Mujeres                Andrea Castillo              UCK-rPjMSsDKkkFmqqrh0Esg
                                                                                               https://www.youtube.com/watch?v=fxLutAy--68           270   2/16/16                    2/16/16                                            1
Ya Somos Hombres                                Jorge Macias rosas           jmckalef          https://www.youtube.com/watch?v=kb01z4Auhh0            43   2/16/16                    2/16/16                                            1
Title             YouTube Username  User ID Infringing URL             Views Dated Submitted Date Removed Notes
        Case 1:21-cv-21698-JEM     Document       1-2 Entered on FLSD Docket    05/03/2021 Page                 6 of 149
Title             YouTube Username  User ID Infringing URL             Views Dated Submitted Date Removed Notes
        Case 1:21-cv-21698-JEM     Document       1-2 Entered on FLSD Docket    05/03/2021 Page                 7 of 149
                                               Athos1-2
                   Case 1:21-cv-21698-JEM Document   Youtube Enforcement
                                                         Entered    on FLSD Docket 05/03/2021 Page 8 of 149
Summary of Total Infringing Videos Removed
2014                                            1152

2015                                            1301

2016                                             Jan: 76
                                                 Feb: 56
                                                 Mar: 30
                                           Total 162



Summary of Repeat Offenders
Total repeat offenders infringing more than 3 times: 19
Terminated offenders infringing more than 3 times: 18
Total repeat infringing 3 times: 94
Terminated offenders infringing 3 times: 90
Total Terminated offenders: 108
Repeat Offenders for March 2016: 2               (highlighted below)




                                                                                 March 5, 2016 - April 5, 2016 Enforcement Results
Title                                           YouTube Username              User ID         Infringing URL                                 Views           Dated Submitted   Date Removed    Notes
La Ley Del Monte                                Antonio Ceaca                 pitufo406       https://www.youtube.com/watch?v=1z_8x4J8j7I           996      3/29/16                   3/30/16                                                4
La Ley Del Monte                                EL NENE"S CHANNEL             gorilladexvida  https://www.youtube.com/watch?v=SxGPPqG-HHM         1,001      3/29/16                   3/30/16                                                4
La Ley Del Monte                                MrsLUZ SERENA                 UCdrh4Qf4GsCOg6rswELopqA
                                                                                              https://www.youtube.com/watch?v=yY_3dbZaZBI       310,751      4/1/16                     4/1/16                                                4
La Ley Del Monte                                VIRGIL CHANNEL IN 360 VIEW    UC-y_zM4xDoIku87H3m6sQfA
                                                                                              https://www.youtube.com/watch?v=LDMYu6AU9SM         1,040      3/29/16                   3/30/16                                                4
A Donde Van Nuestros Hijos                      Gaffingergire Artles          aeschneider87   https://www.youtube.com/watch?v=Te6U71JYshs           557      4/1/16                     4/1/16                                                2
A Donde Van Nuestros Hijos                      Milgorn                       Milgorn         https://www.youtube.com/watch?v=aKdi71w8Adk            34      4/1/16                     4/1/16                                                2
Aladino Y La Lampara Maravillosa                EDGAR ADAMS                   UCp66qOaU1nNIOuRF4NF0bTA
                                                                                              https://www.youtube.com/watch?v=wdwGoT0gVEo         8267       3/29/16                   3/30/16                                                2
Aladino Y La Lampara Maravillosa                Jilson Franco                 UC7WLNM8D_7yRpZWGtlDcHZA
                                                                                              https://www.youtube.com/watch?v=I4ydLIOKtSc            25      4/1/16                     4/1/16                                                2
El Diablo, El Santo Y El Tonto                  tatan pineda                  tatranca123     https://www.youtube.com/watch?v=tM0ue8l9Tdo       345536       3/29/16                   3/30/16                                                2
El Diablo, El Santo Y El Tonto                  videomix371                   videomix371     https://www.youtube.com/watch?v=1tAGNvfKLPE           401      4/1/16                     4/1/16                                                2
La Cama                                         Gaffingergire Artles          aeschneider87   https://www.youtube.com/watch?v=yKn1daNUrJA         1127       4/1/16                     4/1/16                                                2
La Cama                                         Milgorn                       Milgorn         https://www.youtube.com/watch?v=30KJzYQf9f8        44926       4/1/16                     4/1/16                                                2
La Maquina de Matar                             davidfromlille                davidfromlille  https://www.youtube.com/watch?v=1bBPEUlfJ6Q         1,027      3/29/16                   3/30/16                                                2
La Maquina de Matar                             Lesbiana Canibal              UCJ231agNtkNSci3Wc5fw5lA
                                                                                              https://www.youtube.com/watch?v=3zzi-PVTDhk         6664       3/29/16                   3/30/16                                                2
Piernas Cruzadas                                Monky Media Clips             UCnCO4pW2VNcVhwUfPYS2c5g
                                                                                              https://www.youtube.com/watch?v=V9ZNun-hi9k                                                      This video is no longer available because
                                                                                                                                                                                               the YouTube account associated with
                                                                                                                                                                                               this video has been terminated.
                                                                                                                                                        85                                                                                    2
Piernas Cruzadas                                                              UCnCO4pW2VNcVhwUfPYS2c5g
                                                                                            https://www.youtube.com/watch?v=V9ZNun-hi9k                                                           This video is no longer available because
                                                                                                                                                                                                  the YouTube account associated with
                                                                                                                                                                                                  this video has been terminated.
                                                Monky Media Clips                                                                                    5,212                                                                                    2
Al Filo Del Terror                              Filmevisión MX                UCX2_pw94Lh5UAbhZ82no5ag
                                                                                               https://www.youtube.com/watch?v=3r-BpiP0LSU               3 3/29/16                      3/30/16                                               1
Atrapados En La Droga (Coca)                    CARLOS ALBERTO BUSTOS MAY     UCEjSEMusA0GOLoIIsIxd4Fg
                                                                                               https://www.youtube.com/watch?v=vBAN5JXjRpo             872 3/29/16                      3/30/16                                               1
Casos De Alarma I                               exgordote                     exgordote        https://www.youtube.com/watch?v=NWICgsgZ0y8           1,959 3/29/16                      3/30/16                                               1
Dos Nacos En El Planeta De Las Mujeres                                        UCOZKkdlxsFqGtshe9Y93Hkw
                                                                                               https://www.youtube.com/watch?v=E9CmcXyvzQM                                                        This video has been removed for
                                                                                                                                                                                                  violating YouTube's policy on spam,
                                                Guitarfilms                                                                                            703                                        deceptive practices, and scams.             1
Duelo en El dorado                              General Zapata                UCEX5mMpZAep1WQxZdAhiWPQ
                                                                                               https://www.youtube.com/watch?v=ioZjrEtQtsQ             126   3/29/16                    3/30/16                                               1
El vergonzoso                                   Caron Pato                    UCMXgjUtUhhzhIhyj4QodXag
                                                                                               https://www.youtube.com/watch?v=J7RRewapmpo           4,991   3/29/16                    3/30/16                                               1
En la tormenta                                  hacrcl02                      hacrcl02         https://www.youtube.com/watch?v=bE9nIJ99h80           2,459   3/29/16                    3/30/16                                               1
Fist Fighter (A Puno Limpio)                    Laura Laura                   UCRyYj9L_m0_oycJ6h4lIAKg
                                                                                               https://www.youtube.com/watch?v=B7gxqUN5TZo              53   3/29/16                    3/30/16                                               1
Hasta el viento tiene miedo                     Vintage Gothic Horror Babes   EddietheArsehead https://www.youtube.com/watch?v=Yc6l_fMVW90           6,664   3/29/16                    3/30/16                                               1
Huevos rancheros                                                                               https://www.youtube.com/watch?v=8bfxaYcsqu8                                                        This video is no longer available because
                                                                                                                                                                                                  the YouTube account associated with
                                                                                                                                                                                                  this video has been terminated.
                                                Picardia Mexicana                                                                                 4,837                                                                                       1
Juan Armenta                                    Jovanni Garcia                yamazakiloco1    https://www.youtube.com/watch?v=dp-gqRcW6bE       28792 3/29/16                          3/30/16                                               1
La Corneta De Mi General                        Gerardo Romero                MrCejas5         https://www.youtube.com/watch?v=LWvbiRnJvlc        4,201 3/29/16                         3/30/16                                               1
Le Solté la Rienda                              irancemixesl1                 irancemixesl1    https://www.youtube.com/watch?v=lkbP2WIIUHk       10,497 3/29/16                         3/30/16                                               1
Los Hojalateros                                                               UCrqsquBd27k4ZpjnwW5VGGg
                                                                                               https://www.youtube.com/watch?v=LgL8uxF6Avs                                                        This video has been removed by the user.
                                                Toronja Films                                                                                         1284                                                                                    1
Matar O Morir                                   La Mejor Television De C.A    UChgn7as_vC_oK2Zdis7Lxsg
                                                                                              https://www.youtube.com/watch?v=6sExox29R3w              714   3/29/16                    3/30/16                                               1
Mujeres De Media Noche                          El mexicano                   UCsKTfRUwYHVx7L_Ps168Bmw
                                                                                              https://www.youtube.com/watch?v=DkpYY-Em6iw              247   3/29/16                    3/30/16                                               1
Rosas Blancas Para Mi Hermana Negra             La Novia de América           UCL0OMzQ1flGoBqFFgeQp5SQ
                                                                                              https://www.youtube.com/watch?v=MWQKTFb9Zk4              816   3/29/16                    3/30/16                                               1
Todo Un Hombre                                  Javier Caicedo                UCGNQ7ZStKSgG6GEujAs1kWQ
                                                                                              https://www.youtube.com/watch?v=cj4CWZbFC18            89198   3/29/16                    3/30/16                                               1
Un Macho En El Reformatorio De Senoritas        vlad garza                    vladgarza       https://www.youtube.com/watch?v=ScBpanc2huE            22816   3/29/16                    3/30/16                                               1
Una Pura Y dos Con Sal                                                        djfelon2006     https://www.youtube.com/watch?v=CvXYzxi-og8                                                         This video has been removed by the user.
                                                D.J. Felon                                                                                              13                                                                                    1
Title             YouTube Username  User ID Infringing URL             Views Dated Submitted Date Removed Notes
        Case 1:21-cv-21698-JEM     Document       1-2 Entered on FLSD Docket    05/03/2021 Page                 9 of 149
Title              YouTube Username  User ID Infringing URL            Views Dated Submitted Date Removed Notes
        Case 1:21-cv-21698-JEM      Document      1-2 Entered on FLSD Docket   05/03/2021 Page                  10 of 149
                                              Athos
                 Case 1:21-cv-21698-JEM Document 1-2Youtube Enforcement
                                                        Entered   on FLSD Docket 05/03/2021 Page 11 of 149
Summary of Total Infringing Videos Removed
2014                                            1152

2015                                            1301

2016                                            Jan: 76
                                                Feb: 56
                                                Mar: 30
                                                Apr: 30
                                          Total 192



Summary of Repeat Offenders
Total repeat offenders infringing more than 3 times: 19
Terminated offenders infringing more than 3 times: 18
Total repeat infringing 3 times: 96
Terminated offenders infringing 3 times: 91
Total Terminated offenders: 109
Repeat Offenders for March 2016: 2               (highlighted below)




                                                                                      April 6, 2016 - May 3, 2016 Enforcement Results
Title                                           YouTube Username                  User ID           Infringing URL                                            Views         Dated Submitted   Date Removed    Notes
La Corneta De Mi General                        Fernandiho Carrera                UC-OROVrpwBDHs03SzU7m07A
                                                                                                    https://www.youtube.com/watch?v=GL5HPsm86As                    17,531   5/3/16                     5/3/16         3
La Corneta De Mi General                        Octavio Israel Conde              oisraelc25        https://www.youtube.com/watch?v=WAaVLnoTrj0                     2,055   4/19/16                   4/20/16         3
La Corneta De Mi General                        tabu1942                          tabu1942          https://www.youtube.com/watch?v=3MYvGSZD8pk                     2686    4/19/16                   4/20/16         3
La Dinastía De La Muerte                        Pepe saldaña                      josepablo66solis https://www.youtube.com/watch?v=J2GGJ3gz38U                    125,085   5/3/16                     5/3/16         2
La Dinastía De La Muerte                        zurdok16                          zurdok16          https://www.youtube.com/watch?v=Yarl4o7QWI8                    13,928   5/3/16                     5/3/16         2
Las Carinosas                                   EDGAR ADAMS                       UCp66qOaU1nNIOuRF4NF0bTA
                                                                                                    https://www.youtube.com/watch?v=IaAw8GYU3lY                     6923    4/19/16                   4/20/16         2
Las Carinosas                                   ROBERTO ADAMS                     UC0pNkXXvNnUw42XrXWqpZ9w
                                                                                                    https://www.youtube.com/watch?v=CUzDJd7RNmw                        59   5/3/16                     5/3/16         2
Por Tu Maldito Amor                             Joshua P. Wood                    punkynerdjoshi    https://www.youtube.com/watch?v=v-ODw-fXCe8                       150   5/3/16                     5/3/16         2
Por Tu Maldito Amor                             Joshua P. Wood                    punkynerdjoshi    https://www.youtube.com/watch?v=-y7itsa-k5c&spfreload=5            12   5/3/16                     5/3/16         2
Un Hombre Violento                              CHI2                              UCQ8a7_F8bd6dDP6zrZZtRhw
                                                                                                    https://www.youtube.com/watch?v=OQUrd71t7mY                       706   4/19/16                   4/20/16         2
Un Hombre Violento                              LATINO FILMS                      UCOBx-Oozex6-6NR-h3vXUNg
                                                                                                    https://www.youtube.com/watch?v=iw93ISXozco                       486   5/3/16                     5/3/16         2
Cri Cri El Grillito Cantor                      26Boliche                         26Boliche         https://www.youtube.com/watch?v=54ack74hPWw                        50   4/19/16                   4/19/16         1
De Todas...¡Todas!                              Bjarke Bække                      TheFlamingo1970 https://www.youtube.com/watch?v=RQk-2HEPQvU                      24,972   4/19/16                   4/20/16         1
Desvestidas Y Alborotadas                       bubupolo                          bubupolo          https://www.youtube.com/watch?v=kQAPRIq6l5U                    73,305   4/19/16                   4/19/16         1
El Ausente                                      ramixjr2014                       UCojSy5SIRhbzCgd5nvsulpQ
                                                                                                    https://www.youtube.com/watch?v=1jmR38hNb68                     1307    4/19/16                   4/20/16         1
El Bronco                                       LATINO FILMS                      UCOBx-Oozex6-6NR-h3vXUNg
                                                                                                    https://www.youtube.com/watch?v=vmCJDcvXcBE                       306   5/3/16                     5/3/16         1
El Caballo Bayo                                 placerculposo                     placerculposo     https://www.youtube.com/watch?v=DHEW0Z7FBQ0                     5284    4/19/16                   4/20/16         1
El Desconocido                                  placerculposo                     placerculposo     https://www.youtube.com/watch?v=6zvXgMxsYcM                        68   4/19/16                   4/20/16         1
El Sexo de Los Pobres                           henrylap                          henrylap          https://www.youtube.com/watch?v=y5-yeENaYws                       136   5/3/16                     5/3/16         1
Juventud Desnuda                                Alejandro Gutierrez Gandara       UClbkzml1IBLl4SJLg8759LQ
                                                                                                    https://www.youtube.com/watch?v=tWBKFtBoDOg                     1503    5/3/16                     5/3/16         1
La Ley Del Monte                                William Arana Asencio             UCGPCKfPEmVyhNQxEayupUTQ
                                                                                                    https://www.youtube.com/watch?v=bGoIp6NCAQY                       326   5/3/16                     5/3/16         1
La Muerte Cruzo El Rio Bravo                    Soy Mexicano                      UCRhnE5PYdwd4RQscVIfWNrw
                                                                                                    https://www.youtube.com/watch?v=K9RsIGojb4g                       519   4/19/16                   4/19/16         1
La Pulquería                                    Gerardo Romero                    MrCejas5          https://www.youtube.com/watch?v=P8_9lqA5_gc                    47,712   4/19/16                   4/20/16         1
Las ficheras (Bellas de noche)                  EDGAR ADAMS                       UCp66qOaU1nNIOuRF4NF0bTA
                                                                                                    https://www.youtube.com/watch?v=1DhKBzFY1Xg                    16,834   4/19/16                   4/20/16         1
Los Plomeros Y Las Ficheras                     ElTigreWebon                      Remixtix2         https://www.youtube.com/watch?v=bMQ49Fix5qU                   448,057   4/19/16                   4/20/16         1
Los Tres Gallos (tigres del norte)              LATINO FILMS                      UCOBx-Oozex6-6NR-h3vXUNg
                                                                                                    https://www.youtube.com/watch?v=8lFIhcPVZaQ                       158   5/3/16                     5/3/16         1
Noches De Cabaret                               ROBERTO ADAMS                     UC0pNkXXvNnUw42XrXWqpZ9w
                                                                                                    https://www.youtube.com/watch?v=RBWlXUJPdaY                       241   5/3/16                     5/3/16         1
Piernas Cruzadas                                Patrick Thacker                   UCZkLad3zYijqh4ASAaiJ8IQ
                                                                                                    https://www.youtube.com/watch?v=DXovxNz_Xyw                     3598    4/19/16                   4/20/16         1
Toda La Vida                                    EDGAR ADAMS                       UCp66qOaU1nNIOuRF4NF0bTA
                                                                                                    https://www.youtube.com/watch?v=jVXCFvyzw1I                     2659    4/19/16                   4/19/16         1
Un Macho En la Torteria                         Cine de Ficheras y Sexycomedias   UCb42rXlgdqTxY-vIxz-KQmw
                                                                                                    https://www.youtube.com/watch?v=IFyjriNwNoA                     3,334   4/19/16                   4/19/16         1
Title              YouTube Username  User ID Infringing URL            Views Dated Submitted Date Removed Notes
        Case 1:21-cv-21698-JEM      Document      1-2 Entered on FLSD Docket   05/03/2021 Page                  12 of 149
Title              YouTube Username  User ID Infringing URL            Views Dated Submitted Date Removed Notes
        Case 1:21-cv-21698-JEM      Document      1-2 Entered on FLSD Docket   05/03/2021 Page                  13 of 149
                                           Athos1-2
               Case 1:21-cv-21698-JEM Document   Youtube Enforcement
                                                     Entered   on FLSD Docket 05/03/2021 Page 14 of 149
Summary of Total Infringing Videos Removed
2014                                            1152

2015                                            1301

2016                                            Jan: 76
                                                Feb: 56
                                                Mar: 30
                                                Apr: 30
                                                May: 56
                                          Total 248



Summary of Repeat Offenders
Total repeat offenders infringing more than 3 times: 19
Terminated offenders infringing more than 3 times: 18
Total repeat infringing 3 times: 99
Terminated offenders infringing 3 times: 94
Total Terminated offenders: 112
Repeat Offenders for May 2016: 3                 (highlighted below)




                                                                                    May 4, 2016 - June 6, 2016 Enforcement Results
Title                                           YouTube Username                 User ID           Infringing URL                                     Views        Dated Submitted   Date Removed    Notes
Cri Cri El Grillito Cantor                      Juan Lopez                       UC895NUaXq4exYDuCoUr0wLA
                                                                                                   https://www.youtube.com/watch?v=4r3XYxfqCGo             4895    5/24/16                   5/25/16                          4
Cri Cri El Grillito Cantor                      luis fernando LEON LOPEZ         UC9PZTFfxtg682ajuXICJq8w
                                                                                                   https://www.youtube.com/watch?v=RYTudg9aKMA               197   5/24/16                   5/25/16                          4
Cri Cri El Grillito Cantor                      MALOMALVADO                      MALOMALVADO       https://www.youtube.com/watch?v=3m-fgJqVWOc           120,663   5/24/16                   5/25/16                          4
Cri Cri El Grillito Cantor                      Mc Sdial Heras                   UC3jx0-DhjsIJxIHbXzMhATw
                                                                                                   https://www.youtube.com/watch?v=REM7dCHP54E            34,202   5/24/16                   5/25/16                          4
El Bronco                                       PELIMEX Idolos del Ayer          UCrFAc2fJaCahlSwD4hIEbMg
                                                                                                   https://www.youtube.com/watch?v=CrvvtQeiLsY                16                                     This video is private.   4
El Bronco                                       PELIMEX Idolos del Ayer          UCrFAc2fJaCahlSwD4hIEbMg
                                                                                                   https://www.youtube.com/watch?v=qWn2VMFyQxE               561   5/24/16                   5/25/16                          4
El Bronco                                       PELIMEX Idolos del Ayer          UCrFAc2fJaCahlSwD4hIEbMg
                                                                                                   https://www.youtube.com/watch?v=WxZoKLelrMQ                17                                     This video is private.   4
El Bronco                                       Pelimex Valentin Trujillo        UCBR31Vi-BH6Wp5M7lenCb1w
                                                                                                   https://www.youtube.com/watch?v=8NuVg8FvlUI               484   6/3/16                     6/6/16                          4
La Dinastia de La Muerte                        Corridos De Todos Lados corridos UCh5C0YGdbfd2xZ0XIF7Pv3A
                                                                                                   https://www.youtube.com/watch?v=Z9JFX6NSgiQ            82,050   6/3/16                     6/6/16                          4
La Dinastia de La Muerte                        MYSTONE1980                      MYSTONE1980       https://www.youtube.com/watch?v=795urdnNnns                96   5/24/16                   5/25/16                          4
La Dinastia de La Muerte                        MYSTONE1980                      MYSTONE1980       https://www.youtube.com/watch?v=n0iPW0AVz4U                42   5/24/16                   5/25/16                          4
La Dinastia de La Muerte                        MYSTONE1980                      MYSTONE1980       https://www.youtube.com/watch?v=1AX6qrYUVpA                95   5/24/16                   5/25/16                          4
El Desconocido                                  LATINO FILMS                     UCOBx-Oozex6-6NR-h3vXUNg
                                                                                                   https://www.youtube.com/watch?v=SFwth6WykTQ                                                       This video is private.   3
El Desconocido                                  PELIMEX                          UCoNtbAdudC1G05dtAr5_C_A
                                                                                                   https://www.youtube.com/watch?v=EwZ70FpaN8k               949   5/24/16                   5/25/16                          3
El Desconocido                                  Pelimex Valentin Trujillo        UCBR31Vi-BH6Wp5M7lenCb1w
                                                                                                   https://www.youtube.com/watch?v=XxHyTSGKMRc               170   6/3/16                     6/6/16                          3
La ley del monte                                Aurelio Hernandez                UCQv5nfmyVU0HmQP2icYR-Bw
                                                                                                   https://www.youtube.com/watch?v=EBI8PWhiD0Q                53   5/24/16                   5/25/16                          3
La ley del monte                                Malky Iza                        Malky1995         https://www.youtube.com/watch?v=8U3UIq78ByQ            10,948   5/24/16                   5/25/16                          3
La ley del monte                                Maria Nieves Ruiz                UC_xyPCMdY0Plg1_DLP5LX7A
                                                                                                   https://www.youtube.com/watch?v=17F115r1H0s             4,725   5/24/16                   5/25/16                          3
Los Pelotones Y Juan Camaney                    Diputado Sivar                   UCNB5N12zgwnZSyNxYK22arQ
                                                                                                   https://www.youtube.com/watch?v=AYqK3Kgy7iA             3,862   6/3/16                     6/6/16                          3
Los Pelotones Y Juan Camaney                    Diputado Sivar                   UCNB5N12zgwnZSyNxYK22arQ
                                                                                                   https://www.youtube.com/watch?v=YmKx_p9uudA               951   6/3/16                     6/6/16                          3
Los Pelotones Y Juan Camaney                    Diputado Sivar                   UCNB5N12zgwnZSyNxYK22arQ
                                                                                                   https://www.youtube.com/watch?v=7SRjBEwHcbk               290   6/3/16                     6/6/16                          3
Un Hombre Violento                              PELIMEX Idolos del Ayer          UCrFAc2fJaCahlSwD4hIEbMg
                                                                                                   https://www.youtube.com/watch?v=20bjjrCaxqU               983   5/24/16                   5/25/16                          3
Un Hombre Violento                              Pelimex Valentin Trujillo        UCBR31Vi-BH6Wp5M7lenCb1w
                                                                                                   https://www.youtube.com/watch?v=WtbyilRDv2k               836   6/3/16                     6/6/16                          3
Un Hombre Violento                              魏玉芳                              rurober           https://www.youtube.com/watch?v=Dte6LdTeYGw            10,375   6/3/16                     6/6/16                          3
Amigo                                           INI CAHOVA                       INICAHOVA         https://www.youtube.com/watch?v=7KiQuEu6jIQ             4,377   5/24/16                   5/25/16                          2
Amigo                                           INI CAHOVA                       INICAHOVA         https://www.youtube.com/watch?v=TzV9ATE6NqU             1,279   5/24/16                   5/25/16                          2
El Diablo en Persona                            PELIMEX                          UCoNtbAdudC1G05dtAr5_C_A
                                                                                                   https://www.youtube.com/watch?v=OxftO3oq_bw              1452   5/24/16                   5/25/16                          2
El Diablo en Persona                            Pelimex Valentin Trujillo        UCBR31Vi-BH6Wp5M7lenCb1w
                                                                                                   https://www.youtube.com/watch?v=9AEzTSnj2GM               345   6/3/16                     6/6/16                          2
El Rey de los Tahures                           JM19881007                       JM19881007        https://www.youtube.com/watch?v=8r_VdHTjF5E              8108   5/24/16                   5/25/16                          2
El Rey de los Tahures                           Los Cuates                       UCP9e8M97JRS1mdHKXs2m-3Q
                                                                                                   https://www.youtube.com/watch?v=eyrnq5jNp0g              2176   6/3/16                     6/6/16                          2
El super policia                                CEJ CASTILLO                     d4rkc3ltyc        https://www.youtube.com/watch?v=8o9o3uMnJrQ         1,761,588   6/3/16                     6/6/16                          2
El super policia                                Omar Quijano Jaimes              omaroqj           https://www.youtube.com/watch?v=wklCvqloAu4         1,238,998   6/3/16                     6/6/16                          2
Hasta el viento tiene miedo                     Mi Cine en Sepia 2               UC9mz67LqHTDuxRzEdN5Qeww
                                                                                                   https://www.youtube.com/watch?v=osshPj44Hqw           167,365   5/24/16                   5/25/16                          2
Hasta el viento tiene miedo                     zakladszybowiec                  zakladszybowiec   https://www.youtube.com/watch?v=NXB15yezw2Y             4,544   6/3/16                     6/6/16                          2
La Fuga del Rojo                                wilson fernando sarmiento roa UC5RfxKegxlxOQm6GQZhHvwA
                                                                                                   https://www.youtube.com/watch?v=lJqSYqbuz00                60   6/3/16                     6/6/16                          2
La Fuga del Rojo                                wilson fernando sarmiento roa UC5RfxKegxlxOQm6GQZhHvwA
                                                                                                   https://www.youtube.com/watch?v=ECUkX85WiW4                15   6/3/16                     6/6/16                          2
Los Plomeros Y Las Ficheras                     MrCalientin97                    MrCalientin97     https://www.youtube.com/watch?v=HguOidkt9Ho&oref      441,335   6/3/16                     6/6/16                          2
Los Plomeros Y Las Ficheras                     Roberto cervantes villanueva     UCSxXOywhPjmXThhtWufVzqA
                                                                                                   https://www.youtube.com/watch?v=V8TxLjViXLI            68,922   6/3/16                     6/6/16                          2
Albures Mexicanos                               Cesar Henri                      UCUYKHWEyD-XpXiFecw70IaQ
                                                                                                   https://www.youtube.com/watch?v=PnQ22nW7HEY            13,591   6/3/16                     6/6/16                          1
Allá en la plaza Garibaldi                      Santiago Quinteros               UCp41cbV5Ikx2etAU89Acqng
                                                                                                   https://www.youtube.com/watch?v=1ller0tWPY4             9,069   5/24/16                   5/25/16                          1
Atrapados En La Droga (Coca)                    DANIEL09KING                     NarcoJunior2011 https://www.youtube.com/watch?v=qgyD0Qf6_TA                 571   6/3/16                     6/6/16                          1
Dios Los Cria                                   vidal orozco                     VIDAL349          https://www.youtube.com/watch?v=_H4AWZD9S5c            15,473   5/24/16                   5/25/16                          1
El Ausente                                      Charles Nunez                                      https://www.youtube.com/watch?v=47GsqN_fts4                 6   5/24/16                   5/25/16                          1
El cuatrero                                     Johan Rubio                      UCZE8B51T1on6I47wRARhnSw
                                                                                                   https://www.youtube.com/watch?v=7b-41vsWN3k            45,155   5/24/16                   5/25/16                          1
El Extraño Hijo del Sheriff                     Todo El Terror Del Mundo         TodoElTerrorDelMundo
                                                                                                   https://www.youtube.com/watch?v=bi2bI0NiEZc            21,416   5/24/16                   5/25/16                          1
El Garañon II                                   El Gran Charly Valentino         UCB1Zx3n5baRlut4kmorN13Q
                                                                                                   https://www.youtube.com/watch?v=InlaxAXPYlo             1,752   6/3/16                     6/6/16                          1
El Hijo Del Pueblo                              TheDevils1Reject                 TheDevils1Reject https://www.youtube.com/watch?v=kjrWoaLtOoI            105,429   6/3/16                     6/6/16                          1
El Medio Pelo                                   Pablo Castillo Ronquillo         meteorfuture      https://www.youtube.com/watch?v=GtMW4EiWdyI              6794   5/24/16                   5/25/16                          1
El Vampiro Teporocho                            El Gran Charly Valentino         UCB1Zx3n5baRlut4kmorN13Q
                                                                                                   https://www.youtube.com/watch?v=Keaxt9a7ou4               231   6/3/16                     6/6/16                          1
El Vergonzoso                                   Vida mexicana                    UCDcG1grv5DB9C-nup_ZCJGg
                                                                                                   https://www.youtube.com/watch?v=1YedADA9JA4               376   5/24/16                   5/25/16                          1
La banda del carro rojo                         wilson fernando sarmiento roa UC5RfxKegxlxOQm6GQZhHvwA
                                                                                                   https://www.youtube.com/watch?v=pyCwBzB8Vf4             3,367   6/3/16                     6/6/16                          1
La Diana Cazadora (Diana)                       Jilson Franco                    UC7WLNM8D_7yRpZWGtlDcHZA
                                                                                                   https://www.youtube.com/watch?v=6wpVAlnJoeo             2,340   5/24/16                   5/25/16                          1
Picardia Mexicana 1                             player4life11111                 player4life11111 https://www.youtube.com/watch?v=dM-1p7nmjIY              2,878   6/3/16                     6/6/16                          1
Todo Por Nada                                   Everardo Monroy                  everardomonroy5555https://www.youtube.com/watch?v=fQ1JC_ywX7U            74,116   5/24/16                   5/25/16                          1
Treinta Segundos Para Morir                     wilson fernando sarmiento roa UC5RfxKegxlxOQm6GQZhHvwA
                                                                                                   https://www.youtube.com/watch?v=qqx6E5VUoSg             5,973   6/3/16                     6/6/16                          1
Un sabado mas                                   Huber Sandoval                   HuberSandovalhsmxhttps://www.youtube.com/watch?v=dkJY8E-6G8w                597   5/24/16                   5/25/16                          1
Title               YouTube Username User ID Infringing URL             Views  Dated Submitted Date Removed
        Case 1:21-cv-21698-JEM        Document        1-2 Entered on FLSD   Docket     05/03/2021 Notes     Page 15 of 149
Title               YouTube Username User ID Infringing URL             Views  Dated Submitted Date Removed
        Case 1:21-cv-21698-JEM        Document        1-2 Entered on FLSD   Docket     05/03/2021 Notes     Page 16 of 149
                                            Athos1-2
                Case 1:21-cv-21698-JEM Document   Youtube Enforcement
                                                      Entered   on FLSD Docket 05/03/2021 Page 17 of 149
Summary of Total Infringing Videos Removed
2014                                            1152

2015                                            1301

2016                                            Jan: 76
                                                Feb: 56
                                                Mar: 30
                                                Apr: 30
                                                May: 56
                                                June: 63
                                          Total 311


Summary of Repeat Offenders
Total repeat offenders infringing more than 3 times: 19
Terminated offenders infringing more than 3 times: 18
Total repeat infringing 3 times: 100
Terminated offenders infringing 3 times: 94
Total Terminated offenders: 112
Repeat Offenders for May 2016: 1                 (highlighted below)




                                                                                    June 7, 2016 - July 5, 2016 Enforcement Results
Title                                           YouTube Username                 User ID           Infringing URL                                Views           Dated Submitted   Date Removed    Notes
Mi Querido Viejo                                Alejandro Salas Munoz            UCMJ1nf_bGkx_KAowQpYRbHw
                                                                                                   https://www.youtube.com/watch?v=NHEyyL6kxpo           73      6/30/16                    7/1/16                                                5
Mi Querido Viejo                                Don Cruz Treviño Martínez De La Garza
                                                                                 UCVUoB5fKGUNEuuuqK6C2s3w
                                                                                                   https://www.youtube.com/watch?v=I7PjNKwuaxk          518      6/30/16                    7/1/16                                                5
Mi Querido Viejo                                Don Cruz Treviño Martínez De La Garza
                                                                                 UCVUoB5fKGUNEuuuqK6C2s3w
                                                                                                   https://www.youtube.com/watch?v=xxtBcBmpvDs          786      6/30/16                    7/1/16                                                5
Mi Querido Viejo                                Juan Hernandez                   UClY8x639xVRzhIemjSuLKYQ
                                                                                                   https://www.youtube.com/watch?v=fkhkdfZ5dlc           27      6/30/16                    7/1/16                                                5
Mi Querido Viejo                                Lordjack95                       Jromeo1995        https://www.youtube.com/watch?v=dnDN0HO1Pbg        5,251      6/30/16                    7/1/16                                                5
Hasta el viento tiene miedo                     David Graham                     ringlere          https://www.youtube.com/watch?v=GIjf0bjNXnE            0      6/29/16                   6/29/16                                                4
Hasta el viento tiene miedo                     fatevi2139                       UC4O0pzy0nJ_pEyOod9lykcg
                                                                                                   https://www.youtube.com/watch?v=myICb6N3k7E          180      6/29/16                   6/29/16                                                4
Hasta el viento tiene miedo                     Films Zone                       UCb6rEcLv99cqFvtRw9U2bFg
                                                                                                   https://www.youtube.com/watch?v=NkU23QNXGkU          190      6/29/16                   6/29/16                                                4
Hasta el viento tiene miedo                     Everette Golan                   UCEle-u3v9Uf2-Vy_q1G0Zbg
                                                                                                   https://www.youtube.com/watch?v=6bYRnQtqgLE            0      6/30/16                    7/1/16                                                4
Acorralado                                      MarkoAntonio Cantautor           marcogonzalezvenegas
                                                                                                   https://www.youtube.com/watch?v=ve1iHMiDb2E           57      6/29/16                   6/29/16                                                3
Acorralado                                      MarkoAntonio Cantautor           marcogonzalezvenegas
                                                                                                   https://www.youtube.com/watch?v=0jBlLQDfFVY           50      6/29/16                   6/29/16                                                3
Acorralado                                      new movi                         UClyZsWqmlIwoJvybAolKK7A
                                                                                                   https://www.youtube.com/watch?v=NykwwzNSoys       91,446      6/30/16                    7/1/16                                                3
Atrapados En La Droga (Coca)                    Carl Morin                       UCPf9-oNUhf0pS-P0cGXO8QQ
                                                                                                   https://www.youtube.com/watch?v=LVUHfZd8s1w           42      6/29/16                   6/29/16                                                3
Atrapados En La Droga (Coca)                    El Charrito                      UCW-BO_aDRT91bCsknKNKmEg
                                                                                                   https://www.youtube.com/watch?v=kzoQK0vP5VQ        2270       6/29/16                   6/29/16                                                3
Atrapados En La Droga (Coca)                                                     UCtixTOogyvQr6YCq5LLDD_Q
                                                                                                   https://www.youtube.com/watch?v=TmfaREt4y-Q                                                     This video is no longer available because
                                                                                                                                                                                                   the YouTube account associated with
                                                                                                                                                                                                   this video has been terminated.
                                                FLM 120                                                                                                  42                                                                                       3
Tu Camino Y El Mío                              jose martin alfaro ortiz         UCdrqTLzxmsFzb2IcW6mzN6A
                                                                                                  https://www.youtube.com/watch?v=HL_dPgThU_k       310,356 6/30/16                          7/1/16                                               3
Tu Camino Y El Mío                                                               UCVUoB5fKGUNEuuuqK6C2s3w
                                                                                                  https://www.youtube.com/watch?v=QQLRS6jLpDE                                                         This video has been removed by the user.
                                                Don Cruz Treviño Martínez De La Garza                                                                    1,037                                                                                    3
Tu Camino Y El Mío                                                               UCVUoB5fKGUNEuuuqK6C2s3w
                                                                                                  https://www.youtube.com/watch?v=5JOqTQAXcus                                                         This video has been removed by the user.
                                                Don Cruz Treviño Martínez De La Garza                                                                   466                                                                                       3
El Coyote Y La Bronca                           Don Cruz Treviño Martínez De La Garza
                                                                                 UCVUoB5fKGUNEuuuqK6C2s3w
                                                                                                  https://www.youtube.com/watch?v=Zeu6JpdAHYM        12,120      6/29/16                    6/29/16                                               2
El Coyote Y La Bronca                           PeliculasCompletas Trokes7x      UCjpxraLvKxzew46IdRcNMNA
                                                                                                  https://www.youtube.com/watch?v=WPmP0A3WKcE           213      6/30/16                     7/1/16                                               2
El Rey de las Ficheras                          Don Sancho                       UCJg-vKEWSxX_W7BU51jSUzQ
                                                                                                  https://www.youtube.com/watch?v=lzoVBb7BBqA         1944       6/29/16                    6/29/16                                               2
El Rey de las Ficheras                          Español 24/7                     UC0WHPiMFmX14QWyuIuwk39w
                                                                                                  https://www.youtube.com/watch?v=B6-tiZdW7oo            26      6/29/16                    6/29/16                                               2
El Tahúr                                        Don Cruz Treviño Martínez De La Garza
                                                                                 UCVUoB5fKGUNEuuuqK6C2s3w
                                                                                                  https://www.youtube.com/watch?v=Gc9zPvQNNdQ        37,448      6/29/16                    6/29/16                                               2
El Tahúr                                        Don Cruz Treviño Martínez De La Garza
                                                                                 UCVUoB5fKGUNEuuuqK6C2s3w
                                                                                                  https://www.youtube.com/watch?v=5Dfup-6ZDGs        31,201      6/29/16                    6/29/16                                               2
Entre Monjas Anda El Diablo                                                      UCVUoB5fKGUNEuuuqK6C2s3w
                                                Don Cruz Treviño Martínez De La Garza             https://www.youtube.com/watch?v=jw78z96Ma0U           144      6/29/16                    6/29/16                                               2
Entre Monjas Anda El Diablo                                                      UCVUoB5fKGUNEuuuqK6C2s3w
                                                Don Cruz Treviño Martínez De La Garza             https://www.youtube.com/watch?v=pe66JygLvXk           845      6/29/16                    6/29/16                                               2
Juan Charrasqueado Y Gabino Barrera             Don Cruz Treviño Martínez De La Garza
                                                                                 UCVUoB5fKGUNEuuuqK6C2s3w
                                                                                                  https://www.youtube.com/watch?v=2mLQ4Qb7E-Q         4,424      6/29/16                    6/29/16                                               2
Juan Charrasqueado Y Gabino Barrera             Don Cruz Treviño Martínez De La Garza
                                                                                 UCVUoB5fKGUNEuuuqK6C2s3w
                                                                                                  https://www.youtube.com/watch?v=nZPdE3wrNb8         3,126      6/29/16                    6/29/16                                               2
La Ley Del Monte                                                                 UCVUoB5fKGUNEuuuqK6C2s3w
                                                Don Cruz Treviño Martínez De La Garza             https://www.youtube.com/watch?v=p2EWLFCmp3I           645      6/29/16                    6/29/16                                               2
La Ley Del Monte                                PeliculasCompletas Trokes7x      UCjpxraLvKxzew46IdRcNMNA
                                                                                                  https://www.youtube.com/watch?v=js264luICUc           405      6/30/16                     7/1/16                                               2
Policia de Narcoticos                           Los Cuates                       Los Cuates       https://www.youtube.com/watch?v=o_cbGWlhsrA         4019       6/30/16                     7/1/16                                               2
Policia de Narcoticos                           MasterLevantes                   MasterLevantes   https://www.youtube.com/watch?v=R5QadE4PikY           160      6/30/16                     7/1/16                                               2
Tacos Al Carbon                                                                  UCVUoB5fKGUNEuuuqK6C2s3w
                                                                                                  https://www.youtube.com/watch?v=bHqbgkDy6DQ                                                         This video has been removed by the user.
                                                Don Cruz Treviño Martínez De La Garza                                                                    2422                                                                                     2
Tacos Al Carbon                                                                  UCVUoB5fKGUNEuuuqK6C2s3w
                                                                                                  https://www.youtube.com/watch?v=YaCktzofeOc                                                         This video has been removed by the user.
                                                Don Cruz Treviño Martínez De La Garza                                                                    6,782                                                                                    2
Una Pura Y Dos Con Sal                                                           UCVUoB5fKGUNEuuuqK6C2s3w
                                                                                                  https://www.youtube.com/watch?v=1tcF0Z8u8Nw                                                         This video has been removed by the user.
                                                Don Cruz Treviño Martínez De La Garza                                                                    2,823                                                                                    2
Una Pura Y Dos Con Sal                                                           UCVUoB5fKGUNEuuuqK6C2s3w
                                                                                                  https://www.youtube.com/watch?v=4UoPZGHJmB0                                                         This video has been removed by the user.
                                                Don Cruz Treviño Martínez De La Garza                                                                    2,166                                                                                    2
Uno y medio contra el mundo                                                      UCVUoB5fKGUNEuuuqK6C2s3w
                                                                                                  https://www.youtube.com/watch?v=EuAbWPna6Ic                                                         This video has been removed by the user.
                                                Don Cruz Treviño Martínez De La Garza                                                                    3,258                                                                                    2
Uno y medio contra el mundo                                                      UCVUoB5fKGUNEuuuqK6C2s3w
                                                                                                  https://www.youtube.com/watch?v=QZ6H31qIEU8                                                         This video has been removed by the user.
                                                Don Cruz Treviño Martínez De La Garza                                                                 3,223                                                                                       2
Dios los Cria                                   Tienda Selecto                   selectocdsystems https://www.youtube.com/watch?v=u0WSOfleAEg        49,160 6/29/16                         6/29/16                                               1
El Arracadas                                    Don Cruz Treviño Martínez De La Garza
                                                                                 UCVUoB5fKGUNEuuuqK6C2s3w
                                                                                                  https://www.youtube.com/watch?v=q0Dh442UTyk           312 6/29/16                         6/29/16                                               1
El Asesino Del Metro                                                             UCN89umhdM2_XCEwuyhkBxDw
                                                                                                  https://www.youtube.com/watch?v=VEUPvOLT04A                                                         This video is no longer available because
                                                                                                                                                                                                      the YouTube account associated with
                                                                                                                                                                                                      this video has been terminated.
                                                William Payne                                                                                             544                                                                                     1
El Cuatrero                                     Don Cruz Treviño Martínez De La Garza
                                                                                 UCVUoB5fKGUNEuuuqK6C2s3w
                                                                                                 https://www.youtube.com/watch?v=JhCNNB5i-P0              346    6/29/16                    6/29/16                                               1
El Diablo, EL Santo, Y El Tonto                 Don Cruz Treviño Martínez De La Garza
                                                                                 UCVUoB5fKGUNEuuuqK6C2s3w
                                                                                                 https://www.youtube.com/watch?v=XyAkyTLcaaM              952    6/29/16                    6/29/16                                               1
El Garanon                                      fattistrafatti                   UCzN9F7PSws3aitDanQjlWrg
                                                                                                 https://www.youtube.com/watch?v=hEbVFRCjW04               37    6/29/16                    6/29/16                                               1
Juan Armenta el Repatriado                      Don Cruz Treviño Martínez De La Garza
                                                                                 UCVUoB5fKGUNEuuuqK6C2s3w
                                                                                                 https://www.youtube.com/watch?v=sNuRii37JjQ             2208    6/29/16                    6/29/16                                               1
La Diana Cazadora                               placerculposo                    placerculposo   https://www.youtube.com/watch?v=bHHqFo0fKfQ             7080    6/29/16                    6/29/16                                               1
La Muerte Cruzo El Rio Bravo                    LOSBRONCOSDEREYNOSA              LOSBRONCOSDEREYNOSA
                                                                                                 https://www.youtube.com/watch?v=EPR2h-q2og4               64    6/29/16                    6/29/16                                               1
La Otra Mujer                                   Rodrigo Villanueva               rodvil78        https://www.youtube.com/watch?v=KrPLjm9VUrc             1355    6/29/16                    6/29/16                                               1
La Venganza Del Rojo                                                             UCN89umhdM2_XCEwuyhkBxDw
                                                                                                 https://www.youtube.com/watch?v=6XgWsIczIXM                                                          This video is no longer available because
                                                                                                                                                                                                      the YouTube account associated with
                                                                                                                                                                                                      this video has been terminated.
                                                William Payne                                                                                           347                                                                                       1
Lo negro del negro                              Films Zone                       UCb6rEcLv99cqFvtRw9U2bFg
                                                                                                  https://www.youtube.com/watch?v=y3kn67vl-1s         1,548      6/29/16                    6/29/16                                               1
Macho Que Ladra No Muerde                       Don Sancho                       UCJg-vKEWSxX_W7BU51jSUzQ
                                                                                                  https://www.youtube.com/watch?v=AcCMfh2NUUM           197      6/29/16                    6/29/16                                               1
Mis padres se Divorcian                         Daniel Gallardo                  danielchaplin94  https://www.youtube.com/watch?v=37iUbChABnY           103      6/30/16                     7/1/16                                               1
Misa De Cuerpo Presente                         juan manuei ruiz                 MRuizJuan        https://www.youtube.com/watch?v=Pbaof290kBs        34,772      6/30/16                     7/1/16                                               1
Nachas vemos vecinas no sabemos                 Nono Alferez                     UCWBhmuLS65i0lekr_eAerng
                                                                                                  https://www.youtube.com/watch?v=lJWCoenZJTE       399,127      6/30/16                     7/1/16                                               1
Picardia Mexicana                                                                UCVUoB5fKGUNEuuuqK6C2s3w
                                                                                                  https://www.youtube.com/watch?v=0UcoPk23zhU                                                         This video has been removed by the user.
                                                Don Cruz Treviño Martínez De La Garza                                                                    4.431                                                                                    1
Picardía Mexicana II                                                             UCVUoB5fKGUNEuuuqK6C2s3w
                                                                                                  https://www.youtube.com/watch?v=JESEs-epxQc                                                         This video has been removed by the user.
                                                Don Cruz Treviño Martínez De La Garza                                                                11,890                                                                                       1
Piernas Cruzadas                                Love Life Hot Life               LoveLifeHotLife  https://www.youtube.com/watch?v=Y_2dtv5E_SQ         1,730 6/30/16                          7/1/16                                               1
Por Tu Maldito Amor                                                              UCVUoB5fKGUNEuuuqK6C2s3w
                                                                                                  https://www.youtube.com/watch?v=nW4895g4NZw                                                         This video has been removed by the user.
                                                Don Cruz Treviño Martínez De La Garza                                                                    1704                                                                                     1
Rosas Blancas Para Mi Hermana Negra             Orgullo Boricua                  UCpKyAoe-w2K81ANCOec6MLQ
                                                                                                  https://www.youtube.com/watch?v=uU8cNDBBrPU             144 6/30/16                        7/1/16                                               1
Sinvergüenza, Pero Honrado                                                       UCVUoB5fKGUNEuuuqK6C2s3w
                                                                                                  https://www.youtube.com/watch?v=HwFDkPrTZAE                                                         This video has been removed by the user.
                                                Don Cruz Treviño Martínez De La Garza                                                                16,173                                                                                       1
Sirvientas Ardientes                            Don Sancho                       UCJg-vKEWSxX_W7BU51jSUzQ
                                                                                                  https://www.youtube.com/watch?v=7-E2SimsOnY       521,512 6/30/16                          7/1/16                                               1
Title                    YouTube Username User ID        Infringing URL                              Views  Dated Submitted Date Removed
             Case 1:21-cv-21698-JEM
Todo Un Hombre                             Document
                                          UCVUoB5fKGUNEuuuqK6C2s3w1-2 Entered on FLSD
                                                         https://www.youtube.com/watch?v=l5ZNuhNXqjQ     Docket     05/03/2021 Notes     ThisPage
                                                                                                                                             video has been18   ofby the
                                                                                                                                                           removed   149 user.
                                   Don Cruz Treviño Martínez De La Garza                                                           7,148                                         1
Un hombre despiadado               Umit2350                         UCr-zOnl4HUaxxZz2pg1_wzQ
                                                                                     https://www.youtube.com/watch?v=VcwKX3LDblw     234 6/30/16   7/1/16                        1
Title               YouTube Username User ID Infringing URL             Views  Dated Submitted Date Removed
        Case 1:21-cv-21698-JEM        Document        1-2 Entered on FLSD   Docket     05/03/2021 Notes     Page 19 of 149
                                           Athos1-2
               Case 1:21-cv-21698-JEM Document   Youtube Enforcement
                                                     Entered   on FLSD Docket 05/03/2021 Page 20 of 149
Summary of Total Infringing Videos Removed
2014                                        1152
2015                                        1301
2016                                        Jan: 76
                                            Feb: 56
                                            Mar: 30
                                            Apr: 30
                                            May: 56
                                            June: 63
                                            July: 64
                                      Total 311


Summary of Repeat Offenders
Total repeat offenders infringing more than 3 times: 20
Terminated offenders infringing more than 3 times: 18
Total repeat infringing 3 times: 105
Terminated offenders infringing 3 times: 95
Total Terminated offenders: 113
Repeat Offenders for May 2016: 7             (highlighted below)



                                                                                 July 6, 2016 - August 5, 2016 Enforcement Results
Title                                       YouTube Username              User ID         Infringing URL                                       Views           Dated Submitted   Date Removed    Notes
Hasta el viento tiene miedo                 Aylmer Belial                 UC-mg38oh2GIvBR9amIV0ndA
                                                                                          https://www.youtube.com/watch?v=vs7A-2_Ae_E                     85   7/21/16                   7/21/16                                                8
Hasta el viento tiene miedo                 Benjamin Semaan               ironcurtion     https://www.youtube.com/watch?v=VEUBh47y90E                  6,767   7/21/16                   7/21/16                                                8
Hasta el viento tiene miedo                 CINEMANIACOS                  UCXyNENHqdlQPrRDC2hB1SEw
                                                                                          https://www.youtube.com/watch?v=pVRHUTLznhg                      4   7/21/16                   7/21/16                                                8
Hasta el viento tiene miedo                 classic movies                UCOL8Bd2w30X1GCkU0qWO4cw
                                                                                          https://www.youtube.com/watch?v=f5_AP7bWaFg                     15   7/21/16                   7/21/16                                                8
Hasta el viento tiene miedo                 Jimmy Jara                    UCpa-Gb6z5TsyLmXy3VEK0HQ
                                                                                          https://www.youtube.com/watch?v=9Q5ZGWWTfyQ                  5,326   8/2/16                     8/3/16                                                8
Hasta el viento tiene miedo                 Mundo Enigma TV               enigma900       https://www.youtube.com/watch?v=9snMRFh9nVg                     39   8/2/16                     8/3/16                                                8
Hasta el viento tiene miedo                 PELICULASMEXICANASCLASICAS    UCaPokaOYajpXtqwhSei_MjQ
                                                                                          https://www.youtube.com/watch?v=TeiXREHnefc                      5   8/2/16                     8/3/16                                                8
Hasta el viento tiene miedo                                               UCaPokaOYajpXtqwhSei_MjQ
                                                                                          https://www.youtube.com/watch?v=kYysQnoftwE                                                            This video has been removed by the user.
                                            PELICULASMEXICANASCLASICAS                                                                                   32                                                                                     8
El Coyote Y La Bronca                       Del Río                    UC96QVADfhEZj1Ur9B0BukHg
                                                                                       https://www.youtube.com/watch?v=xVuNfBa6flk                      350 8/2/16                         8/3/16                                               4
El Coyote Y La Bronca                                                  UC55Q0Ux2Y_H0vZo-VvcipJw
                                                                                       https://www.youtube.com/watch?v=jE9cYmnkA3k                                                                  This video is no longer available because
                                                                                                                                                                                                    the YouTube account associated with
                                                                                                                                                                                                    this video has been terminated.
                                            Jack Thanh                                                                                                 1,021                                                                                    4
El Coyote Y La Bronca                                                     UC0iDicfnr_4ApcQ5QYNu63Q
                                                                                           https://www.youtube.com/watch?v=8_PZto1F3Rk                                                              This video has been removed by the user.
                                            my name                                                                                                    2,372                                                                                    4
El Coyote Y La Bronca                                                     UCZbQFeyg9f2G4NlL6WJi8Sg
                                                                                          https://www.youtube.com/watch?v=yx23_jzlK9E                                                               This video has been removed for
                                            PK Yh                                                                                                      1,465                                        violating YouTube's Terms of Service.       4
La ley del monte                            azteksoldier50                azteksoldier50   https://www.youtube.com/watch?v=r43xkuUGL1U                    95 8/3/16                       8/4/16                                                4
La ley del monte                            hix.hix.hix                   UCNEqvVaQ0CV8b7eaqZPWSqA
                                                                                           https://www.youtube.com/watch?v=EbRwsbQbxQ8                 1,556 7/21/16                     7/21/16                                                4
La ley del monte                                                          UCHwrKjBHDlvrvgrdcXBA6fg
                                                                                           https://www.youtube.com/watch?v=XQH2m5dXbVQ                                                              This video is no longer available because
                                                                                                                                                                                                    the YouTube account associated with
                                                                                                                                                                                                    this video has been terminated.
                                            ver películas o                                                                                             163                                                                                     4
La ley del monte                                                          UCHwrKjBHDlvrvgrdcXBA6fg
                                                                                           https://www.youtube.com/watch?v=oyyllQta3iQ                                                              This video is no longer available because
                                                                                                                                                                                                    the YouTube account associated with
                                                                                                                                                                                                    this video has been terminated.
                                            ver películas o                                                                                             105                                                                                     4
Acorralado                                                                UCuh4Co6eNsPwfJ1jSpqCS5g
                                                                                          https://www.youtube.com/watch?v=vWKwbl8gryw                                                               This video has been removed for
                                                                                                                                                                                                    violating YouTube's policy on spam,
                                            hot mial                                                                                                   8,236                                        deceptive practices, and scams.             3
Acorralado                                                                UCPpDI3TRRVKzhIOZ3L1qQdg
                                                                                          https://www.youtube.com/watch?v=C898KWT-fKA                                                               This video is no longer available because
                                                                                                                                                                                                    the YouTube account associated with
                                            película
                                                                                                                                                                                                    this video has been terminated.
                                                                                                                                                        281                                                                                     3
Acorralado                                                                UCPpDI3TRRVKzhIOZ3L1qQdg
                                                                                          https://www.youtube.com/watch?v=J2P4P8ja-zo                                                               This video is no longer available because
                                                                                                                                                                                                    the YouTube account associated with
                                            película
                                                                                                                                                                                                    this video has been terminated.
                                                                                                                                                        798                                                                                     3
El Cuatrero                                                               UCqvgcd85-1a-tienHQBMoAA
                                                                                            https://www.youtube.com/watch?v=mSPEau4Kh6Q                                                             This video has been removed for
                                                                                                                                                                                                    violating YouTube's policy on spam,
                                            Fernander Vicente                                                                                          1390                                         deceptive practices, and scams.             3
El Cuatrero                                                               UCV3l7XfGZfjRiS-3csUQEdw
                                                                                             https://www.youtube.com/watch?v=49uLxQcrdhQ                                                            This video is no longer available because
                                                                                                                                                                                                    the YouTube account associated with
                                                                                                                                                                                                    this video has been terminated.
                                            Prjk                                                                                                       2,695                                                                                    3
El Cuatrero                                                               UCtrrIi2fguV_fCubu37TM-Q
                                                                                            https://www.youtube.com/watch?v=lge63TwwmwY                                                             This video is no longer available because
                                                                                                                                                                                                    the YouTube account associated with
                                                                                                                                                                                                    this video has been terminated.
                                            thanh hang                                                                                                    5                                                                                     3
El Tahur                                                                  UC-WDQn1iNTrPNJa09i9giLw
                                                                                          https://www.youtube.com/watch?v=r1HNIL8az80                                                               This video is no longer available because
                                                                                                                                                                                                    the YouTube account associated with
                                                                                                                                                                                                    this video has been terminated.
                                            PEK.HGm                                                                                                10,455                                                                                       3
El Tahur                                    Thanh ytube                   UCPonlUK7nXWjWFonLT-CyDA
                                                                                           https://www.youtube.com/watch?v=5EtIA7sRHB0                  0 8/3/16                           8/4/16                                               3
El Tahur                                    trau nghia                    UCmiL4MadJYf5LbTlREaJFhg
                                                                                           https://www.youtube.com/watch?v=3aIOXiriIO0             23,357 8/2/16                           8/3/16                                               3
Sirvientas Ardientes                        Cecil Summers                 UCjImvUq93TKY-vNNx80SHjA
                                                                                           https://www.youtube.com/watch?v=NoA2licgi9c              1,521 8/3/16                           8/4/16                                               3
Sirvientas Ardientes                                                      UCTgFNfLr8_x6RjBmAUIl59Q
                                                                                           https://www.youtube.com/watch?v=BxrmPDe0cP8                                                              This video has been removed by the user.
                                            George Dillon                                                                                              30                                                                                       3
Sirvientas Ardientes                        ver la película completa ver la película
                                                                                UCSDCpkLBx_FgZWICjn3j2XA
                                                                                     completa    https://www.youtube.com/watch?v=sni56_bB2vk        1,088      8/3/16                     8/4/16                                                3
Macho Que Ladra No Muerde                   Cecil Summers                       UCjImvUq93TKY-vNNx80SHjA
                                                                                                 https://www.youtube.com/watch?v=WXKm2xOEBpE       18,294      7/21/16                   7/21/16                                                2
Macho Que Ladra No Muerde                   George Dillon                       UCTgFNfLr8_x6RjBmAUIl59Q
                                                                                                 https://www.youtube.com/watch?v=B3_LfZ3vyLs           80      7/21/16                   7/21/16                                                2
Picardia Mexicana                           miu miu                             UCaVBadIteyMHDRk4BUPaarg
                                                                                                 https://www.youtube.com/watch?v=1svdNatwwHQ           88      8/3/16                     8/4/16                                                2
Picardia Mexicana                                                               UCUUZCJVK9ExoTICrhtj0RQg
                                                                                                 https://www.youtube.com/watch?v=75sYLQN24zU                                                        This video has been removed for
                                                                                                                                                                                                    violating YouTube's policy on spam,
                                            MNG.AAA                                                                                                      200                                        deceptive practices, and scams.             2
Policia de Narcoticos                       Charles Wise                  UCNbG_qrtFyoTCmrctC_VlnQ
                                                                                          https://www.youtube.com/watch?v=UjXMp5UoKsI                    581   7/21/16                   7/21/16                                                2
Policia de Narcoticos                       Jerry Johns                   UC6gzFEGtInc5jAWGrbzTqOw
                                                                                          https://www.youtube.com/watch?v=4ddkSwEMFIM                      2   7/21/16                   7/21/16                                                2
Bellas de Noche                             Gabriel 9902                  UCIQzM-uCQgk1NIqZEZGFRVg
                                                                                          https://www.youtube.com/watch?v=ZLz1PRyNWMI                    192   7/21/16                   7/21/16                                                1
De todas... ¡todas! (Emanuelo 2)            Anthony Schaus                gabryses2007    https://www.youtube.com/watch?v=TCn6GufUgVo                  3,331   8/2/16                     8/3/16                                                1
El Arracadas                                                              UC34nItxn2Vf9N0RhK0YkO0Q
                                                                                          https://www.youtube.com/watch?v=lZuivSedKM4                                                               This video is no longer available because
                                                                                                                                                                                                    the YouTube account associated with
                                                                                                                                                                                                    this video has been terminated.
                                            jackvn                                                                                                  2,549                                                                                       1
El Diablo, El Santo Y El Tonto              Xung Bui                      UCJfY8v3h-MoasUp5buwIsVw
                                                                                           https://www.youtube.com/watch?v=Ty5of672JLw              4,888      8/2/16                     8/3/16                                                1
El Extraño Hijo Del Sheriff                                               UCDShWH4RbaN8KlouN5lxhSA
                                            CHARLY PELIS & NOVEDADES OFFICIAL 2016-2017    https://www.youtube.com/watch?v=pggaIIHBCTw              5013       8/2/16                     8/3/16                                                1
El Garañon                                  La taberna de Zayas           UCRoMot0UdIwlTAmzFudA83A
                                                                                           https://www.youtube.com/watch?v=D-QhMIy4MHs                123      7/21/16                   7/21/16                                                1
El Judicial                                 jose antonio Gomez            UCY5zS9PwHgs89eVIP91LaJA
                                                                                           https://www.youtube.com/watch?v=O1zCcRYl6JA                513      7/21/16                   7/21/16                                                1
El Judicial 2 (Cazadores de Narcos)         Jose gonzalez ferreyra        UCX4TJd9E7T6hDcgEuhKoQJQ
                                                                                           https://www.youtube.com/watch?v=aYo5q1DekH8                922      8/2/16                     8/3/16                                                1
El macho en la carcel de mujeres            Vida mexicana                 UCDcG1grv5DB9C-nup_ZCJGg
                                                                                           https://www.youtube.com/watch?v=W4NhDIEvtgo                824      8/2/16                     8/3/16                                                1
El rey de las ficheras                      Cecil Summers                 UCjImvUq93TKY-vNNx80SHjA
                                                                                           https://www.youtube.com/watch?v=GNJB_s_NJ6U                178      7/21/16                   7/21/16                                                1
Escuela De Rateros                          Alfonso Lopez                 TheNx2011        https://www.youtube.com/watch?v=LLK27AIDwpg             12,703      8/2/16                     8/3/16                                                1
Title                   YouTube Username              User ID       Infringing URL                              Views      Dated Submitted Date Removed    Notes
             Case 1:21-cv-21698-JEM
La banda del carro rojo CHARLY PELIS & NOVEDADES OFFICIAL Document
                                                      UCDShWH4RbaN8KlouN5lxhSA
                                                          2016-2017            1-2 Entered on FLSD
                                                                    https://www.youtube.com/watch?v=S6U6nYrqdEo     Docket
                                                                                                                    13,049 8/2/16 05/03/2021        8/3/16   Page 21 of 149           1
La Chica del Alacran de Oro     Moriqueta Clips               UCDu4hZ1UR9tsk0KZg7dDKGw
                                                                              https://www.youtube.com/watch?v=u7YWQd_Nykc      135                       This video is unavailable.   1
La Mula de Cullen Baker         Westernworld Spain            UCXuiVRNkuoFY63uc2VllOMg
                                                                              https://www.youtube.com/watch?v=E4WuE2GyJkI    1,352   8/3/16     8/4/16                                1
Las modelos                     Vida mexicana                 UCDcG1grv5DB9C-nup_ZCJGg
                                                                              https://www.youtube.com/watch?v=e6PGy7Ep4TU    1,733   8/3/16     8/4/16                                1
Los Hojalateros                 Vida mexicana                 UCDcG1grv5DB9C-nup_ZCJGg
                                                                              https://www.youtube.com/watch?v=fYhNennbp50    1,211   8/3/16     8/4/16                                1
Los jinetes de la bruja         samuel reyes                  UCBTXCfbe1336m-WIdAp2VSQ
                                                                              https://www.youtube.com/watch?v=Zf4fisnWzl0    2,571   7/21/16   7/21/16                                1
Los Mandados                    Daniel Eliud Fabra Olea       UCrBUtRYAPk60wP1t75Y5ubQ
                                                                              https://www.youtube.com/watch?v=Kq9byC9lGxY   18,514   8/3/16     8/4/16                                1
Los Plomeros Y Las Ficheras     ijzys                         ijzys           https://www.youtube.com/watch?v=I-OnDq6aF1M      104   7/21/16   7/21/16                                1
Mas buenas que el pan           Pablo Castillo Ronquillo      meteorfuture    https://www.youtube.com/watch?v=iO6z3O7Ykwc   36,238   8/3/16     8/4/16                                1
Mi Querido Viejo                Fernando Titla                fesx3           https://www.youtube.com/watch?v=TX05mVUP-ao        4   7/21/16   7/21/16                                1
Mis padres se Divorcian         patri1965                     patri1965       https://www.youtube.com/watch?v=az3LOh7aqJ4    2,897   7/21/16   7/21/16                                1
Negro es un bello color         patri1965                     patri1965       https://www.youtube.com/watch?v=ZEGwDtkh1ZA    2,086   7/21/16   7/21/16                                1
Primera Comunion                peliculas y mas               UCSYlRZSOpBa6HMvSq7F_dfQ
                                                                              https://www.youtube.com/watch?v=fv6tpNcdOCs   15,121   8/3/16     8/4/16                                1
Reportero De Modelos            La taberna de Zayas           UCRoMot0UdIwlTAmzFudA83A
                                                                              https://www.youtube.com/watch?v=djf5mu1MWmA       88   8/3/16     8/4/16                                1
Todo Por Nada                   El mexicano                   UCsKTfRUwYHVx7L_Ps168Bmw
                                                                              https://www.youtube.com/watch?v=qUGS1JSf05s      316   8/3/16     8/4/16                                1
Tremendo escopeton              El Charrito                   UCW-BO_aDRT91bCsknKNKmEg
                                                                              https://www.youtube.com/watch?v=XaOFtLWikQo   15,900   8/3/16     8/4/16                                1
Un hombre llamado el diablo     NRM STEREO CIEN 100.1         coyac2000       https://www.youtube.com/watch?v=Sv0Iac9XdZM      157   8/3/16     8/4/16                                1
Uno y medio contra el mundo     youtintin                     UCICIBWnbi0LDLCueS5p0iJg
                                                                              https://www.youtube.com/watch?v=cZmG9i7rdGE      573   8/3/16     8/4/16                                1
Zona de Silencio                CHARLY PELIS & NOVEDADES OFFICIAL
                                                              UCDShWH4RbaN8KlouN5lxhSA
                                                                   2016-2017  https://www.youtube.com/watch?v=frWUcFJEQR0    1,134   8/3/16     8/4/16                                1
Title              YouTube Username User ID Infringing URL               Views  Dated Submitted Date Removed
        Case 1:21-cv-21698-JEM         Document        1-2 Entered on FLSD   Docket      05/03/2021 Notes    Page 22 of 149
Title              YouTube Username User ID Infringing URL               Views  Dated Submitted Date Removed
        Case 1:21-cv-21698-JEM         Document        1-2 Entered on FLSD   Docket      05/03/2021 Notes    Page 23 of 149
                                            Athos
                Case 1:21-cv-21698-JEM Document   Youtube
                                                1-2       Enforcement
                                                     Entered   on FLSD Docket 05/03/2021 Page 24 of 149


                                                                                      August 6, 2016 - September 7, 2016 Enforcement Results
                                                                                                                                                                                                        Submit    Date
                                                                                                                                                                                                        Date to   Removed by
Title                            YouTube Username         User ID / Channel Infringing URL                              Views       Video Length      # of ads       Type of ads                        YouTube   YouTube     Notes
El Diablo, El Santo Y El Tonto   ArMaNdO GoNzÁlEz         1989cabrito       https://www.youtube.com/watch?v=nph9eYGxwo0       3,852              3:02            0                                      8/23/16       8/24/16                           4
El Diablo, El Santo Y El Tonto   khuong trung vtb         UC1hknp-vLLjW-834cCasOnQ
                                                                            https://www.youtube.com/watch?v=rUx3x3DoJDA       3,410           1:31:16            2     Don't Breathe Trailer, Tampax    8/23/16       8/24/16                           4
El Diablo, El Santo Y El Tonto   ngthi hang               UC9UrRreXHKJylcwjjv5Z4Pw
                                                                            https://www.youtube.com/watch?v=VWBtP_OzkSE         236           1:29:42            1                Billboard/ Google     8/23/16       8/24/16                           4
El Diablo, El Santo Y El Tonto   viet ha new              UCB_UZwuCBM8cPe120p2OEnQ
                                                                            https://www.youtube.com/watch?v=oF_I8dcrUpI       9,883           1:30:23            1                            Verizon   8/30/16       8/31/16                           4
El Arracadas                     hằng nguyễn thi          UCewzYM4NkLSP4SgbVOr0CuA
                                                                            https://www.youtube.com/watch?v=Yt6KdOBbmiQ         110           1:47:23            0                                      8/30/16       8/31/16                           3
El Arracadas                     tien thanh               UCnIIHf1kGKxx7beRTcXyp5g
                                                                            https://www.youtube.com/watch?v=_ean3tia28g     42,587            1:47:35            3    Retailmenot, Ironkey, AllState    8/23/16       8/24/16                           3


                                                                                                                                                                                                                               This video is no
                                                                                                                                                                                                                               longer available
                                                                                                                                                                                                                               because the YouTube
                                                                                                                                                                                                                               account associated
                                                                                                                                                                                                                               with this video has
El Arracadas                     tientien                 UCubEEj-EU28UDTG3pjU9BXg
                                                                            https://www.youtube.com/watch?v=ioUoNeIA7Q4       1348                                                                                             been terminated.         3
La Ley Del Monte                 Alexander Ortiz Aldana   UCJ9e58h9spjGKjvbZwO6uyg
                                                                            https://www.youtube.com/watch?v=0iKjAOqdxkI      15,812               3:18           0                                      8/23/16      8/24/16                            3
La Ley Del Monte                 Jose Luis Hernandez      UClzIDFL4qwZsh5ZkXY_HPUA
                                                                            https://www.youtube.com/watch?v=yH-exhJ5orU       6,485            1:57:12           1                  kelley blue book    8/23/16      8/24/16                            3
La Ley Del Monte                 nguyen huy               UCF1o1YLEWnDdNth_xlfDenQ
                                                                            https://www.youtube.com/watch?v=VS2eW9tZvmw      11,182            2:00:49           0                                      8/23/16      8/24/16                            3
Acorralado                       beto leal                UCPKSA_UtXBK8mC_ktl1V9AQ
                                                                            https://www.youtube.com/watch?v=VBRvcs91-po           6            2:02:51           1                  Beachbody.com       8/23/16      8/24/16                            2
Acorralado                       Quang Minh Đăng          UCn0IRIJ0aaW--Gfe0cC2S6A
                                                                            https://www.youtube.com/watch?v=0fh-3bBzQ90      86,553            2:02:01           1                  Beachbody.com       8/25/16      8/26/16                            2
Burbujas De Amor                 Daniel Valdez            YouMantan         https://www.youtube.com/watch?v=6H1qaUYnPxM         574            1:32:55           1                       Capital One    8/30/16      8/31/16                            2
                                                                                                                                                                       Raymour & Flanigan, SUSE, Tu
                                                                                                                                                                           Esfuerzo Construye, Open
Burbujas De Amor                 Moriqueta Clips          UCDu4hZ1UR9tsk0KZg7dDKGw
                                                                          https://www.youtube.com/watch?v=O2J4Jop9Xdk         9,917            1:24:33           6          English, Agar.io, Allstate 8/23/16       8/24/16                            2
                                                                                                                                                                        Jopwell, Scrutinizer, Jennifer
Desvestidas y Alborotadas        Moriqueta Clips          UCDu4hZ1UR9tsk0KZg7dDKGw
                                                                           https://www.youtube.com/watch?v=BDGtb_VZ5C0 14,451                  1:18:04           2                     Adams, Luma, 8/23/16          8/24/16                            2
Desvestidas y Alborotadas        Rick Barr                UCD2VMKMP8P82dhlvr6pJIiA
                                                                           https://www.youtube.com/watch?v=Mlx0RPPvBss    301                  1:49:04           0                                     8/30/16       8/31/16                            2
Hasta el viento tiene miedo      Favoritas / Cine MexicanoUC_2_M17UBuZo2aZQR_8r2zw
                                                                           https://www.youtube.com/watch?v=m3WQHmqXNd4 1,557                   1:28:03           1                             Activia 8/23/16       8/24/16                            2
Hasta el viento tiene miedo      Wendy Ponce              UCOTC3G3_-r19o3DWdV-HNlA
                                                                           https://www.youtube.com/watch?v=kamc1nyyO1A    937                  1:28:04           0                                     8/23/16       8/24/16                            2
Los Hojalateros                  David Watkins            UClzIDFL4qwZsh5ZkXY_HPUA
                                                                           https://www.youtube.com/watch?v=k1B-A0gQ5_Q     19                  2:14:50           1                             Netflix 8/25/16       8/26/16                            2
Los Hojalateros                  Terry Richards           UC81ygHysNwPEmrqOsVTkQKw
                                                                           https://www.youtube.com/watch?v=HWoIyc-_XRA     22                  2:40:26           1                         Suboxone 8/25/16          8/26/16                            2
Motín En La Cárcel               fabian tello             UC6E9NLvuCvBCLZQurrp95aw
                                                                           https://www.youtube.com/watch?v=qzQ34TcoNug 13,663                  1:19:26           1                         BayFerries 8/25/16        8/26/16                            2
Motín En La Cárcel               fabian tello             UC6E9NLvuCvBCLZQurrp95aw
                                                                           https://www.youtube.com/watch?v=eas0g0bXfNo  6,788                    25:34           1                         Titanfall 2 8/25/16       8/26/16                            2
Picardia Mexicana                Duong Cam                UC-zr2E8XdOH3Nppx0j-XZEQ
                                                                           https://www.youtube.com/watch?v=FMl3PoTZH_k     66                  1:42:07           0                                     8/30/16       8/31/16                            2
Picardia Mexicana                Phuong mai               UC107kIs0pOGUJzQJ56d9sIg
                                                                           https://www.youtube.com/watch?v=sBjFTrynaPk      3                  1:46:57           0                                     8/30/16       8/31/16                            2
Remolino                         Películas HD             UC4-2M5SbSWnpTBHJW5c0_3Q
                                                                           https://www.youtube.com/watch?v=_cYzK00mOTY    650                  1:37:46           1                        Maybelline 8/25/16         8/26/16                            2
Remolino                         peliculas y mas          UCSYlRZSOpBa6HMvSq7F_dfQ
                                                                           https://www.youtube.com/watch?v=WLAd0xmZCsU  2,681                                                                                                  This video is private.   2
Al Filo Del Terror               Jose gonzalez ferreyra   UCX4TJd9E7T6hDcgEuhKoQJQ
                                                                           https://www.youtube.com/watch?v=7GTh7Xzb1zk    459                  1:32:19           0                                      8/23/16      8/24/16                            1
                                                                                                                                                                                                                               This video is
Bromas, S.A.                     lordangel 2015           UCvjEk3YRwsITLzGbsokbAjQ
                                                                           https://www.youtube.com/watch?v=0XH-n_Qvmzu           44            1:39:53           0                                                             unavailable.             1
El Albañil                       jose antonio Gomez       UCY5zS9PwHgs89eVIP91LaJA
                                                                           https://www.youtube.com/watch?v=7Rd4yejw6Oc       42,830            1:31:07           1                           Netflix    8/25/16      8/26/16                            1
El Coyote Y La Bronca            Jose Luis Hernandez      UClzIDFL4qwZsh5ZkXY_HPUA
                                                                           https://www.youtube.com/watch?v=WgmxZn_VZ10        1685             1:35:29           1 Filmfanatic.com                      8/23/16      8/24/16                            1
El Cuatrero                      tien thanh               UCnIIHf1kGKxx7beRTcXyp5g
                                                                           https://www.youtube.com/watch?v=aQI24ft6CLw        16.97            1:25:09           1                   Tampax Pearl       8/23/16      8/24/16                            1
                                                                                                                                                                       Slow-watches.com, Cocoon,
El Extraño Hijo Del Sherif     Amelia2                   UCyXVJV85xDQ1k0JN3DGxbSA
                                                                          https://www.youtube.com/watch?v=LQsI8XG_Rs0         9,543            1:32:47           4                      PPA, LUMA       8/25/16      8/26/16                            1
El Macho                       an thi men                UCopHB87R0OD8ydo_Tp4X1xA
                                                                          https://www.youtube.com/watch?v=5R0tDumuhGQ         4,094            1:29:30           0                                      8/23/16      8/24/16                            1
El Tahur                       hoang manh truong         UCYQUti9_h5BDoGXwAUVoETw
                                                                          https://www.youtube.com/watch?v=tzInyY7HdF0         7,798            1:52:33           0                                      8/30/16      8/31/16                            1
Entre Monjas Anda El Diablo    new oftion                UCoJc556VLD3IU19u3vwf3sA
                                                                          https://www.youtube.com/watch?v=KvV09mbpvUA         7,669            1:24:27           1             Raymour & Flanigan       8/23/16      8/24/16                            1
Hacer El Amor Con Otro         Moriqueta Clips           UCDu4hZ1UR9tsk0KZg7dDKGw
                                                                          https://www.youtube.com/watch?v=I5mO6pQ1Pqw        50,416            1:35:33           1                The Strain trailer    8/23/16      8/24/16                            1
Jalisco Nunca Pierde           onesmackdown              onesmackdown     https://www.youtube.com/watch?v=a_MHY87yPc4        10987                4:55           0                                      8/25/16      8/26/16                            1
Juan Charrasqueado Y Gabino Barrera
                               Jose Luis Hernandez       UClzIDFL4qwZsh5ZkXY_HPUA
                                                                          https://www.youtube.com/watch?v=Cs3CDJhpKUk           248            1:47:33           1                       My Pillow      8/23/16      8/24/16                            1
La Chica del Alacran de Oro    Daniel Valdez             YouMantan        https://www.youtube.com/watch?v=1aPBbLxUMQA            22            1:54:27           0                                      8/30/16      8/31/16                            1
La Corneta De Mi General       soyyo isme                UCD6PX7VJhAMRzzq4rRb4pdw
                                                                          https://www.youtube.com/watch?v=kjWSunwMoec         2,408            1:33:47           0                                      8/23/16      8/24/16                            1
La Maquina de Matar            Jose gonzalez ferreyra    UCX4TJd9E7T6hDcgEuhKoQJQ
                                                                          https://www.youtube.com/watch?v=FWuLhskYEnI         1941             1:34:38           0                                      8/23/16      8/24/16                            1
Las Calenturas De Juan Camaney winiestdracon1            UCBfBL5kEvhy9CYa7M1QUWoQ
                                                                          https://www.youtube.com/watch?v=Cw8xnb9BBtE       354,599            1:27:59           0                                      8/23/16      8/24/16                            1
Le Solté la Rienda             Jose Ricardo contreras abrego
                                                         UCq7pU91_URaaNVuFCeR3p1g
                                                                          https://www.youtube.com/watch?v=9nlZi0OLO28       544,058               3:04           0                                      8/23/16      8/24/16                            1
Mi Querido Viejo               aamador                   UCyxqjWaR22QYvDj4SBxVU-A
                                                                          https://www.youtube.com/watch?v=tt7Cj8UOa8A        59,498            1:37:10           1                   Under Amour        8/30/16      8/31/16                            1
Nachas vemos vecinas no sabemosTele N                    Telentv          https://www.youtube.com/watch?v=B_-2o8nZatU         1,293               1:24           0                                      8/30/16      8/31/16                            1
No Se Mande Profe              Maria Reyes               UCuOURe6poKEA_oblitKoj4A
                                                                          https://www.youtube.com/watch?v=2TMZViwb0GM        40,613            1:37:25           1                          Always      8/25/16      8/26/16                            1
Policia de Narcoticos          Randolph Plaut            UCoHO40i3Ym2Mw1HGqUL-xkA
                                                                          https://www.youtube.com/watch?v=c_1eURXPcZE         2,331            1:56:35           1                          Aveeno      8/25/16      8/26/16                            1
Sinvergüenza, Pero Honrado     La Mejor Television De C.AUChgn7as_vC_oK2Zdis7Lxsg
                                                                          https://www.youtube.com/watch?v=PmFb0vrx4HI        46,091               1:00           0                              N/A     8/30/16      8/31/16                            1
Todo Por Nada                  Jose Luis S G             UCdjpnR5pgohjLkkmaB1ET-w
                                                                          https://www.youtube.com/watch?v=dmLu5sQIiuY       132,322            1:40:09           0                                      8/25/16      8/26/16                            1
Tres palomas alborotadas       nora delmar               iran1214         https://www.youtube.com/watch?v=GH0p6JO-Sa4       171,849            1:31:15           1                           Kia car    8/25/16      8/26/16                            1
Un hombre llamado diablo       ngthi hang                UC9UrRreXHKJylcwjjv5Z4Pw
                                                                          https://www.youtube.com/watch?v=p4PZYRuS0Lo         2,066            1:39:11           1                  Silk Nutchello      8/25/16      8/26/16                            1
Un Macho En La Carcel De Mujeres
                               David Watkins             UCAC_qpOuSEQEWEE3GiEexNA
                                                                          https://www.youtube.com/watch?v=wq6AjfFIzjM           119            2:44:06           0                                      8/25/16      8/26/16                            1
Una Pura Y Dos Con Sal         Jose Luis Hernandez       UClzIDFL4qwZsh5ZkXY_HPUA
                                                                          https://www.youtube.com/watch?v=xL9Rqkb8vX0             1            1:28:10           1                       Jiffy Lube     8/25/16      8/26/16                            1




                                                          Summary and Totals
                                 Total Infringing Videos Removed
                                 2014                     1152
                                 2015                     1301
                                                          Jan: 76
                                                          Feb: 56
                                                          Mar: 30
                                                          Apr: 30
                                 2016
                                                          May: 56
                                                          June: 63
                                                          July: 64
                                                          Aug: 53
                                 Total                    428


                                 Summary of Repeat Offenders
                                 Total repeat offenders infringing more than 3 times: 21
                                 Terminated offenders infringing more than 3 times: 19
                                 Total repeat infringing 3 times: 104
                                 Terminated offenders infringing 3 times: 95
                                 Total Terminated offenders: 114
                                 Repeat Offenders for August 2016: 1
        Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021Submit   Date
                                                                             Date toPage
                                                                                      Removed25
                                                                                             by of 149
Title         YouTube Username   User ID / Channel   Infringing URL   Views   Video Length   # of ads   Type of ads   YouTube   YouTube   Notes
        Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021Submit   Date
                                                                             Date toPage
                                                                                      Removed26
                                                                                             by of 149
Title         YouTube Username   User ID / Channel   Infringing URL   Views   Video Length   # of ads   Type of ads   YouTube   YouTube   Notes
                                            Athos
                Case 1:21-cv-21698-JEM Document   Youtube
                                                1-2       Enforcement
                                                     Entered   on FLSD Docket 05/03/2021 Page 27 of 149


                                                                             September 8, 2016 - October 5, 2016 Enforcement Results
                                                                                                                                                                                                    Submit    Date
                                                                                                                                                                                                    Date to   Removed by
Title                            YouTube Username     User ID / Channel Infringing URL                            Views       Video Length      # of ads         Type of ads                        YouTube   YouTube     Notes
Acorralado                       CERRO GRANDE         UCdA09XralU5TF8hTuDSeNPw
                                                                        https://www.youtube.com/watch?v=anQMIoXs42g     1,164           1:27:11              0                                      9/30/16       10/1/16                         5
Acorralado                                                                                                                                                                                                                 This video has been
                                                                                                                                                                                                                           removed for
                                                                                                                                                                                                                           violating YouTube's
                                 Anh anh              UCeGBRyYg5A1NvV2KSAeNY4Q
                                                                       https://www.youtube.com/watch?v=mMvb-9IyjVY         684           1:30:56             0                             N/A                             Terms of Service.      5
Acorralado                       Edgar Borbon         UChoi81r5gaA9KCrQbVp5Phg
                                                                       https://www.youtube.com/watch?v=XXzB6PFt8RI       3,132           1:31:29             1                         Toyota 9/30/16            10/1/16                          5
Acorralado                       hai hang             UCknHPfTyTI_NBgZVthvJhTA
                                                                       https://www.youtube.com/watch?v=AEJMyJWj5gw       5,963           2:04:16             1         No Manches Movie Trailer 9/20/16          9/22/16                          5
Acorralado                       saven movie          UC-GWrpm4fkJNqLlYy5sw2BQ
                                                                       https://www.youtube.com/watch?v=yKC6GKUqAqI         359           2:09:25             0                                  9/20/16          9/22/16                          5
El Coyote Y La Bronca            CERRO GRANDE         UCdA09XralU5TF8hTuDSeNPw
                                                                       https://www.youtube.com/watch?v=XpUfNN2Vwuk         219           1:31:39           219                                  9/30/16          10/1/16                          5


                                                                                                                                                                                                                           This video is no
                                                                                                                                                                                                                           longer available
                                                                                                                                                                                                                           because the YouTube
                                                                                                                                                                                                                           account associated
                                                                                                                                                                                                                           with this video has
El Coyote Y La Bronca            co be                UCOQ666hNerJiR5CvCyAJECA
                                                                        https://www.youtube.com/watch?v=CamlAUAb6U0        321           1:31:39             0                                                             been terminated.       5
El Coyote Y La Bronca            phu nin              UCyoexHggrUQhPr7JBvs75_A
                                                                        https://www.youtube.com/watch?v=SKWpM7ryiJI      5,764           1:31:39             1                           Verizon 9/30/16         10/1/16                          5
El Coyote Y La Bronca            sao mai              UCu6PYXQRVWy6uZiJ2bKacYA
                                                                        https://www.youtube.com/watch?v=s-Gi7mkV9JU        787           1:34:51             0                                   9/30/16         10/1/16                          5
El Coyote Y La Bronca            Tien Bo              UCOZa3M9DNlzwiZ3Hgo_Vxuw
                                                                        https://www.youtube.com/watch?v=enMtXztBhww      1,263           1:34:51             0                               N/A 9/20/16         9/22/16                          5
El Arracadas                     xuan huong           UCrG1PBgIxRaz3ZiJ7w2vUcA
                                                                        https://www.youtube.com/watch?v=hO9xbqaL678      7,084           1:43:16             1                           Verizon 9/20/16         9/22/16                          4
El Arracadas                     Ramiro               UCpobNJhcBCPTHdA9_QobW7Q
                                                                        https://www.youtube.com/watch?v=Y9C1aW9m4Nk     35,543           1:48:37             0                                   9/30/16         10/1/16                          4
El Arracadas                     ancelia999           UCoeJY8HxF4gL1hHewNfSCoA
                                                                        https://www.youtube.com/watch?v=XnwWomF2Al8      2,910           1:49:49             1                          StyleWe 9/20/16          9/22/16                          4
El Arracadas                     CERRO GRANDE         UCdA09XralU5TF8hTuDSeNPw/
                                                                        https://www.youtube.com/watch?v=e1hs1voXj4Y        138           1:49:49             1                           Stylewe 9/30/16         10/1/16                          4
Entre Monjas Anda El Diablo      CERRO GRANDE         UCdA09XralU5TF8hTuDSeNPw
                                                                        https://www.youtube.com/watch?v=YBrlCKsAZaA        139           1:32:50             1                           Matilda 9/30/16         10/1/16                          4
Entre Monjas Anda El Diablo      Ramiro               hayNOmanchesCREW  https://www.youtube.com/watch?v=PEAnYju-qJs      8,911           1:32:50             1                       Scrutinizer 9/30/16         10/1/16                          4
Entre Monjas Anda El Diablo      Huong Anh            UCeKKzyJ8x5Apl3mXgf1N7qw
                                                                        https://www.youtube.com/watch?v=Bp53zfCxqsI      7,443           2:25:20             0                                   9/20/16         9/22/16                          4
Entre Monjas Anda El Diablo      James Franks         UCWUNMy0pVLXKGSNKGC8uw4g
                                                                        https://www.youtube.com/watch?v=2cAxOhzgDIQ        438           2:25:20             4      Ziploc, Xoom, Black +Decker, 9/20/16         9/22/16                          4


                                                                                                                                                                                                                           This video is no
                                                                                                                                                                                                                           longer available
                                                                                                                                                                                                                           because the YouTube
                                                                                                                                                                                                                           account associated
                                                                                                                                                                                                                           with this video has
Picardía Mexicana                dinh bang            UCnA1oA_-l6-RhuAyC5QxWDQ
                                                                       https://www.youtube.com/watch?v=zEa65yJeoAQ       2,035           1:42:07             0                                                             been terminated.       4
Picardía Mexicana                Juan Pablo           UCv9RJUn08-Tt6xe1LpgHfHA
                                                                       https://www.youtube.com/watch?v=ryff2Do7We8         666           1:47:53             3                         Suboxone     9/30/16      10/1/16                          4
Picardía Mexicana                Edgar Borbon         UChoi81r5gaA9KCrQbVp5Phg
                                                                       https://www.youtube.com/watch?v=iuaSVyHBrZ0         152           1:47:54             1                      Topinfluence    9/20/16      9/22/16                          4
                                                                                                                                                                  Audible, Univision Mastercard,
Picardía Mexicana                Raymond Spangler     UC5Ph-Yi7sAr9D-q8brLNusg
                                                                         https://www.youtube.com/watch?v=1TYn94VW1NE     399             2:01:53            13                        Zoro, Peru,
                                                                                                                                                                                               9/30/16           10/1/16                          4
El Diablo, El Santo Y El Tonto   Rex Gracie           ThePacheco1970 https://www.youtube.com/watch?v=ls3j2YU3vak         707             1:30:23             1                           Verizon,
                                                                                                                                                                                               9/20/16           9/22/16                          3
El Diablo, El Santo Y El Tonto   sosa torria          UCCN6gWpTal2n4pzrYeEYxQg
                                                                         https://www.youtube.com/watch?v=z3UmhPVOJCw   6,885             1:30:23             1                               Levi
                                                                                                                                                                                               9/20/16           9/22/16                          3
El Diablo, El Santo Y El Tonto   James Franks         UCWUNMy0pVLXKGSNKGC8uw4g
                                                                         https://www.youtube.com/watch?v=Zx3wou0egNE  12,951             2:04:17             1                           Verizon
                                                                                                                                                                                               9/20/16           9/22/16                          3
El Hijo De Gabino Barrera        CERRO GRANDE         UCdA09XralU5TF8hTuDSeNPw
                                                                         https://www.youtube.com/watch?v=ZhdMx0BTXNQ   2,386             1:20:42             1                            Paypal
                                                                                                                                                                                               9/30/16           10/1/16                          3
El Hijo De Gabino Barrera        Meli                 UCZkwOgeFMaxAi4P4rz6LWhg
                                                                         https://www.youtube.com/watch?v=KpZ_ZVNkPmM 59,335              1:20:42             0                                 9/20/16           9/22/16                          3
El Hijo De Gabino Barrera        gatodebarrio58vive   gatodebarrio58vive https://www.youtube.com/watch?v=N783N9iHdEA 565,142                5:27             0                                 9/20/16           9/22/16                          3
El Tahur                         phu nin              UCyoexHggrUQhPr7JBvs75_A
                                                                         https://www.youtube.com/watch?v=rGjzAGLpofI   3,401             1:51:58             1                          Wicked 9/30/16           10/1/16                          3
El Tahur                         Bang Lam             UCNpGJR-5CN6ISh1LiJZoP2Q
                                                                         https://www.youtube.com/watch?v=RYOo3xzbC6s   7,482             1:52:12             1                          Amazon 9/20/16           9/22/16                          3
El Tahur                         CERRO GRANDE         UCdA09XralU5TF8hTuDSeNPw/
                                                                         https://www.youtube.com/watch?v=kMO9zocv4-s     135             1:52:12             0                             N/A 9/30/16           10/1/16                          3


                                                                                                                                                                                                                           This video is no
                                                                                                                                                                                                                           longer available
                                                                                                                                                                                                                           because the YouTube
                                                                                                                                                                                                                           account associated
                                                                                                                                                                                                                           with this video has
Juan Charrasqueado Y Gabino Barrera
                              quan net                UCtv28ryvzrwPQxgTFFFvB6Q
                                                                       https://www.youtube.com/watch?v=vJrD6mMGRKQ         279           1:41:48             0                                                             been terminated.       3
Juan Charrasqueado Y Gabino Barrera
                              CERRO GRANDE            UCdA09XralU5TF8hTuDSeNPw
                                                                       https://www.youtube.com/watch?v=LUHcBs1e-EM         142           1:47:33             0                                   9/30/16         10/1/16                          3
Juan Charrasqueado Y Gabino Barrera
                              Ramiro                  UCpobNJhcBCPTHdA9_QobW7Q
                                                                       https://www.youtube.com/watch?v=ajVSHV_7ohk         911           1:47:33             0                                   9/30/16         10/1/16                          3
Los Hojalateros               Allen Bryant            UCc6FDJBgE5gjN9al4Vo1SKw
                                                                       https://www.youtube.com/watch?v=TDjjvyHFIRg      27,403           2:10:55             1                        Air Jordan 9/20/16         9/22/16                          3
Los Hojalateros               Billy Thomas            UCaxfD71e5fM2esehP2cYK_A
                                                                       https://www.youtube.com/watch?v=iU3xHazfYSQ          17           2:44:55             0                                   9/30/16         10/1/16                          3
Los Hojalateros               Alfredo Caballero       UCDMtIj24TgWTR9Jg2ZzIhvg
                                                                       https://www.youtube.com/watch?v=9TBIqi40vP0          29           3:05:21                                                 9/20/16         9/22/16                          3
Un Hombre Llamado El Diablo sao mai                   UCu6PYXQRVWy6uZiJ2bKacYA
                                                                       https://www.youtube.com/watch?v=bXzYyYyqTSU           5           1:36:17             0                                   9/20/16         9/22/16                          3


                                                                                                                                                                                                                           This video is no
                                                                                                                                                                                                                           longer available
                                                                                                                                                                                                                           because the YouTube
                                                                                                                                                                                                                           account associated
                                                                                                                                                                                                                           with this video has
Un Hombre Llamado El Diablo hằng nguyễn thi           UCewzYM4NkLSP4SgbVOr0CuA
                                                                       https://www.youtube.com/watch?v=REGUbF_vsZE         761           1:38:50             1                           Verizon                           been terminated.       3
Un Hombre Llamado El Diablo CERRO GRANDE              UCdA09XralU5TF8hTuDSeNPw/videos
                                                                       https://www.youtube.com/watch?v=s7K1n-8H6EE       2,479           1:41:15             1                            Toyota 9/30/16         10/1/16                          3
Un Macho En La Carcel De Mujeres
                              Que hacer ???           UCbw4Cxmj49mIVOYGHu
                                                                       https://www.youtube.com/watch?v=37iY-ddOhPs       1,496           1:32:51             0                                   9/20/16         9/22/16                          3
Un Macho En La Carcel De Mujeres
                              Billy Thomas            UCaxfD71e5fM2esehP2cYK_A
                                                                       https://www.youtube.com/watch?v=w7R2vopjzuA          96           3:26:56             0                                   9/30/16         10/1/16                          3
Un Macho En La Carcel De Mujeres
                              Alfredo Caballero       UCDMtIj24TgWTR9Jg2ZzIhvg
                                                                       https://www.youtube.com/watch?v=N5WEmX-VWb4          13           4:01:41                                                 9/20/16         9/22/16                          3
                                                                                                                                                                    Verizon, VIVE, DANA lincoln,
                                                                                                                                                                     snapnow(?), DIESEL, Chase,
El Embustero                     phung thang          UCNLTKdbBTsbdcPWEyB7l2Lw
                                                                      https://www.youtube.com/watch?v=mbmWYcOfwk8        6,861           1:26:27             7                     Island subaru 9/20/16         9/22/16                          2
El Embustero                     CERRO GRANDE         UCdA09XralU5TF8hTuDSeNPw
                                                                      https://www.youtube.com/watch?v=nYTwR2mc38I          365           1:27:21             1                      Fashionphile 9/30/16         10/1/16                          2
El Hijo Del Pueblo               Edgar Borbon         UChoi81r5gaA9KCrQbVp5Phg
                                                                      https://www.youtube.com/watch?v=BuatU0QQeZc       22,056           1:31:08             1                            Verzon 9/30/16         10/1/16                          2
El Hijo Del Pueblo               CERRO GRANDE         UCdA09XralU5TF8hTuDSeNPw
                                                                      https://www.youtube.com/watch?v=41l6IqcVhP4          184              9:04             0                                   9/30/16         10/1/16                          2
Entre compadres te veas          CERRO GRANDE         UCdA09XralU5TF8hTuDSeNPw
                                                                      https://www.youtube.com/watch?v=DOFz7GZZIME          216           1:33:23             1                      Fashionphile 9/30/16         10/1/16                          2
Entre compadres te veas          Edgar Borbon         UChoi81r5gaA9KCrQbVp5Phg
                                                                      https://www.youtube.com/watch?v=DIBIybESbRk       10,564           1:33:23             1                              Ford 9/30/16         10/1/16                          2

                                                                                                                                                                                                                           This video has been
Hasta el Viento Tiene Miedo      Yahoo and Fox        UCj-rVgN4MNdUHF7T9lu-dRg
                                                                       https://www.youtube.com/watch?v=1Ovmw9IjEPk       1,556           1:28:01             1                          Miu Miu                            removed by the user.   2
Hasta el Viento Tiene Miedo      dany79               dany79           https://www.youtube.com/watch?v=Q2repNWZXOY       3,811           1:28:04             0                                   9/20/16         9/22/16                          2
Las Modelos                      Satyam Koka          satyamkoka       https://www.youtube.com/watch?v=7ZQXhkk7iBA          31           2:46:01             1                       NBA Tickets 9/20/16         9/22/16                          2
Las Modelos                      Billy Thomas         UCaxfD71e5fM2esehP2cYK_A
                                                                       https://www.youtube.com/watch?v=NLwK1YFa5V4          11           2:51:37             0                                   9/30/16         10/1/16                          2


                                                                                                                                                                                                                           This video is no
                                                                                                                                                                                                                           longer available
                                                                                                                                                                                                                           because the YouTube
                                                                                                                                                                                                                           account associated
                                                                                                                                                                                                                           with this video has
Matar O Morir               hằng nguyễn thi           UCewzYM4NkLSP4SgbVOr0CuA
                                                                      https://www.youtube.com/watch?v=yGHSkRxesa0        1,416           1:38:52             1                         Verizon                             been terminated.       2
Matar O Morir               Edgar Borbon              UChoi81r5gaA9KCrQbVp5Phg
                                                                      https://www.youtube.com/watch?v=NQxNn_3fG2A          142           1:39:03             1                 Grand Auto Theft 9/20/16          9/22/16                          2
Uno Y Medio Contra El Mundo
                                                                                                                                                                                                                           This video is no
                                                                                                                                                                                                                           longer available
                                                                                                                                                                                                                           because the YouTube
                                                                                                                                                                                                                           account associated
                                                                                                                                                                                                                           with this video has
                                 hằng nguyễn thi      UCewzYM4NkLSP4SgbVOr0CuA
                                                                     https://www.youtube.com/watch?v=IeOB4kSVnAY           365           1:24:27             0                               N/A                           been terminated.       2
               Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021Submit   Date
                                                                                    Date toPage
                                                                                             Removed28
                                                                                                    by of 149
Title                       YouTube Username          User ID / Channel Infringing URL                              Views       Video Length      # of ads       Type of ads                  YouTube     YouTube     Notes
Uno Y Medio Contra El Mundo chinh hien                UCoJV76h8j15l4O6zBBfIABA
                                                                        https://www.youtube.com/watch?v=yiGKJ32bEek       1,025           1:25:55            1                           Dawn 9/20/16         9/22/16                           2

Allá en la Plaza Garibaldi    Lucero Universo MagistralUC2M_ViIAOOAu2o_WiKLQAFQ
                                                                      https://www.youtube.com/watch?v=RzjjfKHZGPc         4,146            1:35:50                                             9/20/16       9/22/16                            1
Como Mexico No Hay Dos        CERRO GRANDE            UCdA09XralU5TF8hTuDSeNPw
                                                                      https://www.youtube.com/watch?v=w7jzgpvbKTg         2,786            1:46:59           0                                 9/30/16       10/1/16                            1
Desvestidas y Alborotadas     Daniel Valdez           YouMantan       https://www.youtube.com/watch?v=rVpsdfRsHoc         1,365            1:26:25           0                                 9/20/16       9/22/16                            1
El Caballo bayo               CERRO GRANDE            UCdA09XralU5TF8hTuDSeNPw/
                                                                      https://www.youtube.com/watch?v=KTDjzo5I3Ts           149            1:30:19           0                                 9/30/16       10/1/16                            1


                                                                                                                                                                                                                       This video is no
                                                                                                                                                                                                                       longer available
                                                                                                                                                                                                                       because the YouTube
                                                                                                                                                                                                                       account associated
                                                                                                                                                                                                                       with this video has
El Cuatrero                   pho nan det             UCPaJFutD-8BPItW55dWWzoQ
                                                                       https://www.youtube.com/watch?v=rC5I0DV6PVs        8,760            1:25:19           2             CDPAP, Color Switch                         been terminated.         1
El Garañon                    lUnfeelingl             lUnfeelingl      https://www.youtube.com/watch?v=zE_BrMjIxlA       24,500            1:26:31           1                         Verizon 9/20/16       9/22/16                            1


                                                                                                                                                                                                                       This video is no
                                                                                                                                                                                                                       longer available
                                                                                                                                                                                                                       because the YouTube
                                                                                                                                                                                                                       account associated
                                                                                                                                                                                                                       with this video has
El Macho                        taku HA               UCwccG8vAlm57tO4mh2L1y1w
                                                                       https://www.youtube.com/watch?v=_ac1fks2WTw          852            1:30:00           1                                                         been terminated.         1
Hembra O Macho                  BORI LOCO             witchcityman     https://www.youtube.com/watch?v=e6wMJpJB-LA           34            1:36:09           0                                  9/30/16      10/1/16                            1
Juan Armenta "El Repatriado" CERRO GRANDE             UCdA09XralU5TF8hTuDSeNPw/
                                                                       https://www.youtube.com/watch?v=UWBMKdCInsg          650            1:28:57           1                  Coastal Glasses 9/30/16      10/1/16                            1
La ley del monte                CERRO GRANDE          UCdA09XralU5TF8hTuDSeNPw/
                                                                       https://www.youtube.com/watch?v=9FsEbjQhb98          126            1:57:12           1                         Stylewe 9/30/16       10/1/16                            1
Las Computadoras                BORI LOCO             witchcityman     https://www.youtube.com/watch?v=W9HpIsfOGyQ          124            1:29:19           0                                  9/30/16      10/1/16                            1
Lauro Puñales                   Películas HD          UC4-2M5SbSWnpTBHJW5c0_3Q
                                                                       https://www.youtube.com/watch?v=V-ZJZHpFgfE        2,437            1:24:37           0                                  9/20/16      9/22/16                            1
Lauro Puñales                   CERRO GRANDE          UCdA09XralU5TF8hTuDSeNPw
                                                                       https://www.youtube.com/watch?v=3NqrHWBIljw        4,674            1:24:37           1                             Zoro 9/30/16      10/1/16                            1
Los jinetes de la bruja         Dragon                UCAlWmpLBrxA45VsREhgOU6w
                                                                       https://www.youtube.com/watch?v=gDbTktTcvtQ        1,712            1:51:40           1                          Verizon 9/20/16      9/22/16                            1
Lucio Vázquez: El Crimen De Chinameca
                                CERRO GRANDE          UCdA09XralU5TF8hTuDSeNPw
                                                                       https://www.youtube.com/watch?v=A4kQU_dodwE        8,020            1:25:46           1                 NY Code + Design 9/30/16      10/1/16                            1
Mi Querido Viejo                CERRO GRANDE          UCdA09XralU5TF8hTuDSeNPw/
                                                                       https://www.youtube.com/watch?v=K2WVOnRdKzM           73            1:36:50           1                         Stylewe 9/30/16       10/1/16                            1
Nachas vemos vecinas no sabemos Que hacer ???         UCbw4Cxmj49mIVOYGHu-Yabg
                                                                       https://www.youtube.com/watch?v=VabvQKYI4gs       13,732            1:26:03           0                                                         This video is private.   1
Picardía Mexicana 2             Edgar Borbon          UChoi81r5gaA9KCrQbVp5Phg
                                                                       https://www.youtube.com/watch?v=tdy-Y0d-rpY           98            1:39:05           0                                  9/20/16      9/22/16                            1
Por Tu Maldito Amor             CERRO GRANDE          UCdA09XralU5TF8hTuDSeNPw
                                                                       https://www.youtube.com/watch?v=3JyrSCs2nxY          532            1:35:03           1                   Yousician.com 9/30/16       10/1/16                            1
Sinvergüenza, Pero Honrado      Ramiro                UCpobNJhcBCPTHdA9_QobW7Q
                                                                       https://www.youtube.com/watch?v=v1r4gqHr5UY       14,417            1:36:00           1                             Olay 9/30/16      10/1/16                            1
Sirvientas Ardientes            Anthony Cotton        UC51oZ4fsJRfH93XtstSud5g
                                                                       https://www.youtube.com/watch?v=7XR1rVAQmOU       14,009            1:40:48           1                          Verizon 9/20/16      9/22/16                            1




                                                     Summary and Totals

                              Total Infringing Videos Removed
                              2014                    1152
                              2015                    1301
                                                      Jan: 76
                                                      Feb: 56
                                                      Mar: 30
                                                      Apr: 30
                              2016                    May: 56
                                                      June: 63
                                                      July: 64
                                                      Aug: 53
                                                      Sep: 78
                              Total                   506


                              Summary of Repeat Offenders
                              Total repeat offenders infringing more than 3 times: 21
                              Terminated offenders infringing more than 3 times: 19
                              Total repeat infringing 3 times: 105
                              Terminated offenders infringing 3 times: 95
                              Total Terminated offenders: 114
                              Repeat Offenders for September 2016: 1 (highlighted above)
        Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021Submit   Date
                                                                             Date toPage
                                                                                      Removed29
                                                                                             by of 149
Title         YouTube Username   User ID / Channel   Infringing URL   Views   Video Length   # of ads   Type of ads   YouTube   YouTube   Notes
        Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021Submit   Date
                                                                             Date toPage
                                                                                      Removed30
                                                                                             by of 149
Title         YouTube Username   User ID / Channel   Infringing URL   Views   Video Length   # of ads   Type of ads   YouTube   YouTube   Notes
Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 31 of 149
Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 32 of 149
                                             Athos
                Case 1:21-cv-21698-JEM Document 1-2Youtube Enforcement
                                                      Entered   on FLSD Docket 05/03/2021 Page 33 of 149

                                                                               October 6, 2016 - November 4, 2016 Enforcement Results
                                                                                                                                                                                                                    Date
                                                                                                                                                                                                      Submit Date   Removed by
Title                         YouTube Username         User ID / Channel Infringing URL                              Views        Video Length      # of ads       Type of ads                        to YouTube    YouTube     Notes
Hermelinda Linda              Martha Michel Vazquez Garcia
                                                       UCJ9iN-LdiAe1lG-WHaBBGnQ
                                                                         https://www.youtube.com/watch?v=5LnevRmZ6L4 526,337                1:32:05            1                          Fabletics   11/1/16           11/2/16                         12
Hermelinda Linda              titan2654                titan2654         https://www.youtube.com/watch?v=3EqJ1xzeW2Y     253,225               3:02            0                                      11/1/16           11/2/16                         12
Hermelinda Linda              titan2654                titan2654         https://www.youtube.com/watch?v=mlUi0lXVs4M      93,550               6:37            0                                      11/1/16           11/2/16                         12
Hermelinda Linda              titan2654                titan2654         https://www.youtube.com/watch?v=Ei2_u0v5RgQ      88,350               8:42            0                                      11/1/16           11/2/16                         12
Hermelinda Linda              titan2654                titan2654         https://www.youtube.com/watch?v=ybnzFLPRMnM      80,405               9:05            0                                      11/1/16           11/2/16                         12
Hermelinda Linda              titan2654                titan2654         https://www.youtube.com/watch?v=34OjWIVVUN8      92,440               9:17            0                                      11/1/16           11/2/16                         12
Hermelinda Linda              titan2654                titan2654         https://www.youtube.com/watch?v=ack-b36DhJY     263,666               9:29            0                                      11/1/16           11/2/16                         12
Hermelinda Linda              titan2654                titan2654         https://www.youtube.com/watch?v=WsNnyBShw98 129,743                   9:29            0                                      11/1/16           11/2/16                         12
Hermelinda Linda              titan2654                titan2654         https://www.youtube.com/watch?v=MN_Ho9AvvLw 124,850                   9:29            0                                      11/1/16           11/2/16                         12
Hermelinda Linda              titan2654                titan2654         https://www.youtube.com/watch?v=rsECNjaygVY     138,270               9:30            1                         Dinotrux     11/1/16           11/2/16                         12
Hermelinda Linda              titan2654                titan2654         https://www.youtube.com/watch?v=74POa5x5blk     410,993               9:31            0                                      11/1/16           11/2/16                         12
Hermelinda Linda              titan2654                titan2654         https://www.youtube.com/watch?v=awnAzpPCO90      75,904               9:36            0                                      11/1/16           11/2/16                         12
La Mentira                    mmpr1976                 mmpr1976          https://www.youtube.com/watch?v=hln03pxnLvM&index=10&list=PLC5465F7D15099DCD
                                                                                                                           96321               7:21            0                                      10/26/16         10/28/16                         11
La Mentira                    mmpr1976                 mmpr1976          https://www.youtube.com/watch?v=luLyrol9MVw&index=11&list=PLC5465F7D15099DCD
                                                                                                                          135176               8:11            0                                      10/26/16         10/28/16                         11
La Mentira                    mmpr1976                 mmpr1976          https://www.youtube.com/watch?v=Othu6utEv9s&index=4&list=PLC5465F7D15099DCD
                                                                                                                           88755               9:25            0                                      10/26/16         10/28/16                         11
La Mentira                    mmpr1976                 mmpr1976          https://www.youtube.com/watch?v=l9gwkhk0D6w&index=3&list=PLC5465F7D15099DCD
                                                                                                                          131966               9:40            0                                      10/26/16         10/28/16                         11
La Mentira                    mmpr1976                 mmpr1976          https://www.youtube.com/watch?v=jZQU9RIpHb4&index=5&list=PLC5465F7D15099DCD
                                                                                                                           87373               9:51            0                                      10/26/16         10/28/16                         11
La Mentira                    mmpr1976                 mmpr1976          https://www.youtube.com/watch?v=ZSAVhGO7on0&list=PLC5465F7D15099DCD
                                                                                                                          177436               9:56            0                                      10/26/16         10/28/16                         11
La Mentira                    mmpr1976                 mmpr1976          https://www.youtube.com/watch?v=FQ-blPIqObM&index=6&list=PLC5465F7D15099DCD
                                                                                                                           79682               9:59            0                                      10/26/16         10/28/16                         11
La Mentira                    mmpr1976                 mmpr1976          https://www.youtube.com/watch?v=f_Jj6E0pf00&index=2&list=PLC5465F7D15099DCD
                                                                                                                           95293              10:02            0                                      10/26/16         10/28/16                         11
La Mentira                    mmpr1976                 mmpr1976          https://www.youtube.com/watch?v=wJ7JQqfDljk&list=PLC5465F7D15099DCD&index=8
                                                                                                                           76041              10:06            0                                      10/26/16         10/28/16                         11
La Mentira                    mmpr1976                 mmpr1976          https://www.youtube.com/watch?v=GCeijUdRzxs&index=9&list=PLC5465F7D15099DCD
                                                                                                                           80397              10:17            0                                      10/26/16         10/28/16                         11
La Mentira                    mmpr1976                 mmpr1976          https://www.youtube.com/watch?v=sQ3jyGZkmTA&list=PLC5465F7D15099DCD&index=7
                                                                                                                           83110              10:39            0                                      10/26/16         10/28/16                         11
Secuestro en Acapulco/Canta Chamo
                              prettysky01              prettysky01       https://www.youtube.com/watch?v=CthYuiTtumU      33,984               2:41            0                                      11/1/16           11/2/16                         10
                              prettysky01
Secuestro en Acapulco/Canta Chamo                      prettysky01       https://www.youtube.com/watch?v=Qq4RycX--zU      49,951               3:03            1                             Cuba     11/1/16           11/2/16                         10
Secuestro en Acapulco/Canta Chamo
                              prettysky01              prettysky01       https://www.youtube.com/watch?v=uKEPEozEPrY      30,614               3:21            0                                      11/1/16           11/2/16                         10
Secuestro en Acapulco/Canta Chamo
                              prettysky01              prettysky01       https://www.youtube.com/watch?v=jGgth1ARPFw      25,134               4:13            0                                      11/1/16           11/2/16                         10
Secuestro en Acapulco/Canta Chamo
                              prettysky01              prettysky01       https://www.youtube.com/watch?v=LZIfJQkT7Cc      27,616               4:25            0                                      11/1/16           11/2/16                         10
Secuestro en Acapulco/Canta Chamo
                              prettysky01              prettysky01       https://www.youtube.com/watch?v=pbnvTPLFG1o      46,164               5:10            0                                      11/1/16           11/2/16                         10
Secuestro en Acapulco/Canta Chamo
                              prettysky01              prettysky01       https://www.youtube.com/watch?v=mqvO6gaSS0c      27,992               5:28            0                                      11/1/16           11/2/16                         10
                              prettysky01
Secuestro en Acapulco/Canta Chamo                      prettysky01       https://www.youtube.com/watch?v=w1_PQ7X6dNU 26,606                    6:26            1                     Supermambo       11/1/16           11/2/16                         10
                              prettysky01
Secuestro en Acapulco/Canta Chamo                      prettysky01       https://www.youtube.com/watch?v=A5h3FilqvCM      22,463               8:03            1                          Consoul     11/1/16           11/2/16                         10
                              prettysky01
Secuestro en Acapulco/Canta Chamo                      prettysky01       https://www.youtube.com/watch?v=If5bPgBVcAo      24,701               8:30            1                     Supermambo       11/1/16           11/2/16                         10
Una Sota y un Caballo         GIRLANE LÓPEZ            UCGQcrGwKEoQAy9kvZyvykiQ
                                                                         https://www.youtube.com/watch?v=FS2GOgYmO4g         681               4:25            0                                      10/28/16         10/30/16                          9
Una Sota y un Caballo         Laiara Costa             laiaraborges      https://www.youtube.com/watch?v=sNz1o8Q0ZLc        5147            1:21:14            0                                      10/28/16         10/30/16                          9
Una Sota y un Caballo         Lourdes Castellanos      TheSoles13        https://www.youtube.com/watch?v=EVgFb1khQnk        4556               9:58            0                                      10/28/16         10/30/16                          9
Una Sota y un Caballo         Lourdes Castellanos      TheSoles13        https://www.youtube.com/watch?v=igSUFQD3lUQ       17091              10:13            0                                      10/28/16         10/30/16                          9
Una Sota y un Caballo         Lourdes Castellanos      TheSoles13        https://www.youtube.com/watch?v=kwFulzHjX58        3672              10:13            0                                      10/28/16         10/30/16                          9
Una Sota y un Caballo         Lourdes Castellanos      TheSoles13        https://www.youtube.com/watch?v=oknG3fQJvdM        5228              12:01            0                                      10/28/16         10/30/16                          9
Una Sota y un Caballo         Lourdes Castellanos      TheSoles13        https://www.youtube.com/watch?v=pRZ5MVraDbI        4381              12:07            0                                      10/28/16         10/30/16                          9
Una Sota y un Caballo         Lourdes Castellanos      TheSoles13        https://www.youtube.com/watch?v=CLOyKyQ8L8U        6005              12:59            0                                      10/28/16         10/30/16                          9
Una Sota y un Caballo         Lourdes Castellanos      TheSoles13        https://www.youtube.com/watch?v=qHmWK0D4y7U        5010              13:35            0                                      10/28/16         10/30/16                          9
Mecanica Nacional             Alex Ramos               ramoslazcano      https://www.youtube.com/watch?v=D_JGtEcuRNk       12453               0:25            0                                      10/27/16         10/28/16                          7
Mecanica Nacional             Alex Ramos               ramoslazcano      https://www.youtube.com/watch?v=BbFS2o9zXrM       11239               0:29            0                                      10/27/16         10/28/16                          7
Mecanica Nacional             earp80                   earp80            https://www.youtube.com/watch?v=dOSsPlAuWeo       25919               3:45            0                                      10/27/16         10/28/16                          7
Mecanica Nacional             Favoritas _ Cine MexicanoUC2NB8iE3Ce18733ae6ZqMuQ
                                                                         https://www.youtube.com/watch?v=fy2wb-KJGLs        2395            1:46:50            1                        Fossil.com    10/27/16         10/28/16                          7
Mecanica Nacional             Guergana Tzatchkova      anagreug          https://www.youtube.com/watch?v=-FmlfchBaO4        1192               1:36            0                                      10/27/16         10/28/16                          7
Mecanica Nacional             LEYENDASDELCAMINO LEYENDASDELCAMINO        https://www.youtube.com/watch?v=HEMAlVfWAHk       40858              14:01            0                                      10/27/16         10/28/16                          7
Mecanica Nacional             LEYENDASDELCAMINO LEYENDASDELCAMINO        https://www.youtube.com/watch?v=fCb49s9URoM       18115              15:15            0                                      10/27/16         10/28/16                          7
El Arracadas                  Beatrix20                UCajStHSefqlsGRCb9Ily-Kw
                                                                         https://www.youtube.com/watch?v=a2gSjnGt500          19            1:49:35            0                                      10/14/16         10/17/16                          6
                                                                                                                                                                     White Plains, All State, Plato's
El Arracadas                     chha cah              UCulWXumnZYhVtTmTFa1ZzSw
                                                                        https://www.youtube.com/watch?v=iKkC-Gn7Rz0        1,878            1:49:35            3                              Closet 10/14/16         10/17/16                           6
El Arracadas                     dang qua              UCVfRcu7whp7n6J0kpa-Ngyw
                                                                        https://www.youtube.com/watch?v=_Q6DaHiYleg           10            1:39:11            0                                      10/14/16        10/17/16                           6
El Arracadas                     Lal33                 UCD4tKnotNXViwp4DeQVPZNQ
                                                                        https://www.youtube.com/watch?v=TG-MaHr75SU           61            1:49:35            0                                      10/14/16        10/17/16                           6
El Arracadas                     Shendurnikar3w        UC7M7efNycSkTDwALSqYgXgA
                                                                        https://www.youtube.com/watch?v=PNLA4Yl2M5Y           57            1:49:35            0                                      10/14/16        10/17/16                           6
El Arracadas                     Ajagaonkar1w          UCDLtMKLNcZJKmjlvKUtXJwQ
                                                                        https://www.youtube.com/watch?v=p1DY2I6nJa0        3,433            2:22:11            0                                      10/27/16        10/28/16                           6
Dando y Dando                    George Dillon         UCTgFNfLr8_x6RjBmAUIl59Q
                                                                        https://www.youtube.com/watch?v=bzEqmIQiEFA        3,865            1:48:20            1                   Tuft and Needle 10/26/16           10/28/16                           5
Dando y Dando                    Kirk Linebarger       sashasani        https://www.youtube.com/watch?v=NkFMb_Kq7F8        9,952            1:35:24            0                                      10/26/16        10/28/16                           5

Dando y Dando                    Martin Garcia           neron628          https://www.youtube.com/watch?v=QeCbyJXx528  30,421              1:28:36            0                                   11/1/16             11/2/16                           5
Dando y Dando                    Paul Mahn               UC48OzRvOHjWpF-h0H4JoCvw
                                                                           https://www.youtube.com/watch?v=eLZW7s1z6yk  81,752              1:53:11            1                             AT&T 11/1/16              11/2/16                           5
Dando y Dando                    Shane Vaughan           shaniev22         https://www.youtube.com/watch?v=l3mNnpBdKF8     114              1:37:01            0                                   11/1/16             11/2/16                           5
El Tahur                         Chaborz Rushisvili      UCStKbsU5tEHr35IJ7enBhxQ
                                                                           https://www.youtube.com/watch?v=Km3bIrF9qXQ  14,166              1:50:17            1                    Falling Water 10/14/16            10/17/16                           5
El Tahur                         tichkit                 UCLBwTX45NPRnEkenNYc1riQ
                                                                           https://www.youtube.com/watch?v=wAHk3YO3X3c   1,136              1:59:42            0                                   10/14/16           10/17/16                           5
El Tahur                         chha cah                UCulWXumnZYhVtTmTFa1ZzSw
                                                                           https://www.youtube.com/watch?v=SqYJgvLrmto   9,244              1:52:11            1                             Cisco 10/26/16           10/28/16                           5
El Tahur                         Lauren3                 UCFRXJkN98GRJHP8a3VxaOug
                                                                           https://www.youtube.com/watch?v=MHXo-ScfFfQ   8,727              1:51:58            0                                   10/26/16           10/28/16                           5
El Tahur                         Mong Tay Dep            UCdfwPb3euUHwjpcBy9bFW1A
                                                                           https://www.youtube.com/watch?v=qklGiyMoo6M     195                54:23            1                   Fantastic Beats 10/26/16           10/28/16                           5
El Diablo, El Santo Y El Tonto   tuan anh                UCUdG6kqzfM7SFeqoqdOtL2g
                                                                           https://www.youtube.com/watch?v=npeM2vi2Vtc   34461              1:29:02            1                             Bravo 10/14/16           10/17/16                           4
El Diablo, El Santo Y El Tonto   Ajagaonkar3w            UClEzDF-5e3PToTIHillckCA
                                                                           https://www.youtube.com/watch?v=aiVVUqGfN5Q     221              1:29:02            0                                   10/26/16           10/28/16                           4
El Diablo, El Santo Y El Tonto   Beatrix19               UC0zZUarNaIa7_dvR9VUEBoQ
                                                                           https://www.youtube.com/watch?v=fLcCcuVqURg      89              1:29:02            0                                   10/26/16           10/28/16                           4
El Diablo, El Santo Y El Tonto   Mong Tay Dep            UCdfwPb3euUHwjpcBy9bFW1A
                                                                           https://www.youtube.com/watch?v=E6KDQm46hx0   3,924              1:31:39            1                    Ruby Tuesday 10/26/16             10/28/16                           4
El Extensionista                 Love Rhous              UCWy7aEIFNu-BjKUvsJMY64w
                                                                           https://www.youtube.com/watch?v=9UVvC-WO4L4  37,680              1:47:24            0                                   10/26/16           10/28/16                           4
El Extensionista                 Siboney Moreira         UCOgGK19gNpa-xe7KxW1JHbQ
                                                                           https://www.youtube.com/watch?v=KQw_DTWSi6o  12,960                13:14            0                                   10/26/16           10/28/16                           4
El Extensionista                 Unidad Extensión CienciasUCKh6Ow4OtwgS334B0kF09Xw
                                                           Económicas      https://www.youtube.com/watch?v=ZvAXxaJ-uyQ   6,819                13:14            0                                   10/26/16           10/28/16                           4
El Extensionista                 Unidad Extensión CienciasUCKh6Ow4OtwgS334B0kF09Xw
                                                           Económicas      https://www.youtube.com/watch?v=2oRZjzNbLdw   3,453                13:14            0                                   10/26/16           10/28/16                           4
El Hijo Del Pueblo               baldito113              baldito113        https://www.youtube.com/watch?v=jMAhZTyIDs4 1238553                12:11            1                            Unicef 10/14/16           10/17/16                           4
                                                                                                                                                                       Nexxus, National University
El Hijo Del Pueblo               chet chet                UCFBY9zK_P7qaa_YSUlPBPTA
                                                                            https://www.youtube.com/watch?v=dSFBjCo69a0      584            1:30:57            0                           College 10/14/16           10/17/16                           4
El Hijo Del Pueblo               kenyi mijangos           kenyi2119         https://www.youtube.com/watch?v=3bt6hlPAosY   16,028            1:31:08            0                                   10/14/16           10/17/16                           4
El Hijo Del Pueblo                                        UC9-NLYJCitrrTrk0_6Pxouw
                                 Musica,Series & PelículasHD                https://www.youtube.com/watch?v=zh68FrndUjo    1,549            1:31:08            1                       faacademy 10/14/16             10/17/16                           4
Entre Compadres Te Veas          Juan Pablo               UCv9RJUn08-Tt6xe1LpgHfHA
                                                                            https://www.youtube.com/watch?v=v97ch-eDUWc    3,182            1:33:23            0                                   10/14/16           10/17/16                           4
Entre Compadres Te Veas          misel & anq              UCrmxUvb4gjlH6qoJJGirxqQ
                                                                            https://www.youtube.com/watch?v=fqXo6ack2tI       14            1:28:54            0                                   10/14/16           10/17/16                           4
Entre Compadres Te Veas          Musica,Series & PelículasHD
                                                          UC9-NLYJCitrrTrk0_6Pxouw
                                                                            https://www.youtube.com/watch?v=etWg6GFcSnE   15,432            1:33:23            1                           Entyvio 10/14/16           10/17/16                           4
Entre Compadres Te Veas          chha cah                 UCulWXumnZYhVtTmTFa1ZzSw
                                                                            https://www.youtube.com/watch?v=_Tam3-vfbOw    3,654            1:32:53            1                          Sephora 10/26/16            10/28/16                           4
Las Siete Cucas                  Hector Tapia             UC9i1G8A0YuicCx_pp3fXgXA
                                                                            https://www.youtube.com/watch?v=Nzi87gU5jUU   33810               23:24            0                                   10/27/16           10/28/16                           4
Las Siete Cucas                  Hector Tapia             UC9i1G8A0YuicCx_pp3fXgXA
                                                                            https://www.youtube.com/watch?v=g6AYZT6OMEg   25480               26:22            0                                   10/27/16           10/28/16                           4
Las Siete Cucas                  Hector Tapia             UC9i1G8A0YuicCx_pp3fXgXA
                                                                            https://www.youtube.com/watch?v=6gmoPzdKz4k   63,394              26:27            0                                   10/27/16           10/28/16                           4
Las Siete Cucas                  IniciativaGLBT           UCz9yrfknOOCUfkwSgCMY0OA
                                                                            https://www.youtube.com/watch?v=UWGQ7X05sw0   24478                2:34            0                                   10/27/16           10/28/16                           4
Matar O Morir                    anh note                 UCnty-K2SONiGEivzwA1lKzg
                                                                            https://www.youtube.com/watch?v=_9fSEPGlHcA    3,373            1:38:52            1                               ABC 10/14/16           10/17/16                           4
Matar O Morir                    Musica,Series & PelículasHD
                                                          UC9-NLYJCitrrTrk0_6Pxouw
                                                                            https://www.youtube.com/watch?v=VGsRDpU3jrs      989            1:38:52            0                                   10/14/16           10/17/16                           4
Matar O Morir                    Ajagaonkar3w             UClEzDF-5e3PToTIHillckCA
                                                                            https://www.youtube.com/watch?v=dSJacCoLmpg      533            1:38:53            0                                   10/27/16           10/28/16                           4


                                                                                                                                                                                                                                 This video is no
                                                                                                                                                                                                                                 longer available
                                                                                                                                                                                                                                 because the YouTube
                                                                                                                                                                                                                                 account associated
                                                                                                                                                                                                                                 with this video has
Matar O Morir                    sonora banda sonora   UC9dzq7nOgNfIhWRZkYhHC2A
                                                                       https://www.youtube.com/watch?v=0jI9Krqkb8M           103            1:38:52            0                                                                 been terminated.        4
Tacos Al Carbon                  chha cah              UCulWXumnZYhVtTmTFa1ZzSw
                                                                       https://www.youtube.com/watch?v=n2j7GWMPM20           452            1:36:02            0                                      10/14/16        10/17/16                           4
Tacos Al Carbon                  Lal33                 UCD4tKnotNXViwp4DeQVPZNQ
                                                                       https://www.youtube.com/watch?v=0tD0M9QXJnE          6000            1:36:02            0                                      10/28/16        10/30/16                           4


                                                                                                                                                                                                                                 This video has been
Tacos Al Carbon                  Beatrix19             UC0zZUarNaIa7_dvR9VUEBoQ
                                                                        https://www.youtube.com/watch?v=dY8qrKccbuM             7           1:36:02            0                                                                 removed by the user.    4
                                                                                             Date
             Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021SubmitPage      34by of 149
                                                                                        Date Removed
Title                        YouTube Username       User ID / Channel   Infringing URL                              Views            Video Length        # of ads        Type of ads                        to YouTube   YouTube      Notes


                                                                                                                                                                                                                                      This video is no
                                                                                                                                                                                                                                      longer available
                                                                                                                                                                                                                                      because the YouTube
                                                                                                                                                                                                                                      account associated
                                                                                                                                                                                                                                      with this video has
Tacos Al Carbon              sonora banda sonora      UC9dzq7nOgNfIhWRZkYhHC2A
                                                                        https://www.youtube.com/watch?v=y3ECczYdTZU     64                     1:38:59               0                                                                been terminated.      4
Todo Por Nada                Fabian Tello             UCfl5PCKASU-6-wlq5JOxHdA
                                                                        https://www.youtube.com/watch?v=6qdmHzMwMO4    298                       29:21               1                  Birthright Israel
                                                                                                                                                                                                        10/28/16           10/30/16                         4
Todo Por Nada                Fabian Tello             UCfl5PCKASU-6-wlq5JOxHdA
                                                                        https://www.youtube.com/watch?v=uMGa3s4-Z_8    170                       33:58               1                      Dave School 10/28/16           10/30/16                         4
Todo Por Nada                Fabian Tello             UCfl5PCKASU-6-wlq5JOxHdA
                                                                        https://www.youtube.com/watch?v=SdWIh0EC1nw    218                       34:18               1                 Dassault Systems 10/28/16           10/30/16                         4
Todo Por Nada                fatevi2139               UC4O0pzy0nJ_pEyOod9lykcg
                                                                        https://www.youtube.com/watch?v=q6Shw2-bHL4  3,373                     1:37:38               1                     Fashionphile 10/28/16           10/30/16                         4
Acorralado                   Sometimes3               UCMe1Pu841zTBi8aaLlUyxmQ
                                                                        https://www.youtube.com/watch?v=fXBZl4ezuWE 18984                      2:04:16               0                                  10/14/16           10/17/16                         3
Acorralado                   Ajagaonkar3w             UClEzDF-5e3PToTIHillckCA
                                                                        https://www.youtube.com/watch?v=QF2KG7_iPgA     67                     2:04:16               0                                  10/26/16           10/28/16                         3
Acorralado                   interests3               UCTubCf4K0gBDeYIokGu1ukg
                                                                        https://www.youtube.com/watch?v=RCKlDhtLd4k  9,712                     2:04:16               0                                  10/26/16           10/28/16                         3
El Coyote Y La Bronca        Musica,Series & PelículasHD
                                                      UC9-NLYJCitrrTrk0_6Pxouw
                                                                        https://www.youtube.com/watch?v=v432hMsbhqc  1,563                     1:31:39               0                                  10/14/16           10/17/16                         3
El Coyote Y La Bronca        Beatrix19                UC0zZUarNaIa7_dvR9VUEBoQ
                                                                        https://www.youtube.com/watch?v=yrrd9lT2CUE  1363                      1:31:39               0                                  10/26/16           10/28/16                         3
El Coyote Y La Bronca        Shelia Macy              UCNbz5FozHwwtl6n1zwIKthQ
                                                                        https://www.youtube.com/watch?v=tBLdaMtr1to     50                     1:31:39               1                        Blueprint 10/26/16           10/28/16                         3
Nachas Vemos Vecinas No Sabemos
                             Cine picaro              UCJqG0FOKe4zabGKgyHI3hzQ
                                                                        https://www.youtube.com/watch?v=lsn37ChHCKo  1,127                     1:26:02               0                                  10/14/16           10/17/16                         3
Nachas Vemos Vecinas No Sabemos
                             SHOW 2016                UCxHZbvcWRNi7hjXZu5vdZFQ
                                                                        https://www.youtube.com/watch?v=i-a98Z4P1R8    351                       15:28               0                                  10/14/16           10/17/16                         3
Nachas Vemos Vecinas No Sabemos
                             Cine Clásico             cineclasicotv     https://www.youtube.com/watch?v=DfyeHapUJXQ    210                        1:24               0                                  10/28/16           10/30/16                         3
Picardia Mexicana            Musica,Series & PelículasHD
                                                      UC9-NLYJCitrrTrk0_6Pxouw
                                                                        https://www.youtube.com/watch?v=aUPpYtB8-U8 13,383                     1:47:54               0                                  10/14/16           10/17/16                         3
Picardia Mexicana            Para Todos               UCagMuSqqK5dw9XYAHRFlVrg
                                                                        https://www.youtube.com/watch?v=b30aRfFsxQA      8                     1:47:54               0                                  10/14/16           10/17/16                         3


                                                                                                                                                                                                                                      This video is no
                                                                                                                                                                                                                                      longer available
                                                                                                                                                                                                                                      because the YouTube
                                                                                                                                                                                                                                      account associated
                                                                                                                                                                                                                                      with this video has
Picardia Mexicana                sonora banda sonora      UC9dzq7nOgNfIhWRZkYhHC2A
                                                                             https://www.youtube.com/watch?v=QGXSALCI1-g       579             1:47:19               0                                                                been terminated.      3
Rigo Es Amor                     música clasica           UCe-SlxPOYUBorQUnUtLDvfg
                                                                             https://www.youtube.com/watch?v=9NrKLRpAa5o       933                3:13               0                                    10/28/16         10/30/16                         3
Rigo Es Amor                     necaxista614             necaxista614       https://www.youtube.com/watch?v=syKUagUsQAY   200576              1:30:41               0                                    10/28/16         10/30/16                         3
Rigo Es Amor                     Oscar Ivan Bam Bam       UCu66ihnAPi2bBiOzDVwLvvg
                                                                             https://www.youtube.com/watch?v=WjayyGGDWrQ     6008                 7:01               0                                    10/28/16         10/30/16                         3
Solo Para Adulteros              Anthony Cotton           UC51oZ4fsJRfH93XtstSud5g
                                                                             https://www.youtube.com/watch?v=LzgvaRaFfcw    54,474             2:07:06               2      Shadow Warrior, Cloudera 10/28/16              10/30/16                         3
Solo Para Adulteros              Donnell Wheatley         UCeuQEDASCNJSK1Wk_tNMeQQ
                                                                             https://www.youtube.com/watch?v=w78Z3MMe5tk    73,802             2:01:37              13                     Video Games 10/28/16            10/30/16                         3
Solo Para Adulteros              Giovanna Spced           UC7AhYU_gr_VuZs5gvBD5lHg
                                                                             https://www.youtube.com/watch?v=fzpHCzV7H3o   256,284             1:31:38               2        Saatva, Shadow Warrior 10/28/16              10/30/16                         3
Diamantes, Oro y Amor            ~~ ~Subscribe~~~         Acezfalcon360      https://www.youtube.com/watch?v=q8tXiVIXg1U     8,982             1:45:56               1                         BlueHost 10/27/16           10/28/16                         2
Diamantes, Oro y Amor            thaboinger               thaboinger         https://www.youtube.com/watch?v=s6ieu-zgM44       496                1:27               0                                    10/27/16         10/28/16                         2
Dos camioneros con suerte        AndMex, Inc.             UCTL3tuj2CYJLxCdMeUJ_KSA
                                                                             https://www.youtube.com/watch?v=PXvapvEuCLc     9,363             1:28:36               1                  Laseraway.com 10/27/16             10/28/16                         2
Dos camioneros con suerte        jose antonio Gomez       UCY5zS9PwHgs89eVIP91LaJA
                                                                             https://www.youtube.com/watch?v=xz7aGeht6A4   689,111             1:35:23               1                             Kayak 10/27/16          10/28/16                         2
El Embustero                     Musica,Series & PelículasHD
                                                          UC9-NLYJCitrrTrk0_6Pxouw
                                                                             https://www.youtube.com/watch?v=stqwr1M93aU    15946              1:27:21               0                                    10/14/16         10/17/16                         2
El Embustero                     Pro_Vi                   UC4VjYp-n07q6ZWGMUETVu7g
                                                                             https://www.youtube.com/watch?v=3BPy8tMkxMA    10720              1:23:51               0                                    10/26/16         10/28/16                         2
Entre Monjas Anda El Diablo      Musica,Series & PelículasHD
                                                          UC9-NLYJCitrrTrk0_6Pxouw
                                                                             https://www.youtube.com/watch?v=Cgbk0QAMKx4     3404              1:32:50               1                       faacademy 10/14/16            10/17/16                         2
Entre Monjas Anda El Diablo      Mong Tay Dep             UCdfwPb3euUHwjpcBy9bFW1A
                                                                             https://www.youtube.com/watch?v=HFpR0FQ1RSs     1,161             1:28:24               1                 ouijamovie.com 10/26/16             10/28/16                         2
Hasta el Viento Tiene Miedo      999,999 vistas           jagpreetwalia      https://www.youtube.com/watch?v=mEV0F-_Uf4A    31,434                                   1                 ouijamovie.com 10/14/16             10/17/16                         2
Hasta el Viento Tiene Miedo      Ultra Clásico            ultraclasico       https://www.youtube.com/watch?v=En_h_WEeCA0        59                0:49               0                                    10/14/16         10/17/16                         2
Juan Armenta, El Repatriado      chet chet                UCFBY9zK_P7qaa_YSUlPBPTA
                                                                             https://www.youtube.com/watch?v=V1SspK9Gmq0       102             1:25:07               0                                    10/14/16         10/17/16                         2
Juan Armenta, El Repatriado      La Boca                  UCtVJghLI-lfzaz1dbH73TJA
                                                                             https://www.youtube.com/watch?v=6k1jvHxcnMc    12434              1:28:57               1                      Capital One 10/14/16           10/17/16                         2
Para Que Dure...No Se Apure      Rick Scholten            rickjuh1991        https://www.youtube.com/watch?v=HFxNY1fTaqA     4,460             2:26:35               0                                    10/28/16         10/30/16                         2
Para Que Dure...No Se Apure      Peymon Arabpour          UC_8tzLxSYezF05hqsNqHodg
                                                                             https://www.youtube.com/watch?v=B7D4Hs63988       474                0:14               1                   EuropaCorpUS 11/1/16               11/2/16                         2
Paraíso                          placerculposo            placerculposo      https://www.youtube.com/watch?v=rIzC97s7YCw    80886                 2:31               0                                    10/28/16         10/30/16                         2
Paraíso                          unk x                    UC5zfrfyOrct9FoFdrkGH--w
                                                                             https://www.youtube.com/watch?v=q8t7hinGUDo     4675                 4:14               0                                    10/28/16         10/30/16                         2
Un Hombre Llamado El Diablo Beatrix20                     UCajStHSefqlsGRCb9Ily-Kw
                                                                             https://www.youtube.com/watch?v=3zKc2PRV1dI    50,663             2:22:11               0                                    10/14/16         10/17/16                         2
Un Hombre Llamado El Diablo chha cah                      UCulWXumnZYhVtTmTFa1ZzSw
                                                                             https://www.youtube.com/watch?v=5fWveVnu134       870             1:39:11               1                           Disney 10/14/16           10/17/16                         2
Como México No Hay Dos           Musica,Series & PelículasHD
                                                          UC9-NLYJCitrrTrk0_6Pxouw
                                                                             https://www.youtube.com/watch?v=lfSPMs4Jp2M     7387              1:46:59               2              Nexxus, faacademy 10/14/16             10/17/16                         1
Contrato con la Muerte           Canal Romantico y BohemioUCS-TDrGB9zLgdt3Gx2xVryA
                                                                             https://www.youtube.com/watch?v=MYpji1S_3vo   154127              1:30:04               1                     Jack Reacher 10/26/16           10/28/16                         1
Disparen a Matar                 B3NY00612                B3NY00612          https://www.youtube.com/watch?v=egTivG8n7WE       124             1:32:36               0                                    10/27/16         10/28/16                         1
Duro y Parejo en La Casita del Pecado
                                 George Dillon            UCTgFNfLr8_x6RjBmAUIl59Q
                                                                             https://www.youtube.com/watch?v=gZ61-0adCms   231,188             1:58:26               1                           Toyota 10/26/16           10/28/16                         1
El Cuatrero                      cha vu                   UCbc0QKd8vmI5ehAiNAzvMoQ
                                                                             https://www.youtube.com/watch?v=v1U8xM7nfUQ     3,393             1:25:28              11 Fashionphile, Univision Mastercard 10/14/16         10/17/16                         1
El Gran Triunfo                  AV Downloads             avdownloads        https://www.youtube.com/watch?v=eraH_kaznY4     5722                12:07               0                                    10/26/16         10/28/16                         1
El Judicial: Carne de Canon      Hindi Movies             UCsgev71d_sz3btiI5RJT8Pw
                                                                             https://www.youtube.com/watch?v=9JXJuDMbJEk    34,393             1:23:52               0                                    11/1/16           11/2/16                         1
El Macho                         prop                     UCPoIbwMoMBtvVn6tHy56yzw
                                                                             https://www.youtube.com/watch?v=D0Fd2OQHK4s     7,506             2:22:11               1                       Metro PCS 10/14/16            10/17/16                         1
El Ninja Mexicano                Karate Studio            karatestudio       https://www.youtube.com/watch?v=DzGGpTdZyoM     3,080                1:35               0                                    10/26/16         10/28/16                         1
El Payo                          Gomen Davis              sdallemeier        https://www.youtube.com/watch?v=87rGZxl4NNQ   143689              2:02:01               0                                    10/26/16         10/28/16                         1
El Sexólogo                      Robert Gates             UCchko2uvbq0Uw3KvrodMrBg
                                                                             https://www.youtube.com/watch?v=Kmp2FmeWP_U       875             1:46:41               3                     Fashionphile 10/26/16           10/28/16                         1
El Último Túnel                  E. Rogelio Torres Z.     UC6YxaH1lKVpnLADUxuJkj2g
                                                                             https://www.youtube.com/watch?v=Ixxx97l4EWs       389                3:03               0                                    10/14/16         10/17/16                         1
Emanuelo                         Nono Alferez             UCWBhmuLS65i0lekr_eAerng
                                                                             https://www.youtube.com/watch?v=ozY_7A0C4zc   177284              1:15:37               1        A Cure for Wellness.com 10/26/16             10/28/16                         1
En Esta Primavera                Mininha Channel          UCCbJdsl6n_4QXWtkdXnVwgw
                                                                             https://www.youtube.com/watch?v=URs7izOCpNE   303,503             1:25:58               0                                    10/14/16         10/17/16                         1
En Un Hotel Nadie Duerme         Love Life Hot Life       LoveLifeHotLife    https://www.youtube.com/watch?v=E5EmE3Yehcs    14,406             1:29:21               0                                    10/26/16         10/28/16                         1
Escuela De Rateros               wilfredcarlos1           wilfredcarlos1     https://www.youtube.com/watch?v=RROGInL0ihI     1,638             1:34:23               1                         Snapfish 10/14/16           10/17/16                         1
Investigador Privado, Muy PrivadoMichael Cunningham       UCN9ysOf77LVqP2klCBf5JsA
                                                                             https://www.youtube.com/watch?v=d5SpiA6kxpE     2230              2:08:08               0                                    10/26/16         10/28/16                         1
Juan Charrasqueado Y Gabino Barrera
                                 Musica,Series & PelículasHD
                                                          UC9-NLYJCitrrTrk0_6Pxouw
                                                                             https://www.youtube.com/watch?v=1n5g5CFsnM0    32,342             1:47:33               1                          Genesis 10/14/16           10/17/16                         1
La Cárcel De Laredo              fatevi2139               UC4O0pzy0nJ_pEyOod9lykcg
                                                                             https://www.youtube.com/watch?v=ApJgXmSubRo     8,653             1:40:54               1                            Saatva 10/14/16          10/17/16                         1
La Lecheria                      rincon cable Tv          UCIJ_-c7AZIDScrOFvq7yhHg
                                                                             https://www.youtube.com/watch?v=HAXdNtSYch0     2,765             1:14:17               0                                    10/26/16         10/28/16                         1
La Ley Del Monte                 Mong Tay Dep             UCdfwPb3euUHwjpcBy9bFW1A
                                                                             https://www.youtube.com/watch?v=ftNuMaquHSA     2,261             2:00:49               1                Intrepid Museum 10/26/16             10/28/16                         1
La Loteria                       ROBERTO ADAMS            UCpx2pOFGAxLkipY3DXejRkA
                                                                             https://www.youtube.com/watch?v=oM8JUqNZbe0    95,590             1:36:23               0                                    10/27/16         10/28/16                         1
                                                                                                                                                                            Jockey. Fordham Football,
La Viuda Blanca                 HolasoyBotman            HollaSoyBotman https://www.youtube.com/watch?v=GdJ8qRBwKWM          2,979             1:24:09               4                            Shein, 10/27/16          10/28/16                         1
La Vuelta Del Mexicano          fabian tello             UC6E9NLvuCvBCLZQurrp95aw
                                                                           https://www.youtube.com/watch?v=aRbqGDRSzMk       1,590             1:16:35               1                     Fashionphile 10/14/16           10/17/16                         1
Las Carinosas                   AndMex, Inc.             UCTL3tuj2CYJLxCdMeUJ_KSA
                                                                           https://www.youtube.com/watch?v=llx4ORK2LUE       5597              1:32:33               0                                    10/14/16         10/17/16                         1
Las Sirvientas Ardientes        Shane Vaughan            shaniev22         https://www.youtube.com/watch?v=o1Yd_8GX23E          93             1:24:01               1                            Target 11/1/16            11/2/16                         1
Los Caifanes                    brokenfake               brokenfake        https://www.youtube.com/watch?v=TDWE0Z-nUOM      22,097             1:28:48               0                                    10/27/16         10/28/16                         1
Los Dos Hermanos                Oso del Valle            osodelvalle       https://www.youtube.com/watch?v=MKi2iEAwg2I      91576                 4:13               0                                    10/27/16         10/28/16                         1
Patsy, Mi Amor                  megalooks100             megalooks100      https://www.youtube.com/watch?v=z34FVQYHqAU       8,457             1:33:34               0                                    10/28/16         10/30/16                         1
Picardia Mexicana II            Songdem                  UCVNEDN2SAUEQdDuSh4pc0Ww
                                                                           https://www.youtube.com/watch?v=cbBwJjzzgnQ       3,859             1:28:29               1                           Google 11/1/16             11/2/16                         1
Por Tu Maldito Amor             Musica,Series & PelículasHD
                                                         UC9-NLYJCitrrTrk0_6Pxouw
                                                                           https://www.youtube.com/watch?v=MvmMMgKcCok       6195              1:35:03               1                       faacademy 10/14/16            10/17/16                         1
Reto A La Vida                  anca_rumania             ankutzik2012      https://www.youtube.com/watch?v=e9J2CgdBfSw      10255              1:22:14               0                                    10/28/16         10/30/16                         1
Siempre Hay Una Primera Vez Favoritas - Cine MexicanoUCpH-O81lRiNoPn02dfckiZQ
                                                                           https://www.youtube.com/watch?v=g97VDPDJguA     224339              1:33:19               1               Netflix--Luke Cage 10/28/16           10/30/16                         1
Sin Salida                      l vaz                    UCngEecP-UDQNXPMpt-i17TQ
                                                                           https://www.youtube.com/watch?v=OLmHWb4K8IE      77930              1:37:57               1                        Miller Lite 10/28/16         10/30/16                         1
Sor Batalla                     Martha Michel Vazquez Garcia
                                                         UCJ9iN-LdiAe1lG-WHaBBGnQ
                                                                           https://www.youtube.com/watch?v=Gbs8u5P9cfw      19,692             1:34:32               0                                    10/28/16         10/30/16                         1
Todo Un Hombre                  Gung Ho                  UCTTpFLtroLzGiE9Mx3TOAiA
                                                                           https://www.youtube.com/watch?v=sRf0xsAZVGw       3,568             1:40:35               1               Fordham Football 10/28/16             10/30/16                         1
Tremendo escopetón              Carl Morin               UCPf9-oNUhf0pS-P0cGXO8QQ
                                                                           https://www.youtube.com/watch?v=sY5uV2l4j4U       1,722             2:32:10               2               Saatva and Toyota 10/14/16            10/17/16                         1
Tu Camino Y El Mío              Musica,Series & PelículasHD
                                                         UC9-NLYJCitrrTrk0_6Pxouw
                                                                           https://www.youtube.com/watch?v=4lsOaG40dSo       1,372             1:15:36               0                                    10/14/16         10/17/16                         1
Un macho en la carcel de mujeresMichael Wilson           UCNACAyH1DI_Cvxi3joX4hiw
                                                                           https://www.youtube.com/watch?v=Ls2eY8Uu_S8     489,149             2:42:55               1                         Wix.com 10/14/16            10/17/16                         1
Una Vez, Un Hombre              Ross delima              UCB3N7S5eedWtNzCL-rLk5cw
                                                                           https://www.youtube.com/watch?v=HZCGQBYzaqA      13,205             1:21:46               0                                    11/1/16           11/2/16                         1
Violencia a domicilio           jose antonio Gomez       UCY5zS9PwHgs89eVIP91LaJA
                                                                           https://www.youtube.com/watch?v=6EEokpLyRfA       3,260             1:26:18               0                                    10/28/16         10/30/16                         1




                                                   Summary and Totals

                             Total Infringing Videos Removed
                             2014                   1152
                             2015                   1301
                                                    Jan: 76
                                                    Feb: 56
                                                    Mar: 30
                                                                                        Date
        Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021SubmitPage      35by of 149
                                                                                   Date Removed
Title         YouTube Username        User ID / Channel   Infringing URL   Views   Video Length   # of ads   Type of ads   to YouTube   YouTube   Notes
                                      Apr: 30
                                      May: 56
              2016
                                      June: 63
                                      July: 64
                                      Aug: 53
                                      Sep: 78
                                      Oct: 170
              Total                   676


              Summary of Repeat Offenders
              Total repeat offenders infringing more than 3 times: 23
              Terminated offenders infringing more than 3 times: 20
              Total repeat infringing 3 times: 106
              Terminated offenders infringing 3 times: 95
              Total Terminated offenders: 115
              Repeat Offenders for Month 2016: 3 (highlighted above)
Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 36 of 149
Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 37 of 149
                                             Athos
                Case 1:21-cv-21698-JEM Document 1-2Youtube Enforcement
                                                      Entered   on FLSD Docket 05/03/2021 Page 38 of 149

                                                                              November 5, 2016 - December 7, 2016 Enforcement Results
                                                                                                                                                                                                                Date
                                                                                                                                                                                                  Submit Date   Removed by
Title                         YouTube Username       User ID / Channel Infringing URL                              Views       Video Length      # of ads       Type of ads                       to YouTube    YouTube     Notes
Hermelinda Linda              Alicia Sanchez         UCXcGGG0WBXzheTE8T9cZXdw
                                                                       https://www.youtube.com/watch?v=MxzDrP3G1Q8       3,110              3:02            0                                     11/22/16         11/23/16                        19
Hermelinda Linda              elmer omero            UCglkTDZhde4vxsOsug2Y2vg
                                                                       https://www.youtube.com/watch?v=B7x_ZkFzbqg      30,159               :30            0                                     11/22/16         11/23/16                        19
Hermelinda Linda              EMBAXX                 UCEOO5CM-2PCfOv-0to_ZT7g
                                                                       https://www.youtube.com/watch?v=CO7QuGigWgc      30,856               :42            0                                     11/22/16         11/23/16                        19
Hermelinda Linda              Ernesto Quiroz         UCX9W8YSxXXKk0BJpUaLHf5A
                                                                       https://www.youtube.com/watch?v=J0SN2PIXKCg       2,853              4:38            0                                     11/22/16         11/23/16                        19
Hermelinda Linda              La Makina Del 7        UCQUI4Pmyc6OJWHu6rzukBHQ
                                                                       https://www.youtube.com/watch?v=lnZ7nidyDvY       2,323               :39            0                                     11/22/16         11/23/16                        19
Hermelinda Linda              Luis Ann Minogue       UC2-QTEX4dd4LW0dTWfTNZGg
                                                                       https://www.youtube.com/watch?v=wLf4LhqDQwM       3,094               :36            0                                     11/22/16         11/23/16                        19
Hermelinda Linda              Martha Michel Vazquez Garcia
                                                     UCJ9iN-LdiAe1lG-WHaBBGnQ
                                                                       https://www.youtube.com/watch?v=5LnevRmZ6L4 526,337               1:32:05            1                         Fabletics   11/1/16           11/2/16                        19
Hermelinda Linda              TheUploader2012's channel
                                                     TheUploader2012 https://www.youtube.com/watch?v=L9V2LXHnHCs        91,388              7:40            0                                     11/22/16         11/23/16                        19
Hermelinda Linda              titan2654              titan2654         https://www.youtube.com/watch?v=74POa5x5blk     410,993              9:31            0                                     11/1/16           11/2/16                        19
Hermelinda Linda              titan2654              titan2654         https://www.youtube.com/watch?v=ack-b36DhJY     263,666              9:29            0                                     11/1/16           11/2/16                        19
Hermelinda Linda              titan2654              titan2654         https://www.youtube.com/watch?v=3EqJ1xzeW2Y     253,225              3:02            0                                     11/1/16           11/2/16                        19
Hermelinda Linda              titan2654              titan2654         https://www.youtube.com/watch?v=rsECNjaygVY     138,270              9:30            1                         Dinotrux    11/1/16           11/2/16                        19
Hermelinda Linda              titan2654              titan2654         https://www.youtube.com/watch?v=WsNnyBShw98 129,743                  9:29            0                                     11/1/16           11/2/16                        19
Hermelinda Linda              titan2654              titan2654         https://www.youtube.com/watch?v=MN_Ho9AvvLw 124,850                  9:29            0                                     11/1/16           11/2/16                        19
Hermelinda Linda              titan2654              titan2654         https://www.youtube.com/watch?v=mlUi0lXVs4M      93,550              6:37            0                                     11/1/16           11/2/16                        19
Hermelinda Linda              titan2654              titan2654         https://www.youtube.com/watch?v=34OjWIVVUN8      92,440              9:17            0                                     11/1/16           11/2/16                        19
Hermelinda Linda              titan2654              titan2654         https://www.youtube.com/watch?v=Ei2_u0v5RgQ      88,350              8:42            0                                     11/1/16           11/2/16                        19
Hermelinda Linda              titan2654              titan2654         https://www.youtube.com/watch?v=ybnzFLPRMnM      80,405              9:05            0                                     11/1/16           11/2/16                        19
Hermelinda Linda              titan2654              titan2654         https://www.youtube.com/watch?v=awnAzpPCO90      75,904              9:36            0                                     11/1/16           11/2/16                        19
                              prettysky01
Secuestro en Acapulco/Canta Chamo                    prettysky01       https://www.youtube.com/watch?v=Qq4RycX--zU      49,951              3:03            1                             Cuba    11/1/16           11/2/16                        10
Secuestro en Acapulco/Canta Chamo
                              prettysky01            prettysky01       https://www.youtube.com/watch?v=pbnvTPLFG1o      46,164              5:10            0                                     11/1/16           11/2/16                        10
Secuestro en Acapulco/Canta Chamo
                              prettysky01            prettysky01       https://www.youtube.com/watch?v=CthYuiTtumU      33,984              2:41            0                                     11/1/16           11/2/16                        10
Secuestro en Acapulco/Canta Chamo
                              prettysky01            prettysky01       https://www.youtube.com/watch?v=uKEPEozEPrY      30,614              3:21            0                                     11/1/16           11/2/16                        10
Secuestro en Acapulco/Canta Chamo
                              prettysky01            prettysky01       https://www.youtube.com/watch?v=mqvO6gaSS0c      27,992              5:28            0                                     11/1/16           11/2/16                        10
Secuestro en Acapulco/Canta Chamo
                              prettysky01            prettysky01       https://www.youtube.com/watch?v=LZIfJQkT7Cc      27,616              4:25            0                                     11/1/16           11/2/16                        10
                              prettysky01
Secuestro en Acapulco/Canta Chamo                    prettysky01       https://www.youtube.com/watch?v=w1_PQ7X6dNU 26,606                   6:26            1                     Supermambo      11/1/16           11/2/16                        10
Secuestro en Acapulco/Canta Chamo
                              prettysky01            prettysky01       https://www.youtube.com/watch?v=jGgth1ARPFw      25,134              4:13            0                                     11/1/16           11/2/16                        10
                              prettysky01
Secuestro en Acapulco/Canta Chamo                    prettysky01       https://www.youtube.com/watch?v=If5bPgBVcAo      24,701              8:30            1                     Supermambo      11/1/16           11/2/16                        10
                              prettysky01
Secuestro en Acapulco/Canta Chamo                    prettysky01       https://www.youtube.com/watch?v=A5h3FilqvCM      22,463              8:03            1                          Consoul    11/1/16           11/2/16                        10
Acorralado                    greatest 4             UC_hd_GVXUbaAQIq30li8ZdA
                                                                       https://www.youtube.com/watch?v=ri4jtbQ6DRI       36127           2:04:16            1                     NYU Langone     11/21/16         11/23/16                         8
Acorralado                    kashif915              kashif915         https://www.youtube.com/watch?v=SK4txKNipRs        3052           1:48:52            0                                     11/21/16         11/23/16                         8
Acorralado                    Kulkarni02             UCXi4LfzO8jJ9xVVjP6DpC-g
                                                                       https://www.youtube.com/watch?v=5cLnPpiK3eY          37           1:31:29            0                                     12/2/16           12/6/16                         8
Acorralado                    Lokhande1Joy           UCYuqghZQso0zLz9BhnMk_BQ
                                                                       https://www.youtube.com/watch?v=Jiu55e5Ord0        1236           1:31:29            1                           Google    11/21/16         11/23/16                         8
Acorralado                    proedit                UCiN4OrVb6FWm2XlCzn-vU8A
                                                                       https://www.youtube.com/watch?v=H0aX-nSyfKE       30129           2:03:15            1                           Google    11/21/16         11/23/16                         8
Acorralado                    SiniestroVisión 8      UCWm-z0KFolN75L_wzeWeUjw
                                                                       https://www.youtube.com/watch?v=cNCJE2_FsE0      16,156           1:31:28            0                                     11/18/16         11/20/16                         8


                                                                                                                                                                                                                             This video is no
                                                                                                                                                                                                                             longer available
                                                                                                                                                                                                                             because the YouTube
                                                                                                                                                                                                                             account associated
                                                                                                                                                                                                                             with this video has
Acorralado                       Songdem                 UCVNEDN2SAUEQdDuSh4pc0Ww
                                                                         https://www.youtube.com/watch?v=_AG8jQa10Xw     1641             2:03:34           0                                                                been terminated.       8
Acorralado                       Victoria4               UCIpSezkWWAuEVTjdlgdFPFw
                                                                         https://www.youtube.com/watch?v=bqziOlNZOw4    27478             2:04:16           0                                     12/2/16          12/6/16                          8


                                                                                                                                                                                                                             This video is no
                                                                                                                                                                                                                             longer available
                                                                                                                                                                                                                             because the YouTube
                                                                                                                                                                                                                             account associated
                                                                                                                                                                                                                             with this video has
El Diablo, El Santo Y El Tonto   7Washingerchv           UCyUzeR4wvgWRenPFBDZFU_Q
                                                                        https://www.youtube.com/watch?v=IoknO5_vsOk        174            1:31:16           0                                                                been terminated.       8
El Diablo, El Santo Y El Tonto   Carina02                UC5HwUw7rklU8Q05Y6ryxjow
                                                                        https://www.youtube.com/watch?v=AYcuRg1aC_I          3            1:31:16           0                                     11/21/16        11/23/16                          8


                                                                                                                                                                                                                             This video is no
                                                                                                                                                                                                                             longer available
                                                                                                                                                                                                                             because the YouTube
                                                                                                                                                                                                                             account associated
                                                                                                                                                                                                                             with this video has
El Diablo, El Santo Y El Tonto   Elanor Kanesha          UCl7e8ss0EGUGZSPMoQiXUcQ
                                                                          https://www.youtube.com/watch?v=CO3EgCexoIk      25             2:24:18           0                                                                been terminated.       8
El Diablo, El Santo Y El Tonto   farruko garcia          UCbW48ZentikyM76E90-v5DA
                                                                          https://www.youtube.com/watch?v=sLuQ6n9X0JQ      40             1:31:16           0                                     11/21/16        11/23/16                          8
El Diablo, El Santo Y El Tonto   haekynxƒ27              UCnsYiIbb1LvMPQPSUGFNTWA
                                                                          https://www.youtube.com/watch?v=q4cFJJnipMY       2             1:31:16           0                                     11/21/16        11/23/16                          8
El Diablo, El Santo Y El Tonto   noname                  UCmnEqr5g-YMk31SssKIdUxg
                                                                          https://www.youtube.com/watch?v=rGZrXN9qIdg   12021             1:34:37           1                           Amazon 11/18/16           11/20/16                          8
El Diablo, El Santo Y El Tonto   Sarmas                  UCgxxOVNqpYy74K1TUI3YYJA
                                                                          https://www.youtube.com/watch?v=jaSJCBvgsEU    2361             1:31:16           0                                     11/18/16        11/20/16                          8
El Diablo, El Santo Y El Tonto   vicky manage            UCvekWyslvG7E661NxVsdIqQ
                                                                          https://www.youtube.com/watch?v=R_bsMRJo19U    7501             1:29:38           1                                Citi 12/2/16          12/6/16                          8
Dando y Dando                    Alvin Mcpherson         UCxDudZjIixxVcHuMCSiu6jw
                                                                          https://www.youtube.com/watch?v=YyRH2HEgs00       2             1:24:53           0                                     11/18/16        11/20/16                          7
                                                                                                                                                                World of Tanks, Aliexpress, G2A,
Dando y Dando                    El Mexicano             UClyBpFQ_Rr0gYCFE2EefihA
                                                                          https://www.youtube.com/watch?v=hGP1yciXtUs    5,767            1:20:51           1                                iFly 11/18/16        11/20/16                          7
Dando y Dando                    Jeffrey Mattingly       UC1d35J5eiWVfuoQ0TnZKkvQ
                                                                          https://www.youtube.com/watch?v=ckYtitya1os      331            2:20:40           0                                     11/21/16        11/23/16                          7
Dando y Dando                    Martin Garcia           neron628         https://www.youtube.com/watch?v=QeCbyJXx528   30,421            1:28:36           0                                     11/1/16          11/2/16                          7
Dando y Dando                    Paul Mahn               UC48OzRvOHjWpF-h0H4JoCvw
                                                                          https://www.youtube.com/watch?v=eLZW7s1z6yk   81,752            1:53:11           1                              AT&T 11/1/16            11/2/16                          7
Dando y Dando                    Philip Carter           UCRObXBpEo6fJ3lOuYzqc7Hw
                                                                          https://www.youtube.com/watch?v=uKXnTIrrKsw   26153             1:50:46           1                          Pedigree 11/18/16          11/20/16                          7
Dando y Dando                    Shane Vaughan           shaniev22        https://www.youtube.com/watch?v=l3mNnpBdKF8      114            1:37:01           0                                     11/1/16          11/2/16                          7
                                                                                                                                                                      Advance Dexterminating,
                                                                                                                                                                Cryptaris, Lime Crime, & Bronx
El Arracadas                     hay qua                 UCVd2gi4hc8YTiPYS1lhOuVA
                                                                          https://www.youtube.com/watch?v=a2ynmHxZgS0      329            1:42:19           4                          Auto Sale 11/21/16         11/23/16                          7
El Arracadas                     Kulkarni JuliaSydney1   UCQAbTCfwADNDUwZGLVB0w9A
                                                                          https://www.youtube.com/watch?v=a8mzghZ4sks      219            1:49:46           0                                     11/21/16        11/23/16                          7
El Arracadas                     Owekynxtƒ23             UCo33QeSHuoEjrmkSpytk1jw
                                                                          https://www.youtube.com/watch?v=KBcUO0kTRiI     1411            1:49:46           0                                     12/2/16          12/6/16                          7
El Arracadas                     Pham thanh3             UCiGgqrUS_1G55yPKE4N23DA
                                                                          https://www.youtube.com/watch?v=1VFtqTeh4e4      283            1:49:46           0                                     11/21/16        11/23/16                          7


                                                                                                                                                                                                                             This video is no
                                                                                                                                                                                                                             longer available
                                                                                                                                                                                                                             because the YouTube
                                                                                                                                                                                                                             account associated
                                                                                                                                                                                                                             with this video has
El Arracadas                     SeeYou                  UCs86hOR35_oiXcOvFSuoDLA
                                                                         https://www.youtube.com/watch?v=7vyBa2akJUg       103            1:49:35           0                                                                been terminated.       7

El Arracadas                     Songdem                 UCVNEDN2SAUEQdDuSh4pc0Ww
                                                                          https://www.youtube.com/watch?v=xd9hwNDJJyQ    1,115            1:46:49           1                       iHeartradio 11/18/16          11/20/16                          7
El Arracadas                     victor moza             UCbQyuSbO8TLO-a7MZmdIPFg
                                                                          https://www.youtube.com/watch?v=jGbcddab0Qs    1,466            1:43:12           0                                   11/29/16           12/5/16                          7
El Carro de la Muerte            Qvc Santana             UCwl39gQ8rXlMZtfla3LpLhg
                                                                          https://www.youtube.com/watch?v=79b_ynyMX-I      568               5:04           0                                   11/22/16          11/23/16                          7
El Carro de la Muerte            Qvc Santana             UCwl39gQ8rXlMZtfla3LpLhg
                                                                          https://www.youtube.com/watch?v=oJyqfNQrfhg      474               5:00           0                                   11/22/16          11/23/16                          7
El Carro de la Muerte            Qvc Santana             UCwl39gQ8rXlMZtfla3LpLhg
                                                                          https://www.youtube.com/watch?v=Umjia87n3lI      449               5:04           0                                   11/22/16          11/23/16                          7
El Carro de la Muerte            Qvc Santana             UCwl39gQ8rXlMZtfla3LpLhg
                                                                          https://www.youtube.com/watch?v=Gxgd1G0WX9M      428               5:46           0                                   11/22/16          11/23/16                          7
El Carro de la Muerte            Qvc Santana             UCwl39gQ8rXlMZtfla3LpLhg
                                                                          https://www.youtube.com/watch?v=k-ZZYQi7KxM      426               5:01           0                                   11/22/16          11/23/16                          7
El Carro de la Muerte            Qvc Santana             UCwl39gQ8rXlMZtfla3LpLhg
                                                                          https://www.youtube.com/watch?v=KC6-STw-7Qw      426               5:06           0                                   11/22/16          11/23/16                          7
El Carro de la Muerte            Qvc Santana             UCwl39gQ8rXlMZtfla3LpLhg
                                                                          https://www.youtube.com/watch?v=__40hfieOcI       73               0:22           0                                   11/22/16          11/23/16                          7


                                                                                                                                                                                                                             This video is no
                                                                                                                                                                                                                             longer available
                                                                                                                                                                                                                             because the YouTube
                                                                                                                                                                                                                             account associated
                                                                                                                                                                                                                             with this video has
Matar O Morir                    7Washingerchv           UCyUzeR4wvgWRenPFBDZFU_Q
                                                                        https://www.youtube.com/watch?v=cZT5ommGzCc          1            1:38:52           1                         Blueprint                              been terminated.       7
Matar O Morir                    Carina02                UC5HwUw7rklU8Q05Y6ryxjow
                                                                        https://www.youtube.com/watch?v=QfoHFvSx-jQ          4            1:38:52           0                                     11/22/16        11/23/16                          7
                                                                                                Date
                Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021SubmitPage      39by of 149
                                                                                           Date Removed
Title                           YouTube Username      User ID / Channel   Infringing URL                           Views           Video Length        # of ads       Type of ads                      to YouTube   YouTube      Notes


                                                                                                                                                                                                                                 This video is no
                                                                                                                                                                                                                                 longer available
                                                                                                                                                                                                                                 because the YouTube
                                                                                                                                                                                                                                 account associated
                                                                                                                                                                                                                                 with this video has
Matar O Morir                   Pham thanh2           UCyPVbO7NyCd9qZKuM1SGaIA
                                                                     https://www.youtube.com/watch?v=f4AOhu7JJ9k              47             1:38:52              0                                                              been terminated.       7


                                                                                                                                                                                                                                 This video is no
                                                                                                                                                                                                                                 longer available
                                                                                                                                                                                                                                 because the YouTube
                                                                                                                                                                                                                                 account associated
                                                                                                                                                                                                                                 with this video has
Matar O Morir                   Sarmas                UCgxxOVNqpYy74K1TUI3YYJA
                                                                      https://www.youtube.com/watch?v=ptApY-K58nw            705             1:38:52              0                                                              been terminated.       7


                                                                                                                                                                                                                                 This video is no
                                                                                                                                                                                                                                 longer available
                                                                          https://www.youtube.com/watch?v=99EMZoBUTQk                                                                                                            because the YouTube
                                                                                                                                                                                                                                 account associated
                                                                                                                                                                                                                                 with this video has
Matar O Morir                   SeeYou                UCs86hOR35_oiXcOvFSuoDLA                                                 7             1:38:42              0                                                              been terminated.       7


                                                                                                                                                                                                                                 This video is no
                                                                                                                                                                                                                                 longer available
                                                                                                                                                                                                                                 because the YouTube
                                                                                                                                                                                                                                 account associated
                                                                                                                                                                                                                                 with this video has
Matar O Morir                   Songdem               UCVNEDN2SAUEQdDuSh4pc0Ww
                                                                     https://www.youtube.com/watch?v=0O36I5BisHI            6208             1:38:52              0                                                              been terminated.       7


                                                                                                                                                                                                                                 This video is no
                                                                                                                                                                                                                                 longer available
                                                                                                                                                                                                                                 because the YouTube
                                                                                                                                                                                                                                 account associated
                                                                                                                                                                                                                                 with this video has
Matar O Morir                   zeranoe               UCSZcPFEvChwE1E-WC5LXJDQ
                                                                        https://www.youtube.com/watch?v=O5JCGBTiyE4           60             1:34:10              1                         Verizon                              been terminated.       7
El Coyote Y La Bronca           Diego Casallas        UCXu00ZR9GhEOronikx_uIkg
                                                                        https://www.youtube.com/watch?v=4bmmbKLRefI        9,233             1:35:29              1                    Incorporated 11/29/16           12/5/16                          6
El Coyote Y La Bronca           Kulkarni02            UCXi4LfzO8jJ9xVVjP6DpC-g
                                                                        https://www.youtube.com/watch?v=ZKxg4R1KiAI          478             1:31:39              0                                 12/2/16            12/6/16                          6
El Coyote Y La Bronca           Lokhande1Joy          UCYuqghZQso0zLz9BhnMk_BQ
                                                                        https://www.youtube.com/watch?v=jyjqrWEmJms        1368              1:31:39              0                                 11/21/16          11/23/16                          6


                                                                                                                                                                                                                                 This video is no
                                                                                                                                                                                                                                 longer available
                                                                                                                                                                                                                                 because the YouTube
                                                                                                                                                                                                                                 account associated
                                                                                                                                                                                                                                 with this video has
El Coyote Y La Bronca           SeeYou                UCs86hOR35_oiXcOvFSuoDLA
                                                                      https://www.youtube.com/watch?v=TC8aaIwKzoE              1             1:31:40              0                                                              been terminated.       6
                                                                                                                                                                          Perecman Firm, PLLC, Lime
El Coyote Y La Bronca           Songdem               UCVNEDN2SAUEQdDuSh4pc0Ww
                                                                      https://www.youtube.com/watch?v=LmpEpH6gRVU           2205             1:31:39              2                          Crime, 11/18/16          11/20/16                          6
El Coyote Y La Bronca           victor moza           UCbQyuSbO8TLO-a7MZmdIPFg
                                                                      https://www.youtube.com/watch?v=GxOzHzciPBE            172             1:29:27              0                                 11/22/16          11/23/16                          6
                                                                                                                                                                                                                                 This video has been
                                                                                                                                                                                                                                 removed for
                                Choudhury4                                                                                                                                                                                       violating YouTube's
                                                                                                                                                                                                                                 policy on spam,
                                                                                                                                                                                                                                 deceptive practices,
El Tahur                                              UCas5X9LVt_DXN61rJww1V2Q
                                                                      https://www.youtube.com/watch?v=V4JoZS2_0yE            220             1:50:17              0                                                              and scams.             6
                                                                                                                                                                                                                                 This video has been
                                                                                                                                                                                                                                 removed for
                                                                                                                                                                                                                                 violating YouTube's
                                                                                                                                                                                                                                 policy on spam,
                                                                                                                                                                                                                                 deceptive practices,
El Tahur                        Diaz1                 UCIq-GAcTHWXQPoKCeZTPzPw
                                                                      https://www.youtube.com/watch?v=Ij_gG6Rs_xs       16,465               1:51:58              0                                                              and scams.             6
El Tahur                        Diego Casallas        UCXu00ZR9GhEOronikx_uIkg
                                                                      https://www.youtube.com/watch?v=6kfYdOQuVQk       27,765               1:58:01              1                    Incorporated 11/29/16           12/5/16                          6
El Tahur                        Grace1                UCPEv1DueGNMqu4-ztCzATvg
                                                                      https://www.youtube.com/watch?v=bhDww2ClLOs        2182                1:51:58                                                  11/21/16        11/23/16                          6
El Tahur                        hoa thuong            UCo_phwhWEbwlgyuNUOSZcsw
                                                                      https://www.youtube.com/watch?v=1jRyLVKRpgY        2,252               1:50:07              1                          Allstate 11/18/16        11/20/16                          6
El Tahur                        vicky manage          UCvekWyslvG7E661NxVsdIqQ
                                                                      https://www.youtube.com/watch?v=l0m2ShSxm4E          281               1:51:43                                     Playstation 12/2/16           12/6/16                          6


                                                                                                                                                                                                                                 This video is no
                                                                                                                                                                                                                                 longer available
                                                                                                                                                                                                                                 because the YouTube
                                                                                                                                                                                                                                 account associated
                                                                                                                                                                                                                                 with this video has
El Cuatrero                     7Washingerchv         UCyUzeR4wvgWRenPFBDZFU_Q
                                                                     https://www.youtube.com/watch?v=MSe1yhGCIrw              34              49:26               1                             Star                             been terminated.       5
                                                                                                                                                                                                                                 This video is no
                                                                                                                                                                                                                                 longer available due
                                                                                                                                                                                                                                 to a copyright claim
                                                                                                                                                                                                                                 by Athos Overseas
El Cuatrero                     Bandica               UCfF7WWVzUBMrt0GJKwZtjeg
                                                                     https://www.youtube.com/watch?v=5CVf3BlS3Ag           20613              49:26               1                       Playstation                            Ltd.                   5
                                                                                                                                                                           HP, Upwork, Lime Crime,
El Cuatrero                     Bandica               UCfF7WWVzUBMrt0GJKwZtjeg
                                                                      https://www.youtube.com/watch?v=5CVf3BlS3Ag          13503               49:26              8                   LinkedIn, Xero, 11/18/16        11/20/16                          5
El Cuatrero                     Poduval Gabrielle02   UC6xVnA12_Hr2bhJhzkf-Fdg
                                                                      https://www.youtube.com/watch?v=VNhOPKip6vE           6174               49:26              1                              Ford 12/2/16          12/6/16                          5
El Cuatrero                     victor moza           UCbQyuSbO8TLO-a7MZmdIPFg
                                                                      https://www.youtube.com/watch?v=h329uL4dgtE            124             1:21:24              2              Ads by google, BMW 12/2/16            12/6/16                          5
El Macho                        Belinda và Patil1     UCcrmnd8DKqQU2KHMXFp4jUw
                                                                      https://www.youtube.com/watch?v=5sqMd4sembY            116             2:22:11              0                                    11/22/16       11/23/16                          5
El Macho                        Carina02              UC5HwUw7rklU8Q05Y6ryxjow
                                                                      https://www.youtube.com/watch?v=ofi0G1vxJY4              3             2:22:11              0                                    11/21/16       11/23/16                          5
El Macho                        Chiplunkar Joy03      UC092ASsHzbpRYax15mEFGYA
                                                                      https://www.youtube.com/watch?v=H2YWSNoa_L4            565             2:22:11              1                     Audible.com 12/2/16            12/6/16                          5
                                                                                                                                                                       Nexxus, Lego, Cryptaris, Finish
El Macho                        mexican anna            UCiRbqmg2aP1rVA6sFguuuGA
                                                                         https://www.youtube.com/watch?v=GObiCDwpres 15,142                  2:22:11              4                               Line 11/18/16       11/20/16                          5
El Macho                        Patelc                  UCiT8EQXLkkuo6D9FBdWqbag
                                                                         https://www.youtube.com/watch?v=o8MuGHSmb9w   3660                  2:22:11              0                                    12/2/16         12/6/16                          5
Juan Armenta, "El Repatriado"   Alan Kittredge          sjamie1205       https://www.youtube.com/watch?v=Gh_yt-zC_R4   2412                  1:37:23              1                          Porsche 12/2/16           12/6/16                          5
Juan Armenta, "El Repatriado"   Crescencio Segoviano García
                                                        UCSp2uJGfL0jGereU81AZK9w
                                                                         https://www.youtube.com/watch?v=uoY0YTTGb-c    214                  1:28:57              0                                    11/22/16       11/23/16                          5
Juan Armenta, "El Repatriado"   Eduardo Menjivar        UCl2Jm-9GbJze5vdO6L7c6wQ
                                                                         https://www.youtube.com/watch?v=lWjBc7rZZqc 193917                  1:28:57              1                           Zonnic 11/22/16         11/23/16                          5
Juan Armenta, "El Repatriado"   Eduardo Menjivar        UCl2Jm-9GbJze5vdO6L7c6wQ
                                                                         https://www.youtube.com/watch?v=lWjBc7rZZqc 61,059                  1:28:57              1                     Movie Trailer 11/22/16        11/23/16                          5


                                                                                                                                                                                                                                 This video is no
                                                                                                                                                                                                                                 longer available
                                                                                                                                                                                                                                 because the YouTube
                                                                                                                                                                                                                                 account associated
                                                                                                                                                                                                                                 with this video has
Juan Armenta, "El Repatriado" zeranoe                 UCSZcPFEvChwE1E-WC5LXJDQ
                                                                      https://www.youtube.com/watch?v=dxrcEHT9VZs        62                  1:24:43              1                           Ford                               been terminated.       5
La Ley del Monte              cru20diego              UCKB77b1QrM1_Dhll3isGZXQ
                                                                      https://www.youtube.com/watch?v=O6nIOaIpQac 8,258,597                     2:54              1        Neighborhood Appliances 11/22/16           11/23/16                          5


                                                                                                                                                                                                                                 This video is no
                                                                                                                                                                                                                                 longer available
                                                                                                                                                                                                                                 because the YouTube
                                                                                                                                                                                                                                 account associated
                                                                                                                                                                                                                                 with this video has
La Ley del Monte                hoa thuong            UCo_phwhWEbwlgyuNUOSZcsw
                                                                       https://www.youtube.com/watch?v=WuGlYWOBNDE       2,440               1:59:56              0                                                              been terminated.       5
La Ley del Monte                Jose Santos           UCzPE5kK-lJDc-wHnxoHyjyQ
                                                                       https://www.youtube.com/watch?v=L38mxYHrzxk      87,340                  8:26              1        Neighborhood Appliances 11/22/16           11/23/16                          5
La Ley del Monte                Owekynxtƒ23           UCo33QeSHuoEjrmkSpytk1jw
                                                                       https://www.youtube.com/watch?v=qb4zvaQluD4           1               1:59:56              0                                12/2/16             12/6/16                          5
                                                                                               Date
               Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021SubmitPage      40by of 149
                                                                                          Date Removed
Title                            YouTube Username      User ID / Channel   Infringing URL                             Views           Video Length        # of ads        Type of ads                       to YouTube   YouTube      Notes


                                                                                                                                                                                                                                      This video is no
                                                                                                                                                                                                                                      longer available
                                                                                                                                                                                                                                      because the YouTube
                                                                                                                                                                                                                                      account associated
                                                                                                                                                                                                                                      with this video has
La Ley del Monte                 Pham thanh3             UCiGgqrUS_1G55yPKE4N23DA
                                                                           https://www.youtube.com/watch?v=aJTwg2F_-XA       132                1:59:56               0                                                               been terminated.       5
Entre Monjas Anda El Diablo      Diego Casallas          UCXu00ZR9GhEOronikx_uIkg
                                                                           https://www.youtube.com/watch?v=FgapHZhmLRE    27,580                1:31:50               1                            Suse     11/29/16        12/5/16                          4
Entre Monjas Anda El Diablo      haekynxƒ27              UCnsYiIbb1LvMPQPSUGFNTWA
                                                                           https://www.youtube.com/watch?v=08PkEYBRMOM       327                1:24:26               0                                     11/21/16       11/23/16                          4
Entre Monjas Anda El Diablo      hoa thuong              UCo_phwhWEbwlgyuNUOSZcsw
                                                                           https://www.youtube.com/watch?v=96Ud5K9JQz0       487                1:24:26               1                    Squarespace      11/18/16       11/20/16                          4
Entre Monjas Anda El Diablo      vicky manage            UCvekWyslvG7E661NxVsdIqQ
                                                                           https://www.youtube.com/watch?v=ouATu3P8lSg       223                1:24:36               1                     Playstation     12/2/16         12/6/16                          4
La Dinastia de la Muerte         El Tayta                UCt-vyJqefTzR4hnOAJNF4kw
                                                                           https://www.youtube.com/watch?v=jjznz7jzk8A    27,240                1:26:17               3 Lime Crime, All State Insurance     11/22/16       11/23/16                          4
La Dinastia de la Muerte         Fabian Tello            UCfl5PCKASU-6-wlq5JOxHdA
                                                                           https://www.youtube.com/watch?v=BPQ-uNdA6YA    52,685                1:00:45               0                                     11/22/16       11/23/16                          4
La Dinastia de la Muerte         Fabian Tello            UCfl5PCKASU-6-wlq5JOxHdA
                                                                           https://www.youtube.com/watch?v=Z2P7yUYke-k    17,819                  24:57               0                                     11/22/16       11/23/16                          4
La Dinastia de la Muerte         Rogelio Delgado         UCLEwvCowfIf7fmjDBT1p0mw
                                                                           https://www.youtube.com/watch?v=jkpEBCWbOAQ    57,493                1:26:19               0                                     11/29/16        12/2/16                          4
Picardia Mexicana                Crescencio Segoviano García
                                                         UCSp2uJGfL0jGereU81AZK9w
                                                                           https://www.youtube.com/watch?v=JVudD7cyJ_E    18861                 1:47:53               0                                     11/22/16       11/23/16                          4
Picardia Mexicana                Crescencio Segoviano García
                                                         UCSp2uJGfL0jGereU81AZK9w
                                                                           https://www.youtube.com/watch?v=ia7PTtukENs     2,187                1:47:30               0                                     11/29/16        12/2/16                          4


                                                                                                                                                                                                                                      This video is no
                                                                                                                                                                                                                                      longer available
                                                                                                                                                                                                                                      because the YouTube
                                                                                                                                                                                                                                      account associated
                                                                                                                                                                                                                                      with this video has
Picardia Mexicana                Pham thanh2           UCyPVbO7NyCd9qZKuM1SGaIA
                                                                      https://www.youtube.com/watch?v=X_pOGi2g3w8                38             1:47:30               0                                                               been terminated.       4


                                                                                                                                                                                                                                      This video is no
                                                                                                                                                                                                                                      longer available
                                                                                                                                                                                                                                      because the YouTube
                                                                                                                                                                                                                                      account associated
                                                                                                                                                                                                                                      with this video has
Picardia Mexicana                Songdem               UCVNEDN2SAUEQdDuSh4pc0Ww
                                                                      https://www.youtube.com/watch?v=miU5KBvGxEQ             1,194             1:47:30               2    Legalzoom; Lake grown Tilapia                              been terminated.       4
Picardia Mexicana II             Kumar Jasmine4        UCehT_ClWOeW4n1UhcKUvVGw
                                                                      https://www.youtube.com/watch?v=Kimx6XFvmqo             1,189             1:35:19               0                                     11/22/16       11/23/16                          4


                                                                                                                                                                                                                                      This video has been
Picardia Mexicana II             Pham thanh3           UCiGgqrUS_1G55yPKE4N23DA
                                                                       https://www.youtube.com/watch?v=XYNSgBtlN3A               33             1:35:19               0                                                               removed by the user.   4
Picardia Mexicana II             Songdem               UCVNEDN2SAUEQdDuSh4pc0Ww
                                                                       https://www.youtube.com/watch?v=cbBwJjzzgnQ            3,859             1:28:29               1                           Google 11/1/16            11/2/16                          4


                                                                                                                                                                                                                                      This video is no
                                                                                                                                                                                                                                      longer available
                                                                                                                                                                                                                                      because the YouTube
                                                                                                                                                                                                                                      account associated
                                                                                                                                                                                                                                      with this video has
Picardia Mexicana II             zeranoe               UCSZcPFEvChwE1E-WC5LXJDQ
                                                                         https://www.youtube.com/watch?v=DyJBKaTKJFw            964             1:35:19               1                              Ford                             been terminated.       4
Solo Para Adulteros              Alex Barnes           UCVCy5Ld3p9P3BcqOphjypdw
                                                                         https://www.youtube.com/watch?v=fF5IwKifjfM           1772             2:07:06               1                            Voitek 11/22/16         11/23/16                          4
Solo Para Adulteros              Allen Bryant          UCc6FDJBgE5gjN9al4Vo1SKw
                                                                         https://www.youtube.com/watch?v=SzniHJcn5PI          30622             1:59:50               1                          Gorayeb 11/22/16          11/23/16                          4
Solo Para Adulteros              denradia              UCTGAH8ke3Th4JYTfJHwOzMA
                                                                         https://www.youtube.com/watch?v=1rt08bzGyFg          6,767             1:30:11               1                     Ads by google 11/22/16         11/23/16                          4
Solo Para Adulteros              Michael Garguilo      UCOqELTeDwdD0-9W2JR0xj6A
                                                                         https://www.youtube.com/watch?v=CqThWXTUrDU             88             3:22:30               0                                    11/22/16        11/23/16                          4
Un Macho En La Carcel De Mujeres Allen Bryant          UCc6FDJBgE5gjN9al4Vo1SKw
                                                                         https://www.youtube.com/watch?v=uIZ8vzPD-54          74938             2:41:41               0                                    11/22/16        11/23/16                          4
Un Macho En La Carcel De Mujeres Claudia Rodriguez     UCAB7lxhhiT769rcOwCpZaTQ
                                                                         https://www.youtube.com/watch?v=pDVpc8dH_BQ          1,640             1:28:43               0                                    11/22/16        11/23/16                          4
Un Macho En La Carcel De Mujeres Jesse White           UCxe9e-tiaRFQfYT5BgQu5wA
                                                                         https://www.youtube.com/watch?v=20hOw03NAfQ            170             4:34:51                                                    11/22/16        11/23/16                          4
Un Macho En La Carcel De Mujeres Michael Garguilo      UCOqELTeDwdD0-9W2JR0xj6A
                                                                         https://www.youtube.com/watch?v=_SCj30jv1tk          2,584             4:21:56               0                                    11/22/16        11/23/16                          4
Como México No Hay Dos           Pham thanh4           UCqrYCeRIbz0jJBaHW-eZpew
                                                                         https://www.youtube.com/watch?v=J7cbMQUHiDc           8259             1:46:48               0                                    11/21/16        11/23/16                          3
Como México No Hay Dos           Poduval Gabrielle03   UC-sJUbUsJsbc1TlcASarrnQ
                                                                         https://www.youtube.com/watch?v=s0cEps_JKwU           1980             1:46:48               1                           Champs 12/2/16            12/6/16                          3
Como México No Hay Dos           Songdem               UCVNEDN2SAUEQdDuSh4pc0Ww
                                                                         https://www.youtube.com/watch?v=oy0dqpybHoo            469             1:46:48               2   Office Christmas Party, Digi Keg 11/18/16        11/20/16                          3
Duro Y Parejo En La Casita Del Pecado
                                 Jeffrey Mattingly     UC1d35J5eiWVfuoQ0TnZKkvQ
                                                                         https://www.youtube.com/watch?v=hTnDRM7opQM            124             2:40:51               0                                    11/21/16        11/23/16                          3
                                                                                                                                                                               Doctor Strange Fandango,
Duro Y Parejo En La Casita Del Pecado
                                 Philip Carter         UCRObXBpEo6fJ3lOuYzqc7Hw
                                                                       https://www.youtube.com/watch?v=E75k61MUXdY            22189             2:05:41               3        SteelMaster, Avis Car Sales 11/18/16        11/20/16                          3
                                                                                                                                                                                           PC RICHARDS,
Duro Y Parejo En La Casita Del Pecado
                                 山根 螢                  UCeB-eSBaxUgvtQQhNdyIKPQ
                                                                        https://www.youtube.com/watch?v=YJNTAPJFA5Y            3072             1:30:26               2         fallinlovepuertorico.com 11/29/16           12/5/16                          3
El Embustero                     Lal32                 UCeSrvMbdZq2jZtDqYb87KQg
                                                                        https://www.youtube.com/watch?v=9YjN6kz0FRo            1779             1:23:51               0                                    11/18/16        11/20/16                          3

                                                                                                                                                                                                                                      This video has been
El Embustero                     my share              UCDfAG6j3OYdfVga_0NUc9KA
                                                                        https://www.youtube.com/watch?v=rtBAF_G9lJU           12563             1:23:51               1                            Asana                              removed by the user.   3

                                                                                                                                                                        Perecman Firm, PLLC, LinkedIn,
El Embustero                     my share                 UCDfAG6j3OYdfVga_0NUc9KA
                                                                           https://www.youtube.com/watch?v=rtBAF_G9lJU         4389             1:23:51               6         Youtube NetCam Live, 11/18/16              11/20/16                          3
La Chamuscada                    OFFICIAL Irma Serrano, LaUCEZOpAN6U_cC5G8lX8oMHnw
                                                           Tigresa         https://www.youtube.com/watch?v=B65tHthI3ZQ        23416                1:53               0                                11/22/16            11/23/16                          3
La Chamuscada                    OFFICIAL Irma Serrano, LaUCEZOpAN6U_cC5G8lX8oMHnw
                                                           Tigresa         https://www.youtube.com/watch?v=fTYCbIaN4Z0        17305                4:11               0                                11/22/16            11/23/16                          3
La Chamuscada                    ramixjr2014              UCKxOyu0Wq9_AWjkb1llsQ1g
                                                                           https://www.youtube.com/watch?v=Sjv9ULHe39A         1937             1:32:26               0                                11/22/16            11/23/16                          3
Los Hojalateros                  Alex Barnes              UCVCy5Ld3p9P3BcqOphjypdw
                                                                           https://www.youtube.com/watch?v=yu0SdD6yUv4        19567             2:51:15               1                        Google 11/22/16             11/23/16                          3
Los Hojalateros                  MexicanMovieHouse        IsraelMovieHouse https://www.youtube.com/watch?v=RcTiJDsjrvQ           24             1:38:11               2                 Suse, Citibank 11/22/16            11/23/16                          3
Los Hojalateros                  Michael Garguilo         UCOqELTeDwdD0-9W2JR0xj6A
                                                                           https://www.youtube.com/watch?v=F-ORt5cheXM        1,041             3:37:19               0                                11/22/16            11/23/16                          3
Los Plomeros y Las Ficheras      Brianna hoa Shastri1     UCFERIMK17hfBlZiLQ4orkIw
                                                                           https://www.youtube.com/watch?v=6GSguj5g0jU            1             1:45:22               0                                11/29/16             12/2/16                          3
Los Plomeros y Las Ficheras      Caballero Del Mal        UCb1v3dUQUmIxZeGOuAb_hXA
                                                                           https://www.youtube.com/watch?v=HNL6wFBf0P8          162             1:45:22               0                                11/22/16            11/23/16                          3
Los Plomeros y Las Ficheras      sigap hipl movie         UClZSzUWachvzscTCIyF8P0w
                                                                           https://www.youtube.com/watch?v=nZmsvBhfnhY           16             1:45:22               0                                11/29/16             12/2/16                          3
Tacos Al Carbon                  Ajagaonkar1              UCQNCtkg_8yMsyt6-EaUUBAw
                                                                           https://www.youtube.com/watch?v=9mgalCrqs6I          506             1:36:02               0                                11/22/16            11/23/16                          3


                                                                                                                                                                                                                                      This video is no
                                                                                                                                                                                                                                      longer available
                                 Choudhury4                                                                                                                                                                                           because the YouTube
                                                                                                                                                                                                                                      account associated
                                                                                                                                                                                                                                      with this video has
Tacos Al Carbon                                          UCas5X9LVt_DXN61rJww1V2Q
                                                                          https://www.youtube.com/watch?v=okZilH2sGUw           147             1:36:02               0                                                               been terminated.       3
Tacos Al Carbon                  proedit                 UCiN4OrVb6FWm2XlCzn-vU8A
                                                                          https://www.youtube.com/watch?v=ph1U3sY79lU            45             1:31:57               1                      Capital One 11/22/16          11/23/16                          3
Dos Camioneros Con Suerte        Drama emocional en el año
                                                         UCYqn8XKfDict14pCPbcD17Q
                                                           2016           https://www.youtube.com/watch?v=xJAnVxTKhh0         2,519             1:28:43               0                                  11/29/16           12/5/16                          2


                                                                                                                                                                                                                                      This video is no
                                                                                                                                                                                                                                      longer available
                                                                                                                                                                                                                                      because the YouTube
                                                                                                                                                                                                                                      account associated
                                                                                                                                                                                                                                      with this video has
Dos Camioneros Con Suerte        Película Completa     UCbPdicrDsjArMiTlVfcFlwg
                                                                         https://www.youtube.com/watch?v=w8OeCsSj-2c        1293                1:28:43               2 Shoes Pie, Appliance Warehouse                                been terminated.       2
El Semental de Palo Alto         Cine picaro           UCJqG0FOKe4zabGKgyHI3hzQ
                                                                         https://www.youtube.com/watch?v=_uWwbszpq60      199497                  50:32               0                                11/18/16            11/20/16                          2
El Semental de Palo Alto         Cine picaro           UCJqG0FOKe4zabGKgyHI3hzQ
                                                                         https://www.youtube.com/watch?v=qgrvrnHWaqU      185679                  37:30               1                         Google 11/18/16            11/20/16                          2


                                                                                                                                                                                                                                      This video has been
Entre Compadres Te Veas          my share              UCDfAG6j3OYdfVga_0NUc9KA
                                                                        https://www.youtube.com/watch?v=_wBrVBT92p8        28152                1:28:54               1           Rules Don't Apply--Film                             removed by the user.   2
Entre Compadres Te Veas          my share              UCDfAG6j3OYdfVga_0NUc9KA
                                                                        https://www.youtube.com/watch?v=_wBrVBT92p8          860                1:28:54               1               World of Warships 11/18/16           11/20/16                          2
Hermelinda Linda II              heraclio molino       HeraclioIV       https://www.youtube.com/watch?v=yQn5AE3AspA       126987                   2:44               0                                    11/22/16        11/23/16                          2
Hermelinda Linda II              heraclio molino       HeraclioIV       https://www.youtube.com/watch?v=gD0fSU4jGoo        13787                   1:45               1                Life--Movie Trailer 11/22/16        11/23/16                          2


                                                                                                                                                                                                                                      This video is no
                                                                                                                                                                                                                                      longer available
                                                                                                                                                                                                                                      because the YouTube
                                                                                                                                                                                                                                      account associated
                                                                                                                                                                          Mazda, Ford Explorer, SUSE, SAP                             with this video has
Jalisco Nunca Pierde             Pham thanh3           UCiGgqrUS_1G55yPKE4N23DA
                                                                       https://www.youtube.com/watch?v=Evb6obDJF7Y            1,482             1:29:53              10                            HANA,                              been terminated.       2
                                                                                               Date
               Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021SubmitPage      41by of 149
                                                                                          Date Removed
Title                         YouTube Username         User ID / Channel   Infringing URL                             Views           Video Length        # of ads       Type of ads                        to YouTube   YouTube      Notes


                                                                                                                                                                                                                                      This video is no
                                                                                                                                                                                                                                      longer available
                                                                                                                                                                                                                                      because the YouTube
                                                                                                                                                                                                                                      account associated
                                                                                                                                                                                                                                      with this video has
Jalisco Nunca Pierde          Songdem                  UCVNEDN2SAUEQdDuSh4pc0Ww
                                                                      https://www.youtube.com/watch?v=U4aa3vuGX30         12329                 1:29:53                            Perecman Firm, PLLC                                been terminated.       2
Juan Charrasqueado Y Gabino Barrera
                              Diego Casallas           UCXu00ZR9GhEOronikx_uIkg
                                                                      https://www.youtube.com/watch?v=D5tDbbOGLT8         25,873                1:47:33              0                                      11/29/16        12/5/16                          2


                                                                                                                                                                                                                                      This video is no
                                                                                                                                                                                                                                      longer available
                                                                                                                                                                                                                                      because the YouTube
                                                                                                                                                                                                                                      account associated
                                                                                                                                                                                                                                      with this video has
Juan Charrasqueado Y Gabino Barrera
                              zeranoe                  UCSZcPFEvChwE1E-WC5LXJDQ
                                                                         https://www.youtube.com/watch?v=e9G20JaqlIM         385                1:39:47              1                              Ford                              been terminated.       2
La Banda del Carro Rojo       Jeffry Duran             UCffZKe60FpGmDYcqdixUomw
                                                                         https://www.youtube.com/watch?v=a9xoVrfFBW8     132,074                1:30:48              0                                   11/29/16           12/5/16                          2
La Banda del Carro Rojo       millosis                 UCjkyWP1OsNmrE4MX13Vdyig
                                                                         https://www.youtube.com/watch?v=YGFlYahuLWQ     653,714                1:30:48              0                                   11/21/16          11/23/16                          2
La Fuga Del Rojo              El Tayta                 UCt-vyJqefTzR4hnOAJNF4kw
                                                                         https://www.youtube.com/watch?v=V_48cs9LkVA       7,581                1:30:37              1                           Netflix 11/22/16          11/23/16                          2
La Fuga Del Rojo              GuadalupePinedaFans      UCN5F3pVfRCP18uLjWoZstbA
                                                                         https://www.youtube.com/watch?v=x74VSvA0mTo         593                   2:09              1                       Lime Crime 11/22/16           11/23/16                          2
La Máquina De Matar (GOMA-2) Mondo Exploito            UC6dZNOQW1LYVijiJyr833uA
                                                                         https://www.youtube.com/watch?v=E3FGfceHxQs       2,047                   3:09              0                                   11/22/16          11/23/16                          2
La Máquina De Matar (GOMA-2) quirrin alfaro            UChAJIUe43PoBk6Va0fptm0g
                                                                         https://www.youtube.com/watch?v=7P5aPXkRgfI      24,473                1:36:41              0                                   11/22/16          11/23/16                          2
Las Modelos de Desnudos       Alex Barnes              UCVCy5Ld3p9P3BcqOphjypdw
                                                                         https://www.youtube.com/watch?v=8D6jO2Wnpl0         776                2:21:37              1                          Gorayeb 11/22/16           11/23/16                          2


                                                                                                                                                                                                                                      This video has been
Las Modelos de Desnudos       Tenduil                  Tenduil            https://www.youtube.com/watch?v=vhqF5mLPolI         17                2:44:17              0                                                                removed by the user.   2
Que Me Entierren con la Banda alfonso perez            sunvista10         https://www.youtube.com/watch?v=uGv2DFDzDhk     492587                1:06:55              1                            Arby's 11/22/16          11/23/16                          2
Que Me Entierren con la Banda alfonso perez            sunvista10         https://www.youtube.com/watch?v=0D3BKNh4gkw      12554                  22:18              1                              Tide 11/22/16          11/23/16                          2
Remolino                      gatodebarrio58vive       gatodebarrio58vive https://www.youtube.com/watch?v=LH-jyURFf1E     18,508                   2:03              0                                   11/22/16          11/23/16                          2
Remolino                      Stanley Sanford          UCKjI1ieObeH9YCmrp8O0QRA
                                                                          https://www.youtube.com/watch?v=Kt-5Pq5gg0Q     12,343                2:15:54              1                           Redbull 11/22/16          11/23/16                          2
Rosas Blancas Para Mi Hermana Negra
                              frikeos tv               frikeostv          https://www.youtube.com/watch?v=kMxQ1NZYszw      4,136                   3:11              0                                   11/22/16          11/23/16                          2
Rosas Blancas Para Mi Hermana Negra
                              Julio César Esquivel     7JulioE            https://www.youtube.com/watch?v=Njs7QKoxQiQ      1,427                1:34:59              0                                   11/22/16          11/23/16                          2
Tu Camino Y El Mio            Molepasa                 UCHe_wqCkx2bu-u5dTepNcyQ
                                                                          https://www.youtube.com/watch?v=ETqF8O0GZhM      3,531                   2:58              0                                   11/22/16          11/23/16                          2


                                                                                                                                                                                                                                      This video has been
Tu Camino Y El Mio            zeranoe                  UCSZcPFEvChwE1E-WC5LXJDQ
                                                                       https://www.youtube.com/watch?v=zAFVFs3qAwE             157              1:11:52              2                 Netflix & Seamless                             removed by the user.   2


                                                                                                                                                                                                                                      This video is no
                                                                                                                                                                                                                                      longer available
                              Choudhury4                                                                                                                                                                                              because the YouTube
                                                                                                                                                                                                                                      account associated
                                                                                                                                                                                                                                      with this video has
Un Hombre Llamado El Diablo                             UCas5X9LVt_DXN61rJww1V2Q
                                                                          https://www.youtube.com/watch?v=fWh9OCg_Aig       1,526         1:39:11            0                                                                        been terminated.       2
Un Hombre Llamado El Diablo hay qua                     UCVd2gi4hc8YTiPYS1lhOuVA
                                                                          https://www.youtube.com/watch?v=cvVsXwjyT4M       1,007         1:34:27            1              Bronx Auto Sale 11/22/16                       11/23/16                          2
Al Filo del Terror              Brandon Martinez-Mendez UCFE3Ingg8g7Sql0FRy1g7Jw
                                                                          https://www.youtube.com/watch?v=UzU_dK4AZm0         166         1:32:19            0                               11/18/16                      11/20/16                          1
Aladino Y la Lampara Marvillosa NICOLAS PEREZ           UClzQy6l2JkBamHrsKftg2LA
                                                                          https://www.youtube.com/watch?v=WubJD2q0fgY       7,150         1:28:45            0                               11/21/16                      11/23/16                          1
Allá en la plaza Garibaldi      Visión Doce             UChgn7as_vC_oK2Zdis7Lxsg
                                                                          https://www.youtube.com/watch?v=6am8JjxpUkM       3,527            1:22            0                               11/21/16                      11/23/16                          1
Aviso Oportuno                  Pongalo Movies          UCLkxq258Lxi3bLGfFxARj_Q
                                                                          https://www.youtube.com/watch?v=u3RRxnFxO24     12,545          1:32:56            1                 Movie Trailer 11/21/16                      11/23/16                          1
Bromas, S.A.                    espinozafrank           UCV8LiGN5cZP9LNnbbBHumxQ
                                                                          https://www.youtube.com/watch?v=7by1r1Ug6c4       1,849           27:34            1       NAC High Speed Camera 11/21/16                        11/23/16                          1
Chile Picante                   newflix                 UCDJ4hLEAYA-5nD_WwCyo05A
                                                                          https://www.youtube.com/watch?v=Y9I_X6-OwIU         708         1:23:57            0                               11/21/16                      11/23/16                          1
El Albañil                      tung                    UCeKhq7qFPov-uSAJdJ7zv7A
                                                                          https://www.youtube.com/watch?v=P9v4s-EhTrQ      23663            45:59            0                               11/29/16                       12/5/16                          1
El Chicano Karateca             Ultra Clásico           UCmWhIoQrIcrJWMpsVx4NDow
                                                                          https://www.youtube.com/watch?v=VpEhXOG_Ik4          31            0:30            0                               11/21/16                      11/23/16                          1
El Extraño Hijo del Sheriff     Peliculas Mexicanas     UCd6DP7hKVD7n5E6yCYohP2g
                                                                          https://www.youtube.com/watch?v=jasIm18KlRk     29,179          1:32:47            1            Hawaiian Airlines 11/22/16                       11/23/16                          1
El Judicial: Carne de Canon     Hindi Movies            UCsgev71d_sz3btiI5RJT8Pw
                                                                          https://www.youtube.com/watch?v=9JXJuDMbJEk     34,393          1:23:52            0                               11/1/16                        11/2/16                          1
El Mil Amores                   Pedro Infante Peliculas UC_Zw5WUCvEFQcrI_0F8nWkw
                                                                          https://www.youtube.com/watch?v=fpN0yOVb8S4 1,131,817           1:42:08            1                   FilmStruck 11/21/16                       11/23/16                          1
El Sexólogo                     Retro Channel TV Movie UCmdad3fph1XelBUzgS6EfIw
                                                                          https://www.youtube.com/watch?v=sC5ifN-PimU&oref=https%3A%2F%2Fwww.youtube.com%2Fwatch%3Fv%3DsC5ifN-PimU&has_verified=1
                                                                                                                          16,227          1:31:11            0                               12/2/16                        12/6/16                          1
Escuela de Rateros              Dr. Javier Silva        UCTm0asAcE84OveeXXYdJpxA
                                                                          https://www.youtube.com/watch?v=8mhnD564DW8 28,217              1:34:22            1                      Verizon 11/21/16                       11/23/16                          1


                                                                                                                                                                                                                                      This video is no
                                                                                                                                                                                                                                      longer available
                                                                                                                                                                                                                                      because the YouTube
                                                                                                                                                                                                                                      account associated
                                                                                                                                                                                                                                      with this video has
Forajidos En La Mira              DACE                    UCwK3XptRQ2ljNVKsm_9lvjA
                                                                            https://www.youtube.com/watch?v=YKrUrxRpfR4           8           1:27:19               1            James Allen Jeweleries                               been terminated.       1
Fotógrafo de Modelos              mauricio avalos         maoavalos         https://www.youtube.com/watch?v=6LBL684MvB4 143,756               1:39:09               0                                    11/21/16          11/23/16                          1
Hasta El Viento Tiene Miedo       La Garbancera en la Web UCpSFl7cbt2w3fi6w7NvWSzw
                                                                            https://www.youtube.com/watch?v=ESnPxUmre-Y      17,657           1:28:01               2         PicMonkey, Movie Trailer 11/21/16            11/23/16                          1
Investigador Privado Muy Privado  Donnell Wheatley        UCeuQEDASCNJSK1Wk_tNMeQQ
                                                                            https://www.youtube.com/watch?v=hwp9c-U94tE       8,371           1:53:08               2        Bronx Auto Sale & ViGlobal 11/22/16           11/23/16                          1
La Captura De Gabino Barrera: Los luis
                                     Fugitivos
                                       arias              UCHBoadzO81OYEGruZ0V9C2A
                                                                            https://www.youtube.com/watch?v=gnFJ2EjcjCE      27,656           1:20:19               1                 Purina Dog Food 11/22/16             11/23/16                          1
La Fichera Más Rápida del Oeste Arsenio Jol               UCSn3HqS4KWfeEEyF3tOy5qw
                                                                            https://www.youtube.com/watch?v=O247UWeBpJA       7,450              1:33               0                                    11/22/16          11/23/16                          1
La Justicia Tiene 12 Años         ~~ ~Subscribe~~~        UCK6_ZL29i78i0mTWYUHH7HQ
                                                                            https://www.youtube.com/watch?v=zwQZNQPmM5M 2,367                 1:28:46               0                                    11/22/16          11/23/16                          1
La Lechería (aka: La Lechería de Zacarias)
                                  KUREYON TV              UCrINoPlve5P8h8HFJJzDVzA
                                                                            https://www.youtube.com/watch?v=mklXkO0ZYqc      17,975           1:40:07               0                                    11/22/16          11/23/16                          1
La Mafia de la Frontera           El Tayta                UCt-vyJqefTzR4hnOAJNF4kw
                                                                            https://www.youtube.com/watch?v=PxvphuSyzw4      11,833           1:15:57               1                            Google 11/22/16           11/23/16                          1
La Verdadera Historia de BarmanClaudia
                                   y Droguin
                                           Rodriguez      UCAB7lxhhiT769rcOwCpZaTQ
                                                                            https://www.youtube.com/watch?v=MZeLpMeg5B0       4,305           1:16:01               0                                    11/22/16          11/23/16                          1
Las Cabareteras                   renymaulla              UCV8K5yGX2xH89D8sBFMLLmw
                                                                            https://www.youtube.com/watch?v=1cGvg-A53es&list=PLPXPdZFJ21-pPv86TfSsRKiv-gz3JbGwR&index=8
                                                                                                                                109              4:43               1                      The Thinning 11/29/16            12/2/16                          1
Las Sirvientas Ardientes          Shane Vaughan           shaniev22         https://www.youtube.com/watch?v=o1Yd_8GX23E          93           1:24:01               1                             Target 11/1/16            11/2/16                          1
Lauro Puñales                     Mexican Film Classic    UCpJb8PYokJkC2z_Kd3sps-A
                                                                            https://www.youtube.com/watch?v=6vMWENCsJeE          45           1:24:37               1                        Fordham 11/22/16              11/23/16                          1
Los Caciques                      ~~ ~Subscribe~~~        Acezfalcon360     https://www.youtube.com/watch?v=-GJd7r45fIs       2,492           1:47:41               0                                    11/22/16          11/23/16                          1
Mas Vale Parajo en Mano           mizzgutta414            mizzgutta414      https://www.youtube.com/watch?v=vvSr7iWMcuk     195659            2:10:34               1                        Battlefield 11/22/16          11/23/16                          1
Mecanica Mexicana                 Cesar Octavio           76astralsleep     https://www.youtube.com/watch?v=6vTTMtqmVFQ       12667              2:51               0                                    11/22/16          11/23/16                          1
Mecanica Nacional                 999,999 vistas          jagpreetwalia     https://www.youtube.com/watch?v=OsgWlsc-AMk        7624           2:06:01               1                            Netflix 11/22/16          11/23/16                          1
Mexico Mexico Ra Ra Ra            ROCKALEX                041286ALX         https://www.youtube.com/watch?v=pvN4ehOJjlw       34446              3:47               0                                    11/22/16          11/23/16                          1
Mis Padres se Divorcian           Felipe Jimenez          UCl2cnF_up8WKDvJo6WbozUQ
                                                                            https://www.youtube.com/watch?v=UROQcLwOqiw         260           1:58:50               0                                    11/22/16          11/23/16                          1
Para Que Dure...No Se Apure       Peymon Arabpour         UC_8tzLxSYezF05hqsNqHodg
                                                                            https://www.youtube.com/watch?v=B7D4Hs63988         474              0:14               1                    EuropaCorpUS 11/1/16               11/2/16                          1
Para Servir a Usted               CircvsMaximvsJournal CircvsMaximvsJournal https://www.youtube.com/watch?v=LxprpAG7UXw       17951           1:18:23               0                                    11/22/16          11/23/16                          1
Patsy, Mi Amor                    SilverHawkVaquero       SilverHawkVaquero https://www.youtube.com/watch?v=Ds4gw5eCzpg       17297           1:33:34               0                                    11/22/16          11/23/16                          1
Policia de Narcoticos             Arron Armstrong         UCNnaneW79oswIN1oz3ibBjw
                                                                            https://www.youtube.com/watch?v=LNOPtcGq31I       26153           2:00:06               1                  YoutTube survey 11/22/16            11/23/16                          1

                                                                                                                                                                                                                                      This video has been
Sirvientas Ardientes          Philip Carter            UCRObXBpEo6fJ3lOuYzqc7Hw
                                                                       https://www.youtube.com/watch?v=RuSbdUlJu0Y       582,835                1:40:48                                                                               removed by the user.   1
                                                                                                                                                                                 Clearview Appliances,
Un Macho En El Reformatorio DeClaudia
                              Señoritas
                                      Rodriguez        UCAB7lxhhiT769rcOwCpZaTQ
                                                                        https://www.youtube.com/watch?v=yh7rHKfQ_lk           4,059             1:25:09              2                        Craftsman 11/22/16           11/23/16                          1
                                                                                                                                                                               Iams, Everest Insulation,
Un Macho En El Salon De Belleza Claudia Rodriguez      UCAB7lxhhiT769rcOwCpZaTQ
                                                                        https://www.youtube.com/watch?v=VPjcekHZNL0        2,672                1;21:20              3                          Toysrus 11/22/16           11/23/16                          1
Un Macho En La Casa De Citas Claudia Rodriguez         UCAB7lxhhiT769rcOwCpZaTQ
                                                                        https://www.youtube.com/watch?v=q8zLh6zmI4w          305                1:23:21              3      Gorayeb.com, Iams, Gringer 11/22/16            11/23/16                          1
Un Macho En La Torteria         Claudia Rodriguez      UCAB7lxhhiT769rcOwCpZaTQ
                                                                        https://www.youtube.com/watch?v=igM8-oW1pLA        2,999                1:28:43              0                                   11/22/16          11/23/16                          1
Una Pura Y Dos Con Sal          telemundo novelas hn   UC2SeO82wJ9BDcb0NyOfdvOQ
                                                                        https://www.youtube.com/watch?v=vFTaaltNEKI        4,023                1:28:09              0                                   11/29/16           12/2/16                          1
Una Vez, Un Hombre              Ross delima            UCB3N7S5eedWtNzCL-rLk5cw
                                                                        https://www.youtube.com/watch?v=HZCGQBYzaqA       13,205                1:21:46              0                                   11/1/16            11/2/16                          1




                                                       Summary and Totals

                               Total Infringing Videos Removed
                              2014                     1152
                              2015                     1301
                                                       Jan: 76
                                                                                        Date
        Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021SubmitPage      42by of 149
                                                                                   Date Removed
Title         YouTube Username        User ID / Channel   Infringing URL   Views   Video Length   # of ads   Type of ads   to YouTube   YouTube   Notes
                                      Feb: 56
                                      Mar: 30
                                      Apr: 30
                                      May: 56
                      2016            June: 63
                                      July: 64
                                      Aug: 53
                                      Sep: 78
                                      Oct: 170
                                      Nov: 189
              Total                   865


              Summary of Repeat Offenders
              Total repeat offenders infringing more than 3 times: 24
              Terminated offenders infringing more than 3 times: 20
              Total repeat infringing 3 times: 108
              Terminated offenders infringing 3 times: 100
              Total Terminated offenders: 120
              Repeat Offenders for November 2016: 4 (highlighted above)
                                            Athos
               Case 1:21-cv-21698-JEM Document 1-2Youtube Enforcement
                                                     Entered   on FLSD Docket 05/03/2021 Page 43 of 149

                                                                         December 8, 2016 - January 4, 2016 Enforcement Results
                                                                                                                                                                                               Date
                                                                                                                                                                                  Submit Date Removed by
Title                 YouTube Username          User ID / Channel Infringing URL                              Views        Video Length      # of ads     Type of ads             to YouTube YouTube       Notes
El Tahur              Adina và Gupte1           CdEB4RUPzpWIoVn9kPKRtdg
                                                                  https://www.youtube.com/watch?v=BgAhqD4eqm4        8927            1:50:07            0                         12/9/16         12/13/16                           19
El Tahur              Ashley^MM                 UCz3Ls0tVpZ6gUo8c6mB6pAQ
                                                                  https://www.youtube.com/watch?v=DyfgjVEShv4            2           1:52:11            0                             12/28/16    12/29/16                           19
El Tahur              Brianna hoa Shastri2      UC2HuxTequbollWa6cd1q60A
                                                                  https://www.youtube.com/watch?v=Vtn8ppZyZfQ        3492            1:50:07            0                             12/28/16    12/29/16                           19
El Tahur              CaraRai02                 UComGW30uzaBwaS0sbjrW_gA
                                                                  https://www.youtube.com/watch?v=eXgVEsyEFxI           58           1:51:58            0                         12/9/16         12/13/16                           19
El Tahur              Caroline VB               UC5DUR6okpETS7mIpDh7o0Gg
                                                                  https://www.youtube.com/watch?v=oPjaHE_gWhM          341           1:50:17            0                             12/30/16    12/30/16                           19
El Tahur              Chloe và Patil2           UClzkRADiP5es9hG_5R67Pyw
                                                                  https://www.youtube.com/watch?v=bxZXjSAYuhU          144           1:50:07            0                             12/28/16    12/29/16                           19
El Tahur              favorite4                 UCtig2NZwfY9OeyGyr8EaZtQ
                                                                  https://www.youtube.com/watch?v=RpT2qWyPJGQ        1577            1:51:58            0                         12/9/16         12/13/16                           19
El Tahur              features2                 UC7U0I1pwqThek2U1fto7M9g
                                                                  https://www.youtube.com/watch?v=MKT2k5Ox2_0        6200            1:51:58            1 Itunes                  12/9/16         12/13/16                           19
El Tahur              Gabriella*uk              UCvToz_U2prdSRbPe0082NzQ
                                                                  https://www.youtube.com/watch?v=uz8kRiRhQyc          116           1:52:11            0                         12/15/16        12/19/16                           19
El Tahur              haekynxƒ28                UCRulGcauYLqM7l3qlne3duQ
                                                                  https://www.youtube.com/watch?v=zI6txvit_a8            5           1:52:11            0                         12/15/16        12/19/16                           19
El Tahur              Halo VTP                  UCfFL_SH0N_9fd7C8J3T2gfQ
                                                                  https://www.youtube.com/watch?v=gaGTpkM646k            2           1:51:55            0                             12/30/16    12/30/16                           19
El Tahur              History4                  UCyntziIXrbrFaPdbkc6NMDQ
                                                                  https://www.youtube.com/watch?v=h7yT-XPVsXc          191           1:51:58            0                         12/21/16        12/22/16                           19
El Tahur              Hughes119                                   https://www.youtube.com/watch?v=DV6Tx-qZz-8
                                                UCz1IHnzCVGVxrPRmlh1QcJQ                                               329           1:50:07            0                         12/21/16        12/22/16                           19
El Tahur              Lal Shah*GJ               UCp-UVonaU3McPkaWqfC52aw
                                                                  https://www.youtube.com/watch?v=vl3zfqLW5p0       2, 156           1:50:07            0                         12/21/16        12/22/16                           19
El Tahur              Mia^^GG                   UCeTgmQuGqnSbxSiqFElSumA
                                                                  https://www.youtube.com/watch?v=N7ccY_wxcqg           12           1:50:17            0                             12/28/16    12/29/16                           19
El Tahur              page2                     UCm8zHKueLvLMCe-O1A-RFbw
                                                                  https://www.youtube.com/watch?v=lvWDmt0q1cU        2718            1:51:58            0                         12/21/16        12/22/16                           19
El Tahur              Perry3                    UChCe8b6ueWs1CrumUkBLf5A
                                                                  https://www.youtube.com/watch?v=RPKeQWNzbgs       7,583            1:51:58            0                             12/28/16    12/29/16                           19
El Tahur              S.Riley4                  UCE-34HGMOuuqTjAd3R9TmvQ
                                                                  https://www.youtube.com/watch?v=yfF30MF76Zk          130           1:50:07            0                         12/15/16        12/19/16                           19


                                                                                                                                                                                                            This video is no
                                                                                                                                                                                                            longer available
                                                                                                                                                                                                            because the YouTube
                                                                                                                                                                                                            account associated
                                                                                                                                                                                                            with this video has
El Tahur              vinataba TV               UCUPNXOeLZY9qb2Br5BIh9Vg
                                                                  https://www.youtube.com/watch?v=URiEt0RSOmA          247            1:51:55           0                                                   been terminated.         19
Picardía Mexicana I   Adina AmY*T               UCzEHlsD4V5YalrufaDChPiQ
                                                                  https://www.youtube.com/watch?v=s7pGogP_f9s          148            1:47:30           0                             12/28/16   12/29/16                            19
Picardía Mexicana I   Adina và Gupte1           CdEB4RUPzpWIoVn9kPKRtdg
                                                                  https://www.youtube.com/watch?v=CLPr8xE7lDw          537            1:47:54           0                         12/12/16       12/20/16                            19
Picardía Mexicana I   Amelia475                 UCDosuJ8i-I9We7FApkLfA-w
                                                                  https://www.youtube.com/watch?v=4jNhp3br3gw           19            1:41:58           0                             12/28/16   12/29/16                            19
Picardía Mexicana I   Ashley^JJ                 UC59PnYPS4BFdrh1YVVABp6A
                                                                  https://www.youtube.com/watch?v=n3I-IeUjBYo        2,087            1:47:54           0                             12/28/16   12/29/16                            19
Picardía Mexicana I   Cher TheophiliVidaa*FQ    UCPAcG-D5XnUfpQnlkQUvQcw
                                                                  https://www.youtube.com/watch?v=RMVzcvEoh_s           19            1:47:30           0                             12/28/16   12/29/16                            19


                                                                                                                                                                                                            PICARDIA MEXICANA
                                                                                                                                                                                                            COMP... The YouTube
                                                                                                                                                                                                            account associated
                                                                                                                                                                                                            with this video has
                                                                                                                                                                                                            been terminated due
                                                                                                                                                                                                            to multiple third-
                                                                                                                                                                                                            party notifications of
                                                                                                                                                                                                            copyright
Picardía Mexicana I   Crescencio Segoviano García
                                              UCSp2uJGfL0jGereU81AZK9w
                                                                https://www.youtube.com/watch?v=8eREpC9v9Ok          1,050            1:47:54           0                                                   infringement.            19
Picardía Mexicana I   Gabriella*gh            UCy-AnJy2iFogQ-srHXoMfRw
                                                                https://www.youtube.com/watch?v=vSp-fZ1YUB0         13,196            1:47:54           0                         12/12/16       12/20/16                            19


                                                                                                                                                                                                            This video is no
                                                                                                                                                                                                            longer available
                                                                                                                                                                                                            because the YouTube
                                                                                                                                                                                                            account associated
                                                                                                                                                                                                            with this video has
Picardía Mexicana I   hihehaha                  UC1eDxej95qaCVaTaSrqU0yw
                                                                 https://www.youtube.com/watch?v=rS7c1QWuIbo         23765            1:41:58           0                                                   been terminated.         19
Picardía Mexicana I   Hughes119                 UCz1IHnzCVGVxrPRmlh1QcJQ
                                                                 https://www.youtube.com/watch?v=w4sL840FutY             5            1:47:30           0                         12/12/16       12/20/16                            19
Picardía Mexicana I   Iyer Stephanie02          UCMIbfEOobx3KxQGZRzYCHEw
                                                                 https://www.youtube.com/watch?v=mSGYL-e6eNU           231            1:47:30           0                         12/15/16       12/19/16                            19
Picardía Mexicana I   jacu bowe                                  https://www.youtube.com/watch?v=RvljixhYDs4
                                                UCdEEsX3rPZ4PVqcvWBklpdg                                               138            2:14:52           0                         12/21/16       12/22/16                            19
Picardía Mexicana I   Joglekar Patankar*LQ      UCAtT6czlGNUgnex5LBjuVew
                                                                 https://www.youtube.com/watch?v=BAqWMKGwVqc           170            1:47:30           0                             12/30/16   12/30/16                            19
Picardía Mexicana I   Lal Shah*GJ               UCp-UVonaU3McPkaWqfC52aw
                                                                 https://www.youtube.com/watch?v=cTo6G606Ujo            22            1:47:54           0                         12/21/16       12/22/16                            19
Picardía Mexicana I   Megan Kaylee*NZ           UCVTMFCGUsGQQIyqjIleNhMw
                                                                 https://www.youtube.com/watch?v=6qJDX8rQ3pE            14            1:47:54           0                         12/21/16       12/22/16                            19


                                                                                                                                                                                                            This video is no
                                                                                                                                                                                                            longer available
                                                                                                                                                                                                            because the YouTube
                                                                                                                                                                                                            account associated
                                                                                                                                                                                                            with this video has
Picardía Mexicana I   Poduval Gabrielle03       UC-sJUbUsJsbc1TlcASarrnQ
                                                                  https://www.youtube.com/watch?v=1B2jy4E8qD0         3765            1:47:30           1 Target                                            been terminated.         19


                                                                                                                                                                                                            This video is no
                                                                                                                                                                                                            longer available
                                                                                                                                                                                                            because the YouTube
                                                                                                                                                                                                            account associated
                                                                                                                                                                                                            with this video has
Picardía Mexicana I   Poduval Gabrielle04       UCjYRdTdT4yPDvIwK-5u2U4g
                                                                 https://www.youtube.com/watch?v=aqNNr1eQfKQ         1463             1:47:54           1 Anki                                              been terminated.         19
Picardía Mexicana I   Rache254                  UC2gN869uNoxlK5hIyAMoOvQ
                                                                 https://www.youtube.com/watch?v=LQQGTAKDa3s         1,037            1:47:54           0                             12/28/16   12/29/16                            19
Picardía Mexicana I   Samantha và Patil4        UCMM4EV5mITW0oynofXO6kOw
                                                                 https://www.youtube.com/watch?v=bq-UvddagC4            98            1:47:30           1 Fox Movies--"Why Him"   12/15/16       12/19/16                            19
Picardía Mexicana I   Zonia Barbera             UCn6RmwxWuuMBBjIJamo36Tw
                                                                 https://www.youtube.com/watch?v=oZ3diAe0abc           215            2:44:08           0                         12/21/16       12/22/16                            19
Acorralado            Account4                  UCIS5rOHlDZ8QezHoZ5Gz6nQ
                                                                 https://www.youtube.com/watch?v=WMbY6y5Fegk         6,083            2:04:16           0                             12/28/16   12/29/16                            17
Acorralado            Belinda Bridget%W         UCFrupQodZMGvBHXx286tWpw
                                                                 https://www.youtube.com/watch?v=d6N0b-fp01E         3,756            2:03:34           0                             12/28/16   12/29/16                            17
Acorralado            CaraRai02                 UComGW30uzaBwaS0sbjrW_gA
                                                                 https://www.youtube.com/watch?v=7KSqHBpuRZY         1218             2:04:16           0                         12/9/16        12/13/16                            17
Acorralado            Caroline NO               UCKWCJSDwfTlCkROxXbV_K8g
                                                                 https://www.youtube.com/watch?v=d0std2QyMSQ            46            1:31:28           0                         12/21/16       12/22/16                            17
Acorralado            Halo VTP                  UCfFL_SH0N_9fd7C8J3T2gfQ
                                                                 https://www.youtube.com/watch?v=UKcU-ESuxyQ             0            2:03:50           0                             12/30/16   12/30/16                            17
Acorralado            hihehaha                  UC1eDxej95qaCVaTaSrqU0yw
                                                                 https://www.youtube.com/watch?v=-FlZRknV9g8           264            2:03:09           0                         12/9/16        12/13/16                            17
Acorralado            Kaur Doshi&DE             UCQUbwsYTwKjfsHFYmLpIOHg
                                                                 https://www.youtube.com/watch?v=_wHPg7Wg_fQ             8            2:04:16           0                         12/9/16        12/13/16                            17
Acorralado            Lal Shah*GJ               UCp-UVonaU3McPkaWqfC52aw
                                                                 https://www.youtube.com/watch?v=_xhMHLVOuu4           175            1:31:29           0                         12/21/16       12/22/16                            17
Acorralado            Madelin632                UCfZ11EdpqzFmBQ9zs9MxuNQ
                                                                 https://www.youtube.com/watch?v=qEI72_SNTAA             4            1:31:29           0                             12/28/16   12/29/16                            17
Acorralado            Mia^^GG                   UCeTgmQuGqnSbxSiqFElSumA
                                                                 https://www.youtube.com/watch?v=PTn-Jtq0PB4             0            1:31:28           0                             12/28/16   12/29/16                            17
Acorralado            Moner4                    UCYiOy6EtKEAdMFVNkoJfXnw
                                                                 https://www.youtube.com/watch?v=XJJmyyXVqq0         1882             2:04:16           0                         12/21/16       12/22/16                            17
Acorralado            new movi                  UClyZsWqmlIwoJvybAolKK7A
                                                                 https://www.youtube.com/watch?v=yc3FlLLS63A            26            2:02:42           0                         12/9/16        12/13/16                            17
Acorralado            Owekynxtƒ24               UC52pgXXaQJ-iHwaAggpQHLw
                                                                 https://www.youtube.com/watch?v=Obj6lMnCeb8            30            2:04:06           1 Fiverr                  12/15/16       12/19/16                            17
Acorralado            S.Riley4                  UCE-34HGMOuuqTjAd3R9TmvQ
                                                                 https://www.youtube.com/watch?v=hxo3iZ-B_u4            16            1:31:29           0                         12/15/16       12/19/16                            17
Acorralado            Sule1Goel                 UC3KEdX05ltaV7_uTpCIUCbw
                                                                 https://www.youtube.com/watch?v=L5YMfjKiuX8         1699             2:04:16           0                         12/9/16        12/13/16                            17


                                                                                                                                                                                                            This video is no
                                                                                                                                                                                                            longer available
                                                                                                                                                                                                            because the YouTube
                                                                                                                                                                                                            account associated
                                                                                                                                                                                                            with this video has
Acorralado            vinataba TV               UCUPNXOeLZY9qb2Br5BIh9Vg
                                                                https://www.youtube.com/watch?v=BZ9mp4_wOmk            248            2:03:50           1 Mirena                                            been terminated.         17
Acorralado            viskynxtƒ25               UCwgpn7lNS8bAX7kB-d7hVpg
                                                                https://www.youtube.com/watch?v=UAHK55Qnn4Q            276            1:31:39           0                         12/9/16        12/13/16                            17
Los Hojalateros       Arlene J. Seidel          UCJu2A0BSBmV4FGG89QJi8Ng
                                                                https://www.youtube.com/watch?v=YrtFBccuWAo             94            1:38:11           0                             12/30/16   12/30/16                            12
Los Hojalateros       cine pícaro mexicano      UCNylp3dUqaLb5unb5w8-vKA
                                                                https://www.youtube.com/watch?v=a2N_-H31LAQ             13            1:54:51           0                         12/12/16       12/20/16                            12

Los Hojalateros       El día de los albañiles   merlyntjerulezz  https://www.youtube.com/watch?v=Jk6tS3wPZsw           663            1:38:11           1 Bahia Principe          12/21/16       12/22/16                            12
Los Hojalateros       Finaldefinition           Finaldefinition  https://www.youtube.com/watch?v=m2vTxHOKZWc         23524            2:28:17           1 Hulu                    12/21/16       12/22/16                            12
Los Hojalateros       Jason Jara                UCLScrtIffW2dxwv_aiN6Lfg
                                                                 https://www.youtube.com/watch?v=sjkYOobMDpI             1            1:37:41           0                             12/30/16   12/30/16                            12
Los Hojalateros       Jason Jara                UCLScrtIffW2dxwv_aiN6Lfg
                                                                 https://www.youtube.com/watch?v=o5Exmn18wXc             0            1:37:41           0                             12/30/16   12/30/16                            12
Los Hojalateros       Joel I. Anderson          UC-CvwqY5QVsyuhtWjbMwPcA
                                                                 https://www.youtube.com/watch?v=VUyXb90RWaE         1,096            1:38:11           0                             12/28/16   12/29/16                            12
Los Hojalateros       Klaatimus                 Klaatimus        https://www.youtube.com/watch?v=IpUU93G_MxA           564            2:33:28           0                         12/21/16       12/22/16                            12
                                                                                                Date
                Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021SubmitPage      44by of 149
                                                                                           Date Removed
Title                            YouTube Username        User ID / Channel Infringing URL                              Views       Video Length      # of ads     Type of ads                     to YouTube YouTube    Notes
Los Hojalateros                  mikey34500              mikey34500        https://www.youtube.com/watch?v=Ez1Z30grJXE       10874           1:54:51            0                                 12/21/16     12/22/16                           12
Los Hojalateros                  Robert Phelan           UCooLM2uCF4J_ZWBERnP2RsA
                                                                           https://www.youtube.com/watch?v=5FzwIUthxAg          16           1:30:40            0                                     12/28/16 12/29/16                           12
Los Hojalateros                  Sheron Elvie            UCHXzdUwW0WG1R4oQ5Z04stw
                                                                           https://www.youtube.com/watch?v=i3E98GFHtUw          25           3:06:01            0                                 12/15/16     12/19/16                           12
Los Hojalateros                  TOP PELIS               UCW92ijI6coW4Dyvwhz5lrTQ
                                                                           https://www.youtube.com/watch?v=KmeHyTQEoI4     30,089            1:38:11            1 Google Pelo/Itunes                  12/28/16 12/29/16                           12
El Coyote y la Bronca            Alexis^MM               UCIvRxpzSxHNCLtmAoXLOogw
                                                                           https://www.youtube.com/watch?v=buwBJuM7vHI       1,244           1:31:39            0                                     12/28/16 12/29/16                           11
El Coyote y la Bronca            farruko garcia          juanra1811        https://www.youtube.com/watch?v=ZmT6Y6W2dLI       2,311           1:31:39            0                                     12/28/16 12/29/16                           11
El Coyote y la Bronca            Hughes117                                 https://www.youtube.com/watch?v=L5It9WCxSTE
                                                         UCMIFPSL40izcybmC_2pGqzA                                            1,089           1:31:39            0                                 12/21/16     12/22/16                           11
El Coyote y la Bronca            Kaur Doshi&DE           UCQUbwsYTwKjfsHFYmLpIOHg
                                                                           https://www.youtube.com/watch?v=z2hBOxGGnHQ           0           1:31:39            0                                 12/9/16      12/13/16                           11
El Coyote y la Bronca            Madelin632              UCfZ11EdpqzFmBQ9zs9MxuNQ
                                                                           https://www.youtube.com/watch?v=PfOcBSYix0s          24           1:31:39            0                                     12/28/16 12/29/16                           11
El Coyote y la Bronca            Madeline ZX             UCPgOXmIbf6DnQ819APvnfFA
                                                                           https://www.youtube.com/watch?v=nAabRmPXgVo        3970           1:31:39            0                                 12/21/16     12/22/16                           11
El Coyote y la Bronca            Money Critng            UC1UpHu9RZLm5JagURVxAYwg
                                                                           https://www.youtube.com/watch?v=6SKxROgj5Mw         500           1:31:19            0                                     12/28/16 12/29/16                           11
El Coyote y la Bronca            Mumka albun             UC2yfJ61CQQc8TM4SkWS0-fA
                                                                           https://www.youtube.com/watch?v=iJb6uremI4E          34           2:32:44            0                                 12/9/16      12/13/16                           11
El Coyote y la Bronca            Peliculas Mon           UC9shReAlazQj5tY4dc5qMmA
                                                                           https://www.youtube.com/watch?v=V6cQtQpHpFY         212           1:29:39            0                                     12/30/16 12/30/16                           11
El Coyote y la Bronca            viskynxtƒ25             UCwgpn7lNS8bAX7kB-d7hVpg
                                                                           https://www.youtube.com/watch?v=kM62XZB_CFk        3258           1:31:39            0                                 12/9/16      12/13/16                           11
El Coyote y la Bronca            Young kynxtƒo           UC-CZ9PTcNYb0CjIsJGUCAzw
                                                                           https://www.youtube.com/watch?v=AYV2e4WxDlw          51           1:31:39            0                                     12/30/16 12/30/16                           11
El Diablo, El Santo Y El Tonto   Ashley^JJ               UC59PnYPS4BFdrh1YVVABp6A
                                                                           https://www.youtube.com/watch?v=moluKPpHveM         329           1:29:02            0                                     12/28/16 12/29/16                           10
El Diablo, El Santo Y El Tonto   cao                     UCtsjcqpcGglqvJErCRLxmZw
                                                                           https://www.youtube.com/watch?v=OMLhn-bD4Pk        1431           1:29:02            0                                 12/9/16      12/13/16                           10
El Diablo, El Santo Y El Tonto   Gabriella*gh            UCy-AnJy2iFogQ-srHXoMfRw
                                                                           https://www.youtube.com/watch?v=BNTEUaqxEYo         383           1:29:02            0                                 12/9/16      12/13/16                           10
El Diablo, El Santo Y El Tonto   Halo VTP                UCfFL_SH0N_9fd7C8J3T2gfQ
                                                                           https://www.youtube.com/watch?v=epGCV5qzaTY           6           1:30:45            0                                     12/30/16 12/30/16                           10
El Diablo, El Santo Y El Tonto   Jorge Navarro           UC3Xzl-q-BwY-MxQ0x8u-WmA
                                                                           https://www.youtube.com/watch?v=VB28KeHolKk        1148           1:31:16            0                                 12/9/16      12/13/16                           10
El Diablo, El Santo Y El Tonto   new movi                UClyZsWqmlIwoJvybAolKK7A
                                                                           https://www.youtube.com/watch?v=plA1UnH_7ug        1095           1:30:54            1 Jim Beam                        12/9/16      12/13/16                           10
El Diablo, El Santo Y El Tonto   Patil Shaha*JK          UC030iitDonuMeM6KC3P4m_g
                                                                           https://www.youtube.com/watch?v=gjkB57gkQFc       1,019           1:31:16            0                                 12/21/16     12/22/16                           10
El Diablo, El Santo Y El Tonto   Riley^UU                UCed8xUG4Siwa4fEe1__f-ig
                                                                           https://www.youtube.com/watch?v=685frfeZsF4           2           1:31:16            0                                     12/28/16 12/29/16                           10
El Diablo, El Santo Y El Tonto   vicente fernandez       UCcnf1dxgEMG4Vfo0F09ln2g
                                                                           https://www.youtube.com/watch?v=a7qXpUTBfk0           9           1:30:45            0                                 12/12/16     12/20/16                           10


                                                                                                                                                                                                                            This video is no
                                                                                                                                                                                                                            longer available
                                                                                                                                                                                                                            because the YouTube
                                                                                                                                                                                                                            account associated
                                                                                                                                                                                                                            with this video has
El Diablo, El Santo Y El Tonto   vinataba TV             UCUPNXOeLZY9qb2Br5BIh9Vg
                                                                          https://www.youtube.com/watch?v=3kZ7lY46yCA          488            1:30:45           1 Playlist                                                  been terminated.      10
La Lecheria                      Cecil Summers           UCjImvUq93TKY-vNNx80SHjA
                                                                          https://www.youtube.com/watch?v=FD9FHhlPpLE       21668             1:56:08           0                                 12/21/16       12/22/16                         10
La Lecheria                      Felix Aguilar           UCM83Hmm7dopy_u92zP2JYEg
                                                                          https://www.youtube.com/watch?v=QqLo-JgoluM           76            3:02:12           0                                 12/21/16       12/22/16                         10
La Lecheria                      James Conner            MrKoneser        https://www.youtube.com/watch?v=Pz9rsgGRGe8          813            2:20:10           0                                 12/21/16       12/22/16                         10
La Lecheria                      James Conner            MrKoneser        https://www.youtube.com/watch?v=2p_D2eD6vis          240            2:16:10           0                                 12/21/16       12/22/16                         10
La Lecheria                      Jason Jara              UCLScrtIffW2dxwv_aiN6Lfg
                                                                          https://www.youtube.com/watch?v=Bp_ZXkQPgTY          174            2:59:25           0                                     12/30/16   12/30/16                         10
La Lecheria                      Jason Jara              UCLScrtIffW2dxwv_aiN6Lfg
                                                                          https://www.youtube.com/watch?v=_DknrWWi5C8           53            2:55:11           0                                     12/30/16   12/30/16                         10
La Lecheria                      Jerry Clark             UCs4VDmGNBR6gEWwPeb3eRow
                                                                          https://www.youtube.com/watch?v=A0NyYf9hyx8        1,219            2:46:06           0                                 12/21/16       12/22/16                         10
La Lecheria                      Jon Salada              UCMoehjuKwhlyQGklw7qiU2w
                                                                          https://www.youtube.com/watch?v=7ueYBlJh_IY       69,010            2:16:10           1 Mercy Corp                      12/21/16       12/22/16                         10
La Lecheria                      Kirk Linebarger         UCYymRWtEGi20NuSoTMrb0hA
                                                                          https://www.youtube.com/watch?v=qJGJgzKXTyI        5,969            1:54:07           3 Moroccan Oil, Syfy              12/21/16       12/22/16                         10


                                                                                                                                                                                                                            This video is no
                                                                                                                                                                                                                            longer available
                                                                          https://www.youtube.com/watch?v=XN-WphKHWtY                                                                                                       because the YouTube
                                                                                                                                                                                                                            account associated
                                                                                                                                                                                                                            with this video has
La Lecheria                      yveletnik               yveletnik                                                        83                  1:30:34           1   SVS Fine Jewelry, Poopourri                             been terminated.      10
La Ley del Monte                 Chloe và Patil1                         https://www.youtube.com/watch?v=9SnEjyqNJTE
                                                         UCQEMnmJEEJkcsKI0ig-4ILQ                                        687                  1:59:56           0                                 12/21/16       12/22/16                         10
La Ley del Monte                 deejay flaco            UCZcmatLDDayhUha7z32Wo5w
                                                                         https://www.youtube.com/watch?v=UDKi_-7NwrQ  22,554                     3:20           1   Amazon                            12/28/16   12/29/16                         10
La Ley del Monte                 FrAndres                UCRlhFbMOXF6eqiyS7eMAejg
                                                                         https://www.youtube.com/watch?v=h5CgpIuNQlk 108,592                     2:55           1   Google                        12/15/16       12/19/16                         10
La Ley del Monte                 Hughes118               UCk2Jxx9VF6nnCggFK1q1kPg
                                                                         https://www.youtube.com/watch?v=gnDBM232uQE       4                  1:59:56           0                                 12/15/16       12/19/16                         10
La Ley del Monte                 Megan Kaylee*NZ         UCVTMFCGUsGQQIyqjIleNhMw
                                                                         https://www.youtube.com/watch?v=rYIyTg9R2Og      87                  1:59:56           0                                 12/21/16       12/22/16                         10
La Ley del Monte                 Morgan02                UC0p53s9wEUzEv18TmBILbrQ
                                                                         https://www.youtube.com/watch?v=VIa08XlrVoE  18,241                  1:59:56           1   YouTube                       12/15/16       12/19/16                         10


                                                                                                                                                                                                                            This video is no
                                                                                                                                                                                                                            longer available
                                                                                                                                                                                                                            because the YouTube
                                                                                                                                                                                                                            account associated
                                                                                                                                                                                                                            with this video has
La Ley del Monte                 Poduval Gabrielle04     UCjYRdTdT4yPDvIwK-5u2U4g
                                                                           https://www.youtube.com/watch?v=IMgsn0-38Pc 13822                  1:59:56           1 Playstation                                               been terminated.      10
La Ley del Monte                 Rao Reddy*LL            UCEDLNhX3PRWVBETWowbS9NQ
                                                                           https://www.youtube.com/watch?v=8G7dP_P1zmc 20,322                 1:59:56           0                                     12/28/16   12/29/16                         10
La Ley del Monte                 S.Riley4                UCE-34HGMOuuqTjAd3R9TmvQ
                                                                           https://www.youtube.com/watch?v=Y2IvxMrfRRs     28                 1:59:56           0                                 12/15/16       12/19/16                         10
La Ley del Monte                 vicente fernandez       UCcnf1dxgEMG4Vfo0F09ln2g
                                                                           https://www.youtube.com/watch?v=yNTpX-R7MzQ      0                 1:59:30           0                                 12/12/16       12/20/16                         10
El Macho                         Ashley^JJ               UC59PnYPS4BFdrh1YVVABp6A
                                                                           https://www.youtube.com/watch?v=rrifxD79mj4  3,467                 2:22:11           0                                     12/28/16   12/29/16                          9
El Macho                         Gabriella*gh            UCy-AnJy2iFogQ-srHXoMfRw
                                                                           https://www.youtube.com/watch?v=vU9gvM1ifus  3,743                 2:22:11           0                                 12/12/16       12/20/16                          9
El Macho                         Halo VTP                UCfFL_SH0N_9fd7C8J3T2gfQ
                                                                           https://www.youtube.com/watch?v=wWuu1lQWMmI     19                 1:30:19           0                                     12/30/16   12/30/16                          9
El Macho                         jacu bowe                                 https://www.youtube.com/watch?v=IZiH1Q0eez4
                                                         UCdEEsX3rPZ4PVqcvWBklpdg                                          27                 3:00:34           0                                 12/21/16       12/22/16                          9
El Macho                         Lal Shah*JK                               https://www.youtube.com/watch?v=UvyZPNvDnoA
                                                         UCWVuSh6i67tFd8a2MLs1Vnw                                         651                 2:22:11           0                                 12/21/16       12/22/16                          9
El Macho                         Reyes02                 UCixHH5OZ8vrguQnSxLoGOaA
                                                                           https://www.youtube.com/watch?v=emn3aHKCwLs    386                 2:22:11           0                                 12/9/16        12/13/16                          9
El Macho                         Riley^UU                UCed8xUG4Siwa4fEe1__f-ig
                                                                           https://www.youtube.com/watch?v=pOEYJWG2fFc     20                 2:22:11           0                                     12/28/16   12/29/16                          9
El Macho                         vicente fernandez       UCcnf1dxgEMG4Vfo0F09ln2g
                                                                           https://www.youtube.com/watch?v=zegSUmvHnH8    698                 1:30:19           0                                 12/12/16       12/20/16                          9


                                                                                                                                                                                                                            This video is no
                                                                                                                                                                                                                            longer available
                                                                                                                                                                                                                            because the YouTube
                                                                                                                                                                                                                            account associated
                                                                                                                                                                                                                            with this video has
El Macho                         vinataba TV             UCUPNXOeLZY9qb2Br5BIh9Vg
                                                                          https://www.youtube.com/watch?v=5PLFUBAZCVE          173            1:30:19           1 NBC                                                       been terminated.       9
Juan Armenta, "El Repatriado"    AnnaEmma Abigail*F      UCJYG04OhyPBKnE0RRf8Qsfg
                                                                          https://www.youtube.com/watch?v=I8Fa5EvkrSM          188            1:24:43           0                                     12/30/16   12/30/16                          9
Juan Armenta, "El Repatriado"    Caroline NO             UCKWCJSDwfTlCkROxXbV_K8g
                                                                          https://www.youtube.com/watch?v=NsPbmJwxJAE         2351            1:25:07           0                                 12/21/16       12/22/16                          9
Juan Armenta, "El Repatriado"    Halo VTP                UCfFL_SH0N_9fd7C8J3T2gfQ
                                                                          https://www.youtube.com/watch?v=s7jQaCS8-9c            4            1:24:15           0                                     12/30/16   12/30/16                          9
Juan Armenta, "El Repatriado"    Hughes120               UCGt5NzqF0jOKp_z2xSLAWCw
                                                                          https://www.youtube.com/watch?v=T3hjlwr5JzM          446            1:24:43           0                                     12/28/16   12/29/16                          9
Juan Armenta, "El Repatriado"    Kulkarni JuliaSydney2   UCs4MzhMjBSAjN1S-gjx7tTg
                                                                          https://www.youtube.com/watch?v=69UWT80OkCg          671            1:24:43           0                                 12/9/16        12/13/16                          9
Juan Armenta, "El Repatriado"    Mia^^JJ                 UCsHkj0P7rMcoJ9Grd4IwfNA
                                                                          https://www.youtube.com/watch?v=VbpPpTAUrwg          309            1:25:07           0                                     12/30/16   12/30/16                          9
Juan Armenta, "El Repatriado"    Owekynxtƒ24             UC52pgXXaQJ-iHwaAggpQHLw
                                                                          https://www.youtube.com/watch?v=ujzDhgJyw6s         2270            1:24:43           0                                 12/15/16       12/19/16                          9
Juan Armenta, "El Repatriado"    Peliculas Mon           UC9shReAlazQj5tY4dc5qMmA
                                                                          https://www.youtube.com/watch?v=UkalbBGakbE           27            1:24:25           0                                     12/30/16   12/30/16                          9


                                                                                                                                                                                                                            This video is no
                                                                                                                                                                                                                            longer available
                                                                          https://www.youtube.com/watch?v=p6goXOI-hp4                                                                                                       because the YouTube
                                                                                                                                                                                                                            account associated
                                                                                                                                                                                                                            with this video has
Juan Armenta, "El Repatriado"    vinataba TV             UCUPNXOeLZY9qb2Br5BIh9Vg                                              147            1:24:15           1   Subway                                                  been terminated.       9
Picardía Mexicana II             Alan Kittredge          sjamie1205       https://www.youtube.com/watch?v=OD0Wd3GT8Ew          320            1:45:48           1   Ads by google                 12/12/16       12/20/16                          9
Picardía Mexicana II             Belinda Bridget%F       UCmYrlqNdQFeKLclaFb3iUFA
                                                                          https://www.youtube.com/watch?v=4XwcYuibX4s          367            1:35:19           0                                     12/28/16   12/29/16                          9
Picardía Mexicana II             Crescencio Segoviano García
                                                         UCSp2uJGfL0jGereU81AZK9w
                                                                          https://www.youtube.com/watch?v=6NH0PcLAlq0        13317            1:35:19           0                                 12/12/16       12/20/16                          9
Picardía Mexicana II             Hughes117                                https://www.youtube.com/watch?v=aBV8JRciCFE
                                                         UCMIFPSL40izcybmC_2pGqzA                                               10            1:35:19           0                                 12/21/16       12/22/16                          9
Picardía Mexicana II             Kale Taylor2            UCHTuV2P2KgC2ktB86I0ITWw
                                                                          https://www.youtube.com/watch?v=SVa138xGgJw          916            1:35:19           1   Itunes                        12/15/16       12/19/16                          9
Picardía Mexicana II             Lal Shah*JK                              https://www.youtube.com/watch?v=1El3Hp0fFQ8
                                                         UCWVuSh6i67tFd8a2MLs1Vnw                                               60            1:35:19           0                                 12/21/16       12/22/16                          9
Picardía Mexicana II             Money Critng            UC1UpHu9RZLm5JagURVxAYwg
                                                                          https://www.youtube.com/watch?v=g8VSnYRA2cc          439            1:38:33           0                                     12/28/16   12/29/16                          9
Picardía Mexicana II             Owekynxtƒ23             UCo33QeSHuoEjrmkSpytk1jw
                                                                          https://www.youtube.com/watch?v=f5PBdKdn74s           28            1:35:19           0                                 12/12/16       12/20/16                          9
Picardía Mexicana II             Reyes01                 UCgiThxkeRK0bgAFuMuc37hQ
                                                                          https://www.youtube.com/watch?v=OlRpxhpbsQk        11834            1:35:19           0                                 12/12/16       12/20/16                          9
Dando y Dando                    Arlene J. Seidel        UCJu2A0BSBmV4FGG89QJi8Ng
                                                                          https://www.youtube.com/watch?v=ALnkEVBI0jA          124            1:20:51           0                                     12/30/16   12/30/16                          8
Dando y Dando                    Cecil Summers           UCjImvUq93TKY-vNNx80SHjA
                                                                          https://www.youtube.com/watch?v=CF_5l8wAfM0         2139            1:32:59           0                                 12/21/16       12/22/16                          8
Dando y Dando                    Connie Nelson                            https://www.youtube.com/watch?v=yr-w-2v9WH4
                                                         UCZjGBimmIMOTbFlFtt6rODw                                              176            2:18:40           0                                 12/21/16       12/22/16                          8
Dando y Dando                    El día de los albañiles merlyntjerulezz  https://www.youtube.com/watch?v=3_HMqkIy1B0          195            1:20:51           1   Despicable Me                 12/21/16       12/22/16                          8
Dando y Dando                    Gordon Myers            sergiomllrc      https://www.youtube.com/watch?v=KJNSrCUxyLQ        5,953            1:28:56           1   Google                            12/30/16   12/30/16                          8
Dando y Dando                    Jason Jara              UCLScrtIffW2dxwv_aiN6Lfg
                                                                          https://www.youtube.com/watch?v=4RLMptqDNf4           32            2:15:06           0                                     12/30/16   12/30/16                          8
                                                                                               Date
               Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021SubmitPage      45by of 149
                                                                                          Date Removed
Title                          YouTube Username           User ID / Channel Infringing URL                              Views       Video Length      # of ads       Type of ads                  to YouTube     YouTube    Notes
Dando y Dando                  Wilian Dalas               UCtMX9Jo2WEKPmsXBF23wDIg
                                                                            https://www.youtube.com/watch?v=j3ycj5oip_g       15746           1:20:28            0                                12/15/16         12/19/16                          8


                                                                                                                                                                                                                              This video is no
                                                                                                                                                                                                                              longer available
                                                                           https://www.youtube.com/watch?v=s__Scat6MGg                                                                                                        because the YouTube
                                                                                                                                                                                                                              account associated
                                                                                                                                                                                                                              with this video has
Dando y Dando                  yveletnik                  yveletnik                                                              58            1:20:51           1   Carnation                                                been terminated.       8
El Arracadas                   Blook1478                  UC3FV05v9_1hmsR0ECsSv71g
                                                                           https://www.youtube.com/watch?v=CaM0n9elUZ4        4,578            1:49:46           1   Maybelline                   12/15/16         12/19/16                          7
El Arracadas                   Halo VTP                   UCfFL_SH0N_9fd7C8J3T2gfQ
                                                                           https://www.youtube.com/watch?v=IJn6uSelw88            0            1:41:53           0                                    12/30/16     12/30/16                          7
El Arracadas                   Hughes118                  UCk2Jxx9VF6nnCggFK1q1kPg
                                                                           https://www.youtube.com/watch?v=QCXUlUw9hNs          313            1:49:46           0                                12/15/16         12/19/16                          7
El Arracadas                   Money Critng               UC1UpHu9RZLm5JagURVxAYwg
                                                                           https://www.youtube.com/watch?v=0naPhoXKwNg        1,735            1:49:35           1   Cadillac                         12/28/16     12/29/16                          7
El Arracadas                   Peliculas Mon              UC9shReAlazQj5tY4dc5qMmA
                                                                           https://www.youtube.com/watch?v=5_e6p2ROYHw           85            1:47:51           0                                    12/30/16     12/30/16                          7
El Arracadas                   Stephanie HD               UCY6uowBN978F4w4ztrgJzqQ
                                                                           https://www.youtube.com/watch?v=dRaCaGYJ5RM       18,320            1:49:35           0                                12/21/16         12/22/16                          7
El Arracadas                   Wiliamschvy3               UCKA5HY15zw6Ktrjyxz3MzlQ
                                                                           https://www.youtube.com/watch?v=CExe0KtxMIk           20            1:49:49           0                                12/15/16         12/19/16                          7
Jalisco Nunca Pierde           Amelia475                  UCDosuJ8i-I9We7FApkLfA-w
                                                                           https://www.youtube.com/watch?v=0JdEUVAWJco            5            1:29:53           0                                    12/28/16     12/29/16                          7
Jalisco Nunca Pierde           Belinda Bridget%F          UCmYrlqNdQFeKLclaFb3iUFA
                                                                           https://www.youtube.com/watch?v=UlMyOukHPVA           17            1:29:53           0                                    12/28/16     12/29/16                          7
Jalisco Nunca Pierde           Cher TheophiliVidaa*FQ     UCPAcG-D5XnUfpQnlkQUvQcw
                                                                           https://www.youtube.com/watch?v=V-6kw7yEAZU           15            1:29:53           0                                    12/28/16     12/29/16                          7
Jalisco Nunca Pierde           Hughes118                  UCk2Jxx9VF6nnCggFK1q1kPg
                                                                           https://www.youtube.com/watch?v=0-Kg38SGwPk           30            1:29:53           0                                12/15/16         12/19/16                          7
Jalisco Nunca Pierde           Iyer Stephanie01           UCUvhxm3cstsULrP_G7pr6kQ
                                                                           https://www.youtube.com/watch?v=EkRoNhDVmy0       14,806            1:29:53           0                                12/15/16         12/19/16                          7
Jalisco Nunca Pierde           Kale Taylor3                                https://www.youtube.com/watch?v=CH2sChpQYoQ
                                                          UCrRKOGlg2IicoWoa6uJf93A                                            7,145            1:29:53           0                                12/21/16         12/22/16                          7
Jalisco Nunca Pierde           Money Critng               UC1UpHu9RZLm5JagURVxAYwg
                                                                           https://www.youtube.com/watch?v=sAIMapj3MDU          600            1:27:37           1   Galaxy S7                        12/28/16     12/29/16                          7
El Embustero                   Ashley^MM                  UCz3Ls0tVpZ6gUo8c6mB6pAQ
                                                                           https://www.youtube.com/watch?v=oAdBOCz4U0U           23            1:23:51           0                                    12/28/16     12/29/16                          6
El Embustero                   Gabriella*uk               UCvToz_U2prdSRbPe0082NzQ
                                                                           https://www.youtube.com/watch?v=5X-pnE33iik           70            1:23:51           0                                12/15/16         12/19/16                          6
El Embustero                   Halo VTP                   UCfFL_SH0N_9fd7C8J3T2gfQ
                                                                           https://www.youtube.com/watch?v=MOcIKLPkN3s            1            1:24:05           0                                    12/30/16     12/30/16                          6
El Embustero                   Lopez04                    UCjIq8H-fXp3DAdJbvIXcVtw
                                                                           https://www.youtube.com/watch?v=vu0dMatATTw        9342             1:23:51           1   Verizon                      12/9/16          12/13/16                          6
El Embustero                   Reyes01                    UCgiThxkeRK0bgAFuMuc37hQ
                                                                           https://www.youtube.com/watch?v=TYlD3dJ_WpQ        3281             1:23:51           1   Target                       12/9/16          12/13/16                          6


                                                                                                                                                                                                                              This video is no
                                                                                                                                                                                                                              longer available
                                                                                                                                                                                                                              because the YouTube
                                                                                                                                                                                                                              account associated
                                                                                                                                                                                                                              with this video has
El Embustero                   vinataba TV                UCUPNXOeLZY9qb2Br5BIh9Vg
                                                                            https://www.youtube.com/watch?v=kcv0chOy5qk          101           1:24:05           1   YouTube                                                  been terminated.       6
Escuela de Rateros             jose guerrero              TheTony958        https://www.youtube.com/watch?v=8PyBXhvYJ1s       8, 711              2:57           0                                12/21/16         12/22/16                          6
Escuela de Rateros             Madelin632                 UCfZ11EdpqzFmBQ9zs9MxuNQ
                                                                            https://www.youtube.com/watch?v=DVguaO5BVNU          706           1:34:22           0                                    12/28/16     12/29/16                          6
Escuela de Rateros             pedrito infante            UC1U37RNuDsluo3C4Q_n7B-Q
                                                                            https://www.youtube.com/watch?v=ojX8snf9o_k           57             10:58           0                                12/15/16         12/19/16                          6
Escuela de Rateros             Retes Shon                 UC9nID_w5jmoCnObpt0lhkWw
                                                                            https://www.youtube.com/watch?v=YDD0pdgFhl8           44              7:53           0                                12/15/16         12/19/16                          6
Escuela de Rateros             viskynxtƒ25                UCwgpn7lNS8bAX7kB-d7hVpg
                                                                            https://www.youtube.com/watch?v=arMTdqp2Zx8        9957            1:34:22           1   YoutTube survey              12/9/16          12/13/16                          6
Escuela de Rateros             Young kynxtƒo              UC-CZ9PTcNYb0CjIsJGUCAzw
                                                                            https://www.youtube.com/watch?v=ARWTYdK7l40           76           1:34:22           0                                    12/30/16     12/30/16                          6
Investigador Privado Muy Privado
                               Andre Christensen                            https://www.youtube.com/watch?v=eu31jkSdl8U
                                                          /UCWzxACxieN3lw5ZVNDITw-Q                                          15,362            1:56:28           0                                12/21/16         12/22/16                          6
Investigador Privado Muy Privado
                               dubleEmMe                  dubleEmMe         https://www.youtube.com/watch?v=kUJ2BVHOUQ8          751           2:08:07           1   Wasa                         12/21/16         12/22/16                          6
Investigador Privado Muy Privado
                               Klaatimus                  Klaatimus         https://www.youtube.com/watch?v=_lT3U2WCzYY           98           2:11:33           0                                12/21/16         12/22/16                          6
Investigador Privado Muy Privado
                               Terry Richards             UC81ygHysNwPEmrqOsVTkQKw
                                                                            https://www.youtube.com/watch?v=aFJYECPB9eY          167           2:13:18           1   101 Park Place               12/15/16         12/19/16                          6
Investigador Privado Muy Privado
                               William Clark                                https://www.youtube.com/watch?v=6j6_KWadkMU
                                                          UC82F6TlcUMkhOsH8mhUA5CQ                                             1981            1:54:48           1   Wasa                             12/28/16     12/29/16                          6


                                                                                                                                                                                                                              This video is no
                                                                                                                                                                                                                              longer available
                                                                           https://www.youtube.com/watch?v=VSyrSjEIar8                                                                                                        because the YouTube
                                                                                                                                                                                                                              account associated
                                                                                                                                                                                                                              with this video has
Investigador Privado Muy Privado
                               yveletnik                  yveletnik                                                             111            1:22:46           1 Capital One                                                been terminated.       6
La Dinastía De La Muerte       Belinda Bridget%F          UCmYrlqNdQFeKLclaFb3iUFA
                                                                          https://www.youtube.com/watch?v=h8wIDIJB_5A          1766            1:26:17           0                                   12/28/16      12/29/16                          6


                                                                                                                                                                                                                              This video has been
La Dinastía De La Muerte       bolop11                    bolop11          https://www.youtube.com/watch?v=ptWR0eXQ-xU          148            1:41:47           0                                                            removed by the user.   6
La Dinastía De La Muerte       Brianna hoa Shastri2       UC2HuxTequbollWa6cd1q60A
                                                                           https://www.youtube.com/watch?v=LHPlXUgQQJI           52            1:26:17           0                                    12/28/16     12/29/16                          6
La Dinastía De La Muerte       Chloe và Patil2            UClzkRADiP5es9hG_5R67Pyw
                                                                           https://www.youtube.com/watch?v=a8zMlqy9aeQ        5,565            1:26:17           0                                    12/28/16     12/29/16                          6
La Dinastía De La Muerte       Kale Taylor4               UCmHGvFMX6FsA2nZmuMu9k3g
                                                                           https://www.youtube.com/watch?v=2JrV3o1cucU        4,124            1:26:17           0                                12/9/16          12/13/16                          6
La Dinastía De La Muerte       Rao Reddy*LL               UCEDLNhX3PRWVBETWowbS9NQ
                                                                           https://www.youtube.com/watch?v=IlS3gw9EqDY          192            1:26:17           0                                    12/28/16     12/29/16                          6
Las Modelos de Desnudos        Christopher M. Cuevas      UC9D2xhlYP0_hxwAw2VN79_A
                                                                           https://www.youtube.com/watch?v=nT6GJH_Tyc0            5            3:10:14           0                                12/15/16         12/19/16                          6
Las Modelos de Desnudos        Christopher M. Cuevas      UC9D2xhlYP0_hxwAw2VN79_A
                                                                           https://www.youtube.com/watch?v=7ZFyXqXMuAg            2            2:42:51           0                                12/15/16         12/19/16                          6
Las Modelos de Desnudos        Clifton L. Ruiz            UCEpJNge6VIQgHhmkX5VNgEQ
                                                                           https://www.youtube.com/watch?v=AZGpsf5NRRY            2            3:10:14           0                                12/15/16         12/19/16                          6
Las Modelos de Desnudos        Klaatimus                  Klaatimus        https://www.youtube.com/watch?v=aEmOOyd4rBw          158            2:41:22           0                                12/21/16         12/22/16                          6
Las Modelos de Desnudos        Movies                     UC5mhCaqHrUffXH-oR7A7wxg
                                                                           https://www.youtube.com/watch?v=IAHXFiW8oZU          388            1:44:09           1 YouTube Survey                 12/21/16         12/22/16                          6
Las Modelos de Desnudos        Terry Richards             UC81ygHysNwPEmrqOsVTkQKw
                                                                           https://www.youtube.com/watch?v=zr036xQ248w       18,623            2:51:24           1 Gorayeb Associates             12/15/16         12/19/16                          6
Matar o Morir                  Alan Kittredge             sjamie1205       https://www.youtube.com/watch?v=FRcWOqhA21w        1190             1:47:20           1 Grammerly                      12/12/16         12/20/16                          6
Matar o Morir                  Hughes119                  UCz1IHnzCVGVxrPRmlh1QcJQ
                                                                           https://www.youtube.com/watch?v=NqmNTOSySTc            5            1:38:52           0                                12/12/16         12/20/16                          6
Matar o Morir                  Lilith Eve videos new      UC_Q4qq_7oRnvXyBx_znmgUQ
                                                                           https://www.youtube.com/watch?v=no5BO_2OUrI        2,340            1:38:52           0                                    12/28/16     12/29/16                          6
Matar o Morir                  Owekynxtƒ23                UCo33QeSHuoEjrmkSpytk1jw
                                                                           https://www.youtube.com/watch?v=L9Q-61jZxdw           62            1:38:52           0                                12/12/16         12/20/16                          6
Matar o Morir                  Riley^UU                   UCed8xUG4Siwa4fEe1__f-ig
                                                                           https://www.youtube.com/watch?v=oX_qEuH3jwA            0            1:38:52           0                                    12/28/16     12/29/16                          6


                                                                                                                                                                                                                              This video has been
Matar o Morir                 victor moza                 UCbQyuSbO8TLO-a7MZmdIPFg
                                                                           https://www.youtube.com/watch?v=F_EkKks2YBI            9            1:33:39           1   Bronx Auto Sales                                         removed by the user.   6
Solo Para Adulteros           Andre Christensen           UCWzxACxieN3lw5ZVNDITw-Q
                                                                           https://www.youtube.com/watch?v=nlf8hI-KHP8        2448             1:58:56           0                                12/21/16         12/22/16                          6
Solo Para Adulteros           Billy Thomas                UCaxfD71e5fM2esehP2cYK_A
                                                                           https://www.youtube.com/watch?v=kt2FmVpBisQ           47            2:23:48           0                                12/21/16         12/22/16                          6
Solo Para Adulteros           Donald Evans                UCVZYB0ux-SAoxhwjMpgvRfw
                                                                           https://www.youtube.com/watch?v=1G2pVQyo_Z4           31            2:30:47           0                                    12/28/16     12/29/16                          6
Solo Para Adulteros           Finaldefinition             Finaldefinition  https://www.youtube.com/watch?v=aYjKYRFY8-E       14495             2:24:13           2   Google ads, Fast & Furious   12/21/16         12/22/16                          6
Solo Para Adulteros           Klaatimus                   Klaatimus        https://www.youtube.com/watch?v=rWUtSAzBkHo           60            2:19:46           0                                12/21/16         12/22/16                          6
Solo Para Adulteros           Michael Wilson              UCNACAyH1DI_Cvxi3joX4hiw
                                                                           https://www.youtube.com/watch?v=58ESSNg_Ilk       72,618            2:01:37           0                                12/21/16         12/22/16                          6
Como México No Hay Dos        Adina và Gupte1             CdEB4RUPzpWIoVn9kPKRtdg
                                                                           https://www.youtube.com/watch?v=ueJdAkp_StY          763            1:46:48           0                                12/9/16          12/13/16                          5
Como México No Hay Dos        Hughes120                   UCGt5NzqF0jOKp_z2xSLAWCw
                                                                           https://www.youtube.com/watch?v=xlvIxt_nn0I           54            1:46:48           0                                    12/28/16     12/29/16                          5
Como México No Hay Dos        Kale Taylor4                UCmHGvFMX6FsA2nZmuMu9k3g
                                                                           https://www.youtube.com/watch?v=Ej18qPrdcMw          403            1:46:48           0                                12/9/16          12/13/16                          5
Como México No Hay Dos        Lal Shah*GJ                 UCp-UVonaU3McPkaWqfC52aw
                                                                           https://www.youtube.com/watch?v=NLsA1w6bQB4          447            1:46:48           0                                12/21/16         12/22/16                          5
Como México No Hay Dos        Owekynxtƒ24                 UC52pgXXaQJ-iHwaAggpQHLw
                                                                           https://www.youtube.com/watch?v=_WJDFYj4SMk          327            1:46:48           1   Google                       12/15/16         12/19/16                          5
En Esta Primavera             Dónpely.                    UC45RIP_ITf5Mod1CP6G3q0A
                                                                           https://www.youtube.com/watch?v=eDEVwzkqrNU       18910             1:25:58           1   York                         12/21/16         12/22/16                          5
En Esta Primavera             Ketzelmason                 Ketzelmason      https://www.youtube.com/watch?v=sm-RwSrirmw        9024               25:43           1   Berkeley College             12/21/16         12/22/16                          5
En Esta Primavera             Ketzelmason                 Ketzelmason      https://www.youtube.com/watch?v=PaWzQTy5CKY        4340               25:45           0                                12/21/16         12/22/16                          5
En Esta Primavera             Ketzelmason                 Ketzelmason      https://www.youtube.com/watch?v=BtvmHuTzUNk        3515               25:42           0                                12/21/16         12/22/16                          5
En Esta Primavera             Ketzelmason                 Ketzelmason      https://www.youtube.com/watch?v=0HD1565yQIg        2519                7:58           1   Citi                         12/21/16         12/22/16                          5
Hasta el Viento Tiene Miedo   assistir desenhos devil 2   UCIbHM7PW1MUuVBkBRQKV0FQ
                                                                           https://www.youtube.com/watch?v=sqJMHoYMdxU           43            1:28:04           0                                    12/28/16     12/29/16                          5
Hasta el Viento Tiene Miedo   BoxMov!                     UCypvjGldObQxPOVicMJxP-A
                                                                           https://www.youtube.com/watch?v=BmSUl-q1JXQ       25,945            1:05:56           0                                12/9/16          12/13/16                          5
Hasta el Viento Tiene Miedo   CHAPALA PARAMOUNT                            https://www.youtube.com/watch?v=zk4WO3v2EAc
                                                          UCM5E2BUHzSCGHgorufqmCDw                                            1,446            1:27:34           0                                12/21/16         12/22/16                          5
Hasta el Viento Tiene Miedo   Moviess en Español          UCW5BXrSdvtW_6qv071VoSGQ
                                                                           https://www.youtube.com/watch?v=GGhfgHnnp5M        7,569            1:28:04           1   American Giant               12/15/16         12/19/16                          5
Hasta el Viento Tiene Miedo   Recordando Momentos         UCbkf5iYZWnyAukQbXhC6OTw
                                                                           https://www.youtube.com/watch?v=S_Hmqr9T7rY          657            1:28:04           1   Samsung Galaxy 7             12/21/16         12/22/16                          5
Juan Charrasqueado y Gabino Barrera
                              elso2                       UCubtn1T8QhD1idwtwBuEFBQ
                                                                           https://www.youtube.com/watch?v=KVotEi-Bkm0          878            1:38:18           0                                    12/30/16     12/30/16                          5
Juan Charrasqueado y Gabino Barrera
                              haekynxƒ28                  UCRulGcauYLqM7l3qlne3duQ
                                                                           https://www.youtube.com/watch?v=t2O1U_FB1ks        2604             1:39:47           0                                12/15/16         12/19/16                          5
Juan Charrasqueado y Gabino Barrera
                              Halo VTP                    UCfFL_SH0N_9fd7C8J3T2gfQ
                                                                           https://www.youtube.com/watch?v=IqpuBcVDxCE           15            1:43:17           0                                    12/30/16     12/30/16                          5
Juan Charrasqueado y Gabino Barrera
                              Peliculas Mon               UC9shReAlazQj5tY4dc5qMmA
                                                                           https://www.youtube.com/watch?v=_JAV_QUBr2k           52            1:38:55           0                                    12/30/16     12/30/16                          5


                                                                                                                                                                                                                              This video is no
                                                                                                                                                                                                                              longer available
                                                                                                                                                                                                                              because the YouTube
                                                                                                                                                                                                                              account associated
                                                                                                                                                                                                                              with this video has
Juan Charrasqueado y Gabino Barrera
                              vinataba TV                 UCUPNXOeLZY9qb2Br5BIh9Vg
                                                                         https://www.youtube.com/watch?v=77ldgAB1FHM            239            1:43:17           1 Amazon Prime                                               been terminated.       5
La Mafia de La Frontera       bolop11                     bolop11        https://www.youtube.com/watch?v=9J2to5Hrc38          1,167            1:26:35           0                                12/9/16          12/13/16                          5
                                                                                                Date
                Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021SubmitPage      46by of 149
                                                                                           Date Removed
Title                           YouTube Username         User ID / Channel Infringing URL                              Views       Video Length      # of ads       Type of ads          to YouTube YouTube    Notes
La Mafia de La Frontera         Chloe và Patil3          UCn3_OvnUJHeO5gVjAmcC-LA
                                                                           https://www.youtube.com/watch?v=7MUzICIcn5g          30           1:15:57            0                        12/21/16     12/22/16                            5
La Mafia de La Frontera         ethian new movie         UCnklh_3GmlVKlCPNDXVe-6A
                                                                           https://www.youtube.com/watch?v=JhhAOhp72qM          25           1:06:02            0                            12/28/16 12/29/16                            5
La Mafia de La Frontera         magala cuchiva           UCoBF-8f7yW1ICA8KcH8pu1Q
                                                                           https://www.youtube.com/watch?v=97KS33PTRKc          39           1:15:57            0                        12/21/16     12/22/16                            5
La Mafia de La Frontera         Rao Reddy*LL             UCEDLNhX3PRWVBETWowbS9NQ
                                                                           https://www.youtube.com/watch?v=j-OgJfZtXx8           7           1:15:57                                     12/21/16     12/22/16                            5
Los Plomeros y Las Ficheras     moontower3105            UC94kyxEXSxfMLXtWFOEvA0Q
                                                                           https://www.youtube.com/watch?v=AtgXQ3vpl9U       13448           1:45:22            0                            12/30/16 12/30/16                            5
Los Plomeros y Las Ficheras     moontower3105                              https://www.youtube.com/watch?v=0u1X4bp-6pA
                                                         UC94kyxEXSxfMLXtWFOEvA0Q                                               87           1:45:22            1 Capital One            12/21/16     12/22/16                            5
Los Plomeros y Las Ficheras     Reddy Jain*IO            UCBKTJleTJFboksSl4cXtyRw
                                                                           https://www.youtube.com/watch?v=JiIjviL-lH8        7080           1:45:22            0                        12/21/16     12/22/16                            5


                                                                                                                                                                                                                   This video is no
                                                                                                                                                                                                                   longer available
                                                                          https://www.youtube.com/watch?v=iNwTOjacNI8                                                                                              because the YouTube
                                                                                                                                                                                                                   account associated
                                                                                                                                                                                                                   with this video has
Los Plomeros y Las Ficheras        yveletnik             yveletnik                                                          25,958            1:19:26           1   Mercy Corp                                     been terminated.       5
Los Plomeros y Las Ficheras        zada song movie       UCkIBRhK0ByAYkX7vKZ1z8dw
                                                                           https://www.youtube.com/watch?v=h0l7e9js-tM          20            1:45:22           0                        12/12/16       12/20/16                          5
Los Tres Gallos (tigres del norte) robert meza           UC9Ns478uUPTtQy6hQXxHReA
                                                                           https://www.youtube.com/watch?v=-8ZuB9Ck9Q0       5242               11:13           0                            12/28/16   12/29/16                          5
Los Tres Gallos (tigres del norte) robert meza                             https://www.youtube.com/watch?v=oTWCT8xQk-s
                                                         UC9Ns478uUPTtQy6hQXxHReA                                            4183               21:55           1   Berkeley College         12/28/16   12/29/16                          5
Los Tres Gallos (tigres del norte) robert meza           UC9Ns478uUPTtQy6hQXxHReA
                                                                           https://www.youtube.com/watch?v=3o0OAokNpWg       3724               14:21           0                            12/28/16   12/29/16                          5
Los Tres Gallos (tigres del norte) robert meza           UC9Ns478uUPTtQy6hQXxHReA
                                                                           https://www.youtube.com/watch?v=0o7TTYYpH5w       3416               19:17           0                            12/28/16   12/29/16                          5
Los Tres Gallos (tigres del norte) robert meza           UC9Ns478uUPTtQy6hQXxHReA
                                                                           https://www.youtube.com/watch?v=pEe2a0KCSe8       2174                9:58           0                            12/28/16   12/29/16                          5
Tacos Al Carbon                    Bhat Chiplunkar*HH    UCbD4mMWV4GOYYPxJHm2rVhg
                                                                           https://www.youtube.com/watch?v=WRwZEDj7oqs       3,254            1:36:02           0                            12/28/16   12/29/16                          5
Tacos Al Carbon                    haekynxƒ28            UCRulGcauYLqM7l3qlne3duQ
                                                                           https://www.youtube.com/watch?v=K_8vBmX_1y8          39            1:36:02           0                        12/15/16       12/19/16                          5
Tacos Al Carbon                    Halo VTP              UCfFL_SH0N_9fd7C8J3T2gfQ
                                                                           https://www.youtube.com/watch?v=szKkaPIdARQ          64            1:32:15           0                            12/30/16   12/30/16                          5
Tacos Al Carbon                    Lopez03               UCqB5qfQuvOfKHTJoy6jDLSg
                                                                           https://www.youtube.com/watch?v=UxRYGMaMxhI       4012             1:36:02           1   Lowes                12/12/16       12/20/16                          5
Tacos Al Carbon                    Reyes01               UCgiThxkeRK0bgAFuMuc37hQ
                                                                           https://www.youtube.com/watch?v=S4mJxjTIJJU       1035             1:36:02           1   Ashley Furniture     12/12/16       12/20/16                          5
Un Macho En La Carcel De Mujeres   Donald Evans          UCVZYB0ux-SAoxhwjMpgvRfw
                                                                           https://www.youtube.com/watch?v=FDtOJFj-kLg       5544             3:17:08           0                            12/28/16   12/29/16                          5
Un Macho En La Carcel De Mujeres   dubleEmMe             dubleEmMe         https://www.youtube.com/watch?v=RW9ap-mWGjw      51,436            3:15:16           1   Wasa                 12/21/16       12/22/16                          5
Un Macho En La Carcel De Mujeres   Finaldefinition       Finaldefinition   https://www.youtube.com/watch?v=SLniVECFM_c      45818             3:10:18           1   Google ads           12/21/16       12/22/16                          5
Un Macho En La Carcel De Mujeres   julyalmighty          julyalmighty      https://www.youtube.com/watch?v=rTwlauFtCV8         288            1:32:51           0                        12/12/16       12/20/16                          5
Un Macho En La Carcel De Mujeres   Klaatimus             Klaatimus         https://www.youtube.com/watch?v=oWLXXfprDUY       4277             3:13:33           0                        12/21/16       12/22/16                          5
Chile Picante                      Brandon Vahle         nemobeoriginal    https://www.youtube.com/watch?v=3igQoqbFhB8         490            1:39:53           0                            12/30/16   12/30/16                          4
Chile Picante                      Jesse White           UCxe9e-tiaRFQfYT5BgQu5wA
                                                                           https://www.youtube.com/watch?v=vvzlSd4CNUY       3,163            2:20:13           0                        12/21/16       12/22/16                          4
Chile Picante                      PCTV                                    https://www.youtube.com/watch?v=Pr9XgMogNiQ
                                                         UCsfur0p1InVvZveMQ_TGuxA                                            9,766               0:30           0                        12/9/16        12/13/16                          4
Chile Picante                      renysnap              UCVjsfty_gylgOTXk1wELUUw
                                                                           https://www.youtube.com/watch?v=zjE6k6RTwk0       1,567               3:14           1   Chapstick            12/9/16        12/13/16                          4
Dios Los Cría                      Chiplunkar Joy03      UC092ASsHzbpRYax15mEFGYA
                                                                           https://www.youtube.com/watch?v=wtipXoYnBhk      18853             1:27:07           1   Oh, Hello Broadway   12/9/16        12/13/16                          4
Dios Los Cría                      CritMoney                               https://www.youtube.com/watch?v=t61BHuK6gPw
                                                         UC3OlUMieox7k60jJR9hTc6A                                               21            1:26:57           0                        12/21/16       12/22/16                          4
Dios Los Cría                      JessicaSydne          UCq865jA348G6Fr4ZiAjaCDw
                                                                           https://www.youtube.com/watch?v=x_qXy2Ob-tM         990            1:27:07           0                        12/21/16       12/22/16                          4
Dios Los Cría                      sabel04xx             UCN8HXNxixHFQEP7ivJ6cqsg
                                                                           https://www.youtube.com/watch?v=0hFoUx73OIM         451            1:27:07           0                            12/30/16   12/30/16                          4
Duro y Parejo en la Casita del Pecado
                                   Connie Nelson                           https://www.youtube.com/watch?v=f1IrMt9T1eA
                                                         UCZjGBimmIMOTbFlFtt6rODw                                              406            2:32:46           1   Johnsonfit           12/21/16       12/22/16                          4
Duro y Parejo en la Casita del Pecado
                                   James Conner          MrKoneser         https://www.youtube.com/watch?v=EueMmvRia4Y       2,097            2:05:41           0                        12/21/16       12/22/16                          4
Duro y Parejo en la Casita del Pecado
                                   Jason Jara            UCLScrtIffW2dxwv_aiN6Lfg
                                                                           https://www.youtube.com/watch?v=cSFvEgAfwig          66            2:33:20           0                            12/30/16   12/30/16                          4


                                                                                                                                                                                                                   This video is no
                                                                                                                                                                                                                   longer available
                                                                          https://www.youtube.com/watch?v=jOGFFxMgCsQ                                                                                              because the YouTube
                                                                                                                                                                                                                   account associated
                                                                                                                                                                                                                   with this video has
Duro y Parejo en la Casita del Pecado
                                  yveletnik              yveletnik                                                              80            1:58:26           1 Carnation                                        been terminated.       4
El Cuatrero                       Emilin010              UCpbgfyTGAEvPbXsUp9E4d7g
                                                                          https://www.youtube.com/watch?v=LZTKOk5q2V4          880           49:26:00           0                            12/28/16   12/29/16                          4
El Cuatrero                       Kumar Jasmine3         UCO8NY4pf7RMqCTEMrGvePnA
                                                                          https://www.youtube.com/watch?v=A8iNP_WG0ak         7047              49:26           0                        12/21/16       12/22/16                          4
El Cuatrero                       Lopez04                UCjIq8H-fXp3DAdJbvIXcVtw
                                                                          https://www.youtube.com/watch?v=u3h515w3GHI          207              49:26           1 Grammerly              12/9/16        12/13/16                          4


                                                                                                                                                                                                                   This video is no
                                                                                                                                                                                                                   longer available
                                                                                                                                                                                                                   because the YouTube
                                                                                                                                                                                                                   account associated
                                                                                                                                                                                                                   with this video has
El Cuatrero                     Money Critng             UC1UpHu9RZLm5JagURVxAYwg
                                                                          https://www.youtube.com/watch?v=8R9JOzPHJMg        1,114            1:25:38           0                                                  been terminated.       4
Entre Monjas Anda El Diablo     Halo VTP                 UCfFL_SH0N_9fd7C8J3T2gfQ
                                                                          https://www.youtube.com/watch?v=-5ybjF9SG3o            2            1:25:03           0                            12/30/16   12/30/16                          4
Entre Monjas Anda El Diablo     Morgan02                 UC0p53s9wEUzEv18TmBILbrQ
                                                                          https://www.youtube.com/watch?v=YnH9TxyMIFk        1,929            1:24:26           0                        12/12/16       12/20/16                          4
Entre Monjas Anda El Diablo     Mumka albun              UC2yfJ61CQQc8TM4SkWS0-fA
                                                                          https://www.youtube.com/watch?v=CMzi6sNj3-I           22            2:34:05           0                        12/9/16        12/13/16                          4


                                                                                                                                                                                                                   This video is no
                                                                                                                                                                                                                   longer available
                                                                                                                                                                                                                   because the YouTube
                                                                                                                                                                                                                   account associated
                                                                                                                                                                                                                   with this video has
Entre Monjas Anda El Diablo     vinataba TV              UCUPNXOeLZY9qb2Br5BIh9Vg
                                                                          https://www.youtube.com/watch?v=xegZ_0p2ip8          379            1:25:03           0                                                  been terminated.       4
La Pulquería I                  julyalmighty                              https://www.youtube.com/watch?v=MYQzNdjCHF8
                                                         UCvvizuuP18a96ezLFFlMDHA                                            4,681            1:43:10           1 Samsung Galaxy 7       12/21/16       12/22/16                          4
La Pulquería I                  Mexicanadas              UCO5q7JlSmMBktcmc-aZtOTw
                                                                          https://www.youtube.com/watch?v=Vla_yJ3dbJ0        3827             1:39:17           1 CapitalOne                 12/30/16   12/30/16                          4
La Pulquería I                  moontower3105            UC94kyxEXSxfMLXtWFOEvA0Q
                                                                          https://www.youtube.com/watch?v=ct8rUXm-8QQ        1385             1:44:31           0                            12/30/16   12/30/16                          4
La Pulquería I                  moontower3105            UC94kyxEXSxfMLXtWFOEvA0Q
                                                                          https://www.youtube.com/watch?v=pZTh3cwVE3U           18            1:44:31           2 Chromecast, Macy's     12/21/16       12/22/16                          4


                                                                                                                                                                                                                   This video has been
Todo por Nada                   bolop11                  bolop11           https://www.youtube.com/watch?v=OKTkl2sHbSY         105            1:55:07           0                                                  removed by the user.   4
Todo por Nada                   came hale                UC_cKZI9HeYqkNM6_kHBWIHg
                                                                           https://www.youtube.com/watch?v=cbyjzSnTyjc         984            2:01:51           0                            12/28/16   12/29/16                          4
Todo por Nada                   El Tayta                 UCt-vyJqefTzR4hnOAJNF4kw
                                                                           https://www.youtube.com/watch?v=qrtCA-Bwh1Q       32916            1:35:57           1 Oreo                   12/21/16       12/22/16                          4
Todo por Nada                   Zonia Barbera            UCn6RmwxWuuMBBjIJamo36Tw
                                                                           https://www.youtube.com/watch?v=ugw7HNnYkIw          24            2:42:07           0                        12/21/16       12/22/16                          4


                                                                                                                                                                                                                   This video is no
                                                                                                                                                                                                                   longer available
                                                                                                                                                                                                                   because the YouTube
                                                                                                                                                                                                                   account associated
                                                                                                                                                                                                                   with this video has
El Hijo del Pueblo              Chiplunkar Joy03         UC092ASsHzbpRYax15mEFGYA
                                                                          https://www.youtube.com/watch?v=-58zONDha80    32,873               1:24:39           0                                                  been terminated.       3
El Hijo del Pueblo              CritMoney                                 https://www.youtube.com/watch?v=2xmIGHrSwro
                                                         UC3OlUMieox7k60jJR9hTc6A                                           294               1:28:04           0                        12/21/16       12/22/16                          3
El Hijo del Pueblo              Peliculas Mon            UC9shReAlazQj5tY4dc5qMmA
                                                                          https://www.youtube.com/watch?v=5g-QytM7VM4        86               1:27:43           0                            12/30/16   12/30/16                          3
El Mil Amores                   cdayoria                                  https://www.youtube.com/watch?v=K09NPk-af9M 2,209,080
                                                         UCBdajs3v2XcXHlh5D2On0eQ                                                             1:41:21           1   Postal Service       12/12/16       12/20/16                          3
El Mil Amores                   Pedro Infante                             https://www.youtube.com/watch?v=rd-hf2XjqXI
                                                         UC7aZre5-j3AOhuAKJe0aDsw                                     1,598,258                  4:42           1   Blueprint LSAT       12/12/16       12/20/16                          3
El Mil Amores                   robert alejos                             https://www.youtube.com/watch?v=ZP_4iyZUClQ 3,335,757
                                                         UCUi0k66W8zapZCVR9jQLmIw                                                                2:09           1   Halls                12/12/16       12/20/16                          3
El Semental de Palo Alto        cine pícaro mexicano     UCNylp3dUqaLb5unb5w8-vKA
                                                                          https://www.youtube.com/watch?v=LE1ojIAxB2w    102523                 48:29           0                        12/21/16       12/22/16                          3
El Semental de Palo Alto        cine pícaro mexicano     UCNylp3dUqaLb5unb5w8-vKA
                                                                          https://www.youtube.com/watch?v=np90CnLO4VE     18129                 35:01           1   Sprint               12/21/16       12/22/16                          3
El Semental de Palo Alto        Movies                                    https://www.youtube.com/watch?v=05-SQvCO-aU
                                                         UC5mhCaqHrUffXH-oR7A7wxg                                         4,024               1:25:07           1   Starbucks            12/21/16       12/22/16                          3
La Chica Del Alacrán De Oro     James Railsback          FEUERWEHR269     https://www.youtube.com/watch?v=hvhG73i19kg        19               2:40:30           0                            12/28/16   12/29/16                          3
La Chica Del Alacrán De Oro     Johnny Jimenez           pullenlm         https://www.youtube.com/watch?v=TJ5OuxQbSew       111               2:00:39           0                            12/28/16   12/29/16                          3
La Chica Del Alacrán De Oro     TOP PELIS                UCW92ijI6coW4Dyvwhz5lrTQ
                                                                          https://www.youtube.com/watch?v=AKstYIbeGS8     1,604               1:42:15           0                        12/15/16       12/19/16                          3
La Corneta De Mi General        150219 mex               UC1LxAksYI0BQqZ9rgvDxTyg
                                                                          https://www.youtube.com/watch?v=axg_jnMaYDc    346850               1:33:47           0                        12/21/16       12/22/16                          3
La Corneta De Mi General        CARITOONS                UC74gM6oOKWE8a4dEjM4HGhg
                                                                          https://www.youtube.com/watch?v=FaUvfCu4Wbs       553                  5:35           0                        12/15/16       12/19/16                          3
La Corneta De Mi General        Rene Andrés Diaz Salas   UCwL8BSupp6Mp_EP35YFCpog
                                                                          https://www.youtube.com/watch?v=DQ-kDNH4TJw     2,779               1:33:47           0                            12/30/16   12/30/16                          3
La Fuga Del Rojo                bolop11                  bolop11          https://www.youtube.com/watch?v=4yUw39qz9RE     4,227               1:48:46           0                        12/9/16        12/13/16                          3
La Fuga Del Rojo                ethian new movie         UCnklh_3GmlVKlCPNDXVe-6A
                                                                          https://www.youtube.com/watch?v=6nlJscdOSEg       783               1:18:48           0                            12/28/16   12/29/16                          3
La Fuga Del Rojo                gia song movie           UCYn91jBiybTMI4sMVuttbbg
                                                                          https://www.youtube.com/watch?v=43EyFXLfRiM       138               1:20:28           0                        12/21/16       12/22/16                          3


                                                                                                                                                                                                                   This video has been
Mecanica Nacional               160216 mex               UCULC9b7TL52bB6o0CG2o7OA
                                                                        https://www.youtube.com/watch?v=tMcqLMpg0aU            728            1:36:40           0                                                  removed by the user.   3
Mecanica Nacional               Samuel Jones             samymuthu1000 https://www.youtube.com/watch?v=l3GeHTmk7n4             545            2:03:55           0                            12/30/16   12/30/16                          3
Mecanica Nacional               school82681              UCwGn_si8WSReS57cbtMrTtA
                                                                        https://www.youtube.com/watch?v=5GR1F0U7J9I           2024            1:46:50           0                        12/21/16       12/22/16                          3
                                                                                              Date
              Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021SubmitPage      47by of 149
                                                                                         Date Removed
Title                         YouTube Username        User ID / Channel Infringing URL                             Views      Video Length      # of ads       Type of ads                     to YouTube     YouTube    Notes
Tu Camino Y El Mío            Alan Kittredge          sjamie1205        https://www.youtube.com/watch?v=GPm6Ut3ZoY8      2143           1:24:47            0                                   12/12/16         12/20/16                         3
Tu Camino Y El Mío            CritMoney                                 https://www.youtube.com/watch?v=roslCmxYdU4
                                                      UC3OlUMieox7k60jJR9hTc6A                                             55           1:15:41            0                                   12/21/16         12/22/16                         3
Tu Camino Y El Mío            Hughes117                                 https://www.youtube.com/watch?v=bVAXdkeT2dE
                                                      UCMIFPSL40izcybmC_2pGqzA                                             56           1:11:52            0                                   12/21/16         12/22/16                         3


                                                                                                                                                                                                                           This video is no
                                                                                                                                                                                                                           longer available
                                                                                                                                                                                                                           because the YouTube
                                                                                                                                                                                                                           account associated
                                                                                                                                                                                                                           with this video has
Una Pura Y Dos Con Sal        hihehaha                UC1eDxej95qaCVaTaSrqU0yw
                                                                       https://www.youtube.com/watch?v=891RLKCduI4         674           1:22:38           1   Assassin's Creed                                            been terminated.      3
Una Pura Y Dos Con Sal        rosi meno                                https://www.youtube.com/watch?v=Vkp8J869IRg
                                                      UCp2UdjLmgICzAVk-kY7xqkw                                              27           1:51:05           1   YouTube                         12/21/16         12/22/16                         3
Una Pura Y Dos Con Sal        telemundo novelas hn    UC2SeO82wJ9BDcb0NyOfdvOQ
                                                                       https://www.youtube.com/watch?v=kQS69j9_ZB0      12,933           1:28:09           1   GoogleWifi                      12/21/16         12/22/16                         3
Dos Camioneros Con Suerte     Satanoncio              Satanoncio       https://www.youtube.com/watch?v=neEhR5NiQCw         739             30:18           1   NYC Seo                         12/21/16         12/22/16                         2
Dos Camioneros Con Suerte     Satanoncio              Satanoncio       https://www.youtube.com/watch?v=tVuzUNRXLZc         328             30:01           1   Google Ad                       12/21/16         12/22/16                         2
El Chicano Karateca           Cine Clásico                             https://www.youtube.com/watch?v=GjarAzFIkOY
                                                      UCAqeFUtS960I5aG-_why9dA                                             108              0:30           0                                   12/9/16          12/13/16                         2
El Chicano Karateca           Tele N                  UCCkCJ01rng-S0WY_vEvOuew
                                                                       https://www.youtube.com/watch?v=cvUOUTDmLYE         119              0:30           0                                   12/21/16         12/22/16                         2
La Pulquería II               monicaview              UCgApQ8a07HhZfUT5PnT31iw
                                                                       https://www.youtube.com/watch?v=ycLt4yZs6wQ           0              2:16           1   Study Criminology               12/15/16         12/19/16                         2
La Pulquería II               yveletnik                                https://www.youtube.com/watch?v=8bTZ69ycsU4
                                                      UCtel5UXkxv2SMYBxBBdOlbg                                             354           1:39:32           2   Capital One, Bronx Auto         12/21/16         12/22/16                         2
Las Carinosas                 Brandon Vahle           nemobeoriginal   https://www.youtube.com/watch?v=zfhyXu2mejg         807           1:44:53           0                                       12/30/16     12/30/16                         2
Las Carinosas                 Thomas S. Newman        UCtFxN_bqeX4q-P0bzxiQqdw
                                                                       https://www.youtube.com/watch?v=BmMd9ugpn_I     173,264           1:32:33           0                                       12/30/16     12/30/16                         2
Mi Querido Viejo              artu pece               UCH283AyGOysFDB2OJmc0NUQ
                                                                       https://www.youtube.com/watch?v=pKqeO9B5zoc         720           2:04:55           0                                       12/28/16     12/29/16                         2
Mi Querido Viejo              Emanuel Gutierrez       UClPXj-xbkqvPB_xNTkT7arQ
                                                                       https://www.youtube.com/watch?v=yZTIgcWurlI       2281            1:36:50           1   YouTube                         12/15/16         12/19/16                         2
Para Que Dure...No Se Apure   Annette Parsons         UCo8BSCjAan2HH_eG6R-kVvg
                                                                       https://www.youtube.com/watch?v=f1lgrlHJMg4       7868            1:44:25           0                                   12/21/16         12/22/16                         2
Para Que Dure...No Se Apure   Barrett Godwin          UCSe0lIGDcYl1DPoa4GyGhcQ
                                                                       https://www.youtube.com/watch?v=Q00uh1XyydU         309           1:44:25           0                                       12/30/16     12/30/16                         2
Por Tu Maldito Amor           Isai Ric                UC1siInDSTE91FWJSdu9VCBg
                                                                       https://www.youtube.com/watch?v=BA7g5YU8n4g       1770              43:38           1   Berkeley College                12/21/16         12/22/16                         2
Por Tu Maldito Amor           Isai Ric                UC1siInDSTE91FWJSdu9VCBg
                                                                       https://www.youtube.com/watch?v=aB2EnbRCwh4         239             50:28           0                                   12/21/16         12/22/16                         2
Alla En La Plaza Garibaldi    Brenda Lina             UCh1i6o-k--TdS2wFuNlzN4w
                                                                       https://www.youtube.com/watch?v=ibvbMlJ-Lpw      26,793           1:35:50           1   Domino Pizza                    12/21/16         12/22/16                         1
Cri Cri El Grillito Cantor    Recordando Momentos     UCbkf5iYZWnyAukQbXhC6OTw
                                                                       https://www.youtube.com/watch?v=UNkjdqMsdaE       1655            1:53:55           0                                   12/15/16         12/16/16                         1


                                                                                                                                                                                                                           This video is no
                                                                                                                                                                                                                           longer available
                                                                         https://www.youtube.com/watch?v=RN10A1oT-X8                                                                                                       because the YouTube
                                                                                                                                                                                                                           account associated
                                                                                                                                                                                                                           with this video has
De Todas...¡Todas!            yveletnik               yveletnik                                                           1699           1:31:01           1 Wells Fargo                                                   been terminated.      1
                                                                                                                                                             Perecman Firm, Silestone, Helix
El Agarra Todo: Precaución Paradas
                                yveletnik
                                   Continuas          yveletnik        https://www.youtube.com/watch?v=N1BjNz_O2s0     60                1:23:47           3 Sleep                             12/21/16         12/22/16                         1
El Albanil                      day disenl movie      UCVFHEocbf8scvaxZ1JulMIQ
                                                                       https://www.youtube.com/watch?v=svX6YvAaJFY  8290                 1:40:19           0                                   12/9/16          12/13/16                         1
El Carro de la Muerte           Qvc Santana           UCwl39gQ8rXlMZtfla3LpLhg
                                                                       https://www.youtube.com/watch?v=p_YTZO-uqKA  1,399                   5:00           0                                       12/28/16     12/29/16                         1
El Extraño Hijo del Sheriff     lucky allbest 2                        https://www.youtube.com/watch?v=O10WIUCeKI4
                                                      UCP2g-XL0Q-u-svuuyC77qMg                                      3,863                1:33:55           1 Mercy Corp                            12/28/16     12/29/16                         1
El Manantial Del Amor           Radioteatros          UC9jbU5b62JcJ1clmtQIRiAQ
                                                                       https://www.youtube.com/watch?v=L9Uv1isbySE    211                1:33:17           1 Widener University                12/15/16         12/19/16                         1
El Rey de las Ficheras          Movies                UC5mhCaqHrUffXH-oR7A7wxg
                                                                       https://www.youtube.com/watch?v=Qb4WDyXokWo  1,325                1:21:15           1 Garnier USA                       12/21/16         12/22/16                         1
El Secuestro De Un Policia      Sin Limite            UCJ5H8udcED5kBba9eP0cVlw
                                                                       https://www.youtube.com/watch?v=EQKaDX8SAGg     40                1:23:13           0                                   12/9/16          12/13/16                         1
El Vampiro Teporocho            gio austria           yovazful         https://www.youtube.com/watch?v=2LWNoEkhYUY  8592                 1:32:03           0                                   12/21/16         12/22/16                         1
El Yaqui (El Hijo Del Pueblo)   Radioteatros          UC9jbU5b62JcJ1clmtQIRiAQ
                                                                       https://www.youtube.com/watch?v=mTGZZg2s6kY  2478                 1:33:48           1 Breo                              12/21/16         12/22/16                         1
En Un Motel Nadie Duerme        gio austria           yovazful         https://www.youtube.com/watch?v=kZYANAsfk38  2959                 1:29:21           0                                   12/21/16         12/22/16                         1
Entre Compadres Te Veas         Megan Kaylee*NZ       UCVTMFCGUsGQQIyqjIleNhMw
                                                                       https://www.youtube.com/watch?v=F4kWOlTzmnk    491                1:28:54           0                                   12/21/16         12/22/16                         1
Huevos Rancheros                julyalmighty          julyalmighty     https://www.youtube.com/watch?v=g8EqgA8i7Qw  1074                 1:18:27           0                                   12/9/16          12/13/16                         1
La Contrabandista               mexi cano             UCLLt3lR16pHVPIcRvo07F4Q
                                                                       https://www.youtube.com/watch?v=7gQQH0ee6-0  6,904                1:22:55           1 Google - NBA Score                    12/30/16     12/30/16                         1
La Muerte Cruzo El Rio Bravo    jaime ramirez         UCZiwNQUzUUsgo48jY_e6oLg
                                                                       https://www.youtube.com/watch?v=sJUNItxkqoQ  2475                    2:58           0                                   12/15/16         12/16/16                         1
La Otra Mujer                   Mayte Movie           UCIk8fwScbDNIdsEKC15aB4Q
                                                                       https://www.youtube.com/watch?v=TPPfC70BIc4    207                1:45:13           0                                       12/28/16     12/29/16                         1
La Viuda Blanca                 Julio César Esquivel  UCLiUy5_hWLV0NbjBJ4gptng
                                                                       https://www.youtube.com/watch?v=hhMlnw1OmMg 18,571                1:24:09           0                                   12/9/16          12/13/16                         1
Las Ficheras (Bellas de noche) rogelio franco         UCrwyoekfEgG3BOeiwt64yMg
                                                                       https://www.youtube.com/watch?v=x3wZKlqSoLA     50                1:31:16           0                                   12/12/16         12/20/16                         1
Los Caifanes                    HICORITECH            HICORITECH       https://www.youtube.com/watch?v=hJhcD41qXc0    605                1:28:47           0                                       12/30/16     12/30/16                         1
Los Pelotones Y Juan Camaney los monos jalapeños      UCaNg82F_94_H2R63LqgwP5Q
                                                                       https://www.youtube.com/watch?v=ynfXcjstBFA    904                                  1 Worth Beatuy/Sephora                  12/30/16     12/30/16                         1
Lucio Vasquez                   AnnaEmma Abigail*F    UCJYG04OhyPBKnE0RRf8Qsfg
                                                                       https://www.youtube.com/watch?v=yWeglGhGsCI    245                1:25:46           0                                       12/30/16     12/30/16                         1
Metiche Y Encajoso              los monos jalapeños   UCaNg82F_94_H2R63LqgwP5Q
                                                                       https://www.youtube.com/watch?v=BECcH-EGM-o  3,289                1:29:41           1 Citi                                  12/30/16     12/30/16                         1
Noches De Cabaret (Las Reinas Delmoontower3105
                                  Talon)              UC94kyxEXSxfMLXtWFOEvA0Q
                                                                       https://www.youtube.com/watch?v=-Q41-Nc0t4g  5,403                1:43:00           0                                       12/30/16     12/30/16                         1
Operacion 67                    Cristobal Cardenas    MegaJcca         https://www.youtube.com/watch?v=N7X5A7GXpTU  1307                 1:21:13           1 Purina Tidy Cats                  12/12/16         12/20/16                         1
Para Todas Tengo                Hector Manuel Serna Moctezuma
                                                      UCclxC0h-7vp7svY7TNGVPzQ
                                                                       https://www.youtube.com/watch?v=lt7FYfrh5tA 18506                 1:20:45           1 Google                            12/15/16         12/19/16                         1
Sin Salida                      HICORITECH            HICORITECH       https://www.youtube.com/watch?v=v2cusXlZsz0  3,643                1:30:52           0                                       12/30/16     12/30/16                         1
Todo Un Hombre                  Ivan F                UCU0FV8fYni61_yH5onwX3oQ
                                                                       https://www.youtube.com/watch?v=d1MrVQSVaXc 14,072                   1:30           0                                   12/15/16         12/19/16                         1
Un Macho en El Reformatorio dejulyalmighty
                                 Senoritas            julyalmighty     https://www.youtube.com/watch?v=YM-1uBhkhCo     49                1:30:31           0                                   12/12/16         12/20/16                         1


                                                                                                                                                                                                                           This video is no
                                                                                                                                                                                                                           longer available
                                                                                                                                                                                                                           because the YouTube
                                                                                                                                                                                                                           account associated
                                                                                                                                                                                                                           with this video has
Uno Y Medio Contra El Mundo hihehaha                  UC1eDxej95qaCVaTaSrqU0yw
                                                                      https://www.youtube.com/watch?v=H6Xu5i9pFLk         3654           1:25:26           1 20th Century Fox                                              been terminated.      1




                                                     Summary and Totals

                              Total Infringing Videos Removed
                              2014                    1152
                              2015                    1301
                                                      Jan: 76
                                                      Feb: 56
                                                      Mar: 30
                                                      Apr: 30
                                                      May: 56
                                                      June: 63
                                          2016
                                                      July: 64
                                                      Aug: 53
                                                      Sep: 78
                                                      Oct: 170
                                                      Nov: 189
                                                      Dec: 317
                              Total                   1182


                              Summary of Repeat Offenders
                              Total repeat offenders infringing more than 3 times: 24
                              Terminated offenders infringing more than 3 times: 20
                              Total repeat infringing 3 times: 108
                              Terminated offenders infringing 3 times: 101
                              Total Terminated offenders: 121
                              Repeat Offenders for December 2016: 1 (highlighted above)
                                             Athos
                Case 1:21-cv-21698-JEM Document 1-2Youtube Enforcement
                                                      Entered   on FLSD Docket 05/03/2021 Page 48 of 149

                                                                                  January 5, 2017 - February 6 2017 Enforcement Results
                                                                                                                                                                                                               Date
                                                                                                                                                                                                  Submit Date Removed by
Title                            YouTube Username       User ID / Channel Infringing URL                              Views       Video Length      # of ads     Type of ads                      to YouTube YouTube       Notes
El Tahur                         khac bang Khuat        UCcSBU1pbfnVQyrrGm1rYD_g
                                                                          https://www.youtube.com/watch?v=-X_uk136dCk          50           1:51:55            0                                        1/9/17     1/11/17         16
El Tahur                         Riley^RR               UCaOPeC789Gn3cYICF4H4UZQ
                                                                          https://www.youtube.com/watch?v=9pa-nfRJ5D4         505           1:24:05            0                                        1/9/17     1/11/17         16
El Tahur                         Suite4                 UCt8l-x3GVO6-Eu8Hfo0Z8Rw
                                                                          https://www.youtube.com/watch?v=3FYdGgjgA8Y       1,837           1:51:58            0                                        1/9/17     1/11/17         16
El Tahur                         Darlene kynxtƒ2        UC-Ufmzj67VYRwv1uPEL1zYQ
                                                                          https://www.youtube.com/watch?v=cSxFpKG9PkY          78           1:50:07            0                                       1/20/17     1/20/17         16
El Tahur                         Hu Tu                  UCIIeOfd3xj8NOEzYPZb4JKQ
                                                                          https://www.youtube.com/watch?v=FX0m-d_MMY8         174           1:55:51            0                                       1/20/17     1/20/17         16
El Tahur                         JadhafPearl&1          UCOfDaEdjFbKfvh1UFg69UCQ
                                                                          https://www.youtube.com/watch?v=z440yo7Hcy4          32           1:51:58            0                                       1/20/17     1/20/17         16
El Tahur                         Kumar^QG               UCs6c97uxCU__jDeUhGqdtvQ
                                                                          https://www.youtube.com/watch?v=qREyB-NCZUs         183           1:50:07            0                                       1/20/17     1/20/17         16
El Tahur                         Sule1Goel              UC3KEdX05ltaV7_uTpCIUCbw
                                                                          https://www.youtube.com/watch?v=MdweSk8nxfk         935           1:51:58            0                                       1/23/17     1/23/17         16
El Tahur                         Antonio Dragon-Ciber   UCBKmcnGRwcYbkxdnCm8_TwQ
                                                                          https://www.youtube.com/watch?v=dtiwlkKYsiQ       18630           1:58:01            1 O'Reilly Auto Parts                   1/25/17     1/25/17         16
El Tahur                         JadhafPearl&2          UCNEHkWU8_s5KUjgM19YzZFQ
                                                                          https://www.youtube.com/watch?v=XsB-O0uKk68        1381           1:51:58            0                                       1/25/17     1/25/17         16
El Tahur                         Tròiia                 UCsJ9njrLwSnb_tE36vbeRpg
                                                                          https://www.youtube.com/watch?v=l-Se0oSHw7M         210           1:52:07            0                                       1/25/17     1/25/17         16
El Tahur                         Bernardes kynxtƒ4      UCC7CYGdCpLoB-V0rz2j3LNQ
                                                                          https://www.youtube.com/watch?v=9-BWsgi9JCI       3,455           1:52:11            0                                       1/30/17     1/30/17         16
El Tahur                         Isabella Harun         UCOGp-infRTb2ALRdCglVGpQ
                                                                          https://www.youtube.com/watch?v=d7osKPxyUA8          49           3:03:38            0                                       1/30/17     1/30/17         16
El Tahur                         phi noo                UCyVSAWP8wabHL21QEsuqu8A
                                                                          https://www.youtube.com/watch?v=rEznfMj-dys         179          52:16:00            0                                        2/3/17      2/3/17         16
El Tahur                         phi noo                UCyVSAWP8wabHL21QEsuqu8A
                                                                          https://www.youtube.com/watch?v=6ZEe23Qfi4s         116          50:27:00            0                                        2/3/17      2/3/17         16
El Tahur                         Wood2                  UCYiNHLhH4N8FsRxXrNBLM9g
                                                                          https://www.youtube.com/watch?v=Pm6hQwhgadU           5           1:51:59            0                                        2/3/17      2/3/17         16
Acorralado                       Audrey^BB              UCYXhjva9iwux-yA7GTtjPvA
                                                                          https://www.youtube.com/watch?v=0bJB2wQAZnU         102           2:03:34            0                                        1/9/17     1/11/17         14
Acorralado                       Fbktdye1               UCTxu67eN01JcRBSUMhbCnJA
                                                                          https://www.youtube.com/watch?v=-ofIydD6FjQ         300           2:04:16            0                                        1/9/17     1/11/17         14
Acorralado                       khac bang Khuat        UCcSBU1pbfnVQyrrGm1rYD_g
                                                                          https://www.youtube.com/watch?v=n2P8SgBeNDU         290           2:03:50            0                                        1/9/17     1/11/17         14
Acorralado                       Ramirez kynxtƒo        UCLFH_p1DjTQ416ekzZDGSBg
                                                                          https://www.youtube.com/watch?v=OhWUt5gt3Gw           7           1:31:29            0                                        1/9/17     1/11/17         14
Acorralado                       Riley^RR               UCaOPeC789Gn3cYICF4H4UZQ
                                                                          https://www.youtube.com/watch?v=xZ7BRw-6dAw         115           2:04:16            0                                        1/9/17     1/11/17         14
Acorralado                       Stephanie^JJ           UCJHzVpHJpNP5tS0eMHvJjnw
                                                                          https://www.youtube.com/watch?v=AVbTDZq8jkk           0           1:31:29            0                                        1/9/17     1/11/17         14
Acorralado                       Bernardes kynxtƒ1      UCDVyJyIU0HTyQUyQvojaFAg
                                                                          https://www.youtube.com/watch?v=cDQbEwIe7t0          28           2:03:34            0                                       1/20/17     1/20/17         14
Acorralado                       Deshpande%BF           UCDDNXSBl7CNlAg6D0owumeA
                                                                          https://www.youtube.com/watch?v=I2N57z8b-nY           3           2:04:16            0                                       1/20/17     1/20/17         14
Acorralado                       Hu Tu                  UCIIeOfd3xj8NOEzYPZb4JKQ
                                                                          https://www.youtube.com/watch?v=Ga-Cq_DNkEQ          64           2:03:50            0                                       1/20/17     1/20/17         14
Acorralado                       Kumar^QG               UCs6c97uxCU__jDeUhGqdtvQ
                                                                          https://www.youtube.com/watch?v=s-gnQW0L-Fk          11           1:31:29            0                                       1/20/17     1/20/17         14
Acorralado                       JadhafPearl&2          UCNEHkWU8_s5KUjgM19YzZFQ
                                                                          https://www.youtube.com/watch?v=wl4cjLYuyoI         121           2:04:16            0                                       1/25/17     1/25/17         14
Acorralado                       Bernardes kynxtƒ2      UCcuOxsIv2ZaiECaystQh-QQ
                                                                          https://www.youtube.com/watch?v=HDmbUfo1siU     12,983            2:04:16            0                                       1/30/17     1/30/17         14
Acorralado                       Gupta%IC               UCw-B-3LknJBdPTKy7SO1qEA
                                                                          https://www.youtube.com/watch?v=lxBFPXw9x-8           8           2:04:16            0                                        2/3/17      2/3/17         14
Acorralado                       Sharon&+1              UCH7wrRQkRHkve9U6OtNLlDg
                                                                          https://www.youtube.com/watch?v=ZZPhcYFS4A0       3,509           2:04:16            0                                        2/3/17      2/3/17         14
Solo Para Adulteros              Amanda Hapy            UCoihhHqQT9fVWBmGpILyawQ
                                                                          https://www.youtube.com/watch?v=q99ptD3Ki6o          68           1:31:51            0                                        1/9/17     1/11/17         13
Solo Para Adulteros              Eric Gundrum           UCkVWdhnZPmgJywToPgLAYTA
                                                                          https://www.youtube.com/watch?v=sTKWgBhMV3k         210              1:57            0                                        1/9/17     1/11/17         13
Solo Para Adulteros              Satyam Koka            satyamkoka        https://www.youtube.com/watch?v=e-yiEx_0Gbg         169           2:12:57            0                                        1/9/17     1/11/17         13
Solo Para Adulteros              Justin Nickles         UCTnjNVM3jBTehtqsgKNxCUQ
                                                                          https://www.youtube.com/watch?v=6oLIGoF-ZCs          93           2:32:25            0                                       1/20/17     1/20/17         13
                                                                                                                                                                 Buzzfind, Yellow Pages, Film
Solo Para Adulteros              los monos jalapeños    UCaNg82F_94_H2R63LqgwP5Q
                                                                        https://www.youtube.com/watch?v=IKvtsjVzqHM         1,125            2:54:28           3 Fanatic                              1/23/17     1/23/17          13
                                                                                                                                                                 Megabus, Allposters.com, Daily
Solo Para Adulteros               moontower3105         UC94kyxEXSxfMLXtWFOEvA0Q
                                                                          https://www.youtube.com/watch?v=QVsdzn41VbQ      16,295            1:30:47           3 burn                                 1/25/17     1/25/17          13
Solo Para Adulteros               Alfredo Caballero     UCDMtIj24TgWTR9Jg2ZzIhvg
                                                                          https://www.youtube.com/watch?v=fEeG6JdNzGw      21,709            2:54:28           0                                      1/30/17     1/30/17          13
Solo Para Adulteros               Donald Flores         snowhite182       https://www.youtube.com/watch?v=sEFbYMoZqF0           3            2:53:45           0                                      1/30/17     1/30/17          13
Solo Para Adulteros               Kenneth Butler        55241933          https://www.youtube.com/watch?v=83c8aNMpD18          79            2:22:21           0                                      1/30/17     1/30/17          13
Solo Para Adulteros               Michael Gerlach       lostkitteh        https://www.youtube.com/watch?v=etUuTHGSBb8         361            1:48:02           0                                      1/30/17     1/30/17          13
Solo Para Adulteros               Ronald Willis         UCD6t9tx8hm5R_z2aYaKQlJQ
                                                                          https://www.youtube.com/watch?v=bCCIgXXO0_4         236            2:02:32           0                                      1/30/17     1/30/17          13
Solo Para Adulteros               Terry Richards        UC81ygHysNwPEmrqOsVTkQKw
                                                                          https://www.youtube.com/watch?v=PRI0ONMzCrw       2,396            2:20:32           0                                      1/30/17     1/30/17          13
Solo Para Adulteros               Kurt Holloway         UCJYucesSDr1odlpMBjiHizw
                                                                          https://www.youtube.com/watch?v=yVVgxG-_WR0          61            2:32:01           0                                       2/3/17      2/3/17          13
Un Macho en la Carcel de MujeresSatyam Koka             satyamkoka        https://www.youtube.com/watch?v=INETdjCdKrU       1,129            3:05:53           0                                       1/9/17      1/9/17          13
Un Macho en la Carcel de MujeresJustin Nickles          UCTnjNVM3jBTehtqsgKNxCUQ
                                                                          https://www.youtube.com/watch?v=85QEB5-23R8      38,647            4:38:56           0                                      1/20/17     1/20/17          13
Un Macho en la Carcel de Mujeresmoontower3105           UC94kyxEXSxfMLXtWFOEvA0Q
                                                                          https://www.youtube.com/watch?v=n0KyTsUy9-M         163            1:32:51           0                                      1/25/17     1/25/17          13
Un Macho en la Carcel de MujeresDonald Flores           snowhite182       https://www.youtube.com/watch?v=dWde605TkAw          12            5:20:46           0                                      1/30/17     1/30/17          13
Un Macho en la Carcel de MujeresKenneth Butler          55241933          https://www.youtube.com/watch?v=qOw7PE8s_CM       1,107               3:16           0                                      1/30/17     1/30/17          13
Un Macho en la Carcel de Mujeresliverpool next movie    UCrnlHrej8Sgf1xxoYR9S1Ng
                                                                          https://www.youtube.com/watch?v=EPSYRPYaOeQ       1,495            3:00:31                                                  1/30/17     1/30/17          13
Un Macho en la Carcel de MujeresMichael Gerlach         lostkitteh        https://www.youtube.com/watch?v=fND7SEvRFIM       2,786            1:48:15           0                                      1/30/17     1/30/17          13
Un Macho en la Carcel de MujeresNicholas K. Hansen      UC3rmHZMqcp-cy47brF061eQ
                                                                          https://www.youtube.com/watch?v=9V4GFfl_NEY       3,225            3:00:31           0                                      1/30/17     1/30/17          13
Un Macho en la Carcel de MujeresNicholas K. Hansen      UC3rmHZMqcp-cy47brF061eQ
                                                                          https://www.youtube.com/watch?v=1hB3dEGOLlg          52            3:13:36           0                                      1/30/17     1/30/17          13
Un Macho en la Carcel de MujeresTerry Richards          UC81ygHysNwPEmrqOsVTkQKw
                                                                          https://www.youtube.com/watch?v=EvS6ruHhIKc       5,826            3:10:21           0                                      1/30/17     1/30/17          13
Un Macho en la Carcel de MujeresTigerr Benson movies    UC0JI_4w2fNzHJmOJbgHa5zg
                                                                          https://www.youtube.com/watch?v=EGz4fOhVuDY         372            4:38:56                                                  1/30/17     1/30/17          13
Un Macho en la Carcel de MujeresJohn Shull              smixerys          https://www.youtube.com/watch?v=sexDnVEuEdI         314            3:42:41           0                                       2/3/17      2/3/17          13
Un Macho en la Carcel de MujeresKurt Holloway           UCJYucesSDr1odlpMBjiHizw
                                                                          https://www.youtube.com/watch?v=v10VXQHTyr8          20            3:31:45           0                                       2/3/17      2/3/17          13
Las Modelos de Desnudos           Michael Garguilo      UCOqELTeDwdD0-9W2JR0xj6A
                                                                          https://www.youtube.com/watch?v=kGcg_UXvldc         160            3:55:17           0                                       1/9/17     1/11/17          11
Las Modelos de Desnudos           Movies                UC5mhCaqHrUffXH-oR7A7wxg
                                                                          https://www.youtube.com/watch?v=PwWvbMtZum0         463            0:43:52           1 Vitacost                              1/9/17     1/11/17          11
Las Modelos de Desnudos           Movies                UC5mhCaqHrUffXH-oR7A7wxg
                                                                          https://www.youtube.com/watch?v=fxs3DoxglUk         449            0:39:14           1 Vitacost                              1/9/17     1/11/17          11
Las Modelos de Desnudos           Jess Morg             UC0fH0ptAVIKyD1yVQHQDs2w
                                                                          https://www.youtube.com/watch?v=e4GbWTvy3LM          75            2:51:24           0                                      1/20/17     1/20/17          11
Las Modelos de Desnudos           Justin Nickles        UCTnjNVM3jBTehtqsgKNxCUQ
                                                                          https://www.youtube.com/watch?v=nsmSJDgKe1M         129            4:49:39           0                                      1/20/17     1/20/17          11
Las Modelos de Desnudos           renymaulla            UCV8K5yGX2xH89D8sBFMLLmw
                                                                          https://www.youtube.com/watch?v=ARPj8BVk_fw       4,567               3:27           0                                      1/23/17     1/23/17          11
Las Modelos de Desnudos           moontower3105         UC94kyxEXSxfMLXtWFOEvA0Q
                                                                          https://www.youtube.com/watch?v=S5r9PGzzRlk       1,223            1:46:29           2 Glossier, Blinq                      1/25/17     1/25/17          11
Las Modelos de Desnudos           Kenneth Butler        55241933          https://www.youtube.com/watch?v=s1f43MNix8Y          33            2:49:46           0                                      1/30/17     1/30/17          11
Las Modelos de Desnudos           Ronald Willis         UCD6t9tx8hm5R_z2aYaKQlJQ
                                                                          https://www.youtube.com/watch?v=hC_Mw4anWcU         347            2:22:39           0                                      1/30/17     1/30/17          11
Las Modelos de Desnudos           Series y Peliculas    UCI23m4EvBGRpUtvkzhgWJbg
                                                                          https://www.youtube.com/watch?v=-4KK9pDNB9c          62           39:14:00           0                                      1/30/17     1/30/17          11
Las Modelos de Desnudos           John Shull            smixerys          https://www.youtube.com/watch?v=-pp0WnFNM0E         246            3:20:32           0                                       2/3/17      2/3/17          11
Duro y Parejo en la Casita del Pecado
                                  999,999,999 vistas    hywtehsekkit      https://www.youtube.com/watch?v=j4MBkRQdKlw         331            2:19:31           0                                       1/9/17     1/11/17          10
Duro y Parejo en la Casita del Pecado
                                  aswny                 aswny             https://www.youtube.com/watch?v=dvIrA37ynPk         298            2:23:16             Static Ad Remover                     1/9/17     1/11/17          10
Duro y Parejo en la Casita del Pecado
                                  Sanchez3              UCtkCrX1D5nc3otcxjWWNjRQ
                                                                          https://www.youtube.com/watch?v=ptZovJHIkxo       2,320            1:58:26           0                                       1/9/17     1/11/17          10
Duro y Parejo en la Casita del Pecado
                                  Gary Najera           UC-1S4p4uwxTe899b1YltDBQ
                                                                          https://www.youtube.com/watch?v=YkAm0jgRlxA         963            3:27:21           0                                      1/20/17     1/20/17          10
Duro y Parejo en la Casita del Pecado
                                  Gerald Romero         Makui19880613 https://www.youtube.com/watch?v=hDM1MxbcAO0             141            2:18:15           1 Belhave University                   1/20/17     1/20/17          10
Duro y Parejo en la Casita del Pecado
                                  William Heard         gtzlww            https://www.youtube.com/watch?v=sFjupb6bKZc          14            1:58:26           0                                      1/23/17     1/23/17          10
Duro y Parejo en la Casita del Pecado
                                  Brian Schroeder       UCHgFkyhtvOPBP4VlBzVwBJA
                                                                          https://www.youtube.com/watch?v=hLTTT-1Xchc         171            3:31:09           0                                      1/25/17     1/25/17          10
Duro y Parejo en la Casita del Pecado
                                  Gregory Barr          UCjuDmRsSBEBn5M8aDVkRVEw
                                                                          https://www.youtube.com/watch?v=A8jyZalBIWY          50            1:49:35           0                                      1/30/17     1/30/17          10
Duro y Parejo en la Casita del Pecado
                                  Herman Rodriguez      PowerFranklin     https://www.youtube.com/watch?v=BLFAB9l4hlY          20            2:22:01           0                                      1/30/17     1/30/17          10
Duro y Parejo en la Casita del Pecado
                                  Shaun C. Hardwick     UC1A8-30OBW4JEjiAMWKVaNA
                                                                          https://www.youtube.com/watch?v=0rZOcuCkCtc         146            2:05:41           0                                      1/30/17     1/30/17          10
Dando y Dando                     aswny                 aswny             https://www.youtube.com/watch?v=sZsyKqjvPNo         922            2:06:16           0                                       1/9/17     1/11/17           9
Dando y Dando                     Robert Phelan         UCooLM2uCF4J_ZWBERnP2RsA
                                                                          https://www.youtube.com/watch?v=Wp4hSzge3uQ         217            1:14:39           0                                       1/9/17     1/11/17           9
Dando y Dando                     Bobby Merritt         UCZbD5JJQwIsfslqpIMcvNLQ
                                                                          https://www.youtube.com/watch?v=K3PGOrkfkUA         398            1:20:21           0                                      1/20/17     1/20/17           9
Dando y Dando                     Gerald Romero         Makui19880613 https://www.youtube.com/watch?v=lK4mC64bPj8              56            2:08:29           0                                      1/20/17     1/20/17           9
Dando y Dando                     Justin Nickles        UCTnjNVM3jBTehtqsgKNxCUQ
                                                                          https://www.youtube.com/watch?v=iZv0UyxtdrM          60            3:08:16           0                                      1/20/17     1/20/17           9
Dando y Dando                     Keith Alvarez         UCU12pzhhgyv-kIZvQxjLz4A
                                                                          https://www.youtube.com/watch?v=IYzD387wRvE      11,571            1:20:21           0                                      1/20/17     1/20/17           9

Dando y Dando                    Donald Flores          snowhite182       https://www.youtube.com/watch?v=tmWWy0Ei5y0          18            3:28:59                                                  1/30/17     1/30/17           9
Dando y Dando                    Dana Lacombe           UCBRenS7cY3ofItl2UAPyEuQ
                                                                          https://www.youtube.com/watch?v=pahvpnjHd-Q         225            1:32:59           0                                      1/30/17     1/30/17           9
Dando y Dando                    Simon Mcchesney        UC4ZcvLI-bsj7BwsWi43iUCg
                                                                          https://www.youtube.com/watch?v=MOPI0aKB5Ms         227            3:00:01           0                                      1/30/17     1/30/17           9
El Diablo, El Santo Y El Tonto   Adina và Gupte3        UCREcPZfdm6EM_UIglvmd_Ug
                                                                          https://www.youtube.com/watch?v=PvTFjpDz8Ko         127            1:31:16           0                                       1/9/17     1/11/17           9
El Diablo, El Santo Y El Tonto   Antonio Crisanto       UCNPDCxRrfXKskdVauTZRBAA
                                                                          https://www.youtube.com/watch?v=_yTexYL3aFA          14            1:34:20           0                                       1/9/17     1/11/17           9
El Diablo, El Santo Y El Tonto   khac bang Khuat        UCcSBU1pbfnVQyrrGm1rYD_g
                                                                          https://www.youtube.com/watch?v=d5HHihDTDnc       1,023            1:30:45           0                                       1/9/17     1/11/17           9
El Diablo, El Santo Y El Tonto   tition59               UCmDbsNVZQwCY6roIvCvxh9g
                                                                          https://www.youtube.com/watch?v=B6w5-qWPrZo      14,068           13:30:02           0                                       1/9/17     1/11/17           9
El Diablo, El Santo Y El Tonto   Bernardes kynxtƒ3      UCnNIS62RrBhsfbcuJsZOyRw
                                                                          https://www.youtube.com/watch?v=qgFeGlccp6Y           2            1:31:16           0                                      1/20/17     1/20/17           9
El Diablo, El Santo Y El Tonto   Hu Tu                  UCIIeOfd3xj8NOEzYPZb4JKQ
                                                                          https://www.youtube.com/watch?v=bfZXZnpTHm4          41            1:30:45           0                                      1/20/17     1/20/17           9
El Diablo, El Santo Y El Tonto   phi noo                UCyVSAWP8wabHL21QEsuqu8A
                                                                          https://www.youtube.com/watch?v=Jf_6f8AmtkE          69            1:22:01           0                                      1/23/17     1/23/17           9
El Diablo, El Santo Y El Tonto   Ilisa Alisa movie      UCfLXabnnlRpeX7xhGRjj3wQ
                                                                          https://www.youtube.com/watch?v=QITlbG0fGNg         404            1:30:23           0                                      1/25/17     1/25/17           9
El Diablo, El Santo Y El Tonto   Purewal%ZS             UCIDgOgoj0EgsXDwztm4jv4g
                                                                          https://www.youtube.com/watch?v=OvHwyd_Fow0       3,228            1:31:16           0                                      1/30/17     1/30/17           9
La Lecheria                      999,999,999 vistas     hywtehsekkit      https://www.youtube.com/watch?v=VPhYa8MPzrk       2,318            2:43:25           0                                       1/9/17     1/11/17           9
La Lecheria                      aswny                  aswny             https://www.youtube.com/watch?v=8NaAqq7egy4       6,964            2:46:49           0                                       1/9/17     1/11/17           9
La Lecheria                      First Frame Films      UC8BO1uXrPbxVkRMzKfYptIQ
                                                                          https://www.youtube.com/watch?v=PY2YFblvHGo         194            2:16:10           0                                      1/20/17     1/20/17           9
La Lecheria                      Brian Schroeder        UCHgFkyhtvOPBP4VlBzVwBJA
                                                                          https://www.youtube.com/watch?v=faE6fSjQtgQ         508            3:39:15           0                                      1/30/17     1/30/17           9
La Lecheria                      Herman Rodriguez       PowerFranklin     https://www.youtube.com/watch?v=0KEU8SQ_ThY         204            2:29:46           0                                      1/30/17     1/30/17           9
La Lecheria                      Shaun C. Hardwick      UC1A8-30OBW4JEjiAMWKVaNA
                                                                          https://www.youtube.com/watch?v=rqCLUpvV65c         547            2:16:10           0                                      1/30/17     1/30/17           9
La Lecheria                      Simon Mcchesney        UC4ZcvLI-bsj7BwsWi43iUCg
                                                                          https://www.youtube.com/watch?v=I7bRLaMnyCc          52            3:55:02           0                                      1/30/17     1/30/17           9
La Lecheria                      Maines D. Opal         UCFA0Qqaiun5si8plYiSCLxQ
                                                                          https://www.youtube.com/watch?v=lAYgn9eaXeE          27               4:16           0                                       2/3/17      2/3/17           9
                                                                                               Date
               Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021SubmitPage      49by of 149
                                                                                          Date Removed
Title                         YouTube Username      User ID / Channel   Infringing URL                            Views           Video Length        # of ads       Type of ads              to YouTube    YouTube      Notes
                                                                                                                                                                                                                         This video has been
                                                                                                                                                                                                                         removed for
                                                                                                                                                                                                                         violating YouTube's
La Lecheria                   moontower3105         UC94kyxEXSxfMLXtWFOEvA0Q
                                                                      https://www.youtube.com/watch?v=NFwqNwqPDvE      4,807               1:32:07               2 LCR Health, fandango.com                              Terms of Service.        9
Los Hojalateros               Adina C.Candice       UCiJhzqWJyr-IzyixKNEgHdw
                                                                      https://www.youtube.com/watch?v=JfvHTjmKMZA      1,210               1:38:11               0                                 1/9/17      1/11/17                            9
Los Hojalateros               Michael Garguilo      UCOqELTeDwdD0-9W2JR0xj6A
                                                                      https://www.youtube.com/watch?v=9-YNUS2rulE        511               3:30:45               0                                 1/9/17      1/11/17                            9
Los Hojalateros               Sasi Kala             UCRwtdYLfS5lS4O_mVOdAv9g
                                                                      https://www.youtube.com/watch?v=1nMgvHC4ShE         30               1:30:40               0                                 1/9/17      1/11/17                            9
Los Hojalateros               Satyam Koka           satyamkoka        https://www.youtube.com/watch?v=b4priX2WEG4        850               2:25:15               0                                 1/9/17      1/11/17                            9
Los Hojalateros               Alvin Mcpherson       UCxDudZjIixxVcHuMCSiu6jw
                                                                      https://www.youtube.com/watch?v=gmeFhkkaVvM     40,111               1:43:05               0                                1/20/17      1/20/17                            9
Los Hojalateros               Keith Alvarez         UCU12pzhhgyv-kIZvQxjLz4A
                                                                      https://www.youtube.com/watch?v=nG6zuaCZFeg        855               1:37:41               0                                1/20/17      1/20/17                            9
Los Hojalateros               Kenneth Butler        55241933          https://www.youtube.com/watch?v=blhuCpnc9oI        893               2:36:14               0                                1/30/17      1/30/17                            9
Los Hojalateros               Michael Gerlach       lostkitteh        https://www.youtube.com/watch?v=P4QS6opk0mc        455               1:54:51               0                                1/30/17      1/30/17                            9
Los Hojalateros               Ronald Willis         UCD6t9tx8hm5R_z2aYaKQlJQ
                                                                      https://www.youtube.com/watch?v=GOxmejJSH04        375               2:09:55               0                                1/30/17      1/30/17                            9
Tacos al Carbon               khac bang Khuat       UCcSBU1pbfnVQyrrGm1rYD_g
                                                                      https://www.youtube.com/watch?v=eeNMWpabO5w          8               1:32:15               0                                 1/9/17      1/11/17                            8
Tacos al Carbon               Antonio Crisanto      UCNPDCxRrfXKskdVauTZRBAA
                                                                      https://www.youtube.com/watch?v=n6IMMVu4X7A      1,332               1:36:02               0                                1/20/17      1/20/17                            8
Tacos al Carbon               Hu Tu                 UCIIeOfd3xj8NOEzYPZb4JKQ
                                                                      https://www.youtube.com/watch?v=vY9YWXkfQcY      1,587               1:32:15               0                                1/20/17      1/20/17                            8
Tacos al Carbon               phi noo               UCyVSAWP8wabHL21QEsuqu8A
                                                                      https://www.youtube.com/watch?v=G5pBAGNARxE          0              39:52:00               0                                1/23/17      1/23/17                            8
Tacos al Carbon               phi noo               UCyVSAWP8wabHL21QEsuqu8A
                                                                      https://www.youtube.com/watch?v=DFxm0MH9rwo          0              45:17:00               0                                1/23/17      1/23/17                            8
Tacos al Carbon               Sarah hay Yadav4      UC2HjNlBUldCG4ci11UJAokw
                                                                      https://www.youtube.com/watch?v=YX7U5X3esc0      1,836               1:36:02               0                                1/23/17      1/23/17                            8
Tacos al Carbon               Bernardes kynxtƒ4     UCC7CYGdCpLoB-V0rz2j3LNQ
                                                                      https://www.youtube.com/watch?v=PBk_7WrErvQ      3,708               1:36:02               0                                1/30/17      1/30/17                            8


                                                                                                                                                                                                                         This video is no
                                                                                                                                                                                                                         longer available
                                                                                                                                                                                                                         because the uploader
                                                                                                                                                                                                                         has closed their
Tacos al Carbon               Lo Na                 UCGk5piu8s59bO33d4rgIEaA
                                                                      https://www.youtube.com/watch?v=qSQcppj22qY          0               1:32:43               0                                                       YouTube account.         8
Dios Los Cría                 Candice336            UCvkZvIqotIVwIVeEoFwHtbg
                                                                      https://www.youtube.com/watch?v=YWSG3lQmadU      3,004               1:27:07                                                 1/9/17      1/11/17                            7
Dios Los Cría                 GarcíA                UCtN4gyUwN9cByDE5t_xNnkA
                                                                      https://www.youtube.com/watch?v=npN4p045Qqw        322               1:27:08               0                                1/20/17      1/20/17                            7
Dios Los Cría                 phi noo               UCyVSAWP8wabHL21QEsuqu8A
                                                                      https://www.youtube.com/watch?v=3ynt-dqHk5w          7               1:15:45               0                                1/23/17      1/23/17                            7
Dios Los Cría                 IsabelJordan@GG       UC4EbuRMa4CBfWTBLyPyVAeQ
                                                                      https://www.youtube.com/watch?v=wJpAlvVK8Rk        709               1:27:07               0                                1/25/17      1/25/17                            7
Dios Los Cría                 Tròiia                UCsJ9njrLwSnb_tE36vbeRpg
                                                                      https://www.youtube.com/watch?v=NaiUzgKTf3M        245               1:26:47               0                                1/25/17      1/25/17                            7
Dios Los Cría                 Haley01               UCRwbvgA-fG32x2KILyd2GuA
                                                                      https://www.youtube.com/watch?v=YbuLReXFM1s        562               1:27:07               0                                1/30/17      1/30/17                            7
Dios Los Cría                 Megan Kaylee*MV       UC2emGHI0YXz4Fz771afZHoQ
                                                                      https://www.youtube.com/watch?v=Sls4iPe82CM         54               1:27:07               0                                 2/3/17       2/3/17                            7
Entre Monjas Anda El Diablo   khac bang Khuat       UCcSBU1pbfnVQyrrGm1rYD_g
                                                                      https://www.youtube.com/watch?v=d2NhB-mwykU          6               1:25:03               0                                 1/9/17      1/11/17                            6
Entre Monjas Anda El Diablo   S.Riley3              UCccdZbu0MWebDEmIbd65rrw
                                                                      https://www.youtube.com/watch?v=YF5Mwfjkboc      2,815               1:24:26               0                                 1/9/17      1/11/17                            6
Entre Monjas Anda El Diablo   Bernardes kynxtƒ3     UCnNIS62RrBhsfbcuJsZOyRw
                                                                      https://www.youtube.com/watch?v=mVCD2245PiI         47               1:24:26               0                                1/20/17      1/20/17                            6
Entre Monjas Anda El Diablo   Hu Tu                 UCIIeOfd3xj8NOEzYPZb4JKQ
                                                                      https://www.youtube.com/watch?v=Y0_D7BorLm0         68               1:25:03               0                                1/20/17      1/20/17                            6
Entre Monjas Anda El Diablo   phi noo               UCyVSAWP8wabHL21QEsuqu8A
                                                                      https://www.youtube.com/watch?v=3a1bGrBtBDw         27              39:43:00               0                                1/23/17      1/23/17                            6
Entre Monjas Anda El Diablo   phi noo               UCyVSAWP8wabHL21QEsuqu8A
                                                                      https://www.youtube.com/watch?v=vqYeMEFLaN4      2,206              39:32:00               0                                 2/3/17       2/3/17                            6
Hasta El Viento Tiene Miedo   Rosse VC              UCIT4V9K4xP0mZ_fWTk7veWA
                                                                      https://www.youtube.com/watch?v=tMMhOSPQifQ        218                  5:21               0                                1/23/17      1/23/17                            6
Hasta El Viento Tiene Miedo   JuannPiixXx           juanpiofpcd       https://www.youtube.com/watch?v=l3cUn2Ktpfo     10,928               1:28:04               0 0                              1/25/17      1/25/17                            6
Hasta El Viento Tiene Miedo   Audrey02              UCrNQcN4aLdGNwwjqo7RLjHg
                                                                      https://www.youtube.com/watch?v=X35pSmleRNA         29               1:28:04                                                1/30/17      1/30/17                            6
Hasta El Viento Tiene Miedo   Harrykynxto           UCj67I5yMZRlbpZj1PaD-NPw
                                                                      https://www.youtube.com/watch?v=4_sirURJTp4      1,051               1:43:50                                                1/30/17      1/30/17                            6
Hasta El Viento Tiene Miedo   William Ohara         dohdohPIG         https://www.youtube.com/watch?v=CQa_rbrLUlU         38               1:45:36               0                                1/30/17      1/30/17                            6


                                                                                                                                                                                                                         This video is no
                                                                                                                                                                                                                         longer available
                                                                                                                                                                                                                         because the YouTube
                                                                                                                                                                                                                         account associated
                                                                                                                                                                                                                         with this video has
Hasta El Viento Tiene Miedo    Nicole02             UCZtp-4dy8yyXkesGjnjuymA
                                                                      https://www.youtube.com/watch?v=LhUH4NrurF0 18416                     1:28:04              0                                                       been terminated.         6
Hermelinda Linda               heraclio molino      HeraclioIV        https://www.youtube.com/watch?v=6KwRVqy2U7k 38,563                       0:09              0                                 1/9/17      1/11/17                            6
Hermelinda Linda               heraclio molino      HeraclioIV        https://www.youtube.com/watch?v=z0z7w-LZIoE 20,424                       6:01              0                                 1/9/17      1/11/17                            6
Hermelinda Linda               heraclio molino      HeraclioIV        https://www.youtube.com/watch?v=jw3AYlyBBJ0  4,276                       1:48              0                                 1/9/17      1/11/17                            6
Hermelinda Linda               heraclio molino      HeraclioIV        https://www.youtube.com/watch?v=Ozte_ZoEuRc  2,793                       0:46              0                                 1/9/17      1/11/17                            6
Hermelinda Linda               heraclio molino      HeraclioIV        https://www.youtube.com/watch?v=DGA-0BP0uTA  2,307                       1:56              0                                 1/9/17      1/11/17                            6
Hermelinda Linda               heraclio molino      HeraclioIV        https://www.youtube.com/watch?v=WdbuyxE5Skg  1,310                       0:50              0                                 1/9/17      1/11/17                            6
Investigador Privado Muy Privado
                               J ustin Nickles      UCTnjNVM3jBTehtqsgKNxCUQ
                                                                      https://www.youtube.com/watch?v=186QV5uPUlM     66                    3:37:49              0                                1/20/17      1/20/17                            6
Investigador Privado Muy Privado
                               William Heard        gtzlww            https://www.youtube.com/watch?v=eCsbRMbAheA     16                    1:23:13              0                                1/23/17      1/23/17                            6
Investigador Privado Muy Privado
                               Gregory Barr         UCjuDmRsSBEBn5M8aDVkRVEw
                                                                      https://www.youtube.com/watch?v=IuSkVVoacOQ      7                    1:16:59              0                                1/30/17      1/30/17                            6
Investigador Privado Muy Privado
                               Kenneth Butler       55241933          https://www.youtube.com/watch?v=rMtHL1rXLno  1,836                    2:09:17              0                                1/30/17      1/30/17                            6
Investigador Privado Muy Privado
                               Nicholas K. Hansen   UC3rmHZMqcp-cy47brF061eQ
                                                                      https://www.youtube.com/watch?v=sCpjZV3YkjU    405                    2:08:07              0                                1/30/17      1/30/17                            6
Investigador Privado Muy Privado
                               Ronald Willis        UCD6t9tx8hm5R_z2aYaKQlJQ
                                                                      https://www.youtube.com/watch?v=xlju6DINMdg     65                    1:52:51              0                                1/30/17      1/30/17                            6
Juan Charrasqueado y Gabino Barrera
                               dasasa               UCY6LNkpFTAVZ0oAZfb19b_Q
                                                                      https://www.youtube.com/watch?v=wdwqbbH6W0U    376                    1:38:18              0                                 1/9/17      1/11/17                            6
Juan Charrasqueado y Gabino Barrera
                               khac bang Khuat      UCcSBU1pbfnVQyrrGm1rYD_g
                                                                      https://www.youtube.com/watch?v=kys2Qp_y9U4    578                    1:43:17              0                                 1/9/17      1/11/17                            6
Juan Charrasqueado y Gabino Barrera
                               Hu Tu                UCIIeOfd3xj8NOEzYPZb4JKQ
                                                                      https://www.youtube.com/watch?v=kS3xgohQtX4    304                    1:43:17              0                                1/20/17      1/20/17                            6
Juan Charrasqueado y Gabino Barrera
                               Tròiia               UCsJ9njrLwSnb_tE36vbeRpg
                                                                      https://www.youtube.com/watch?v=dB74CZxY0K8  1013                     3:21:07              0                                1/25/17      1/25/17                            6
Juan Charrasqueado y Gabino Barrera
                               Bernardes kynxtƒ4    UCC7CYGdCpLoB-V0rz2j3LNQ
                                                                      https://www.youtube.com/watch?v=pKaBYYlI960  4,909                    1:39:47              0                                1/30/17      1/30/17                            6


                                                                                                                                                                                                                         VICENTE
                                                                                                                                                                                                                         FERNANDEZ.EN JUAN
                                                                                                                                                                                                                         C... The YouTube
                                                                                                                                                                                                                         account associated
                                                                                                                                                                                                                         with this video has
                                                                                                                                                                                                                         been terminated due
                                                                                                                                                                                                                         to multiple third-
                                                                                                                                                                                                                         party notifications of
                                                                                                                                                                                                                         copyright
Juan Charrasqueado y Gabino Barrera
                              Peri Lara             UCOPhtPCr9d3f-7s3MgQAvPg
                                                                     https://www.youtube.com/watch?v=W5hz9XEgxZ8            387             1:47:33              0                                                       infringement.            6
Picardia Mexicana II          VanessaSara^QQ        UCxY5DXdxoyY4yZkJaDk3GNw
                                                                     https://www.youtube.com/watch?v=cpQA_0Yxi4U          1,727             1:35:19                                                1/9/17      1/11/17                            6
Picardia Mexicana II          Darlene kynxtƒ1       UC3BYdMsOT0pLkxivUiEidvw
                                                                     https://www.youtube.com/watch?v=fCSDQpkupFM              6             1:35:19              0                                1/20/17      1/20/17                            6
Picardia Mexicana II          JadhafPearl&1         UCOfDaEdjFbKfvh1UFg69UCQ
                                                                     https://www.youtube.com/watch?v=4WqPCrKr5YY             28             1:35:20              0                                1/20/17      1/20/17                            6
Picardia Mexicana II          John Leon             guerra246        https://www.youtube.com/watch?v=cgC--838uSc             22             1:35:20              0                                1/20/17      1/20/17                            6
Picardia Mexicana II          Kumar^GQ              UCRGhHj612UlS5EZ6iVo288A
                                                                     https://www.youtube.com/watch?v=annz-7_UB5k            200             1:35:19              0                                1/20/17      1/20/17                            6


                                                                                                                                                                                                                         This video is no
                                                                                                                                                                                                                         longer available
                                                                                                                                                                                                                         because the uploader
                                                                                                                                                                                                                         has closed their
Picardia Mexicana II          Lo Na                  UCGk5piu8s59bO33d4rgIEaA
                                                                       https://www.youtube.com/watch?v=NCt5WQxMabw       40                1:33:38               0                                                       YouTube account.         6
Gitana Tenias Que Ser         Canal de mayralejandra0320
                                                     mayralejandra0320 https://www.youtube.com/watch?v=VAvFNXveiTE  139,440                   9:59               0                                1/20/17      1/20/17                            5
Gitana Tenias Que Ser         Canal de mayralejandra0320
                                                     mayralejandra0320 https://www.youtube.com/watch?v=ONASTdKFZiY   61,451                  10:00               0                                1/20/17      1/20/17                            5
Gitana Tenias Que Ser         Canal de mayralejandra0320
                                                     mayralejandra0320 https://www.youtube.com/watch?v=oZRG26doNY4   59,178                  10:00               0                                1/20/17      1/20/17                            5
Gitana Tenias Que Ser         Canal de mayralejandra0320
                                                     mayralejandra0320 https://www.youtube.com/watch?v=AQwvl-tryhw   55,465                   9:59               0                                1/20/17      1/20/17                            5
Gitana Tenias Que Ser         Canal de mayralejandra0320
                                                     mayralejandra0320 https://www.youtube.com/watch?v=OJAqiLtAjgI   52,240                   7:08               0                                1/20/17      1/20/17                            5
Los Plomeros y Las Ficheras   Shaha%YU               UCOtKkN2PLw0xYVCK7jUo0HQ
                                                                       https://www.youtube.com/watch?v=qlMQgJAwp7Q   29,314                1:45:22               0                                1/23/17      1/23/17                            5
Los Plomeros y Las Ficheras   William Heard          gtzlww            https://www.youtube.com/watch?v=J1IGpAX6_P0     1033                1:19:26               1 destinythegame.com             1/23/17      1/23/17                            5
Los Plomeros y Las Ficheras   William Heard          gtzlww            https://www.youtube.com/watch?v=OcFF4tAki4k      164                1:19:26               0                                1/23/17      1/23/17                            5
Los Plomeros y Las Ficheras   Ashley07 Hit Movies    UCgH8sz7BVRueUj1ZQjIs6OQ
                                                                       https://www.youtube.com/watch?v=b3jNvglSbms      114                1:45:22                                                1/30/17      1/30/17                            5
Los Plomeros y Las Ficheras   kinott kiki            UCx-9bYG9u3HElpBVcC_OftQ
                                                                       https://www.youtube.com/watch?v=Gp54wmA__EE      143                1:13:28                                                1/30/17      1/30/17                            5
Mi Querido Viejo              phi noo                UCyVSAWP8wabHL21QEsuqu8A
                                                                       https://www.youtube.com/watch?v=Y1Hmx0XP4yM        1               39:43:00               0                                1/23/17      1/23/17                            5
Mi Querido Viejo              jose torres            87jose1           https://www.youtube.com/watch?v=qWJmAFGbwkU2,040,614                   4:09               1 wix.com                         2/3/17       2/3/17                            5
Mi Querido Viejo              Marlon Music           UCyloPbY6VLzO7Zk1HcLXHQw
                                                                       https://www.youtube.com/watch?v=vxBPhMKtO9s   58,369                   4:14               0                                 2/3/17       2/3/17                            5
Mi Querido Viejo              phi noo                UCyVSAWP8wabHL21QEsuqu8A
                                                                       https://www.youtube.com/watch?v=MNw4j_h_sXg      128               44:39:00               0                                 2/3/17       2/3/17                            5


                                                                                                                                                                                                                         This video is no
                                                                                                                                                                                                                         longer available
                                                                                                                                                                                                                         because the uploader
                                                                                                                                                                                                                         has closed their
Mi Querido Viejo              Lo Na                 UCGk5piu8s59bO33d4rgIEaA
                                                                    https://www.youtube.com/watch?v=5zttHuGVTPI            102              1:33:07              0                                                       YouTube account.         5
                                                                                                Date
                Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021SubmitPage      50by of 149
                                                                                           Date Removed
Title                           YouTube Username           User ID / Channel Infringing URL                              Views       Video Length      # of ads       Type of ads                  to YouTube YouTube     Notes
El Coyote y La Bronca           Antonio Crisanto           UCNPDCxRrfXKskdVauTZRBAA
                                                                             https://www.youtube.com/watch?v=NTROgh9iICI         457           1:35:29            1   Accident Injury Attorney          1/20/17   1/20/17                          4
El Coyote y La Bronca           Darlene kynxtƒ1            UC3BYdMsOT0pLkxivUiEidvw
                                                                             https://www.youtube.com/watch?v=tO1n2ZNjkdo         625           1:31:39            0                                     1/20/17   1/20/17                          4
El Coyote y La Bronca           Deshpande%BF               UCjq2ocQ8mWGs33Te8sAcxIQ
                                                                             https://www.youtube.com/watch?v=Er_Nyyqv_Lw          15           1:31:39            0                                     1/20/17   1/20/17                          4
El Coyote y La Bronca           TEtamlo                    UCaoCaxUu_9hFjQfSMUj5Ngw
                                                                             https://www.youtube.com/watch?v=HFFeVokthwY         707           1:31:10            0                                     1/30/17   1/30/17                          4
El Cuatrero                     AnnaEmma Abigail*K         UCtpxREGDlH015gbC1kSeqbQ
                                                                             https://www.youtube.com/watch?v=v7I1krOREVo         614          49:36:00            0                                      1/9/17   1/11/17                          4
El Cuatrero                     Amanda^RR                  UC0gZqWpb5M3gEoH_R746sew
                                                                             https://www.youtube.com/watch?v=SjqRIAJrUqA       2,769           0:49:26            0                                     1/20/17   1/20/17                          4
El Cuatrero                     phi noo                    UCyVSAWP8wabHL21QEsuqu8A
                                                                             https://www.youtube.com/watch?v=rDgJlmnBXZo          21           1:16:32            0                                     1/23/17   1/23/17                          4
El Cuatrero                     TEtamlo                    UCaoCaxUu_9hFjQfSMUj5Ngw
                                                                             https://www.youtube.com/watch?v=DjPSB0qYSJQ         537           1:25:38            0                                     1/30/17   1/30/17                          4
El Hijo Del Pueblo              Brenda Lina                UCh1i6o-k--TdS2wFuNlzN4w
                                                                             https://www.youtube.com/watch?v=5VPqxA53uuE       4,250              1:31            1   LifeFitness                       1/20/17   1/20/17                          4
El Hijo Del Pueblo              Tròiia                     UCsJ9njrLwSnb_tE36vbeRpg
                                                                             https://www.youtube.com/watch?v=z63rE4OaRU0         604           1:28:04            0                                     1/25/17   1/25/17                          4
El Hijo Del Pueblo              brithany pozo              alexis71149       https://www.youtube.com/watch?v=E11_wTsAffE       4,219             12:11            0                                      2/3/17    2/3/17                          4
El Hijo Del Pueblo              Juegos y Tutos             UCzLxpBI66LSUWrIf_BGbwMQ
                                                                             https://www.youtube.com/watch?v=SDFecsMt6Jc     16,209              12:12            0                                      2/3/17    2/3/17                          4
El Semental de Palo Alto (Hecho En
                                Movies
                                   Mexico)                 UC5mhCaqHrUffXH-oR7A7wxg
                                                                             https://www.youtube.com/watch?v=W2kdm3XpQMw 12,245               13:45:00            1   Gillette                           1/9/17   1/11/17                          4
El Semental de Palo Alto (Hecho En
                                Movies
                                   Mexico)                 UC5mhCaqHrUffXH-oR7A7wxg
                                                                             https://www.youtube.com/watch?v=yStb6c3KlUw       4,008           0:36:05            1   Vitamin World                      1/9/17   1/11/17                          4
El Semental de Palo Alto (Hecho En
                                moontower3105
                                   Mexico)                 UC94kyxEXSxfMLXtWFOEvA0Q
                                                                             https://www.youtube.com/watch?v=KpPfac7I6jg     18,521            1:30:39            1   Fivver                            1/25/17   1/25/17                          4
El Semental de Palo Alto (Hecho En
                                Series
                                   Mexico)
                                       y Peliculas         UCI23m4EvBGRpUtvkzhgWJbg
                                                                             https://www.youtube.com/watch?v=WTWMEmKyS5A 14,543               37:45:00                                                  1/30/17   1/30/17                          4
Jalisco Nunca Pierde            Darlene kynxtƒ3            UC1ySi7mySvRZFkTJtYZcVkQ
                                                                             https://www.youtube.com/watch?v=R5KCVlaQ0iA          92           1:29:53            0                                     1/20/17   1/20/17                          4
Jalisco Nunca Pierde            Trivedi%CD                 UCv-1Hcgb79sNgESZx-XQZ_g
                                                                             https://www.youtube.com/watch?v=TAX2XJA4_7E          31           1:29:53            0                                     1/23/17   1/23/17                          4
Jalisco Nunca Pierde            VanessaSara^EE             UCB4aXe1Uhc5pBRIfgSVJhsQ
                                                                             https://www.youtube.com/watch?v=gCVBr83rk1g         975           1:29:53            0                                     1/23/17   1/23/17                          4
Jalisco Nunca Pierde            FilmesMaya&4               UC7kHaaTeF7olDktSvqhDoJQ
                                                                             https://www.youtube.com/watch?v=A74XUtDgWzo         295           1:29:53            0                                     1/30/17   1/30/17                          4
Juan Armenta el Repatriado      Ariana^MM                  UCjniOVkz2STOU5Yn7fJKQfQ
                                                                             https://www.youtube.com/watch?v=QT8ajAnaONM         246           1:24:43            0                                     1/20/17   1/20/17                          4
Juan Armenta el Repatriado      Bernardes kynxtƒ1          UCDVyJyIU0HTyQUyQvojaFAg
                                                                             https://www.youtube.com/watch?v=akgU4ph0GC0         174           1:24:43            0                                     1/20/17   1/20/17                          4
Juan Armenta el Repatriado      Hu Tu                      UCIIeOfd3xj8NOEzYPZb4JKQ
                                                                             https://www.youtube.com/watch?v=BQ5OuZo6ROc          38           1:24:15            0                                     1/20/17   1/20/17                          4
Juan Armenta el Repatriado      Tròiia                                       https://www.youtube.com/watch?v=pCn6tXNWGRI
                                                           UCsJ9njrLwSnb_tE36vbeRpg                                             1309           1:22:32            1 Amazon                              1/25/17   1/25/17                          4
La Dinastia de la Muerte        magala cuchiva             UCoBF-8f7yW1ICA8KcH8pu1Q
                                                                             https://www.youtube.com/watch?v=sFW6ZNMbtQs       7,186           1:26:17            0                                     1/23/17   1/23/17                          4
La Dinastia de la Muerte        VanessaSara^EE             UCB4aXe1Uhc5pBRIfgSVJhsQ
                                                                             https://www.youtube.com/watch?v=M9-6P8E0SIk          34           1:26:17            0                                     1/23/17   1/23/17                          4
La Dinastia de la Muerte        dernier templier devil 2   UCVa_PB6m4cqW4QQo_y6wCdQ
                                                                             https://www.youtube.com/watch?v=d9uhg_gGRMI         343           1:26:19            0                                     1/25/17   1/25/17                          4
La Dinastia de la Muerte        Shah%MJ                    UCGYcaurnmD7gIsKxlEYNMsg
                                                                             https://www.youtube.com/watch?v=xI1BHMcRW8E          29           1:26:17            0                                     1/26/17   1/26/17                          4
La Ley del Monte                4NR1M                      4NR1M             https://www.youtube.com/watch?v=EHBVqtnXGW0       8,062              3:18            1 Vitacost                             1/9/17   1/11/17                          4
La Ley del Monte                Darlene kynxtƒ4            UCohX1IlL36c2qSUFB4XwEUQ
                                                                             https://www.youtube.com/watch?v=RhL8uPpAswk           4           1:59:56            0                                     1/20/17   1/20/17                          4
La Ley del Monte                elpanteranegro100          UCIigaDBXROiygY15WY7Z-fg
                                                                             https://www.youtube.com/watch?v=NMNPS-NGvPM       1,729              3:18            0                                     1/25/17   1/25/17                          4
La Ley del Monte                Shah%MJ                    UCGYcaurnmD7gIsKxlEYNMsg
                                                                             https://www.youtube.com/watch?v=4faswm80_aY       6,529           1:59:56            0                                     1/25/17   1/25/17                          4
La Máquina De Matar (GOMA-2) Special                       UCN1F-HpAJp1gp_dxAfTHLog
                                                                             https://www.youtube.com/watch?v=sIfw4XjYedg         673              4:02            0                                     1/23/17   1/23/17                          4
La Máquina De Matar (GOMA-2) Lesbiana Canibal 20           UChmlMgWgmjQ-SzKoAM47nSw
                                                                             https://www.youtube.com/watch?v=10uCha43EnY       13294              4:02            0                                     1/25/17   1/25/17                          4
La Máquina De Matar (GOMA-2) Lesbiana Canibal 20           UChmlMgWgmjQ-SzKoAM47nSw
                                                                             https://www.youtube.com/watch?v=HE_bmSlFTys         536              6:38            0                                     1/25/17   1/25/17                          4
La Máquina De Matar (GOMA-2) linijos                       UC9cFG0I0x9oH-0Cnkoe2sNA
                                                                             https://www.youtube.com/watch?v=O8RuHdaFtR8        7074              2:37            0                                     1/25/17   1/25/17                          4
Chile Picante                   moontower3105              UC94kyxEXSxfMLXtWFOEvA0Q
                                                                             https://www.youtube.com/watch?v=Qd9Le70XhY8         150           1:23:57            0                                     1/25/17   1/25/17                          3
Chile Picante                   Gregory Barr               UCjuDmRsSBEBn5M8aDVkRVEw
                                                                             https://www.youtube.com/watch?v=f9qW05L7ylQ          14           1:15:56            0                                     1/30/17   1/30/17                          3
                                                                                                                                                                                                                            This video has been
                                                                                                                                                                                                                            removed for
                                                                                                                                                                                                                            violating YouTube's
Chile Picante                   William Heard              gtzlww            https://www.youtube.com/watch?v=2MV4tVGUfMQ          31            1:22:05           0                                                         Terms of Service.      3
Como Mexico No Hay Dos          Darlene kynxtƒ4            UCohX1IlL36c2qSUFB4XwEUQ
                                                                             https://www.youtube.com/watch?v=ib-59HCNn80         983            1:46:48           0                                    1/20/17    1/20/17                          3
Como Mexico No Hay Dos          Kumar^QG                   UCs6c97uxCU__jDeUhGqdtvQ
                                                                             https://www.youtube.com/watch?v=IXKHHcPKpBU         181            1:46:48           0                                    1/20/17    1/20/17                          3
Como Mexico No Hay Dos          Tròiia                     UCsJ9njrLwSnb_tE36vbeRpg
                                                                             https://www.youtube.com/watch?v=lXGLWeArzKc         487            1:46:59           0                                    1/25/17    1/25/17                          3
El Arracadas                    khac bang Khuat            UCcSBU1pbfnVQyrrGm1rYD_g
                                                                             https://www.youtube.com/watch?v=oBHtwsfX4QI       3,033            1:41:43           0                                     1/9/17    1/11/17                          3
El Arracadas                    Darlene kynxtƒ3            UC1ySi7mySvRZFkTJtYZcVkQ
                                                                             https://www.youtube.com/watch?v=otmrfdfS9kU       1,560            1:49:46           0                                    1/20/17    1/20/17                          3
El Arracadas                    Hu Tu                      UCIIeOfd3xj8NOEzYPZb4JKQ
                                                                             https://www.youtube.com/watch?v=IHYvJu_PBuQ       1,510            1:43:53           0                                    1/20/17    1/20/17                          3
El Payo                         ~~ ~Subscribe~~~           Acezfalcon360     https://www.youtube.com/watch?v=SAMOpz1m7So       5,785            1:59:57           0                                    1/20/17    1/20/17                          3
El Payo                         Daniel Serenil             UC0eKAy1HWYIO_g9UX7G69sw
                                                                             https://www.youtube.com/watch?v=rKbXZoXGJfA           3            2:46:42           0                                    1/20/17    1/20/17                          3
El Payo                         Thomas Lu                  chervin1000       https://www.youtube.com/watch?v=gLR7nBJjtKc          41            2:16:40           0                                    1/30/17    1/30/17                          3
El Rey de las Ficheras          Movies                     UC5mhCaqHrUffXH-oR7A7wxg
                                                                             https://www.youtube.com/watch?v=nHbPbfS5mDk       1,080            0:36:42           1   Starbucks                         1/9/17    1/11/17                          3
El Rey de las Ficheras          Movies                     UC5mhCaqHrUffXH-oR7A7wxg
                                                                             https://www.youtube.com/watch?v=sDHQd2_LTQQ         807            0:40:40           2   Vitamin World, Elgot              1/9/17    1/11/17                          3
El Rey de las Ficheras          Series y Peliculas         UCI23m4EvBGRpUtvkzhgWJbg
                                                                             https://www.youtube.com/watch?v=xTgOdVzYe78         104           36:42:00           0                                    1/30/17    1/30/17                          3
Fotógrafo de Modelos            Mauricio Garcés            UC1ixdT904gTKXmO_bNXSByA
                                                                             https://www.youtube.com/watch?v=up91zhUVKEA      21,074            1:39:09           0                                     1/9/17     1/9/17                          3
Fotógrafo de Modelos            Maines D. Opal             UCFA0Qqaiun5si8plYiSCLxQ
                                                                             https://www.youtube.com/watch?v=3zY2CZ3pyJ4         291            2:58:28           0                                     2/3/17     2/3/17                          3
Fotógrafo de Modelos            pelis clasica              UCdE7tLxt0VIeHx6gQRFkk9Q
                                                                             https://www.youtube.com/watch?v=1yVp46hFLH0          89            1:39:09           0                                     2/3/17     2/3/17                          3
Las Carinosas                   Jess Morg                  UC0fH0ptAVIKyD1yVQHQDs2w
                                                                             https://www.youtube.com/watch?v=CtR_nicKxiQ         220            1:48:48           0                                    1/20/17    1/20/17                          3
Las Carinosas                   moontower3105              UC94kyxEXSxfMLXtWFOEvA0Q
                                                                             https://www.youtube.com/watch?v=WT5ZQs1JYFs         901            1:48:41           1   rings movie                      1/25/17    1/25/17                          3
Las Carinosas                   Yoshi Games                SuperYoshiDisable https://www.youtube.com/watch?v=7xZcNTE_wc4      45,492            1:32:33           0                                    1/30/17    1/30/17                          3
Matar o Morir                   Darlene kynxtƒ3            UC1ySi7mySvRZFkTJtYZcVkQ
                                                                             https://www.youtube.com/watch?v=SYhn0LIdRHo         588            1:38:52           0                                    1/20/17    1/20/17                          3
Matar o Morir                   Tròiia                     UCsJ9njrLwSnb_tE36vbeRpg
                                                                             https://www.youtube.com/watch?v=L47EqukKA6Y       2692             1:39:00           1   The Great Wall--Movie            1/25/17    1/25/17                          3


                                                                                                                                                                                                                            This video is no
                                                                                                                                                                                                                            longer available
                                                                                                                                                                                                                            because the uploader
                                                                                                                                                                                                                            has closed their
Matar o Morir                   Lo Na                      UCGk5piu8s59bO33d4rgIEaA
                                                                            https://www.youtube.com/watch?v=kiqctLGcgmE            6            1:34:09           0                                                         YouTube account.       3
Picardia Mexicana               phi noo                    UCyVSAWP8wabHL21QEsuqu8A
                                                                            https://www.youtube.com/watch?v=hcqdourLAZ0           35            1:33:49           0                                    1/23/17    1/23/17                          3
Picardia Mexicana               Trivedi%CD                 UCv-1Hcgb79sNgESZx-XQZ_g
                                                                            https://www.youtube.com/watch?v=nb9MTWx8YNQ          486            1:47:30           0                                    1/23/17    1/23/17                          3
Picardia Mexicana               Patil%JY                   UCtzYqs7mNX9cb55Ktumg7nw
                                                                            https://www.youtube.com/watch?v=6GzMZvbrHw0        3,645            1:47:30           0                                    1/30/17    1/30/17                          3
Sinvergüenza, Pero Honrado      Antonio Crisanto           UCNPDCxRrfXKskdVauTZRBAA
                                                                            https://www.youtube.com/watch?v=HBbX1NTQtU0          199            1:36:00           0                                     1/9/17    1/11/17                          3
Sinvergüenza, Pero Honrado      Antonio Dragon-Ciber       UCBKmcnGRwcYbkxdnCm8_TwQ
                                                                            https://www.youtube.com/watch?v=EycBAE32Htw        49112            1:36:00           1 BeachBody.com                      1/25/17    1/25/17                          3


                                                                                                                                                                                                                            This video is no
                                                                                                                                                                                                                            longer available
                                                                                                                                                                                                                            because the uploader
                                                                                                                                                                                                                            has closed their
Sinvergüenza, Pero Honrado      Lo Na                      UCGk5piu8s59bO33d4rgIEaA
                                                                             https://www.youtube.com/watch?v=BHiCy7xt9Ak         215            1:31:36           0                                                         YouTube account.       3
Tacos, Tortas y Enchiladas      moontower3105              UC94kyxEXSxfMLXtWFOEvA0Q
                                                                             https://www.youtube.com/watch?v=Zz-mLpG2Uvc         768            1:28:37           0                                    1/25/17    1/25/17                          3
Tacos, Tortas y Enchiladas      Efrain Guajardo            UCl4fz2Ls3vAJfVhStFCfgyw
                                                                             https://www.youtube.com/watch?v=QB7tvpLGA5M       1,799            2:23:00           0                                    1/30/17    1/30/17                          3
Tacos, Tortas y Enchiladas      Viva Mexico                UCwT2a_Vq1lHc18lDgkmlQ4A
                                                                             https://www.youtube.com/watch?v=V4F_qK0yWQ8         354            1:28:37           2 Home Depot, Quick Books            1/30/17    1/30/17                          3
Todo por Nada                   James Norton               UCyzFCpIl-6fID3NBwmfsq7Q
                                                                             https://www.youtube.com/watch?v=7AKsUZdZUPU         834            1:35:27           0                                     1/9/17    1/11/17                          3
Todo por Nada                   Robert Francis             UC3gikjqfwbHxzzUZInvAEKQ
                                                                             https://www.youtube.com/watch?v=JTwnwRG4jM0         541            2:38:17           0                                     1/9/17    1/11/17                          3
Todo por Nada                   Yoshi Games                SuperYoshiDisable https://www.youtube.com/watch?v=hXAWIiQwUvM       2,946            1:35:57           0                                    1/30/17    1/30/17                          3
De todas... ¡todas! (Emanuelo 2)William Heard              gtzlww            https://www.youtube.com/watch?v=ZooXer_3klw       3540             1:31:01           1 turbo tax                          1/23/17    1/23/17                          2
De todas... ¡todas! (Emanuelo 2)kinott kiki                UCx-9bYG9u3HElpBVcC_OftQ
                                                                             https://www.youtube.com/watch?v=5Qii2W7vVns         108            1:24:12           0                                    1/30/17    1/30/17                          2
El Dia del Compadre             moontower3105              UC94kyxEXSxfMLXtWFOEvA0Q
                                                                             https://www.youtube.com/watch?v=qfjh6X6U_7I       7189             1:43:34           1 prezovix.com                       1/25/17    1/25/17                          2
El Dia del Compadre             Viva Mexico                UCwT2a_Vq1lHc18lDgkmlQ4A
                                                                             https://www.youtube.com/watch?v=ohgnDsBXboU       1,957            1:36:14           0                                    1/30/17    1/30/17                          2
El Embustero                    khac bang Khuat            UCcSBU1pbfnVQyrrGm1rYD_g
                                                                             https://www.youtube.com/watch?v=gDLhyl1CPHw       1,027            1:24:05           0                                     1/9/17    1/11/17                          2
El Embustero                    tition55                   UCHluLk9t7BHaVClA3jjt00Q
                                                                             https://www.youtube.com/watch?v=VKPwo6Xb7sM       5,423            1:26:27           0                                    1/23/17    1/23/17                          2
El Extraño Hijo del Sheriff     Sharma01                   UCVq8kNsCxnt1CNWx-dfp_Vg
                                                                             https://www.youtube.com/watch?v=fBqn8rgQq7M       6,891                  0           0                                    1/25/17    1/25/17                          2
El Extraño Hijo del Sheriff     Audrey02                   UCrNQcN4aLdGNwwjqo7RLjHg
                                                                             https://www.youtube.com/watch?v=5bsPNn810KM          10            1:32:47           0                                    1/30/17    1/30/17                          2
El Macho                        Kumar^GQ                   UCRGhHj612UlS5EZ6iVo288A
                                                                             https://www.youtube.com/watch?v=x-mR_4swO_I         550            2:22:11           0                                    1/20/17    1/20/17                          2


                                                                                                                                                                                                                            This video is no
                                                                                                                                                                                                                            longer available
                                                                                                                                                                                                                            because the uploader
                                                                                                                                                                                                                            has closed their
El Macho                        Lo Na                UCGk5piu8s59bO33d4rgIEaA
                                                                      https://www.youtube.com/watch?v=FmN9j86w5qE                 57            1:26:09           0                                                         YouTube account.       2
El Mil Amores                   El Rey               UCZAzceG77auy7kmLLrHorag
                                                                      https://www.youtube.com/watch?v=Fb9yR2LsKSQ             10,583            1:42:07           0                                     1/9/17    1/11/17                          2
El Mil Amores                   PELICULAS COMPLETAS AUDIO
                                                     UCETCRqlcTrBoabzlDsloKmA
                                                          LATINO      https://www.youtube.com/watch?v=gXENgObC3-w             12,567            1:42:08           0                                    1/30/17    1/30/17                          2
                                                                                                                                                                    Flume Connect, Resume Spice,                          Received counter
El Silla De Ruedas              Pietronila TV              pietronila       https://www.youtube.com/watch?v=AA7z6Uo_w8M       19,695            1:37:49           4 LG, PPA                            1/23/17    1/23/17 notification.            2
El Silla De Ruedas              William Mackay             UC255KLew15Yt3Wbz67cuuSA
                                                                            https://www.youtube.com/watch?v=yNEure1mSfA          124            2:37:38           0                                    1/30/17    1/30/17                          2
Feliz Ano, Amor Mio             Julio César Esquivel       7JulioE          https://www.youtube.com/watch?v=0Utc5mBeQ7Q       28,850            1:24:31           0                                     1/9/17    1/11/17                          2
Feliz Ano, Amor Mio             Julio César Esquivel       7JulioE          https://www.youtube.com/watch?v=GwVOLq8cb-8        1,216            1:26:12           0                                     1/9/17    1/11/17                          2
La Chica Del Alacrán De Oro     Antonio Mccloud            UCX1zh45BtwKSHsxpXpRKhbQ
                                                                            https://www.youtube.com/watch?v=I3-NYNtUxEE          241            2:47:40           0                                    1/25/17    1/25/17                          2
La Chica Del Alacrán De Oro     Lawrence Romriell          UCG1smYTXP_ClBlzCIL0kEsQ
                                                                            https://www.youtube.com/watch?v=3enVeLlCRSg          343            2:46:40           0                                     2/3/17     2/3/17                          2
La Corneta De Mi General        Robert Phelan              UCooLM2uCF4J_ZWBERnP2RsA
                                                                            https://www.youtube.com/watch?v=aAoRUvlRI0U           26            1:18:44           0                                     1/9/17    1/11/17                          2
La Corneta De Mi General        Sasi Kala                  UCRwtdYLfS5lS4O_mVOdAv9g
                                                                            https://www.youtube.com/watch?v=wbpnzbq5EUE          176            1:18:44           0                                     1/9/17    1/11/17                          2
                                                                                               Date
               Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021SubmitPage      51by of 149
                                                                                          Date Removed
Title                            YouTube Username           User ID / Channel   Infringing URL                         Views           Video Length          # of ads       Type of ads          to YouTube     YouTube      Notes
La Fichera Más Rápida del
                                                                            https://www.youtube.com/watch?v=tpuvxxa16PM
Oeste                            Arsenio Jol                UCSn3HqS4KWfeEEyF3tOy5qw                                        10,000                    0:43              0                              2/3/17       2/3/17                          2
La Fichera Más Rápida del
                                                                            https://www.youtube.com/watch?v=57TJzSryHus
Oeste                            Arsenio Jol                UCSn3HqS4KWfeEEyF3tOy5qw                                         3,243                  0:58                0                             2/3/17        2/3/17                          2
Las Novias Del Lechero           William Heard              gtzlww          https://www.youtube.com/watch?v=32MucolnEfI        122               1:25:43                0                            1/23/17       1/23/17                          2
Las Novias Del Lechero           Lisa Sanchez               UCYbAayyA0Vv5CnUICMY3aEg
                                                                            https://www.youtube.com/watch?v=FA3KH7BdsoI         62               1:19:17                                             1/30/17       1/30/17                          2
Las Tentadoras                   William Heard              gtzlww          https://www.youtube.com/watch?v=1NOe6EqI77s         14               1:50:35                0                            1/23/17       1/23/17                          2
Las Tentadoras                   moontower3105              UC94kyxEXSxfMLXtWFOEvA0Q
                                                                            https://www.youtube.com/watch?v=_w-Pho5m3Pc     28,479               1:50:35                1 Blinq                      1/25/17       1/25/17                          2
Macho Que Ladra No Muerde        LAGRIMAS Y RISAS                           https://www.youtube.com/watch?v=NzmUvpMhAaA
                                                            UCRV46tVMhAgzTH5JmM8226w                                            27               1:32:07                2 Blinq                       2/3/17        2/3/17                          2
                                                                                                                                                                                                                             This video is
Macho Que Ladra No Muerde        koko rito                  UCxmFJNe0BN1nVKOeC9Wm1QA
                                                                             https://www.youtube.com/watch?v=-tLKDgJJon0           9            1:32:07                 0                                                    unavailable.           2
Picardia Mexicana I              Darlene kynxtƒ2            UC-Ufmzj67VYRwv1uPEL1zYQ
                                                                             https://www.youtube.com/watch?v=5CZBiG7G4Zw          62            1:47:30                 0                            1/20/17       1/20/17                          2
Picardia Mexicana I              Kumar^QG                   UCs6c97uxCU__jDeUhGqdtvQ
                                                                             https://www.youtube.com/watch?v=NKmJyh-2Coc          57            1:47:54                 0                            1/20/17       1/20/17                          2
Por Tu Maldito Amor              Luiz Lopez p               UCyzaBTxzandFhRvbiMWiJIQ
                                                                             https://www.youtube.com/watch?v=fFjOjFvVVSM       8,013           50:22:00                 0                            1/23/17       1/23/17                          2
Por Tu Maldito Amor              Luiz Lopez p               UCyzaBTxzandFhRvbiMWiJIQ
                                                                             https://www.youtube.com/watch?v=T1RNnpj_Mnc       2,658           43:38:00                 1 Vitacost                   1/23/17       1/23/17                          2
Tu Camino Y El Mío               Darlene kynxtƒ2            UC-Ufmzj67VYRwv1uPEL1zYQ
                                                                             https://www.youtube.com/watch?v=ZT5yJPRsEMk           0            1:11:52                 0                            1/20/17       1/20/17                          2


                                                                                                                                                                                                                             This video is no
                                                                                                                                                                                                                             longer available
                                                                                                                                                                                                                             because the uploader
                                                                                                                                                                                                                             has closed their
Tu Camino Y El Mío          Lo Na                           UCGk5piu8s59bO33d4rgIEaA
                                                                             https://www.youtube.com/watch?v=2ohI1eOO2mo          8              1:11:21                0                                                    YouTube account.       2
Un Hombre Llamado El Diablo Luiz Lopez p                    UCyzaBTxzandFhRvbiMWiJIQ
                                                                             https://www.youtube.com/watch?v=sR0lAnjCeEU         88              1:41:22                0                            1/23/17       1/23/17                          2


                                                                                                                                                                                                                             This video is no
                                                                                                                                                                                                                             longer available
                                                                                                                                                                                                                             because the uploader
                                                                                                                                                                                                                             has closed their
Un Hombre Llamado El Diablo Lo Na                           UCGk5piu8s59bO33d4rgIEaA
                                                                             https://www.youtube.com/watch?v=V6nmgmXZDKg          42            1:34:28                 0                                                    YouTube account.       2
Un Macho En La Torteria         moontower3105               UC94kyxEXSxfMLXtWFOEvA0Q
                                                                             https://www.youtube.com/watch?v=vlRDpMWyOV4       7,167            1:29:23                 0                            1/25/17       1/25/17                          2
Un Macho En La Torteria         koko rito                   UCxmFJNe0BN1nVKOeC9Wm1QA
                                                                             https://www.youtube.com/watch?v=Md_vHbP3yEw         186            1:29:23                                              1/30/17       1/30/17                          2
Una Pura Y Dos Con Sal          Frelin Portillo             UC2SeO82wJ9BDcb0NyOfdvOQ
                                                                             https://www.youtube.com/watch?v=Xco-4UTOiu4       1,770            1:28:09                 0                             1/9/17       1/11/17                          2
Una Pura Y Dos Con Sal          phi noo                     UCyVSAWP8wabHL21QEsuqu8A
                                                                             https://www.youtube.com/watch?v=mPCzJhlcooE           5           15:29:00                 0                            1/23/17       1/23/17                          2
Uno Y Medio Contra El Mundo phi noo                         UCyVSAWP8wabHL21QEsuqu8A
                                                                             https://www.youtube.com/watch?v=kJzVoIq80WQ         104           15:11:00                 0                            1/23/17       1/23/17                          2
Uno Y Medio Contra El Mundo phi noo                         UCyVSAWP8wabHL21QEsuqu8A
                                                                             https://www.youtube.com/watch?v=G5JxNYJP85o          10           36:14:00                 0                            1/23/17       1/23/17                          2
Adiós Amor                      Malitos                     UCYQjGljcEvucd9yc6XixiiQ
                                                                             https://www.youtube.com/watch?v=IwJqMn-H8i8       2,476            1:39:45                 2   Ads by Google            1/23/17       1/23/17                          1
Central Camionera               henrylap                    henrylap         https://www.youtube.com/watch?v=CZ4hf0MqdPE          59            1:16:29                 0                             1/9/17        1/9/17                          1
Chico Ramos                     ALEXA                       UCXQoRltw5TyySDnImzD4bxQ
                                                                             https://www.youtube.com/watch?v=CTb5gVhEnwo          63            1:15:55                 1   Costco                    1/9/17       1/11/17                          1
Cinco Nacos Asaltan Las Vegas moontower3105                 UC94kyxEXSxfMLXtWFOEvA0Q
                                                                             https://www.youtube.com/watch?v=cIITtuHQW10       2,622            1:14:18                 2   LG & Pandemoniums        1/25/17       1/25/17                          1
Como Pescar Marido              Ses MaR_ quez               UCym_DyRlLAfRiQgU4eePDuA
                                                                             https://www.youtube.com/watch?v=UnIg6XrZSog          88               1:59                 0                             1/9/17       1/11/17                          1
Diamantes, Oro y Amor           Daniel Serenil              UC0eKAy1HWYIO_g9UX7G69sw
                                                                             https://www.youtube.com/watch?v=_GJiYoEN_hk          41            2:30:21                 0                            1/20/17       1/20/17                          1
Dos Camioneros Con Suerte       moontower3105               UC94kyxEXSxfMLXtWFOEvA0Q
                                                                             https://www.youtube.com/watch?v=WPPYXRK1ivo       4716             1:35:25                 0                            1/25/17       1/25/17                          1
Dos Nacos En El Planeta De Las Mujeres
                                moontower3105               UC94kyxEXSxfMLXtWFOEvA0Q
                                                                             https://www.youtube.com/watch?v=xHur0dBd4bI         565            1:34:04                 1   Vitamin World            1/25/17       1/25/17                          1


                                                                                                                                                                                                                             This video is no
                                                                                                                                                                                                                             longer available
                                                                                                                                                                                                                             because the uploader
                                                                                                                                                                                                                             has closed their
El Albanil                       Lo Na                      UCGk5piu8s59bO33d4rgIEaA
                                                                             https://www.youtube.com/watch?v=95jaYk65yxo         1               1:48:41                0                                                    YouTube account.       1
El Inocente y Las Pecadoras      moontower3105              UC94kyxEXSxfMLXtWFOEvA0Q
                                                                             https://www.youtube.com/watch?v=Cguzy5Wv69k    28,526               1:34:56                0                            1/25/17       1/25/17                          1
El Ninja Mexicano                Maines D. Opal             UCFA0Qqaiun5si8plYiSCLxQ
                                                                             https://www.youtube.com/watch?v=Rh-87s2ifeU       254               3:19:46                0                            1/30/17       1/30/17                          1


                                                                                                                                                                                                                             This video is no
                                                                                                                                                                                                                             longer available
                                                                                                                                                                                                                             because the uploader
                                                                                                                                                                                                                             has closed their
El Singverguenza                 Lo Na                      UCGk5piu8s59bO33d4rgIEaA
                                                                              https://www.youtube.com/watch?v=q-iFzL8uME8        30            50:22:00                 0                                                    YouTube account.       1
El Vampiro Teporocho             Mister Roderic             UCNkJCMEoNTa3vHNs3FDfS0g
                                                                              https://www.youtube.com/watch?v=nur9WE9BtAA     6,321             1:32:03                 1   Times Warner Cable        2/3/17        2/3/17                          1
En Esta Primavera                Humberto Ulloa             UC9-cZs98W4sDG8Yie0FCniA
                                                                              https://www.youtube.com/watch?v=o7Zkvfcwp1c   65,369              1:25:58                 1   Glade                    1/25/17       1/25/17                          1
En Un Motel Nadie Duerme         moontower3105              UC94kyxEXSxfMLXtWFOEvA0Q
                                                                              https://www.youtube.com/watch?v=krcapNmsg54       654             1:29:21                 0                            1/25/17       1/25/17                          1
Juan Armenta, "El Repatriado"    khac bang Khuat            UCcSBU1pbfnVQyrrGm1rYD_g
                                                                              https://www.youtube.com/watch?v=PFp8bfU6xmg     1,118             1:24:15                 0                             1/9/17       1/11/17                          1
La Justicia Tiene 12 Años        Daniel Serenil             UC0eKAy1HWYIO_g9UX7G69sw
                                                                              https://www.youtube.com/watch?v=4UCU1o8dHOE       206             2:04:16                 0                            1/20/17       1/20/17                          1
La Mafia de La Frontera          Shah%RZ                    UC8QMTa9EJHmLkeayIPYVl5w
                                                                              https://www.youtube.com/watch?v=m4EBPgMuY6I         3             1:15:57                 0                            1/23/17       1/23/17                          1
La Puerta Negra                  Pablo Castillo Ronquillo   UCqXVy_jRBvItZs3kPXa56FA
                                                                              https://www.youtube.com/watch?v=gZXNEfo9VGk   39,908                21:10                 0                            1/25/17       1/25/17                          1
La Valentina                     BCH 1974                   1974bch           https://www.youtube.com/watch?v=Mm-EGEteU6I     2,311             1:34:07                 0                            1/20/17       1/20/17                          1
Las Cabareteras                  moontower3105              UC94kyxEXSxfMLXtWFOEvA0Q
                                                                              https://www.youtube.com/watch?v=V_b3YT1TsSk       492             1:06:49                 0                            1/25/17       1/25/17                          1
Las Computadoras                 moontower3105              UC94kyxEXSxfMLXtWFOEvA0Q
                                                                              https://www.youtube.com/watch?v=ztwbHTdBgig   13,160              1:29:19                 1   Dunkin Donuts            1/25/17       1/25/17                          1
Las Ficheras (Bellas de noche)   anit ramo                  UCfXIKLrPINWRDF0_vLhLJ7g
                                                                              https://www.youtube.com/watch?v=iNWbyqOxcnQ   0:00:00             1:54:05                 1   Bob's Watches            1/25/17       1/25/17                          1
Las Tentadoras                   Gregory Barr               UCjuDmRsSBEBn5M8aDVkRVEw
                                                                              https://www.youtube.com/watch?v=hQ9Ir7C_42Q        16             1:42:19                 0                            1/30/17       1/30/17                          1


                                                                                                                                                                                                                             ANTONIO
                                                                                                                                                                                                                             AGULAR..EN LA... The
                                                                                                                                                                                                                             YouTube account
                                                                                                                                                                                                                             associated with this
                                                                                                                                                                                                                             video has been
                                                                                                                                                                                                                             terminated due to
                                                                                                                                                                                                                             multiple third-party
                                                                                                                                                                                                                             notifications of
                                                                                                                                                                                                                             copyright
Lauro Punales                Peri Lara                      UCOPhtPCr9d3f-7s3MgQAvPg
                                                                             https://www.youtube.com/watch?v=vy5vArUJBrw      29                 1:24:37                0                                                    infringement.          1
Los Perros De Dios           Películas HD                                    https://www.youtube.com/watch?v=k6ADZXhFUGE
                                                            UC4-2M5SbSWnpTBHJW5c0_3Q                                         319                 1:25:14                1 Michael's                   2/3/17        2/3/17                          1
Los Rateros                  moontower3105                  UC94kyxEXSxfMLXtWFOEvA0Q
                                                                             https://www.youtube.com/watch?v=o0fuSz7YUio     115                 1:36:59                0                            1/25/17       1/25/17                          1
Mas Vale Parajo en Mano      Thomas Lu                      chervin1000      https://www.youtube.com/watch?v=PzGbTJ3e2qs      72                 2:28:49                0                             2/3/17        2/3/17                          1
Mecanica Nacional            William Ohara                  dohdohPIG        https://www.youtube.com/watch?v=IUPq_CpOmqQ     996                 1:58:35                0                            1/30/17       1/30/17                          1
Metiche Y Encajoso           moontower3105                  UC94kyxEXSxfMLXtWFOEvA0Q
                                                                             https://www.youtube.com/watch?v=D4oGEhcSBgI     530                 1:29:41                0                            1/25/17       1/25/17                          1
Mi Madrina Es La Muerte      MrCalientin99                  MrCalientin99    https://www.youtube.com/watch?v=nDltphmgiUw   4,806                 1:16:33                0                            1/30/17       1/30/17                          1
Misa De Cuerpo Presente      rogelio franco                 UCrwyoekfEgG3BOeiwt64yMg
                                                                             https://www.youtube.com/watch?v=kde7N004Tio 142,066                 1:32:11                0                            1/30/17       1/30/17                          1
Mision Suicida               Mexican Film Classic           UCpJb8PYokJkC2z_Kd3sps-A
                                                                             https://www.youtube.com/watch?v=f9mETk0o5aY   9,603                 1:15:07                0                             2/3/17        2/3/17                          1
Muñecas De Media Noche       moontower3105                  UC94kyxEXSxfMLXtWFOEvA0Q
                                                                             https://www.youtube.com/watch?v=SwTCHKFtIUI  12,050                 1:53:01                0                            1/25/17       1/25/17                          1
Nachas Vemos Vecinas No Sabemos
                             moontower3105                  UC94kyxEXSxfMLXtWFOEvA0Q
                                                                             https://www.youtube.com/watch?v=aBqqDipPv1M     882                 1:28:10                1 wix.com                    1/25/17       1/25/17                          1
Operacion 67                 Fabian Tello                   UClbp3B2Yqjin3pN0GQo6rLA
                                                                             https://www.youtube.com/watch?v=tWT5n-L932U   2,254                 1:21:17                0                             2/3/17        2/3/17                          1
Todo Un Hombre               phi noo                        UCyVSAWP8wabHL21QEsuqu8A
                                                                             https://www.youtube.com/watch?v=nty3E1_jeHQ      51                 1:27:27                0                            1/23/17       1/23/17                          1
Tremendo Escopeton           Benjamin Jarquin               UCOmAEr8haz3xgPRHwwXIv1A
                                                                             https://www.youtube.com/watch?v=FIVm5SHPHHE     431                 3:16:18                0                             2/3/17        2/3/17                          1
Un Macho en el Hotel         moontower3105                  UC94kyxEXSxfMLXtWFOEvA0Q
                                                                             https://www.youtube.com/watch?v=iDCfGVpGbxM     964                 1:30:00                1 Times Warner Cable         1/25/17       1/25/17                          1
Violacion                    aventura1                      UCs_Ho_8jg7Lj8JEOcfdlbVg
                                                                             https://www.youtube.com/watch?v=Mi5IX3FVDBI  62,981                 1:30:21                0                             2/3/17        2/3/17                          1
Ya Somos Hombres             dulatina                       dulatina         https://www.youtube.com/watch?v=dUxxXKTfd9I     870                 1:46:36                0                             1/9/17       1/11/17                          1




                                                            Summary and Totals

                                 Total Infringing Videos Removed
                                 2014                       1152
                                 2015                       1301
                                 2016                       1182
                                 2017                       Jan: 318
                                                                                        Date
        Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021SubmitPage      52by of 149
                                                                                   Date Removed
Title         YouTube Username        User ID / Channel   Infringing URL   Views   Video Length   # of ads   Type of ads   to YouTube   YouTube   Notes
              Total                   318


              Summary of Repeat Offenders
              Total repeat offenders infringing more than 3 times: 25
              Terminated offenders infringing more than 3 times: 21
              Total repeat infringing 3 times: 111
              Terminated offenders infringing 3 times: 103
              Total Terminated offenders: 124
              Repeat Offenders for January 2017: 6 (highlighted above)
                                           Athos
               Case 1:21-cv-21698-JEM Document   Youtube
                                               1-2       Enforcement
                                                    Entered   on FLSD Docket 05/03/2021 Page 53 of 149

                                                                                 February 7, 2017 - March 7, 2017 Enforcement Results
                                                                                                                                                                                             Date
                                                                                                                                                                                Submit Date Removed by
Title                YouTube Username            User ID / Channel Infringing URL                              Views       Video Length      # of ads       Type of ads         to YouTube YouTube       Notes
Acorralado           Always:!&G2                 UC5MGSD2aKqAT-tg-1msygvA
                                                                   https://www.youtube.com/watch?v=w4J0EuJXeyc          55           2:04:16            0                            2/15/17     2/15/17                        11
Acorralado           Brown%13                    UCxFjDRC3zG7lkedtdWHZNMQ
                                                                   https://www.youtube.com/watch?v=_D3pWW5_16Q          45           2:04:17            0                            2/24/17     2/24/17                        11
Acorralado           Burdaky!&!F!1               UC2UH7gtFr6V4rIw1ZCa8jow
                                                                   https://www.youtube.com/watch?v=a-ijFpCy5Pk         218           2:04:16            0                            2/24/17     2/24/17                        11
Acorralado           Green$58                    UCRaKHCPoSzAcPm5gJ9QB-wQ
                                                                   https://www.youtube.com/watch?v=bADkGiodXq0           0           2:04:16            0                            2/15/17     2/15/17                        11
Acorralado           haekynxƒ26                  CF68FAIlxYYSuKNjJv-0vkg
                                                                   https://www.youtube.com/watch?v=TLQc2_25rt0           1           2:04:16            0                            2/24/17     2/24/17                        11
Acorralado           haekynxƒ26                  CF68FAIlxYYSuKNjJv-0vkg
                                                                   https://www.youtube.com/watch?v=FSoSczNR58s          10           2:03:34            0                            2/24/17     2/24/17                        11
Acorralado           Joshi Sastri*JJ             UC_vfXnOGaTNM9eE7LMNWzPg
                                                                   https://www.youtube.com/watch?v=CtpSLqvu-Xo           7           2:04:16            0                            2/24/17     2/24/17                        11
Acorralado           Kale%93                     UCmMSwm91yZOZUCHwjZlRbcw
                                                                   https://www.youtube.com/watch?v=qGJO5Cun5SQ           2           1:31:29            0                            2/24/17     2/24/17                        11
Acorralado           Kolekar4                    UCX3E24RrjwdncLQEKjKedZA
                                                                   https://www.youtube.com/watch?v=G8DLRkRXUEc       6,608           2:04:16            0                            2/14/17     2/18/17                        11
Acorralado           Olivia*45                   UCgSxwykN55d6rI3FqA24t-Q
                                                                   https://www.youtube.com/watch?v=Nm3hbKboC4E          77           2:04:16            0                            2/24/17     2/24/17                        11
Acorralado           Sarahy+3                    UC_k3s67bwf5tBAJf_uHHBIw
                                                                   https://www.youtube.com/watch?v=qBNJ3Xap9S8          29           2:04:16            0                            2/24/17     2/24/17                        11
La Lecheria          Gary Najera                 UC-1S4p4uwxTe899b1YltDBQ
                                                                   https://www.youtube.com/watch?v=biMW_uNLBIw         182              3:50            0                            2/24/17     2/24/17                         7
La Lecheria          Gerald Romero               Makui19880613 https://www.youtube.com/watch?v=kjR9jqJpUC0             351           2:45:25            0                            2/14/17     2/18/17                         7
La Lecheria          Phillip Tenney              UCM36qYi3qbSXa1iXtFNKtpQ
                                                                   https://www.youtube.com/watch?v=L5mWwUGvdcg       2,369           2:16:01            0                            2/15/17     2/15/17                         7
La Lecheria          Shiny Wo                    ShinY15251        https://www.youtube.com/watch?v=z8pM7XztccQ         547           2:36:36            0                            2/24/17     2/24/17                         7
La Lecheria          William Dooley              UCIscl08S7nePedVlWEPj-lQ
                                                                   https://www.youtube.com/watch?v=xraXHo4A3h0         100           2:43:25            0                            2/15/17     2/15/17                         7
La Lecheria          William Dooley              UCIscl08S7nePedVlWEPj-lQ
                                                                   https://www.youtube.com/watch?v=1WKmrzpPBxQ         351           2:32:31            0                            2/15/17     2/15/17                         7


                                                                                                                                                                                                          This video is no
                                                                                                                                                                                                          longer available
                                                                                                                                                                                                          because the YouTube
                                                                                                                                                                                                          account associated
                                                                                                                                                                                                          with this video has
La Lecheria            xiztenzktm                UCrqQWE3aYLTtihoMOwBG1zw
                                                                   https://www.youtube.com/watch?v=_zTrF0lYNqQ 102,344                1:40:07           3   Recipe World News                             been terminated.       7
El Tahur               Always:!&G1               UCQv7hHxl7zUIWwKEcvfw2_A
                                                                   https://www.youtube.com/watch?v=SSWwfS7U18c      14                1:51:58           0                           2/15/17     2/15/17                          5
El Tahur               Always:!&G2               UC5MGSD2aKqAT-tg-1msygvA
                                                                   https://www.youtube.com/watch?v=1VMkJ3Xjx1c      27                1:51:58           0                           2/15/17     2/15/17                          5
El Tahur               Green$58                  UCRaKHCPoSzAcPm5gJ9QB-wQ
                                                                   https://www.youtube.com/watch?v=_0gsd4LswkE       0                1:51:58           0                           2/15/17     2/15/17                          5
El Tahur               Kale$94                   UCryhzrEBoT8JiWNlko-UAKA
                                                                   https://www.youtube.com/watch?v=3W167IPrvas     197                1:50:08           0                           2/14/17     2/18/17                          5
El Tahur               Olivia*45                 UCgSxwykN55d6rI3FqA24t-Q
                                                                   https://www.youtube.com/watch?v=yxNw7-6-zx8     267                1:51:58           0                           2/24/17     2/24/17                          5
Un Macho en la CarcelLAGRIMAS
                         de Mujeres Y RISAS      UCRV46tVMhAgzTH5JmM8226w
                                                                   https://www.youtube.com/watch?v=KSossVftbok   1,913                1:29:33           0                           2/14/17     2/18/17                          4
Un Macho en la CarcelMarcelo
                         de Mujeres
                                 silva e silva   therllo100        https://www.youtube.com/watch?v=rKmx7SXZRjc   8,225                3:33:11           0                           2/14/17     2/18/17                          4
Un Macho en la CarcelRalph
                         de Mujeres
                              Wayman             UC-a2-U5kvBXog1gX6dqrDPQ
                                                                   https://www.youtube.com/watch?v=y1eJVgd3fIY     753                3:38:54           0                           2/15/17     2/15/17                          4
Un Macho en la CarcelYoungs
                         de Mujeres
                                Green movie      UCJlThG7imsn54QO_1qqnkkA
                                                                   https://www.youtube.com/watch?v=Lli3zeaPOrI     433                4:38:56           0                           2/15/17     2/15/17                          4
Duro y Parejo en la Casita
                       Phillip
                             delTenney
                                 Pecado          UCM36qYi3qbSXa1iXtFNKtpQ
                                                                   https://www.youtube.com/watch?v=P-pUhDWgZgg     133                2:05:41           0                           2/15/17     2/15/17                          3
Duro y Parejo en la Casita
                       Shinydel
                              WoPecado           ShinY15251        https://www.youtube.com/watch?v=AWWG9tIYK8s     306                2:24:31           0                           2/24/17     2/24/17                          3
Duro y Parejo en la Casita
                       William
                             del Pecado
                                 Dooley          UCIscl08S7nePedVlWEPj-lQ
                                                                   https://www.youtube.com/watch?v=XgF4Gxmp0-A     498                2:18:15           0                           2/15/17     2/15/17                          3
El Diablo, El Santo Y ElAbigail$94
                         Tonto                   UCT7yYYuMkDfHbC4oOhPkZxA
                                                                   https://www.youtube.com/watch?v=l-8_aLLekWY     473                1:31:16           0                           2/24/17     2/24/17                          3
El Diablo, El Santo Y ElGreen$58
                         Tonto                   UCRaKHCPoSzAcPm5gJ9QB-wQ
                                                                   https://www.youtube.com/watch?v=VnmfedKjzFM       0                1:31:16           0                           2/15/17     2/15/17                          3
El Diablo, El Santo Y ElKale%93
                         Tonto                   UCmMSwm91yZOZUCHwjZlRbcw
                                                                   https://www.youtube.com/watch?v=s-A6_LE4TtY     218                1:31:17           0                           2/24/17     2/24/17                          3
El Macho               Abigail$94                UCT7yYYuMkDfHbC4oOhPkZxA
                                                                   https://www.youtube.com/watch?v=QX2UENtwTUo     141                2:22:11           0                           2/24/17     2/24/17                          3
El Macho               Green%59                  UCGZcPwq3tfOW6jta5CHWfww
                                                                   https://www.youtube.com/watch?v=j7vmDNv4H7I      43                2:22:01           0                           2/24/17     2/24/17                          3
El Macho               Kale$94                   UCryhzrEBoT8JiWNlko-UAKA
                                                                   https://www.youtube.com/watch?v=lLCkfgz6nmo      43                2:22:11           0                           2/14/17     2/18/17                          3
El Singverguenza       BladeG                    BladeG            https://www.youtube.com/watch?v=53juGjq5ACg  24,628                   2:37           0                           2/14/17     2/18/17                          3
El Singverguenza       BladeG                    BladeG            https://www.youtube.com/watch?v=YM9UomwkhZA 72,422                    3:26           0                           2/14/17     2/18/17                          3
El Singverguenza       EDGAR MONSTER             UC4s-tKniKfj-HDd5lBxk3Gg
                                                                   https://www.youtube.com/watch?v=KjQJ5yIEGDs 231,034                1:31:06           0                           2/14/17     2/18/17                          3
Investigador PrivadoJames
                        Muy Privado
                              Ellis              UCGI6a70v0FZf-7hyaDgfNVg
                                                                   https://www.youtube.com/watch?v=oQD0oTLD1Qg     472                2:17:46           0                           2/14/17     2/18/17                          3
Investigador PrivadoParker
                        Muy Privado
                               Berry             UCkbauWid5rfHR5zOQL82RtQ
                                                                   https://www.youtube.com/watch?v=teEXF8coV4E     312                1:49:01           0                           2/14/17     2/18/17                          3
Investigador PrivadoRalph
                        Muy Privado
                              Wayman             UC-a2-U5kvBXog1gX6dqrDPQ
                                                                   https://www.youtube.com/watch?v=f9LthAOb60Y      49                2:29:19           0                           2/15/17     2/15/17                          3
Picardia Mexicana II Airk Gonzalez               UCpiirTfbuer-38pORIe8AUw
                                                                   https://www.youtube.com/watch?v=crOf8__KPlY     453                1:39:04           1   Herald Towers           2/14/17     2/18/17                          3
Picardia Mexicana II Always:!&G2                 UC5MGSD2aKqAT-tg-1msygvA
                                                                   https://www.youtube.com/watch?v=jH28s-r_n4E      40                1:35:20           0                           2/15/17     2/15/17                          3
Picardia Mexicana II Kale$94                     UCryhzrEBoT8JiWNlko-UAKA
                                                                   https://www.youtube.com/watch?v=BPgoIq5nw5w      60                1:35:19           0                           2/14/17     2/18/17                          3
Dando y Dando          Dennis Farrell            UCyAVnj6J4gmyGw0YIXDy7DA
                                                                   https://www.youtube.com/watch?v=AadRZ3-fFHs   1,347                2:15:49           0                           2/14/17     2/18/17                          2
Dando y Dando          Felix Aguilar             FLXGLR            https://www.youtube.com/watch?v=54xyFfFnA80     152                2:29:34           0                           2/24/17     2/24/17                          2
Disparen a Matar       Donald Phipps             UCh60xIjfhfQiLMZZJyASTcw
                                                                   https://www.youtube.com/watch?v=cgII0jjXw6A      36                1:18:48           0                           2/24/17     2/24/17                          2
Disparen a Matar       MZ                        UCMzgrhSZweszelMCl5JY3gw
                                                                   https://www.youtube.com/watch?v=h7x6pl78ObI     483                1:32:38           0                           2/24/17     2/24/17                          2
El Cuatrero            Alexandra Rachel%WC       UCkqw8hGE5jkAozd4INGVReQ
                                                                   https://www.youtube.com/watch?v=tWDaGDtoWz8     283               49:26:00           0                           2/14/17     2/18/17                          2
El Cuatrero            Ellis$77                  UC56yB0VSJJtSZxSV_B8zMQg
                                                                   https://www.youtube.com/watch?v=bGqnhGSrVKo      68               49:26:00           0                           2/24/17     2/24/17                          2
Jalisco Nunca PierdeAlways:!&G1                  UCQv7hHxl7zUIWwKEcvfw2_A
                                                                   https://www.youtube.com/watch?v=b43QjylgPSw      11                1:29:53           0                           2/15/17     2/15/17                          2
Jalisco Nunca PierdeBichukleThompson*77          UCCMkDYjJ4kiRaT5fKFAFRUg
                                                                   https://www.youtube.com/watch?v=KpScA5SR31o       2                1:29:53           0                           2/14/17     2/18/17                          2
Juan Armenta el Repatriado
                       Ellis@66                  UCamAEBBE1Cx18scIjyMZDrg
                                                                   https://www.youtube.com/watch?v=SAqvSTHW9aM       5                1:24:43           0                           2/24/17     2/24/17                          2
Juan Armenta el Repatriado
                       Martin^90                 UCIFkCtdlWq-hvJHdzbxoEiw
                                                                   https://www.youtube.com/watch?v=yQHFoWlviZ0       4                1:24:44           0                           2/24/17     2/24/17                          2
La Cama                BladeG                    BladeG            https://www.youtube.com/watch?v=XhJUwyqNRIU 199,562                   1:41           0                           2/15/17     2/15/17                          2
La Cama                pelis clasica             UCdE7tLxt0VIeHx6gQRFkk9Q
                                                                   https://www.youtube.com/watch?v=ecChXdHRH8Y     331                1:22:31           0                           2/15/17     2/15/17                          2
Matar o Morir          Abigail$94                UCT7yYYuMkDfHbC4oOhPkZxA
                                                                   https://www.youtube.com/watch?v=4-tSia9JP7k       4                1:38:52           0                           2/24/17     2/24/17                          2
Matar o Morir          Green%59                  UCGZcPwq3tfOW6jta5CHWfww
                                                                   https://www.youtube.com/watch?v=-d83TF0Hcgw       1                1:38:52           0                           2/24/17     2/24/17                          2
Picardia Mexicana BichukleThompson*77            UCCMkDYjJ4kiRaT5fKFAFRUg
                                                                   https://www.youtube.com/watch?v=yWgLmJX2Y0k      10                1:47:30           0                           2/14/17     2/18/17                          2
Picardia Mexicana Kale$94                        UCryhzrEBoT8JiWNlko-UAKA
                                                                   https://www.youtube.com/watch?v=XdNfmRuV-Lc       0                1:47:54           0                           2/14/17     2/18/17                          2
Picardia Mexicana I Airk Gonzalez                UCpiirTfbuer-38pORIe8AUw
                                                                   https://www.youtube.com/watch?v=aZC4F_kC6Vo     496                1:47:54           1   Herald Towers           2/14/17     2/18/17                          2
Picardia Mexicana I Smith%35                     UCU2ftQ7Tzs_eJeIVzlOPO9Q
                                                                   https://www.youtube.com/watch?v=styfsJcGReo     367                1:47:30           0                           2/24/17     2/24/17                          2
Solo para Adulteros Parker Berry                 UCkbauWid5rfHR5zOQL82RtQ
                                                                   https://www.youtube.com/watch?v=qM32o4OECuw 15,294                 2:01:37           0                           2/14/17     2/18/17                          2
Solo para Adulteros Ralph Wayman                 UC-a2-U5kvBXog1gX6dqrDPQ
                                                                   https://www.youtube.com/watch?v=nd9FD-NPavY      85                2:37:22           0                           2/15/17     2/15/17                          2
Como Mexico No HayKale$94Dos                     UCryhzrEBoT8JiWNlko-UAKA
                                                                   https://www.youtube.com/watch?v=vFRpYotqi_M      59                1:46:48           0                           2/14/17     2/18/17                          1
Confesiones de una Adolescente
                       Francisco Bjhar           UC_yazPhqy6I6T0yWKWjzXnw
                                                                   https://www.youtube.com/watch?v=PH6TiKOjfNg      78                1:34:18           1   Ford                    2/24/17     2/24/17                          1


                                                                                                                                                                                                          This video is no
                                                                                                                                                                                                          longer available
                                                                                                                                                                                                          because the YouTube
                                                                                                                                                                                                          account associated
                                                                                                                                                                                                          with this video has
Dos Camioneros Conxiztenzktm
                      Suerte                  UCrqQWE3aYLTtihoMOwBG1zw
                                                                https://www.youtube.com/watch?v=yzygEvYFAFw        143,313            1:50:38           1 Audi                                            been terminated.       1
El Albanil            Love's Deadly Bon movie UC0Ef6vYqJSsAG-cEs3jrjeQ
                                                                https://www.youtube.com/watch?v=0vnfiJlQbOA             24            1:43:36           0                           2/14/17     2/18/17                          1
El Coyote y La BroncaWilson*86                UCKIsbz9tVKL4i8IsBMfBlVw
                                                                https://www.youtube.com/watch?v=TDeR7sI81s8             70            1:31:40           0                           2/24/17     2/24/17                          1
El Extraño Hijo Del Sherif
                      AshleyNAD               UCEwdpvkehe-s8aiNZ2AzAXQ
                                                                https://www.youtube.com/watch?v=dPanaz_B_gY          1,170            1:32:47           0                           2/14/17     2/18/17                          1
El Hijo De Gabino Barrera
                      mexinchile              UCrYQ5qRupL-lQQFlnvbSVcA
                                                                https://www.youtube.com/watch?v=vEHC2exJQ_o            503               3:01           0                           2/14/17     2/18/17                          1
Entre Ficheras Anda ElLAGRIMAS
                       Diablo Y RISAS         UCRV46tVMhAgzTH5JmM8226w
                                                                https://www.youtube.com/watch?v=LwJaBRfgB-4            439            1:38:24           0                           2/14/17     2/18/17                          1
Feliz Ano, Amor Mio Amor Latino               masterptc         https://www.youtube.com/watch?v=WRTSjCMg27Y          2,771            1:24:31           0                           2/14/17     2/18/17                          1
Fotografo de ModelosJoshua Noble              Kristinchiksa     https://www.youtube.com/watch?v=5SEGlsWsBGs            242            1:38:39           0                           2/14/17     2/18/17                          1
Hasta El Viento TienePELICULASMEXICANASCLASICAS
                      Miedo                   UCaPokaOYajpXtqwhSei_MjQ
                                                                https://www.youtube.com/watch?v=2vFPSd5CFe8         23,449            1:28:04           0                           2/15/17     2/15/17                          1
La Chica Del Alacrán De
                      Lulu
                         Oro
                           Bear               UCLI6qZ6LXF5xKn_9S5tN6Eg
                                                                https://www.youtube.com/watch?v=c58f7xBr3VI            122            2:00:39           0                           2/14/17     2/18/17                          1
                                                                                                                                                                                                          This video is
La Ley del Monte     Williams^57          UCxtAYzWQb3cJxm7wp-gBNEw
                                                           https://www.youtube.com/watch?v=mNfuO5U_Foc      15                        1:59:56           0                                                 unavailable.           1
La Pulquería         SAYAS PELIS          UCJnsnXDP9gu3AzVPvyRgNww
                                                           https://www.youtube.com/watch?v=2TD50vVvQcA 348,185                        1:35:23           0                           2/15/17     2/15/17                          1
La Pulquería II      SAYAS PELIS          UCJnsnXDP9gu3AzVPvyRgNww
                                                           https://www.youtube.com/watch?v=B0i2vyv_YMU  82,563                        1:27:17           1 Honda                     2/15/17     2/15/17                          1
Las Modelos de Desnudos
                     Ralph Wayman         UC-a2-U5kvBXog1gX6dqrDPQ
                                                           https://www.youtube.com/watch?v=sVyDcIOyJFY   1,215                        3:13:39           0                           2/15/17     2/15/17                          1
Los Plomeros y Las Ficheras
                     Williams#59          UCpg6SMwff9QCUDL1lKgQG_g
                                                           https://www.youtube.com/watch?v=X3Pq8lOtCvY      70                        1:45:22           0                           2/15/17     2/15/17                          1
Nachas Vemos Vecinas Queen
                       No Sabemos
                            Aoi movies    UCV9jzX4Y-jlXT1ManJo9geA
                                                           https://www.youtube.com/watch?v=WGD1B9gL8bA   5,259                        1:25:33           0                           2/15/17     2/15/17                          1
Picardia Mexicana IIIEIVAR ANCIZAR ORDOÑEZchayan215
                                          CRIOLLO          https://www.youtube.com/watch?v=54S3qF4rTWE     831                        1:40:35           0                           2/14/17     2/18/17                          1
Tacos al Carbon      Jones&75             UChl6mojBswOg7GUFovOgFrQ
                                                           https://www.youtube.com/watch?v=SkMNb2uBYbs     358                        1:36:02           0                           2/24/17     2/24/17                          1
Trasplante a la Mexicana
                     LAGRIMAS Y RISAS     UCRV46tVMhAgzTH5JmM8226w
                                                           https://www.youtube.com/watch?v=vEl-GXdsVs8     246                        1:22:29           0                           2/14/17     2/18/17                          1
Tremendo EscopetónLAGRIMAS Y RISAS        UCRV46tVMhAgzTH5JmM8226w
                                                           https://www.youtube.com/watch?v=N9KL-SNeIfk      17                        1:49:23           0                           2/14/17     2/18/17                          1
Un Macho en el HotelL AGRIMAS Y RISAS     UCRV46tVMhAgzTH5JmM8226w
                                                           https://www.youtube.com/watch?v=yG-4ZjNNAVk   2,471                        1:27:26           1 Citibank                  2/14/17     2/18/17                          1
Una Pura Y Dos Con Sal
                     CINE MX              UC-TTe6gCySYOgnPS_xP-iOw
                                                           https://www.youtube.com/watch?v=JFbivR7MQgs      27                        1:28:10           0                           2/14/17     2/18/17                          1
                                                                                       Date
        Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021      Page
                                                                           Submit Date       54
                                                                                       Removed by of 149
Title     YouTube Username   User ID / Channel   Infringing URL                                    Views      Video Length   # of ads   Type of ads   to YouTube   YouTube   Notes




                                                                    Summary and Totals

                                                 Total Infringing Videos Removed
                                                 2014                                              1152
                                                 2015                                              1301
                                                 2016                                              1182
                                                 2017                                              Jan: 318
                                                                                                   Feb: 86
                                                 Total                                             404


                                                 Summary of Repeat Offenders
                                                 Total repeat offenders infringing more than 3 times: 25
                                                 Terminated offenders infringing more than 3 times: 21
                                                 Total repeat infringing 3 times: 112
                                                 Terminated offenders infringing 3 times: 103
                                                 Total Terminated offenders: 124
                                                 Repeat Offenders for February 2017: 1 (highlighted above)
                                            Athos
               Case 1:21-cv-21698-JEM Document 1-2Youtube Enforcement
                                                     Entered   on FLSD Docket 05/03/2021 Page 55 of 149

                                                                                  March 8, 2017 - April 6, 2017 Enforcement Results
                                                                                                                                                                                                     Date
                                                                                                                                                                                        Submit Date Removed by
Title                              YouTube Username         User ID / Channel       Infringing URL                                  Views Video Length # of ads     Type of ads         to YouTube YouTube       Notes
Acorralado                         access3                  UCpYo6ark1Tzm-7AkZ5_T0Oghttps://www.youtube.com/watch?v=JEnyLRdpAZk     72,974     2:04:16          0                            3/24/17     3/24/17                         10
Acorralado                         Adina và Gupte4          UC_5Bc8tk_-iW4E55KRdkaCghttps://www.youtube.com/watch?v=4YKwDEhfVzk         204    1:31:30          0                             4/3/17      4/3/17                         10
Acorralado                         Beatrix*44               UCOZzdmHa5HJSE4R1x6t2YYghttps://www.youtube.com/watch?v=vqCmZuertgo           3    2:03:34          0                            3/24/17     3/24/17                         10
Acorralado                         CaraRai&355              UC_wvk680citcdxWAaVKH5Uwhttps://www.youtube.com/watch?v=rTq54Gq8y5E           1    2:04:16          0                            3/17/17     3/17/17                         10
Acorralado                         Emily%64                 UCEmjLiamv5a4Le1LGurViZQhttps://www.youtube.com/watch?v=63wE20zvss0           6    1:31:29          0                             3/7/17      3/7/17                         10
Acorralado                         Garcia!(K!)01            UCj21zbRbF5kWuoSRzeM9UEghttps://www.youtube.com/watch?v=PIK5fKpHZGA          99    2:04:16          0                             3/7/17      3/7/17                         10
Acorralado                         iannakynxtƒy             UCHb5gIJaHDiheafS77y8hZghttps://www.youtube.com/watch?v=756dQ6xQudw          25    1:31:29          0                            3/24/17     3/24/17                         10
Acorralado                         Kamath*56                UCEgfRO1pODqBBikDz1n7N5whttps://www.youtube.com/watch?v=A04Po2Jn-Qg           0    1:31:29          0                            3/25/17     3/25/17                         10
Acorralado                         Lal$49                   UCERtXQ2GE_7so9G-3f4YTUghttps://www.youtube.com/watch?v=g_WeePGdkME          70    2:04:16          0                            3/30/17     3/30/17                         10
Acorralado                         Shah#35                  UCpSKVkENqPBK-ccUR9xdCUwhttps://www.youtube.com/watch?v=GESTxtC1KLQ          12    2:04:16          0                            3/31/17     3/31/17                         10
El Tahúr                           CaraRai&355              UC_wvk680citcdxWAaVKH5Uwhttps://www.youtube.com/watch?v=nafAIE8lVl8           0    1:51:58          0                            3/17/17     3/17/17                          7
El Tahúr                           DEL RIO FRIO             UC2CIijk4anLLTXIpdQYlwFAhttps://www.youtube.com/watch?v=rBABBf-hBqU       1,727    1:58:01          1   Ad by Google             3/17/17     3/17/17                          7
El Tahúr                           Kamath*56                UCEgfRO1pODqBBikDz1n7N5whttps://www.youtube.com/watch?v=GzRWFlLZPzE          93    1:50:07          0                            3/24/17     3/24/17                          7
El Tahúr                           Kimberly^570             UCEqXtZgDv9CIkQfBsGW6LlAhttps://www.youtube.com/watch?v=NMg9NyNmjQo           4    1:52:11          0                             3/7/17      3/7/17                          7
El Tahúr                           Madeline^3745            UCZOYcvj7FZt61TONB3aqb7ghttps://www.youtube.com/watch?v=DsvR45QnQzA           2    1:50:17          0                            3/17/17     3/17/17                          7
El Tahúr                           Tsuchida Hitomo          UCbpbz25kPaVbHlFTE773G1Qhttps://www.youtube.com/watch?v=q7HLgjlFs0s          32   58:21:00          0                            3/25/17     3/25/17                          7
El Tahúr                           Tsuchida Hitomo          UCbpbz25kPaVbHlFTE773G1Qhttps://www.youtube.com/watch?v=a--RkFMyiYk          35   58:19:00          0                            3/25/17     3/25/17                          7
Entre Ficheras Anda El Diablo      Eugene Housley           UC0GIW3-l8ptAx_d_xlJONBwhttps://www.youtube.com/watch?v=h3HqM0B6HKY         718    1:37:02          0                            3/25/17     3/25/17                          7
Entre Ficheras Anda El Diablo      Gary Jackson             TheMeduk                https://www.youtube.com/watch?v=5yZF9-TJ9MA          90    1:49:41          0                            3/25/17     3/25/17                          7
Entre Ficheras Anda El Diablo      Glenn Monaco             eljhayolvido            https://www.youtube.com/watch?v=M2aSSqF0viE          24    1:49:41          0                            3/30/17     3/30/17                          7
Entre Ficheras Anda El Diablo      Oscar Newton             Miley2301               https://www.youtube.com/watch?v=z4wQWCAhU5I         255    1:46:04          0                            3/25/17     3/25/17                          7
Entre Ficheras Anda El Diablo      Quincy Potter            UCHapY9e9CKIiFUnLuuJJBxAhttps://www.youtube.com/watch?v=ZGl-BeniU64          17    1:47:51          0                            3/28/17     3/28/17                          7
Entre Ficheras Anda El Diablo      Richard Duggan           wildbynature40          https://www.youtube.com/watch?v=xBlx470ESi0       2,750    1:51:35          0                            3/25/17     3/25/17                          7
Entre Ficheras Anda El Diablo      SAYAS PELIS              UCJnsnXDP9gu3AzVPvyRgNwwhttps://www.youtube.com/watch?v=xd8mZm1MwOo     #######    1:37:02          0                            3/25/17     3/25/17                          7
Picardia Mexicana                  Beatrix*44               UCOZzdmHa5HJSE4R1x6t2YYghttps://www.youtube.com/watch?v=7719kuejUGo          15    1:47:30          0                            3/25/17     3/25/17                          7
Picardia Mexicana                  DEL RIO FRIO             UC2CIijk4anLLTXIpdQYlwFAhttps://www.youtube.com/watch?v=rgiML0B9LBA     12,981     1:47:53          1   Grammarly                3/17/17     3/17/17                          7
Picardia Mexicana                  Kakka*36                 UCBPkRSlZR6e3y1cSYkPferghttps://www.youtube.com/watch?v=picTZyoAUNs           6    1:47:30          0                            3/25/17     3/25/17                          7
Picardia Mexicana                  Kamath*56                UCEgfRO1pODqBBikDz1n7N5whttps://www.youtube.com/watch?v=LW0Kd6W0mfg           0    1:47:54          0                            3/24/17     3/24/17                          7
Picardia Mexicana                  Kimberly(560             UCT5xWlLC6IsGwb3X_RZyg8Ahttps://www.youtube.com/watch?v=lo2VcB_hLoo         101    1:47:55          0                             3/7/17      3/7/17                          7
Picardia Mexicana                  Pandey^343               UCMxRDBkA52Mb7oKIkzp48TQhttps://www.youtube.com/watch?v=iGRyjfK90FY          74    1:47:54          0                             4/3/17      4/3/17                          7
Picardia Mexicana                  Sarma&93                 UCs2mMhGp7Ef6ASYeWb_1qXAhttps://www.youtube.com/watch?v=jQNUiS-fWWM         359    1:47:30          0                            3/31/17     3/31/17                          7
El Diablo, El Santo y El Tonto     80YH appla               UC_3U45Av1ocZnvGL5PI7W4whttps://www.youtube.com/watch?v=D2Xtgr40ZG0       1,559    1:29:38          0                            3/17/17     3/17/17                          6
El Diablo, El Santo y El Tonto     CaraRai&355              UC_wvk680citcdxWAaVKH5Uwhttps://www.youtube.com/watch?v=y6JVOaQd6tQ           0    1:31:16          0                            3/17/17     3/17/17                          6
El Diablo, El Santo y El Tonto     jacinto farias           UCZYYi15iJ5UGQIlciwyNAQwhttps://www.youtube.com/watch?v=tXZdiSBaPqM         587    1:30:59          0                            3/28/17     3/28/17                          6
El Diablo, El Santo y El Tonto     Kamath*56                UCEgfRO1pODqBBikDz1n7N5whttps://www.youtube.com/watch?v=rB9lzFRQAsA           1    1:31:17          0                            3/28/17     3/28/17                          6
El Diablo, El Santo y El Tonto     Kimberly(560             UCT5xWlLC6IsGwb3X_RZyg8Ahttps://www.youtube.com/watch?v=sqniQPHOZDM         332    1:29:02          0                             3/7/17      3/7/17                          6
El Diablo, El Santo y El Tonto     Tsuchida Hitomo          UCbpbz25kPaVbHlFTE773G1Qhttps://www.youtube.com/watch?v=qEH-fHJmXqs         476    1:30:29          0                            3/30/17     3/30/17                          6
El Macho                           CaraRai&355              UC_wvk680citcdxWAaVKH5Uwhttps://www.youtube.com/watch?v=oh_bRj85JqI           1    2:22:11          0                            3/24/17     3/24/17                          6
El Macho                           DEL RIO FRIO             UC2CIijk4anLLTXIpdQYlwFAhttps://www.youtube.com/watch?v=0kXOOYqIJLs       5,819    1:12:59          0                            3/21/17     3/21/17                          6
El Macho                           Galarza                  UC_2lZu48qYjaMr8rNc6iliQhttps://www.youtube.com/watch?v=soPQkLj57H8       1,398    1:51:39          0                             4/3/17      4/3/17                          6
El Macho                           Kamat*45                 UCRJ4ZBBHkuoQ59o9-jT9gmghttps://www.youtube.com/watch?v=d1_nOAH6o6Q         111    2:22:12          0                            3/30/17     3/30/17                          6
El Macho                           Kimberly(560             UCT5xWlLC6IsGwb3X_RZyg8Ahttps://www.youtube.com/watch?v=Q-V6htfReS4         188    2:22:11          0                             3/7/17      3/7/17                          6
El Macho                           YouWorld Tv              UC1nAPkMI6PgfY3Ycluz87Lwhttps://www.youtube.com/watch?v=9v4M-f6NttE         244    1:25:14          1   O'Reilly                 3/21/17     3/21/17                          6
Mexicano Hasta las Cachas          Fabian Tello1            UC6E9NLvuCvBCLZQurrp95awhttps://www.youtube.com/watch?v=3rj7zq4zJu8       6,363    1:31:41          0                             3/7/17      3/7/17                          6
Mexicano Hasta las Cachas          juan torres              UC4yX99dn_k4LkUC1_ql13fghttps://www.youtube.com/watch?v=U_l4rDM2h-w         794   24:44:00          0                            3/17/17     3/17/17                          6
Mexicano Hasta las Cachas          juan torres              UC4yX99dn_k4LkUC1_ql13fghttps://www.youtube.com/watch?v=m85UVo1U2QA         856   24:44:00          0                            3/17/17     3/17/17                          6
Mexicano Hasta las Cachas          juan torres              UC4yX99dn_k4LkUC1_ql13fghttps://www.youtube.com/watch?v=ofR8P2BiyME         691   24:44:00          0                            3/21/17     3/21/17                          6


                                                                                                                                                                                                                  This video has been
Mexicano Hasta las Cachas          juan torres               UC4yX99dn_k4LkUC1_ql13fg https://www.youtube.com/watch?v=H5oYxYLSnKI      449         16:28       0                                                  removed by the user.    6
Mexicano Hasta las Cachas          lindakiu                  UC86NQh0Ptk_xZGkqS0RMtYg https://www.youtube.com/watch?v=BXoNa3mvCDk       55       1:31:41       0                            3/17/17     3/17/17                           6
Chile Picante                      BingueraSedienta          UCIyDANGoUejXLFflPLIoSIAhttps://www.youtube.com/watch?v=jMaNlFeOsDY       917          2:48       0                             3/7/17      3/7/17                           5
Chile Picante                      pancho s                  UCcdp_RZZmXpkvU-68_7AIWA https://www.youtube.com/watch?v=srDpjxr_rxQ   15,426       1:23:57       0                            3/17/17     3/17/17                           5
Chile Picante                      Patrick Laughlin          hollandmelissa2007       https://www.youtube.com/watch?v=CiXuJLoAwmI       12       1:32:21       0                            3/24/17     3/24/17                           5
Chile Picante                      Patrick Laughlin          hollandmelissa2007       https://www.youtube.com/watch?v=tWGJk_1zgyw       13       1:32:21       0                            3/24/17     3/24/17                           5
Chile Picante                      Patrick Thacker           UCZkLad3zYijqh4ASAaiJ8IQ https://www.youtube.com/watch?v=g1KcEwXTmW4   15,670       1:42:31       0                             4/3/17      4/3/17                           5
La Ley del Monte                   Costanza                  UCmsWZ3UwsqxWV4NWqx6ir1g https://www.youtube.com/watch?v=yAvMhhV4g6A      333       2:38:20       0                            3/25/17     3/25/17                           5
La Ley del Monte                   Patel#58                  UCR678a9RcDEljX2BJxGnQ2Q https://www.youtube.com/watch?v=wxnUAhLj2zE        1       1:59:56       0                            3/25/17     3/25/17                           5
La Ley del Monte                   Tendencia caliente de la película
                                                             UCtbk-L-oNI3azUu4JcEZAtQhttps://www.youtube.com/watch?v=y5CjpPnZup0        22       1:59:55       0                             4/3/17      4/3/17                           5
La Ley del Monte                   Tsuchida Hitomo           UCbpbz25kPaVbHlFTE773G1Q https://www.youtube.com/watch?v=RwDAKE45_LQ       70       1:53:47       0                            3/28/17     3/28/17                           5
La Ley del Monte                   Williams^57               UCxtAYzWQb3cJxm7wp-gBNEw https://www.youtube.com/watch?v=mNfuO5U_Foc       15       1:59:56       0                            3/17/17     3/17/17                           5
Matar O Morir                      CaraRai&355               UC_wvk680citcdxWAaVKH5Uw https://www.youtube.com/watch?v=TbCk0w-iKCo        0       1:38:52       0                            3/21/17     3/21/17                           5
Matar O Morir                      Cingers Strend top movieUCn_D7RwuuN3TODI03fucK_A   https://www.youtube.com/watch?v=OByg5opHMB0       23          1:38       0                             3/7/17      3/7/17                           5
Matar O Morir                      Del Pando                 UC33CNPig4OlneIFWfdbJ9Mw https://www.youtube.com/watch?v=TyhqtSuvITU       64       1:38:56       0                            3/25/17     3/25/17                           5
Matar O Morir                      Samuel C. Levy            UCWYx5hYEfX1UawowGNmI7uw https://www.youtube.com/watch?v=WC27y3t7Xuc        0       1:38:52       0                            3/24/17     3/24/17                           5
Matar O Morir                      Verase Song movie         UCRlaLHhHgUBQQCfDhanDcaA https://www.youtube.com/watch?v=VFERLpsXFy8       29       1:38:52       0                            3/24/17     3/24/17                           5
Picardia Mexicana II               Beatrix$55                UCSAjuOqQoQlNXHOpRCLZOFA https://www.youtube.com/watch?v=b_RVNBr22po       23       1:35:19       0                            3/24/17     3/24/17                           5
Picardia Mexicana II               DEL RIO FRIO              UC2CIijk4anLLTXIpdQYlwFAhttps://www.youtube.com/watch?v=MD53Q3ehiW4        11       1:39:04       1 Color Light Output         3/21/17     3/21/17                           5
Picardia Mexicana II               divar sosa                UCyql2_t2b2i1V74BJVgM3pg https://www.youtube.com/watch?v=hFsWoKSlFiI      506       1:39:05       0                            3/24/17     3/24/17                           5
Picardia Mexicana II               jacinto farias            UCZYYi15iJ5UGQIlciwyNAQw https://www.youtube.com/watch?v=6JK980vP7NU    1,503       1:39:05       0                            3/31/17     3/31/17                           5
Picardia Mexicana II               Kamat*45                  UCRJ4ZBBHkuoQ59o9-jT9gmg https://www.youtube.com/watch?v=B3iUvFU1U08      226       1:35:19       0                            3/31/17     3/31/17                           5
Sinverguenza Pero Honrado          DEL RIO FRIO              UC2CIijk4anLLTXIpdQYlwFAhttps://www.youtube.com/watch?v=If4GL6YM-nI     1,697       1:36:00       0                            3/21/17     3/21/17                           5
Sinverguenza Pero Honrado          divar sosa                UCyql2_t2b2i1V74BJVgM3pg https://www.youtube.com/watch?v=ppWbTUu-S3I      454       1:36:00       0                            3/24/17     3/24/17                           5
Sinverguenza Pero Honrado          jacinto farias            UCZYYi15iJ5UGQIlciwyNAQw https://www.youtube.com/watch?v=OYjUlUEWWpg      205       1:34:21       0                            3/30/17     3/30/17                           5
Sinverguenza Pero Honrado          Tendencia caliente de la película
                                                             UCtbk-L-oNI3azUu4JcEZAtQhttps://www.youtube.com/watch?v=16xmDvrdSbk       140       1:34:20       0                            3/31/17     3/31/17                           5
Sinverguenza Pero Honrado          Tendencia caliente de la película
                                                             UCtbk-L-oNI3azUu4JcEZAtQhttps://www.youtube.com/watch?v=iiD7wR63Iu4        31       1:34:20       0                             4/4/17      4/4/17                           5
Un Macho en la Carcel de Mujeres   Danielle D. Miller        UCYp5ukPCxYVX3Yl1Ey1KqJw https://www.youtube.com/watch?v=FEAw1c3Lch4       62       4:38:56       0                            3/24/17     3/24/17                           5
Un Macho en la Carcel de Mujeres   Jack L. Miller            UCzsNVXMXqG9_PgsYKIh-3uA https://www.youtube.com/watch?v=Mv6YY832YJY      117       4:38:56       0                            3/24/17     3/24/17                           5
Un Macho en la Carcel de Mujeres   Jayden Williams movie UCrICbkGvR5KL2a2Rh7BMQMA     https://www.youtube.com/watch?v=h9_DV2lH6xY   25,014       4:28:56       0                            3/17/17     3/17/17                           5
                                                                                                                                                                 Mulesoft API,
                                                                                                                                                                 Furniturestoresrevie
Un Macho en la Carcel de Mujeres   Stephenie Danae           UCkQx4-EucmzMibnp0BayVlwhttps://www.youtube.com/watch?v=PvSuFOoXT5s     8,313       4:34:01       2 w                          3/24/17     3/24/17                           5
Un Macho en la Carcel de Mujeres   Vietes Aoi Song movie UC-wiLc0i-pAmWEMimEqe3Wg    https://www.youtube.com/watch?v=LNXeWFG_WzA       173       4:38:56       0                            3/17/17     3/17/17                           5
Como México No Hay Dos             DEL RIO FRIO              UC2CIijk4anLLTXIpdQYlwFAhttps://www.youtube.com/watch?v=iR2A2TkkAEI     5,337       1:46:59       1 Too Faced                  3/21/17     3/21/17                           4
Como México No Hay Dos             divar sosa                UCyql2_t2b2i1V74BJVgM3pghttps://www.youtube.com/watch?v=ZyXw3DF8CXg       891       1:46:59       0                            3/28/17     3/28/17                           4
Como México No Hay Dos             Kamath*56                 UCEgfRO1pODqBBikDz1n7N5whttps://www.youtube.com/watch?v=4UpTA9F7cqc        39       1:46:48       0                            3/24/17     3/24/17                           4
Como México No Hay Dos             Tendencia caliente de la película
                                                             UCtbk-L-oNI3azUu4JcEZAtQhttps://www.youtube.com/watch?v=nngiYG3l-88        74       1:46:58       0                            3/31/17     3/31/17                           4


                                                                                                                                                                                                                  The YouTube account
                                                                                                                                                                                                                  associated with this
                                                                                                                                                                                                                  video has been
                                                                                                                                                                                                                  terminated due to
                                                                                                                                                                                                                  multiple third-party
                                                                                                                                                                                                                  notifications of
                                                                                                                                                                                                                  copyright
El Albañil                         DEL RIO FRIO             UC2CIijk4anLLTXIpdQYlwFAhttps://www.youtube.com/watch?v=bNqazZkcjC0     18,026       1:31:07       1 Too Faced                                        infringement.           4
El Albañil                         divar sosa               UCyql2_t2b2i1V74BJVgM3pghttps://www.youtube.com/watch?v=7H_OtN210VY        157       1:31:07       0                            3/24/17     3/24/17                           4
El Albañil                         EL DEL RIO FRIO          UCctyrmojTkUYUfCP5mCD4UAhttps://www.youtube.com/watch?v=4oJBe14VKDk        108       1:31:07       0                            3/30/17     3/30/17                           4
El Albañil                         Tinker Song movie 2017   UCZ1o69ggUq6YgKMrETAKC2whttps://www.youtube.com/watch?v=oso2FkdQuWk      4761       45:59:00       0                            3/30/17     3/30/17                           4
El Coyote y la Bronca              AveryStephanie*834       UCNr8WU8XfsXsJOzY6I9tulwhttps://www.youtube.com/watch?v=eR5X6qrswgw          4       1:31:39       0                             3/7/17      3/7/17                           4
El Coyote y la Bronca              Del Pando                UC33CNPig4OlneIFWfdbJ9Mwhttps://www.youtube.com/watch?v=s0jsUXoYOWk        557       1:31:10       0                            3/24/17     3/24/17                           4
El Coyote y la Bronca              DEL RIO FRIO             UC2CIijk4anLLTXIpdQYlwFAhttps://www.youtube.com/watch?v=6Vfgsx6bYjE        143       1:35:29       0                            3/17/17     3/17/17                           4
El Coyote y la Bronca              Lal#48                   UC_dGlYbbr1SZQQC0Utlw8awhttps://www.youtube.com/watch?v=w0vrGE1JjAg          7       1:31:39       0                            3/30/17     3/30/17                           4
El Semental de Palo Alto           cine mexicano            UCGb_0UHp4Z0ATr4t5CZWFkghttps://www.youtube.com/watch?v=9oHQ3BVBuiE     15,619      35:01:00       0                            3/17/17     3/17/17                           4
El Semental de Palo Alto           cine mexicano            UCGb_0UHp4Z0ATr4t5CZWFkghttps://www.youtube.com/watch?v=54p_Fumfqdw     32,938      48:49:00       0                            3/21/17     3/21/17                           4
El Semental de Palo Alto           MsFlorida78              MsFlorida78             https://www.youtube.com/watch?v=vfAmdgBRj1w        244       0:58:34       0                            3/21/17     3/17/17                           4
                                                                                               Date
               Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021SubmitPage      56by of 149
                                                                                          Date Removed
Title                                 YouTube Username          User ID / Channel       Infringing URL                                 Views Video Length # of ads Type of ads           to YouTube YouTube     Notes
El Semental de Palo Alto              MsFlorida78               MsFlorida78             https://www.youtube.com/watch?v=7PSAFJ-lt1I        230    0:40:17         0                           3/21/17   3/21/17                         4
Hasta El Viento Tiene Miedo           Claudine                  sergerocher             https://www.youtube.com/watch?v=S3clqA5QKF4      3,753    1:57:56         0                           3/31/17   3/31/17                         4
Hasta El Viento Tiene Miedo           Cristian Aguirre          UCtzeYk6Jb2019PjrTTn1DsQhttps://www.youtube.com/watch?v=JFdFhI37kW8    21,165     1:28:01         0                           3/31/17   3/31/17                         4
Hasta El Viento Tiene Miedo           esther esquivel aguilar   UC8fNE2pWRFkZBxnkctkfrjwhttps://www.youtube.com/watch?v=HT9t3_fw5MQ    32,821     1:28:04         0                           3/31/17   3/31/17                         4
Hasta El Viento Tiene Miedo           Richard Denier            UCgq9SIp-JGSCOX_EvlcKoWghttps://www.youtube.com/watch?v=CeQM7Nmg2jc      9,614    0:00:49         0                           3/31/17   3/31/17                         4
Jalisco Nunca Pierde                  Beatrix$55                UCSAjuOqQoQlNXHOpRCLZOFAhttps://www.youtube.com/watch?v=4vNHQr2oG6I          5    1:29:53         0                           3/25/17   3/25/17                         4
Jalisco Nunca Pierde                  Bobby Gagne               UCfPcK2IEKpShULqnI5z8O0Qhttps://www.youtube.com/watch?v=FtmhWewsEzY      2172     1:27:35         0                            4/3/17    4/3/17                         4
Jalisco Nunca Pierde                  jacinto farias            UCZYYi15iJ5UGQIlciwyNAQwhttps://www.youtube.com/watch?v=MebplJwW0KI         82   36:49:00         0                           3/30/17   3/30/17                         4
Jalisco Nunca Pierde                  Kakka*36                  UCBPkRSlZR6e3y1cSYkPferghttps://www.youtube.com/watch?v=JFW3MSLuZkI          1    1:29:53         0                           3/24/17   3/24/17                         4
El Cuatrero                           Beatrix*77                UCLZjm3sb9ftnfE68G24BDfQhttps://www.youtube.com/watch?v=F3XU4gGef2I          1   49:26:00         0                           3/24/17   3/24/17                         3
                                                                                                                                                                    Beauty and the Beast
El Cuatrero                           DEL RIO FRIO              UC2CIijk4anLLTXIpdQYlwFAhttps://www.youtube.com/watch?v=uHPxmMdgpDc    13,070     1:27:50         1 Trailer                   3/17/17   3/17/17                         3
El Cuatrero                           jacinto farias            UCZYYi15iJ5UGQIlciwyNAQwhttps://www.youtube.com/watch?v=dbFdWuCsRbc        822    1:27:50         0                           3/28/17   3/28/17                         3
El Extraño Hijo Del Sherif            Emily%64                  UCEmjLiamv5a4Le1LGurViZQhttps://www.youtube.com/watch?v=Ep-QdgkJPuo        133    1:32:47         0                            3/7/17    3/7/17                         3
El Extraño Hijo Del Sherif            Peliculas Mexicanas       UC7viUPwHQStDRdeR6yFJGcAhttps://www.youtube.com/watch?v=ZcEZM84MW1A         25    1:32:47         0                           3/17/17   3/17/17                         3
El Extraño Hijo Del Sherif            Stephanie^MM              UCt13Y-BNnnfDgK-kSCUYBIghttps://www.youtube.com/watch?v=tBRqC3yFHKM    10,044     1:32:47         0                           3/24/17   3/24/17                         3
El Silla De Ruedas                    Britt Koons               INGRIDFER01             https://www.youtube.com/watch?v=MTblmGOSNOw          0    2:16:19         0                           3/21/17   3/21/17                         3
El Silla De Ruedas                    Mario AlmadaElJefe        UCMzTpgzjErH50rL21O5lXrAhttps://www.youtube.com/watch?v=ICwC67-epn4    58,092     1:36:06         1 Subaru                    3/24/17   3/24/17                         3
El Silla De Ruedas                    Roberto Keener            TheGorduxD              https://www.youtube.com/watch?v=U5AQJ4C-JII         59    2:17:29         0                           3/31/17   3/31/17                         3
El Vampiro Teporocho                  Patrick Laughlin          hollandmelissa2007      https://www.youtube.com/watch?v=jSDIVpVLVSI          0    1:44:01         0                           3/24/17   3/24/17                         3
El Vampiro Teporocho                  Patrick Laughlin          hollandmelissa2007      https://www.youtube.com/watch?v=u3Ja3TZo1bo          0    1:48:37         0                           3/25/17   3/25/17                         3
El Vampiro Teporocho                  Patrick Laughlin          hollandmelissa2007      https://www.youtube.com/watch?v=iPpkWnL1kUM          1    1:42:11         0                           3/28/17   3/28/17                         3
Investigador Privado Muy Privado      Charles Perrin            UCAceBZm1xQTqz4wLpdEhHCQhttps://www.youtube.com/watch?v=w6Zk2VMyrEE        108    3:01:01         0                            4/4/17    4/4/17                         3
Investigador Privado Muy Privado      Justin Fox                UCEsKBWcAkQObQCaHlA4YMNQhttps://www.youtube.com/watch?v=A2z21yCi3cw         59    2:27:04         1 Home Free                 3/17/17   3/17/17                         3
Investigador Privado Muy Privado      Keith Kues                UCX_JPZ61UmN1UfAMtKmt4nQhttps://www.youtube.com/watch?v=iHWFNXXjk54        224    2:17:26         0                            3/7/17    3/7/17                         3
Juan Armenta "El Repatriado"          Madeline*3746             UCPRCu4CLhe_E4ByET2oTP6whttps://www.youtube.com/watch?v=U9zrj_eZOjA      2,122    1:25:07         0                           3/24/17   3/24/17                         3
Juan Armenta "El Repatriado"          Martin Zamora             UCqtUgW9lhV2cB0EEkZL7TTAhttps://www.youtube.com/watch?v=ue-55co6XKM    26,777     1:28:57         1 Spectrum                  3/17/17   3/17/17                         3
Juan Armenta "El Repatriado"          Smith*999                 UCi2b8TSP95TpTrGTQ3y75JQhttps://www.youtube.com/watch?v=a0BgqRCyg9M          0    1:24:43         0                           3/24/17   3/24/17                         3
La Pulqueria                          Eugene Housley            UC0GIW3-l8ptAx_d_xlJONBwhttps://www.youtube.com/watch?v=6O7zdjcNqHw      8,446    1:35:23         0                           3/28/17   3/28/17                         3
La Pulqueria                          Glenn Monaco              eljhayolvido            https://www.youtube.com/watch?v=-YHrR2nD_Kw         47    1:44:15         0                           3/28/17   3/28/17                         3
La Pulqueria                          Quincy Potter             UCHapY9e9CKIiFUnLuuJJBxAhttps://www.youtube.com/watch?v=CgsYQrgUgPE        529    1:46:02         0                           3/25/17   3/25/17                         3
La Pulqueria II                       Glenn Monaco              eljhayolvido            https://www.youtube.com/watch?v=y55vKrtudIE          8    1:31:17         0                           3/25/17   3/25/17                         3
La Pulqueria II                       Richard Duggan            wildbynature40          https://www.youtube.com/watch?v=ZG_SCnyj97k    13,720     1:42:07         0                           3/28/17   3/28/17                         3
La Pulqueria II                       Ryan Blake                UCziy8G90LuezeJJwgFckWLQhttps://www.youtube.com/watch?v=P0Sec5-7jco    14,313     1:22:14         0                           3/25/17   3/25/17                         3
                                                                                                                                                                                                                 This video has been
                                                                                                                                                                                                                 removed for
                                                                                                                                                                                                                 violating YouTube's
Las Cariñosas                         10,521,215 views HOTMOVIES_1o46
                                                           UCpl-7g-idLO8NkHDQ8Ts1Ww
                                                                                  https://www.youtube.com/watch?v=PSEeVvXrqGw           7,908      1:32:33        0                                              Terms of Service.      3
Las Cariñosas                         Burton4              UCrYClarpBMjarQLmmIAY6CA
                                                                                  https://www.youtube.com/watch?v=FuS-4K-0Tf8          62,106      1:32:33        0                        3/25/17     3/25/17                          3
Las Cariñosas                         gwen sail movie      UCam_xZ8HD3vzpdSoKKrz8vQ
                                                                                  https://www.youtube.com/watch?v=MUAkO0SnuHU           2,018      1:48:41        0                         3/7/17      3/7/17                          3
Las Modelos de Desnudos               Bill Rone            UC6AwvdTFqau1YDkhCKsXVbw
                                                                                  https://www.youtube.com/watch?v=oXBbj3JWi24              67      2:42:51        0                        3/17/17     3/17/17                          3


                                                                                                                                                                                                                 The YouTube account
                                                                                                                                                                                                                 associated with this
                                                                                                                                                                                                                 video has been
                                                                                                                                                                                                                 terminated due to
                                                                                                                                                                                                                 multiple third-party
                                                                                                                                                                                                                 notifications of
                                                                                                                                                                                                                 copyright
Las Modelos de Desnudos               Peliculas Clasicas Albureras
                                                                UCu5kcBh3j7DBBflh85RWLEg https://www.youtube.com/watch?v=8PfLo1xDAKk     1,357     1:46:25        0                                              infringement.          3
Las Modelos de Desnudos               Peter Fries               MrRodhiyah               https://www.youtube.com/watch?v=Au7pA1QYcpE         3     5:38:32        0                         3/7/17      3/7/17                          3
Mas Vale Parajo en Mano               pancho s                  UCcdp_RZZmXpkvU-68_7AIWA https://www.youtube.com/watch?v=CQU9Fka0eyk     2,043     1:29:25        0                        3/21/17     3/21/17                          3
Mas Vale Parajo en Mano               Patrick Laughlin          hollandmelissa2007       https://www.youtube.com/watch?v=Ir3QD-i6vYw         0     1:43:43        0                        3/24/17     3/24/17                          3
Mas Vale Parajo en Mano               Patrick Thacker           UCZkLad3zYijqh4ASAaiJ8IQ https://www.youtube.com/watch?v=ZASKDd_WG0Y     2,392     2:00:18        0                        3/31/17     3/31/17                          3
Por Tu Maldito Amor                   Del Pando                 UC33CNPig4OlneIFWfdbJ9Mw https://www.youtube.com/watch?v=x9QCRA-6pp0     1,915     0:50:22        0                        3/28/17     3/28/17                          3
Por Tu Maldito Amor                   DEL RIO FRIO              UC2CIijk4anLLTXIpdQYlwFAhttps://www.youtube.com/watch?v=dbM6nyrK7iM      9,392     1:36:00        0   PCH                  3/21/17     3/21/17                          3
Por Tu Maldito Amor                   divar sosa                UCyql2_t2b2i1V74BJVgM3pg https://www.youtube.com/watch?v=3L8aL76uutQ       147     1:36:00        0                        3/24/17     3/24/17                          3
Solo para Adulteros                   Justin Fox                UCEsKBWcAkQObQCaHlA4YMNQ https://www.youtube.com/watch?v=ZpGbbdZgutA       264     2:30:47        0                         3/7/17      3/7/17                          3
Solo para Adulteros                   Keith Kues                UCX_JPZ61UmN1UfAMtKmt4nQ https://www.youtube.com/watch?v=W_H-eLTP1uI       218     2:26:10        0                        3/17/17     3/17/17                          3
Solo para Adulteros                   velanova 2000             velanova2000             https://www.youtube.com/watch?v=E5wCebSVjZM     3,007     1:31:38        0                        3/17/17     3/17/17                          3
Violacion                             Britt Koons               INGRIDFER01              https://www.youtube.com/watch?v=MmBIamQqS8E         3     1:49:49        0                        3/17/17     3/17/17                          3
Violacion                             Neil Kleypas              dianit097                https://www.youtube.com/watch?v=_k1MPCRGoic        64     1:48:53        0                        3/31/17     3/31/17                          3
Violacion                             rolanda butler            robutler03               https://www.youtube.com/watch?v=YQIqcyGM8Qo       622     1:44:14        0                        3/31/17     3/31/17                          3
Dios Los Cria                         Pandey*344                UCEOyZg4OCydA9gX4GBLFkaw https://www.youtube.com/watch?v=yUoKNPi9cIQ       687     1:27:08        0                        3/31/17     3/31/17                          2
Dios Los Cria                         Tendencia caliente de la película
                                                                UCtbk-L-oNI3azUu4JcEZAtQhttps://www.youtube.com/watch?v=3PHR_3nMrIU         13     1:27:06        0                         4/3/17      4/3/17                          2
El Arracadas                          Del Pando                 UC33CNPig4OlneIFWfdbJ9Mw https://www.youtube.com/watch?v=q6oAmx_0MRw     2,597     1:47:37        0                        3/28/17     3/28/17                          2
El Arracadas                          Tendencia caliente de la película
                                                                UCtbk-L-oNI3azUu4JcEZAtQhttps://www.youtube.com/watch?v=wgqbhmvQ9lg        136     1:47:36        0                        3/31/17     3/31/17                          2
El Embustero                          DEL RIO FRIO              UC2CIijk4anLLTXIpdQYlwFAhttps://www.youtube.com/watch?v=TKG9ypWHb3Y    16,222      1:27:21        0                        3/17/17     3/17/17                          2
El Embustero                          Kimberly(560              UCT5xWlLC6IsGwb3X_RZyg8A https://www.youtube.com/watch?v=_nu2tmS6s7w       123     1:23:51        0                         3/7/17      3/7/17                          2
El Hijo Del Pueblo                    Acenio Ramirez            UCR6X9qn_cZP7zwAg81V7deA https://www.youtube.com/watch?v=X1bgZSFbktk     5,769     1:31:09        0                         3/7/17      3/7/17                          2
El Hijo Del Pueblo                    DEL RIO FRIO              UC2CIijk4anLLTXIpdQYlwFAhttps://www.youtube.com/watch?v=0KA8y8ZDOfg         48     1:31:07        0                        3/17/17     3/17/17                          2
El Payo                               margarito video           MARGARITOVIDEO           https://www.youtube.com/watch?v=XR6RbOEPB9g   33,170         5:02        0                         3/7/17      3/7/17                          2
El Payo                               Nathan Sherman            parisienguedin           https://www.youtube.com/watch?v=2jtRmA7fBNk     1,779     1:52:47        0                         3/7/17      3/7/17                          2
El Rey de Los Tahúres                 Eliel Biali               UCjYVj900B7YLYiU434agpfAhttps://www.youtube.com/watch?v=b11jcOs65AE      4,013     1:23:01        1   TayRoc Watch         3/24/17     3/24/17                          2
El Rey de Los Tahúres                 Juan Carlos Jaime Cruz Robles
                                                                UCsxKY8YDpKzGfxfDF5tZIzAhttps://www.youtube.com/watch?v=OSeL_Gqv0o4         39     1:23:01        1   Vitacost              3/7/17      3/7/17                          2
Entre Compadres Te Veas               DEL RIO FRIO              UC2CIijk4anLLTXIpdQYlwFAhttps://www.youtube.com/watch?v=XiKXfc9aMFg      3,411     1:33:23        1   Bonanza              3/21/17     3/21/17                          2
Entre Compadres Te Veas               jacinto farias            UCZYYi15iJ5UGQIlciwyNAQw https://www.youtube.com/watch?v=r65V9zCezYM     1,426     1:33:23        0                        3/28/17     3/28/17                          2
Entre Monjas Anda El Diablo           DEL RIO FRIO              UC2CIijk4anLLTXIpdQYlwFAhttps://www.youtube.com/watch?v=eDmg6VUDC6I    16,697      1:32:50        1   Applebee             3/17/17     3/17/17                          2
Entre Monjas Anda El Diablo           jacinto farias            UCZYYi15iJ5UGQIlciwyNAQw https://www.youtube.com/watch?v=NOoJBzUjjNk     5,042     1:32:50        0                        3/30/17     3/30/17                          2
Escuela De Rateros                    iannakynxtƒy              UCHb5gIJaHDiheafS77y8hZghttps://www.youtube.com/watch?v=3F-yWwnobtI    15,633      1:34:22        0                        3/25/17     3/25/17                          2
Escuela De Rateros                    Sanchkynxtƒa              UCyv1BUcafADvEjGF9oTEIrwhttps://www.youtube.com/watch?v=LOraONP6eF0    11,620      1:34:22        0                         3/7/17      3/7/17                          2
La Corneta De Mi General              Peliculas Clasicas Albureras
                                                                UCu5kcBh3j7DBBflh85RWLEg https://www.youtube.com/watch?v=X_bYzAxGbD8   36,379      1:33:47        1   TayRoc               3/24/17     3/24/17                          2
La Corneta De Mi General              Shane Lawrence            UCaR2e9NzXPfL1EKpyBOE44w https://www.youtube.com/watch?v=Rp2EUZecB-I       104     2:00:02        0                        3/24/17     3/24/17                          2
Las Cabareteras                       El Mexicano Perez         UCtRoBuk8bxQ-vCEe93n5iKQ https://www.youtube.com/watch?v=aKrw70-SDgQ       127     1:07:49        1   Henri Bendel         3/24/17     3/24/17                          2
Las Cabareteras                       Glen Parker               yaku4623                 https://www.youtube.com/watch?v=w1twnu-bqp0        35     1:16:38        0                        3/31/17     3/31/17                          2
Lo Negro del Negro                    Fernando Gonzalez         UC2S3SeTYdDdfa5f6MYJBOhg https://www.youtube.com/watch?v=u3XtS4kyUqQ   #######     1:58:00        0                        3/25/17     3/25/17                          2
Lo Negro del Negro                    pancho s                  UCcdp_RZZmXpkvU-68_7AIWA https://www.youtube.com/watch?v=i5ryIptUpGY       233     1:58:00        1   ppa insurance        3/24/17     3/24/17                          2


                                                                                                                                                                                                                 This video is no
                                                                                                                                                                                                                 longer available
                                                                                                                                                                                                                 because the YouTube
                                                                                                                                                                                                                 account associated
                                                                                                                                                                                                                 with this video has
Nachas Vemos Vecinas No Sabemos       Gary Jackson            TheMeduk                https://www.youtube.com/watch?v=gPbj74vqTSM           4      1:43:38        0                                              been terminated.       2
Nachas Vemos Vecinas No Sabemos       Queen Alexx movie       UC-dxGB0h0sCiMliboLEGrTQhttps://www.youtube.com/watch?v=-jbtvSTsfdY      94,824      1:25:33        0                        3/25/17     3/25/17                          2
Tacos al Carbon                       EL DEL RIO FRIO         UCctyrmojTkUYUfCP5mCD4UAhttps://www.youtube.com/watch?v=Q5otZgWVqj4          59      1:36:03        0                        3/30/17     3/30/17                          2
Tacos al Carbon                       Patel&56                UCRVAHoGLZbbYykE9Qo8Y6JAhttps://www.youtube.com/watch?v=kszgv5zbUhE          13      1:36:02        0                        3/31/17     3/31/17                          2
Tacos, Tortas y Enchiladas            Alejandro Gutierrez Gandara
                                                              UClbkzml1IBLl4SJLg8759LQhttps://www.youtube.com/watch?v=U51Fx4Ba7yA       2,565      0:34:53        0                        3/21/17     3/21/17                          2
Tacos, Tortas y Enchiladas            EL CHILAQUIL PICANTE UCtSHQ8tiwlP7mw_GXrvmnPw   https://www.youtube.com/watch?v=JjoujuuwJo8         380      1:28:37        0                        3/17/17     3/17/17                          2
Todo Por Nada                         Great Western Movies xozyayshka                 https://www.youtube.com/watch?v=R7ymvQ-Kt_A       7,772      1:33:49        1 Matress Firm           3/17/17     3/17/17                          2
Todo Por Nada                         Mario AlmadaElJefe      UCMzTpgzjErH50rL21O5lXrAhttps://www.youtube.com/watch?v=ES072oLE9pA       1,934      1:32:13        0                        3/17/17     3/17/17                          2
Todo Un Hombre                        DEL RIO FRIO            UC2CIijk4anLLTXIpdQYlwFAhttps://www.youtube.com/watch?v=eVsRKDxvZ1I      45,115      1:40:35        1 QueensTheatre          3/21/17     3/21/17                          2
Todo Un Hombre                        Javier Acosta           UC_rRx6P9ZEEZU6Qo09e3oOAhttps://www.youtube.com/watch?v=Wa46QB8ytsE      12,614      1:40:35        0                        3/24/17     3/24/17                          2
Transplante a la Mexicana             1omegaconan             UCHvcM-jKSv_TDR4Xn4ITbTwhttps://www.youtube.com/watch?v=hXYFb6Ptjk8           1      1:27:19        0                        3/24/17     3/24/17                          2
Transplante a la Mexicana             EL CHILAQUIL PICANTE UCtSHQ8tiwlP7mw_GXrvmnPw   https://www.youtube.com/watch?v=1C4pwPmcyCM         328         1:27        1 Coldwell Banker        3/21/17     3/21/17                          2
Tres Bribones En La Casa Del Relajo   pancho s                UCcdp_RZZmXpkvU         https://www.youtube.com/watch?v=sb-eW7ST0p0          72      1:32:26        0                        3/24/17     3/24/17                          2
                                                                                                                                                                    Wall Street Journal
Tres Bribones En La Casa Del Relajo   pancho s                  UCcdp_RZZmXpkvU         https://www.youtube.com/watch?v=jXGO5dA8m5M        28      1:14:34        2 WebCollage             3/24/17     3/24/17                          2
Tu Camino y el Mio                    DEL RIO FRIO              UC2CIijk4anLLTXIpdQYlwFAhttps://www.youtube.com/watch?v=vKllDfnWbIA     7,947      1:19:19        0                        3/21/17     3/21/17                          2
Tu Camino y el Mio                    divar sosa                UCyql2_t2b2i1V74BJVgM3pghttps://www.youtube.com/watch?v=9gE1p4w2zy4        76      1:19:19        0                        3/25/17     3/25/17                          2
Uno y Medio Contra el Mundo           Cristian Aguirre          UCmOzYZpdoex45ad-PTHwFBAhttps://www.youtube.com/watch?v=y_SHPfmNn5A     8,296      1:26:35        1 Dr. Pepper             3/17/17     3/17/17                          2
                                                                                               Date
               Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021SubmitPage      57by of 149
                                                                                          Date Removed
Title                                  YouTube Username          User ID / Channel      Infringing URL                                           Views Video Length # of ads     Type of ads         to YouTube YouTube     Notes
Uno y Medio Contra el Mundo            Seba                      UCc-RvQshspXHpcRjnNJU4UQ
                                                                                        https://www.youtube.com/watch?v=IphTKK3mXZA                  631    1:52:34          0                            3/17/17   3/17/17                          2
¡Maten A Chinto! El Violento           Samuel Perez              UCtRoBuk8bxQ-vCEe93n5iKQ
                                                                                        https://www.youtube.com/watch?v=XuO2sDQ4BH0                   17    1:26:18          1   CRAS                     3/17/17   3/17/17                          1
Al Filo Del Terror                     ElBrocoli Chido Liro      UC6H3ANk_0hFqmYl3uoDTYNw
                                                                                        https://www.youtube.com/watch?v=WMK-IVyDsyY                   95    1:32:19          0                             4/4/17    4/4/17                          1
Albures Mexicanos                      Peliculas Clasicas Albureras
                                                                 UCu5kcBh3j7DBBflh85RWLEg
                                                                                        https://www.youtube.com/watch?v=WXvBzSYvTxk                  117    1:29:27          1   Ad by Google              3/7/17    3/7/17                          1
Casos de Alarma I (Sida)               Glen Parker               yaku4623               https://www.youtube.com/watch?v=lvMC1MZ778s                    1    2:14:31          0                             4/3/17    4/3/17                          1
Cinco Nacos Asaltan Las Vegas          Peliculas Clasicas Albureras
                                                                 UCu5kcBh3j7DBBflh85RWLEg
                                                                                        https://www.youtube.com/watch?v=GJAXG0qbqpM                  569    1:17:50          1   Samsung                   3/7/17    3/7/17                          1
Como Agua Para Atole                   PELICULAS ONLINE 1        UCyvqupD4q71nCFk3Rx3PlTA
                                                                                        https://www.youtube.com/watch?v=Yg-CK0UG8Z0                4,102    1:29:52          1   Sierra                   3/17/17   3/17/17                          1
Dando y Dando                          gedeobaflkie movie        UC92PuR-cvsIfjW-UDPGRm9w
                                                                                        https://www.youtube.com/watch?v=2ZeLJ1rV8_U                  121    1:20:09          0                             3/7/17    3/7/17                          1
Destrampados En Los Ángeles            pancho s                  UCcdp_RZZmXpkvU-68_7AIWA
                                                                                        https://www.youtube.com/watch?v=OZKy_vd0fdA                  184    1:30:04          1   ppa insurance            3/24/17   3/24/17                          1
Diamantes, Oro y Amor                  Andrew Mcrae              UCIW_TXMQshpGvR1L0MDLNSw
                                                                                        https://www.youtube.com/watch?v=FN1jz_R-T4A                   51    2:24:04                                       3/17/17   3/17/17                          1
Dos Camioneros Con Suerte              donald sit movie          UCOPpPtGaI5yOYy9vrbkKWzg
                                                                                        https://www.youtube.com/watch?v=BsAVoPINM8g                7,010    1:35:25                                       3/17/17   3/17/17                          1
El Agarra Todo                         Peliculas Latinas CP      UC1oHFPkS7t3tAkvOYuRvrzw
                                                                                        https://www.youtube.com/watch?v=ALeCvS_dioo                  255    1:29:41          0                            3/24/17   3/24/17                          1
El Asesino Del Metro                   mugrocito tv              UCYhbeWAKOk5TzYHNVvfaN_w
                                                                                        https://www.youtube.com/watch?v=5Vn2Wi2Eaq8                   64    1:25:08                                       3/17/17   3/17/17                          1
El Mexicano                            pancho s                  UCcdp_RZZmXpkvU-68_7AIWA
                                                                                        https://www.youtube.com/watch?v=Y0L_XM2k4KI                   52    1:22:17          0                            3/24/17   3/24/17                          1
El Mil Amores                          Pedro Infante _ El Inmortal.
                                                                 UCZUum5wp4t4XyPg_FgBIzrA
                                                                                        https://www.youtube.com/watch?v=TsJaNxe9Xas              18,162     1:42:08          0                            3/24/17   3/24/17                          1
El Ninja Mexicano                      peliculas clasicas mexicanas.
                                                                 UC9-BGI5ibUKIQhP8NoxxQPg
                                                                                        https://www.youtube.com/watch?v=AdJW1DxsaIw                  208    1:50:22          0                            3/17/17   3/17/17                          1
Forajidos en la Mira                   ALEXA                     UCXQoRltw5TyySDnImzD4bxQ
                                                                                        https://www.youtube.com/watch?v=uejjhCEaP0w              34,817     1:27:49          0                             3/7/17    3/7/17                          1
Hermelinda Linda                       monitamorenita            monitamorenita         https://www.youtube.com/watch?v=7WDvXjJbMTE                1178     1:32:05          0                             4/3/17    4/3/17                          1
Hoy He Soñado Con Dios                 PELICULASMEXICANASCLASICASUCaPokaOYajpXtqwhSei_MjQ
                                                                                        https://www.youtube.com/watch?v=UHaxhApQQto                  718    1:44:50          0                             4/4/17    4/4/17                          1
La Carcel De Laredo                    EL DEL RIO FRIO           UCctyrmojTkUYUfCP5mCD4UA
                                                                                        https://www.youtube.com/watch?v=OZjBNOP_HoA                  287    1:39:08          0                            3/30/17   3/30/17                          1
La Dinastía Drácula                    Pizza Criminale           UCW249DLxWurT8LNSp0r8BcA
                                                                                        https://www.youtube.com/watch?v=gRo6Dl3R10E                2,344    1:29:47          1   Squarespace              3/24/17   3/24/17                          1


                                                                                                                                                                                                                              This video is no
                                                                                                                                                                                                                              longer available
La Hora del Jaguar                                                                                                                                                                                                            because the YouTube
                                                                                                                                                                                                                              account associated
                                                                                                                                                                                                                              with this video has
                                       joe young             UCKFIxKZusHU1MYHp-KQ_mGw https://www.youtube.com/watch?v=DhXL7onzoR4                   291          0:48       0                                                 been terminated.       1
La Lecheria                            Shane Vaughan         UCjZdthly7NQDNWp3cdC2lng https://www.youtube.com/watch?v=thcpW6HqHJw                 1,315       1:57:08       0                            3/24/17    3/24/17                          1
La Mafia de La Frontera                Williams^57           UCxtAYzWQb3cJxm7wp-gBNEw https://www.youtube.com/watch?v=UQaGMQG9qjs                 1,609       1:15:57       0                            3/21/17    3/21/17                          1
La Otra Mujer                          mugrocito tv          UCYhbeWAKOk5TzYHNVvfaN_w https://www.youtube.com/watch?v=7XjDTIkZCRk                   141       1:45:13       0                            3/21/17    3/21/17                          1
Las Arracadas                          jacinto farias        UCZYYi15iJ5UGQIlciwyNAQw https://www.youtube.com/watch?v=jFolmpifP6g                   383       1:47:37       0                            3/30/17    3/30/17                          1
Las Computadoras                       TOM URBINA            UCZMCuUJic4Uvd59BVcxEBoA https://www.youtube.com/watch?v=Xd1DyKTTkos                    61          3:58       0                            3/28/17    3/28/17                          1
Las Ficheras                           TOM URBINA            UCZMCuUJic4Uvd59BVcxEBoA https://www.youtube.com/watch?v=erWcz5DTS5Y                 1,136          3:17       0                            3/25/17    3/25/17                          1
Las Mujeres De Jeremias                Pelis Y Mas           UC_jvWt7TEUN4pkglKVVvbpA https://www.youtube.com/watch?v=DgFg7ByczQk                    59       1:26:31       0                            3/24/17    3/24/17                          1
Las Novias del Lechero                 Brenda D. O.          UCGiJdTn4dcx79P5IqSb1-Rghttps://www.youtube.com/watch?v=dzVpT5HQIDE                  7,737       1:24:17       0                             3/7/17     3/7/17                          1
Lauro Puñales                          Drucel .•. Duelo      UCzHZi-D1UXIRsKCYIVJzsgg https://www.youtube.com/watch?v=ubr1mihL7Bs                   675       1:27:26       0                            3/30/17    3/30/17                          1
Los Dos Hermanos                       13monicamartinez      13monicamartinez         https://www.youtube.com/watch?v=nNWCcYJZnIM                     0       1:49:07       0                            3/24/17    3/24/17                          1
Los Hojalateros                        James Railsback       FEUERWEHR269             https://www.youtube.com/watch?v=klWE9FxpZUM                12,422       2:30:11       0                            3/31/17    3/31/17                          1
Los Jinetes de la Bruja                EL DEL RIO FRIO       UCctyrmojTkUYUfCP5mCD4UA https://www.youtube.com/watch?v=8xTeydrWyRs                   218         11:40       0                            3/25/17    3/25/17                          1
Mexico Mexico Ra Ra Ra                 Eduardo gonzalez      eduardokuko              https://www.youtube.com/watch?v=wBSeCmmRkVU                 5,578       2:17:02       0                            3/31/17    3/31/17                          1
Mi Querido Viejo                       Pelis Y Mas           UC_jvWt7TEUN4pkglKVVvbpA https://www.youtube.com/watch?v=m5j4Gbgs-uw                 1,083       1:36:50       1 miniusa                     3/7/17     3/7/17                          1
Modelos a la Francesca                 pancho s              UCcdp_RZZmXpkvU-68_7AIWA https://www.youtube.com/watch?v=EPqZ3WC8On4                   400       1:28:53       0                            3/24/17    3/24/17                          1
Secuestro en Acapulco/Canta Chamo      corina salazar        UCfprKJuCtAFOrMYIh-WjM_w https://www.youtube.com/watch?v=MQ0JrI-Ka4Q                   436       1:23:25       0                            3/17/17    3/17/17                          1
Siempre Hay Una Primera Vez            brianalfaro414        UCbAiEuPgvnoKO9d_G7MJE9Q https://www.youtube.com/watch?v=TvKTKQtdfxI                 2687        1:51:59       0                            3/24/17    3/24/17                          1
Sirvientas Ardientes                   James Ellis           UCGI6a70v0FZf-7hyaDgfNVghttps://www.youtube.com/watch?v=fnktW4bVA4M                 10,490       1:42:37       0                            3/17/17    3/17/17                          1
Tierra de Rencores                     LosInvasoreSconLalo   LosInvasoreSconLalo      https://www.youtube.com/watch?v=x3Xx-QlgDkc                 2318        1:37:02       0                            3/31/17    3/31/17                          1


                                                                                                                                                                                                                              The YouTube account
                                                                                                                                                                                                                              associated with this
                                                                                                                                                                                                                              video has been
                                                                                                                                                                                                                              terminated due to
                                                                                                                                                                                                                              multiple third-party
                                                                                                                                                                                                                              notifications of
                                                                                                                                                                              ppa insurance,                                  copyright
Tremendo Escopetón                     pancho s              UCcdp_RZZmXpkvU-68_7AIWA
                                                                                   https://www.youtube.com/watch?v=6sN-nKu0cFQ                                1:49:30       2 metro pcs                                       infringement.          1
Un Hombre Llamado El Diablo            EL DEL RIO FRIO       UCctyrmojTkUYUfCP5mCD4UA
                                                                                   https://www.youtube.com/watch?v=4CX9d4BII2g                       42       1:41:47       0                            3/24/17    3/24/17                          1
Un Hombre Violento                     Fabian Tello1         UC6E9NLvuCvBCLZQurrp95aw
                                                                                   https://www.youtube.com/watch?v=1OnAIbRurGI                   16,686       1:34:08       0                             3/7/17     3/7/17                          1
                                                                                                                                                                              Dubai British
                                                                                                                                                                              School,
                                                                                                                                                                              Furniturestoresrevie
Un Macho En El Reformatorio De Señoritas
                                      mishpuha               UCaBcyH_S1tl7zYcSEdXPTww https://www.youtube.com/watch?v=79_78KePP80                    51       1:30:31       2 w                          3/24/17    3/24/17                          1
Una Pura Y Dos Con Sal                Frelin Portillo        UCr2h_raVOjZ9TaolfRIe8_g https://www.youtube.com/watch?v=Qd00CFRXVY4                    18       1:28:10       0                             3/7/17     3/7/17                          1




                                                                                                         Summary and Totals

                                                                                     Total Infringing Videos Removed
                                                                                    2014                                                         1152
                                                                                    2015                                                         1301
                                                                                    2016                                                         1182
                                                                                    2017                                                         Jan: 318
                                                                                                                                                 Feb: 86
                                                                                                                                                 Mar: 225
                                                                                    Total                                                        629


                                                                                     Summary of Repeat Offenders
                                                                                    Total repeat offenders (three times or more): 153
                                                                                    Total Terminated repeat offenders: 137
                                                                                    Repeat Offenders for February 2017: 16 (highlighted above)
Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 58 of 149



                             Summary and Totals

 Total Infringing Videos Removed
 2014                                                         1152
 2015                                                         1301
 2016                                                         1182
 2017                                                         Jan: 318
                                                              Feb: 86
                                                              Mar: 225
 Total                                                        629


 Summary of Repeat Offenders
 Total repeat offenders (three times or more): 153
 Total Terminated repeat offenders: 137
 Repeat Offenders for February 2017: 16 (highlighted above)
                                             Athos
                Case 1:21-cv-21698-JEM Document 1-2Youtube Enforcement
                                                      Entered   on FLSD Docket 05/03/2021 Page 59 of 149

                                                                              April 7, 2017 - May 5, 2017 Enforcement Results
                                                                                                                                                                                     Date
                                                                                                                                                                        Submit Date Removed by
Title                           YouTube Username        User ID / Channel       Infringing URL                                Views Video Length # of ads Type of ads   to YouTube YouTube       Notes
Las Carinosas                   10,521,215 views HOTMOVIES_1o17
                                                        UCmsQhd5pGzCmXmvgrXFRdkghttps://www.youtube.com/watch?v=gSgFnK2w6yI     2,421    1:32:34         0                   4/27/17     4/27/17                         33
Las Carinosas                   10,521,215 views HOTMOVIES_1o52
                                                        UCpxPYekq6iz2B9GD3qH1YPwhttps://www.youtube.com/watch?v=dk2pWOwD5dw         0    1:32:33         0                   4/22/17     4/22/17                         33
Las Carinosas                   10,521,215 views HOTMOVIES_4o56
                                                        UCp8_A9lfXJRX-LE7Hk08GsQhttps://www.youtube.com/watch?v=L7uJkhhV9DU   49,964     1:32:33         0                   4/22/17     4/22/17                         33
Las Carinosas                   10,521,215 views HOTMOVIES_7o4
                                                        UCMZD63fWrlhR1VYWtL4J_VAhttps://www.youtube.com/watch?v=c61FVUYT9RU        12    1:32:33         0                   4/28/17     4/28/17                         33
Las Carinosas                   Aaronk3                 UCMshDxgSQ5TpxjXF-epMZAQhttps://www.youtube.com/watch?v=GizPaDriSQA         4    1:32:33         0                   4/28/17     4/28/17                         33
Las Carinosas                   Beardede1               UCilsZ67Yg9JXu5eMYERug-ghttps://www.youtube.com/watch?v=aC9Qic-gAxw         6    1:32:33         0                   4/27/17     4/27/17                         33
Las Carinosas                   Beardedf2               UCLU5gsat_mjaSJ6aQ_mIgEghttps://www.youtube.com/watch?v=cHd_wVCVjzs         0    1:32:33         0                   4/22/17     4/22/17                         33
Las Carinosas                   Beardedg2               UC778QKD0yyilrA-i9JJRYPghttps://www.youtube.com/watch?v=Mm0xi34lWMk         3    1:32:33         0                   4/28/17     4/28/17                         33
Las Carinosas                   Beardedg4               UCkaHLXOBBhEe2yAD4544YOwhttps://www.youtube.com/watch?v=CrriaumxlcI         0    1:32:33         0                   4/22/17     4/22/17                         33
Las Carinosas                   Beardedh4               UC4CWwbfBWtoycnvboCaNrlQhttps://www.youtube.com/watch?v=53Nv6odO5co         0    1:32:33         0                   4/22/17     4/22/17                         33
Las Carinosas                   Beardedk2               UCyKoRNYDeefkfXaLpprbABwhttps://www.youtube.com/watch?v=O1xqyHGsTeM         0    1:32:33         0                   4/27/17     4/27/17                         33
Las Carinosas                   Beardedn2               UC-KscP_Nv7UUKoOirTNd2fwhttps://www.youtube.com/watch?v=ysf9pYsAh-M         0    1:32:33         0                   4/22/17     4/22/17                         33
Las Carinosas                   Beardedo2               UCdXuFaMqRiA5TwJFJ9qHzVwhttps://www.youtube.com/watch?v=y9CHV7FVpp8         8    1:32:33         0                   4/27/17     4/27/17                         33
Las Carinosas                   Beardedq3               UCsQp8_dO9nT--dGC1mKMxswhttps://www.youtube.com/watch?v=Gc3hTXnx55g         8    1:32:33         0                   4/27/17     4/27/17                         33
Las Carinosas                   Beardedv2               UCHiRYO-h6iWTXr09w2Y7K4Qhttps://www.youtube.com/watch?v=2MlNKu5WgIw         0    1:32:33         0                   4/22/17     4/22/17                         33
Las Carinosas                   Beardedwb1              UCc46GxLGLs8wlWXkAxqFGHghttps://www.youtube.com/watch?v=SQcwlm8Y6qg         4    1:32:33         0                   4/27/17     4/27/17                         33
Las Carinosas                   Bowmana2                UCelZymZ9z45cKLLdfMSyyGQhttps://www.youtube.com/watch?v=nWBQjnPY7W4         9    1:32:33         0                   4/22/17     4/22/17                         33
Las Carinosas                   Bowmanc1                UCyfYCF5bDoxT3VKbRfUn6IQhttps://www.youtube.com/watch?v=MIHVckmnj_A         0    1:32:33         0                   4/22/17     4/22/17                         33
Las Carinosas                   Bowmanf2                UCHktg5s-Xf6F919yobmEyaQhttps://www.youtube.com/watch?v=rTixW28m2hk         3    1:32:33         0                   4/27/17     4/27/17                         33
Las Carinosas                   Clivej2                 UCrvrNbevhABGOWZlBCzYlDwhttps://www.youtube.com/watch?v=X0ZJwyN_P8E        14    1:32:33         0                   4/28/17     4/28/17                         33
Las Carinosas                   Clivel3                 UC0TBr9Y6CPbv0xZfgE1ofFQhttps://www.youtube.com/watch?v=-BiM9h681BQ         0    1:32:33         0                   4/22/17     4/22/17                         33
Las Carinosas                   Clivex2                 UCDo9SyRi4W4kUPeoiUd57Zghttps://www.youtube.com/watch?v=dc7txE_zn9w         0    1:32:33         0                   4/22/17     4/22/17                         33
Las Carinosas                   Clivey2                 UCjrZNT1g4z2PQmFIx7QBzVwhttps://www.youtube.com/watch?v=TJctEZP6-xc         0    1:32:33         0                   4/22/17     4/22/17                         33
Las Carinosas                   Edith/R/!03             UCnoG-k3hoaQRlpBqYnN70wQhttps://www.youtube.com/watch?v=s3rDi9vQnQQ     1,843    1:32:33         0                   4/22/17     4/22/17                         33
Las Carinosas                   Ficheras                UCHVvCGcXFjgZgznxvNwMZnwhttps://www.youtube.com/watch?v=lfMV3eiBqkc   38,169     0:01:00         0                   4/22/17     4/22/17                         33
Las Carinosas                   Immortalb3              UCN3xzSCPU56ZovMzEnfqDIghttps://www.youtube.com/watch?v=XU5YCL3JXRc         3    1:32:33         0                   4/22/17     4/22/17                         33
Las Carinosas                   Immortalf2              UC2ofKiqG2lnzLoPD6j2um9Qhttps://www.youtube.com/watch?v=MobFkZ3ZRgc         5    1:32:33         0                   4/22/17     4/22/17                         33
Las Carinosas                   Immortalk2              UCRQli74LhIaNIEewmEmy5Oghttps://www.youtube.com/watch?v=2qfRrdu-n9s         3    1:32:33         0                   4/22/17     4/22/17                         33
Las Carinosas                   NaikIsy!F!@01           UCKC9rPi9at6w2oNPET6mnSwhttps://www.youtube.com/watch?v=7XT5vJMdBZA        48    1:32:33         0                   4/27/17     4/27/17                         33
Las Carinosas                   Natalie!@!S!1           UCjRSMTGCucJOO_TATPylSJwhttps://www.youtube.com/watch?v=VmVy1yBN8ao       287    1:32:33         0                   4/27/17     4/27/17                         33
Las Carinosas                   Nathan Lee              UCN4u1GMOc8EMrPsVsukmnDghttps://www.youtube.com/watch?v=pWp7T3yZimA         0    1:32:33         0                   4/22/17     4/22/17                         33
Las Carinosas                   Pete J. Lopez           UCRXmGMrz7hcfrahwFxEVPXghttps://www.youtube.com/watch?v=zm_tkfKxEpY         0    1:32:33         0                   4/22/17     4/22/17                         33
Las Carinosas                   Pricelessc2             UCqml8TuC9bBXp-l2_-lo-lwhttps://www.youtube.com/watch?v=ZvCJDUCqh4k         3    1:32:33         0                   4/27/17     4/27/17                         33
Hasta El Viento Tiene Miedo     Belinda04RT             UCUE4YNqWTkCcjq1Pnlephzwhttps://www.youtube.com/watch?v=jEpoT_zCuqk        50    1:28:04         0                   4/28/17     4/28/17                         10
Hasta El Viento Tiene Miedo     Daniel García           UCQtn86tYzxcMVpqmao-aoXQhttps://www.youtube.com/watch?v=YDP_IlUmIQ4       112    1:28:01         0                   4/28/17     4/28/17                         10
Hasta El Viento Tiene Miedo     danku graff             UCq0AfkcTiZwMOxQSSsBgjjQhttps://www.youtube.com/watch?v=uelcXD4si-A       514    1:28:04         0                   4/28/17     4/28/17                         10
Hasta El Viento Tiene Miedo     Douglas Anderson        nvr4getstak             https://www.youtube.com/watch?v=9eeHEoo5Rks     4,959    1:42:59         0                   4/28/17     4/28/17                         10
Hasta El Viento Tiene Miedo     esther esquivel aguilar UC8fNE2pWRFkZBxnkctkfrjwhttps://www.youtube.com/watch?v=8240T1NRQmI        52    1:28:04         0                   4/22/17     4/22/17                         10
Hasta El Viento Tiene Miedo     Jasmine#467             UCxmtT0_VOx-etlT1vY5D5TQhttps://www.youtube.com/watch?v=UuEJXPFpFWE       535    1:28:01         0                   4/28/17     4/28/17                         10


                                                                                                                                                                                                  This video is no
                                                                                                                                                                                                  longer available
                                                                                                                                                                                                  because the YouTube
                                                                                                                                                                                                  account associated
                                                                                                                                                                                                  with this video has
Hasta El Viento Tiene Miedo     Richard Dinner         UCVQ58A8Bf8EFLmflabih4jw
                                                                              https://www.youtube.com/watch?v=4iN1vOv7bPU         20      0:00:48        0                                        been terminated.       10


                                                                                                                                                                                                  This video is no
                                                                                                                                                                                                  longer available
                                                                                                                                                                                                  because the YouTube
                                                                                                                                                                                                  account associated
                                                                                                                                                                                                  with this video has
Hasta El Viento Tiene Miedo     Rodney Medlin          UCq8YO9TLbGgNNG-_-PM0tcAhttps://www.youtube.com/watch?v=SYJ-oMDxxnc     2,129      1:28:02        0                                        been terminated.       10
Hasta El Viento Tiene Miedo     S. Normand             UCYqwPAq-sEAunUYRrvWg_pghttps://www.youtube.com/watch?v=Qr9vPXI-2B0    29,451      1:28:01        0                  4/22/17     4/22/17                          10
Hasta El Viento Tiene Miedo     Vaskynƒ26              UCQKx4dVU5OvfM9vDjsdhS-ghttps://www.youtube.com/watch?v=t8Y33JDlwSI        46      1:43:50        0                  4/28/17     4/28/17                          10
Mas Vale Parajo en Mano         Alan Gordon            traxex0215              https://www.youtube.com/watch?v=6f7_RaonV4Q       175      2:50:59        0                   5/4/17      5/4/17                           7
Mas Vale Parajo en Mano         Constance M. Cook      UCw5tIEdvgK5iYyMOyP4iKzAhttps://www.youtube.com/watch?v=CGyTbPOYOQw        45      2:48:04        0                   5/4/17      5/4/17                           7
Mas Vale Parajo en Mano         Jerry Morones          TammyshiaP              https://www.youtube.com/watch?v=VjSiuJXsOgA       104      2:23:37        0                  4/22/17     4/22/17                           7
Mas Vale Parajo en Mano         Lorenzo Molina         Emski10001              https://www.youtube.com/watch?v=cNAICQGeOf8        35      2:48:04        0                  4/22/17     4/22/17                           7
Mas Vale Parajo en Mano         Luis Vanbrunt          UC6gAmMfHhaTXXd-gNFop_IAhttps://www.youtube.com/watch?v=rWvZoKQ6PZ4       470      2:50:59        0                  4/22/17     4/22/17                           7
Mas Vale Parajo en Mano         Scott Faulkner         UC_AOY5TaSYup57HQSdXwV-Ahttps://www.youtube.com/watch?v=KHx4D2CNvus       358      2:53:53        0                  4/22/17     4/22/17                           7
Mas Vale Parajo en Mano         Stephanie D. Reardon   UC0XujJZk6E4goNFKSpqNH4Qhttps://www.youtube.com/watch?v=7IO_KoXBZ80        11      2:50:59        0                  4/22/17     4/22/17                           7
Acorralado                      AmadaThind%357         UCxfo4Eo2nIBlEOdmLzBamnAhttps://www.youtube.com/watch?v=6zxD8bvMC0Y       121      1:31:30        0                   5/4/17      5/4/17                           6
Acorralado                      Kalekynxty             UChwoD2YgZemjxVTmQirpkuwhttps://www.youtube.com/watch?v=ZgL3aewYkbo        21      1:31:29        0                  4/24/17     4/24/17                           6
Acorralado                      Miyagawa Kiyomori      UCOPPZYi5a8pXhEUPjozO4Iwhttps://www.youtube.com/watch?v=8-N1Pfs-Y2w         4      2:06:10        0                  4/24/17     4/24/17                           6
Acorralado                      Nakashima Kimitada     UCLApoHM_yXJkQbKM8aeoLwQhttps://www.youtube.com/watch?v=fCbIflzFbak        48      2:07:10        0                  4/22/17     4/22/17                           6
Acorralado                      PELICULAS ,COM         UCbp_WLbrVvegQzusI-glakA/videos
                                                                               https://www.youtube.com/watch?v=6i9Cm9Om93w    10,174      1:31:22        0                  4/24/17     4/24/17                           6
Acorralado                      Taylor và Patil2       UC6oiJ8-LToNcPyB9JC6nyZQhttps://www.youtube.com/watch?v=vMtHEKC15vU        15      2:04:17        0                  4/22/17     4/22/17                           6
Solo Para Adulteros             Aaron Manera           UC7LRRLf_V0q4847jo4BlkBQhttps://www.youtube.com/watch?v=QqZTz98Dd80       329      2:40:09        0                   5/3/17      5/3/17                           6
Solo Para Adulteros             Albert Guinn           UCySr_xvi7iNW8yAD53t07awhttps://www.youtube.com/watch?v=RTAAgllskiE     5,560      3:18:12        0                  4/22/17     4/22/17                           6
Solo Para Adulteros             Charles Perrin         UCAceBZm1xQTqz4wLpdEhHCQhttps://www.youtube.com/watch?v=8C15mRMmoB8         4      3:23:06        0                  4/24/17     4/24/17                           6
Solo Para Adulteros             Charles Perrin         UCAceBZm1xQTqz4wLpdEhHCQhttps://www.youtube.com/watch?v=2WJnf9nyZWE         7      3:15:47        0                  4/27/17     4/27/17                           6
Solo Para Adulteros             Francis Guinan         UCj0h6jXJtpZrJAGNd5Kfogwhttps://www.youtube.com/watch?v=8uCRTlZ92MU       326      2:37:36        0                   5/3/17      5/3/17                           6
Solo Para Adulteros             Frank Jones            UCgyEHvBblpYD2SURfRkmZfQhttps://www.youtube.com/watch?v=F96g-MAWxpU       138      2:30:47        0                  4/27/17     4/27/17                           6
Todo por Nada                   Anthony Kelley         UCZJI8wcG-ALxosOb5X3R8hghttps://www.youtube.com/watch?v=QvnbUiXqoV8       101      1:43:12        0                  4/27/17     4/27/17                           6
Todo por Nada                   Eloy Pratka            UCiB8fzv-7tOIQeM0N2hVPuwhttps://www.youtube.com/watch?v=o8NDPGxh1L0        59      1:33:49        0                  4/27/17     4/27/17                           6
Todo por Nada                   Raisa Laurinda         UC5APkmCB4JiW9QYqwJpxFZghttps://www.youtube.com/watch?v=4ndVlAfxRZA         6      2:31:59        0                  4/27/17     4/27/17                           6
Todo por Nada                   TheRegayov             UCStwLfoaNg3UibMO66QmyBwhttps://www.youtube.com/watch?v=qt5vz8WjGnE     5,917      1:45:59        0                  4/27/17     4/27/17                           6
Todo por Nada                   Western Movies         UCnOEnw0fweCYXZyFq0wcDmQhttps://www.youtube.com/watch?v=WvUSv4ZGYaQ        51      1:33:49        0                  4/27/17     4/27/17                           6
Todo por Nada                   Фильмы и Сериалы       UC8PB6PLbACDAJVbwL7WYaRghttps://www.youtube.com/watch?v=9Cx7gFr94ME       555      1:38:29        0                  4/22/17     4/22/17                           6
El Diablo El Santo Y El Tonto   2009revi               UCEK8OePGs3ix-9fMttTfHzghttps://www.youtube.com/watch?v=--z_y9yKnc0     2,306      1:30:59        0                  4/28/17     4/28/17                           5


                                                                                                                                                                                                  This video has been
El Diablo El Santo Y El Tonto   Fabian Tello3          UCoQlUDrb_If6SkEpiti0AFwhttps://www.youtube.com/watch?v=O5KCshtVpic     1,841      1:34:24        0                                        removed by the user.    5
El Diablo El Santo Y El Tonto   Nakashima Kimitada     UCLApoHM_yXJkQbKM8aeoLwQhttps://www.youtube.com/watch?v=F0OaKkwQo14        39     47:12:00        0                   5/3/17      5/3/17                           5
El Diablo El Santo Y El Tonto   Nakashima Kimitada     UCLApoHM_yXJkQbKM8aeoLwQhttps://www.youtube.com/watch?v=vBG0dRzIeFE        21     44:21:00        0                   5/3/17      5/3/17                           5
El Diablo El Santo Y El Tonto   Yogi Yoshi             UCcpx0hRbPraxvPKIR5qZmyAhttps://www.youtube.com/watch?v=vnCjxLuC6dM       102      1:30:59        0                  4/24/17     4/24/17                           5
Mujeres De Media Noche          Alejandro Staropoli    UC9TVspRGETKtG7BPzdqHDpghttps://www.youtube.com/watch?v=yARBIgdm2tA        92        14:58        0                  4/24/17     4/24/17                           5
Mujeres De Media Noche          Alejandro Staropoli    UC9TVspRGETKtG7BPzdqHDpghttps://www.youtube.com/watch?v=bSR4Wl_2Jdo        29        14:54        0                  4/24/17     4/24/17                           5
Mujeres De Media Noche          Alejandro Staropoli    UC9TVspRGETKtG7BPzdqHDpghttps://www.youtube.com/watch?v=Zzi4iNereZw        17        14:56        0                  4/24/17     4/24/17                           5
Mujeres De Media Noche          Alejandro Staropoli    UC9TVspRGETKtG7BPzdqHDpghttps://www.youtube.com/watch?v=qQdCHVgh0o0        10        10:28        0                  4/27/17     4/27/17                           5
Mujeres De Media Noche          Alejandro Staropoli    UC9TVspRGETKtG7BPzdqHDpghttps://www.youtube.com/watch?v=8Bkm5YjOEbg         5        10:58        0                  4/28/17     4/28/17                           5
El Tahur                        2009revi               2009revi                https://www.youtube.com/watch?v=GU6XrmlEnoc        56     58:21:00        0                  4/27/17     4/27/17                           4
El Tahur                        Kenneth Washinton      zchaabi                 https://www.youtube.com/watch?v=9wWIOOk0dgs         4     58:21:00        0                  4/28/17     4/28/17                           4
El Tahur                        Todd Rodriguez         UC3PPsHXVCUQo8FfTn-zdh1whttps://www.youtube.com/watch?v=z3Pvw5jaFPs        24     58:21:00        0                  4/28/17     4/28/17                           4

                                                                                                                                                                                                  This video has been
El Tahur                        Yogi Yoshi             UCcpx0hRbPraxvPKIR5qZmyAhttps://www.youtube.com/watch?v=grny1CB_fWY        42     58:21:00        0                                        removed by the user.    4
El Rey de Los Tahúres           Eliel Biali            UCjYVj900B7YLYiU434agpfAhttps://www.youtube.com/watch?v=9U-bf9-D6EI    11,084      1:23:01        0                  4/22/17     4/22/17                           3
El Rey de Los Tahúres           Fabian Tello3          UCoQlUDrb_If6SkEpiti0AFwhttps://www.youtube.com/watch?v=doFr6SwePNo    38,375      1:23:02        0                  4/24/17     4/24/17                           3
El Rey de Los Tahúres           Larry Ojanen           UCNaFBv5Af2XMNODjln3YVGQhttps://www.youtube.com/watch?v=mFx4iMyz0oo         9      1:23:02        0                  4/24/17     4/24/17                           3
En Esta Primavera               jeanbohemy             jeanbohemy              https://www.youtube.com/watch?v=iL2LCglPgTY    44,195         4:50        0                   5/3/17      5/3/17                           3
                                                                                                 Date
                 Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021SubmitPage      60by of 149
                                                                                            Date Removed
Title                              YouTube Username        User ID / Channel      Infringing URL                                   Views     Video Length # of ads       Type of ads   to YouTube     YouTube      Notes


                                                                                                                                                                                                                   The YouTube account
                                                                                                                                                                                                                   associated with this
                                                                                                                                                                                                                   video has been
                                                                                                                                                                                                                   terminated due to
                                                                                                                                                                                                                   multiple third-party
                                                                                                                                                                                                                   notifications of
                                                                                                                                                                                                                   copyright
En Esta Primavera                  jeanbohemy               jeanbohemy            https://www.youtube.com/watch?v=UXAyqQQ0Z78      36,998            7:50            0                                             infringement.          3
En Esta Primavera                  Luis Antonio Ardila Casadiego
                                                            ardilaluis71          https://www.youtube.com/watch?v=IyQjB_O5XF8      54,406         1:25:58            0                       5/3/17       5/3/17                          3


                                                                                                                                                                                                                   The YouTube account
                                                                                                                                                                                                                   associated with this
                                                                                                                                                                                                                   video has been
                                                                                                                                                                                                                   terminated due to
                                                                                                                                                                                                                   multiple third-party
                                                                                                                                                                                                                   notifications of
                                                                                                                                                                                                                   copyright
La Chamuscada                      Fabian Tello3             UCoQlUDrb_If6SkEpiti0AFwhttps://www.youtube.com/watch?v=8vFq4NFZ9C0      504         1:32:30            0                                             infringement.          3
La Chamuscada                      IrmaSerrano laTigresa 2017UCgMaBCzQGK2IXg1lxMK0lvwhttps://www.youtube.com/watch?v=qhzeurt6Tws      468            4:11            0                     4/22/17       4/22/17                          3
La Chamuscada                      Larry Ojanen              UCNaFBv5Af2XMNODjln3YVGQhttps://www.youtube.com/watch?v=ivHPWPM0-ao        2         1:32:30            0                     4/28/17       4/28/17                          3
El Desconocido                     Fabian Tello3             UCoQlUDrb_If6SkEpiti0AFwhttps://www.youtube.com/watch?v=uz7ewbB8Yu8   22,916         1:28:16            0                     4/24/17       4/24/17                          2
El Desconocido                     Larry Ojanen              UCNaFBv5Af2XMNODjln3YVGQhttps://www.youtube.com/watch?v=J1X458OYstE        2         1:33:47            0                     4/24/17       4/24/17                          2
El Fiscal de Hierro 4              Fabian Tello3             UCoQlUDrb_If6SkEpiti0AFwhttps://www.youtube.com/watch?v=J85wmA_Yd9E   21,475         1:24:02            0                     4/24/17       4/24/17                          2
El Fiscal de Hierro 4              Larry Ojanen              UCNaFBv5Af2XMNODjln3YVGQhttps://www.youtube.com/watch?v=MIHAlgTBZDA        4         1:24:02            0                     4/24/17       4/24/17                          2
El Hijo De Gabino Barrera          Fabian Tello3             UCoQlUDrb_If6SkEpiti0AFwhttps://www.youtube.com/watch?v=vm4hwbZgfUw    3,963         1:20:47            0                     4/24/17       4/24/17                          2
El Hijo De Gabino Barrera          Larry Ojanen              UCNaFBv5Af2XMNODjln3YVGQhttps://www.youtube.com/watch?v=7Abn_sKfFIw        9         1:20:47            0                     4/24/17       4/24/17                          2
El Hombre Sin Miedo                Fabian Tello3             UCoQlUDrb_If6SkEpiti0AFwhttps://www.youtube.com/watch?v=l1F1SAF-Yts   24,450         1:33:47            0                     4/24/17       4/24/17                          2
El Hombre Sin Miedo                Larry Ojanen              UCNaFBv5Af2XMNODjln3YVGQhttps://www.youtube.com/watch?v=ouXE5wSX5K4        9         1:28:40            0                     4/24/17       4/24/17                          2
Escuela De Rateros                 Daniel Huerta             inslowtime              https://www.youtube.com/watch?v=oNwRj6N2Zc0    4,093         1:34:32            0                      5/3/17        5/3/17                          2
Escuela De Rateros                 Kalekynxty                UChwoD2YgZemjxVTmQirpkuwhttps://www.youtube.com/watch?v=a4bZqCk3Byo    2,224         1:34:22            0                     4/27/17       4/27/17                          2
Las Modelos de Desnudos            Aurelio Krista            UClqfQnETR1qaj6v5CIFh2XQhttps://www.youtube.com/watch?v=U5NUp5fIP6Y   49,502         4:44:29            0                     4/22/17       4/22/17                          2
Las Modelos de Desnudos            Vintage Cinema            UCyLyrt07xLTtXDt3mp9GArwhttps://www.youtube.com/watch?v=DKRG2uezndQ    6,662         1:42:47            0                     4/27/17       4/27/17                          2
Operacion 67                       Cristobal Cardenas        MegaJcca                https://www.youtube.com/watch?v=EvpIIiwBJZk      932         1:21:13            0                      5/3/17        5/3/17                          2
Operacion 67                       El Canal de Juan Carlos Domínguez
                                                             UCjVLENoNqm8_buxn4YTIHawhttps://www.youtube.com/watch?v=fpamPnC3qdE      333         1:21:56            0                     4/22/17       4/22/17                          2
Picardia Mexicana II               Nakashima Kimitada        UCLApoHM_yXJkQbKM8aeoLwQhttps://www.youtube.com/watch?v=wR-rJ2PiBnc       22        48:20:00            0                      5/4/17        5/4/17                          2
Picardia Mexicana II               Nakashima Kimitada        UCLApoHM_yXJkQbKM8aeoLwQhttps://www.youtube.com/watch?v=7T1Ztx02tCE       12        47:51:00            0                      5/4/17        5/4/17                          2
Un Macho En La Carcel De Mujeres   Albert Guinn              UCySr_xvi7iNW8yAD53t07awhttps://www.youtube.com/watch?v=AbkRF7X5zGE      550         4:25:33            0                      5/3/17        5/3/17                          2
Un Macho En La Carcel De Mujeres   Frank Jones               UCgyEHvBblpYD2SURfRkmZfQhttps://www.youtube.com/watch?v=Z3hVrATA6NA       95         3:17:08            0                     4/28/17       4/28/17                          2
Amigo                              PRISCILLA BARRIENTOS UCXQOYPr2XhqH4dXEjjmM9mA     https://www.youtube.com/watch?v=kEpszriEKJk        7         1:25:38            0                     4/27/17       4/27/17                          1


                                                                                                                                                                                                                   This video is no
                                                                                                                                                                                                                   longer available
                                                                                                                                                                                                                   because the YouTube
                                                                                                                                                                                                                   account associated
                                                                                                                                                                                                                   with this video has
Casos de Alarma I (Sida)           Anaïs Leclerc            UC_tgWlAucRpsPVUGL3YhBmQhttps://www.youtube.com/watch?v=lQNwQhpJ-_w       881         2:12:16            0                                             been terminated.       1
Cómo México No Hay Dos             PRISCILLA BARRIENTOS UCXQOYPr2XhqH4dXEjjmM9mA    https://www.youtube.com/watch?v=kMJBL-VKlvw         0         1:27:34            0                     4/24/17       4/24/17                          1
Confesiones de una Adolescente     Roxi RiMar               roximar77               https://www.youtube.com/watch?v=wdW0JGPQLZE    23,142            1:30            1 Spectrum            4/24/17       4/24/17                          1
Dando y Dando                      Paul Freedman            UCEITs890CHXOhy03YyxnXWwhttps://www.youtube.com/watch?v=fxfPaW_UodA       152         1:41:23            0                      5/3/17        5/3/17                          1
Destino Final                      Fabian Tello Villegas4   UCRVktPXwdmg9iItttH6SfQwhttps://www.youtube.com/watch?v=94f8pyNvBIE        51         1:29:23            0                     4/28/17       4/28/17                          1
Diamantes, Oro y Amor              Chris Jarmon             UCL0S0XekSRkzjUiPOPrtHHQhttps://www.youtube.com/watch?v=Owth9WzpsOI        39         2:18:46            0                     4/22/17       4/22/17                          1
Dos Camioneros Con Suerte          Shows Caliente y Ctractivo
                                                            UCjFtkHYdRBdSIv7GmHm3bdg
                                                              Hot                   https://www.youtube.com/watch?v=-07bcPluPM8     2,131         1:35:23            0                     4/22/17       4/22/17                          1
El Cínico                          Fabian Tello3            UCoQlUDrb_If6SkEpiti0AFwhttps://www.youtube.com/watch?v=A2FAtbrYj0o       646        44:50:00            0                     4/24/17       4/24/17                          1
El Coyote y la Bronca              Melvin Chavez            TeleVenceremos          https://www.youtube.com/watch?v=oE7ZXFaPGRQ        46         1:35:34            0                     4/27/17       4/27/17                          1
El Cuatrero                        Mario Hernandez          UCw47mEWOt22gtrmIIRjhinQhttps://www.youtube.com/watch?v=mFsD8gKIuzE       851         1:27:50            0                     4/24/17       4/24/17                          1
El Elegido                         Jesus Ortega             JeoRandur1              https://www.youtube.com/watch?v=6Km6gfl1yUg    38,245         1:35:53            0                     4/27/17       4/27/17                          1
El Embustero                       beramm1                  beramm1                 https://www.youtube.com/watch?v=Na9EDK3Ffgk     2,651         1:27:31            0                     4/24/17       4/24/17                          1
El Extrano Hijo del Sheriff        Fabian Tello3            UCoQlUDrb_If6SkEpiti0AFwhttps://www.youtube.com/watch?v=YT6ltFQNcWI    15,687         1:32:53            0                     4/24/17       4/24/17                          1
El Manantial Del Amor              Adrian Burgess           UCLWuB6H_UBVqwmy6E4hlZjghttps://www.youtube.com/watch?v=IUDkbN8Nc8c       508         2:31:07            0                     4/22/17       4/22/17                          1
El Vampiro Teporocho               chafuldifornio           UCD6uXGcyGVlCtbx9N3H-NbQhttps://www.youtube.com/watch?v=IXe8pY9X95o     1,382         1:32:09            0                     4/22/17       4/22/17                          1


                                                                                                                                                                                                                   The YouTube account
                                                                                                                                                                                                                   associated with this
                                                                                                                                                                                                                   video has been
                                                                                                                                                                                                                   terminated due to
                                                                                                                                                                                                                   multiple third-party
                                                                                                                                                                                                                   notifications of
                                                                                                                                                                                                                   copyright
Fieras En Brama                    Fabian Tello3           UCoQlUDrb_If6SkEpiti0AFwhttps://www.youtube.com/watch?v=i-MSsU6D0Xc     22,207         1:32:15            0                                             infringement.          1
Forajidos en la Mira               Philip Bell             borovichok1988          https://www.youtube.com/watch?v=aS-yJx_t-t8         193        1:40:59            0                     4/22/17       4/22/17                          1
Investigador Privado Muy Privado   nebahat aksen           UCaOwdzp8GNPC1q6uyTMG5GAhttps://www.youtube.com/watch?v=WGqkrTICGOc          14        3:03:49            0                     4/22/17       4/22/17                          1
Jovenes Deliquentes                Larry Ojanen            UCNaFBv5Af2XMNODjln3YVGQhttps://www.youtube.com/watch?v=l3U_EgvUMSM           1        1:30:46            0                     4/27/17       4/27/17                          1
La Banda Del Carro Rojo            KORA NAYARITA           laleykora1340           https://www.youtube.com/watch?v=a8YZb2IsVx4       2,797        1:30:49            0                     4/22/17       4/22/17                          1
La Dinastía Drácula                Shaafia Rida            UCv4_XO_ft54Pcj0WaYudTJwhttps://www.youtube.com/watch?v=_Q2A8R0LgGY          92        1:29:48            0                      5/3/17        5/3/17                          1
La Lecheria                        Yoshi Games             SuperYoshiDisable       https://www.youtube.com/watch?v=auns7o50QyE       9,665        1:54:08            0                     4/22/17       4/22/17                          1
La Mafia de La Frontera            Patel&59                UCSAmMXc6-_gOzeW7K1KCmsghttps://www.youtube.com/watch?v=YRz4arPNcCM           1        1:15:57            0                     4/22/17       4/22/17                          1
La Muerte Cruzo El Rio Bravo       PELICULAS ,COM          UCbp_WLbrVvegQzusI-glakAhttps://www.youtube.com/watch?v=Ochbw8QjaFg       6,659        1:37:51            0                     4/27/17       4/27/17                          1
Los Cacos                          Nathan Sherman          parisienguedin          https://www.youtube.com/watch?v=PDJNnbzN52Q       4,352        1:27:54            0                      5/3/17        5/3/17                          1
Los Dos Hermanos                   Fabian Tello1           UC6E9NLvuCvBCLZQurrp95awhttps://www.youtube.com/watch?v=9HeyrVGCNz4     29,754         1:30:12            1 Grammarly           4/22/17       4/22/17                          1
Mas Buenas Que El Pan              Jorge Sanchez J         UC0cYlTEOZ58G0SnO88DpK1whttps://www.youtube.com/watch?v=Vs6yus6YBEM     21,168         1:31:50            0                     4/22/17       4/22/17                          1
Mecanica Mexicana                  Koramex                 MrJoyasMusicales        https://www.youtube.com/watch?v=7rrfOxfEgrY          64        1:25:01            0                     4/22/17       4/22/17                          1
Mexicano Hasta las Cachas          Body paint Song movie   UC9K1Hfs5TR4YIF2-zVZ9_wQhttps://www.youtube.com/watch?v=zNETA6_HxTM       6,261        1:31:41            0                     4/22/17       4/22/17                          1
Mexico Mexico Ra Ra Ra             Jed D. Mountain         UCAvTMsZ0XimSLQZLz1yNRCwhttps://www.youtube.com/watch?v=5radPAjzYn8         711        2:17:02            0                     4/24/17       4/24/17                          1
Misa De Cuerpo Presente            anit ramo               UCfXIKLrPINWRDF0_vLhLJ7ghttps://www.youtube.com/watch?v=xLR8aes_9_4       5,750        1:55:15            0                     4/24/17       4/24/17                          1
Nadie Te Querra Como Yo            Roxi RiMar              roximar77               https://www.youtube.com/watch?v=4k8sJk4NujQ     43,268         1:22:22            0                     4/27/17       4/27/17                          1
Patsy Mi Amor                      Koradgo                 koradgo                 https://www.youtube.com/watch?v=7L56wnqEhLo         474        1:32:42            0                     4/22/17       4/22/17                          1
Reportero de Modelos               Brenda D. O.            UCGiJdTn4dcx79P5IqSb1-Rghttps://www.youtube.com/watch?v=trQyUglp-kY     #######        1:32:24            0                     4/22/17       4/22/17                          1


                                                                                                                                                                                                                   This video has been
Reto A La Vida                     Drucel .•. Duelo       UCzHZi-D1UXIRsKCYIVJzsgg https://www.youtube.com/watch?v=dxbnwpBgPIA        525           23:04            0                                             removed by the user.   1
Sor Batalla                        Martha Michel Vazquez Garcia
                                                          UCJ9iN-LdiAe1lG-WHaBBGnQ https://www.youtube.com/watch?v=LHJJJe5W-iI         85         1:34:32            0                     4/27/17       4/27/17                          1
Un Sábado Mas                      Jessilovebieber        Jessilovebieber          https://www.youtube.com/watch?v=NdEbmKAobFo        691         1:32:04            0                     4/22/17       4/22/17                          1
Violación                          Charles Lane           UC3nZQCgBpxeWXfFxUFFdJRw https://www.youtube.com/watch?v=2Uvdz0JhiXU     25,557         1:51:59            0                      5/3/17        5/3/17                          1




                                                                                                    Summary and Totals

                                                                                  Total Infringing Videos Removed
                                                                                  2014                                             1152
                                                                                  2015                                             1301
                                                                                  2016                                             1182
                                                                                  2017                                             Jan: 318
                                                                                                                                   Feb: 86
                                                                                                                                   Mar: 225
                                                                                                                                   April: 139
                                                                                        Date
        Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021SubmitPage      61by of 149
                                                                                   Date Removed
Title            YouTube Username   User ID / Channel   Infringing URL                                              Views   Video Length # of ads   Type of ads   to YouTube   YouTube   Notes
                                                        Total                                                       768


                                                        Summary of Repeat Offenders
                                                        Total repeat offenders (three times or more): 159
                                                        Total Terminated repeat offenders: 143
                                                        Repeat Offenders for February 2017: 6 (highlighted above)
                                            Athos
               Case 1:21-cv-21698-JEM Document 1-2Youtube Enforcement
                                                     Entered   on FLSD Docket 05/03/2021 Page 62 of 149

                                                                                    May 6, 2017 - June 7, 2017 Enforcement Results
                                                                                                                                                                                             Date
                                                                                                                                                                                Submit Date Removed by
Title                              YouTube Username       User ID / Channel       Infringing URL                                      Views Video Length # of ads Type of ads   to YouTube YouTube       Notes
Piernas Cruzadas                   Jesús Delafrontera     1karra                  https://www.youtube.com/watch?v=IUWpoDyorFA         674291     1:13:16         0                   5/23/17     5/23/17                         10
Piernas Cruzadas                   fenses                 fenses                  https://www.youtube.com/watch?v=Oy8LS10dYes         23,490     1:13:17         0                   5/24/17     5/24/17                         10
Piernas Cruzadas                   Steven Elerson         subakunogaara95200      https://www.youtube.com/watch?v=qQCV7lAvlXU               7    1:39:40         0                   5/25/17     5/25/17                         10
Piernas Cruzadas                   Karrafilms             UC3HOXXyEpqGhoScOYKsoIiAhttps://www.youtube.com/watch?v=YqWlLNUCGII              29    1:13:17         0                   5/25/17     5/25/17                         10
Piernas Cruzadas                   Survivor.2017          UC6QMTHQiS-16Kwz5ro9il3Ahttps://www.youtube.com/watch?v=M6E-G9CtYLo              10    1:13:16         0                   5/23/17     5/23/17                         10
Piernas Cruzadas                   William Boudreaux      UC8vZnxXDO-NY_zvm9lIFiPwhttps://www.youtube.com/watch?v=mH2JlFDMw9U             315    1:11:40         0                   5/23/17     5/23/17                         10
Piernas Cruzadas                   Oscar Jackson          UCdUBfTwV9oaau29tUQ5_7bQhttps://www.youtube.com/watch?v=j_ykXW4y7NE              26    1:34:31         0                   5/23/17     5/23/17                         10
Piernas Cruzadas                   Thika women            UCgr1k1Doefhb2qdzd7MaK5ghttps://www.youtube.com/watch?v=nlGEyXrb4Zk               6    1:12:29         0                   5/23/17     5/23/17                         10
Piernas Cruzadas                   Button                 UCH-_EV8VyPZ3MUQ-FQPpu2Qhttps://www.youtube.com/watch?v=oUUDxZzYoHY               2    1:12:28         0                   5/23/17     5/23/17                         10
Piernas Cruzadas                   classic cinema         UCOLdkide8PcJo2QHXXmeGiwhttps://www.youtube.com/watch?v=cFNo0x33NK8           2,810    1:13:16         0                   5/23/17     5/23/17                         10
Para Que Dure No Se Apure          Emelina Bethel         UC6lyB8pyOFW159LZj1hx4twhttps://www.youtube.com/watch?v=7SFEsEm7vqc         10,502     1:44:25         0                   5/23/17     5/23/17                          8
Para Que Dure No Se Apure          Zain Peek              UC7AvTKVQLJeMS74GXie7Odghttps://www.youtube.com/watch?v=TjdfdrvDWog             129    1:44:25         0                   5/25/17     5/25/17                          8
Para Que Dure No Se Apure          Janee Wooldridge       UC7wwLdPEAvLSvpLYk-suAGwhttps://www.youtube.com/watch?v=1RwkrywFkDo             593    1:44:25         0                   5/25/17     5/25/17                          8
Para Que Dure No Se Apure          Odelia Bankston        UCaCYGJIxBVObW49Jv7BE09ghttps://www.youtube.com/watch?v=HAkv8fXNe6o              30    1:44:25         0                   5/25/17     5/25/17                          8
Para Que Dure No Se Apure          Lillie Hargis          UCBWipXh7DXdcf3JLRiQCDhwhttps://www.youtube.com/watch?v=tzAZPkuLv5s              83    1:44:25         0                   5/25/17     5/25/17                          8
Para Que Dure No Se Apure          Rafay Gravis           UC-gEmkED9Zt-igEgSotQ8Yghttps://www.youtube.com/watch?v=dli6gk124Go               9    1:44:25         0                   5/25/17     5/25/17                          8
Para Que Dure No Se Apure          William Campbell       UCtO76ooSEjMbaTseJNOxa2whttps://www.youtube.com/watch?v=WFYmeBV2uAo              62    2:16:45         0                   5/25/17     5/25/17                          8
Para Que Dure No Se Apure          Lashawn Pratt          UCUIN4fsaDYjoD3XeUi3W8JQhttps://www.youtube.com/watch?v=5QBuaXODm04              26    1:44:25         0                   5/25/17     5/25/17                          8
Ojo Rojo                           fenses                 fenses                  https://www.youtube.com/watch?v=zXJGS-Krz1Y         45,742     1:29:44         0                    6/2/17      6/2/17                          4
Ojo Rojo                           Crying Halenr          UC15OxW-GzE-zghF0ExzZ1Ewhttps://www.youtube.com/watch?v=ez5f7FjX0aA               9    1:29:44         0                    6/2/17      6/2/17                          4
Ojo Rojo                           Thika women            UCgr1k1Doefhb2qdzd7MaK5ghttps://www.youtube.com/watch?v=n9hHarh_NK8              13    1:28:55         0                    6/2/17      6/2/17                          4
Ojo Rojo                           Button                 UCH-_EV8VyPZ3MUQ-FQPpu2Qhttps://www.youtube.com/watch?v=hMnPFD6tXdM              10    1:28:53         0                    6/2/17      6/2/17                          4
Policia de Narcoticos              Cary Dixon             cmartinezb182           https://www.youtube.com/watch?v=JLC2xFJMgGg              84    1:43:20         0                   5/23/17     5/23/17                          3
Policia de Narcoticos              Corey Burr             mrbichaa                https://www.youtube.com/watch?v=4Xau5fT1kK8             293    1:42:28         0                   5/23/17     5/23/17                          3


                                                                                                                                                                                                          This video is no
                                                                                                                                                                                                          longer available
                                                                                                                                                                                                          because the YouTube
                                                                                                                                                                                                          account associated
                                                                                                                                                                                                          with this video has
Acorralado                         khuong trung vtb       UC1hknp-vLLjW-834cCasOnQ https://www.youtube.com/watch?v=5Q7q-Px4Bwg        22,417      2:06:41        0                                        been terminated.        3
Policia de Narcoticos              Charles Lane           UC3nZQCgBpxeWXfFxUFFdJRw https://www.youtube.com/watch?v=ATYjMmKWGwM        41,622      1:46:00        0                  5/23/17     5/23/17                           3
El Tahur                           Eduardo Valencia       UCexlVm2Jp95F-obyf2blW9w https://www.youtube.com/watch?v=i_J1INon64U           104      1:58:01        0                  5/23/17     5/23/17                           3
La Dinastía Drácula                Mujahid Qaasim         UCfCuyjNKCmSBqS7HJDKN52A https://www.youtube.com/watch?v=GKufOELkxxs            74      1:29:43        0                  5/23/17     5/23/17                           3
El Tahur                           Poppy Ferry            UCfEIckMZLyXdXeJeA8EVoXw https://www.youtube.com/watch?v=1ERgI7_XARI            66      1:49:27        0                   6/2/17      6/2/17                           3
La Dinastía Drácula                Robert Moczo           UCI7Ahjuehrgy6fv_2f4n9Lg https://www.youtube.com/watch?v=L6uCqYEvaJc           318      2:23:59        0                  5/23/17     5/23/17                           3
La Dinastía Drácula                Bill Lee               UCS8RVbkPl16s-lP2drQR4Hw https://www.youtube.com/watch?v=7RKcUFzDAW4            18      2:20:04        0                  5/23/17     5/23/17                           3
Acorralado                         Djtom 21               UC-SPv6VkDNvRvB98AUqaXdQ https://www.youtube.com/watch?v=9I6A2LPL45c         8,192      2:06:40        0                   6/2/17      6/2/17                           3
El Tahur                           UTC badminton video    UCy5ha1N5_2HZbSW9T-pBzqQ https://www.youtube.com/watch?v=KNZpwKpnoeY             3      1:52:08        0                   6/5/17      6/5/17                           3
Acorralado                         UTC badminton video    UCy5ha1N5_2HZbSW9T-pBzqQ https://www.youtube.com/watch?v=vGS-d2Ego0U             5      2:03:50        0                   6/2/17      6/2/17                           3
                                                                                                                                                                                                          This video is
La Corneta De Mi General           Andrés Gálvez          andres9400able        https://www.youtube.com/watch?v=VpRNKM1VxPA            3,318      1:33:47        0                                        unavailable.            2
5 Nacos Asaltan Las Vegas          Andrés Gálvez          andres9400able        https://www.youtube.com/watch?v=olmETaKHvSQ           13,644      1:09:41        0                   6/2/17      6/2/17                           2
Hasta El Viento Tiene Miedo        Melissa Castillo       MISSkiraley           https://www.youtube.com/watch?v=NLzVzx-tRYk            2,309      1:28:21        0                  5/23/17     5/23/17                           2
Peleador a Puno Limpio             djnokia djsonytech     palika11111ify        https://www.youtube.com/watch?v=4fNUPNhmrsA           14,060      1:32:14        0                  5/23/17     5/23/17                           2
El Ninja Mexicano                  Arthur L.Saenz         r2d2als               https://www.youtube.com/watch?v=EqGo9VygbwI            6,467     27:06:00        0                   6/2/17      6/2/17                           2
Las Cariñosas                      Riichard Zatiin        SANPICHONable         https://www.youtube.com/watch?v=nCw_P3aCIfY            9090          0:48        0                  5/23/17     5/23/17                           2
Entre Ficheras Anda El Diablo      vittorio di raniari    UC1CXczzNgKoLgLfUvqpdHOQ
                                                                                https://www.youtube.com/watch?v=kTQPaiaAOC4              126         3:35        0                  5/24/17     5/24/17                           2
Entre Ficheras Anda El Diablo      vittorio di raniari    UC1CXczzNgKoLgLfUvqpdHOQ
                                                                                https://www.youtube.com/watch?v=bwFznlLcw60            2,057      1:40:24        0                  5/23/17     5/23/17                           2
Los Mandados                       Yova Dj                UC3Z-QdMyDvldOdVbpNg45yw
                                                                                https://www.youtube.com/watch?v=8P7UFPwB0_Y               26         2:56        0                  5/23/17     5/23/17                           2


                                                                                                                                                                                                          This video has been
La Metralleta Infernal             elrisakp               UC5OWXLOdhsb4C6li6VDzEEg
                                                                                https://www.youtube.com/watch?v=3HvFAmCrvoU              534        22:28        0                                        removed by the user.    2
La Metralleta Infernal             elrisakp               UC5OWXLOdhsb4C6li6VDzEEg
                                                                                https://www.youtube.com/watch?v=IW0uqacS9Bg            1,314      1:09:41        0                  5/23/17     5/23/17                           2


                                                                                                                                                                                                          This video is no
                                                                                                                                                                                                          longer available
                                                                                                                                                                                                          because the YouTube
                                                                                                                                                                                                          account associated
                                                                                                                                                                                                          with this video has
Mecanica Nacional                     The celluloid church is back
                                                                UC6tFO8JiPcaID0W12Up2uhwhttps://www.youtube.com/watch?v=KVa9DnE3ayE       720     1:36:39        0                                        been terminated.        2
5 Nacos Asaltan Las Vegas             William Boudreaux         UC8vZnxXDO-NY_zvm9lIFiPwhttps://www.youtube.com/watch?v=cX35ioCpORE   17,484      1:09:06        0                   6/5/17      6/5/17                           2
La Corneta De Mi General              AndMex, Inc.              UCaIHuPmPzGQcgUCjUMYM9WAhttps://www.youtube.com/watch?v=FXKcs5exF18     1,578     1:33:47        0                   6/6/17                                       2
Octagon y Mascara Sagrada en Lucha a Muerte
                                      CMLLJ Lucha Libre         UCAsvdx_fcJm0QQUnFvHYZKghttps://www.youtube.com/watch?v=SgPPmgDtXOc       256     1:29:24        0                  5/23/17     5/23/17                           2
Los Mandados                          Aaron Harrison            UCcqfQl3SCWI2kdnYVTv5U_ghttps://www.youtube.com/watch?v=24s6Uak2HRM       427     1:44:14        0                   6/2/17      6/2/17                           2
Octagon y Mascara Sagrada en Lucha a Muerte
                                      ZONA RUDA CHPO TA         UCj-wna6LCtXoyqvCtMzD4aQhttps://www.youtube.com/watch?v=HULV6HnAi2E     5,497     1:29:24        0                  5/23/17     5/23/17                           2
El Ninja Mexicano                     tavernaclub               UCN5QQdFoAZd0xud3km7RODQhttps://www.youtube.com/watch?v=ny5pD0uJbXg     5,537     1:26:54        0                   6/2/17      6/2/17                           2
Mecanica Nacional                     Fabian Tello Villegas4    UCRVktPXwdmg9iItttH6SfQwhttps://www.youtube.com/watch?v=lMKNGtE27gs        18     1:36:48        0                  5/24/17     5/24/17                           2
Dos Machos Que Ladran No Muerden Maria Felix                    UCtzeYk6Jb2019PjrTTn1DsQhttps://www.youtube.com/watch?v=18GAZGLa0eU       158     0:47:16        0                  5/25/17     5/25/17                           2
Dos Machos Que Ladran No Muerden Maria Felix                    UCtzeYk6Jb2019PjrTTn1DsQhttps://www.youtube.com/watch?v=d6JIhuJFGIM       169     0:47:13        0                  5/24/17     5/24/17                           2
Hasta El Viento Tiene Miedo           Maria Felix               UCtzeYk6Jb2019PjrTTn1DsQhttps://www.youtube.com/watch?v=Yrylq8a6kB0     3050     59:25:00        0                   6/2/17      6/2/17                           2
Peleador a Puno Limpio                Tacun Kungfu              UCY4ovi0fvhy48-ZtnHwfPpQhttps://www.youtube.com/watch?v=HUmu1hvKlTQ   19,281      1:59:41        0                  5/23/17     5/23/17                           2
Las Cariñosas                         Shaun C. Hardwick         UCy8boXLG-9sqUlzD4NGwJighttps://www.youtube.com/watch?v=_YZnSXoHiw0   #######     1:32:33        0                   6/2/17      6/2/17                           2
                                                                                                                                                                                                          This video is
La Pulquería II                    Andrés Gálvez          andres9400able           https://www.youtube.com/watch?v=fBXCXjPy2rA           479         1:38        0                                        unavailable.            1
El Silla De Ruedas                 Neil Kleypas           dianit097                https://www.youtube.com/watch?v=iudHT2N2ekc         3,088      2:16:19        0                   6/2/17      6/2/17                           1
El Mil Amores                      ECHAMUNICARAJO         ECHAMUNICARAJO           https://www.youtube.com/watch?v=aKZsM4NjjWo         1131          1:42        0                  5/23/17     5/23/17                           1

La Máquina De Matar (GOMA-2)                                                                                                                                                                              This video has been
                                   fenses                 fenses                 https://www.youtube.com/watch?v=1DQQW-tcjMw          21325       1:33:48        0                                        removed by the user.    1
El Desconocido                     Fireno4ka              Fireno4ka              https://www.youtube.com/watch?v=bz0nGOOUMgg          27,969      0:01:46        0                  5/23/17     5/23/17                           1
El Arracadas                       crisS MONEY            mono94ish              https://www.youtube.com/watch?v=UxH6KqRgK8Q           6,621      1:50:22        0                  5/23/17     5/23/17                           1
La Carcel De Laredo                DANIEL09KING           NarcoJunior2011        https://www.youtube.com/watch?v=cbfVrsaXZHw           3,549      1:40:54        0                  5/23/17     5/23/17                           1
Mecánica Mexicana                  Herb Seberia II        NermalKartieThree      https://www.youtube.com/watch?v=JNZ21saWZ2w           1,771         1:11        0                   6/6/17                                       1
Hoy He Soñado Con Dios             patri1965              patri1965              https://www.youtube.com/watch?v=Jhfj486sniE          29,696      1:44:50        0                  5/23/17     5/23/17                           1
La Puerta Negra                    ROEL GUERRA            Roelin81               https://www.youtube.com/watch?v=lmQHIbMBECo           4,579      1:32:02        0                  5/23/17     5/23/17                           1
Los Tres Gallos                    ROEL GUERRA            Roelin81               https://www.youtube.com/watch?v=9WQoLZbxVwQ           4,889      1:40:48        0                  5/24/17     5/24/17                           1
La Ley de Las Calles               ROEL GUERRA            Roelin81               https://www.youtube.com/watch?v=L8pDKFdF6eo          16,813      1:27:01        0                  5/23/17     5/23/17                           1
En La Tormenta                     Luis Carlos Solano     UC09DBfxISqtI3Oo2hgdOOPQ
                                                                                 https://www.youtube.com/watch?v=_awtkKfDGPw             777      1:19:57        0                  5/24/17     5/24/17                           1


                                                                                                                                                                                                          This video has been
La Pulqueria                         William Boudreaux       UC8vZnxXDO-NY_zvm9lIFiPwhttps://www.youtube.com/watch?v=HoYHt0Ljasc      16,384      1:37:35        0                                        removed by the user.    1
Misa De Cuerpo Presente              Shelby Victorina        UCAPjycxDnBfpEd0ScAMQ-GQhttps://www.youtube.com/watch?v=MxOpa38oNTE       3,917      2:31:12        0                   6/2/17      6/2/17                           1
Un Macho En Un Reformatorio de Senoritas
                                     MunSanLucas             UCbHLTWbsBU_jNKUe8ZALFdwhttps://www.youtube.com/watch?v=zWn1TSpWEa0           4      1:30:31        0                  5/24/17     5/24/17                           1
Aladino Y La Lámpara Maravillosa     patron x                UCby9BW2ZjeXevEOFT5SiQ1ghttps://www.youtube.com/watch?v=1s2tHouVoPw       5,565      1:36:46        0                  5/24/17     5/24/17                           1
Las Mujeres De Jeremias              patron x                UCby9BW2ZjeXevEOFT5SiQ1g-UC3Z
                                                                                     https://www.youtube.com/watch?v=9VV9OcNzLQ0       1,849      1:26:31        0                  5/23/17     5/23/17                           1
Matar O Morir                        Badminton My life       UCcH6wXdlgpRoTVhb9yfA_DQhttps://www.youtube.com/watch?v=9kSuWfKR7TM           3      1:39:00        0                   6/2/17      6/2/17                           1
El Coyote y La Bronca                Badminton My life       UCcH6wXdlgpRoTVhb9yfA_DQhttps://www.youtube.com/watch?v=T3ywWE6p04I       2,101      1:31:11        0                   6/6/17                                       1
Los Rateros                          chafuldifornio          UCD6uXGcyGVlCtbx9N3H-NbQhttps://www.youtube.com/watch?v=7fSo92PHQt4         710      1:36:59        0                  5/23/17     5/23/17                           1
El Profesor Erótico                  Enrique Roldán no era malo,
                                                             UCd8lSaW_UpPLmygGy3SYqpg
                                                                 solo lo parecía     https://www.youtube.com/watch?v=hDXBLsrqSds         650      1:28:24        0                  5/25/17     5/25/17                           1
Bikinis Y Rock                       Lety A                  UC-DuT4RJ7qm-NkDkP1PP1QQhttps://www.youtube.com/watch?v=JzEPAW3PTAw         128      1:30:15        0                  5/23/17     5/23/17                           1
La Banda Del Carro Rojo              Sonnery Song movie      UCf3SsJQcY2_FFfOFXbIXUvQhttps://www.youtube.com/watch?v=fp0ImLXPR_s       5,047      1:30:48        0                  5/23/17     5/23/17                           1
Los Hijos del Criminal               Corridos De Todos Lados corridos
                                                             UCh5C0YGdbfd2xZ0XIF7Pv3Ahttps://www.youtube.com/watch?v=G1OdbjvUhHI      85,774      1:24:59        0                   6/2/17      6/2/17                           1
Un Macho en un Salon de Belleza      Abrahan Apaza           UChA5PZa8HiDwETm1BMEv-7Qhttps://www.youtube.com/watch?v=cN4rav941MY          41      1:28:53        0                  5/24/17     5/24/17                           1
El Ultimo Tunel                      eduardo romero hernandezUCIt_fyDoQYW9yW-Zi5DS0OAhttps://www.youtube.com/watch?v=E7WFN9BBwCc       1,385      2:08:00        0                   6/2/17      6/2/17                           1
El Arte de Engañar                   Alejandro Gutierrez Gandara
                                                             UCIUxT_5Nx37lRiynSjtkHtwhttps://www.youtube.com/watch?v=38SWp7EeC40          64      1:24:16        0                  5/23/17     5/23/17                           1
                                                                                              Date
              Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021SubmitPage      63by of 149
                                                                                         Date Removed
Title                         YouTube Username       User ID / Channel       Infringing URL                                       Views Video Length # of ads Type of ads   to YouTube YouTube     Notes
Como Pescar Marido            Mirla Rojo             UCIX2u7wUZwgnsZoAOVC9umwhttps://www.youtube.com/watch?v=D0sxbw982to            3,862    1:33:22         0                    6/2/17    6/2/17                         1
Mision Suicida                Estefania Rodeiro Ibón UClnmrfLOcJC2IHZu9zihOGAhttps://www.youtube.com/watch?v=BVO5GpfdrUo            3,883    2:15:57         0                   5/23/17   5/23/17                         1
Sinverguenza Pero Honrado     Paul Taylor            UCLSz8UOWOOFoFlI6iJjzutQhttps://www.youtube.com/watch?v=NXx6v4Rvg-s               11    1:31:22         0                    6/2/17    6/2/17                         1
Hermelinda Linda              JULIO RODRIGUEZ CASTAÑON
                                                     UCphBNCinSviC3-fhDGxfXlAhttps://www.youtube.com/watch?v=84kr_7hSFZI          18,953     0:11:44         0                   5/23/17   5/23/17                         1


                                                                                                                                                                                                     This video is no
                                                                                                                                                                                                     longer available
                                                                                                                                                                                                     because the YouTube
                                                                                                                                                                                                     account associated
                                                                                                                                                                                                     with this video has
El Macho                      prop                  UCPoIbwMoMBtvVn6tHy56yzw https://www.youtube.com/watch?v=Kr0QUBs7wJo               29      1:27:49       0                                       been terminated.      1
Mis Padres Se Divorcian       Julio Esquivel        UCr6IunYv5qcf-jhyBzYCc1A https://www.youtube.com/watch?v=7QBNtJwpqyE              820      1:58:50       0                  5/23/17    5/23/17                         1
Mexicano Hasta las Cachas     TLAXCALA DE MIS AMORESUCTMHPLKP5V99N2wtZEEuXGQ https://www.youtube.com/watch?v=n0UNFiOI4lg              453      1:31:48       0                  5/23/17    5/23/17                         1
Motin En La Carcel            Angye Sanz            UCuhY6DTB-toiG5Lz8khhdGA https://www.youtube.com/watch?v=QFYqWnUAgV4               13      1:45:04       0                  5/23/17    5/23/17                         1
La Pulquería Ataca De Nuevo   VITTORIO DI RANIARI   UCwV5JgPAk58dBw7_mRdmCRw https://www.youtube.com/watch?v=88aCLh6UMBk          #######      1:37:16       0                  5/25/17    5/25/17                         1
El Hombre Desnudo             Yeh Haá               UCX1gx7wRG-VRLLsYnUDO7SQ https://www.youtube.com/watch?v=XNecsZ54DAg            3,596      1:30:37       0                   6/2/17     6/2/17                         1




                                                                                                Summary and Totals

                                                                           Total Infringing Videos Removed
                                                                           2014                                                   1152
                                                                           2015                                                   1301
                                                                           2016                                                   1182
                                                                           2017                                                   Jan: 318
                                                                                                                                  Feb: 86
                                                                                                                                  Mar: 225
                                                                                                                                  April: 139
                                                                                                                                  May: 88
                                                                           Total                                                  856


                                                                           Summary of Repeat Offenders
                                                                           Total repeat offenders (three times or more): 161
                                                                           Total Terminated repeat offenders: 145
                                                                           Repeat Offenders for May 2017: 3 (highlighted above)
                                             Athos
                Case 1:21-cv-21698-JEM Document 1-2Youtube Enforcement
                                                      Entered   on FLSD Docket 05/03/2021 Page 64 of 149

                                                                           June 8, 2017 - July 10, 2017 Enforcement Results
                                                                                                                                                                                    Date
                                                                                                                                                                       Submit Date Removed by
Title                         YouTube Username        User ID / Channel        Infringing URL                                Views Video Length # of ads Type of ads   to YouTube YouTube       Notes
Gitana Tenias Que Ser         Paz Cual                AVWN                     https://www.youtube.com/watch?v=icDivA0EHjw       265      10:00         0                   7/10/17     7/10/17                         7
Gitana Tenias Que Ser         Paz Cual                AVWN                     https://www.youtube.com/watch?v=VEF8dHWRKjY       271      10:00         0                   7/10/17     7/10/17                         7
Gitana Tenias Que Ser         Paz Cual                AVWN                     https://www.youtube.com/watch?v=O5z2Bs8sOxA       287      10:00         0                   7/10/17     7/10/17                         7
Gitana Tenias Que Ser         Paz Cual                AVWN                     https://www.youtube.com/watch?v=Ec6JSHb_bV4       312      10:00         0                   7/10/17     7/10/17                         7
Gitana Tenias Que Ser         Paz Cual                AVWN                     https://www.youtube.com/watch?v=Fjx_HjYnxh8       313      10:00         0                   7/10/17     7/10/17                         7
Gitana Tenias Que Ser         Paz Cual                AVWN                     https://www.youtube.com/watch?v=ePS48SrM7TM       392      10:00         0                   7/10/17     7/10/17                         7
Gitana Tenias Que Ser         Paz Cual                AVWN                     https://www.youtube.com/watch?v=PIkJWO23Ca4       500       9:59         0                   7/10/17     7/10/17                         7
Cri Cri El Grillito Cantor    CARICA TURAS            UCP6NklNxz0Du2AeviH6CvYQ https://www.youtube.com/watch?v=SKm_s5Tvshs       806       1:35         0                   6/21/17     6/21/17                         5
Cri Cri El Grillito Cantor    javier sanchez cantu    UCfnNX4zXqrkZdQhe3FSPGJA https://www.youtube.com/watch?v=PccMliNHs-4       561       4:44         0                   6/21/17     6/21/17                         5
Cri Cri El Grillito Cantor    javier sanchez cantu    UCfnNX4zXqrkZdQhe3FSPGJA https://www.youtube.com/watch?v=XR0smqY3q4M       573       3:29         0                   6/28/17     6/28/17                         5
Cri Cri El Grillito Cantor    javier sanchez cantu    UCfnNX4zXqrkZdQhe3FSPGJA https://www.youtube.com/watch?v=7koGoRQgaTs       943       2:09         0                   7/10/17     7/10/17                         5
Cri Cri El Grillito Cantor    javier sanchez cantu    UCfnNX4zXqrkZdQhe3FSPGJA https://www.youtube.com/watch?v=7lzIJrB4Dpc     1,845       4:19         0                   6/21/17     6/21/17                         5
Huevos Rancheros              Alejandro Gutierrez Gandara
                                                      UCIUxT_5Nx37lRiynSjtkHtwhttps://www.youtube.com/watch?v=lXG-EkRQoQE      7,324   30:24:00         0                   6/20/17     6/20/17                         4
Huevos Rancheros              Deborah McKee           UCr6YIIiN-iGl-4Jb862vWig https://www.youtube.com/watch?v=KNOGzjUcGzs       319   27:35:00         0                   6/20/17     6/20/17                         4
Huevos Rancheros              Deborah McKee           UCr6YIIiN-iGl-4Jb862vWig https://www.youtube.com/watch?v=uc4F8RITxN0     2,191   27:35:00         0                   6/20/17     6/20/17                         4
Huevos Rancheros              TOM URBINA              UCZMCuUJic4Uvd59BVcxEBoA https://www.youtube.com/watch?v=buj-GtUjx4Y   24,112       11:11         0                   6/20/17     6/20/17                         4
El Extensionista              fabio hernandez         UCB2D9eDS9Di10YwtFo8t6IQ https://www.youtube.com/watch?v=JoEL0cl_ky0   17,089     1:47:24         0                   6/20/17     6/20/17                         3
El Extensionista              Ing. E. PABLO SANTIAGO Pablitolgt                https://www.youtube.com/watch?v=KnDxK-kNhpU        43    1:47:24         0                   6/20/17     6/20/17                         3
El Extensionista              jhon henrry             UCVnQD1gQPzkxB32vrHLXLjQ https://www.youtube.com/watch?v=JSKu5EkIfWM       369    1:47:24         0                   6/20/17     6/20/17                         3
El Ninja Mexicano             Arthur L.Saenz          UCk7OICUlZ1C5RkRM6mbvREQ https://www.youtube.com/watch?v=amGho6a2gO4     1,242    0:02:13         0                   6/20/17     6/20/17                         3
El Ninja Mexicano             IgaNinja8021            UCu_wNXQjXwC6cHNGKIf5FOg https://www.youtube.com/watch?v=eQqZ-zSVaGA     4,854    0:08:05         0                   6/20/17     6/20/17                         3
El Ninja Mexicano             MrBengasa               MrBengasa                https://www.youtube.com/watch?v=iq1yYMK3Hj8   22,762        2:44         0                   6/28/17     6/28/17                         3
Papito Querido                ricardo morales vega    UCVWqOFqQY26GAkyh4dOCW6Q https://www.youtube.com/watch?v=V9Mo5XpULjw         7      23:06         0                   6/28/17     6/28/17                         3
Papito Querido                ricardo morales vega    UCVWqOFqQY26GAkyh4dOCW6Q https://www.youtube.com/watch?v=sPjIFox9wvM         8    0:28:42         0                   6/21/17     6/21/17                         3
Papito Querido                ricardo morales vega    UCVWqOFqQY26GAkyh4dOCW6Q https://www.youtube.com/watch?v=OlJmKQThkFE        13    0:28:56         0                   6/20/17     6/20/17                         3
Duelo En El Dorado            Fabian Tello Villegas   UCnT0u4skPMQXVlaY6o6sV5w https://www.youtube.com/watch?v=9OZjuiugcPw        83    1:24:24         0                   6/21/17     6/21/17                         2


                                                                                                                                                                                                 The YouTube account
                                                                                                                                                                                                 associated with this
                                                                                                                                                                                                 video has been
                                                                                                                                                                                                 terminated due to
                                                                                                                                                                                                 multiple third-party
                                                                                                                                                                                                 notifications of
                                                                                                                                                                                                 copyright
Duelo En El Dorado            Peliculas Mexicanas   UCcaWmzsgDPflXAfMOxlX9uQhttps://www.youtube.com/watch?v=z0d4D7JE6_w          29      1:24:13        0                                        infringement.          2
El Mil Amores                 Peliculas Mexicanas   UCpIFSEJXa2ANTp_AfSIxFRQhttps://www.youtube.com/watch?v=rMaUPmjLmeY         479      1:42:08        0                  6/20/17     6/20/17                          2
El Mil Amores                 Super Danel           UC9hcPIbIPDm7JNtWHmBeFDwhttps://www.youtube.com/watch?v=ZEO0RzZTKhs      74,517      1:42:07        0                  6/20/17     6/20/17                          2
El Semental de Palo Alto      David Wiggains        UClvwyBtnfUrwqQwT5-bkL4Ahttps://www.youtube.com/watch?v=J9uY50nh5rA      12,184      0:39:56        0                  6/20/17     6/20/17                          2
El Semental de Palo Alto      David Wiggains        UClvwyBtnfUrwqQwT5-bkL4Ahttps://www.youtube.com/watch?v=Kdrprj2IIuU      67,909      0:58:34        0                  6/21/17     6/21/17                          2


                                                                                                                                                                                                 This video is no
                                                                                                                                                                                                 longer available
                                                                                                                                                                                                 because the YouTube
                                                                                                                                                                                                 account associated
                                                                                                                                                                                                 with this video has
El Tahúr                      Badminton My life     UCcH6wXdlgpRoTVhb9yfA_DQ
                                                                          https://www.youtube.com/watch?v=z8WdNaR08z4            61      1:51:58        0                                        been terminated.       2
El Tahúr                      Fredy rivera          UC1wc0ApgazRfc7PoqC2Lo0w
                                                                          https://www.youtube.com/watch?v=57RH0_0B-r8         8,169      0:03:48        0                  6/28/17     6/28/17                          2


                                                                                                                                                                                                 This video is no
                                                                                                                                                                                                 longer available
                                                                                                                                                                                                 because the YouTube
                                                                                                                                                                                                 account associated
                                                                                                                                                                                                 with this video has
Entre Monjas Anda el Diablo   Eric Strickland       UCoLnk-qhfe1l2IudRD4zVFghttps://www.youtube.com/watch?v=tg11Vv8v3qE         207     39:39:00        0                                        been terminated.       2


                                                                                                                                                                                                 This video is no
                                                                                                                                                                                                 longer available
                                                                                                                                                                                                 because the YouTube
                                                                                                                                                                                                 account associated
                                                                                                                                                                                                 with this video has
Entre Monjas Anda el Diablo   Eric Strickland       UCoLnk-qhfe1l2IudRD4zVFghttps://www.youtube.com/watch?v=yEfxUm8HL-w         221     39:32:00        0                                        been terminated.       2
Escuela De Rateros            Carlos Hernandez      guacarroquer             https://www.youtube.com/watch?v=1yBJcidpoY4        501         1:25        0                  7/10/17     7/10/17                          2
Escuela De Rateros            Rafael Michel         UCjTIPtLS3fCFtiVFICuVbZQ https://www.youtube.com/watch?v=JyswMirMfvQ        104         3:26        0                  7/10/17     7/10/17                          2
Fieras En Brama               elshow delranchito    UCXQHNHlEuDCFqG7NuB_h4Hg https://www.youtube.com/watch?v=vtBTMFwKCU0        119      1:32:15        0                  6/20/17     6/20/17                          2
Fieras En Brama               Fabian Tello2         UClbp3B2Yqjin3pN0GQo6rLA https://www.youtube.com/watch?v=lCx9TAjBUqY     80,841      1:32:15        0                  6/20/17     6/20/17                          2


                                                                                                                                                                                                 This video has been
La Ley de Las Calles          CINE MEXICANO DE LOS 50
                                                    UCFjL9RI7a84nadHO3yE01-g
                                                      AL 90                https://www.youtube.com/watch?v=_B5fu4fG-Q8           80      1:27:01        0                                        removed by the user.   2


                                                                                                                                                                                                 The YouTube account
                                                                                                                                                                                                 associated with this
                                                                                                                                                                                                 video has been
                                                                                                                                                                                                 terminated due to
                                                                                                                                                                                                 multiple third-party
                                                                                                                                                                                                 notifications of
                                                                                                                                                                                                 copyright
La Ley De Las Calles          Peliculas Mexicanas   UCcaWmzsgDPflXAfMOxlX9uQ
                                                                          https://www.youtube.com/watch?v=ZYXszE5aZ5M            34      1:27:04        0                                        infringement.          2
La Ley Del Monte              arthvr pvent          UCgL987BG7MiYbzMg9a98gIw
                                                                          https://www.youtube.com/watch?v=f-1fN5zLFQE            12      1:57:12        0                  6/20/17     6/20/17                          2


                                                                                                                                                                                                 This video is no
                                                                                                                                                                                                 longer available
                                                                                                                                                                                                 because the YouTube
                                                                                                                                                                                                 account associated
                                                                                                                                                                                                 with this video has
La Ley Del Monte              Eric Strickland       UCoLnk-qhfe1l2IudRD4zVFghttps://www.youtube.com/watch?v=uN2xz2xSKTQ           6      1:41:54        0                                        been terminated.       2
La Mula De Cullen Baker       Fabian Tello          UCGi1J2qd3_dsqUjD8LTIFIghttps://www.youtube.com/watch?v=e8sfBUpWxpQ         897      1:20:24        0                  7/10/17     7/10/17                          2
La Mula De Cullen Baker       Fabian Tello2         UClbp3B2Yqjin3pN0GQo6rLAhttps://www.youtube.com/watch?v=v7X9I8k06gw      10,398      10,398         0                  7/10/17     7/10/17                          2


                                                                                                                                                                                                 The YouTube account
                                                                                                                                                                                                 associated with this
                                                                                                                                                                                                 video has been
                                                                                                                                                                                                 terminated due to
                                                                                                                                                                                                 multiple third-party
                                                                                                                                                                                                 notifications of
                                                                                                                                                                                                 copyright
Mecánica Mexicana             Herb Seberia II       NermalKartieThree      https://www.youtube.com/watch?v=7-dIMRk6JyM          798         2:29        0                                        infringement.          2
                                                                                                Date
                Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021SubmitPage      65by of 149
                                                                                           Date Removed
Title                             YouTube Username      User ID / Channel        Infringing URL                                    Views       Video Length # of ads       Type of ads   to YouTube    YouTube      Notes


                                                                                                                                                                                                                    The YouTube account
                                                                                                                                                                                                                    associated with this
                                                                                                                                                                                                                    video has been
                                                                                                                                                                                                                    terminated due to
                                                                                                                                                                                                                    multiple third-party
                                                                                                                                                                                                                    notifications of
                                                                                                                                                                                                                    copyright
Mecánica Mexicana                 Herb Seberia II       NermalKartieThree        https://www.youtube.com/watch?v=vEAITOa3vhM        3,456              3:34            0                                            infringement.          2
Pandilleros del Este de Chicago   Charles Anderson      UC1f1sAasltuIt0dgwAyjF6A https://www.youtube.com/watch?v=1Ey7oj-6Un0            84          2:29:24            0                     6/21/17      6/21/17                          2
Pandilleros del Este de Chicago   Shane Paetzold        UCsxtvztaLD6MUAVlxxyT09Q https://www.youtube.com/watch?v=WBnWZ0KqdCY             2          2:03:35            0                     6/21/17      6/21/17                          2
Peleador A Puño Limpio            Edward Baker          UC8_knxrY99AmlIP5L9JIQwA https://www.youtube.com/watch?v=WplBi3PPsOM          922           2:16:26            0                     6/21/17      6/21/17                          2
Peleador A Puño Limpio            romeoamerican         romeoamerican            https://www.youtube.com/watch?v=-qY79j4DT5Q        2,619           1:32:14            0                     6/28/17      6/28/17                          2
Solo Para Adulteros               PantyhoseDetected3    UC4xwyQtrHH1wdAOwczT9Eaw https://www.youtube.com/watch?v=Du7RvB6OalM       147,613             1:33            0                     6/28/17      6/28/17                          2
Solo Para Adulteros               Tele Video            UCpHEC2rOxlrWA2fM5hh1_mQ https://www.youtube.com/watch?v=zM_izwXJ2nA        1,060          43:32:00            0                     6/20/17      6/20/17                          2
                                                                                                                                                                                                                    This video is
Un Macho En La Casa De Citas      Cine de Ficheras y Sexycomedias
                                                             UCb42rXlgdqTxY-vIxz-KQmwhttps://www.youtube.com/watch?v=Evrsb_kF2iE    8,340           1:23:21            0                                            unavailable.           2
Un Macho En La Casa De Citas      Series y Peliculas 70s 80s 90s
                                                             UCBVu8nzOuO0GHkZTIxJN-6whttps://www.youtube.com/watch?v=sKApT3UiEn8      451           1:22:28            0                     6/21/17      6/21/17                          2
Adios Amor                        Ben Barreto                UComKuWZTnyj5YMg8fNKeInQhttps://www.youtube.com/watch?v=_ZU2qGjspIA     383               1:18            0                     7/10/17      7/10/17                          1


                                                                                                                                                                                                                    The YouTube account
                                                                                                                                                                                                                    associated with this
                                                                                                                                                                                                                    video has been
                                                                                                                                                                                                                    terminated due to
                                                                                                                                                                                                                    multiple third-party
                                                                                                                                                                                                                    notifications of
                                                                                                                                                                                                                    copyright
Asalto En Tijuana                 Peliculas Mexicanas   UCcaWmzsgDPflXAfMOxlX9uQhttps://www.youtube.com/watch?v=oOfn75Z2b7A             45          1:22:33            0                                            infringement.          1
Aviso Oportuno                    Shane Paetzold        UCsxtvztaLD6MUAVlxxyT09Qhttps://www.youtube.com/watch?v=CkIaZe2X7_E              1          2:01:45            0                     6/28/17      6/28/17                          1
Bromas, s.a.                      lordangel 2015        UCvjEk3YRwsITLzGbsokbAjQhttps://www.youtube.com/watch?v=0XH-n_qVMZU        32,101           1:39:53            0                     7/10/17      7/10/17                          1
Caminante…Si Hay Caminos          espinozafrank         espinozafrank           https://www.youtube.com/watch?v=k7YdezuvC_E        9,160              27:34            0                     7/10/17      7/10/17                          1
Central Camionera                 pablo alonzo          UCUw0QxspXyaGM49wicIxF3ghttps://www.youtube.com/watch?v=5X2PRQZeVVQ          5,038          1:16:28            0                     7/10/17      7/10/17                          1
Como México No Hay Dos            ALCON 71              UCmPdvHWE7qFbQgmGIiPM71ghttps://www.youtube.com/watch?v=69S46Laz7tQ              8          1:47:00            0                     7/10/17      7/10/17                          1


                                                                                                                                                                                                                    The YouTube account
                                                                                                                                                                                                                    associated with this
                                                                                                                                                                                                                    video has been
                                                                                                                                                                                                                    terminated due to
                                                                                                                                                                                                                    multiple third-party
                                                                                                                                                                                                                    notifications of
                                                                                                                                                                                                                    copyright
Contrato Con La Muerte            Peliculas Mexicanas   UCcaWmzsgDPflXAfMOxlX9uQ
                                                                              https://www.youtube.com/watch?v=wDBii8Vq8Ds                  6        1:30:10            0                                            infringement.          1


                                                                                                                                                                                                                    The YouTube account
                                                                                                                                                                                                                    associated with this
                                                                                                                                                                                                                    video has been
                                                                                                                                                                                                                    terminated due to
                                                                                                                                                                                                                    multiple third-party
                                                                                                                                                                                                                    notifications of
                                                                                                                                                                                                                    copyright
Dos Valientes                     Peliculas Mexicanas   UCcaWmzsgDPflXAfMOxlX9uQ
                                                                              https://www.youtube.com/watch?v=orYtd2IqRJg              30           1:18:24            0                                            infringement.          1
El Diabolico                      MrEdocle              MrEdocle              https://www.youtube.com/watch?v=G0m0pw5BJas             204           1:33:48            0                     6/20/17      6/20/17                          1


                                                                                                                                                                                                                    The YouTube account
                                                                                                                                                                                                                    associated with this
                                                                                                                                                                                                                    video has been
                                                                                                                                                                                                                    terminated due to
                                                                                                                                                                                                                    multiple third-party
                                                                                                                                                                                                                    notifications of
                                                                                                                                                                                                                    copyright
El Carro De La Muerte             Peliculas Mexicanas   UCcaWmzsgDPflXAfMOxlX9uQ
                                                                              https://www.youtube.com/watch?v=HDrCAv_R2gc              17           1:30:01            0                                            infringement.          1
El Cuatrero                       Nery Lop              UCaWlOHltZ1YLiOWC2FQLEeg
                                                                              https://www.youtube.com/watch?v=P9t1fpji3hI           4,549           1:27:50            0                     6/21/17      6/21/17                          1
El Diablo El Santo Y El Tonto     Konya Iemitsu         UCNSuORhKdnLau9nXcW2s2Zw
                                                                              https://www.youtube.com/watch?v=VJgPKMcHiXk               8           1:34:19            0                     6/28/17      6/28/17                          1
El Embustero                      Konya Iemitsu         UCNSuORhKdnLau9nXcW2s2Zw
                                                                              https://www.youtube.com/watch?v=muImTf0nbWg              87           1:26:55            0                     6/21/17      6/21/17                          1


                                                                                                                                                                                                                    The YouTube account
                                                                                                                                                                                                                    associated with this
                                                                                                                                                                                                                    video has been
                                                                                                                                                                                                                    terminated due to
                                                                                                                                                                                                                    multiple third-party
                                                                                                                                                                                                                    notifications of
                                                                                                                                                                                                                    copyright
El Extraño Hijo del Sheriff       Peliculas Mexicanas   UCcaWmzsgDPflXAfMOxlX9uQ
                                                                              https://www.youtube.com/watch?v=BPQm2M0QeGA             290           1:32:47            0                                            infringement.          1


                                                                                                                                                                                                                    The YouTube account
                                                                                                                                                                                                                    associated with this
                                                                                                                                                                                                                    video has been
                                                                                                                                                                                                                    terminated due to
                                                                                                                                                                                                                    multiple third-party
                                                                                                                                                                                                                    notifications of
                                                                                                                                                                                                                    copyright
El Fiscal de Hierro               Peliculas Mexicanas   UCcaWmzsgDPflXAfMOxlX9uQ
                                                                              https://www.youtube.com/watch?v=9ucsSDTjI5E              184          1:24:00            0                                            infringement.          1
El Hijo Del Pueblo                Pedro Soto            sotoruedaspedro       https://www.youtube.com/watch?v=ooUxgUpZlXI          44,256              5:22            0                     6/20/17      6/20/17                          1


                                                                                                                                                                                                                    The YouTube account
                                                                                                                                                                                                                    associated with this
                                                                                                                                                                                                                    video has been
                                                                                                                                                                                                                    terminated due to
                                                                                                                                                                                                                    multiple third-party
                                                                                                                                                                                                                    notifications of
                                                                                                                                                                                                                    copyright
El Invensible Ojo de Vidrio       Peliculas Mexicanas   UCcaWmzsgDPflXAfMOxlX9uQ
                                                                              https://www.youtube.com/watch?v=HATcs8nOyDw              20           1:03:51            0                                            infringement.          1


                                                                                                                                                                                                                    The YouTube account
                                                                                                                                                                                                                    associated with this
                                                                                                                                                                                                                    video has been
                                                                                                                                                                                                                    terminated due to
                                                                                                                                                                                                                    multiple third-party
                                                                                                                                                                                                                    notifications of
                                                                                                                                                                                                                    copyright
El Judicial 2                     Peliculas Mexicanas   UCcaWmzsgDPflXAfMOxlX9uQ
                                                                              https://www.youtube.com/watch?v=TDpLasnPujs              53           1:27:16            0                                            infringement.          1
                                                                                                Date
                Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021SubmitPage      66by of 149
                                                                                           Date Removed
Title                           YouTube Username      User ID / Channel      Infringing URL                                  Views       Video Length # of ads       Type of ads   to YouTube    YouTube      Notes


                                                                                                                                                                                                              The YouTube account
                                                                                                                                                                                                              associated with this
                                                                                                                                                                                                              video has been
                                                                                                                                                                                                              terminated due to
                                                                                                                                                                                                              multiple third-party
                                                                                                                                                                                                              notifications of
                                                                                                                                                                                                              copyright
El Judicial: Carne de Canon     Peliculas Mexicanas   UCcaWmzsgDPflXAfMOxlX9uQ
                                                                            https://www.youtube.com/watch?v=Su4PPYuKfjQ          64           1:24:33            0                                            infringement.          1
El Macho                        Konya Iemitsu         UCNSuORhKdnLau9nXcW2s2Zw
                                                                            https://www.youtube.com/watch?v=jvR4kPr6EjY           7              1:30            0                     7/10/17      7/10/17                          1


                                                                                                                                                                                                              The YouTube account
                                                                                                                                                                                                              associated with this
                                                                                                                                                                                                              video has been
                                                                                                                                                                                                              terminated due to
                                                                                                                                                                                                              multiple third-party
                                                                                                                                                                                                              notifications of
                                                                                                                                                                                                              copyright
El Rey de Los Tahúres           Peliculas Mexicanas   UCcaWmzsgDPflXAfMOxlX9uQ
                                                                            https://www.youtube.com/watch?v=HT4SEkmuDvw          10           1:23:01            0                                            infringement.          1


                                                                                                                                                                                                              The YouTube account
                                                                                                                                                                                                              associated with this
                                                                                                                                                                                                              video has been
                                                                                                                                                                                                              terminated due to
                                                                                                                                                                                                              multiple third-party
                                                                                                                                                                                                              notifications of
                                                                                                                                                                                                              copyright
El Rostro De La Muerte          Peliculas Mexicanas   UCcaWmzsgDPflXAfMOxlX9uQ
                                                                             https://www.youtube.com/watch?v=aozCShJIYug        232           1:33:12            0                                            infringement.          1
El Último Disparo               CINE MEXICANO DE LOS 50
                                                      UCFjL9RI7a84nadHO3yE01-g
                                                        AL 90                https://www.youtube.com/watch?v=ZEjDwmkFjlc         99           1:25:31            0                     6/28/17      6/28/17                          1


                                                                                                                                                                                                              The YouTube account
                                                                                                                                                                                                              associated with this
                                                                                                                                                                                                              video has been
                                                                                                                                                                                                              terminated due to
                                                                                                                                                                                                              multiple third-party
                                                                                                                                                                                                              notifications of
                                                                                                                                                                                                              copyright
El Yaqui (El Hijo Del Pueblo)   Peliculas Mexicanas   UCcaWmzsgDPflXAfMOxlX9uQ
                                                                             https://www.youtube.com/watch?v=xzQynvNjtPM             9        1:33:51            0                                            infringement.          1
En Esta Primavera               Edgar Lopez           UCkqcF6GRhTvTuAX9V0afL5g
                                                                             https://www.youtube.com/watch?v=b28cpAh9UyQ             2           4:03            0                     7/10/17      7/10/17                          1


                                                                                                                                                                                                              The YouTube account
                                                                                                                                                                                                              associated with this
                                                                                                                                                                                                              video has been
                                                                                                                                                                                                              terminated due to
                                                                                                                                                                                                              multiple third-party
                                                                                                                                                                                                              notifications of
                                                                                                                                                                                                              copyright
La Carcel De Laredo             Peliculas Mexicanas   UCcaWmzsgDPflXAfMOxlX9uQ
                                                                            https://www.youtube.com/watch?v=Nopl3rUM_Cw         115           1:40:50            0                                            infringement.          1


                                                                                                                                                                                                              The YouTube account
                                                                                                                                                                                                              associated with this
                                                                                                                                                                                                              video has been
                                                                                                                                                                                                              terminated due to
                                                                                                                                                                                                              multiple third-party
                                                                                                                                                                                                              notifications of
                                                                                                                                                                                                              copyright
La Chamuscada                   Peliculas Mexicanas   UCcaWmzsgDPflXAfMOxlX9uQ
                                                                            https://www.youtube.com/watch?v=VrekX3UGa5o          56           1:32:27            0                                            infringement.          1


                                                                                                                                                                                                              The YouTube account
                                                                                                                                                                                                              associated with this
                                                                                                                                                                                                              video has been
                                                                                                                                                                                                              terminated due to
                                                                                                                                                                                                              multiple third-party
                                                                                                                                                                                                              notifications of
                                                                                                                                                                                                              copyright
La Dinastia De La Muerte        Peliculas Mexicanas   UCcaWmzsgDPflXAfMOxlX9uQ
                                                                            https://www.youtube.com/watch?v=Hnj6KvYGcDg          70           1:26:19            0                                            infringement.          1


                                                                                                                                                                                                              The YouTube account
                                                                                                                                                                                                              associated with this
                                                                                                                                                                                                              video has been
                                                                                                                                                                                                              terminated due to
                                                                                                                                                                                                              multiple third-party
                                                                                                                                                                                                              notifications of
                                                                                                                                                                                                              copyright
La Fuga Del Rojo                Peliculas Mexicanas    UCcaWmzsgDPflXAfMOxlX9uQhttps://www.youtube.com/watch?v=xGTWcQhB_4k        0           1:29:55            0                                            infringement.          1
La Jaula De Oro                 Produccions Victordx10 UCjz8fo1Q2hXxIVc4IBpnl6Ahttps://www.youtube.com/watch?v=80sI3RuHUlo   46,548              2:40            0                     6/20/17      6/20/17                          1


                                                                                                                                                                                                              The YouTube account
                                                                                                                                                                                                              associated with this
                                                                                                                                                                                                              video has been
                                                                                                                                                                                                              terminated due to
                                                                                                                                                                                                              multiple third-party
                                                                                                                                                                                                              notifications of
                                                                                                                                                                                                              copyright
La Puerta Negra                 Peliculas Mexicanas   UCcaWmzsgDPflXAfMOxlX9uQ
                                                                            https://www.youtube.com/watch?v=sFHKAWRZ_dI          40           1:32:04            0                                            infringement.          1
La Pulqueria                    AndMex, Inc.          UCaIHuPmPzGQcgUCjUMYM9WA
                                                                            https://www.youtube.com/watch?v=Sb7Id34KviA         111           1:38:18            0                     6/20/17      6/20/17                          1
La Pulqueria II                 AndMex, Inc.          UCaIHuPmPzGQcgUCjUMYM9WA
                                                                            https://www.youtube.com/watch?v=U-M8s_v-1J0         474           1:41:39            0                     6/21/17      6/21/17                          1


                                                                                                                                                                                                              The YouTube account
                                                                                                                                                                                                              associated with this
                                                                                                                                                                                                              video has been
                                                                                                                                                                                                              terminated due to
                                                                                                                                                                                                              multiple third-party
                                                                                                                                                                                                              notifications of
                                                                                                                                                                                                              copyright
La Tumba Del Mojado             Peliculas Mexicanas   UCcaWmzsgDPflXAfMOxlX9uQ
                                                                            https://www.youtube.com/watch?v=Cg8-g_fIDM0              0        1:27:30            0                                            infringement.          1


                                                                                                                                                                                                              The YouTube account
                                                                                                                                                                                                              associated with this
                                                                                                                                                                                                              video has been
                                                                                                                                                                                                              terminated due to
                                                                                                                                                                                                              multiple third-party
                                                                                                                                                                                                              notifications of
                                                                                                                                                                                                              copyright
Las Sobrinas Del Diablo         Peliculas Mexicanas   UCcaWmzsgDPflXAfMOxlX9uQ
                                                                            https://www.youtube.com/watch?v=FOsX5ZzrFSA          39           1:32:27            0                                            infringement.          1
                                                                                                Date
                Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021SubmitPage      67by of 149
                                                                                           Date Removed
Title                              YouTube Username      User ID / Channel        Infringing URL                                         Views     Video Length # of ads       Type of ads   to YouTube    YouTube      Notes


                                                                                                                                                                                                                        The YouTube account
                                                                                                                                                                                                                        associated with this
                                                                                                                                                                                                                        video has been
                                                                                                                                                                                                                        terminated due to
                                                                                                                                                                                                                        multiple third-party
                                                                                                                                                                                                                        notifications of
                                                                                                                                                                                                                        copyright
Los Dos Hermanos                   Peliculas Mexicanas   UCcaWmzsgDPflXAfMOxlX9uQ
                                                                               https://www.youtube.com/watch?v=wfLDf0wz6F4                    30        1:30:26            0                                            infringement.          1


                                                                                                                                                                                                                        The YouTube account
                                                                                                                                                                                                                        associated with this
                                                                                                                                                                                                                        video has been
                                                                                                                                                                                                                        terminated due to
                                                                                                                                                                                                                        multiple third-party
                                                                                                                                                                                                                        notifications of
                                                                                                                                                                                                                        copyright
Los Jinetes De La Bruja            Peliculas Mexicanas   UCcaWmzsgDPflXAfMOxlX9uQ https://www.youtube.com/watch?v=f-zQb_Hb0hk                186        1:51:40            0                                            infringement.          1
Mafia Latina en USA                Charles Anderson      UC1f1sAasltuIt0dgwAyjF6A https://www.youtube.com/watch?v=XyzkanC8j2Q                  0        2:29:35            0                     6/20/17      6/20/17                          1


                                                                                                                                                                                                                        The YouTube account
                                                                                                                                                                                                                        associated with this
                                                                                                                                                                                                                        video has been
                                                                                                                                                                                                                        terminated due to
                                                                                                                                                                                                                        multiple third-party
                                                                                                                                                                                                                        notifications of
                                                                                                                                                                                                                        copyright
Maldita Miseria                    Peliculas Mexicanas   UCcaWmzsgDPflXAfMOxlX9uQ
                                                                               https://www.youtube.com/watch?v=V41Obx2LAEg                   45         1:38:17            0                                            infringement.          1
Manosas, Pero Sabrosas             Jorge De Ovando       job1981able           https://www.youtube.com/watch?v=mC3rOUmwMc8               60,278         0:02:50            1 Samsung             7/10/17      7/10/17                          1


                                                                                                                                                                                                                        This video is no
                                                                                                                                                                                                                        longer available
                                                                                                                                                                                                                        because the YouTube
                                                                                                                                                                                                                        account associated
                                                                                                                                                                                                                        with this video has
Matar O Morir                      Badminton My life     UCcH6wXdlgpRoTVhb9yfA_DQ
                                                                               https://www.youtube.com/watch?v=cylfHuMuYIU                   154        1:38:49            0                                            been terminated.       1


                                                                                                                                                                                                                        The YouTube account
                                                                                                                                                                                                                        associated with this
                                                                                                                                                                                                                        video has been
                                                                                                                                                                                                                        terminated due to
                                                                                                                                                                                                                        multiple third-party
                                                                                                                                                                                                                        notifications of
                                                                                                                                                                                                                        copyright
Misa De Cuerpo Presente            Peliculas Mexicanas   UCcaWmzsgDPflXAfMOxlX9uQ
                                                                               https://www.youtube.com/watch?v=t4HH6D7wBNY                   117        1:32:25            0                                            infringement.          1


                                                                                                                                                                                                                        The YouTube account
                                                                                                                                                                                                                        associated with this
                                                                                                                                                                                                                        video has been
                                                                                                                                                                                                                        terminated due to
                                                                                                                                                                                                                        multiple third-party
                                                                                                                                                                                                                        notifications of
                                                                                                                                                                                                                        copyright
Que Me Entierren Con La Banda      Peliculas Mexicanas   UCcaWmzsgDPflXAfMOxlX9uQ
                                                                               https://www.youtube.com/watch?v=e9CU239iJrM                    50        1:32:46                                                         infringement.          1


                                                                                                                                                                                                                        The YouTube account
                                                                                                                                                                                                                        associated with this
                                                                                                                                                                                                                        video has been
                                                                                                                                                                                                                        terminated due to
                                                                                                                                                                                                                        multiple third-party
                                                                                                                                                                                                                        notifications of
                                                                                                                                                                                                                        copyright
Siete Muertes Para El Texano       Peliculas Mexicanas   UCcaWmzsgDPflXAfMOxlX9uQ
                                                                               https://www.youtube.com/watch?v=qfU5R7QDSHY                    24        1:15:06            0                                            infringement.          1


                                                                                                                                                                                                                        The YouTube account
                                                                                                                                                                                                                        associated with this
                                                                                                                                                                                                                        video has been
                                                                                                                                                                                                                        terminated due to
                                                                                                                                                                                                                        multiple third-party
                                                                                                                                                                                                                        notifications of
                                                                                                                                                                                                                        copyright
Todo por Nada                      Peliculas Mexicanas   UCcaWmzsgDPflXAfMOxlX9uQ
                                                                               https://www.youtube.com/watch?v=CKYDaMArzIE                    22        1:38:43            0                                            infringement.          1
                                                                                                                                                                                                                        This video is
Un Macho En El Hotel                  Series y Peliculas 70s 80s 90s
                                                                 UCBVu8nzOuO0GHkZTIxJN-6w
                                                                                       https://www.youtube.com/watch?v=wykmF4DHYwU         1,047        1:25:21            0                                            unavailable.           1
Un Macho En El Reformatorio De Señoritas
                                      Series y Peliculas 70s 80s 90s
                                                                 UCBVu8nzOuO0GHkZTIxJN-6w
                                                                                       https://www.youtube.com/watch?v=PzZRzzGD31Y         7,186        1:24:56            0                     6/21/17      6/21/17                          1
Un Macho En El Salon De Belleza       Series y Peliculas 70s 80s 90s
                                                                 UCBVu8nzOuO0GHkZTIxJN-6w
                                                                                       https://www.youtube.com/watch?v=NBaCPq7KQWM           137        1:21:07            0                     6/21/17      6/21/17                          1
                                                                                                                                                                                                                        This video is
Un Macho En La Carcel De Mujeres   Series y Peliculas 70s 80s 90s
                                                              UCBVu8nzOuO0GHkZTIxJN-6w
                                                                                    https://www.youtube.com/watch?v=q7bsAS5bdB0            6,172        1:27:23            0                                            unavailable.           1




                                                                                                       Summary and Totals

                                                                                  Total Infringing Videos Removed
                                                                                  2014                                                   1152
                                                                                  2015                                                   1301
                                                                                  2016                                                   1182
                                                                                  2017                                                   Jan: 318
                                                                                                                                         Feb: 86
                                                                                                                                         Mar: 225
                                                                                                                                         April: 139
                                                                                                                                         May: 88
                                                                                                                                         June: 66
                                                                                  Total                                                  922


                                                                                  Summary of Repeat Offenders
                                                                                  Total repeat offenders (three times or more): 162
                                                                                  Total Terminated repeat offenders: 147
                                                                                  Repeat Offenders for May 2017: 1 (highlighted above)
                                             Athos
                Case 1:21-cv-21698-JEM Document 1-2Youtube Enforcement
                                                     Entered   on FLSD Docket 05/03/2021 Page 68 of 149

                                                                                  July 11, 2017 - August 9, 2017 Enforcement Results
                                                                                                                                                                                                 Date
                                                                                                                                                                                    Submit Date Removed by
Title                                   YouTube Username     User ID / Channel       Infringing URL                                   Views    Video Length # of ads Type of ads    to YouTube YouTube       Notes
El Mil Amores                           CARLOS TAMAYO REVELO UCRQw_mK5KzbzhTjjqeWHRYQhttps://www.youtube.com/watch?v=ZhTqpO-mz04       11,351       0:04:20         1 Youtube Red        7/18/17     7/18/17                         3
El Mil Amores                           Cecil Bridge         vampirybuu              https://www.youtube.com/watch?v=qFYRfG1NTnU         3,255      0:02:10         0                    7/18/17     7/18/17                         3
El Mil Amores                           William Hassing      UCfadFD6-P33Jd008rUatl4whttps://www.youtube.com/watch?v=MgdIn-VwB1o       21,893       2:32:11         0                    7/13/17     7/13/17                         3
Los Caciques                            Daniel Serenil       UC0eKAy1HWYIO_g9UX7G69swhttps://www.youtube.com/watch?v=UyCRtihSRJw           821      2:29:41         0                     8/1/17      8/1/17                         3
Los Caciques                            John Bradley         UCS6cncZl4MQ7vD960VHy1iQhttps://www.youtube.com/watch?v=2tTZSF2NR2U            17      2:40:04         0                     8/1/17      8/1/17                         3
Los Caciques                            Nathan Sherman       parisienguedin          https://www.youtube.com/watch?v=9UIXQckZ18U       13,929       1:46:43         0                    7/18/17     7/18/17                         3


                                                                                                                                                                                                              The YouTube account
                                                                                                                                                                                                              associated with this
                                                                                                                                                                                                              video has been
                                                                                                                                                                                                              terminated due to
                                                                                                                                                                                                              multiple third-party
                                                                                                                                                                                                              notifications of
                                                                                                                                                                                                              copyright
AR-15 Comando Implacable II             CINE MEXICANO DE LOS 50 UCFjL9RI7a84nadHO3yE01-g
                                                                  AL 90                 https://www.youtube.com/watch?v=4pHhLXirBJo    82,018       1:33:42        0                                          infringement.          2
AR-15 Comando Implacable II             killerwomanandkillertv returns
                                                                UCeziAfc_WLJQkZDDIkT1_pAhttps://www.youtube.com/watch?v=uWatzYWH5Fs       350          0:47        0                     8/9/17      8/9/17                          2
El Tahur                                El Pájaro Uyuyuy        UCa3vaXVUl8begm_ivCrCjSAhttps://www.youtube.com/watch?v=GDmK0T0KzA4       830       0:58:12        0                     8/1/17      8/1/17                          2
El Tahur                                El Pájaro Uyuyuy        UCa3vaXVUl8begm_ivCrCjSAhttps://www.youtube.com/watch?v=oSegyQC2dgw     3652        1:00:03        0                     8/1/17      8/1/17                          2
Gitana Tenias Que Ser                   Paz Cual                AVWN                    https://www.youtube.com/watch?v=JGglQvlF6WU       279         10:00        0                    7/13/17     7/13/17                          2


                                                                                                                                                                                                              The YouTube account
                                                                                                                                                                                                              associated with this
                                                                                                                                                                                                              video has been
                                                                                                                                                                                                              terminated due to
                                                                                                                                                                                                              multiple third-party
                                                                                                                                                                                                              notifications of
                                                                                                                                                                                                              copyright
Gitana Tenias Que Ser                   Paz Cual                AVWN                 https://www.youtube.com/watch?v=qsyZsljL3QM          322          7:08        0                                          infringement.          2
La Banda del Carro Rojo                 Wilson, videos production
                                                                UClW9-cYuwt8H_w8UYczOmRw
                                                                                     https://www.youtube.com/watch?v=QyZlpHCqKTw         3615         13:13        0                     8/9/17      8/9/17                          2
La Banda del Carro Rojo                 Wilson, videos production
                                                                UClW9-cYuwt8H_w8UYczOmRw
                                                                                     https://www.youtube.com/watch?v=vvKqECg0khE         4801         11:52        0                     8/8/17      8/8/17                          2
                                                                                                                                                                                                              This video has been
                                                                                                                                                                                                              removed for
                                                                                                                                                                                                              violating YouTube's
La Corneta De Mi General                El 7ío MorRiS         AXXXXEL86               https://www.youtube.com/watch?v=6_3NxRerCBQ       1,177       1:33:47        0                                          Terms of Service.      2
La Corneta De Mi General                pillin akado          UCgUCbNYdUoorjJ-kaz3O5ughttps://www.youtube.com/watch?v=FwnF_jhVHxo       1,993       1:33:47        0                     8/4/17      8/4/17                          2
Las Siete Cucas                         El Pájaro Uyuyuy      UCa3vaXVUl8begm_ivCrCjSAhttps://www.youtube.com/watch?v=Lf1A1Jh5eWw           4       1:27:10        0                     8/1/17      8/1/17                          2
Las Siete Cucas                         El Pájaro Uyuyuy      UCa3vaXVUl8begm_ivCrCjSAhttps://www.youtube.com/watch?v=Lf1A1Jh5eWw          48       1:27:10        0                     8/4/17      8/4/17                          2
5 Nacos Asaltan Las Vegas               MunSanLucas           UCbHLTWbsBU_jNKUe8ZALFdwhttps://www.youtube.com/watch?v=MTE5p3DlaAQ          77       1:17:29        0                    7/18/17     7/18/17                          1
Adios Amor                              Ben Barreto           UComKuWZTnyj5YMg8fNKeInQhttps://www.youtube.com/watch?v=Gx5wqgOIMeo        429           3:45        0                    7/13/17     7/13/17                          1
Allá en la Plaza Garibaldi              rufino mendoza        UCpyAB5fDYcwiKWSE9MOyUzwhttps://www.youtube.com/watch?v=4Ar9UdubVMo         337       3:11:40        0                     8/1/17      8/1/17                          1


                                                                                                                                                                                                              The YouTube account
                                                                                                                                                                                                              associated with this
                                                                                                                                                                                                              video has been
                                                                                                                                                                                                              terminated due to
                                                                                                                                                                                                              multiple third-party
                                                                                                                                                                                                              notifications of
                                                                                                                                                                                                              copyright
Asalto En Tijuana                       MunSanLucas           UCbHLTWbsBU_jNKUe8ZALFdwhttps://www.youtube.com/watch?v=k1mjSJ5fa6g           10      1:24:02        0                                          infringement.          1
Dando y Dando                           河部 節子                 UC7zsIUmnFQzrBXd_4afyj6whttps://www.youtube.com/watch?v=zad-_a8UC-E          376      1:20:51        0                    7/18/17     7/18/17                          1
Duro y Parejo en la Casita del Pecado   El Pájaro Uyuyuy      UCa3vaXVUl8begm_ivCrCjSAhttps://www.youtube.com/watch?v=jLSCGW_QuUA          286      1:24:06        0                     8/3/17      8/3/17                          1
El Asesino Del Metro                    CINE MEXICANO DE LOS 50
                                                              UCFjL9RI7a84nadHO3yE01-g
                                                                AL 90                 https://www.youtube.com/watch?v=uWI8Y3Ea9Lc        5,639      1:25:31        0                    7/13/17     7/13/17                          1
El Ausente                              Sergio Perez          UC3gw7LyM8TOWmOlMm8Qz3Aghttps://www.youtube.com/watch?v=IiimoNKTgqs           10      1:38:39        0                    7/18/17     7/18/17                          1
El Coyote y La Bronca                   rafael rosas romero   UC1_4Z0cBbOWOvOYHCwypwawhttps://www.youtube.com/watch?v=aNfLPkmmB0c          110      1:35:19        0                     8/8/17      8/8/17                          1
El Cuatrero                             Victoria Ruffo        UCMhJEXBoPa5WzpP0q7SgPXQhttps://www.youtube.com/watch?v=xauZiJ89r-8     7,287            6:03        0                     8/1/17      8/1/17                          1
El Extensionista                        SERGIO SALAZAR LOERA UCF2t9ajOuVX8UIU4jAPTFJghttps://www.youtube.com/watch?v=OHHumEInD70            12      1:47:24        0                     8/4/17      8/4/17                          1
El Gran Perro Muerto                    TVes al dia           UCZ9fGCc3zpbjslhP7NwJy_whttps://www.youtube.com/watch?v=eJovx87lxGg       10,385      0:00:35        0                     8/1/17      8/1/17                          1
El Hijo Del Pueblo                      fredy rivera          UC1wc0ApgazRfc7PoqC2Lo0whttps://www.youtube.com/watch?v=ckyWhOkkwwA     709,930          2:38        0                    7/13/17     7/13/17                          1
El Mexicano                             placerculposo         placerculposo           https://www.youtube.com/watch?v=4RilC-H7Zj0        8,786      3:17:00        0                    7/18/17     7/18/17                          1
El Ninja Mexicano                       La Videocasetera      UCAmEH2DG_xc4U8VzIt7-EzQhttps://www.youtube.com/watch?v=4zE7B-VnuSk          289         1:26        0                     8/1/17      8/1/17                          1
El Payo                                 Michael Gerlach       lostkitteh              https://www.youtube.com/watch?v=HtDybLuzdL4        2,519      2:15:26        0                    7/18/17     7/18/17                          1
El Semental De Palo Alto                Jeffry Baker          MsShonya                https://www.youtube.com/watch?v=REF9HqDqJwI        8,060     56:08:00        0                    7/13/17     7/13/17                          1

                                                                                                                                                                                                              This video has been
El Super Policia                        rafael rosas romero   UC1_4Z0cBbOWOvOYHCwypwawhttps://www.youtube.com/watch?v=KJX6SlWy5-8         279       1:08:13        0                                          removed by the user.   1
En Esta Primavera                       Edgar Lopez           UCkqcF6GRhTvTuAX9V0afL5ghttps://www.youtube.com/watch?v=6ZUoFjsW3aY           2          4:50        0                    7/13/17     7/13/17                          1
Entre Ficheras Anda El Diablo           Gordon Maurey         UCT_XMw8pcfS0iA2X0KGfxxwhttps://www.youtube.com/watch?v=ROZRhfYdoRg         288       2:31:54        0                     8/8/17      8/8/17                          1
Fieras En Brama                         Gary Young            generall46              https://www.youtube.com/watch?v=nJXqVFAgCew           2       3:22:00        0                     8/3/17      8/3/17                          1
Hasta El Viento Tiene Miedo             Dannyy Lee            UCDFAynL7volM1fIKRjTnL1Ahttps://www.youtube.com/watch?v=Gyu8GstIXUI         253       1:27:53        0                    7/13/17     7/13/17                          1


                                                                                                                                                                                                              This video is no
                                                                                                                                                                                                              longer available
                                                                                                                                                                                                              because the YouTube
                                                                                                                                                                                                              account associated
                                                                                                                                                                                                              with this video has
Hembra O Macho                          Peliculas Picardias   UCi4ue0kpGFWFzXpmkIBHh0Ahttps://www.youtube.com/watch?v=HNPI_ZzL86o           2       1:36:09        0                                          been terminated.       1
Juan Armenta "El Repatriado"            ALCON 71              UCmPdvHWE7qFbQgmGIiPM71ghttps://www.youtube.com/watch?v=5UQigJfZeUU          55       1:28:57                             7/13/17     7/13/17                          1
La Lecheria                             El Pájaro Uyuyuy      UCa3vaXVUl8begm_ivCrCjSAhttps://www.youtube.com/watch?v=JDsm4-yGnoM       3011        1:30:34        0                     8/3/17      8/3/17                          1
La Mafia de La Frontera                 ROEL GUERRA           Roelin81                https://www.youtube.com/watch?v=7si0IuED7QQ      22,005       1:18:54        0                     8/1/17      8/1/17                          1
La Puerta Negra                         Sergio Perez          UC3gw7LyM8TOWmOlMm8Qz3Aghttps://www.youtube.com/watch?v=rENGTrwBxV8           9       1:32:04        0                    7/13/17     7/13/17                          1
                                                                                                                                                                                                              This video is
La Pulquería II                         AndMex, Inc.          UCQNIcJKwgwM6R93fKWEyJ-w
                                                                                   https://www.youtube.com/watch?v=_DfceYy-Pas          18730       1:38:18        0                                          unavailable.           1
Los Pelotones Y Juan Camaney            Abraham Vergara       UCZpc16OINpjKCk0MAHMxhKQ
                                                                                   https://www.youtube.com/watch?v=l7t-9pv5_sQ          1,347       1:12:01        0                     8/1/17      8/1/17                          1


                                                                                                                                                                                                              This video is no
                                                                                                                                                                                                              longer available
                                                                                                                                                                                                              because the YouTube
                                                                                                                                                                                                              account associated
                                                                                                                                                                                                              with this video has
Los Plomeros Y Las Ficheras             Peliculas Picardias   UCi4ue0kpGFWFzXpmkIBHh0Ahttps://www.youtube.com/watch?v=yeVyyQVmkZI           2       1:45:22        0                                          been terminated.       1
Mas Buenas Que El Pan                   El 7ío MorRiS         AXXXXEL86               https://www.youtube.com/watch?v=7mR4yBcgO7w           7       1:31:31        0                    7/18/17     7/18/17                          1
Mexicano Hasta las Cachas               Fabian Tello Villegas UCnT0u4skPMQXVlaY6o6sV5whttps://www.youtube.com/watch?v=3hFF5Al2sBE         237       1:31:41        0                     8/1/17      8/1/17                          1
Para Servir A Usted                     Terry Bogard          UCA4M5gVQFbLiT3TiKEKZEaQhttps://www.youtube.com/watch?v=3RS_BlG8RK4          12       1:30:24        0                     8/3/17      8/3/17                          1
Tacos, Tortas y Enchiladas              BORI LOCO             witchcityman            https://www.youtube.com/watch?v=UG3ySb9i2x8         541       1:27:21        0                    7/18/17     7/18/17                          1
Tierra De Rencores                      CINE MEXICANO DE LOS 50
                                                              UCFjL9RI7a84nadHO3yE01-g
                                                                AL 90                 https://www.youtube.com/watch?v=jZhGmThHFoo         588       1:35:59        0                    7/18/17     7/18/17                          1
Todo Un Hombre                          El Pájaro Uyuyuy      UCa3vaXVUl8begm_ivCrCjSAhttps://www.youtube.com/watch?v=ePNPChyVMR4          62       1:40:35        0                     8/1/17      8/1/17                          1
Treinta Segundos Para Morir             CINE MEXICANO DE LOS 50
                                                              UCFjL9RI7a84nadHO3yE01-g
                                                                AL 90                 https://www.youtube.com/watch?v=O3jPaYOa6oY      16,565       1:29:18        0                    7/18/17     7/18/17                          1
                                                                                               Date
              Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021SubmitPage      69byof 149
                                                                                          Date Removed
Title                             YouTube Username         User ID / Channel      Infringing URL                                          Views        Video Length # of ads       Type of ads   to YouTube     YouTube      Notes


                                                                                                                                                                                                                             The YouTube account
                                                                                                                                                                                                                             associated with this
                                                                                                                                                                                                                             video has been
                                                                                                                                                                                                                             terminated due to
                                                                                                                                                                                                                             multiple third-party
                                                                                                                                                                                                                             notifications of
                                                                                                                                                                                                                             copyright
Un Macho En El Salon De Belleza   MunSanLucas              UCbHLTWbsBU_jNKUe8ZALFdwhttps://www.youtube.com/watch?v=RkkdMf5iHDs                    26        1:28:53            0                                             infringement.          1
Un Macho En La Casa De Citas      SHARK MIX                UC1FuGW0RLpEfT641RHboOhghttps://www.youtube.com/watch?v=A-6JcEafkaE                     4        1:23:22            0                       8/1/17       8/1/17                          1
Un Macho en un Hotel              Channel Peliculas 2017   UCPMyEtSnEhCS6RH9KSIOvqghttps://www.youtube.com/watch?v=RJbh6DSB3is                    10        1:25:21            0                       8/1/17       8/1/17                          1
Una Vez Un Hombre                 rossdelima               UC6YbicaHd_-Ld_I6lK8vaQQhttps://www.youtube.com/watch?v=dIwFkeE-ZCg                     1        1:21:46            0                       8/1/17       8/1/17                          1


                                                                                                                                                                                                                             The YouTube account
                                                                                                                                                                                                                             associated with this
                                                                                                                                                                                                                             video has been
                                                                                                                                                                                                                             terminated due to
                                                                                                                                                                                                                             multiple third-party
                                                                                                                                                                                                                             notifications of
                                                                                                                                                                                                                             copyright
Violacion                         CINE MEXICANO DE LOS 50
                                                        UCFjL9RI7a84nadHO3yE01-g
                                                          AL 90                https://www.youtube.com/watch?v=j5ydPbgnDCI                198,711           1:33:12            0                                             infringement.          1




                                                                                                      Summary and Totals

                                                                                  Total Infringing Videos Removed
                                                                                  2014                                                    1152
                                                                                  2015                                                    1301
                                                                                  2016                                                    1182
                                                                                  2017                                                    Jan: 318
                                                                                                                                          Feb: 86
                                                                                                                                          Mar: 225
                                                                                                                                          April: 139
                                                                                                                                          May: 88
                                                                                                                                          June: 66
                                                                                                                                          July: 50
                                                                                  Total                                                   972


                                                                                  Summary of Repeat Offenders
                                                                                  Total repeat offenders (three times or more): 167
                                                                                  Total Terminated repeat offenders: 151
                                                                                  Repeat Offenders for July 2017: 6 (highlighted above)
                                               Athos
                  Case 1:21-cv-21698-JEM Document 1-2Youtube Enforcement
                                                       Entered   on FLSD Docket 05/03/2021 Page 70 of 149

                                                                             August 10, 2017 - September 8, 2017 Enforcement Results
                                                                                                                                                                                                   Date
                                                                                                                                                                                      Submit Date Removed by
Title                                   YouTube Username      User ID / Channel        Infringing URL                                Views        Video Length # of ads Type of ads   to YouTube YouTube       Notes
El Profesor Erótico                     PrestonCarpenter      UC2ugdLtE55kuX3meHNcXM5A https://www.youtube.com/watch?v=j13zJ79G980        18           1:25:04         0                    9/7/17      9/7/17                         9
El Profesor Erótico                     Sherie Zirkind        UC6gXUlSBymEkS0XOsiTjepAhttps://www.youtube.com/watch?v=hl3vPrTxbV8        105           1:25:04         0                    9/7/17      9/7/17                         9
El Profesor Erótico                     Amber Colon           UC7r6gNW12f8BhLC5lHt6FQg https://www.youtube.com/watch?v=U-_PBujooZQ        17           1:25:04         0                    9/7/17      9/7/17                         9
El Profesor Erótico                     Premiere Mexicana!!   UC-f7NwBeA0gXwU-SmwlKoVw https://www.youtube.com/watch?v=_dPKALEVyZQ       197           1:25:04         0                    9/7/17      9/7/17                         9
El Profesor Erótico                     Lemon Tree            UCfflorhjXjsIn5fnjIzVkmA https://www.youtube.com/watch?v=aXD8gal30hE        85           1:25:04         0                    9/7/17      9/7/17                         9
El Profesor Erótico                     Claretha Sklenar      UCH4wxT4jAKxCvNK6gqWCUyA https://www.youtube.com/watch?v=wG16XpzrJCo         9           1:25:04         0                    9/7/17      9/7/17                         9
El Profesor Erótico                     Reggie Patel          UCjZD23TTDON_QSuuGpMkt4A https://www.youtube.com/watch?v=N_wQJhWmkNw         1           1:25:04         0                    9/7/17      9/7/17                         9

                                                                                                                                                                                                                This video has been
El Profesor Erótico                     Felipa Blasco         UClbJEQybvf0XZvkIw4isueAhttps://www.youtube.com/watch?v=rcMWJqexujg    512,547           1:25:04        0                                         removed by the user.   9
El Profesor Erótico                     Eric Chatcho          UCxfZcVfz3uMOYrNksBhNZ1Ahttps://www.youtube.com/watch?v=JUKG7PCf-sU          6           1:56:32        0                    9/7/17      9/7/17                          9

                                                                                                                                                                                                                This video has been
La Pulqueria II                         ernesto hernandez     UCefBCSTyl5v1V6Foy4sJ3xwhttps://www.youtube.com/watch?v=9dLZBefmieM             6        0:24:02        0                                         removed by the user.   6

                                                                                                                                                                                                                This video has been
La Pulqueria II                         ernesto hernandez     UCefBCSTyl5v1V6Foy4sJ3xwhttps://www.youtube.com/watch?v=qg5zquzrQiw            11        0:03:21        0                                         removed by the user.   6

                                                                                                                                                                                                                This video has been
La Pulqueria II                         ernesto hernandez     UCefBCSTyl5v1V6Foy4sJ3xwhttps://www.youtube.com/watch?v=8xReVVR718c            22        0:24:02        0                                         removed by the user.   6


                                                                                                                                                                                                                This video has been
La Pulqueria II                         ernesto hernandez     UCefBCSTyl5v1V6Foy4sJ3xwhttps://www.youtube.com/watch?v=ELp4jlV5efo            29        0:24:03        0                                         removed by the user.   6


                                                                                                                                                                                                                This video has been
La Pulqueria II                         ernesto hernandez     UCefBCSTyl5v1V6Foy4sJ3xwhttps://www.youtube.com/watch?v=N3ooRDPwo40            60        0:24:02        0                                         removed by the user.   6
La Pulqueria II                         AndMex, Inc.          UCqVxd4-NI1YxUXH9ADixy4whttps://www.youtube.com/watch?v=96RTjBa3L9Q            24        1:38:18        0                    9/8/17      9/8/17                          6
Las Cariñosas                           ernesto hernandez     UCefBCSTyl5v1V6Foy4sJ3xwhttps://www.youtube.com/watch?v=U8kQYfq03L0             3        0:27:07        0                    9/7/17      9/7/17                          5

                                      ernesto hernandez                                                                                                                                                         This video has been
Las Cariñosas                                                 UCefBCSTyl5v1V6Foy4sJ3xwhttps://www.youtube.com/watch?v=zZxoljmkNp8             3        0:00:20        0                                         removed by the user.   5
Las Cariñosas                           ernesto hernandez     UCefBCSTyl5v1V6Foy4sJ3xwhttps://www.youtube.com/watch?v=EVcTBiecstM            10        0:27:06        0                    9/7/17      9/7/17                          5

                                      ernesto hernandez                                                                                                                                                         This video has been
Las Cariñosas                                                 UCefBCSTyl5v1V6Foy4sJ3xwhttps://www.youtube.com/watch?v=6yjAraY168I            11        0:27:07        0                                         removed by the user.   5
Las Cariñosas                           ernesto hernandez     UCefBCSTyl5v1V6Foy4sJ3xwhttps://www.youtube.com/watch?v=v6dc6IyOLKA            18        0:27:06        0                    9/7/17      9/7/17                          5

                                                                                                                                                                                                                This video has been
Las Ficheras (Bellas de Noche)          ernesto hernandez     UCefBCSTyl5v1V6Foy4sJ3xwhttps://www.youtube.com/watch?v=EG7loCGQ9qw             4          23:55        0                                         removed by the user.   5

                                                                                                                                                                                                                This video has been
Las Ficheras (Bellas de Noche)          ernesto hernandez     UCefBCSTyl5v1V6Foy4sJ3xwhttps://www.youtube.com/watch?v=LxNYAynU0iU             4       24:05:00        0                                         removed by the user.   5

                                                                                                                                                                                                                This video has been
Las Ficheras (Bellas de Noche)          ernesto hernandez     UCefBCSTyl5v1V6Foy4sJ3xwhttps://www.youtube.com/watch?v=C6fn17DnJgA             6           7:52        0                                         removed by the user.   5

                                                                                                                                                                                                                This video has been
Las Ficheras (Bellas de Noche)          ernesto hernandez     UCefBCSTyl5v1V6Foy4sJ3xwhttps://www.youtube.com/watch?v=HVyLN63Cywk            14          23:52        0                                         removed by the user.   5

                                                                                                                                                                                                                This video has been
Las Ficheras (Bellas de Noche)          ernesto hernandez     UCefBCSTyl5v1V6Foy4sJ3xwhttps://www.youtube.com/watch?v=rjxcl4pvW7w            21          23:51        0                                         removed by the user.   5
                                                                                                                                                                                                                This video is
5 Nacos Asaltan Las Vegas               AndyG G               UCJvO8uI1Ezk3uWyEziiuhDw
                                                                                     https://www.youtube.com/watch?v=d6zy93_9ZD4             16        1:09:41        0                                         unavailable.           4
                                                                                                                                                                                                                This video is
5 Nacos Asaltan Las Vegas               AndyG G               UCJvO8uI1Ezk3uWyEziiuhDw
                                                                                     https://www.youtube.com/watch?v=o4qMcsTVHJ0             38        1:09:41        0                                         unavailable.           4

                                        AndMex, Inc.                                                                                                                                                            This video has been
5 Nacos Asaltan Las Vegas                                     UCQNIcJKwgwM6R93fKWEyJ-w
                                                                                     https://www.youtube.com/watch?v=HWb6VAD5WnE         705           1:09:41        0                                         removed by the user.   4
5 Nacos Asaltan Las Vegas               AndMex, Inc.          UCqVxd4-NI1YxUXH9ADixy4w
                                                                                     https://www.youtube.com/watch?v=jW4Zm5D7uDM          24           1:09:41        0                    9/7/17      9/7/17                          4
Hasta El Viento Tiene Miedo             christian jimenez     chriscofield           https://www.youtube.com/watch?v=SQjTz5aT4rs          15          26:50:00        0                   8/21/17     8/21/17                          4


                                                                                                                                                                                                                This video has been
Hasta El Viento Tiene Miedo             christian jimenez     chriscofield            https://www.youtube.com/watch?v=fHOJZVdF_zU            31       26:51:00        0                                         removed by the user.   4


                                                                                                                                                                                                                This video has been
Hasta El Viento Tiene Miedo             christian jimenez     chriscofield            https://www.youtube.com/watch?v=PTa6PFiur8o         35              7:58        0                                         removed by the user.   4
Hasta El Viento Tiene Miedo             christian jimenez     chriscofield            https://www.youtube.com/watch?v=96q6ufb0H3g         41          26:51:00        0                   8/21/17     8/21/17                          4
Hembra O Macho                          ernesto hernandez     UCefBCSTyl5v1V6Foy4sJ3xwhttps://www.youtube.com/watch?v=2azlCXtKsrQ         35           0:24:32        0                    9/7/17      9/7/17                          4
Hembra O Macho                          ernesto hernandez     UCefBCSTyl5v1V6Foy4sJ3xwhttps://www.youtube.com/watch?v=5Vs8Spwx_U4         35           0:25:31        0                    9/7/17      9/7/17                          4
Hembra O Macho                          ernesto hernandez     UCefBCSTyl5v1V6Foy4sJ3xwhttps://www.youtube.com/watch?v=9o-6Md5LNPY         61           0:23:24        0                    9/7/17      9/7/17                          4
Hembra O Macho                          ernesto hernandez     UCefBCSTyl5v1V6Foy4sJ3xwhttps://www.youtube.com/watch?v=hGsr3qijH9M        142           0:24:28        0                    9/7/17      9/7/17                          4
La Pulqueria                            ernesto hernandez     UCefBCSTyl5v1V6Foy4sJ3xwhttps://www.youtube.com/watch?v=JZBCtMgm2cA        399          29:13:00        0                    9/7/17      9/7/17                          4
La Pulqueria                            ernesto hernandez     UCefBCSTyl5v1V6Foy4sJ3xwhttps://www.youtube.com/watch?v=-8UIxXQP-hM        620          28:09:00        0                    9/7/17      9/7/17                          4
La Pulqueria                            ernesto hernandez     UCefBCSTyl5v1V6Foy4sJ3xwhttps://www.youtube.com/watch?v=a7BI7Uz0Qvo      1,023          26:45:00        0                    9/7/17      9/7/17                          4
La Pulqueria                            ernesto hernandez     UCefBCSTyl5v1V6Foy4sJ3xwhttps://www.youtube.com/watch?v=L2NKfsx5NQs      1,691          24:56:00        0                    9/7/17      9/7/17                          4
Macho Que Ladra No Muerde               ernesto hernandez     UCefBCSTyl5v1V6Foy4sJ3xwhttps://www.youtube.com/watch?v=7RJvOgpNfjE         43             22:24        0                    9/7/17      9/7/17                          4
Macho Que Ladra No Muerde               ernesto hernandez     UCefBCSTyl5v1V6Foy4sJ3xwhttps://www.youtube.com/watch?v=Ps8oSV3i7nY         60          24:28:00        0                    9/7/17      9/7/17                          4
Macho Que Ladra No Muerde               ernesto hernandez     UCefBCSTyl5v1V6Foy4sJ3xwhttps://www.youtube.com/watch?v=V9J75gF-dC0         63          24:28:00        0                    9/7/17      9/7/17                          4
Macho Que Ladra No Muerde               ernesto hernandez     UCefBCSTyl5v1V6Foy4sJ3xwhttps://www.youtube.com/watch?v=pb5rTArvWs4         68          24:28:00        0                    9/7/17      9/7/17                          4
Rosas Blancas Para Mi Hermana Negra     Hamsiadi Santoso      HAMSIADISANTOSO         https://www.youtube.com/watch?v=WRc3hW6BdNk      2,169           1:34:59        0                   8/21/17     8/21/17                          4
Rosas Blancas Para Mi Hermana Negra     Art Tar               UC_8dqS78P90XoDX1Ikhey0Ahttps://www.youtube.com/watch?v=0O7nK8dfasw          3           1:30:00        0                    9/7/17      9/7/17                          4


                                                                                                                                                                                                                The YouTube account
                                                                                                                                                                                                                associated with this
                                                                                                                                                                                                                video has been
                                                                                                                                                                                                                terminated due to
                                                                                                                                                                                                                multiple third-party
                                                                                                                                                                                                                notifications of
                                                                                                                                                                                                                copyright
Rosas Blancas Para Mi Hermana Negra     Kitty Lin             UC2DuxYsK3oCP7Kzc5ZLYz-Qhttps://www.youtube.com/watch?v=xaWQdvS0Q78         15           1:36:27        0                                         infringement.          4
Rosas Blancas Para Mi Hermana Negra     Narkom TV             UCyob7099OxolYJyhjCEfLGAhttps://www.youtube.com/watch?v=vi32Eq-Bbus      3162            1:30:00        0                    9/7/17      9/7/17                          4
Entre Monjas Anda El Diablo             Halo VTP              UCfFL_SH0N_9fd7C8J3T2gfQhttps://www.youtube.com/watch?v=j-7JdTI4weI         97              8:11        0                    9/7/17      9/7/17                          3
Entre Monjas Anda El Diablo             jose pelis            UCGUlKFJouSajobOIPzE5k2Ahttps://www.youtube.com/watch?v=24lOPknHxi4          2              2:25        0                   8/21/17     8/21/17                          3
Entre Monjas Anda El Diablo             Jay Real Steel        UCkB_svHff2-m0XPmFsfvrqAhttps://www.youtube.com/watch?v=3ZOFTirgSQk     40439               2:25        0                   8/21/17     8/21/17                          3
La Loteria                              Arden Schmidt         UC_Zt-13a3rcmFaCwdUqkRXwhttps://www.youtube.com/watch?v=86gEpiSnwNU          1           2:40:26        0                   8/21/17     8/21/17                          3
La Loteria                              William Blackwell     UCJmjTuu74wbcG0VokUq8fwghttps://www.youtube.com/watch?v=yRjuGRuLh_w        768           1:35:53        0                   8/21/17     8/21/17                          3
La Loteria                              zeroberto115          zeroberto115            https://www.youtube.com/watch?v=k3dIgtoyvcw     23910            1:49:53        0                   8/21/17     8/21/17                          3
Sirvientas Ardientes                    aswny                 aswny                   https://www.youtube.com/watch?v=8z6BaaCZ2rA     66,572           1:59:57        0                   8/21/17     8/21/17                          3
Sirvientas Ardientes                    Felix Aguilar         FLXGLR                  https://www.youtube.com/watch?v=UU6PxWJX1rw      7,507           2:19:47        0                   8/21/17     8/21/17                          3
Sirvientas Ardientes                    Richard Boyd          TheThomas901            https://www.youtube.com/watch?v=dYyD1SOUJto        947           3:25:24        0                   8/21/17     8/21/17                          3
                                                                                                Date
               Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021SubmitPage      71byof 149
                                                                                           Date Removed
Title                                 YouTube Username         User ID / Channel      Infringing URL                                          Views        Video Length # of ads       Type of ads    to YouTube    YouTube      Notes


                                                                                                                                                                                                                                 This video is no
                                                                                                                                                                                                                                 longer available
                                                                                                                                                                                                                                 because the uploader
                                                                                                                                                                                                                                 has closed their
Tacos al Carbon                       rishy tumbrl             UC7tvMaNtAdP9g-In-zrpwjQhttps://www.youtube.com/watch?v=8k-P95PiLwU              4,484           1:37:37            0                                             YouTube account.       3
Tacos al Carbon                       Halo VTP                 UCfFL_SH0N_9fd7C8J3T2gfQhttps://www.youtube.com/watch?v=OVqNyrv7iPo                 83              8:31            0                       9/7/17       9/7/17                          3
Tacos al Carbon                       Djtom 21Tv               UCWyj9OOtclhJGLzPP7FhwrQhttps://www.youtube.com/watch?v=sEgdCf8Y3Yw                420           1:37:37            0                       9/7/17       9/7/17                          3
En Esta Primavera                     Marita Valencia          UCbB1hFvIg69prB5VaJGbRLwhttps://www.youtube.com/watch?v=sMpryKWeAWc                 95           1:25:59            0                       9/7/17       9/7/17                          2
En Esta Primavera                     mariana L.G              UCofvwpLMvxgUsrHaZOQUdEwhttps://www.youtube.com/watch?v=ROejqidjxkU                109           1:25:58            0                      8/21/17      8/21/17                          2
Gitana Tenias Que Ser                 robert alejos            robdian                 https://www.youtube.com/watch?v=h-_B-82pK2M            283,632           0:01:58            0                      8/21/17      8/21/17                          2
Gitana Tenias Que Ser                 Daniel GV                UCxm42lK8KLQTmL9RJ2M9-vAhttps://www.youtube.com/watch?v=lmym1ZZyEKY              1416               2:02            0                      8/21/17      8/21/17                          2


                                                                                                                                                                                                                                 The YouTube account
                                                                                                                                                                                                                                 associated with this
                                                                                                                                                                                                                                 video has been
                                                                                                                                                                                                                                 terminated due to
                                                                                                                                                                                                                                 multiple third-party
                                                                                                                                                                                                                                 notifications of
                                                                                                                                                                                                                                 copyright
La Banda del Carro Rojo               Wilson, videos production
                                                              UClW9-cYuwt8H_w8UYczOmRw
                                                                                   https://www.youtube.com/watch?v=j-APApBQg8Q                    383             10:44            0                                             infringement.          2
La Banda del Carro Rojo               Wilson, videos production
                                                              UClW9-cYuwt8H_w8UYczOmRw
                                                                                   https://www.youtube.com/watch?v=1bAmci10NxU                   2396              5:33            0                      8/21/17      8/21/17                          2


                                                                                                                                                                                                                                 This video is no
                                                                                                                                                                                                                                 longer available
                                                                                                                                                                                                                                 because the uploader
                                                                                                                                                                                                                                 has closed their
Picardia Mexicana II                  rishy tumbrl             UC7tvMaNtAdP9g-In-zrpwjQhttps://www.youtube.com/watch?v=r3jyznIO8CA             70,430           1:39:11            0                                             YouTube account.       2
Picardia Mexicana II                  Djtom 21Tv               UCWyj9OOtclhJGLzPP7FhwrQhttps://www.youtube.com/watch?v=VdjwzLncWXk                103           1:39:10            0                      8/21/17      8/21/17                          2
Por Tu Maldito Amor                   Halo VTP                 UCfFL_SH0N_9fd7C8J3T2gfQhttps://www.youtube.com/watch?v=cmVpTkxc0FE              2,062              8:28            0                       9/8/17       9/8/17                          2
Por Tu Maldito Amor                   Sofia Melo               UCtwxoHHyHCsJ3pVsomnwGQAhttps://www.youtube.com/watch?v=91Jp8eKbr6s             57,117           1:34:00            0                       9/8/17       9/8/17                          2

                                                                                                                                                                                                                                 This video has been
Un Macho en el Hotel                  ernesto hernandez        UCefBCSTyl5v1V6Foy4sJ3xwhttps://www.youtube.com/watch?v=KJrUklEDA5s                    65       28:42:00            0                                             removed by the user.   2


                                                                                                                                                                                                                                 This video has been
Un Macho en el Hotel                  ernesto hernandez        UCefBCSTyl5v1V6Foy4sJ3xwhttps://www.youtube.com/watch?v=jEUQsCBcKzU                 66          25:57:00            0                                             removed by the user.   2
Una Pura Y Dos Con Sal                Halo VTP                 UCfFL_SH0N_9fd7C8J3T2gfQhttps://www.youtube.com/watch?v=9Vfl6I89prY                480              7:38            1 Blueprint LSAT        9/8/17       9/8/17                          2
Una Pura Y Dos Con Sal                Sofia Melo               UCtwxoHHyHCsJ3pVsomnwGQA https://www.youtube.com/watch?v=c59lIEZVHVs              4832           1:28:05            0                       9/7/17       9/7/17                          2
Al Filo Del Terror                    Full Movie               UC4U790GOf9nuJuby3oTXEzQ https://www.youtube.com/watch?v=3x6dVvwBiAE                29           1:31:10            0                       9/8/17       9/8/17                          1
Contrato Con La Muerte                elmariachi josefuto      UCfATNfB9cflW8RTILLFAZ4ghttps://www.youtube.com/watch?v=kNTfu6_54dU                417           1:29:31            0                       9/7/17       9/7/17                          1
Dos Camioneros Con Suerte             Feroz Mtz                UC514Bq5dccQ_YIh-XPsSv1A https://www.youtube.com/watch?v=dZTAN_ALH40                 4           1:29:53            0                       9/7/17       9/7/17                          1
El Albañil                            Halo VTP                 UCfFL_SH0N_9fd7C8J3T2gfQhttps://www.youtube.com/watch?v=IbtYNv25pF0                246           0:08:46            0                       9/7/17       9/7/17                          1
El Coyote y La Bronca                 Halo VTP                 UCfFL_SH0N_9fd7C8J3T2gfQhttps://www.youtube.com/watch?v=ABeal1u12PI               1678              8:05            0                       9/7/17       9/7/17                          1
El Cuatrero                           Halo VTP                 UCfFL_SH0N_9fd7C8J3T2gfQhttps://www.youtube.com/watch?v=P-_5fz0MCvw                609           0:07:52            0                       9/7/17       9/7/17                          1
El Diablo, El Santo Y El Tonto        Bùi Chí Công             UCLSz8UOWOOFoFlI6iJjzutQhttps://www.youtube.com/watch?v=olyhnZvtD_c                148           1:34:19            0                       9/7/17       9/7/17                          1
El Extraño Hijo del Sheriff           judithmerlina            UCSZasuirXOEuCKIBBITEotg https://www.youtube.com/watch?v=IMTfC50VOSU               453           1:32:47            0                       9/7/17       9/7/17                          1
El Niño y El Papa                     Martin Olivero           UCwlVzGQD8q1W4nv1Hnwn_uw https://www.youtube.com/watch?v=oy3beS0yruY             1,040           1:43:21            0                       9/7/17       9/7/17                          1
Entre Compadres Te Veas               Halo VTP                 UCfFL_SH0N_9fd7C8J3T2gfQhttps://www.youtube.com/watch?v=9GB1onnij3s               4776              8:19            0                       9/7/17       9/7/17                          1
Entre Ficheras Anda El Diablo         John Rodgers             UCgNoE8_jcvrMDyAs3JPbpug https://www.youtube.com/watch?v=C9Sk0k_vcuU            15,412           1:52:32            0                      8/21/17      8/21/17                          1

                                                                                                                                                                                                                                 This video has been
Escuela De Rateros                    comedia y cine clasico   UCDdZSC02mGrtm8D6vGMriwghttps://www.youtube.com/watch?v=Jji4aVXhIg8              1604            1:34:32            0                                             removed by the user.   1
Juan Charrasqueado y Gabino Barrera   Halo VTP                 UCfFL_SH0N_9fd7C8J3T2gfQhttps://www.youtube.com/watch?v=bHv3A6E7UYk                359           9:08:00            0                       9/7/17       9/7/17                          1
Los Plomeros Y Las Ficheras           KorotkoffSound           KorotkoffSound          https://www.youtube.com/watch?v=TdF31cDdjAc            161,742              0:56            0                      8/21/17      8/21/17                          1
Picardia Mexicana                     Francisco Flores         UCePl06_AtTAJV2zrhdR_OeAhttps://www.youtube.com/watch?v=UKihLuKzXhg              9519               3:39            0                      8/21/17      8/21/17                          1
Todo Un Hombre                        Halo VTP                 UCfFL_SH0N_9fd7C8J3T2gfQhttps://www.youtube.com/watch?v=e3_uhLFlF4k              2,196              8:30            1 Blueprint LSAT        9/7/17       9/7/17                          1
Tres Huasnacos                        Full Movie               UC4U790GOf9nuJuby3oTXEzQhttps://www.youtube.com/watch?v=UKqnNBhNIDU                 71           1:28:42            0                       9/7/17       9/7/17                          1
Tu Camino u El Mío                    Halo VTP                 UCfFL_SH0N_9fd7C8J3T2gfQhttps://www.youtube.com/watch?v=2b0HWI-2Ltw                408              7:20            0                       9/7/17       9/7/17                          1
Un Hombre Llamado Diablo              Halo VTP                 UCfFL_SH0N_9fd7C8J3T2gfQhttps://www.youtube.com/watch?v=hVK9u8bhVoI                240           0:08:55            0                       9/7/17       9/7/17                          1




                                                                                                          Summary and Totals

                                                                                       Total Infringing Videos Removed
                                                                                      2014                                                    1152
                                                                                      2015                                                    1301
                                                                                      2016                                                    1182
                                                                                      2017                                                    Jan: 318
                                                                                                                                              Feb: 86
                                                                                                                                              Mar: 225
                                                                                                                                              April: 139
                                                                                                                                              May: 88
                                                                                                                                              June: 66
                                                                                                                                              July: 50
                                                                                                                                              August: 70
                                                                                      Total                                                   1042


                                                                                       Summary of Repeat Offenders
                                                                                      Total repeat offenders (three times or more): 170
                                                                                      Total Terminated repeat offenders: 154
                                                                                      Repeat Offenders for July 2017: 3 (highlighted above)
                                             Athos
                Case 1:21-cv-21698-JEM Document 1-2Youtube Enforcement
                                                     Entered   on FLSD Docket 05/03/2021 Page 72 of 149

                                                                         September 9, 2017 - October 5, 2017 Enforcement Results
                                                                                                                                                                                                     Date
                                                                                                                                                                                        Submit Date Removed by
Title                              YouTube Username         User ID / Channel       Infringing URL                                Views    Video Length # of ads Type of ads            to YouTube YouTube       Notes
Entre Ficheras Anda El Diablo      Albert Hitzeman          UCc0jZWczPzQemBXq5FgBowghttps://www.youtube.com/watch?v=gXGxPrUGegw      4,879      3:02:25         0                            9/29/17     10/2/17                         5
Entre Ficheras Anda El Diablo      Robert Edwards           UCgURKSTWGM2fxrNKdj_JRSQhttps://www.youtube.com/watch?v=qLMEQFBJ-9U         59      1:16:02         0                            9/13/17     9/13/17                         5
Entre Ficheras Anda El Diablo      Jose Nelson              UChj3uwu7vVADXdEggXYdZiwhttps://www.youtube.com/watch?v=IiBUk-lDcUY   147,770       1:46:59         0                            9/29/17     10/2/17                         5
Entre Ficheras Anda El Diablo      Jose Nelson              UChj3uwu7vVADXdEggXYdZiwhttps://www.youtube.com/watch?v=J-kTWBZgdQ4      1,068      1:49:41         0                            10/3/17     10/4/17                         5
Entre Ficheras Anda El Diablo      Arian Jafet Castañeda Soria
                                                            UCTlx-Vj7lNiFqRFOJPvw7Lghttps://www.youtube.com/watch?v=ZQ1BCKu1Z_0          9      1:46:59         0                            9/13/17     9/13/17                         5
                                                                                                                                                                 Youtube Red (video),
                                                                                                                                                                 University of
                                                                                                                                                                 Phoenix (banner),
Entre Monjas Anda El Diablo        Juliette Curry         UCgAoYBe07X93YojAPe92XvQhttps://www.youtube.com/watch?v=nPU2Q2lE1Iw       2,567       1:25:46       10 Bigrep (banner)            10/4/17     10/5/17                          5
Entre Monjas Anda El Diablo        Bùi Chí Công           UCLSz8UOWOOFoFlI6iJjzutQhttps://www.youtube.com/watch?v=Pc9uuHSsV5M         135      45:36:00        0                            9/13/17     9/13/17                          5
Entre Monjas Anda El Diablo        Bùi Chí Công           UCLSz8UOWOOFoFlI6iJjzutQhttps://www.youtube.com/watch?v=TIZ6ZSCJSzU         133      45:28:00        0                            9/13/17     9/13/17                          5
Entre Monjas Anda El Diablo        cong bui chi           UCRsnHBvDC7gVRU5G8o4JE2whttps://www.youtube.com/watch?v=__yIdhHwbyU         589      45:28:00        0                            9/28/17     9/28/17                          5
Entre Monjas Anda El Diablo        cong bui chi           UCRsnHBvDC7gVRU5G8o4JE2whttps://www.youtube.com/watch?v=j4WwPV-FC08          10       0:45:36        0                            9/28/17     9/28/17                          5
Nachas Vemos, Vecinas No Sabemos   Queen Strend song movieUCAiL6ygPU2DlFl1nilDCeCghttps://www.youtube.com/watch?v=kVMqieCh_vk
                                                          2017                                                                     16,935       1:25:33        0                            9/28/17     9/29/17                          5
                                                                                                                                                                                                                  Registrant claims
                                                                                                                                                                                                                  ownership of rights
Nachas Vemos, Vecinas No Sabemos   Cine Mexicano        UCVfDJV9G7Rbfo7dJRIKKanw
                                                                               https://www.youtube.com/watch?v=rqQBHHjT8OU        266,472       0:01:57        0                            10/4/17               to this film.          5
Nachas Vemos, Vecinas No Sabemos   Cine Mexicano        UCVfDJV9G7Rbfo7dJRIKKanw
                                                                               https://www.youtube.com/watch?v=usSsDaitxhQ        243,425       0:02:28        0                            10/3/17     10/4/17                          5
Nachas Vemos, Vecinas No Sabemos   Cine Mexicano        UCVfDJV9G7Rbfo7dJRIKKanw
                                                                               https://www.youtube.com/watch?v=nLkYsQaNmpU          1,634       0:01:44        0                            9/29/17     10/2/17                          5
Nachas Vemos, Vecinas No Sabemos   Andrew Lamantia      UCyE9y54E0IAWiFkAChexKbg
                                                                               https://www.youtube.com/watch?v=yJYcM1YHjy8         63,443       1:38:23        0                            9/29/17     10/2/17                          5
                                                                                                                                                                 University of
                                                                                                                                                                 Phoenix; The Shade
                                                                                                                                                                 Store; Gigamon;
                                                                                                                                                                 Rove Concepts;
La Pulqueria II                    William Boudreaux    UC8vZnxXDO-NY_zvm9lIFiPw
                                                                               https://www.youtube.com/watch?v=ASYGOc-drpA         27,293       1:39:57        5 botkier                    9/29/17     10/2/17                          4
La Pulqueria II                    Sidney Siriano       UCc8UnEuyYL9sfCF1wVjhduw
                                                                               https://www.youtube.com/watch?v=fBNZcNnNl5w          4,559       2:01:31        0                            9/29/17     10/2/17                          4
La Pulqueria II                    Bearded2             UCMdpMUjec3l047Lbrvw2P0A
                                                                               https://www.youtube.com/watch?v=E5ppEXzT0a4          6,244       1:22:14        0                            9/29/17     10/2/17                          4
La Pulqueria II                    kr1!n                UCqT0L-hwjEPVtU_b3s1eU1g
                                                                               https://www.youtube.com/watch?v=Wp36f2m--WM          6,351       1:39:32        0                            9/28/17     9/29/17                          4
El Diablo, el Santo y el Tonto     Tomas Navarro        UC-nacKC5yV7iYaqNd7kqDRw
                                                                               https://www.youtube.com/watch?v=iODESdO8JOw            875       1:29:04        0                            10/3/17     10/4/17                          3


                                                                                                                                                                                                                  This video is no
                                                                                                                                                                                                                  longer available
                                                                                                                                                                                                                  because the YouTube
                                                                                                                                                                                                                  account associated
                                                                                                                                                                                                                  with this video has
El Diablo, el Santo y el Tonto     cong bui chi           UCRsnHBvDC7gVRU5G8o4JE2w https://www.youtube.com/watch?v=9bjubAkTxPw      1,870       1:34:19        0                                                  been terminated.       3
El Diablo, el Santo y el Tonto     JUAN CARLOS MENDIVELSO UCxvXuL0k_Ocd6B5yKVQ1R4Q https://www.youtube.com/watch?v=N0h_2Inuwxg    197,410          3:21        0                            9/28/17     9/29/17                          3
La Corneta De Mi General           SINALONCHES            UC_C7nisluPyidkYxUcx-_ZA https://www.youtube.com/watch?v=Vo38w87H4tI      3,371       1:33:47        0                            9/28/17     9/29/17                          3
La Corneta De Mi General           SINALONCHES            UC_C7nisluPyidkYxUcx-_ZA https://www.youtube.com/watch?v=7huJjB6GodU        594       0:00:24        0                            9/29/17     10/2/17                          3
La Corneta De Mi General           kr1!n                  UCqT0L-hwjEPVtU_b3s1eU1g https://www.youtube.com/watch?v=5IwY2o4VNBA      3,740       1:33:47        0                            9/28/17     9/29/17                          3
Sinvergüenza, Pero Honrado         Gerardo Armando HidalgoUC6NQuXm04sh9ltXh0f_cwnw
                                                            Del Angel              https://www.youtube.com/watch?v=WGWgInYtgKw        173          4:30        0                            9/28/17     9/29/17                          3
Sinvergüenza, Pero Honrado         Gerardo Armando HidalgoUC6NQuXm04sh9ltXh0f_cwnw
                                                            Del Angel              https://www.youtube.com/watch?v=tzWoyOJj5Ek        141          5:26        0                            9/13/17     9/13/17                          3
Sinvergüenza, Pero Honrado         Juliette Curry         UCgAoYBe07X93YojAPe92XvQ https://www.youtube.com/watch?v=He-fhzEeCDE      1,962       1:26:08        0                            9/29/17     10/2/17                          3
Tres Veces Mojado                  SINALONCHES            UC_C7nisluPyidkYxUcx-_ZA https://www.youtube.com/watch?v=AJqZcISsDjU      1,210       1:38:28        0                            9/29/17     10/2/17                          3
Tres Veces Mojado                  Fabian Hernandez       UCIvpU8X_65uO8wllWgioW3Q https://www.youtube.com/watch?v=6kU_uHpLdz0      8,539       1:38:28        0                            9/28/17     9/29/17                          3
Tres Veces Mojado                  Música Popular MexicanaUCvhLheeKiY1Qr0DkXMvX1ZA
                                                           TV                      https://www.youtube.com/watch?v=uWJBv5UjQkM      1,876       1:38:28        1 Leisure Fitness            10/3/17     10/4/17                          3
Acorralado                         James Fraizer          UCN9rfty__f2SLZ5_dx90UWA https://www.youtube.com/watch?v=-xXj5p7ahqw          8       2:06:10        0                            9/29/17     10/2/17                          2
Acorralado                         UTC badminton video UCy5ha1N5_2HZbSW9T-pBzqQ    https://www.youtube.com/watch?v=90J9G7O65j4        270       2:07:30        0                            9/28/17     9/29/17                          2
                                                                                                                                                                                                                  This video is
Como Mexico No Hay Dos             Halo VTP             UCfFL_SH0N_9fd7C8J3T2gfQhttps://www.youtube.com/watch?v=T3NCKNh7t8g         7,838          9:41        0                                                  unavailable.           2
Como Mexico No Hay Dos             Fabian Hernandez     UCIvpU8X_65uO8wllWgioW3Qhttps://www.youtube.com/watch?v=YT9aw29aiK4        14,055       1:47:06        1 Boo2                       10/3/17     10/4/17                          2
El Macho                           Bùi Chí Công         UCLSz8UOWOOFoFlI6iJjzutQhttps://www.youtube.com/watch?v=wXwcCvRGLjw            12       1:30:48        0                            9/13/17     9/13/17                          2
El Macho                           Tomas Navarro        UC-nacKC5yV7iYaqNd7kqDRwhttps://www.youtube.com/watch?v=gzxOAvU0N_8         2,229       1:25:39        0                            10/3/17     10/4/17                          2
Entre Compadres Te Veas            Bùi Chí Công         UCLSz8UOWOOFoFlI6iJjzutQhttps://www.youtube.com/watch?v=BG3oPEJ5ei8            76       1:33:23        0                            9/13/17     9/13/17                          2
Entre Compadres Te Veas            cong bui chi         UCRsnHBvDC7gVRU5G8o4JE2whttps://www.youtube.com/watch?v=JueubCKEqfA             7       1:33:23        0                            9/28/17     9/28/17                          2


                                                                                                                                                                                                                  The YouTube account
                                                                                                                                                                                                                  associated with this
                                                                                                                                                                                                                  video has been
                                                                                                                                                                                                                  terminated due to
                                                                                                                                                                                                                  multiple third-party
                                                                                                                                                                                                                  notifications of
                                                                                                                                                                                                                  copyright
Jalisco Nunca Pierde               Bùi Chí Công         UCLSz8UOWOOFoFlI6iJjzutQhttps://www.youtube.com/watch?v=EXmaiehFvJw           122      59:54:00        0                                                  infringement.          2
Jalisco Nunca Pierde               cong bui chi         UCRsnHBvDC7gVRU5G8o4JE2whttps://www.youtube.com/watch?v=4kbUJ1xcpPc            77      59:54:00        0                            9/28/17     9/28/17                          2
La Lecheria                        Jeffrey Mattingly    UC1d35J5eiWVfuoQ0TnZKkvQhttps://www.youtube.com/watch?v=EvVL3204Ltc        13,263       3:00:50        0                            9/29/17     10/2/17                          2
La Lecheria                        kr1!n                UCqT0L-hwjEPVtU_b3s1eU1ghttps://www.youtube.com/watch?v=dk9o0KpK02g            40       1:35:34        0                            9/28/17     9/29/17                          2
La Ley Del Monte                   cong bui chi         UCRsnHBvDC7gVRU5G8o4JE2whttps://www.youtube.com/watch?v=j0ux3DOe_KE            54       1:58:04        0                            9/28/17     9/28/17                          2


                                                                                                                                                                                                                  This video is no
                                                                                                                                                                                                                  longer available
                                                                                                                                                                                                                  because the uploader
                                                                                                                                                                                                                  has closed their
La Ley Del Monte                   Sofia Melo           UCtwxoHHyHCsJ3pVsomnwGQA
                                                                               https://www.youtube.com/watch?v=QjsUyjVdHY8         12,758       1:57:14        0                                                  YouTube account.       2
Matar O Morir                      Erik DH              UCc2ZH-5z7o7ctBaGE24Ok4w
                                                                               https://www.youtube.com/watch?v=Rja7uh7kJ98            141       1:36:16        0                            9/29/17     10/2/17                          2


                                                                                                                                                                                                                  This video is no
                                                                                                                                                                                                                  longer available
                                                                                                                                                                                                                  because the YouTube
                                                                                                                                                                                                                  account associated
                                                                                                                                                                                                                  with this video has
Matar O Morir                      cong bui chi         UCRsnHBvDC7gVRU5G8o4JE2w
                                                                               https://www.youtube.com/watch?v=OE2JBUngYMY            427       1:38:52        0                                                  been terminated.       2
Una Pura Y Dos Con Sal             nayun yuder          UCH02mYzQHxpXvGHSy8InMgA
                                                                               https://www.youtube.com/watch?v=IzWdNkKcb9U            657       1:44:49        0                            9/13/17     9/13/17                          2
Una Pura Y Dos Con Sal             nuder tolka          UCTGb4MM-KbZaHmKezcANxKA
                                                                               https://www.youtube.com/watch?v=HBNWp9Ucn8M              6       1:43:03        0                            9/13/17     9/13/17                          2
¡Maten A Chinto! El Violento       MZO TV México        UCZEUh8OJ6Be0reg9wxgTznQ
                                                                               https://www.youtube.com/watch?v=lwNDMZp1xmk            175       1:28:01        0                            9/28/17     9/28/17                          1
                                                                                                                                                                                                                  This video is
Dios Los Cria                      Halo VTP             UCfFL_SH0N_9fd7C8J3T2gfQhttps://www.youtube.com/watch?v=J9HEXFFgaqM         2,541          7:57        1 Blueprint LSAT
                                                                                                                                                                                                                  unavailable.           1


                                                                                                                                                                                                                  The YouTube account
                                                                                                                                                                                                                  associated with this
                                                                                                                                                                                                                  video has been
                                                                                                                                                                                                                  terminated due to
                                                                                                                                                                                                                  multiple third-party
                                                                                                                                                                                                                  notifications of
                                                                                                                                                                                                                  copyright
El Arracadas                       Bùi Chí Công         UCLSz8UOWOOFoFlI6iJjzutQhttps://www.youtube.com/watch?v=wwlI72BPCvA            94       1:47:35        0                                                  infringement.          1
El Coyote y La Bronca              cong bui chi         UCRsnHBvDC7gVRU5G8o4JE2whttps://www.youtube.com/watch?v=OFrEvHftP8c            31       1:35:29        0                            9/28/17     9/28/17                          1
El Cuatrero                        cong bui chi         UCRsnHBvDC7gVRU5G8o4JE2whttps://www.youtube.com/watch?v=K9C3HQVGpBo            61       1:27:50        0                            9/28/17     9/28/17                          1
El Embustero                       Bùi Chí Công         UCLSz8UOWOOFoFlI6iJjzutQhttps://www.youtube.com/watch?v=mGaYt3fXZ_I            14       1:26:56        0                            9/13/17     9/13/17                          1
El Sabor de la Venganza            MadZineMax           UCIC6ku5cUOIYWtIr7Aa97EAhttps://www.youtube.com/watch?v=u-_vIJMFdWw       135,775       1:21:39        0                            9/28/17     9/29/17                          1
El Sexo De Los Pobres              kr1!n                UCqT0L-hwjEPVtU_b3s1eU1ghttps://www.youtube.com/watch?v=5iHLnBn9V08            48       1:41:54        0                            9/29/17     10/2/17                          1
El Sexologo                        kr1!n                UCqT0L-hwjEPVtU_b3s1eU1ghttps://www.youtube.com/watch?v=9yQy8SgVLpM         4,156       1:29:26        0                            9/28/17     9/29/17                          1
                                                                                                Date
               Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021SubmitPage      73byof 149
                                                                                           Date Removed
Title                                   YouTube Username      User ID / Channel        Infringing URL                                               Views     Video Length # of ads Type of ads    to YouTube YouTube     Notes
El Silla De Ruedas                      Music 23              UClg5-XbvIcSh9f_TVHs8rag https://www.youtube.com/watch?v=Lbxejs0uIM8                       30        1:37:55         0                    9/28/17   9/28/17                          1
El Tahur                                Tomas Navarro         UC-nacKC5yV7iYaqNd7kqDRw https://www.youtube.com/watch?v=nDSaQEkje-k                    4,317       57:18:00         0                    10/4/17   10/5/17                          1
Hasta El Viento Tiene Miedo             terror show channel   UCK2RPm1DRR8C2YV-b0yIYMQ https://www.youtube.com/watch?v=3JhfML-hWRw                       33        1:27:36         0                    9/28/17   9/29/17                          1
Juan Charrasqueado Y Gabino Barrera     cong bui chi          UCRsnHBvDC7gVRU5G8o4JE2w https://www.youtube.com/watch?v=OjLeCceGKuQ                    1,932        1:47:33         0                    9/28/17   9/28/17                          1


                                                                                                                                                                                                                            The YouTube account
                                                                                                                                                                                                                            associated with this
                                                                                                                                                                                                                            video has been
                                                                                                                                                                                                                            terminated due to
                                                                                                                                                                                                                            multiple third-party
                                                                                                                                                                                                                            notifications of
                                                                                                                                                                                                                            copyright
La Fichera Mas Rapida del Oeste         SINALONCHES               UC_C7nisluPyidkYxUcx-_ZA https://www.youtube.com/watch?v=qcorLLmSlTI                4,765          1:21:03      0                                         infringement.          1
La Fuga Del Rojo                        el teca martinez resurektion
                                                                  UCRLG5xVCDMxoxewQm6TuKsA https://www.youtube.com/watch?v=vyCrrqKUVQw                1,009          1:48:46      0                    9/28/17    9/29/17                          1
La Loteria                              Clifford Huggins          UCldT_vmcZzkpTfY_goeLaKghttps://www.youtube.com/watch?v=sjDk6klN-uA                     4          3:25:16      0                    9/28/17    9/29/17                          1


                                                                                                                                                                                                                            The YouTube account
                                                                                                                                                                                                                            associated with this
                                                                                                                                                                                                                            video has been
                                                                                                                                                                                                                            terminated due to
                                                                                                                                                                                                                            multiple third-party
                                                                                                                                                                                                                            notifications of
                                                                                                                                                                                                                            copyright
La Pulqeria                             kr1!n                 UCqT0L-hwjEPVtU_b3s1eU1g
                                                                                     https://www.youtube.com/watch?v=gFvjt0nzduI                     11,207          1:42:01      0                                         infringement.          1
Las Computadoras                        kr1!n                 UCqT0L-hwjEPVtU_b3s1eU1g
                                                                                     https://www.youtube.com/watch?v=2d4og4a_A4U                     29,986          1:27:46      0                    9/29/17    10/2/17                          1
Las Modelos de Desnudos                 kr1!n                 UCqT0L-hwjEPVtU_b3s1eU1g
                                                                                     https://www.youtube.com/watch?v=3QtysAIK-q4                     18,085          1:46:24      0                    9/29/17    10/2/17                          1
Lauro Puñales                           SiniestroVisión 9     UCl2G_jckmk-JMgt5shRBMmA
                                                                                     https://www.youtube.com/watch?v=3XKCBlUpgjc                      1,039          1:27:25      1 Solid Gold         10/3/17    10/4/17                          1
Macho Que Ladra No Muerde               SAN SALAMANDRA        UCKX2Y4qlQB6JAdeFMLmq2Sg
                                                                                     https://www.youtube.com/watch?v=36oAKf895MY                      3,020         12:30:00      0                    9/28/17    9/29/17                          1
Mas Vale Parajo en Mano                 Marija Badric         UCI2vhKaEOjGAs10nhl1D5oQ
                                                                                     https://www.youtube.com/watch?v=27MyaAz-fA0                        588          0:01:09      0                    9/28/17    9/29/17                          1
Mecanica Nacional                       arcandy crush         UCzMoHT5Lqp_eTY7ab8E9Hvw
                                                                                     https://www.youtube.com/watch?v=wsZ4G-BFZd4                      3,757          0:01:56      0                    9/28/17    9/29/17                          1
Misa De Cuerpo Presente                 xXxHolic              UCr14TFs-98_TU3Gn-OkhOxw
                                                                                     https://www.youtube.com/watch?v=5sx3ap1Crz0                      8,799          0:02:48      1 Jiffy Shirts       9/28/17    9/29/17                          1


                                                                                                                                                                                                                            The YouTube account
                                                                                                                                                                                                                            associated with this
                                                                                                                                                                                                                            video has been
                                                                                                                                                                                                                            terminated due to
                                                                                                                                                                                                                            multiple third-party
                                                                                                                                                                                                                            notifications of
                                                                                                                                                                                                                            copyright
Peleador A Puño Limpio (Fist Fighter)   Tus Películas Completas En
                                                                 UCTh5StHERiimuINxV05j
                                                                   Español               https://www.youtube.com/watch?v=eGQQVF4Tbl8                  1,899          1:32:13      0                                         infringement.          1
Picardía Mexicana II                    Erik DH                  UCc2ZH-5z7o7ctBaGE24Ok4whttps://www.youtube.com/watch?v=ERkGbkrq97k                  6,212          1:29:22      0                    10/3/17    10/4/17                          1
Por Tu Maldito Amor                     wilo1980ful              UCqoWIkHhC8hViM36HrKVaFQhttps://www.youtube.com/watch?v=_EfPBYBiXV4                 38,475          0:03:58      0                    9/28/17    9/29/17                          1
Ratas de Barrio                         Fabian Tello Villegas    UCwixNkzZqyWsVXn5cJEjbqAhttps://www.youtube.com/watch?v=Z6KAFibdrdU                    644          1:31:04      0                    9/28/17    9/29/17                          1
Tierra de Rencores                      Julian Oliver            UC6Z-tFbm0OdybK-WmJjILcAhttps://www.youtube.com/watch?v=htNZKwBkkCI                  7,433          2:34:32      0                    9/28/17    9/28/17                          1
Tu Camino Y El Mio                      cong bui chi             UCRsnHBvDC7gVRU5G8o4JE2whttps://www.youtube.com/watch?v=Ibuljnsl57o                     13          1:15:36      0                    9/28/17    9/28/17                          1
Un Hombre Llamado Diablo                Bùi Chí Công             UCLSz8UOWOOFoFlI6iJjzutQhttps://www.youtube.com/watch?v=ZxpzJWJPaE4                     50          1:39:11      0                    9/13/17    9/13/17                          1




                                                                                                          Summary and Totals

                                                                                       Total Infringing Videos Removed
                                                                                       2014                                                         1152
                                                                                       2015                                                         1301
                                                                                       2016                                                         1182
                                                                                       2017                                                         Jan: 318
                                                                                                                                                    Feb: 86
                                                                                                                                                    Mar: 225
                                                                                                                                                    April: 139
                                                                                                                                                    May: 88
                                                                                                                                                    June: 66
                                                                                                                                                    July: 50
                                                                                                                                                    August: 70
                                                                                                                                                    September: 69
                                                                                       Total                                                        1111


                                                                                       Summary of Repeat Offenders
                                                                                       Total repeat offenders (three times or more): 172
                                                                                       Total Terminated repeat offenders: 154
                                                                                       Repeat Offenders for September 2017: 2 (highlighted above)
                   Case 1:21-cv-21698-JEM DocumentAthos
                                                    1-2Youtube Enforcement
                                                          Entered    on FLSD Docket 05/03/2021 Page 74 of 149
                                                                                       October 6, 2017 - November 6, 2017 Enforcement Results
                                                                                                                                                                                                          Date
                                                                                                                                                                                             Submit Date Removed by
Title                       YouTube Username           User ID / Channel       Infringing URL                                 Views    Video Length # of ads Type of ads                     to YouTube YouTube       Notes
Panico en la Montana        Rosario Burboa             UC2lt00dzxtD3wsn5JF2wSqghttps://www.youtube.com/watch?v=pE5s32JRXYs     76,819       1:25:35         0                                     11/1/17     11/1/17                                        26
Panico en la Montana        ZilyanaPW                  UC58QX6UVvSFQi_BcFd2BtXghttps://www.youtube.com/watch?v=OBExedQpe_k           1      3:06:05         0                                     11/1/17     11/1/17                                        26
Panico en la Montana        Esese Alisa movie          UC9oEN7wnT-tJnqz1Ex_bi9Ahttps://www.youtube.com/watch?v=-jkGqxTJBy4          11      1:25:35         0                                     11/1/17     11/1/17                                        26
Panico en la Montana        Ted Washington             UCcLvpp1vmfQJiVhfB6snvlAhttps://www.youtube.com/watch?v=zFqSdTT1zKA           3      3:02:24         0                                     11/1/17     11/1/17                                        26
Panico en la Montana        XxCineMexicanoXx           UCEnTmCr4foHAU7mC7cBDjrwhttps://www.youtube.com/watch?v=Ic-GY5b0TUU    ########      1:25:34         0                                    10/23/17    10/26/17                                        26
Panico en la Montana        Antoinette Evangeline      UCfPpLwlvtoAL8HK6ysdMrYghttps://www.youtube.com/watch?v=udiAE08iU08       2,192      2:34:54         0                                     11/2/17     11/2/17                                        26
Panico en la Montana        MissVerdugo                UC-GAeEasl5x5oJRgEzolYAQhttps://www.youtube.com/watch?v=tV1F9z3BdOQ     23,278          8:39         0                                    10/26/17    10/31/17                                        26
Panico en la Montana        MissVerdugo                UC-GAeEasl5x5oJRgEzolYAQhttps://www.youtube.com/watch?v=q1BpHlL9A54     27,385          8:15         0                                    10/23/17    10/26/17                                        26
Panico en la Montana        MissVerdugo                UC-GAeEasl5x5oJRgEzolYAQhttps://www.youtube.com/watch?v=RGoU99hKe_M     28,645          9:24         0                                    10/23/17    10/26/17                                        26
Panico en la Montana        MissVerdugo                UC-GAeEasl5x5oJRgEzolYAQhttps://www.youtube.com/watch?v=0WLhcXEi7Ts     29,092          9:49         0                                    10/23/17    10/26/17                                        26
Panico en la Montana        MissVerdugo                UC-GAeEasl5x5oJRgEzolYAQhttps://www.youtube.com/watch?v=ClPA0L6g8SA     30,498          9:04         0                                    10/23/17    10/26/17                                        26
Panico en la Montana        MissVerdugo                UC-GAeEasl5x5oJRgEzolYAQhttps://www.youtube.com/watch?v=4vkgoLQ14eA     31,599          7:35         0                                    10/23/17    10/26/17                                        26
                                                                                                                                                                                                                       The YouTube account associated
                                                                                                                                                                                                                       with this video has been terminated
                                                                                                                                                                                                                       due to multiple third-party
                                                                                                                                                                                                                       notifications of copyright
Panico en la Montana        MissVerdugo                UC-GAeEasl5x5oJRgEzolYAQhttps://www.youtube.com/watch?v=vdhO2cTSw-A     32,642          3:53        0                                                           infringement.                         26
Panico en la Montana        MissVerdugo                UC-GAeEasl5x5oJRgEzolYAQhttps://www.youtube.com/watch?v=4lNbJZnwghw     34,188          4:31        0                                    10/23/17    10/26/17                                         26
Panico en la Montana        MissVerdugo                UC-GAeEasl5x5oJRgEzolYAQhttps://www.youtube.com/watch?v=bos_Bgamv-Y     38,764          8:41        0                                    10/23/17    10/26/17                                         26
Panico en la Montana        MissVerdugo                UC-GAeEasl5x5oJRgEzolYAQhttps://www.youtube.com/watch?v=8lmEU6Degso     46,681          9:14        0                                    10/23/17    10/26/17                                         26
Panico en la Montana        MissVerdugo                UC-GAeEasl5x5oJRgEzolYAQhttps://www.youtube.com/watch?v=lwuRR8cBHxU     59,608          8:23        0                                    10/23/17    10/26/17                                         26
Panico en la Montana        MissVerdugo                UC-GAeEasl5x5oJRgEzolYAQhttps://www.youtube.com/watch?v=gxByGdG8MkQ     77,939          8:00        0                                    10/23/17    10/26/17                                         26
Panico en la Montana        Sophia Rheyr               UCNviUQrIBmbRQ21mEYMH74ghttps://www.youtube.com/watch?v=GByjwVMlGew          0       2:57:19        0                                     11/1/17     11/1/17                                         26
Panico en la Montana        Anna Natsuki movie         UCocLhhotUTodqukPQ09_p9ghttps://www.youtube.com/watch?v=m37iMyWzD9E         25       1:25:35        0                                     11/2/17     11/2/17                                         26
Panico en la Montana        Dinhinh Alex movie         UCocLhhotUTodqukPQ09_p9ghttps://www.youtube.com/watch?v=tBBHKDUPHUI         60       1:25:35        0                                     11/1/17     11/1/17                                         26
                                                                                                                                                                                                                       The YouTube account associated
                                                                                                                                                                                                                       with this video has been terminated
                                                                                                                                                           0                                                           due to multiple third-party
                                                                                                                                                                                                                       notifications of copyright
Panico en la Montana        39VOC78                 UCqC13MIUQRwo_fsOLGsUbIg https://www.youtube.com/watch?v=dbLMa9NIiqw            4       1:25:35                                                                    infringement.                         26
Panico en la Montana        Hero Strend top movie 2017
                                                    UCri0BKsaFMvkipiMBNy3MUQ https://www.youtube.com/watch?v=gfSWVtCPngE           15       1:25:34        0                                     11/1/17     11/1/17                                         26
Panico en la Montana        Даша Ольгова            UCU4SlQ7sf-Loc8g5JWEMphw https://www.youtube.com/watch?v=7r3k1rR8lrs            2       2:56:10        0                                     11/1/17     11/1/17                                         26
Panico en la Montana        Domingo Shay            UCxlFSwEunCyMVDls8GC65Vw https://www.youtube.com/watch?v=xhXhtoxpSHo           88       2:04:05        0                                     11/1/17     11/1/17                                         26
Panico en la Montana        Gerald Digiovanni       UCxn_QEgZ3i04TZCcTxMFFZA https://www.youtube.com/watch?v=SEhNdQYAsD4           47       1:59:49        0                                     11/1/17     11/1/17                                         26
Trampa Infernal             ComediaYMas             UC25HJo3Si_VJaLroMvZDXXg https://www.youtube.com/watch?v=Hb8MbZ3Cjiw           88       1:16:05        0                                    10/26/17    10/31/17                                         25
Trampa Infernal             Rodolphe Beltran        UCbMFPgguKdvjEHLX3Qy_Hpg https://www.youtube.com/watch?v=mjNUrxJlVdc            2       1:51:05        0                                    10/26/17    10/31/17                                         25
Trampa Infernal             Newzombie Newzombie UCBSmW65PRgM69ifyUV9oeDw     https://www.youtube.com/watch?v=c2K2eD5E61o      408,499       1:16:05        0                                    10/23/17    10/26/17                                         25
Trampa Infernal             wu stacy                UCe2n-veAOs8qJM9OJhVt4Kg https://www.youtube.com/watch?v=aNdGsWCdz9o            8       1:29:45        0                                    10/26/17    10/31/17                                         25
Trampa Infernal             Mainesamor              UCFA0Qqaiun5si8plYiSCLxQhttps://www.youtube.com/watch?v=_R6zyyIsZqs            76       2:17:43        2 Ice Cubes;"Kidnap" the movie;      10/26/17    10/31/17                                         25
Trampa Infernal             Noelia M                UCF-i6iqniBRj-ocnCnL8Akw https://www.youtube.com/watch?v=y1X764Lvpmg          296          9:20        0                                    10/23/17    10/26/17                                         25
Trampa Infernal             Noelia M                UCF-i6iqniBRj-ocnCnL8Akw https://www.youtube.com/watch?v=gdPMQOhUUp4          304          9:36        0                                    10/23/17    10/26/17                                         25
Trampa Infernal             Noelia M                UCF-i6iqniBRj-ocnCnL8Akw https://www.youtube.com/watch?v=B__5GXn_38A          369          9:49        0                                    10/23/17    10/26/17                                         25
Trampa Infernal             Noelia M                UCF-i6iqniBRj-ocnCnL8Akw https://www.youtube.com/watch?v=awDFU1VX8JU          547         10:00        0                                    10/23/17    10/26/17                                         25
Trampa Infernal             Noelia M                UCF-i6iqniBRj-ocnCnL8Akw https://www.youtube.com/watch?v=0AlxwEITAdw          940          9:54        0                                    10/23/17    10/26/17                                         25
                                                                                                                                                                                                                       The YouTube account associated
                                                                                                                                                                                                                       with this video has been terminated
                                                                                                                                                                                                                       due to multiple third-party
                                                                                                                                                                                                                       notifications of copyright
Trampa Infernal             Noelia M                   UCF-i6iqniBRj-ocnCnL8Akw https://www.youtube.com/watch?v=XxTv_zmigIw      1,602         8:06        0                                                           infringement.                         25
Trampa Infernal             Noelia M                   UCF-i6iqniBRj-ocnCnL8Akw https://www.youtube.com/watch?v=W4Hr3OWsmic      1,895         9:37        0                                    10/23/17    10/26/17                                         25
Trampa Infernal             Noelia M                   UCF-i6iqniBRj-ocnCnL8Akw https://www.youtube.com/watch?v=GPLdKeR0it0      2,549         9:43        0                                    10/26/17    10/31/17                                         25
Trampa Infernal             Lynn Endersson             UCIMrtipSBrPZ3yaG6ksbiZQhttps://www.youtube.com/watch?v=dpAmbyZvy24         770      1:16:05        0                                    10/26/17    10/31/17                                         25
Trampa Infernal             39VOC78                    UCqC13MIUQRwo_fsOLGsUbIg https://www.youtube.com/watch?v=548Q3hf7HVA          7      1:16:05        0                                    10/26/17    10/31/17                                         25
Trampa Infernal             Stanley Funches            UCt2qXViSLBlXyiYoCPQzfRwhttps://www.youtube.com/watch?v=m0PYgH193eM           6      1:50:19        0                                    10/26/17    10/31/17                                         25
Trampa Infernal             Faith01 Hit Movies         UCy6z14ZQsa6ETw9ga7b5tFw https://www.youtube.com/watch?v=p--JeS9IrPw         22      1:16:05        0                                    10/26/17    10/31/17                                         25
Trampa Infernal             telemaniakoo               UCy7MZMrjma_e-MfaXz3HpRQ https://www.youtube.com/watch?v=4oeFtPhM2nc    30,007          9:43        0                                    10/26/17    10/31/17                                         25
Trampa Infernal             telemaniakoo               UCy7MZMrjma_e-MfaXz3HpRQ https://www.youtube.com/watch?v=_ygGqeECi8k    30,714          9:36        0                                    10/23/17    10/26/17                                         25
Trampa Infernal             telemaniakoo               UCy7MZMrjma_e-MfaXz3HpRQ https://www.youtube.com/watch?v=QCkrsM2lpCo    37,984         10:00        0                                    10/23/17    10/26/17                                         25
Trampa Infernal             telemaniakoo               UCy7MZMrjma_e-MfaXz3HpRQ https://www.youtube.com/watch?v=3JD6CqOzro8    39,365          8:05        0                                     11/1/17     11/1/17                                         25
Trampa Infernal             telemaniakoo               UCy7MZMrjma_e-MfaXz3HpRQ https://www.youtube.com/watch?v=zN7AQXt8Lu8    41,026          9:49        0                                    10/23/17    10/26/17                                         25
Trampa Infernal             telemaniakoo               UCy7MZMrjma_e-MfaXz3HpRQ https://www.youtube.com/watch?v=NlcZzvtJiQE    43,416          9:54        0                                    10/23/17    10/26/17                                         25
Trampa Infernal             telemaniakoo               UCy7MZMrjma_e-MfaXz3HpRQ https://www.youtube.com/watch?v=cdT_lUStQCc    58,164          9:36        0                                    10/23/17    10/26/17                                         25
Trampa Infernal             telemaniakoo               UCy7MZMrjma_e-MfaXz3HpRQ https://www.youtube.com/watch?v=0HCBTqnsaZ0    82,605          9:20        0                                    10/23/17    10/26/17                                         25
La Familia Perez            Henrietta Cloud            UC3x7qi7UgOuuSbXdPsRSSlQ https://www.youtube.com/watch?v=e6XPOlRRuT4        902      1:33:34        0                                    10/23/17    10/26/17                                         17
La Familia Perez            William Christain          UC-6HiwIkx_7s8uqh9j5Gw3w https://www.youtube.com/watch?v=5IXtMOqMydo         46      1:33:34        0                                    10/23/17    10/26/17                                         17
La Familia Perez            Pedro Hernández            UC7w0kahJfBF5lMUABl3If2ghttps://www.youtube.com/watch?v=dSwWGy196no    21,248        1:33:34        0                                    10/23/17    10/26/17                                         17
La Familia Perez            Pablo Castillo Ronquillo   UCALtVyBmJEoOPTmNUwnq5uQ https://www.youtube.com/watch?v=Se1wpfjXFNo      1,234     28:55:00        0                                    10/23/17    10/26/17                                         17
La Familia Perez            reflexionesyotros          UCcjIPQ57kUPalp8JinjBjBwhttps://www.youtube.com/watch?v=06Zez16sERM          62      1:33:34        0                                    10/23/17    10/26/17                                         17
La Familia Perez            Sandy Corner               UCE6p7RRUGXfRJZUPoHIQB8g https://www.youtube.com/watch?v=Tuh0uNBXoTs        489      1:33:34        0                                    10/26/17    10/31/17                                         17
La Familia Perez            Portucine                  UCfcvbmXRFgvtq_Tw-CaKHBw https://www.youtube.com/watch?v=A-Mv1MgAWhU      3,543      1:33:34        0                                    10/23/17    10/26/17                                         17
La Familia Perez            Jeffrey Ridgway            UCGGXor4hWIpVMvGZu0ZJcaQ https://www.youtube.com/watch?v=y-ZXM16FaoI         72      1:33:34        0                                    10/23/17    10/26/17                                         17
La Familia Perez            David Gomez                UCJdYeLFVBv984HfDeKZjS_Qhttps://www.youtube.com/watch?v=EcFjP2344Qc      1,129       1:33:34        0                                    10/23/17    10/26/17                                         17
La Familia Perez            Arabic Street              UCk8LyPaJyNp8ZhI9caiQvQQ https://www.youtube.com/watch?v=oteFPuhk3zY          9      1:33:34        0                                    10/23/17    10/26/17                                         17
La Familia Perez            Albert Fernandez           UCMrHy9cKNXaKnYc3ENKf0mQ https://www.youtube.com/watch?v=ZEeRfJnH-_k      2,163      1:33:34        0                                    10/26/17    10/31/17                                         17
La Familia Perez            Bruno Arnold               UCOyFqUZ53vFHi3cNu2OoYtQ https://www.youtube.com/watch?v=MB1ZhC759X4          8      1:33:34        0                                    10/23/17    10/26/17                                         17
La Familia Perez            39VOC78                    UCqC13MIUQRwo_fsOLGsUbIg https://www.youtube.com/watch?v=ljoZZZnmWlA         27      1:33:34        0                                    10/23/17    10/26/17                                         17
                                                                                                                                                                                                                       The YouTube account associated
                                                                                                                                                                                                                       with this video has been terminated
                                                                                                                                                           0                                                           due to multiple third-party
                                                                                                                                                                                                                       notifications of copyright
La Familia Perez            39VOC78                    UCqC13MIUQRwo_fsOLGsUbIghttps://www.youtube.com/watch?v=bCsm18Hy2lU          30      1:33:34                                                                    infringement.                         17
La Familia Perez            duc45an1                   UCSmfwLIzuXiKrhKTaSTZVAghttps://www.youtube.com/watch?v=uuMNfNFfDbw           2      1:33:34        0                                    10/23/17    10/26/17                                         17
La Familia Perez            La Chulesca Mexicana       UCw5oMq1T6P1xTwAXPMfxeDQhttps://www.youtube.com/watch?v=WiDB2VHjyu8          75      1:33:34        0                                    10/23/17    10/26/17                                         17
La Familia Perez            ModernMaleny               UCZd29l0OuS2ksusoXLrfSjQhttps://www.youtube.com/watch?v=W4E97iP3zVA    ########      1:33:34        0                                    10/23/17    10/26/17                                         17
                                                                                                                                                                                                                       This video is no longer available
                                                                                                                                                                                                                       because the YouTube account
                                                                                                                                                                                                                       associated with this video has been
Un Rincon Cerca del Cielo   GE BT                      UC3jaSA4iQGHNityO4g9PL5Q
                                                                              https://www.youtube.com/watch?v=d4z0mFoPAM0       1,617       1:22:31        0                                                           terminated.                           15
Un Rincon Cerca del Cielo   Margaritha Gryczko         UCNi3WNP7r8ACN82jSqdYcpg
                                                                              https://www.youtube.com/watch?v=LB-Wa_b6E4k     224,782       1:55:38        0                                    10/23/17    10/26/17                                         15
Un Rincon Cerca del Cielo   39VOC78                    UCqC13MIUQRwo_fsOLGsUbIg
                                                                              https://www.youtube.com/watch?v=75LYKlFWtTI           2       1:55:38        0                                     11/1/17     11/1/17                                         15
Un Rincon Cerca del Cielo   xcruz100                   UCyDCZHN378Z9AeLYJykae-A
                                                                              https://www.youtube.com/watch?v=suLelbLs5wk      34,024       0:10:00        0                                    10/23/17    10/26/17                                         15
Un Rincon Cerca del Cielo   xcruz100                   UCyDCZHN378Z9AeLYJykae-A
                                                                              https://www.youtube.com/watch?v=yMpjQfB9C70      35,534       0:10:00        0                                    10/23/17    10/26/17                                         15
Un Rincon Cerca del Cielo   xcruz100                   UCyDCZHN378Z9AeLYJykae-A
                                                                              https://www.youtube.com/watch?v=0syQL4ltkRc      36,176       0:10:00        0                                    10/23/17    10/26/17                                         15
Un Rincon Cerca del Cielo   xcruz100                   UCyDCZHN378Z9AeLYJykae-A
                                                                              https://www.youtube.com/watch?v=NFedgUGqGIc      37,251       0:08:00        0                                    10/26/17    10/31/17                                         15
Un Rincon Cerca del Cielo   xcruz100                   UCyDCZHN378Z9AeLYJykae-A
                                                                              https://www.youtube.com/watch?v=qFtJWRDFtDc      37,727       0:10:00        0                                    10/23/17    10/26/17                                         15
Un Rincon Cerca del Cielo   xcruz100                   UCyDCZHN378Z9AeLYJykae-A
                                                                              https://www.youtube.com/watch?v=1TO7qEIjx7w      38,236       0:10:00        0                                    10/23/17    10/26/17                                         15
                                                                                                                                                                                                                       The YouTube account associated
                                                                                                                                                                                                                       with this video has been terminated
                                                                                                                                                                                                                       due to multiple third-party
                                                                                                                                                                                                                       notifications of copyright
Un Rincon Cerca del Cielo   xcruz100                   UCyDCZHN378Z9AeLYJykae-A https://www.youtube.com/watch?v=YR4N9WDyUuc    40,524       0:07:47        0                                                           infringement.                         15
Un Rincon Cerca del Cielo   xcruz100                   UCyDCZHN378Z9AeLYJykae-A https://www.youtube.com/watch?v=6sBAMer8050    42,347       0:10:00        0                                    10/23/17    10/26/17                                         15
Un Rincon Cerca del Cielo   xcruz100                   UCyDCZHN378Z9AeLYJykae-A https://www.youtube.com/watch?v=FUaFNb12lcI    42,478       0:10:00        0                                    10/23/17    10/26/17                                         15
Un Rincon Cerca del Cielo   xcruz100                   UCyDCZHN378Z9AeLYJykae-A https://www.youtube.com/watch?v=eNGAmV1sbaI    44,137       0:10:00        0                                    10/23/17    10/26/17                                         15
Un Rincon Cerca del Cielo   xcruz100                   UCyDCZHN378Z9AeLYJykae-A https://www.youtube.com/watch?v=UPlLdjnKgv8    52,659       0:10:00        0                                    10/23/17    10/26/17                                         15
Un Rincon Cerca del Cielo   xcruz100                   UCyDCZHN378Z9AeLYJykae-A https://www.youtube.com/watch?v=phXkZY482zw    93,193       0:10:00        0                                    10/23/17    10/26/17                                         15
Arriba el Norte             Normalis7                  UC0am3YsVCUXc-4ZWPGiXHcA https://www.youtube.com/watch?v=AKNZSSUPQO4    24,896       1:19:36        0                                    10/20/17    10/20/17                                         12
Arriba el Norte             Cezar Augusto              UC2E5bVR_NlNo6e0bmraWrsA https://www.youtube.com/watch?v=cEh8I2j1d70    22,324       1:28:19        0                                    10/20/17    10/20/17                                         12
Arriba el Norte             Andreas M                  UC5cTL2NK2ACHMU3Ga_xdxAw https://www.youtube.com/watch?v=pE3gLQa5Q38         1       1:58:07        0                                    10/26/17    10/31/17                                         12
Arriba el Norte             Otto Smith                 UCcCQW1ub0cKZ9VfssCrF72w https://www.youtube.com/watch?v=87Js6203FUo        11       1:34:01        0                                    10/26/17    10/31/17                                         12
Arriba el Norte             Leonardo Proctor           UCewR6oHEysjRxi6fAxMm7ew https://www.youtube.com/watch?v=oWxbh0nPkG0        52       1:29:10        0                                    10/23/17    10/26/17                                         12
Arriba el Norte             Joseph Beebe               UCHEDBUPhsMM80LqtZoi6Vng https://www.youtube.com/watch?v=zwDE1GltcTA         8       2:57:17        0                                    10/26/17    10/31/17                                         12
Arriba el Norte             Andrew Mcrae               UCIW_TXMQshpGvR1L0MDLNSw https://www.youtube.com/watch?v=QnQOiDp_9dk        30       2:30:07        0                                    10/23/17    10/26/17                                         12
Arriba el Norte             Zimmerman Harrison         UCKb1obqyRtvTF6wPptjbarA https://www.youtube.com/watch?v=wu8QbCXtpb8         3       1:33:07        0                                    10/23/17    10/26/17                                         12
Arriba el Norte             chauritz                   UCq5aQrloRJfRj6ZGiolk64g https://www.youtube.com/watch?v=HfyvcZm4eFE        66       2:03:07        0                                    10/26/17    10/31/17                                         12
Arriba el Norte             39VOC78                    UCqC13MIUQRwo_fsOLGsUbIg https://www.youtube.com/watch?v=vR_gibgdd_A        14       1:28:19        0                                     11/1/17     11/1/17                                         12
Arriba el Norte             Jerome Beuth               UCvDfefEdxPUZJHp8kMXdVrg https://www.youtube.com/watch?v=he_PyxaHNxE         2       2:17:16        0                                    10/26/17    10/31/17                                         12
Arriba el Norte             Mark Bulson                UCX-jnUyxa6RllrXQP-1VAxAhttps://www.youtube.com/watch?v=oDutje0ZGTQ        181       1:23:12        0                                    10/26/17    10/31/17                                         12
Yo Mate a Rosita Alvirez    Arden Schmidt              UC_Zt-13a3rcmFaCwdUqkRXw https://www.youtube.com/watch?v=n_lSCqsc_qc         2       2:33:49        0                                     11/1/17     11/1/17                                         11
Yo Mate a Rosita Alvirez    Benjamin Semaan            UCBIDBbyll2Qjl7DSpikfrWQhttps://www.youtube.com/watch?v=XTk10KMEr4Y        226       1:43:55        0                                    10/23/17    10/26/17                                         11
Yo Mate a Rosita Alvirez    LlLY                       UCmhYT-wiKUkbRYiY4pmD5_Q https://www.youtube.com/watch?v=NGaucOcL0hk     7,673         22:43        0                                    10/26/17    10/31/17                                         11
Yo Mate a Rosita Alvirez    LlLY                       UCmhYT-wiKUkbRYiY4pmD5_Q https://www.youtube.com/watch?v=InWtTjPbfa8     8,270         23:11        0                                    10/23/17    10/26/17                                         11
Yo Mate a Rosita Alvirez    LlLY                       UCmhYT-wiKUkbRYiY4pmD5_Q https://www.youtube.com/watch?v=HNUF0P6TRww     9,447         11:36        0                                     11/1/17     11/1/17                                         11
                                                                                                                                                                                                                               Date
                  Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 75 of 149                                                                                                            Submit Date Removed by
Title                               YouTube Username         User ID / Channel     Infringing URL                                   Views   Video Length # of ads Type of ads                                     to YouTube YouTube       Notes
Yo Mate a Rosita Alvirez            LlLY                     UCmhYT-wiKUkbRYiY4pmD5_Q
                                                                                   https://www.youtube.com/watch?v=wjI7CadB11U       12,161        23:08         0                                                    10/23/17    10/26/17                                        11
Yo Mate a Rosita Alvirez            LlLY                     UCmhYT-wiKUkbRYiY4pmD5_Q
                                                                                   https://www.youtube.com/watch?v=VZdH43PW8T8       24,178        22:47         0                                                    10/23/17    10/26/17                                        11
Yo Mate a Rosita Alvirez            Fabian Tello             UCSooKjOe7sjL_MZXeWLM4FQ
                                                                                   https://www.youtube.com/watch?v=c_inkawMHBE      192,905      1:43:55         0                                                    10/26/17    10/31/17                                        11
Yo Mate a Rosita Alvirez            dany79                   UCx4jVd8iuPCMQCnbUkOaXmQ
                                                                                   https://www.youtube.com/watch?v=pR_dVSYw34Y          127      1:43:56         0                                                     11/6/17     11/6/17                                        11
                                                                                                                                                                                                                                            This video is no longer available
                                                                                                                                                                                                                                            because the YouTube account
                                                                                                                                                                                                                                            associated with this video has been
Yo Mate a Rosita Alvirez            Latashia Hatton        UCX6olVaRbd79j4Ljao88jYwhttps://www.youtube.com/watch?v=_IxU0VgS9-w           68       2:32:46        3 BlueHost; eFinancialCareers; IP Vanish VPN                               terminated.                           11
Yo Mate a Rosita Alvirez            Latashia Hatton        UCX6olVaRbd79j4Ljao88jYwhttps://www.youtube.com/watch?v=vRBeNfTvu1M        3,206       2:26:31        0                                                   10/26/17    10/31/17                                         11
Bendito Entre las Mujeres           jupajual               UCc_JbbPzvrG3j58ltIPWx6Qhttps://www.youtube.com/watch?v=38SCE1QzTkg       27,703       1:21:03        2 Redbubble ; BluePrint LSAT; Webenertia            10/26/17    10/31/17                                          9
Bendito Entre las Mujeres           Sandy Corner           UCE6p7RRUGXfRJZUPoHIQB8ghttps://www.youtube.com/watch?v=4PLd-uqAx40       97,590       1:21:03        0                                                   10/20/17    10/20/17                                          9
Bendito Entre las Mujeres           Sammy Baker            UCg20Rx3pFgzdbGpoFQTcMEAhttps://www.youtube.com/watch?v=uZ_DOOUSyqk           17       1:55:51        0                                                   10/26/17    10/31/17                                          9
Bendito Entre las Mujeres           Luis Omar Montoya AriasUCIp-Jc43G4z-Vy0NuFVpeHAhttps://www.youtube.com/watch?v=yjmrn3JiiCE        2,639         18:51        0                                                    11/2/17     11/2/17                                          9
Bendito Entre las Mujeres           Luis Omar Montoya AriasUCIp-Jc43G4z-Vy0NuFVpeHAhttps://www.youtube.com/watch?v=_wKz_R3HpCA        3,097      31:32:00        0                                                    11/1/17     11/1/17                                          9
Bendito Entre las Mujeres           Luis Omar Montoya AriasUCIp-Jc43G4z-Vy0NuFVpeHAhttps://www.youtube.com/watch?v=oQ2ebM_4ok0        9,415      30:44:00        0                                                   10/26/17    10/31/17                                          9
Bendito Entre las Mujeres           Albert Fernandez       UCMrHy9cKNXaKnYc3ENKf0mQhttps://www.youtube.com/watch?v=D97P2cI640k           50       1:15:39        0                                                   10/20/17    10/20/17                                          9
                                                                                                                                                                                                                                            The YouTube account associated
                                                                                                                                                                                                                                            with this video has been terminated
                                                                                                                                                                                                                                            due to multiple third-party
                                                                                                                                                                                                                                            notifications of copyright
Bendito Entre las Mujeres           Bruno Arnold             UCOyFqUZ53vFHi3cNu2OoYtQhttps://www.youtube.com/watch?v=LCk3NTnowaI         92       1:21:36        0                                                                          infringement.                          9
Bendito Entre las Mujeres           Kristina Greer           UCv-V4ByhGAMC-MZTEnCKlgAhttps://www.youtube.com/watch?v=CInhIHvCDCg          1       1:55:03        0                                                   10/26/17    10/31/17                                          9
En Cada Puerto, Un Amor             Soler Galindo            UCa_BEDh0pBQU0lL8hts3gzwhttps://www.youtube.com/watch?v=2nRoOBKPtLU        596          1:28        0                                                    11/1/17     11/1/17                                          8
En Cada Puerto, Un Amor             Soler Galindo            UCa_BEDh0pBQU0lL8hts3gzwhttps://www.youtube.com/watch?v=qv_t5YMOdSE        949      30:12:00        0                                                   10/26/17    10/31/17                                          8
En Cada Puerto, Un Amor             Soler Galindo            UCa_BEDh0pBQU0lL8hts3gzwhttps://www.youtube.com/watch?v=Md7Kdk833zg      1,143      30:12:00        0                                                   10/23/17    10/26/17                                          8
En Cada Puerto, Un Amor             Soler Galindo            UCa_BEDh0pBQU0lL8hts3gzwhttps://www.youtube.com/watch?v=2XIoPIq6W34      3,349      30:12:00        0                                                   10/23/17    10/26/17                                          8
En Cada Puerto, Un Amor             maru20072012             UCnzvxkAbBZiirNBtTV2CbnQhttps://www.youtube.com/watch?v=eHQ4l0GRh68        132      30:12:00        1 Blueprint LSAT                                    10/23/17    10/26/17                                          8
                                                                                                                                                                                                                                            This video has been removed by the
En Cada Puerto, Un Amor             maru20072012             UCnzvxkAbBZiirNBtTV2CbnQhttps://www.youtube.com/watch?v=fP1vbSc3Nbo        135      30:12:00        1 Blueprint LSAT                                                           user.                                  8
                                                                                                                                                                                                                                            This video has been removed by the
En Cada Puerto, Un Amor             maru20072012             UCnzvxkAbBZiirNBtTV2CbnQhttps://www.youtube.com/watch?v=pVOV1wdLToU        198          1:28        1 Blueprint LSAT                                                           user.                                  8
En Cada Puerto, Un Amor             maru20072012             UCnzvxkAbBZiirNBtTV2CbnQhttps://www.youtube.com/watch?v=tez9w9JmP6U        231      29:15:00        2 Youtube ; BluePrint LSAT                          10/23/17    10/26/17                                          8
Los Hijos de Don Venancio           JOSELITO                 UC1mXc1kGC2vSBnmXXm7ZKBwhttps://www.youtube.com/watch?v=rAmwe_xzEQU    415,785       1:43:01        0                                                   10/23/17    10/26/17                                          8
                                                                                                                                                                                                                                            This video is no longer available
                                                                                                                                                                                                                                            because the YouTube account
                                                                                                                                                                                                                                            associated with this video has been
Los Hijos de Don Venancio           GE BT                    UC3jaSA4iQGHNityO4g9PL5Q https://www.youtube.com/watch?v=FPngTtAvukw     1,330       1:40:52        3 Ad by Google; Sift Science; Fitflop                                      terminated.                            8
Los Hijos de Don Venancio           Erma Bridges             UCedygshB75JgOF83xH08DOA https://www.youtube.com/watch?v=wJA7sEl9TCI         4       4:32:54        0                                                   10/26/17    10/31/17                                          8
Los Hijos de Don Venancio           Mainesamor               UCFA0Qqaiun5si8plYiSCLxQhttps://www.youtube.com/watch?v=8JJOlQlTG8s        359       3:09:31        0                                                    11/1/17     11/1/17                                          8
Los Hijos de Don Venancio           dec lky 2                UCmO-VTUsUJMDa2rwL0SulAA https://www.youtube.com/watch?v=nrraondbnpY       126       1:43:01        0                                                   10/26/17    10/31/17                                          8
Los Hijos de Don Venancio           ELCONTA                  UCp3QX9ik9Dz5MKZl204yFqQ https://www.youtube.com/watch?v=FIZ9RA7irO8        76       1:40:52        0                                                   10/23/17    10/26/17                                          8
Los Hijos de Don Venancio           39VOC78                  UCqC13MIUQRwo_fsOLGsUbIg https://www.youtube.com/watch?v=UroiC_uqG-A        25       1:43:01        0                                                    11/1/17     11/1/17                                          8
Los Hijos de Don Venancio           unite Película           UCSdj3TgVUrKw2yZeskrpWtQ https://www.youtube.com/watch?v=2dutAjLIyOE        42       1:42:01        0                                                   10/26/17    10/31/17                                          8
Los Viejos Somos Asi                EDGAR MONSTER            UC4s-tKniKfj-HDd5lBxk3Gg https://www.youtube.com/watch?v=IKqTEOJsFuc   216,548       1:36:12        0                                                   10/26/17    10/31/17                                          8
Los Viejos Somos Asi                Sang Jones               UCDvyP8JGYdqtJpoF_0OKsYQ https://www.youtube.com/watch?v=TrpgrWdAOfg       379       2:05:00        0                                                   10/26/17    10/31/17                                          8
Los Viejos Somos Asi                Jason Elmore             UCNkfmYRZjOIdB2VzQxY3K3Q https://www.youtube.com/watch?v=2orr6Um7yJs         3       2:13:34        0                                                   10/20/17    10/20/17                                          8
Los Viejos Somos Asi                Thomas Wines             UCOOMUzURhs-7x2NugIAGZBA https://www.youtube.com/watch?v=BhjMdSuLB6Y     1,551       2:05:00        0                                                   10/26/17    10/31/17                                          8
Los Viejos Somos Asi                39VOC78                  UCqC13MIUQRwo_fsOLGsUbIg https://www.youtube.com/watch?v=EzaK3GmMQc8        12       1:36:12        0                                                    11/1/17     11/1/17                                          8
Los Viejos Somos Asi                August Osullivan         UCsUzbqD_0IBbqAet0mi9srghttps://www.youtube.com/watch?v=Bz-owVZMZ_M          5       2:15:33        0                                                   10/26/17    10/31/17                                          8
                                                                                                                                                                                                                                            This video has been removed by the
Los Viejos Somos Asi                Compa Valdes             UCyuLseakDxnTNfyl9YEJRQwhttps://www.youtube.com/watch?v=KN6NmKhK4wY     14,478       1:36:12        0                                                                          user.                                  8
Los Viejos Somos Asi                Michael Smith            UCZ-BScLbKuVtaWfz79Olfjwhttps://www.youtube.com/watch?v=8axYSY8ozxw        220       2:02:51        0                                                   10/26/17    10/31/17                                          8
                                                                                                                                                                                                                                            This video has been removed by the
Secuestro en Acapulco/Canta Chamo   LaClaudis                UC3y0PjZej2pRUGT02Fe6j2A
                                                                                    https://www.youtube.com/watch?v=uugUoZU3RXM         784         11:55        0                                                                          user.                                  8
Secuestro en Acapulco/Canta Chamo   LaClaudis                UC3y0PjZej2pRUGT02Fe6j2A
                                                                                    https://www.youtube.com/watch?v=FNj27bpkFW0       1,004         16:21        0                                                   10/23/17    10/26/17                                          8
Secuestro en Acapulco/Canta Chamo   LaClaudis                UC3y0PjZej2pRUGT02Fe6j2A
                                                                                    https://www.youtube.com/watch?v=Nesotfby-2s       1,011         16:21        0                                                   10/26/17    10/31/17                                          8
                                                                                                                                                                                                                                            The YouTube account associated
                                                                                                                                                                                                                                            with this video has been terminated
                                                                                                                                                                                                                                            due to multiple third-party
                                                                                                                                                                                                                                            notifications of copyright
Secuestro en Acapulco/Canta Chamo   baudg2                   UCatua4APy2i8bXhG0sOoPuw
                                                                                    https://www.youtube.com/watch?v=Z3ilHVmk12U      12,512          2:34        0                                                                          infringement.                          8
Secuestro en Acapulco/Canta Chamo   baudg2                   UCatua4APy2i8bXhG0sOoPuw
                                                                                    https://www.youtube.com/watch?v=GaIWqDY-yMo      17,255         14:01        0                                                   10/26/17    10/31/17                                          8
Secuestro en Acapulco/Canta Chamo   baudg2                   UCatua4APy2i8bXhG0sOoPuw
                                                                                    https://www.youtube.com/watch?v=dtmGUh1dyGg      26,239         13:32        0                                                   10/23/17    10/26/17                                          8
Secuestro en Acapulco/Canta Chamo   prettysky01              UCSf4jncmhSQ-Ds0rqdiPmHg
                                                                                    https://www.youtube.com/watch?v=Qy6xMlyRBA8      25,351          4:44        1 Amazon Web Services                               10/26/17    10/31/17                                          8
Secuestro en Acapulco/Canta Chamo   prettysky01              UCSf4jncmhSQ-Ds0rqdiPmHg
                                                                                    https://www.youtube.com/watch?v=Xg2_J1gLs8A      31,626          9:46        0                                                   10/23/17    10/26/17                                          8
Suerte te de Dios                   ROBERTO ADAMS            UC0pNkXXvNnUw42XrXWqpZ9w
                                                                                    https://www.youtube.com/watch?v=qxbHva4LVHQ     245,029       1:35:40        0                                                   10/23/17    10/26/17                                          8
Suerte te de Dios                   Jorge Macias rosas       UCaJQ0c7LrqMdGFWcjkXmXPQ
                                                                                    https://www.youtube.com/watch?v=pK861P8WeyQ       2,434       1:35:40        0                                                    11/1/17     11/1/17                                          8
                                                                                                                                                                                                                                            This video has been removed by the
Suerte te de Dios                   CindyGamez MusicMovieUCFFMZRJ8QdKSEE7jfdOOuIw https://www.youtube.com/watch?v=O5S8lUnUTfI             3       1:35:40        0                                                                          user.                                  8
Suerte te de Dios                   Hilda Moreno          UCgmVI9Ry5-gjRcg1WmDAWoAhttps://www.youtube.com/watch?v=oB6SSt6FlNQ             1       2:17:46        0                                                   10/23/17    10/26/17                                          8
Suerte te de Dios                   Antonio Benitez Yañez UCHUqtSe22APW5Hb5IErRHQQhttps://www.youtube.com/watch?v=8oruYvVx5L4           540       1:35:41        0                                                   10/23/17    10/26/17                                          8
Suerte te de Dios                   John Coleman          UCMZ8PEkQXPyLliGCwXU4cBAhttps://www.youtube.com/watch?v=85NWroiJ2Sk             0       2:14:55        0                                                   10/23/17    10/26/17                                          8
Suerte te de Dios                   Lloyd White           UCq4yiJcegHif2nqhyPoHyrwhttps://www.youtube.com/watch?v=moXWVoVBCOA             1       2:14:54        0                                                   10/23/17    10/26/17                                          8
Suerte te de Dios                   39VOC78               UCqC13MIUQRwo_fsOLGsUbIghttps://www.youtube.com/watch?v=wa_95vAri-8            14       1:35:40        0                                                    11/1/17     11/1/17                                          8
La Conquista del Dorado             Codi Rima             UCBJROdfzaMOXOLY_WJRIekAhttps://www.youtube.com/watch?v=h6HYaeySc1c            32       1:27:05        0                                                   10/23/17    10/26/17                                          7
                                                                                                                                                                                                                                            The YouTube account associated
                                                                                                                                                                                                                                            with this video has been terminated
                                                                                                                                                                                                                                            due to multiple third-party
                                                                                                                                                                                                                                            notifications of copyright
La Conquista del Dorado             Otto Smith              UCcCQW1ub0cKZ9VfssCrF72w https://www.youtube.com/watch?v=XHGQXDE-jzQ          3       1:54:54        0                                                                          infringement.                          7
La Conquista del Dorado             Walter Bishop           UCCj58IKg7xJHsyfbMwRtnOA https://www.youtube.com/watch?v=Y8yeliUEsG0          2       2:15:00        0                                                   10/26/17    10/31/17                                          7
La Conquista del Dorado             Walter Roberts          UChZjTX5ilgLLgNbWDNSW4wQ https://www.youtube.com/watch?v=jfSPl4r7vvM          0       1:55:49        0                                                   10/23/17    10/26/17                                          7
La Conquista del Dorado             Jessie Waldrop          UCJTAwdYjXv5xNSfPZoDIsxghttps://www.youtube.com/watch?v=my6teWb_QAY           4       2:04:30        0                                                   10/23/17    10/26/17                                          7
La Conquista del Dorado             didilatex               UCTCUZzNzajmaD1wAImDEcmg https://www.youtube.com/watch?v=vnKUbQE7f7U    120,009       1:27:05        0                                                   10/23/17    10/26/17                                          7
La Conquista del Dorado             Mark Bulson             UCX-jnUyxa6RllrXQP-1VAxAhttps://www.youtube.com/watch?v=ibYCJsblVQk          19       1:35:45        0                                                    11/1/17     11/1/17                                          7
La Leyenda del Bandido              Otto Smith              UCcCQW1ub0cKZ9VfssCrF72w https://www.youtube.com/watch?v=RVoNO-8RAy4         14       1:46:27        0                                                    11/1/17     11/1/17                                          7
La Leyenda del Bandido              Joseph Beebe            UCHEDBUPhsMM80LqtZoi6Vng https://www.youtube.com/watch?v=xB-ElzOk0gY          8       3:09:33        0                                                    11/1/17     11/1/17                                          7
La Leyenda del Bandido              Mexico en la Nostalgia UCjjAWmDnOTlFxDo35AZdnQw  https://www.youtube.com/watch?v=rPRbTgz2VhU     78,716       1:25:05        4 Floor Pro, SkinStore, Rogue, Proto Labs           10/23/17    10/26/17                                          7
La Leyenda del Bandido              Jason Elmore            UCNkfmYRZjOIdB2VzQxY3K3Q https://www.youtube.com/watch?v=a1VqOBoQciA          7       1:58:15        0                                                    11/6/17     11/6/17                                          7
La Leyenda del Bandido              August Osullivan        UCsUzbqD_0IBbqAet0mi9srghttps://www.youtube.com/watch?v=NBI4zM9hj8E           9       2:00:49        0                                                   10/23/17    10/26/17                                          7
La Leyenda del Bandido              Lawrence Capone         UCWy56RhXL-NwpDkv0QFMDbA https://www.youtube.com/watch?v=ZysUBmjUdR8          3       1:59:58        0                                                   10/23/17    10/26/17                                          7
La Leyenda del Bandido              Mark Bulson             UCX-jnUyxa6RllrXQP-1VAxAhttps://www.youtube.com/watch?v=Agesobb1stg        101        1:33:23        0                                                    11/2/17     11/2/17                                          7
La Muerte del Chacal                mitchell huff           UC96il-6ybSvLlx5gEkui-Kg https://www.youtube.com/watch?v=KVQXm5gYW6Q          9       1:49:25        0                                                    11/2/17     11/2/17                                          7
La Muerte del Chacal                Monster Vision 2do canalUCAxKUnfXmvgn9ZbKaV0cHzg https://www.youtube.com/watch?v=wMPhQk9EnOA      3,417       1:29:47        0                                                    11/2/17     11/2/17                                          7
La Muerte del Chacal                cuskha new movie        UCcyQH212RuJxLS4PTGDeMzg https://www.youtube.com/watch?v=3vJdyRC1QPo        120       1:29:47        0                                                    11/2/17     11/2/17                                          7
La Muerte del Chacal                Lucas Tony              UCpRDrmtN9ztEku878uLNjng https://www.youtube.com/watch?v=tYhAbv9jBqg         53       1:30:46        0                                                    11/2/17     11/2/17                                          7

La Muerte del Chacal                hayden reply movie       UC-TfnZjh0gPp4YGcffraang https://www.youtube.com/watch?v=ZBmK1c06xD4        37       1:29:47        0                                                    11/2/17     11/2/17                                          7
La Muerte del Chacal                foonhao44                UCWxxeeWnJ7z709p21rcrFgA https://www.youtube.com/watch?v=7Nvm-tHemM8       112       1:29:47        0                                                    11/2/17     11/2/17                                          7
La Muerte del Chacal                cambuchia                UCYWNtnXsw3ga4_zCYHIilFghttps://www.youtube.com/watch?v=nBJ1eaDkb84        154       1:29:47        0                                                    11/2/17     11/2/17                                          7
Debieron Ahorcarlos Antes           EL LEJANO OESTE          UCa8S3XOgSK-ZaiIyxhfgCQghttps://www.youtube.com/watch?v=5oZ2bkyc8x8      8,421       1:55:29        2 Youtube Red; YoutubeTV;                           10/26/17    10/31/17                                          6
Debieron Ahorcarlos Antes           scariestdemocrat         UCAXMaqVMD_hwYQET_qOtnhg https://www.youtube.com/watch?v=EZNvhI54DiI     2,106       1:55:29        0                                                   10/20/17    10/20/17                                          6
Debieron Ahorcarlos Antes           Olivia Isabella#R        UCkeg-iZkvB4bamRdQhkfjuAhttps://www.youtube.com/watch?v=AS8ycJNBINc         92       1:24:19        0                                                   10/26/17    10/31/17                                          6
Debieron Ahorcarlos Antes           Robert Pontbriand        UCKl7fM6efkhIZVrYANYstTwhttps://www.youtube.com/watch?v=HFivZtxXZzw          2       2:42:49        0                                                   10/26/17    10/31/17                                          6
Debieron Ahorcarlos Antes           John Hill                UCxOdsv0bWcyxobJhdW9OY8w https://www.youtube.com/watch?v=movHjhmc2ME       134       1:51:18        0                                                   10/26/17    10/31/17                                          6
Debieron Ahorcarlos Antes           Kent Straker             UCXVR4Shs6Cc4_EIjV5VlbMA https://www.youtube.com/watch?v=KfKS0i4Ksrk         0       2:32:25        0                                                   10/26/17    10/31/17                                          6
El Gran Makakikus                   patron x                 UCby9BW2ZjeXevEOFT5SiQ1g https://www.youtube.com/watch?v=P-2Ee7qkC1I     1,980       1:43:19        0                                                   10/23/17    10/26/17                                          6
El Gran Makakikus                   Georci Galllorg          UCpz782D8lNlE4LtadsFrnkghttps://www.youtube.com/watch?v=kGBE01ArgaI     36,653       2:36:11        0                                                   10/20/17    10/20/17                                          6
El Gran Makakikus                   39VOC78                  UCqC13MIUQRwo_fsOLGsUbIg https://www.youtube.com/watch?v=VjHn0XrbZNc        13       1:43:19        0                                                   10/26/17    10/31/17                                          6
El Gran Makakikus                   Christopher Lom          UCr1wor_LN2raDJ027CyQN8g https://www.youtube.com/watch?v=V3_i73EfHwA         0       2:45:18        0                                                   10/26/17    10/31/17                                          6
El Gran Makakikus                   varmada                  UCrp1aHQU-zts2pQG1sHDJXw https://www.youtube.com/watch?v=fjHBryRNbhU       778       1:43:19        0                                                   10/26/17    10/31/17                                          6
El Gran Makakikus                   William Stein            UCxY1dmDfp9XTNy6SOJHulFg https://www.youtube.com/watch?v=Cn91j2-DM9k         1       3:43:22        0                                                   10/23/17    10/26/17                                          6
Se la Llevo el Remington            jupajual                 UCc_JbbPzvrG3j58ltIPWx6Qhttps://www.youtube.com/watch?v=pJ8sFE_vNtA     28,287       1:28:58        3 Blueprint LSAT, Brilliant Earth                   10/23/17    10/26/17                                          6
Se la Llevo el Remington            Douglas Anderson         UCCJ5Nh0Z8wkcBOPBLSDQ40A https://www.youtube.com/watch?v=UHDkPRNJlME         9       1:37:52        0                                                   10/23/17    10/26/17                                          6
Se la Llevo el Remington            Jerome Wickman           UCiABJqimf2RiurEZ3VGWKlQ https://www.youtube.com/watch?v=L4ByFrcnrKE       226       2:34:06        0                                                   10/23/17    10/26/17                                          6
Se la Llevo el Remington            William Althouse         UCRribYmzHAIyUCCLdWAVn5Q https://www.youtube.com/watch?v=3uUc0K_BrLo       145       1:42:18        0                                                   10/23/17    10/26/17                                          6
Se la Llevo el Remington            John Sharr               UCVs4ldLR7-NMC5iRQgqVZCQ https://www.youtube.com/watch?v=P3B-xjqhb-0         3       2:10:47        0                                                   10/23/17    10/26/17                                          6
Se la Llevo el Remington            Roy Smith                UCw3s2fZnSTEs4Gxnv2EIu4w https://www.youtube.com/watch?v=MInp_XSLjPw         5       2:08:07        0                                                   10/23/17    10/26/17                                          6
Tierra de Violencia                 Matthew Hernandez        UC07XYB_7BsOCT_pMONiPLOA https://www.youtube.com/watch?v=mEejgQk6xII         1       1:52:31        0                                                   10/23/17    10/26/17                                          6


                                                                                                                                                                  YouTube Surveys, Lotuff, Google Express,
                                                                                                                                                                  Loftey, University of Phoenix, Rogue, YouTube
Tierra de Violencia                 Mainesamor               UCFA0Qqaiun5si8plYiSCLxQhttps://www.youtube.com/watch?v=HDhDxu1eJvc      7,799       2:27:27      10 TV, NYC Motocars, Penn Football, WD-40             10/23/17    10/26/17                                          6
                                                                                                                                                                                                                                            This video has been removed by the
Tierra de Violencia                 Mexico en la Nostalgia   UCjjAWmDnOTlFxDo35AZdnQwhttps://www.youtube.com/watch?v=yc-Ceeh1GxY     70,150       1:26:33        4 Stelara, Lotuff, BEL, Loftey                                             user.                                  6
Tierra de Violencia                 Jason Elmore             UCNkfmYRZjOIdB2VzQxY3K3Qhttps://www.youtube.com/watch?v=L3ag8BUgsAI         38       1:56:52        0                                                    11/6/17     11/6/17                                          6
Tierra de Violencia                 August Osullivan         UCsUzbqD_0IBbqAet0mi9srghttps://www.youtube.com/watch?v=_95A0FTBPNk         16       2:07:14        0                                                    11/1/17     11/1/17                                          6
Tierra de Violencia                 Lobo Fredy               UCyEzbN_xzhOsrod4G7E46cAhttps://www.youtube.com/watch?v=lKIXcmdhDYg     16,591       1:26:31        2 art, BEL                                          10/23/17    10/26/17                                          6
                                                                                                                                                                                                                                  Date
                 Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 76 of 149                                                                                                                Submit Date Removed by
Title                                  YouTube Username         User ID / Channel      Infringing URL                                  Views      Video Length # of ads Type of ads                                  to YouTube YouTube       Notes
Una Gallega en Mexico                  Zimmerman Harrison       /UCKb1obqyRtvTF6wPptjbarA
                                                                                       https://www.youtube.com/watch?v=dzv9tDgeYYs             31      1:59:07         0                                                  11/1/17     11/1/17                                        6
                                                                                                                                                                                                                                               The YouTube account associated
                                                                                                                                                                                                                                               with this video has been terminated
                                                                                                                                                                                                                                               due to multiple third-party
                                                                                                                                                                                                                                               notifications of copyright
Una Gallega en Mexico                  Normalis7                UC0am3YsVCUXc-4ZWPGiXHcAhttps://www.youtube.com/watch?v=UsDY8M2-2DE     96,875         1:42:42        0                                                                        infringement.                         6
Una Gallega en Mexico                  Robert Crocker           UCEgR03tg8XhjVy_pXmlkuqghttps://www.youtube.com/watch?v=5dPF8ikqQX8          8         2:33:01        0                                                  11/1/17     11/1/17                                         6
Una Gallega en Mexico                  Justin Shirley           UCHw2-QQAGNCsxBeA3pTHGPghttps://www.youtube.com/watch?v=kd4SxKBHYaI      8,770         1:54:15        0                                                 10/23/17    10/26/17                                         6
Una Gallega en Mexico                  Catalina Pizzafrola      UCTeERKyS7Y4yikbO4LlyRuAhttps://www.youtube.com/watch?v=o15xIdvmP6o    153,680         1:32:28        0                                                 10/23/17    10/26/17                                         6
Una Gallega en Mexico                  Terry Wilhoit            UCV54-UNckqH2kICfPtNqD1Ahttps://www.youtube.com/watch?v=FkEu39_XNJE        684         1:54:14        0                                                  11/6/17     11/6/17                                         6
Ahora Soy Rico                         Margaritha Gryczko       UCNi3WNP7r8ACN82jSqdYcpghttps://www.youtube.com/watch?v=ykdZFo0UNoo    127,716         1:46:23        0                                                  11/2/17     11/2/17                                         5
Ahora Soy Rico                         Español film             UCPSoJ_uXLuaXi0vmlB78y2Ahttps://www.youtube.com/watch?v=164N2BMJ26g        659         1:46:23        0                                                  11/2/17     11/2/17                                         5
                                                                                                                                                                                                                                               The YouTube account associated
                                                                                                                                                                                                                                               with this video has been terminated
                                                                                                                                                                      0                                                                        due to multiple third-party
                                                                                                                                                                                                                                               notifications of copyright
Ahora Soy Rico                         39VOC78                  UCqC13MIUQRwo_fsOLGsUbIghttps://www.youtube.com/watch?v=0YYkN8pri9g          3         1:46:23                                                                                 infringement.                         5
Ahora Soy Rico                         Miguel De Cervantes      UCvmXODjdMmMOaZwTIHeSU3Qhttps://www.youtube.com/watch?v=AKvjR8sTDuM     27,518         1:46:21        0                                                  11/2/17     11/2/17                                         5
Ahora Soy Rico                         Angel718R                UCXMGGmybfZw7nkodrixSN8Qhttps://www.youtube.com/watch?v=xegMHJCW330    107,061         1:46:23        1 BlueHost                                         11/2/17     11/2/17                                         5
Camino de Sacramento                   Chano Urueta             UC2KAG8sv89HJXXYVnoscRFAhttps://www.youtube.com/watch?v=8F9gOiwvuIY        526         1:32:39        0                                                  11/1/17     11/1/17                                         5
Camino de Sacramento                   Charly9839               UCb7CWFhThK5gWOpN-9mMwWAhttps://www.youtube.com/watch?v=EAJ0HeghjNs         10         1:32:39        2 BlueHost; Cable One Business                     11/1/17     11/1/17                                         5
Camino de Sacramento                   cean Bandit              UCcTaIe4Zr90ezeYXFhkhucwhttps://www.youtube.com/watch?v=YbSzjj1eGmY      3,229         1:46:33        0                                                  11/2/17     11/2/17                                         5
Camino de Sacramento                   quiubo pues              UCgQSoZGnRaNLEBO0u2_-erwhttps://www.youtube.com/watch?v=cjpltGE1ak4     86,209         1:32:39        0                                                  11/2/17     11/2/17                                         5
Camino de Sacramento                   Frank Meyer              UCGXXO2BdwbuEgmyUO2yfpywhttps://www.youtube.com/watch?v=wzFUqqf8UPA          5         2:36:38        0                                                  11/1/17     11/1/17                                         5
El Baisano Jalil                       Lena Peterson            UCdAt9od_bHPhyEtLNF12TwAhttps://www.youtube.com/watch?v=ZA1e_4jwzIo        208         2:49:11        0                                                 10/23/17    10/26/17                                         5
El Baisano Jalil                       Mexico en la Nostalgia   UCjjAWmDnOTlFxDo35AZdnQwhttps://www.youtube.com/watch?v=fRGBBBNHbn0      4,450         1:40:26        0                                                  11/2/17     11/2/17                                         5
El Baisano Jalil                       Christopher Lom          UCr1wor_LN2raDJ027CyQN8ghttps://www.youtube.com/watch?v=sEKupy08OO0          1         2:54:17        0                                                 10/23/17    10/26/17                                         5
El Baisano Jalil                       varmada                  UCrp1aHQU-zts2pQG1sHDJXwhttps://www.youtube.com/watch?v=rJAFDyGLwqU    148,934         1:42:31        0                                                 10/23/17    10/26/17                                         5
El Baisano Jalil                       Compa Valdes             UCyuLseakDxnTNfyl9YEJRQwhttps://www.youtube.com/watch?v=9fPl1wRRpuQ     35,412         1:42:31        0                                                 10/26/17    10/31/17                                         5
Hasta el Viento Tiene Miedo            MercuryTV                UCiSlaSA5aypVeDv9Rdmotaghttps://www.youtube.com/watch?v=GD81zfEiiuQ      3,447         1:28:04        0                                                 10/20/17    10/20/17                                         5
Hasta el Viento Tiene Miedo            Dj Alex Saucedo Mix      UCq-3GFjKrfQMpP8lKSxopeQhttps://www.youtube.com/watch?v=GDOknSLPegM         10         1:28:01        0                                                 10/20/17    10/20/17                                         5
                                                                                                                                                                                                                                               The YouTube account associated
                                                                                                                                                                                                                                               with this video has been terminated
                                                                                                                                                                      0                                                                        due to multiple third-party
                                                                                                                                                                                                                                               notifications of copyright
Hasta el Viento Tiene Miedo            39VOC78                  UCqC13MIUQRwo_fsOLGsUbIg https://www.youtube.com/watch?v=S5njLY5nkR4        22         1:52:17                                                                                 infringement.                         5
Hasta el Viento Tiene Miedo        ِ                            UCSaKu8ivuGOWX3TZjVAbbYA https://www.youtube.com/watch?v=5yZpf3gigyA         8         1:28:01        0                                                 10/20/17    10/20/17                                         5
Hasta el Viento Tiene Miedo            Silvia Salazar Vazquez   UCXcLu6VVvtq9tpwXFxqKw5Q https://www.youtube.com/watch?v=vU0gKsdRVkk         4         1:28:01        0                                                 10/20/17    10/20/17                                         5
La Pulqueria                           Quincy Potter            UCHapY9e9CKIiFUnLuuJJBxA https://www.youtube.com/watch?v=uDULjMLzw1A   116,667         1:37:02        0                                                 10/26/17    10/31/17                                         5
La Pulqueria                           Cine Mexicano            UCJwsHWVPZO3HI8YTynnL2sw https://www.youtube.com/watch?v=15HfhjBzR2E     7,688         1:44:31        1 BlueHost                                        10/20/17    10/20/17                                         5
La Pulqueria                           Clifford Huggins         UCldT_vmcZzkpTfY_goeLaKg https://www.youtube.com/watch?v=KAKrH-TUWrY       239         2:26:56        0                                                 10/26/17    10/31/17                                         5
La Pulqueria                           Todd Gorman              UCPwLJqUBB6BBBoi8-Y9mGKg https://www.youtube.com/watch?v=yiXUN0k07lg     6,422         2:28:02        0                                                 10/26/17    10/31/17                                         5
La Pulqueria                           Jason Sevillano          UCxODtFExVAqJWGas_XzH4vA https://www.youtube.com/watch?v=Ar5QpwrPA-Y        59         1:38:39        0                                                  11/2/17     11/2/17                                         5
Los Plomeros Y Las Ficheras            Cine Pícaro Mexicano     UC7N7_l3BrkM0jvn0KLFXI3w https://www.youtube.com/watch?v=Q-C3auu7EmI        61           14:43        0                                                  11/6/17     11/6/17                                         5
Los Plomeros Y Las Ficheras            Cine Pícaro Mexicano     UC7N7_l3BrkM0jvn0KLFXI3w https://www.youtube.com/watch?v=SB3U6_rRXW8       184        11:16:00        0                                                  11/2/17     11/2/17                                         5
Los Plomeros Y Las Ficheras            Cine Mexicano            UCJwsHWVPZO3HI8YTynnL2sw https://www.youtube.com/watch?v=ZcXudAn9YRM    32,038         1:45:22        0                                                 10/20/17    10/20/17                                         5
Los Plomeros Y Las Ficheras            Lo Mas Chido             UCmIjoubq_ItYUKz6behEzjQhttps://www.youtube.com/watch?v=tOs2iWKhiOU         68         1:19:26        0                                                  11/1/17     11/1/17                                         5
Los Plomeros Y Las Ficheras            Dante Yh                 UCZOpV-SzVHMlkMP6vraRYRg https://www.youtube.com/watch?v=MZ_t-C5isYg   860,152         0:14:43        0                                                  11/1/17     11/1/17                                         5
Una Cancion a la Virgen                LlLY                     UCmhYT-wiKUkbRYiY4pmD5_Q https://www.youtube.com/watch?v=B9bJJbAgYPE     3,013         0:23:26        0                                                 10/23/17    10/26/17                                         5
Una Cancion a la Virgen                LlLY                     UCmhYT-wiKUkbRYiY4pmD5_Q https://www.youtube.com/watch?v=DEFRYOo4I60     3,288         0:15:14        0                                                 10/23/17    10/26/17                                         5
Una Cancion a la Virgen                LlLY                     UCmhYT-wiKUkbRYiY4pmD5_Q https://www.youtube.com/watch?v=WEiiE0AtNlA     3,359         0:22:15        0                                                 10/23/17    10/26/17                                         5
Una Cancion a la Virgen                LlLY                     UCmhYT-wiKUkbRYiY4pmD5_Q https://www.youtube.com/watch?v=QfxwyR-mzYg     5,168         0:25:23        0                                                 10/23/17    10/26/17                                         5
Una Cancion a la Virgen                Yanka Juan Carlos        UCxAaGE_kjxYlx3NkTHwYngw https://www.youtube.com/watch?v=Ow0Zf2q_s54       539         0:04:11        0                                                 10/23/17    10/26/17                                         5
Aqui esta Juan Colorado                Luis Tello               UCDehhEK_mXaSdX_Y1mevgBA https://www.youtube.com/watch?v=DRqg6ExEsQk        41         1:32:01        0                                                 10/20/17    10/20/17                                         4
Aqui esta Juan Colorado                Fabian Tello             UCSooKjOe7sjL_MZXeWLM4FQ https://www.youtube.com/watch?v=RpYM45bnzC8    24,245         1:31:57        0                                                 10/20/17    10/20/17                                         4
Aqui esta Juan Colorado                Latashia Hatton          UCX6olVaRbd79j4Ljao88jYwhttps://www.youtube.com/watch?v=LQ4otphfqfE         79         2:14:15        0                                                 10/20/17    10/20/17                                         4
                                                                                                                                                                        BlueHost, Mixbook, FloorPro, Proto Labs,
Aqui esta Juan Colorado                Latashia Hatton          UCX6olVaRbd79j4Ljao88jYwhttps://www.youtube.com/watch?v=pjLNUCPdvnw        836         2:13:20        8 Kmart, The Great Waterway, Loftey, Rogue,       10/20/17    10/20/17                                         4
Carabina 30-30                         Ryan Matuszewski         UC8J7TP7u0vvBp_7qkg8v6xAhttps://www.youtube.com/watch?v=-2LQw0RoLnQ        269         2:40:27        0                                                 10/23/17    10/26/17                                         4
Carabina 30-30                         Cecil Bridge             UCD-gkskh3DB166ZPnVQ8JjQhttps://www.youtube.com/watch?v=O1JXWMcJ8sE    252,471         1:33:37        1 BlueHost                                        10/23/17    10/26/17                                         4
Carabina 30-30                         Jon Sak                  UCE72bexuxa2GShbxtIpfJjQhttps://www.youtube.com/watch?v=iKJLXDbfU2s          4         3:55:52        0                                                 10/23/17    10/26/17                                         4
Carabina 30-30                         La Chulesca Mexicana     UCw5oMq1T6P1xTwAXPMfxeDQhttps://www.youtube.com/watch?v=xDeXXKMluhY        119         1:50:27        0                                                 10/26/17    10/31/17                                         4
Doña Diabla                            SilverHawkVaquero        UC7sS0RNSS81_SL4n09yGtoghttps://www.youtube.com/watch?v=hYOTh-Pxjyw    177,570         1:28:29        0                                                  11/6/17     11/6/17                                         4
Doña Diabla                            James Simmon             UCN1rbHF87FM9ZAR3c1qcBnghttps://www.youtube.com/watch?v=VljbOU1NoVo          0         2:12:45        0                                                  11/2/17     11/2/17                                         4
Doña Diabla                            Dixon Fabian Torres      UCoKDSlFy8LKtI80Wlg5Rdmghttps://www.youtube.com/watch?v=VekvIscJriM          0            1:28        0                                                  11/2/17     11/2/17                                         4
Doña Diabla                            Compa Valdes             UCyuLseakDxnTNfyl9YEJRQwhttps://www.youtube.com/watch?v=PJLwFTs7irY      1,462         1:28:29        0                                                  11/2/17     11/2/17                                         4
Entre Ficheras Anda El Diablo          Cine Mexicano            UCJwsHWVPZO3HI8YTynnL2swhttps://www.youtube.com/watch?v=U0md7fyH5eU      3,287         1:42:48        1 NBA                                             10/20/17    10/20/17                                         4
                                                                                                                                                                                                                                               The YouTube account associated
                                                                                                                                                                                                                                               with this video has been terminated
                                                                                                                                                                      0                                                                        due to multiple third-party
                                                                                                                                                                                                                                               notifications of copyright
Entre Ficheras Anda El Diablo          Lo Mas Chido             UCmIjoubq_ItYUKz6behEzjQhttps://www.youtube.com/watch?v=-1bJlnyO6NM          15        1:46:59                                                                                 infringement.                         4
Entre Ficheras Anda El Diablo          Russell Rodriguez        UCQyK87bnr8sXluhGQnGMHoghttps://www.youtube.com/watch?v=vHmOdpZdCwY          94        1:54:30        0                                                 10/26/17    10/31/17                                         4
Entre Ficheras Anda El Diablo          Jason Sevillano          UCxODtFExVAqJWGas_XzH4vA https://www.youtube.com/watch?v=2JACs9YC8Eg        939        1:44:14        0                                                 10/26/17    10/31/17                                         4
Jalisco Nunca Pierde                   peliculas completas      UCII2C5yQ3uTj4JqE9XEXWfA https://www.youtube.com/watch?v=GsawEY7is7o      9,063        1:30:03        0                                                  11/1/17     11/1/17                                         4
Jalisco Nunca Pierde                   Jose Luis Hernandez      UClzIDFL4qwZsh5ZkXY_HPUA https://www.youtube.com/watch?v=C5UITB0H4so   ########        1:30:02        0                                                 10/26/17    10/31/17                                         4
                                                                                                                                                                                                                                               The YouTube account associated
                                                                                                                                                                                                                                               with this video has been terminated
                                                                                                                                                                      0                                                                        due to multiple third-party
                                                                                                                                                                                                                                               notifications of copyright
Jalisco Nunca Pierde                   39VOC78                   UCqC13MIUQRwo_fsOLGsUbIghttps://www.youtube.com/watch?v=-jmgWnAXuNg         5         1:30:03                                                                                 infringement.                         4
Jalisco Nunca Pierde                   MisterTeacherTV           UCvTDURnUSMOGNpXkY48hW_ghttps://www.youtube.com/watch?v=i3o0ypgWFH8        31         1:30:02        0                                                 10/26/17    10/31/17                                         4
Maclovia                               Jorge Macias rosas        UCaJQ0c7LrqMdGFWcjkXmXPQhttps://www.youtube.com/watch?v=E9DCVRxTvq4       111         1:40:51        0                                                 10/26/17    10/31/17                                         4
Maclovia                               Justin F. Sanford         UCc_UuERjAZ6yQqi34eKP9hwhttps://www.youtube.com/watch?v=tyBYQ2Wjed8    93,017         1:40:51        0                                                 10/26/17    10/31/17                                         4
Maclovia                               John Vogus                UCI7utPsnj4njHLTDw96vzXwhttps://www.youtube.com/watch?v=beO_ycDpIdc        34         2:27:14        0                                                 10/20/17    10/20/17                                         4
Maclovia                               Wayne Perlman             UCpO0xkx5GoDg93DhqyppaIghttps://www.youtube.com/watch?v=f-pZd9f36G4        10         2:24:11        0                                                 10/26/17    10/31/17                                         4
Mexico de Mis Recuerdos                El Rincón Del Cine ClásicoUCe-34n_t8soTJq7JCOPStcghttps://www.youtube.com/watch?v=_H37YsWkOqg        14         2:09:38        0                                                 10/26/17    10/31/17                                         4
Mexico de Mis Recuerdos                musicasinfinal            UChOfax_ntaUNJwJUqrImlfghttps://www.youtube.com/watch?v=DkdLIb-6d6U    83,170         0:02:15        0                                                 10/23/17    10/26/17                                         4
Mexico de Mis Recuerdos                39VOC78                   UCqC13MIUQRwo_fsOLGsUbIghttps://www.youtube.com/watch?v=0gY55GsjZbo        13         2:09:38        0                                                  11/1/17     11/1/17                                         4
Mexico de Mis Recuerdos                Goreetti Mtz              UCyF2II_BEFKKvlyXRDYyhpwhttps://www.youtube.com/watch?v=i0iXNfYWUi4   203,853         2:09:38        0                                                 10/23/17    10/26/17                                         4
Sinvergüenza, Pero Honrado             null                      UCaIhEQPeFjSc3FWApkxFTIghttps://www.youtube.com/watch?v=TbLawIAoZG4    32,665         1:25:24        0                                                  11/1/17     11/1/17                                         4
Sinvergüenza, Pero Honrado             the acting guy            UCdzNohjjWhZFjO4EV8Nelsghttps://www.youtube.com/watch?v=B2U7Q_DHYqI     1,046         1:25:24        0                                                 10/26/17    10/31/17                                         4
Sinvergüenza, Pero Honrado             Cine Mexicano             UCJwsHWVPZO3HI8YTynnL2swhttps://www.youtube.com/watch?v=TCT7qqJlmt8    35,261         1:36:00        3 Patek Philippe Geeva; Romwe; Korea Tourism      10/20/17    10/20/17                                         4
                                                                                                                                                                                                                                               This video is no longer available
                                                                                                                                                                                                                                               because the YouTube account
                                                                                                                                                                                                                                               associated with this video has been
Sinvergüenza, Pero Honrado             James Fraizer          UCN9rfty__f2SLZ5_dx90UWAhttps://www.youtube.com/watch?v=23FL5WC6AOY       14,692        48:07:00        3   Youtube ; BluePrint LSAT; Romwe                                      terminated.                           4
Tres Tristes Tigres                    LlLY                   UCmhYT-wiKUkbRYiY4pmD5_Qhttps://www.youtube.com/watch?v=s6GtvqAjCLE       14,869         0:11:12        0                                                 10/23/17    10/26/17                                         4
Tres Tristes Tigres                    LlLY                   UCmhYT-wiKUkbRYiY4pmD5_Qhttps://www.youtube.com/watch?v=ebzUqXS_nIw       17,993         0:30:11        0                                                 10/23/17    10/26/17                                         4
Tres Tristes Tigres                    LlLY                   UCmhYT-wiKUkbRYiY4pmD5_Qhttps://www.youtube.com/watch?v=LmdZqZgxvlI       21,204         0:30:10        0                                                 10/23/17    10/26/17                                         4
Tres Tristes Tigres                    LlLY                   UCmhYT-wiKUkbRYiY4pmD5_Qhttps://www.youtube.com/watch?v=nQb0jPGkCtM       42,875         0:28:25        0                                                 10/23/17    10/26/17                                         4
Zacazonapan                            Justin Shirley         UCHw2-QQAGNCsxBeA3pTHGPghttps://www.youtube.com/watch?v=kV2LCqgakrE       19,377         1:55:19        0                                                 10/26/17    10/31/17                                         4
Zacazonapan                            JBGZ                   UCs-sSOLDSYW_eFGpsEf6JAwhttps://www.youtube.com/watch?v=9nTK5MJ1Xso      125,494         1:35:51        0                                                 10/20/17    10/20/17                                         4
Zacazonapan                            Terry Wilhoit          UCV54-UNckqH2kICfPtNqD1Ahttps://www.youtube.com/watch?v=VFokzjJzRLs          214         1:58:19        0                                                 10/26/17    10/31/17                                         4
Zacazonapan                            Randy Short            UCXCBVfM29Ugccx_GL1lFVfAhttps://www.youtube.com/watch?v=fIW356iDdW8          132         2:22:50        2   .COM; SUNY Empire State College;              10/26/17    10/31/17                                         4
La Risa de la Ciudad                   Jorge Macias rosas     UCaJQ0c7LrqMdGFWcjkXmXPQhttps://www.youtube.com/watch?v=pSjS_QAQ2UU       72,043         1:48:33        0                                                 10/23/17    10/26/17                                         3
La Risa de la Ciudad                   Pedro Frese            UCMzkazA7Cdl-07c09GLPmawhttps://www.youtube.com/watch?v=Q5aCs08qscI           50         2:03:03        0                                                 10/23/17    10/26/17                                         3
La Risa de la Ciudad                   James Funk             UCymurzMp4yqRaSdlEosGItghttps://www.youtube.com/watch?v=9QMVOZchkjc          783         2:06:19        0                                                 10/23/17    10/26/17                                         3
La Venganza de un Maton                ringa wab movie        UCAfhCdhAPriDtMcL37oeoxQhttps://www.youtube.com/watch?v=DJiNiGnS3NM        2,861         1:17:23        0                                                  11/1/17     11/1/17                                         3
La Venganza de un Maton                scariestdemocrat       UCAXMaqVMD_hwYQET_qOtnhghttps://www.youtube.com/watch?v=6_kSChzZw7Q        1,514         1:45:13        0                                                 10/20/17    10/20/17                                         3
La Venganza de un Maton                John Hill              UCxOdsv0bWcyxobJhdW9OY8whttps://www.youtube.com/watch?v=h20w1Syzbms           53         1:40:36        0                                                  11/1/17     11/1/17                                         3
Primero Soy Mexicano                   ivcape24               UCH6Qdpek9rKHEPTITofswKAhttps://www.youtube.com/watch?v=LiVhE0zLcC0      965,982         1:29:10        0                                                  11/6/17     11/6/17                                         3
Primero Soy Mexicano                   Justin Shirley         UCHw2-QQAGNCsxBeA3pTHGPghttps://www.youtube.com/watch?v=2xYpDi4Al48        4,345         1:49:03        0                                                  11/6/17     11/6/17                                         3
Primero Soy Mexicano                   Terry Wilhoit          UCV54-UNckqH2kICfPtNqD1Ahttps://www.youtube.com/watch?v=a-5yTjdhYGo          123         1:49:03        0                                                  11/6/17     11/6/17                                         3
Que Dios Me Perdone                    Charly9839             UCb7CWFhThK5gWOpN-9mMwWAhttps://www.youtube.com/watch?v=_kGoYTJXo_E           28         1:30:10        1   BlueHost                                      10/26/17    10/31/17                                         3
Que Dios Me Perdone                    peliculasdcantinflas   UCHFfI-aZ9dWhkqyf7EK_pNAhttps://www.youtube.com/watch?v=fPUdjnXfXHk        3,240         1:30:11        0                                                 10/26/17    10/31/17                                         3
Que Dios Me Perdone                    Rudi Reyes             UCm4LzarIdzFSV0Z0z_Fww_ghttps://www.youtube.com/watch?v=Pxhl4tcLUJk      100,253         1:30:11        1   Blueprint                                     10/20/17    10/20/17                                         3
Aladino Y La Lámpara Maravillosa       39VOC78                UCqC13MIUQRwo_fsOLGsUbIghttps://www.youtube.com/watch?v=R0se1P9fxN4            8         1:28:45        0                                                  11/1/17     11/1/17                                         2
Aladino Y La Lámpara Maravillosa       EL ABOGADO DEL DIABLOUCzT9k0mimWySJ5FYJSU91Pg  https://www.youtube.com/watch?v=YD-Ag2-9nwI       22,619         1:28:45        0                                                 10/20/17    10/20/17                                         2
Canaima                                cean Bandit            UCcTaIe4Zr90ezeYXFhkhucwhttps://www.youtube.com/watch?v=7reiVGVCTis        5,736         2:24:34        0                                                  11/1/17     11/1/17                                         2
Canaima                                quiubo pues            UCgQSoZGnRaNLEBO0u2_-erwhttps://www.youtube.com/watch?v=HyG8-XmPpgw      176,034         2:05:43        0                                                  11/1/17     11/1/17                                         2
Contra Viento y Marea                  LlLY                   UCmhYT-wiKUkbRYiY4pmD5_Qhttps://www.youtube.com/watch?v=EImGktXgrHo        8,484         0:28:27        0                                                 10/23/17    10/26/17                                         2
Contra Viento y Marea                  LlLY                   UCmhYT-wiKUkbRYiY4pmD5_Qhttps://www.youtube.com/watch?v=Ma921e665zs       10,962         0:28:06        0                                                 10/23/17    10/26/17                                         2
El Barchante Neguib                    Arden Schmidt          UC_Zt-13a3rcmFaCwdUqkRXwhttps://www.youtube.com/watch?v=G-5JNSm88W8            4         2:25:30        0                                                 10/26/17    10/31/17                                         2
El Barchante Neguib                    zeroberto115           UCJd3qBXDkjTusCbQmBUss8ghttps://www.youtube.com/watch?v=ABhMDpfiliA      239,764         1:37:00        0                                                 10/23/17    10/26/17                                         2
El Gallo Giro                          Jarbas de Sá           UCGqjzSSKYh7kYeWvhdR6MXQhttps://www.youtube.com/watch?v=LMTGjb6vi6c       63,207         1:06:16        0                                                 10/20/17    10/20/17                                         2
El Gallo Giro                          Estefania Rodeiro Ibón UClnmrfLOcJC2IHZu9zihOGAhttps://www.youtube.com/watch?v=CmSEJFBCx10        3,696         2:49:37        0                                                  11/1/17     11/1/17                                         2
El Hombre Inquieto                     39VOC78                UCqC13MIUQRwo_fsOLGsUbIghttps://www.youtube.com/watch?v=Z9o6yw2XGe0            6         1:32:38        0                                                  11/1/17     11/1/17                                         2
                                                                                                                                                                                                                Date
                 Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 77 of 149                                                                                              Submit Date Removed by
Title                                   YouTube Username      User ID / Channel       Infringing URL                                     Views    Video Length # of ads Type of ads                to YouTube YouTube       Notes
El Hombre Inquieto                      Compa Valdes          UCyuLseakDxnTNfyl9YEJRQwhttps://www.youtube.com/watch?v=O6clk6poRfE        485,240       1:32:38         2 Blueprint LSAT                 11/2/17     11/2/17                                          2
El Rey de las Ficheras                  Cine Mexicano         UCJwsHWVPZO3HI8YTynnL2swhttps://www.youtube.com/watch?v=h54uztWv98U           2,195      1:38:08         0                               10/20/17    10/20/17                                          2
El Rey De Las Ficheras                  Dante Yh              UCZOpV-SzVHMlkMP6vraRYRghttps://www.youtube.com/watch?v=Hz1r7C6v864         55,732       0:14:56         0                                                    This video is unavailable.               2
Especialista en Chamacas                Philip Bell           UCKTAZW6U3oMjVgRHu4N3Sowhttps://www.youtube.com/watch?v=HgK0CskPrqs           9,122      1:57:39         0                                11/1/17     11/1/17                                          2
Especialista en Chamacas                Philip Bell           UCKTAZW6U3oMjVgRHu4N3Sowhttps://www.youtube.com/watch?v=ERRXPb32fYw         24,688       2:00:40         0                                11/2/17     11/2/17                                          2
                                                                                                                                                                                                                               The YouTube account associated
                                                                                                                                                                                                                               with this video has been terminated
                                                                                                                                                                       0                                                       due to multiple third-party
                                                                                                                                                                                                                               notifications of copyright
Horas de Agonia                      Pablo Castillo Ronquillo UCALtVyBmJEoOPTmNUwnq5uQhttps://www.youtube.com/watch?v=CRjYFZ-IyLU         22,237      36:51:00                                                                 infringement.                         2
Horas de Agonia                      sevis789                 UCpAc-LYKcjc7uZ86-hAOC3whttps://www.youtube.com/watch?v=13xQb0IIMIQ             10      51:35:00         0                                11/6/17      11/6/17                                         2
La Lecheria                          Lo Mas Chido             UCmIjoubq_ItYUKz6behEzjQhttps://www.youtube.com/watch?v=FpEfXNEPkLY             64       1:31:03         0                                11/1/17      11/1/17                                         2
La Lecheria                          Lo Mas Chido             UCmIjoubq_ItYUKz6behEzjQhttps://www.youtube.com/watch?v=7U4dEBoV7XQ            117       2:20:10         0                                11/1/17      11/1/17                                         2
La Pulqueria II                      Cine Mexicano            UCJwsHWVPZO3HI8YTynnL2swhttps://www.youtube.com/watch?v=IxSmZxbD-pM          7,262       1:38:18         0                               10/20/17     10/20/17                                         2
La Pulqueria II                      Andy Entertainment, Inc.UCLQOt-uHPQILHbc5qQFHDhQ https://www.youtube.com/watch?v=o6ADsAsPt6Y          1,727       1:38:18         0                               10/20/17     10/20/17                                         2
Mi Campeon                           mccloudken               UCAhSUGbm6H57RwSsIiToDxghttps://www.youtube.com/watch?v=yKvWAe0sOrs        226,902       1:56:41         0                                11/1/17      11/1/17                                         2
Mi Campeon                           Lee Linsky               UCT5IqA7U4t3SgPPl3Fm3RJAhttps://www.youtube.com/watch?v=3Zjb0LeXn_g          3,738       2:10:41         0                                11/6/17      11/6/17                                         2
Nachas Vemos Vecinas No Sabemos (Vecinas
                                     Vietes
                                         Vemos
                                            Aoi Song
                                                 Mañas
                                                     movie
                                                       No Sabemos)
                                                              UCp-iFpdnRW25nr9Tzla1_Swhttps://www.youtube.com/watch?v=0nWQw3F7tnc            427       1:25:33         0                                11/6/17      11/6/17                                         2
Nachas Vemos Vecinas No Sabemos (Vecinas
                                     JohnVemos
                                           Gunning
                                                 Mañas No Sabemos)
                                                              UCSnyRSKTFbaPKwTCeFdSBdwhttps://www.youtube.com/watch?v=O4nfOv3T-Lg            441       1:46:03         0                                11/1/17      11/1/17                                         2
                                                                                                                                                                                                                               The YouTube account associated
                                                                                                                                                                                                                               with this video has been terminated
                                                                                                                                                                                                                               due to multiple third-party
                                                                                                                                                                                                                               notifications of copyright
Ojos de Juventud                        EDGAR MONSTER         UC4s-tKniKfj-HDd5lBxk3Gg https://www.youtube.com/watch?v=BoraE8eeMv8        26,495       1:35:48         0                                                       infringement.                         2
Ojos de Juventud                        Compa Valdes          UCyuLseakDxnTNfyl9YEJRQwhttps://www.youtube.com/watch?v=c-h8nyL6OLs         39,053       1:35:48         0                               10/20/17     10/20/17                                         2
Picardía Mexicana I                     Cine Mexicano         UCJwsHWVPZO3HI8YTynnL2sw https://www.youtube.com/watch?v=eOhyLnPbpTc        14,601       1:47:54         0                               10/20/17     10/20/17                                         2
Picardía Mexicana I                     Erik HD               UCxfTyNXGEa3jIsrbrDxuZbghttps://www.youtube.com/watch?v=-sN6aWIWQaw            689       1:38:16         0                                11/1/17      11/1/17                                         2
                                                                                                                                                                                                                               This video is no longer available
                                                                                                                                                                                                                               because the YouTube account
                                                                                                                                                                                                                               associated with this video has been
Picardía Mexicana II                    Erik DH               UCc2ZH-5z7o7ctBaGE24Ok4whttps://www.youtube.com/watch?v=UOibP6iMHBU         13,492       1:32:04         1 Youtube Red                                           terminated.                           2
Picardía Mexicana II                    Erik HD               UCxfTyNXGEa3jIsrbrDxuZbghttps://www.youtube.com/watch?v=W6bCA4wLJbc            351       1:32:04         0                               10/23/17     10/26/17                                         2
Sirvientas Ardientes                    Francis Guinan        UCj0h6jXJtpZrJAGNd5Kfogwhttps://www.youtube.com/watch?v=SWhgfNyuqg8          2,133       2:11:02         0                                11/6/17      11/6/17                                         2
Sirvientas Ardientes                    Jerry Clark           UCs4VDmGNBR6gEWwPeb3eRowhttps://www.youtube.com/watch?v=Wpzw-scuvoE        411,761       2:05:47         0                               10/23/17     10/23/17                                         2
                                                                                                                                                                                                                               The YouTube account associated
                                                                                                                                                                                                                               with this video has been terminated
                                                                                                                                                                       0                                                       due to multiple third-party
                                                                                                                                                                                                                               notifications of copyright
Soy Charro de Rancho Grande            MercuryTV            UCiSlaSA5aypVeDv9Rdmotaghttps://www.youtube.com/watch?v=da6yySW7Yjk           27,643       1:19:37                                                                 infringement                          2
Soy Charro de Rancho Grande            MisterTeacherTV      UCvTDURnUSMOGNpXkY48hW_ghttps://www.youtube.com/watch?v=Gijzsarl-nw               44       1:19:37         0                                11/1/17      11/1/17                                         2
Tu Camino Y El Mio                     chính bùi đức        UCfFL_SH0N_9fd7C8J3T2gfQhttps://www.youtube.com/watch?v=UR4rmO3Hdyg              203          7:20         1 Youtube                       10/20/17     10/20/17                                         2
Tu Camino Y El Mio                     chính bùi đức        UCfFL_SH0N_9fd7C8J3T2gfQhttps://www.youtube.com/watch?v=ZJVEwKyHBqc            3,977          6:13         0                                                       This video is unavailable.            2
Un Macho En La Carcel De Mujeres       Cine Mexicano        UCJwsHWVPZO3HI8YTynnL2swhttps://www.youtube.com/watch?v=n7MTjb5V7Ik            1,927       1:32:51         0                                                       This video is unavailable.            2
Un Macho En La Carcel De Mujeres       Lo Mas Chido         UCmIjoubq_ItYUKz6behEzjQhttps://www.youtube.com/watch?v=3ik0YBiz-oQ               20       1:32:51         0                                11/1/17      11/1/17                                         2
Una Estrella y Dos Estrellados         CindyGamez MusicMovieUCFFMZRJ8QdKSEE7jfdOOuIwhttps://www.youtube.com/watch?v=kgZIe8XaK28                8       1:19:56         0                               10/23/17     10/26/17                                         2
Una Estrella y Dos Estrellados         Curtis Robinson      UCifK2w0YuHURSv-xsr05CGwhttps://www.youtube.com/watch?v=dMMViCniOao              754       1:30:19         0                               10/20/17     10/20/17                                         2
A Gozar, A Gozar Que El Mundo Se Va A Acabar
                                       Cine Mexicano        UCJwsHWVPZO3HI8YTynnL2swhttps://www.youtube.com/watch?v=5bgAlF5gqXA              702       1:24:49         0                               10/20/17     10/20/17                                         1
                                                                                                                                                                                                                               This video is no longer available
                                                                                                                                                                                                                               because the YouTube account
                                                                                                                                                                                                                               associated with this video has been
AR-15 Comando implacable II             fabian tello villegas      UCtWo0vzKDk6Qsje5DEOphPQhttps://www.youtube.com/watch?v=NsKkeih9y-g    15,270       1:33:42         0                                                       terminated.                           1
Audaz y Bravero                         Pablo Castillo Ronquillo UCALtVyBmJEoOPTmNUwnq5uQ  https://www.youtube.com/watch?v=PzoHhZnEunU    20,272         15:11         0                               10/26/17     10/31/17                                         1
Chile Picante                           Lo Mas Chido               UCmIjoubq_ItYUKz6behEzjQhttps://www.youtube.com/watch?v=1vmPnHcWYZo        11       1:23:57         0                                11/1/17      11/1/17                                         1
Cinco Nacos Asaltan Las Vegas           Cine Mexicano              UCJwsHWVPZO3HI8YTynnL2swhttps://www.youtube.com/watch?v=koKUa97pTLc     1,607       1:17:29         0                               10/20/17     10/20/17                                         1
Dando y Dando                           Lo Mas Chido               UCmIjoubq_ItYUKz6behEzjQhttps://www.youtube.com/watch?v=wBVI9LNdyco        21       1:50:46         0                                11/1/17      11/1/17                                         1
De todas... ¡todas! (Emanuelo 2)        Cine Mexicano              UCJwsHWVPZO3HI8YTynnL2swhttps://www.youtube.com/watch?v=-GmiMFpTecU    14,727       1:29:06         0                               10/20/17     10/20/17                                         1
Dos Camioneros Con Suerte               Cine Mexicano              UCJwsHWVPZO3HI8YTynnL2swhttps://www.youtube.com/watch?v=RBP6ELmQBRY        74       1:35:23         0                               10/20/17     10/20/17                                         1
Dos Cuates A Todo Dar                   Cine Mexicano              UCJwsHWVPZO3HI8YTynnL2swhttps://www.youtube.com/watch?v=H-E1n6G4m0o       580       1:31:47         0                               10/20/17     10/20/17                                         1
Duro y Parejo en la Casita del Pecado   Lo Mas Chido               UCmIjoubq_ItYUKz6behEzjQhttps://www.youtube.com/watch?v=3Civhqhyris        94       2:05:41         0                                11/1/17      11/1/17                                         1
El Arracadas                            chính bùi đức              UCfFL_SH0N_9fd7C8J3T2gfQhttps://www.youtube.com/watch?v=T5_-8EE91Bs    20,730          9:56         1 American Giant                10/20/17     10/20/17                                         1
El Casto Susano                         Alma G                     UCAn6vO-OfL8HLb7p1gZEg8Ahttps://www.youtube.com/watch?v=8rENJCu4hKg    60,320       1:39:20         0                               10/20/17     10/20/17                                         1
El Desconocido                          Fabian Tello               UCdgRgHML5uo9-_tlqqjsZXAhttps://www.youtube.com/watch?v=p8KjvjevIrw     1,864       1:33:47         0                                11/6/17      11/6/17                                         1
El Garanon                              Lo Mas Chido               UCmIjoubq_ItYUKz6behEzjQhttps://www.youtube.com/watch?v=qyWQ0J0Npfw        16       1:15:55         0                                11/1/17      11/1/17                                         1
El Llanto de Los Pobres                 Goyito79                   UC-DBOsEvW04BdS_xRUPvwoghttps://www.youtube.com/watch?v=Ae_Hj4BTrHk   347,786       1:23:49         0                               10/20/17     10/20/17                                         1
El Macho                                chính bùi đức              UCfFL_SH0N_9fd7C8J3T2gfQhttps://www.youtube.com/watch?v=YtT6ewiOoMs       576          3:22         1 Redbubble                     10/20/17     10/20/17                                         1
El Mil Amores                           39VOC78                    UCqC13MIUQRwo_fsOLGsUbIghttps://www.youtube.com/watch?v=msRkc9uzWuQ        29       1:30:33         0                                11/1/17      11/1/17                                         1
El Que Con Ninos Se Acuesta             jcarloo 7                  UCemfwVFtSno9o-23V2CXk8Qhttps://www.youtube.com/watch?v=5wVpzA4_Z4s   105,825       1:36:39 0                                        11/6/17      11/6/17                                         1
El Super Policia                        Cine Mexicano              UCJwsHWVPZO3HI8YTynnL2swhttps://www.youtube.com/watch?v=tQCZU9Bjmbs        48       1:08:13         0                               10/20/17     10/20/17                                         1
En Peligro De Muerte                    Cine Mexicano              UCJwsHWVPZO3HI8YTynnL2swhttps://www.youtube.com/watch?v=pSJbDdDhCUM        47       1:29:45         0                               10/20/17     10/20/17                                         1
Entre Monjas Anda El Diablo             chính bùi đức              UCfFL_SH0N_9fd7C8J3T2gfQhttps://www.youtube.com/watch?v=5apwJg4XQCQ       470          8:11         0                               10/20/17     10/20/17                                         1
Escuadron Salvaje                       DANIEL09KING               UCRpC1u1bBiH3MftcLL6v5KQhttps://www.youtube.com/watch?v=ZIqvEap8ra0   105,578       1:25:24         0                               10/20/17     10/20/17                                         1
Hembra o Macho                          Lo Mas Chido               UCmIjoubq_ItYUKz6behEzjQhttps://www.youtube.com/watch?v=PgPOTktd8co         0       1:36:09         0                               10/26/17     10/31/17                                         1
Hilario Cortes, El Rey Del Talón        Series y Peliculas 70s 80s 90s
                                                                   UCBVu8nzOuO0GHkZTIxJN-6whttps://www.youtube.com/watch?v=qIq-dxKO0g0    20,958       1:27:25         0                                11/1/17      11/1/17                                         1
Jóvenes Delincuentes                    Fabian Tello               UCdgRgHML5uo9-_tlqqjsZXAhttps://www.youtube.com/watch?v=0GgS9f0TNUU        11       1:30:46         0                                11/2/17      11/2/17                                         1
Juan Charrasqueado Y Gabino Barrera     chính bùi đức              UCfFL_SH0N_9fd7C8J3T2gfQhttps://www.youtube.com/watch?v=tZCzIyWvpAM       636          9:08         1 Redbubble                     10/20/17     10/20/17                                         1
La Banda Del Carro Rojo                 Elbrujo Borracho           UCf7Qf_oLZH4Edr7S4fPg5YQhttps://www.youtube.com/watch?v=9daJJWKIpIQ        23       1:30:49         0                               10/20/17     10/20/17                                         1
La Barca de Oro                         moreloszaragoza            UC8U-ybzzfZJGWk6egyD5yVAhttps://www.youtube.com/watch?v=Jemd43rIU00     6,269         14:31         0                                11/1/17      11/1/17                                         1
La Chica Del Alacrán De Oro             Cine Mexicano              UCJwsHWVPZO3HI8YTynnL2swhttps://www.youtube.com/watch?v=L7rMR8g1ZLg       227       1:42:15         0                               10/20/17     10/20/17                                         1
La Corneta De Mi General                Cine Mexicano              UCJwsHWVPZO3HI8YTynnL2swhttps://www.youtube.com/watch?v=nyZS2sD97vc   116,646       1:33:47         0                               10/20/17     10/20/17                                         1
La Fichera Mas Rapida del Oeste         Sinalonches2               UCNQzMeNCvgnnIrLKTHhPMowhttps://www.youtube.com/watch?v=xXDioroJVcg       161       1:21:03         0                               10/20/17     10/20/17                                         1
                                                                                                                                                                                                                               This video is no longer available
                                                                                                                                                                                                                               because the YouTube account
                                                                                                                                                                                                                               associated with this video has been
La Ley del Monte                         James Fraizer            UCN9rfty__f2SLZ5_dx90UWA https://www.youtube.com/watch?v=rinapTw12VI    12,102       1:48:11         0                                                       terminated.                           1
Las Cabareteras                          Cine Mexicano            UCJwsHWVPZO3HI8YTynnL2sw https://www.youtube.com/watch?v=gvxKD1L7Zek    37,171       1:14:04         1   BlueHost                    10/20/17     10/20/17                                         1
Las Computadoras                         Cine Mexicano            UCJwsHWVPZO3HI8YTynnL2sw https://www.youtube.com/watch?v=6KqHJMoLBJ0     1,764       1:28:31         0                               10/20/17     10/20/17                                         1
Los Albureros                            Cine Mexicano            UCJwsHWVPZO3HI8YTynnL2sw https://www.youtube.com/watch?v=YYHnCNDo6EE       775       1:29:01         0                               10/20/17     10/20/17                                         1
Los Bravos de California                 Leo Taylor               UC65yuBvXwjlbzBwpjJFO0nA https://www.youtube.com/watch?v=pH8jONqZsBI       666       1:52:17         0                               10/20/17     10/20/17                                         1
Los Pelotones Y Juan Camaney             Cine Mexicano            UCJwsHWVPZO3HI8YTynnL2sw https://www.youtube.com/watch?v=1PoYbvDtHmQ     1,758       1:40:59         0                               10/20/17     10/20/17                                         1
Maldita Miseria                          SIERREÑO TV              UCf62HYBm5_VJJgh0XFZy5Hg https://www.youtube.com/watch?v=LC8gVcq-xaw   504,555       1:38:16         1   Blue Host                    11/6/17      11/6/17                                         1
Mas Vale Pajaro En Mano                  Peliculas Mexicanas      UCAB7lxhhiT769rcOwCpZaTQ https://www.youtube.com/watch?v=yTnXsUqunnY       736       1:29:25         0                                11/6/17      11/6/17                                         1
Me Traes de un Ala                       Compa Valdes             UCyuLseakDxnTNfyl9YEJRQwhttps://www.youtube.com/watch?v=nZSFAA1YcOM     37,094       1:30:16         2   Fusion ; Google              11/1/17      11/1/17                                         1
Mecanica Nacional                        sinparar2000             UCSMDCcgN5WKU6QKkdHQpMzQ https://www.youtube.com/watch?v=Iab2rzya6wQ       685       1:36:38         0                               10/20/17     10/20/17                                         1
Mi Adorada Clementina                    Portucine                UCfcvbmXRFgvtq_Tw-CaKHBw https://www.youtube.com/watch?v=dpu5F9ni_s4    31,197       1:21:40         0                                11/1/17      11/1/17                                         1
Mi Madrina Es La Muerte                  Cine Mexicano            UCJwsHWVPZO3HI8YTynnL2sw https://www.youtube.com/watch?v=RJIOEeN8RRc        84       1:11:33         0                               10/20/17     10/20/17                                         1
Mis Padres se Divorcian                  Películas Mexicanas De LaUC8yra43lEV_kwz2J_8NhNtA
                                                                   Época De Oro Y Algo Más https://www.youtube.com/watch?v=q12yADhif2c        18       1:58:50         0                               10/23/17     10/26/17                                         1
Nuestras Vidas                           Julio Esquivel           UCr6IunYv5qcf-jhyBzYCc1A https://www.youtube.com/watch?v=Q2MzltottUw     8,315       1:33:37         0                               10/20/17     10/20/17                                         1
Octagon y Mascara Sagrada en Lucha a Muerte
                                         Nemesys2010              UCqU5ziNKCjp072-bUiyAQ6w https://www.youtube.com/watch?v=4CZXTEg0TFk    48,231       1:31:28         0                               10/23/17     10/26/17                                         1
Primera Comunion                         ELCONTA                  UCp3QX9ik9Dz5MKZl204yFqQ https://www.youtube.com/watch?v=XD4y1ZRX_i0     1,515       1:24:46         0                                11/6/17      11/6/17                                         1
Que Me Entierren con la Banda            Tiempo LIBRE             UCZgWtmZv_YxB8sSrNOd_icQ https://www.youtube.com/watch?v=shDn7829u1s        53       1:32:41         0                                11/1/17      11/1/17                                         1
Se Sufre Pero Se Goza/Máscara Vs. Bikini CRUSHER30                UCk9qBah-sqgYVxXyHGs-yNw https://www.youtube.com/watch?v=PsZrtR77too    45,321          5:11         0                               10/23/17     10/23/17                                         1
Sombrero de Tres Picos                   Mambomaniaco             UCjOEP7x74J_UmbQAe0VSNsA https://www.youtube.com/watch?v=Gfm-3quSQ2w    31,628       1:56:13         1   Blueprint LSAT              10/20/17     10/20/17                                         1
                                                                                                                                                                                                                               This video has been removed by the
Todo Por Nada                         Миссис Саша             UCYGCNs1ZAJpGUw_xR8QoCOAhttps://www.youtube.com/watch?v=i-Tg1E6ZlEg              5       1:38:43         0                                                       user.                                 1
Todo Un Hombre                        chính bùi đức           UCfFL_SH0N_9fd7C8J3T2gfQhttps://www.youtube.com/watch?v=01mS4PpOXWQ            354          8:30         1 Blueprint LSAT                10/20/17     10/20/17                                         1
Un Hombre Llamado Diablo              chính bùi đức           UCfFL_SH0N_9fd7C8J3T2gfQhttps://www.youtube.com/watch?v=hvravDIGdY8          1,455          8:55         1 Blueprint Lsat                                        This video is unavailable.            1
Un Macho En El Reformatorio De Señoritas
                                      Cine Mexicano           UCJwsHWVPZO3HI8YTynnL2swhttps://www.youtube.com/watch?v=kYDm8Eph9CQ            155       1:30:31         0                                                       This video is unavailable.            1
Un Trio de Tres                       ComediaYMas             UC25HJo3Si_VJaLroMvZDXXghttps://www.youtube.com/watch?v=73RsnMm2660             22       1:07:36         0                               10/20/17     10/20/17                                         1
Una Gallega Baila Mambo               Catalina Pizzafrola     UCTeERKyS7Y4yikbO4LlyRuAhttps://www.youtube.com/watch?v=EzW7O8kpwEc        287,234       1:30:53         0                                11/1/17      11/1/17                                         1
Violación                             Fabian Tello            UCdgRgHML5uo9-_tlqqjsZXAhttps://www.youtube.com/watch?v=yuU2lxwnS04            206       1:27:22         0                                11/1/17      11/1/17                                         1
Vivir Del Cuento                      Compa Valdes            UCyuLseakDxnTNfyl9YEJRQwhttps://www.youtube.com/watch?v=R8eVJn2tHiY        426,834       1:29:19         2 Blueprint LSAT ; Google        11/1/17      11/1/17                                         1
Ya Somos Hombres                      planetfunk69            UCFcAk3R4C4GXIdfb0nUrdowhttps://www.youtube.com/watch?v=N4Phhsw1F6w          2,278       1:47:11         0                               10/20/17     10/20/17                                         1
Yo, el Valiente                       heroberto1              UCh36XqFOzKVfw6aevxQ71XAhttps://www.youtube.com/watch?v=6Uhb4FLSyXo        261,919       1:37:57         0                               10/20/17     10/20/17                                         1




                                                                                                        Summary and Totals

                                                                                       Total Infringing Videos Removed
                                                                                      2014                                               1152
                                                                                      2015                                               1301
                                                                                      2016                                               1182
                                                                                      2017                                               Jan: 318
                                                                                                                                                                                Date
        Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 78 of 149                                                                      Submit Date   Removed by
Title         YouTube Username   User ID / Channel   Infringing URL                                              Views      Video Length # of ads   Type of ads   to YouTube    YouTube    Notes
                                                                                                                 Feb: 86
                                                                                                                 Mar: 225
                                                                                                                 April: 139
                                                                                                                 May: 88
                                                                                                                 June: 66
                                                                                                                 July: 50
                                                                                                                 August: 70
                                                                                                                 September: 69
                                                                                                                 October: 360
                                                     Total                                                       1471


                                                     Summary of Repeat Offenders
                                                     Total repeat offenders (three times or more): 193
                                                     Total Terminated repeat offenders: 170
                                                     Repeat Offenders for October 2017: 22 (highlighted above)
                 Case 1:21-cv-21698-JEM DocumentAthos
                                                  1-2Youtube Enforcement
                                                        Entered    on FLSD Docket 05/03/2021 Page 79 of 149
                                                                                             November 7, 2017 - December 7, 2017 Enforcement Results
                                                                                                                                                                                                                            Date
                                                                                                                                                                                                               Submit Date Removed by
Title                                  YouTube Username            User ID / Channel                Infringing URL                                Views     Video Length # of ads     Type of ads              to YouTube YouTube       Notes
El Gallo Giro                          ambof gruy movie            UC1zMiSgLSsj5hraEb3ygrnw         https://www.youtube.com/watch?v=CGPAP4yU1pk         2        1:32:48          0                                11/17/17    11/17/17                                     19
El Gallo Giro                          Danny Clay                  UC3-LNEu99NUFOQQSGPuO37Q         https://www.youtube.com/watch?v=PQnSiDvFCZc        11        4:00:51          0                                11/17/17    11/17/17                                     19
El Gallo Giro                          Donald Hardy                UCG6G7ak17HeV0_cfSc1XCBA         https://www.youtube.com/watch?v=8PAe8VvR_VE        18        1:41:57          0                                11/17/17    11/17/17                                     19
El Gallo Giro                          Paul Petty                  UCgds504PvUGS8uKbUkS-rDA         https://www.youtube.com/watch?v=LzITejtVUXM         3        1:15:32          0                                11/17/17    11/17/17                                     19
El Gallo Giro                          Paul Petty                  UCgds504PvUGS8uKbUkS-rDA         https://www.youtube.com/watch?v=yW1QuUW_Exo        10        1:44:45          0                                11/21/17    11/21/17                                     19
El Gallo Giro                          Jarbas de Sá                UCGqjzSSKYh7kYeWvhdR6MXQ         https://www.youtube.com/watch?v=HQxL1wYNT4g     1,379        0:30:12          1   Google Pixel;                11/22/17    11/22/17                                     19
El Gallo Giro                          Jarbas de Sá                UCGqjzSSKYh7kYeWvhdR6MXQ         https://www.youtube.com/watch?v=Xl-RgG3nDYo     1,562        0:30:12          1   Ridgewood savings bank;      11/21/17    11/21/17                                     19
El Gallo Giro                          Jarbas de Sá                UCGqjzSSKYh7kYeWvhdR6MXQ         https://www.youtube.com/watch?v=2nxbcTjOIOw     3,405        0:30:11          2   Google Pixel; Ridgewood savings
                                                                                                                                                                                                                   11/17/17
                                                                                                                                                                                                                      bank;    11/17/17                                     19
El Gallo Giro                          James Scales                UCHJIXmZ7jbFDiSepEWahTWQ         https://www.youtube.com/watch?v=TFqTc0O1olg        36        1:42:52          0                                11/17/17    11/17/17                                     19
El Gallo Giro                          Steven Kramer               UCKBpzX6USsRFSr87L1-lSTQ         https://www.youtube.com/watch?v=J3IKg0RJS7w        95        1:22:11          0                                11/17/17    11/17/17                                     19
El Gallo Giro                          gatodebarrio58vive          UClUHh7B3tddEL1hOlrE6V7w         https://www.youtube.com/watch?v=R5PwEUSCKu0    98,838        0:01:19          0                                 12/5/17     12/5/17                                     19
El Gallo Giro                          Thomas Wines                UCOOMUzURhs-7x2NugIAGZBA         https://www.youtube.com/watch?v=z_H5pJQxc5Y        25        1:18:52          0                                11/17/17    11/17/17                                     19
El Gallo Giro                          Keith Corliss               UCPhgiOSSSjHoXmJ2WOtDyGQ         https://www.youtube.com/watch?v=WqV57-zUzoo       511        1:14:52          0                                11/17/17    11/17/17                                     19
El Gallo Giro                          Ricky Morrison              UCpnRRopuxa6zpZ4qBtM9kAg         https://www.youtube.com/watch?v=Ot_RhCR0NdQ         6        1:41:57          0                                11/17/17    11/17/17                                     19
El Gallo Giro                          Kelly Harris                UCs_g3ILksCte0slrj0YOMqg         https://www.youtube.com/watch?v=6QU86bs0OJ4         7        1:47:32          0                                11/17/17    11/17/17                                     19
El Gallo Giro                          La Chulesca Mexicana        UCw5oMq1T6P1xTwAXPMfxeDQ         https://www.youtube.com/watch?v=srQHpnQz4og       292        1:04:23          0                                11/17/17    11/17/17                                     19
El Gallo Giro                          Bill Keck                   UCyoDuugYR_kRwgjWgbq11KA         https://www.youtube.com/watch?v=vtcs5JKF-VA       165        1:19:32          0                                11/17/17    11/17/17                                     19
El Gallo Giro                          Randy Towle                 UCZQWYm0vn8c9fbQrk7D2XSA         https://www.youtube.com/watch?v=wPq5N6wFUXg        20        1:13:32          0                                11/17/17    11/17/17                                     19
El Gallo Giro                          Randy Towle                 UCZQWYm0vn8c9fbQrk7D2XSA         https://www.youtube.com/watch?v=fSK82M6RneY        29        1:42:52          0                                11/21/17    11/21/17                                     19
La Risa de la Ciudad                   Michael Garner              UC1hBuKrt3YlgZm8r1IUDlfQ         https://www.youtube.com/watch?v=agd_7gSXwTA        41        2:32:28          0                                 12/4/17     12/5/17                                      9
La Risa de la Ciudad                   Ernesto Locker              UC7_7jCmjFf_qAF7dybQKTrw         https://www.youtube.com/watch?v=NMQUL20qTPY       190        2:24:49          0                                 12/4/17     12/5/17                                      9
La Risa de la Ciudad                   Preston Wysong              UCCBOSplKnw8oE-SEU0LAewA         https://www.youtube.com/watch?v=VZXqKoztXEg     1,023        2:28:04          0                                 12/4/17     12/5/17                                      9
La Risa de la Ciudad                   Charles Gonzalez            UCcWiLz-MQS1G0FhSeT47-Sw         https://www.youtube.com/watch?v=DtWo-OJcRkg     3,374        2:26:59          0                                11/17/17    11/17/17                                      9
La Risa de la Ciudad                   Norma Kennedy               UCeof1ZoPDSEwgDG8SKC3xnQ         https://www.youtube.com/watch?v=9ycT9mLKQrs         0        3:59:34          0                                11/17/17    11/17/17                                      9
La Risa de la Ciudad                   Eduardo Janow               UCHUysGIr9GsDDBQ5LYUkWeg         https://www.youtube.com/watch?v=GVft__3yQQo        18        2:24:49          0                                 12/4/17     12/5/17                                      9
La Risa de la Ciudad                   Yong Ava                    UCpbAJLp53o7v6A5kFNkuQ4Q         https://www.youtube.com/watch?v=SkOgnkr0S-M       112        2:09:34          0                                11/17/17    11/17/17                                      9
La Risa de la Ciudad                   Kenneth Jawad               UCsv-hdZK1tYWd-4tg8vmkWg         https://www.youtube.com/watch?v=48uKZMFuuDQ        17        2:24:29          0                                11/17/17    11/17/17                                      9
La Risa de la Ciudad                   Lela Cook                   UCZusXQCZV-aN1n6CkT0ULuw         https://www.youtube.com/watch?v=Kp7MYDU74JQ         0        4:06:54          0                                11/17/17    11/17/17                                      9
Un Rincon Cerca del Cielo              Don Palabras                UC6eQ5c7fM4_2kr2f9QKmIQw         https://www.youtube.com/watch?v=qAYHWv0Bblg       816        0:05:02          0                                11/17/17    11/17/17                                      9
Un Rincon Cerca del Cielo              Victor Weatherby            UC6gHwhNxueSCJvikch8WpWw         https://www.youtube.com/watch?v=z24sVXm9SZg        73        4:01:12          0                                11/17/17    11/17/17                                      9
Un Rincon Cerca del Cielo              Robert Davis                UC7IklY-YcdZDau8Ppnm59Uw         https://www.youtube.com/watch?v=2ePE1DAelkA        16        2:41:53          0                                11/17/17    11/17/17                                      9
Un Rincon Cerca del Cielo              Kenny Allendorf             UCFFWRXftYMB2fv6N3gp5mnw         https://www.youtube.com/watch?v=CBjUtZ7knHo       499        2:41:53          0                                11/17/17    11/17/17                                      9
Un Rincon Cerca del Cielo              ECHAMUNICARAJO              UClTcIB85_6kMi7xGyVaCR6Q         https://www.youtube.com/watch?v=woIi2OtOM6c    25,257        1:55:38          0                                11/17/17    11/17/17                                      9
Un Rincon Cerca del Cielo              Rudy Arenas                 UCSYfLJV04nHkW9t6VODCm7g         https://www.youtube.com/watch?v=hp9UupJBVWQ     6,508        0:02:22          0                                11/17/17    11/17/17                                      9
Un Rincon Cerca del Cielo              angel damaso ramos salas    UCvRnbhmyDasK4DdBSZ9sLOw         https://www.youtube.com/watch?v=VLtd5iFKb7c     7,109        0:07:26          0                                11/17/17    11/17/17                                      9
Un Rincon Cerca del Cielo              Jose Anderson               UCxcCROebOsowcT1sL_jZWQA         https://www.youtube.com/watch?v=m4W-WN32aSE         3        2:43:03          0                                11/17/17    11/17/17                                      9
Un Rincon Cerca del Cielo              Antonio Miller              UCYW9JkzBpyLowSq6FmC81jw         https://www.youtube.com/watch?v=T1AFsZqfdO8     5,558        1:22:31          0                                11/17/17    11/17/17                                      9
Almas Rebeldes                         Andreas M                   UC5cTL2NK2ACHMU3Ga_xdxAw         https://www.youtube.com/watch?v=NLnJ4YUupVc         2        1:59:41          0                                11/17/17    11/17/17                                      8
Almas Rebeldes                         Loretta Logan               UCaVMaCxSppuvvh6ebwSyufA         https://www.youtube.com/watch?v=pORxcAYbTDQ         3        2:53:31          0                                11/17/17    11/17/17                                      8
Almas Rebeldes                         neonux                      UCbthhFfYNKa9JKn9D1R_umg         https://www.youtube.com/watch?v=V3lqkmmg6c4        51        1:11:16          0                                11/17/17    11/17/17                                      8
Almas Rebeldes                         Sheryl Lee                  UCCuteAG9xFVbAPC7N9a_YDg         https://www.youtube.com/watch?v=uw5hZ5X0I8Y         0        4:51:31          0                                11/17/17    11/17/17                                      8
Almas Rebeldes                         Joseph Beebe                UCHEDBUPhsMM80LqtZoi6Vng         https://www.youtube.com/watch?v=qEyGBVJ1kP4         3        2:51:11          0                                11/17/17    11/17/17                                      8
Almas Rebeldes                         xBenvoliox                  UCKAaKllbK1CcGUivE2H_01g         https://www.youtube.com/watch?v=vZqP3Um2jOk        41        1:11:16          0                                11/17/17    11/17/17                                      8
Almas Rebeldes                         chauritz                    UCq5aQrloRJfRj6ZGiolk64g         https://www.youtube.com/watch?v=umGAimOA9cQ        18        2:01:26          0                                11/17/17    11/17/17                                      8
Almas Rebeldes                         Jerome Beuth                UCvDfefEdxPUZJHp8kMXdVrg         https://www.youtube.com/watch?v=HczNQ-OdBFk         3        2:21:04          0                                11/17/17    11/17/17                                      8
La Ley del Monte                       luis Mora                   UCFTs0j0zwwveIX6UlKwwsGw         https://www.youtube.com/watch?v=bQkPFXSF0q0    13092         1:57:12          0                                11/17/17    11/17/17                                      5
La Ley del Monte                       DJ CARLOS DIAZ              UChcbH0kkdiUJ0FYLi5stYXQ         https://www.youtube.com/watch?v=LwRl-KGOPeo     2,972        0:09:04          1   Goldwatchco.com               12/5/17     12/5/17                                      5
La Ley del Monte                       JAIME ANDRES LLANTEN        UCjO7vd1aH2MKt1-PaP0mibg         https://www.youtube.com/watch?v=GnzUxG4NvsY   262,910        0:03:18          0                                 12/5/17     12/5/17                                      5
La Ley del Monte                       Pencho Salsa                UCLmanRKDltADQwm0BZlHw9w         https://www.youtube.com/watch?v=aNr9Oe6drgY    21,819        0:02:59          1   Goldwatchco.com               12/5/17     12/5/17                                      5
La Ley del Monte                       Ingler Arizala              UCPtTRQ4ZpmTtdg_Y7oAjHbQ         https://www.youtube.com/watch?v=D84ji2wrZnQ   215,005        0:18:51          0                                 12/5/17     12/5/17                                      5
La Muerte Cruzo El Rio Bravo           Ramon Estrada               UC8pxpVgp9NLokpp6QwrKtqA         https://www.youtube.com/watch?v=p9YPJ0oIyFo         3        2:36:31          0                                11/17/17    11/17/17                                      5
La Muerte Cruzo El Rio Bravo           PELICULAS EN HD             UCfeWjmyStkL8mLwSiX02G7A         https://www.youtube.com/watch?v=ywtyLAZJuLY   165,340        1:37:50          0                                11/21/17    11/21/17                                      5
La Muerte Cruzo El Rio Bravo           Tomas Jordan                UCKePlRnWjg5rcaxjKSNiDpQ         https://www.youtube.com/watch?v=lV4D0cn2sAI         2        2:39:29          0                                11/17/17    11/17/17                                      5
La Muerte Cruzo El Rio Bravo           Fred Nichols                UCqN1zdAjoQaPDVgCeXVq_Sw         https://www.youtube.com/watch?v=mpzPhyV5VME        20        1:37:51          0                                11/21/17    11/21/17                                      5
La Muerte Cruzo El Rio Bravo           Aubrey Duncan               UCuRPK3-EcwMl65xnIi-QhuQ         https://www.youtube.com/watch?v=lTXBbomPVEQ         2        2:42:25          0                                11/17/17    11/17/17                                      5
Debieron Ahorcarlos Antes              John Romero                 UC1aNG0BC6WYdlZOc4eTbvCA         https://www.youtube.com/watch?v=aeCsGQa4pwc        61        2:41:40          0                                 12/5/17     12/5/17                                      4
Debieron Ahorcarlos Antes              Olivia Isabella#B           UCqq38UZaNgr7iUz9eQ1ZVow         https://www.youtube.com/watch?v=a9WhDbUTxlo       176        1:24:19          0                                11/17/17    11/17/17                                      4
Debieron Ahorcarlos Antes              Hannah Wagner               UCVhfmBjuGUlnG5dlYoUM7Ng         https://www.youtube.com/watch?v=Ga0_d2WkWlc         0        3:02:40          0                                11/17/17    11/17/17                                      4
Debieron Ahorcarlos Antes              CINE VERAS                  UCWijOoXExVKUQBvqcMmpaUQ         https://www.youtube.com/watch?v=B8ZDT65ob_0         0        1:55:26          0                                11/17/17    11/17/17                                      4
El Hombre Inquieto                     Cecilia Puente              UCaMB7wtzWKdTCyN-8KXFMaA         https://www.youtube.com/watch?v=tuyPcxElWXY    85,734        1:32:38          0                                11/17/17    11/17/17                                      4
El Hombre Inquieto                     Curtis Robinson             UCifK2w0YuHURSv-xsr05CGw         https://www.youtube.com/watch?v=jmfm15S4M9E       164        1:41:41          0                                11/21/17    11/21/17                                      4
El Hombre Inquieto                     varmada                     UCrp1aHQU-zts2pQG1sHDJXw         https://www.youtube.com/watch?v=MEHmDGwFmcM    22,650        1:32:38          1   Classpass                    11/21/17    11/21/17                                      4
El Hombre Inquieto                     La Chulesca Mexicana        UCw5oMq1T6P1xTwAXPMfxeDQ         https://www.youtube.com/watch?v=LxQLwXA-9Y0       105        1:32:38          0                                11/21/17    11/21/17                                      4
Las Novias del Lechero                 Peliculas Mexicanas         UCAB7lxhhiT769rcOwCpZaTQ         https://www.youtube.com/watch?v=tItb-eeUftE    14,592        0:50:24          0                                11/17/17    11/17/17                                      4
Las Novias del Lechero                 Henry Schoenthal            UCrlbyv1NMAQC_SVUGYssRfg         https://www.youtube.com/watch?v=1mfhpAzRBVA         3        0:50:24          0                                11/17/17    11/17/17                                      4
Las Novias del Lechero                 jpillen                     UCsDBOtaP99hLe-OTSajAGaQ         https://www.youtube.com/watch?v=C3Kt3tSmzQE         3        1:20:38          0                                11/17/17    11/17/17                                      4
Las Novias del Lechero                 Mason Wood                  UCwJyP196qvjo6rlz88MBOAw         https://www.youtube.com/watch?v=CUc47MJC2mQ       220        1:22:39          0                                 12/4/17     12/5/17                                      4
Carabina 30-30                         Michael Crittle             UCbNyBfyQKC1s4vjofbcL5dA         https://www.youtube.com/watch?v=InqUFiWWNL4       578        2:08:15          0                                11/17/17    11/17/17                                      3
Carabina 30-30                         Donald Winfrey              UCjNVGN0-6wyWhRE2Za-WapA         https://www.youtube.com/watch?v=zr8YQQUqkJM        71        2:23:38          0                                11/17/17    11/17/17                                      3
Carabina 30-30                         yeeziioh                    UCVEp9p9AKVlGdo7gZspZDXg         https://www.youtube.com/watch?v=zpUWP7Hg_yo       269        2:50:06          0                                 12/6/17     12/6/17                                      3
Dona Diabla                            Francisco Anaya             UCHFbOEHkuZeyyNKGSI0iOYg         https://www.youtube.com/watch?v=ozHEiJpg5Ow    63,325        0:01:36          0                                11/17/17    11/17/17                                      3
Dona Diabla                            Azael Gonzalez              UCtaFmDZdxNlaazdFtBAm51g         https://www.youtube.com/watch?v=Og5JBbMpyi4     5,666        0:01:28          0                                11/21/17    11/21/17                                      3
Dona Diabla                            Azael Gonzalez              UCtaFmDZdxNlaazdFtBAm51g         https://www.youtube.com/watch?v=hKvRiv1Cnto    16,038        0:04:10          0                                11/17/17    11/17/17                                      3
                                                                                                                                                                                                                                        The YouTube account associated
                                                                                                                                                                                                                                        with this video has been
                                                                                                                                                                                                                                        terminated due to multiple third-
                                                                                                                                                                                                                                        party notifications of copyright
El Extensionista                            Alex                         UCu7uW4qNChA-LUqtaFI9rEQ   https://www.youtube.com/watch?v=1NE8ZXcwmkU        26        0:30:12         0                                                      infringement.                        3
El Extensionista                            Alex                         UCu7uW4qNChA-LUqtaFI9rEQ   https://www.youtube.com/watch?v=XPCwLZEEQeo        33        0:30:12         0                                12/5/17     12/5/17                                        3
El Extensionista                            Alex                         UCu7uW4qNChA-LUqtaFI9rEQ   https://www.youtube.com/watch?v=6oSqxg89oiU        46        0:30:12         0                                12/4/17     12/5/17                                        3
La Dinastía De La Muerte                    MOHM9 TV                     UC3wQ5mdxW2I_txr0M7YbHGA   https://www.youtube.com/watch?v=umc8uxX3TZk    12,209        1:26:17         0                                12/4/17     12/4/17                                        3
La Dinastía De La Muerte                    thiensl tuyenus movie        UCFTQZUuO0F1kRJhXctY0NYg   https://www.youtube.com/watch?v=qe4X1gioFpc   163,570        1:26:19         0                               11/17/17    11/17/17                                        3
La Dinastía De La Muerte                    Los Truenos del Norte Felix  UCTC7fDVFojLatdqhMR-rbGQ   https://www.youtube.com/watch?v=X8j209TsKvs    58,960        1:25:39         0                                12/5/17     12/5/17                                        3
Nachas Vemos Vecinas no Sabemos (Vecinas vemos
                                            Jeffry Baker
                                                   Mañas no sabemos)     UCIJkHg2WcYcJRFdGKduWxhQ   https://www.youtube.com/watch?v=yUKPu6TAYBY     1,933        1:41:48         0                                12/4/17     12/5/17                                        3
Nachas Vemos Vecinas no Sabemos (Vecinas vemos
                                            TheCasualGameRoom
                                                   Mañas no sabemos)     UCSRx17X5VyS7AYaceNu8Skg   https://www.youtube.com/watch?v=K0oySwAS7po       446        1:48:38         0                               11/17/17    11/17/17                                        3
Nachas Vemos Vecinas no Sabemos (Vecinas vemos
                                            Roy Cohen
                                                   Mañas no sabemos)     UCX4OPqzThpEfzMaeLTzIjHg   https://www.youtube.com/watch?v=yGNuQV77f8g        15        2:06:37         0                               11/17/17    11/17/17                                        3
Primero Soy Mexicano                        sseerrffoo                   UCAhabIAiIJIeuyTennFceBQ   https://www.youtube.com/watch?v=DlOfKIxZrc0    17,544           3:32         0                               11/17/17    11/17/17                                        3
Primero Soy Mexicano                        varmada                      UCrp1aHQU-zts2pQG1sHDJXw   https://www.youtube.com/watch?v=ZlDBI1Jst6Y       112        1:29:10         0                               11/17/17    11/17/17                                        3
Primero Soy Mexicano                        ADINAT ACADEMY               UCxOfpWqaZoyoDe2o2uW_4Dw   https://www.youtube.com/watch?v=fUMvA7HOibk     4,051        1:29:10         0                               11/17/17    11/17/17                                        3
Bendito Entre las Mujeres                   Luscy Alexx movie            UCrJYhkQO-SsGuQtVK4fbI5w   https://www.youtube.com/watch?v=pZJ_cfSnINs     4,453        1:21:02         0                               11/17/17    11/17/17                                        2
Bendito Entre las Mujeres                   Roy Smith                    UCw3s2fZnSTEs4Gxnv2EIu4w   https://www.youtube.com/watch?v=izhyZekVGi4       933        2:00:46         0                                12/4/17     12/5/17                                        2
El Ninja Mexicano                           Katelynn Seagle              UC6bdaZaJLbHarFmdsoyP79A   https://www.youtube.com/watch?v=kJ5abFknEd0         4        1:26:54         0                               11/17/17    11/17/17                                        2
El Ninja Mexicano                           Acotovos Geyomi              UCg-2InLf1Bpxd8RSPAqmJ6A   https://www.youtube.com/watch?v=L3WO_6BEsPE        24        1:26:54         0                               11/17/17    11/17/17                                        2
El Rey de Los Tahúres                       El Aguila                    UC_VaA6U-O66bRia7sROrlZA   https://www.youtube.com/watch?v=WAVJbBb6cwU   191,108        1:23:01         1 American Express              11/17/17    11/17/17                                        2
El Rey de Los Tahúres                       el compa tiri                UCCUdGbc_gyYPTp7CC8jMaRw   https://www.youtube.com/watch?v=NJ2RSdVcaBU         5        1:23:01         0                               11/17/17    11/17/17                                        2
Escuela De Rateros                          Abimael Vazquez              UC08zVBfS3F6IfSHw_L4UqLQ   https://www.youtube.com/watch?v=ndRlq3yyFkc       295        1:34:22         0                               11/21/17    11/21/17                                        2
Escuela De Rateros                          Saul Montiel                 UCp_2fpJh9nErIC4d8TR27Zg   https://www.youtube.com/watch?v=wZZvsHW8jTQ       130        1:34:22         0                                12/4/17     12/5/17                                        2
Hasta el Viento Tiene Miedo                 Accidentes de terror         UChM9E3k3J0ingvHBTVf-J8A   https://www.youtube.com/watch?v=FgPz7rvdldU         1        1:20:43         0                               11/17/17    11/17/17                                        2
Hasta el Viento Tiene Miedo                 Angeles Lopez                UCHZu9uq2xc76wipGCXSGg-Q   https://www.youtube.com/watch?v=a31q3bCg9Po         2        1:28:01         0                               11/17/17    11/17/17                                        2
La Banda del Carro Rojo                     El Gavilan                   UCEDWfmCLdkd5gRoTb2e8UBg   https://www.youtube.com/watch?v=Yta92Lbvki8        55        1:23:56         0                                12/5/17     12/5/17                                        2
La Banda del Carro Rojo                     Wilson Roa Videos            UCsoKWXbYYVpxE8hygZFyf5A   https://www.youtube.com/watch?v=Stxp1WiKsCc    23712           11:52         0                                12/5/17     12/5/17                                        2
La Fuga del Chacal                          Ronald Caballero Inga        UCgODMvkJW2cFJL96yraDMOw   https://www.youtube.com/watch?v=vUl_zIzfC7c        23        1:53:08         0                               11/17/17    11/17/17                                        2
La Fuga del Chacal                          Y-derfheVEVO                 UCLhai9kx8iYGVSTqHNvqxqQ   https://www.youtube.com/watch?v=lL-LzrNklWc    34,362        1:53:08         0                               11/17/17    11/17/17                                        2
Las Traigo Muertas                          Peliculas Mexicanas          UCAB7lxhhiT769rcOwCpZaTQ   https://www.youtube.com/watch?v=GuoiCkH0wrM     2,620        1:26:56         0                                                      This video is unavailable.           2
Las Traigo Muertas                          Jeanne Palmer                UCfN4zVjhyy9CMJ6epB5uuIA   https://www.youtube.com/watch?v=rTHMJqu4YBo         2        2:19:56         0                               11/17/17    11/17/17                                        2
Pánico en la Montaña                        Rin Aoi Alex movies          UCy8ZMLk1MrK4jXTwV6bNEnA   https://www.youtube.com/watch?v=0nsvsjWmPhM     1,363        1:25:35         0                               11/17/17    11/17/17                                        2
Pánico en la Montaña                        vada tieris fanyes           UCz1wXbOItxlWHx0D3TvvBqw   https://www.youtube.com/watch?v=AIU1Jl2rKeE         7        1:25:35         0                               11/17/17    11/17/17                                        2
Ahora Soy Rico                              ßideos Åntiguos              UCYfeux5rOAGuV2prwnKKCxQ   https://www.youtube.com/watch?v=dDamjG2xpBg         6        1:48:17         0                                12/5/17     12/5/17                                        1
Ay Que Chulo es Puebla / Ay Que Rechulo es Puebla
                                            EL CINE MEXICANO DE LA EPOCA UCCG0snplm7BEiT4HYSRcFsQ
                                                                         DE ORO                     https://www.youtube.com/watch?v=OmlraoEAzEU     2,679        1:51:37         0                               11/17/17    11/17/17                                        1
Buenas Noches Año Nuevo                     Perla Solis                  UCHQSFxLl7KpoMABHg1iYe7A   https://www.youtube.com/watch?v=Z2Lu4Qzr0a0        12        1:51:10         0                                12/6/17     12/6/17                                        1
Como México No Hay Dos                      Uriel Lamas                  UChd-xciam2teWaTWGt9o6Vg   https://www.youtube.com/watch?v=AZW-TPdtBZc         0        1:47:00         0                                12/5/17     12/5/17                                        1
El Casto Susano                             Glenn Carlock                UCnsqFJSAmgmhl0uL5S4ZZYA   https://www.youtube.com/watch?v=x6UpTnr1SQQ       126        2:23:00         0                               11/17/17    11/17/17                                        1
El Que Con Ninos Se Acuesta                 Curtis Robinson              UCifK2w0YuHURSv-xsr05CGw   https://www.youtube.com/watch?v=DiRpEhgPaao       273        1:43:36         0                               11/17/17    11/17/17                                        1
En la Vieja California                      Melvin Jones                 UC3gmkYMv9vALcBNkpvSdP3g   https://www.youtube.com/watch?v=U7_tooU-aIM       115        1:10:47         0                               11/17/17    11/17/17                                        1
Especialista en Chamacas                    Rene Rafael Peñaloza Medina UCVJHSi-c7iUyaHAwdfIo0tg    https://www.youtube.com/watch?v=G-KDIN1QBYg    82,559           9:46         0                               11/17/17    11/17/17                                        1
Hilario Cortes, El Rey Del Talón            espectáculos Mearkk          UCmHKEPA6R_Z0ni7Ao-bGx-g   https://www.youtube.com/watch?v=ztGMVvVSKS0       655        1:27:25         0                               11/17/17    11/17/17                                        1
La Corneta De Mi General                    MEXICAN FILM FILMS           UCe-UyuEfC6UycVo2VQA72Ww   https://www.youtube.com/watch?v=9zJtVB91uaQ       246        1:33:48         0                                12/5/17     12/5/17                                        1
La Familia Perez                            Cruz Sergio Gonzalez         UC8sVnXHtIP5jJ1-IfMzAV9A   https://www.youtube.com/watch?v=ihGTjsXe1z0    24,892        1:33:34         0                                12/4/17     12/5/17                                        1
La Hora del Jaguar                          MOHM9 TV                     UC3wQ5mdxW2I_txr0M7YbHGA   https://www.youtube.com/watch?v=Lc2ey9vJmeo       246        1:20:49         0                                12/5/17     12/5/17                                        1
La Leyenda del Bandido                      Fabian Tello                 UCG9-6929_cEZHEfOB1WqLHQ   https://www.youtube.com/watch?v=BqrTehyxZ4Y        20        1:23:06         0                                12/4/17     12/5/17                                        1
La Loteria                                  Francis Acku                 UCFWRgx3lKHDrLTe2oUtnlJg   https://www.youtube.com/watch?v=YGL9WU9YlCU    55,160        2:41:53         0                                12/5/17     12/5/17                                        1
La Mentira                                  MOHM9 TV                     UC3wQ5mdxW2I_txr0M7YbHGA   https://www.youtube.com/watch?v=tyZCh_9zwWw       455        1:45:32         0                                                      This video is unavailable.           1
La Pulquería II                             PELICULAS DEL CINE MEXICANO UCe-UyuEfC6UycVo2VQA72Ww    https://www.youtube.com/watch?v=IS3TeT-Q3Tw        59        1:39:01         0                                12/5/17     12/5/17                                        1
La Reina de la Opereta                      Adrian Burgess               UCLWuB6H_UBVqwmy6E4hlZjg   https://www.youtube.com/watch?v=DYkX3u7xJ3k     1,522        2:53:10         0                               11/17/17    11/17/17                                        1
La Venganza de un Maton                     Alan Chiles                  UCLCPrt2AXmNQqFjYCj5dllg   https://www.youtube.com/watch?v=DlNO7ZPA-Bg        14        2:30:28         0                                12/5/17     12/5/17                                        1
La Verdadera Historia de Barman y Droguin MisterTeacherTV                UCvTDURnUSMOGNpXkY48hW_g   https://www.youtube.com/watch?v=ir0BHuhbQXk       291        1:15:54         0                                12/5/17     12/5/17                                        1
Limosneros y con Garrote (Los Mendigos)     roberto hernandez            UCww_le-f-iHgq_AtzV8PLAA   https://www.youtube.com/watch?v=cEBhHLHHeOc    34,464        1:19:07         0                               11/17/17    11/17/17                                        1
                                                                                                                                                                                                              Date

Title
                  Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 80 of 149
                                 YouTube Username          User ID / Channel          Infringing URL                                              Views      Video Length # of ads Type of ads
                                                                                                                                                                                                 Submit Date Removed by
                                                                                                                                                                                                 to YouTube YouTube       Notes
Me Traes de un Ala               Alan Schiffer             UC8V2Z5B9bjjvhGidSgh_M3w   https://www.youtube.com/watch?v=e0fKA0IZlf0                         76      2:15:25         0                  11/17/17    11/17/17                                    1
                                                                                                                                                                                                                          This video contains content from
                                                                                                                                                                                 0                                        egeda, who has blocked it on
Mexico de Mis Recuerdos          Norman Depriest           UCsGY4Sjv4D2D7JCKM7XXLkg   https://www.youtube.com/watch?v=14zZZ5lW7sU                      84         2:31:46                                                 copyright grounds.                 1
Mexico Mexico Ra Ra Ra           Ambrose Bierce            UCG2g-iE5nY6u8zM2W8R7-vQ   https://www.youtube.com/watch?v=ekOjokQY7EU                  32,826         0:04:27        0                    12/5/17     12/5/17                                    1
Mi Adorada Clementina            Joanna Bell               UCGfqcUXKJRzpOFn6jN1xgzQ   https://www.youtube.com/watch?v=Iug8Rk_N9Aw                      61         2:02:03        0                   11/17/17    11/17/17                                    1
Siempre Hay Una Primera Vez      Francisco Bjhar           UC_yazPhqy6I6T0yWKWjzXnw   https://www.youtube.com/watch?v=T4xEKOnw1eM                      40         1:33:19        0                    12/4/17     12/5/17                                    1
Sinvergüenza, Pero Honrado       cindi meri love aguirre   UCfwjJEsEtNiwN9rdPyEIEeg   https://www.youtube.com/watch?v=_Jht77xeeXU                     407         1:35:56        0                    12/4/17     12/5/17                                    1
Tierra de Violencia              Michael Franklin          UC5hSvL7MzQD8MQcc1g2UC7w   https://www.youtube.com/watch?v=LG91UF1Oea4                      27         1:56:46        0                   11/17/17    11/17/17                                    1
Todo por Nada                    Экология 2017             UCCtg32zG_DRxkUksJDLQuCA   https://www.youtube.com/watch?v=EtIOA0zYLFo                       7         1:38:43        0                   11/17/17    11/17/17                                    1
Trampa Infernal                  Jose G                    UCvSboaV2MJeSR-IKva5r_RQ   https://www.youtube.com/watch?v=HgS0V6ecHuw                   1,070         1:16:05        0                   11/21/17    11/21/17                                    1
Una Estrella y Dos Estrellados   DCR Pc                    UCwKmPlnrTN27O4mUHBNW-Nw   https://www.youtube.com/watch?v=VSrckMScWkc                       0         1:16:16        0                                        This video is unavailable.         1
Yo Mate a Rosita Alvirez         Tyler Soto                UCCEWzOt1dI9CZyZ9reP2DPw   https://www.youtube.com/watch?v=XtGlC17Zmas                      48         2:28:36        0                    12/4/17     12/5/17                                    1




                                                                                                            Summary and Totals

                                                                                      Total Infringing Videos Removed
                                                                                      2014                                                        1152
                                                                                      2015                                                        1301
                                                                                      2016                                                        1182
                                                                                      2017                                                        Jan: 318
                                                                                                                                                  Feb: 86
                                                                                                                                                  Mar: 225
                                                                                                                                                  April: 139
                                                                                                                                                  May: 88
                                                                                                                                                  June: 66
                                                                                                                                                  July: 50
                                                                                                                                                  August: 70
                                                                                                                                                  September: 69
                                                                                                                                                  October: 360
                                                                                                                                                  November: 129
                                                                                      Total                                                       1600


                                                                                      Summary of Repeat Offenders
                                                                                      Total repeat offenders (three times or more): 199
                                                                                      Total Terminated repeat offenders: 178
                                                                                      Repeat Offenders for November 2017: 7 (highlighted above)
                 Case 1:21-cv-21698-JEM DocumentAthos
                                                  1-2Youtube Enforcement
                                                        Entered    on FLSD Docket 05/03/2021 Page 81 of 149
                                                                                        December 8, 2017 - January 8, 2018 Enforcement Results
                                                                                                                                                                                                                       Date
                                                                                                                                                                                                          Submit Date Removed by
Title                                 YouTube Username       User ID / Channel               Infringing URL                                              Views    Video Length # of ads Type of ads       to YouTube YouTube       Notes
Bendito Entre Las Mujeres             Eugene Haro            UCMqStBRNlt3ArJbvi4KQMRQ        https://www.youtube.com/watch?v=0FCcvjhRS54                     123       1:29:58         0                      12/15/17    12/15/17                                       7
Bendito Entre Las Mujeres             John Bullington        UCK6jgeRb-qLPNHxYYKnah-w        https://www.youtube.com/watch?v=UlahGNg-R2g                       12      1:36:27         0                      12/15/17    12/15/17                                       7
Bendito Entre Las Mujeres             Maryann Hampton        UC6NTiY0rbBCAL46J6SVMpRQ        https://www.youtube.com/watch?v=81ymbPoqM7E                        3      2:36:23         0                      12/15/17    12/15/17                                       7
Bendito Entre Las Mujeres             Michael Smith          UCZ-BScLbKuVtaWfz79Olfjw        https://www.youtube.com/watch?v=ov6Ki2e2jLw                     180       1:34:48         0                      12/15/17    12/15/17                                       7
Bendito Entre Las Mujeres             mosquiro2              UCGXxX_PhmoiWHz2tETrWEmQ        https://www.youtube.com/watch?v=V86fI4vk0Yk                     196       1:21:03         0                      12/15/17    12/15/17                                       7
Bendito Entre Las Mujeres             Sang Jones             UCDvyP8JGYdqtJpoF_0OKsYQ        https://www.youtube.com/watch?v=J33m3rQKyF4                       15      1:33:12         0                      12/15/17    12/15/17                                       7
Bendito Entre Las Mujeres             William Mccomas        UCcJUdG2g1ZZGZ5LqamncIrQ        https://www.youtube.com/watch?v=J5vTcARj5hQ                       26      1:35:38         0                      12/15/17    12/15/17                                       7
Las Traigo Muertas                    Agnes Snyder           UCrpHVY2xWgSMse2ErIErwRg        https://www.youtube.com/watch?v=EWZmpxz90_g                       38      2:23:26         0                      12/29/17    12/29/17                                       6
Las Traigo Muertas                    Amanda Myers           UCkmgADx59JYSUJFC7GFLjbQ        https://www.youtube.com/watch?v=sqbNaI07IGs                        7      3:33:56         0                        1/2/18      1/2/18                                       6
Las Traigo Muertas                    Jessica Norman         UCbP3VkZnkJSpS5_-YtWCM_Q        https://www.youtube.com/watch?v=Opb2BEBSl_E                        9      3:39:36         0                      12/29/17    12/29/17                                       6
Las Traigo Muertas                    Jill Summers           UCxgxwozeheH5wjM_GoSGafw        https://www.youtube.com/watch?v=4Ap2OkEJKaY                       10      2:19:56         0                      12/29/17    12/29/17                                       6
Las Traigo Muertas                    jpillen                UCsDBOtaP99hLe-OTSajAGaQ        https://www.youtube.com/watch?v=bUdTzY0qtTg                     135       2:21:41         0                      12/29/17    12/29/17                                       6
Las Traigo Muertas                    Mason Wood             UCwJyP196qvjo6rlz88MBOAw        https://www.youtube.com/watch?v=et0hOygBMU0                       60      2:24:19         0                      12/29/17    12/29/17                                       6
Un Macho En El Salon De Belleza       Amanda Myers           UCkmgADx59JYSUJFC7GFLjbQ        https://www.youtube.com/watch?v=r9tHwI1uxfg                       14      3:30:09         0                      12/29/17    12/29/17                                       4
Un Macho En El Salon De Belleza       Amanda Myers           UCkmgADx59JYSUJFC7GFLjbQ        https://www.youtube.com/watch?v=d71qLcaPy7c                        7      3:41:10         0                      12/15/17    12/15/17                                       4
Un Macho En El Salon De Belleza       Jessica Norman         UCbP3VkZnkJSpS5_-YtWCM_Q        https://www.youtube.com/watch?v=lTRp1cLeejM                        4      3:27:20         0                      12/15/17    12/15/17                                       4
Un Macho En El Salon De Belleza       jpillen                UCsDBOtaP99hLe-OTSajAGaQ        https://www.youtube.com/watch?v=YIYd1bA52Oc                     155       2:18:15         0                      12/15/17    12/15/17                                       4
El Cuatrero                           V.I.P                  UCe-UyuEfC6UycVo2VQA72Ww        https://www.youtube.com/watch?v=oUFVqc6fu7M                     112       0:36:26         0                      12/14/17    12/14/17                                       3
                                                                                                                                                                                                                                   This video has been removed by
El Cuatrero                           V.I.P                  UCe-UyuEfC6UycVo2VQA72Ww        https://www.youtube.com/watch?v=b2eCYhGz5g4                      65         0:07:51      0                                            the user.                             3
El Cuatrero                           wilo maken             UC0k-A8gHAA68JuL5JeCncNg        https://www.youtube.com/watch?v=q6UWTddMpuM                  14,237         1:27:35      0                       12/15/17    12/15/17                                       3
En Cada Puerto Un Amor                Lydia Mckenzie         UCqRH4ZT0dBT3e3QggJGbjVA        https://www.youtube.com/watch?v=N7izQOhsrvs                      10         0:42:05      0                       12/15/17    12/15/17                                       2
En Cada Puerto Un Amor                Lydia Mckenzie         UCqRH4ZT0dBT3e3QggJGbjVA        https://www.youtube.com/watch?v=KYshI3_peOg                       8         0:44:06      0                       12/29/17    12/29/17                                       2
En Peligro De Muerte                  Al Mcmullen            UClDaaSgDzpE1QTgs2cgEAcA        https://www.youtube.com/watch?v=o160rmDSizw                       4         2:11:18      1 Famous Footwear       12/29/17    12/29/17                                       2
En Peligro De Muerte                  Lori Noel              UCzMEuNdLIwnUxTOmQo7p_6Q        https://www.youtube.com/watch?v=2qn3pWBP_aw                       1         2:54:32      0                       12/29/17    12/29/17                                       2
Entre Ficheras Anda El Diablo         Gordon Maurey          UCT_XMw8pcfS0iA2X0KGfxxw        https://www.youtube.com/watch?v=5bkJHIUhNr8                  19,348         2:33:31      0                       12/29/17    12/29/17                                       2
Entre Ficheras Anda El Diablo         V.I.P                  UCe-UyuEfC6UycVo2VQA72Ww        https://www.youtube.com/watch?v=UIVsFNXOEuI                      38         1:41:46      0                       12/14/17    12/14/17                                       2
Juan Charrasqueado Y Gabino Barrera   el compa tiri          UCCUdGbc_gyYPTp7CC8jMaRw        https://www.youtube.com/watch?v=TVE-of5yZA0                     186         1:47:33      0                       12/13/17    12/13/17                                       2
Juan Charrasqueado Y Gabino Barrera   wilo maken             UC0k-A8gHAA68JuL5JeCncNg        https://www.youtube.com/watch?v=lJ_s1DsA6aI                      18         1:47:34      0                       12/13/17    12/13/17                                       2
Picardia Mexicana I                   Erik DH                UC27EUgs5ZUG2aXJUT05x1AA        https://www.youtube.com/watch?v=dc-LJrDt5nE                       0         1:30:59      0                       12/13/17    12/13/17                                       2
Picardia Mexicana I                   Francisco Rodriguez    UCwhqhU8TNAEVuVn19p6zusw        https://www.youtube.com/watch?v=b6Pm015IOT0                  81,032         1:48:18      0                         1/5/18      1/5/18                                       2
Un Hombre Llamado Diablo              Erik DH                UC27EUgs5ZUG2aXJUT05x1AA        https://www.youtube.com/watch?v=zI0x3aOmauA                       9         1:32:12      0                       12/29/17    12/29/17                                       2
Un Hombre Llamado Diablo              wilo maken             UC0k-A8gHAA68JuL5JeCncNg        https://www.youtube.com/watch?v=BPh503oksZ4                   2,773         1:41:25      0                       12/14/17    12/14/17                                       2
Un Rincon Cerca del Cielo             foxdemm                UCiDk95jFrOyzqfETHy2REDQ        https://www.youtube.com/watch?v=85ZqT6nXXtk                   2,660         0:02:56      0                       12/13/17    12/13/17                                       2
Un Rincon Cerca del Cielo             ßideos Åntiguos        UCYfeux5rOAGuV2prwnKKCxQ        https://www.youtube.com/watch?v=xeyRaR6TtyE                     482         1:55:41      0                       12/13/17    12/13/17                                       2
Yo Mate a Rosita Alvirez              Alexander Hein         UCTUDLcVYfXu9EbfRxT4NJbw        https://www.youtube.com/watch?v=Z6g6kZVs-Dk                      74         2:53:34      0                       12/15/17    12/15/17                                       2
Yo Mate a Rosita Alvirez              Sonny Tello            UC2qWjPnMmLUcMP_Lspq8cbQ        https://www.youtube.com/watch?v=Ttr_7xsM7WE                      40         1:43:56      0                         1/5/18      1/5/18                                       2
De Todas... ¡Todas!                   Fanny Gutiérrez        UC6M193iqyouD9DYlHlPc0Gg        https://www.youtube.com/watch?v=-XdMw8kx8fM                 374,433         0:05:11      0                       12/29/17    12/29/17                                       1
Dios Los Cria                         THE PACHIRIM           UCrMHdbvjvqZ3jvieNXHlm0g        https://www.youtube.com/watch?v=IG9pUov-Z8k                  15,789         1:29:51      0                         1/2/18      1/2/18                                       1
El Albañil                            THE PACHIRIM           UCrMHdbvjvqZ3jvieNXHlm0g        https://www.youtube.com/watch?v=Mio3hR6gE78                   4,491         1:41:45      0                       12/29/17    12/29/17                                       1
                                                                                                                                                                                                                                     The YouTube account associated
                                                                                                                                                                                                                                     with this video has been
                                                                                                                                                                                                                                     terminated due to multiple third-
                                                                                                                                                                                                                                     party notifications of copyright
El Arracadas                          Al futuro LLC.         UCqVHVjc6jDiWlMTXcgpxDvg        https://www.youtube.com/watch?v=fsCbUOqYHPw                  22,116         1:50:44      0                                              infringement.                       1
                                                                                                                                                                                                                                     This video has been removed by
El Mil Amores                         Arre Con El Desmadre   UCc16rcMJAya8QsEk1aDxEbQ        https://www.youtube.com/watch?v=U2E5G0LfvDA                   3,019         1:42:14      0                                              the user.                           1
El Ninja Mexicano                     itz 777                UCzjfipaDSCor0bdbr0KwsNw        https://www.youtube.com/watch?v=1G6FK3hZw40                      97         1:26:54      0                       12/14/17    12/14/17                                       1
El Que Con Ninos Se Acuesta           ARMANDO LÓPEZ SOTO     UCuWVSdJyKx0iqTmslgVbhrw        https://www.youtube.com/watch?v=PpnYvByp0Ls                     160         1:36:38      0                       12/29/17    12/29/17                                       1
El Sabor De La Venganza               Connie Thompson        UC4iF03dCfivI5-uezL1ZzFw        https://www.youtube.com/watch?v=AJpsVMBaP3s                   2,287         1:37:59      0                       12/29/17    12/29/17                                       1
                                                                                                                                                                                                                                     The YouTube account associated
                                                                                                                                                                                                                                     with this video has been
                                                                                                                                                                                                                                     terminated due to multiple third-
                                                                                                                                                                                                                                     party notifications of copyright
Entre Compadres Te Veas               Al futuro LLC.         UCqVHVjc6jDiWlMTXcgpxDvg        https://www.youtube.com/watch?v=ZxY11ZoBFWc                     105         1:28:57      0                                              infringement.                       1
Hasta El Viento Tiene Miedo           Antonio Aranda         UCY-HpXvpVy8VXVi4_wCEvAA        https://www.youtube.com/watch?v=YAbkR0jaca8                     499         1:28:29      0                       12/29/17    12/29/17                                       1
Juan Armenta "El Repatriado"          THE PACHIRIM           UCrMHdbvjvqZ3jvieNXHlm0g        https://www.youtube.com/watch?v=rvgiEpf-xqo                   3,733         1:28:57      0                         1/5/18      1/5/18                                       1
La Ley del Monte                      wilo maken             UC0k-A8gHAA68JuL5JeCncNg        https://www.youtube.com/watch?v=_J7_QPaaU4s                   1,179         1:57:15      0                       12/13/17    12/13/17                                       1
La Muerte del Chacal                  MONDOMANIA             UCeFQarQ8Qd1vBda-DGtDhNQ        https://www.youtube.com/watch?v=RC19kzeEL04                     365         1:31:11      0                       12/13/17    12/13/17                                       1
La Pulqueria II                       Beardedj3              UCmNKkOxgeORJUrBdOTw0kQQ        https://www.youtube.com/watch?v=EW6IZItnba4                   3,921         1:22:14      0                       12/29/17    12/29/17                                       1
Las Puertas del Paraíso               Sofia FP               UC6A0wWVQel_Dw-TVzyqX6AQ        https://www.youtube.com/watch?v=NpqRboGVWEU                      74         1:24:06      0                       12/15/17    12/15/17                                       1
No Se Mande Profe                     Nancy Diaz             UCcHJ6EbUZOyHjC7D14ds5Yg        https://www.youtube.com/watch?v=t23ng4sysqY                      36         1:37:25      0                         1/5/18      1/5/18                                       1
Noche De Muerte                       rexormorgue            UCN9MNrcMN8DgtY7pMVCRksA        https://www.youtube.com/watch?v=2njYKn_8-B4                      14         1:22:00      0                         1/5/18      1/5/18                                       1
Sor Batalla                           Chespirito Oficial     UCPpdgi-jxZ_8IF0auvtMi-A        https://www.youtube.com/watch?v=RScaogBZSBI                      94         1:34:30      0                       12/14/17    12/14/17                                       1
Tacos al Carbón                       Al futuro LLC.         UCqVHVjc6jDiWlMTXcgpxDvg        https://www.youtube.com/watch?v=DeNKJ1y1kxA                     461         1:28:57      0                       12/29/17    12/29/17                                       1
Treinta Segundos Para Morir           El Gavilan             UCEDWfmCLdkd5gRoTb2e8UBg        https://www.youtube.com/watch?v=8QMpp4jUf3w                     859         1:31:59      0                       12/14/17    12/14/17                                       1
Una Gallega en Mexico                 Flor El Ceibo          UChSu2I54Qygno5fdB8FjFaw        https://www.youtube.com/watch?v=YYOX-R6daL8                     921         1:39:02      0                       12/29/17    12/29/17                                       1
Vivir del Cuento                      Jesus Dominguez        UC1unUe7CtCyobKDouDjKNFQ        https://www.youtube.com/watch?v=zkZsTPPjj2g                   1,569         1:29:19      0                         1/5/18      1/5/18                                       1




                                                                                                                   Summary and Totals

                                                                                             Total Infringing Videos Removed
                                                                                             2014                                                        1152
                                                                                             2015                                                        1301
                                                                                             2016                                                        1182
                                                                                             2017                                                        Jan: 318
                                                                                                                                                         Feb: 86
                                                                                                                                                         Mar: 225
                                                                                                                                                         April: 139
                                                                                                                                                         May: 88
                                                                                                                                                         June: 66
                                                                                                                                                         July: 50
                                                                                                                                                         August: 70
                                                                                                                                                         September: 69
                                                                                                                                                         October: 360
                                                                                                                                                         November: 129
                                                                                                                                                         December: 54
                                                                                             Total                                                       1654


                                                                                             Summary of Repeat Offenders
                                                                                             Total repeat offenders (three times or more): 203
                                                                                             Total Terminated repeat offenders: 182
                                                                                             Repeat Offenders for December 2017: 4 (highlighted above)
Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 82 of 149



               Summary and Totals

 Total Infringing Videos Removed
 2014               1152
 2015               1301
 2016               1182
 2017               Jan: 318
                    Feb: 86
                    Mar: 225
                    April: 139
                    May: 88
                    June: 66
                    July: 50
                    August: 70
                    September: 69
                    October: 360
                    November: 129
                    December: 54
 Total              1654


 Summary of Repeat Offenders
 Total repeat offenders (three times or more): 203
 Total Terminated repeat offenders: 182
 Repeat Offenders for December 2017: 4 (highlighted above)
                 Case 1:21-cv-21698-JEM DocumentAthos
                                                 1-2 Youtube Enforcement
                                                       Entered    on FLSD Docket 05/03/2021 Page 83 of 149
                                                                                                     January 9, 2018 - February 8, 2018 Enforcement Results
                                                                                                                                                                                                  Date         Date
Title                                  YouTube Username            User ID / Channel                    Infringing URL                                Views   Video Length # of ads Type of ads   Submitted    Removed     Notes
Mi Adorada Clementina                  miceca10                    UC3CJ_oyYWZDgMHN_OMdKd8Q             https://www.youtube.com/watch?v=t-TgaTG24lE    63,266       0:08:25        0                   1/10/18     1/10/18                                            11
Mi Adorada Clementina                  miceca10                    UC3CJ_oyYWZDgMHN_OMdKd8Q             https://www.youtube.com/watch?v=w1nuYVqYKpc    36,581       0:09:21        0                   1/10/18     1/10/18                                            11
Mi Adorada Clementina                  miceca10                    UC3CJ_oyYWZDgMHN_OMdKd8Q             https://www.youtube.com/watch?v=nd4WEzmtpTI    31,426       0:09:26        0                   1/10/18     1/10/18                                            11
Mi Adorada Clementina                  miceca10                    UC3CJ_oyYWZDgMHN_OMdKd8Q             https://www.youtube.com/watch?v=B5kFF-khpiI    31,285       0:10:04        0                   1/10/18     1/10/18                                            11
Mi Adorada Clementina                  miceca10                    UC3CJ_oyYWZDgMHN_OMdKd8Q             https://www.youtube.com/watch?v=qkFqS5F8A1M    25,923       0:09:25        0                   1/10/18     1/10/18                                            11
Mi Adorada Clementina                  miceca10                    UC3CJ_oyYWZDgMHN_OMdKd8Q             https://www.youtube.com/watch?v=Y1Ypaiud3yE    23,426       0:09:34        0                   1/10/18     1/10/18                                            11
Mi Adorada Clementina                  miceca10                    UC3CJ_oyYWZDgMHN_OMdKd8Q             https://www.youtube.com/watch?v=PrrMHaoJJnU    22,308       0:08:37        0                   1/12/18     1/12/18                                            11
Mi Adorada Clementina                  miceca10                    UC3CJ_oyYWZDgMHN_OMdKd8Q             https://www.youtube.com/watch?v=HdNU8k7VopQ    20,958       0:04:49        0                   1/11/18     1/11/18                                            11
Mi Adorada Clementina                  miceca10                    UC3CJ_oyYWZDgMHN_OMdKd8Q             https://www.youtube.com/watch?v=BciZuBarYSg    20,901       0:04:54        0                   1/10/18     1/10/18                                            11
Mi Adorada Clementina                  miceca10                    UC3CJ_oyYWZDgMHN_OMdKd8Q             https://www.youtube.com/watch?v=LHHOGzQ5GG8    19,850       0:04:56        0                   1/10/18     1/10/18                                            11
Mi Adorada Clementina                  miceca10                    UC3CJ_oyYWZDgMHN_OMdKd8Q             https://www.youtube.com/watch?v=dyDkhz8vigU    18,941       0:02:31        0                   1/10/18     1/10/18                                            11
                                                                                                                                                                                                                           Previously received counter-notice (2-
                                                                                                                                                                                                                           25-2015). YouTube will not remove
Escuela De Rateros                     Jaime Canicas               UC2NOK4rz4fvXMeYuOjpPF8g             https://www.youtube.com/watch?v=GZpskLiD_04   157,237         10:58        0                    2/2/18             video.                                      9
Escuela De Rateros                     fernando olea               UCdfXatrEK8n6BfQiY1YQVgg             https://www.youtube.com/watch?v=gKz4TYT-LtY    16,901       1:34:22        0                   1/10/18     1/10/18                                             9
Escuela De Rateros                     angel mendez                UCguMcgFqUlTHX2rBKuF8N4g             https://www.youtube.com/watch?v=jrLAnFazGys       103       1:00:00        0                    2/6/18      2/6/18                                             9
                                                                                                                                                                                                                           This video has been removed by the
Escuela De Rateros                     angel mendez                UCguMcgFqUlTHX2rBKuF8N4g             https://www.youtube.com/watch?v=mNEPt8sXr3k        66      34:32:00        0                                       user.                                       9
Escuela De Rateros                     Pedro Infante RADIO         UCHmiN7hW_wRBXmCRKEb4D_w             https://www.youtube.com/watch?v=_vcx1Vu_l8A     3,985       1:32:13        0                   1/10/18     1/10/18                                             9
Escuela De Rateros                     Justin Barraza              UCi8Fkb9NztH08Y1Fe3oxg5g             https://www.youtube.com/watch?v=7C-xc59ZshA       321       1:34:32        0                   1/18/18     1/18/18                                             9
Escuela De Rateros                     Justin Barraza              UCi8Fkb9NztH08Y1Fe3oxg5g             https://www.youtube.com/watch?v=Yzauv4udzO0        75       1:34:22        0                   1/11/18     1/11/18                                             9
Escuela De Rateros                     Moises Varela Mendez        UCMam2HPNB7jsD1OWwupObRA             https://www.youtube.com/watch?v=SVtbTLw_tIY        56       1:00:00        0                    2/7/18                                                         9
                                                                                                                                                                                                                           This video has been removed by the
Escuela De Rateros                     Moises Varela Mendez        UCMam2HPNB7jsD1OWwupObRA             https://www.youtube.com/watch?v=dEC90FcNyH4        13      34:32:00        0                                       user.                                       9
Juan Charrasqueado Y Gabino Barrera    The Third God 77            UC2-_JYeeeCmi0Wb7K7T7bpA             https://www.youtube.com/watch?v=pb43aRB5pJk         7       1:47:27        0                   1/10/18     1/10/18                                             3
Juan Charrasqueado Y Gabino Barrera    ErikF DH                    UCH7E2Jyi8db-9W4DjCBADoQ             https://www.youtube.com/watch?v=T28cf9a17rw        34       1:31:00        0                    2/7/18                                                         3
Juan Charrasqueado Y Gabino Barrera    León Campeón                UCPhdH_Q0sqN8dsjvVsCewog             https://www.youtube.com/watch?v=dlT__J1DP20       250       1:47:33        0                    2/7/18                                                         3
La Corneta De Mi General               Rololoko Sctrez             UCaexGf-MeexOzfVrnittoYA             https://www.youtube.com/watch?v=ffHscdM8OAw     4,203       1:33:47        0                   1/25/18     1/26/18                                             3
La Corneta De Mi General               galaxy peliculas            UCOuYDvFuVU8mUwEo4kcmn2g             https://www.youtube.com/watch?v=H0pFfYw5HF0     9,326       0:02:54        0                    2/2/18      2/5/18                                             3
La Corneta De Mi General               galaxy peliculas            UCOuYDvFuVU8mUwEo4kcmn2g             https://www.youtube.com/watch?v=kEJGKVp2kf4     2,549       1:33:47        0                   1/12/18     1/12/18                                             3
La Fuga Del Rojo                       Jonas                       UC5DW0_L3F8swQxAOlemq4ig             https://www.youtube.com/watch?v=wMKPz4jL4ho     3,379       1:30:38        0                   1/12/18     1/12/18                                             3
La Fuga Del Rojo                       Music                       UCI7-od7L-m9Q4WBs0UWqv1g             https://www.youtube.com/watch?v=9myIUQFU4f8       168       0:30:26        0                    2/2/18      2/5/18                                             3
La Fuga Del Rojo                       Wilson Roa Videos           UCsoKWXbYYVpxE8hygZFyf5A             https://www.youtube.com/watch?v=A9ihXhmpMks       975       0:02:08        0                    2/2/18      2/5/18                                             3
La Ley Del Monte                       aquilino cruz               UCkdAchLOIi94JfoxpM5qyng             https://www.youtube.com/watch?v=wLEbKlT02uo    47,966       0:02:55        0                    2/2/18      2/5/18                                             3
La Ley Del Monte                       Ingler Arizala              UCPtTRQ4ZpmTtdg_Y7oAjHbQ             https://www.youtube.com/watch?v=GETubYr_6s4    17,423       0:06:46        0                    2/2/18      2/5/18                                             3
La Ley Del Monte                       Angello Lopez               UCx2OAbQGTlCOpEbiBqRmmLw             https://www.youtube.com/watch?v=gS_SFWkOvDQ   138,717       0:03:18        0                    2/2/18      2/5/18                                             3
Lluvia Roja                            MARIA AURORA PAYA RICO      UCaFdVBTXS1W4cxxM2cl9lNw             https://www.youtube.com/watch?v=oEXOVd4g5t0        12       1:36:39        0                   1/18/18     1/18/18                                             3
Lluvia Roja                            Rudi Reyes                  UCm4LzarIdzFSV0Z0z_Fww_g             https://www.youtube.com/watch?v=SSZpIU6vD7Q   125,354       1:36:40        0                    2/6/18      2/6/18                                             3
Lluvia Roja                            Maxie Basch                 UCvIO2sakGIV44L_3A_7kcYg             https://www.youtube.com/watch?v=7HS6_vqrMlY         0       1:36:39        0                    2/2/18      2/5/18                                             3
                                                                                                                                                                                                                              The YouTube account associated with
                                                                                                                                                                                                                              this video has been terminated due to
                                                                                                                                                                                                                              multiple third-party notifications of
Acorralado                                 Erik DH                        UC27EUgs5ZUG2aXJUT05x1AA      https://www.youtube.com/watch?v=ttEvdYGYVcw         7       1:31:29        0                                          copyright infringement.                  2
Acorralado                                 Andrada04                      UCChUhx6nE8gC2bCe0LU8bEA      https://www.youtube.com/watch?v=aK1xNWnc-VQ    72,752       1:31:29        0                    2/6/18       2/6/18                                            2
Ahora Soy Rico                             Pedro Infante RADIO            UCHmiN7hW_wRBXmCRKEb4D_w      https://www.youtube.com/watch?v=BeWQ74wHNXU     1,617       1:46:40        0                   1/11/18      1/11/18                                            2
Ahora Soy Rico                             peliculas mexicanas chuleta    UCOgckwAy8ncnpQgHBuvc87w      https://www.youtube.com/watch?v=95sBhVpMbOA        11       1:46:29        0                    2/2/18       2/5/18                                            2
El Arracadas                               fernando olea                  UCdfXatrEK8n6BfQiY1YQVgg      https://www.youtube.com/watch?v=Wv2SsSrwT4U    41,085       1:50:26        0                   1/10/18      1/10/18                                            2
El Arracadas                               Al futuro LLC.                 UCqVHVjc6jDiWlMTXcgpxDvg      https://www.youtube.com/watch?v=fsCbUOqYHPw   337,420       1:50:44        0                    2/6/18       2/6/18                                            2
El Hijo Del Pueblo                         fernando olea                  UCdfXatrEK8n6BfQiY1YQVgg      https://www.youtube.com/watch?v=Ic7Lt1bgKQM    72,877       1:31:07        0                   1/12/18      1/12/18                                            2
El Hijo Del Pueblo                         Rene Escobar                   UCzlz5cYL1KtF8CI5Y20maIQ      https://www.youtube.com/watch?v=lPUCRUNnTac     7,590       1:31:07        0                   1/12/18      1/12/18                                            2
Entre Compadres Te Veas                    The Third God 77               UC2-_JYeeeCmi0Wb7K7T7bpA      https://www.youtube.com/watch?v=UwL6RDrHtJU         1       1:33:18        0                   1/11/18      1/11/18                                            2
Entre Compadres Te Veas                    Al futuro LLC.                 UCqVHVjc6jDiWlMTXcgpxDvg      https://www.youtube.com/watch?v=ZxY11ZoBFWc   151,411       1:28:57        0                    2/2/18       2/5/18                                            2
La Familia Perez                           LO MEJOR DEL CINE MEXICANO UCb6BYQdQSkJvnFcouEeuMMQ          https://www.youtube.com/watch?v=Lo1VK6x_HQY     4,566       1:33:33        0                   1/25/18      1/26/18                                            2
La Familia Perez                           angel mendez                   UCguMcgFqUlTHX2rBKuF8N4g      https://www.youtube.com/watch?v=6XNBvPh-Crk        89       1:33:34        0                    2/2/18       2/5/18                                            2
La Loteria                                 William Lindsay                UC7usjyRd_4Qv8PAarXnmDAA      https://www.youtube.com/watch?v=3yQzNJA7iWw       428       3:25:16        0                    2/2/18       2/5/18                                            2
La Loteria                                 Ruth Trenton                   UCjqaGmPzld1qfyti6dMhGtA      https://www.youtube.com/watch?v=vp_y0Znz0Ck     2,172       2:41:53        0                   1/25/18      1/26/18                                            2
La Reina de la Opereta                     William Blackwell              UCJmjTuu74wbcG0VokUq8fwg      https://www.youtube.com/watch?v=ROlZ-BJURW8        24       1:44:27        0                   1/25/18      1/26/18                                            2
La Reina de la Opereta                     Marybeth Aldape                UCr3iZlOUs8MaM-_lWgSZ85A      https://www.youtube.com/watch?v=02chFppdKWs         0       2:04:17        0                   1/18/18      1/18/18                                            2
Mi Campeon                                 Kami Tourigny                  UCAja8PjhIHPmFXiWesnVLeg      https://www.youtube.com/watch?v=4vjMcutrVRs         0       2:07:21        0                   1/25/18      1/26/18                                            2
Mi Campeon                                 bob smith                      UCBDawE8aR0ixMIra5qvfw9g      https://www.youtube.com/watch?v=6xo7JQw5j_w    11,014       3:08:11        0                    2/2/18       2/5/18                                            2
Picardia Mexicana I                        fernando olea                  UCdfXatrEK8n6BfQiY1YQVgg      https://www.youtube.com/watch?v=PIZgQ0fzA6U    32,073       1:48:00        0                   1/10/18      1/10/18                                            2
Picardia Mexicana I                        Dj nacho Baten                 UCykd19MZUP32cRBxLdj1F0w      https://www.youtube.com/watch?v=TBqysoW9J_o     2,048          3:54        0                    2/6/18       2/6/18                                            2
Un Rincon Cerca del Cielo                  peliculas chuleta              UCOgckwAy8ncnpQgHBuvc87w      https://www.youtube.com/watch?v=TEy9fPVbaok         8       1:55:47        0                   1/25/18      1/26/18                                            2
Un Rincon Cerca del Cielo                  Raymundo Cruz                  UCwBYBfAkrWl4yaYgVauT8Iw      https://www.youtube.com/watch?v=2pN_WCZnZ8Q        89       0:59:00        0                   1/25/18      1/26/18                                            2
Uno y Medio Contra el Mundo                The Third God 77               UC2-_JYeeeCmi0Wb7K7T7bpA      https://www.youtube.com/watch?v=YGHsEwgvrnc        17       1:25:55        0                   1/10/18      1/10/18                                            2
Uno y Medio Contra el Mundo                Cine Clásico Mexicano          UCs2vx22f61xl7GA54cd42_A      https://www.youtube.com/watch?v=ntb-Bx3IToY       218       1:26:35        0                   1/11/18      1/11/18                                            2
Acapulco a Go Go                           Cesar Ponce                    UCQaA-1gX7zgfVbYGDV8lSjw      https://www.youtube.com/watch?v=geyiJ1J_-Dw        70       1:28:51        0                   1/18/18      1/18/18                                            1
Bajo el Cielo de México                    ipinardi                       UC7CpESPvo-2XO7C7LwxIvMw      https://www.youtube.com/watch?v=xKFhzhrwptQ     9,007       1:27:28        0                   1/25/18      1/26/18                                            1
Bromas S.A.                                Telenovelas Perú               UC9UMgb32KUt-MCa5rC_o-Og      https://www.youtube.com/watch?v=7CD-zV_layU        18       1:39:53        0                    2/6/18       2/6/18                                            1
Canaima                                    Jesus Dominguez                UC1unUe7CtCyobKDouDjKNFQ      https://www.youtube.com/watch?v=1vdhUJUoLZA     4,017       2:05:43        0                   1/10/18      1/10/18                                            1
Central Camionera                          galaxy peliculas               UCOuYDvFuVU8mUwEo4kcmn2g      https://www.youtube.com/watch?v=EGRBy_1jAJA        32       1:14:24        0                   1/18/18      1/18/18                                            1
Como México No Hay Dos                     the pachirim                   UCBnSDkSKnAZO93X3eTxvvmg      https://www.youtube.com/watch?v=bTqBJzBIag8         7       1:47:22        0                   1/18/18      1/18/18                                            1
Debieron Ahorcarlos Antes                  omair javed                    UCFYUJCNfyfsgITkWiHakRag      https://www.youtube.com/watch?v=xjmUP9Fst_E         1       2:10:29        0                    2/7/18                                                         1
Destrampados En Los Ángeles                Jonas                          UC5DW0_L3F8swQxAOlemq4ig      https://www.youtube.com/watch?v=6aYiY6b6dO0       169       1:30:04        0                   1/10/18      1/10/18                                            1
Dios Los Cría                              fernando olea                  UCdfXatrEK8n6BfQiY1YQVgg      https://www.youtube.com/watch?v=rN8Ga8JFJa0    61,612       1:29:51        0                   1/10/18      1/10/18                                            1
Dona Mariquita de mi Corazon               Perla Solis                    UCHQSFxLl7KpoMABHg1iYe7A      https://www.youtube.com/watch?v=11SvwT9TGb0       897       1:27:07        0                   1/25/18      1/26/18                                            1
El Ausente                                 Erik DH                        UC27EUgs5ZUG2aXJUT05x1AA      https://www.youtube.com/watch?v=XxEZFEN9pOE        12       1:35:24        0                    2/2/18       2/5/18                                            1
El Coyote Y La Bronca                      The Third God 77               UC2-_JYeeeCmi0Wb7K7T7bpA      https://www.youtube.com/watch?v=jj0EFdFcPVE        41       1:35:29        0                   1/10/18      1/10/18                                            1
El Diablo, El Santo Y El Tonto             The Third God 77               UC2-_JYeeeCmi0Wb7K7T7bpA      https://www.youtube.com/watch?v=cykBzlvPyAA        18       1:34:12        0                   1/10/18      1/10/18                                            1
El Judicial 2 (Cazador de Narcos)          Fabian Tello                   UCvT5QnARXRp-l_NM_lP-f_g      https://www.youtube.com/watch?v=iqNQvETjzEc        15       1:27:20        0                    2/6/18       2/6/18                                            1
El Niño y El Papa                          EventosHQ www.eventoshq.me UC1PThUrc0_AVOmJ7nF5U-Kw          https://www.youtube.com/watch?v=lNmgG5Bw51M    43,184       1:39:46        0                   1/25/18      1/26/18                                            1
El Rey De Las Ficheras                     san juan                       UCfWHZCjFCNsQ5JcXtnTJBYg      https://www.youtube.com/watch?v=Rpgx3LTSP3k         3       1:37:18        0                   1/11/18      1/11/18                                            1
El Rey de Los Tahúres                      Fabian Tello                   UCvT5QnARXRp-l_NM_lP-f_g      https://www.youtube.com/watch?v=dA35M0Sxhnc        23       1:19:43        0                    2/1/18       2/1/18                                            1
El Sinvergüenza                            fernando olea                  UCdfXatrEK8n6BfQiY1YQVgg      https://www.youtube.com/watch?v=8WMBmbcEK4Y    43,923       1:36:18        0                   1/10/18      1/10/18                                            1
El Vergonzoso                              Jonas                          UC5DW0_L3F8swQxAOlemq4ig      https://www.youtube.com/watch?v=UII8_S-S6mo     2,610       1:36:58        0                   1/11/18      1/11/18                                            1
En Cada Puerto Un Amor                     Kristi Henderson               UC0_Z4MgcEN6gAaVU6hc-tPA      https://www.youtube.com/watch?v=dB6hzzKmooU        27      42:35:00        0                   1/11/18      1/11/18                                            1
En la Tormenta                             Enrique Hurtado                UCkPaAz7vddicfNWHYB-_TMw      https://www.youtube.com/watch?v=SgykMLkzuNE       451       1:19:56        0                    2/1/18       2/1/18                                            1
En la Vieja California                     RIGO ÁNGEL                     UCf7sr9LIy3SF_N4QPoU7hjA      https://www.youtube.com/watch?v=hHmWd7gnbz0         2       1:23:08        0                    2/2/18       2/5/18                                            1
Hasta el Viento Tiene Miedo                Videoclub Las Conspiranoyas S/AUCRPMS049GmJnPVLcKXO6eAA      https://www.youtube.com/watch?v=vBOrR4NZ3is       122       1:28:18        0                   1/25/18      1/26/18                                            1
Jalisco Nunca Pierde                       The Third God 77               UC2-_JYeeeCmi0Wb7K7T7bpA      https://www.youtube.com/watch?v=TFTEvW2DF0A         3       1:29:56        0                   1/10/18      1/10/18                                            1
Juan Armenta "El Repatriado"               The Third God 77               UC2-_JYeeeCmi0Wb7K7T7bpA      https://www.youtube.com/watch?v=lTDutbHAyTc         5       1:28:52        0                   1/10/18      1/10/18                                            1
La Dinastía Drácula                        Horror Adictivo III            UCNd03DoT-7BfC9i78LnRnqA      https://www.youtube.com/watch?v=dLLSgv8F2TQ        88       1:30:21        0                    2/1/18       2/1/18                                            1
La Ley De Las Calles                       leos entertainment             UCNjt2DMUUAMh2NnSP5j2HrQ      https://www.youtube.com/watch?v=vw4TTU3dMIc        84       1:27:01        0                    2/2/18       2/5/18                                            1
La Mafia Tiembla 2                         Видео клуб VHS bg audio        UCdsyDbBSU2dmOEIZ57jO1XA      https://www.youtube.com/watch?v=PkHN8x3W_Co       818       1:21:04        0                    2/2/18       2/5/18                                            1
La Muerte del Chacal                       MyMovieMonster                 UCGc7clSTNJlVSNtcYJSFsLA      https://www.youtube.com/watch?v=GeeJ87U1-oI     9,480       0:06:41        0                    2/6/18       2/6/18                                            1
La Noche Del Asesino (El Retorno De Walpurgis)
                                           cisco bermejo                  UCeQZJ-eDhd-sxhfxuFq2-TA      https://www.youtube.com/watch?v=rCEZKi4ySFU     5,743       0:23:51        0                    2/6/18       2/6/18                                            1
Las Cabareteras                            Jonas                          UC5DW0_L3F8swQxAOlemq4ig      https://www.youtube.com/watch?v=HBC2JvD5sT4    17,682       1:18:52        0                   1/12/18      1/12/18                                            1
Las Nenas Del Amor                         free moviesztalme              UCC-IICcBsPpsf5CL-TxcbnA      https://www.youtube.com/watch?v=DthDTrDYD20        26       1:23:02        0                   1/25/18      1/26/18                                            1
Las Novias Del Lechero                     Chris Connors                  UChE9TOyfB-_yQNyfp4kh-LA      https://www.youtube.com/watch?v=pD3gMoO_xBg     9,518       1:11:34        0                    2/7/18                                                         1
Los Albureros                              Jonas                          UC5DW0_L3F8swQxAOlemq4ig      https://www.youtube.com/watch?v=p1E0HMPZ924     7,726       1:29:05        0                   1/12/18      1/12/18                                            1
Los Dos Hermanos                           Sonny Tello                    UC2qWjPnMmLUcMP_Lspq8cbQ      https://www.youtube.com/watch?v=U9_cCozfHDE         2       1:30:12        0                   1/11/18      1/11/18                                            1
Mafia Amarilla                             Jose Orihuela                  UCdP0bzscXj9gtjJ1lh8-h9A      https://www.youtube.com/watch?v=zauGPl7Ns84     8,794       1:19:13        0                   1/18/18      1/18/18                                            1
Matar O Morir                              fernando olea                  UCdfXatrEK8n6BfQiY1YQVgg      https://www.youtube.com/watch?v=JpHnK57QSpQ    48,449       1:39:09        0                   1/10/18      1/10/18                                            1
Picardia Mexicana II                       Francisco Rodriguez            UCwhqhU8TNAEVuVn19p6zusw      https://www.youtube.com/watch?v=fVp1EdlhBaM    45,189       1:39:11        0                   1/10/18      1/10/18                                            1
Primera Comunión                           Maria Antonieta Hernández ReyesUCawuSNdHY2z8IYH6QxEagcw      https://www.youtube.com/watch?v=TpdRVHSDY50    19,699       1:25:18        0                    2/6/18       2/6/18                                            1
Programado para Morir                      humbertoluna1                  UCSmSXKRh2bUGtbzKThb4VRA      https://www.youtube.com/watch?v=P5nw9FKhr0M       147         18:21        0                    2/6/18       2/6/18                                            1
Romance en Puerto Rico                     DIEGO HERNANDEZ HIDALGO UCDBz0bdwH_NNx3PYgePsW_Q             https://www.youtube.com/watch?v=TBzE-M5bZTE         4       1:28:24        0                   1/18/18      1/18/18                                            1
Sinvergüenza, Pero Honrado                 fernando olea                  UCdfXatrEK8n6BfQiY1YQVgg      https://www.youtube.com/watch?v=XVYNz18WeBA    59,309       1:36:00        0                   1/11/18      1/11/18                                            1
Tacos al Carbón                            fernando olea                  UCdfXatrEK8n6BfQiY1YQVgg      https://www.youtube.com/watch?v=TfjnQTqna1U    24,043       1:38:00        0                   1/10/18      1/10/18                                            1
Tierra de Violencia                        Satcha Hooten                  UCmmd9rqL8bXQYGZE1pUUMjw      https://www.youtube.com/watch?v=dWgT5qj1COY       229       1:26:31        0                   1/18/18      1/18/18                                            1
Todo por Nada                              Fabian Tello                   UCvT5QnARXRp-l_NM_lP-f_g      https://www.youtube.com/watch?v=M95fxkTTBTs        39       1:37:36        0                   1/11/18      1/11/18                                            1
Tu Camino Y El Mío                         The Third God 77               UC2-_JYeeeCmi0Wb7K7T7bpA      https://www.youtube.com/watch?v=GwcPO9Z5kAc         2       1:19:14        0                   1/12/18      1/12/18                                            1
Un Hombre Llamado Diablo                   The Third God 77               UC2-_JYeeeCmi0Wb7K7T7bpA      https://www.youtube.com/watch?v=yBIrj144K0s         6       1:41:19        0                   1/10/18      1/10/18                                            1
Un Macho En El Reformatorio De Señoritas Mason Wood                       UCwJyP196qvjo6rlz88MBOAw      https://www.youtube.com/watch?v=91w65eQD-ek       511       2:17:04        0                   1/12/18      1/12/18                                            1
Un Macho En El Salon De Belleza            Mason Wood                     UCwJyP196qvjo6rlz88MBOAw      https://www.youtube.com/watch?v=JGhABgeRRrw    23,587       2:15:00        0                   1/12/18      1/12/18                                            1
Un Macho En La Casa De Citas               Mason Wood                     UCwJyP196qvjo6rlz88MBOAw      https://www.youtube.com/watch?v=UO-iwTY4Wiw     9,589       2:17:32        0                   1/12/18      1/12/18                                            1
Un Macho En La Torteria                    Mason Wood                     UCwJyP196qvjo6rlz88MBOAw      https://www.youtube.com/watch?v=KrUXZxX6CzE       115       2:25:29        0                   1/12/18      1/12/18                                            1
Yo, el Valiente                            jupajual2                      UC4mQ6SbB8giDDV0OIeUeYEQ      https://www.youtube.com/watch?v=jkDlKSikKrA        44       1:37:57        0                   1/18/18      1/18/18                                            1




                                                                                                                           Summary and Totals

                                                                                                        Total Infringing Videos Removed
                                                                                                        2014                                          1152
                                                                                                                                                        Date        Date
Title   Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 84 of 149
               YouTube Username   User ID / Channel   Infringing URL                                      Views   Video Length # of ads   Type of ads   Submitted   Removed   Notes
                                                      2015                                                1301
                                                      2016                                                1182
                                                      2017                                                1654
                                                                                                          January: 108
                                                      2018
                                                                                                          Total:   108


                                                      Summary of Repeat Offenders
                                                      Total repeat offenders (three times or more): 174
                                                      Total Terminated repeat offenders: 157
                                                      Repeat Offenders for January 2018: 7
                    Case 1:21-cv-21698-JEM DocumentAthos
                                                    1-2 Youtube Enforcement
                                                          Entered    on FLSD Docket 05/03/2021 Page 85 of 149
                                                                                                      February 9, 2018 - March 9, 2018 Enforcement Results
                                                                                                                                                                                                                Date          Date
Title                                       YouTube Username            User ID / Channel               Infringing URL                                Views       Video Length # of ads       Type of ads       Submitted     Removed      Notes
                                                                                                                                                                                                                                           The YouTube account associated with
                                                                                                                                                                                                                                           this video has been terminated due to
                                                                                                                                                                                                                                           multiple third-party notifications of
El Baisano Jalil                            Señal en el Tiempo          UC7Og-wpYpNZd2PZrvJYFnOg        https://www.youtube.com/watch?v=WBDSHI9xmGw         0           1:42:32           0                                                copyright infringement.                 23
El Baisano Jalil                            Señal en el Tiempo          UC7Og-wpYpNZd2PZrvJYFnOg        https://www.youtube.com/watch?v=hDGS87jz_XY         0              6:24           0                         2/21/18      2/21/18                                           23
El Baisano Jalil                            Señal en el Tiempo          UC7Og-wpYpNZd2PZrvJYFnOg        https://www.youtube.com/watch?v=Q2zy48gYRjY         0              6:50           0                         2/21/18      2/21/18                                           23
El Baisano Jalil                            Señal en el Tiempo          UC7Og-wpYpNZd2PZrvJYFnOg        https://www.youtube.com/watch?v=-3QLTrBb3S0         2              7:13           0                         2/21/18      2/21/18                                           23
El Baisano Jalil                            Señal en el Tiempo          UC7Og-wpYpNZd2PZrvJYFnOg        https://www.youtube.com/watch?v=nbksUtopjSw         0              7:13           0                         2/21/18      2/21/18                                           23
El Baisano Jalil                            Señal en el Tiempo          UC7Og-wpYpNZd2PZrvJYFnOg        https://www.youtube.com/watch?v=i7-WKeLMcVw         0              7:49           0                         2/21/18      2/21/18                                           23
El Baisano Jalil                            Señal en el Tiempo          UC7Og-wpYpNZd2PZrvJYFnOg        https://www.youtube.com/watch?v=lGvnvOG4xU8         0              7:58           0                         2/21/18      2/21/18                                           23
El Baisano Jalil                            Señal en el Tiempo          UC7Og-wpYpNZd2PZrvJYFnOg        https://www.youtube.com/watch?v=hlfiBafAQVc         0              8:13           0                         2/21/18      2/21/18                                           23
El Baisano Jalil                            Señal en el Tiempo          UC7Og-wpYpNZd2PZrvJYFnOg        https://www.youtube.com/watch?v=yVwjuIlAXoc         0              8:54           0                         2/21/18      2/21/18                                           23
El Baisano Jalil                            Señal en el Tiempo          UC7Og-wpYpNZd2PZrvJYFnOg        https://www.youtube.com/watch?v=861Vx0tO08s         0              9:05           0                         2/21/18      2/21/18                                           23
El Baisano Jalil                            Señal en el Tiempo          UC7Og-wpYpNZd2PZrvJYFnOg        https://www.youtube.com/watch?v=4WanTHReOBs         0             10:40           0                         2/21/18      2/21/18                                           23
El Baisano Jalil                            Señal en el Tiempo          UC7Og-wpYpNZd2PZrvJYFnOg        https://www.youtube.com/watch?v=oaIkjtpS2Vk         0             10:51           0                         2/21/18      2/21/18                                           23
El Baisano Jalil                            Señal en el Tiempo          UC7Og-wpYpNZd2PZrvJYFnOg        https://www.youtube.com/watch?v=Sq6A8A_utrQ         0             11:19           0                         2/21/18      2/21/18                                           23
El Baisano Jalil                            MERIDA1 TV                  UCjbTZvuYw2sSEwJXNwKWIAw        https://www.youtube.com/watch?v=45YRUWN7oPg    69,771              6:49           0                          3/5/18
                                                                                                                                                                                                                         Pending Removal                                           23
El Baisano Jalil                            MERIDA1 TV                  UCjbTZvuYw2sSEwJXNwKWIAw        https://www.youtube.com/watch?v=B_fKf9SkNPk   107,127              7:13           0                          3/5/18
                                                                                                                                                                                                                         Pending Removal                                           23
El Baisano Jalil                            MERIDA1 TV                  UCjbTZvuYw2sSEwJXNwKWIAw        https://www.youtube.com/watch?v=e1tr66XVR64   203,713              7:13           0                          3/5/18
                                                                                                                                                                                                                         Pending Removal                                           23
El Baisano Jalil                            MERIDA1 TV                  UCjbTZvuYw2sSEwJXNwKWIAw        https://www.youtube.com/watch?v=c6vFGY_JcM0    76,936              7:48           0                          3/5/18
                                                                                                                                                                                                                         Pending Removal                                           23
El Baisano Jalil                            MERIDA1 TV                  UCjbTZvuYw2sSEwJXNwKWIAw        https://www.youtube.com/watch?v=I_NW37W_spI   112,671              7:58           0                          3/5/18
                                                                                                                                                                                                                         Pending Removal                                           23
El Baisano Jalil                            MERIDA1 TV                  UCjbTZvuYw2sSEwJXNwKWIAw        https://www.youtube.com/watch?v=z7fbtie7MSk   126,124              8:13           0                          3/5/18
                                                                                                                                                                                                                         Pending Removal                                           23
El Baisano Jalil                            MERIDA1 TV                  UCjbTZvuYw2sSEwJXNwKWIAw        https://www.youtube.com/watch?v=DTfRdkRsZyA    86,840              9:05           0                          3/5/18
                                                                                                                                                                                                                         Pending Removal                                           23
El Baisano Jalil                            MERIDA1 TV                  UCjbTZvuYw2sSEwJXNwKWIAw        https://www.youtube.com/watch?v=IJO7Ts9fGQg    97,717             10:40           0                          3/5/18
                                                                                                                                                                                                                         Pending Removal                                           23
El Baisano Jalil                            MERIDA1 TV                  UCjbTZvuYw2sSEwJXNwKWIAw        https://www.youtube.com/watch?v=-jrCzfCd378   107,651             10:50           0                          3/5/18
                                                                                                                                                                                                                         Pending Removal                                           23
El Baisano Jalil                            MERIDA1 TV                  UCjbTZvuYw2sSEwJXNwKWIAw        https://www.youtube.com/watch?v=ijz9peySxww    85,832             11:19           0                          3/5/18
                                                                                                                                                                                                                         Pending Removal                                           23
Los Pelotones Y Juan Camaney                RecuerdosDelNorte           UCFsHGgUMkRSTJEgv5Ls1B4g        https://www.youtube.com/watch?v=KEFqMyYjCYA       944              9:04           0                         2/21/18      2/21/18                                            9
Los Pelotones Y Juan Camaney                RecuerdosDelNorte           UCFsHGgUMkRSTJEgv5Ls1B4g        https://www.youtube.com/watch?v=aB3N-JVRdF4     1,254             10:31           0                         2/21/18      2/21/18                                            9
Los Pelotones Y Juan Camaney                RecuerdosDelNorte           UCFsHGgUMkRSTJEgv5Ls1B4g        https://www.youtube.com/watch?v=lKRQxRXFZW4     2050              11:00           0                         2/21/18      2/21/18                                            9
Los Pelotones Y Juan Camaney                RecuerdosDelNorte           UCFsHGgUMkRSTJEgv5Ls1B4g        https://www.youtube.com/watch?v=qp0ptkm6mKA     1,115             11:17           0                         2/21/18      2/21/18                                            9
Los Pelotones Y Juan Camaney                RecuerdosDelNorte           UCFsHGgUMkRSTJEgv5Ls1B4g        https://www.youtube.com/watch?v=q-KyuXznwX4     1,446             11:27           1 Red Sparrow (Fox)       2/21/18      2/21/18                                            9
Los Pelotones Y Juan Camaney                RecuerdosDelNorte           UCFsHGgUMkRSTJEgv5Ls1B4g        https://www.youtube.com/watch?v=2PrsNgpt9ZQ     1,979             11:47           0                         2/21/18      2/21/18                                            9
                                                                                                                                                                                                                                           This video has been removed by the
Los Pelotones Y Juan Camaney                RecuerdosDelNorte           UCFsHGgUMkRSTJEgv5Ls1B4g        https://www.youtube.com/watch?v=epRErE5jdEo     1,251            12:08            1 Red Sparrow (Fox)                              user.                                    9
                                                                                                                                                                                                                                           This video has been removed by the
Los Pelotones Y Juan Camaney                RecuerdosDelNorte           UCFsHGgUMkRSTJEgv5Ls1B4g        https://www.youtube.com/watch?v=SujCXfj9kQo       874            13:03                                                             user.                                    9
Los Pelotones Y Juan Camaney                RecuerdosDelNorte           UCFsHGgUMkRSTJEgv5Ls1B4g        https://www.youtube.com/watch?v=2jqu4eQjYPA     1,184        110:38:00            0                         2/21/18      2/21/18                                            9
Hasta el Viento Tiene Miedo                 Gerard Baron                UC5x69-IpipYp7hpCNV9VVJw        https://www.youtube.com/watch?v=nS3Jr10ub0I       196          1:27:30            0                          3/5/18
                                                                                                                                                                                                                         Pending Removal                                            5
Hasta el Viento Tiene Miedo                 Billowingskirts             UCgOlPiUNcC6qs7k0LQDkHXw        https://www.youtube.com/watch?v=zn0Y0QVf7Hw     6,005          0:08:05            0                          3/5/18
                                                                                                                                                                                                                         Pending Removal                                            5
Hasta el Viento Tiene Miedo                 Alexandria Mcdonald         UCHGj5V7ut679wh5kH9oAETA        https://www.youtube.com/watch?v=ZfwJywrA7G0         0            21:53            0                         2/15/18      2/15/18                                            5
Hasta el Viento Tiene Miedo                 Macabre Movies              UCN2RWyQKyUkukV3-qQBqfcg        https://www.youtube.com/watch?v=b6l_Z_obAtc    19,960          1:28:18            0                          3/2/18       3/4/18                                            5
Hasta el Viento Tiene Miedo                 Los Pájaros                 UCV59QgS3IoA3pLj3nIB6URQ        https://www.youtube.com/watch?v=bXYsAtxtpP8   253,511             3:50            0                         2/15/18      2/15/18                                            5
El Mil Amores                               Señal en el Tiempo          UC7Og-wpYpNZd2PZrvJYFnOg        https://www.youtube.com/watch?v=fd5Ys-l2V7I         1          1:42:08            0                         2/21/18      2/21/18                                            4
                                                                                                                                                                                                                                           The YouTube account associated with
                                                                                                                                                                                                                                           this video has been terminated due to
                                                                                                                                                                                                                                           multiple third-party notifications of
El Mil Amores                               angel mendez                UCguMcgFqUlTHX2rBKuF8N4g        https://www.youtube.com/watch?v=qY6LrBPJ0r8    41,360           1:42:08           0                                                copyright infringement.                  4
El Mil Amores                               Gabriel Ortiz EL GALLO      UCSVJCUULc8VVbG413v0mc_Q        https://www.youtube.com/watch?v=gCG0f9rRyo4       149           1:41:16           0                         2/15/18      2/15/18                                            4
El Mil Amores                               LZN TV                      UCxqvLPKt6q22G_lyiM1zdIw        https://www.youtube.com/watch?v=sUAdKX_dU_M        84           0:49:46           0                          3/2/18       3/4/18                                            4
                                                                                                                                                                                                                                           This video has been removed by the
Acorralado                                  ErikF DH                    UCH7E2Jyi8db-9W4DjCBADoQ        https://www.youtube.com/watch?v=EBCIY1PjgbE         10         1:31:29            0                                                user.                                    3
Acorralado                                  ErikF DH                    UCH7E2Jyi8db-9W4DjCBADoQ        https://www.youtube.com/watch?v=LaZW5nlEK88         12         1:31:29            0                          3/2/18       3/4/18                                            3
Acorralado                                  Quy Dinh                    UCPy6lBROPN44qbp9UVNPw3Q        https://www.youtube.com/watch?v=KlJp5N9fU2c    15,034          2:07:59            0                                                This video is unavailable.               3
La Ley del Monte                            carlos scars                UC537fGYtnOTr-Wa2d56lGzA        https://www.youtube.com/watch?v=fyzX0aPvPDc    40,712          0:00:06            0                          3/2/18       3/4/18                                            3
La Ley del Monte                            León Campeón                UCPhdH_Q0sqN8dsjvVsCewog        https://www.youtube.com/watch?v=UPCzl4QkjeY    29,772          0:08:35            0                         2/15/18      2/15/18                                            3
La Ley del Monte                            sblek dek                   UCyzFc6b2wmgm-UGcO3tRGKg        https://www.youtube.com/watch?v=36MYovywCPc   ########         0:02:53            0                          3/5/18
                                                                                                                                                                                                                         Pending Removal                                            3
Suerte te de Dios                           Minato Gato                 UCPznDEVCpIjF5CrQBPXVmjw        https://www.youtube.com/watch?v=iuChTXcKcdA      9,516        28:16:00            0                          3/2/18       3/4/18                                            3
Suerte te de Dios                           Minato Gato                 UCPznDEVCpIjF5CrQBPXVmjw        https://www.youtube.com/watch?v=OklXN8gWtGY    37,425         28:16:00            0                          3/2/18       3/4/18                                            3
Suerte te de Dios                           Minato Gato                 UCPznDEVCpIjF5CrQBPXVmjw        https://www.youtube.com/watch?v=YyIt0xVTP5U    20,227         28:16:00            0                          3/5/18
                                                                                                                                                                                                                         Pending Removal                                            3
                                                                                                                                                                                                                                           This video has been removed by the
Un Hombre Violento                          Fabian Tello                UCG9-6929_cEZHEfOB1WqLHQ        https://www.youtube.com/watch?v=hBQ1OU9aOJU     1,080           1:31:54           0                                                user.                                    3
Un Hombre Violento                          fabian tello villegas       UCO2MifSTnh5CELhWAuvFAzQ        https://www.youtube.com/watch?v=0R4tWUdtQO8       115           1:31:54           0                          3/2/18       3/4/18                                            3
                                                                                                                                                                                                                                           This video has been removed by the
Un Hombre Violento                          fabian tello villegas       UCO2MifSTnh5CELhWAuvFAzQ        https://www.youtube.com/watch?v=TIDjv4ERhnY         9           1:34:03           0                                                user.                                    3
El Diablo, El Santo Y El Tonto              ErikF DH                    UCH7E2Jyi8db-9W4DjCBADoQ        https://www.youtube.com/watch?v=tTJPLHB6e00     4,787           1:30:59           0                         2/15/18      2/15/18                                            2
El Diablo, El Santo Y El Tonto              499 k vistas                UCX0CtAgSmDN0gt9zN5epFvw        https://www.youtube.com/watch?v=kFBAHqF3R9s        56           1:30:59           0                          3/2/18       3/4/18                                            2
Entre Monjas Anda El Diablo                 oscar A.                    UCeYPF9zXM5kfAF18HeF5Uhg        https://www.youtube.com/watch?v=5Wg-rpT1Evw       491           1:32:50           0                          3/5/18
                                                                                                                                                                                                                         Pending Removal                                            2
Entre Monjas Anda El Diablo                 Quy Dinh                    UCPy6lBROPN44qbp9UVNPw3Q        https://www.youtube.com/watch?v=XR1dKG7PIpY       399           1:26:58           0                         2/15/18      2/15/18                                            2
                                                                                                                                                                                                                                           The YouTube account associated with
                                                                                                                                                                                                                                           this video has been terminated due to
                                                                                                                                                                                                                                           multiple third-party notifications of
Juan Armenta "El Repatriado"                ErikF DH                    UCH7E2Jyi8db-9W4DjCBADoQ        https://www.youtube.com/watch?v=wn_RAsNWRII        22           1:19:30           0                                                copyright infringement.                  2
Juan Armenta "El Repatriado"                RUSS MORA                   UCXlzsJd9Nb_GGZ3ZC5hUXoQ        https://www.youtube.com/watch?v=X09uNRGqUGk   156,613           1:28:57           0                          3/2/18       3/4/18                                            2
La Loteria                                  Rocio Linwood               UC-V_idEGt46rRPRZQQp2h-w        https://www.youtube.com/watch?v=vauqf2yzJ80     1,369           2:38:03           0                          3/2/18       3/4/18                                            2
La Loteria                                  Adam Alles                  UCY-TaJ_HO4wVW2IDFLMFAoQ        https://www.youtube.com/watch?v=Gi9QogZYGY0       223           3:53:07           0                         2/15/18      2/15/18                                            2
Picardia Mexicana                           Omar torrez                 UCorkjh_0TIuES6m_uWahvqQ        https://www.youtube.com/watch?v=nYfLjQMr2s4       724           1:48:18           0                          3/2/18       3/4/18                                            2
Picardia Mexicana                           499 k vistas                UCX0CtAgSmDN0gt9zN5epFvw        https://www.youtube.com/watch?v=cy2o9vQsoGk    13,881           4:00:06           0                                                This video is unavailable.               2
                                                                                                                                                                                                                                           The YouTube account associated with
                                                                                                                                                                                                                                           this video has been terminated due to
                                                                                                                                                                                                                                           multiple third-party notifications of
Un Macho En El Reformatorio De Señoritas    Jessica Norman                 UCbP3VkZnkJSpS5_-YtWCM_Q     https://www.youtube.com/watch?v=BKhpeNlnXhs         18          3:31:10           0                                                copyright infringement.                  2
Un Macho En El Reformatorio De Señoritas    Jessica Norman                 UCbP3VkZnkJSpS5_-YtWCM_Q     https://www.youtube.com/watch?v=dUjQdrBgaP0      2,008          3:38:00           0                         2/15/18      2/15/18                                            2
Un Macho en El Salon de Belleza             Cine de Ficheras y SexycomediasUCb42rXlgdqTxY-vIxz-KQmw     https://www.youtube.com/watch?v=qx0YC4tXDL8    28,528           1:21:20           0                         2/26/18      2/26/18                                            2
Un Macho en El Salon de Belleza             Jessica Norman                 UCbP3VkZnkJSpS5_-YtWCM_Q     https://www.youtube.com/watch?v=VEl1nMBJDm0        294          3:39:50           0                         2/15/18      2/15/18                                            2
Un Macho en La Torteria                     Jessica Norman                 UCbP3VkZnkJSpS5_-YtWCM_Q     https://www.youtube.com/watch?v=QaOSCeCiRpo         30          3:44:17           0                         2/15/18      2/15/18                                            2
Un Macho en La Torteria                     Jessica Norman                 UCbP3VkZnkJSpS5_-YtWCM_Q     https://www.youtube.com/watch?v=yQQoSzZQzAU         21          3:47:07           0                         2/15/18      2/15/18                                            2
Ahora Soy Rico                              Corinna PEGRAM                 UC8sztBt3iBICOJAo_dqaHIQ     https://www.youtube.com/watch?v=hJLwEGv3kPU    54,705           1:30:26           0                         2/15/18      2/15/18                                            1
Al Filo Del Terror                          donny brasco                   UCBr0ZaUrkjcUuJxlWNyk4jw     https://www.youtube.com/watch?v=v5Kc-Xx6Kw0         28          1:32:19           0                         2/26/18      2/26/18                                            1
Condones.com                                hdhdhd                         UCaO8j2O6EnLVx9_LVf36lRw     https://www.youtube.com/watch?v=aiZ8ZIjbGvI   ########          1:22:12           0                          3/2/18       3/4/18                                            1
Destrampados En Los Ángeles                 Cine de Ficheras y SexycomediasUCb42rXlgdqTxY-vIxz-KQmw     https://www.youtube.com/watch?v=zNE9Fqkg5to   208,402           1:30:04           0                          3/5/18       3/5/18                                            1
                                                                                                                                                                                                                                           This video has been removed by the
                                                                                                        https://www.youtube.com/watch?v=3B-r_W9-2MA
Dios Los Cría                               Omar torrez                 UCorkjh_0TIuES6m_uWahvqQ                                                        2,960           1:29:51           0                                                user.                                    1
Dona Diabla                                 Jeffrey Nakamura            UCVRL-aGml3RmVS_4NdStVmA        https://www.youtube.com/watch?v=hpJ9DmkD9wQ     2,936           2:08:19           0                          3/2/18       3/4/18                                            1
El Albañil                                  Omar torrez                 UCorkjh_0TIuES6m_uWahvqQ        https://www.youtube.com/watch?v=xZrcfzQRo9w    13,520           1:41:45           0                         2/22/18      2/22/18                                            1
El Arracadas                                FredyzHD                    UC6H3hUksT1s4SjAR2yLLUyA        https://www.youtube.com/watch?v=3Acmc3at3tw    42,497           1:10:35           0                          3/2/18       3/4/18                                            1
El Fiscal de Hierro 4                       Mex Flex                    UCvLPoeEhvdSNum13khrWLHQ        https://www.youtube.com/watch?v=Pu0hSZEuKNU        13           1:24:00           0                          3/5/18       3/5/18                                            1
                                                                                                                                                                                                                                           The YouTube account associated with
                                                                                                                                                                                                                                           this video has been terminated due to
                                                                                                                                                                                                                                           multiple third-party notifications of
El Gran Makakikus                           Señal en el Tiempo          UC7Og-wpYpNZd2PZrvJYFnOg        https://www.youtube.com/watch?v=DJQc_Uydq-o           0         2:36:12           0                                                copyright infringement.                  1
                                                                                                                                                                                                                                           This video has been removed by the
El Hijo Del Pueblo                          Omar torrez                 UCorkjh_0TIuES6m_uWahvqQ        https://www.youtube.com/watch?v=KjLwICQvSs8        49           1:31:08           0                                                user.                                    1
El Hombre Inquieto                          Norberto Ripley             UCKWW8xzWE4LPxNxynWxOQoA        https://www.youtube.com/watch?v=ukcoyfqpS04    10,258           2:17:06           0                         2/15/18      2/15/18                                            1
El Invencible Ojo de Vidrio                 Mex Flex                    UCvLPoeEhvdSNum13khrWLHQ        https://www.youtube.com/watch?v=D9Ceb62LT24         7           1:03:51           0                          3/5/18
                                                                                                                                                                                                                         Pending Removal                                            1
El Macho                                    Quy Dinh                    UCPy6lBROPN44qbp9UVNPw3Q        https://www.youtube.com/watch?v=h1ztR69rv8I    13,181           1:27:08           0                         2/22/18      2/22/18                                            1
Entre Compadres Te Veas                     499 k vistas                UCX0CtAgSmDN0gt9zN5epFvw        https://www.youtube.com/watch?v=TGpdnvvxYAs        91           1:33:23           0                                                This video is unavailable.               1
                                                                                                                                                                                                                                           This video has been removed by the
Escuela De Rateros                          EL COLECCIONISTA DEL CINE   UCnUsGcBJjC-SG38n6T9zcWw        https://www.youtube.com/watch?v=swm1_PfZNxM         0             23:00           0                                                user.                                    1
La Banda del Carro Rojo                     WES23456789                 UC9TkqntLjuvMjbsV5AQ9Ohg        https://www.youtube.com/watch?v=UcTsRb962r8    15,745           1:30:51           0                         2/15/18      2/15/18                                            1
La Barca de Oro                             Pedro Infante RADIO         UCHmiN7hW_wRBXmCRKEb4D_w        https://www.youtube.com/watch?v=v-tOnlJRJvI       846           1:24:27           0                         2/21/18      2/21/18                                            1
La Jaula De Oro                             Victor DX                   UCXcKVByaJPQ2_-OIcYqhPKA        https://www.youtube.com/watch?v=wSMRCoin5fQ     3,787           0:02:40           0                         2/21/18      2/21/18                                            1
                                                                                                                                                                                                                                           The YouTube account associated with
                                                                                                        https://www.youtube.com/watch?v=dZelsRCPwKQ                                                                                        this video has been terminated due to
                                                                                                                                                                                                                                           multiple third-party notifications of
La Verdadera Historia de Barman y Droguin   Jessica Norman              UCbP3VkZnkJSpS5_-YtWCM_Q                                                            7           3:16:45           0                                                copyright infringement.                  1
Las Novias del Lechero                      Brenda D. O.                UCGiJdTn4dcx79P5IqSb1-Rg        https://www.youtube.com/watch?v=ZTpilZ60EwE    39,391           1:24:17           0                          3/2/18       3/4/18                                            1
Lluvia Roja                                 Aurelio fernandez           UC-9BvPu7iL0S4wMiBP1PVfA        https://www.youtube.com/watch?v=9RJhVfdXZC8       181           1:39:10           0                         2/21/18      2/21/18                                            1
Los Hermanos Machorro                       rigo VilledamarqueZ         UCPTdGvPOjGBcFmVBa78tceQ        https://www.youtube.com/watch?v=dC2KgTIznjg        11           1:33:45           0                          3/5/18
                                                                                                                                                                                                                         Pending Removal                                            1
Los Mandados                                Stephan Parker              UC570M8NVIVgWbgB2UP0C6jg        https://www.youtube.com/watch?v=2E9u7kuncS0        15           2:46:25           0                          3/5/18
                                                                                                                                                                                                                         Pending Removal                                            1
Me Traes de un Ala                          Chavi m                     UCwz3guLIU_D0i-5NFWBJ5EA        https://www.youtube.com/watch?v=R4WC2SxTmDo        17           1:30:18           0                          3/5/18
                                                                                                                                                                                                                         Pending Removal                                            1
Mexico de Mis Recuerdos                     Videos MAG                  UCyADi73bqFbMUL__3AJOOjQ        https://www.youtube.com/watch?v=28tmxPem4KM     1,234           1:59:30           0                          3/5/18
                                                                                                                                                                                                                         Pending Removal                                            1
                                                                                                                                                                                                                                           The YouTube account associated with
                                                                                                                                                                                                                                           this video has been terminated due to
                                                                                                                                                                                                                                           multiple third-party notifications of
Mi Querido Viejo                            oscar A.                    UCPJaeZ44Bp3kYEFMlJK-X4w        https://www.youtube.com/watch?v=5tQ_ksxc-6s    22,617           1:36:50           0                                                copyright infringement.                  1
No Se Mande Profe                           Una Tierna Hamburguesa      UCq5LTAcs3ABFAQrtt2dPUqg        https://www.youtube.com/watch?v=EA6PeacIZYg       110           1:37:25           0                          3/5/18
                                                                                                                                                                                                                         Pending Removal                                            1
Que Dios Me Perdone                         Maga Cinemaniaca            UChPS3_eyWfZlG_Fh3En1SHg        https://www.youtube.com/watch?v=lw9jjeID0a0        73           1:30:10           0                         2/15/18      2/15/18                                            1
                                                                                                                                                                                                          Date          Date
Title            Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 86 of 149
                                   YouTube Username           User ID / Channel                         Infringing URL                                Views     Video Length # of ads       Type of ads   Submitted     Removed      Notes
Se la Llevo el Remington           fabian tello villegas          UCO2MifSTnh5CELhWAuvFAzQ              https://www.youtube.com/watch?v=iKew-g6_-tU        10         1:29:28           0                     2/21/18      2/21/18           1
Tierra de Violencia                Jumperdance                    UCH8z4G-SOaB93851opUdlaA              https://www.youtube.com/watch?v=P17T5FCXhHg       129         2:28:49           0                      3/2/18       3/4/18           1
Un Macho en la Carcel de Mujeres   Jessica Norman                 UCbP3VkZnkJSpS5_-YtWCM_Q              https://www.youtube.com/watch?v=HWFjYbOBp04       459         3:51:19           0                     2/15/18      2/15/18           1
Un Macho En La Casa De Citas       Cine de Ficheras y SexycomediasUCb42rXlgdqTxY-vIxz-KQmw              https://www.youtube.com/watch?v=QfFDaJAyDW4    13,456         1:23:21           0                      3/5/18       3/5/18           1
Un Rincon Cerca del Cielo          Anahi Chavarria Fonseca        UCYfmrFRFMThk7QhYA7uTK-g              https://www.youtube.com/watch?v=joSVR3sU5HI        68         1:55:40           0                     2/22/18      2/22/18           1




                                                                                                  Summary and Totals

                                                               Total Infringing Videos Removed
                                                              2014                                      1152
                                                              2015                                      1301
                                                              2016                                      1182
                                                              2017                                      1654
                                                                                                        January:                                      108
                                                              2018                                      February:                                     85
                                                                                                        Total:                                        193


                                                               Summary of Repeat Offenders
                                                              Total repeat offenders (three times or more): 178
                                                              Total Terminated repeat offenders: 159
                                                              Repeat Offenders for February 2018: 4
                  Case 1:21-cv-21698-JEM DocumentAthos
                                                  1-2 Youtube Enforcement
                                                        Entered    on FLSD Docket 05/03/2021 Page 87 of 149
                                                                                                                      March 10, 2018 - April 9, 2018 Enforcement Results
                                                                                                                                                                                                                          Date         Date
Title                                       YouTube Username               User ID / Channel                         Infringing URL                                Views    Video Length # of ads Type of ads             Submitted    Removed     Notes
Hasta el Viento Tiene Miedo                 leyendas urbanas y relatos hermosillo
                                                                           UCgj9Vqe-wLg_NRCe1FmFGLA
                                                                                  sonora                             https://www.youtube.com/watch?v=eOWkd_q77JU        169       1:28:04        0                              3/9/18      3/9/18                                                 4
Hasta el Viento Tiene Miedo                 recopilaciones.198087          UCPJjyjL_g2wml3PqLTmyvXA                  https://www.youtube.com/watch?v=NtL8Q3uGefk          1       1:28:03        0                              3/9/18      3/9/18                                                 4
Hasta el Viento Tiene Miedo                 sinparar2000                   UCSMDCcgN5WKU6QKkdHQpMzQ                  https://www.youtube.com/watch?v=r5-JaWCZMsM    57,682        1:28:09        0                             3/20/18     3/20/18                                                 4
Hasta el Viento Tiene Miedo                 Sebastian Gomez                UCzV8UJgl6JGg-yJjVM0R2JA                  https://www.youtube.com/watch?v=rdIgqalXA9c         10       1:28:09        0                             3/20/18     3/20/18                                                 4
La Pulquería II                             Camille Ross                   UC2bZZsys_Sa02ld29vCrwqw                  https://www.youtube.com/watch?v=S2W466va8_4    41,008        3:42:02        0                             3/20/18     3/20/18                                                 4
La Pulquería II                             maxcat81                       UCmK12MFu9c-AaCLa0ehDFXw                  https://www.youtube.com/watch?v=9RIvQNJ5-Is      2,062       1:49:57        0                              4/6/18      4/8/18                                                 4
La Pulquería II                             Beardedw2                      UCp5RcDW25iumSQEuxkgCqgw                  https://www.youtube.com/watch?v=58AUxd4HDMY    58,092        1:22:14        0                              4/6/18      4/8/18                                                 4
La Pulquería II                             Pricelessb1                    UCR0oQob7iDgFt498tqklDnQ                  https://www.youtube.com/watch?v=2a5Tb5S4v_4    37,757        1:22:14        0                             3/27/18     3/27/18                                                 4
El Tahur                                    Hechos De Sueños               UCMaJPxn-fBNi5bLFdAAUW-g                  https://www.youtube.com/watch?v=2WktdmAQ2GY        797       0:58:03        0                             3/24/18     3/24/18                                                 3
El Tahur                                    Hechos De Sueños               UCMaJPxn-fBNi5bLFdAAUW-g                  https://www.youtube.com/watch?v=zHSWh75VZj0        393       0:56:19        0                             3/27/18     3/27/18                                                 3
El Tahur                                    Erik FDH                       UCxQENW0EtKe3Bw4hP32JYUw                  https://www.youtube.com/watch?v=2bUq_c_1qj8        292       1:58:02        0                                                 This video has been removed by the user.        3
La Corneta De Mi General                    comicuentos LCX                UCAX1QNCMyhNsshcb8_2OByQ                  https://www.youtube.com/watch?v=mVc2rkN-4es    70,785        0:02:54        0                             3/20/18     3/20/18                                                 3
La Corneta De Mi General                    Perverso Jimenez               UCM4Bo6TFzPDY3HioPQVPgXw                  https://www.youtube.com/watch?v=MeDqGuoPfao        506       0:02:54        0                             3/20/18     3/20/18                                                 3
La Corneta De Mi General                    Dante Yh                       UCZOpV-SzVHMlkMP6vraRYRg                  https://www.youtube.com/watch?v=uWLPczZgvOo   713,927          14:42        0                             3/24/18     3/24/18                                                 3
Uno y Medio Contra el Mundo                 Camilo Navas                   UCsHpFB-oymn-nAb01ic_fqg                  https://www.youtube.com/watch?v=v_TqR5Kj7BE    53,461           3:01        0                             3/27/18     3/27/18                                                 3
Uno y Medio Contra el Mundo                 Camilo Navas                   UCsHpFB-oymn-nAb01ic_fqg                  https://www.youtube.com/watch?v=PrJSx8k0iAU      7,452          0:58        0                             3/28/18     3/28/18                                                 3
Uno y Medio Contra el Mundo                 jose sanchez                   UCupbyzIcUQ-2yWwudtm4NuQ                  https://www.youtube.com/watch?v=nfoJgQShB9Y    80,478           1:36        0                             3/27/18     3/27/18                                                 3
Carabina 30-30                              Gabriel Astengo                UC61V6b96EqyVkZYqzC9HkCA                  https://www.youtube.com/watch?v=XS9Y8ad5dh0      5,494       0:01:48        0                             3/24/18     3/24/18                                                 2
Carabina 30-30                              SoyDjBandero                   UCWRDVYZ9EbmOahi7goqxl5Q                  https://www.youtube.com/watch?v=tMEF_P-8nno   108,418        0:02:18        0                             3/24/18     3/24/18                                                 2
El Baisano Jalil                            MERIDA1 TV                     UCjbTZvuYw2sSEwJXNwKWIAw                  https://www.youtube.com/watch?v=Q0wC9vH8bFU    85,539           8:53        0                                                 This video has been removed by the user.        2
El Baisano Jalil                            MERIDA1 TV                     UCjbTZvuYw2sSEwJXNwKWIAw                  https://www.youtube.com/watch?v=wD6aqEtj5YU    76,274           6:24        0                              3/9/18      3/9/18                                                 2
La Chamuscada                               frank torres                   UC4Xtq9kgsi9RxBEmu8T6Ieg                  https://www.youtube.com/watch?v=7VUwFbmYOEo      6,108       0:02:54        0                             3/24/18     3/24/18                                                 2
La Chamuscada                               IrmaSerrano laTigresa 2017     UCgMaBCzQGK2IXg1lxMK0lvw                  https://www.youtube.com/watch?v=LALNc8cB82g      6,658       0:07:52        0                             3/24/18     3/24/18                                                 2
Noches De Cabaret                           Carlos del angel ortiz         UCh9k2qBj2L44Ao9_K3qI0Bg                  https://www.youtube.com/watch?v=oPKntA85DvI    35,148        0:12:26        0                             3/24/18     3/24/18                                                 2
Noches De Cabaret                           Carlos del angel ortiz         UCh9k2qBj2L44Ao9_K3qI0Bg                  https://www.youtube.com/watch?v=5IYjWDipdl0      5,351       0:10:10        0                                                 This video has been removed by the user.        2
Ojos de Juventud                            rome000                        UCO9jMipIeiQgsjlnC2JwKng                  https://www.youtube.com/watch?v=ganmriQ-Yk0    41,200        1:35:49        1 Grammarly                    4/6/18      4/8/18                                                 2
Ojos de Juventud                            Sandman Nonfilter 2            UCu9C_dCsCGsOxc5aPqsjdtg                  https://www.youtube.com/watch?v=GUv9ZG_JsP4      1,200          0:56        0                              4/6/18      4/8/18                                                 2
A Donde Van Nuestros Hijos                  Maria de J Medina Hdez         UCPlFQ5sFOIyc0fBPVqMBp4g                  https://www.youtube.com/watch?v=beKxvMQZ30E         17       1:33:07        0                             3/29/18     3/29/18                                                 1
Acorralado                                  Sanchkynxtƒy                   UCfWzsA4VeGoKdDlaLt-Auwg                  https://www.youtube.com/watch?v=rXWEIGET6UM   160,450        1:31:29        0                              4/6/18      4/8/18                                                 1
Ahora Soy Rico                              fabian lopez lopez             UCs5FmF4b-LmHNA_shj5D1AQ                  https://www.youtube.com/watch?v=oKHkX9kPKjA        285       1:46:23        0                              4/6/18      4/8/18                                                 1
Bendito Entre Las Mujeres                   Ruben Angulo                   UCQ9nrj3KPns-xjCxvfpBKlQ                  https://www.youtube.com/watch?v=KL8IjM_86Gs         21       1:21:03        0                             3/20/18     3/20/18                                                 1
Bikinis Y Rock                              Carlos Ortega                  UCxN6z64zH55mNnjtQ_Rjzrg                  https://www.youtube.com/watch?v=6kl5GFyzYIA         80       1:30:16        0                              3/9/18      3/9/18                                                 1
Canaima                                     rome000                        UCO9jMipIeiQgsjlnC2JwKng                  https://www.youtube.com/watch?v=4fvW8xRrO3s      6,750       2:28:41        2 WeRHere Coalition; Groupon 3/29/18      3/29/18                                                 1
Dios Los Cría                               Erik FDH                       UCxQENW0EtKe3Bw4hP32JYUw                  https://www.youtube.com/watch?v=a4NwRWWmSMA        100       1:29:51        0                              3/9/18      3/9/18                                                 1
El Agarra Todo: Precaución Paradas Continuasmanrroja                       UCyuUddPQwFeaJaS_mwpfphw                  https://www.youtube.com/watch?v=dkkgS3f2HI4        114       1:23:47        0                              4/6/18      4/8/18                                                 1
El Arracadas                                Omar torrez                    UCorkjh_0TIuES6m_uWahvqQ                  https://www.youtube.com/watch?v=A5CUTRY3Jfo        207       1:48:37        0                              3/9/18      3/9/18                                                 1
El Coyote Y La Bronca                       OMAR AVALOS                    UCP94uCI8JJUpKXHGE0CXrqA                  https://www.youtube.com/watch?v=_D8QDvASISw         60       6:59:00        0                             3/20/18     3/20/18                                                 1
El Judicial 2 (Cazador de Narcos)           rafael rosas romero            UC1_4Z0cBbOWOvOYHCwypwaw                  https://www.youtube.com/watch?v=n6HCvL_ZW9U        235       1:27:16        0                             3/27/18     3/27/18                                                 1
                                                                                                                                                                                                                                                       The YouTube account associated with this
                                                                                                                                                                                                                                                       video has been terminated due to multiple
                                                                                                                                                                                                                                                       third-party notifications of copyright
El Macho                                    Jose Pablo Villalobos orozco   UCWTHfhTnSWXh-kAWioSacyQ                  https://www.youtube.com/watch?v=nsIPgmWBX58        88        1:35:37        0                                                     infringement.                               1
El Niño y El Papa                           BingueraSedienta               UCIyDANGoUejXLFflPLIoSIA                  https://www.youtube.com/watch?v=KAb-P3JSKsc       839           6:27        0                              3/20/18      3/20/18                                               1
El Sabor de la Venganza                     israel perez diaz              UCOzVjSZThO2CKBWd7InAZgw                  https://www.youtube.com/watch?v=IfIh8QkhZeI        20        1:24:32        0                              3/20/18      3/20/18                                               1
Entre Ficheras Anda El Diablo               James Chow                     UCf3QkIl1fpPKy7tCPGNETqQ                  https://www.youtube.com/watch?v=_ycPmvkE3Ps    12,244        1:53:32        0                               4/6/18       4/8/18                                               1
Escuela De Rateros                          Ramonchu's                     Cax_iphu-vDPTmi_cLeXA8Q                   https://www.youtube.com/watch?v=HY_V_TcsSJU       350        1:34:22        0                              3/20/18      3/20/18                                               1
Flor de Durazno                             Luis Matos                     UC0HFGAWgwxgeeix4bb5ZUdw                  https://www.youtube.com/watch?v=KaWge4c-zMI        25        1:34:17        0                              3/27/18      3/27/18                                               1
La Banda del Carro Rojo                     MEXICAN TUTI SWAT              UCGEGgd2fD6sXxAQNMlDjJQg                  https://www.youtube.com/watch?v=1XNIYjgMQXA       519        1:30:49        0                              3/24/18      3/24/18                                               1
La Dinastía Drácula                         vampiresickru                  UCrskUJdE0fhAaNkKxiePX7A                  https://www.youtube.com/watch?v=6st46WR2BBw       826        0:02:18        0                              3/24/18      3/24/18                                               1
La Ley del Monte                            oscar A.                       UCeYPF9zXM5kfAF18HeF5Uhg                  https://www.youtube.com/watch?v=DEdbfbI_azU    15,441        1:57:12        0                                                     This video has been removed by the user.    1
La Puerta Negra                             LaTeleDeAyer                   UClXFQu_R9pYkAvTUXUlea3Q                  https://www.youtube.com/watch?v=mIDELb1VKyo    17,476        0:03:32        0                              3/27/18      3/27/18                                               1
La Raza Nunca Pierde                        Daniel Kass                    UCf__4XT-SP7UN-xc7Rqj0yg                  https://www.youtube.com/watch?v=WmPNUZ-pp0g    16,596        2:00:19        0                               4/6/18       4/8/18                                               1
                                                                                                                                                                                                                                                       The YouTube account associated with this
                                                                                                                                                                                                                                                       video has been terminated due to multiple
                                                                                                                                                                                                                                                       third-party notifications of copyright
La Verdadera Historia de Barman y Droguin   Cine de Ficheras y SexycomediasUCb42rXlgdqTxY-vIxz-KQmw                  https://www.youtube.com/watch?v=U8wImEDXPsI    12,888        1:16:07        0                                                     infringement.                               1
Las Calenturas De Juan Camaney II           Cine picardía mexicana         UC8pb3EE1sivbA66rMpwYaVw                  https://www.youtube.com/watch?v=If5N1a65ef0       261        1:42:40        0                              3/29/18      3/29/18                                               1
Las Traigo Muertas                          Cine de Ficheras y SexycomediasUCb42rXlgdqTxY-vIxz-KQmw                  https://www.youtube.com/watch?v=tUA_7LiURUw     4,472        1:26:56        0                               3/9/18       3/9/18                                               1
Lluvia Roja                                 rome000                        UCO9jMipIeiQgsjlnC2JwKng                  https://www.youtube.com/watch?v=7fMKaF4ygGk       115        01:37.2        0                               3/9/18       3/9/18                                               1
Los Perros De Dios                          Helena Rojo Fans @FansdHelenaRojo
                                                                           UCAIC9XK7wkMcb1XOZ5MdWSA                  https://www.youtube.com/watch?v=h4SkTm6wfWU     3,298        1:25:11        0                       0       4/3/18       4/3/18                                               1
Maldita Miseria                             Juan Andrés Barrios López      UCU69d_N3vm8BUB6JI3v86vw                  https://www.youtube.com/watch?v=3hjUzeskR3I     2,867        1:42:10        0                              3/29/18      3/29/18                                               1
Mas Vale Pájaro En Mano                     Jesus Alberto Mariscal Ventura UCE19Xf8cDeXeTZE0923l4JQ                  https://www.youtube.com/watch?v=WAnD8DN7j9U         2        1:29:23        0                               4/3/18       4/8/18                                               1
Mecanica Nacional                           folkamok                       UCCHqHgw3EGCo7m-gyes8uIQ                  https://www.youtube.com/watch?v=vGpUVZwSpnQ         4        2:39:39        0                               4/3/18       4/8/18                                               1
Misa De Cuerpo Presente                     Mex Flex                       UCvLPoeEhvdSNum13khrWLHQ                  https://www.youtube.com/watch?v=HGBgC10k5ro        37        1:32:25        0                               3/9/18       3/9/18                                               1
                                                                                                                                                                                                                                                       The YouTube account associated with this
                                                                                                                                                                                                                                                       video has been terminated due to multiple
                                                                                                                                                                                                                                                       third-party notifications of copyright
Muerte En El Tovara                         Mex Flex                       UCvLPoeEhvdSNum13khrWLHQ                  https://www.youtube.com/watch?v=6cdnIbYTWWY        31        1:29:54        0                                                     infringement.                               1
Papito Querido                              rafael rosas romero            UC1_4Z0cBbOWOvOYHCwypwaw                  https://www.youtube.com/watch?v=Oj-W1AjYyqo       673        1:30:02        0                              3/24/18      3/24/18                                               1
Picardia Mexicana 3                         Rene Ruiz Tun Tun              UClJsV0Dc4o1cpJNVki7jWiQ                  https://www.youtube.com/watch?v=InaiC20JtuQ     9,988        1:40:34        0                              3/29/18      3/29/18                                               1
Primero Soy Mexicano                        gabbyriches club               UCsfcRzA1EhrWQdB8FV3bhLQ                  https://www.youtube.com/watch?v=GBBFMXXQeNw    30,013        1:00:24        0                               4/6/18       4/8/18                                               1
                                                                                                                                                                                                                                                       The YouTube account associated with this
                                                                                                                                                                                                                                                       video has been terminated due to multiple
                                                                                                                                                                                                                                                       third-party notifications of copyright
Que Me Entierren Con La Banda               Mex Flex                       UCvLPoeEhvdSNum13khrWLHQ                  https://www.youtube.com/watch?v=LpLQFJ_D7LQ       542        1:32:46        0                                                     infringement.                               1
Romance en Puerto Rico                      LaBoticadePuertoRico           UCD7CXoSbGVRAEosxqAIKK8g                  https://www.youtube.com/watch?v=KYs2C6TIHdQ     3,416           2:23        0                              3/27/18      3/27/18                                               1
Rosy la Muñeca Perversa                     Fabian Tello                   UCG9-6929_cEZHEfOB1WqLHQ                  https://www.youtube.com/watch?v=eiDcx4tgFLo     5,709        1:23:53        0                               3/9/18       3/9/18                                               1
Sinvergüenza, Pero Honrado                  Jose Pablo Villalobos orozco   UCWTHfhTnSWXh-kAWioSacyQ                  https://www.youtube.com/watch?v=2c_Qa3whAkU       162        1:35:56        0                              3/27/18      3/27/18                                               1
Suerte te de Dios                           Minato Gato                    UCPznDEVCpIjF5CrQBPXVmjw                  https://www.youtube.com/watch?v=RdRib1QHH-g    13,872          10:51        0                               3/9/18       3/9/18                                               1
Tacos al Carbón                             Cine Latino                    UCtHaVaiuUfnL60fiVvfYI3A                  https://www.youtube.com/watch?v=MUIicv-NLM0   221,799           1:00        0                              3/27/18      3/27/18                                               1
Un Hombre Llamado Diablo                    Rene Escobar                   UCzlz5cYL1KtF8CI5Y20maIQ                  https://www.youtube.com/watch?v=htlyspkUOOc       375        1:41:22        0                              3/27/18      3/27/18                                               1
Violacion                                   rafael rosas romero            UC1_4Z0cBbOWOvOYHCwypwaw                  https://www.youtube.com/watch?v=IpE2q8eZK5k     3,706        1:33:12        0                              3/29/18      3/29/18                                               1
Zacazonapan                                 mjenterprise1                  UCr4uh6NPQpxdaM0dcFK77Ng                  https://www.youtube.com/watch?v=_uCtGD_6X8U     5,188        0:02:43        1 Speed Check                   4/6/18       4/8/18                                               1




                                                                                                               Summary and Totals

                                                                           Total Infringing Videos Removed
                                                                           2014                                      1152
                                                                           2015                                      1301
                                                                           2016                                      1182
                                                                           2017                                      1654
                                                                                                                     January:                                      108
                                                                                                                     February:                                     85
                                                                           2018
                                                                                                                     March:                                        63
                                                                                                                     Total:                                        256


                                                                           Summary of Repeat Offenders
                                                                           Total repeat offenders (three times or more): 186
                                                                           Total Terminated repeat offenders: 163
                                                                           Repeat Offenders for March 2018 (highlighted): 6
                  Case 1:21-cv-21698-JEM DocumentAthos
                                                  1-2 Youtube Enforcement
                                                        Entered    on FLSD Docket 05/03/2021 Page 88 of 149
                                                                                                       April 10, 2018 - May 9, 2018 Enforcement Results
                                                                                                                                                                                               Date         Date
Title                                        YouTube Username             User ID / Channel          Infringing URL                                Views   Video Length # of ads Type of ads   Submitted    Removed      Notes
Por Tu Maldito Amor                          Fabian Lopez                 UCA9ddITX1_bNgYuL-65IJ8g   https://www.youtube.com/watch?v=oE-zPk6jlxY         8       1:34:00        0                    5/8/18      Pending                                                6
Por Tu Maldito Amor                          Jakii Olivares               UCkXYFwx9UpYPqHWpRSpaH_g   https://www.youtube.com/watch?v=_Ae-U6d5jzk     6,446       0:50:22        0                                        This video has been removed by the user.       6
Por Tu Maldito Amor                          Jakii Olivares               UCkXYFwx9UpYPqHWpRSpaH_g   https://www.youtube.com/watch?v=q4PDVJ_zslc     3,941       0:43:38        0                                        This video has been removed by the user.       6
Por Tu Maldito Amor                          Jakii Olivares               UCkXYFwx9UpYPqHWpRSpaH_g   https://www.youtube.com/watch?v=I1lzm4JL0U4       352       1:00:00        0                    5/7/18      Pending                                                6
Por Tu Maldito Amor                          Jakii Olivares               UCkXYFwx9UpYPqHWpRSpaH_g   https://www.youtube.com/watch?v=rfhT-krxGRw       210       0:36:00        0                    5/7/18      Pending                                                6
Por Tu Maldito Amor                          Bernardo Hernandez Cruz      UCVhOEAsOr5AsiauZMkKc1jw   https://www.youtube.com/watch?v=pZfLc_j6JiY        11       1:00:00        0                    5/8/18      Pending                                                6
La Ley del Monte                             elzapatista56                UC2mgDBZgkrmNH_RDxVcmvaQ   https://www.youtube.com/watch?v=hc3vrZJoCZs   220,807       0:03:51        0                    5/7/18      Pending                                                5
La Ley del Monte                             elcastigadorAQP              UCbTAfix1AWGhc4LdHjQ1S3A   https://www.youtube.com/watch?v=L151TJIy7R0   638,998       0:02:54        0                    5/7/18      Pending                                                5
La Ley del Monte                             Lucila garcia                UCJIQ2d8JJOTVqYywSfNNEBg   https://www.youtube.com/watch?v=X8ZGqDePd90       294       0:08:35        0                    5/7/18      Pending                                                5
La Ley del Monte                             Omar torrez                  UCorkjh_0TIuES6m_uWahvqQ   https://www.youtube.com/watch?v=y1rQwafrwQc       264 0.081388889          0                    5/3/18       5/3/18                                                5
La Ley del Monte                             Ingler Arizala               UCPtTRQ4ZpmTtdg_Y7oAjHbQ   https://www.youtube.com/watch?v=GgZZ9iGSOu4    20,448       0:06:46        0                    5/7/18      Pending                                                5
Dona Diabla                                  LO MEJOR DEL CINE MEXICANO   UCb6BYQdQSkJvnFcouEeuMMQ   https://www.youtube.com/watch?v=3Dhpi-XWvnA       622       1:28:26        0                   4/18/18       5/3/18                                                4
Dona Diabla                                  Francisco Anaya              UCHFbOEHkuZeyyNKGSI0iOYg   https://www.youtube.com/watch?v=PnAj6XLJqEc    54,423          1:51        0                    5/7/18      Pending                                                4
Dona Diabla                                  rebelderadioactivo           UChOajpNP_IlUz0QrEh7No5w   https://www.youtube.com/watch?v=izhpHZL5NfE    25,607          4:11        0                    5/7/18      Pending                                                4
Dona Diabla                                  gerardolec                   UCwyb_ON9_q6nQkotFWBO6PA   https://www.youtube.com/watch?v=BQ4699h5vPY     4,561          1:00        0                    5/7/18      Pending                                                4
Un Rincon Cerca del Cielo                    XHGEBT. TV                   UCFIMlC08ejDNspN2Yku0pUA   https://www.youtube.com/watch?v=uTzgl3cmg3o    11,098       1:13:27        0                    5/7/18      Pending                                                4
Un Rincon Cerca del Cielo                    Fabián López                 UCmzLD9BOocQ0PgIgkujkOKA   https://www.youtube.com/watch?v=es8mvFcGYn0         0       1:55:41        0                    5/3/18       5/3/18                                                4
Un Rincon Cerca del Cielo                    Alexm Rocha                  UCPzQRewm7t404O1nBL67lSQ   https://www.youtube.com/watch?v=KFJNsI3b4p4         9       1:55:38        0                   4/18/18       5/3/18                                                4
Un Rincon Cerca del Cielo                    fabian lopez lopez           UCs5FmF4b-LmHNA_shj5D1AQ   https://www.youtube.com/watch?v=HE_gKMMFHYw     2,836       1:55:38        0                   4/18/18       5/3/18                                                4
La Familia Perez                             MalenaCh907                  UCfQNaOdUO0nGfa8r894RBEg   https://www.youtube.com/watch?v=lC8qslUxr74   206,251         14:05        0                   4/20/18       5/3/18                                                3
La Familia Perez                             MalenaCh907                  UCfQNaOdUO0nGfa8r894RBEg   https://www.youtube.com/watch?v=HPiMYLlw_o4   131,729         14:03        0                    5/3/18       5/3/18                                                3
La Familia Perez                             CINEMA CHANNEL               UCTobJ2fPO89AZjwGVzmrdtQ   https://www.youtube.com/watch?v=LmRWOSLsE-s    30,084       1:33:34        0                    5/8/18      Pending                                                3
Picardia Mexicana I                          Fabián López                 UCmzLD9BOocQ0PgIgkujkOKA   https://www.youtube.com/watch?v=g9wbP7Hj-IA         1       1:48:19        0                    5/3/18       5/3/18                                                3
Picardia Mexicana I                          fabian lopez lopez           UCs5FmF4b-LmHNA_shj5D1AQ   https://www.youtube.com/watch?v=GgS25WExv9Y        37       1:48:19        0                   4/20/18       5/3/18                                                3
Picardia Mexicana I                          499 k vistas                 UCX0CtAgSmDN0gt9zN5epFvw   https://www.youtube.com/watch?v=dfTcBXRNIQg   223,632       0:03:26        0                   4/18/18       5/3/18                                                3
Primero Soy Mexicano                         Fabian López Rebollar        UChOcX8oRd8cSmGn43E9KJnQ   https://www.youtube.com/watch?v=RTwqXrLf-hc         1       1:29:10        0                    5/7/18      Pending                                                3
Primero Soy Mexicano                         gabbyriches club             UCsfcRzA1EhrWQdB8FV3bhLQ   https://www.youtube.com/watch?v=m1DWHgPdiiM     1,983       0:28:57        0                   4/20/18       5/3/18                                                3
Primero Soy Mexicano                         CINEMA CHANNEL               UCTobJ2fPO89AZjwGVzmrdtQ   https://www.youtube.com/watch?v=QrQuYjJfTSQ       109       1:29:10        0                    5/7/18      Pending                                                3
Sinvergüenza, Pero Honrado                   Salma Giss TA                UCiR_BZ_9kTRvYtlnjvVWjMw   https://www.youtube.com/watch?v=eGawW0ZKcWA     1,036       1:31:16        0                    5/7/18      Pending                                                3
Sinvergüenza, Pero Honrado                   Salma Giss TA                UCiR_BZ_9kTRvYtlnjvVWjMw   https://www.youtube.com/watch?v=N6s5XbyhMiI        26       1:35:56        0                    5/8/18      Pending                                                3
Sinvergüenza, Pero Honrado                   Bernardo Hernandez Cruz      UCiR_BZ_9kTRvYtlnjvVWjMw   https://www.youtube.com/watch?v=L19t0Q2Ly0s         9       1:31:16        0                    5/7/18      Pending                                                3
Tres Tristes Tigres                          Paul Petty                   UCgds504PvUGS8uKbUkS-rDA   https://www.youtube.com/watch?v=cvFsfT9Gzc0       618       1:50:32        0                   4/18/18       5/3/18                                                3
Tres Tristes Tigres                          Steven Kramer                UCKBpzX6USsRFSr87L1-lSTQ   https://www.youtube.com/watch?v=Xzbq34wE0Zw     3,266       1:59:26        0                   4/18/18       5/3/18                                                3
Tres Tristes Tigres                          Randy Towle                  UCZQWYm0vn8c9fbQrk7D2XSA   https://www.youtube.com/watch?v=DFO_CoHJ4B0        63       1:55:27        0                   4/18/18       5/3/18                                                3
                                                                                                                                                                                                                            The YouTube account associated with this
                                                                                                                                                                                                                            video has been terminated due to multiple
                                                                                                                                                                                                                            third-party notifications of copyright
Ahora Soy Rico                               Fabián López                 UCmzLD9BOocQ0PgIgkujkOKA   https://www.youtube.com/watch?v=Pr5G9nyOx5s          0       1:46:27       0                                           infringement.                               2
Ahora Soy Rico                               fabian lopez lopez           UCs5FmF4b-LmHNA_shj5D1AQ   https://www.youtube.com/watch?v=C7jkUDgpW74         26       1:46:27       0                    5/3/18        5/3/18                                               2
El Coyote Y La Bronca                        Jakii Olivares               UCkXYFwx9UpYPqHWpRSpaH_g   https://www.youtube.com/watch?v=mJXNOrUCV2M      3,052       1:35:29       0                    5/7/18       Pending                                               2
El Coyote Y La Bronca                        Yesica Lopez                 UCQK4uFya1wijNhjOS_GDvig   https://www.youtube.com/watch?v=xVrkeZ6Sw18     29783    0.06630787        0                    5/8/18       Pending                                               2
El Hijo Del Pueblo                           Jakii Olivares               UCkXYFwx9UpYPqHWpRSpaH_g   https://www.youtube.com/watch?v=CiXddhERzps        196       1:00:00       0                   4/20/18        5/3/18                                               2
El Hijo Del Pueblo                           Jakii Olivares               UCkXYFwx9UpYPqHWpRSpaH_g   https://www.youtube.com/watch?v=3XElJej7gio         51       0:31:08       0                    5/3/18        5/3/18                                               2
El Semental de Palo Alto (Hecho En Mexico)   Cine Pícaro Mexicano         UC7N7_l3BrkM0jvn0KLFXI3w   https://www.youtube.com/watch?v=sr2HBcsZB-k   104,101        0:11:22       0                    5/8/18       Pending                                               2
El Semental de Palo Alto (Hecho En Mexico)   Dante Yh                     UCZOpV-SzVHMlkMP6vraRYRg   https://www.youtube.com/watch?v=VM6cIm7tQj0   106,990        0:12:18       0                    5/7/18       Pending                                               2
Entre Compadres Te Veas                      Fabian Lopez                 UCA9ddITX1_bNgYuL-65IJ8g   https://www.youtube.com/watch?v=DRMaM2BkVig         19       1:33:23       0                    5/8/18       Pending                                               2
Entre Compadres Te Veas                      febero2008                   UCN8UQ24kWfw7WIychLBcqeA   https://www.youtube.com/watch?v=dKw4oPL2h1g    68,268        2:41:00       1 Doritos            5/7/18       Pending                                               2
Hasta el Viento Tiene Miedo                  jose maiky perez perez       UCGV6O4OXg-YvCczvt4Ga4zA   https://www.youtube.com/watch?v=9EWbx9zxopA         85       1:28:09       0                    5/3/18        5/3/18                                               2
Hasta el Viento Tiene Miedo                  Fabián López                 UCmzLD9BOocQ0PgIgkujkOKA   https://www.youtube.com/watch?v=Qcvho5okFYk          0       1:28:05       0                    5/3/18        5/3/18                                               2
La Barca de Oro                              Fabian Lopez                 UCA9ddITX1_bNgYuL-65IJ8g   https://www.youtube.com/watch?v=mg5LlUD_ykE          1       1:24:09       0                    5/7/18       Pending                                               2
La Barca de Oro                              Juan Bernal                  UCdF1MdLVbebClKJ8iREMwaw   https://www.youtube.com/watch?v=VOblm56fBQM         10       0:00:41       0                   4/18/18        5/3/18                                               2
La Corneta De Mi General                     balk jibb                    UCLT9RDPKOMjwTMs6X9t_zIw   https://www.youtube.com/watch?v=w84VCKVAQw4      6518        0:26:52       0                    5/3/18        5/3/18                                               2
La Corneta De Mi General                     CRONICAS D MARTES            UCsMmyNOp5tAJN4vnJazMjxA   https://www.youtube.com/watch?v=os4F6qDrYEY    10,666        0:02:54       0                    5/7/18       Pending                                               2
La Fuga Del Rojo                             Justin Wright S.             UC19eLPCam8h01GPoH-08VFw   https://www.youtube.com/watch?v=mwHgx6JSACg   197,122        0:03:33       0                    5/7/18       Pending                                               2
La Fuga Del Rojo                             Produccions Victordx10       UCjz8fo1Q2hXxIVc4IBpnl6A   https://www.youtube.com/watch?v=NLDUY7-k5KM   ########       0:03:11       0                    5/7/18       Pending                                               2
La Raza Nunca Pierde (Huele a Gas)           incognito50                  UC1hBcc6i2Tfc3apRyveXTBQ   https://www.youtube.com/watch?v=HAhk5yrdiHk   811,867        0:02:02       0                    5/7/18       Pending                                               2
La Raza Nunca Pierde (Huele a Gas)           Oscar Santana                UCViCZ5MBIvLssdb6B-MXcRQ   https://www.youtube.com/watch?v=zryp0_5hnx4    50,291        0:01:44       0                    5/7/18       Pending                                               2
Mi Querido Viejo                             alo peque                    UC_R2uY3X4QNFi-JtsPebGcw   https://www.youtube.com/watch?v=8tENaeLsTmY          7       1:36:50       0                    5/7/18       Pending                                               2
Mi Querido Viejo                             Jacquiie Olivares            UCkXYFwx9UpYPqHWpRSpaH_g   https://www.youtube.com/watch?v=hTiI5QGV8yQ    22,562        1:36:50       0                   4/18/18        5/3/18                                               2
Acorralado                                   Martirkynxtƒa                UCqTEnXYEy7uzVvqu7BKnY4w   https://www.youtube.com/watch?v=4OKLcCJPRRE      5,443       1:31:29       0                   4/20/18        5/3/18                                               1
Asalto En Tijuana                            CINEMA CHANNEL               UCTobJ2fPO89AZjwGVzmrdtQ   https://www.youtube.com/watch?v=_5PPtRkUwkc         18       1:24:02       0                    5/3/18        5/3/18                                               1
Azahares Para Tu Boda                        CLASICOTVSLRC CINEMA         UC8phKEIfNTA91tNsOe0uwJQ   https://www.youtube.com/watch?v=i7ovPRwmkcM   ########       1:53:36       0                   4/20/18        5/3/18                                               1
Camino de Sacramento                         Videos MAG                   UCyADi73bqFbMUL__3AJOOjQ   https://www.youtube.com/watch?v=6n-xZpEzJi8      1686        1:32:31       0                    5/3/18        5/3/18                                               1
Casos de Alarma I (Sida)                     CINEMA CHANNEL               UCTobJ2fPO89AZjwGVzmrdtQ   https://www.youtube.com/watch?v=g9SsK6bd-wU          8       1:52:07       0                                           This video has been removed by the user.    1
Chico Ramos                                  Juan Contreras               UCrI1VEOW6hJ4HosvTq5oEow   https://www.youtube.com/watch?v=jUiGZB_lljk         64       1:15:55       0                    5/8/18       Pending                                               1
Condones.com                                 Ernest Pina                  UCb1lMx_LA4JqzC7MwyHhO2Q   https://www.youtube.com/watch?v=0IftO5CT-GU      2,994       1:22:12       0                   4/18/18        5/3/18                                               1
Cri Cri El Grillito Cantor                   Gpo Mendoza Robles           UCR23piE9qdv0JtxW6GoTKOw   https://www.youtube.com/watch?v=ZUuPgxb5HWg         11       0:28:57       0                    5/7/18        5/7/18                                               1
El Arracadas                                 ricardo leal                 UC7d9GHko4SdBMrcpEy9sOUQ   https://www.youtube.com/watch?v=9la-bOPrtOE         75       1:50:22       0                    5/7/18       Pending                                               1
El Baisano Jalil                             CINEMA CHANNEL               UCTobJ2fPO89AZjwGVzmrdtQ   https://www.youtube.com/watch?v=9Y3-S4hqLYc      1,404       2:49:54       0                    5/7/18       Pending                                               1
El Cuatrero                                  TitoMan28                    UCxZBqIALY6hE2fRTvoDxLiw   https://www.youtube.com/watch?v=ZXXjnwwcUdU   331,802           3:28       0                   4/20/18        5/3/18                                               1
El Desconocido                               fabian tello villegas        UCD3tv__5Lh8mMeq4RTcgxvQ   https://www.youtube.com/watch?v=_m1Ugs1KLxQ      1,886       1:34:03       0                    5/7/18       Pending                                               1
El Embustero                                 Omar torrez                  UCorkjh_0TIuES6m_uWahvqQ   https://www.youtube.com/watch?v=fQVkLW2oWa8        464       1:27:31       0                                           This video has been removed by the user.    1
El Extraño Hijo del Sheriff                  javier nava                  UCWxd-QNEDb21hISG8qkidVQ   https://www.youtube.com/watch?v=Pweah_9-Ss8          2       1:19:36       0                   4/18/18        5/3/18                                               1
El Judicial 2 (Cazador de Narcos)            Fabian Tello Villegas        UCUVSf2yDE7nRw9gKg9L4XDg   https://www.youtube.com/watch?v=h0MogJ7_C9c         17       1:27:29       0                    5/7/18       Pending                                               1
                                                                                                                                                                                                                            The YouTube account associated with this
                                                                                                                                                                                                                            video has been terminated due to multiple
                                                                                                                                                                                                                            third-party notifications of copyright
El Mil Amores                                Fabián López                 UCmzLD9BOocQ0PgIgkujkOKA   https://www.youtube.com/watch?v=2_Di2LGWANY        206     1:42:08         0                                           infringement.                               1
El Ninja Mexicano                            Falek Palekde                UColeyFbv-XhsfprB0Z_Et-g   https://www.youtube.com/watch?v=jAtuHN3wCn4      8,031     1:50:22         0                   4/18/18       5/3/18                                                1
El Nino y El Papa                            Liliana Bilello              UCTAIruxQkxyUfBq_FSsrTBg   https://www.youtube.com/watch?v=j55IbKdRHHw      1183      1:38:34         0                    5/8/18      Pending                                                1
El Que Con Niños Se Acuesta                  lin ming                     UCh5rATO3GXBPkhiF4Y5dqYA   https://www.youtube.com/watch?v=2vK2FvlwArQ   ########     1:30:47         0                    5/8/18      Pending                                                1
El Rey De Las Ficheras                       ayatevolador                 UCQnjpAILk9iS6BHIt6WzR_w   https://www.youtube.com/watch?v=A4UqABE8C8Q   129,496      0:03:21         0                   4/18/18       5/3/18                                                1
El Rey de Los Tahúres                        Ismael Garcia                UCBx0ta0Es2517Ar6dmqFYFw   https://www.youtube.com/watch?v=ecf535Q29WE         12     1:23:01         0                    5/7/18       5/7/18                                                1
El Tesoro De Moctezuma                       Manuel Rodriguez             UCRKYvcChpOjw3ozA1ybhHtg   https://www.youtube.com/watch?v=mc8IpChExX0         40     1:17:51         0                   4/18/18       5/3/18                                                1
Entre Monjas Anda el Diablo                  Omar torrez                  UCorkjh_0TIuES6m_uWahvqQ   https://www.youtube.com/watch?v=L7PjpPXLp9w        529     1:32:50         0                    5/8/18      Pending                                                1
Hoy He Soñado Con Dios                       Natividad Del Angel Osorio   UCAWbtOtY2wJxrCDHs-mzZJw   https://www.youtube.com/watch?v=WXqKECd5c28         12     1:44:51         0                   4/18/18       5/3/18                                                1
Huevos Rancheros                             peliculas clasificasion c    UCptpqiM-neUUmLDmacI8lZQ   https://www.youtube.com/watch?v=CnoX7bpTG-w   114,156      1:07:26         0                   4/18/18       5/3/18                                                1
Juan Charrasqueado Y Gabino Barrera          Fabian Lopez                 UCA9ddITX1_bNgYuL-65IJ8g   https://www.youtube.com/watch?v=liXRafFNg4Y        118     1:47:33         0                    5/8/18      Pending                                                1
La Fichera Más Rápida del Oeste              Cine Pícaro Mexicano         UC7N7_l3BrkM0jvn0KLFXI3w   https://www.youtube.com/watch?v=WvxOumKyO0A        601     0:12:53         0                    5/7/18      Pending                                                1
La Gaviota                                   Alberto Paulo                UCalnVdF0-0f9pe5XAxIW6GQ   https://www.youtube.com/watch?v=ogO884jDwkk   ########     0:08:52         0                   4/18/18      Pending                                                1
La Hora del Jaguar                           Fabian Tello                 UCG9-6929_cEZHEfOB1WqLHQ   https://www.youtube.com/watch?v=iMrUrWqalYs      3,197     1:20:39         0                   4/18/18      4/18/18                                                1
La Lechería                                  NO SUCCIONES                 UC2iJlL6BuVw0y_xJ7GmXYmg   https://www.youtube.com/watch?v=y3oDn42ldrs   193,175      0:49:36         0                    5/8/18      Pending                                                1
La Pulquería II                              Beardedo4                    UCWumBqwVwXrAYg-b7EL3juA   https://www.youtube.com/watch?v=bO7wISbMATg     13757 0.057106481          0                    5/3/18       5/3/18                                                1
La Verdadera Historia de Barman y Droguin    joackpit                     UCULqlFK_GaIHETuKbvcwvFQ   https://www.youtube.com/watch?v=iiHOaG8nYug    35,598      0:09:40         0                    5/7/18      Pending                                                1
Lauro Puñales                                mexinchile                   UCrYQ5qRupL-lQQFlnvbSVcA   https://www.youtube.com/watch?v=lHLkLjK0kzI        416     0:02:26         0                   4/18/18       5/3/18                                                1
Los Caifanes                                 Joaquín E. Espinosa          UC6Pfc68tVfEoOZ0_B7hIw8g   https://www.youtube.com/watch?v=3AyQEezbCe4    18,221      1:36:08         0                    5/7/18      Pending                                                1
Los Maistros (Pelados Pero Sabrosos)         Rene Ruiz Tun Tun            UClJsV0Dc4o1cpJNVki7jWiQ   https://www.youtube.com/watch?v=CxgU6iya5QE   114,516      1:27:17         0                    5/7/18      Pending                                                1
Macho Que Ladra No Muerde                    jyn43                        UC1zQJ1MiTrXEn6Typk14JsQ   https://www.youtube.com/watch?v=gBLwczF3CQY        155     1:32:16         0                   4/20/18       5/3/18                                                1
Maclovia                                     CINEMA CHANNEL               UCTobJ2fPO89AZjwGVzmrdtQ   https://www.youtube.com/watch?v=Pi8qMsyezwg         37     1:40:51         0                                           This video has been removed by the user.    1
Maldita Miseria                              CINEMA CHANNEL               UCTobJ2fPO89AZjwGVzmrdtQ   https://www.youtube.com/watch?v=HC3UgSL0WJE         33     1:42:10         0                                           This video has been removed by the user.    1
                                                                                                                                                                                                                            The YouTube account associated with this
                                                                                                                                                                                                                            video has been terminated due to multiple
                                                                                                                                                                                                                            third-party notifications of copyright
Mas Buenas Que El Pan                        Fabián López               UCmzLD9BOocQ0PgIgkujkOKA     https://www.youtube.com/watch?v=iYOnp9povMA        16        1:31:32       0                                           infringement.                               1
Nachas Vemos Vecinas No Sabemos              Randolph Delgado           UCBFuK6ZbvLZAo61sQ9bZ6uQ     https://www.youtube.com/watch?v=mcv6gynu11s     6,521        2:34:48       0                   4/18/18        5/3/18                                               1
Ojos de Juventud                             CINEMA CHANNEL             UCTobJ2fPO89AZjwGVzmrdtQ     https://www.youtube.com/watch?v=yw-g1JJyS38         1        1:35:48       0                    5/8/18       Pending                                               1
Picardía Mexicana II                         Fabian Lopez               UCA9ddITX1_bNgYuL-65IJ8g     https://www.youtube.com/watch?v=ydHGKY4-ABs     2,199        1:35:20       0                    5/8/18       Pending                                               1
Primera Comunión                             Elbrujo Borracho           UCf7Qf_oLZH4Edr7S4fPg5YQ     https://www.youtube.com/watch?v=eK6eyiwkAl8    18,992        1:25:18       0                    5/7/18       Pending                                               1
Sombrero de Tres Picos                       Basia                      UC3yqoUF5Jd9Ar3CeYrSQRSg     https://www.youtube.com/watch?v=tCzuMM-yYPk    43312         0.41875       0                    5/3/18        5/3/18                                               1
Tacos al Carbón                              Omar torrez                UCorkjh_0TIuES6m_uWahvqQ     https://www.youtube.com/watch?v=IOqgAj670IA       180        1:36:26       0                   4/18/18        5/3/18                                               1
Todo Un Hombre                               Karolina Mero              UC8ZdZI98pe2jupA9ct8GPzw     https://www.youtube.com/watch?v=T2dS8620p9M         0        1:40:35       0                   4/18/18        5/3/18                                               1
Tres Bribones en la Casa del Relajo          CINE CASTELLANO ESPAÑOL TODOS
                                                                        UCfzMbiK1ibnL00Gx-TwQB3A
                                                                           LOS GENEROS               https://www.youtube.com/watch?v=dUkRaJzlJzc         4        1:31:29       0                   4/18/18        5/3/18                                               1
Tu Camino Y El Mío                           Fabian Lopez               UCA9ddITX1_bNgYuL-65IJ8g     https://www.youtube.com/watch?v=z1XMSn6qKoo         3        1:19:19       0                    5/8/18       Pending                                               1
Un Hombre Llamado Diablo                     Omar torrez                UCorkjh_0TIuES6m_uWahvqQ     https://www.youtube.com/watch?v=h4QV74l0Pyo       329        1:41:25       0                                           This video has been removed by the user.    1
Un Hombre Violento                           Raulyn García502           UCusDyxWjH3J7JFhwHjngTjA     https://www.youtube.com/watch?v=xh52OMFhcoQ        30        1:34:03       0                    5/8/18      Pending                                                1
Un Macho En El Reformatorio De Señoritas     zharkhazthiko M94          UCt6NIRaepY2LwFFDGlJjn9A     https://www.youtube.com/watch?v=QqltDaUHwlc     2,176        1:25:09       0                   4/18/18      4/18/18                                                1
Una Pura Y Dos Con Sal                       Yesica Lopez               UCQK4uFya1wijNhjOS_GDvig     https://www.youtube.com/watch?v=FoGfLgfsm8o         7        1:28:10       0                    5/7/18      Pending                                                1




                                                                                                                       Summary and Totals

                                                                                                     Total Infringing Videos Removed
                                                                                                     2014                                          1152
                                                                                                     2015                                          1301
                                                                                                     2016                                          1182
                                                                                                     2017                                          1654
                                                                                                                                                   January: 108

                                                                                                     2018
                                                                                                                                                         Date        Date
Title   Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 89 of 149
               YouTube Username   User ID / Channel   Infringing URL                                      Views    Video Length # of ads
                                                                                                          February: 85
                                                                                                                                           Type of ads   Submitted   Removed   Notes

                                                      2018                                                March: 63
                                                                                                          April     98
                                                                                                          Total:    354


                                                      Summary of Repeat Offenders
                                                      Total repeat offenders (three times or more): 200
                                                      Total Terminated repeat offenders: 170
                                                      Repeat Offenders for April 2018: 15
                     Case 1:21-cv-21698-JEM DocumentAthos
                                                     1-2 Youtube Enforcement
                                                           Entered    on FLSD Docket 05/03/2021 Page 90 of 149
                                                                                           May 10, 2018 - June 8, 2018 Enforcement Results
                                                                                                                                                                                          Date         Date
Title                         YouTube Username                User ID / Channel          Infringing URL                                Views        Video Length # of ads Type of ads     Submitted    Removed      Notes
Sinvergüenza, Pero Honrado    alo peque                       UC_R2uY3X4QNFi-JtsPebGcw   https://www.youtube.com/watch?v=rgQMBM8J1E8           67         1:31:16        0                     5/25/18     5/25/18                                                12
Sinvergüenza, Pero Honrado    Alvin Talaveras                 UC36KCptqVL000yJDxUP3jpA   https://www.youtube.com/watch?v=okaZ2ec1sI8           42         1:35:56        0                      6/1/18       6/1/18                                               12
Sinvergüenza, Pero Honrado    Jason Lasley                    UC4OjgLwxVCWkvyRSTPshrgg   https://www.youtube.com/watch?v=5bQojJzuaiw            7         1:31:16        0                      6/8/18       6/8/18                                               12
Sinvergüenza, Pero Honrado    Roberto Fabian Lopez De CastilloUCEENycLlgo2pmnEFxWgdaxg   https://www.youtube.com/watch?v=lUL1KYdj6Ys            3         1:34:22        0                      6/6/18      Pending                                               12
                                                                                                                                                                                                                    The YouTube account associated with this
                                                                                                                                                                                                                    video has been terminated due to multiple
                                                                                                                                                                        0
                                                                                                                                                                                                                    third-party notifications of copyright
Sinvergüenza, Pero Honrado    2009revi                       UCEK8OePGs3ix-9fMttTfHzg    https://www.youtube.com/watch?v=oRRaId1ahqw            4        1:31:16                                                    infringement.                                 12
                                                                                                                                                                                                                      The YouTube account associated with this
                                                                                                                                                                                                                      video has been terminated due to multiple
                                                                                                                                                1                       0
                                                                                                                                                                                                                      third-party notifications of copyright
Sinvergüenza, Pero Honrado    2009revi                       UCEK8OePGs3ix-9fMttTfHzg    https://www.youtube.com/watch?v=At1qmcAe2dA                     1:31:16                                                      infringement.                               12
                                                                                                                                                                                                                      The YouTube account associated with this
                                                                                                                                                                                                                      video has been terminated due to multiple
                                                                                                                                                5                       0
                                                                                                                                                                                                                      third-party notifications of copyright
Sinvergüenza, Pero Honrado    Nataligo28                     UCeWN5eItQcz_QHXG2ib-wtg    https://www.youtube.com/watch?v=te_kWVMLcVM                     1:31:16                                                      infringement.                               12
                                                                                                                                                                                                                      The YouTube account associated with this
                                                                                                                                                                                                                      video has been terminated due to multiple
                                                                                         https://www.youtube.com/watch?v=FpIln0eCiaU                                    0
                                                                                                                                                                                                                      third-party notifications of copyright
Sinvergüenza, Pero Honrado    Frank Pulliam                  UCf-4ZWxUPYVIjTDqKaEDU3A                                                           5        1:31:16                                                      infringement.                               12
Sinvergüenza, Pero Honrado    Ronald Whitcomb                UCjj750evFVtiWdUMfIrt-eg    https://www.youtube.com/watch?v=o1nYSsQS4Es            5        1:31:17        0                       6/6/18      Pending                                               12
                                                                                                                                                                                                                      The YouTube account associated with this
                                                                                                                                                                                                                      video has been terminated due to multiple
                                                                                                                                           196                          0
                                                                                                                                                                                                                      third-party notifications of copyright
Sinvergüenza, Pero Honrado    Adrian Tibbetts                UCKR7KWWCtD5IYoxfxJexEVA    https://www.youtube.com/watch?v=87xwcv91934                     1:31:16                                                      infringement.                               12
Sinvergüenza, Pero Honrado    DemagorgonHELLYEAH             UCpiAtdw_yTOihCTug7dfOhg    https://www.youtube.com/watch?v=ELqrZiwvLLo            3        1:31:16        0                       6/8/18       6/8/18                                               12
                                                                                                                                                                                                                      The YouTube account associated with this
                                                                                                                                                                                                                      video has been terminated due to multiple
                                                                                                                                               88                       0
                                                                                                                                                                                                                      third-party notifications of copyright
Sinvergüenza, Pero Honrado    ROCIO DE RIVERA DEL ANGEL UCSQI24evSNkYTKpexLZFKBw         https://www.youtube.com/watch?v=aSgktNBbanE                     1:31:16                                                      infringement.                               12
El Tahúr                      Alvin Talaveras                 UC36KCptqVL000yJDxUP3jpA   https://www.youtube.com/watch?v=nV8Ysc0mljQ        84           1:58:01        0                      5/25/18      5/25/18                                                8
El Tahúr                      ricardo leal                    UC7d9GHko4SdBMrcpEy9sOUQ   https://www.youtube.com/watch?v=DtNQ-qKNyfs        10           1:58:01        0                      5/25/18      5/25/18                                                8
El Tahúr                      Roberto Fabian Lopez De CastilloUCEENycLlgo2pmnEFxWgdaxg   https://www.youtube.com/watch?v=Ycg4WhPtgC8       660           1:58:01        0                       6/8/18       6/8/18                                                8
El Tahúr                      2009revi                        UCEK8OePGs3ix-9fMttTfHzg   https://www.youtube.com/watch?v=2PacR4i-usc         8           1:58:01        0                      5/29/18      5/29/18                                                8
                                                                                                                                                                                                                      "El tahur Vicen..." The YouTube account
                                                                                                                                                                                                                      associated with this video has been
                                                                                                                                                5                       0
                                                                                                                                                                                                                      terminated due to multiple third-party
El Tahúr                      Nataligo28                     UCeWN5eItQcz_QHXG2ib-wtg    https://www.youtube.com/watch?v=QR0GfL2YmkI                     1:58:01                                                      notifications of copyright infringement.     8
El Tahúr                      Frank Pulliam                  UCf-4ZWxUPYVIjTDqKaEDU3A    https://www.youtube.com/watch?v=oQEcCxRdBzw        30           1:58:01        0                      5/25/18      5/25/18                                                8
El Tahúr                      alejandra de Lopez castillo    UCh6P0zoQZKBn901rabaCzeQ    https://www.youtube.com/watch?v=6WJn30I-OEw         1           1:58:01        0                       6/1/18       6/1/18                                                8
El Tahúr                      Yesica Lopez                   UCQK4uFya1wijNhjOS_GDvig    https://www.youtube.com/watch?v=c735mbUeQmI    63,881           1:58:01        0                      5/25/18      5/25/18                                                8
                                                                                                                                                                                                                      The YouTube account associated with this
                                                                                                                                                                                                                      video has been terminated due to multiple
                                                                                                                                                                                                                      third-party notifications of copyright
Picardia Mexicana             Fabian Lopez                    UCA9ddITX1_bNgYuL-65IJ8g   https://www.youtube.com/watch?v=fvf-O7FwMjI       469           1:45:50        0                                             infringement.                                7
Picardia Mexicana             Fabian Lopez                    UCA9ddITX1_bNgYuL-65IJ8g   https://www.youtube.com/watch?v=KEOJcb0AH6g       365           1:44:42        0                      5/11/18      5/11/18                                                7
Picardia Mexicana             Karaoke Norteño - Charlie's Records
                                                              UCENKZxVXHwlTqO6qx6mvoUg   https://www.youtube.com/watch?v=NeK74Eopqxo    13,388           1:41:33        0                       6/6/18      Pending                                                7
Picardia Mexicana             Karaoke Norteño - Charlie's Records
                                                              UCENKZxVXHwlTqO6qx6mvoUg   https://www.youtube.com/watch?v=MANs2giVy3M        14           1:47:18        0                                             This video has been removed by the user.     7
Picardia Mexicana             Fabian López Rebollar           UChOcX8oRd8cSmGn43E9KJnQ   https://www.youtube.com/watch?v=M-4fTZAC8RM        14           1:44:42        0                      5/25/18      5/25/18                                                7
Picardia Mexicana             LA MESA DEL RINCON              UCkSdH3VL4U_ClxsmtMwUo7g   https://www.youtube.com/watch?v=7P8BcYCzU_s    28917            1:48:19        0                      5/25/18      5/25/18                                                7
Picardia Mexicana             Gustavo Parada Aragon           UCpBHotMindWqzLB7BodMMXA   https://www.youtube.com/watch?v=OJAsFxKckuA        13           1:44:38        0                      5/25/18      5/25/18                                                7
Arriba El Norte               Gardenia Romero                 UCMOND8SfbsC_oA7NCRQW4dw   https://www.youtube.com/watch?v=BUDaSENM89c    51176            0:14:20        0                      5/29/18      5/29/18                                                6
Arriba El Norte               Gardenia Romero                 UCMOND8SfbsC_oA7NCRQW4dw   https://www.youtube.com/watch?v=KmnHSaEuqHI    19058            0:15:24        0                      5/29/18      5/29/18                                                6
Arriba El Norte               Gardenia Romero                 UCMOND8SfbsC_oA7NCRQW4dw   https://www.youtube.com/watch?v=Ywv9CR_oqbs    16943            0:14:53        0                      5/29/18      5/29/18                                                6
Arriba El Norte               Gardenia Romero                 UCMOND8SfbsC_oA7NCRQW4dw   https://www.youtube.com/watch?v=msItW0BMIkM    16635            0:14:42        0                      5/29/18      5/29/18                                                6
Arriba El Norte               Gardenia Romero                 UCMOND8SfbsC_oA7NCRQW4dw   https://www.youtube.com/watch?v=T_YRENeTs7Q    15286            0:15:01        0                      5/29/18      5/29/18                                                6
Arriba El Norte               Gardenia Romero                 UCMOND8SfbsC_oA7NCRQW4dw   https://www.youtube.com/watch?v=ukyBusrfO9g    14461            0:14:22        0                                             This video has been removed by the user.     6
Dos Camioneros Con Suerte     Wallace Hull                    UC0KhVDZ8WGs62sWwdNWHKNw   https://www.youtube.com/watch?v=WIpIpWs7WD0    21319            1:43:30        0                       6/1/18       6/1/18                                                6
Dos Camioneros Con Suerte     Tabreyl Nomsa                   UC1fF0UgEW754gvxP9WO7RmQ   https://www.youtube.com/watch?v=lahKlJKty0E       874           1:32:52        0                       6/1/18       6/1/18                                                6
Dos Camioneros Con Suerte     Albert Clanton                  UCH92Z-in2fQOan3sO2f4Gsg   https://www.youtube.com/watch?v=pY0xFqfcsb8    10664            1:35:44        0                       6/6/18      Pending                                                6
Dos Camioneros Con Suerte     Peter Gonzalez                  UCi_QcE1SfzikVcpwlnZVRHg   https://www.youtube.com/watch?v=6Vcw5jtwpzE       710           1:41:46        0                       6/6/18      Pending                                                6
Dos Camioneros Con Suerte     Lacresha Mckernan               UCq8qdGpAwfTAwe4KemAUvMA   https://www.youtube.com/watch?v=YQvHN4c3SmY    23059            1:21:07        0                       6/6/18      Pending                                                6
Dos Camioneros Con Suerte     Daniel Nash                     UCvK27rREDYeQ2Joryvt382Q   https://www.youtube.com/watch?v=HucCq0DHGP0    12113            2:36:58        0                       6/6/18      Pending                                                6
                                                                                                                                                                                                                      The YouTube account associated with this
                                                                                                                                                                                                                      video has been terminated due to multiple
                                                                                                                                               19                       0
                                                                                                                                                                                                                      third-party notifications of copyright
Por Tu Maldito Amor           Fabian Lopez                   UCA9ddITX1_bNgYuL-65IJ8g    https://www.youtube.com/watch?v=raPqK6SqrE0                     1:33:37                                                      infringement.                                6
                                                                                                                                                                                                                      The YouTube account associated with this
                                                                                                                                                                                                                      video has been terminated due to multiple
                                                                                                                                               14                       0
                                                                                                                                                                                                                      third-party notifications of copyright
Por Tu Maldito Amor           2009revi                       UCEK8OePGs3ix-9fMttTfHzg    https://www.youtube.com/watch?v=8mwjjwuWrB8                     1:00:00                                                      infringement.                                6
                                                                                                                                                                                                                      The YouTube account associated with this
                                                                                                                                                                                                                      video has been terminated due to multiple
                                                                                                                                               10                       0
                                                                                                                                                                                                                      third-party notifications of copyright
Por Tu Maldito Amor           2009revi                       UCEK8OePGs3ix-9fMttTfHzg    https://www.youtube.com/watch?v=lmNiEffTLuM                     0:36:00                                                      infringement.                                6
                                                                                                                                                                                                                      The YouTube account associated with this
                                                                                                                                                                                                                      video has been terminated due to multiple
                                                                                                                                                4                       0
                                                                                                                                                                                                                      third-party notifications of copyright
Por Tu Maldito Amor           2009revi                       UCEK8OePGs3ix-9fMttTfHzg    https://www.youtube.com/watch?v=k6yzC5bCZlM                     0:36:00                                                      infringement.                                6
Por Tu Maldito Amor           Frank Pulliam                  UCf-4ZWxUPYVIjTDqKaEDU3A    https://www.youtube.com/watch?v=kEln8Z6xcgs         0           1:00:00        0                      5/25/18      5/25/18                                                6
Por Tu Maldito Amor           Frank Pulliam                  UCf-4ZWxUPYVIjTDqKaEDU3A    https://www.youtube.com/watch?v=6yf3sUbJdUk         0           0:36:00        0                      5/29/18      5/29/18                                                6
Picardia Mexicana II          Fabian Lopez                   UCA9ddITX1_bNgYuL-65IJ8g    https://www.youtube.com/watch?v=BfD_jkcCTD0       271           1:39:11        0                      5/11/18      5/11/18                                                5
Picardia Mexicana II          Fabian López Rebollar          UChOcX8oRd8cSmGn43E9KJnQ    https://www.youtube.com/watch?v=-p__q_85KjE        17           1:35:20        0                      5/29/18      5/29/18                                                5
Picardia Mexicana II          Fabian López Rebollar          UChOcX8oRd8cSmGn43E9KJnQ    https://www.youtube.com/watch?v=EQeBZG9S0uo         3           1:39:11        0                      5/11/18      5/11/18                                                5
Picardia Mexicana II          fabian lopez                   UCUxMTTAspivXmZDq7IQ2ZpQ    https://www.youtube.com/watch?v=p_UKOl1j7Og         8           1:35:20        0                      5/25/18      5/25/18                                                5
Picardia Mexicana II          Emanuel Kastro                 UCVM_QHI3sXT2aKKzcws_Tww    https://www.youtube.com/watch?v=GeXX-bzZT-A       649           1:39:11        0                      5/11/18      5/11/18                                                5
                                                                                                                                                                                                                      The YouTube account associated with this
                                                                                                                                                                                                                      video has been terminated due to multiple
                                                                                                                                                                        0
                                                                                                                                                                                                                      third-party notifications of copyright
Una Pura Y Dos Con Sal        2009revi                       UCEK8OePGs3ix-9fMttTfHzg    https://www.youtube.com/watch?v=Z8Ild3gMYPE     2,889           1:28:10                                                      infringement.                                5
Una Pura Y Dos Con Sal        2009revi                       UCEK8OePGs3ix-9fMttTfHzg    https://www.youtube.com/watch?v=ZyUMA6iMlow        17           1:28:10        0                      5/25/18      5/25/18                                                5
Una Pura Y Dos Con Sal        Nataligo28                     UCeWN5eItQcz_QHXG2ib-wtg    https://www.youtube.com/watch?v=nvwPP5WqxfM         1           1:28:10        0                      5/29/18      5/29/18                                                5
Una Pura Y Dos Con Sal        Frank Pulliam                  UCf-4ZWxUPYVIjTDqKaEDU3A    https://www.youtube.com/watch?v=F108cNwjhPo        16           1:28:10        0                       6/1/18       6/1/18                                                5
Una Pura Y Dos Con Sal        Bernardo Hernandez Cruz        UCVhOEAsOr5AsiauZMkKc1jw    https://www.youtube.com/watch?v=Anx2auLQFQA        13           1:26:27        0                      5/25/18      5/25/18                                                5
El Arracadas                  alo peque                      UC_R2uY3X4QNFi-JtsPebGcw    https://www.youtube.com/watch?v=4vKO21QzDSA       154           1:50:22        0                       6/1/18       6/1/18                                                4
El Arracadas                  Jason Lasley                   UC4OjgLwxVCWkvyRSTPshrgg    https://www.youtube.com/watch?v=pegOeBAfYZs         3           1:50:22        0                       6/6/18      Pending                                                4
                                                                                                                                                                                                                      The YouTube account associated with this
                                                                                                                                                                                                                      video has been terminated due to multiple
                                                                                                                                           770                          0
                                                                                                                                                                                                                      third-party notifications of copyright
El Arracadas                  Adrian Tibbetts                UCKR7KWWCtD5IYoxfxJexEVA    https://www.youtube.com/watch?v=wyUJlY29jbw                     1:50:22                                                      infringement.                                4
El Arracadas                  DemagorgonHELLYEAH             UCpiAtdw_yTOihCTug7dfOhg    https://www.youtube.com/watch?v=7r5XEXx--kk         4           1:50:22        0                       6/6/18      Pending                                                4
El Hijo Del Pueblo            Lila vidiocomic                UC1T4b4yDvnQxTKEfEmPNk-A    https://www.youtube.com/watch?v=GBgka6xtbuY       341           1:18:16        0                       6/6/18      Pending                                                4
El Hijo Del Pueblo            ricardo leal                   UC7d9GHko4SdBMrcpEy9sOUQ    https://www.youtube.com/watch?v=_bcYAmyayj0        33           1:31:07        1 Knot Standard        5/25/18      5/25/18                                                4
                                                                                                                                                                                                                      The YouTube account associated with this
                                                                                                                                                                                                                      video has been terminated due to multiple
                                                                                                                                                                                                                      third-party notifications of copyright
El Hijo Del Pueblo            Fabian Lopez               UCA9ddITX1_bNgYuL-65IJ8g        https://www.youtube.com/watch?v=ucHeQxhNRcs       741           1:31:08        0                                             infringement.                                4
El Hijo Del Pueblo            jorge cedeño               UCKJf952hIi0ezyOGokuCgRg        https://www.youtube.com/watch?v=OVEHfiMSJUE   309,462           0:02:54        0                       6/6/18      Pending                                                4
Entre Monjas Anda El Diablo   Lila vidiocomic            UC1T4b4yDvnQxTKEfEmPNk-A        https://www.youtube.com/watch?v=fHCPTZ1CI7Q     3,520           1:09:49        0                       6/6/18      Pending                                                4
Entre Monjas Anda El Diablo   Alvin Talaveras            UC36KCptqVL000yJDxUP3jpA        https://www.youtube.com/watch?v=mTsVxemZG7c        68           1:32:50        0                      5/25/18      5/25/18                                                4
Entre Monjas Anda El Diablo   ANGELICA MARIA MUSIC & MOREUCL34sY16FTmmtqEvZsv9-Wg
                                                          FANS                           https://www.youtube.com/watch?v=zPOQJvugKOE       347           1:32:50        0                       6/6/18      Pending                                                4
                                                                                                                                                                                                                      The YouTube account associated with this
                                                                                                                                                                                                                      video has been terminated due to multiple
                                                                                                                                                                                                                      third-party notifications of copyright
Entre Monjas Anda El Diablo   Raulyn García502               UCusDyxWjH3J7JFhwHjngTjA    https://www.youtube.com/watch?v=tRfBzy3mNWU       77            1:32:51        0                                             infringement.                                4
Hasta el Viento Tiene Miedo   las chulitas de chihuahua      UCGuP9FNtHaWJJ933MvSQsxQ    https://www.youtube.com/watch?v=-ADAemP1Gxc      256            1:28:04        0                      5/11/18      5/11/18                                                4
Hasta el Viento Tiene Miedo   Garfield el gato ocaña lopez   UCIKomw98NZMUr6O573u-epw    https://www.youtube.com/watch?v=2JZFp-ve7xk       15            1:00:00        0                      5/11/18      5/11/18                                                4
Hasta el Viento Tiene Miedo   Leyendas de Monterrey          UCJF6B0zU9N2fXM_jsO1QQwQ    https://www.youtube.com/watch?v=eheoVKwqkP4     1560            1:27:52        1 Wix                  5/25/18      5/25/18                                                4
Hasta el Viento Tiene Miedo   Mixi Max                       UCK8s0d3wmUaz9CLgHsaONYg    https://www.youtube.com/watch?v=A9To4uf4nxY     4877            1:27:52        0                       6/6/18      Pending                                                4
Matar o Morir                 Lila vidiocomic                UC1T4b4yDvnQxTKEfEmPNk-A    https://www.youtube.com/watch?v=m5rXDU5ng9g      961            1:28:33        0                       6/8/18       6/8/18                                                4
                                                                                                                                                                                                                      The YouTube account associated with this
                                                                                                                                                                                                                      video has been terminated due to multiple
                                                                                                                                           239                          0
                                                                                                                                                                                                                      third-party notifications of copyright
Matar o Morir                 Fabian Lopez                    UCA9ddITX1_bNgYuL-65IJ8g   https://www.youtube.com/watch?v=CxI6Ulv4ong                     1:39:03                                                      infringement.                                4
Matar o Morir                 Mi Cine Mexicano - Charlie's Records
                                                              UCENKZxVXHwlTqO6qx6mvoUg   https://www.youtube.com/watch?v=CfsVwOrVgKY       588           1:27:53        0                       6/8/18       6/8/18                                                4
Matar o Morir                 alejandra de Lopez castillo     UCh6P0zoQZKBn901rabaCzeQ   https://www.youtube.com/watch?v=qsMtIpfYwu0         1           1:39:03        0                      5/25/18      5/25/18                                                4
                                                                                                                                                                                                                 Date          Date
Title              Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 91 of 149
                                           YouTube Username                 User ID / Channel          Infringing URL                                Views        Video Length # of ads       Type of ads        Submitted     Removed      Notes
                                                                                                                                                                                                                                            The YouTube account associated with this
                                                                                                                                                                                                                                            video has been terminated due to multiple
                                                                                                                                                             73                           0
                                                                                                                                                                                                                                            third-party notifications of copyright
Mexico, Mexico, Ra Ra Ra                   Fabian Lopez                     UCA9ddITX1_bNgYuL-65IJ8g   https://www.youtube.com/watch?v=ZD6NV4aZFnQ                      2:17:02                                                             infringement.                                    4
Mexico, Mexico, Ra Ra Ra                   Edgar Delgadillo Barajas         UCe48qvzD8FewOMs_TukWhmA   https://www.youtube.com/watch?v=3POFDnfpNLA       106            2:18:21           0                           6/6/18      Pending                                                    4
                                                                                                                                                                                                                                            The YouTube account associated with this
                                                                                                                                                                                                                                            video has been terminated due to multiple
                                                                                                                                                             49                           0
                                                                                                                                                                                                                                            third-party notifications of copyright
Mexico, Mexico, Ra Ra Ra                   alejandra de Lopez castillo      UCh6P0zoQZKBn901rabaCzeQ   https://www.youtube.com/watch?v=sQHJSNR2jyo                      2:17:02                                                             infringement.                                    4
Mexico, Mexico, Ra Ra Ra                   ED RUIZ                          UCxy9C9zsKvfy4jiHzlPf51Q   https://www.youtube.com/watch?v=tjAlaLg94M0     7,238            0:12:19           0                           6/6/18      Pending                                                    4
Uno y Medio Contra el Mundo                Lila vidiocomic                  UC1T4b4yDvnQxTKEfEmPNk-A   https://www.youtube.com/watch?v=HIcztahA07s        38            1:11:39           0                           6/8/18       6/8/18                                                    4
Uno y Medio Contra el Mundo                Alvin Talaveras                  UC36KCptqVL000yJDxUP3jpA   https://www.youtube.com/watch?v=04PrNqn8pQU       418            1:26:57           0                          5/25/18      5/25/18                                                    4
Uno y Medio Contra el Mundo                ricardo leal                     UC7d9GHko4SdBMrcpEy9sOUQ   https://www.youtube.com/watch?v=RQiGPIKFHhc        33            1:26:07           1 Knot Standard            5/25/18      5/25/18                                                    4
                                                                                                                                                                                                                                            The YouTube account associated with this
                                                                                                                                                                                                                                            video has been terminated due to multiple
                                                                                                                                                             19                           0
                                                                                                                                                                                                                                            third-party notifications of copyright
Uno y Medio Contra el Mundo                Fabian Lopez                     UCA9ddITX1_bNgYuL-65IJ8g   https://www.youtube.com/watch?v=1LV4qOQly30                      1:26:57                                                             infringement.                                    4
                                                                                                                                                                                                                                            The YouTube account associated with this
                                                                                                                                                                                                                                            video has been terminated due to multiple
                                                                                                                                                         927                              0
                                                                                                                                                                                                                                            third-party notifications of copyright
Ahora Soy Rico                             Fabian Lopez                    UCA9ddITX1_bNgYuL-65IJ8g    https://www.youtube.com/watch?v=6sEDpfu4lH4                      1:44:11                                                             infringement.                                    3
Ahora Soy Rico                             Roberto Fabian Lopez De CastilloUCEENycLlgo2pmnEFxWgdaxg    https://www.youtube.com/watch?v=Ctdszvo-Tdw       205            1:44:11           0                           6/6/18      Pending                                                    3
Ahora Soy Rico                             alejandra de Lopez castillo     UCh6P0zoQZKBn901rabaCzeQ    https://www.youtube.com/watch?v=kKo6-U1zQB0         2            1:44:11           0                          5/25/18      5/25/18                                                    3
Cinco Nacos Asaltan Las Vegas              Danny Adams                     UCqfG3pso3RYUdwW3_HnjLWg    https://www.youtube.com/watch?v=0YPu5PH6Lmc        59            1:17:49           0                           6/8/18       6/8/18                                                    3
Cinco Nacos Asaltan Las Vegas              Shane Paetzold                  UCsxtvztaLD6MUAVlxxyT09Q    https://www.youtube.com/watch?v=Pw7n_0X944A        28            1:45:50           0                          5/29/18      5/29/18                                                    3
Cinco Nacos Asaltan Las Vegas              Shane Paetzold                  UCsxtvztaLD6MUAVlxxyT09Q    https://www.youtube.com/watch?v=_XebEeiyf3g         4            1:42:43           0                          5/25/18      5/25/18                                                    3
                                                                                                                                                                                                                                            The YouTube account associated with this
                                                                                                                                                                                                                                            video has been terminated due to multiple
                                                                                                                                                         339                              0
                                                                                                                                                                                                                                            third-party notifications of copyright
Como México No Hay Dos                     Fabian Lopez                    UCA9ddITX1_bNgYuL-65IJ8g    https://www.youtube.com/watch?v=Bmj7Rz0Ds9E                      1:47:00                                                             infringement.                                    3
Como México No Hay Dos                     Roberto Fabian Lopez De CastilloUCEENycLlgo2pmnEFxWgdaxg    https://www.youtube.com/watch?v=ywJyOezd8wY        1             1:47:00           0                           6/6/18      Pending                                                    3
Como México No Hay Dos                     Vicente Fernandez Discografia UChWjEqKRFfX7OlK44QjHrdg      https://www.youtube.com/watch?v=4I3oT-TO1Js     7561             0:03:04           0                          5/29/18      5/29/18                                                    3
El Coyote Y La Bronca                      Lila vidiocomic                 UC1T4b4yDvnQxTKEfEmPNk-A    https://www.youtube.com/watch?v=0L4qy7bdLWo       55             1:21:39           0                           6/6/18      Pending                                                    3
                                                                                                                                                                                                                                            The YouTube account associated with this
                                                                                                                                                                                                                                            video has been terminated due to multiple
                                                                                                                                                             55                           0
                                                                                                                                                                                                                                            third-party notifications of copyright
El Coyote Y La Bronca                      2009revi                         UCEK8OePGs3ix-9fMttTfHzg   https://www.youtube.com/watch?v=ZfO2l-yfxEw                      1:35:29                                                             infringement.                                    3
El Coyote Y La Bronca                      Frank Pulliam                    UCf-4ZWxUPYVIjTDqKaEDU3A   https://www.youtube.com/watch?v=TudZVz85wMU         7            1:35:29           0                          5/25/18      5/25/18                                                    3
El Diablo, El Santo Y El Tonto             ricardo leal                     UC7d9GHko4SdBMrcpEy9sOUQ   https://www.youtube.com/watch?v=aONWXrS1dwI       173            1:34:19           1 Whole Food               5/25/18      5/25/18                                                    3
                                                                                                                                                                                                                                            The YouTube account associated with this
                                                                                                                                                                                                                                            video has been terminated due to multiple
                                                                                                                                                         258                              1
                                                                                                                                                                                                                                            third-party notifications of copyright
El Diablo, El Santo Y El Tonto             Fabian Lopez                     UCA9ddITX1_bNgYuL-65IJ8g   https://www.youtube.com/watch?v=i4Ncp6TSnRE                      1:29:30               goprovidence.com                              infringement.                                    3
                                                                                                                                                                                                                                            The YouTube account associated with this
                                                                                                                                                                                                                                            video has been terminated due to multiple
                                                                                                                                                         690                              0
                                                                                                                                                                                                                                            third-party notifications of copyright
El Diablo, El Santo Y El Tonto             alejandra de Lopez castillo UCh6P0zoQZKBn901rabaCzeQ        https://www.youtube.com/watch?v=WVlsrYRoSAI                      1:29:30                                                             infringement.                                    3
El Sinvergüenza                            ricardo leal                UC7d9GHko4SdBMrcpEy9sOUQ        https://www.youtube.com/watch?v=33lSTD3elL0       270            0:43:38           0                                                 This video has been removed by the user.         3
El Sinvergüenza                            ricardo leal                UC7d9GHko4SdBMrcpEy9sOUQ        https://www.youtube.com/watch?v=VjGYY0WHqSI       237            0:50:22           0                                                 This video has been removed by the user.         3
El Sinvergüenza                            SONIDO MOCAMBO MOCTEZUMAUCDC_J3hI4F_Si6gCjxWqZeA
                                                                        MEXICO DF                      https://www.youtube.com/watch?v=VQGcTYVneMI    39,855            1:31:06           0                           6/6/18      Pending                                                    3
Jalisco Nunca Pierde                       Alvin Talaveras             UC36KCptqVL000yJDxUP3jpA        https://www.youtube.com/watch?v=HcgQiwQCY9o       690            1:30:02           0                          5/25/18      5/25/18                                                    3
Jalisco Nunca Pierde                       ricardo leal                UC7d9GHko4SdBMrcpEy9sOUQ        https://www.youtube.com/watch?v=9_EjHggG18o         7            1:30:03           0                          5/25/18      5/25/18                                                    3
Jalisco Nunca Pierde                       alejandra de Lopez castillo UCh6P0zoQZKBn901rabaCzeQ        https://www.youtube.com/watch?v=YMHkrxRMH-A         0            1:20:28           0                          5/25/18      5/25/18                                                    3
La Ley del Monte                           Alvin Talaveras             UC36KCptqVL000yJDxUP3jpA        https://www.youtube.com/watch?v=pfCjiEEcwy4     3599             1:57:12           0                          5/29/18      5/29/18                                                    3
                                                                                                                                                                                                                                            "La ley del..." The YouTube account associated
                                                                                                                                                                                                                                            with this video has been terminated due to
                                                                                                                                                             48                           0
                                                                                                                                                                                                                                            multiple third-party notifications of
La Ley del Monte                           ricardo leal                     UC7d9GHko4SdBMrcpEy9sOUQ   https://www.youtube.com/watch?v=B2wIz8baaWc                      1:57:12                                                             copyright infringement.                          3
                                                                                                                                                                                                                                            The YouTube account associated with this
                                                                                                                                                                                                                                            video has been terminated due to multiple
                                                                                                                                                                                          0
                                                                                                                                                                                                                                            third-party notifications of copyright
La Ley del Monte                           alejandra de Lopez castillo      UCh6P0zoQZKBn901rabaCzeQ   https://www.youtube.com/watch?v=s-KHWEJ1nZ8        6             1:55:46                                                             infringement.                                    3
Mas Buenas Que El Pan                      Nataligo28                       UCeWN5eItQcz_QHXG2ib-wtg   https://www.youtube.com/watch?v=GSl_cNpLQx8        5             1:31:32           0                          5/25/18      5/25/18                                                    3
Mas Buenas Que El Pan                      Rene Ruiz Tun Tun                UClJsV0Dc4o1cpJNVki7jWiQ   https://www.youtube.com/watch?v=VLE1v_QM8As     9569             1:31:31           0                          5/25/18      5/25/18                                                    3
Mas Buenas Que El Pan                      Danny Adams                      UCqfG3pso3RYUdwW3_HnjLWg   https://www.youtube.com/watch?v=3TJCs6uEsTY        0             1:31:32           0                           6/6/18       6/6/18                                                    3
Sombrero de Tres Picos                     Basia                            UC3yqoUF5Jd9Ar3CeYrSQRSg   https://www.youtube.com/watch?v=jeYWP3KDodU    22601             0:10:06           0                          5/29/18      5/29/18                                                    3
Sombrero de Tres Picos                     Basia                            UC3yqoUF5Jd9Ar3CeYrSQRSg   https://www.youtube.com/watch?v=RbE6BFG4yLw    18705             0:10:05           0                          5/29/18      5/29/18                                                    3
Sombrero de Tres Picos                     Basia                            UC3yqoUF5Jd9Ar3CeYrSQRSg   https://www.youtube.com/watch?v=BwuX4kcI-2c    13281             0:09:57           0                           6/1/18       6/1/18                                                    3
                                                                                                                                                                                                                                            The YouTube account associated with this
                                                                                                                                                                                                                                            video has been terminated due to multiple
                                                                                                                                                                                                                                            third-party notifications of copyright
Aladino Y La Lámpara Maravillosa           Fabian Lopez                    UCA9ddITX1_bNgYuL-65IJ8g    https://www.youtube.com/watch?v=uLyMdq7sygo        48               1:36           0                                                 infringement.                                    2
Aladino Y La Lámpara Maravillosa           alejandra de Lopez castillo     UCh6P0zoQZKBn901rabaCzeQ    https://www.youtube.com/watch?v=rXIqFiQ3aCw         2            1:36:46           0                          5/25/18      5/25/18                                                    2
Dos Machos Que Ladran No Muerden           Daniel Asensio                  UCwnxn-TQqHoFCjcwFvmOECA    https://www.youtube.com/watch?v=8-m9i_fUvXQ        40            0:47:13           0                           6/6/18      Pending                                                    2
Dos Machos Que Ladran No Muerden           Daniel Asensio                  UCwnxn-TQqHoFCjcwFvmOECA    https://www.youtube.com/watch?v=CDh0wGtzJbY        29            0:47:16           0                           6/8/18       6/8/18                                                    2
El Barchante Neguib                        Roberto Fabian Lopez De CastilloUCEENycLlgo2pmnEFxWgdaxg    https://www.youtube.com/watch?v=SeW6LsC9fNs        43            1:27:23           0                           6/6/18      Pending                                                    2
El Barchante Neguib                        fabian lopez                    UCUxMTTAspivXmZDq7IQ2ZpQ    https://www.youtube.com/watch?v=HlLb6lb1jic         9            1:27:23           0                           6/6/18      Pending                                                    2
El Cuatrero                                Alvin Talaveras                 UC36KCptqVL000yJDxUP3jpA    https://www.youtube.com/watch?v=rVXpmgsucIE    22,049            1:27:50           0                          5/25/18      5/25/18                                                    2
El Cuatrero                                Yesica Lopez                    UCQK4uFya1wijNhjOS_GDvig    https://www.youtube.com/watch?v=aJI9Kt6vIwQ       297            1:27:50           0                          5/11/18      5/11/18                                                    2
El Extraño Hijo del Sheriff                ricardo leal                    UC7d9GHko4SdBMrcpEy9sOUQ    https://www.youtube.com/watch?v=qpdI7VfoOOk        14            1:19:36           0                          5/25/18      5/25/18                                                    2
El Extraño Hijo del Sheriff                Tarrajas                        UCbZhZxcLvu66nxuMkLy3SCA    https://www.youtube.com/watch?v=OlmXB1yMGYM     1E+06            1:19:35           0                           6/6/18      Pending                                                    2
                                                                                                                                                                                                                                            The YouTube account associated with this
                                                                                                                                                                                                                                            video has been terminated due to multiple
                                                                                                                                                                                                                                            third-party notifications of copyright
El Macho                                   Fabian Lopez                    UCA9ddITX1_bNgYuL-65IJ8g    https://www.youtube.com/watch?v=Sgub0SxVcbg        41            1:35:37           0                                                 infringement.                                    2
El Macho                                   alejandra de Lopez castillo     UCh6P0zoQZKBn901rabaCzeQ    https://www.youtube.com/watch?v=HyXUQb9AmBY         1            1:35:37           0                          5/29/18      5/29/18                                                    2
El Que Con Ninos Se Acuesta                Ra Mihegu Producciones          UCNq0lWzVtjJM4hdjY8gz38Q    https://www.youtube.com/watch?v=U04ovHTLB88        27            1:30:19           0                           6/6/18      Pending                                                    2
El Que Con Ninos Se Acuesta                Danny Adams                     UCqfG3pso3RYUdwW3_HnjLWg    https://www.youtube.com/watch?v=z3TfAE2vQnE         3            1:30:19           0                           6/6/18      Pending                                                    2
En Esta Primavera                          RETROVISOR                      UChdLK9fuB98EaRWVp-Bg1fw    https://www.youtube.com/watch?v=c2EoTcL1g-k   127,821            0:02:44           0                           6/6/18      Pending                                                    2
En Esta Primavera                          Dexter Hice                     UCMaPYIgsQVZUmXEIGPZ6oCQ    https://www.youtube.com/watch?v=QWqRCdz0R4s     4,742            0:13:43           0                           6/6/18      Pending                                                    2
Furia En La Sangre                         espectáculos Mearkk             UCmHKEPA6R_Z0ni7Ao-bGx-g    https://www.youtube.com/watch?v=6qmZTQzM-Rc       100            1:26:29           0                           6/6/18       6/6/18                                                    2
Furia En La Sangre                         Martin Castellanos              UCmT2CIWqWaLJhvZ4oxJYjdw    https://www.youtube.com/watch?v=nY4AK6teUG0        21            1:26:29           0                          5/25/18      5/25/18                                                    2
Hermelinda Linda                           Pablo Joxan Youtube             UCnaSZ-q81YBEiKEUZ6Oat5g    https://www.youtube.com/watch?v=m40SLZSeNVk       775            1:32:05           0                          5/25/18      5/25/18                                                    2
Hermelinda Linda                           Mynor D CH LO.                  UCVx2eDYzNaXf3JMMtdqOxAA    https://www.youtube.com/watch?v=-AJWaO3hj2Q       607               0:35           0                          5/25/18      5/25/18                                                    2
La Chamuscada                              IrmaSerrano laTigresa 2017      UCgMaBCzQGK2IXg1lxMK0lvw    https://www.youtube.com/watch?v=wRU7CVMuYRA      7590            0:06:26           0                           6/6/18      Pending                                                    2
La Chamuscada                              BLACK MAGIC STUDIO              UCGVUY2q7OyAIaEQMCOnmKWw    https://www.youtube.com/watch?v=__ahtgteWzI        84            1:38:20           0                           6/6/18      Pending                                                    2
La Puerta Negra                            Martin Castellanos              UCmT2CIWqWaLJhvZ4oxJYjdw    https://www.youtube.com/watch?v=za6jNrP1NBs        23            0:40:18           0                           6/6/18      Pending                                                    2
La Puerta Negra                            Martin Castellanos              UCmT2CIWqWaLJhvZ4oxJYjdw    https://www.youtube.com/watch?v=oyFujih-7zo        22            0:51:47           0                           6/8/18       6/8/18                                                    2
Las Nenas del Amor                         free moviesztalme               UCC-IICcBsPpsf5CL-TxcbnA    https://www.youtube.com/watch?v=XamVFy_StF8     1,794            1:23:02           0                          5/11/18      5/11/18                                                    2
Las Nenas del Amor                         Danny Adams                     UCqfG3pso3RYUdwW3_HnjLWg    https://www.youtube.com/watch?v=S_VSS6xip34        24            1:23:03           0                           6/6/18       6/6/18                                                    2
Los Jinetes de la Bruja                    Jonathan Solorzano              UCZ4mNUZDKqnRe8pgVIjY_BA    https://www.youtube.com/watch?v=CO7OOcJVvdE    26,223            1:51:40           0                           6/6/18      Pending                                                    2
Los Jinetes de la Bruja                    Jose Rodriguez                  UCzeaqqzNIqWnw3BpiRvfMxQ    https://www.youtube.com/watch?v=ZiDkQnJdFdI        74            1:51:40           0                           6/6/18      Pending                                                    2
Los Maistros (Pelados Pero Sabrosos)       Rock Forever                    UCCL7I1c-X4nCK1EGH1m2IvA    https://www.youtube.com/watch?v=qBXpo6HZvmo        36            1:27:17           0                          5/25/18      5/25/18                                                    2
Los Maistros (Pelados Pero Sabrosos)       Danny Adams                     UCqfG3pso3RYUdwW3_HnjLWg    https://www.youtube.com/watch?v=XHbGEYFFwwk       851            1:27:17           0                           6/8/18       6/8/18                                                    2
Los Viejos Somos Asi                       Roberto Fabian Lopez De CastilloUCEENycLlgo2pmnEFxWgdaxg    https://www.youtube.com/watch?v=ZpQCr-fEF_w        10            1:36:13           0                           6/6/18      Pending                                                    2
Los Viejos Somos Asi                       fabian lopez                    UCUxMTTAspivXmZDq7IQ2ZpQ    https://www.youtube.com/watch?v=ImIB2JcaCak         9            1:36:13           0                           6/6/18      Pending                                                    2
                                                                                                                                                                                                                                          Received counter notification and multiple
                                                                                                                                                                                                                                          emails from user claiming he has rights to the
                                                                                                                                                                                                                                          movie and requests we send him our
Misa De Cuerpo Presente                    Pietronila TV                    pietronila                 https://www.youtube.com/watch?v=Z33p6hKNBik   230,704            1:31:38           0                          5/11/18      5/11/18 contracts that allow us to report his videos.      2
Misa De Cuerpo Presente                    RicaVisión Huauchinango          UCTgRbmxu-10wv9OWu8nYsRw   https://www.youtube.com/watch?v=YNyIuP9p6b8        14            1:31:38           0                           6/8/18       6/8/18                                                    2
Peleador A Puño Limpio (Fist Fighter)      CINEMA ESPECTACULAR              UCsjn9s52ntvbID6IYwKFqRQ   https://www.youtube.com/watch?v=IZsRVhUg-rI   102,991            1:33:06           0                           6/6/18       6/6/18                                                    2
Peleador A Puño Limpio (Fist Fighter)      BTV                              UCtH7lpGhg_BmCSgUJmIaQ0w   https://www.youtube.com/watch?v=k-XYZhcBwMo   102,991            1:32:08           0                           6/6/18       6/6/18                                                    2
Picardia Mexicana 3                        Fabian Lopez                     UCA9ddITX1_bNgYuL-65IJ8g   https://www.youtube.com/watch?v=h_hK5aCjuGk        99            1:40:34           0                          5/11/18      5/11/18                                                    2
Picardia Mexicana 3                        LA MESA DEL RINCON               UCkSdH3VL4U_ClxsmtMwUo7g   https://www.youtube.com/watch?v=E6gd-VBH3J0    80045             1:40:34           0                          5/29/18      5/29/18                                                    2
Tierra de Violencia                        CinemaChannel Películas          UC0DlWNllEFU6oBICqU5PeMg   https://www.youtube.com/watch?v=GGzh7vRqnlc         6            1:26:51           0                          5/29/18      5/29/18                                                    2
Tierra de Violencia                        Maurice Riley                    UCFetFt5zV9nTpD_Ap3JLKVw   https://www.youtube.com/watch?v=b6ICPwjylRY     1600             1:54:11           0                          5/25/18      5/25/18                                                    2
Todo Un Hombre                             ricardo leal                     UC7d9GHko4SdBMrcpEy9sOUQ   https://www.youtube.com/watch?v=pvHx33q6OEY        14            1:40:35           1 Whole Food               5/25/18      5/25/18                                                    2
                                                                                                                                                                                                                                          This video is no longer available because the
                                                                                                                                                                                          0                                               YouTube account associated with this video
Todo Un Hombre                            Oscar A.                          UCorkjh_0TIuES6m_uWahvqQ   https://www.youtube.com/watch?v=ApWBhwNvMfA       168            1:40:35                                                           has been terminated.                               2
Un Rincón Cerca del Cielo                 ricardo leal                      UC7d9GHko4SdBMrcpEy9sOUQ   https://www.youtube.com/watch?v=AHuAbofpevo         6            1:55:38           0                          5/29/18      5/29/18                                                    2
Un Rincón Cerca del Cielo                 hugo trejo                        UCArhvJQF393oJ0_aI3BkXiw   https://www.youtube.com/watch?v=qGydc3hJEhU     2,468            1:55:38           0                           6/6/18      Pending                                                    2
Yo, el Valiente                           heroberto1                        UCh36XqFOzKVfw6aevxQ71XA   https://www.youtube.com/watch?v=ZBQVAPlaUmg    30,540            0:03:38           0                           6/6/18      Pending                                                    2
Yo, el Valiente                           Amelia Alejandra from Villar M.   UCUv1Pj_zboqaa_vmL2Fi3hg   https://www.youtube.com/watch?v=bepWrTzrG9Q    61,255            0:02:51           0                           6/6/18      Pending                                                    2
Asalto En Tijuana                         Fabian Tello Villegas             UCUVSf2yDE7nRw9gKg9L4XDg   https://www.youtube.com/watch?v=1vJNEaN8H24       134            1:22:35           0                          5/25/18      5/25/18                                                    1
Atrapados en la Coca                      Ibragim hiug                      UC3SfNHGdWmwMaDbed7qLphA   https://www.youtube.com/watch?v=fSBMz5GJx8Y     2001             1:26:35           0                          5/25/18      5/25/18                                                    1
Bikinis Y Rock                            Carlos Fragoso                    UCsa6ZLghPSGxjFWjw2njuYw   https://www.youtube.com/watch?v=pqMvqQkcHx4    54,357               3:03           0                          5/29/18      5/29/18                                                    1
Camino de Sacramento                      VivaMejico1950                    UCqHJyA9RuoV2Zrfla_QK9Zg   https://www.youtube.com/watch?v=Gqgsp71nuTU     5110             0:02:24           0                           6/6/18      Pending                                                    1
Canaima                                   William Ohara                     UC69t83gbRgRYoKVUrOTMVbQ   https://www.youtube.com/watch?v=QEXe1L-yQK8     8898             2:20:48           0                           6/6/18      Pending                                                    1
Carabina 30-30                            Gabriel Astengo                   UC61V6b96EqyVkZYqzC9HkCA   https://www.youtube.com/watch?v=1voOGhHDIXg    11050             0:01:51           0                           6/6/18      Pending                                                    1
Central Camionera                         Cainay                            UC2TBlIuMFEQmLYTT1mUEkXQ   https://www.youtube.com/watch?v=sLZz4sAWh6o    17586             1:19:41           0                          5/25/18      5/25/18                                                    1
Debieron Ahorcarlos Antes                 fabian tello villegas             UC6PihjEOE5ksI2iTM4lftag   https://www.youtube.com/watch?v=s6mBaUDycP8        72            1:24:25           0                           6/6/18      Pending                                                    1
Destrampados En Los Ángeles (Los Chololocos)
                                          Marija Badric                     UCI2vhKaEOjGAs10nhl1D5oQ   https://www.youtube.com/watch?v=qoWf_qorjcc    16281             0:02:14           0                           6/6/18       6/6/18                                                    1
Dos Nacos en el Planeta de las Mujeres    Elbrujo Borracho                  UCf7Qf_oLZH4Edr7S4fPg5YQ   https://www.youtube.com/watch?v=x-uiNiM-DZc    3,208             1:34:04           0                           6/6/18       6/6/18                                                    1
                                                                                                                                                                                                                    Date          Date
Title             Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 92 of 149
Duro y Parejo en la Casita del Pecado
                                              YouTube Username
                                              Hugo Hunter
                                                                         User ID / Channel
                                                                              UC5tw1cDkavIcROWmeZSt7aw
                                                                                                         Infringing URL
                                                                                                         https://www.youtube.com/watch?v=FMNsP5h8w88
                                                                                                                                                             Views
                                                                                                                                                              10273
                                                                                                                                                                          Video Length # of ads
                                                                                                                                                                                2:16:15           0
                                                                                                                                                                                                      Type of ads   Submitted
                                                                                                                                                                                                                         6/6/18
                                                                                                                                                                                                                                  Removed
                                                                                                                                                                                                                                     Pending
                                                                                                                                                                                                                                               Notes
                                                                                                                                                                                                                                                                                           1
El Albañil                                    Marcos Garcia                   UClfeySr-JT24sh7uHtRVlhg   https://www.youtube.com/watch?v=dQDEt5w7D4I              34            1:31:07           0                      6/6/18      Pending                                               1
El Asesino Del Metro                          Fabian Tello Villegas           UCUVSf2yDE7nRw9gKg9L4XDg   https://www.youtube.com/watch?v=mjmcjw6CpjA              76            1:25:46           0                     5/11/18      5/11/18                                               1
El Baisano Jalil                              CinemaChannel Películas         UC0DlWNllEFU6oBICqU5PeMg   https://www.youtube.com/watch?v=dDA5I2YHYO8             194            1:42:30           0                     5/25/18      5/25/18                                               1
El Casto Susano                               CinemaChannel Películas         UC0DlWNllEFU6oBICqU5PeMg   https://www.youtube.com/watch?v=oTJLaPDTE7g              37            1:35:07           0                     5/25/18      5/25/18                                               1
El Diablo en Persona                          Roberto Fabian Lopez De CastilloUCEENycLlgo2pmnEFxWgdaxg   https://www.youtube.com/watch?v=d5k5kQFi-BE               0            1:43:34           0                      6/6/18      Pending                                               1
El Elegido (El Anticristo)                    Artista Saldaña Oficial         UCysM51Y4iUaevE5AXbIbqMg   https://www.youtube.com/watch?v=jXkjRKW62eQ           7316             1:35:53           0                      6/6/18       6/6/18                                               1
El Extensionista                              Ing. E. PABLO SANTIAGO          UCJVIJxdk9SotA7R2y7-RfUg   https://www.youtube.com/watch?v=EDp-KlX0p9c          10863             1:47:24           0                      6/6/18      Pending                                               1
El Garañon                                    cibernexxx                      UCcQNi1wQVcqX0kyI6JeUJzg   https://www.youtube.com/watch?v=vt44WPR0q64             114            1:26:32           0                     5/25/18      5/25/18                                               1
El Gran Makakikus                             cronomexico                     UCsZAoncQYLLdGjFkemTCKdA   https://www.youtube.com/watch?v=V1JpjgEOvZU           9053             0:01:58           0                     5/29/18      5/29/18                                               1
El Hombre Inquieto                            Tiffani Weinmann                UCRwRMQtYJz4Tr5IqPhHH2tA   https://www.youtube.com/watch?v=9gkUg5U8k6M           3,238            2:37:40           0                      6/6/18      Pending                                               1
El Mil Amores                                 Fabian Lopez                    UCA9ddITX1_bNgYuL-65IJ8g   https://www.youtube.com/watch?v=T6mqPIGpHlA              62            1:42:08           0                     5/11/18      5/11/18                                               1
El Ninja Mexicano                             Video Junkie                    UC-pmRztzUfeN-IyMrd89nHw   https://www.youtube.com/watch?v=HjCOZtAfw7s           5,811            0:03:11           0                      6/6/18      Pending                                               1
El Payo                                       Jerry Morones                   UCfbE30QbXcf-UmTdvpx0NgA   https://www.youtube.com/watch?v=tU9zBn8WnZw          20,944            2:17:51           0                      6/6/18      Pending                                               1
El Sexólogo                                   Miranda                         UCTs0o0l8x0oc783wOX3FB5w   https://www.youtube.com/watch?v=DvN7uzDu0x0         199,919            1:31:11           0                      6/6/18      Pending                                               1
En la Vieja California                        Ken Hess                        UCjeufu_pOBHv_vTmuoey_0A   https://www.youtube.com/watch?v=gby1LLrrQUg             358            1:10:47           0                      6/6/18      Pending                                               1
En Peligro De Muerte                          Curtis Browning                 UCo9oz5BMi5v_Z_HIhNAQQrg   https://www.youtube.com/watch?v=pj6rCHtKz2E               3            2:23:05           0                      6/6/18      Pending                                               1
Feliz Año Amor Mio                            LO MEJOR DEL CINE MEXICANO UCb6BYQdQSkJvnFcouEeuMMQ        https://www.youtube.com/watch?v=MJ0R6K9WGGw             171            1:24:35           0                     5/25/18      5/25/18                                               1
Garra De Tigre                                Mario Jimenez                   UCsSjjWbqdPdaqOHmXAf_BBQ   https://www.youtube.com/watch?v=491qOiJQyjo              27            1:28:37           0                      6/6/18       6/6/18                                               1
Horas de Agonia                               Luis Matos                      UC0HFGAWgwxgeeix4bb5ZUdw   https://www.youtube.com/watch?v=rFj_VMrc4io             133            1:41:07           0                     5/11/18      5/11/18                                               1
Juan Armenta "El Repatriado"                  Vicente Fernandez Discografia UChWjEqKRFfX7OlK44QjHrdg     https://www.youtube.com/watch?v=j3rBPrXaCgI           6,533            0:03:16           0                      6/6/18      Pending                                               1
Juan Charrasqueado Y Gabino Barrera           fabian lopez                    UCUxMTTAspivXmZDq7IQ2ZpQ   https://www.youtube.com/watch?v=1A18QsLQQNs              13            1:43:04           0                      6/8/18       6/8/18                                               1
                                                                                                                                                                                                                                               The YouTube account associated with this
                                                                                                                                                                                                                                               video has been terminated due to multiple
                                                                                                                                                                 203                              0
                                                                                                                                                                                                                                               third-party notifications of copyright
La Barca de Oro                               Shazz Baric               UCw8FlcToLfUUqGgW6_hBL1g         https://www.youtube.com/watch?v=fmYgXETxFdY                            1:24:20                                                        infringement.                               1
La Captura De Gabino Barrera: Los Fugitivos   saira paris               UCHqGYtMbA3rgIDA988O4Hig         https://www.youtube.com/watch?v=dXUifCe52xA           4,031            0:03:40           0                      6/6/18      Pending                                               1
La Cárcel De Laredo                           CinemaChannel Películas   UC0DlWNllEFU6oBICqU5PeMg         https://www.youtube.com/watch?v=RGjJKnXCUZE              34            1:39:06           0                                            This video has been removed by the user.    1
La Corneta De Mi General                      R.QUINTERO624 1000 % OAXAQUEÑO  DE ♥
                                                                        UCMixT0INbh-ZfAjX1itw6Og         https://www.youtube.com/watch?v=euzbu3SmYJQ          260180            0:06:30           0                      6/6/18      Pending                                               1
La Dinastía De La Muerte                      fabian tello villegas     UCD3tv__5Lh8mMeq4RTcgxvQ         https://www.youtube.com/watch?v=dpmSDGiyO4E            2121               1:20           0                      6/6/18       6/6/18                                               1
La Familia Perez                              RETRO AD 2.0              UC1iXXdHYjvNoijuw-vM80ug         https://www.youtube.com/watch?v=FzE0PKuH1dk             156            1:33:34           0                      6/6/18      Pending                                               1
La Fuga Del Chacal                            ANGEL RUIZ                UC2LFjc19_nOCVr4tWKyJiXA         https://www.youtube.com/watch?v=jdzeLuLm9Nc           2,120            0:04:26           0                      6/6/18       6/6/18                                               1
La Lechería                                   NO SUCCIONES              UC2iJlL6BuVw0y_xJ7GmXYmg         https://www.youtube.com/watch?v=gMDQXSwxNoM          41,699            0:42:47           0                     5/11/18      5/11/18                                               1
                                                                                                                                                                                                                                               The YouTube account associated with this
                                                                                                                                                                                                                                               video has been terminated due to multiple
                                                                                                                                                               34576                              0
                                                                                                                                                                                                                                               third-party notifications of copyright
La Ley de Las Calles                          Rene Ruiz Tun Tun          UClJsV0Dc4o1cpJNVki7jWiQ        https://www.youtube.com/watch?v=504fsD42sjI                            1:27:01                                                        infringement.                               1
La Muerte Cruzo El Rio Bravo                  Mario Jimenez              UCsSjjWbqdPdaqOHmXAf_BBQ        https://www.youtube.com/watch?v=mwbe6hwtAvo                 71         1:37:29           0                      6/8/18       6/8/18                                               1
                                                                                                                                                                                                                                               The YouTube account associated with this
                                                                                                                                                                                                                                               video has been terminated due to multiple
                                                                                                                                                                 182                              0
                                                                                                                                                                                                                                               third-party notifications of copyright
La Pulquería                                  Tabreyl Nomsa                   UC1fF0UgEW754gvxP9WO7RmQ   https://www.youtube.com/watch?v=zg14xn4Dv_A                            1:39:57                                                        infringement.                               1
La Pulquería II                               Beardeds2                       UCS9_yjW8s-1BDRbonGCxvxw   https://www.youtube.com/watch?v=FdQfEd_2sPU           2692             1:22:14           0                      6/6/18      Pending                                               1
La Reina de la Opereta                        Alejandro Bravo                 UCp1h3ho7XDFaa9cLcSBDQGA   https://www.youtube.com/watch?v=FpL9lbUgBBc           8476             0:03:18           0                      6/6/18      Pending                                               1
Las Novias Del Lechero                        Rene Ruiz Tun Tun               UClJsV0Dc4o1cpJNVki7jWiQ   https://www.youtube.com/watch?v=0tUYbZeVpbc          18,963            1:25:43           0                     5/11/18      5/11/18                                               1
Lluvia Roja                                   SupermanDarkWar77               UCW1u8VF-t1xNjxN-3fTQUeA   https://www.youtube.com/watch?v=qsrjbzE9rF4          21735             0:03:22           0                      6/6/18      Pending                                               1
Los Caifanes                                  comandante LV                   UCDlABM5zZo85on2-NV96Tow   https://www.youtube.com/watch?v=HoPt5aAEjEM         389,058            1:28:48           0                      6/6/18      Pending                                               1
Los Dos Hermanos                              Body paint Song movie           UCRAFgglOikqrXO8u50gspJw   https://www.youtube.com/watch?v=LTQxmxVwDas           1,530            1:30:12           0                      6/6/18      Pending                                               1
Los Tres Gallos                               Marcos Garcia                   UClfeySr-JT24sh7uHtRVlhg   https://www.youtube.com/watch?v=yWVaOKCUn5o             836            1:40:49           0                      6/8/18       6/8/18                                               1
Maclovia                                      omar juarez                     UC2STENP3ll_3pi_hgI_TAyw   https://www.youtube.com/watch?v=t7Pa5gOQF9Y          28373             0:02:05           1 Cobra Kai            6/6/18      Pending                                               1
Maldita Miseria                               cantos del torogoz              UC-bQZ6ZPKh9Eo7zvLsuZGWg   https://www.youtube.com/watch?v=IWog7NQkF6c             405            1:42:11           0                     5/25/18      5/25/18                                               1
Mecanica Nacional                             dikaylonen                      UCdT6PD9e5c37GXCVMmrXlbg   https://www.youtube.com/watch?v=RVOx0MIddnM           1973             1:36:40           0                      6/6/18      Pending                                               1
Mexico de Mis Recuerdos                       CinemaChannel Películas         UC0DlWNllEFU6oBICqU5PeMg   https://www.youtube.com/watch?v=RWYMU7LrHvc               3            1:35:48           0                     5/25/18      5/25/18                                               1
Mi Campeon                                    Dziudzica74                     UC3PxuboMx44phELFQMuHGkg   https://www.youtube.com/watch?v=Azy94VH3uys          23795             2:28:11           0                      6/6/18      Pending                                               1
Mi Querido Viejo                              el maestrito kids               UCEwhwEaJSMHSkyGykNGwi_Q   https://www.youtube.com/watch?v=YIyccgLbxmo              15            1:36:50           0                      6/6/18      Pending                                               1
Muerte en el Tovara                           elking 80                       UCDEd3DLbjLvTeIXH_gEqBYQ   https://www.youtube.com/watch?v=32g31xmvEwg              54            1:29:54           0                     5/25/18      5/25/18                                               1
Ojos de Juventud                              CinemaChannel Películas         UC0DlWNllEFU6oBICqU5PeMg   https://www.youtube.com/watch?v=dr7Nbw5BDxM               3            1:35:48           0                                            This video has been removed by the user.    1
Primera Comunión                              2009revi                        UCEK8OePGs3ix-9fMttTfHzg   https://www.youtube.com/watch?v=6p-3CsWBn20               0            1:25:18           0                      6/1/18       6/1/18                                               1
Primero Soy Mexicano                          RETRO AD 2.0                    UC1iXXdHYjvNoijuw-vM80ug   https://www.youtube.com/watch?v=9bd5y26Q4OM             117            1:29:10           0                      6/8/18       6/8/18                                               1
Que Dios Me Perdone                           LO MEJOR DEL CINE MEXICANO UCb6BYQdQSkJvnFcouEeuMMQ        https://www.youtube.com/watch?v=jULgPjtrvB8             107            1:30:11           0                                            This video has been removed by the user.    1
Soy Charro de Rancho Grande                   fabian lopez                    UCUxMTTAspivXmZDq7IQ2ZpQ   https://www.youtube.com/watch?v=2VyXjwOmaEs              41            0:59:00           0                      6/6/18      Pending                                               1
Un Hombre Llamado Diablo                      ricardo leal                    UC7d9GHko4SdBMrcpEy9sOUQ   https://www.youtube.com/watch?v=i3v-KABgfH8              37            1:41:22           1 Knot Standard       5/25/18      5/25/18                                               1
Un Macho En La Carcel De Mujeres              Roberto Fabian Lopez De CastilloUCEENycLlgo2pmnEFxWgdaxg   https://www.youtube.com/watch?v=RfrJ8Al9qKU               6            1:28:43           0                      6/6/18       6/6/18                                               1
Un Sabado Mas                                 fabian tello villegas           UC6PihjEOE5ksI2iTM4lftag   https://www.youtube.com/watch?v=HUyCVtIOb24              44            1:38:49           0                     5/25/18      5/25/18                                               1




                                                                                                                                Summary and Totals

                                                                                                         Total Infringing Videos Removed
                                                                                                         2014                                                1152
                                                                                                         2015                                                1301
                                                                                                         2016                                                1182
                                                                                                         2017                                                1654
                                                                                                                                                             January: 108
                                                                                                                                                             February: 85
                                                                                                                                                             March: 63
                                                                                                         2018
                                                                                                                                                             April     98
                                                                                                                                                             May       184
                                                                                                                                                             Total:    538


                                                                                                         Summary of Repeat Offenders
                                                                                                         Total repeat offenders (three times or more): 218
                                                                                                         Total Terminated repeat offenders: 187
                                                                                                         Repeat Offenders for April 2018: 19
                   Case 1:21-cv-21698-JEM DocumentAthos
                                                   1-2 Youtube Enforcement
                                                         Entered    on FLSD Docket 05/03/2021 Page 93 of 149
                                                                                                        June 9, 2018 - July 9, 2018 Enforcement Results
                                                                                                                                                                                                           Date         Date
Title                                      YouTube Username          User ID / Channel               Infringing URL                                Views    Video Length # of ads Type of ads              Submitted    Removed     Notes
Dos Nacos En El Planeta De Las Mujeres     RecuerdosDelNorte         UCFsHGgUMkRSTJEgv5Ls1B4g        https://www.youtube.com/watch?v=2a9Xs1Bp3kg   210,739        0:09:18        0                              6/21/18     6/21/18                                                  8
Dos Nacos En El Planeta De Las Mujeres     RecuerdosDelNorte         UCFsHGgUMkRSTJEgv5Ls1B4g        https://www.youtube.com/watch?v=-Cq5ofDPwOo    67,231        0:11:19        0                              6/27/18     6/27/18                                                  8
Dos Nacos En El Planeta De Las Mujeres     RecuerdosDelNorte         UCFsHGgUMkRSTJEgv5Ls1B4g        https://www.youtube.com/watch?v=bgbCy6bAJaw    21,686        0:10:30        0                              6/18/18     6/18/18                                                  8
Dos Nacos En El Planeta De Las Mujeres     RecuerdosDelNorte         UCFsHGgUMkRSTJEgv5Ls1B4g        https://www.youtube.com/watch?v=Qm-kQV_8c5I    13,128        0:10:52        1 wix.com                      6/18/18     6/18/18                                                  8
Dos Nacos En El Planeta De Las Mujeres     RecuerdosDelNorte         UCFsHGgUMkRSTJEgv5Ls1B4g        https://www.youtube.com/watch?v=dW7FIbPhrjk    12,024        0:12:24        0                              6/18/18     6/18/18                                                  8
Dos Nacos En El Planeta De Las Mujeres     RecuerdosDelNorte         UCFsHGgUMkRSTJEgv5Ls1B4g        https://www.youtube.com/watch?v=utQCqG3tdm0    11,347        0:12:14        0                              6/18/18     6/18/18                                                  8
Dos Nacos En El Planeta De Las Mujeres     RecuerdosDelNorte         UCFsHGgUMkRSTJEgv5Ls1B4g        https://www.youtube.com/watch?v=HEVc-C1lxy8      5,555       0:11:55        0                              6/18/18     6/18/18                                                  8
Dos Nacos En El Planeta De Las Mujeres     RecuerdosDelNorte         UCFsHGgUMkRSTJEgv5Ls1B4g        https://www.youtube.com/watch?v=MftaLQWhwco      4,980       0:11:25        0                              6/18/18     6/18/18                                                  8
Dos Camioneros Con Suerte                  whim putz                 UC5GL4bulYgUq6rho0Uyu6pQ        https://www.youtube.com/watch?v=q4a_2MTfYOs          6       2:06:40        0                              6/27/18      7/3/18                                                  7
Dos Camioneros Con Suerte                  Tommy E. Findley          UC8_EgyTQ2SvPv1l8Ac-ubDw        https://www.youtube.com/watch?v=KihwzXQOcbU      2,957       1:21:07        0                              6/27/18      7/3/18                                                  7
Dos Camioneros Con Suerte                  CaH4ik Smit               UC8wlVvLDcO3z3vKr4OmB4XA        https://www.youtube.com/watch?v=Yy6urDm-x3U         54       1:29:12        0                              6/27/18      7/3/18                                                  7
Dos Camioneros Con Suerte                  bnwo91                    UCfjelP2gEgGP1HPBLhzoUzg        https://www.youtube.com/watch?v=XOUhOSh5_1c         72       2:36:57        0                              6/27/18      7/3/18                                                  7
Dos Camioneros Con Suerte                  Debra J. Powell           UCgCzAFEJKVSz8v8TjOf-5jg        https://www.youtube.com/watch?v=wPcXBOE9zGE      4,306       1:21:07        0                              6/27/18      7/3/18                                                  7
Dos Camioneros Con Suerte                  Desmond Torres            UCGhfgyrzaPlF7e7nRRr6kXw        https://www.youtube.com/watch?v=UwCeRFbN81s        839       1:37:29        0                              6/27/18      7/3/18                                                  7
Dos Camioneros Con Suerte                  Martin Bishop             UCv3gpfB4AQ1z9yAtvJlWh8A        https://www.youtube.com/watch?v=4dtFBEmYBP8         19       1:30:51        0                              6/27/18      7/3/18                                                  7
La Noche Del Asesino (El Retorno De Walpurgis)
                                           JacintoNaschy             UCnB5x1PjvMBF5dK-qNogcyg        https://www.youtube.com/watch?v=nZEt0-9O7t4   305,403        0:13:46        0                              6/27/18     6/27/18                                                  6
La Noche Del Asesino (El Retorno De Walpurgis)
                                           JacintoNaschy             UCnB5x1PjvMBF5dK-qNogcyg        https://www.youtube.com/watch?v=bGvmqnpp56c    40,197        0:14:50        0                              6/27/18     6/27/18                                                  6
                                                                                                                                                                                                                                     The YouTube account associated with this
                                                                                                                                                                                                                                     video has been terminated due to multiple
                                                                                                                                                                                                                                     third-party notifications of copyright
La Noche Del Asesino (El Retorno De Walpurgis)
                                           JacintoNaschy             UCnB5x1PjvMBF5dK-qNogcyg        https://www.youtube.com/watch?v=rcHtilSz5Qk    37,660       0:14:57        0                                                    infringement.                                   6
                                                                                                                                                                                                                                     The YouTube account associated with this
                                                                                                                                                                                                                                     video has been terminated due to multiple
                                                                                                                                                                                                                                     third-party notifications of copyright
La Noche Del Asesino (El Retorno De Walpurgis)
                                           JacintoNaschy                UCnB5x1PjvMBF5dK-qNogcyg     https://www.youtube.com/watch?v=_lrinh1nK9M    31,950       0:13:51        0                                                    infringement.                                   6
La Noche Del Asesino (El Retorno De Walpurgis)
                                           JacintoNaschy                UCnB5x1PjvMBF5dK-qNogcyg     https://www.youtube.com/watch?v=-4Yg3wJ9mKM    15,070       0:14:29        0                              6/27/18     6/27/18                                                   6
La Noche Del Asesino (El Retorno De Walpurgis)
                                           JacintoNaschy                UCnB5x1PjvMBF5dK-qNogcyg     https://www.youtube.com/watch?v=hIYEXkp_sj0    12,539       0:14:33        0                              6/27/18     6/27/18                                                   6
Hasta el Viento Tiene Miedo                Ustp Eloy                    UC3msklqUHO-un6JKGcUM2Nw     https://www.youtube.com/watch?v=zaA9wI_vVrg   111,728         12:54        0                              6/21/18     6/21/18                                                   4
Hasta el Viento Tiene Miedo                Itzel Vásquez                UCIT4V9K4xP0mZ_fWTk7veWA     https://www.youtube.com/watch?v=ye8OZiXbwBc     5,830          5:49        0                              6/21/18     6/21/18                                                   4
Hasta el Viento Tiene Miedo                Marco Antonio Hernandez Arroyo
                                                                        UC-kYAMga9oill4YCJyoMs-w     https://www.youtube.com/watch?v=hcjU7C6-SYs        71       1:28:04        0                                                    Video removed                                   4
Hasta el Viento Tiene Miedo                Gertrude Gay                 UCXZQnSN4bNR1W-aVIoZ3aVw     https://www.youtube.com/watch?v=VPSKROxJbnc    12,292         18:28        0                              6/21/18     6/21/18                                                   4
Hermelinda Linda                           ElClubDelMiedo               UCcpFHDXIt_EVchy5u3txBnQ     https://www.youtube.com/watch?v=ni7HMw76RH0   117,208          0:36        0                               7/6/18      7/9/18                                                   4
Hermelinda Linda                           Michel Ibarramty             UCdLISWiZ_SQ5YyioJW37qIQ     https://www.youtube.com/watch?v=mNAsA1Dmuvg       715          1:15        0                               7/6/18      7/9/18                                                   4
Hermelinda Linda                           Ernesto Quiroz               UCX9W8YSxXXKk0BJpUaLHf5A     https://www.youtube.com/watch?v=j4lBa9FdgL0   179,270          4:20        0                               7/6/18      7/9/18                                                   4
Hermelinda Linda                           super Mayaperez              UCYN8iN03QgcrTPTlp7oUiIg     https://www.youtube.com/watch?v=s6tAXHe9KF0        82       1:32:05        0                              6/21/18     6/21/18                                                   4
Picardia Mexicana                          Patrick Wells                UCNrF_XbxuAuTdRNV6UBz0fA     https://www.youtube.com/watch?v=J9sdvpkVQDE        97       1:41:33        0                              6/27/18      7/3/18                                                   4
Picardia Mexicana                          Jhonny Rivas                 UC-NZLhJukUB9-JE_4cuOC3A     https://www.youtube.com/watch?v=91rd0O-8lr4         4       1:41:33        0                              6/18/18     6/27/18                                                   4
Picardia Mexicana                          Katherine Maddux             UCtBF7Ve0sF1vFtP3iIxfjTQ     https://www.youtube.com/watch?v=DAOM7ZcyH-w        13       0:50:46        0                              6/27/18      7/3/18                                                   4
Picardia Mexicana                          Katherine Maddux             UCtBF7Ve0sF1vFtP3iIxfjTQ     https://www.youtube.com/watch?v=M17F4X2af3E         8       0:50:47        0                              6/21/18     6/21/18                                                   4
Treinta Segundos Para Morir                javier del real              UC4UOcBHMN14FuC5XjUKjOtw     https://www.youtube.com/watch?v=97JJiMngYL0    18,968       0:28:15        1 Youtube Advertisements        7/6/18      7/9/18                                                   4
                                                                                                                                                                                                                                     The YouTube account associated with this
                                                                                                                                                                                                                                     video has been terminated due to multiple
                                                                                                                                                                                                                                     third-party notifications of copyright
Treinta Segundos Para Morir               javier del real            UC4UOcBHMN14FuC5XjUKjOtw        https://www.youtube.com/watch?v=rd4Nj1ycMs0    10,716       0:28:18        0                                                    infringement.                                   4
Treinta Segundos Para Morir               javier del real            UC4UOcBHMN14FuC5XjUKjOtw        https://www.youtube.com/watch?v=XZHLOHst8LI     8,259       0:28:14        0                               7/6/18      7/9/18                                                   4
                                                                                                                                                                                                                                     The YouTube account associated with this
                                                                                                                                                                                                                                     video has been terminated due to multiple
                                                                                                                                                                                                                                     third-party notifications of copyright
Treinta Segundos Para Morir               javier del real            UC4UOcBHMN14FuC5XjUKjOtw        https://www.youtube.com/watch?v=vDD7xeIB9_E     7,793       0:06:58        0                                                    infringement.                                   4
Almas Rebeldes                            Carlos López Matías        UC79IE22pPbQMOqWmy5y5BGA        https://www.youtube.com/watch?v=mMkmq33ogXc         3       1:11:16        0                               7/6/18      7/9/18                                                   3
Almas Rebeldes                            Roy Arneecher              UCv4r3mpwKIvsc0EwrXAFn_A        https://www.youtube.com/watch?v=gUggIqzia-c     6,223       1:40:57        0                              6/21/18     6/21/18                                                   3
Almas Rebeldes                            Danny Wilson               UCXxhXwettpuKVOqgdVn1ByA        https://www.youtube.com/watch?v=Hq2wC9n9m68       276       2:25:22        0                              6/21/18     6/21/18                                                   3
Entre Monjas Anda El Diablo               Omar torrez                UCJqsR2_UeioD7oA0ebPqBqg        https://www.youtube.com/watch?v=8YEb9z9wQyw    12,303       1:32:50        0                               7/6/18      7/9/18                                                   3
Entre Monjas Anda El Diablo               Jhonny Rivas               UC-NZLhJukUB9-JE_4cuOC3A        https://www.youtube.com/watch?v=Op-rNs5adjQ        10       1:32:50        0                              6/13/18     6/13/18                                                   3
Entre Monjas Anda El Diablo               Bernard Hernandez Cruz     UCoD7Sj91Eg1VCjA5PcuX6sA        https://www.youtube.com/watch?v=8u4DRiRQZ_M        23       1:32:51        0                              6/13/18     6/13/18                                                   3
La Ley del Monte                          Dr Epicenter               UCeIupZu7VUd-uKkPNFlxBmw        https://www.youtube.com/watch?v=4dNYUV9A9ZQ    71,911       0:02:59        1 Honda Car ad                  7/6/18      7/9/18                                                   3
La Ley del Monte                          Jhonny Rivas               UC-NZLhJukUB9-JE_4cuOC3A        https://www.youtube.com/watch?v=7YEhNgqhjtg     7,552       1:57:12        0                              6/21/18     6/21/18                                                   3
La Ley del Monte                          EL TIGRE JR                UCOneYWJjOskAfq0NpxCZjlw        https://www.youtube.com/watch?v=UftyRIavJmY    13,052       0:03:25        1 Romwe.com                     7/6/18      7/9/18                                                   3
Los Mandados                              fredy rivera               UC1wc0ApgazRfc7PoqC2Lo0w        https://www.youtube.com/watch?v=40fW-H64oJI   967,779       0:02:56        0                              6/18/18 Pending                                                       3
Los Mandados                              Kse Nia                    UCBxQ-LcFnRZw9jvbIiqNpmQ        https://www.youtube.com/watch?v=5yjuEEhy3iY         3       1:31:26        0                              6/21/18     6/21/18                                                   3
Los Mandados                              DemagorgonHELLYEAH         UCpiAtdw_yTOihCTug7dfOhg        https://www.youtube.com/watch?v=c-Q7bG-I3Ic         0       0:02:55        0                              6/21/18     6/21/18                                                   3
Mi Querido Viejo                          Jhonny Rivas               UC-NZLhJukUB9-JE_4cuOC3A        https://www.youtube.com/watch?v=4p8jaMceJvk         8       1:36:50        0                              6/21/18     6/21/18                                                   3
                                                                                                                                                                                                                                     The YouTube account associated with this
                                                                                                                                                                                0                                                    video has been terminated due to multiple
                                                                                                                                                                                                                                     third-party notifications of copyright
Mi Querido Viejo                          Bernard Hernandez Cruz          UCoD7Sj91Eg1VCjA5PcuX6sA   https://www.youtube.com/watch?v=4du-pE70hvs         8       1:36:50                                                             infringement.                                   3
Mi Querido Viejo                          R.C Patiño Pacheco[&] Colecciones
                                                                          UCZxg0GCz7qO8-mlzKN1mjTA
                                                                             HD                      https://www.youtube.com/watch?v=k5-6HLlSkZY    90,688       1:36:50        1 Facebook                     6/21/18     6/21/18                                                   3
Por Tu Maldito Amor                       Mi Cine Mexicano - Charlie's Records
                                                                          UCENKZxVXHwlTqO6qx6mvoUg   https://www.youtube.com/watch?v=9mJI81ovnoQ       689       1:20:26        0                                                    This video has been removed by the user.        3
Por Tu Maldito Amor                       Jhonny Rivas                    UC-NZLhJukUB9-JE_4cuOC3A   https://www.youtube.com/watch?v=KdymvuLCOnU        11       1:20:26        0                              6/13/18     6/13/18                                                   3
                                                                                                                                                                                                                                     The YouTube account associated with this
                                                                                                                                                                                0                                                    video has been terminated due to multiple
                                                                                                                                                                                                                                     third-party notifications of copyright
Por Tu Maldito Amor                       fabian lopez               UCUxMTTAspivXmZDq7IQ2ZpQ        https://www.youtube.com/watch?v=bV6uX9yumJI       955       0:50:22                                                             infringement.                                   3
El Arracadas                              Ronald Whitcomb            UCjj750evFVtiWdUMfIrt-eg        https://www.youtube.com/watch?v=nCgBy8DCBlE       322       1:50:22        0                              6/18/18     6/27/18                                                   2
El Arracadas                              Marcos Garcia              UClfeySr-JT24sh7uHtRVlhg        https://www.youtube.com/watch?v=9e9qMWWo9L8     7,760       1:48:37        0                                                    Video removed                                   2
                                                                                                                                                                                                                                     The YouTube account associated with this
                                                                                                                                                                                0                                                    video has been terminated due to multiple
                                                                                                                                                                                                                                     third-party notifications of copyright
El Gran Makakikus                         Roberto Fabian Lopez De CastilloUCEENycLlgo2pmnEFxWgdaxg   https://www.youtube.com/watch?v=-AO0iNAj1oE        12       1:11:33                                                             infringement.                                   2
El Gran Makakikus                         Bryan Lopez                     UCRDqPzSxV8gCdK2uv7qqrYg   https://www.youtube.com/watch?v=Cc-oCfkcQFc         8       2:36:12        0                              6/13/18     6/13/18                                                   2
El Tahur                                  Dream Facts                     UCMaJPxn-fBNi5bLFdAAUW-g   https://www.youtube.com/watch?v=BdmI4-A5Rqs                 4:03:00        0                              6/27/18      7/6/18                                                   2
El Tahur                                  Jhonny Rivas                    UC-NZLhJukUB9-JE_4cuOC3A   https://www.youtube.com/watch?v=7Vo_wg6cuMI        12       1:58:01        0                              6/13/18     6/13/18                                                   2
Gatilleros del Rio Bravo                  javier del real                 UC4UOcBHMN14FuC5XjUKjOtw   https://www.youtube.com/watch?v=wx6OO5IkB4k        14       0:20:13        0                              6/21/18     6/21/18                                                   2
Gatilleros del Rio Bravo                  javier del real                 UC4UOcBHMN14FuC5XjUKjOtw   https://www.youtube.com/watch?v=ZogzNciCch4        14       0:20:13        0                              6/27/18      7/3/18                                                   2
La Barca de Oro                           Robert Casas                    UCC5yD0oZ_ET2SYsgspLUDLQ   https://www.youtube.com/watch?v=RLtdUJA1Gn0        14       1:24:09        0                              6/13/18     6/13/18                                                   2
La Barca de Oro                           CUCU 8443                       UCHSFbZSJQlt0USucFBqrQQQ   https://www.youtube.com/watch?v=sQKmfVNtwBc         1       1:24:09        0                              6/13/18     6/13/18                                                   2
La Corneta de mi General                  galindo_k_07 N                  UCBEDWRFJQQUL8NYeCXeYkHw   https://www.youtube.com/watch?v=L1CytnYsLr4       701       0:00:23        0                              6/21/18     6/21/18                                                   2
La Corneta de mi General                  Videos Fail New                 UCXEV00VSPq7vUaB1vLOhgzw   https://www.youtube.com/watch?v=qZjrQo54Z0k    61,628       0:00:23        0                              6/21/18     6/21/18                                                   2
La Jaula de Oro                           Fabian Hernandez                UCIvpU8X_65uO8wllWgioW3Q   https://www.youtube.com/watch?v=67Sy_ZczBKk       115       0:01:32        0                              6/18/18     6/27/18                                                   2
La Jaula de Oro                           Fabian Hernandez                UCIvpU8X_65uO8wllWgioW3Q   https://www.youtube.com/watch?v=m94CQoE7_xg        87       1:33:25        0                              6/13/18     6/13/18                                                   2
Misa De Cuerpo Presente                   El Show de Juan Pakas           UCJ5ZOd3hgWY35KSFnQclI3A   https://www.youtube.com/watch?v=wCBmT9i9quw       628       1:31:38        0                              6/27/18      7/3/18                                                   2
Misa De Cuerpo Presente                   RicaVisión Huauchinango         UCTgRbmxu-10wv9OWu8nYsRw   https://www.youtube.com/watch?v=ePb_9ohLmIE         9       0:02:45        0                              6/21/18     6/21/18                                                   2
Primera Comunión                          XHGEBT TV                       UCC00gkKV0JtUJOPlYayJW3g   https://www.youtube.com/watch?v=EbCA0qcS6aU         0       1:24:46        0                              6/13/18     6/13/18                                                   2
Primera Comunión                          Mochilazo en el Tiempo          UCdVLUR8_earyg51UOW4p9rA   https://www.youtube.com/watch?v=WWSuCqrFSek       698       0:08:31        0                              6/21/18     6/21/18                                                   2
Romance en Puerto Rico                    LaBoticadePuertoRico            UCD7CXoSbGVRAEosxqAIKK8g   https://www.youtube.com/watch?v=8iHvuZ91t50     6,638       0:02:34        0                              6/27/18      7/3/18                                                   2
Romance en Puerto Rico                    LaBoticadePuertoRico            UCD7CXoSbGVRAEosxqAIKK8g   https://www.youtube.com/watch?v=6sEOL7rQoK0     6,094       0:02:55        0                              6/18/18     6/27/18                                                   2
Tres Veces Mojado                         La Mejor Música Y Vídeos 2018 UC3846Gp65Xs0XHFHkfDCvZg     https://www.youtube.com/watch?v=qk0Cl41jB78    23,019       1:37:56        0                              6/21/18     6/21/18                                                   2
Tres Veces Mojado                         Fernando Valencia               UCmOSV_24Xbyxm9x38fBArEA   https://www.youtube.com/watch?v=sFpCJeJYeJ0    39,448       1:37:56        0                              6/13/18     6/13/18                                                   2
Ahora Soy Rico                            XHGEBT TV                       UCC00gkKV0JtUJOPlYayJW3g   https://www.youtube.com/watch?v=8oJ-IHzv0c4       529       1:52:36        0                              6/27/18      7/3/18                                                   1
Como México No Hay Dos                    Jhonny Rivas                    UC-NZLhJukUB9-JE_4cuOC3A   https://www.youtube.com/watch?v=-242tOyBBeU         8       1:47:00        0                              6/27/18      7/3/18                                                   1
El Albañil                                fredy rivera                    UC1wc0ApgazRfc7PoqC2Lo0w   https://www.youtube.com/watch?v=q-sj6bd8pdI    34,184       0:02:57        0                              6/21/18     6/21/18                                                   1
El Ausente                                Lety A                          UC-DuT4RJ7qm-NkDkP1PP1QQ   https://www.youtube.com/watch?v=iRf4TAHrkMk       557       1:38:08        0                              6/13/18     6/13/18                                                   1
El Ausente                                fabian tello villegas           UCD3tv__5Lh8mMeq4RTcgxvQ   https://www.youtube.com/watch?v=-15rIfmI4mM    12,869       1:38:08        0                              6/27/18      7/3/18                                                   1
El Barchante Neguib                       Bryan Lopez                     UCRDqPzSxV8gCdK2uv7qqrYg   https://www.youtube.com/watch?v=yM0uPlsE-Tc         4       1:27:23        0                              6/13/18     6/13/18                                                   1
El Cuatrero                               Lila vidiocomic                 UC1T4b4yDvnQxTKEfEmPNk-A   https://www.youtube.com/watch?v=w478Pgs0S7g       174       1:09:21        0                              6/21/18     6/21/18                                                   1
El Diablo en Persona                      Bryan Lopez                     UCRDqPzSxV8gCdK2uv7qqrYg   https://www.youtube.com/watch?v=rh8Hliks68E         2       1:43:34        0                              6/21/18     6/21/18                                                   1
El Embustero                              Jhonny Rivas                    UC-NZLhJukUB9-JE_4cuOC3A   https://www.youtube.com/watch?v=GKYuBhuCpow        18       1:27:32        0                              6/13/18     6/13/18                                                   1
El Extraño Hijo del Sheriff               el maestrito kids               UCEwhwEaJSMHSkyGykNGwi_Q   https://www.youtube.com/watch?v=nVb3WOJXIB0       576       1:19:36        0                              6/21/18     6/21/18                                                   1
El Hijo Del Pueblo                        Dr Epicenter                    UCeIupZu7VUd-uKkPNFlxBmw   https://www.youtube.com/watch?v=96_WJk-LJlk   559,535          0:02        0                               7/9/18     7/10/18                                                   1
El Medio Pelo                             TACHOMEX                        UCeVa8MW1HGjVpYsgNoqQ3ww   https://www.youtube.com/watch?v=Yy-jcPm_PGM         7       1:41:09        0                              6/13/18     6/13/18                                                   1
El Mil Amores                             Bryan Lopez                     UCRDqPzSxV8gCdK2uv7qqrYg   https://www.youtube.com/watch?v=iBvj_9DN-U4        72       1:42:08        0                              6/13/18     6/13/18                                                   1
El Ninja Mexicano                         rexormorgue2                    UC6x2i0eki9f5GQm39elfHjQ   https://www.youtube.com/watch?v=uhAZIk7urgs         9       1:26:54                                        7/6/18      7/9/18                                                   1
El Tesoro De Moctezuma                    rexormorgue                     UCN9MNrcMN8DgtY7pMVCRksA   https://www.youtube.com/watch?v=llD5S162H3I         1       1:17:50        0                              6/27/18      7/3/18                                                   1
                                                                                                                                                                                                                                     This video is no longer available because the
                                                                                                                                                                                0                                                    YouTube account associated with this video
Entre Compadres Te Veas                     oscar A.                 UCeYPF9zXM5kfAF18HeF5Uhg        https://www.youtube.com/watch?v=Dbmu3yi6WtA     3,389       1:33:23                                                             has been terminated.                            1
Escuela De Rateros                          Salvador Lomas           UCu893PPoZXqXK3KviX9fTBg        https://www.youtube.com/watch?v=izb0Monibts        28       1:33:58        0                               7/6/18      7/9/18                                                   1
Flor de Durazno                             Ángel mambo              UCK_bGQgfCQwTN9nJK48L-RQ        https://www.youtube.com/watch?v=SgFvTLLSBYE         9       1:29:06        0                               7/6/18      7/9/18                                                   1
Forajidos en la Mira                        Connie Thompson          UC4iF03dCfivI5-uezL1ZzFw        https://www.youtube.com/watch?v=KctTvtlrxaQ     1,433       1:41:54        0                              6/21/18     6/21/18                                                   1
Hallazgo Sangriento                         Juan Perez               UC5daBx1Xu58jINLmM88kJfA        https://www.youtube.com/watch?v=DCXSUdqb_OI        28       2:00:35        0                               7/6/18      7/9/18                                                   1
Hermelinda Linda II (Super Agente Secreto 0013)
                                            super Mayaperez          UCYN8iN03QgcrTPTlp7oUiIg        https://www.youtube.com/watch?v=dUt-YCwrbAw        49       1:27:17        0                              6/27/18      7/3/18                                                   1
Juan Armenta "el Repatriado"                Jhonny Rivas             UC-NZLhJukUB9-JE_4cuOC3A        https://www.youtube.com/watch?v=He9tn-IxGHg       236       1:28:57        0                              6/21/18     6/21/18                                                   1
La Chamuscada                               Patrick Wells            UCNrF_XbxuAuTdRNV6UBz0fA        https://www.youtube.com/watch?v=tII4JGvzrNM       285       1:38:20        0                              6/21/18     6/21/18                                                   1
La Dinastía de la Muerte                    DeathcoreCarl            UCKa7jEC0xIadbJPTBgMEzww        https://www.youtube.com/watch?v=4Wu_S7KEI0c     2,243       1:26:17        0                              6/18/18     6/18/18                                                   1
La Endemoniada                              Elizabeth Thor           UC9StOnCVkSCpDDK8TLRPtyA        https://www.youtube.com/watch?v=qK2s6h7jBWw         9       1:27:32        0                              6/21/18     6/21/18                                                   1
La Familia Perez                            cristofer hc             UC8BmjEDcaSNQgXJXHU61XIA        https://www.youtube.com/watch?v=t8LbLT8df_w    36,970       1:33:34        0                               7/6/18      7/9/18                                                   1
La Fuga del Chacal                          Echizen Tol Sif          UCGwGigY0bxBgUhGg1ZBlWYw        https://www.youtube.com/watch?v=WAW0Tjtvu9I       553       1:53:09        0                              6/21/18     6/21/18                                                   1
                                                                                                                                                                                                                Date          Date
Title             Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 94 of 149
                                        YouTube Username            User ID / Channel              Infringing URL                                           Views     Video Length # of ads       Type of ads   Submitted     Removed      Notes
                                                                                                                                                                                                                                           The YouTube account associated with this
                                                                                                                                                                                              0                                            video has been terminated due to multiple
                                                                                                                                                                                                                                           third-party notifications of copyright
La Ley de Las Calles                    Danny Adams                 UCqfG3pso3RYUdwW3_HnjLWg       https://www.youtube.com/watch?v=kp-fVBqNiuU                  350         1:27:01                                                        infringement.                               1
La Pulquería                            William Mattingly           UCJGMVX-L6EKjCapFDtSFODw       https://www.youtube.com/watch?v=RmZaBm6tgDI                4,330         2:57:32           0                     6/27/18       7/3/18                                               1
La Pulquería II                         Beardeds4                   UCsJroO9UoBf3dxEJnZRmZ3A       https://www.youtube.com/watch?v=MfxCyksaAFo               15,212         1:22:14           0                     6/27/18       7/3/18                                               1
Las Sobrinas del Diablo                 Mario Jimenez               UCsSjjWbqdPdaqOHmXAf_BBQ       https://www.youtube.com/watch?v=WMckG3S9bkw                  132         2:59:09                                 6/21/18      6/21/18                                               1
Las Tentadoras                          PELICULAS MEXICANAS Y ALGO MAS
                                                                    UCZdw8JYczVGfBxWmKwAYsHw       https://www.youtube.com/watch?v=aeM9Xalup_c                   12         1:50:41           0                      7/9/18      7/10/18                                               1
Los Caifanes                            MegaDrummer1996             UC3mCLJrNFMgu2Q6x0OOx0OQ       https://www.youtube.com/watch?v=nGOvkcbFebg                  446         2:25:53           0                     6/21/18      6/21/18                                               1
Los Plomeros y Las Ficheras             polisillo Ortega            UC3HFSNAFDiBBTPgit6ngffA       https://www.youtube.com/watch?v=-VZJi73mjK8                6,745         0:02:29           0                     6/21/18      6/21/18                                               1
Los Viejos Somos Asi                    Bryan Lopez                 UCRDqPzSxV8gCdK2uv7qqrYg       https://www.youtube.com/watch?v=IDGGxJM08ew                   18         1:36:13           0                     6/18/18      6/27/18                                               1
Lucio Vazquez                           Novatoq                     UC19JY3Lmy9kVB2b3lYWkTYw       https://www.youtube.com/watch?v=gWbINFAKJ7A                  587         1:25:46           0                     6/13/18      6/13/18                                               1
Me Traes de un Ala                      Daniel El Borrego Torres    UCTxEZ13zKyuFHbLrBcU5--A       https://www.youtube.com/watch?v=hQeEpTj5-YI                   24         2:15:25           0                     6/27/18       7/3/18                                               1
                                                                                                                                                                                                                                           The YouTube account associated with this
                                                                                                                                                                                                                                           video has been terminated due to multiple
                                                                                                                                                                                                                                           third-party notifications of copyright
Mexico de Mis Recuerdos                 fabian tello villegas       UCD3tv__5Lh8mMeq4RTcgxvQ       https://www.youtube.com/watch?v=sxpP8i21g0A                   65         2:09:56           0                                            infringement.                               1
Mi Campeon                              Daniel El Borrego Torres    UCTxEZ13zKyuFHbLrBcU5--A       https://www.youtube.com/watch?v=0FsMBS1joIs                    3         2:28:11           0                     6/27/18       7/3/18                                               1
Modelos a la Francesa                   spyceleb                    UC8Cesmm8RpltZpsEV9EmAeg       https://www.youtube.com/watch?v=O9UT3KPJBv4                1,390         0:00:50           0                     6/13/18      6/13/18                                               1
Muñecas de Media Noche                  PELICULAS MEXICANAS Y ALGO MAS
                                                                    UCZdw8JYczVGfBxWmKwAYsHw       https://www.youtube.com/watch?v=bKJUCJ2Jbsc                   70         1:36:38           0                      7/6/18       7/9/18                                               1
Ni Parientes Somos (Contagio de Amor)   Fernando Valencia           UCmOSV_24Xbyxm9x38fBArEA       https://www.youtube.com/watch?v=6iC2GCpLPgc               50,020         1:36:13           0                     6/18/18      6/27/18                                               1
                                                                                                                                                                                                                                           The YouTube account associated with this
                                                                                                                                                                                                                                           video has been terminated due to multiple
                                                                                                                                                                                                                                           third-party notifications of copyright
Operación 67                            rexormorgue                 UCN9MNrcMN8DgtY7pMVCRksA       https://www.youtube.com/watch?v=kI9LZwsDatE                  167         1:21:13           0                                            infringement.                               1
Que Dios Me Perdone                     Julio Esquivel              UCr6IunYv5qcf-jhyBzYCc1A       https://www.youtube.com/watch?v=oAqiAwfh6so                    0         1:30:01           0                     6/13/18      6/13/18                                               1
Tu Camino Y El Mío                      Jhonny Rivas                UC-NZLhJukUB9-JE_4cuOC3A       https://www.youtube.com/watch?v=qAwJ5aUysEU                    5         1:19:19           0                     6/21/18      6/21/18                                               1
Un Rincon Cerca Del Cielo               XHGEBT TV                   UCC00gkKV0JtUJOPlYayJW3g       https://www.youtube.com/watch?v=0qOjUx9Mf1o                   54         1:13:58           0                     6/18/18      6/27/18                                               1
Una Cancion a la Virgen                 Fabian Lopes                UCn7GDFFhrL7Bc3gSVR7QRhA       https://www.youtube.com/watch?v=evnrYhgcVCc                    1         1:25:36           0                      7/6/18       7/9/18                                               1
Una Pura y Dos Con Sal                  Autor Music                 UCuqh2ksQXQfEis1yCVssUpg       https://www.youtube.com/watch?v=KS3wi3wLJyU                   16         1:28:10           0                     6/27/18       7/3/18                                               1
                                                                                                                                                                                                                                           The YouTube account associated with this
                                                                                                                                                                                              0                                            video has been terminated due to multiple
                                                                                                                                                                                                                                           third-party notifications of copyright
Uno y Medio Contra el Mundo             Roberto Fabian Lopez De CastilloUCEENycLlgo2pmnEFxWgdaxg   https://www.youtube.com/watch?v=hTz_WQX9y-0                  135         1:26:57                                                        infringement.                               1




                                                                                                                          Summary and Totals

                                                                                                   Total Infringing Videos Removed
                                                                                                   2014                                                     1152
                                                                                                   2015                                                     1301
                                                                                                   2016                                                     1182
                                                                                                   2017                                                     1654
                                                                                                                                                            January: 108
                                                                                                                                                            February: 85
                                                                                                                                                            March: 63
                                                                                                   2018                                                     April     98
                                                                                                                                                            May       184
                                                                                                                                                            June      111
                                                                                                                                                            Total:    649


                                                                                                   Summary of Repeat Offenders
                                                                                                   Total repeat offenders (three times or more): 233
                                                                                                   Total Terminated repeat offenders: 199
                                                                                                   Repeat Offenders for June 2018 (highlighted above): 16
                                                                                                                     Date        Date
Title   Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 95 of 149
               YouTube Username   User ID / Channel   Infringing URL   Views   Video Length # of ads   Type of ads   Submitted   Removed   Notes
                    Case 1:21-cv-21698-JEM Document Athos
                                                    1-2 Youtube Enforcement
                                                          Entered     on FLSD Docket 05/03/2021 Page 96 of 149
                                                                                                            July 10, 2018 - August 8, 2018 Enforcement Results
                                                                                                                                                                                                                                         Date            Date
Title                                              YouTube Username              User ID / Channel              Infringing URL                                           Views     Video Length # of ads       Type of ads               Submitted       Removed      Notes
La Ley Del Monte                                   Omar torrez                   UCJqsR2_UeioD7oA0ebPqBqg       https://www.youtube.com/watch?v=ZFdPzoQhr0U                9,991          1:57:12          0                                                          This video has been removed by the user.          5
La Ley Del Monte                                   superpito503                  UCLYAU9vBUKUkFoi9bpVkRYQ       https://www.youtube.com/watch?v=wW7pEeuA6IM              157,273          0:02:53          0                                7/13/18         7/13/18                                                     5
La Ley Del Monte                                   Dj Gerardo Zamora             UCSt5fvhncIftFJkaFrfw1ew       https://www.youtube.com/watch?v=ChaGbUKySwY                6,774          0:03:23          0                                7/13/18         7/13/18                                                     5
La Ley Del Monte                                   Victor DX                     UCXcKVByaJPQ2_-OIcYqhPKA       https://www.youtube.com/watch?v=XJIUYS6HEJI                2,669          0:03:30          0                                7/13/18         7/13/18                                                     5
La Ley Del Monte                                   TitoMan                       UCxZBqIALY6hE2fRTvoDxLiw       https://www.youtube.com/watch?v=U_nzQC2hdJM                2,145          0:02:50          1 NYU School of professional Studies
                                                                                                                                                                                                                                            7/19/18          8/1/18                                                     5
El Macho                                           samonni samonni               UCDXu8ajFN_hySYDM1DmetvA       https://www.youtube.com/watch?v=f_AxcAFuyus               14569              0:10          0                                 8/1/18         Pending                                                     4
El Macho                                           Pisc0esPeruan0                UCglbWCYqEuuJidlxLYwMzdw       https://www.youtube.com/watch?v=nO2ts1-q69Q              422059           0:03:25          0                                 8/1/18         Pending                                                     4
El Macho                                           Armando De Perez              UCMoEw2S5tizKufKAs9LPi0Q       https://www.youtube.com/watch?v=abRu7uK8tQQ                    9             3:43          0                                 8/1/18         Pending                                                     4
El Macho                                           Pela HD                       UCrIjKScshbgSRebP_I5JBZQ       https://www.youtube.com/watch?v=3gzJDRHrMpY                2E+06          0:10:39          0                                 8/1/18         Pending                                                     4
El Hijo Del Pueblo                                 Peliculas Perronas            UC1FZrf-GUNDfFesQcdUBoZw       https://www.youtube.com/watch?v=ANbgO4TbR40                   13          0:02:52          0                                7/19/18          8/1/18                                                     3
El Hijo Del Pueblo                                 Lucia Wilson                  UCM4cyHwQLkIaPustEwG3z2g       https://www.youtube.com/watch?v=7NPb-8QRH0c                   37          0:02:13          0                                7/13/18         7/13/18                                                     3
El Hijo Del Pueblo                                 Armando De Perez              UCMoEw2S5tizKufKAs9LPi0Q       https://www.youtube.com/watch?v=7Pn5WO7MzRg                2,968          0:02:43          0                                7/25/18         7/25/18                                                     3
Ahora Soy Rico                                     ROCIO DE RIVERA DEL ANGUEL    UCbWg5oQbkqGXctB6XIj2Gxg       https://www.youtube.com/watch?v=CEIz6ALA4Lo                   88          1:46:29          0                                 8/2/18          8/2/18                                                     2
Ahora Soy Rico                                     Hecho en México               UCRta4xKKn5ZRtGY_qNCPdVA       https://www.youtube.com/watch?v=cUrc1MNU9YM                   73          1:49:29          0                                7/30/18          8/6/18                                                     2
Dos Camioneros Con Suerte                          Quincy Potter                 UCHapY9e9CKIiFUnLuuJJBxA       https://www.youtube.com/watch?v=LUGxoWZFri8              269,041          1:30:10          0                                7/19/18          8/1/18                                                     2
Dos Camioneros Con Suerte                          Robert Singelton              UCy3XHm8ZbDq2hTRgPQm9ONA       https://www.youtube.com/watch?v=Bpx4G2Lx08s                2,795          1:42:38          0                                7/19/18          8/1/18                                                     2
El Extraño Hijo del Sheriff                        rexormorgue2                  UC6x2i0eki9f5GQm39elfHjQ       https://www.youtube.com/watch?v=6W11nlTsk_w                  763          1:32:47          0                                7/13/18         7/13/18                                                     2
El Extraño Hijo del Sheriff                        Mable Hauck                   UCKDt0YW89M5fmEI6T3hFk5Q       https://www.youtube.com/watch?v=V2QvjU81gFs                2,442          1:19:36          0                                7/13/18         7/13/18                                                     2
El Ninja Mexicano                                  Hector W                      UC08eCHxijTT93mAqP0Uc9pw       https://www.youtube.com/watch?v=AJJbZuyQ6iw                1,416          0:00:26          0                                7/13/18         7/13/18                                                     2
El Ninja Mexicano                                  tavernaclub                   UCN5QQdFoAZd0xud3km7RODQ       https://www.youtube.com/watch?v=zoOK_60a4as                 3602          1:26:54          0                                 8/1/18         Pending                                                     2
El Tahúr                                           Omar torrez                   UCJqsR2_UeioD7oA0ebPqBqg       https://www.youtube.com/watch?v=EfthO9l8jvo                1,320          1:58:01          0                                7/13/18         7/13/18                                                     2
El Tahúr                                           victorino plus                UCZM71E4Zh3yNERkXhAxwmNQ       https://www.youtube.com/watch?v=fIjYuKCZvpo               10698           0:04:03          0                                 8/2/18          8/2/18                                                     2
Hasta el Viento Tiene Miedo                        Jaqueline Abundiz             UCOnPhLI7HtOwwGDq14f1mOg       https://www.youtube.com/watch?v=ydmMAOrfs08                    4         28:08:00          0                                                          This video has been removed by the user.          2
Hasta el Viento Tiene Miedo                        Jaqueline Abundiz             UCOnPhLI7HtOwwGDq14f1mOg       https://www.youtube.com/watch?v=9MpSXZHRfJU                    3          1:00:00          0                                                          This video has been removed by the user.          2
La Corneta de Mi General                           pedro muñoz                   UCPzE9vS_kTVx4AoChsVapFQ       https://www.youtube.com/watch?v=V9BFzG64y0o                  345          1:33:47          0                                7/13/18         7/13/18                                                     2
                                                                                                                                                                                                                                                                      The YouTube account associated with this
                                                                                                                                                                                                                                                                      video has been terminated due to multiple
                                                                                                                                                                                                                                                                      third-party notifications of copyright
La Corneta de Mi General                           PELICULAS MEXICANAS Y ALGO MAS
                                                                               UCZdw8JYczVGfBxWmKwAYsHw         https://www.youtube.com/watch?v=2yuJNDd02h4                1,150          1:33:46          0                                                          infringement.                                     2
La Familia Perez                                   De toodoo y más             UC7g3elHdTZx_tHHxmL-jG2w         https://www.youtube.com/watch?v=KCA3pGEnzXY                   17          1:33:34                                              7/19/18       8/1/18                                                     2
La Familia Perez                                   admyn Ra Cr                 UCz60k8t0bTKvKRJqAtW4g4w         https://www.youtube.com/watch?v=M1mb6Rg_yDc                  493          1:33:34          0                                   7/19/18       8/1/18                                                     2
La Pulqueria II                                    Beardedd2                   UCRq7ipcZJWTMmnbr1Pip3qg         https://www.youtube.com/watch?v=W2-dG7iq3Y4                2,278          1:22:14          0                                   7/19/18       8/1/18                                                     2
La Pulqueria II                                    Beardedwa1                  UCWNJlTQMphCJAJyqKF5YjKg         https://www.youtube.com/watch?v=it3STOd0044                  809          1:22:14          0                                   7/13/18      7/13/18                                                     2
Mecanica Nacional                                  Rinconcito Latinoamericano UCa30ptE-eKzl82FllgNVXUw          https://www.youtube.com/watch?v=hCB_aXBet7A                  432          1:36:35          0                                   7/25/18      7/25/18                                                     2
Mecanica Nacional                                  Alfonso Huerta              UCwqF56gLjDBj5enI4l7nw2w         https://www.youtube.com/watch?v=KijYoxg5sLc                   40          1:38:02          0                                   7/27/18      7/27/18                                                     2
Mi Campeon                                         Chano Urueta                UC2KAG8sv89HJXXYVnoscRFA         https://www.youtube.com/watch?v=1im_pGEJCGg                7,252          1:55:46          0                                   7/13/18      7/13/18                                                     2
Mi Campeon                                         Lance Loeffler              UCWX6xE-wTmfqtQB82yrUn2g         https://www.youtube.com/watch?v=pAAz9Vx31b8                  591          3:34:51          0                                   7/19/18       8/1/18                                                     2
Rosas Blancas para mi Hermana Negra                Carlos Rubén Ortiz López    UC0rsrGfK0hBWiNF5tur_iUw         https://www.youtube.com/watch?v=91z6DGYKipg               15,573          0:03:07          0                                   7/25/18      7/25/18                                                     2
Rosas Blancas para mi Hermana Negra                soryeye779                  UCSh01KBeA0_2RM3w5iwx6Lw         https://www.youtube.com/watch?v=i0z67upxYlQ               82,360          0:02:59          0                                   7/25/18      7/25/18                                                     2
Todo por Nada                                      Küizuki TV                  UCoOnD5ecPxRThUUQpJWIRBw         https://www.youtube.com/watch?v=6Yta94OFxz0                   92          1:37:34          0                                   7/25/18      7/25/18                                                     2
Todo por Nada                                      MUSIC VÍDEOS #MUSICVIDEOS UCQrK0ln0IzD9d2X5nEl1AGQ           https://www.youtube.com/watch?v=0QfO7kmBgWU                    4          1:29:46          0                                   7/19/18       8/1/18                                                     2
Un Rincon Cerca del Cielo                          Comunidad Virtual MX        UCnRi65RNEdOWK9A07cUijFQ         https://www.youtube.com/watch?v=hDeU2eHG4Ac                    7             1:55          0                                   7/27/18      7/27/18                                                     2
Un Rincon Cerca del Cielo                          Hecho en México             UCRta4xKKn5ZRtGY_qNCPdVA         https://www.youtube.com/watch?v=2uB7TyaltZ0                1,790          1:55:47          0                                    8/1/18      Pending                                                     2
Camino de Sacramento                               CelsoHerib OrtigozaDuarte   UCjA2L-XVveX3pVSP64SvIwQ         https://www.youtube.com/watch?v=IePrQw0ay_w                    3          1:32:39          0                                   7/19/18       8/1/18                                                     1
Canaima                                            Alejandro Luna 0133         UCE9cOiNVY008B92yWeHUBZg         https://www.youtube.com/watch?v=Z6bzEX1DQPg                   93          2:05:43          0                                    8/1/18      Pending                                                     1
Como México No Hay Dos                             Tilo Morales                UCG6Sk02ymSOYtKlwPAfz8MQ         https://www.youtube.com/watch?v=AWH_UUH3njs                    0          1:47:00          0                                   7/13/18      7/13/18                                                     1
Cri Cri El Grillito Cantor                         evayestik                   UCciOnjlmG8HzUEu3Of9x5OA         https://www.youtube.com/watch?v=UTAf1SLSXH0                    4          1:53:55          0                                   7/30/18      7/31/18                                                     1
Dios Los Cría                                      Omar torrez                 UCJqsR2_UeioD7oA0ebPqBqg         https://www.youtube.com/watch?v=s7ZApOSFsIQ                   51          1:29:51          0                                   7/19/18       8/1/18                                                     1
El Alburero (Emanuelo: Nacido para Pecar)          PELICULAS MEXICANAS Y ALGO MAS
                                                                               UCZdw8JYczVGfBxWmKwAYsHw         https://www.youtube.com/watch?v=FjeE1NylcLk                  729          1:23:03          0                                   7/13/18      7/13/18                                                     1
El Caballo Del Diablo                              fabian tello villegas       UCYgo750NeJ77eehqkylVH-A         https://www.youtube.com/watch?v=3nsy8-tGyPA                  848          1:26:12          0                                   7/19/18       8/1/18                                                     1
El Embustero                                       Un gran canal               UCTcuIcg0Sjuj7jz-hauM3rw         https://www.youtube.com/watch?v=RmF8pE3ZGFE               14365              0:51          0                                   7/30/18       8/6/18                                                     1
El Extensionista                                   Alvaro GA                   UCl-f05xmxQd14H1HushKV0Q         https://www.youtube.com/watch?v=63GLs-L2kjE               17374           0:07:19          0                                    8/1/18      Pending                                                     1
El Gran Triunfo                                    RigoRk                      UCFUTO4vy_JmSKdlueXLBZ3Q         https://www.youtube.com/watch?v=CtOJESkOs8g              186811           0:03:13          0                                    8/1/18      Pending                                                     1
El Hombre Inquieto                                 TlalPanóptico TlalpanÓptico UCiCPYOLnFglwmkl_srvR39Q         https://www.youtube.com/watch?v=QyB81_LWFvM                4,679          0:04:08          0                                   7/13/18      7/13/18                                                     1
El Rey De Las Ficheras                             Dante Yh                    UCZOpV-SzVHMlkMP6vraRYRg         https://www.youtube.com/watch?v=pQG8G2rBbSQ              788,146          0:12:07          0                                   7/13/18      7/13/18                                                     1
El Rey de Los Tahúres                              Küizuki TV                  UCoOnD5ecPxRThUUQpJWIRBw         https://www.youtube.com/watch?v=qoDqXtMmgrc                   77          1:23:01          0                                   7/30/18      7/31/18                                                     1
El Sexólogo                                        Richard Balling             UCPmk3GdWTkHrA0YuO1AuXVg         https://www.youtube.com/watch?v=i3LxPMoHo6o                4,797          2:15:51          0                                   7/20/18      7/23/18                                                     1
El Vampiro Teporocho                               rigor mortis                UCeR4qOFGtWs1bEzL4tOJ24g         https://www.youtube.com/watch?v=ZaU5ImB-WCY                  130          1:32:03          0                                   7/25/18      7/25/18                                                     1
Entre Monjas Anda El Diablo                        EL RM                       UCCTYFzPtAOx_SmfhVw4w31g         https://www.youtube.com/watch?v=fxTwHGwNelA                    0         39:44:00          0                                   7/19/18       8/1/18                                                     1
Escuadrón Counterforce                             Stunt Fan                   UCIj0dEor7QWeLF6YBvB7klQ         https://www.youtube.com/watch?v=wbJDOBrrUyg                   55             6:49          0                                   7/19/18      7/19/18                                                     1
Escuela De Rateros                                 Hecho en México             UCRta4xKKn5ZRtGY_qNCPdVA         https://www.youtube.com/watch?v=LfX5qAyl0Oc                    1          1:34:22          1 Night School - Official Trailer   7/27/18      7/27/18                                                     1
Hallazgo Sangriento                                Discover San Pedro Tenango  UCDoGYlAguan_I4t6QwI31OQ         https://www.youtube.com/watch?v=ENnz3dwp-SM                  205             1:37          0                                    8/1/18      Pending                                                     1
Juan Armenta "El Repatriado"                       Lucia Wilson                UCM4cyHwQLkIaPustEwG3z2g         https://www.youtube.com/watch?v=aB-aQ9UTbZI                  224          0:01:47          0                                   7/20/18      7/23/18                                                     1
La Amante Perfecta                                 Mirla Rojo                  UCIX2u7wUZwgnsZoAOVC9umw         https://www.youtube.com/watch?v=HG62yq9LDFA              468,678          1:27:51          0                                   7/19/18       8/1/18                                                     1
La Mafia de la Frontera                            Küizuki TV                  UCoOnD5ecPxRThUUQpJWIRBw         https://www.youtube.com/watch?v=xrGwmKTrhm4                  201          1:18:55          0                                   7/30/18      7/31/18                                                     1
La Metralleta Infernal                             Küizuki TV                  UCoOnD5ecPxRThUUQpJWIRBw         https://www.youtube.com/watch?v=AC_XPSDyejI                   56          1:31:59          0                                   7/27/18      7/27/18                                                     1
La Muñeca Perversa                                 oceanic815 ify              UC1iXJp0zdk7eyyuPbYBZo_w         https://www.youtube.com/watch?v=PlJdGZA25x0                3,691          1:23:29          0                                   7/25/18      7/25/18                                                     1
La Verdadera Historia de Barman y Droguin          Jeanne Palmer               UCfN4zVjhyy9CMJ6epB5uuIA         https://www.youtube.com/watch?v=k1aZT-fdM_w                1,367          2:02:32          0                                   7/19/18       8/1/18                                                     1
Los Hijos de Don Venancio                          Alejandro Luna 0133         UCE9cOiNVY008B92yWeHUBZg         https://www.youtube.com/watch?v=C8JHS8nSmpg                   24          3:21:51          0                                    8/2/18       8/2/18                                                     1

                                                                                                                                                                                                                                                                    Received the below email from an infringing
                                                                                                                                                                                                                                                                    user regarding a video we took down. He also
                                                                                                                                                                                                                                                                    sent four other emails saying essentially the
                                                                                                                                                                                                                                                                    same thing. This video was definitely
                                                                                                                                                                                                                                                                    submitted correctly—user does not claim to
                                                                                                                                                                                                                                                                    have rights. However, he is asking that we
                                                                                                                                                                                                                                                                    retract our claim before Youtube shuts down
                                                                                                                                                                                                                                                                    his account (it is currently still active). We’ve
                                                                                                                                                                                                                                                                    submitted 18 of his videos in the past on five
Los Pelotones y Juan Camaney                       RecuerdosDelNorte             UCFsHGgUMkRSTJEgv5Ls1B4g       https://www.youtube.com/watch?v=xUrDtVp1IKY              198,511          1:31:04          0                                   7/30/18       8/6/18 different dates.                                    1
Mexico de Mis Recuerdos                            Alejandro Luna                UCE9cOiNVY008B92yWeHUBZg       https://www.youtube.com/watch?v=m8df5fVeW7Q                   14          2:09:39          0                                   7/30/18       8/6/18                                                     1
Mi Querido Viejo                                   Junior Rafael Valdivia Vega   UCl5Ouirz79dOu-vAW4GqqKw       https://www.youtube.com/watch?v=ifVZeZnW_Io                    2          1:36:50          0                                   7/25/18      7/25/18                                                     1
Ni Parientes Somos (Contagio de Amor)              Angelito Eduardo Reyna        UCismHAFQb0IGWF3DX_Xdwuw       https://www.youtube.com/watch?v=5D51SWB6vPs                1,078          1:36:13          0                                   7/13/18      7/13/18                                                     1
Picardía Mexicana II                               fred bogran                   UCjHY2m5zHdjS32wJuUOOG1A       https://www.youtube.com/watch?v=hptL1ZWQHiE                6,990          0:48:20          0                                   7/27/18      7/27/18                                                     1
Por Tu Maldito Amor                                Cristian Gómez                UCapEG7txlT1ar2Pg0W6BR-w       https://www.youtube.com/watch?v=j3Roi5BS3x4               29,806          1:34:00          0                                   7/13/18      7/13/18                                                     1
Remolino                                           DurangoPeliculas              UCfLEVo596_B3IfBC7aqW7kQ       https://www.youtube.com/watch?v=8e1dPsC_Fm8               24,890          0:03:28          0                                   7/25/18      7/25/18                                                     1
Secuestro en Acapulco/Canta Chamo                  Angelo Danti                  UCrfZU1fJFrikR890Q4u_lpw       https://www.youtube.com/watch?v=72aCpfjF8Lk                   13          1:24:35          0                                   7/20/18      7/23/18                                                     1
Sin Salida                                         fabian tello villegas         UCYgo750NeJ77eehqkylVH-A       https://www.youtube.com/watch?v=lp64mC5Pp1k                  926          1:31:15          0                                   7/20/18      7/23/18                                                     1
Sirvientas Ardientes                               Gerald Romero                 UCVuftLHN-smQ_ttN2dlgV2Q       https://www.youtube.com/watch?v=87cQpcduqM8               49981           1:57:56          0                                    8/2/18       8/2/18                                                     1
Terror en los Barrios aka Terror en la Zona Rosa   raculfright13 blogotrasho     UCp2wVJDglm__aCBXhk7c8XA       https://www.youtube.com/watch?v=WvJ9dz5O2yI                  187          1:22:38          0                                   7/25/18      7/25/18                                                     1
Un Hombre Violento                                 Küizuki TV                    UCoOnD5ecPxRThUUQpJWIRBw       https://www.youtube.com/watch?v=xv7sm1q280I                  147          1:34:03          0                                   7/27/18      7/27/18                                                     1
Uno y Medio Contra el Mundo                        Israel Lopez                  UC2Jye1YxTb6Fe2ZnsDod4gQ       https://www.youtube.com/watch?v=lCVlVy0j4ME                1,029          1:26:57          0                                   7/13/18      7/13/18                                                     1




                                                                                                                                       Summary and Totals

                                                                                                                Total Infringing Videos Removed
                                                                                                                2014                                                     1152
                                                                                                                2015                                                     1301
                                                                                                                2016                                                     1182
                                                                                                                2017                                                     1654
                                                                                                                                                                         January: 108
                                                                                                                                                                         February: 85
                                                                                                                                                                         March: 63
                                                                                                                                                                         April     98
                                                                                                                2018
                                                                                                                                                                         May       184
                                                                                                                                                                         June      111
                                                                                                                                                                         July      75
                                                                                                                                                                         Total:    724


                                                                                                                Summary of Repeat Offenders
                                                                                                                Total repeat offenders (three times or more): 240
                                                                                                                Total Terminated repeat offenders: 207
                                                                                                                Repeat Offenders for July 2018 (highlighted above): 10
                                                                                                                         Date        Date
Title   Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 97 of 149
                   YouTube Username   User ID / Channel   Infringing URL   Views   Video Length # of ads   Type of ads   Submitted   Removed   Notes
                    Case 1:21-cv-21698-JEM Document Athos
                                                    1-2 Youtube Enforcement
                                                          Entered      on FLSD Docket 05/03/2021 Page 98 of 149
                                                                                          August 9, 2018 - September 11, 2018 Enforcement Results
                                                                                                                                                                                                                        Date         Date
Title                              YouTube Username                     User ID / Channel           Infringing URL                                             Views    Video Length # of ads Type of ads               Submitted    Removed     Notes
Soy Charro de Rancho Grande        QuiringuaV&JR Mix                    UCRufgJUNrDsp-ZSZVm3F_AA    https://www.youtube.com/watch?v=mxJQMbzWN6I                     771          0:08        0                               8/17/18     8/31/18                                              7
Soy Charro de Rancho Grande        QuiringuaV&JR Mix                    UCRufgJUNrDsp-ZSZVm3F_AA    https://www.youtube.com/watch?v=NhsXgxP9Bhk                     641       0:06:03        0                               8/17/18     8/31/18                                              7
Soy Charro de Rancho Grande        QuiringuaV&JR Mix                    UCRufgJUNrDsp-ZSZVm3F_AA    https://www.youtube.com/watch?v=e4DX9mA2H5c                    1003       0:09:30        0                               8/17/18     8/31/18                                              7
Soy Charro de Rancho Grande        QuiringuaV&JR Mix                    UCRufgJUNrDsp-ZSZVm3F_AA    https://www.youtube.com/watch?v=E_II6GHJdOI                     644       0:03:11        0                               8/17/18     8/31/18                                              7
Soy Charro de Rancho Grande        QuiringuaV&JR Mix                    UCRufgJUNrDsp-ZSZVm3F_AA    https://www.youtube.com/watch?v=uaSZfM-O6oA                     244       0:01:36        0                               8/17/18     8/31/18                                              7
Soy Charro de Rancho Grande        QuiringuaV&JR Mix                    UCRufgJUNrDsp-ZSZVm3F_AA    https://www.youtube.com/watch?v=DDFqhCrC-z4                     322       0:04:50        0                               8/21/18     8/21/18                                              7
Soy Charro de Rancho Grande        QuiringuaV&JR Mix                    UCRufgJUNrDsp-ZSZVm3F_AA    https://www.youtube.com/watch?v=m2rgPBRgolU                     407       0:03:21        0                               8/23/18     8/23/18                                              7
El Hijo De Gabino Barrera          Maria Nieves Ruiz                    UC_xyPCMdY0Plg1_DLP5LX7A    https://www.youtube.com/watch?v=-OsCe8PV1Wk                   5E+06       0:05:27        0                               8/17/18     8/31/18                                              4
El Hijo De Gabino Barrera          IrmaSerrano laTigresa 2017           UCgMaBCzQGK2IXg1lxMK0lvw    https://www.youtube.com/watch?v=XVMzQJ7eF-c                  17107        0:05:51        0                               8/17/18     8/31/18                                              4
El Hijo De Gabino Barrera          Jordan Ramirez                       UCxsYtnnT03V7xXpPE_7CxAQ    https://www.youtube.com/watch?v=ZnPMmv4RDnQ                     310       1:00:00        0                               8/23/18     8/23/18                                              4
El Hijo De Gabino Barrera          Jordan Ramirez                       UCxsYtnnT03V7xXpPE_7CxAQ    https://www.youtube.com/watch?v=veBw6e1L3jc                     101       0:20:42        0                               8/29/18     8/29/18                                              4
El Mil Amores                      YessChaparro                         UC_9KrnLeiKwXH_-eqRryarA    https://www.youtube.com/watch?v=qvCX4FBdaYo                  64506        0:05:59        0                                8/9/18      8/9/18                                              4
El Mil Amores                      rafaeld99                            UCcI9JQzxJbiHFboLMD3PyKw    https://www.youtube.com/watch?v=xKTVYaKCbx8                  78204        0:02:15        0                                8/9/18      8/9/18                                              4
El Mil Amores                      miguel angel tellez angulo           UCH2Undi_4WR-ZcDpqXMlurw    https://www.youtube.com/watch?v=dBsbuDoI6GU                 293534        0:02:10        1 Tuftandneedle.com              8/9/18      8/9/18                                              4
El Mil Amores                      Oscar De Xela                        UCODmDJ9B5DUx3FGKTlFi5_g    https://www.youtube.com/watch?v=RRRMfjmQpkY                 199178        0:04:43        1 automationanywhere.com         8/9/18      8/9/18                                              4
El Gran Triunfo                    Eden Lopez                           UC12-kbk3ii-ayjXIbnDPdfg    https://www.youtube.com/watch?v=p7t_6HCwQuA                   1,509       1:28:30        0                               8/17/18     8/31/18                                              3
El Gran Triunfo                    jimmy de la fama                     UCpQfueZxNAQAEVu-reQHcpw    https://www.youtube.com/watch?v=fcJjaxt5EOg                       1       1:28:30        0                               8/23/18     8/23/18                                              3
El Gran Triunfo                    SUMMERS IMAGINE                      UCu66ihnAPi2bBiOzDVwLvvg    https://www.youtube.com/watch?v=8Io2aQQ3Yp4                  10517        0:18:32        0                               8/17/18     8/31/18                                              3
Los Caifanes                       Cine Club Virtual Alfonso Huerta     UCR_J_Lz1UzvyRlg6EvlKY8w    https://www.youtube.com/watch?v=g-sWtMue1pw                      21       1:30:21        0                               8/29/18     8/29/18                                              3
                                                                                                                                                                                                                                                  The YouTube account associated with this
                                                                                                                                                                                                                                                  video has been terminated due to multiple
                                                                                                                                                                                                                                                     third-party notifications of copyright
Los Caifanes                       Alfonso Huerta                       UCwqF56gLjDBj5enI4l7nw2w    https://www.youtube.com/watch?v=-1KJIIU9N9I                    333         1:30:21      0                                                                    infringement.                3
Los Caifanes                       manueldelosrios fragoso              UCyWJqhlgmQUBrs5MPDyqc-A    https://www.youtube.com/watch?v=s1NaZctDmvE                      1         1:29:30      0                                8/9/18      8/9/18                                               3
Mi Querido Viejo                   Omar torrez                          UCCVApHOxbPLlBHC9jEIN-dw    https://www.youtube.com/watch?v=99S4JFSrAbM                  3861          1:36:50      0                                8/9/18      8/9/18                                               3
Mi Querido Viejo                   Saul Sould                           UCdkQo_tkGY3lS1vm0F9qePA    https://www.youtube.com/watch?v=JB7lavapzyM                    232         1:36:50      0                               8/29/18     8/29/18                                               3
Mi Querido Viejo                   Jesús Eduardo Ochoa                  UCSoWcWFl8cm9IE3FQODu5_A    https://www.youtube.com/watch?v=7eiGQ5gyBQI                     20         1:36:50      0                               8/17/18     8/31/18                                               3
Todo por nada                      fabian tello villegas                UCDFfKV_twqvjFz9v4fNRJ1g    https://www.youtube.com/watch?v=riN2uHao6mQ                    159         1:37:37      0                               8/15/18     8/15/18                                               3
Todo por nada                      Кинотеатр фильмов                    UCSTll1VlibaFhSQIjvCE9uw    https://www.youtube.com/watch?v=zPHnASWlMzg                     64         1:38:29      0                               8/21/18     8/21/18                                               3
Todo por nada                      Victor Stringham                     UCVbsAQD-7d5FctihhnfvKSg    https://www.youtube.com/watch?v=9rySZMGzpsw                 12084          1:29:46      0                               8/23/18     8/23/18                                               3
Tres Veces Mojado                  Aldo Alexis Garcia Reyes             UC_9httqrwgsXE4zGd0VofLA    https://www.youtube.com/watch?v=dUrNUvzEMk4                     71         1:37:56      0                                9/6/18      9/6/18                                               3
Tres Veces Mojado                  THE KING QUICHE                      UC703Da9aXDccOR0I8qdM3Pg    https://www.youtube.com/watch?v=uru5ez2nVGE                 89178          0:10:58      0                                8/9/18      8/9/18                                               3
Tres Veces Mojado                  PEDRONEL MARIN CARRIÓN.              UCl4p92KmG8XJXbWlbhEMfvw    https://www.youtube.com/watch?v=SOVnTlr__ro                     20         1:37:56      0                               8/21/18     8/21/18                                               3
Ahora Soy Rico                     ClasiCoFilmsSCR                      UCSCnQ9GfP1393XzRoykhL3g    https://www.youtube.com/watch?v=Hs_4DWO0BTY                    133         1:46:23      0                               8/29/18     8/29/18                                               2
Ahora Soy Rico                     FERNANDO RIVERA MATEOS               UCTF1cN8yER0l_M1pUT8G0YA    https://www.youtube.com/watch?v=hwDdgJdzD4s                    105         1:46:29      0                               8/21/18     8/21/18                                               2
El Tahur                           Jóse Álvarez Euskadi                 UCGRuYt9_327gIolxaEiwh5A    https://www.youtube.com/watch?v=EG0W8ST95wI                136017          0:03:21      0                                8/9/18      8/9/18                                               2
El Tahur                           ALCON 71                             UCmPdvHWE7qFbQgmGIiPM71g    https://www.youtube.com/watch?v=M3wdRv3rBzg                253337          0:03:05      0 bubly.com                      8/9/18      8/9/18                                               2
Lauro Puñales                      Jordan Ramirez                       UCxsYtnnT03V7xXpPE_7CxAQ    https://www.youtube.com/watch?v=H7iKbOoidT8                     46         1:00:00      0                               8/21/18     8/21/18                                               2
Lauro Puñales                      Jordan Ramirez                       UCxsYtnnT03V7xXpPE_7CxAQ    https://www.youtube.com/watch?v=chaA6XpU-wU                      6         0:24:37      0                               8/21/18     8/21/18                                               2
Adiós Amor                         fabian tello villegas                UCeek4kwBFZd7a46IsD-GAKg    https://www.youtube.com/watch?v=9JbYT2yYbkI                     22         1:39:49      0                                9/6/18      9/6/18                                               1
Asesinos Comerciantes De Niños     fabian tello villegas                UC00nLFlDN8Kp849XevkyuTQ    https://www.youtube.com/watch?v=vqewUXmBcmA                    214         1:25:14      0                               8/31/18     8/31/18                                               1
Chile Picante                      Antonio Velapor                      UCYyxyBN6zA2q1wGuuz8i61w    https://www.youtube.com/watch?v=e20bBNfhC10                  3202          1:23:57      0                               8/17/18     8/31/18                                               1
Cinco Nacos Asaltan Las Vegas      Emmanuel youtube                     UCqQrn9hSEJkZSuw5FM9oCvg    https://www.youtube.com/watch?v=VKIXfegHj6Y                    104         1:17:20      0                               8/15/18     8/15/18                                               1
Como México No Hay Dos             NAIBAF NOEL                          UC_yNtXuYvaeqJHzLfqM_Bmg    https://www.youtube.com/watch?v=SQjmMLJ5BXo                      6         1:47:00      0                                8/9/18      8/9/18                                               1
Condones.com                       Matthew Adcock                       UCOZdi0iyLUb4nWJczZYcFNA    https://www.youtube.com/watch?v=uogtXpRZB8I                 54,937         1:55:05      0                               8/15/18     8/15/18                                               1
Cri Cri El Grillito Cantor         Marcos Mejia                         UCku7H9LP2xeM1_nfLQE8WUg    https://www.youtube.com/watch?v=DVqjQMhip60                  1217          1:53:55      0                                9/6/18      9/6/18                                               1
Dios Los Cría                      Vintage Records                      UCm61nARbcy4nUSVHf5f4ymw    https://www.youtube.com/watch?v=LkOY9CFQfv8                      7         1:31:10      0                               8/23/18     8/23/18                                               1
Dona Mariquita de mi Corazon       XHGEBT TV                            UC2A_X-Un6-cbmef9M7Wed-A    https://www.youtube.com/watch?v=aj0ezUYkvb0                     45         1:34:23      0                               8/29/18     8/29/18                                               1
El Baisano Jalil                   Alfonso Huerta                       UCwqF56gLjDBj5enI4l7nw2w    https://www.youtube.com/watch?v=nRjFXwm1ONk                    177         1:43:54      0                               8/23/18     8/23/18                                               1
El Carro De La Muerte              fabian tello villegas                UC00nLFlDN8Kp849XevkyuTQ    https://www.youtube.com/watch?v=VB71xCXYlpI                    378         1:28:25      0                               8/23/18     8/23/18                                               1
El Hijo Del Pueblo                 Oscar A.                             UCgcUkMrO8LpIgLFwcSL2pZA    https://www.youtube.com/watch?v=Y-KIVjD6SZk                  3778          0:04:56      0                               8/23/18     8/23/18                                               1
El Niño y el Papa                  carlos slz                           UC5Utb8-pKr2kA5z6df7J-Ew    https://www.youtube.com/watch?v=sfrZ0dqF0xo                 18607          0:03:34      0                                8/9/18      8/9/18                                               1
El Rey de Los Tahúres              Jordan Ramirez                       UCxsYtnnT03V7xXpPE_7CxAQ    https://www.youtube.com/watch?v=2nq1dW8GMhc                    102         1:23:01      0                               8/29/18     8/29/18                                               1
El Semental de Palo Alto           balk jibb                            UCLT9RDPKOMjwTMs6X9t_zIw    https://www.youtube.com/watch?v=nR0XU1hDfIM                  5287          0:22:08      0                               8/29/18     8/29/18                                               1
El Sinvergüenza                    JL BM                                UCiG5lubsOoSAKgO-0RHo6Gw    https://www.youtube.com/watch?v=3K2KkankOdg                 24895          0:02:37      0                                8/9/18      8/9/18                                               1
El Tahúr                           Jesús Eduardo Ochoa                  UCSoWcWFl8cm9IE3FQODu5_A    https://www.youtube.com/watch?v=C3aor_wDrEw                      9         1:58:01      0                               8/15/18     8/15/18                                               1
El Vampiro Teporocho               Raúl Travieso López                  UC85S9bc8cPTylSCS1MHvNrA    https://www.youtube.com/watch?v=rcwIXHnk8Jc                     34         1:32:09      0                               8/15/18     8/15/18                                               1
Entre Compadres Te Veas            Jesús Eduardo Ochoa                  UCSoWcWFl8cm9IE3FQODu5_A    https://www.youtube.com/watch?v=mggdSLzpDm4                     22         1:33:23      0                               8/15/18     8/15/18                                               1
Especialista en Chamacas           Dario Medina                         UCkByAvjaMD8VYk1uA12m1Iw    https://www.youtube.com/watch?v=Jw2NVLGqcK8                     15         1:43:23      0                                8/9/18      8/9/18                                               1
Hasta el Viento Tiene Miedo        TUCSON ARIZONA                       UCsS70mwTvAiVPXBNcs2WiqQ    https://www.youtube.com/watch?v=oDbp5Ut1zCc                     33         1:28:01      0                               8/23/18     8/23/18                                               1
La Banda del Carro Rojo            fredy rivera                         UC1wc0ApgazRfc7PoqC2Lo0w    https://www.youtube.com/watch?v=Eq33VDfhRMU                464,394         0:04:36      0                                8/9/18      8/9/18                                               1
La Familia Perez                   AlonsoPugaTV                         UCKr4o1shQe8fUQZYw01xvMg    https://www.youtube.com/watch?v=LmSzwpkSZDg                     75         1:33:34      0                               8/23/18     8/23/18                                               1
La Fuga Del Rojo                   De Pelis Y Mas                       UCrfjBYR54L08y4DFPlzCQlw    https://www.youtube.com/watch?v=y1THKoSUBxw                      7         1:30:38      0                               8/17/18     8/31/18                                               1
Las Siete Cucas                    NickyDan TV                          UCygQhlHBY8ApuAY9kXYxEEQ    https://www.youtube.com/watch?v=17TJKYJKVnk                    774            1:48      0                               8/29/18     8/29/18                                               1
Maclovia                           PELICULAS DEL CINE DE ORO MEXICANO   UCqE5uk2P61HzOvOTrKW3eCA    https://www.youtube.com/watch?v=KXUHebjkKxE                      0         1:40:51      0                               8/15/18     8/15/18                                               1
Mafia Amarilla                     RawDOG                               UCn7FXc6B8ha47msRdv9hkFQ    https://www.youtube.com/watch?v=M5XYyDA20J8                      3         1:18:45      0                                8/9/18      8/9/18                                               1
Mafia latina en USA                roger franco                         UCBZNL3pGxjlw94LGazrq6uA    https://www.youtube.com/watch?v=gk8oVwYzeP0                     28         1:30:44      0                               8/29/18     8/29/18                                               1
Matar O Morir                      Jesús Eduardo Ochoa                  UCSoWcWFl8cm9IE3FQODu5_A    https://www.youtube.com/watch?v=FWLzNUgyFDg                      0         1:28:33      0                               8/15/18     8/15/18                                               1
Picardía Mexicana I                Jesús Eduardo Ochoa                  UCSoWcWFl8cm9IE3FQODu5_A    https://www.youtube.com/watch?v=wvtnVATKR1s                      0         1:41:33      0                               8/17/18     8/31/18                                               1
Policía de Narcóticos              fabian tello villegas                UC00nLFlDN8Kp849XevkyuTQ    https://www.youtube.com/watch?v=GafnNIahpP0                    115         1:26:42      0                               8/29/18     8/29/18                                               1
Por Tu Maldito Amor                Jesús Eduardo Ochoa                  UCSoWcWFl8cm9IE3FQODu5_A    https://www.youtube.com/watch?v=AIvzJsmP6OA                      1         1:34:00      0                               8/21/18     8/21/18                                               1
Primero Soy Mexicano               Robert's Revelo SV                   UCD3ckw0GxN-DwMXSH5GUu4w    https://www.youtube.com/watch?v=iQVD_yxQd5w                     56         1:29:10      0                               8/21/18     8/21/18                                               1
Que Me Entierren con la Banda      pigeonmoreno                         UChCs9AbjduvQOrJRUyN4r0w    https://www.youtube.com/watch?v=X139ooahKzM                104885          0:02:19      0                                8/9/18      8/9/18                                               1
Rosa de la Frontera                LOSBRONCOSDEREYNOSA                  UCeyQlXyKA90Nsce4qBNe3Hw    https://www.youtube.com/watch?v=-GldMVYV-bE                  9206          0:02:39      0                                8/9/18      8/9/18                                               1
Rosy la Muñeca Perversa            Maud Blane                           UCwar7zos4tHDq14L0_k-tDg    https://www.youtube.com/watch?v=oEZgFPOHi6s                  2307          1:23:53      0                                8/9/18      8/9/18                                               1
Sirvientas Ardientes               岳岳蔡                                  UCKg5uGbm7UHRVoDvgRLCq2A    https://www.youtube.com/watch?v=m7n4XnAodtg                  2163          5:01:00      0                               8/29/18     8/29/18                                               1
Tacos al Carbón                    Enrique de la Cruz                   UCm61nARbcy4nUSVHf5f4ymw    https://www.youtube.com/watch?v=TUj3uZgKx9M                      0         1:39:47      0                               8/21/18     8/21/18                                               1
Tierra de Violencia                fabian tello villegas                UCDFfKV_twqvjFz9v4fNRJ1g    https://www.youtube.com/watch?v=-HFRXc39f1w                    185         1:26:33      0                               8/21/18     8/21/18                                               1
Todo Un Hombre                     Erith Ochoa                          UCYzRGwxKoqiYrgrAxASWsmA    https://www.youtube.com/watch?v=SXxObY8_Pbg                145932          0:28:48      0                                8/9/18      8/9/18                                               1
Un Macho en la Carcel De Mujeres   ZAMQUIMAR                            UCm-s7VK3stdwefvN2Yx95NA    https://www.youtube.com/watch?v=JZcaoFfAZi4                    565         1:32:51      0                               8/21/18     8/21/18                                               1
Ya Somos Hombres                   fabian tello villegas                UC6PihjEOE5ksI2iTM4lftag    https://www.youtube.com/watch?v=5inQmg3rNYU                    151         1:47:05      0                               8/21/18     8/21/18                                               1




                                                                                                                           Summary and Totals

                                                                                                    Total Infringing Videos Removed
                                                                                                    2014                                                       1152
                                                                                                    2015                                                       1301
                                                                                                    2016                                                       1182
                                                                                                    2017                                                       1654
                                                                                                                                                               January: 108
                                                                                                                                                               February: 85
                                                                                                                                                               March: 63
                                                                                                                                                               April     98
                                                                                                    2018                                                       May       184
                                                                                                                                                               June      111
                                                                                                                                                               July      75
                                                                                                                                                               August 78
                                                                                                                                                               Total:    802


                                                                                                    Summary of Repeat Offenders
                                                                                                    Total repeat offenders (three times or more): 249
                                                                                                    Total Terminated repeat offenders: 218
                                                                                                    Repeat Offenders for August 2018 (highlighted above): 10
                                                                                                                       Date        Date
Title   Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 99 of 149
                 YouTube Username   User ID / Channel   Infringing URL   Views   Video Length # of ads   Type of ads   Submitted   Removed   Notes
                           Case 1:21-cv-21698-JEM DocumentAthos   1-2Youtube      Enforcement
                                                                             Entered          on FLSD Docket 05/03/2021 Page 100 of
                                                                                149
                                                     September 12, 2018 - October 9, 2018 Enforcement Results
                                                                                                                                                                                                                                    Date         Date
Title                                   YouTube Username                              User ID / Channel          Infringing URL                                           Views            Video Length # of ads Type of ads        Submitted    Removed     Notes
Ahora Soy Rico                          viral series Telenovelas peliculas UNIVERSO   UClUxqNUeq4ICfeNPeoxuOxA   https://www.youtube.com/watch?v=P3Fk3t_aQFg                       60            1:46:29        0                        9/21/18     9/21/18                                           0
Ahora Soy Rico                          series telenovelas México                     UCN5bmoJZ6Zkhe8r_VKaGTvg   https://www.youtube.com/watch?v=f6jxz0b9LC8                        2            1:46:29        0                        9/21/18     9/21/18                                           0
Ahora Soy Rico                          SANPIUS                                       UCp687NQ4Sh2A-hM8A5WeRnQ   https://www.youtube.com/watch?v=937aNShp3ms                   22,794            0:06:03        0                        9/28/18     10/3/18                                           0
Aladino Y La Lámpara Maravillosa        Fabian Lopes Rebollar                         UCfu-vHuiBISoIbVd6V9soGQ   https://www.youtube.com/watch?v=u3F3QsHF8Ms                        0            1:28:41        0                        9/28/18     10/3/18                                           0
Amigo                                   Alejandro Martinez                            UCoA_xEPnsMUMq24N0ySHgAA   https://www.youtube.com/watch?v=uMs2W7ANMmI                    3,729            1:25:38        0                        9/28/18     10/3/18                                           0
Arriba El Norte                         dario saravia                                 UCQQcA5IqDWrYy3uciorNx8g   https://www.youtube.com/watch?v=zE3CgBAEG_E                    1,500            0:02:47        0                        9/28/18     10/3/18                                           0
Azahares Para Tu Boda                   Farándula Ecuatoriana                         UC_vESXSTHVnp23C-bXZcHTQ   https://www.youtube.com/watch?v=9N22GDoCPhI                      133            1:53:28        0                        9/28/18     10/3/18                                           0
Bromas S.A.                             limarecuerdos                                 UCodAzJ6TZ0pUc4d55m4EhUQ   https://www.youtube.com/watch?v=iFlpgv2Po50                    8,840            0:02:57        0                        9/28/18     10/3/18                                           0
Como México No Hay Dos                  Omar Torrez                                   UCaX0gy6E2oglo2to0TMuYKg   https://www.youtube.com/watch?v=qbICRlw_v0E                    1,146            1:46:59        0                        10/5/18     10/5/18                                           0
Duro y Parejo en la Casita del Pecado   Steven Musante                                UC5G3DW5c2QWZh6oNDfBN1-Q   https://www.youtube.com/watch?v=JKFVdk5szLk                    9,590            2:20:56        0                        9/25/18     9/25/18                                           0
El Caballo Del Diablo                   Cine Master                                   UCcmC8wYCRP6l-0i2FtnxHAg   https://www.youtube.com/watch?v=-7BytPV2XEA                      116            1:26:12        0                        9/11/18     9/11/18                                           0
El Hijo De Gabino Barrera               Jordan Ramirez                                UCQ3kXmz-9gykgkyRFx9Yc7Q   https://www.youtube.com/watch?v=oKhoqnTbPNA                   13,321            1:00:00        0                        10/4/18     10/5/18                                           0
El Hijo De Gabino Barrera               Jordan Ramirez                                UCQ3kXmz-9gykgkyRFx9Yc7Q   https://www.youtube.com/watch?v=KrL_K4OfRmQ                    4,345              20:42        0                        10/5/18     10/5/18                                           0
El Hijo Del Pueblo                      Oscar A.                                      UCa1djFsTF5xzGEZ3l9sEUpw   https://www.youtube.com/watch?v=lAC6TsED6FU                       11            1:31:07        0                        10/4/18     10/5/18                                           0
El Hijo Del Pueblo                      José martinez                                 UCMmf2tNIyaJsB-Nzdiivkyw   https://www.youtube.com/watch?v=ZkZziXMy2vI                       31            1:31:08        0                        10/4/18     10/5/18                                           0
El Hombre                               fabian tello villegas                         UC7kSTEVak1J15S8f7U4zPfA   https://www.youtube.com/watch?v=v1ptbpneFbY                      142            1:24:07        0                        9/21/18     9/21/18                                           0
El Judicial: Carne De Canon             chikitho martinez                             UC-ka1Eg-OmOIRNglZJVDFvg   https://www.youtube.com/watch?v=XdeXyrSmTvE                       45            1:32:38        0                        10/4/18     10/5/18                                           0
El Mil Amores                           Nacho HdzCuevs                                UCMpp5nQeXTA3_Z0npJl4MVQ   https://www.youtube.com/watch?v=BsBSfjiJLWo                        4            1:41:21        0                        10/5/18     10/5/18                                           0
El Quelite                              El Dharxba                                    UC2L59a9KCC2Gewj1x033SRQ   https://www.youtube.com/watch?v=qUS9g3k8jMQ                      518            0:05:18        0                        9/28/18     10/3/18                                           0
El Secuestro De Un Policia              Music 23                                      UClg5-XbvIcSh9f_TVHs8rag   https://www.youtube.com/watch?v=2z3N2nZuDY4                        5            1:24:48        0                        9/28/18     10/3/18                                           0
El Sinvergüenza                         jorgejdth                                     UCDzez_AyTZyreHG2ZXU0YHw   https://www.youtube.com/watch?v=mMAY5HonLRI                      138            1:36:18        0                        10/5/18     10/5/18                                           0
El Tahúr                                Oscar A.                                      UCa1djFsTF5xzGEZ3l9sEUpw   https://www.youtube.com/watch?v=aKYn4Jlt-pI                    2,039            1:58:01        0                        10/5/18     10/5/18                                           0
El Último Túnel                         bruno6                                        UCk4R11knN4GgFbyq3C5_6uQ   https://www.youtube.com/watch?v=dEa8Iizr-WQ                        5            2:08:00        0                        9/28/18     10/3/18                                           0
Forajidos en la Mira                    Cine Popular                                  UC1cJqiHJIHLMDC-dmEmXmHQ   https://www.youtube.com/watch?v=yVKizIVAVAY                       24            1:27:49        0                        9/14/18     9/14/18                                           0
Hasta el Viento Tiene Miedo             vaniigram                                     UC0F-8LZWDjcRdCYpuUrYKRA   https://www.youtube.com/watch?v=c-Q3vjdSXdU                    6,639            1:28:04        0                        9/25/18     9/25/18                                           0
Hasta el Viento Tiene Miedo             Mayerlin Yadira Olivo Morillo                 UC47ZnUTcl11QbqjcLzrS54g   https://www.youtube.com/watch?v=-zLq8x9_wWk                      206            1:28:04        0                        9/28/18     10/3/18                                           0
Hasta el Viento Tiene Miedo             isra figueroa                                 UC8Jsu3JUb3dwIBxKLpkBhfQ   https://www.youtube.com/watch?v=Rc5i3LZXQIA                       34            1:24:58        0                        9/21/18     9/21/18                                           0
Hasta el Viento Tiene Miedo             Giovanni Flores                               UCM7lGQXtEN-09brW-MZDGBw   https://www.youtube.com/watch?v=B3M9Cbnw3zo                      121            1:28:04        0                        9/14/18     9/14/18                                           0
Hasta el Viento Tiene Miedo             patty Murillo TV                              UCPuNTMsh7tzgZvWs-wZF25w   https://www.youtube.com/watch?v=MNk5s-MGmxk                       77            1:28:05        0                        10/4/18     10/5/18                                           0
Hasta el Viento Tiene Miedo             IRVING OLAF GONZALEZ SERNA                    UCvysEByE6mHy9WAGgb7F98g   https://www.youtube.com/watch?v=Wg3m_1Zgcj4                      125            0:21:16        0                        10/5/18     10/5/18                                           0
Hasta el Viento Tiene Miedo             IRVING OLAF GONZALEZ SERNA                    UCvysEByE6mHy9WAGgb7F98g   https://www.youtube.com/watch?v=qKYhC4YOWGk                       75            0:21:16        0                        10/5/18     10/5/18                                           0
Hasta el Viento Tiene Miedo             IRVING OLAF GONZALEZ SERNA                    UCvysEByE6mHy9WAGgb7F98g   https://www.youtube.com/watch?v=4zcbRpm5ee4                       57            0:21:17        0                        10/5/18     10/5/18                                           0
Hermelinda Linda                        XOLOTL                                        UCOFboJabhF4wMLkNrY0Jeqw   https://www.youtube.com/watch?v=gdcz3m5VxRQ                    1,454            1:32:05        0                        10/4/18     10/5/18                                           0
Hermelinda Linda                        Juan Quezada                                  UCVZ8DfwwcsBj7zlG7Bk0BpA   https://www.youtube.com/watch?v=XWtHa3hwubk                    1,982            1:32:05        0                        9/25/18     9/25/18                                           0
Jalisco Nunca Pierde                    José martinez                                 UCMmf2tNIyaJsB-Nzdiivkyw   https://www.youtube.com/watch?v=ppaq1Th3CqM                   24,344            1:30:02        0                        10/5/18     10/5/18                                           0
Juan Armenta "El Repatriado"            leon RR                                       UClGf41zxgcEPDoYYoHKhgdA   https://www.youtube.com/watch?v=PBsGUc-ZPYk                  210,713            1:28:57        1 1800flowers.com        10/5/18     10/5/18                                           0
La Banda del Carro Rojo                 Pelis Perronas                                UC5dBosc48CA8Hi1TeevDQdg   https://www.youtube.com/watch?v=dV4YzNXcjqk                      596            1:30:49        0                        9/11/18     9/11/18                                           0
La Barca de Oro                         Gabriel Astengo                               UC61V6b96EqyVkZYqzC9HkCA   https://www.youtube.com/watch?v=H6VHkENFduE                   15,176            0:01:42        0                        9/28/18     10/3/18                                           0
La Familia Perez                        marco lara                                    UC4xNMx88Pr5NgiJvRQd_3yg   https://www.youtube.com/watch?v=AqhmU2heW8Q                   17,023               0:07        0                        9/28/18     10/3/18                                           0
La Fuga del Chacal                      lordangel 2015                                UCvjEk3YRwsITLzGbsokbAjQ   https://www.youtube.com/watch?v=Oan479czyFA                       19            1:53:11        0                        9/18/18     9/18/18                                           0
La Hora del Jaguar                      CINEMA KEVIN                                  UCKF4MKck6jLhftzOmAf_iIQ   https://www.youtube.com/watch?v=mEFcPsQ_nJw                        6            1:20:49        0                        9/28/18     10/3/18                                           0
La Leyenda del Bandido                  Matthew Hernandez                             UC07XYB_7BsOCT_pMONiPLOA   https://www.youtube.com/watch?v=OTzc2FAxB80                    2,081            1:59:05        0                        9/28/18     10/3/18                                           0
La Leyenda del Bandido                  Francis Elinor                                UC0vgbD3eDxLXq265oicsA1g   https://www.youtube.com/watch?v=1wPGbjoEMM8                    4,482            2:18:03        0                        9/28/18     10/3/18                                           0
La Leyenda del Bandido                  neonux                                        UCbthhFfYNKa9JKn9D1R_umg   https://www.youtube.com/watch?v=_zxSYvoa-To                       30            1:24:54        0                        9/28/18     10/3/18                                           0
La Leyenda del Bandido                  elinikka                                      UCFBjPjqJJyD_FxZKDsWadgw   https://www.youtube.com/watch?v=ReSn8VCTagc                       39            3:16:02        0                        9/28/18     10/3/18                                           0
La Leyenda del Bandido                  xBenvoliox                                    UCKAaKllbK1CcGUivE2H_01g   https://www.youtube.com/watch?v=e9qqn42ipV8                       81            1:24:54        0                        9/28/18     10/3/18                                           0
La Leyenda del Bandido                  Robert Reynoso                                UCPT9y4yFjAhFAuZN78eho5g   https://www.youtube.com/watch?v=-66Q0M3hYhI                      173            2:49:31        0                        9/28/18     10/3/18                                           0
La Leyenda del Bandido                  Russell Rangel                                UCtSLzzxV6l9aDuVPpjWHrzg   https://www.youtube.com/watch?v=zCepavK9gXA                      134            1:39:07        0                        9/28/18     10/3/18                                           0
La Leyenda del Bandido                  WEEKLYFIFACLIPS                               UCuhSKhQvnE_a2z80n6xkPLw   https://www.youtube.com/watch?v=7GAZ01809RI                       18            3:21:33        0                        9/28/18     10/3/18                                           0
La Leyenda del Bandido                  163russ                                       UCYhL-AlNIb_-5DPCo0HfyXA   https://www.youtube.com/watch?v=_KHtxkYz3TY                       28            3:16:02        0                        9/28/18     10/3/18                                           0
La Mentira                              Hector LEGUINA MENDOZA                        UCA9VDxQo4_by4paLfjSvygA   https://www.youtube.com/watch?v=QXYn5gA0pjE                   57,126               0:22        0                        9/28/18     10/3/18                                           0
La Metralleta Infernal                  LINMEX MUSIC                                  UCIf7lndat38d4JE59xtiD7w   https://www.youtube.com/watch?v=fyLf-2tQWqo                      180            1:32:58        0                        9/11/18     9/11/18                                           0
Las Cariñosas                           Pelicula y música chingona!                   UCk5olTleBjCiN6D7pOai4iw   https://www.youtube.com/watch?v=gitfibCKHKU                       15               1:32        0                        9/14/18     9/14/18                                           0
Las Computadoras                        Peliculas y música chingona!                  UCk5olTleBjCiN6D7pOai4iw   https://www.youtube.com/watch?v=GqMXVpP-DSE                       77               1:27        0                        9/18/18     9/18/18                                           0
Las Novias Del Lechero                  Thomas Andrade                                UCTiVF2jIcSiHsLqdIwagZJQ   https://www.youtube.com/watch?v=Ahu4ZvWrxds                  212,964            2:09:32        0                        9/21/18     9/21/18                                           0
Las Sobrinas Del Diablo                 mariadej. medinahernandez                     UC2329_8EgZ3JM7Q-gqgF_pA   https://www.youtube.com/watch?v=v0ny5nrzSCk                       87            1:24:51        0                        9/18/18     9/18/18                                           0
Lauro Puñales                           Jordan Ramirez                                UCQ3kXmz-9gykgkyRFx9Yc7Q   https://www.youtube.com/watch?v=OhOsm4L9eMQ                      243            1:27:25        0                        9/18/18     9/18/18                                           0
Lo negro del negro                      fabian tello villegas                         UCeek4kwBFZd7a46IsD-GAKg   https://www.youtube.com/watch?v=iUBr8TWLuiw                       25               1:58        0                        9/21/18     9/21/18                                           0
Los Jinetes de la Bruja                 roger franco                                  UCBZNL3pGxjlw94LGazrq6uA   https://www.youtube.com/watch?v=_AzNMpGMKPA                      810            1:51:36        0                        10/4/18     10/5/18                                           0
                                                                                                                                                                                                                                                             The YouTube account associated with
                                                                                                                                                                                                                                                             this video has been terminated due to
                                                                                                                                                                                                                                                             multiple third-party notifications of
Los Jinetes de la Bruja                 Peliculas y música chingona!                  UCk5olTleBjCiN6D7pOai4iw   https://www.youtube.com/watch?v=pha9aVYer8I                         616         1:51:40       0                                             copyright infringement.                   0
Los Jinetes de la Bruja                 Mejor Peliculas Completas En Español Latino   UCy6o4peXiAwqFb38DhpAUDw   https://www.youtube.com/watch?v=MXjEkczAsVo                         768         1:51:40       0                         9/28/18     10/3/18                                           0
Los Pelotones y Juan Camaney            XOLOTL                                        UCOFboJabhF4wMLkNrY0Jeqw   https://www.youtube.com/watch?v=SMPCsNUn018                          54         1:40:59       0                         9/28/18     10/3/18                                           0
Mexicano Hasta las Cachas               fabian tello villegas                         UCeek4kwBFZd7a46IsD-GAKg   https://www.youtube.com/watch?v=mWT3HecjpOs                      12501          1:31:37       0                         10/4/18     10/5/18                                           0
Panico en la Montana                    Cine Master                                   UCcmC8wYCRP6l-0i2FtnxHAg   https://www.youtube.com/watch?v=zLJg9xbOxKA                         328         1:25:35       0                         9/11/18     9/11/18                                           0
Que Me Entierren con la Banda           roger franco                                  UCBZNL3pGxjlw94LGazrq6uA   https://www.youtube.com/watch?v=bsJDkidEuBc                         179         1:32:41       1                         9/28/18     10/3/18                                           0
Reportero de Modelos                    Steven Musante                                UC5G3DW5c2QWZh6oNDfBN1-Q   https://www.youtube.com/watch?v=xrrv4WDWPrk                       1,183         1:45:19       0                         9/25/18     9/25/18                                           0
Sinvergüenza, Pero Honrado              Oscar A.                                      UCa1djFsTF5xzGEZ3l9sEUpw   https://www.youtube.com/watch?v=6GKYlbT9TxE                         725         1:36:00       0                                             This video has been removed by the user   0
Tacos al Carbón                         Oscar A.                                      UCa1djFsTF5xzGEZ3l9sEUpw   https://www.youtube.com/watch?v=zjuvupr_NuM                         584         1:36:25       0                         9/21/18     9/21/18                                           0
Todo Un Hombre                          Oscar A.                                      UCa1djFsTF5xzGEZ3l9sEUpw   https://www.youtube.com/watch?v=WU_tGZKJAmU                       1,494         1:40:35       0                         9/28/18     10/3/18                                           0
Trampa Infernal                         Cine Master                                   UCcmC8wYCRP6l-0i2FtnxHAg   https://www.youtube.com/watch?v=YW6Ls0gXorA                         689         1:16:05       0                         9/14/18     9/14/18                                           0
Trampa Infernal                         CINE MASTER                                   UCgYsS3v74N1IkdPWgvnimBA   https://www.youtube.com/watch?v=B_7dMj1ykdQ                          98         1:02:37       0                         10/4/18     10/5/18                                           0
Un Hombre Llamado Diablo                gilbert quiroga santos                        UCyakB3EN0TnsntBBl13pPpg   https://www.youtube.com/watch?v=VRFVbCeiXjc                         180         1:41:25       0                         9/25/18     9/25/18                                           0
Una Gallega Baila Mambo                 Salón Los Angeles                             UCg7pZf0zMV6UorElj08V67Q   https://www.youtube.com/watch?v=ct4ZerjxMvI                      74,328           11:30       0                         9/21/18     9/21/18                                           0
Una Gallega en Mexico                   Diana Meneses                                 UCbk6Jixrx9Qkd1ERSzhvyag   https://www.youtube.com/watch?v=o7i7ablFaaw                       8,493            0:57       0                         9/21/18     9/21/18                                           0




                                                                                                                                           Summary and Totals

                                                                                                                 Total Infringing Videos Removed
                                                                                                                 2014                                                     1152
                                                                                                                 2015                                                     1301
                                                                                                                 2016                                                     1182
                                                                                                                 2017                                                     1654
                                                                                                                                                                          January:         108
                                                                                                                                                                          February:        85
                                                                                                                                                                          March:           63
                                                                                                                                                                          April            98
                                                                                                                                                                          May              184
                                                                                                                 2018
                                                                                                                                                                          June             111
                                                                                                                                                                          July             75
                                                                                                                                                                          August           78
                                                                                                                                                                          September        72
                                                                                                                                                                          Total:           874


                                                                                                                 Summary of Repeat Offenders
                                                                                                                 Total repeat offenders (three times or more): 254
                                                                                                                 Total Terminated repeat offenders: 222
                                                                                                                 Repeat Offenders for this cycle (highlighted above): 5
                                                                                                                      Date        Date
Title   Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 101 of
                YouTube Username   User ID / Channel   Infringing URL   Views   Video Length # of ads   Type of ads   Submitted   Removed   Notes


                                             149
                             Case 1:21-cv-21698-JEM DocumentAthos    1-2Youtube     Enforcement
                                                                              Entered          on FLSD Docket 05/03/2021 Page 102 of
                                                                                 149
                                                       October 10, 2018 - November 9, 2018 Enforcement Results
                                                                                                                                                                                                                             Date         Date
Title                                      YouTube Username                      User ID / Channel          Infringing URL                                           Views            Video Length # of ads Type of ads      Submitted    Removed      Notes
Ahora Soy Rico                             Jesus Dominguez                       UClQQNe09we6RPRXxB5xYm-g   https://www.youtube.com/watch?v=S5w8VRJ7NMc                       41            1:46:24        0                     10/30/18      Pending                                            0
Al Filo Del Terror                         Carlos Roberto Romero Escobar         UCJTfw3Xyyo4yfeelH2x-2Pw   https://www.youtube.com/watch?v=MufVmXeWD7k                       21            1:32:18        0                      11/1/18     11/1/18                                             0
Amaneci en Tus Brazos                      Efrén Peñaloza Valenciano             UCuhwnUQCrvKzfBj36Qv1zmw   https://www.youtube.com/watch?v=yY-aNGzvSyc                      346            1:19:51        0                      11/1/18     11/1/18                                             0
Bellas De Noche                            Elcoma Ags                            UCj7QS0qG_scK98X3-jFo-iA   https://www.youtube.com/watch?v=PoF1SNBkWTo                        7            0:48:15        0                      11/1/18     11/1/18                                             0
Bellas De Noche                            Elcoma Ags                            UCj7QS0qG_scK98X3-jFo-iA   https://www.youtube.com/watch?v=aNis5HNqDeU                        1            0:51:27        0                      11/2/18     11/2/18                                             0
Bikinis y Rock                             Felis Catus                           UCeol61zDuvexMxp_jbMiGrw   https://www.youtube.com/watch?v=4qszkj62q88                       11            1:30:15        0                     10/19/18    10/19/18                                             0
Cri Cri El Grillito Cantor                 victor manuel Navarro                 UCvDE6YovN-39VsIBhrMX3MQ   https://www.youtube.com/watch?v=f41nc-QTpjs                     1126            0:04:36        0                     10/12/18    10/12/18                                             0
Dios Los Cría                              Alexis German                         UCb2IdcuP0SR4B59I4ALFn7w   https://www.youtube.com/watch?v=DYzFw1fJd-k                  0:00:00            1:29:51        0                     10/19/18    10/19/18                                             0
                                                                                                                                                                                                                                                       The YouTube account associated with
                                                                                                                                                                                                                                                       this video has been terminated due to
                                                                                                                                                                                                                                                       multiple third-party notifications of
El Caballo Del Diablo                      Carlos Roberto Romero Escobar         UCJTfw3Xyyo4yfeelH2x-2Pw   https://www.youtube.com/watch?v=GNTScwNrzBQ                         5           1:24:01       0                                            copyright infringement.                    0
El Coyote Y La Bronca                      J USTI N                              UC19eLPCam8h01GPoH-08VFw   https://www.youtube.com/watch?v=XZWLT12E98Q               20,607,553               3:18       0                      10/30/18      Pending                                            0
El Coyote Y La Bronca                      CINE SELECTO DEL GALLETAS             UChGSDHjlZeV4GHQMCG7CYOA   https://www.youtube.com/watch?v=iOi5THrCM5c                       465           0:47:44       0                      10/23/18    10/24/18                                             0
El Embustero                               Pepe Pepe                             UCpobNJhcBCPTHdA9_QobW7Q   https://www.youtube.com/watch?v=Wb4RYj_fYQ8                   84,459            1:27:31       0                      10/26/18    10/26/18                                             0
El Judicial 2 (Cazador de Narcos)          fabian tello villegas                 UCKXVzJGtcaYGtyti4VZs1cA   https://www.youtube.com/watch?v=eLg9JRnSjGQ                     1,128           1:27:16       0                      10/23/18    10/24/18                                             0
El Judicial: Carne De Canon                fabian tello villegas                 UCKXVzJGtcaYGtyti4VZs1cA   https://www.youtube.com/watch?v=v1JeUfu8-3k                       542           1:24:07       0                      10/23/18    10/24/18                                             0
El Mil Amores                              Homero Mrqz                           UCnBNYQbTOB0wUAWKVX3Xf2g   https://www.youtube.com/watch?v=RhLsk7Dr9g8                      2928           1:42:08       0                       11/8/18     11/9/18                                             0
El Rey de Los Tahúres                      De Pelis Y Mas                        UCrfjBYR54L08y4DFPlzCQlw   https://www.youtube.com/watch?v=2ZKj1jOUZpI                   12,423            1:23:01       0                       11/1/18     11/1/18                                             0
El Silla de Ruedas                         El Show de Juan Pakas                 UCJ5ZOd3hgWY35KSFnQclI3A   https://www.youtube.com/watch?v=KZ5RX5kpdDE                   163199            1:37:49       0                      10/12/18    10/12/18                                             0
El Sinvergüenza                            Guadalupe Salgado                     UCefhIwxslDGBHnTvZ6KA_dQ   https://www.youtube.com/watch?v=Vy57IVrBrZU                         5           1:36:19       0                      10/23/18    10/24/18                                             0
El Sinvergüenza                            Guadalupe Salgado                     UCefhIwxslDGBHnTvZ6KA_dQ   https://www.youtube.com/watch?v=LwyRSFYCFB4                         5           1:35:56       0                      10/26/18    10/26/18                                             0
El Sinvergüenza                            saul sould                            UCHNRVm8QgF3HhIH8AYCi3aw   https://www.youtube.com/watch?v=W-T2tYLu750                   0:00:00           1:36:18       0                      10/19/18    10/19/18                                             0
                                                                                                                                                                                                                                                       The YouTube account associated with
                                                                                                                                                                                                                                                       this video has been terminated due to
                                                                                                                                                                                                                                                       multiple third-party notifications of
El Sinvergüenza                            leon RR                               UClGf41zxgcEPDoYYoHKhgdA   https://www.youtube.com/watch?v=T1OAQPZJTh4                         19          1:36:19       0                                            copyright infringement.                    0
El Tahúr                                   CINE SELECTO DEL GALLETAS             UChGSDHjlZeV4GHQMCG7CYOA   https://www.youtube.com/watch?v=9N82d5zpBDE                      10643          0:59:00       0                      10/19/18    10/19/18                                             0
En Peligro De Muerte                       Pelis Perronas                        UC5dBosc48CA8Hi1TeevDQdg   https://www.youtube.com/watch?v=TRgUGDJ8Yr0                         88          1:29:11       0                       11/8/18     11/9/18                                             0
En Peligro De Muerte                       fabian tello villegas                 UCKXVzJGtcaYGtyti4VZs1cA   https://www.youtube.com/watch?v=Ezd7DVsJTPM                        142          1:29:11       0                      10/19/18    10/19/18                                             0

                                                                                                                                                                                                                                                        This video has been removed by the user
Entre Compadres Te Veas                    Omar Torrez                           UCaX0gy6E2oglo2to0TMuYKg   https://www.youtube.com/watch?v=cB_UdsHRhzs                         12          1:33:23       0                                                                                       0
Escuela De Rateros                         Ramon Gonzalez                        UCzpXUnG1vYKXCEudT4wrh1A   https://www.youtube.com/watch?v=MBJYil6-8EM                       1315          1:34:42       0                     10/26/18     10/26/18                                             0
Hasta el Viento Tiene Miedo                Hounter OwO                           UCFWQu8f7uyUgSGtI8mDtXAA   https://www.youtube.com/watch?v=O_iR3sXC-2k                         86          1:28:12       0                     10/26/18     10/26/18                                             0
Hasta el Viento Tiene Miedo                Hounter OwO                           UCFWQu8f7uyUgSGtI8mDtXAA   https://www.youtube.com/watch?v=yl1-dWUdRiA                        795          1:28:06       0                      11/1/18      11/1/18                                             0
Hasta el Viento Tiene Miedo                araceli velazquez                     UCPryhMBjd8d6ieGJouKFcwQ   https://www.youtube.com/watch?v=7ES5DjtZDgI                          1          1:28:05       0                     10/30/18      Pending                                             0

                                                                                                                                                                                                                                                        This video has been removed by the user
Hasta el Viento Tiene Miedo                IRVING OLAF GONZALEZ SERNA            UCvysEByE6mHy9WAGgb7F98g   https://www.youtube.com/watch?v=j-gtHIegzBY                          59         0:21:17       0                                                                                       0

                                                                                                                                                                                                                                                        This video has been removed by the user
Hasta el Viento Tiene Miedo                IRVING OLAF GONZALEZ SERNA            UCvysEByE6mHy9WAGgb7F98g   https://www.youtube.com/watch?v=H3HD7Kpnzjw                       50            0:00:03       0                                                                                       0
Hermelinda Linda                           Mauricio Macias M                     UCe1aCjJeDO3oZaQvA3qj0kQ   https://www.youtube.com/watch?v=--okFlMNBck                      797            0:22:58       0                     10/26/18     10/26/18                                             0
Hermelinda Linda                           Mauricio Macias M                     UCe1aCjJeDO3oZaQvA3qj0kQ   https://www.youtube.com/watch?v=w93Q1bg_VTk                      332            0:22:57       0                     10/26/18     10/26/18                                             0
Hermelinda Linda                           Mauricio Macias M                     UCe1aCjJeDO3oZaQvA3qj0kQ   https://www.youtube.com/watch?v=xZDgRnDg73E                      444            0:21:45       0                     10/30/18      11/9/18                                             0
Hermelinda Linda                           Mauricio Macias M                     UCe1aCjJeDO3oZaQvA3qj0kQ   https://www.youtube.com/watch?v=U1Q75-_QN7Y                      251            0:22:57       0                      11/1/18      11/1/18                                             0
Juan Armenta "El Repatriado"               leon RR                               UClGf41zxgcEPDoYYoHKhgdA   https://www.youtube.com/watch?v=X3T3XVe9EkU                      376            1:25:57       0                     10/19/18     10/19/18                                             0
La Banda del Carro Rojo                    fabian tello villegas                 UC7kSTEVak1J15S8f7U4zPfA   https://www.youtube.com/watch?v=h7_y8kryWds                      278            1:30:49       0                     10/12/18     10/12/18                                             0
La Banda del Carro Rojo                    Peliculas y música chingona!          UCGa-z-79wDughFrVD-THaTg   https://www.youtube.com/watch?v=PWskZAdY13M                     3912            1:30:49       0                     10/12/18     10/12/18                                             0
La Cárcel De Laredo                        Cine Popular                          UC1cJqiHJIHLMDC-dmEmXmHQ   https://www.youtube.com/watch?v=AQ31f_cvNdI                      648            1:39:06       0                      11/8/18      11/9/18                                             0
La Corneta de Mi General                   maky mel 2                            UCv2hvAbwWVeB87PcZufvE1w   https://www.youtube.com/watch?v=_QuLO_SR4FY                    1,257            1:33:47       0                      11/1/18      11/1/18                                             0
La Ley del Monte                           carlos perez                          UCDUVk7lNDzz_3kvVo7PR4zg   https://www.youtube.com/watch?v=bxxFUzsldLE                       87            1:57:12       0                     10/12/18     10/12/18                                             0
La Ley del Monte                           CINE SELECTO DEL GALLETAS             UChGSDHjlZeV4GHQMCG7CYOA   https://www.youtube.com/watch?v=8TGSK1DtGGw                     5334            0:58:36       0                     10/23/18     10/24/18                                             0
La Ley del Monte                           Pepe Pepe                             UCpobNJhcBCPTHdA9_QobW7Q   https://www.youtube.com/watch?v=P_bPPuFome0                  112,797            1:57:12       1 Liberty Mutual      10/23/18     10/24/18                                             0
La Muerte Cruzo El Rio Bravo               SOLO DEL RECUERDO                     UCvWcSxVJI_-lk4M9s1eQK6Q   https://www.youtube.com/watch?v=KsMwt4LuDyg                      698            1:39:41       0                     10/26/18     10/26/18                                             0
Lo Negro del Negro ( Poder que Corrompe)   facinante Mejia                       UCdGe9TQVF4-PiuzpTCaWRLA   https://www.youtube.com/watch?v=sJ-GUiBtL1w                  115,447            1:45:08                             10/23/18     10/24/18                                             0
Los Dos Hermanos                           Tereso Delgado Vazquez Clase46        UCQ47NW70G6M1X-1Ah7oU6ZQ   https://www.youtube.com/watch?v=baBKxCcRSSU                        4            1:04:11       0                     10/12/18     10/12/18                                             0
Los Hijos de Don Venancio                  thekaterodbro                         UC3uWEvbZa5-pJXcj6xbtghQ   https://www.youtube.com/watch?v=_i6vIzP1HI0                   39,410               5:00       0                     10/19/18     10/19/18                                             0
Los Hijos de Don Venancio                  FIEBRE Y VIDA AZULGRANA               UCR_QH965_oEAOONDWtUvSQw   https://www.youtube.com/watch?v=W5wRFXi3YNU                    7,628               2:37       0                     10/19/18     10/19/18                                             0
Los Mandados                               MASTER MUSIC BOX                      UCc0YSuYfxUx3_bnWFzQanSQ   https://www.youtube.com/watch?v=RQEC1NUW06c                  189,722               2:55       1 Google              10/26/18     10/26/18                                             0
Los Pelotones y Juan Camaney               Peliculas Mexicanas                   UCe8kJfnvr5TPOz6miO_TbLg   https://www.youtube.com/watch?v=pBKtLo04cAk                   20,544              14:31       0                     10/26/18     10/26/18                                             0
Los Pelotones y Juan Camaney               Peliculas Mexicanas                   UCe8kJfnvr5TPOz6miO_TbLg   https://www.youtube.com/watch?v=loj2YhR8CGU                   16,743              14:10       0                     10/26/18     10/26/18                                             0
Los Pelotones y Juan Camaney               Peliculas Mexicanas                   UCe8kJfnvr5TPOz6miO_TbLg   https://www.youtube.com/watch?v=Oi4Iae8ZZZU                   14,387              13:13       0                     10/26/18     10/26/18                                             0
Los Pelotones y Juan Camaney               Peliculas Mexicanas                   UCe8kJfnvr5TPOz6miO_TbLg   https://www.youtube.com/watch?v=oM8NREYPOaI                2,168,005              14:38       0                     10/26/18     10/26/18                                             0
Los Pelotones y Juan Camaney               Peliculas Mexicanas                   UCe8kJfnvr5TPOz6miO_TbLg   https://www.youtube.com/watch?v=ffaGwa9IP3o                   59,511              13:38       0                     10/26/18     10/26/18                                             0
Los Pelotones y Juan Camaney               Peliculas Mexicanas                   UCe8kJfnvr5TPOz6miO_TbLg   https://www.youtube.com/watch?v=9EgQuAUFmI4                   13,235              10:03       0                     10/26/18     10/26/18                                             0
Los Pelotones y Juan Camaney               Peliculas Mexicanas                   UCe8kJfnvr5TPOz6miO_TbLg   https://www.youtube.com/watch?v=6g-qli6zU6k                    4,321              10:19       0                      11/1/18      11/1/18                                             0
                                                                                                                                                                                                                                                        The YouTube account associated with
                                                                                                                                                                                                                                                        this video has been terminated due to
                                                                                                                                                                                                                                                        multiple third-party notifications of
Los Pelotones y Juan Camaney               Peliculas Mexicanas                   UCe8kJfnvr5TPOz6miO_TbLg   https://www.youtube.com/watch?v=35jNHtHQQR0                      11,161           10:29       0                                             copyright infringement.                   0
Los Viejos Somos Asi                       manueldelosrios fragoso               UCyWJqhlgmQUBrs5MPDyqc-A   https://www.youtube.com/watch?v=CylPNoOh3fw                         236         2:20:04       0                     10/12/18     10/12/18                                             0
Más Allá De La Violencia                   fabian tello villegas                 UC7kSTEVak1J15S8f7U4zPfA   https://www.youtube.com/watch?v=n9Ic2h0bLno                          88         1:33:46       0                      11/8/18      11/9/18                                             0
Mexico de Mis Recuerdos                    EL CINE MEXICANO DE LA EPOCA DE ORO   UCCG0snplm7BEiT4HYSRcFsQ   https://www.youtube.com/watch?v=aSoMFW-mjrg                       1,115         2:09:38       0                      11/8/18      11/9/18                                             0
Mexico de Mis Recuerdos                    artemx                                UCe8cdVQpwCMiTtB7lQPaE7w   https://www.youtube.com/watch?v=siFyGBvsEuw                      36,493            1:51       0                     10/12/18     10/12/18                                             0
Mexico de Mis Recuerdos                    Israel Elizalde                       UCgPfdqabBvxSztXUDUCM3rQ   https://www.youtube.com/watch?v=lQi4OUTKmBM                          25         2:09:40       0                     10/26/18     10/26/18                                             0
Mi Campeon                                 nevergiveupbestrong                   UCq8DbqUF7ElsfJcpNj3KLmw   https://www.youtube.com/watch?v=E6bIycBeAdw                       2,432         0:06:14       0                      11/8/18      11/9/18                                             0
Mi Querido Viejo                           Pepe Pepe                             UCpobNJhcBCPTHdA9_QobW7Q   https://www.youtube.com/watch?v=kScWCIOFeTg                      51,072         1:36:50       0                     10/30/18      Pending                                             0
Mil Caminos Tiene la Muerte                Maria de J Medina Hdez                UCPlFQ5sFOIyc0fBPVqMBp4g   https://www.youtube.com/watch?v=oEE9uh8S764                         607         1:33:52       0                      11/8/18      11/9/18                                             0
Motin En La Carcel                         fabian tello villegas                 UCKXVzJGtcaYGtyti4VZs1cA   https://www.youtube.com/watch?v=jxBEjwcdgOY                         133         1:45:03       0                     10/23/18     10/24/18                                             0
Panico en la Montana                       Carlos Roberto Romero Escobar         UCJTfw3Xyyo4yfeelH2x-2Pw   https://www.youtube.com/watch?v=5G34UK2UNLI                         365         1:25:35       0                      11/2/18      11/2/18                                             0
Picardía Mexicana II                       Omar Torrez                           UCaX0gy6E2oglo2to0TMuYKg   https://www.youtube.com/watch?v=P4GCLdXmD1A                       7,724         1:39:11       0                      11/8/18      11/9/18                                             0
Policía de Narcóticos                      fabian tello villegas                 UCKXVzJGtcaYGtyti4VZs1cA   https://www.youtube.com/watch?v=LjOL-5rwylI                         245         1:25:59       0                     10/12/18     10/12/18                                             0

                                                                                                                                                                                                                                                        This video has been removed by the user
Por Tu Maldito Amor                        CINE SELECTO DEL GALLETAS             UChGSDHjlZeV4GHQMCG7CYOA   https://www.youtube.com/watch?v=jxaH1tbTnBc                         472         0:48:00       0                                                                                       0
Por Tu Maldito Amor                        Pepe Pepe                             UCpobNJhcBCPTHdA9_QobW7Q   https://www.youtube.com/watch?v=HQPx0sMVb-Q                      85,949         1:36:01       0                     10/23/18     10/24/18                                             0
Primero Soy Mexicano                       Sara Santiago                         UCi6otZJLR2yVbnEvXju0MmQ   https://www.youtube.com/watch?v=BCd3RF4oXYc                       5773             0:21       0                     10/12/18     10/12/18                                             0
Primero Soy Mexicano                       ALEJANDRA POZOS                       UCIx7wBLaEsLGbZsL4glhWvw   https://www.youtube.com/watch?v=Y1MTWWDH5Vs                       1563             0:21       0                     10/12/18     10/12/18                                             0
Primero Soy Mexicano                       Jose Corona                           UCqEfEeC3WqWV0IWWKVyQsjw   https://www.youtube.com/watch?v=TjpsixOHZyo                      19042             4:47       0                     10/12/18     10/12/18                                             0
Primero Soy Mexicano                       JOHANNQUETEBEO                        UCV8CC9F9H8r_BbczJqn1AmQ   https://www.youtube.com/watch?v=a9srwpe_WA0                       3135             4:19       0                     10/12/18     10/12/18                                             0
Primero Soy Mexicano                       Música Mexicana con Sentimiento       UCXep6_YJnSSyeOpP7lq2bCA   https://www.youtube.com/watch?v=6nj75Et2p7w                      38983             5:46       0                     10/12/18     10/12/18                                             0
Primero Soy Mexicano                       Abel Enrique Carrazco Ruiz            UCxzc1Ov6aKqRMlxGPZlD4NQ   https://www.youtube.com/watch?v=zz-ecJzuRMA                       5471             1:30       0                     10/12/18     10/12/18                                             0
Tierra de Violencia                        Francisco Morales Sanchez             UCs2dQ8ATdJnuUVHCwIluYiQ   https://www.youtube.com/watch?v=fhYC5VBKl2I                          60         1:26:41       0                      11/2/18      11/2/18                                             0
Todo por nada                              Fabian Lopes Rebollar                 UCfu-vHuiBISoIbVd6V9soGQ   https://www.youtube.com/watch?v=0NKalKoWGQQ                          14         1:40:10       0                      11/8/18      11/9/18                                             0
Todo Un Hombre                             CINE SELECTO DEL GALLETAS             UChGSDHjlZeV4GHQMCG7CYOA   https://www.youtube.com/watch?v=gLfS-WrDvXg                       1404          0:50:17       0                     10/19/18     10/19/18                                             0
Todo Un Hombre                             José martinez                         UCMmf2tNIyaJsB-Nzdiivkyw   https://www.youtube.com/watch?v=Sxcs-l8UwFE                         107         1:40:35       0                     10/12/18     10/12/18                                             0
Un Hombre Despiadado                       fabian tello villegas                 UCKXVzJGtcaYGtyti4VZs1cA   https://www.youtube.com/watch?v=hgfXOL2f0pI                         540         1:29:56       0                     10/19/18     10/19/18                                             0
Un Hombre Llamado Diablo                   Jorge Flores                          UC4j9rFpt1ZIdvvfs2QRAvmA   https://www.youtube.com/watch?v=V-dyNRI7rOo                          27         1:41:22       0                     10/12/18     10/12/18                                             0
Un Hombre Llamado Diablo                   leon RR                               UClGf41zxgcEPDoYYoHKhgdA   https://www.youtube.com/watch?v=SYCIt_cYK7s                          20         1:41:22       0                     10/12/18     10/12/18                                             0
Un Rincon Cerca del Cielo                  Nenika Amber Sn                       UCX_dzlJFNdiuOjek7AHkWtA   https://www.youtube.com/watch?v=7jJbQOmrjYA                         836         1:55:38       0                      11/8/18      11/9/18                                             0
Un Sabado Mas                              anafbmad                              UCf3dj-H_iCdRF7pmI54XXXw   https://www.youtube.com/watch?v=gySkEn8NG2k                       1066          1:38:27       0                      11/8/18      11/9/18                                             0
                                                                                                                                                                                                                                                        The YouTube account associated with
                                                                                                                                                                                                                                                        this video has been terminated due to
                                                                                                                                                                                                                                                        multiple third-party notifications of
Uno y Medio Contra el Mundo                José martinez                         UCMmf2tNIyaJsB-Nzdiivkyw   https://www.youtube.com/watch?v=0pQOIzV0NmI                        297          1:26:57       0                                             copyright infringement.                   0
Zona del Silencio: Paralelo 27             GiorgiSoft Docs                       UC52IQwR4l58V_uF0o2Gf-kQ   https://www.youtube.com/watch?v=z861vr_a62A                         51          1:30:01       1                     10/12/18     10/12/18                                             0




                                                                                                                      Summary and Totals


                                                                                                            Total Infringing Videos Removed
                                                                                                            2014                                                     1152
                                                                                                            2015                                                     1301
                                                                                                            2016                                                     1182
                                                                                                            2017                                                     1654
                                                                                                            2018                                                     January:         108
                                                                                                                                                                     February:        85
                                                                                                                                                                     March:           63
                                                                                                                                                                     April            98
                                                                                                                                                                     May              184
                                                                                                                                                                     June             111
                                                                                                                                                                     July             75
                                                                                                                                                                     August           78
                                                                                                                                                                     September        72
                                                                                                                                                                     October          80
                                                                                                                                                                     Total:           954


                                                                                                            Summary of Repeat Offenders
                                                                                                            Total repeat offenders (three times or more): 254
                                                                                                            Total Terminated repeat offenders: 223
                                                                                                            Repeat Offenders for this cycle (highlighted above): 0
                                                                                                                      Date        Date
Title   Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 103 of
                YouTube Username   User ID / Channel   Infringing URL   Views   Video Length # of ads   Type of ads   Submitted   Removed   Notes


                                             149
                           Case 1:21-cv-21698-JEM DocumentAthos   1-2Youtube     Enforcement
                                                                            Entered          on FLSD Docket 05/03/2021 Page 104 of
                                                                               149
                                                    November 10, 2018 - December 10, 2018 Enforcement Results
                                                                                                                                                                                                                             Date         Date
Title                                      YouTube Username                          User ID / Channel          Infringing URL                                Views          Video Length # of ads Type of ads               Submitted    Removed     Notes
A Donde Van Nuestros Hijos                 Israel Elizalde                           UCgPfdqabBvxSztXUDUCM3rQ   https://www.youtube.com/watch?v=6x9XES4YEG0               80       1:33:52        0                              11/20/18    11/20/18                                              0
Acorralado                                 Maps4                                     UCRhixa1XPoD_8N55fbedVdA   https://www.youtube.com/watch?v=MFprkmqmTwU         133,843        2:04:16        0                               12/4/18     12/6/18                                              0
Adiós Amor                                 whisky 2                                  UCO_Puk-o84ka8iERcm-Jj-w   https://www.youtube.com/watch?v=QHopoGgse9o                6       1:39:45        0                               12/4/18     12/6/18                                              0
Adiós Amor                                 Ben Barreto                               UComKuWZTnyj5YMg8fNKeInQ   https://www.youtube.com/watch?v=2OYQcs-BO8c            3,731          4:19        0                               12/4/18     12/6/18                                              0
                                                                                                                                                                                                                                                      The YouTube account associated with
                                                                                                                                                                                                                                                      this video has been terminated due to
                                                                                                                                                                                                                                                      multiple third-party notifications of
Adiós Amor                                 Ben Barreto                               UComKuWZTnyj5YMg8fNKeInQ   https://www.youtube.com/watch?v=OX4bAOB8r5A           2,549           5:00        0                                                   copyright infringement.                      0
Almas Rebeldes                             Ángel mambo                               UCK_bGQgfCQwTN9nJK48L-RQ   https://www.youtube.com/watch?v=s24bsU6x2KA                9       1:11:16        0                               12/4/18     12/6/18                                              0
Amigo                                      NUEVA JUVENTUD BOGOTA F.C.                UCjMTTkNpF8NPXMBrUFcG6Ng   https://www.youtube.com/watch?v=ds6FtdYbZIg            5,093       1:25:38        0                              11/16/18    11/16/18                                              0
Amigo                                      INI CAHOVA                                UCL04A3pJ7oEkg5gHcj1K79w   https://www.youtube.com/watch?v=XrXpOJUGYrY           74,521          2:26        0                              11/16/18    11/16/18                                              0
Caminante… Si Hay Caminos                  k rom                                     UCMCcHJKaeiVU051FLG7yBOA   https://www.youtube.com/watch?v=X44gG9XTYgQ               88       1:21:31        0                               12/4/18     12/6/18                                              0
Carabina 30-30                             MonsieurParabole                          UCDxGUuuY56RNoJBsJ16b3GA   https://www.youtube.com/watch?v=ND8Gtqr3LPc            2239        4:33:07        0                               12/4/18     12/6/18                                              0

                                                                                                                                                                                                                                                        This video has been removed by the user.
El Arracadas                               Edgar Lopez                               UCkqcF6GRhTvTuAX9V0afL5g   https://www.youtube.com/watch?v=3XbIFJV4QOI           45,392       1:50:22        0                                                                                                0
El Arracadas                               Películas Y corridos                      UCYaGZhSusMjXF6t3uCbupbA   https://www.youtube.com/watch?v=R5RxPNDvwDE               41       1:50:22        0                             11/15/18     11/16/18                                              0
El Coyote Y La Bronca                      Pelis Perronas                            UC5dBosc48CA8Hi1TeevDQdg   https://www.youtube.com/watch?v=PISsuwz2-BI              153          3:05        0                              11/9/18      11/9/18                                              0
El Cuatrero                                YA ME EMPEZO LA SED                       UCeV3hGE5c_PpzXxUZTftyKQ   https://www.youtube.com/watch?v=u12qLEifPYQ           33,624          3:28        1 Youtube Advertisements      11/27/18     11/27/18                                              0
                                                                                                                                                                                                                                                        The YouTube account associated with
                                                                                                                                                                                                                                                        this video has been terminated due to
                                                                                                                                                                                                                                                        multiple third-party notifications of
El Embustero                               Omar Torrez                               UCaX0gy6E2oglo2to0TMuYKg   https://www.youtube.com/watch?v=B5uWFCNJ5W0               56       1:27:31        0                                                     copyright infringement.                    0

                                                                                                                                                                                                                                                        This video has been removed by the user.
El Embustero                               películas y corridos                      UCweNEZOsb_Xat28gcVnHz_A   https://www.youtube.com/watch?v=Tv4w5Tn7CDw           29,692       1:27:31        0                                                                                                0

                                                                                                                                                                                                                                                        This video has been removed by the user.
El Embustero                               Víctor Molina oficial                     UCweNEZOsb_Xat28gcVnHz_A   https://www.youtube.com/watch?v=sWuNzNlE3CA               90       1:27:31        0                                                                                                0
El Embustero                               Películas Y corridos                      UCYaGZhSusMjXF6t3uCbupbA   https://www.youtube.com/watch?v=7mFsZ2JHJpk              501       1:27:32        0                             11/21/18     11/21/18                                              0
El Fiscal de Hierro 4                      Maria de J Medina Hdez                    UCPlFQ5sFOIyc0fBPVqMBp4g   https://www.youtube.com/watch?v=AodVbI2N3oY             1925       1:23:54        0                              12/4/18      12/6/18                                              0

                                                                                                                                                                                                                                                        This video has been removed by the user
El Gran Triunfo                            Edgar Lopez                               UCkqcF6GRhTvTuAX9V0afL5g   https://www.youtube.com/watch?v=MTqDYaa0IQc               13       1:28:35        0                                                                                                0
El Mil Amores                              Coco Morgan                               UCA7YFeo9QOJEPMy-rZJQI4g   https://www.youtube.com/watch?v=25OVefd5IKA              90        1:42:08        0                              12/7/18      pending                                              0
El Mil Amores                              Jesus Dominguez                           UClQQNe09we6RPRXxB5xYm-g   https://www.youtube.com/watch?v=_qer8bZuC5A            1,571       1:42:08        1 iSocialFrame                11/15/18     11/16/18                                              0
El Sabor de la Venganza                    Master Grand                              UCDoucWRXZ3LWFcBZXfiB1JQ   https://www.youtube.com/watch?v=Ks5Zx10JY30               58       1:25:57        0                             11/21/18     11/21/18                                              0
El Sinvergüenza                            Marichu Contreras                         UCWdCnJmVPZdJW7VuHZcvFzA   https://www.youtube.com/watch?v=7S-RU5bvHgY               11       1:36:19        0                             11/27/18     11/27/18                                              0
Entre Ficheras Anda El Diablo              Edgar Lopez                               UCkqcF6GRhTvTuAX9V0afL5g   https://www.youtube.com/watch?v=2dJti4zteSo            2828        1:42:48        0                             11/21/18     11/21/18                                              0
Entre Monjas Anda El Diablo                Películas Y corridos                      UCYaGZhSusMjXF6t3uCbupbA   https://www.youtube.com/watch?v=iy1Xhoh9BXw               25       1:32:51        0                             11/21/18     11/21/18                                              0
Escuela De Rateros                         Jesus Dominguez                           UClQQNe09we6RPRXxB5xYm-g   https://www.youtube.com/watch?v=7EmBNGVRC7k              595       1:31:44        0                             11/16/18     11/16/18                                              0
Escuela De Rateros                         REMASTERIZADO HD                          UCYT24LJDj8efsQdzOnRIoAg   https://www.youtube.com/watch?v=HpQZhdKEf8U              280       1:34:32        0                              12/4/18      12/6/18                                              0
Fotógrafo de Modelos                       raculfright13 blogotrasho                 UCp2wVJDglm__aCBXhk7c8XA   https://www.youtube.com/watch?v=KuGaabA6ZEM                6       1:29:02        0                             11/21/18     11/21/18                                              0
Hasta el Viento Tiene Miedo                Doce por Doce 12x12                       UC_DGj3e3umksIxjjxIP-QQg   https://www.youtube.com/watch?v=qoVpHgSIv3Q           46,440       1:28:30        0                              12/7/18      pending                                              0
Hasta el Viento Tiene Miedo                janis parral                              UCON-xg9nEBJLTOKT8g27GOg   https://www.youtube.com/watch?v=w4xiI9U2QDY                7       1:28:08        0                              12/4/18      12/6/18                                              0
Hasta el Viento Tiene Miedo                Mariela Liliana                           UCyApLYzcYtBBlEbpgEBSnQw   https://www.youtube.com/watch?v=FKvX0zHju1w               44       1:28:05        0                             11/20/18     11/20/18                                              0
Hasta el Viento Tiene Miedo                Mariela LCA                               UCyApLYzcYtBBlEbpgEBSnQw   https://www.youtube.com/watch?v=WKRKLIkBZHY               54       0:29:53        0                              12/4/18      12/6/18                                              0
Hasta el Viento Tiene Miedo                Mariela LCA                               UCyApLYzcYtBBlEbpgEBSnQw   https://www.youtube.com/watch?v=NvZuVS4CLPc               30       0:28:32        0                              12/7/18      pending                                              0
Hoy He Soñado con Dios                     Yourself Jeans                            UC5g74g8mgP3En9CkxcT9N8Q   https://www.youtube.com/watch?v=a4bHkSkxPkg               44       1:44:53        0                              12/4/18      12/6/18                                              0
La Ley del Monte                           Omar Torrez                               UCaX0gy6E2oglo2to0TMuYKg   https://www.youtube.com/watch?v=AW4RDNDplWY              214       1:57:12        0                             11/20/18     11/20/18                                              0

                                                                                                                                                                                                                                                        This video has been removed by the user.
La Ley del Monte                           Edgar Lopez                               UCkqcF6GRhTvTuAX9V0afL5g   https://www.youtube.com/watch?v=ylKqkot4uo0              513       1:57:12        0                                                                                                0
La Ley Del Monte                           Oscar Barrero                             UCTbt-XNFcYqcAEMT_oKLZdg   https://www.youtube.com/watch?v=lW07dFtUbtg          230,033          3:23        1 Youtube Advertisements      11/27/18     11/27/18                                              0
La Ley del Monte                           Películas Y corridos                      UCYaGZhSusMjXF6t3uCbupbA   https://www.youtube.com/watch?v=Gi1yU6Rg4gI              103       1:57:12        0                             11/20/18     11/20/18                                              0
La Ley del Monte                           El LOBO Pérez                             UCZRK1MSMvLqt69h27QT4o7A   https://www.youtube.com/watch?v=jA0Ad2FYTCA            1,328       1:57:12        0                             11/20/18     11/20/18                                              0
La Pulquería II                            Edgar Lopez                               UCkqcF6GRhTvTuAX9V0afL5g   https://www.youtube.com/watch?v=ELTzQ3M-NaA            8154        1:39:32        0                             11/21/18     11/21/18                                              0
Las Travesuras Del Super Chid              raculfright13 blogotrasho                 UCp2wVJDglm__aCBXhk7c8XA   https://www.youtube.com/watch?v=HXrify3Tp30              444          4:41        0                              12/4/18      12/6/18                                              0
Lluvia Roja                                CINE EPOCA DE ORO mexicanito              UCus6DGt1j8awJ3KEtd4uh6g   https://www.youtube.com/watch?v=SpcHshXkgXU            3631           4:56        0                              12/4/18      12/6/18                                              0
Lo Negro Del Negro                         Zäratustra Ëngels                         UCm5uBFT_zVC_CRQN5-MVQCg   https://www.youtube.com/watch?v=SSLTDmSgqzc           36,408          1:58        0                              12/4/18      12/6/18                                              0
Los Mandados                               Fiesta Crossover                          UCXcP6oYXQHEmZh8YutV8dog   https://www.youtube.com/watch?v=b6lFl87SjQs          456,838          2:56        1 Redbubble                    12/4/18      12/6/18                                              0
Los Viejos Somos Asi                       Allen White                               UCwB1TE6n7rtZ1woF-j-fmBA   https://www.youtube.com/watch?v=yH-viaZF9uY          250,340       2:20:04        0                              12/4/18      12/6/18                                              0
Maclovia                                   ruben gutierrez                           UCANF1_pUfJtX_ZblIE1A0cQ   https://www.youtube.com/watch?v=H2OjhH4BFGQ            4812        1:40:49        0                              12/4/18      12/6/18                                              0
Maldita Miseria                            xXxHolic                                  UCr14TFs-98_TU3Gn-OkhOxw   https://www.youtube.com/watch?v=g4kiHnRj-VY            6,099          2:43        1 Redbubble                    12/7/18      12/7/18                                              0

                                                                                                                                                                                                                                                        This video has been removed by the user.
Matar o Morir                              Edgar Lopez                               UCkqcF6GRhTvTuAX9V0afL5g   https://www.youtube.com/watch?v=h5FdFH4Dy8Y            5,043       1:39:03        0                                                                                                0
Matar o Morir                              películas y corridos                      UCweNEZOsb_Xat28gcVnHz_A   https://www.youtube.com/watch?v=0kDMStNvl_4           32,744       1:39:03        0                             11/27/18     11/27/18                                              0
                                                                                                                                                                                                                                                        The YouTube account associated with
                                                                                                                                                                                                                                                        this video has been terminated due to
                                                                                                                                                                                                                                                        multiple third-party notifications of
Matar o Morir                              Películas Y corridos                      UCYaGZhSusMjXF6t3uCbupbA   https://www.youtube.com/watch?v=Q8XDIz4JRmc            1190        1:39:04        0                                                     copyright infringement.                    0
Mexico de Mis Recuerdos                    Epoca de Oro                              UCFJEHXj3R8hAtcMhol6qWHg   https://www.youtube.com/watch?v=n91u4itpCwo               17       1:58:42        0                               12/4/18     12/6/18                                              0
Mi Campeon                                 liberhincha                               UC_bJXnQrCpdsRhFUylz--dg   https://www.youtube.com/watch?v=l0YWaXlySM0            2,943          4:45        0                               12/7/18     pending                                              0

                                                                                                                                                                                                                                                        This video has been removed by the user.
Mi Querido Viejo                           Francisco Flores                          UCePl06_AtTAJV2zrhdR_OeA   https://www.youtube.com/watch?v=KYGrz7k_g64            6,231          3:33        0                                                                                                0
Mi Querido Viejo                           Marichu Contreras                         UCWdCnJmVPZdJW7VuHZcvFzA   https://www.youtube.com/watch?v=mS0pCa7oPdU                2       1:36:50                                      11/27/18     11/27/18                                              0

                                                                                                                                                                                                                                                        This video has been removed by the user.
Mi Querido Viejo                           películas y corridos                      UCweNEZOsb_Xat28gcVnHz_A   https://www.youtube.com/watch?v=4vXNbsGr_mE           28,369       1:36:50        1 RedBubble                                                                                      0
Muerte a Sangre Fría                       Maria de J Medina Hdez                    UCPlFQ5sFOIyc0fBPVqMBp4g   https://www.youtube.com/watch?v=UkHaJyTMQhQ           37286        1:33:16        1 Redbubble                    11/9/18      11/9/18                                              0
Noche De Muerte                            rexor morgue                              UCrnvSPxm9RiJq_kQm58reaQ   https://www.youtube.com/watch?v=NreBSHEALWU                8       1:22:00        0                             11/20/18     11/20/18                                              0
Noches De Cabaret (Las Reinas Del Talon)   Cinevisión                                UCBZN2zYD_U5ss-Oy8fW7cBw   https://www.youtube.com/watch?v=YvQ3HonWt8s               11       1:42:56        0                             11/20/18     11/20/18                                              0
Panico en la Montana                       Pablo Aguirre Stand Up                    UCnaSZ-q81YBEiKEUZ6Oat5g   https://www.youtube.com/watch?v=dnMi-RtziB0           8,282        1:25:35        0                              12/7/18      pending                                              0
Panico en la Montana                       CriticSight Oficial                       UCxnQRFoNbzvbYbnnweyn1tA   https://www.youtube.com/watch?v=P8nX58BWQSc           7,350        0:52:39        1 Finish Line                  12/7/18      pending                                              0

                                                                                                                                                                                                                                                        This video has been removed by the user.
Picardía Mexicana I                        Omar Torrez                               UCaX0gy6E2oglo2to0TMuYKg   https://www.youtube.com/watch?v=8ZJoE7yrdg8            1,770       1:48:18        0                                                                                                0

                                                                                                                                                                                                                                                        This video has been removed by the user.
Picardía Mexicana I                        Edgar Lopez                               UCkqcF6GRhTvTuAX9V0afL5g   https://www.youtube.com/watch?v=tzMW3I7w-V8           38,793       1:48:18        0                                                                                                0
                                                                                                                                                                                                                                                        The YouTube account associated with
                                                                                                                                                                                                                                                        this video has been terminated due to
                                                                                                                                                                                                                                                        multiple third-party notifications of
Por Tu Maldito Amor                        Marichu Contreras                         UCWdCnJmVPZdJW7VuHZcvFzA   https://www.youtube.com/watch?v=_xeO1kIms7U               10       0:50:22        0                                                     copyright infringement.                    0
                                                                                                                                                                                                                                                        The YouTube account associated with
                                                                                                                                                                                                                                                        this video has been terminated due to
                                                                                                                                                                                                                                                        multiple third-party notifications of
Por Tu Maldito Amor                        Marichu Contreras                         UCWdCnJmVPZdJW7VuHZcvFzA   https://www.youtube.com/watch?v=7uiganb9rHE                4       0:43:38        0                                                     copyright infringement.                    0
Ratas del Asfalto                          Cine Popular                              UC1cJqiHJIHLMDC-dmEmXmHQ   https://www.youtube.com/watch?v=smSdQxc8yII              351       1:24:28        0                               12/4/18     12/6/18                                              0

                                                                                                                                                                                                                                                        This video has been removed by the user.
Rigo es Amor                               Edgar Lopez                               UCkqcF6GRhTvTuAX9V0afL5g   https://www.youtube.com/watch?v=xLdFu2TVD8s              100       1:30:43        0                                                                                                0
Secuestro en Acapulco/Canta Chamo          PRIVADO 80s                               UCJdPhHmTBpT8hYD39LD5rLA   https://www.youtube.com/watch?v=KDBISmSr0XQ          730,579          3:01        0                              12/7/18      pending                                              0
Sinvergüenza, Pero Honrado                 Omar Torrez                               UCaX0gy6E2oglo2to0TMuYKg   https://www.youtube.com/watch?v=bXxvZTACvbA            1,190       1:36:00        0                             11/20/18     11/20/18                                              0
Sinvergüenza, Pero Honrado                 Películas Y corridos                      UCYaGZhSusMjXF6t3uCbupbA   https://www.youtube.com/watch?v=bQwfJII7NWM            1,098       1:36:00        0                             11/21/18     11/21/18                                              0
                                                                                                                                                                                                                                                        The YouTube account associated with
                                                                                                                                                                                                                                                        this video has been terminated due to
                                                                                                                                                                                                                                                        multiple third-party notifications of
Soy Charro de Rancho Grande                Jesus Dominguez                           UClQQNe09we6RPRXxB5xYm-g   https://www.youtube.com/watch?v=5hE6B7zh2m8               81       0:59:00        0                                                     copyright infringement.                    0
Tierra De Rencores                         Justin Wright S.                          UC19eLPCam8h01GPoH-08VFw   https://www.youtube.com/watch?v=sUcU7MUsb0M         680,673           3:36        1 Google                        12/4/18     12/6/18                                              0
Todo Un Hombre                             Víctor Molina oficial                     UCweNEZOsb_Xat28gcVnHz_A   https://www.youtube.com/watch?v=fAYK9V42ZxA              441       1:40:42        0                               12/4/18     12/6/18                                              0

                                                                                                                                                                                                                                                        This video has been removed by the user.
Todo Un Hombre                             películas y corridos                      UCweNEZOsb_Xat28gcVnHz_A   https://www.youtube.com/watch?v=_nj6HwYc-QE           34,137       1:40:41        0                                                                                                0
Todo Un Hombre                             Películas Y corridos                      UCYaGZhSusMjXF6t3uCbupbA   https://www.youtube.com/watch?v=JEPaWpSZV8Q               21       1:40:41        0                             11/21/18     11/21/18                                              0
Toros Amor y Gloria                        Juan Jimenez                              UCdSTcaMizmYnL9jOitmM1lQ   https://www.youtube.com/watch?v=xdctUclENl4              272          0:51        0                              12/7/18      pending                                              0
Trampa Infernal                            Pablo Aguirre Stand Up                    UCnaSZ-q81YBEiKEUZ6Oat5g   https://www.youtube.com/watch?v=my82Fby0BR0              847       1:16:05        0                              12/4/18      12/6/18                                              0
                                                                                                                                                                                                                                                        The YouTube account associated with
                                                                                                                                                                                                                                                        this video has been terminated due to
                                                                                                                                                                                                                                                        multiple third-party notifications of
Tres Veces Mojado                          Omar Torrez                               UCaX0gy6E2oglo2to0TMuYKg   https://www.youtube.com/watch?v=WoGii33ZogI               83       1:38:28        0                                                     copyright infringement.                    0
Un Hombre Llamado Diablo                   Omar Torrez                               UCaX0gy6E2oglo2to0TMuYKg   https://www.youtube.com/watch?v=rhoQ1ltiN0E              106       1:41:25        0                             11/20/18     11/20/18                                              0
Un Hombre Llamado Diablo                   Marichu Contreras                         UCWdCnJmVPZdJW7VuHZcvFzA   https://www.youtube.com/watch?v=y5xjYecJE1E                6       1:41:25        0                             11/20/18     11/20/18                                              0
Un Hombre Llamado Diablo                   Películas Y corridos                      UCYaGZhSusMjXF6t3uCbupbA   https://www.youtube.com/watch?v=IofCUsdv-yU            6,671       1:41:22        0                             11/20/18     11/20/18                                              0
Un Hombre Violento                         Edgar Lopez                               UCkqcF6GRhTvTuAX9V0afL5g   https://www.youtube.com/watch?v=ZK6VeoZYweg            5,788       1:34:03        0                             11/16/18     11/16/18                                              0
Un Hombre Violento                         Antonio Camacho                           UCyROf2HCxMWMrgLKdON_eRA   https://www.youtube.com/watch?v=H-ZwUEzv1gY           11,605          3:38        0                              11/9/18      11/9/18                                              0
Un Macho En El Salon De Belleza            MultiRufus98                              UCbRmkX5WzqiIeA9jmbw2ggA   https://www.youtube.com/watch?v=EroxDP6sSG0               54       1:28:53        0                             11/15/18     11/16/18                                              0
Un Macho En El Salon De Belleza            Films et fourrures                        UCEJyO3-Z2V6-hJgZQFZpK9A   https://www.youtube.com/watch?v=4K9TkDGLLLY           1,048           1:11        0                              12/7/18      12/7/18                                              0
Un Macho en la Carcel De Mujeres           AZ DOCE                                   UCxIZC7zCHHwo1cwiQSP6iMw   https://www.youtube.com/watch?v=JmZnjp_rZmw          161,071             0        0                              11/9/18      11/9/18                                              0
Un Rincon Cerca del Cielo                  Cinematografía de la epoca de oro y mas   UC8IH7gWmYUnBKQvfEQ4PiIg   https://www.youtube.com/watch?v=hnYO8QeYtq8              538       1:55:39        0                             11/15/18     11/16/18                                              0
Un Rincon Cerca del Cielo                  Daniel Flores                             UCmOZq5voTT70B0pp0HZyPuQ   https://www.youtube.com/watch?v=zxGYufFBfV0          65,168           4:38        1 Nest                         12/7/18      pending                                              0

                                                                                                                                                                                                                                                        This video has been removed by the user.
Una Pura y Dos Con Sal                     Edgar Lopez                               UCkqcF6GRhTvTuAX9V0afL5g   https://www.youtube.com/watch?v=DCiVuCvz0X4              146       1:28:10        0                                                                                                0
Una Sota y un Caballo                      Roberta Sena                              UCMDXH8Equ2iA1qO4Q8Krztg   https://www.youtube.com/watch?v=HnM6Al5ucII           1,340           4:24        0                               12/7/18     pending                                              0

                                                                                                                                                                                                                                                        This video has been removed by the user.
Uno y Medio Contra el Mundo                Edgar Lopez                               UCkqcF6GRhTvTuAX9V0afL5g   https://www.youtube.com/watch?v=61hO6QmOCPk            1,038       1:14:39        0                                                                                                0

                                                                                                                                                                                                                                                        This video has been removed by the user.
Uno y Medio Contra el Mundo                Edgar Lopez                               UCkqcF6GRhTvTuAX9V0afL5g   https://www.youtube.com/watch?v=lMMyZdXSEBk              117       1:14:39        0                                                                                                0
Violación                                  ZAMQUIMAR                                 UCm-s7VK3stdwefvN2Yx95NA   https://www.youtube.com/watch?v=YEiyOAuouUA              423       1:33:12        0                             11/15/18     11/16/18                                              0




                                                                                     Total Infringing Videos
                                                                                     Removed
                                                                                     2014                       1152
                                                                                     2015                       1301
                                                                                     2016                       1182
                                                                                     2017                       1654
                                                                                     2018                       January:                                      108
                                                                                                                February:                                     85
                                                                                                                March:                                        63
                                                                                                                April                                         98
                                                                                                                May                                           184
                                                                                                                June                                          111
                                                                                                                July                                          75
                                                                                                                August                                        78
                                                                                                                                             Date        Date
Title   Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 105 of
                YouTube Username   User ID / Channel                          Infringing URL
                                                                              September
                                                                                               Views
                                                                                               72
                                                                                                       Video Length # of ads   Type of ads   Submitted   Removed   Notes


                                             149                              October
                                                                              November
                                                                              Total:
                                                                                               80
                                                                                               71
                                                                                               1025


                                   Summary of Repeat Offenders
                                   Total repeat offenders (three times or more): 275
                                   Total Terminated repeat offenders: 235
                                   Repeat Offenders for this cycle (highlighted above): 21
                           Case 1:21-cv-21698-JEM DocumentAthos   1-2Youtube      Enforcement
                                                                             Entered          on FLSD Docket 05/03/2021 Page 106 of
                                                                                149
                                                     December 11, 2018 - January 10, 2019 Enforcement Results
                                                                                                                                                                                                                                      Date         Date
Title                                YouTube Username                              User ID / Channel                          Infringing URL                                Views            Video Length # of ads Type of ads        Submitted    Removed      Notes
A Donde Van Nuestros Hijos           Oro Peliculas                                 UC7E97TOaEchN_2OYG80MXrQ                   https://www.youtube.com/watch?v=-KloJpazXlE              237         1:33:52        0                         1/7/19       1/7/19                                               0
A Donde Van Nuestros Hijos           Oro Peliculas                                 UC7E97TOaEchN_2OYG80MXrQ                   https://www.youtube.com/watch?v=kW6O9aTNM3Y              174         1:42:00        0                         1/7/19       1/7/19                                               0
Acorralado                           SONIABAYARDO                                  UCFW3Wei4UPBE_M15mpsRTHw                   https://www.youtube.com/watch?v=9XzgQFSYxhQ           11,285            3:35        0                         1/7/19       1/7/19                                               0
Amaneci en Tus Brazos                Oro Peliculas                                 UC7E97TOaEchN_2OYG80MXrQ                   https://www.youtube.com/watch?v=jaoLp1Fhivg               86         1:19:51        0                         1/7/19       1/7/19                                               0
Amigo                                INI CAHOVA                                    UCL04A3pJ7oEkg5gHcj1K79w                   https://www.youtube.com/watch?v=1CTD10rrw3I          14,761             2:04        0                       12/11/18    12/11/18                                                0
Amigo                                INI CAHOVA                                    UCL04A3pJ7oEkg5gHcj1K79w                   https://www.youtube.com/watch?v=oytDHRQB8zE           6,107             0:14        0                       12/11/18    12/11/18                                                0
Amigo                                INI CAHOVA                                    UCL04A3pJ7oEkg5gHcj1K79w                   https://www.youtube.com/watch?v=vqRyK1csuPk          13,151             1:18        0                       12/11/18    12/11/18                                                0
Amigo                                INI CAHOVA                                    UCL04A3pJ7oEkg5gHcj1K79w                   https://www.youtube.com/watch?v=speaK2W28rQ          12,696             1:14        0                       12/11/18    12/11/18                                                0
                                                                                                                                                                                                                                                                The YouTube account associated with
                                                                                                                                                                                                                                                                this video has been terminated due to
                                                                                                                                                                                                                                                                multiple third-party notifications of
Amigo                                INI CAHOVA                                    UCL04A3pJ7oEkg5gHcj1K79w                   https://www.youtube.com/watch?v=FvewsW04lGY          25,561            0:49        0                                              copyright infringement.                       0
                                                                                                                                                                                                                                                                The YouTube account associated with
                                                                                                                                                                                                                                                                this video has been terminated due to
                                                                                                                                                                                                                                                                multiple third-party notifications of
Amigo                                INI CAHOVA                                    UCL04A3pJ7oEkg5gHcj1K79w                   https://www.youtube.com/watch?v=LutVcEk_FoI           9,825            0:25        0                                              copyright infringement.                       0
Amigo                                De todo un poco                               UCLoz83l-XFgTCXRNU-dngCQ                   https://www.youtube.com/watch?v=eKmrtbJ5yts              871        1:25:38        0                        12/14/18    12/14/18                                                0
Amigo                                Francisco Roberto Rosas Castillo              UCScIaAvzveX_LUWj1vhi0Tw                   https://www.youtube.com/watch?v=ykdYU3gloMU          253064            3:50        0                        12/14/18    12/14/18                                                0
Bajo el Cielo de México              Oro Peliculas                                 UC7E97TOaEchN_2OYG80MXrQ                   https://www.youtube.com/watch?v=wZs85286Qgc              151        1:27:22        0                          1/7/19       1/7/19                                               0
Bendito Entre Las Mujeres            SUSPIROS DEL ALMA,AMLO                        UClLILkFVP-dEJYgmHfGMXAA                   https://www.youtube.com/watch?v=-K-le5msTKE               51        1:21:03        0                          1/7/19       1/7/19                                               0
Bendito Entre Las Mujeres            fabian tello villegas                         UCUCqngOtlhlFP8KHYOcsORw                   https://www.youtube.com/watch?v=dhIcMYJBL0U               26        1:20:30        0                        12/19/18    12/19/18                                                0
Caminante Si Hay Caminos             Fidencio ibarra                               UCEKVsuBUHH7x8ArnJEwsbSg                   https://www.youtube.com/watch?v=m1J2d8xzUxA               68        1:21:31        0                          1/7/19       1/7/19                                               0
Caminante Si Hay Caminos             La Morenita Morenita                          UCLQTYeC2-1im2-7iKkKRH4w                   https://www.youtube.com/watch?v=VTGG6drPX7Y                0        1:21:31        0                          1/8/19      pending                                               0
Central Camionera                    ALONSO Y LOS AUTOBUSES DEL RECUERDO           UC6DtbVo808ge357FRURqaIg                   https://www.youtube.com/watch?v=F2shsTJPM3I           17,872        1:16:29        0                          1/7/19       1/7/19                                               0
Como México No Hay Dos               marcos T                                      UCyQJSXkQYqUU-EqoWwjTMOg                   https://www.youtube.com/watch?v=gH0WYBINTlM            4,017        1:46:31        0                          1/7/19       1/7/19                                               0
Como Pescar Marido                   Oro Peliculas                                 UC7E97TOaEchN_2OYG80MXrQ                   https://www.youtube.com/watch?v=YzHOr1pBKHg               74        1:29:25        0                          1/7/19       1/7/19                                               0
Con La Muerte En Ancas               fabian tello villegas                         UCUCqngOtlhlFP8KHYOcsORw                   https://www.youtube.com/watch?v=JWrly-sPSHg               40        1:17:51        0                          1/7/19       1/7/19                                               0
Condones.com                         Sibyl Köster Channel                          UC26joCb_dd_Hb-zth8jTCeA                   https://www.youtube.com/watch?v=XS61Eye_aV4          178,659        1:16:18        0                        12/14/18    12/14/18                                                0
Cri Cri El Grillito Cantor           Emiliano Soza                                 UCyROHaTGu1ewb-g33lE7WEA                   https://www.youtube.com/watch?v=BqlTBMdZ_Cg            5,471           4:37        0                        12/14/18    12/14/18                                                0
Dios Los Cría                        Oro Peliculas                                 UC7E97TOaEchN_2OYG80MXrQ                   https://www.youtube.com/watch?v=n3OHfFuzzgc            7,511        1:29:51        0                          1/7/19       1/7/19                                               0
Dona Diabla                          iker vega                                     UCKrSmizkHKRALrDQMuTsTHA                   https://www.youtube.com/watch?v=bpwv3r9aZY8                5          23:38        0                        12/14/18    12/14/18                                                0
El Arracadas                         Oro Peliculas                                 UC7E97TOaEchN_2OYG80MXrQ                   https://www.youtube.com/watch?v=06iIepEd_BA           10,928        1:50:44        0                          1/7/19       1/7/19                                               0
El Arracadas                         Víctor Molina. mis composiciones              UCfvbvot2JPTmzSo23AvN1LA                   https://www.youtube.com/watch?v=UNoGOlt36wU            9,759        1:50:44        0                          1/7/19       1/7/19                                               0
El Arracadas                         marcos T                                      UCyQJSXkQYqUU-EqoWwjTMOg                   https://www.youtube.com/watch?v=fKKxBwhhzR8            1,737        1:50:44        0                          1/7/19       1/7/19                                               0
El Embustero                         Omar Torrez                                   UC54gXY238DWJIXBP5V-7nqg                   https://www.youtube.com/watch?v=H9zLWWmAKFs            2,111        1:27:31        0                          1/7/19       1/7/19                                               0
El Embustero                         Oro Peliculas                                 UC7E97TOaEchN_2OYG80MXrQ                   https://www.youtube.com/watch?v=oaUmaM3PJFU           15,129        1:27:31        0                          1/7/19       1/7/19                                               0
El Embustero                         Víctor Molina. mis composiciones              UCfvbvot2JPTmzSo23AvN1LA                   https://www.youtube.com/watch?v=9YJBiJzf-U0              203        1:27:31        0                          1/7/19       1/7/19                                               0
El Hijo Del Pueblo                   Oro Peliculas                                 UC7E97TOaEchN_2OYG80MXrQ                   https://www.youtube.com/watch?v=5qjUkbX6N3A              115        1:30:25        0                          1/8/19      pending                                               0
El Hijo Del Pueblo                   marcos T                                      UCyQJSXkQYqUU-EqoWwjTMOg                   https://www.youtube.com/watch?v=__s-6bpodzk           17,181        1:31:14        0                          1/7/19       1/7/19                                               0
El Judicial 2 (Cazador de Narcos)    fabian tello villegas                         UCUCqngOtlhlFP8KHYOcsORw                   https://www.youtube.com/watch?v=LcbRvkNOvHc             106         1:27:16        0                        12/11/18    12/11/18                                                0
El Medio Pelo                        Oro Peliculas                                 UC7E97TOaEchN_2OYG80MXrQ                   https://www.youtube.com/watch?v=LcJkH3-rCB8              384        1:41:09        0                          1/7/19       1/7/19                                               0
El Mil Amores                        PEDRO INFANTE Y SUS AMIGOS                    UCJXWjh8l-z-F0JhvTmNJgJA                   https://www.youtube.com/watch?v=Hors4BkXVq8            1342         1:42:08        0                        12/19/18    12/19/18                                                0
El Mil Amores                        Gabriel Inostroza                             UCUcNXDwF7zxZTsh7i7ezPzA                   https://www.youtube.com/watch?v=BgJKlE_eDbQ                4        1:40:58        0                          1/7/19       1/7/19                                               0
El Oficio Más Antiguo Del Mundo      Oro Peliculas                                 UC7E97TOaEchN_2OYG80MXrQ                   https://www.youtube.com/watch?v=vsVxKHSLnxc              144        1:30:13        0                          1/7/19       1/7/19                                               0
El Sinvergüenza                      Oro Peliculas                                 UC7E97TOaEchN_2OYG80MXrQ                   https://www.youtube.com/watch?v=eWbB9SVTzPc           36,238        1:36:19        0                          1/7/19       1/7/19                                               0
El Sinvergüenza                      Víctor Molina. mis composiciones              UCfvbvot2JPTmzSo23AvN1LA                   https://www.youtube.com/watch?v=qYTsK1EAdlc                3        1:36:19        0                          1/8/19      pending                                               0
El Sinvergüenza                      peliculas para toda la familia disfrutenlas   UCioalzRkOjogaQ2nUU41dAQ                   https://www.youtube.com/watch?v=cQrm7YPiccs               29        1:36:09        0                          1/7/19       1/7/19                                               0
El Sinvergüenza                      Víctor Molina oficial                         UCweNEZOsb_Xat28gcVnHz_A                   https://www.youtube.com/watch?v=v-H93hbMsSI               10        1:36:16        0                          1/7/19       1/7/19                                               0
El Tahúr                             Víctor Molina. mis composiciones              UCfvbvot2JPTmzSo23AvN1LA                   https://www.youtube.com/watch?v=dlk8v2KHG4k               60        1:58:01        0                                              This video has been removed by the user       0
El Tahúr                             marcos T                                      UCyQJSXkQYqUU-EqoWwjTMOg                   https://www.youtube.com/watch?v=KqC5c47ZIWw              793        1:58:01        0                          1/8/19      pending                                               0
                                                                                                                                                                                                                                                                  The YouTube account associated with this
                                                                                                                                                                                                                                                                  video has been terminated due to multiple
                                                                                                                                                                                                                                                                  third-party notifications of copyright
En Cinico                            fabian tello villegas                         UCUCqngOtlhlFP8KHYOcsORw                   https://www.youtube.com/watch?v=rV6d5F1fV5M               17         1:28:14       0                                                infringement.                               0
Entre Monjas Anda El Diablo          Oro Peliculas                                 UC7E97TOaEchN_2OYG80MXrQ                   https://www.youtube.com/watch?v=Z5nmLTl_5Tg           14,259         1:32:56       0                          1/7/19       1/7/19                                               0
Feliz año amor mio                   Oro Peliculas                                 UC7E97TOaEchN_2OYG80MXrQ                   https://www.youtube.com/watch?v=q2dZHVnE6mU            4,658         1:24:31       0                          1/7/19       1/7/19                                               0
Hasta el Viento Tiene Miedo          SerieB TerrorScifi                            UC2Lo6d0I2jbMBQcfdBQEnsQ                   https://www.youtube.com/watch?v=ntwl7rxVX0Q              123         1:28:30       0                        12/19/18     12/19/18                                               0
Hasta el Viento Tiene Miedo          Evelyn Góz-Mao                                UC4gotk-QklvkY4nicCoo5eg                   https://www.youtube.com/watch?v=m1vEtRyHKBc              240         1:28:30       0                          1/8/19      pending                                               0
Hasta el Viento Tiene Miedo          Dartamian Arccar                              UCRbJpq7VzTQJradioP9UKRg                   https://www.youtube.com/watch?v=p5gl7o3LIc0               19         1:28:05       0                          1/7/19       1/7/19                                               0
Hasta el Viento Tiene Miedo          Mariela LCA                                   UCyApLYzcYtBBlEbpgEBSnQw                   https://www.youtube.com/watch?v=RK1MuyyQ2vk               20         0:29:55       0                        12/11/18     12/11/18                                               0
Hermelinda Linda                     Oro Peliculas                                 UC7E97TOaEchN_2OYG80MXrQ                   https://www.youtube.com/watch?v=4w5dhrpOjOo            3,533         1:32:05       0                          1/7/19       1/7/19                                               0
Jalisco Nunca Pierde                 Renesinho 503                                 UC9m6eMexGReigv137xuPd4A                   https://www.youtube.com/watch?v=uxXJJ9G_GmI              431         1:30:03       0                          1/8/19      pending                                               0
La Ley del Monte                     marcos T                                      UCyQJSXkQYqUU-EqoWwjTMOg                   https://www.youtube.com/watch?v=uX35R9aYaTs              679         1:57:12       0                          1/8/19      pending                                               0
La Ley del Monte                     els esquirols                                 UCZwzEdnuOt7xN3tdUYS9UIw                   https://www.youtube.com/watch?v=sXkztm0lQS4           60,738         0:03:23       1   Youtube Music          1/7/19       1/7/19                                               0
La Metralleta Infernal               Luis y Julian                                 UC_V1tiZpUD2WqptzRMRd7rA                   https://www.youtube.com/watch?v=AFDFdtZL7Bw              685         1:28:45       0                        12/14/18     12/14/18                                               0
La Mujer de Todos                    Ruben Emilio Sanchez Allegrini                UCj_fR2QtL0hUuQdMiflRJRw                   https://www.youtube.com/watch?v=bAZV8R_ZaqA               20         1:29:07       0                          1/7/19       1/7/19                                               0
La Viuda Blanca                      Oro Peliculas                                 UC7E97TOaEchN_2OYG80MXrQ                   https://www.youtube.com/watch?v=usebKN1BAY0              122         1:24:09       0                          1/8/19      pending                                               0
Los Cacos                            Radio Novelas Videos                          UCdN-qL7wo_uLm6WYcq61VQQ                   https://www.youtube.com/watch?v=Nycs98Adwo0               21         1:19:57       0                        12/19/18     12/19/18                                               0
Los Caifanes                         Florencio Belmont                             UCazCNhiuRmLW2GtMfbkNVKg                   https://www.youtube.com/watch?v=cjAC2JPEwME          147,053            4:36       1   Google               12/11/18     12/11/18                                               0
Los Hojalateros                      L. A. al                                      UCQvFpjsSfmtdrLLDozjYawA                   https://www.youtube.com/watch?v=jKjoqQM0xyk              242            1:09       0                        12/19/18     12/19/18                                               0
Los Hojalateros                      L. A. al                                      UCQvFpjsSfmtdrLLDozjYawA                   https://www.youtube.com/watch?v=1o0tx3Z1ZBA                6            3:10       0                          1/8/19      pending                                               0
Los Jinetes de la Bruja              Oro Peliculas                                 UC7E97TOaEchN_2OYG80MXrQ                   https://www.youtube.com/watch?v=XuVwgGuljjs              849         1:51:40       0                          1/7/19       1/7/19                                               0
Los Pelotones y Juan Camaney         THE BICKBERTH PRO                             UCYIm6cypR4VK_A2rVuDvhrA                   https://www.youtube.com/watch?v=0YJuYQzk_Ks            6,399           14:38       0                        12/14/18     12/14/18                                               0
Matar o Morir                        marcos T                                      UCyQJSXkQYqUU-EqoWwjTMOg                   https://www.youtube.com/watch?v=G-Oojs2eAJk              512         1:39:03       0                          1/7/19       1/7/19                                               0
Mecanica Nacional                    HUGO HOLK                                     UCIc2b-uX7WcTNyKkzhLiXaQ                   https://www.youtube.com/watch?v=ux9EUwPtV08                1         1:36:40       0                          1/7/19       1/7/19                                               0
Mexico de Mis Recuerdos              Search La Búsqueda                            UC4eAB6CjqXOtkvE3txoar4A                   https://www.youtube.com/watch?v=IZADlf-3amw                7         2:09:39       0                          1/7/19       1/7/19                                               0
Mi Querido Viejo                     Víctor Molina. mis composiciones              UCfvbvot2JPTmzSo23AvN1LA                   https://www.youtube.com/watch?v=Fn5ChpBGDn0               48         1:36:50       0                                                This video has been removed by the user     0
Mi Querido Viejo                     peliculas para toda la familia disfrutenlas   UCioalzRkOjogaQ2nUU41dAQ                   https://www.youtube.com/watch?v=rDNmUWqbnP4               16         1:40:29       0                          1/8/19      pending                                               0
Mi Querido Viejo                     marcos T                                      UCyQJSXkQYqUU-EqoWwjTMOg                   https://www.youtube.com/watch?v=PWwNGRzG8vM            1,092         1:36:50       0                          1/7/19       1/7/19                                               0
Nuestras Vidas                       Israel Elizalde                               UCgPfdqabBvxSztXUDUCM3rQ                   https://www.youtube.com/watch?v=dawg6LdB5nA               87         1:33:37       0                          1/7/19       1/7/19                                               0
Picardia Mexicana 3                  L. A. al                                      UCQvFpjsSfmtdrLLDozjYawA                   https://www.youtube.com/watch?v=Z4swlRN5Gog               50           15:21       0                          1/7/19       1/7/19                                               0
Picardia Mexicana 3                  L. A. al                                      UCQvFpjsSfmtdrLLDozjYawA                   https://www.youtube.com/watch?v=UcqYiBFhpdE               40           15:20       0                          1/7/19       1/7/19                                               0
Picardia Mexicana 3                  L. A. al                                      UCQvFpjsSfmtdrLLDozjYawA                   https://www.youtube.com/watch?v=uiOEL2fe5dc               10           15:21       0                          1/7/19       1/7/19                                               0
Picardia Mexicana 3                  L. A. al                                      UCQvFpjsSfmtdrLLDozjYawA                   https://www.youtube.com/watch?v=uIPVqwtv380               16           12:48       0                          1/8/19      pending                                               0
Picardía Mexicana I                  Neto flow                                     UCwxG1O8q8xwdbIan6qeaobw                   https://www.youtube.com/watch?v=B5hZyTEiTXA          38,466          1:48:19       0                        12/11/18     12/11/18                                               0
Picardía Mexicana I                  marcos T                                      UCyQJSXkQYqUU-EqoWwjTMOg                   https://www.youtube.com/watch?v=6GhI6l8A6MU            1,003         1:47:54       0                          1/7/19       1/7/19                                               0
Picardía Mexicana II                 marcos T                                      UCyQJSXkQYqUU-EqoWwjTMOg                   https://www.youtube.com/watch?v=_Pq_XdKpzak              117         1:36:11       0                          1/8/19      pending                                               0
Por Tu Maldito Amor                  Nery Lop                                      UCaWlOHltZ1YLiOWC2FQLEeg                   https://www.youtube.com/watch?v=ozKFAxloRow            4,523         0:05:49       0                          1/7/19       1/7/19                                               0
Primera Comunión                     LkpoDj Oficial                                UCVg282gDtMxMpKSpbx09rwQ                   https://www.youtube.com/watch?v=78VXyXnlZ7Q           96,646   1:25:18             0                        12/11/18     12/11/18                                               0
Secuestro en Acapulco/Canta Chamo    Erick David                                   UCUbPhhz0Al8Cda4SR7XQgHw                   https://www.youtube.com/watch?v=T1Awhx-TMLk           90,537            3:06       1   Origin                 1/7/19       1/7/19                                               0
Sinvergüenza, Pero Honrado           JUGOSDSABER                                   UCHHn_5o6Tkfs_hLMFSXzwCw                   https://www.youtube.com/watch?v=fR4G35HBI44          795,043         0:02:36       1   Youtube Music          1/7/19       1/7/19                                               0
Sinvergüenza, Pero Honrado           Victor Pañeda                                 UCs8AKFi_l4Kde1syHi7exOg                   https://www.youtube.com/watch?v=kft061wiKHA          464,357            3:15       1   Shen Yun             12/19/18     12/19/18                                               0
Tacos al Carbón                      Oro Peliculas                                 UC7E97TOaEchN_2OYG80MXrQ                   https://www.youtube.com/watch?v=V_HrfcSqs8k           13,945         1:37:55       0                          1/7/19       1/7/19                                               0
Tacos al Carbón                      Víctor Molina. mis composiciones              UCfvbvot2JPTmzSo23AvN1LA                   https://www.youtube.com/watch?v=JSudSdWrTLM              210         1:30:32       0                                                This video has been removed by the user     0
Tacos al Carbón                      De todo un poco                               UCLoz83l-XFgTCXRNU-dngCQ                   https://www.youtube.com/watch?v=VXbAUjrncqM            3,404         1:37:55       0                        12/11/18     12/11/18                                               0
Tacos al Carbón                      L. A. al                                      UCQvFpjsSfmtdrLLDozjYawA                   https://www.youtube.com/watch?v=3paS71O19lA               34           15:20       0                          1/7/19       1/7/19                                               0
Tacos al Carbón                      L. A. al                                      UCQvFpjsSfmtdrLLDozjYawA                   https://www.youtube.com/watch?v=Q-iLNlNYCtw               20           15:23       0                          1/7/19       1/7/19                                               0
Todo Un Hombre                       Nelson Torres Salas                           UCst4KokVAe4RBdnN5KZbaLg                   https://www.youtube.com/watch?v=moAMWhhuttA              171         1:40:46       0                          1/8/19      pending                                               0
Todo Un Hombre                       angel rodriguez                               UCwDN6grjo5vROolxMrafE4Q                   https://www.youtube.com/watch?v=QkhgSZiNtQs           59,807            1:59       0                          1/7/19       1/7/19                                               0
Tres Bribones                        4EverPlacidoDomingo                           UCtmyKbEOhWiJgL4MFf3tjnQ                   https://www.youtube.com/watch?v=W9s4VEY-d74           29,840            2:11       0                        12/19/18     12/19/18                                               0
Tu Camino Y El Mío                   Dr Epicenter                                  UCeIupZu7VUd-uKkPNFlxBmw                   https://www.youtube.com/watch?v=VXzQloq4iag              335            3:27       0                        12/11/18     12/11/18                                               0
Un Hombre Llamado Diablo             Dr Epicenter                                  UCeIupZu7VUd-uKkPNFlxBmw                   https://www.youtube.com/watch?v=lA87nwwTi80              345            3:08       0                          1/7/19       1/7/19                                               0
Un Hombre Llamado Diablo             Mexican Cinema HD                             UCf0TtC72_qn2GYV2nQCIzcw                   https://www.youtube.com/watch?v=SlqF32N3I-A           41,718            9:47       0                          1/7/19       1/7/19                                               0
Un Hombre Llamado Diablo             Nelson Torres Salas                           UCst4KokVAe4RBdnN5KZbaLg                   https://www.youtube.com/watch?v=cS30m0r4_s4                2         1:41:21       0                          1/7/19       1/7/19                                               0
Un Macho en la Torteria              Films et fourrures                            UCEJyO3-Z2V6-hJgZQFZpK9A                   https://www.youtube.com/watch?v=lRBb5DZVv9I              765            2:01       0                        12/14/18     12/14/18                                               0
Un Rincon Cerca del Cielo            Daniel De la Rosa                             UCOi2SczjmmMmZdX4iv3C0ew                   https://www.youtube.com/watch?v=4NzY9s1ykW4           12,310            2:22       0                        12/19/18     12/19/18                                               0
Un Rincon Cerca del Cielo            Dr. Florian                                   UCV5sYlrJHJjFbnos5rlNHyw                   https://www.youtube.com/watch?v=8JrnfgUxjIQ           69,992            2:11       0   wix.com                1/7/19       1/7/19                                               0
Una Gallega Baila Mambo              dario saravia                                 UCQQcA5IqDWrYy3uciorNx8g                   https://www.youtube.com/watch?v=sI9EKTTBulM              332            3:34       0                          1/8/19      pending                                               0
Uno y Medio Contra el Mundo          Garcia Jesus                                  UC6Qfthmorc_-4xvXiJvxVSw                   https://www.youtube.com/watch?v=n90qwZzj14g           15,828            1:37       0                          1/7/19       1/7/19                                               0
Ya Somos Hombres                     Amore di Dio                                  UChIIXDHviHliJcSR5kYdL6w                   https://www.youtube.com/watch?v=cbo7kdcuygc              489            3:23       1   LLT Web Design       12/14/18     12/14/18                                               0
Yo y mi Mariachi                     Nuestra Musica                                UCWRDVYZ9EbmOahi7goqxl5Q                   https://www.youtube.com/watch?v=SyjdLl13qZg          113,867            2:26       1   Google               12/19/18     12/19/18                                               0
Zona del Silencio: Paralelo 27       RICKYS POOL                                   UCf7sr9LIy3SF_N4QPoU7hjA                   https://www.youtube.com/watch?v=F6E1aqU2QUs               10            2:09       0                          1/7/19       1/7/19                                               0




                                                                                   Total Infringing Videos
                                                                                   Removed
                                                                                   2014                                       1152
                                                                                   2015                                       1301
                                                                                   2016                                       1182
                                                                                   2017                                       1654
                                                                                   2018                                       January:                                      108
                                                                                                                              February:                                     85
                                                                                                                              March:                                        63
                                                                                                                              April                                         98
                                                                                                                              May                                           184
                                                                                                                              June                                          111
                                                                                                                              July                                          75
                                                                                                                              August                                        78
                                                                                                                              September                                     72
                                                                                                                              October                                       80
                                                                                                                              November                                      71
                                                                                                                              December                                      97
                                                                                                                              Total:                                        1122


                                                                                   Summary of Repeat Offenders
                                                                                   Total repeat offenders (three times or more): 289
                                                                                   Total Terminated repeat offenders: 247
                                                                                   Repeat Offenders for this cycle (highlighted above): 14
                                                                                                                      Date        Date
Title   Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 107 of
                YouTube Username   User ID / Channel   Infringing URL   Views   Video Length # of ads   Type of ads   Submitted   Removed   Notes


                                             149
                             Case 1:21-cv-21698-JEM DocumentAthos   1-2YoutubeEnteredEnforcement
                                                                                               on FLSD Docket 05/03/2021 Page 108 of
                                                                                  149
                                                       January 11, 2018 - February 11, 2019 Enforcement Results
                                                                                                                                                                                                                                          Date          Date
Title                                   YouTube Username                            User ID / Channel           Infringing URL                                 Views            Video Length # of ads       Type of ads                   Submitted     Removed      Notes
Amigo                                   Omar Torrez                                 UC54gXY238DWJIXBP5V-7nqg    https://www.youtube.com/watch?v=xsX0S26P6bE                 0        1:25:38            0                                                            This video has been removed by the user     0
Amigo                                   rufino mendoza                              UCpyAB5fDYcwiKWSE9MOyUzw    https://www.youtube.com/watch?v=W_QuIaEXX4o               326        1:25:38            0                                     1/10/19      1/11/19                                               0
Comezón A La Mexicana                   NickyDan TV                                 UCygQhlHBY8ApuAY9kXYxEEQ    https://www.youtube.com/watch?v=pwLnsuiJfO4               118        1:26:34            0                                      2/1/19       2/1/19                                               0
Como México No Hay Dos                  pauli Usquiano                              UCwwuDRbsALo0Ol48tOI0PlQ    https://www.youtube.com/watch?v=_UQ-lOAO1zU                23        1:47:00            0                                      2/8/19      pending                                               0
Complices Del Infierno                  NickyDan HDTV                               UC8C2H0kJJTXDs7XFvi2aAOg    https://www.youtube.com/watch?v=19YgWkcMlrM                18        1:27:29            0                                      2/8/19      pending                                               0
Condones.com                            brian boykoski                              UCzO-wPd2lUU8mR4z5ZZOsZg    https://www.youtube.com/watch?v=L5QOpH74XGk               421        1:22:12            0                                     1/16/19      1/16/19                                               0
Contrato con la Muerte                  fabian tello villegas                       UCVaQ2oARjWAhhPwwBAxT_uA    https://www.youtube.com/watch?v=Xq3o7aaMEOE                 2        1:29:48            0                                      2/1/19       2/1/19                                               0
Cri Cri El Grillito Cantor              Dany Gnzls                                  UCqla79aPeE10i52nb4Ti1cw    https://www.youtube.com/watch?v=F4T2dKyn_V0               379        1:53:55            0                                      2/8/19      pending                                               0
Duelo En El Dorado                      fabian tello villegas                       UC43qCfNp2sJooeDogwQgRWw    https://www.youtube.com/watch?v=LQwkNVNsd_0                53        1:24:08            0                                     1/25/19      1/25/19                                               0
El Arracadas                            Renesinho 503                               UC9m6eMexGReigv137xuPd4A    https://www.youtube.com/watch?v=SrUuE6LkY1k                 0        1:50:44            0                                     1/17/19      1/17/19                                               0
El Arracadas                            FOX CITRUX                                  UCjwfqdqQBwqfZg3QE2RSCRg    https://www.youtube.com/watch?v=7ZTVbMwJxCI             1395         1:50:20            0                                     1/29/19      1/29/19                                               0
El Embustero                            Renesinho 503                               UC9m6eMexGReigv137xuPd4A    https://www.youtube.com/watch?v=U4_QPl4TUBw             3192         1:27:31            0                                     1/16/19      1/16/19                                               0
El Gran Makakikus                       Laura Stampolitis                           UC-pVH7tjS0J0UNPrELL4ORQ    https://www.youtube.com/watch?v=RtQbNeJMMV0             4,038           2:37            0                                      2/8/19      pending                                               0
El Gran Makakikus                       jormymex                                    UCRM6da2lgvmJXCtnz_QuFOw    https://www.youtube.com/watch?v=whBT4EG2xqA            67,788           2:37            0                                      2/8/19      pending                                               0
El Hijo De Gabino Barrera               SUSPIROS DEL ALMA,AMLO                      UClLILkFVP-dEJYgmHfGMXAA    https://www.youtube.com/watch?v=W26cwc8I210            41,404       40:45:00            0                                      2/8/19      pending                                               0
El Hijo Del Pueblo                      Renesinho 503                               UC9m6eMexGReigv137xuPd4A    https://www.youtube.com/watch?v=tkSsETPucQw               220        1:31:08            0                                     1/11/19      1/15/19                                               0
                                                                                                                                                                                                                                                                     The YouTube account associated with this
                                                                                                                                                                                                                                                                     video has been terminated due to multiple
                                                                                                                                                                                                                                                                     third-party notifications of copyright
El Hijo Del Pueblo                      Renesinho 503                               UC9m6eMexGReigv137xuPd4A    https://www.youtube.com/watch?v=zGd2kqYaR8g             1601          1:31:07           0                                                            infringement.                               0
El Silla de Ruedas                      ZAMQUIMAR                                   UCm-s7VK3stdwefvN2Yx95NA    https://www.youtube.com/watch?v=ysGMn8b3_r0             1502          1:37:49           0                                     1/16/19      1/16/19                                               0
El Tahúr                                david orozco                                UCVRcDtTMAnZdYYC0kKPByDQ    https://www.youtube.com/watch?v=ZjMMo014h3s                7          1:58:01           0                                     1/25/19      1/25/19                                               0
Entre Compadres Te Veas                 Jack Stone                                  UCfvKQt3nzcMkvwQDooHf1qw    https://www.youtube.com/watch?v=54o98YRgkIE               12          1:33:18           0                                     1/29/19      1/29/19                                               0
Entre Monjas Anda El Diablo             Renesinho 503                               UC9m6eMexGReigv137xuPd4A    https://www.youtube.com/watch?v=KrrTyq0PBu0             2396          1:32:57           0                                     1/16/19      1/16/19                                               0
Entre Monjas Anda El Diablo             ss charco                                   UCHllbrxa77D7bUGk6aL2aJQ    https://www.youtube.com/watch?v=DThYhkhN-eg               67             3:27           0                                     1/29/19      1/29/19                                               0
Especialista en Chamacas                Adrian Verrua                               UChkV1-8rSIF8l0iPkhkeqfQ    https://www.youtube.com/watch?v=FFbw2uZx9Yo              175             3:00           1 Logic Supply                         2/8/19      pending                                               0
Gata por Liebre                         RICKYS POOL                                 UCf7sr9LIy3SF_N4QPoU7hjA    https://www.youtube.com/watch?v=1PYfNbjjc1Y               59             1:38           0                                      2/8/19      pending                                               0
Gata por Liebre                         RICKYS POOL                                 UCf7sr9LIy3SF_N4QPoU7hjA    https://www.youtube.com/watch?v=6DyZ1VXbRpc              101             1:38           0                                      2/8/19      pending                                               0
Hasta el Viento Tiene Miedo             Abraham Garcia apolinar                     UC6o4RuLbc9RLPsAoYebqQFQ    https://www.youtube.com/watch?v=vYOSh4AnLFU                1          1:28:04           0                                     1/25/19      1/25/19                                               0
Hasta el Viento Tiene Miedo             Nancy Corona                                UC9m-RnryMUkGPzOSPuzdzXA    https://www.youtube.com/watch?v=es4AWBliorU                1          1:28:01           0                                     1/17/19      1/17/19                                               0
Hasta el Viento Tiene Miedo             Victoria Delgado                            UCc3g6ZXKJ7iFzO0Dok3aXQQ    https://www.youtube.com/watch?v=DdibB2fedxg              972          1:28:08           0                                      2/1/19       2/1/19                                               0
Hasta el Viento Tiene Miedo             Univisa                                     UCSqqAh8njk6Dvf2wTdXB0nA    https://www.youtube.com/watch?v=UXaY7vt1rQY              153          1:28:04           0                                     1/10/19      1/15/19                                               0
Hasta el Viento Tiene Miedo             Toy Bonnie Gamer13 Resident Evil 3 Y FNaF   UCVCsaRK1b_X8eCorOJh7NOA    https://www.youtube.com/watch?v=uo9EGAGdKpQ               20          1:28:30           0                                     1/16/19      1/16/19                                               0
Hermelinda Linda                        RICKYS POOL                                 UCf7sr9LIy3SF_N4QPoU7hjA    https://www.youtube.com/watch?v=4qFxIBvyV2E             2754             1:49           0                                     1/25/19      1/25/19                                               0
Hermelinda Linda                        RICKYS POOL                                 UCf7sr9LIy3SF_N4QPoU7hjA    https://www.youtube.com/watch?v=HT0wKEWJIbY              903             2:08           0                                                            This video is unavailable.                  0
Hermelinda Linda                        Pablo Aguirre Stand Up                      UCXjC3_Mb0nDDuZ_rmBSsuXw    https://www.youtube.com/watch?v=Kh6V_pCT3fM             1028          1:31:55           0                                     1/23/19      1/23/19                                               0
Investigador Privado Muy Privado        NickyDan TV                                 UCygQhlHBY8ApuAY9kXYxEEQ    https://www.youtube.com/watch?v=1k_6CyxmuCA              932             2:17           0                                     1/25/19      1/25/19                                               0
                                                                                                                                                                                                                                                                   Follow-up email sent 1/31/2019 - no
Jalisco Nunca Pierde                    joan ggomez                                 UC_3M4Lts3og9ly1HfudEDkQ    https://www.youtube.com/watch?v=oUEsJhn1wDc       2157431             0:03:05           0                                     1/24/19      pending response. Resubmitted 2/8/2019.               0
                                                                                                                                                                                                                                                                     The YouTube account associated with this
                                                                                                                                                                                                                                                                     video has been terminated due to multiple
                                                                                                                                                                                                                                                                     third-party notifications of copyright
Jalisco Nunca Pierde                    Renesinho 503                               UC9m6eMexGReigv137xuPd4A    https://www.youtube.com/watch?v=OuOpl98WTU4              102          1:30:02           0                                                            infringement.                               0
Judicial Pero Honrado                   raculfright13 blogotrasho                   UCp2wVJDglm__aCBXhk7c8XA    https://www.youtube.com/watch?v=ZKK_tFDy8Qs               33             0:30           0                                     1/25/19      1/25/19                                               0
La Corneta de Mi General                isabeljonny27                               UCmgUTqM0EwqVmKdEMfw6okQ    https://www.youtube.com/watch?v=v7ay8sUrxpU               33          1:33:47           0                                     1/10/19      1/15/19                                               0
La Corneta de mi General                efrain torres                               UCxf2pXYVCEGBF_1rJDYPgVg    https://www.youtube.com/watch?v=Obws8WR45pI              435             5:00           0                                      2/8/19      pending                                               0
La Crisis me da Risa                    pitu lin                                    UCDk3UjBE9gRxG1GZvqjTYWw    https://www.youtube.com/watch?v=Jmtc9W4NBM8                8          1:08:48           0                                      2/1/19       2/1/19                                               0
La Dinastía de la Muerte                Vicky ruiz                                  UCAgDh3aceZEy9QA3GLW-qyQ    https://www.youtube.com/watch?v=kvdq8sJeQ78              316          1:26:19           0                                      2/1/19       2/1/19                                               0
La Dinastía de la Muerte                777 ANGEL SANCHEZ                           UCKUv4qXSLOanXrw-X2fYD9g    https://www.youtube.com/watch?v=suNKtR5ovmU                7          1:26:17           0                                      2/8/19      pending                                               0
La Dinastía de la Muerte                De Pelis Y Mas                              UCrfjBYR54L08y4DFPlzCQlw    https://www.youtube.com/watch?v=bwJzlcNGLf4             2618          1:26:17           0                                      2/8/19      pending                                               0
La Familia Perez                        Cristina abundis                            UCnLqQkkR3npXgR3RX0L9B3g    https://www.youtube.com/watch?v=n6gBKtd4jIY             1418          1:33:34           0                                      2/8/19      pending                                               0
La Fichera más Rápida del Oeste         fabian tello villegas                       UC43qCfNp2sJooeDogwQgRWw    https://www.youtube.com/watch?v=D3bFCSswjz0               24          1:20:03           0                                     1/23/19      1/23/19                                               0
La Fuga del Chacal                      El Mágico                                   UCxtpMnO6g6Z0KNNBHZvPu_A    https://www.youtube.com/watch?v=eO6J8_38Uyk               71          1:53:11           0                                      2/8/19      pending                                               0
La Ley del Monte                        Renesinho 503                               UC9m6eMexGReigv137xuPd4A    https://www.youtube.com/watch?v=Y4V5fnqaknc              251          1:57:12           0                                     1/17/19      1/17/19                                               0
                                                                                                                                                                                                                                                                   Follow-up email sent 1/31/2019 - no
La Ley del Monte                        els esquirols                               UCZwzEdnuOt7xN3tdUYS9UIw    https://www.youtube.com/watch?v=DQcd5g5e_3c             6294          0:03:51           0                                     1/24/19      pending response. Resubmitted 2/8/2019.               0
La Máquina De Matar (Goma-2)            gonzalo moreno                              /UCdLEfrKHGQGcFZ1MIDA8fWw   https://www.youtube.com/watch?v=nanLhCyiwTU              451          1:36:42           0                                                          This video has been removed by the user       0
                                                                                                                                                                                                                                                                   Follow-up email sent 1/31/2019 - no
La Pulquería II                         FIFA Cracks                                 UC_FrssdjpPKdexuBZ88XU0w    https://www.youtube.com/watch?v=bFA1LvsGc4U             4194          1:22:14           0                                     1/24/19      pending response. Resubmitted 2/8/2019.               0
Las Tentadoras                          Retro Movies                                UCkbNacg76LKlreM_C6Z08lQ    https://www.youtube.com/watch?v=HB0JKAwSRGQ                25            1:50           0                                     1/29/19      1/29/19                                               0
Lluvia Roja                             Misaelito                                   UCBVu-KNpd1YREjzepXamv3w    https://www.youtube.com/watch?v=khRZUra7xeo                 2         1:38:00           0                                     1/17/19      1/17/19                                               0
Lluvia Roja                             Preservando la Esencia                      UCZFY93mBhyD2ir7MUdWateQ    https://www.youtube.com/watch?v=B111tW3505s               396         1:38:00           0                                     1/17/19      1/17/19                                               0
Los Caifanes                            oceanic815 ify                              UC1iXJp0zdk7eyyuPbYBZo_w    https://www.youtube.com/watch?v=KGOX0L9fMRw                86         1:28:54           1   Redbubble                         1/10/19      1/15/19                                               0
Los Caifanes                            alexxxbeatle                                UCExuGt6L8pwFUuyhryh76zQ    https://www.youtube.com/watch?v=Ut-qMRoePlo            72,251           10:48           1   Brilliant Earth                    2/8/19      pending                                               0
Los Caifanes                            alexxxbeatle                                UCExuGt6L8pwFUuyhryh76zQ    https://www.youtube.com/watch?v=llvAjMwod1A&           47,461            9:55           1   Navman                             2/8/19      pending                                               0
Los Caifanes                            alexxxbeatle                                UCExuGt6L8pwFUuyhryh76zQ    https://www.youtube.com/watch?v=vE5V9vZH2Uk            42,405            9:59           1   Youtube ads                        2/8/19      pending                                               0
Los Caifanes                            alexxxbeatle                                UCExuGt6L8pwFUuyhryh76zQ    https://www.youtube.com/watch?v=PweVmkSziWA            37,121           10:07           0                                      2/8/19      pending                                               0
Los Caifanes                            alexxxbeatle                                UCExuGt6L8pwFUuyhryh76zQ    https://www.youtube.com/watch?v=9ZwLv5y9Jz4            38,573           10:11           1   Anthony Shop & Save Supermarket    2/8/19      pending                                               0
Los Caifanes                            alexxxbeatle                                UCExuGt6L8pwFUuyhryh76zQ    https://www.youtube.com/watch?v=oTbZ4I9iMNE            32,083           10:05           1   Grammarly                          2/8/19      pending                                               0
Los Caifanes                            alexxxbeatle                                UCExuGt6L8pwFUuyhryh76zQ    https://www.youtube.com/watch?v=gkXe_KLzcsM            27,304            9:58           0                                      2/8/19      pending                                               0
                                                                                                                                                                                                                                                                   Follow-up email sent 1/31/2019 - no
Los Pelotones y Juan Camaney            #TAYO REX                                   UCLj_TD-3eFvgxb6ZhtHbguw    https://www.youtube.com/watch?v=asx_ZlFcsGc             6510            14:38           0                                     1/24/19      pending response. Resubmitted 2/8/2019.               0
Los Rateros                             Saul Bello                                  UCY5jFAU119l7tPUVRBWdqzQ    https://www.youtube.com/watch?v=xKFVbNm1vZk                9          1:36:59           0                                      2/8/19      pending                                               0
                                                                                                                                                                                                                                                                   The YouTube account associated with this
                                                                                                                                                                                                                                                                   video has been terminated due to multiple
                                                                                                                                                                                                                                                                   third-party notifications of copyright
Los Reyes del Palenque                  fabian tello villegas                       UC43qCfNp2sJooeDogwQgRWw    https://www.youtube.com/watch?v=jFWsw7ALIMg               67          1:35:39           0                                                          infringement.                                 0
                                                                                                                                                                                                                                                                   Follow-up email sent 1/31/2019 - no
Macho que Ladra no Muerde               Jose Juan Hernandez                         UC98KErG5pYK239ZCicjWlrg    https://www.youtube.com/watch?v=E_pV41EtQyE             9310            13:38           0                                     1/24/19      pending response. Resubmitted 2/8/2019.               0
Macho que Ladra no Muerde               Ricardo Sanchez                             UCYaI_ErCoOHx4NecZaJuOEg    https://www.youtube.com/watch?v=prK5_ZCKM6g               47          1:32:07           0                                     1/16/19      1/16/19                                               0
Maclovia                                Horacio Gonzalez Romero                     UC32tbrJ1j-O-XQB62F0Zx0w    https://www.youtube.com/watch?v=clRrqcW-gcM               29          1:41:21           0                                     1/23/19      1/23/19                                               0
Maldita Miseria                         PELICULAS Y MAS                             UC1BkjGAUQ3Hw9uX3OFPsV2Q    https://www.youtube.com/watch?v=1px2k8m_G3c               55          1:38:16           0                                      2/8/19      pending                                               0
Maldita Miseria                         Angelica Nevarez                            UCeBdGH2t7lzlaJ_SqNTw7HQ    https://www.youtube.com/watch?v=G8xFBJEaC0M               26          1:42:11           0                                     1/10/19      1/11/19                                               0
Matar o Morir                           Renesinho 503                               UC9m6eMexGReigv137xuPd4A    https://www.youtube.com/watch?v=CKLG0kFqhjw              507          1:39:03           0                                     1/11/19      1/15/19                                               0
Matar o Morir                           Víctor Molina. mis composiciones            UCfvbvot2JPTmzSo23AvN1LA    https://www.youtube.com/watch?v=K-8gABsc7Uk               17          1:39:03           0                                                          This video has been removed by the user       0
Mecanica Nacional                       Jorge Joan Almaraz Cortes                   UCheHONxEoqe8DKMg9mgm6Gw    https://www.youtube.com/watch?v=m8nHtGE3FqU               14          1:36:40           0                                      2/8/19      pending                                               0
                                                                                                                                                                                                                                                                     The YouTube account associated with this
                                                                                                                                                                                                                                                                     video has been terminated due to multiple
                                                                                                                                                                                                                                                                     third-party notifications of copyright
Mi Querido Viejo                        Renesinho 503                               UC9m6eMexGReigv137xuPd4A    https://www.youtube.com/watch?v=5LCQEgZ1cJA                 6         1:36:50           0                                                            infringement.                               0
Mil Caminos Tiene la Muerte             Peralta Puan                                UCogJ5oyfoCqAW-xDsDbgfRg    https://www.youtube.com/watch?v=izrMbTFJMxI             2,937            2:39           0                                     1/10/19      1/11/19                                               0
No Se Mande Profe                       Ses MaR_ quez                               UCym_DyRlLAfRiQgU4eePDuA    https://www.youtube.com/watch?v=WYeFzTbHGjI             4650             1:45           0                                     1/17/19      1/17/19                                               0
                                                                                                                                                                                                                                                                     The YouTube account associated with this
                                                                                                                                                                                                                                                                     video has been terminated due to multiple
                                                                                                                                                                                                                                                                     third-party notifications of copyright
Noche De Fieras                         raculfright13 blogotrasho                   UCp2wVJDglm__aCBXhk7c8XA    https://www.youtube.com/watch?v=hlM2g4GjIrU             75               3:48           0                                                            infringement.                               0
Octagon y Atlantis en la Revancha       MOPAR CHRYSLER                              UCGMVfYdVQlC-CGLXETWOQNw    https://www.youtube.com/watch?v=Mr6alT4pAzY          8843                1:51           0                                     1/17/19      1/17/19                                               0
Operación 67                            cine clasico                                UCB9GZV_scU_Zpc1v4O4FUMw    https://www.youtube.com/watch?v=bj8244MtufE             13            1:21:13           0                                     1/17/19      1/17/19                                               0
Para Todas Tengo                        CalifasEnterprise                           UCr8CMWITtzXGoVexInCz80w    https://www.youtube.com/watch?v=IDbljkX71Iw        201,004               1:37           0                                      2/8/19      pending                                               0
Picardia Mexicana 3                     L. A. al                                    UCQvFpjsSfmtdrLLDozjYawA    https://www.youtube.com/watch?v=V5o0eTnSC1w            117              15:22           0                                     1/10/19      1/15/19                                               0
Picardia Mexicana 3                     L. A. al                                    UCQvFpjsSfmtdrLLDozjYawA    https://www.youtube.com/watch?v=ag93RVr6Bvc             55              15:24           0                                     1/10/19      1/15/19                                               0
Picardía Mexicana I                     Carlos A                                    UC508T7PlFgv-y-3SHFXyD5w    https://www.youtube.com/watch?v=JFe46K-qEho            117            1:48:00           0                                     1/16/19      1/16/19                                               0
Picardía Mexicana I                     Carlos A                                    UC508T7PlFgv-y-3SHFXyD5w    https://www.youtube.com/watch?v=COH6FBfEReI            109            1:48:00           0                                     1/25/19      1/25/19                                               0
Picardía Mexicana I                     Carlos A                                    UC508T7PlFgv-y-3SHFXyD5w    https://www.youtube.com/watch?v=sToHCe5WPZc          1,521            1:48:00           0                                                            This video has been removed by the user     0
Picardía Mexicana I                     Renesinho 503                               UC9m6eMexGReigv137xuPd4A    https://www.youtube.com/watch?v=x5iUjENEYnE             21            1:48:19           0                                     1/10/19      1/15/19                                               0
Picardía Mexicana II                    Carlos A                                    UC508T7PlFgv-y-3SHFXyD5w    https://www.youtube.com/watch?v=ExfHpdWSruY            144            1:39:05           0                                     1/25/19      1/25/19                                               0
Picardía Mexicana II                    Carlos A                                    UC508T7PlFgv-y-3SHFXyD5w    https://www.youtube.com/watch?v=2aqQZyC1k9Y          1,205            1:39:04           0                                                            This video has been removed by the user     0
                                                                                                                                                                                                                                                                     The YouTube account associated with this
                                                                                                                                                                                                                                                                     video has been terminated due to multiple
                                                                                                                                                                                                                                                                     third-party notifications of copyright
Picardía Mexicana II                    Renesinho 503                               UC9m6eMexGReigv137xuPd4A    https://www.youtube.com/watch?v=EL-UjALyvBc             9068          1:36:11           0                                                            infringement.                               0
Picardía Mexicana II                    MVM                                         UCaF9VF8WM6FEu97Nfw9PWjQ    https://www.youtube.com/watch?v=__GgeaiaPEs                 8         1:36:11           0                                     1/16/19      1/16/19                                               0
Picardía Mexicana II                    Oscar Ramirez                               UCsaQBNI7Sckp7X4Vzv2_7DQ    https://www.youtube.com/watch?v=kFSS0z77uWo            14,491         1:36:11           0                                     1/10/19      1/15/19                                               0
Policía de Narcóticos                   karter692010                                UCJbE1RJOV_h2At_w5QiSaYw    https://www.youtube.com/watch?v=yjuq7u9Vf4M             2,876         1:28:20           0                                      2/8/19      pending                                               0
Reto a la Vida                          fabian tello villegas                       UC43qCfNp2sJooeDogwQgRWw    https://www.youtube.com/watch?v=cixB2ZY7XjY                12         1:11:53           0                                     1/25/19      1/25/19                                               0
Rigo es Amor                            cerocool 666                                UC21OF9_HinkebA10gkpALHA    https://www.youtube.com/watch?v=8ZSjNTjqluY                85            1:30           0                                     1/17/19      1/17/19                                               0
Rosas Blancas para mi Hermana Negra     imitadora de Jenny Rivera Nancy Gómez       UC1S3CDBsf5oNrMnr1HyVxSw    https://www.youtube.com/watch?v=dN0u1hFcMXs                76         1:34:59           0                                     1/23/19      1/23/19                                               0
Sinvergüenza, Pero Honrado              Renesinho 503                               UC9m6eMexGReigv137xuPd4A    https://www.youtube.com/watch?v=uej5EnuXqZ4               378         1:36:00           0                                     1/17/19      1/17/19                                               0
Solo Para Adulteros                     NickyDan TV                                 UCygQhlHBY8ApuAY9kXYxEEQ    https://www.youtube.com/watch?v=epzI0M6k6vY                16            1:46           0                                     1/16/19      1/16/19                                               0
Soy Charro de Rancho Grande             JUAN Carlitos Uribito SALAZAR               UCMhcPDmZ90z-VUDHGmFi3ZA    https://www.youtube.com/watch?v=dijuP-cUDiU             3501             0:19           0                                     1/16/19      1/16/19                                               0
Tacos al Carbón                         sr lector                                   UCPJPdSb_B1sXwxizmUzXOjw    https://www.youtube.com/watch?v=lxDDs9QFzMk             7,104         1:37:55           0                                      2/8/19      pending                                               0
Tacos al Carbón                         marcos T                                    UCyQJSXkQYqUU-EqoWwjTMOg    https://www.youtube.com/watch?v=MiECXPAvVkg               344         1:37:55           0                                     1/16/19      1/16/19                                               0
Todo Un Hombre                          Eduardito Huerta                            UC5hFD1vSY3AWkOgvnbM0eRA    https://www.youtube.com/watch?v=xKlMJXMqnyg                 0         1:40:35           0                                     1/23/19      1/23/19                                               0
Todo Un Hombre                          Renesinho 503                               UC9m6eMexGReigv137xuPd4A    https://www.youtube.com/watch?v=0-8uDbew0h4               474         1:40:42           0                                     1/16/19      1/16/19                                               0
Tres Veces Mojado                       Dave                                        UCMlPrrrZVV6lIlJnQUB4twA    https://www.youtube.com/watch?v=hP-b069DCY0               367         1:38:18           0                                     1/23/19      1/23/19                                               0
Un Macho En El Salon De Belleza         Ретро Кино                                  UCALlTAsyE70bn86PtzzFnVg    https://www.youtube.com/watch?v=n0wJj8EBfy4                 0            0:45           0                                      2/1/19       2/1/19                                               0
Un Macho En El Salon De Belleza         Retro Movies                                UCkbNacg76LKlreM_C6Z08lQ    https://www.youtube.com/watch?v=sY3R5dAjVXY                63            1:02           0                                                            This video has been removed for violating   0
Un Rincon Cerca del Cielo               CUCU 8443                                   UCHSFbZSJQlt0USucFBqrQQQ    https://www.youtube.com/watch?v=BycM93oIdC8             8409          1:55:47           0                                     1/23/19      1/23/19                                               0
Un Rincon Cerca del Cielo               nandito2411                                 UCmX1VmigNsVF2Pxm3i-_3wA    https://www.youtube.com/watch?v=BXMKyGHEFpc            10,175            5:37           0                                     1/10/19      1/15/19                                               0
Un Sabado Mas                           Una Tierna Hamburguesa                      UCq5LTAcs3ABFAQrtt2dPUqg    https://www.youtube.com/watch?v=2f3aAMySODA            60,729            3:14           1 Quickbooks                          1/10/19      1/11/19                                               0
Una Estrella y Dos Estrellados          LAESQUINAHABANERA1                          UCM7K0T24hLDFWomWbmEOvZA    https://www.youtube.com/watch?v=FD_rpHGuG0g            13,761            2:37           0                                     1/10/19      1/15/19                                               0
Una Gallega en Mexico                   Eduardo Sánchez                             UCrKwuMK51YVrPqd4ngxd5_Q    https://www.youtube.com/watch?v=UmNggDYwA3w                 8         1:39:02           0                                     1/23/19      1/23/19                                               0
Vivir del Cuento                        fenixtauro                                  UCe_yCV8mkoBia7oBjz5ClXg    https://www.youtube.com/watch?v=purunnIwQV8            64,969            3:44           0                                     1/10/19      1/15/19                                               0
                                                                                                                                                                                                                                                                   Follow-up email sent 1/31/2019 - no
Vivir del Cuento                        jmarroquin1956                              UCmVIQSXtdwPMjayNuX_ksJg    https://www.youtube.com/watch?v=rhL0ctDVswE        212,842               3:08           0                                     1/24/19      pending response. Resubmitted 2/8/2019.               0
Vivir del Cuento                        anlumo                                      UCod3rqDt9AEkNpoBf_CzLRA    https://www.youtube.com/watch?v=_mrpvtv1YGo          1,937               3:44           0                                     1/10/19      1/15/19                                               0
                                                                                                                                                                                                                                                                   Follow-up email sent 1/31/2019 - no
Yo, el Valiente                         Amelia Alejandra del Villar M.              UCUv1Pj_zboqaa_vmL2Fi3hg    https://www.youtube.com/watch?v=sr4HXPqkL_0            35633             3:38           1 cosmetic dentistry grants           1/24/19      pending response. Resubmitted 2/8/2019.               0
                                                                                                                                             Date        Date
Title   Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 109 of
                YouTube Username   User ID / Channel                          Infringing URL   Views   Video Length # of ads   Type of ads   Submitted   Removed   Notes



                              Total Infringing Videos
                                                      149
                                   Removed
                                   2014                                       1152
                                   2015                                       1301
                                   2016                                       1182
                                   2017                                       1654
                                   2018                                       1122
                                   2019                                       January:         100
                                                                              February:
                                                                              March:
                                                                              April
                                                                              May
                                                                              June
                                                                              July
                                                                              August
                                                                              September
                                                                              October
                                                                              November
                                                                              December
                                                                              Total:           100


                                   Summary of Repeat Offenders
                                   Total repeat offenders (three times or more): 304
                                   Total Terminated repeat offenders: 264
                                   Repeat Offenders for this cycle (highlighted above): 15
                         Case 1:21-cv-21698-JEM DocumentAthos   1-2YoutubeEnteredEnforcement
                                                                                           on FLSD Docket 05/03/2021 Page 110 of
                                                                             149
                                                    February 11, 2018 - March 11, 2019 Enforcement Results
                                                                                                                                                                                                                              Date          Date
Title                                          YouTube Username            User ID / Channel                          Infringing URL                                Views           Video Length # of ads       Type of ads   Submitted     Removed      Notes
Acorralado                                     veronica castro             UCiL5kxlpIo0GfAzhqH0H4YA                   https://www.youtube.com/watch?v=2fiKfSDsak0               4         1:31:25           0                                            This video has been removed by the user     0
Condones.com                                   Mark Tacher España          UChkpcKZ_e9ws2DgvC0vCxdg                   https://www.youtube.com/watch?v=UnIgySwsv1I          16,143            9:06           0                     2/14/19      2/14/19                                               0
De Todas... ¡Todas! (Emanuelo 2)               CINE MEXICANO HD            UCCFBNMtQVzxa64jiujEiXRw                   https://www.youtube.com/watch?v=5xs-3hhUdys               7           12:21           0                     2/26/19      2/26/19                                               0
De Todas... ¡Todas! (Emanuelo 2)               CINE MEXICANO HD            UCCFBNMtQVzxa64jiujEiXRw                   https://www.youtube.com/watch?v=mM5aMtAZcIw               4           12:02           0                     2/26/19      2/26/19                                               0
De Todas... ¡Todas! (Emanuelo 2)               CINE MEXICANO HD            UCCFBNMtQVzxa64jiujEiXRw                   https://www.youtube.com/watch?v=6s1YlAU8MrQ               6           12:02           0                     2/26/19      2/26/19                                               0
De Todas... ¡Todas! (Emanuelo 2)               CINE MEXICANO HD            UCCFBNMtQVzxa64jiujEiXRw                   https://www.youtube.com/watch?v=J6WuEvrLbEk               2           12:02           0                     2/26/19      2/26/19                                               0
De Todas... ¡Todas! (Emanuelo 2)               CINE MEXICANO HD            UCCFBNMtQVzxa64jiujEiXRw                   https://www.youtube.com/watch?v=9bW58i1obqw               4           12:02           0                     2/26/19      2/26/19                                               0
De Todas... ¡Todas! (Emanuelo 2)               CINE MEXICANO HD            UCCFBNMtQVzxa64jiujEiXRw                   https://www.youtube.com/watch?v=dPQHbhcQ9hQ               4           16:59           0                     2/26/19      2/26/19                                               0
Dios Los Cría                                  Alfredo Gonzales            UCcNCdkuyHcr58Hn5OmEOglQ                   https://www.youtube.com/watch?v=qXFl_GDnHoQ               0         1:29:51           0                     2/14/19      2/14/19                                               0
Dos Camioneros Con Suerte                      CINE MEXICANO HD            UCCFBNMtQVzxa64jiujEiXRw                   https://www.youtube.com/watch?v=mUy95mDNAI0              53           11:49           0                     2/26/19      2/26/19                                               0
Dos Camioneros Con Suerte                      CINE MEXICANO HD            UCCFBNMtQVzxa64jiujEiXRw                   https://www.youtube.com/watch?v=Pp1rrs5uLCE             137           11:49           0                     2/26/19      2/26/19                                               0
Dos Camioneros Con Suerte                      CINE MEXICANO HD            UCCFBNMtQVzxa64jiujEiXRw                   https://www.youtube.com/watch?v=HkgWxtKSuRs              88           11:49           0                     2/26/19      2/26/19                                               0
Dos Camioneros Con Suerte                      CINE MEXICANO HD            UCCFBNMtQVzxa64jiujEiXRw                   https://www.youtube.com/watch?v=_PqL21_d8nQ              53           12:45           0                     2/26/19      2/26/19                                               0
Dos Nacos En El Planeta De Las Mujeres         WooW! Videos Virales 2019   UC24G3iRDE9-kbCERJr0U6eA                   https://www.youtube.com/watch?v=06RGwFtyrWk             237         1:34:13           0                                            This video has been removed by the user     0
Dos Nacos En El Planeta De Las Mujeres         Ricardo Hernandez           UCUKnYTxe4304fE_uSBp4-nA                   https://www.youtube.com/watch?v=L_GcFYvxNvY             231           17:40           0                     2/14/19      2/14/19                                               0
El Agarra todo: Precaución paradas continuas   CINE MEXICANO HD            UCCFBNMtQVzxa64jiujEiXRw                   https://www.youtube.com/watch?v=G3HwF-nHy9s              31         0:15:58           0                     2/26/19      2/26/19                                               0
El Agarra todo: Precaución paradas continuas   CINE MEXICANO HD            UCCFBNMtQVzxa64jiujEiXRw                   https://www.youtube.com/watch?v=jPyEM3d7wts              15           15:17           0                     2/26/19      2/26/19                                               0
El Agarra todo: Precaución paradas continuas   CINE MEXICANO HD            UCCFBNMtQVzxa64jiujEiXRw                   https://www.youtube.com/watch?v=jax6JnesPi4              18           15:17           0                     2/26/19      2/26/19                                               0
El Agarra todo: Precaución paradas continuas   CINE MEXICANO HD            UCCFBNMtQVzxa64jiujEiXRw                   https://www.youtube.com/watch?v=qUIi_5495Pc              33           14:42           0                     2/26/19      2/26/19                                               0
El Agarra todo: Precaución paradas continuas   CINE MEXICANO HD            UCCFBNMtQVzxa64jiujEiXRw                   https://www.youtube.com/watch?v=OmvEYeRcHCo              13            6:46           0                     2/26/19      2/26/19                                               0
El Bronco                                      karter692010                UCJbE1RJOV_h2At_w5QiSaYw                   https://www.youtube.com/watch?v=PllRfeiJtI0              34         1:37:40           0                     2/19/19      2/20/19                                               0
El Caballo Bayo                                olmedo chavez diaz          UCLCS9GbepR_wcMuUkEQSUrA                   https://www.youtube.com/watch?v=E-PTHGzJ5HM         234,829            2:53           1 Google              2/21/19      2/26/19                                               0
El Caifán Del Barrio                           CINE MEXICANO HD            UCCFBNMtQVzxa64jiujEiXRw                   https://www.youtube.com/watch?v=3pFMyNjk_UQ              89           12:21           0                     2/26/19      2/26/19                                               0
El Caifán Del Barrio                           CINE MEXICANO HD            UCCFBNMtQVzxa64jiujEiXRw                   https://www.youtube.com/watch?v=nWUEQiy53hA              47           12:21           0                     2/26/19      2/26/19                                               0
El Caifán Del Barrio                           CINE MEXICANO HD            UCCFBNMtQVzxa64jiujEiXRw                   https://www.youtube.com/watch?v=2mSUjYJjpu4              31           12:30           0                     2/26/19      2/26/19                                               0
El Caifán Del Barrio                           CINE MEXICANO HD            UCCFBNMtQVzxa64jiujEiXRw                   https://www.youtube.com/watch?v=wQVqCxAe6e8              68           12:34           0                     2/26/19      2/26/19                                               0
El Caifán Del Barrio                           CINE MEXICANO HD            UCCFBNMtQVzxa64jiujEiXRw                   https://www.youtube.com/watch?v=zyqtwKdpiow              24           12:34           0                     2/26/19      2/26/19                                               0
El Caifán Del Barrio                           CINE MEXICANO HD            UCCFBNMtQVzxa64jiujEiXRw                   https://www.youtube.com/watch?v=qwoxZJAItr8              34           12:23           0                     2/26/19      2/26/19                                               0
                                                                                                                                                                                                                                                         The YouTube account associated with this
                                                                                                                                                                                                                                                         video has been terminated due to multiple
                                                                                                                                                                                                                                                         third-party notifications of copyright
El Caifán Del Barrio                           CINE MEXICANO HD            UCCFBNMtQVzxa64jiujEiXRw                   https://www.youtube.com/watch?v=hkH8f_LtzOs              35           10:12           0                                            infringement.                               0
El Cuatrero                                    cornelio villalba           UC1_DGNBOG2eO9BVhP0bV1cg                   https://www.youtube.com/watch?v=UIxL8BH7850           2,279         1:27:50           0                     2/14/19      2/14/19                                               0
El Hijo Del Pueblo                             cornelio villalba           UC1_DGNBOG2eO9BVhP0bV1cg                   https://www.youtube.com/watch?v=1rXKQQX2ZWE          15,705         1:31:08           0                     2/19/19      2/20/19                                               0
El Semental de Palo Alto (Hecho En Mexico)     striper sss                 UCeBRAw3LYy8NhhBDfSWZOuA                   https://www.youtube.com/watch?v=Fyia3xvjrkQ               0         1:30:39           0                     2/26/19      2/26/19                                               0
El Silla de Ruedas                             JS PROMOTIONS               UC4e5cVk8OIi0iLBYcgpJuVA                   https://www.youtube.com/watch?v=FAi0RbeEV7I             801         1:37:00           0                     2/14/19      2/14/19                                               0
El Tahúr                                       film recycling              UCaQpZL3L66vXiOzX1BJhgKg                   https://www.youtube.com/watch?v=_TKgmM0BrR0             137         1:58:01           0                     2/14/19      2/14/19                                               0
Hasta el Viento Tiene Miedo                    Historias Paranormales      UCiQsxvmM_SZPSTEivBOCuSA                   https://www.youtube.com/watch?v=BqdnuUQv5PI              95         1:28:04           0                     2/14/19      2/14/19                                               0
Hasta el Viento Tiene Miedo                    Katherine                   UCvpMi5ElN1FEe8huxN2o1Jw                   https://www.youtube.com/watch?v=BoqOIhPVqJY              22         1:29:36           0                     2/19/19      2/20/19                                               0
La Dinastía de la Muerte                       corridos de historia        UCrYHo9y-WhCR5D2MjAwu7qg                   https://www.youtube.com/watch?v=qPAceqkmSPY              49         1:26:17           0                     2/19/19      2/20/19                                               0
La Dinastía de la Muerte                       Jose Araniva                UCwCU0RGH7bZAadAR34kO9Sg                   https://www.youtube.com/watch?v=rr1ovV3BrvY               9         1:26:17           0                     2/14/19      2/14/19                                               0
La Ley del Monte                               DJ CARLOS DIAZ              UChcbH0kkdiUJ0FYLi5stYXQ                   https://www.youtube.com/watch?v=R-BmmBb783A           5,116            9:04           0                     2/14/19      2/14/19                                               0
Las Calenturas De Juan Camaney II              WooW! Videos Virales 2019   UC24G3iRDE9-kbCERJr0U6eA                   https://www.youtube.com/watch?v=IleD6FCMkZw               5         1:42:27           0                     2/21/19      2/26/19                                               0
Las Computadoras                               CINE MEXICANO HD            UCCFBNMtQVzxa64jiujEiXRw                   https://www.youtube.com/watch?v=l0JN4zGDWTI             276           12:16           0                     2/19/19      2/20/19                                               0
Las Computadoras                               CINE MEXICANO HD            UCCFBNMtQVzxa64jiujEiXRw                   https://www.youtube.com/watch?v=A4XSTgHOVvE             129           11:55           0                     2/19/19      2/20/19                                               0
Las Computadoras                               CINE MEXICANO HD            UCCFBNMtQVzxa64jiujEiXRw                   https://www.youtube.com/watch?v=6reSujXI0DY             127           12:16           0                     2/19/19      2/20/19                                               0
Las Computadoras                               CINE MEXICANO HD            UCCFBNMtQVzxa64jiujEiXRw                   https://www.youtube.com/watch?v=Ok2Gh7UyW6o              39            7:46           0                                            This video is unavailable.                  0
Las Computadoras                               CINE MEXICANO HD            UCCFBNMtQVzxa64jiujEiXRw                   https://www.youtube.com/watch?v=K5r0zokS1hc              56           12:16           0                                            This video is unavailable.                  0
Los Caifanes                                   alexxxbeatle                UCExuGt6L8pwFUuyhryh76zQ                   https://www.youtube.com/watch?v=JWlsUinoNkc          33,843           10:03           1                     2/14/19     2/14/19                                                0
Los Caifanes                                   alexxxbeatle                UCExuGt6L8pwFUuyhryh76zQ                   https://www.youtube.com/watch?v=WFz_2ux-uG0          42,758            7:37           1 Capital One         2/19/19     2/20/19                                                0
Maldita Miseria                                cornelio villalba           UC1_DGNBOG2eO9BVhP0bV1cg                   https://www.youtube.com/watch?v=63b3xiuhDEI             287         1:38:16           0                     2/19/19     2/20/19                                                0
Maldita Miseria                                un poco de todo             UCCV2kM6w-CKA6QjNJMzsDvA                   https://www.youtube.com/watch?v=J-emgxxVvo4               2         1:38:16           0                     2/21/19     2/26/19                                                0
Mi Querido Viejo                               Roberto Gonzalez Angulo     UCbEf3H29f3dXlu1EzlFgQ-Q                   https://www.youtube.com/watch?v=Y2wIZLytJjM           1,411         1:36:50           0                     2/21/19     2/26/19                                                0
Picardia Mexicana 3                            la lp                       UCXhLi8GRk4XgB4ryyQ666nQ                   https://www.youtube.com/watch?v=OCCC8kIi27Q              91           15:16           0                     2/21/19     2/26/19                                                0
Primero Soy Mexicano                           Free MoviesYT               UCaQpZL3L66vXiOzX1BJhgKg                   https://www.youtube.com/watch?v=68t-ASnnLww              17         1:29:10           0                     2/21/19     2/26/19                                                0
Siempre hay una Primera Vez                    Cine mexicano y algo más    UC0yJA-kRQx-ZypUGeOiil_g                   https://www.youtube.com/watch?v=gvUaqqnIfjc              84         1:33:19           0                     2/26/19     2/26/19                                                0
Tacos al Carbón                                cornelio villalba           UC1_DGNBOG2eO9BVhP0bV1cg                   https://www.youtube.com/watch?v=EiA5keexNfg              30         1:37:55           0                     2/21/19     2/26/19                                                0
Tacos al Carbón                                sr lector                   UCPJPdSb_B1sXwxizmUzXOjw                   https://www.youtube.com/watch?v=FTwNM-s0r2k             277         1:37:55           0                     2/19/19     2/20/19                                                0
Tres Veces Mojado                              Omar Torrez                 UC54gXY238DWJIXBP5V-7nqg                   https://www.youtube.com/watch?v=BuB2_St3Pck             601         1:38:28           0                     2/19/19     2/20/19                                                0
Tres Veces Mojado                              jrc                         UCtfwIObtNMUFCWoaRmtXQRQ                   https://www.youtube.com/watch?v=O6f2vxetAPI           5,759           12:25           0                     2/14/19     2/14/19                                                0
Tu Camino y El Mío                             josemartin videos y mas     UCdrqTLzxmsFzb2IcW6mzN6A                   https://www.youtube.com/watch?v=s5qyVZvcIlQ          63,798            2:58           0                     2/14/19     2/14/19                                                0
Tu Camino y El Mío                             Mexican Cinema HD           UCf0TtC72_qn2GYV2nQCIzcw                   https://www.youtube.com/watch?v=2-Xy1LfsRxQ          20,431            5:00           0                     2/14/19     2/14/19                                                0
Tu Camino y El Mío                             Coleccionistas SERMA        UCIzkYTYQnQG_HNt12TW579w                   https://www.youtube.com/watch?v=HD5eh9O2AKo           2,708            2:58           0                     2/14/19     2/14/19                                                0
Tu Camino y El Mío                             Dr. Florian                 UCV5sYlrJHJjFbnos5rlNHyw                   https://www.youtube.com/watch?v=fFjoxpn7YXs          49,485            2:47           1 Capital One         2/14/19     2/14/19                                                0
Un Hombre Violento                             karter692010                UCJbE1RJOV_h2At_w5QiSaYw                   https://www.youtube.com/watch?v=4ojAaGPfdmA             147         1:34:03           0                     2/14/19     2/14/19                                                0
Un Macho en el Reformatorio De Señoritas       Pela HD                     UCrIjKScshbgSRebP_I5JBZQ                   https://www.youtube.com/watch?v=72y7ZaiQ6uE         341,080            2:15           0                     2/26/19 pending                                                    0
Un Rincon Cerca del Cielo                      Angel Negro                 UCzp3DPBVTT1juW5EjPZzYnw                   https://www.youtube.com/watch?v=s8WqIg34tss           1,121         1:55:38           0                     2/26/19     2/26/19                                                0
Un Tipo Dificil de Matar                       CINE EPOCA DE ORO           UCoG5ha7wOUsTm3lP5Hjfr5g                   https://www.youtube.com/watch?v=E5YAi2Z_mg8               0         1:22:27           0                     2/26/19     2/26/19                                                0
Una Leyenda De Amor                            placerculposo               UCSBTfnz90l3cVhRlugBzzfQ                   https://www.youtube.com/watch?v=Dd1S5E_7mSk             580            2:20           0                     2/14/19     2/14/19                                                0
Ya Somos Hombres                               Dartamian Arccar            UCRbJpq7VzTQJradioP9UKRg                   https://www.youtube.com/watch?v=7bbqitLGkqc             933           14:54           0                     2/14/19     2/14/19                                                0
Ya Somos Hombres                               Dartamian Arccar            UCRbJpq7VzTQJradioP9UKRg                   https://www.youtube.com/watch?v=otZdi4c3ijM             995           14:45           0                     2/14/19     2/14/19                                                0
Ya Somos Hombres                               Dartamian Arccar            UCRbJpq7VzTQJradioP9UKRg                   https://www.youtube.com/watch?v=HmorZHUzyuQ           1,201           14:39           0                     2/14/19     2/14/19                                                0
Ya Somos Hombres                               Dartamian Arccar            UCRbJpq7VzTQJradioP9UKRg                   https://www.youtube.com/watch?v=eshO53dF9SU           1,031           12:19           0                     2/14/19     2/14/19                                                0
Ya Somos Hombres                               Dartamian Arccar            UCRbJpq7VzTQJradioP9UKRg                   https://www.youtube.com/watch?v=VLUP6q7PJh4             873           11:59           0                     2/14/19     2/14/19                                                0
Ya Somos Hombres                               Dartamian Arccar            UCRbJpq7VzTQJradioP9UKRg                   https://www.youtube.com/watch?v=84gVWzy0baI           1,439           11:52           0                     2/14/19     2/14/19                                                0
                                                                                                                                                                                                                                                         The YouTube account associated with this
                                                                                                                                                                                                                                                         video has been terminated due to multiple
                                                                                                                                                                                                                                                         third-party notifications of copyright
Ya Somos Hombres                               Dartamian Arccar            UCRbJpq7VzTQJradioP9UKRg                   https://www.youtube.com/watch?v=0K3unDbkxBg           1,071          11:29            0                                            infringement.                               0
Ya Somos Hombres                               Dartamian Arccar            UCRbJpq7VzTQJradioP9UKRg                   https://www.youtube.com/watch?v=bhLByMddWnc           1,010          14:29            0                     2/14/19      2/14/19                                               0




                                                                           Total Infringing Videos
                                                                           Removed
                                                                           2014                                       1152
                                                                           2015                                       1301
                                                                           2016                                       1182
                                                                           2017                                       1654
                                                                           2018                                       1122
                                                                           2019                                       January:                                      100
                                                                                                                      February:                                     68
                                                                                                                      March:
                                                                                                                      April
                                                                                                                      May
                                                                                                                      June
                                                                                                                      July
                                                                                                                      August
                                                                                                                      September
                                                                                                                      October
                                                                                                                      November
                                                                                                                      December
                                                                                                                      Total:                                        168


                                                                           Summary of Repeat Offenders
                                                                           Total repeat offenders (three times or more): 306
                                                                           Total Terminated repeat offenders: 266
                                                                           Repeat Offenders for this cycle (highlighted above): 2
                                                                                                                      Date        Date
Title   Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 111 of
                YouTube Username   User ID / Channel   Infringing URL   Views   Video Length # of ads   Type of ads   Submitted   Removed   Notes


                                             149
                            Case 1:21-cv-21698-JEM DocumentAthos1-2Youtube Entered Enforcement
                                                                                             on FLSD Docket 05/03/2021 Page 112 of
                                                                                149
                                                       March 12, 2019 - April 11, 2019 Enforcement Results
                                                                                                                                                                                                                             Date         Date
Title                                   YouTube Username               User ID / Channel                          Infringing URL                                Views            Video Length # of ads Type of ads           Submitted    Removed      Notes
Amaneci en Tus Brazos                   CINE EPOCA DE ORO              UCoG5ha7wOUsTm3lP5Hjfr5g                   https://www.youtube.com/watch?v=DBXLFjXZVj8               22         1:16:43        0                           3/12/19     3/12/19                                                  0
Como México No Hay Dos                  ALEJANDRA DECEPCIONADA         UCjwql0AoqYOI6aBwoAJhQOg                   https://www.youtube.com/watch?v=hf-W1JeMXBY              176         1:47:00        0                            4/5/19       4/5/19                                                 0
Como México No Hay Dos                  Piratapeli diegoO              UCwKL9TKiAjJjQWC2ZmIvRag                   https://www.youtube.com/watch?v=1bBZ_H9HFEQ              696            1:47        0                           3/28/19      pending Follow up email sent 4/5/2019                   0
Como México No Hay Dos                  películas música y mucho más   UCYaSAm5t4K7mccSFgwGy0_g                   https://www.youtube.com/watch?v=1CBVvuyNdow                1         1:47:00        0                                                This video has been removed by the user.        0
El Baisano Jalil                        alejandro espinosa             UCNKpFRFT70SHNupJTfDUNUQ                   https://www.youtube.com/watch?v=OPNUEPgFn58            7,330            3:04        0                           3/12/19     3/12/19                                                  0
El Barchante Neguib                     Horacio Gonzalez Romero        UC32tbrJ1j-O-XQB62F0Zx0w                   https://www.youtube.com/watch?v=GxguYRjDdSo              470         1:27:22        0                                                This video has been removed by the user.        0
El Coyote Y La Bronca                   Ibarra V                       UClP8c2zMJqvvFrv1PXHMkQA                   https://www.youtube.com/watch?v=xuEVnOdh_8w            6,536            4:13        0                           3/14/19     3/14/19                                                  0
El Diablo en Persona                    CINE EPOCA DE ORO              UCoG5ha7wOUsTm3lP5Hjfr5g                   https://www.youtube.com/watch?v=-CoNFxL4Yrc                0         1:43:34        0                           3/12/19     3/12/19                                                  0
El Diablo, El Santo Y El Tonto          peliculas tv novelas           UCqfmXmhHnFEvnEDR6oVWxHA                   https://www.youtube.com/watch?v=6JWBq_Xaq9k            1075          1:34:03        0                            4/5/19       4/5/19                                                 0
El Extensionista                        EduardoPalomo Immortal         UC9tEhMGZTAzTH1ZrqTkeKQA                   https://www.youtube.com/watch?v=YllrLx4Jboc              193         1:47:24        0                           3/28/19      pending Follow up email sent 4/5/2019                   0
El Gran Makakikus                       UnisonTv                       UCEsktSkWT3dCIFciDID-efQ                   https://www.youtube.com/watch?v=BwZW7o03CzU                2         0:27:45        0                           3/12/19     3/12/19                                                  0
El Gran Makakikus                       UnisonTv                       UCEsktSkWT3dCIFciDID-efQ                   https://www.youtube.com/watch?v=8oHQYrxOJ8w                1         0:29:41        0                           3/14/19     3/14/19                                                  0
El Gran Triunfo                         THY ANGEL X                    UCYy5-sxLak4jX5TteHnPmAg                   https://www.youtube.com/watch?v=VFlsc38H-u4              137         1:28:30        0                           3/12/19     3/12/19                                                  0
El Hijo Del Pueblo                      JIMMY WELDER                   UC8CSF-6uiUFaxMaeY9E2RXw                   https://www.youtube.com/watch?v=P3q8ImH4TOY              384         1:31:08        0                                                This video has been removed by the user.        0
El Llanto de los Pobres                 freaky trailers                UCsSzBoT3IqgjrvuFRWGMIxg                   https://www.youtube.com/watch?v=xK8hsOQCibE                7            5:58        0                            4/5/19       4/5/19                                                 0
                                                                                                                                                                                                                                                       This video is no longer available because the
                                                                                                                                                                                                                                                       YouTube account associated with this video
El Mil Amores                           Héctor Eduardo                 UC-_NWJk3QNo8MMfBW_vjAew                   https://www.youtube.com/watch?v=8gsYPakLBak           12,801        1:42:08        0                                                 has been terminated.                            0
El Oficio Más Antiguo Del Mundo         CINE EPOCA DE ORO              UCoG5ha7wOUsTm3lP5Hjfr5g                   https://www.youtube.com/watch?v=FiUeyUTfmA4                2        1:30:13        0                            3/12/19     3/12/19                                                  0
El Rey de Los Tahúres                   Ismael Garcia                  UCBx0ta0Es2517Ar6dmqFYFw                   https://www.youtube.com/watch?v=JTmp1Bgznmk               10        1:23:01        0                            3/28/19     3/29/19                                                  0
                                                                                                                                                                                                                                                       This video is no longer available because the
                                                                                                                                                                                                                                                       YouTube account associated with this video
El Sinvergüenza                         NickyDan HDTV                  UC8C2H0kJJTXDs7XFvi2aAOg                   https://www.youtube.com/watch?v=prJOaxfGSmQ             100         1:25:06        0                                                 has been terminated.                            0
                                                                                                                                                                                                                                                       This video is no longer available due to a
El Sinvergüenza                         jimmy Gonzalez                 UC8CSF-6uiUFaxMaeY9E2RXw                   https://www.youtube.com/watch?v=AkfbtoShcZM            8,889        1:35:58        0                                                 copyright claim by Peliculas tv novelas.        0
El Sinvergüenza                         canal 0227                     UCGoINn38cblruAaJeelIc0g                   https://www.youtube.com/watch?v=rRK-OtZkBtQ               17        0:41:35        0                            3/12/19     3/12/19                                                  0
El Sinvergüenza                         peliculas tv novelas           UCqfmXmhHnFEvnEDR6oVWxHA                   https://www.youtube.com/watch?v=qwnkE5x2hBQ           24,901        1:01:17        0                            3/28/19      pending Follow up email sent 4/5/2019                   0
El Sinvergüenza                         peliculas tv novelas           UCqfmXmhHnFEvnEDR6oVWxHA                   https://www.youtube.com/watch?v=xHMuaTOILL0              512       26:51:00        0                            3/29/19     3/29/19                                                  0
El Tahúr                                canal 0227                     UCGoINn38cblruAaJeelIc0g                   https://www.youtube.com/watch?v=kddqmuxEX8A               14           3:48        0                                                 This video has been removed by the user.        0
El Tahúr                                canal 0227                     UCGoINn38cblruAaJeelIc0g                   https://www.youtube.com/watch?v=4qEME0S_c3c               22           1:01        0                                                 This video has been removed by the user.        0
El Vampiro Teporocho                    la lp                          UCXhLi8GRk4XgB4ryyQ666nQ                   https://www.youtube.com/watch?v=TqgEq7etw64              309           8:51        0                             4/5/19       4/5/19                                                 0
Entre Monjas Anda El Diablo             Miguel HERNANDEZ               UC60KdJwNN12z92_PHLKI0jA                   https://www.youtube.com/watch?v=8K15OrdiNzc               72        1:32:50        0                             4/5/19       4/5/19                                                 0
Entre Monjas Anda El Diablo             Aleatorio                      UCK76-OLsRzX3vtwJfVVSGug                   https://www.youtube.com/watch?v=32URoHJUEqI           14,123        0:07:00        0                            3/14/19     3/14/19                                                  0
Entre Monjas Anda El Diablo             peliculas tv novelas           UCqfmXmhHnFEvnEDR6oVWxHA                   https://www.youtube.com/watch?v=42iIOiPZngA           37,355        1:32:50        0                             4/5/19       4/5/19                                                 0
Entre Monjas Anda El Diablo             JR Youtube Mx                  UCWy6LIzB41XeoXAILakRSPw                   https://www.youtube.com/watch?v=Wy3vBLbTs0I              514        1:32:50        0                            3/28/19      pending Follow up email sent 4/5/2019                   0
                                                                                                                                                                                                                                                       This video is no longer available because the
                                                                                                                                                                                                                                                       YouTube account associated with this video
Escuela De Rateros                      Angel Negro                    UCzp3DPBVTT1juW5EjPZzYnw                   https://www.youtube.com/watch?v=ONECDGdZvbU               82        1:32:13        0                                                 has been terminated.                            0
Hasta el Viento Tiene Miedo             NickyDan HDTV                  UC8C2H0kJJTXDs7XFvi2aAOg                   https://www.youtube.com/watch?v=rSqX2WDQY20            2,367        1:27:24        0                            3/12/19     3/12/19                                                  0
                                                                                                                                                                                                                                                       This video is no longer available because the
                                                                                                                                                                                                                                                       YouTube account associated with this video
Hasta el Viento Tiene Miedo             CINE EPOCA DE ORO              UCoG5ha7wOUsTm3lP5Hjfr5g                   https://www.youtube.com/watch?v=4GwPNeEAmMg             198         1:28:05        0                                                 has been terminated.                            0
Hasta el Viento Tiene Miedo             FOX Entertainment Group        UCw_jguaWIvAjZv6iubZ96Rg                   https://www.youtube.com/watch?v=IQ9ETEZIrtY               9         1:28:08        0                            3/12/19     3/12/19                                                  0
Huevos Rancheros                        Videos ViralesdelaRed2019      UC24G3iRDE9-kbCERJr0U6eA                   https://www.youtube.com/watch?v=wC6kQ3w2oNw             862         1:01:28        0                            3/12/19     3/12/19                                                  0
                                                                                                                                                                                                                                                       This video is no longer available because the
                                                                                                                                                                                                                                                       YouTube account associated with this video
Huevos Rancheros                        Videos ViralesdelaRed2019      UC24G3iRDE9-kbCERJr0U6eA                   https://www.youtube.com/watch?v=JsaMLf_nVvU         2,891             38:26        0                                                 has been terminated.                            0
La Corneta de mi General                Mickey Cent                    UCLeKAxNqiOSYYCniQa8jkUw                   https://www.youtube.com/watch?v=M6nviVSeYxc           658           1:33:47        0                            3/12/19     3/12/19                                                  0
La Endemoniada                          Buford Curtis                  UC0Yha2Kx16KZx5b2ZqIrKZQ                   https://www.youtube.com/watch?v=qRBeC3DuqCQ           917           1:59:00        0                             4/5/19       4/5/19                                                 0
La Endemoniada                          AULLIDOS73                     UCbAhClSyAT5pGpPnCZpcNmA                   https://www.youtube.com/watch?v=l-f6pOu1zsw         4,545              3:23        0                             4/5/19       4/5/19                                                 0
La Ley de Las Calles                    JS PROMOTIONS                  UC4e5cVk8OIi0iLBYcgpJuVA                   https://www.youtube.com/watch?v=1u2Dh8pSiMc            30           1:27:01        0                                                 This video is unavailable.                      0
La Ley del Monte                        lospanas.youtubers lobatera    UCCuUXsFWKGIlsdwMCZis5bQ                   https://www.youtube.com/watch?v=XKn4q0oet04           599           0:02:54        0                             4/5/19       4/5/19                                                 0
La Ley del Monte                        JM MUSIC 23                    UCfDI1gGKQy0dJnhfMr-ssnA                   https://www.youtube.com/watch?v=QbDtPAGASIo         5,249              3:23        0                            3/29/19     3/29/19                                                  0
La Ley del Monte                        peliculas tv novelas           UCqfmXmhHnFEvnEDR6oVWxHA                   https://www.youtube.com/watch?v=W-YRQS02JDQ          5211           1:57:12        0                             4/5/19       4/5/19                                                 0
La Ley del Monte                        Eddie Esquivel                 UC-qT0x4mzW_BPy4xoJndalQ                   https://www.youtube.com/watch?v=tSXFuH_wtnE           760           0:00:52        0                             4/5/19       4/5/19                                                 0
La Ley del Monte                        VIDEOMAX                       UCS5r0U7eFNGtKWkv                          https://www.youtube.com/watch?v=DUXgTxBdscE           214              3:51        0                            3/14/19     3/14/19                                                  0
La Mafia Tiembla                        JS PROMOTIONS                  UC4e5cVk8OIi0iLBYcgpJuVA                   https://www.youtube.com/watch?v=wAxBLpJ9-Jo         2,738           1:26:45        0                             4/5/19       4/5/19                                                 0
La Muerte del Chacal                    royer franco                   UC7VQtNyb7eV8yWwD7qzub-g                   https://www.youtube.com/watch?v=HnCmK9em5b0         2,277           1:22:33        0                             4/5/19       4/5/19                                                 0
La Puerta Negra                         Alberto Bolaños                UClzB4oghmoOYJPgsN9o3q3w                   https://www.youtube.com/watch?v=ae9zPjvDcS8           126           1:32:04        0                            3/28/19      pending Follow up email sent 4/5/2019, 4/10             0
La Reina de la Opereta                  Salvador Mejía Tenorio         UCAVUvW29c6f9nxLAPTQKRhw                   https://www.youtube.com/watch?v=FhXCg1l5-ZY            23           1:44:56        0                            3/28/19      pending Follow up email sent 4/5/2019, 4/10             0
Las Siete Cucas                         SahneVizyon                    UCj6PHffAVlgFoLi2IXVaT2g                   https://www.youtube.com/watch?v=pwEvNjaJNy4             5           1:27:10        0                             4/5/19       4/5/19                                                 0
Las Siete Cucas                         Regnum Sextans                 UCyKQJCMGsEIlUd5ivCrDXvw                   https://www.youtube.com/watch?v=l1EftbKqoFY         2,783           1:27:10        0                            3/28/19      pending Follow up email sent 4/5/2019, 4/10             0
Lucio Vázquez: El Crimen de Chinameca   CINE EPOCA DE ORO              UCoG5ha7wOUsTm3lP5Hjfr5g                   https://www.youtube.com/watch?v=0zNSFD3m9sw        82,831           1:11:28        0                            3/12/19     3/12/19                                                  0
Matar o Morir                           canal 0227                     UCGoINn38cblruAaJeelIc0g                   https://www.youtube.com/watch?v=-HstjHjtysA            64          53:00:00        0                            3/12/19     3/12/19                                                  0
Matar o Morir                           null                           UCweNEZOsb_Xat28gcVnHz_A                   https://www.youtube.com/watch?v=L7OHxQP2kuA            36           0:53:00        0                                                 This video has been removed by the user.        0
Mecanica Mexicana                       PELIMEX MAX                    UChY00xk78Y8ju68srWKv9QA                   https://www.youtube.com/watch?v=XO2yztUFFmQ           445           1:25:41        0                            3/28/19      pending Follow up email sent 4/5/2019, 4/10             0
Mi Querido Viejo                        Gustavo Martinez               UCWeHS54eFqrGfmYspm-l5_g                   https://www.youtube.com/watch?v=y5N1W2DSK4Q            21           1:36:50        0                            3/14/19     3/14/19                                                  0
Mis padres se Divorcian                 CINE EPOCA DE ORO              UCoG5ha7wOUsTm3lP5Hjfr5g                   https://www.youtube.com/watch?v=fOKlMQmOwgs             3           1:58:50        0                            3/12/19     3/12/19                                                  0
Muñecas de Media Noche                  Patricia Canudas               UCY3px2likCDAG_tfMWeyINA                   https://www.youtube.com/watch?v=ZjkQlnqSJAA       132,811              2:58        0                            3/12/19     3/12/19                                                  0
Operación 67                            Eddy Durán                     UCZ5JtyKbnZiF-QYcpeGU-rQ                   https://www.youtube.com/watch?v=9KVePwCPRRY             3           1:21:13        0                            3/28/19      pending Follow up email sent 4/5/2019, 4/10             0
Picardia Mexicana 3                     la lp                          UCXhLi8GRk4XgB4ryyQ666nQ                   https://www.youtube.com/watch?v=eZJQ2hWIPwI           163             13:22        0                             4/5/19       4/5/19                                                 0
Picardía Mexicana I                     jimmy Gonzalez                 UC8CSF-6uiUFaxMaeY9E2RXw                   https://www.youtube.com/watch?v=etlbyRuk7ps            83           1:48:19        0                            3/28/19      pending Follow up email sent 4/5/2019, 4/10             0
Picardía Mexicana I                     canal 0227                     UCGoINn38cblruAaJeelIc0g                   https://www.youtube.com/watch?v=PTVpHodmjKc            31           0:30:52        0                            3/12/19     3/12/19                                                  0
Rigo es Amor                            THY ANGEL X                    UCYy5-sxLak4jX5TteHnPmAg                   https://www.youtube.com/watch?v=jhIvTX8vPCc         1,070           1:30:41        0                            3/28/19      pending Follow up email sent 4/5/2019, 4/10             0
Secuestro en Acapulco/Canta Chamo       zipaq                          UCU8yX0w2S_hnarOigVY9t7A                   https://www.youtube.com/watch?v=8mOLdqhVLtk       147,026              2:11        2 Logic, hotels.com          3/28/19      pending Follow up email sent 4/5/2019, 4/10             0
Sinvergüenza, Pero Honrado              jimmy Gonzalez                 UC8CSF-6uiUFaxMaeY9E2RXw                   https://www.youtube.com/watch?v=cFXOnB8XI2g        12,158           1:36:00        0                                                 This video has been removed by the user.        0
Sinvergüenza, Pero Honrado              FOX CITRUX                     UCjwfqdqQBwqfZg3QE2RSCRg                   https://www.youtube.com/watch?v=JWS3r4cQsnM             4              1:05        0                            3/12/19     3/12/19                                                  0
Sinvergüenza, Pero Honrado              NickyDan HDTV                  UCXMTkw-hz-bRy6WBrc01f8g                   https://www.youtube.com/watch?v=0lfZKboSffk         2,082           1:25:06        1 Logic                       4/5/19       4/5/19                                                 0
Sinvergüenza, Pero Honrado              películas música y mucho más   UCYaSAm5t4K7mccSFgwGy0_g                   https://www.youtube.com/watch?v=qycuAAnIJUM           158           1:36:00        0                                                 This video has been removed by the user.        0
Sor Batalla                             Carlos Pozo Cubias             UCW-C8N-5JIRMurJtJ_aN2Yw                   https://www.youtube.com/watch?v=ZxRv-bRMi9s             8           1:34:27        0                             4/5/19       4/5/19                                                 0
Tacos al Carbón                         JIMMY WELDER                   UC8CSF-6uiUFaxMaeY9E2RXw                   https://www.youtube.com/watch?v=OL1GpgSzbhM         5,800           1:37:44        0                                                 This video has been removed by the user.        0
Tacos al Carbón                         películas música y mucho más   UCYaSAm5t4K7mccSFgwGy0_g                   https://www.youtube.com/watch?v=xkLqjEFg6bA           146           1:03:28        0                                                 This video has been removed by the user.        0
Todo Un Hombre                          películas música y mucho más   UCYaSAm5t4K7mccSFgwGy0_g                   https://www.youtube.com/watch?v=_jdY32nfgqM            63           1:40:44        0                                                 This video has been removed by the user.        0
Treinta Segundos Para Morir             DonCleto1                      UCqiFhCsaQJ4KN8ItTBDyXag                   https://www.youtube.com/watch?v=z1T-QPEejbo     7,374,674              3:52        1 Google Cloud               3/28/19      pending Follow up email sent 4/5/2019, 4/10             0
Tu Camino y El Mío                      canal 0227                     UCGoINn38cblruAaJeelIc0g                   https://www.youtube.com/watch?v=MEqQ5INWDHs             4           0:18:43        0                            3/12/19     3/12/19                                                  0
Tu Camino y El Mío                      CINE EPOCA DE ORO              UCoG5ha7wOUsTm3lP5Hjfr5g                   https://www.youtube.com/watch?v=uHpOWWhKMXY             8           1:00:00        0                            3/12/19     3/12/19                                                  0
Tu Camino y El Mío                      CINE EPOCA DE ORO              UCoG5ha7wOUsTm3lP5Hjfr5g                   https://www.youtube.com/watch?v=ZSHfveZMsGk             1             19:19        0                            3/12/19     3/12/19                                                  0
                                                                                                                                                                                                                                                       This video is no longer available because the
                                                                                                                                                                                                                                                       YouTube account associated with this video
Un Hombre Llamado Diablo                NickyDan HDTV                  UC8C2H0kJJTXDs7XFvi2aAOg                   https://www.youtube.com/watch?v=0JvkJOT1mI8          19,543         1:39:14        0                                                 has been terminated.                            0
Un Hombre Llamado Diablo                jimmy Gonzalez                 UC8CSF-6uiUFaxMaeY9E2RXw                   https://www.youtube.com/watch?v=pSjwLq8bOkU           1,929         1:41:25        0                                                 This video has been removed by the user.        0
Un Hombre Violento                      fabian tello villegas          UCMD9gM0AjUzWGIRE_M5ASCA                   https://www.youtube.com/watch?v=iIyW1LFHSxE             984         1:28:12        0                            3/28/19      pending Follow up email sent 4/5/2019, 4/10             0
Un Hombre Violento                      jose espinal garcia            UCTRwXK5Sa2H88KP6Cb5FTUw                   https://www.youtube.com/watch?v=1vtFnzzjCF8             129            0:34        0                             4/5/19       4/5/19                                                 0
Un Rincon Cerca del Cielo               Alejandro Luna                 UCAg1j5Pks9Z4Jcue_7_wxsQ                   https://www.youtube.com/watch?v=xYcS442EdKk           2,115            2:11        0                            3/28/19      pending Follow up email sent 4/5/2019, 4/10             0
Un Rincon Cerca del Cielo               Koji Kabuto                    UCCQ99FLQxCHmGoVLGYGIdLQ                   https://www.youtube.com/watch?v=NIFGzwWMmVs          26,185            1:21        0                            3/28/19      pending Follow up email sent 4/5/2019, 4/10             0
Un Rincon Cerca del Cielo               Alex B                         UCkSZznNJSnj1DXn7jAOtphw                   https://www.youtube.com/watch?v=y-9KJOwd3ak          25,470            1:37        0                            3/28/19      pending Follow up email sent 4/5/2019, 4/10             0
Un Rincon Cerca del Cielo               cezarnet                       UCnp91oTgZj3ToukAU0--Pgw                   https://www.youtube.com/watch?v=0Bvy4ZSDT8k          10,134            2:12        0                            3/28/19      pending Follow up email sent 4/5/2019, 4/10             0
Un Rincon Cerca del Cielo               kelvin hernandez sanchez       UCRX1a1gLG161uinFAX8UMRQ                   https://www.youtube.com/watch?v=wzDqzOYb0jg           5,715            0:23        0                            3/28/19      pending Follow up email sent 4/5/2019, 4/10             0
Una Gallega Baila Mambo                 luis angel amezcua martinez    UCAKPJqQVYFsD_jwEISvJoaQ                   https://www.youtube.com/watch?v=CqlQf8N45kM             279         1:30:53        0                             4/5/19       4/5/19                                                 0
Una Pura y Dos Con Sal                  jimmy Gonzalez                 UC8CSF-6uiUFaxMaeY9E2RXw                   https://www.youtube.com/watch?v=aXCPRtqFrew         108,239         1:27:57        0                            3/29/19     3/29/19                                                  0
Una Pura y Dos Con Sal                  D.J. Felon                     UChMhx9rETxrUKEFtUurJcIg                   https://www.youtube.com/watch?v=VrOAmwJG3JY          29,220            3:17        1 Us (movie)/Fandango                             This video has been removed by the user.        0
Una Sota y un Caballo                   LADY MICOLTA                   UCi9VluF5cncOPR4g2kFPZ-w                   https://www.youtube.com/watch?v=T-4ssXfRVHU              47         1:21:15        0                            3/12/19     3/12/19                                                  0
Uno y Medio Contra el Mundo             jimmy Gonzalez                 UC8CSF-6uiUFaxMaeY9E2RXw                   https://www.youtube.com/watch?v=aSt9YGJCAXc          19,124         1:26:06        0                                                 This video has been removed by the user.        0
Uno y Medio Contra el Mundo             canal 0227                     UCGoINn38cblruAaJeelIc0g                   https://www.youtube.com/watch?v=XCS2n9RTDmw              11         0:42:39        0                            3/12/19     3/12/19                                                  0
Uno y Medio Contra el Mundo             Juan Paredes                   UCiUlFVt2C1Hk4LnQh1FrAxQ                   https://www.youtube.com/watch?v=BWGIAKU8Ntc               7         1:26:03        0                            3/12/19     3/12/19                                                  0
Uno y Medio Contra el Mundo             ALEJANDRA DECEPCIONADA         UCjwql0AoqYOI6aBwoAJhQOg                   https://www.youtube.com/watch?v=qh1uc9PS9OI             176         1:26:06        0                             4/5/19      pending                                                 0
Uno y Medio Contra el Mundo             CINE MÉXICANO                  UCuGGjizK6uXSvibDS6400fQ                   https://www.youtube.com/watch?v=fJc9DBi2P5E             181         1:26:03        1 Facebook                   3/12/19     3/12/19                                                  0
Yo Mate a Rosita Alvirez                francisco morales              UCNqv2UEt4ffwAymbVL8b38A                   https://www.youtube.com/watch?v=IkQLQdaxVo8              93         1:43:51        0                            3/12/19     3/12/19                                                  0




                                                                       Total Infringing Videos
                                                                       Removed
                                                                       2014                                       1152
                                                                       2015                                       1301
                                                                       2016                                       1182
                                                                       2017                                       1654
                                                                       2018                                       1122
                                                                       2019                                       January:                                      100
                                                                                                                  February:                                     68
                                                                                                                  March:                                        73
                                                                                                                  April
                                                                                                                  May
                                                                                                                  June
                                                                                                                  July
                                                                                                                  August
                                                                                                                  September
                                                                                                                  October
                                                                                                                  November
                                                                                                                  December
                                                                                                                  Total:                                        241


                                                                       Summary of Repeat Offenders
                                                                       Total repeat offenders (three times or more): 307
                                                                       Total Terminated repeat offenders: 266
                                                                       Repeat Offenders for this cycle (highlighted above): 1
                                                                                                                      Date        Date
Title   Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 113 of
                YouTube Username   User ID / Channel   Infringing URL   Views   Video Length # of ads   Type of ads   Submitted   Removed   Notes


                                             149
                          Case 1:21-cv-21698-JEM DocumentAthos  1-2YoutubeEnteredEnforcement
                                                                                           on FLSD Docket 05/03/2021 Page 114 of
                                                                              149
                                                      April 12, 2019 - May 10, 2019 Enforcement Results
                                                                                                                                                                                                                                    Date         Date
Title                                      YouTube Username                      User ID / Channel                          Infringing URL                                Views            Video Length # of ads Type of ads        Submitted    Removed     Notes
Adiós Amor                                 jose juan martinez mendez             UC_nHv_pfEjH10fCdO6JraiA                   https://www.youtube.com/watch?v=eanq2BPoiAA           11,287            1:32        0                        4/11/19     4/13/19                                                 0
Audaz y Bravero                            fabian tello villegas                 UC0PHnhJGWJScUpkb8JmKOrg                   https://www.youtube.com/watch?v=HfNF869qht0               22         1:17:11        0                        4/23/19     4/24/19                                                 0
Complices Del Infierno                     luis reynoso                          UCglB6V892JrOExsFPalWnDg                   https://www.youtube.com/watch?v=mNgJzax18MQ               26            2:00        0                         5/7/19      5/8/19                                                 0
Condones.com                               MarkFansVzla                          UCaOOiNbtVKWhh8TT8OLHp-g                   https://www.youtube.com/watch?v=Iy-58MUIj4s            8,402         0:12:00        0                        4/18/19     4/18/19                                                 0
                                                                                                                                                                                                                                                             This video is no longer available because the
                                                                                                                                                                                                                                                             YouTube account associated with this video
Condones.com                               MarkFansVzla                          UCaOOiNbtVKWhh8TT8OLHp-g                   https://www.youtube.com/watch?v=6I0tvnpc88s           3,228            6:39        0                                             has been terminated.                            0
Dos Camioneros Con Suerte                  Don Chivaton                          UCzmStbwF5RBpTSwYY2IM8QA                   https://www.youtube.com/watch?v=WC6ZXQPEdj0             111         1:36:21        0                         4/25/19     4/25/19                                                 0
Duro y Parejo en la Casita del Pecado      Ventas de señal                       UC-6eo-wGHHztkBwymq5Zq_A                   https://www.youtube.com/watch?v=-ESPQpFxtkE          47,315            1:00        0                         4/11/19     4/13/19                                                 0
Duro y Parejo en la Casita del Pecado      Mexican Cinema HD                     UCf0TtC72_qn2GYV2nQCIzcw                   https://www.youtube.com/watch?v=YeaqCCJYCVM           5,333            8:03        0                         4/11/19     4/13/19                                                 0
Duro y Parejo en la Casita del Pecado      TheManuHimself                        UCmOEt6R8Vta3edSneAc8UYQ                   https://www.youtube.com/watch?v=GmfHg78DpfA              13            3:12        0                         4/11/19     4/13/19                                                 0
El Arracadas                               Miguel HERNANDEZ                      UC60KdJwNN12z92_PHLKI0jA                   https://www.youtube.com/watch?v=ERPC9elVuD0              39         1:50:22        0                         4/11/19     4/13/19                                                 0
El Arracadas                               Wolf Entertainment                    UCeJKoE10gHcR6W3Yh7SIakg                   https://www.youtube.com/watch?v=05VinMBR6Lg          24,271         1:50:22        0                                             This video has been removed by the user.        0
El Arracadas                               Nelson Torres Salas                   UCst4KokVAe4RBdnN5KZbaLg                   https://www.youtube.com/watch?v=bmlbF4eGnWk             138         1:48:25        0                         4/16/19     4/16/19                                                 0
El Arracadas                               música y mucho más                    UCYaSAm5t4K7mccSFgwGy0_g                   https://www.youtube.com/watch?v=LESJCQ5MnzM             626         1:50:22        0                         4/11/19     4/13/19                                                 0
El Arracadas                               música y mucho más                    UCYaSAm5t4K7mccSFgwGy0_g                   https://www.youtube.com/watch?v=RbB7jz1rKt4              61            3:09        0                         4/16/19     4/16/19                                                 0
El Arracadas                               Música Popular 11                     UCYkShpVy6jixj-98LbFRSIw                   https://www.youtube.com/watch?v=vJYdwM-JlJI              21            3:17        0                         4/16/19     4/16/19                                                 0
El Ausente                                 mariadej. medinahernandez             UC2329_8EgZ3JM7Q-gqgF_pA                   https://www.youtube.com/watch?v=dZLQVGTQdMU          35,241         1:34:30        0                                             This video has been removed by the user.        0
El Ausente                                 fabian tello villegas                 UCMD9gM0AjUzWGIRE_M5ASCA                   https://www.youtube.com/watch?v=wtpPlkJWYaE           2,717         1:34:30        0                         4/11/19     4/13/19                                                 0
El Baisano Jalil                           DanniGalaxy                           UCUL5lOX2cI6yc2ZrYdevkwg                   https://www.youtube.com/watch?v=mHBzxP_EfSk         180,243         1:42:32        0                         4/30/19     4/30/19                                                 0
El Barchante Neguib                        DanniGalaxy                           UCUL5lOX2cI6yc2ZrYdevkwg                   https://www.youtube.com/watch?v=P0dUgouiKtE             262         1:27:23        0                         4/23/19     4/24/19                                                 0
El Caballo Bayo                            juampher                              UC172UVwT6GmYjjiCF2XyNRg                   https://www.youtube.com/watch?v=gMdW_xJw7fI           3,986            2:53        0                         4/23/19     4/24/19                                                 0
El Embustero                               ALEJANDRA DECEPCIONADA                UCjwql0AoqYOI6aBwoAJhQOg                   https://www.youtube.com/watch?v=pKmQ3L7Vx44             617         1:26:20        0                                             This video is unavailable.                      0
El Embustero                               música y mucho más                    UCYaSAm5t4K7mccSFgwGy0_g                   https://www.youtube.com/watch?v=e1lFKX9-wTI             157         1:27:32        0                         4/11/19     4/13/19                                                 0
El Extensionista                           EduardoPalomo Immortal                UC9tEhMGZTAzTH1ZrqTkeKQA                   https://www.youtube.com/watch?v=Ll3M7_QnZCI               3         1:41:50        0                         4/11/19     4/13/19                                                 0
El Hijo Del Pueblo                         idiana guevara                        UC4DeAFnDT3Zawu9k5ThKU6A                   https://www.youtube.com/watch?v=YVecTof9yy4          78,846            2:36        0                          5/7/19      5/8/19                                                 0
El Hijo Del Pueblo                         cristian vallejos                     UC7eEvlRihTSEBEHUbnAGn4w                   https://www.youtube.com/watch?v=PjvkfNr4up8          44,803         1:31:08        0                          5/7/19      5/8/19                                                 0
El Hijo Del Pueblo                         Antonio hh                            UCGqZN8JSa0LfO7plliirLRg                   https://www.youtube.com/watch?v=NgzHyFGweZ8          23,092            2:41        0                          5/7/19      5/8/19                                                 0
El Hombre Inquieto                         cine oro                              UCU3JTk1VACTQBvRnUjqcYaQ                   https://www.youtube.com/watch?v=r-_zuWfbeik         239,761         1:32:00        1 Wrangler Jeans           5/7/19      5/8/19                                                 0
El Llanto de los Pobres                    freaky trailers                       UCsSzBoT3IqgjrvuFRWGMIxg                   https://www.youtube.com/watch?v=ZVm1rwwPBnM               6            2:25        0                         4/11/19     4/13/19                                                 0
El Medio Pelo                              Mario Peña Zambrano                   UCHzEcv3lZn9X-D3WUW9xHGQ                   https://www.youtube.com/watch?v=BGIZ0B92am4              74         1:41:09        0                         4/11/19     4/13/19                                                 0
El Oficio Más Antiguo Del Mundo            BENITO RAMIREZ                        UCuSHiUF2j1uGUhYLCaejS_A                   https://www.youtube.com/watch?v=_lhWj7XdYv4             507         1:40:14        0                         4/16/19     4/16/19                                                 0
El Sexólogo                                Don Chivaton                          UCzmStbwF5RBpTSwYY2IM8QA                   https://www.youtube.com/watch?v=XNxgCndBXac              57         1:39:30        0                         4/30/19     4/30/19                                                 0
El Tahúr                                   Nery Lop                              UCaWlOHltZ1YLiOWC2FQLEeg                   https://www.youtube.com/watch?v=pu7xe-l_qMg          47014          0:03:54        0                         4/25/19     4/25/19                                                 0
El Tahúr                                   cesar Espinoza                        UCC2monAQxXpmDRitBeIO6RQ                   https://www.youtube.com/watch?v=YscvPCDEPI8             116         1:58:01        0                         4/18/19     4/18/19                                                 0
En Peligro De Muerte                       fabian tello villegas                 UCMD9gM0AjUzWGIRE_M5ASCA                   https://www.youtube.com/watch?v=-pMQ2MSUtzI           7,202         1:29:10        0                         4/11/19     4/13/19                                                 0
Hasta el Viento Tiene Miedo                peliculas mexicanas                   UCrjkWP2Wjr-v1mXB9AGdkJA                   https://www.youtube.com/watch?v=0fBLCdccRTw          42,571         1:27:36        0                          5/7/19      5/8/19                                                 0
Hermelinda Linda                           Cristian Govea                        UCepf3aKBOWw8umQzqrDF5_w                   https://www.youtube.com/watch?v=6l5nvLRy_rQ              14         1:32:05        0                         4/11/19     4/13/19                                                 0
Huevos rancheros                           Mexican Cinema HD                     UCf0TtC72_qn2GYV2nQCIzcw                   https://www.youtube.com/watch?v=rGKVmLPgXMw          55250          0:08:03        0                         4/25/19     4/25/19                                                 0
La Banda del Carro Rojo                    Jorge Alberto Toral Mercado           UCMn2x_zeB233Y9DJ9560fAw                   https://www.youtube.com/watch?v=9Y0UjWTSDI8         147,456            3:12        0                         4/30/19     4/30/19                                                 0
La Banda del Carro Rojo                    Jose Sandoval                         UCXw5HKdKmtrTHAbNRO4UGGg                   https://www.youtube.com/watch?v=hf5C3UDr-5U           3036          1:25:14        0                         4/11/19     4/13/19                                                 0
La Chamuscada                              fabian tello villegas                 UC0PHnhJGWJScUpkb8JmKOrg                   https://www.youtube.com/watch?v=dameZUay06g             106         1:32:30        0                         4/18/19     4/18/19                                                 0
La Dinastía de la Muerte                   Pietronila TV                         UCJ5ZOd3hgWY35KSFnQclI3A                   https://www.youtube.com/watch?v=cD4zU_OEpO0           2,308         1:22:18        0                         4/30/19     4/30/19                                                 0
La Endemoniada                             Hollis Arnold                         UCfraNIbF7RgbQaCRTGcrasA                   https://www.youtube.com/watch?v=rvfp7cKl-ZI             516         1:59:00        0                         4/11/19     4/13/19                                                 0
La Endemoniada                             Lacie Dushkin                         UCz4XGjptcj7cbwVcszqoD_g                   https://www.youtube.com/watch?v=K0sInnW0e8A             164         1:53:50        0                         4/11/19     4/13/19                                                 0
La Familia Perez                           Cleto Macedonio Chavez                UC6gHaKcCD99rmoLWliV69_A                   https://www.youtube.com/watch?v=3OHarC3s644              20         1:33:34        0                         4/25/19     4/25/19                                                 0
La Ley del Monte                           luciano escamilla                     UCAEDWki9bm43dRYYC1U4Yqg                   https://www.youtube.com/watch?v=F9FbEDw3bLw           1,319         1:27:32        0                         4/12/19     4/24/19 Re-submitted 4/23/2019                          0
La Mafia Tiembla II                        JS PROMOTIONS                         UC4e5cVk8OIi0iLBYcgpJuVA                   https://www.youtube.com/watch?v=lUUQMiJfL2g           1,648         1:20:34        0                         4/11/19     4/13/19                                                 0
                                                                                                                                                                                                                                                             This video is no longer available because the
                                                                                                                                                                                                                                                             YouTube account associated with this video
La Muerte del Chacal                       fabian tello villegas                 UCMD9gM0AjUzWGIRE_M5ASCA                   https://www.youtube.com/watch?v=1eoP-yd-tvc          30,147         1:20:45        0                                             has been terminated.                            0
La Mujer de Todos                          jeseden                               UCQC163-j6adOz_EviIp-Bnw                   https://www.youtube.com/watch?v=QfMwBBmcre4          23,917            3:07        1 Sour Patch Kids         4/25/19     4/25/19                                                 0
La Risa de la Ciudad                       Dexter Morgan                         UCCTDfIAauUXFId6lBujZQkg                   https://www.youtube.com/watch?v=xj7OuLDvbUY               1         1:48:33        0                         4/25/19     4/25/19                                                 0
Las Ficheras (Bella de Noche)              César                                 UCu6xyBpeoT_2fYndJYhi1Ag                   https://www.youtube.com/watch?v=TkbAskTU_ik              45         1:40:07        0                         4/25/19     4/25/19                                                 0
Las Ficheras (Bella de Noche)              César                                 UCu6xyBpeoT_2fYndJYhi1Ag                   https://www.youtube.com/watch?v=hpHrnwXWnLY              51         1:46:36        0                                             This video has been removed by the user.        0
Lo Negro del Negro ( Poder que Corrompe)   facinante Mejia                       UCdGe9TQVF4-PiuzpTCaWRLA                   https://www.youtube.com/watch?v=DjGMr-SzpH8         109,030         1:45:08        0                         4/25/19     4/25/19                                                 0
Los Caifanes                               Faby de Vera                          UC0KGD2e-6xzEVBw4YxP_XRg                   https://www.youtube.com/watch?v=JuvYT2Y8hHk         218,296            4:38        0                          5/7/19      5/8/19                                                 0
Los Caifanes                               Florencio Belmont                     UCazCNhiuRmLW2GtMfbkNVKg                   https://www.youtube.com/watch?v=u8kjE-g0-VQ          15,078            4:54        0                          5/7/19      5/8/19                                                 0
Los Caifanes                               Tony R                                UCGTaPVTlFqHdGgoWr3MSfyQ                   https://www.youtube.com/watch?v=EB8XxD7vfPc          17,470            9:59        0                          5/7/19      5/8/19                                                 0
Los Caifanes                               Diana Laura Torres Hernández          UCH3TwlYWpHvvHxNBT9FPjag                   https://www.youtube.com/watch?v=rs1BbwwXPOU             118         1:28:54        0                         4/18/19     4/18/19                                                 0
Los Caifanes                               amilkar carrazco                      UCT1373oUtybW2ukkuocUFtQ                   https://www.youtube.com/watch?v=3W1E0mcgQxo              54         1:28:55        0                          5/7/19      5/8/19                                                 0
Los Caifanes                               LQS: un canal de Youtube              UCZCnXWJtLdQGrDN98rNxKIQ                   https://www.youtube.com/watch?v=4gylzLvWgnA              30         1:36:08        0                         4/18/19     4/18/19                                                 0
Los Hijos de Don Venancio                  DanniGalaxy                           UCUL5lOX2cI6yc2ZrYdevkwg                   https://www.youtube.com/watch?v=nNCkcBcKQx8          13,907         1:42:24        0                         4/25/19     4/25/19                                                 0
Los Pelotones y Juan Camaney               juan pedr Francisco                   UCQKegMjomm7EMId3j5Ak0Xg                   https://www.youtube.com/watch?v=lCiwa32YRQ0           3,030         0:14:38        0                          5/7/19      5/8/19                                                 0
Los Plomeros y Las Ficheras                Don Chivaton                          UCzmStbwF5RBpTSwYY2IM8QA                   https://www.youtube.com/watch?v=xq75BqHWB-g              32         1:45:22        0                         4/25/19     4/25/19                                                 0
Maclovia                                   Toño Chucho Viornery                  UCR1aqXbzBAnFPEwrJoLelIw                   https://www.youtube.com/watch?v=BIc_90_Jft0             402            3:22        0                         4/18/19     4/18/19                                                 0
Maclovia                                   Silvio Rendon                         UCvKknumFq31QiadzKDbD9mQ                   https://www.youtube.com/watch?v=Mxlf0XMIYUw          54,269            5:19        0                         4/18/19     4/18/19                                                 0
Maclovia                                   Diario La Verdad de Junín             UCYmmbEYFdhgMCafTY1r8m-A                   https://www.youtube.com/watch?v=4_DNj6LTRMA          17,679            1:49        0                         4/18/19     4/18/19                                                 0
Maria Cristina                             mibellagenio007                       UCy7cIfcHPTJeaLDuaYmXLbQ                   https://www.youtube.com/watch?v=PJAICRNypZw         344,833            3:54        0                          5/7/19      5/8/19                                                 0
                                                                                                                                                                                                                                                             This video is no longer available because the
                                                                                                                                                                                                                                                             YouTube account associated with this video
Mecanica Nacional                          BENITO RAMIREZ                        UCuSHiUF2j1uGUhYLCaejS_A                   https://www.youtube.com/watch?v=WgIL2zUyZBY               95        1:47:24        0                                             has been terminated.                            0
Mexico Mexico Ra Ra Ra                     alejandro lopez                       UCS5GSSWhlns_s6Zx7FDVySg                   https://www.youtube.com/watch?v=nwnzUpLi8Zk           29,272           4:27        0                         4/18/19     4/18/19                                                 0
Mi Querido Viejo                           Víctor Molina. mis composiciones      UCfvbvot2JPTmzSo23AvN1LA                   https://www.youtube.com/watch?v=WEHwA81qiNU              109        1:42:37        0                         4/30/19     4/30/19                                                 0
Mi Querido Viejo                           música y mucho más                    UCYaSAm5t4K7mccSFgwGy0_g                   https://www.youtube.com/watch?v=Uo7UIDrkOXU                6           3:01        0                         4/16/19     4/16/19                                                 0
Mi Querido Viejo                           música y mucho más                    UCYaSAm5t4K7mccSFgwGy0_g                   https://www.youtube.com/watch?v=5ONZ4Ip0OlA            4,840        1:42:37        0                                             This video has been removed by the user.        0
Noche De Muerte                            rexor morgue                          UCrnvSPxm9RiJq_kQm58reaQ                   https://www.youtube.com/watch?v=X_kof816S8A              298        1:22:00        0                         4/11/19     4/13/19                                                 0
Para Todas Tengo                           Don Chivaton                          UCzmStbwF5RBpTSwYY2IM8QA                   https://www.youtube.com/watch?v=nJgxY6HVqkI              213        1:23:48        0                         4/25/19     4/25/19                                                 0
Picardía Mexicana I                        Intercon Mexico                       UC1QTuWhzfp44JyLILwSG4cQ                   https://www.youtube.com/watch?v=wYovLbiogP4               17        1:48:19        0                         4/25/19     4/25/19                                                 0
Picardía Mexicana I                        ElmalakitoEstrenos music              UCdL73yYncwXWE4DTBPNuf4A                   https://www.youtube.com/watch?v=OuB3ZbZqhqo                6        1:48:19        0                         4/11/19     4/13/19                                                 0
Remolino                                   Scott Davenport                       UCSuQXSpuVIR2ykQ8I32GVAQ                   https://www.youtube.com/watch?v=xpiRdFoAHMw                0        1:31:29        0                          5/7/19      5/8/19                                                 0
Rosas Blancas para mi Hermana Negra        A CE                                  UCQ0tsQY9hYqxeODEhXNElrA                   https://www.youtube.com/watch?v=1pNe0bu1SM8              268        1:34:59        0                         4/30/19     4/30/19                                                 0
Sin Salida                                 fabian tello                          UC2DXuXoxYhvsZ_tRFit3ceA                   https://www.youtube.com/watch?v=PL_YJYLifiw                7        1:30:58        0                          5/7/19      5/8/19                                                 0
Tacos al Carbón                            Frank Ortiz                           UC_lvODhFhybz-36KAncbdRA                   https://www.youtube.com/watch?v=AyDLBb1VHWU              157        1:37:44        0                         4/25/19     4/25/19                                                 0
Trampa Infernal                            EMMANUEL OCHOA HURTADO                UC5O_9oE-X92HgqIgrjhOiRA                   https://www.youtube.com/watch?v=rwhNPaRhO3U               26        1:16:05        0                         4/11/19     4/13/19                                                 0
Trampa Infernal                            Cine Mexicano Época de Oro y Actual   UCSRuldpBt6vZd1thg77kHIQ                   https://www.youtube.com/watch?v=dP6jhE2mG8o               36        1:16:05        0                         4/23/19     4/24/19                                                 0
Un Hombre Llamado Diablo                   ALEJANDRA DECEPCIONADA                UCjwql0AoqYOI6aBwoAJhQOg                   https://www.youtube.com/watch?v=KASuBNsQzto               94        1:41:25        0                         4/11/19     4/13/19                                                 0
Un Hombre Violento                         tincasmusic2012                       UCbhz3u81XWgMmxhDtxHjifQ                   https://www.youtube.com/watch?v=WFHsR81Eun0            3,193        1:34:04        0                         4/18/19     4/18/19                                                 0
Un Hombre Violento                         Hector Rivas                          UCHKHS3ySB9NYG1E3Nr7i8gg                   https://www.youtube.com/watch?v=5jiU4NlUz6s            1,067        1:34:04        0                         4/30/19     4/30/19                                                 0
Un Hombre Violento                         NickyDan HDTV                         UCXMTkw-hz-bRy6WBrc01f8g                   https://www.youtube.com/watch?v=RSIeSFaeTmc            3,787        1:39:14        1 Sherwin-Williams        4/11/19     4/13/19                                                 0
                                                                                                                                                                                                                                                             This video is no longer available because the
                                                                                                                                                                                                                                                             YouTube account associated with this video
Una Gallega en Mexico                      luis angel amezcua martinez           UCAKPJqQVYFsD_jwEISvJoaQ                   https://www.youtube.com/watch?v=avaREHgMb9E              184        1:56:42        0                                             has been terminated.                            0
Uno y Medio Contra el Mundo                Oshakun                               UCUKmcq-tyF_MZbwr3BXYS4w                   https://www.youtube.com/watch?v=hQXhCe90Bm0            1,105           3:54        0                         4/23/19     4/24/19                                                 0
                                                                                                                                                                                                                                                             This video is no longer available because the
                                                                                                                                                                                                                                                             YouTube account associated with this video
Uno y Medio Contra el Mundo                NickyDan HDTV                         UCXMTkw-hz-bRy6WBrc01f8g                   https://www.youtube.com/watch?v=Nk1cZSlWqAk            2,486           3:15        0                                             has been terminated.                            0
Ya no Los Hacen Como Antes                 Priscita Cantoral                     UC8ZK8VQqwZisGCasG-hnPIw                   https://www.youtube.com/watch?v=oUhVdFivtgw              101        1:21:18        0                         4/11/19     4/13/19                                                 0
                                                                                                                                                                                                                                                                                                             0
                                                                                                                                                                                                                                                                                                             0
                                                                                                                                                                                                                                                                                                             0

                                                                                                                                                                                                                                                                                                             0

                                                                                                                                                                                                                                                                                                             0

                                                                                 Total Infringing Videos
                                                                                 Removed                                                                                                                                                                                                                     0
                                                                                 2014                                       1152                                                                                                                                                                             0
                                                                                 2015                                       1301
                                                                                 2016                                       1182
                                                                                 2017                                       1654
                                                                                 2018                                       1122
                                                                                 2019                                       January:                                      100
                                                                                                                            February:                                     68
                                                                                                                            March:                                        73
                                                                                                                            April                                         78
                                                                                                                            May
                                                                                                                            June
                                                                                                                            July
                                                                                                                            August
                                                                                                                            September
                                                                                                                            October
                                                                                                                            November
                                                                                                                            December
                                                                                                                            Total:                                        319


                                                                                 Summary of Repeat Offenders
                                                                                 Total repeat offenders (three times or more): 316
                                                                                 Total Terminated repeat offenders: 272
                                                                                 Repeat Offenders for this cycle (highlighted above): 9
                                                                                                                      Date        Date
Title   Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 115 of
                YouTube Username   User ID / Channel   Infringing URL   Views   Video Length # of ads   Type of ads   Submitted   Removed   Notes


                                             149
                            Case 1:21-cv-21698-JEM DocumentAthos1-2Youtube EnteredEnforcement
                                                                                            on FLSD Docket 05/03/2021 Page 116 of
                                                                               149
                                                        May 11, 2019 - June 18, 2019 Enforcement Results
                                                                                                                                                                                                                                      Date         Date
Title                                       YouTube Username                      User ID / Channel                          Infringing URL                                Views         Video Length # of ads Type of ads            Submitted    Removed     Notes
Ahora Soy Rico                              Tiro Loco K-br ́n                     /UCTeSg7JiChYGULAOyt4nIJA                  https://www.youtube.com/watch?v=TQmROKz_EAY           3,415          2:12        0                             6/7/19     6/18/19                                                 0
Ahora Soy Rico                              TomBoy juanch                         UCrZbkX3AkKjcX--MTULAZ5A                   https://www.youtube.com/watch?v=DWLHLSHVwHc         377,260          2:37        0                             6/7/19     6/18/19                                                 0
Aladino Y La Lámpara Maravillosa            Jesús Rodriguez Velazquez             UC9uraDPFASCb-uCGFkda-Qw                   https://www.youtube.com/watch?v=ib4_rHcqo5E             184       1:28:41        0                            5/16/19     5/16/19                                                 0
Almas Rebeldes                              Cine mexicano época de oro y actual   UC0yJA-kRQx-ZypUGeOiil_g                   https://www.youtube.com/watch?v=YdcTM0SrUmI              84       1:10:57        0                             6/7/19     6/18/19                                                 0
Amaneci en Tus Brazos                       hihuitlan                             UCOX_cUr_zOkL5Qdf0XpNmzw                   https://www.youtube.com/watch?v=1nbO4Lt9vq8         107,751 2;17                 0                            5/21/19     5/21/19                                                 0
Azahares Para Tu Boda                       Clone Buster                          UCVjoyCqb91NUHu5v_LsO9YA                   https://www.youtube.com/watch?v=yLYLxuiXuH0                       1:53:37        0                            5/16/19     5/16/19                                                 0
Cacería Implacable                          luis reynoso                          UCglB6V892JrOExsFPalWnDg                   https://www.youtube.com/watch?v=2BPBWDQNhow             428          1:48        0                            5/21/19     5/21/19                                                 0
Camino de Sacramento                        Fabio Trujillo                        UCxCcpPLSayeG3QChpvTij7g                   https://www.youtube.com/watch?v=7wtgmkygMF8           1,478          2:23        0                            5/17/19     5/17/19                                                 0
Camino de Sacramento                        Daniel GV                             UCxm42lK8KLQTmL9RJ2M9-vA                   https://www.youtube.com/watch?v=tVzJD5w9KRI           1,141          2:23        0                            5/17/19     5/17/19                                                 0
Como México No Hay Dos                      Keila Macedo                          UC0iw0CD5Y8ZcCYaDvAmyfPQ                   https://www.youtube.com/watch?v=Xbi4otwrNeA           2,638       1:46:31        0                            5/16/19     5/16/19                                                 0
Dona Diabla                                 Joaquín Gutiérrez Rosales-Cine        UC3p-JAceGEWwYrl2Q__Q4yQ                   https://www.youtube.com/watch?v=nriHquSseGY             269       1:28:37        0                             6/7/19     6/18/19                                                 0
El Gallo Giro                               George López                          UCVuIa3Bqk1lRtyHZpTwwdwQ                   https://www.youtube.com/watch?v=LYubCQwFAI0             548       1:32:25        0                            5/16/19     5/16/19                                                 0
El Judicial 2 (Cazador de Narcos)           fabian tello villegas                 UCEQpikf8bEL_59tJLh97Ndg                   https://www.youtube.com/watch?v=ZLzE8F_p0bQ              13       1:27:16        0                            5/21/19     5/21/19                                                 0
El Payo                                     Jose Rodriguez                        UCzeaqqzNIqWnw3BpiRvfMxQ                   https://www.youtube.com/watch?v=WsvQZXnPGik           6,051       2:17:51        0                             6/7/19     6/18/19                                                 0
El Silla de Ruedas                          ARCHIVO LUIS A                        UCBKilQ9s0bJfqH5v9zdg2sw                   https://www.youtube.com/watch?v=lqT86uk0f5U             123       1:37:50        0                             6/7/19     6/18/19                                                 0
El Silla De Ruedas III : Tienes Que Morir   roger franco                          UCdPjuKJ51GvjCeL2qGASDrA                   https://www.youtube.com/watch?v=x_YBqBRwAk0              44       1:22:38        0                            5/21/19     5/21/19                                                 0
                                                                                                                                                                                                                                                               This video is no longer available because the
                                                                                                                                                                                                                                                               YouTube account associated with this video
El Sinvergüenza                             Keila Macedo                          UC0iw0CD5Y8ZcCYaDvAmyfPQ                   https://www.youtube.com/watch?v=HQut66FMMmk           22,060      1:35:58        0                                                has been terminated.                            0
El Tahúr                                    Keila Macedo                          UC0iw0CD5Y8ZcCYaDvAmyfPQ                   https://www.youtube.com/watch?v=ySvaSGOT4Wk            1,773     58:03:00        0                             6/7/19     6/18/19                                                 0
Escuela De Rateros                          julia garibay                         UCAXalIUbrBO_pQj0jENIbsg                   https://www.youtube.com/watch?v=1jiWfwoK57c              300      1:32:13        0                             6/7/19     6/18/19                                                 0
Especialista en Chamacas                    SocomGear                             UCz7iGW8s-Y5peCqyJBiJRWA                   https://www.youtube.com/watch?v=d5cbH5L7uKI           15,548         1:38        0                             6/7/19     6/18/19                                                 0
Hermelinda Linda                            Tamborileros de Tabasco               UCdZAivLHGWY9mTVoTJfI-_Q                   https://www.youtube.com/watch?v=JNy55wt6CJw              248        23:03        0                            5/10/19     5/10/19                                                 0
Juan Charrasqueado Y Gabino Barrera         Keila Macedo                          UC0iw0CD5Y8ZcCYaDvAmyfPQ                   https://www.youtube.com/watch?v=yaYTC5bBXAw           10,184      1:45:16        0                             6/7/19     6/18/19                                                 0
                                                                                                                                                                                                                                                               This video is no longer available because the
                                                                                                                                                                                                                                                               YouTube account associated with this video
La Casa del Faro Rojo                       mariadej. medinahernandez             UC2329_8EgZ3JM7Q-gqgF_pA                   https://www.youtube.com/watch?v=grCp7HjRLos              378      1:37:43        0                                                has been terminated.                            0
La Dinastía Drácula                         Expedientes-X                         UCwadSvyJ6QkkrkC14w0JypQ                   https://www.youtube.com/watch?v=PZsgEiRSA-A               47      1:30:21        0                             6/7/19     6/18/19                                                 0
La Familia Perez                            George Lopez                          UCVuIa3Bqk1lRtyHZpTwwdwQ                   https://www.youtube.com/watch?v=n68UYb3HT_Q              119      1:33:34        0                            5/10/19     5/10/19                                                 0
La Hora del Jaguar                          fabian tello                          UC2DXuXoxYhvsZ_tRFit3ceA                   https://www.youtube.com/watch?v=8BobLIUAJrc               24      1:20:41        0                            5/10/19     5/14/19                                                 0
La Ley del Monte                            Kazumi Jeraldine Uscanga Sanchez      UCPYuBWlEQfmknO8k8pFShYg                   https://www.youtube.com/watch?v=nFDq7RKl5cE          37,742       1:57:12        0                            5/16/19     5/16/19                                                 0
La Leyenda del Bandido                      fabian tello villegas                 UCEQpikf8bEL_59tJLh97Ndg                   https://www.youtube.com/watch?v=pOLOrIH7XH8              174      1:24:40        0                                                This video has been removed by the user.        0
La Mafia Tiembla                            roger franco                          UCdPjuKJ51GvjCeL2qGASDrA                   https://www.youtube.com/watch?v=1vdSpq-K5iE               73      1:26:45        0                             6/7/19     6/18/19                                                 0
La Mafia Tiembla                            luis reynoso                          UCglB6V892JrOExsFPalWnDg                   https://www.youtube.com/watch?v=q6LXefqC1bo              595         1:16        0                             6/7/19     6/18/19                                                 0
La Mula de Cullen Baker                     Vango Filmes                          UC25ueB5bZFwZfn7CQYeL7ow                   https://www.youtube.com/watch?v=2AWJX_lVW-Q           2,215       1:20:22        0                                                This video has been removed by the user.        0
Limosneros y con Garrote (Los Mendigos)     Eric Young                            UCJYR3n60q7WDTUaqDgtQjTQ                   https://www.youtube.com/watch?v=iLiaj8xV50c          72,068       1:44:40        0                             6/7/19     6/18/19                                                 0
Lo Negro del Negro ( Poder que Corrompe)    juanparasito                          UCCbmaW-mwU0iKqO33l1aOqg                   https://www.youtube.com/watch?v=8I6KdJCu5JM           2,387          1:45        0                             6/7/19     6/18/19                                                 0
Los Caifanes                                Alexandro Roque                       UCcumhd-NZSBTbcj9x_RNlMQ                   https://www.youtube.com/watch?v=4fg63X5CcZI           3,116          8:41        0                            5/16/19     5/16/19                                                 0
Los Hermanos Machorro                       oceanic815 ify                        UC1iXJp0zdk7eyyuPbYBZo_w                   https://www.youtube.com/watch?v=Unp6qIEF0ew           2,607          2:48        0                             6/7/19     6/18/19                                                 0
Los Hijos de Don Venancio                   Carlos Varela                         UCM7wLYEL224XFEJGCjBU8dA                   https://www.youtube.com/watch?v=klITtqCL4Ug              950         1:53        0                             6/7/19     6/18/19                                                 0
Los Supersabios                             alejandro espinosa                    UCNKpFRFT70SHNupJTfDUNUQ                   https://www.youtube.com/watch?v=1bO3Gh4topQ           3,693          4:54        0                             6/7/19     6/18/19                                                 0
Lucio Vazquez                               Lucio Vazquez                         UC72gBA49d4_r3j6qwpYyCHA                   https://www.youtube.com/watch?v=5MLb58h56Rc                0         2:51        0                            5/10/19     5/10/19                                                 0
Me Traes de un Ala                          ruben juarez                          UCqZPG2IkAkNg5V7YnSrOmUA                   https://www.youtube.com/watch?v=BnLCxj9A36k               29      1:30:18        0                            5/10/19     5/10/19                                                 0
Mecanica Nacional                           Arturo Alvarez                        UCqFfhvKwq9PoBVAJnQwVeJw                   https://www.youtube.com/watch?v=intWm3J9Dl0              257      1:36:38        0                            5/16/19     5/16/19                                                 0
Mecanica Nacional                           amilkar carrazco                      UCT1373oUtybW2ukkuocUFtQ                   https://www.youtube.com/watch?v=Cd7gUXJv14Y               25      1:37:23        0                            5/10/19     5/10/19                                                 0
Mexicano Hasta las Cachas                   sincal videos                         UCVw9WPMoKOmFh5hUeV3MTvg                   https://www.youtube.com/watch?v=5L-XlNWngvE               17      1:31:36        0                             6/7/19     6/18/19                                                 0
Mexico de Mis Recuerdos                     artemx                                UCe8cdVQpwCMiTtB7lQPaE7w                   https://www.youtube.com/watch?v=6b9p_OHo5fs          11,637          1:31        0                             6/7/19     6/18/19                                                 0
México Mexico Ra Ra Ra                      Antonio Espinosa                      UCSl8DwD1fDJ_hajqyFfa5bA                   https://www.youtube.com/watch?v=re98SBsmO_o           2,898          2:03        0                            5/17/19     5/17/19                                                 0
Mi Campeon                                  mccloudken                            UCAhSUGbm6H57RwSsIiToDxg                   https://www.youtube.com/watch?v=oXvZNz_Q7w4           1,086       1:56:34        0                                                This video has been removed by the user.        0
Mi Querido Viejo                            Omar Torrez                           UC54gXY238DWJIXBP5V-7nqg                   https://www.youtube.com/watch?v=l0mMyOJIJ-w          13,978          1:36        0                                                This video has been removed by the user         0
Mi Querido Viejo                            Armando Vallejos                      UC7eEvlRihTSEBEHUbnAGn4w                   https://www.youtube.com/watch?v=u9MRIvJnWeI          16,499       1:36:50        0                            5/16/19     5/16/19                                                 0
Motel                                       Cesser c                              UCLRcynUX-JV8pOrd0BqF4QQ                   https://www.youtube.com/watch?v=F7KfNN4Mo-c               50      1:37:59        0                             6/7/19     6/18/19                                                 0
Noche de Fieras                             fabian tello                          UC2DXuXoxYhvsZ_tRFit3ceA                   https://www.youtube.com/watch?v=xebSWveb7bs               16      1:14:58        0                            5/16/19     5/16/19                                                 0
Primera Comunión                            Angeles Yerena                        UCFW6qDTkxB9SwuD9P4hwb5A                   https://www.youtube.com/watch?v=0tgLuVVVrgM          13,826       1:25:18        0                            5/21/19     5/21/19                                                 0
Primera Comunión                            iker ojos negros                      UCKrSmizkHKRALrDQMuTsTHA                   https://www.youtube.com/watch?v=ePuhFom75rM          10,818         24:23        0                             6/7/19     6/18/19                                                 0
Primera Comunión                            iker ojos negros                      UCKrSmizkHKRALrDQMuTsTHA                   https://www.youtube.com/watch?v=9GLMMNbFpWY           3,272         24:24        0                             6/7/19     6/18/19                                                 0
Primera Comunión                            iker ojos negros                      UCKrSmizkHKRALrDQMuTsTHA                   https://www.youtube.com/watch?v=nfsL9LHKk_0           1,927         24:24        0                             6/7/19     6/18/19                                                 0
Primera Comunión                            iker ojos negros                      UCKrSmizkHKRALrDQMuTsTHA                   https://www.youtube.com/watch?v=1yCYdDTm0HQ           2,384         11:35        0                             6/7/19     6/18/19                                                 0
Remolino                                    francisco morales                     UCNqv2UEt4ffwAymbVL8b38A                   https://www.youtube.com/watch?v=ARSLfmhjZMk         126,716 1:31;29              0                            5/21/19     5/21/19                                                 0
Rigo es Amor                                RigoRk                                UCFUTO4vy_JmSKdlueXLBZ3Q                   https://www.youtube.com/watch?v=vDQOKM3srG8         238,351          2:44        1 Amazon Business            5/21/19     5/21/19                                                 0
Secuestro en Acapulco/Canta Chamo           navilos28                             UCRikPv9It1_vng5nITOGO4g                   https://www.youtube.com/watch?v=r-u27uvZvcI              323        28:47        0                            5/16/19     5/16/19                                                 0
Sinvergüenza, Pero Honrado                  Keila Macedo                          UC0iw0CD5Y8ZcCYaDvAmyfPQ                   https://www.youtube.com/watch?v=BQZnn_SkmAo          28,790       1:36:00        2 Payday, CinemaEpoch         6/7/19     6/18/19                                                 0
Soy Charro de Rancho Grande                 preservationhall01                    UCEhyCeNjTHkc255oUtfNEpA                   https://www.youtube.com/watch?v=rLJERBrIry0               96         2:13        1 Liberty Mutual                                 This video has been removed by the user.        0
Tacos al Carbón                             BRAYAN ANDRES GONZALEZ GONZALEZ       UCK_Oj0Jb9Jr8q1Djg9AIbIg                   https://www.youtube.com/watch?v=tuq_gYtS2Rw               22         2:05        0                             6/7/19     6/18/19                                                 0
Tacos al Carbón                             BRAYAN ANDRES GONZALEZ GONZALEZ       UCK_Oj0Jb9Jr8q1Djg9AIbIg                   https://www.youtube.com/watch?v=cNt6fP2QkJY                8         2:13        0                             6/7/19     6/18/19                                                 0
Trasplante A La Mexicana                    Michel Terral                         UC__flBtKcdTzJHTLE1kT3Zw                   https://www.youtube.com/watch?v=1ErakXfC6Hc              457         2:10        0                             6/7/19     6/18/19                                                 0
Un Hombre Violento                          sincal videos                         UCVw9WPMoKOmFh5hUeV3MTvg                   https://www.youtube.com/watch?v=-5Im3JDHlZc              236      1:33:52        0                             6/7/19     6/18/19                                                 0
Un Sabado Mas                               Chiva Music                           UCBI6QAebWaMlGanpjWfkGlw                   https://www.youtube.com/watch?v=ybr4OylQA1k           2,513          3:15        0                            5/17/19     5/17/19                                                 0
Una Gallega Baila Mambo                     Salón Los Angeles                     UCNEO7NNPnBU-h8wNUR2Osxg                   https://www.youtube.com/watch?v=OxXuH9gnY0c           7,045         11:30        0                            5/17/19     5/17/19                                                 0
Una Gallega Baila Mambo                     Ernesto Quiroz                        UCX9W8YSxXXKk0BJpUaLHf5A                   https://www.youtube.com/watch?v=7_--7sFfeL0           4,692         10:47        0                            5/17/19     5/17/19                                                 0
Una Pura y Dos Con Sal                      Keila Macedo                          UC0iw0CD5Y8ZcCYaDvAmyfPQ                   https://www.youtube.com/watch?v=8beqOWomFrs          14, 094      1:28:10        0                             6/7/19     6/18/19                                                 0
Una Pura y Dos Con Sal                      BRAYAN ANDRES GONZALEZ GONZALEZ       UCK_Oj0Jb9Jr8q1Djg9AIbIg                   https://www.youtube.com/watch?v=FNOgzxGupv4               11         3:02        0                             6/7/19     6/18/19                                                 0
Una Pura y Dos Con Sal                      BRAYAN ANDRES GONZALEZ GONZALEZ       UCK_Oj0Jb9Jr8q1Djg9AIbIg                   https://www.youtube.com/watch?v=u5aNVNvp6X8                5         3:12        0                             6/7/19     6/18/19                                                 0
Una Pura y Dos Con Sal                      BRAYAN ANDRES GONZALEZ GONZALEZ       UCK_Oj0Jb9Jr8q1Djg9AIbIg                   https://www.youtube.com/watch?v=d6CnotU5Sek                1         2:15        0                             6/7/19     6/18/19                                                 0




                                                                                  Total Infringing Videos
                                                                                  Removed
                                                                                  2014                                       1152
                                                                                  2015                                       1301
                                                                                  2016                                       1182
                                                                                  2017                                       1654
                                                                                  2018                                       1122
                                                                                  2019                                       January:                                      100
                                                                                                                             February:                                     68
                                                                                                                             March:                                        73
                                                                                                                             April                                         78
                                                                                                                             May                                           63
                                                                                                                             June
                                                                                                                             July
                                                                                                                             August
                                                                                                                             September
                                                                                                                             October
                                                                                                                             November
                                                                                                                             December
                                                                                                                             Total:                                        382


                                                                                  Summary of Repeat Offenders
                                                                                  Total repeat offenders (three times or more): 322
                                                                                  Total Terminated repeat offenders: 279
                                                                                  Repeat Offenders for this cycle (highlighted above): 6
                                                                                                                      Date        Date
Title   Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 117 of
                YouTube Username   User ID / Channel   Infringing URL   Views   Video Length # of ads   Type of ads   Submitted   Removed   Notes


                                             149
                           Case 1:21-cv-21698-JEM DocumentAthos 1-2Youtube EnteredEnforcement
                                                                                            on FLSD Docket 05/03/2021 Page 118 of
                                                                               149
                                                       June 19, 2019 - July 12, 2019 Enforcement Results
                                                                                                                                                                                                                                    Date           Date
Title                                           YouTube Username                  User ID / Channel          Infringing URL                                Views        Video Length # of ads     Type of ads                       Submitted      Removed      Notes
El Rey Del Tomate                               ROBERTO ADAMS                     UC0pNkXXvNnUw42XrXWqpZ9w   https://www.youtube.com/watch?v=tWaT5cnf_KY        719,328       1:33:45         0                                          6/24/19       6/25/19          17
El Rey Del Tomate                               Jesus Dominguez                   UC1unUe7CtCyobKDouDjKNFQ   https://www.youtube.com/watch?v=ndHweHTwuBM          1,103       1:33:45         0                                          6/24/19       6/25/19          17
El Rey Del Tomate                               Richard Holsomback                UC2nSNgXqUk695aemwZPNutg   https://www.youtube.com/watch?v=7Y-BbdLFDKo          9,266       2:12:48         0                                          6/24/19       6/25/19          17
El Rey Del Tomate                               XHGEBT TV CINE VIDEO VISION       UC9lHIVFSaEzRf4fD4NPkYUg   https://www.youtube.com/watch?v=y48PSXeDibk             34       1:32:54         0                                          6/24/19       6/25/19          17
El Rey Del Tomate                               Joselin Vega                      UCb41rAcqxJ8LdwwfRixN97A   https://www.youtube.com/watch?v=39JAVmJc22o              3          1:38         0                                          6/27/19        pending         17
El Rey Del Tomate                               Agronoticias sie7e                UCf4iexeuPH9kFaeF_TlEaeg   https://www.youtube.com/watch?v=cMQPzdOBXEU             18          1:27         0                                          6/27/19        pending         17
El Rey Del Tomate                               videosmante                       UCIxtukBivUTQimSOQ0awWyA   https://www.youtube.com/watch?v=Wz4j_8FWfm8         22,236          1:38         0                                          6/27/19        pending         17
El Rey Del Tomate                               Elrecuerdoprendido                UCoQPuC2oR48xPaJqEDNJ03Q   https://www.youtube.com/watch?v=Q8cte65MksQ        164,217          7:17         0                                          6/27/19        pending         17
El Rey Del Tomate                               Elrecuerdoprendido                UCoQPuC2oR48xPaJqEDNJ03Q   https://www.youtube.com/watch?v=BiY1Az3VNz4         86,289          9:08         0                                          6/27/19        pending         17
El Rey Del Tomate                               Elrecuerdoprendido                UCoQPuC2oR48xPaJqEDNJ03Q   https://www.youtube.com/watch?v=ecg8eAnIgIU         78,709          9:24         0                                          6/27/19        pending         17
El Rey Del Tomate                               Elrecuerdoprendido                UCoQPuC2oR48xPaJqEDNJ03Q   https://www.youtube.com/watch?v=Kp3ZzK9OHYw         64,713          9:39         0                                          6/27/19        pending         17
El Rey Del Tomate                               Elrecuerdoprendido                UCoQPuC2oR48xPaJqEDNJ03Q   https://www.youtube.com/watch?v=vmQ-PjCbj7Y         85,238          9:38         0                                          6/27/19        pending         17
El Rey Del Tomate                               Elrecuerdoprendido                UCoQPuC2oR48xPaJqEDNJ03Q   https://www.youtube.com/watch?v=FrWi9pPuETs         65,587          8:59         0                                          6/27/19        pending         17
El Rey Del Tomate                               Elrecuerdoprendido                UCoQPuC2oR48xPaJqEDNJ03Q   https://www.youtube.com/watch?v=PRZkk6ZwPEM         56,214          8:57         0                                          6/27/19        pending         17
El Rey Del Tomate                               Elrecuerdoprendido                UCoQPuC2oR48xPaJqEDNJ03Q   https://www.youtube.com/watch?v=EYGEYYWa8ls         63,654          9:47         0                                          6/27/19        pending         17
El Rey Del Tomate                               Elrecuerdoprendido                UCoQPuC2oR48xPaJqEDNJ03Q   https://www.youtube.com/watch?v=pWuLXNuWURc         68,435          7:27         0                                          6/27/19        pending         17
El Rey Del Tomate                               Maya Callis                       UCW2szRPfLXd09_EkOu_doTA   https://www.youtube.com/watch?v=anPH2U0xBAw            273       1:35:33         0                                          6/24/19       6/25/19          17
Cementerio Del Terror                           PeliulasFilms Mexicanas           UC43yFHLMi2ywmuQDlp2DCOQ   https://www.youtube.com/watch?v=pW-rsQrXv9o             91       1:36:02         0                                          6/25/19        pending         15
Cementerio Del Terror                           El Chido                          UCDGUNHgxwCSIg8r8pbwzCPQ   https://www.youtube.com/watch?v=kqS8g-4E7io             19       1:31:13         0                                          6/25/19        pending         15
Cementerio Del Terror                           Paul Dawson                       UChbddSSbl_Y8U-9E3haNZ2w   https://www.youtube.com/watch?v=x-Tm66Vu-bA             23       2:39:25         0                                          6/25/19        pending         15
Cementerio Del Terror                           Timothy Hyde                      UCi7B7JO6dz7fZwyKrEh9e-w   https://www.youtube.com/watch?v=j_nbt29wcS8          1,915       2:09:33         0                                          6/25/19        pending         15
Cementerio Del Terror                           Londa Birch                       UCkO4BSv2lBGQOaTmLF4r1Ng   https://www.youtube.com/watch?v=4Y5sV3abhwI          3,968       2:39:09         0                                          6/25/19        pending         15
Cementerio Del Terror                           Audra Mcdaniel                    UCMESEZlxF0SjhdPJSHTFZTA   https://www.youtube.com/watch?v=Fat1k_AFGB4             51       2:02:20         0                                          6/25/19        pending         15
Cementerio Del Terror                           Leroy Garcia                      UCmgTpxHFuLJcvS5hhyBWXBg   https://www.youtube.com/watch?v=JBYzzR1RU_s        201,670       1:36:02         0                                          6/25/19        pending         15
Cementerio Del Terror                           James Noble                       UCni0Y20lbupbx25y4wHydww   https://www.youtube.com/watch?v=SRTokvlapMU            136       2:17:47         0                                          6/25/19        pending         15
Cementerio Del Terror                           Horror movies                     UCpP92385PIErGKhKMKmEM4A   https://www.youtube.com/watch?v=2ytZ6gY6vko            232       1:26:46         0                                          6/25/19        pending         15
Cementerio Del Terror                           CyborgSword                       UCSJ5bWPqwRRCbKHI3vUbXfw   https://www.youtube.com/watch?v=HU6yKk2uLlI        159,843       1:31:13         0                                          6/25/19        pending         15
Cementerio Del Terror                           Kevin Mendoza González            UCt2TWovbjU0Igxp3Tiou5ug   https://www.youtube.com/watch?v=sqPNwuu7DwI             52       1:31:29         0                                          6/25/19        pending         15
Cementerio Del Terror                           Kevin Mendoza González            UCt2TWovbjU0Igxp3Tiou5ug   https://www.youtube.com/watch?v=e2z8X5pO6-U             61       1:31:29         0                                          6/25/19        pending         15
Cementerio Del Terror                           pongamos las pelis                UCW8Vg_6UlunPWYkCuTIIAZA   https://www.youtube.com/watch?v=sLyI04APpp4         11,078       1:31:15         0                                          6/25/19        pending         15
Cementerio Del Terror                           Peter Ashcraft                    UCyPocXqC383KdUVnPgSSV4A   https://www.youtube.com/watch?v=LIVM1YmQ1Z4        126,420       1:37:43         0                                          6/25/19        pending         15
Cementerio Del Terror                           MsVADER07                         UCyvl4zooS9LkSOJwWem_5cw   https://www.youtube.com/watch?v=zFQ2rDxBQ3s            395       1:55:24         0                                          6/25/19        pending         15
Vacaciones De Terror                            Rosario Burboa                    UC2lt00dzxtD3wsn5JF2wSqg   https://www.youtube.com/watch?v=BroF9-uELK8      1,128,479       1:20:52         0                                          6/25/19        pending         12
Vacaciones De Terror                            jakydaxterthenaughty              UCPOpMooD63BG48TMhybyqqw   https://www.youtube.com/watch?v=nHau6ypg61I        161,571         10:00         0                                          6/27/19        pending         12
Vacaciones De Terror                            jakydaxterthenaughty              UCPOpMooD63BG48TMhybyqqw   https://www.youtube.com/watch?v=mdYlPP-sZ3c         85,879         10:00         0                                          6/27/19        pending         12
Vacaciones De Terror                            jakydaxterthenaughty              UCPOpMooD63BG48TMhybyqqw   https://www.youtube.com/watch?v=8_PTz5pIaGk         60,991          8:00         0                                          6/27/19        pending         12
Vacaciones De Terror                            jakydaxterthenaughty              UCPOpMooD63BG48TMhybyqqw   https://www.youtube.com/watch?v=YVu1o4h7zOY         57,369          7:30         0                                          6/27/19        pending         12
Vacaciones De Terror                            jakydaxterthenaughty              UCPOpMooD63BG48TMhybyqqw   https://www.youtube.com/watch?v=BY2_LTXl0-o         65,801          8:29         0                                          6/27/19        pending         12
Vacaciones De Terror                            jakydaxterthenaughty              UCPOpMooD63BG48TMhybyqqw   https://www.youtube.com/watch?v=fHr7LKRR15A         22,359          8:00         0                                          6/27/19        pending         12
Vacaciones De Terror                            jakydaxterthenaughty              UCPOpMooD63BG48TMhybyqqw   https://www.youtube.com/watch?v=OwydQI3Fw2Y        612,888          8:00         0                                          6/27/19        pending         12
Vacaciones De Terror                            jakydaxterthenaughty              UCPOpMooD63BG48TMhybyqqw   https://www.youtube.com/watch?v=P7w_fR1nJMM        100,112          9:00         0                                          6/27/19        pending         12
Vacaciones De Terror                            jakydaxterthenaughty              UCPOpMooD63BG48TMhybyqqw   https://www.youtube.com/watch?v=38BJbiDVtbI         59,981          8:40         0                                          6/27/19        pending         12
Vacaciones De Terror                            CyborgSword                       UCSJ5bWPqwRRCbKHI3vUbXfw   https://www.youtube.com/watch?v=gGUBaEVjvEA        434,726       1:20:37         0                                          6/25/19        pending         12
Vacaciones De Terror                            Peliculas Perronas                UCTyHHP9T3-xNAap2ICvj9qQ   https://www.youtube.com/watch?v=xpedlwC-oPU         37,216       1:20:37         0                                           7/8/19        pending         12
El Rey De Los Albures                           Peggy Dunn                        UC_rTHxvWYN74wphWpOYtLFg   https://www.youtube.com/watch?v=QloFFfNt6nM          6,122       2:57:09         0                                          6/24/19       6/25/19          10
El Rey De Los Albures                           Vincent North                     UC386Q6vdK7ZW1SsGggW0f9g   https://www.youtube.com/watch?v=z_V_vkq6AxM        421,130       2:02:10         0                                          6/24/19       6/25/19          10
El Rey De Los Albures                           William Buchner                   UC3KXCVWeUJhNQoOILtj7gGQ   https://www.youtube.com/watch?v=gkFFaSj-InA          8,803       2:10:21         0                                          6/24/19       6/25/19          10
El Rey De Los Albures                           Grace Sullivan                    UC7qmoDcgQ71GDkAm6_bqrcg   https://www.youtube.com/watch?v=UEqH7XW-P6c             83       2:11:57         0                                          6/24/19       6/25/19          10
El Rey De Los Albures                           Alexvazquez31                     UCa1vKFcWCDPqYXYVmILbbog   https://www.youtube.com/watch?v=l0tyaw6e4iU      3,141,572       1:32:27         2   Youtube TV, Petco                      6/24/19       6/25/19          10
El Rey De Los Albures                           David Clarke                      UCCCZ-LPXDTeclOEpsfESFjQ   https://www.youtube.com/watch?v=c9ut_6pNWXo             46       1:49:07         0                                          6/24/19       6/25/19          10
El Rey De Los Albures                           hector manuel                     UCclxC0h-7vp7svY7TNGVPzQ   https://www.youtube.com/watch?v=qX3bmNiePHE            128       1:32:27         0                                          6/24/19       6/25/19          10
El Rey De Los Albures                           Leslie Salter                     UCD-0Cccjy0iwLDRBP1nVe7g   https://www.youtube.com/watch?v=WJiM6XrDmY0             76       3:02:29         1   Lightstep                              6/24/19       6/25/19          10
El Rey De Los Albures                           Albert Stewart                    UCSo7LBZ_0kXeaWEAIzkG3Pg   https://www.youtube.com/watch?v=rBidTCOtYgo          1,722       2:02:10         0                                          6/24/19       6/25/19          10
El Rey De Los Albures                           Ginnie Zena                       UCzgKoeyJ67XLSJgePoZVWhA   https://www.youtube.com/watch?v=8E0IRQP9-5I            473       2:33:07         0                                          6/24/19       6/25/19          10
Barridos Y Regados                              Daniel Adams                      UC0z6e_6tVTcJxx9YkIhIwBw   https://www.youtube.com/watch?v=ErwRgO1jkDk         39,238       2:20:18         0                                          6/24/19       6/25/19           9
Barridos Y Regados                              PeliulasFilms Mexicanas           UC43yFHLMi2ywmuQDlp2DCOQ   https://www.youtube.com/watch?v=qFP9cIKyNBQ             23       1:26:25         0                                          6/24/19       6/25/19           9
Barridos Y Regados                              PeliulasFilms Mexicanas           UC43yFHLMi2ywmuQDlp2DCOQ   https://www.youtube.com/watch?v=MoSEKpLCNR0            204       1:26:25         0                                          6/24/19       6/25/19           9
Barridos Y Regados                              Jesse Rogoff                      UCbAGJN0OPR3PA0t31JIxapQ   https://www.youtube.com/watch?v=sbKItlGstIo            202       1:25:55         0                                          6/24/19       6/25/19           9
Barridos Y Regados                              Carola Cagando                    UCSDye8R-7_s0ndVmo0pp_lA   https://www.youtube.com/watch?v=v0sCpH3UIIw          1,055       2:13:08         0                                          6/24/19       6/25/19           9
Barridos Y Regados                              Arthur Inlow                      UCtBx3xm2w_ZJcScyCXOMvuA   https://www.youtube.com/watch?v=nxA25Elq8pw          4,443       1:25:55         0                                          6/24/19       6/25/19           9
Barridos Y Regados                              Troy Ketcher                      UCUNzpI_N_RFj3jp10_342HQ   https://www.youtube.com/watch?v=WbPmGyeCNkw        280,639       2:20:18         0                                          6/24/19       6/25/19           9
Barridos Y Regados                              Marco C.                          UCwi1XFuLWKiaZLqjL-cFxgQ   https://www.youtube.com/watch?v=MEug4-uv1Eo             36       1:26:22         0                                          6/24/19       6/25/19           9
Barridos Y Regados                              Yvonne Harrison                   UCx8kO5JcJ4eYiRzBPkMRahQ   https://www.youtube.com/watch?v=sLEf1lvxHq4              4       3:29:03         0                                          6/24/19       6/25/19           9
Dicen Que Soy Hombre Malo                       Anthony Atkins                    UC9oFxU-yeqsLJb_WW1DCAgg   https://www.youtube.com/watch?v=05gaMRTJn-M         18,276       1:22:15         0                                          6/25/19        pending          7
Dicen Que Soy Hombre Malo                       Forrest Erickson                  UCdToMsBF8y6ER6tt_VC_D_A   https://www.youtube.com/watch?v=kqoSVLMC1zQ              6       2:03:20         0                                          6/25/19        pending          7
Dicen Que Soy Hombre Malo                       Donald Winfrey                    UCjNVGN0-6wyWhRE2Za-WapA   https://www.youtube.com/watch?v=H60GIxTXCzE            101       2:03:44         0                                          6/25/19        pending          7
Dicen Que Soy Hombre Malo                       Mirjam Tacke                      UCKgFJTwGgR99qnwnpoN9AbQ   https://www.youtube.com/watch?v=9PHbh9puRQM          7,210       2:36:19         0                                          6/25/19        pending          7
Dicen Que Soy Hombre Malo                       Ronald Jordan                     UCLiTfJ3lxLYeNT9Kn1z_IDQ   https://www.youtube.com/watch?v=8WDK7aRoG6w             33       1:58:25         0                                          6/25/19        pending          7
Dicen Que Soy Hombre Malo                       Grant Pearson                     UCwP72lbhCaRM8OzOYXb1hYA   https://www.youtube.com/watch?v=IJWC1NUyVCQ            330       2:36:19         0                                          6/25/19        pending          7
Dicen Que Soy Hombre Malo                       Stephen Rose                      UCYL1G-n7-Hk-eRf6kW6kilA   https://www.youtube.com/watch?v=jSqE_XR_il4             93       2:03:20         0                                          6/25/19        pending          7
Un Sueño De Amor                                jesus valladares navarrete        UC4fFA40POEWy2adstGpD9fw   https://www.youtube.com/watch?v=Nt0CZGeepXY        135,190       1:14:03         4   Youtube TV, Wells Fargo*2, & VH1       6/25/19        pending          7
Un Sueño De Amor                                Principe .Cinema                  UCD4xCXbZSuMy5l1fO9x0D3Q   https://www.youtube.com/watch?v=6oetOCW6z9E         51,057         14:34         1   UNICEF USA                             6/25/19        pending          7
Un Sueño De Amor                                Principe .Cinema                  UCD4xCXbZSuMy5l1fO9x0D3Q   https://www.youtube.com/watch?v=JORK3nA_5RQ         26,616         14:01         2   Wells Fargo & Portal Facebook          6/25/19        pending          7
Un Sueño De Amor                                Principe .Cinema                  UCD4xCXbZSuMy5l1fO9x0D3Q   https://www.youtube.com/watch?v=k37-nNA7AHY         64,665         13:58         0                                          6/25/19        pending          7
Un Sueño De Amor                                Principe .Cinema                  UCD4xCXbZSuMy5l1fO9x0D3Q   https://www.youtube.com/watch?v=x5zlOaY-YO4         26,323         10:01         0                                          6/25/19        pending          7
Un Sueño De Amor                                Principe .Cinema                  UCD4xCXbZSuMy5l1fO9x0D3Q   https://www.youtube.com/watch?v=RPv2IkPzyd0         27,828          9:15         0                                          6/25/19        pending          7
Un Sueño De Amor                                Terrell Romo                      UCZFMyMnsxuaf-FgGQqokptw   https://www.youtube.com/watch?v=gE9xvyhRR2k             40       1:14:03         0                                          6/25/19        pending          7
Ventarron                                       ROBERTO ADAMS                     UC0pNkXXvNnUw42XrXWqpZ9w   https://www.youtube.com/watch?v=kX7DrqnGS8k        134,505       1:22:22         1   Anker                                  6/27/19        pending          7
Ventarron                                       Ocanasordi                        UCa7ljYIFhWciEOTkDt2ev3Q   https://www.youtube.com/watch?v=qM-6F3udNeg          9,615          3:14         0                                          6/27/19        pending          7
Ventarron                                       Películas Hoy                     UCAbgTRxHHXy3i3eKNP8JeTg   https://www.youtube.com/watch?v=UGJ9SBIVrn8              0       1:22:22         0                                          6/27/19        pending          7
Ventarron                                       Desmemoriados Musica Cubana       UCHWHfe05NXsKgpvYTo1n-CA   https://www.youtube.com/watch?v=Ebm_gPOxpoU             66          2:20         0                                          6/27/19        pending          7
Ventarron                                       Rossdesign, crea tu imaginación   UCk9-U2_UFHQx-czcmBTsBGw   https://www.youtube.com/watch?v=GF1skxqosZU          2,669          2:45         0                                          6/27/19        pending          7
Ventarron                                       Rossdesign, crea tu imaginación   UCk9-U2_UFHQx-czcmBTsBGw   https://www.youtube.com/watch?v=veVNiTf-ooQ          6,906          3:12         0                                          6/27/19        pending          7
Ventarron                                       jarangolo1                        UCmyfweeNso5gPMalHTGBMbw   https://www.youtube.com/watch?v=_LVRVwOK37Y            119          3:16         0                                          6/27/19        pending          7
Pegando Con Tubo                                PeliulasFilms Mexicanas           UC43yFHLMi2ywmuQDlp2DCOQ   https://www.youtube.com/watch?v=Zwi7WaWJI_M            164       1:23:14         0                                          6/27/19        pending          6
Pegando Con Tubo                                josue chepo                       UCQxbY2RepNX5MxcYid7FuKg   https://www.youtube.com/watch?v=6fbib5Lj5S4          2,004       1:28:17         0                                          6/27/19        pending          6
Pegando Con Tubo                                roberto hernandez                 UCww_le-f-iHgq_AtzV8PLAA   https://www.youtube.com/watch?v=CmbS6Fcwd9c         16,983     26:44:00          0                                          6/27/19        pending          6
Pegando Con Tubo                                roberto hernandez                 UCww_le-f-iHgq_AtzV8PLAA   https://www.youtube.com/watch?v=Rfu5nbHWlZs         12,757     25:09:00          0                                          6/27/19        pending          6
Pegando Con Tubo                                roberto hernandez                 UCww_le-f-iHgq_AtzV8PLAA   https://www.youtube.com/watch?v=ywSJbe8KQx4          9,750     28:57:00          0                                          6/27/19        pending          6
Pegando Con Tubo                                roberto hernandez                 UCww_le-f-iHgq_AtzV8PLAA   https://www.youtube.com/watch?v=xSXODS2bbgY          8,166          4:13         0                                          6/27/19        pending          6
El Terror De La Frontera                        Películas Hoy                     UCAbgTRxHHXy3i3eKNP8JeTg   https://www.youtube.com/watch?v=6ouE8l5Qlvo              0       0:31:42         0                                          6/27/19        pending          5
El Terror De La Frontera                        escorpio meza 2                   UCFIIrSby7chSQwMre0quwmw   https://www.youtube.com/watch?v=GxtAtHl175Q      1,210,684       1:17:41         1   Capital One                            6/27/19        pending          5
El Terror De La Frontera                        EDMUNDO ROSARIO                   UCw6edeMQNiy51npJ92b0kfA   https://www.youtube.com/watch?v=RCdbhhAVqpk        489,305       0:30:50         0                                          6/27/19        pending          5
El Terror De La Frontera                        EDMUNDO ROSARIO                   UCw6edeMQNiy51npJ92b0kfA   https://www.youtube.com/watch?v=vt4Ec1PwaGA        755,528       0:31:42         1   Brilliant Earth                        6/27/19        pending          5
El Terror De La Frontera                        EDMUNDO ROSARIO                   UCw6edeMQNiy51npJ92b0kfA   https://www.youtube.com/watch?v=nR4DD84Or-M        425,599       0:15:10         1   Brilliant Earth                        6/27/19        pending          5
Narco Terror                                    layita98                          UCn_hF4IVrDMzf9EvT-Zbc4g   https://www.youtube.com/watch?v=w5gGhSnFkxM         17,238          3:20         0                                           7/8/19        pending          5
Narco Terror                                    layita99                          UCn_hF4IVrDMzf9EvT-Zbc4g   https://www.youtube.com/watch?v=oLkAlX4dNho         11,410          5:47         0                                           7/8/19        pending          5
Narco Terror                                    layita100                         UCn_hF4IVrDMzf9EvT-Zbc4g   https://www.youtube.com/watch?v=vdIWgfRkl_4         23,570          9:02         0                                           7/8/19        pending          5
Narco Terror                                    layita101                         UCn_hF4IVrDMzf9EvT-Zbc4g   https://www.youtube.com/watch?v=Ald7HfDYqrM          9,694          4:15         0                                           7/8/19        pending          5
Narco Terror                                    layita102                         UCn_hF4IVrDMzf9EvT-Zbc4g   https://www.youtube.com/watch?v=HoJWfckZPp8         23,334          4:41         0                                           7/8/19        pending          5
Pilotos De Combate                              csfe                              UChkh-Wg_IvXmyse-HmHzTTg   https://www.youtube.com/watch?v=hoqMgAY_P6w         19,887         14:37         0                                          6/27/19        pending          5
Pilotos De Combate                              csfe                              UChkh-Wg_IvXmyse-HmHzTTg   https://www.youtube.com/watch?v=Z9FyvMg0SFw         12,422         15:35         0                                          6/27/19        pending          5
Pilotos De Combate                              csfe                              UChkh-Wg_IvXmyse-HmHzTTg   https://www.youtube.com/watch?v=hfOeIRDbDTI          7,407         18:05         0                                          6/27/19        pending          5
Pilotos De Combate                              csfe                              UChkh-Wg_IvXmyse-HmHzTTg   https://www.youtube.com/watch?v=-RZRe41Ayqc          6,290         15:07         0                                          6/27/19        pending          5
Pilotos De Combate                              csfe                              UChkh-Wg_IvXmyse-HmHzTTg   https://www.youtube.com/watch?v=AT8xE_cEogU          6,380         19:16         0                                          6/27/19        pending          5
Cielito Lindo                                   Paul Murphy                       UCKqOeexAkqejA-QB_8T7xZQ   https://www.youtube.com/watch?v=q820uZM44rg          3,202       1:55:18         0                                          6/27/19        pending          4
Cielito Lindo                                   alex                              UCRVab17pLEi45c5wgzHf8Cg   https://www.youtube.com/watch?v=l8GNEcjG5JY         16,215       1:22:22         0                                          6/27/19        pending          4
Cielito Lindo                                   Quyen Cristie                     UCs7T_xFlze8KClfcAjNZ3iw   https://www.youtube.com/watch?v=PtwOGQkApVE            154       3:06:47         0                                          6/27/19        pending          4
Cielito Lindo                                   Music Casella                     UCZm9WmNSI-Buv4M6Zipfaow   https://www.youtube.com/watch?v=flo3AxYy2Pg             91       1:36:11         0                                          6/27/19        pending          4
Siete En La Mira II (La Furia De La Venganza)   Robert Cosgrove                   UCAvv4dAgj6UiCi5O54wB61g   https://www.youtube.com/watch?v=KdmZmu5YAMo          2,431       3:48:56         0                                          6/24/19       6/25/19           4
Siete En La Mira II (La Furia De La Venganza)   Caballero Del Mal                 UCb1v3dUQUmIxZeGOuAb_hXA   https://www.youtube.com/watch?v=sghui453g-0      1,641,458       1:48:08         0                                          6/24/19       6/25/19           4
Siete En La Mira II (La Furia De La Venganza)   Musica de los 90's                UCGU524OOB4eQVE76NhaCT_A   https://www.youtube.com/watch?v=mUFcZpZIZIU         34,035       1:48:08         3   Atlassian.com, Sephora, Atlassian.com 6/24/19        6/25/19           4
Siete En La Mira II (La Furia De La Venganza)   eduardo romero hernandez          UCIt_fyDoQYW9yW-Zi5DS0OA   https://www.youtube.com/watch?v=nnERoKDOulY         13,783       1:48:02         0                                          6/24/19       6/25/19           4
Sinvergüenza, Pero Honrado                      BRAYAN ANDRES GONZALEZ GONZALEZ   UCK_Oj0Jb9Jr8q1Djg9AIbIg   https://www.youtube.com/watch?v=d_Cm8c3-W7g              2          3:16         0                                          6/24/19       6/25/19           4
Sinvergüenza, Pero Honrado                      BRAYAN ANDRES GONZALEZ GONZALEZ   UCK_Oj0Jb9Jr8q1Djg9AIbIg   https://www.youtube.com/watch?v=sZAZtNzYiDI             11          2:55         0                                          6/24/19       6/25/19           4
Sinvergüenza, Pero Honrado                      BRAYAN ANDRES GONZALEZ GONZALEZ   UCK_Oj0Jb9Jr8q1Djg9AIbIg   https://www.youtube.com/watch?v=GuW04qIrVJE             15          2:33         0                                          6/24/19       6/25/19           4
Sinvergüenza, Pero Honrado                      BRAYAN ANDRES GONZALEZ GONZALEZ   UCK_Oj0Jb9Jr8q1Djg9AIbIg   https://www.youtube.com/watch?v=VNrnkvPoR5c              6          2:37         0                                          6/24/19       6/25/19           4
Cantando Nace El Amor                           Brian Carter                      UCfg_KDyOJ3DCR9c6tc75KCA   https://www.youtube.com/watch?v=ciFZeFFZv7c             12       2:39:50         0                                          6/24/19       6/25/19           3
Cantando Nace El Amor                           John Smith                        UCnC7K-3VDaPL_ox622BHhCw   https://www.youtube.com/watch?v=f1Fr8B3v9-0            140       2:30:15         0                                          6/24/19       6/25/19           3
Cantando Nace El Amor                           Gamebuffer                        UCv39sub4bpT1r4stNTTdRoA   https://www.youtube.com/watch?v=PoPU-JVemlM             22       2:37:45         0                                          6/24/19       6/25/19           3
El Señor Gobernador                             Marvin Bakerman                   UC_15MyRMqDbawWnB4McCBRg   https://www.youtube.com/watch?v=oScigUd1D8s        122,724       1:13:33         0                                          6/27/19        pending          3
El Señor Gobernador                             Jose Corona                       UCqEfEeC3WqWV0IWWKVyQsjw   https://www.youtube.com/watch?v=KSI9r6k9bds            691          3:53         0                                          6/27/19        pending          3
El Señor Gobernador                             Jose Corona                       UCqEfEeC3WqWV0IWWKVyQsjw   https://www.youtube.com/watch?v=QnCFezb0oLA            790          2:31         0                                          6/27/19        pending          3
El Sinvergüenza                                 BRAYAN ANDRES GONZALEZ GONZALEZ   UCK_Oj0Jb9Jr8q1Djg9AIbIg   https://www.youtube.com/watch?v=Oi8DJYMHM8E              3          2:46         0                                          6/24/19       6/25/19           3
El Sinvergüenza                                 BRAYAN ANDRES GONZALEZ GONZALEZ   UCK_Oj0Jb9Jr8q1Djg9AIbIg   https://www.youtube.com/watch?v=HKviHtQSWD8              5          2:42         0                                          6/24/19       6/25/19           3
El Sinvergüenza                                 BRAYAN ANDRES GONZALEZ GONZALEZ   UCK_Oj0Jb9Jr8q1Djg9AIbIg   https://www.youtube.com/watch?v=DQd3d-H57Ac              5          3:10         0                                          6/24/19       6/25/19           3
Fuga Hacia La Muerte                            Ibragim hiug                      UC3SfNHGdWmwMaDbed7qLphA   https://www.youtube.com/watch?v=8be1Xa_UiDc            449       1:25:32         0                                           7/8/19        pending          3
Fuga Hacia La Muerte                            George Colburn                    UCo7-_f2aJg3Vap9_IHazOAg   https://www.youtube.com/watch?v=z9tjp12RnDE         57,145       1:25:02         0                                           7/8/19        pending          3
Fuga Hacia La Muerte                            Jerri Spencer                     UCvDK7NNkj3ktMySpCuDpwAw   https://www.youtube.com/watch?v=cm2eGufUras              3       2:04:01         0                                           7/8/19        pending          3
Jalisco Nunca Pierde                            gai xinh dat viet                 UC4CGaNzAkDNURmg8gPGR9Tg   https://www.youtube.com/watch?v=oRF73nDU0kw            360       0:59:54         0                                           7/8/19        pending          3
Jalisco Nunca Pierde                            gai xinh dat viet                 UC4CGaNzAkDNURmg8gPGR9Tg   https://www.youtube.com/watch?v=12SlovXd9Pw            143       0:30:08         0                                           7/8/19        pending          3
Jalisco Nunca Pierde                            el león de la sierra jr           UC7on5DWmWLnZF-XftAXDxIg   https://www.youtube.com/watch?v=GOTyMNOOSC4            150       1:30:02         0                                           7/8/19        pending          3
Orgullo De Mujer                                Perla Parrales                    UCAHROHXqdAJN-pZt5XaZeqg   https://www.youtube.com/watch?v=CvQdSis4QK0         31,041       1:30:23         0                                          6/25/19        pending          3
Orgullo De Mujer                                pongamos las pelis                UCW8Vg_6UlunPWYkCuTIIAZA   https://www.youtube.com/watch?v=iu2QQF96_ec          1,174       1:54:11         0                                          6/25/19        pending          3
Orgullo De Mujer                                mmoss64                           UCZbelLK7no3t2Xw3OtD3VqA   https://www.youtube.com/watch?v=4CXu10_nfEU        658,815       1:50:36         0                                          6/25/19        pending          3
Se Solicitan Modelos                            SuperStanila                      UCnpZyz138pH-g48MXpEpYgQ   https://www.youtube.com/watch?v=5MkWg6T5Jro        291,174       1:29:12         2   Google Pixel, Kids Braces              6/27/19        pending          3
Se Solicitan Modelos                            kimuras montiel                   UCSkWm4F3HiwJ3SCYOjEeB6g   https://www.youtube.com/watch?v=oLr7R1s4BAo        146,058       1:31:48         2   Anker Wall Chargers & Planet Hollywood6/27/19
                                                                                                                                                                                                                                          Resort        pending          3
Se Solicitan Modelos                            Sandman Nonfilter 2               UCu9C_dCsCGsOxc5aPqsjdtg   https://www.youtube.com/watch?v=jFTqeRgq0-c          1,956          1:09         0                                          6/27/19        pending          3
Siete En La Mira                                Caballero Del Mal                 UCb1v3dUQUmIxZeGOuAb_hXA   https://www.youtube.com/watch?v=RskRdsVYBtY      1,944,058       1:24:17         0                                          6/24/19       6/25/19           3
Siete En La Mira                                I Love PeliNovelas                UCJ1uOSLb7I5VbeSnI_ElmNQ   https://www.youtube.com/watch?v=eHVhHyLrz3g          5,032       1:17:45         0                                           7/8/19        pending          3
Siete En La Mira                                Peliculas Perronas                UCTyHHP9T3-xNAap2ICvj9qQ   https://www.youtube.com/watch?v=1Huilyijrwg         94,378       1:24:17         1   Orion Pictures                         6/24/19       6/25/19           3
Un Par A Todo Dar                               jury djinn                        UC4OTk8PYP2IEOy-UCBU8R7Q   https://www.youtube.com/watch?v=wpcmRmNbodM         13,525       6:56:09         0                                          6/24/19       6/25/19           3
Un Par A Todo Dar                               Bleddyns Kichiness                UCxT097Wz-bnRPrlKI2NyB8g   https://www.youtube.com/watch?v=em6u6ME0nRU         73,287       3:11:33         0                                          6/24/19       6/25/19           3
Un Par A Todo Dar                               Jesús Manuel Félix                UCyWJqhlgmQUBrs5MPDyqc-A   https://www.youtube.com/watch?v=pjNFp8_qUDs         50,286       1:30:09         0                                          6/24/19       6/25/19           3
Vuelven Los Cinco Halcones                      malikaljann                       UCDmJqXL7OVZTkr-aqzSRHiw   https://www.youtube.com/watch?v=uECsOwB-G9M            890       3:11:46         0                                          6/27/19        pending          3
Vuelven Los Cinco Halcones                      Roberto Lucio                     UCuBtvZQV-HdvphGhdTeiMiQ   https://www.youtube.com/watch?v=nhg3E5Exqlk         43,275       1:28:09         1   Aberdeen                               6/27/19        pending          3
Vuelven Los Cinco Halcones                      GOHAN34                           UCw6uEN8M2YsE616hiYLBXyg   https://www.youtube.com/watch?v=F00jRS-hgho      1,373,837       1:28:02         3   Pride.google, google store, & Airbnb 6/27/19          pending          3
El Regreso Del Carro Rojo                       ROY VEGA                          UCM-Aac5qZsFDtO_L4bWCFTw   https://www.youtube.com/watch?v=H_5f10K6QdE            386       1:22:17         0                                          6/27/19        pending          2
El Regreso Del Carro Rojo                       luna grace                        UCowYn0lj_tugVpl6xbxLmWw   https://www.youtube.com/watch?v=T0Or99gZako        267,824       1:22:49         5   Youtube TV, Capital One, trainingcamp.com,
                                                                                                                                                                                                                                         6/24/19
                                                                                                                                                                                                                                              calvinklein.us
                                                                                                                                                                                                                                                       6/25/19           2
                                                                                                                                                                                                                                 Date          Date
Title
El Tahúr
                        Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 119 of
                                      YouTube Username
                                      girl beatiful 02
                                                                         User ID / Channel
                                                                         UCgQnVy6fhy6Ezd3crcXqIFQ
                                                                                                                    Infringing URL
                                                                                                                    https://www.youtube.com/watch?v=MVoQmZZxibU
                                                                                                                                                                  Views
                                                                                                                                                                       23,810
                                                                                                                                                                                Video Length # of ads
                                                                                                                                                                                     1:00:06            0
                                                                                                                                                                                                          Type of ads            Submitted
                                                                                                                                                                                                                                     6/27/19
                                                                                                                                                                                                                                               Removed
                                                                                                                                                                                                                                                  pending
                                                                                                                                                                                                                                                            Notes
                                                                                                                                                                                                                                                                    2
El Tahúr
Entre Monjas Anda El Diablo
                                      girl beatiful 02
                                      girl beatiful 02
                                                             149         UCgQnVy6fhy6Ezd3crcXqIFQ
                                                                         UCgQnVy6fhy6Ezd3crcXqIFQ
                                                                                                                    https://www.youtube.com/watch?v=prq8LKQlGII
                                                                                                                    https://www.youtube.com/watch?v=MBUMjR4KDC4
                                                                                                                                                                       20,014
                                                                                                                                                                        8,629
                                                                                                                                                                                     0:58:01
                                                                                                                                                                                     0:45:28
                                                                                                                                                                                                        0
                                                                                                                                                                                                        0
                                                                                                                                                                                                                                     6/27/19
                                                                                                                                                                                                                                      7/8/19
                                                                                                                                                                                                                                                  pending
                                                                                                                                                                                                                                                  pending
                                                                                                                                                                                                                                                                    2
                                                                                                                                                                                                                                                                    2
Entre Monjas Anda El Diablo           girl beatiful 02                   UCgQnVy6fhy6Ezd3crcXqIFQ                   https://www.youtube.com/watch?v=1vhQlilI2v0         7,753        0:45:36            0                             7/8/19      pending           2
Hasta el Viento Tiene Miedo           JR CNM                             UCdgkhnoaAxaNbBtrvGPJxNg                   https://www.youtube.com/watch?v=6AWL1b345Hc           338        1:28:08            0                             7/8/19      pending           2
Hasta el Viento Tiene Miedo           Peliculas en español HD            UCYdNrH7cRDRIKrxpMuxu1Mg                   https://www.youtube.com/watch?v=8SirqXXqii0         6,357        1:24:05            0                             7/8/19      pending           2
Juan Armenta "El Repatriado"          gai xinh dat viet                  UC4CGaNzAkDNURmg8gPGR9Tg                   https://www.youtube.com/watch?v=5eRHfcy-qwg           130        1:28:57            0                             7/8/19      pending           2
Juan Armenta "El Repatriado"          el león de la sierra jr            UC7on5DWmWLnZF-XftAXDxIg                   https://www.youtube.com/watch?v=QJPdJl7Wdu8         2,080        1:28:57            0                             7/8/19      pending           2
Juan Charrasqueado Y Gabino Barrera   gai xinh dat viet                  UC4CGaNzAkDNURmg8gPGR9Tg                   https://www.youtube.com/watch?v=4IdgyRcldDs            52        1:47:33            0                             7/8/19      pending           2
Juan Charrasqueado Y Gabino Barrera   el león de la sierra jr            UC7on5DWmWLnZF-XftAXDxIg                   https://www.youtube.com/watch?v=PGmrNq-GNEo         1,329        1:47:33            0                             7/8/19      pending           2
La Banda del Carro Rojo               Jose Luis Galindo                  UCOmy3YXya-e7R4V9pSZxsVA                   https://www.youtube.com/watch?v=Ku0h2kiE_gU     3,137,158           3:12            0                            6/24/19      6/25/19           2
La Banda del Carro Rojo               Heisenberg                         UCOouCq-jidQUiAWdRU2orWg                   https://www.youtube.com/watch?v=zcz-34a_jQo        43,179        1:30:49            0                            6/25/19      pending           2
Nido De Fieras                        Robert Bonine                      UCeeJWIGlnIHHJb00nCFJVsA                   https://www.youtube.com/watch?v=S74yEf5epSA        14,109        3:42:04            0                             7/8/19      pending           2
Nido De Fieras                        Kamath Kamat4                      UCJ5u1FiJk58iRi1HatbdtIg                   https://www.youtube.com/watch?v=kufqyI8MZy4        30,470        1:21:14            0                            6/24/19      6/25/19           2
Nosotras Las Sirvientas               James Chou                         UC_YO_dsUNtMNAhNXdYPrF6Q                   https://www.youtube.com/watch?v=hG6tSK1Dl7I        17,342        2:17:48            0                            6/24/19      6/25/19           2
Nosotras Las Sirvientas               ROBERTO ADAMS                      UC0pNkXXvNnUw42XrXWqpZ9w                   https://www.youtube.com/watch?v=oNCxhYRljwM       563,540        1:21:09            0                            6/24/19      6/25/19           2
Tacos al Carbón                       gai xinh dat viet                  UC4CGaNzAkDNURmg8gPGR9Tg                   https://www.youtube.com/watch?v=xZeaGBL1wfQ            16        1:35:59            0                             7/8/19      pending           2
Tacos al Carbón                       JR CNM                             UCdgkhnoaAxaNbBtrvGPJxNg                   https://www.youtube.com/watch?v=xCynSj2qpkA        71,908        1:37:55            0                             7/8/19      pending           2
Yo No Me Caso Compadre                John Ingram                        UCDUK-89EdKJ_y78jLxFj0wg                   https://www.youtube.com/watch?v=-l_wjtXa7SM         2,176        2:40:24            0                             7/8/19      pending           2
Yo No Me Caso Compadre                Sammy Baker                        UCg20Rx3pFgzdbGpoFQTcMEA                   https://www.youtube.com/watch?v=cJGGpahQCiQ         3,270        1:59:09            0                             7/8/19      pending           2
Agarrando Parejo                      jury djinn                         UC4OTk8PYP2IEOy-UCBU8R7Q                   https://www.youtube.com/watch?v=kI8rLYwGZjg        13,664        1:45:56            0                            6/24/19      6/25/19           1
Ahora Soy Rico                        CHRISTIAN MARCO GUTIERREZ GUZMAN   UCSTK9GRVQyrb03caGqalcPQ                   https://www.youtube.com/watch?v=lokwvTlpglc           716        1:46:29            0                            6/27/19      pending           1
Aladino Y La Lámpara Maravillosa      Jesús Rodriguez Velazquez          UC9uraDPFASCb-uCGFkda-Qw                   https://www.youtube.com/watch?v=lxt8e9avTmU         1,599        1:36:46            0                            6/24/19      6/25/19           1
Caballos De Acero                     Zolarys1997                        UCmWFlxjiKA7-eQW_AZCgH-w                   https://www.youtube.com/watch?v=5O35kwr-Vyc       113,113        1:24:43            1 Bravo TV                   6/24/19      6/25/19           1
Camino Del Mal                        Matthew Hernandez                  UC07XYB_7BsOCT_pMONiPLOA                   https://www.youtube.com/watch?v=dlkZIEhe6IM         5,844        2:01:07            0                            6/24/19      6/25/19           1
Carabina 30-30                        talex movie                        UCseQq2OSTHIqLPI6e22r9bQ                   https://www.youtube.com/watch?v=3NeJMLKpviM        34,753        1:50:27            0                            6/25/19      pending           1
De Tal Palo Tal Astilla               Juan Flores                        UChaEFITJoKFVR7SbNc4SKVg                   https://www.youtube.com/watch?v=_afMuVzG_ZU       245,555        01:45.3            0                            6/24/19      6/25/19           1
De Tal Palo, Tal Astilla              Robert Crocker                     UCEgR03tg8XhjVy_pXmlkuqg                   https://www.youtube.com/watch?v=S5h3kO8yP8M        58,715        6:38:00            0                             7/8/19      pending           1
El Plebeyo                            Gabriel Astengo                    UC61V6b96EqyVkZYqzC9HkCA                   https://www.youtube.com/watch?v=QnZ1MMxNVHw        59,981           2:41            0                            6/27/19      pending           1
El Sexo De Los Pobres                 Rossy Mendoza                      UCMGa4Cs30IZVrUybNxAgdjg                   https://www.youtube.com/watch?v=yUI01ag8U2Y           361           0:59            0                            6/27/19      pending           1
El Zarco                              James Dehart                       UCTlV3wVEcRC0oevQgLJ78pA                   https://www.youtube.com/watch?v=Sv0hlIbccnQ        63,538        2:00:24            0                             7/8/19      pending           1
Entre Compadres Te Veas               Omar Torrez                        UC54gXY238DWJIXBP5V-7nqg                   https://www.youtube.com/watch?v=btOiwTF1OFo         5,506        1:33:23            0                             7/8/19      pending           1
Fuera Ropa                            Natasha Jacobs                     UChQ_y8VnEllAfql1X6kfrNw                   https://www.youtube.com/watch?v=_dSIjuhIYoQ        27,929        2:22:16            0                             7/8/19      pending           1
Gritenme Piedras Del Campo            Ryan Matuszewski                   UC8J7TP7u0vvBp_7qkg8v6xA                   https://www.youtube.com/watch?v=m6kpUzxZvko        15,078        2:39:11            0                             7/8/19      pending           1
Hermelinda Linda                      Montserrat Ramirez                 UCmlbTXJ-svqt5ftC_PjZY9w                   https://www.youtube.com/watch?v=HJD69S4hYYs             3        1:32:05            0                            6/24/19      6/25/19           1
Huevos Rancheros                      Rancho Ixmucane                    UC4EBwgoF1iielAbh-UwrlqA                   https://www.youtube.com/watch?v=6Uxty_DddJY        41,646       38:26:00            0                            6/24/19      6/25/19           1
La Alegria De Vivir                   Películas Hoy                      UCAbgTRxHHXy3i3eKNP8JeTg                   https://www.youtube.com/watch?v=Bo7E68SAON8             1        1:18:44            0                            6/25/19      pending           1
La Familia Perez                      Carolina Lima                      UCchWgyIJDTdL2zSG0Wc-Ikw                   https://www.youtube.com/watch?v=W7b5HouN7fU         3,885        1:33:34            0                            6/25/19      pending           1
La Ley de Las Calles                  luis reynoso                       UCglB6V892JrOExsFPalWnDg                   https://www.youtube.com/watch?v=go7MP6bwh4Q           752           1:58            0                            6/24/19      6/25/19           1
La Ley del Monte                      JR CNM                             UCdgkhnoaAxaNbBtrvGPJxNg                   https://www.youtube.com/watch?v=ClzW3pUBbjc         8,830        1:57:12            0                            6/25/19      pending           1
La Puerta Negra                       Omar Torrez                        UC54gXY238DWJIXBP5V-7nqg                   https://www.youtube.com/watch?v=NBODOEic_yE           865        1:32:04            0                             7/8/19      pending           1
La Risa de la Ciudad                  La Vereda del Misterio             UCEs1PSt2ykO4Nx4n5NUGpTQ                   https://www.youtube.com/watch?v=J3pljHv1SpI            45        1:48:33            0                             7/8/19      pending           1
Matar o Morir                         gai xinh dat viet                  UC4CGaNzAkDNURmg8gPGR9Tg                   https://www.youtube.com/watch?v=VaSOUj_-eKs            18        1:38:52            0                             7/8/19      pending           1
Mi Querido Viejo                      JR CNM                             UCdgkhnoaAxaNbBtrvGPJxNg                   https://www.youtube.com/watch?v=0OBt7TX2eU0        76,031        1:36:50            0                             7/8/19      pending           1
Motin En La Carcel                    VEOCLIPS                           UCRxi8fds4AvjdsIoJH0a14w                   https://www.youtube.com/watch?v=427Io1D-u8c       114,498           2:30            0                             7/8/19      pending           1
Muerte a Sangre Fría                  sincal videos                      UCVw9WPMoKOmFh5hUeV3MTvg                   https://www.youtube.com/watch?v=TuwHzZCwhHQ           155        1:33:16            0                             7/8/19      pending           1
Muertos De Miedo                      PeliulasFilms Mexicanas            UC43yFHLMi2ywmuQDlp2DCOQ                   https://www.youtube.com/watch?v=N28LFtlMauk        32,495        1:27:40            0                            6/24/19      6/25/19           1
Pancho Tequila                        pptoño                             UCsSA-miOFmVw7-zJxM3mh7Q                   https://www.youtube.com/watch?v=I626QYdVN-Y       355,718        1:30:58            2 Google Pixel, Propel       6/25/19      pending           1
Pecado Mortal                         mmoss64                            UCZbelLK7no3t2Xw3OtD3VqA                   https://www.youtube.com/watch?v=Vgf9xKetr60       867,176        2:05:22            0                            6/25/19      pending           1
Picardia Mexicana                     el león de la sierra jr            UC7on5DWmWLnZF-XftAXDxIg                   https://www.youtube.com/watch?v=gIvxp0Q8xJY           109        1:48:19            0                             7/8/19      pending           1
Pistoleros Bajo El Sol                Peliculas Perronas                 UCTyHHP9T3-xNAap2ICvj9qQ                   https://www.youtube.com/watch?v=niCRxRIBr_g        39,711        1:33:11            0                            6/27/19      pending           1
Policía de Narcóticos                 sincal videos                      UCVw9WPMoKOmFh5hUeV3MTvg                   https://www.youtube.com/watch?v=lyVN0CKCV_s           926        1:28:20            0                            6/27/19      pending           1
Por Que Ya No Me Quieres              kimuras montiel                    UCSkWm4F3HiwJ3SCYOjEeB6g                   https://www.youtube.com/watch?v=zgfYxQod4jk       669,288        1:33:04            0                            6/27/19      pending           1
Por Tu Maldito Amor                   Madelyn Mejia                      UCksgqvkkO2JYrXQiffaRC2Q                   https://www.youtube.com/watch?v=TUW5GW1clv4         1,845        1:36:00            0                            6/27/19      pending           1
Ruletero A Toda Marcha                Kaiser Kneiss                      UCg9z0PWf7ZK-x51_4-QQ9-w                   https://www.youtube.com/watch?v=8AdD5eBzWDM        28,437           1:07            0                            6/27/19      pending           1
Santo Vs. Asesinos De Otros Mundos    Harold Hudecek                     UCdYqSLmBWiWEyMpQKtHgs2A                   https://www.youtube.com/watch?v=KbTwMdGe66s        16,776        1:36:11            0                            6/27/19      pending           1
Serenata En Acapulco                  Kami Tourigny                      UCAja8PjhIHPmFXiWesnVLeg                   https://www.youtube.com/watch?v=8E2xHroZgBU         1,267        2:01:05            0                            6/24/19      6/25/19           1
Traiganlos Vivos o Muertos            Alberto Cano                       UC8f5g23otkOcwWZpYLGkROw                   https://www.youtube.com/watch?v=-NJbg3cRVgU        23,786        1:24:35            0                            6/24/19      6/25/19           1
Un Padre A Toda Maquina               Mark Wilhoit                       UC-57Di66SujZTGdDYpQjLew                   https://www.youtube.com/watch?v=rqzXwnhtME8        37,940        1:57:02            0                            6/24/19      6/25/19           1
Un Rincon Cerca del Cielo             julia garibay                      UCAXalIUbrBO_pQj0jENIbsg                   https://www.youtube.com/watch?v=qVj8XwWgkKA           737        1:55:58            0                            6/24/19      6/25/19           1
Una Pura y Dos Con Sal                BRAYAN ANDRES GONZALEZ GONZALEZ    UCK_Oj0Jb9Jr8q1Djg9AIbIg                   https://www.youtube.com/watch?v=z_xt6gAP4CQ             3           2:47            0                            6/24/19      6/25/19           1
Yo Fui Novio De Rosita Alvirez        abbthebabb                         UC3p9UyRSJzdBPJWJORsr8uQ                   https://www.youtube.com/watch?v=eZ-oKkp16L8        24,650        1:33:36            0                            6/27/19      pending           1




                                                                         Total Infringing Videos
                                                                         Removed
                                                                         2014                                       1152
                                                                         2015                                       1301
                                                                         2016                                       1182
                                                                         2017                                       1654
                                                                         2018                                       1122
                                                                         2019                                       January:                                      100
                                                                                                                    February:                                     68
                                                                                                                    March:                                        73
                                                                                                                    April                                         78
                                                                                                                    May                                           63
                                                                                                                    June                                          211
                                                                                                                    July
                                                                                                                    August
                                                                                                                    September
                                                                                                                    October
                                                                                                                    November
                                                                                                                    December
                                                                                                                    Total:                                        593


                                                                         Summary of Repeat Offenders
                                                                         Total repeat offenders (three times or more): 324
                                                                         Total Terminated repeat offenders: 282
                                                                         Repeat Offenders for this cycle (highlighted above): 2
                            Case 1:21-cv-21698-JEM DocumentAthos  1-2Youtube
                                                                           Entered Enforcement
                                                                                             on FLSD Docket 05/03/2021 Page 120 of
                                                                                149
                                                       July 13, 2019 - August 19, 2019 Enforcement Results
                                                                                                                                                                                                         Date         Date
Title                                       YouTube Username                   User ID / Channel          Infringing URL                                Views        Video Length # of ads Type of ads   Submitted    Removed     Notes
Romeo Vs. Julieta                           firulais49                         UC62YlTTmLNCfNjdA-kf9DLg   https://www.youtube.com/watch?v=sNsl9hUJeLc       284,085           7:05        0                   7/17/19     7/17/19                                                 20
Romeo Vs. Julieta                           firulais49                         UC62YlTTmLNCfNjdA-kf9DLg   https://www.youtube.com/watch?v=xGcCaN3jfT4       164,011           5:18        0                   7/17/19     7/17/19                                                 20
Romeo Vs. Julieta                           firulais49                         UC62YlTTmLNCfNjdA-kf9DLg   https://www.youtube.com/watch?v=nGaF9FJQqy8       146,061           7:48        0                   7/17/19     7/17/19                                                 20
Romeo Vs. Julieta                           firulais49                         UC62YlTTmLNCfNjdA-kf9DLg   https://www.youtube.com/watch?v=oa8HqtBL2Oc       138,696           6:19        0                   7/17/19     7/17/19                                                 20
Romeo Vs. Julieta                           firulais49                         UC62YlTTmLNCfNjdA-kf9DLg   https://www.youtube.com/watch?v=j7_WTgEB1mo       126,410           7:11        0                   7/17/19     7/17/19                                                 20
Romeo Vs. Julieta                           firulais49                         UC62YlTTmLNCfNjdA-kf9DLg   https://www.youtube.com/watch?v=twLrwzbUI7U       125,895           6:09        0                   7/17/19     7/17/19                                                 20
Romeo Vs. Julieta                           firulais49                         UC62YlTTmLNCfNjdA-kf9DLg   https://www.youtube.com/watch?v=lfOBd8sHzj4       122,554           6:10        0                   7/17/19     7/17/19                                                 20
Romeo Vs. Julieta                           firulais49                         UC62YlTTmLNCfNjdA-kf9DLg   https://www.youtube.com/watch?v=cu33ZQLH2wc       113,609           3:13        0                   7/17/19     7/17/19                                                 20
Romeo Vs. Julieta                           firulais49                         UC62YlTTmLNCfNjdA-kf9DLg   https://www.youtube.com/watch?v=BqbyEUWvPzg       120,270           6:55        0                   7/17/19     7/17/19                                                 20
Romeo Vs. Julieta                           firulais49                         UC62YlTTmLNCfNjdA-kf9DLg   https://www.youtube.com/watch?v=u98MNyvzv8k       111,434           6:37        0                   7/17/19     7/17/19                                                 20
Romeo Vs. Julieta                           firulais49                         UC62YlTTmLNCfNjdA-kf9DLg   https://www.youtube.com/watch?v=BhuohkGv7rg       112,369           8:20        0                   7/17/19     7/17/19                                                 20
Romeo Vs. Julieta                           firulais49                         UC62YlTTmLNCfNjdA-kf9DLg   https://www.youtube.com/watch?v=JS6_jGUpigM         83,978          2:05        0                   7/17/19     7/17/19                                                 20
Romeo Vs. Julieta                           firulais49                         UC62YlTTmLNCfNjdA-kf9DLg   https://www.youtube.com/watch?v=2TijqALoD5Q       100,455           7:01        0                   7/17/19     7/17/19                                                 20
                                                                                                                                                                                                                                  This video is no longer available because the
                                                                                                                                                                                                                                  YouTube account associated with this video
Romeo Vs. Julieta                           firulais49                         UC62YlTTmLNCfNjdA-kf9DLg   https://www.youtube.com/watch?v=fb6G1HaJHjg         94389 0.295833333           0                                       has been terminated.                            20
                                                                                                                                                                                                                                  This video is no longer available because the
                                                                                                                                                                                                                                  YouTube account associated with this video
Romeo Vs. Julieta                           firulais49                         UC62YlTTmLNCfNjdA-kf9DLg   https://www.youtube.com/watch?v=IIhB760hshQ       100,382           5:59        0                                       has been terminated.                            20
Romeo Vs. Julieta                           TheAnonimovzla                     UCqAg6XRqPVtyd8FGa_gVmtA   https://www.youtube.com/watch?v=8sCVNSk1ei0        44,114          14:43        0                    8/6/19     8/17/19                                                 20
Romeo Vs. Julieta                           TheAnonimovzla                     UCqAg6XRqPVtyd8FGa_gVmtA   https://www.youtube.com/watch?v=W8sVBJF4pMY        21,975          14:43        0                    8/6/19     8/17/19                                                 20
Romeo Vs. Julieta                           TheAnonimovzla                     UCqAg6XRqPVtyd8FGa_gVmtA   https://www.youtube.com/watch?v=Sas2WCpiEd4        24,142          14:43        0                    8/6/19     8/17/19                                                 20
Romeo Vs. Julieta                           TheAnonimovzla                     UCqAg6XRqPVtyd8FGa_gVmtA   https://www.youtube.com/watch?v=8rvJi6zh3sc        28,048          14:43        0                    8/6/19     8/17/19                                                 20
Romeo Vs. Julieta                           TheAnonimovzla                     UCqAg6XRqPVtyd8FGa_gVmtA   https://www.youtube.com/watch?v=r3fyyA0bhLs        35,716          14:43        0                    8/6/19     8/17/19                                                 20
La Mentira                                  mmpr1976                           UC1MG45krGhEx_jg0BHkS1jA   https://www.youtube.com/watch?v=gRWNxgyLzd4       348,881           9:57        0                   7/30/19     8/17/19                                                 10
La Mentira                                  mmpr1976                           UC1MG45krGhEx_jg0BHkS1jA   https://www.youtube.com/watch?v=YSUJxkN28-s       172,345           9:57        0                   7/30/19     8/17/19                                                 10
La Mentira                                  mmpr1976                           UC1MG45krGhEx_jg0BHkS1jA   https://www.youtube.com/watch?v=ymJbPnGoO3I       158,037          10:05        0                   7/30/19     8/17/19                                                 10
La Mentira                                  mmpr1976                           UC1MG45krGhEx_jg0BHkS1jA   https://www.youtube.com/watch?v=yg6MJDXF824       157,623           9:57        0                   7/30/19     8/17/19                                                 10
La Mentira                                  mmpr1976                           UC1MG45krGhEx_jg0BHkS1jA   https://www.youtube.com/watch?v=7SN3vG8wpZU       142,329           9:57        0                   7/30/19     8/17/19                                                 10
La Mentira                                  mmpr1976                           UC1MG45krGhEx_jg0BHkS1jA   https://www.youtube.com/watch?v=EU9KEhCGoOA       134,293          10:05        0                   7/30/19     8/17/19                                                 10
La Mentira                                  mmpr1976                           UC1MG45krGhEx_jg0BHkS1jA   https://www.youtube.com/watch?v=8CfFYu4dK44       133,477           9:57        0                   7/30/19     8/17/19                                                 10
La Mentira                                  mmpr1976                           UC1MG45krGhEx_jg0BHkS1jA   https://www.youtube.com/watch?v=XFYPtQETGaM       134,289           9:57        0                   7/30/19     8/17/19                                                 10
La Mentira                                  mmpr1976                           UC1MG45krGhEx_jg0BHkS1jA   https://www.youtube.com/watch?v=DOhTuq-k0MQ       119,252           9:49        0                   7/30/19     8/17/19                                                 10
La Mentira                                  mmpr1976                           UC1MG45krGhEx_jg0BHkS1jA   https://www.youtube.com/watch?v=sWV6b0fs5eQ       139,629           9:26        0                    8/6/19     8/17/19                                                 10
Yo No Me Caso Compadre                      Luca Rose movie                    UC68KtXRAueTJRTWj0lQbTGQ   https://www.youtube.com/watch?v=NELQx6EeX_Y        20,529        1:28:38        0                   7/17/19     7/17/19                                                  7
Yo No Me Caso Compadre                      Laurie Curry                       UCcMG4WU3On9pXLvomUpy1Vg   https://www.youtube.com/watch?v=ZtA5woPv7Sw            19        2:36:20        0                   7/17/19     8/12/19                                                  7
Yo No Me Caso Compadre                      emericdu34                         UCeAec99V4Ue4JLkMp7pNwKA   https://www.youtube.com/watch?v=ot-mKsPQe8w         2,114        1:48:35        0                   7/17/19     7/17/19                                                  7
Yo No Me Caso Compadre                      Patankar4                          UCMW7WAob76J2Opl3R6EIpsA   https://www.youtube.com/watch?v=ckR6rhZJWVc           680        1:28:38        0                   7/17/19     7/17/19                                                  7
Yo No Me Caso Compadre                      Luscy Alexx movie                  UCrJYhkQO-SsGuQtVK4fbI5w   https://www.youtube.com/watch?v=OGAYUwtzMfY       246,443        1:28:38        0                   7/17/19     7/17/19                                                  7
Yo No Me Caso Compadre                      Vito Samora                        UCTwKgeX3zv3G-MD5h0PnKag   https://www.youtube.com/watch?v=gn0P_bM1fbI           281        1:40:08        0                   7/17/19     7/17/19                                                  7
Yo No Me Caso Compadre                      Bill Keck                          UCyoDuugYR_kRwgjWgbq11KA   https://www.youtube.com/watch?v=XeKFuQilt9g        34,571        1:37:28        0                   7/17/19     7/17/19                                                  7
Nosotras Las Sirvientas                     Richard Holsomback                 UC2nSNgXqUk695aemwZPNutg   https://www.youtube.com/watch?v=UMoX5q4BuXw         3,169        2:01:09        0                   7/17/19     7/17/19                                                  6
Nosotras Las Sirvientas                     Agnes Torres                       UC82Uz3y1rEiRV9nTw7pZAfA   https://www.youtube.com/watch?v=dVGv-PYjtq0         1,923        3:45:56        0                   7/17/19     7/17/19                                                  6
Nosotras Las Sirvientas                     Joao Tavares                       UCaH72NoM6dT1evZ_41Te7TA   https://www.youtube.com/watch?v=tR29c-MAHLs         9,878           1:38        0                    8/6/19     8/17/19                                                  6
Nosotras Las Sirvientas                     Michael Navarra                    UC-D852leKFJqBttK94AVxCg   https://www.youtube.com/watch?v=opU8JLFPwXM        17,532        2:15:57        0                   7/17/19     7/17/19                                                  6
Nosotras Las Sirvientas                     AndrewMcCormick                    UCJxFrPTnqrXHhJEQOLRIC2w   https://www.youtube.com/watch?v=NIs_P1k1UBQ           102        1:21:09        0                   7/17/19     7/17/19                                                  6
Nosotras Las Sirvientas                     Howard Harrison                    UCSWvLqf7kIH9PfL1tZ_q4Cg   https://www.youtube.com/watch?v=UtCqzROzSTs           109        1:21:09        0                   7/17/19     7/17/19                                                  6
Vuelven Los Cinco Halcones                  didilatex                          UCTCUZzNzajmaD1wAImDEcmg   https://www.youtube.com/watch?v=0DLZjkGDC9s       200,524          14:59        0                   7/30/19     8/17/19                                                  6
Vuelven Los Cinco Halcones                  didilatex                          UCTCUZzNzajmaD1wAImDEcmg   https://www.youtube.com/watch?v=eBnmpfI2nVI       119,765          14:48        0                   7/30/19     8/17/19                                                  6
Vuelven Los Cinco Halcones                  didilatex                          UCTCUZzNzajmaD1wAImDEcmg   https://www.youtube.com/watch?v=KVFxF7OjYIQ       136,790          15:00        0                   7/30/19     8/17/19                                                  6
Vuelven Los Cinco Halcones                  didilatex                          UCTCUZzNzajmaD1wAImDEcmg   https://www.youtube.com/watch?v=WyAjnxEg92k       300,445          14:59        0                   7/30/19     8/17/19                                                  6
Vuelven Los Cinco Halcones                  didilatex                          UCTCUZzNzajmaD1wAImDEcmg   https://www.youtube.com/watch?v=Q_C7wqpqsSs       190,874          14:59        0                   7/30/19     8/17/19                                                  6
Vuelven Los Cinco Halcones                  didilatex                          UCTCUZzNzajmaD1wAImDEcmg   https://www.youtube.com/watch?v=KJiHAx_pPWo       156,133          10:00        0                    8/6/19     8/17/19                                                  6
                                                                                                                                                                                                                                  This video is no longer available because the
                                                                                                                                                                                                                                  YouTube account associated with this video
El Arracadas                                gai xinh dat viet                  UC4CGaNzAkDNURmg8gPGR9Tg   https://www.youtube.com/watch?v=s7ZQLy8G7QY        16,536       1:47:35         0                                       has been terminated.                             5
El Arracadas                                hernan arbelaez                    UCGg_tL-IYDfzOiITI91EN6w   https://www.youtube.com/watch?v=OQtjVC5UyPU        59,518       1:50:22         0                    8/6/19     8/17/19                                                  5
El Arracadas                                girl beatiful 02                   UCgQnVy6fhy6Ezd3crcXqIFQ   https://www.youtube.com/watch?v=yY0GTOgjG2o        67,510       1:50:22         0                   7/17/19     7/17/19                                                  5
El Arracadas                                girl beatiful 02                   UCgQnVy6fhy6Ezd3crcXqIFQ   https://www.youtube.com/watch?v=z-cpokiechA         1,769       1:47:35         0                   7/17/19     7/17/19                                                  5
El Arracadas                                videos de todo un poco             UCttgqPbGW8w9Owe7hLUTu4Q   https://www.youtube.com/watch?v=qKKFtB6Vt5E        40,519      55:20:00         0                                       This video has been removed by the user.         5
La Diligencia de la Muerte                  William Durtsche                   UC7T2oSOBKNzdPSuY0O49GUw   https://www.youtube.com/watch?v=pzaWkEYXC94         7,926       2:09:33         0                    8/6/19     8/17/19                                                  5
La Diligencia De La Muerte                  Jerrold Silberman                  UCaGc5LMKc7z1d5W-Q2Z0pMQ   https://www.youtube.com/watch?v=LmM0X4nroRs         4,034       2:56:21         0                   7/30/19     8/17/19                                                  5
La Diligencia de la Muerte                  Jerome Wickman                     UCiABJqimf2RiurEZ3VGWKlQ   https://www.youtube.com/watch?v=X-u3sEA-XjA         1,103       2:10:41         0                    8/6/19     8/17/19                                                  5
La Diligencia de la Muerte                  Thomas Burks                       UCJw3GPKSasKuTY9YbGLiYyQ   https://www.youtube.com/watch?v=FhCdHxjANI0        13,790       2:14:03         0                    8/6/19     8/17/19                                                  5
La Diligencia de la Muerte                  George Crenshaw                    UCkD-gJ_wvpvP3CKlUFzCWaw   https://www.youtube.com/watch?v=jri-fhj_QBw           614       2:14:03         0                    8/6/19     8/17/19                                                  5
                                                                                                                                                                                                                                  This video is no longer available because the
                                                                                                                                                                                                                                  YouTube account associated with this video
Mi Querido Viejo                            gai xinh dat viet                  UC4CGaNzAkDNURmg8gPGR9Tg   https://www.youtube.com/watch?v=GImIaeJPDZk            72       1:37:10         0                                       has been terminated.                             4
Mi Querido Viejo                            girl beatiful 02                   UCgQnVy6fhy6Ezd3crcXqIFQ   https://www.youtube.com/watch?v=aXJmRqZE5s8         1,084       0:45:40         0                   7/17/19     7/17/19                                                  4
Mi Querido Viejo                            girl beatiful 02                   UCgQnVy6fhy6Ezd3crcXqIFQ   https://www.youtube.com/watch?v=5FzDB-XYDeY         1,025       0:51:21         0                   7/17/19     7/17/19                                                  4
Mi Querido Viejo                            Radio. La ventajosa                UCsJZrcPdMyFNnrBQTFZ2ClA   https://www.youtube.com/watch?v=bkl42TllKp8         7,060       1:42:37         0                                       This video has been removed by the user.         4
Uno y Medio Contra el Mundo                 girl beatiful 02                   UCgQnVy6fhy6Ezd3crcXqIFQ   https://www.youtube.com/watch?v=Dw2kVZCy-9Y         1,445       0:45:04         0                   7/17/19     7/17/19                                                  4
Uno y Medio Contra el Mundo                 girl beatiful 02                   UCgQnVy6fhy6Ezd3crcXqIFQ   https://www.youtube.com/watch?v=9ax-Vn3MpyI         2,155       0:41:40         0                   7/17/19     7/17/19                                                  4
Uno y Medio Contra el Mundo                 Francisco Javier Montoya Gomez     UCZVX3fmzlH5qO4bz3N89yyw   https://www.youtube.com/watch?v=-UIQf6R6HgU           394       0:45:04         0                   7/30/19     8/17/19                                                  4
Uno y Medio Contra el Mundo                 Francisco Javier Montoya Gomez     UCZVX3fmzlH5qO4bz3N89yyw   https://www.youtube.com/watch?v=Dmg2OhZM5uQ           513       0:41:40         0                    8/6/19     8/17/19                                                  4
El Coyote Y La Bronca                       girl beatiful 02                   UCgQnVy6fhy6Ezd3crcXqIFQ   https://www.youtube.com/watch?v=yWKUhNrWoMg        90,647       1:35:29         0                   7/17/19     7/17/19                                                  3
El Coyote Y La Bronca                       Emmanuel Ochoa                     UCjht3053eDWAM3_alhpzIsQ   https://www.youtube.com/watch?v=UUnF4bkZcyw        27,204       1:35:30         0                    8/6/19     8/17/19                                                  3
El Coyote Y La Bronca                       Geovani Esteban                    UCKczAniQx3uST4yO6RvhLcg   https://www.youtube.com/watch?v=Gg_KY5cGaRU           864       1:35:29         0                   7/23/19     8/12/19                                                  3
El Sinvergüenza                             Geovani Esteban                    UCKczAniQx3uST4yO6RvhLcg   https://www.youtube.com/watch?v=KK5mpVZPVlo            22       1:35:58         0                   7/17/19     7/17/19                                                  3
El Sinvergüenza                             Geovani Esteban                    UCKczAniQx3uST4yO6RvhLcg   https://www.youtube.com/watch?v=uJFS5BoHxmQ           622          7:22         0                   7/30/19     8/17/19                                                  3
El Sinvergüenza                             Joam Maelo Rodriguez Sanchez       UCKsZE21I5QgIK7qBFLMxo_Q   https://www.youtube.com/watch?v=gyyiv5ce75k        21,550       1:19:57         0                   7/17/19     7/17/19                                                  3
Juan Charrasqueado                          doc holliday                       UCaZeXYWwEPbA394QiWHqusw   https://www.youtube.com/watch?v=i7QMR6b2ySw         3,561       1:26:27         0                   7/23/19     8/12/19                                                  3
Juan Charrasqueado                          mexinchile                         UCrYQ5qRupL-lQQFlnvbSVcA   https://www.youtube.com/watch?v=jGCy4-vMOKQ        49,871          4:17         0                   7/30/19     8/17/19                                                  3
Juan Charrasqueado                          lup9000                            UCzAsS8-kMqhCYCF3U3tmIqA   https://www.youtube.com/watch?v=1iBDx-6MLY4        18,135          4:46         0                   7/30/19     8/17/19                                                  3
Santo Vs. Asesinos De Otros Mundos          Myron Lively                       UCpAwPDG1WkQI4nguXO_TKOw   https://www.youtube.com/watch?v=uEfr6zYB9Bg         6,677       1:38:49         0                    8/6/19     8/17/19                                                  3
Santo Vs. Asesinos De Otros Mundos          Earl Pineda                        UCUTYeOrfAqNeBadGrbsRCbw   https://www.youtube.com/watch?v=Rhg7r-8DgBY           101       1:50:05         0                    8/6/19     8/17/19                                                  3
Santo Vs. Asesinos De Otros Mundos          lans546                            UCzaYVYtcjXD2g8JNrYqp7Mw   https://www.youtube.com/watch?v=wX5Wpep2bGg       104,339       1:22:27         0                    8/6/19     8/17/19                                                  3
Tacos al Carbón                             girl beatiful 02                   UCgQnVy6fhy6Ezd3crcXqIFQ   https://www.youtube.com/watch?v=s4ZrO11SBL4         1,412       0:45:51         0                   7/17/19     7/17/19                                                  3
Tacos al Carbón                             girl beatiful 02                   UCgQnVy6fhy6Ezd3crcXqIFQ   https://www.youtube.com/watch?v=H6i1Aqwieyc         1,282       0:52:05         0                   7/17/19     7/17/19                                                  3
Tacos al Carbón                             videos de todo un poco             UCttgqPbGW8w9Owe7hLUTu4Q   https://www.youtube.com/watch?v=ohbU83X4Qvo             3       1:10:49         0                   7/17/19     7/17/19                                                  3
Traiganlos Vivos o Muertos                  Charles Williams                   UC_rDIugw_RNHHyuqJTF1QOQ   https://www.youtube.com/watch?v=934IatR-J5Q         1,168      45:16:00         0                   7/23/19     8/12/19                                                  3
Traiganlos Vivos o Muertos                  Michael Whitman                    UCbC-0RLBzVFBKxVOPrjrtSw   https://www.youtube.com/watch?v=ShZhPirYtBg           959      46:05:00         0                   7/23/19     8/12/19                                                  3
Traiganlos Vivos o Muertos                  Daniel Southworth                  UCM4AVcQH9ZXO_b7FQ63HYjw   https://www.youtube.com/watch?v=7nowxSBTiho        19,283      50:57:00         0                   7/23/19     8/12/19                                                  3
Ahora Soy Rico                              CHRISTIAN MARCO GUTIERREZ GUZMAN   UCSTK9GRVQyrb03caGqalcPQ   https://www.youtube.com/watch?v=3e-0vW9vakc           644       0:48:01         0                   7/30/19     8/17/19                                                  2
Ahora Soy Rico                              CHRISTIAN MARCO GUTIERREZ GUZMAN   UCSTK9GRVQyrb03caGqalcPQ   https://www.youtube.com/watch?v=itlduQDCGkg         1,394       0:58:26         0                    8/6/19     8/17/19                                                  2
Colmillos                                   julio arenas                       UCBRM3I7YkG--fXwJ5m3Y7sg   https://www.youtube.com/watch?v=EwIch5Mlw1s       305,271       1:22:38         0                    8/6/19     8/17/19                                                  2
                                                                                                                                                                                                                                  This video is no longer available because the
                                                                                                                                                                                                                                  YouTube account associated with this video
Colmillos                                   ROGELIO FRANCO                     UCEJ9d1jVdj2q7cZP3DPh0Lw   https://www.youtube.com/watch?v=aBPk1QbdiMw           592        1:24:00        0                                       has been terminated.                             2
El Diablo, El Santo Y El Tonto              conan la clave Pérez               UCAGVJMx1eOvSHQzBStBAarQ   https://www.youtube.com/watch?v=j5pdkjnrUBU        35,542           1:00        0                    8/6/19     8/17/19                                                  2
El Diablo, El Santo Y El Tonto              girl beatiful 02                   UCgQnVy6fhy6Ezd3crcXqIFQ   https://www.youtube.com/watch?v=zyJZzhgYoSw        83,378        1:34:19        0                   7/17/19     7/17/19                                                  2
El Hijo Del Palenque                        Megan Kaylee*MV                    UC2emGHI0YXz4Fz771afZHoQ   https://www.youtube.com/watch?v=-EfgpqmIRYk     4,701,199        1:24:39        0                   7/23/19     8/17/19                                                  2
                                                                                                                                                                                                                                  This video is no longer available because the
                                                                                                                                                                                                                                  YouTube account associated with this video
El Hijo Del Palenque                        gai xinh dat viet                  UC4CGaNzAkDNURmg8gPGR9Tg   https://www.youtube.com/watch?v=b0RaB2O45vM            40        1:30:11        0                                       has been terminated.                             2
                                                                                                                                                                                                                                  This video is no longer available because the
                                                                                                                                                                                                                                  YouTube account associated with this video
El Macho                                    gai xinh dat viet                  UC4CGaNzAkDNURmg8gPGR9Tg   https://www.youtube.com/watch?v=uR3xBqN9VMQ           316        1:30:48        0                                       has been terminated.                             2
El Macho                                    girl beatiful 02                   UCgQnVy6fhy6Ezd3crcXqIFQ   https://www.youtube.com/watch?v=s-10a0owoU8        17,027        1:30:48        0                   7/17/19     7/17/19                                                  2
Enemigos A Muerte                           Axel Tello                         UCjbOZW0KeO2ofF9kxLL6RKA   https://www.youtube.com/watch?v=uBKXgtMznkw           828        1:26:46        0                   7/30/19     8/17/19                                                  2
Enemigos A Muerte                           Axel Tello                         UCMF4TvaAMxxLncYPwp82fbg   https://www.youtube.com/watch?v=em8SPbyfJvU            45        1:28:21        0                   7/17/19     7/17/19                                                  2
Hasta el Viento Tiene Miedo                 Lily Rosset                        UC1ouWDlp9XHfBZg8ClSmVDg   https://www.youtube.com/watch?v=2JsJnMDoc-A       237,101        1:28:08        0                   7/17/19     7/17/19                                                  2
Hasta el Viento Tiene Miedo                 Sergio Moyeda                      UCkD9kEQutQFCyvbfao3v9uw   https://www.youtube.com/watch?v=qLnc2oOdde8         3,044        1:28:01        0                   7/30/19     8/17/19                                                  2
La Golfa Del Barrio                         Robert Narvaez                     UCnAZF4IzgJHq6rYmJr8KIgQ   https://www.youtube.com/watch?v=YEo76YlVqcM        44,940        1:43:25        0                   7/30/19     8/17/19                                                  2
La Golfa Del Barrio                         Kimklaske                          UCNX4ErmWQZKtEiDvPz2f0Cw   https://www.youtube.com/watch?v=gKemxQdaH2U         8,610        2:30:59        0                   7/30/19     8/17/19                                                  2
La Muerte Enamorada                         Michuracan                         UC64Hp0u3fQljczVusTynyOA   https://www.youtube.com/watch?v=osxjwgVwf1U        17,230           0:44        0                   7/30/19     8/17/19                                                  2
La Muerte Enamorada                         zombina Doofenshmirtz              UCMGaKyXfemthae1ym_klyKA   https://www.youtube.com/watch?v=kg_p86_bThU         1,180           2:47        0                   7/30/19     8/17/19                                                  2
La Mujer De Dos Caras                       Robert Maggard                     UCS6pJYPO5m1sjQ8mkp6QYAA   https://www.youtube.com/watch?v=rqv7IG9r6RI           416        2:45:09        0                   7/30/19     8/17/19                                                  2
La Mujer De Dos Caras                       yeeziioh                           UCVEp9p9AKVlGdo7gZspZDXg   https://www.youtube.com/watch?v=EfAMf19KKuA        11,273        3:01:04        0                   7/30/19     8/17/19                                                  2
Ladrones De Niños                           Keith Corrigan                     UCPPnIp7qdNdu6hUs5NpnCgA   https://www.youtube.com/watch?v=ULreCt6t6XQ            47        1:43:50        0                    8/6/19     8/17/19                                                  2
Ladrones De Niños                           ROBERTO MONSTER                    UCXiwuaM_-rrTlgdcxcicaog   https://www.youtube.com/watch?v=cnl8ZwqgNW8       235,424        1:30:17        0                   7/23/19     8/12/19                                                  2
Lluvia Roja                                 EPOCA DE ORO                       UCj5pKeE4c5l_N7Nd33Zw6VQ   https://www.youtube.com/watch?v=dCoRMDEDeIw         1,567        1:36:40        0                   7/17/19     7/17/19                                                  2
                                                                                                                                                                                                                                  This video is no longer available because the
Lluvia Roja                                                                                                                                                                                                                       YouTube account associated with this video
                                            EPOCA DE ORO                       UCj5pKeE4c5l_N7Nd33Zw6VQ   https://www.youtube.com/watch?v=9JbLG09H7tU         2,632     55:16:00          0                                       has been terminated.                             2
Orgullo De Mujer                            John Smith                         UCnC7K-3VDaPL_ox622BHhCw   https://www.youtube.com/watch?v=o2FrcFxuDaw         1,735      2:51:16          0                    8/6/19     8/17/19                                                  2
Orgullo De Mujer                            Ferenc Judi                        UCZ17MutxnA5UlP9OLOU3zaw   https://www.youtube.com/watch?v=Q52arU_vli0         1,373      2:14:44          0                   7/17/19     7/17/19                                                  2
Sinvergüenza, Pero Honrado                  Geovani Esteban                    UCKczAniQx3uST4yO6RvhLcg   https://www.youtube.com/watch?v=DCiT_QaGeu8        13561 0.066666667            0                   7/23/19     8/12/19                                                  2
Sinvergüenza, Pero Honrado                  Joam Maelo Rodriguez Sanchez       UCKsZE21I5QgIK7qBFLMxo_Q   https://www.youtube.com/watch?v=lpb-yT7rvDo           133 0.065474537           0                   7/23/19     8/12/19                                                  2
Una Pura y Dos Con Sal                      girl beatiful 02                   UCgQnVy6fhy6Ezd3crcXqIFQ   https://www.youtube.com/watch?v=wcCft9fck98         9,197      0:45:24          0                   7/17/19     7/17/19                                                  2
Una Pura y Dos Con Sal                      girl beatiful 02                   UCgQnVy6fhy6Ezd3crcXqIFQ   https://www.youtube.com/watch?v=5OsIR0UR3Pg        12,544      0:42:57          0                   7/17/19     7/17/19                                                  2
Al Son Del Mambo                            videogeekl                         UCoJ3Lnjdk1_lp9PIWJrzQ6g   https://www.youtube.com/watch?v=-6_VHnsLKQs       380,773      0:09:17          1 Stadia            7/30/19     8/17/19                                                  1
Aladino Y La Lámpara Maravillosa            Jesús Rodriguez Velazquez          UC9uraDPFASCb-uCGFkda-Qw   https://www.youtube.com/watch?v=n3Qqi6AYhtg           196      1:36:46          0                   7/17/19     7/17/19                                                  1
Allá en La Plaza Garibaldi                  Anibal Natur                       UC40uvmIVYdEXaHhjCv9TVwg   https://www.youtube.com/watch?v=tbLXOe-UrF8            11      1:35:50          0                   7/17/19     7/17/19                                                  1
Cacha De Oro                                PANDA PANDA                        UCZBOf-pNlc8u29vmXfO8Jdg   https://www.youtube.com/watch?v=ByFpBVIG-ZU         6,163      1:31:13          0                   7/30/19     8/17/19                                                  1
Camino de Sacramento                        EPOCA DE ORO                       UCj5pKeE4c5l_N7Nd33Zw6VQ   https://www.youtube.com/watch?v=mRBUKzYKSLQ           344      1:46:33          0                   7/23/19     8/12/19                                                  1
Carabina 30-30                              Robert Maggard                     UCS6pJYPO5m1sjQ8mkp6QYAA   https://www.youtube.com/watch?v=rfWhJqUEEKY         2,283      2:36:51          0                    8/6/19     8/17/19                                                  1
Cementerio Del Terror                       Алексей Понасенков                 UC2sIdRq7D8nIRr1FD-syzPA   https://www.youtube.com/watch?v=cZ0EoM6YNYk             6      1:31:15          0                    8/6/19     8/17/19                                                  1
Cuna de Valientes                           Guillermo Garza Valle              UCAKBeJopK-QobwVBpg-OKsg   https://www.youtube.com/watch?v=rxJGG8rnTWw        36,496      1:32:44          0                   7/30/19     8/17/19                                                  1
De Tal Palo Tal Astilla                     Axel Tello                         UCjbOZW0KeO2ofF9kxLL6RKA   https://www.youtube.com/watch?v=b2YKpVnmIYs         1,847      1:25:41          0                    8/6/19     8/17/19                                                  1
Días De Violencia                           joe smith                          UCFmLq3a8Iuprx7PHjopCJwg   https://www.youtube.com/watch?v=9iVOlWcVOzA           485      1:25:24          0                    8/6/19     8/12/19                                                  1
Dios Los Cría                               Sebastian Rocha                    UCZfyH8o_bWeySwIyOYKnCbg   https://www.youtube.com/watch?v=oopXF1U-dSE       402,871      1:29:52          0                   7/23/19     8/12/19                                                  1
                                                                                                                                                                                                                                  This video is no longer available because the
                                                                                                                                                                                                                                  YouTube account associated with this video
El Albañil                                  gai xinh dat viet                  UC4CGaNzAkDNURmg8gPGR9Tg   https://www.youtube.com/watch?v=33SbgHeFc7g         6,993        1:40:19        0                                       has been terminated.                             1
EL ALBURERO (Emanuelo: Nacido para Pecar)   Ismael Mendoza                     UCFQnJeow-kYp95bpSSwDLQA   https://www.youtube.com/watch?v=5H14eyZ2tV8         1,011        1:09:23        0                   7/30/19     8/17/19                                                  1
El Cuatrero                                 girl beatiful 02                   UCgQnVy6fhy6Ezd3crcXqIFQ   https://www.youtube.com/watch?v=R0_34UwsdTc        39,889        1:27:50        0                   7/17/19     7/17/19                                                  1
                                                                                                                                                                                                                                             Date          Date
Title                    Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 121 of
                                             YouTube Username                  User ID / Channel                          Infringing URL                                Views            Video Length # of ads       Type of ads             Submitted     Removed      Notes
                                                                                                                                                                                                                                                                        This video is no longer available because the

El Embustero                                 gai xinh dat viet
                                                              149              UC4CGaNzAkDNURmg8gPGR9Tg                   https://www.youtube.com/watch?v=_I8f_w_Vz8w         5,398            1:26:55           0
                                                                                                                                                                                                                                                                        YouTube account associated with this video
                                                                                                                                                                                                                                                                        has been terminated.                            1
El Mil Amores                                Sebastian Quijada                 CMs8ZasVVOezaU9zNyqcK2A                    https://www.youtube.com/watch?v=ErZJau7-7Eg         1,542            1:42:08           0                                8/6/19      8/17/19                                                   1
El Pajaro Sin Suelas                         Ismael Mendoza                    UCFQnJeow-kYp95bpSSwDLQA                   https://www.youtube.com/watch?v=Buf2App7Yl8           166            1:30:19           0                               7/23/19      8/12/19                                                   1
El Que Con Ninos Se Acuesta                  Chucho Balderas                   UC3BQc9UqBNyGXimsFONOphA                   https://www.youtube.com/watch?v=7-qlyOUxEtc            74            1:31:43           0                               7/23/19      8/12/19                                                   1
El Rey Del Tomate                            Mirame                            UCq7soEV6WxNmNtM3fugncCg                   https://www.youtube.com/watch?v=cVf4n5Uokmg        12,378            0:04:32           0                               7/30/19      8/17/19                                                   1
El Semental de Palo Alto (Hecho En Mexico)   Ismael Mendoza                    UCFQnJeow-kYp95bpSSwDLQA                   https://www.youtube.com/watch?v=81zZBxqjb_A         6,485            1:30:39           0                               7/23/19      8/12/19                                                   1
El Sexo De Los Pobres                        Ismael Mendoza                    UCFQnJeow-kYp95bpSSwDLQA                   https://www.youtube.com/watch?v=BUIwl1Pi1vA         1,336            1:41:52           0                                8/6/19      8/17/19                                                   1
El Terror De La Frontera                     Henrietta Cloud                   UC3x7qi7UgOuuSbXdPsRSSlQ                   https://www.youtube.com/watch?v=wlkRhvk9Uqs         3,539            1:17:41           0                               7/30/19      8/17/19                                                   1
Entre Monjas Anda El Diablo                  Aguila de Los Andes               UCUBHtXrZKh3jddvqLenZq1w                   https://www.youtube.com/watch?v=9QP8y6eZDac           171            1:43:58           0                               7/30/19      8/17/19                                                   1
Escuela De Rateros                           antorafignas Artist Music movie   UCGjh1lF1jp4JFCJ5loYuPBQ                   https://www.youtube.com/watch?v=DfN_VSq57Sk           334            1:30:52           0                                                      This video has been removed by the user.        1
Fuga Hacia La Muerte                         Rusty Albury                      UCCYyvhDKyi3iEJ8bczFdIig                   https://www.youtube.com/watch?v=cTYTRSCAkpA         6,904            1:59:02           0                                8/6/19      8/17/19                                                   1
Gritenme Piedras Del Campo                   Donald Winfrey                    UCjNVGN0-6wyWhRE2Za-WapA                   https://www.youtube.com/watch?v=dqIc9G6NbuY         1,625            2:20:21           0                               7/17/19      7/17/19                                                   1
Investigador Privado Muy Privado             ergow                             UCi0iYM3pyb4XgwFoOOhSdig                   https://www.youtube.com/watch?v=-BVWuO8KBY0         9,802            0:03:02           1 Capital One                   7/23/19      8/12/19                                                   1
Juan Armenta "El Repatriado"                 Argenis Pirela                    UCU4v5E7b2FsYgrS5gjK725A                   https://www.youtube.com/watch?v=LcV6RNxV9dU         1,935               3:24           0                               7/30/19      8/17/19                                                   1
La Banda del Carro Rojo                      Sephiroth 07                      UC9dZ0sa_O-L0VpxeRABaAQA                   https://www.youtube.com/watch?v=npR6kSqxXu0         1,414            1:25:14           0                                8/6/19      8/17/19                                                   1
La Corneta de mi General                     loco 13                           UCL8u0yS9j1BvQ69a730wHXQ                   https://www.youtube.com/watch?v=PEg3G-pY5tc         1,252            1:33:47           0                                8/6/19      8/17/19                                                   1
La Esperanza De Los Pobres                   Chiva Music                       UCBI6QAebWaMlGanpjWfkGlw                   https://www.youtube.com/watch?v=_FrUvHpzcV0         3,083               3:59           0                               7/30/19      8/17/19                                                   1
La Fuga del Chacal                           De Todo Un Poco                   UCGwGigY0bxBgUhGg1ZBlWYw                   https://www.youtube.com/watch?v=l7AqRqLpMDY        15,029              15:35           0                               7/30/19      8/12/19                                                   1
La Ley del Monte                             girl beatiful 02                  UCgQnVy6fhy6Ezd3crcXqIFQ                   https://www.youtube.com/watch?v=UPtivWhlG7E         1,546            1:57:12           0                               7/17/19      7/17/19                                                   1
La Muerte Del Palomo                         TopaleCompa                       UC4ohcx1yNSqhUh-sgncQK9A                   https://www.youtube.com/watch?v=r-qcRpMk5B4       354,513            1:26:49           1 CODE41WATCHES                 7/30/19      8/17/19                                                   1
La Muerte Del Soplon                         Rogelio Delgado                   UCLEwvCowfIf7fmjDBT1p0mw                   https://www.youtube.com/watch?v=efs_0KEK_ko     1,032,364            1:30:44           2 parodontax, WhiteCastle       7/30/19      8/17/19                                                   1
La Noche Del Ku Klux Klan                    chilox demente                    UCvYrQYwdArsbv6fmw5M-Lyg                   https://www.youtube.com/watch?v=2ZIlTKOYibs         1,431            1:31:53           0                                8/6/19      8/17/19                                                   1
La Pulquería                                 Aguila de Los Andes               UCUBHtXrZKh3jddvqLenZq1w                   https://www.youtube.com/watch?v=1FLJ5FuW17A         4,300            1:44:13           0                                8/6/19      8/17/19                                                   1
La Valentina                                 Pablo Castaneda                   UCGSjCWD35HtRzoaiLYj8M5w                   https://www.youtube.com/watch?v=nymnmgWfv2M       142,148            1:34:07           0                                8/6/19      8/17/19                                                   1
Ladrones De Tumbas                           emericdu34                        UCeAec99V4Ue4JLkMp7pNwKA                   https://www.youtube.com/watch?v=2JQRshXoGzM       597,803            1:53:20           0                               7/23/19      8/12/19                                                   1
Lanza Tus Penas Al Viento                    LaredoTV                          UCTH0a06Us9zftEp1Qm1kwgQ                   https://www.youtube.com/watch?v=vNkZRSBk5Ic        40,324               3:06           0                               7/23/19      8/12/19                                                   1
                                                                                                                                                                                                                                                                        This video is no longer available because the
                                                                                                                                                                                                                                                                        YouTube account associated with this video
Limosneros y con Garrote (Los Mendigos)      PeliulasFilms Mexicanas           UC43yFHLMi2ywmuQDlp2DCOQ                   https://www.youtube.com/watch?v=Q1wQA5WLxPM            3,064         1:36:47           0                                                      has been terminated.                            1
Lo Negro del Negro                           Zäratustra Ëngels                 UCm5uBFT_zVC_CRQN5-MVQCg                   https://www.youtube.com/watch?v=fF3tqadcefM           15,492         1:58:00           0                               7/30/19      8/17/19                                                   1
                                                                                                                                                                                                                                                                        This video is no longer available because the
Los Desalmados                               abbthebabb                        UC3p9UyRSJzdBPJWJORsr8uQ                   https://www.youtube.com/watch?v=eoSsmfqyxT0         172,200          1:29:00           0                                                      uploader has closed their YouTube acount.       1
Los Desarraigados                            miztuhx                           UCIEkZZD2n5fL2UWNlD8yHCQ                   https://www.youtube.com/watch?v=7DAH62BgCN4         246,873          1:22:45           0                               7/17/19      7/17/19                                                   1
Matar o Morir                                Geovani Esteban                   UCKczAniQx3uST4yO6RvhLcg                   https://www.youtube.com/watch?v=pqzaIMlzC74             738          1:38:52           0                               7/23/19      8/12/19                                                   1
Mi Preferida                                 Raymundo Jiménez                  UCc7om_-qD8PevEilZoz00fg                   https://www.youtube.com/watch?v=inWX_D7Atu0          37,067             2:44           1 KFC                           7/30/19      8/17/19                                                   1
Muerte en el Tovara                          gallo g.g                         UCvy0l6eJqVqYzr39EooM_pw                   https://www.youtube.com/watch?v=6u3iwMVW--8             193          1:29:54           0                                8/6/19      8/12/19                                                   1
Mujer De Cabaret                             Hugo Savinovich                   UCcgcRiFc-DqRsMG4iPkWlSA                   https://www.youtube.com/watch?v=Nu3Q61Jh80c             116          1:37:27           0                               7/17/19       8/8/19                                                   1
No Me Quieras Tanto                          panchofilo8                       UCGt9WD6TH78B4UDMG6lkR9A                   https://www.youtube.com/watch?v=4EhqDj2ScXE         183,518             4:01           0                               7/17/19      7/17/19                                                   1
Picardia Mexicana 3                          Alvaro Castillo                   UCNgqR3SCnPhA_YqUD2C70Aw                   https://www.youtube.com/watch?v=IJIASrbXvzs           1,080          1:40:35           0                               7/23/19      8/12/19                                                   1
Picardía Mexicana I                          girl beatiful 02                  UCgQnVy6fhy6Ezd3crcXqIFQ                   https://www.youtube.com/watch?v=qv0CP350KAI          69,032          1:47:54           0                               7/17/19      7/17/19                                                   1
Picardía Mexicana II                         Geovani Esteban                   UCKczAniQx3uST4yO6RvhLcg                   https://www.youtube.com/watch?v=UkMumOmEC7Y           6,822          1:36:11           0                               7/30/19      8/17/19                                                   1
Piernas Cruzadas                             Eusebio De Jesus                  UC143aNHC2FwHKG2f7kQOHvQ                   https://www.youtube.com/watch?v=gw_9qx-ozwg             327          0:08:05           0                               7/23/19      8/12/19                                                   1
Por Que Ya No Me Quieres                     Old Spanish Film                  UCOlGGFdckdqPGGUbcByo2cQ                   https://www.youtube.com/watch?v=OXJiaJS3xWc           1,521          0:01:45           0                               7/23/19      8/12/19                                                   1
Por Tu Maldito Amor                          girl beatiful 02                  UCgQnVy6fhy6Ezd3crcXqIFQ                   https://www.youtube.com/watch?v=MXTzfFjiuEc          26,590          1:36:00           0                               7/17/19      7/17/19                                                   1
Primero Soy Mexicano                         Preservando la Esencia            UCZFY93mBhyD2ir7MUdWateQ                   https://www.youtube.com/watch?v=6gIyPyOIQBQ          10,174          0:05:00           0                               7/23/19      8/12/19                                                   1
Que Dios Me Perdone                          Flor de Liz Mendoza Ruíz          UCofDfJ0KUBKflwGwL8dJerQ                   https://www.youtube.com/watch?v=3RSBdrsN474           2,220          0:02:47           0                               7/17/19      7/17/19                                                   1
Que Perra Vida                               PUNTO Y COMA                      UC19MsLBcwceXwUTO4jJL-bA                   https://www.youtube.com/watch?v=m4W-s36XyXo           1,406          1:29:45           0                               7/17/19      7/17/19                                                   1
Rosas Blancas para mi Hermana Negra          Lucy Mondragón                    UCD7_tK4jtB-SRTBXhV8W8gQ                   https://www.youtube.com/watch?v=foKC9QfrQXY           1,790          1:34:36           0                                8/6/19      8/17/19                                                   1
Se la Llevo el Remington                     fabian tello villegas             UC8giqlzv-LktlmxmWJaArUw                   https://www.youtube.com/watch?v=voEwI5E9mc4              14          1:28:56           0                               7/17/19      7/17/19                                                   1
Sirvientas Ardientes                         Dennis Farrell                    UCyAVnj6J4gmyGw0YIXDy7DA                   https://www.youtube.com/watch?v=h9QEUjRxLbo          49,349          2:03:03           0                               7/23/19      7/23/19                                                   1
Tierra de Violencia                          fabian tello villegas             UCgXUgKuXuf48q_M995s7dkg                   https://www.youtube.com/watch?v=WHD_Yd6I-uc              24          1:26:33           0                                8/6/19      8/17/19                                                   1
Todo Un Hombre                               girl beatiful 02                  UCgQnVy6fhy6Ezd3crcXqIFQ                   https://www.youtube.com/watch?v=pvf8n7orqz8          33,374          1:40:35           0                               7/17/19      7/17/19                                                   1
Tu Camino y El Mío                           cristian sarmiento                UCsIEZt5r-QzJEnzBUNv-gVA                   https://www.youtube.com/watch?v=V8TbeOD54FQ         387,754             2:58           2 sdccu.com, Redbubble           8/6/19      8/17/19                                                   1
                                                                                                                                                                                                                                                                        This video is no longer available because the
                                                                                                                                                                                                                                                                        YouTube account associated with this video
Un Hombre Llamado Diablo                     gai xinh dat viet                 UC4CGaNzAkDNURmg8gPGR9Tg                   https://www.youtube.com/watch?v=isPj1u2Wr6I            3,869         1:39:11           0                                                      has been terminated.                            1
Un Macho en la Carcel De Mujeres             Ismael Mendoza                    UCFQnJeow-kYp95bpSSwDLQA                   https://www.youtube.com/watch?v=pC7YF01ACP8           89,616         1:32:51           0                               7/23/19      8/12/19                                                   1
Un Rincon Cerca del Cielo                    sam nin                           UCOaR-OAZWAZLUf7ocqfw92w                   https://www.youtube.com/watch?v=-LZNl5GGFSk           25,586         1:55:47           0                               7/30/19      8/17/19                                                   1
Un Sueño De Amor                             JoseJosemusic                     UCa-TP9WUPxllZEi46DkDoBA                   https://www.youtube.com/watch?v=NSbVEuX60Nc              305         1:14:03           0                               7/30/19      8/17/19                                                   1
Ya no Los Hacen Como Antes                   Priscita Cantoral                 UC8ZK8VQqwZisGCasG-hnPIw                   https://www.youtube.com/watch?v=jU-69TTPPUg              563         1:21:18           0                                8/6/19      8/17/19                                                   1
Yo Fui Novio De Rosita Alvirez               sarahmfc                          UCe-2UnqEg_3YvLdLxtyJEfg                   https://www.youtube.com/watch?v=V8Oyq2iXPbU            9,670         1:50:30           0                               7/30/19      8/17/19                                                   1




                                                                               Total Infringing Videos
                                                                               Removed
                                                                               2014                                       1152
                                                                               2015                                       1301
                                                                               2016                                       1182
                                                                               2017                                       1654
                                                                               2018                                       1122
                                                                               2019                                       January:                                      100
                                                                                                                          February:                                     68
                                                                                                                          March:                                        73
                                                                                                                          April                                         78
                                                                                                                          May                                           63
                                                                                                                          June                                          211
                                                                                                                          July                                          169
                                                                                                                          August
                                                                                                                          September
                                                                                                                          October
                                                                                                                          November
                                                                                                                          December
                                                                                                                          Total:                                        762


                                                                               Summary of Repeat Offenders
                                                                               Total repeat offenders (three times or more): 325
                                                                               Total Terminated repeat offenders: 284
                                                                               Repeat Offenders for this cycle (highlighted above): 1
                                 Case 1:21-cv-21698-JEM Document Athos   1-2Youtube      Enforcement
                                                                                    Entered            on FLSD Docket 05/03/2021 Page 122 of
                                                            August 20, 2019 - September 149
                                                                                        13, 2019 Enforcement Results
                                                                                                                                                                                                                                                                            Date         Date
Title                                                                      YouTube Username                            User ID / Channel          Infringing URL                                Views            Video Length # of ads Type of ads                          Submitted    Removed      Notes
Los Dos Amigos                                                             Sergio Mandamiento                          UCovSvcIJRljrShw_2C7NJ_g   https://www.youtube.com/watch?v=10euuqvGFTo           86,700         0:09:55        0                                          8/23/19     8/24/19                                                   12
Los Dos Amigos                                                             Sergio Mandamiento                          UCovSvcIJRljrShw_2C7NJ_g   https://www.youtube.com/watch?v=gT7NiL02yvc           25,645         0:09:54        0                                          8/23/19     8/24/19                                                   12
Los Dos Amigos                                                             Sergio Mandamiento                          UCovSvcIJRljrShw_2C7NJ_g   https://www.youtube.com/watch?v=oOSu9u0-_08           36,192         0:07:20        0                                          8/23/19     8/24/19                                                   12
Los Dos Amigos                                                             Sergio Mandamiento                          UCovSvcIJRljrShw_2C7NJ_g   https://www.youtube.com/watch?v=4Y2AZBtdLGM           25,269         0:07:00        0                                          8/23/19     8/24/19                                                   12
Los Dos Amigos                                                             Sergio Mandamiento                          UCovSvcIJRljrShw_2C7NJ_g   https://www.youtube.com/watch?v=KOxL30KcLFg           20,646         0:07:06        0                                          8/23/19     8/24/19                                                   12
Los Dos Amigos                                                             Sergio Mandamiento                          UCovSvcIJRljrShw_2C7NJ_g   https://www.youtube.com/watch?v=KOaPFSNsRpA           26,709         0:08:03        0                                          8/23/19     8/24/19                                                   12
Los Dos Amigos                                                             Sergio Mandamiento                          UCovSvcIJRljrShw_2C7NJ_g   https://www.youtube.com/watch?v=NLEFkGljcds           18,186         0:09:59        0                                          8/23/19     8/24/19                                                   12
Los Dos Amigos                                                             Sergio Mandamiento                          UCovSvcIJRljrShw_2C7NJ_g   https://www.youtube.com/watch?v=2NGkz8Iol5k           16,935         0:04:06        0                                          8/23/19     8/24/19                                                   12
Los Dos Amigos                                                             Sergio Mandamiento                          UCovSvcIJRljrShw_2C7NJ_g   https://www.youtube.com/watch?v=_CrCwp3V5GU           35,927         0:08:10        0                                           9/4/19       9/5/19                                                  12
                                                                                                                                                                                                                                                                                                      This video is no longer available because the
                                                                                                                                                                                                                                                                                                      YouTube account associated with this video has
Los Dos Amigos                                                             Sergio Mandamiento                          UCovSvcIJRljrShw_2C7NJ_g   https://www.youtube.com/watch?v=bbz5OHxb184        31,306           0:09:58        0                                                                been terminated.                                 12
Los Dos Amigos                                                             Shaha%BF                                    UCqQUScDOeLhaE2woFhvNhsQ   https://www.youtube.com/watch?v=fCrESorop_k        86,166           1:25:44        3   Angels have fallen, Cheetos, Slim watch 8/23/19     8/24/19                                                   12
Los Dos Amigos                                                             minhtu3                                     UCS-1he66mynCb9qtHPyPBGA   https://www.youtube.com/watch?v=hOcGw7oK62g       159,904           1:42:01        0                                           8/23/19     8/24/19                                                   12
                                                                                                                                                                                                                                                                                                      This video is no longer available because the
                                                                                                                                                                                                                                                                                                      YouTube account associated with this video has
Cuna de Valientes                                                          fabian tello villegas                       UCgXUgKuXuf48q_M995s7dkg   https://www.youtube.com/watch?v=du-kaXayWEo           112           1:27:46        0                                                                been terminated.                                 10
Cuna de Valientes                                                          hece901119                                  UCsX9IfRk-ORnDj-AivIA8vg   https://www.youtube.com/watch?v=DDZjgh1d4zs        56,563           0:09:00        0                                            9/4/19       9/5/19                                                  10
Cuna de Valientes                                                          hece901119                                  UCsX9IfRk-ORnDj-AivIA8vg   https://www.youtube.com/watch?v=XuylanXD2ZM        24,549           0:09:00        0                                            9/4/19       9/5/19                                                  10
Cuna de Valientes                                                          hece901119                                  UCsX9IfRk-ORnDj-AivIA8vg   https://www.youtube.com/watch?v=0jOV9nRhPzY        19,922           0:09:00        0                                            9/4/19       9/5/19                                                  10
Cuna de Valientes                                                          hece901119                                  UCsX9IfRk-ORnDj-AivIA8vg   https://www.youtube.com/watch?v=gXG3RZdtk1g        18,552           0:09:00        0                                            9/4/19       9/5/19                                                  10
Cuna de Valientes                                                          hece901119                                  UCsX9IfRk-ORnDj-AivIA8vg   https://www.youtube.com/watch?v=duddAbbEMtU        16,629           0:09:00        0                                            9/4/19       9/5/19                                                  10
Cuna de Valientes                                                          hece901119                                  UCsX9IfRk-ORnDj-AivIA8vg   https://www.youtube.com/watch?v=cwh_3SyLCqA        14,416           0:09:00        0                                            9/4/19       9/5/19                                                  10
Cuna de Valientes                                                          hece901119                                  UCsX9IfRk-ORnDj-AivIA8vg   https://www.youtube.com/watch?v=kvBQ2NvATvc        14,048           0:09:00        0                                            9/4/19       9/5/19                                                  10
Cuna de Valientes                                                          hece901119                                  UCsX9IfRk-ORnDj-AivIA8vg   https://www.youtube.com/watch?v=9ypy0Q7popw        11,866           0:09:00        0                                            9/4/19       9/5/19                                                  10
Cuna de Valientes                                                          hece901119                                  UCsX9IfRk-ORnDj-AivIA8vg   https://www.youtube.com/watch?v=XYOUZDcWSiI        10,952           0:05:00        0                                           9/10/19     9/12/19                                                   10
Hasta el Viento Tiene Miedo                                                Cine mexicano de la época de oro y actual   UC0suZiaRfXwtsraHFjU0qCw   https://www.youtube.com/watch?v=BHLd0vjtM9k            96           1:27:39        0                                            9/4/19       9/5/19                                                   8
Hasta el Viento Tiene Miedo                                                Luna De Amor                                UC3_GusmrrLzwU79WjH4wN7Q   https://www.youtube.com/watch?v=E0DLuWgb2N0            60           1:28:08        0                                           8/19/19       9/6/19                                                   8
Hasta el Viento Tiene Miedo                                                Leslie Rosales                              UCCVz9Oy3uu6MJ9YL1UCpgZw   https://www.youtube.com/watch?v=fNxaFOf3LJQ           179           1:28:08        0                                           9/10/19     9/12/19                                                    8
Hasta el Viento Tiene Miedo                                                Shook Slay                                  UC-dtKdO6RuD2aBcAZdl8P8g   https://www.youtube.com/watch?v=NuSWS_xGfjQ            30           1:27:39        0                                           9/10/19     9/12/19                                                    8
Hasta el Viento Tiene Miedo                                                oyku Karayel de ríos                        UCFm6cSgy16IfONr5EpovuKg   https://www.youtube.com/watch?v=XLQKk1DYZOY            76           1:28:01        0                                           9/10/19     9/12/19                                                    8
Hasta el Viento Tiene Miedo                                                CINEMA MISCELÁNEA                           UCvU7ZW4DxrXS3PAokBBEZcg   https://www.youtube.com/watch?v=R7V7-xJFy3Q             4           1:28:08        0                                            9/4/19       9/5/19                                                   8
Hasta el Viento Tiene Miedo                                                Alex Schmalex                               UCwwUVGGUv2M7xdjg9e96fxw   https://www.youtube.com/watch?v=5dvD7577f2I         2,440           1:28:17        0                                           8/19/19       9/6/19                                                   8
Hasta el Viento Tiene Miedo                                                Chica De Acero                              UCX6-amXFF7YLrWESjCViJ4g   https://www.youtube.com/watch?v=BFZpClb71Mo             8           1:28:04        0                                            9/4/19       9/5/19                                                   8
La Carrera Del Millon                                                      Principe .Cinema                            UCD4xCXbZSuMy5l1fO9x0D3Q   https://www.youtube.com/watch?v=s3F_cwNnvkM        35,984             12:19        0                                            9/4/19       9/5/19                                                   6
La Carrera Del Millon                                                      Principe .Cinema                            UCD4xCXbZSuMy5l1fO9x0D3Q   https://www.youtube.com/watch?v=9zBW_CLUNU0        23,253             12:12        3   Capital One, Twitter, Dating Site        9/4/19       9/5/19                                                   6
La Carrera Del Millon                                                      Principe .Cinema                            UCD4xCXbZSuMy5l1fO9x0D3Q   https://www.youtube.com/watch?v=548IhQkktms        17,245             12:19        0                                            9/4/19       9/5/19                                                   6
La Carrera Del Millon                                                      Principe .Cinema                            UCD4xCXbZSuMy5l1fO9x0D3Q   https://www.youtube.com/watch?v=q5y1auj6NQg        25,593             12:10        2   Jira Software, Dating Site               9/4/19       9/5/19                                                   6
La Carrera Del Millon                                                      Principe .Cinema                            UCD4xCXbZSuMy5l1fO9x0D3Q   https://www.youtube.com/watch?v=ddrDpAMZJyc        16,352             12:19        0                                            9/4/19       9/5/19                                                   6
La Carrera Del Millon                                                      Principe .Cinema                            UCD4xCXbZSuMy5l1fO9x0D3Q   https://www.youtube.com/watch?v=TsP1FQzWCqw        14,320             12:17        0                                           9/10/19     9/12/19                                                    6
Los Tales Por Cuales                                                       LAS CLASICAS                                UC_OtZ1XMFuk-r9lvSwTMqHg   https://www.youtube.com/watch?v=y3gN7_C7ZEY        28,713           1:36:56        0                                           8/23/19     8/24/19                                                    5
Los Tales Por Cuales                                                       Miss L                                      UCaXcDa2A_PWsYeF_dLU7zWw   https://www.youtube.com/watch?v=cmv1Tqha5IA           192           1:36:55        0                                           8/23/19     8/24/19                                                    5
Los Tales Por Cuales                                                       mosquiro2                                   UCGXxX_PhmoiWHz2tETrWEmQ   https://www.youtube.com/watch?v=QI-Yw7XQTvM         1,713           1:32:58        0                                           8/23/19     8/24/19                                                    5
Los Tales Por Cuales                                                       Arsenio K                                   UCnUtlAi25bvFzbuDPndu5bg   https://www.youtube.com/watch?v=2qURCWkdg5c     3,919,581           1:36:56        0                                           8/23/19     8/24/19                                                    5
Los Tales Por Cuales                                                       OEA Anper                                   UCXJJQQNXORe5zDItz_G1f1A   https://www.youtube.com/watch?v=h-wUeLEdWYY             4           1:36:56        0                                                                This video has been removed by the user.          5
De Tal Palo Tal Astilla                                                    dottorcox82rm                               UC7fI6KcGuLh_LgrrTGINNgg   https://www.youtube.com/watch?v=EpNQ6n_4gsM         1,413           2:38:18        0                                            9/4/19       9/5/19                                                   3
De Tal Palo Tal Astilla                                                    Elmer Reynolds                              UCKS75XA51ydzGLl-4PP_mLg   https://www.youtube.com/watch?v=u5PeSKBJckY         1,280           2:27:46        0                                            9/4/19       9/5/19                                                   3
De Tal Palo Tal Astilla                                                    Mallory Delacruz                            UCFKREHFM2-9jsYOPm6fyS0g   https://www.youtube.com/watch?v=83L1HUPoZm8           183           2:36:13        0                                           9/10/19     9/12/19                                                    3
Don't Panic AKA Dimensiones Ocultas                                        Masked Psycho                               UC6vkTGIfoO_giKsJ5E5X-OA   https://www.youtube.com/watch?v=gquTwn2r9Qw         1,864                 0        0                                           8/19/19       9/6/19                                                   3
Don't Panic AKA Dimensiones Ocultas                                        Passenger 39                                UCRaQzPX8lbUROrYrkJIp-6w   https://www.youtube.com/watch?v=NJD1TfCc3pY       283,139                 0        0                                           8/19/19       9/6/19                                                   3
Don't Panic AKA Dimensiones Ocultas                                        Diego Castro                                UCrQvWspehe2B-TQ54wx9Ncw   https://www.youtube.com/watch?v=JWCggr4Epz8         1,367           1:30:04        0                                           9/10/19     9/12/19                                                    3
El Hijo Del Pueblo                                                         alvaro Julian Cruz                          UCkjpIdKIo75wViEYd-WN3Gg   https://www.youtube.com/watch?v=mj0XQTiu3C4       111,522           1:22:11        1   Sabra- hummus                           8/19/19       9/6/19                                                   3
El Hijo Del Pueblo                                                         Selim Emiroglu                              UCtkIrevs6lxCFcTw0PXlDTQ   https://www.youtube.com/watch?v=h3uMYOJxphg             1           1:31:08        0                                           8/23/19     8/24/19                                                    3
El Hijo Del Pueblo                                                         TitoMan                                     UCxZBqIALY6hE2fRTvoDxLiw   https://www.youtube.com/watch?v=nJW0AsxvceA        137826              2:43        0                                            9/4/19     9/12/19 Resubmitted 9/10/2019                              3
El Hombre Sin Miedo                                                        El Burro Norteño                            UC5mDeVP2j3rZ8cah82TJZJw   https://www.youtube.com/watch?v=IcuzMp2xLn4            57           1:28:35        0                                                                This video has been removed by the user.          3
                                                                                                                                                                                                                                                                                                      This video is no longer available because the
                                                                                                                                                                                                                                                                                                      YouTube account associated with this video has
El Hombre Sin Miedo                                                        fabian tello                                UCmHLSuuk7e57zmM0WF79Osw   https://www.youtube.com/watch?v=Z3cIjz7e8YY              46         1:28:35        0                                                                been terminated.                                  3
                                                                                                                                                                                                                                                                                                      This video is no longer available because the
                                                                                                                                                                                                                                                                                                      YouTube account associated with this video has
El Hombre Sin Miedo                                                        fabian tello villegas                       UCTGpUiI3eeogiNUVziGQJ7w   https://www.youtube.com/watch?v=qLmsYk8hbWo           18,807        1:28:35        0                                                                been terminated.                                  3
El Luchador Fenomeno                                                       AYALAVIDEO CANALTV                          UC3EHVub-lWPrB0C_InJniCQ   https://www.youtube.com/watch?v=UsQoMutuQF4           85,239        1:47:47        0                                           8/19/19       9/6/19                                                   3
El Luchador Fenomeno                                                       Raizgo                                      UC58DNAM4_5mCINRrrKXm4RQ   https://www.youtube.com/watch?v=aCVutUmKOGY           39,678        1:47:33        0                                           8/19/19       9/6/19                                                   3
                                                                                                                                                                                                                                                                                                      This video is no longer available because the
                                                                                                                                                                                                                                                                                                      YouTube account associated with this video has
El Luchador Fenomeno                                                       Keith Corrigan                              UCPPnIp7qdNdu6hUs5NpnCgA   https://www.youtube.com/watch?v=mxQ1gI_P7Ds              38         2:03:41        0                                                                been terminated.                                  3
                                                                                                                                                                                                                                                                                                      This video is no longer available because the
                                                                                                                                                                                                                                                                                                      YouTube account associated with this video has
Entre Monjas Anda El Diablo                                                Mario's Channel                             UCnRsH4RHMsrNB_SlV-731jQ   https://www.youtube.com/watch?v=vPtvAsiXwGk           308           1:32:50        0                                                                been terminated.                                  3
Entre Monjas Anda El Diablo                                                Radio La Ventajosa                          UCttgqPbGW8w9Owe7hLUTu4Q   https://www.youtube.com/watch?v=u0S84knjRtQ         5,324           1:32:50        0                                           9/10/19     9/12/19                                                    3
Entre Monjas Anda El Diablo                                                Alexio Rocha                                UCzbdPoxK09-PDHsMGTYLaGw   https://www.youtube.com/watch?v=324r-aWqMsw           562              9:20        0                                           8/19/19       9/6/19                                                   3
La Familia Perez                                                           Maria Fabiola Leon Garcia                   UCnlWFtv93nKgKmaEcs58aCg   https://www.youtube.com/watch?v=PFaoY46pwFA           242           1:33:34        0                                           8/23/19     8/24/19                                                    3
La Familia Perez                                                           Abraham Rupertinsky zimerman Martinez       UCqAyT2Pg-R3M-m8BfB8p06g   https://www.youtube.com/watch?v=XHWxp736vJY           195           1:33:34        0                                           9/10/19     9/12/19                                                    3
La Familia Perez                                                           Abraham Rupertinsky zimerman Martinez       UCqAyT2Pg-R3M-m8BfB8p06g   https://www.youtube.com/watch?v=kQVWGtC5O8w           159           1:33:34        0                                           9/10/19     9/12/19                                                    3
Matar o Morir                                                              Anime Fan                                   UCjmYih4Vy2H3TR1KtN4KkOg   https://www.youtube.com/watch?v=Dn05bXfUv7I         4217            1:39:03        0                                            9/4/19       9/5/19                                                   3
Matar o Morir                                                              Peliculas De vicente fernandez              UCr26aMssptljmcOLtm5cvGg   https://www.youtube.com/watch?v=V1mHWsmOmnI           626             14:54        0                                                                This video has been removed by the user.          3
Matar o Morir                                                              Radio La Ventajosa                          UCttgqPbGW8w9Owe7hLUTu4Q   https://www.youtube.com/watch?v=X3c_5bN2GEM           945           1:39:45        0                                           9/10/19     9/12/19                                                    3
Picardía Mexicana II                                                       Djtom Vevo22                                UCWyj9OOtclhJGLzPP7FhwrQ   https://www.youtube.com/watch?v=ywYsm9QpNG0            46           1:36:11        0                                                                This video has been removed by the user.          3
Picardía Mexicana II                                                       EL PIZZA TV                                 UCx1-zz2a9-RnAFEhXQCmzFg   https://www.youtube.com/watch?v=4NMsheI00WY            44           1:36:11        0                                            9/4/19       9/5/19                                                   3
Picardía Mexicana II                                                       Oscar Ramirez sanchez                       UCZQMd3IsMNUo372buZlFAMg   https://www.youtube.com/watch?v=A4E9qSWE4wU        28,202           1:36:11        0                                            9/4/19       9/5/19                                                   3
Siete En La Mira                                                           Theresa Wood                                UC4xvpz06uu-xVe3l2Wh8Y6Q   https://www.youtube.com/watch?v=15mcwfMHDdg       129,507           1:24:17        2   Capital One, Zipcar                     9/10/19     9/12/19                                                    3
Siete En La Mira                                                           PipeCEA Android                             UCA6vP83mV9KDrw_qWVFsWOA   https://www.youtube.com/watch?v=bCSki1Eal9M       138,069             12:20        0                                           8/19/19       9/6/19                                                   3
Siete En La Mira                                                           EleazarGarciaJR                             UCIyxOZs9RG5IjyrJN1qO6gA   https://www.youtube.com/watch?v=DvCdF--p7uA       129,320              7:39        0                                           8/19/19       9/6/19                                                   3
Tacos al Carbón                                                            chucho bonilla                              UCiIGgqcr77fYhLGoM4Pa0YA   https://www.youtube.com/watch?v=F8s3vIDAC4I        18,900           1:37:37        0                                           8/19/19       9/6/19                                                   3
Tacos al Carbón                                                            canal de musica variada mx                  UCqkJmm7pK7D2qFwQmWtx8sQ   https://www.youtube.com/watch?v=sRMDSVn1EX8         1,321           1:37:37        0                                                                This video has been removed by the user.          3
Tacos al Carbón                                                            Daniel Saavedra                             UCvnvY3sJpsr6xZIcBNmwUeA   https://www.youtube.com/watch?v=y2uzHZcriTw         1,755           1:37:37        0                                           9/10/19     9/12/19                                                    3
Un Hombre Violento                                                         Anime Fan                                   UCjmYih4Vy2H3TR1KtN4KkOg   https://www.youtube.com/watch?v=2nV82iguhtc            69           1:34:03        0                                            9/4/19       9/5/19                                                   3
Un Hombre Violento                                                         dario el poeta catracho flores              UCo-6ZZbtMMPeNpwSH3sKesw   https://www.youtube.com/watch?v=CzGAOuSXj8Q         1555            1:34:03        0                                            9/4/19       9/5/19                                                   3
Un Hombre Violento                                                         fabian tello villegas                       UCTGpUiI3eeogiNUVziGQJ7w   https://www.youtube.com/watch?v=d9g1Pghmnc0        12,661           1:25:45        0                                           8/19/19       9/6/19                                                   3
                                                                                                                                                                                                                                                                                                      This video is no longer available because the
Dos Tontos Y Un Loco                                                       Michbex81                                   UCBj8ORyFDI8l2sWjnQjvSdQ   https://www.youtube.com/watch?v=YoizurzZcxk        72,361           2:34:45        0                                                                uploader has closed their YouTube acount.         2
Dos Tontos Y Un Loco                                                       Thomas Vaughn                               UCT0fi5eI5dCNvcxPOYv3OQQ   https://www.youtube.com/watch?v=_GvD3jZiWBk           870                 0        0                                           8/19/19       9/6/19                                                   2
El Agente Viajero                                                          joe smith                                   UCFmLq3a8Iuprx7PHjopCJwg   https://www.youtube.com/watch?v=2w6_9ghxmfE            49           1:26:50        0                                           8/19/19       9/6/19                                                   2
El Agente Viajero                                                          petra de ruiz                               UCgPTbjDDfLOwfmXzZU1IChQ   https://www.youtube.com/watch?v=6gOOZdAl6RM        44,196           1:26:42        0                                           8/19/19       9/6/19                                                   2
El Arracadas                                                               Osiel Martinez                              UC77P9EB9xUd0yWN-YaWbVcw   https://www.youtube.com/watch?v=BFPDYG-vSS4           161           1:50:44        0                                           8/23/19     8/24/19                                                    2
El Arracadas                                                               Peliculas De vicente fernandez              UCr26aMssptljmcOLtm5cvGg   https://www.youtube.com/watch?v=8S23b7cyUZU            69             14:54        0                                           8/23/19     8/24/19                                                    2
El Caballo de mi Padre                                                     vicentefernandez                            UCwPTC2n6D8asyi1G5uBZlpw   https://www.youtube.com/watch?v=UrZcbmUFAgk     2,766,174              3:27        0                                           8/19/19       9/6/19                                                   2
El Caballo de mi Padre                                                     2792rca                                     UCXBHszYhQXFp4vYaBcQG5KQ   https://www.youtube.com/watch?v=8VnCk8bzOqw        72,226              3:27        0                                           8/19/19       9/6/19                                                   2
El Diablo, El Santo Y El Tonto                                             GEOVANNY ARTEAGA                            UCCa7BKzT9HaFdXxSSMtWl_A   https://www.youtube.com/watch?v=pPf7tIxwgic         1,407           1:34:19        0                                           8/19/19       9/6/19                                                   2
El Diablo, El Santo Y El Tonto                                             Selim Emiroglu                              UCtkIrevs6lxCFcTw0PXlDTQ   https://www.youtube.com/watch?v=2xKhaMn18_M            68           1:34:19        0                                           8/19/19       9/6/19                                                   2
                                                                                                                                                                                                                                                                                                      This video is no longer available because the
                                                                                                                                                                                                                                                                                                      YouTube account associated with this video has
El Extraño Hijo Del Sheriff                                                Carlos Guzman                               UCpYBG3ul2bixx54ZYZRiNXQ   https://www.youtube.com/watch?v=aWzEUhM6ll4         8,440           1:32:47        0                                                                been terminated.                                  2
El Extraño Hijo Del Sheriff                                                la hora marcada caborca                     UCQRpxev86hzDUG80qHNw65Q   https://www.youtube.com/watch?v=mor_FlYtktA            47           1:32:47        0                                           8/19/19       9/6/19                                                   2
El Halcon Solitario                                                        QuachSifu                                   UCFE5j3bL8osmUM99kEmC4IA   https://www.youtube.com/watch?v=Cl_EsWoeMqo        13,068           6:23:50        0                                           8/19/19       9/6/19                                                   2
El Halcon Solitario                                                        SERGIO GUERRERO                             UCS5BIlBrDVExR-VD8UwkhNw   https://www.youtube.com/watch?v=QDeOrV8F_sw            68                 0        0                                           8/19/19       9/6/19                                                   2
El Hijo De Gabino Barrera                                                  Carolina Valdiviezo                         UCeGcpr5PAvdA15MNQq_x3yg   https://www.youtube.com/watch?v=1dnBi3m6Gyo           364           1:20:47        0                                           8/23/19     8/24/19                                                    2
El Hijo De Gabino Barrera                                                  Música Viejita Mx                           UCVzQ5sUoaCs9aGUeWHnsxjQ   https://www.youtube.com/watch?v=jsrqHoU7z0s         2,008           1:20:47        0                                           9/10/19     9/12/19                                                    2
El Hijo Del Palenque                                                       TopaleCompa                                 UC4ohcx1yNSqhUh-sgncQK9A   https://www.youtube.com/watch?v=fYq3ml6KQY8     1,255,794           1:30:11        0                                           8/19/19       9/6/19                                                   2
El Hijo Del Palenque                                                       sr lector                                   UCPJPdSb_B1sXwxizmUzXOjw   https://www.youtube.com/watch?v=anyBYxZ6c6E        37,768           1:24:39        0                                           8/19/19       9/6/19                                                   2
El Mil Amores                                                              Cine de OroPlus                             UC5RfzvioPf-BTDGVpykMZEQ   https://www.youtube.com/watch?v=rZ6P5TKQnAE        10,148           1:42:08        0                                           9/10/19     9/12/19                                                    2
El Mil Amores                                                              Epoca De Oro                                UCdaD2yL4gjeVjyaNcw4Ahvw   https://www.youtube.com/watch?v=USMinSc7cnA            19           1:41:17        0                                           9/10/19     9/12/19                                                    2
                                                                                                                                                                                                                                                                                                      This video is no longer available because the
                                                                                                                                                                                                                                                                                                      YouTube account associated with this video has
El Silla de Ruedas                                                         Sephiroth 07                                UC9dZ0sa_O-L0VpxeRABaAQA   https://www.youtube.com/watch?v=mmnHrqpWKtY               80        1:37:54        0                                                                been terminated.                                  2
El Silla de Ruedas                                                         Nelson Torres Salas                         UCst4KokVAe4RBdnN5KZbaLg   https://www.youtube.com/watch?v=gfzQH-2Rx2Q            1,856        1:37:55        0                                                                This video has been removed by the user.          2
                                                                                                                                                                                                                                                                                                      This video is no longer available because the
                                                                                                                                                                                                                                                                                                      YouTube account associated with this video has
Fieras en Brama                                                            fabian tello villegas                       UCTGpUiI3eeogiNUVziGQJ7w   https://www.youtube.com/watch?v=HrhvIqxxcng              566        1:31:49        0                                                                been terminated.                                  2
Fieras en Brama                                                            fabian tello                                UCtJGhul72PfZ_NBRenKa-Lg   https://www.youtube.com/watch?v=Z5Ck79X6038               90        1:31:49        0                                           9/10/19     9/12/19                                                    2
Hermelinda Linda                                                           MiGuEL Rodriguez                            UC8wLG-cSDcsMcmDhUWg_7Uw   https://www.youtube.com/watch?v=gJU93a_6d_w            4,431        1:32:05        0                                           8/19/19       9/6/19                                                   2
Hermelinda Linda                                                           Oscar Guzman                                UClxPr4UmwmdrZzvdgxFvyZw   https://www.youtube.com/watch?v=vpvyJDdFNzg              453        1:32:37        0                                            9/4/19       9/5/19                                                   2
Investigador Privado Muy Privado                                           Cine Méxicano Epocas De Oro                 UCCM7016rqpkVftuM-F3Tmog   https://www.youtube.com/watch?v=BpET9AG7Nm4               15       25:01:00        0                                           9/10/19     9/12/19                                                    2
Investigador Privado Muy Privado                                           Cine Méxicano Epocas De Oro                 UCCM7016rqpkVftuM-F3Tmog   https://www.youtube.com/watch?v=Wh8kBUS2KyI               14       25:01:00        0                                           9/10/19     9/12/19                                                    2
Juan Charrasqueado Y Gabino Barrera                                        Anime Fan                                   UCjmYih4Vy2H3TR1KtN4KkOg   https://www.youtube.com/watch?v=bZynXUP1eVI              225        1:47:33        0                                            9/4/19       9/5/19                                                   2
Juan Charrasqueado Y Gabino Barrera                                        Radio La Ventajosa                          UCttgqPbGW8w9Owe7hLUTu4Q   https://www.youtube.com/watch?v=Sbkh9E0rUZU               46        1:47:33        0                                           9/10/19     9/12/19                                                    2
                                                                                                                                                                                                                                                                                                      This video is no longer available because the
                                                                                                                                                                                                                                                                                                      YouTube account associated with this video has
La Dinastía de la Muerte                                                   Sephiroth 07                                UC9dZ0sa_O-L0VpxeRABaAQA   https://www.youtube.com/watch?v=TzPOnpXYEi4            93           1:26:17        0                                                                been terminated.                                  2
La Dinastía de la Muerte                                                   Anime Fan                                   UCjmYih4Vy2H3TR1KtN4KkOg   https://www.youtube.com/watch?v=ysk6bDL4pew           871           1:26:17        0                                            9/4/19       9/5/19                                                   2
Mi Adorada Clementina                                                      Carolina Valdiviezo Casarin                 UCeGcpr5PAvdA15MNQq_x3yg   https://www.youtube.com/watch?v=X64MbDqLB7M             4           1:21:40        0                                           8/19/19       9/6/19                                                   2
Mi Adorada Clementina                                                      Abraham Rupertinsky zimerman Martinez       UCqAyT2Pg-R3M-m8BfB8p06g   https://www.youtube.com/watch?v=pRsP7JNaDHE           453           1:21:40        0                                           9/10/19     9/12/19                                                    2
Mi Querido Viejo                                                           José Ignacio Cornejo Riquelme               UC0M2xIpHJsAP2NBLUjZbcOg   https://www.youtube.com/watch?v=13_QErUjFzM        16,195                 0        0                                           8/19/19       9/6/19                                                   2
Mi Querido Viejo                                                           Marcos uriel Lopez silva                    UCY3-OqDSqkMa_jQGERu3Peg   https://www.youtube.com/watch?v=FqGGICydB0I        25,579                 0        0                                           8/19/19       9/6/19                                                   2
Nido De Fieras                                                             carlos roberto romero escobar               UC3smat7qB8U0USKCgcwNiPQ   https://www.youtube.com/watch?v=oywW9HcrnkQ            24           1:21:14        0                                           9/10/19     9/12/19                                                    2
Nido De Fieras                                                             VEGA FRANCO                                 UCLUhiTzX7WC9xCKcd7uzyVw   https://www.youtube.com/watch?v=zVwF5_uzgw0           109           1:21:21        0                                           9/10/19     9/12/19                                                    2
No Me Quieras Tanto                                                        Gabriel Astengo                             UC61V6b96EqyVkZYqzC9HkCA   https://www.youtube.com/watch?v=QeLyvBKAh8s       108,126              3:15        1   Propel Vitamin Boost                    8/23/19     8/24/19                                                    2
                                                                                                                                                                                                                                                                                                      This video is no longer available because the
                                                                                                                                                                                                                                                                                                      YouTube account associated with this video has
No Me Quieras Tanto                                                        Gabriel Astengo                             UC61V6b96EqyVkZYqzC9HkCA   https://www.youtube.com/watch?v=RXfvin2_9KY           18,130           3:20        0                                                                been terminated.                                  2
Pistolero Del Diablo                                                       El Burro Norteño                            UC5mDeVP2j3rZ8cah82TJZJw   https://www.youtube.com/watch?v=FLBnwVBvZN0            5,798        1:19:11        0                                           8/19/19       9/6/19                                                   2
Pistolero Del Diablo                                                       Gancho Records                              UCtncLaotkAl0IMU3AJbHMTQ   https://www.youtube.com/watch?v=JkdDUo4Ntc8           11,950        1:19:11        0                                           8/23/19     8/24/19                                                    2
                                                                                                                                                                                                                                                                                                      This video is no longer available because the
                                                                                                                                                                                                                                                                                                      YouTube account associated with this video has
Por Tu Maldito Amor                                                        Anime Fan                                   UCjmYih4Vy2H3TR1KtN4KkOg   https://www.youtube.com/watch?v=6e64Dr9feJE           336           1:36:00        0                                                                been terminated.                                  2
Por Tu Maldito Amor                                                        Leader -1                                   UCt7bDWLBw3x3lXuYLS47rjg   https://www.youtube.com/watch?v=K-a_FflV-e0             0           1:36:00        0                                           9/10/19     9/12/19                                                    2
Romeo Vs. Julieta                                                          TheAnonimovzla                              UCqAg6XRqPVtyd8FGa_gVmtA   https://www.youtube.com/watch?v=9DZAum0kmxg        54,345             14:43        0                                           9/13/19      pending                                                   2
Romeo Vs. Julieta                                                          TheAnonimovzla                              UCqAg6XRqPVtyd8FGa_gVmtA   https://www.youtube.com/watch?v=n5vm2Q7VISc       132,241             13:22        0                                           9/13/19      pending                                                   2
Sinvergüenza, Pero Honrado                                                 Djtom Vevo22                                UCWyj9OOtclhJGLzPP7FhwrQ   https://www.youtube.com/watch?v=iawOa9KN3ec           101           1:36:00        0                                           8/23/19     8/24/19                                                    2
Sinvergüenza, Pero Honrado                                                 Sebastian Rocha                             UCZfyH8o_bWeySwIyOYKnCbg   https://www.youtube.com/watch?v=6mntNeYN-4I        33,057           1:36:00        1   Twitter                                 8/19/19       9/6/19                                                   2
Treinta Segundos Para Morir                                                Jose Gamez                                  UC978Kmvbp7HxfC4Y-CT8GWA   https://www.youtube.com/watch?v=s4drPP4ggpc         1,456           1:32:01        0                                           8/19/19       9/6/19                                                   2
Treinta Segundos Para Morir                                                Anime Fan                                   UCjmYih4Vy2H3TR1KtN4KkOg   https://www.youtube.com/watch?v=rw4uJozG_3M           272           1:31:59        0                                            9/4/19       9/5/19                                                   2
Vuelven Los Cinco Halcones                                                 Donald Dortch                               UCDuYb7M2Rb-uARWJPP9gi2Q   https://www.youtube.com/watch?v=SSePvdKYZ8o         2,091           3:06:37        0                                           8/19/19       9/6/19                                                   2
                                                                                                                                                                                                                                                                                                      This video is no longer available because the
                                                                                                                                                                                                                                                                                                      YouTube account associated with this video has
Vuelven Los Cinco Halcones                                                 didilatex                                   UCTCUZzNzajmaD1wAImDEcmg   https://www.youtube.com/watch?v=ykV5ckcvXRg       158,603              6:17        0                                                                been terminated.                                  2
Aladino Y La Lámpara Maravillosa                                           Joaquin Villa                               UCrBK6VU5thcGiF6VMgpBVUw   https://www.youtube.com/watch?v=kf4SBa8dwqU            13           1:28:41        0                                           8/19/19       9/6/19                                                   1
Aqui esta Juan Colorado                                                    Óscar Raṅkel                                UCBAphg4qDG-luY5t9dYgalg   https://www.youtube.com/watch?v=7MargS0EM-Q         3,174              2:49        0                                           8/19/19       9/6/19                                                   1
Azahares Para Tu Boda                                                      Abraham Martinez                            UCqAyT2Pg-R3M-m8BfB8p06g   https://www.youtube.com/watch?v=_V4THXM0XHU           580           1:53:28        0                                            9/4/19       9/5/19                                                   1
Barridos Y Regados                                                         carlos roberto romero escobar               UC3smat7qB8U0USKCgcwNiPQ   https://www.youtube.com/watch?v=vWIH-C5AACY            16           1:26:47        0                                            9/4/19       9/5/19                                                   1
Bendito Entre Las Mujeres                                                  Roy Zoll                                    UCA_QtkoRNdyJwgDgn7PPrkQ   https://www.youtube.com/watch?v=dwUPTHatykM       418,365           2:05:57        0                                           8/19/19       9/6/19                                                   1
Caceria De Un Criminal (Masacre En El Rio Granda/La Venganza Del Chacal)   MV Segundo Canal                            UCAxKUnfXmvgn9ZbKaV0cHzg   https://www.youtube.com/watch?v=WC55w_c9dpk       163,211           1:20:47        0                                           8/23/19     8/24/19                                                    1
Cacha De Oro                                                               Axel Tello                                  UCMF4TvaAMxxLncYPwp82fbg   https://www.youtube.com/watch?v=pJHHrZFJQ14         1,017           1:29:42        0                                            9/4/19       9/5/19                                                   1
Carabina 30-30                                                             Anna Avnas movie 2017                       UCvyPYJ4FHQSDovMBOlQlg0A   https://www.youtube.com/watch?v=faoyHNZx-rM         3,982           1:50:27        0                                           8/19/19       9/6/19                                                   1
Cementerio Del Terror                                                      Luna De Amor                                UC3_GusmrrLzwU79WjH4wN7Q   https://www.youtube.com/watch?v=Z28NWxkPyI4            44           1:37:43        0                                           9/10/19     9/12/19                                                    1
Cielito Lindo                                                              Jael Gutierrez                              UCQ7W3o0DRlEQioETy0r3bgg   https://www.youtube.com/watch?v=J56EKnyrvr4       392,017           1:25:07        0                                           8/19/19       9/6/19                                                   1
Cinco Nacos Asaltan Las Vegas                                              cuenta netflix                              UCfLguJBNwGRJrC27Akn-s3Q   https://www.youtube.com/watch?v=W_9pF6_kLdw           101           1:17:49        0                                            9/4/19       9/5/19                                                   1
                                                                                                                                                                                                                                                               Date          Date
Title
Dios Los Cría
                                  Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 123 of
                                                                   YouTube Username
                                                                   Djtom Vevo22
                                                                                                          User ID / Channel
                                                                                                          UCWyj9OOtclhJGLzPP7FhwrQ
                                                                                                                                                     Infringing URL
                                                                                                                                                     https://www.youtube.com/watch?v=iC8QSkWunxE
                                                                                                                                                                                                   Views
                                                                                                                                                                                                           6,605
                                                                                                                                                                                                                    Video Length # of ads
                                                                                                                                                                                                                          1:29:52           0
                                                                                                                                                                                                                                                Type of ads    Submitted
                                                                                                                                                                                                                                                                   8/19/19
                                                                                                                                                                                                                                                                             Removed
                                                                                                                                                                                                                                                                                 9/6/19
                                                                                                                                                                                                                                                                                          Notes
                                                                                                                                                                                                                                                                                                                                           1
El Albañil
El Ausente
El Barchante Neguib
                                                                       149
                                                                   Djtom Vevo22
                                                                   heriberto huerta
                                                                   Microeconomía Alejandro Paredes
                                                                                                          UCWyj9OOtclhJGLzPP7FhwrQ
                                                                                                          UCWZWrg8Yni26csOHPawdgag
                                                                                                          UC4y6lkJqsxxOv8FBikKOQyw
                                                                                                                                                     https://www.youtube.com/watch?v=LjJzvP2c9qs
                                                                                                                                                     https://www.youtube.com/watch?v=KuLNcg2bbv8
                                                                                                                                                     https://www.youtube.com/watch?v=9IueTlYjyW0
                                                                                                                                                                                                             588
                                                                                                                                                                                                             871
                                                                                                                                                                                                         110,575
                                                                                                                                                                                                                          1:31:07
                                                                                                                                                                                                                          1:51:52
                                                                                                                                                                                                                             1:57
                                                                                                                                                                                                                                            0
                                                                                                                                                                                                                                            0
                                                                                                                                                                                                                                            0
                                                                                                                                                                                                                                                                   8/19/19
                                                                                                                                                                                                                                                                   8/23/19
                                                                                                                                                                                                                                                                   8/19/19
                                                                                                                                                                                                                                                                                 9/6/19
                                                                                                                                                                                                                                                                                8/24/19
                                                                                                                                                                                                                                                                                 9/6/19
                                                                                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                                                          This video is no longer available because the
                                                                                                                                                                                                                                                                                          YouTube account associated with this video has
El Bronco                                                          fabian tello villegas                  UCgXUgKuXuf48q_M995s7dkg                   https://www.youtube.com/watch?v=6VPCi3_eSho             243          1:34:09           0                                             been terminated.                                 1
                                                                                                                                                                                                                                                                                          This video is no longer available because the
                                                                                                                                                                                                                                                                                          YouTube account associated with this video has
El Caballo Del Diablo                                              Carlos Guzman                          UCpYBG3ul2bixx54ZYZRiNXQ                   https://www.youtube.com/watch?v=3DFyWg6TefM            8,414         1:25:58           0                                             been terminated.                                 1
El Coyote Y La Bronca                                              Maria Fabiola Leon Garcia              UCnlWFtv93nKgKmaEcs58aCg                   https://www.youtube.com/watch?v=wKgoS7rn2eE                4         1:35:30           0                      8/19/19       9/6/19                                                    1
El Derecho De Nacer                                                sunsi lao movie                        UC0KMQW2IvqM7dX0oZ7SaFJg                   https://www.youtube.com/watch?v=iPidoPxntcc           66,641         1:51:55           0                      8/19/19       9/6/19                                                    1
El Desconosido                                                     dario el poeta catracho flores         UCo-6ZZbtMMPeNpwSH3sKesw                   https://www.youtube.com/watch?v=OtjamT59oCE           21,839         1:26:33           0                      8/19/19       9/6/19                                                    1
                                                                                                                                                                                                                                                                                          This video is no longer available because the
                                                                                                                                                                                                                                                                                          YouTube account associated with this video has
El Diablo en Persona                                               fabian tello villegas                  UCgXUgKuXuf48q_M995s7dkg                   https://www.youtube.com/watch?v=Ca2QAtpcLgo              559        1:43:41            0                                             been terminated.                                 1
El Diabolico                                                       Pierre Racine                          UCkUw07WgbHuoBovi8NrafFw                   https://www.youtube.com/watch?v=x5GTArCT1GM               10        1:33:58            0                      9/10/19      pending                                                    1
El Garañon                                                         ES Cine Mexicano                       UC9v0Am1miG8O0sFwVkCZa0w                   https://www.youtube.com/watch?v=TDcCVmmjkMQ               42        1:27:55            0                      9/10/19      pending                                                    1
El Niño Y El Papa                                                  jorge quiñones                         UCUr18AUP_Ew-INhe3eShb3A                   https://www.youtube.com/watch?v=1s8ngD5rXXM               12        1:07:50            0                       9/4/19       9/5/19                                                    1
El Regreso Del Carro Rojo                                          Anime Fan                              UCjmYih4Vy2H3TR1KtN4KkOg                   https://www.youtube.com/watch?v=y3jxTAgTpQo              601        1:22:47            0                       9/4/19       9/5/19                                                    1
El Rey De Los Albures                                              Exploración Paranormal                 UCoBDENOGwjL6DiXOuf8sR0A                   https://www.youtube.com/watch?v=0j6qlZHyh3Q                3        1:32:27            0                      8/23/19      8/24/19                                                    1
El Rostro De La Muerte                                             PELICULAS MEXICANAS EN VENTA DIGITAL   UCFNXlpYPJ5SCFfSnDjzQ5_g                   https://www.youtube.com/watch?v=tBH7jA8d3EM           10,721           7:45            0                      8/19/19      8/19/19                                                    1
El Santo, El Diablo, Y El Tonto                                    conan la clave Pérez                   UCAGVJMx1eOvSHQzBStBAarQ                   https://www.youtube.com/watch?v=WzSvSxSDJ7Q            8,318       34:19:00            0                      8/19/19       9/6/19                                                    1
El Silla de Ruedas 3                                               PELICULAS MEXICANAS EN VENTA DIGITAL   UCFNXlpYPJ5SCFfSnDjzQ5_g                   https://www.youtube.com/watch?v=h3EfKyb6ORU              679           5:16            0                      8/23/19      8/23/19                                                    1
El Sinvergüenza                                                    Madelyn Mejia                          UCksgqvkkO2JYrXQiffaRC2Q                   https://www.youtube.com/watch?v=F-tgPo3zyho            4,295        1:36:00            0                      9/10/19      9/12/19                                                    1
El Tahúr                                                           vicente fernandes                      UCY0S0IlolnLWtjIqjwl40GA                   https://www.youtube.com/watch?v=HzFr6j0XqYw              445        4:03:00            0                       9/4/19       9/5/19                                                    1
El Zarco                                                           iker ojos negros                       UCKrSmizkHKRALrDQMuTsTHA                   https://www.youtube.com/watch?v=7N0Xpr5m1fQ                2       31:36:00            0                      9/10/19      9/12/19                                                    1
Escuadrón Counterforce                                             LostCultureDump                        UCk-P8cYIadwHrwmg7suZANw                   https://www.youtube.com/watch?v=1SNM6cCJp_U              360        1:35:57            0                      8/19/19      8/19/19                                                    1
                                                                                                                                                                                                                                                                                          This video is no longer available because the
                                                                                                                                                                                                                                                                                          YouTube account associated with this video has
Flor de Durazno                                                    fabian tello villegas                  UCgXUgKuXuf48q_M995s7dkg                   https://www.youtube.com/watch?v=XqlqxSlFYbA              62          1:33:11           0                                             been terminated.                                 1
Juan Charrasqueado                                                 Javi de chingolo                       UC83GXKX3XrPDKpRd6G976oA                   https://www.youtube.com/watch?v=vrybGJxQ57c             713          1:26:31           1 Chromebook            9/4/19       9/5/19                                                    1
La Banda del Carro Rojo                                            Anime Fan                              UCjmYih4Vy2H3TR1KtN4KkOg                   https://www.youtube.com/watch?v=cl3ThxybUhI              73          1:30:49           0                      8/19/19       9/6/19                                                    1
La Bandida                                                         Mario Peña Zambrano                    UCHzEcv3lZn9X-D3WUW9xHGQ                   https://www.youtube.com/watch?v=YxBX-3h8k-8         208,608          1:44:50           0                      8/19/19       9/6/19                                                    1
La Mafia Tiembla                                                   JS Music                               UC6mCH-CNOYiAYaF7XA8WScQ                   https://www.youtube.com/watch?v=Dj2ObPXEdBs              65          1:26:45           0                      9/13/19      pending                                                    1
                                                                                                                                                                                                                                                                                          This video is no longer available because the
                                                                                                                                                                                                                                                                                          YouTube account associated with this video has
La Mentira                                                         mmpr1976                               UC1MG45krGhEx_jg0BHkS1jA                   https://www.youtube.com/watch?v=hVi6pmY2ghM         168,911             5:06           0                                             been terminated.                                 1
La Muerte Del Soplon                                               Anime Fan                              UCjmYih4Vy2H3TR1KtN4KkOg                   https://www.youtube.com/watch?v=HqGU6Ij4Zx4              57          1:30:44           0                       9/4/19       9/5/19                                                    1
                                                                                                                                                                                                                                                                                          This video is no longer available because the
                                                                                                                                                                                                                                                                                          YouTube account associated with this video has
La Puerta Negra                                                    Sephiroth 07                           UC9dZ0sa_O-L0VpxeRABaAQA                   https://www.youtube.com/watch?v=htAYfPpoS80           767            1:32:04           0                                             been terminated.                                 1
La Pulquería II                                                    Aguila de Los Andes                    UCUBHtXrZKh3jddvqLenZq1w                   https://www.youtube.com/watch?v=-uswT0LYQUs        30,548            1:38:04           0                      8/19/19       9/6/19                                                    1
Lauro Puñales                                                      Anime Fan                              UCjmYih4Vy2H3TR1KtN4KkOg                   https://www.youtube.com/watch?v=BiUQx7ztIuE           277            1:27:25           0                      8/23/19      8/24/19                                                    1
Macho que Ladra no Muerde                                          Los Refugio                            UCtW93Ol3nI__daHc7n0gMrg                   https://www.youtube.com/watch?v=4kwefx_Z7vQ            58            1:32:14           0                      8/23/19      8/24/19                                                    1
Magnum 357                                                         MV Segundo Canal                       UCAxKUnfXmvgn9ZbKaV0cHzg                   https://www.youtube.com/watch?v=iSC2Z72W7gc       127,334            1:28:05           1 Hobbs and Shaw       8/19/19       9/6/19                                                    1
Mas Vale Pájaro En Mano                                            canal de musica variada mx             UCqkJmm7pK7D2qFwQmWtx8sQ                   https://www.youtube.com/watch?v=BXbdpjpa96A         7,577            1:25:59           0                      8/19/19       9/6/19                                                    1
Mexicano Hasta las Cachas                                          fabian tello villegas                  UCTGpUiI3eeogiNUVziGQJ7w                   https://www.youtube.com/watch?v=QH-d9HT-EyE         2,713            1:31:37           0                      8/19/19       9/6/19                                                    1
Mexico de Mis Recuerdos                                            jeshua Correa                          UCigChA3d64JYZCX4GJ8xcLg                   https://www.youtube.com/watch?v=V1-KnI11lNY           956            2:09:38           0                      8/19/19       9/6/19                                                    1
Michachas, Muchachas, Muchachas                                    javier san vicente                     UCFXs6Bpwawu0ThHZUiG3ZdQ                   https://www.youtube.com/watch?v=_BAqd3akPU4         9,872                  0           0                      8/19/19       9/6/19                                                    1
Nachas Vemos Vecinas no Sabemos (Vecinas vemos Mañas no sabemos)   Tele N                                 UCCkCJ01rng-S0WY_vEvOuew                   https://www.youtube.com/watch?v=B_-2o8nZatU     9,555,396               1:24           0                      9/10/19      9/12/19                                                    1
Orgullo De Mujer                                                   Brian Carter                           UCfg_KDyOJ3DCR9c6tc75KCA                   https://www.youtube.com/watch?v=eZFSSEDtBtw         1,909            2:43:16           0                      9/10/19      9/12/19                                                    1
Pegando Con Tubo                                                   DVDmaniaMX                             UC3_u63tO2y0wQFrD5cyycYQ                   https://www.youtube.com/watch?v=J9MZPjUYbQE        10,761               1:53           0                      9/10/19      9/12/19                                                    1
Picardía Mexicana                                                  canal de musica variada mx             UCqkJmm7pK7D2qFwQmWtx8sQ                   https://www.youtube.com/watch?v=0UnmLUFByug        45,169            1:48:19           0                                             This video has been removed by the user.         1
Remolino                                                           Nohelia Pastrana                       UCVIHRR2oDLXYRMJftEklLSw                   https://www.youtube.com/watch?v=QlQR0qtxPu4            10            1:37:47           0                      9/10/19      9/12/19                                                    1
Secuestrado                                                        PELICULAS MEXICANAS EN VENTA DIGITAL   UCFNXlpYPJ5SCFfSnDjzQ5_g                   https://www.youtube.com/watch?v=t5FWIDEnjAo         3,887              12:36           0                       9/4/19       9/5/19                                                    1
Secuestro en Acapulco/Canta Chamo                                  Mario Pérez                            UClYC5v81PWDSdc2Q7Tas53w                   https://www.youtube.com/watch?v=SDlei2hC95U            93            1:23:53           0                      8/19/19       9/6/19                                                    1
Tacos al Carbón                                                    Exploración Paranormal                 UCoBDENOGwjL6DiXOuf8sR0A                   https://www.youtube.com/watch?v=9hQpUjZ12Gg             1            1:37:37           0                      8/19/19      pending                                                    1
Trampa Infernal                                                    Warner Hoyle                           UC5HoX8iL2rS3KNKOi0U485Q                   https://www.youtube.com/watch?v=ALjxoCVUMcM        60,127            1:16:05           0                      8/19/19       9/6/19                                                    1
                                                                                                                                                                                                                                                                                          This video is no longer available because the
                                                                                                                                                                                                                                                                                          YouTube account associated with this video has
Tres Veces Mojado                                                  Anime Fan                              UCjmYih4Vy2H3TR1KtN4KkOg                   https://www.youtube.com/watch?v=XDBn5Et0Dpo            5,614         1:38:18           0                                             been terminated.                                 1
Un Rincon Cerca del Cielo                                          Alberto TORRES CABREJOS                UCp0HK6lycvj2HfkXhnAzTfA                   https://www.youtube.com/watch?v=XFGZInNXZeI              311         1:55:47           0                       9/4/19       9/5/19                                                    1
Un Trio de Tres                                                    Lee Wright                             UCAvrJXYePLHhjtQcnKGo1Fg                   https://www.youtube.com/watch?v=nMtvlKGroEc            8,286         1:38:01           0                      8/19/19       9/6/19                                                    1
                                                                                                                                                                                                                                                                                          This video is no longer available because the
                                                                                                                                                                                                                                                                                          YouTube account associated with this video has
Una Gallega Baila Mambo                                            Maria Fabiola Leon Garcia              UCnlWFtv93nKgKmaEcs58aCg                   https://www.youtube.com/watch?v=5qw2GmZAcwU              164         1:30:53           0                                             been terminated.                                 1
Una Gallega en Mexico                                              Maria Fabiola Leon Garcia              UCnlWFtv93nKgKmaEcs58aCg                   https://www.youtube.com/watch?v=Aad2Ssj04LY           39,564         1:56:42           0                      8/19/19       9/6/19                                                    1
Vacaciones De Terror                                               COSAS EXTRANORMALES                    UC8BEhbvWqXPE1IpXaQG609g                   https://www.youtube.com/watch?v=FgwoHWq9cRk           27,028         1:20:37           0                      8/19/19       9/6/19                                                    1
Yo No Me Caso Compadre                                             DOTTY CAMARENA                         UCXKK5-16ipctG-p1xR93bzQ                   https://www.youtube.com/watch?v=6qv-7DalWtA            7,613            1:42           0                      8/19/19       9/6/19                                                    1




                                                                                                          Total Infringing Videos
                                                                                                          Removed
                                                                                                          2014                                       1152
                                                                                                          2015                                       1301
                                                                                                          2016                                       1182
                                                                                                          2017                                       1654
                                                                                                          2018                                       1122
                                                                                                          2019                                       January:                                      100
                                                                                                                                                     February:                                     68
                                                                                                                                                     March:                                        73
                                                                                                                                                     April                                         78
                                                                                                                                                     May                                           63
                                                                                                                                                     June                                          211
                                                                                                                                                     July                                          169
                                                                                                                                                     August                                        165
                                                                                                                                                     September
                                                                                                                                                     October
                                                                                                                                                     November
                                                                                                                                                     December
                                                                                                                                                     Total:                                        927


                                                                                                          Summary of Repeat Offenders
                                                                                                          Total repeat offenders (three times or more): 326
                                                                                                          Total Terminated repeat offenders: 288
                                                                                                          Repeat Offenders for this cycle (highlighted above): 1
                                                                     Athos Youtube Enforcement
                               Case 1:21-cv-21698-JEM Document 1-2               Entered on FLSD Docket 05/03/2021 Page 124 of
                                                                                     149
                                                          September 14, 2019 - October 14, 2019 Enforcement Results
                                                                                                                                                                                                                                                                     Date         Date
Title                                                              YouTube Username                                User ID / Channel          Infringing URL                                Views            Video Length # of ads Type of ads                       Submitted    Removed      Notes
El Payo                                                            argalleira                                      UCzg3K2s5GHnm95c_GJN8FLg   https://www.youtube.com/watch?v=KVi4Fs1meQg            2,442            3:23        0                                       9/30/19     9/30/19                                                   20
El Payo                                                            argalleira                                      UCzg3K2s5GHnm95c_GJN8FLg   https://www.youtube.com/watch?v=NCjnEvcfmTE            1,501            4:14        0                                       9/30/19     9/30/19                                                   20
El Payo                                                            argalleira                                      UCzg3K2s5GHnm95c_GJN8FLg   https://www.youtube.com/watch?v=-GMXbYhcHcU            1,139            4:54        0                                       9/30/19     9/30/19                                                   20
El Payo                                                            argalleira                                      UCzg3K2s5GHnm95c_GJN8FLg   https://www.youtube.com/watch?v=lAUBBElL2SQ              954            4:50        0                                       9/30/19     9/30/19                                                   20
El Payo                                                            argalleira                                      UCzg3K2s5GHnm95c_GJN8FLg   https://www.youtube.com/watch?v=pmvKGGD7Wjg            2,282            5:17        0                                       9/30/19     9/30/19                                                   20
El Payo                                                            argalleira                                      UCzg3K2s5GHnm95c_GJN8FLg   https://www.youtube.com/watch?v=uVpA7C1yry0            2,937            3:39        0                                       9/30/19     9/30/19                                                   20
El Payo                                                            argalleira                                      UCzg3K2s5GHnm95c_GJN8FLg   https://www.youtube.com/watch?v=jJ98GTBIes4            1,121            4:28        0                                       9/30/19     9/30/19                                                   20
El Payo                                                            argalleira                                      UCzg3K2s5GHnm95c_GJN8FLg   https://www.youtube.com/watch?v=m9TIfJQiN8E            2,139            4:18        0                                       9/30/19     9/30/19                                                   20
El Payo                                                            argalleira                                      UCzg3K2s5GHnm95c_GJN8FLg   https://www.youtube.com/watch?v=UsRFVRtSwyk            1,395            5:05        0                                       9/30/19     9/30/19                                                   20
El Payo                                                            argalleira                                      UCzg3K2s5GHnm95c_GJN8FLg   https://www.youtube.com/watch?v=Itb4gzJ3SdE            1,115            4:05        0                                       9/30/19     9/30/19                                                   20
El Payo                                                            argalleira                                      UCzg3K2s5GHnm95c_GJN8FLg   https://www.youtube.com/watch?v=JA5tnVOqF-M            3,096            4:04        0                                       9/30/19     9/30/19                                                   20
El Payo                                                            argalleira                                      UCzg3K2s5GHnm95c_GJN8FLg   https://www.youtube.com/watch?v=uRB1EFHpUTk           11,173            4:36        0                                       9/30/19     9/30/19                                                   20
El Payo                                                            argalleira                                      UCzg3K2s5GHnm95c_GJN8FLg   https://www.youtube.com/watch?v=0OfO56boO64            2,019            4:19        0                                       9/30/19     9/30/19                                                   20
El Payo                                                            argalleira                                      UCzg3K2s5GHnm95c_GJN8FLg   https://www.youtube.com/watch?v=ZwavkaUvO54            1,455            3:05        0                                       9/30/19     9/30/19                                                   20
El Payo                                                            argalleira                                      UCzg3K2s5GHnm95c_GJN8FLg   https://www.youtube.com/watch?v=Qob1qHcIdH0            1,039            5:28        0                                       9/30/19     9/30/19                                                   20
El Payo                                                            argalleira                                      UCzg3K2s5GHnm95c_GJN8FLg   https://www.youtube.com/watch?v=GfE00tvG91k            1,942            5:14        0                                       9/30/19     9/30/19                                                   20
El Payo                                                            argalleira                                      UCzg3K2s5GHnm95c_GJN8FLg   https://www.youtube.com/watch?v=DADqQrZDfKc            1,692            3:19        0                                       9/30/19     9/30/19                                                   20
El Payo                                                            argalleira                                      UCzg3K2s5GHnm95c_GJN8FLg   https://www.youtube.com/watch?v=AvsO9ccMmJY              849            5:48        0                                       9/30/19     9/30/19                                                   20
                                                                                                                                                                                                                                                                                               This video is no longer available because the
                                                                                                                                                                                                                                                                                               YouTube account associated with this video has
El Payo                                                            argalleira                                      UCzg3K2s5GHnm95c_GJN8FLg   https://www.youtube.com/watch?v=cwgVCMO4BFA            1,165           4:15        0                                                             been terminated.                                 20
                                                                                                                                                                                                                                                                                               This video is no longer available because the
                                                                                                                                                                                                                                                                                               YouTube account associated with this video has
El Payo                                                            argalleira                                      UCzg3K2s5GHnm95c_GJN8FLg   https://www.youtube.com/watch?v=gXkwbwEVOEQ            1,318           3:54        0                                                             been terminated.                                 20
Secuestro en Acapulco/Canta Chamo                                  Charlotte Ramos                                 UCXnjb6U1DlRRW6l9FKbJmgg   https://www.youtube.com/watch?v=sbCEAZz67zY              390           9:53        0                                        9/27/19     9/27/19                                                    8
Secuestro en Acapulco/Canta Chamo                                  Charlotte Ramos                                 UCXnjb6U1DlRRW6l9FKbJmgg   https://www.youtube.com/watch?v=nxxonZiXs5g              368           9:02        0                                        9/27/19     9/27/19                                                    8
Secuestro en Acapulco/Canta Chamo                                  Charlotte Ramos                                 UCXnjb6U1DlRRW6l9FKbJmgg   https://www.youtube.com/watch?v=bLbSNGJ4PBc              541          11:15        0                                        9/27/19     9/27/19                                                    8
Secuestro en Acapulco/Canta Chamo                                  Charlotte Ramos                                 UCXnjb6U1DlRRW6l9FKbJmgg   https://www.youtube.com/watch?v=QJF1NT93l-U              355           8:32        0                                        9/27/19     9/27/19                                                    8
Secuestro en Acapulco/Canta Chamo                                  Charlotte Ramos                                 UCXnjb6U1DlRRW6l9FKbJmgg   https://www.youtube.com/watch?v=Wz3EMMjU3bU              282          10:51        0                                        9/27/19     9/27/19                                                    8
Secuestro en Acapulco/Canta Chamo                                  Charlotte Ramos                                 UCXnjb6U1DlRRW6l9FKbJmgg   https://www.youtube.com/watch?v=QH96L9L3R_g              242           9:48        0                                        9/27/19     9/27/19                                                    8
Secuestro en Acapulco/Canta Chamo                                  Charlotte Ramos                                 UCXnjb6U1DlRRW6l9FKbJmgg   https://www.youtube.com/watch?v=4a7M73wG0n8              206          10:32        0                                        9/30/19     9/30/19                                                    8
                                                                                                                                                                                                                                                                                               This video is no longer available because the
                                                                                                                                                                                                                                                                                               YouTube account associated with this video has
Secuestro en Acapulco/Canta Chamo                                  Charlotte Ramos                                 UCXnjb6U1DlRRW6l9FKbJmgg   https://www.youtube.com/watch?v=R5i-pjXa7Lg           196             12:18        0                                                             been terminated.                                  8
El Diablo, El Santo Y El Tonto                                     el caballo vasquez                              UC9hHKYJVShRGtuL5T88k9Tw   https://www.youtube.com/watch?v=PSDd_LhDgsg         3,118           1:34:13        0                                        9/26/19     9/26/19                                                    5
El Diablo, El Santo Y El Tonto                                     Oscar el pelu Sanchez                           UCCG61PiPAQLeHoM4pRK4vwg   https://www.youtube.com/watch?v=KyO23FYjQkU       167,540              2:24        0                                        10/9/19      pending                                                   5
El Diablo, El Santo Y El Tonto                                     Jostin Mera                                     UCgM1qqyz9oel3kBFCCHxDCA   https://www.youtube.com/watch?v=CDOmXWa9sY8         2,615           1:34:19        0                                        9/26/19     9/26/19                                                    5
El Diablo, El Santo Y El Tonto                                     Mario's Channel                                 UCk188Ip_l_RyANEsvczZZSQ   https://www.youtube.com/watch?v=LwVIHA6Y7zk         3,064           1:34:19        0                                        9/19/19     9/19/19                                                    5
El Diablo, El Santo Y El Tonto                                     PelículasMonky Monky                            UCOlYxCsJ4G8YtOi-u18O3Wg   https://www.youtube.com/watch?v=Z09wFTcJ1z0            13           1:34:19        0                                        9/26/19     9/26/19                                                    5
Hasta el Viento Tiene Miedo                                        Mariela Ramirez                                 UCH2uDZbp0At0UhUhNurvH3g   https://www.youtube.com/watch?v=GW6t1Ydr_Xw        20,059           1:23:42        0                                        9/24/19     9/24/19                                                    5
Hasta el Viento Tiene Miedo                                        Timothy Coates                                  UChJcpkklNLtlA3Ufj8EQ4pg   https://www.youtube.com/watch?v=ojF9kmOv0-M             4           1:28:01        0                                        10/9/19      pending                                                   5
Hasta el Viento Tiene Miedo                                        Películas Mexicanas                             UConDjtb1DsWnJ5nLi99tWKg   https://www.youtube.com/watch?v=QRTyy3NjdNY            22           1:28:01        0                                        10/9/19      pending                                                   5
Hasta el Viento Tiene Miedo                                        Juan López                                      UCTyiN1fIyXsEhoXSEjU5wrQ   https://www.youtube.com/watch?v=Io5CiTcKuTM             8           1:28:18        0                                        9/17/19     9/17/19                                                    5
Hasta el Viento Tiene Miedo                                        Óscar Iván Martínez felix                       UCZPsbWRpWC2ZjKm-9NQHLMQ   https://www.youtube.com/watch?v=Z3tmZAGlypg           837           1:28:01        0                                        10/9/19      pending                                                   5
La Ley del Monte                                                   el caballo vasquez                              UC9hHKYJVShRGtuL5T88k9Tw   https://www.youtube.com/watch?v=JEB9j9ZFCig           144           1:57:11        0                                        9/25/19     9/25/19                                                    4
La Ley del Monte                                                   Mario's Channel                                 UCk188Ip_l_RyANEsvczZZSQ   https://www.youtube.com/watch?v=y6KXbTUDGOw         3,513           1:56:06        0                                        9/17/19     9/17/19                                                    4
La Ley del Monte                                                   risas y algo mas                                UCvbShr4YmVcfuWXdaLuqJew   https://www.youtube.com/watch?v=uuyc-GGeacA         2,246           1:57:14        0                                        9/24/19     9/24/19                                                    4
La Ley del Monte                                                   TitoMan                                         UCxZBqIALY6hE2fRTvoDxLiw   https://www.youtube.com/watch?v=tkIuVuUFFfE        64,150              2:50        0                                        9/17/19     9/17/19                                                    4
Siete En La Mira                                                   Jean Olivarez                                   UCEB_Xek-9pFj7-ym8f_99Sg   https://www.youtube.com/watch?v=nItEIuxe31s        38,858           1:24:17        0                                        9/17/19     9/17/19                                                    4
Siete En La Mira                                                   Belinda và Patil2                               UCWHgh-40xrMp4KSGpAujcZA   https://www.youtube.com/watch?v=2cl0SrA2VC4        64,247           1:24:17        0                                        10/2/19     10/2/19                                                    4
Siete En La Mira                                                   temecula boy                                    UCxsRq-ZdD-TQIdEgKsUxYPA   https://www.youtube.com/watch?v=-CIV5QEEJWo            40           1:24:02        0                                        10/2/19     10/2/19                                                    4
Siete En La Mira                                                   Óscar Iván Martínez felix                       UCZPsbWRpWC2ZjKm-9NQHLMQ   https://www.youtube.com/watch?v=2Kf61deCZjk           824           1:24:17        0                                       10/10/19      pending                                                   4
Vacaciones De Terror                                               Luis luis Luis Luis                             UCB9GMhvvxTWwXOY0p48UzVA   https://www.youtube.com/watch?v=2HHHtIUkL2k            15           1:20:37        0                                        9/17/19     9/17/19                                                    4
Vacaciones De Terror                                               mandilones norteño                              UCBBDgopkKOfHFJf72YmO6rQ   https://www.youtube.com/watch?v=9vonN5e9l5w           292           1:20:37        0                                        9/17/19     9/17/19                                                    4
Vacaciones De Terror                                               Mario's Channel                                 UCk188Ip_l_RyANEsvczZZSQ   https://www.youtube.com/watch?v=ghfqBR3GhbI            45           1:20:52        0                                        9/17/19     9/17/19                                                    4
Vacaciones De Terror                                               Ali Sanchez peliculas de terror y mas           UCl1Qy7FYvedOEPW1a4XdBpg   https://www.youtube.com/watch?v=jLXEWhlO5xU            12           1:20:37        0                                        9/17/19     9/17/19                                                    4
Ahora Soy Rico                                                     Cine de OroPlus                                 UC5RfzvioPf-BTDGVpykMZEQ   https://www.youtube.com/watch?v=QvvH5D3r2PE         5,298           1:46:23        0                                        9/17/19     9/17/19                                                    3
Ahora Soy Rico                                                     Mario's Channel                                 UCk188Ip_l_RyANEsvczZZSQ   https://www.youtube.com/watch?v=9jul6zTNR5I            19           1:46:29        0                                        9/19/19     9/19/19                                                    3
Ahora Soy Rico                                                     CIBERNAUTA                                      UCMG5sVVY_0rGO4J0DaGTM3Q   https://www.youtube.com/watch?v=In8bbTcY-wQ            18           1:46:29        0                                        10/1/19     10/1/19                                                    3
El Mil Amores                                                      Santiago Yancuitlalpan                          UCbWgE3GP7v5jsTjkYSQttjw   https://www.youtube.com/watch?v=dNmkmhcBF_g        31,221              2:10        0                                        9/17/19     9/17/19                                                    3
El Mil Amores                                                      TachiTV Clasicos                                UCnVI2hxshHaPD_KuoMeWbIA   https://www.youtube.com/watch?v=om570Cg5hT0         1,711           1:41:52        0                                        9/26/19     9/26/19                                                    3
El Mil Amores                                                      Gabriel Inostroza                               UCUcNXDwF7zxZTsh7i7ezPzA   https://www.youtube.com/watch?v=Be__-vp-anE       101,287           1:41:21        0                                        9/26/19     9/26/19                                                    3
Hermelinda Linda                                                   m3 talent agency                                UCCynGX3cvvy4_T1TPlOI7EQ   https://www.youtube.com/watch?v=ArSBsSpWX4c        55,053              8:08        0                                        9/17/19     9/17/19                                                    3
Hermelinda Linda                                                   m3 talent agency                                UCCynGX3cvvy4_T1TPlOI7EQ   https://www.youtube.com/watch?v=Qj0rium6fNQ        34,073              1:54        0                                        9/19/19     9/19/19                                                    3
Hermelinda Linda                                                   Oscar Guzman                                    UClxPr4UmwmdrZzvdgxFvyZw   https://www.youtube.com/watch?v=z0a_3FiRxC0           711           1:33:04        0                                        9/24/19     9/24/19                                                    3
La Puerta Negra                                                    el caballo vasquez                              UC9hHKYJVShRGtuL5T88k9Tw   https://www.youtube.com/watch?v=GxuBIo_Is2Q            23           1:31:58        0                                        9/25/19     9/25/19                                                    3
La Puerta Negra                                                    Juan Álvarez Zamora                             UCJFj27U40vaaYsQZXixiuzQ   https://www.youtube.com/watch?v=-1Gqs2odMII           512           1:32:04        0                                        10/2/19     10/2/19                                                    3
La Puerta Negra                                                    Mario's Channel                                 UCk188Ip_l_RyANEsvczZZSQ   https://www.youtube.com/watch?v=gYVjZkxapgA            60           1:32:04        0                                        9/17/19     9/17/19                                                    3
Matar o Morir                                                      Rocker Forever                                  UCb-YfIVyKmoIjbz_ylDv7Aw   https://www.youtube.com/watch?v=nMuPJSH_ReU            64           1:39:45        0                                        9/17/19     9/17/19                                                    3
Matar o Morir                                                      Leader -1                                       UCt7bDWLBw3x3lXuYLS47rjg   https://www.youtube.com/watch?v=oDHB8RYB5K0         3,097           1:39:45        0                                        9/17/19     9/17/19                                                    3
Matar o Morir                                                      Radio La Ventajosa                              UCttgqPbGW8w9Owe7hLUTu4Q   https://www.youtube.com/watch?v=X3c_5bN2GEM           945           1:39:45        0                                                             This video has been removed by the user.          3
Pegando Con Tubo                                                   El Gordinho                                     UCbCeDGvA75BpesUkzP1cR_g   https://www.youtube.com/watch?v=rB5FhqqtZYM            38           1:30:01        0                                        10/9/19      pending                                                   3
Pegando Con Tubo                                                   gibran 2013                                     UCkOOfI-IPZ_Ph6F8v-04tNg   https://www.youtube.com/watch?v=rA9ja0HzR7Q       460,422           1:28:17        2   Modily, Grammarly                    9/19/19     9/19/19                                                    3
Pegando Con Tubo                                                   The ministry of Jesus Christ, the Son of God.   UCO1DazZhUymgIAt8GI2G7pQ   https://www.youtube.com/watch?v=3FLgwkuijZc             0           1:28:17        0                                        9/19/19     9/19/19                                                    3
Por Tu Maldito Amor                                                Omar Torrez                                     UC8RfBue7Q8InjupwIh1wwfg   https://www.youtube.com/watch?v=Ix7XNvCvwz0         5,236           1:36:00        0                                                             This video has been removed by the user.          3
Por Tu Maldito Amor                                                el caballo vasquez                              UC9hHKYJVShRGtuL5T88k9Tw   https://www.youtube.com/watch?v=pbl4Gy_TsN0            16           1:36:00        0                                        9/24/19     9/24/19                                                    3
                                                                                                                                                                                                                                                                                               This video is no longer available because the
                                                                                                                                                                                                                                                                                               YouTube account associated with this video has
Por Tu Maldito Amor                                                Mario's Channel                                 UCk188Ip_l_RyANEsvczZZSQ   https://www.youtube.com/watch?v=RUqv6p95kVI           27,681        1:36:00        0                                                             been terminated.                                  3
Bellas De Noche                                                    chivero 33                                      UCkr_cX-V2enZ3srfLv9AD-A   https://www.youtube.com/watch?v=Yr4oJXuw9lc              100        1:40:04        0                                        9/17/19     9/17/19                                                    2
Bellas De Noche                                                    gustavo bg                                      UCxMkXAB7XfCHIUzq5qKvxog   https://www.youtube.com/watch?v=gzF8DiCAnmo              188        1:26:00        0                                        9/27/19     9/27/19                                                    2
Caminante Si Hay Caminos                                           DON XAVIER                                      UC4JYLDqrRooP4gbRUixbE3A   https://www.youtube.com/watch?v=Yh-cydblMIk              191        1:21:27        0                                        9/17/19     9/17/19                                                    2
Caminante Si Hay Caminos                                           DON XAVIER                                      UC4JYLDqrRooP4gbRUixbE3A   https://www.youtube.com/watch?v=tDSldnoQG8M               70        4:04:21        0                                        9/19/19     9/19/19                                                    2
El Barchante Neguib                                                PUNTO Y COMA                                    UC19MsLBcwceXwUTO4jJL-bA   https://www.youtube.com/watch?v=iKn2nINNFRc                8        1:28:48        0                                        9/19/19     9/19/19                                                    2
El Barchante Neguib                                                Abraham Rupertinsky zimerman Martinez           UCqAyT2Pg-R3M-m8BfB8p06g   https://www.youtube.com/watch?v=YRHtOLPA0Es              118        1:28:48        0                                        9/17/19     9/17/19                                                    2
En un Motel Nadie Duerme (La Cigarra no es un Bicho)               arturo garza Treviño                            UCtFCy98ULp-VT6iX9qA26wA   https://www.youtube.com/watch?v=SCHSQ2QJfeg              969           2:19        0                                        10/9/19      pending                                                   2
En un Motel Nadie Duerme (La Cigarra no es un Bicho)               arturo garza Treviño                            UCtFCy98ULp-VT6iX9qA26wA   https://www.youtube.com/watch?v=yuXPiKUxQIQ              581           2:28        0                                       10/10/19      pending                                                   2
Entre Monjas Anda El Diablo                                        Mario's Channel                                 UCk188Ip_l_RyANEsvczZZSQ   https://www.youtube.com/watch?v=MImFKqLCuuE            4,819        1:32:50        0                                        9/17/19     9/17/19                                                    2
Entre Monjas Anda El Diablo                                        Radio La Ventajosa                              UCttgqPbGW8w9Owe7hLUTu4Q   https://www.youtube.com/watch?v=u0S84knjRtQ            5,324        1:32:50        0                                                             This video has been removed by the user.          2
Escuela De Rateros                                                 Mario's Channel                                 UCk188Ip_l_RyANEsvczZZSQ   https://www.youtube.com/watch?v=w6YDL64dQJ4            2533         1:32:13        0                                        9/17/19     9/17/19                                                    2
Escuela De Rateros                                                 solista nuñez                                   UCyPKuD4xh5pjlSh6ygBxTVQ   https://www.youtube.com/watch?v=n3437DBqH_o                1        1:34:22        0                                        10/1/19     10/1/19                                                    2
Investigador Privado Muy Privado                                   Cine Méxicano Epocas De Oro                     UCCM7016rqpkVftuM-F3Tmog   https://www.youtube.com/watch?v=J-SQSpJz0Ag               19           9:40        0                                                             This video has been removed by the user.          2
Investigador Privado Muy Privado                                   Cine Méxicano Epocas De Oro                     UCCM7016rqpkVftuM-F3Tmog   https://www.youtube.com/watch?v=PLswEJ84Bvs               12          20:03        0                                                             This video has been removed by the user.          2
Juan Charrasqueado Y Gabino Barrera                                Rocker Forever                                  UCb-YfIVyKmoIjbz_ylDv7Aw   https://www.youtube.com/watch?v=KPzCNO-mBlc              640        1:45:16        0                                        9/19/19     9/19/19                                                    2
Juan Charrasqueado Y Gabino Barrera                                Radio La Ventajosa                              UCttgqPbGW8w9Owe7hLUTu4Q   https://www.youtube.com/watch?v=Sbkh9E0rUZU               46        1:47:33        0                                                             This video has been removed by the user.          2
La Banda del Carro Rojo                                            el caballo vasquez                              UC9hHKYJVShRGtuL5T88k9Tw   https://www.youtube.com/watch?v=y0JNntHFsLA               12        1:25:14        0                                        9/26/19     9/26/19                                                    2
                                                                                                                                                                                                                                                                                               This video is no longer available because the
                                                                                                                                                                                                                                                                                               YouTube account associated with this video has
La Banda del Carro Rojo                                            Puro contenido Del chido                        UCahiOP6jqlrxuDrSwkl50Aw   https://www.youtube.com/watch?v=mEyaLQimtLY            2,746        1:30:51        0                                                             been terminated.                                  2
La Pulquería                                                       ES Cine Mexicano                                UC9v0Am1miG8O0sFwVkCZa0w   https://www.youtube.com/watch?v=f8onUNu_1ng              245        0:37:46        0                                        9/19/19     9/19/19                                                    2
La Pulquería                                                       ES Cine Mexicano                                UC9v0Am1miG8O0sFwVkCZa0w   https://www.youtube.com/watch?v=CnPKCTtzta8              667        1:07:16        0                                        9/19/19     9/19/19                                                    2
Los Jinetes de la Bruja                                            Norma Amalia Lopez Ibarra                       UCJbV3L3W9crjWz5WhqLmh3w   https://www.youtube.com/watch?v=dxSgWzjBQK0           14,665        1:51:40        0                                        10/9/19      pending                                                   2
Los Jinetes de la Bruja                                            Ángel películas completas en español            UCT5wZ-4SJ8MkWBC0OknYu_A   https://www.youtube.com/watch?v=0wOMarszO2k               14        1:51:40        0                                        9/17/19     9/17/19                                                    2
Mexico de Mis Recuerdos                                            PUNTO Y COMA                                    UC19MsLBcwceXwUTO4jJL-bA   https://www.youtube.com/watch?v=BtXtxQKXnaU               32        2:09:38        0                                        9/17/19     9/17/19                                                    2
Mexico de Mis Recuerdos                                            Saraicita Vlogs                                 UCu50JKAzWedtSwv5x_cfJDQ   https://www.youtube.com/watch?v=fPNJNpoGyv4            1,926        2:09:38        0                                        9/24/19     9/24/19                                                    2
Mi Querido Viejo                                                   Emmanuel Ochoa                                  UCjht3053eDWAM3_alhpzIsQ   https://www.youtube.com/watch?v=CHVfwY808is              200           3:01        0                                        9/24/19     9/24/19                                                    2
Mi Querido Viejo                                                   Mario's Channel                                 UCk188Ip_l_RyANEsvczZZSQ   https://www.youtube.com/watch?v=P1rvAa3A-Yg              546        1:37:16        0                                        9/17/19     9/17/19                                                    2
                                                                                                                                                                                                                                                                                               This video is no longer available because the
                                                                                                                                                                                                                                                                                               YouTube account associated with this video has
Que Perra Vida                                                     Mario's Channel                                 UCk188Ip_l_RyANEsvczZZSQ   https://www.youtube.com/watch?v=XxL0I4Kt0Io              563        1:29:53        0                                                             been terminated.                                  2
Que Perra Vida                                                     The ministry of Jesus Christ, the Son of God.   UCO1DazZhUymgIAt8GI2G7pQ   https://www.youtube.com/watch?v=ZGmkBFyK6qE                5        1:29:53        0                                        9/24/19     9/24/19                                                    2
Siete En La Mira II (La Furia De La Venganza)                      Alvaro Ricardo Castañeda                        UClSCt_HCOhJKnF6GFnAtEwA   https://www.youtube.com/watch?v=poSW_DD3Jac           75,251        1:48:08        0                                        10/2/19     10/2/19                                                    2
Siete En La Mira II (La Furia De La Venganza)                      Poncho Lopez                                    UCZbPZSlRDdnmGETRa87gX6w   https://www.youtube.com/watch?v=kg82vQLIOtI            2,506        1:48:08        0                                        10/9/19      pending                                                   2
Todo Un Hombre                                                     el caballo vasquez                              UC9hHKYJVShRGtuL5T88k9Tw   https://www.youtube.com/watch?v=mAX3gXQsdjQ                6        1:40:35        0                                        9/24/19     9/24/19                                                    2
Todo Un Hombre                                                     dey 26                                          UCmLxhGWnsaY_SE_vtf8Lzpw   https://www.youtube.com/watch?v=OLxMIGvUu54            2,253        1:40:35        0                                        9/24/19     9/24/19                                                    2
Tu Camino y El Mío                                                 Mario's Channel                                 UCk188Ip_l_RyANEsvczZZSQ   https://www.youtube.com/watch?v=5fV3fqxs_io            2,176        1:14:33        0                                        9/17/19     9/17/19                                                    2
Tu Camino y El Mío                                                 Richards Tex-Tex                                UCZ_aVRsiVIg8IEmkX-S1IuQ   https://www.youtube.com/watch?v=_hWYAqdvFYQ            5,134           2:58        0   Whereintheworld.co                   9/24/19     9/24/19                                                    2
Asalto En Tijuana                                                  Eric Appel                                      UCkVML44fmNA-7IykFNT92Rg   https://www.youtube.com/watch?v=1gnFVz9X7T8              198        1:24:02        0                                        9/27/19     9/27/19                                                    1
Canaima                                                            famgodoy1                                       UC_1U0NfT69VFDqnDcnGdoDg   https://www.youtube.com/watch?v=D5M1H6SQyac                6        2:28:41        0                                        10/9/19      pending                                                   1
Carabina 30-30                                                     TachiTV Clasicos                                UCnVI2hxshHaPD_KuoMeWbIA   https://www.youtube.com/watch?v=CkMBEure_LI               49        1:30:02        0                                        9/27/19     9/27/19                                                    1
Cargamento Mortal (Carga Ladeada)                                  Trailers de Peliculas y mas                     UCKXRKXuPIpDJo7ZEby4gpNA   https://www.youtube.com/watch?v=U5KW3U-XWpg            4,705        1:38:29        0                                        9/30/19     9/30/19                                                    1
Colmillos                                                          VEGA FRANCO                                     UCLUhiTzX7WC9xCKcd7uzyVw   https://www.youtube.com/watch?v=I78DHiVpmjw            1,374        1:23:59        0                                        9/17/19     9/17/19                                                    1
                                                                                                                                                                                                                                                                                               This video is no longer available because the
                                                                                                                                                                                                                                                                                               YouTube account associated with this video has
Cuna de Valientes                                                  hece901119                                      UCsX9IfRk-ORnDj-AivIA8vg   https://www.youtube.com/watch?v=HA9KikakJ7Y           13,202        0:07:06        0                                                             been terminated.                                  1
De Tal Palo Tal Astilla                                            Jexyfication                                    UC01GKKPjQGWruM2fuwN23UA   https://www.youtube.com/watch?v=-0GAoh9f8A4              831        2:38:18        0                                        9/27/19     9/27/19                                                    1
Don't Panic AKA Dimensiones Ocultas                                Anita Riverz                                    UCGVwiUdK9VOpucErQ2XoZCQ   https://www.youtube.com/watch?v=bThWJwgL3QM            2,918        1:29:28        0                                        10/9/19      pending                                                   1
El Albañil                                                         Roberto Perez                                   UCE6Bi48sk-apzk-xeT7tJAA   https://www.youtube.com/watch?v=vkWGwE8Pyfg              152          22:34        0                                        10/2/19     10/2/19                                                    1
El Ausente                                                         Puro contenido Del chido                        UCahiOP6jqlrxuDrSwkl50Aw   https://www.youtube.com/watch?v=65l9ebcQTYQ              868        1:37:15        0                                        9/27/19     9/27/19                                                    1
El Coyote Y La Bronca                                              PelículasMonky Monky                            UCOlYxCsJ4G8YtOi-u18O3Wg   https://www.youtube.com/watch?v=NJwPVuAH6-M            1,045        1:35:29        0                                        9/27/19     9/27/19                                                    1
El Cuatrero                                                        Estrada Tarot                                   UCEgcoPUQdBeU2gvF2DPCQBA   https://www.youtube.com/watch?v=qiparJFj4QE           51,136           3:28        1   Redbubble                            9/27/19     9/27/19                                                    1
El Derecho De Nacer                                                Free man                                        UCUMegEpAmb21dPadvSpRYKg   https://www.youtube.com/watch?v=W8ffUkrLPR8                3        1:51:55        0                                        9/27/19     9/27/19                                                    1
El Diablo en Persona                                               fabian tello                                    UCacPzRIAiXK9f0rKMi6VuWA   https://www.youtube.com/watch?v=zZrhNGwLC1c            3,605        1:43:41        0                                        9/24/19     9/24/19                                                    1
El Extraño Hijo Del Sheriff                                        Luis Alberto                                    UCy_vyP5_HuG4cbLO301WRjA   https://www.youtube.com/watch?v=JjN57CSY-Po            1,130        1:32:47        0                                        9/26/19     9/26/19                                                    1
El Hijo Del Palenque                                               Oskarin Herrera                                 UCx11oRojSL2p5tq6WV5Z_lg   https://www.youtube.com/watch?v=uY_x0s-jeTE              429        1:30:12        0                                       10/10/19      pending                                                   1
El Hijo Del Pueblo                                                 Manuel Juárez                                   UCnBECOf3qoqvEcRPL1pf85Q   https://www.youtube.com/watch?v=wCbD4U5Ta4A           13,890        1:31:08        0                                       10/10/19      pending                                                   1
El Hombre Sin Miedo                                                fabian tello                                    UCacPzRIAiXK9f0rKMi6VuWA   https://www.youtube.com/watch?v=f9nPxIRHbMM              544        1:28:35        0                                        9/27/19     9/27/19                                                    1
El Niño Y El Papa                                                  Lety A                                          UC-DuT4RJ7qm-NkDkP1PP1QQ   https://www.youtube.com/watch?v=Cb2P2oO8Nag              135        1:43:20        0                                        9/17/19     9/17/19                                                    1
El Que Con Ninos Se Acuesta                                        MUSSICMAN4                                      UCddzufG4CV7_Zyg_GoROSIw   https://www.youtube.com/watch?v=AzXKhC03W_I              115        1:34:36        0                                        9/17/19     9/17/19                                                    1
El Rey Del Tomate                                                  JASH PELICULAS HD                               UCN0RgCC2t7sVw0_5YE-VTvw   https://www.youtube.com/watch?v=qvwhu0KDqdA              627        1:33:45        0                                        10/9/19      pending                                                   1
El Sinvergüenza                                                    Mario's Channel                                 UCk188Ip_l_RyANEsvczZZSQ   https://www.youtube.com/watch?v=fC8QkG9ca3Q           11067         1:36:19        0                                        9/17/19     9/17/19                                                    1
El Tahúr                                                           Omar Torrez                                     UC8RfBue7Q8InjupwIh1wwfg   https://www.youtube.com/watch?v=YujgNL-UA2A            7,918        1:58:01        0                                                             This video has been removed by the user.          1
El Zarco                                                           iker ojos negros                                UCKrSmizkHKRALrDQMuTsTHA   https://www.youtube.com/watch?v=7N0Xpr5m1fQ                2       31:36:00        0                                                             This video has been removed by the user.          1
Entre Compadres Te Veas                                            el caballo vasquez                              UC9hHKYJVShRGtuL5T88k9Tw   https://www.youtube.com/watch?v=16sSAO7RUqk              187        1:40:02        0                                        9/24/19     9/24/19                                                    1
Escuadrón Counterforce                                             Igor K                                          UC84XXzP_A-C1tQLJhdOKdwA   https://www.youtube.com/watch?v=cWzgq_BRhDg               10        1:32:25        0                                        10/9/19      pending                                                   1
Gritenme Piedras Del Campo                                         Jose Corona                                     UCqEfEeC3WqWV0IWWKVyQsjw   https://www.youtube.com/watch?v=mYzl0QprGTo           76,865           2:45        0                                        9/30/19     9/30/19                                                    1
Horas de Agonia                                                    placerculposo                                   UCSBTfnz90l3cVhRlugBzzfQ   https://www.youtube.com/watch?v=8WkmNXXl7dk              654           2:07        0                                        9/30/19     9/30/19                                                    1
Jalisco Nunca Pierde                                               Omar Torrez                                     UC8RfBue7Q8InjupwIh1wwfg   https://www.youtube.com/watch?v=2y765V4ERzI               55        1:30:02        0                                        9/17/19     9/17/19                                                    1
                                                                                                                                                                                                                                                                                               This video is no longer available because the
                                                                                                                                                                                                                                                                                               YouTube account associated with this video has
La Carrera Del Millon                                              Principe .Cinema                                UCD4xCXbZSuMy5l1fO9x0D3Q   https://www.youtube.com/watch?v=7qETKv-ChVc        19,369             10:29        2   Strip Steak, Lemonade Insurance                           been terminated.                                  1
La Corneta de mi General                                           EL CHICO PELI CULERO                            UCizhXmQJQoATJ21zTJQnwpA   https://www.youtube.com/watch?v=Ghw18P8M2bY           294           1:33:47        0                                        9/27/19     9/27/19                                                    1
La Endemoniada                                                     Pierre Racine                                   UCkUw07WgbHuoBovi8NrafFw   https://www.youtube.com/watch?v=0vhTVFfJcuU            13           1:17:09        0                                                             This video has been removed by the user.          1
La Familia Perez                                                   mi dary dee sanchez                             UC9lo2NOpTCgj2b-wCY3opTQ   https://www.youtube.com/watch?v=Vw3n20LmDUI        10,409           1:33:34        0                                        9/24/19     9/24/19                                                    1
La Mafia Tiembla 2                                                 JS Music                                        UC6mCH-CNOYiAYaF7XA8WScQ   https://www.youtube.com/watch?v=7-P9xX12DfU            57           1:20:34        0                                        9/17/19     9/17/19                                                    1
La Mula de Cullen Baker                                            Alberto Cano                                    UCLaArv-gwAqlO6IwS_NL7Jg   https://www.youtube.com/watch?v=QIZQynRSO5A            55           1:19:15        0                                        10/9/19      pending                                                   1
Ladrones De Tumbas                                                 Oro's Channel                                   UC7E97TOaEchN_2OYG80MXrQ   https://www.youtube.com/watch?v=vLjSJmO0Lvs            43           1:53:20        0                                        9/17/19     9/17/19                                                    1
Las Mujeres De Jeremías (Bordello)                                 Gines Garcia                                    UCg2sW-l9HKCnfdcJ9VLZzhA   https://www.youtube.com/watch?v=sHoAHr5rxk8        31,848           1:23:13        0                                        9/17/19     9/23/19                                                    1
Las Pobres Ilegales                                                MARTIN PACHECANO                                UCXH96LMa7IoGDJN5vA60xXg   https://www.youtube.com/watch?v=sg_Vu9lDE9Y           382           1:34:41        0                                        9/17/19     9/17/19                                                    1
Los Dos Amigos                                                     Puro contenido Del chido                        UCahiOP6jqlrxuDrSwkl50Aw   https://www.youtube.com/watch?v=ov9Fl-Hjfp8         5,852           1:29:35        0                                        9/30/19     9/30/19                                                    1
Lucio Vazquez                                                      Música Viejita Mx                               UCVzQ5sUoaCs9aGUeWHnsxjQ   https://www.youtube.com/watch?v=JIxuRHZjuOM        22,907           1:25:46        0                                        9/17/19     9/17/19                                                    1
Maclovia                                                           Peliculas Clasicas                              UCSaCe2Efhlk2QUvpS7WV8kA   https://www.youtube.com/watch?v=FX77Mc0HO8w         9,921           1:39:58        0                                       10/10/19      pending                                                   1
Mas Buenas Que El Pan                                              ES Cine Mexicano                                UC9v0Am1miG8O0sFwVkCZa0w   https://www.youtube.com/watch?v=Rlxsum81aI4           258           1:33:39        0                                        9/17/19     9/23/19                                                    1
Mexicano Hasta las Cachas                                          caius 123                                       UCMrxZEZDwXxuQD8XHzSadAA   https://www.youtube.com/watch?v=RCYoiVzP6VI         1,474           1:31:37        0                                        9/17/19     9/17/19                                                    1
Nachas Vemos Vecinas no Sabemos (Vecinas vemos Mañas no sabemos)   Tele N                                          UCCkCJ01rng-S0WY_vEvOuew   https://www.youtube.com/watch?v=B_-2o8nZatU     9,555,396              1:24        0                                                             This video has been removed by the user.          1
Ni Parientes Somos                                                 EL ABOJADO DEL DIABLO DIOS ES UNA MIERDA        UCzl-zPXj5yLotkdb86avGPQ   https://www.youtube.com/watch?v=l9_TyFEQXZc         2,045           1:36:13        0                                        9/24/19     9/24/19                                                    1
Ni Parientes Somos (Contagio de Amor)                              el caballo vasquez                              UC9hHKYJVShRGtuL5T88k9Tw   https://www.youtube.com/watch?v=hKUsNwjTIeg             3           1:36:13        0                                        9/25/19     9/25/19                                                    1
Sinvergüenza, Pero Honrado                                         el caballo vasquez                              UC9hHKYJVShRGtuL5T88k9Tw   https://www.youtube.com/watch?v=dW9gBOiMt-4           166           1:36:00        0                                        9/24/19     9/24/19                                                    1
                                                                                                                                                                                                                                      Date          Date
Title
                             Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 125 of
                                            YouTube Username                       User ID / Channel                          Infringing URL                                Views           Video Length # of ads       Type of ads   Submitted     Removed      Notes
                                                                                                                                                                                                                                                                 This video is no longer available because the

Tacos Al Carbon
Traiganlos Vivos o Muertos
                                            Mario's Channel
                                            Alberto Cano
                                                                  149              UCk188Ip_l_RyANEsvczZZSQ
                                                                                   UCLaArv-gwAqlO6IwS_NL7Jg
                                                                                                                              https://www.youtube.com/watch?v=ikWGHUcu3B4
                                                                                                                              https://www.youtube.com/watch?v=c8rqUPWSkq8
                                                                                                                                                                                    6,356
                                                                                                                                                                                        1
                                                                                                                                                                                                  1:37:55
                                                                                                                                                                                                  1:24:45
                                                                                                                                                                                                                    0
                                                                                                                                                                                                                    0                    10/10/19      pending
                                                                                                                                                                                                                                                                 YouTube account associated with this video has
                                                                                                                                                                                                                                                                 been terminated.                                 1
                                                                                                                                                                                                                                                                                                                  1
Tres Veces Mojado                           el caballo vasquez                     UC9hHKYJVShRGtuL5T88k9Tw                   https://www.youtube.com/watch?v=wJQZw15p7_g              11         1:38:18           0                     9/24/19      9/24/19                                                    1
Yako Cazador De Malditos                    PELÌCULAS MEXICANAS PARA INTERCAMBIO   UC-rbUMUiRUMyQuHTYtrf6Vw                   https://www.youtube.com/watch?v=0ayT98W3qL4           2,081            1:59           0                     9/17/19      9/17/19                                                    1
Yo No Me Caso Compadre                      Poncho Lopez                           UCZbPZSlRDdnmGETRa87gX6w                   https://www.youtube.com/watch?v=cRHcBd_Wkzk             940         1:29:00           0                    10/10/19      pending                                                    1




                                                                                   Total Infringing Videos
                                                                                   Removed
                                                                                   2014                                       1152
                                                                                   2015                                       1301
                                                                                   2016                                       1182
                                                                                   2017                                       1654
                                                                                   2018                                       1122
                                                                                   2019                                       January:                                      100
                                                                                                                              February:                                     68
                                                                                                                              March:                                        73
                                                                                                                              April                                         78
                                                                                                                              May                                           63
                                                                                                                              June                                          211
                                                                                                                              July                                          169
                                                                                                                              August                                        165
                                                                                                                              September                                     138
                                                                                                                              October
                                                                                                                              November
                                                                                                                              December
                                                                                                                              Total:                                        1065


                                                                                   Summary of Repeat Offenders
                                                                                   Total repeat offenders (three times or more): 328
                                                                                   Total Terminated repeat offenders: 288
                                                                                   Repeat Offenders for this cycle (highlighted above): 2
                                                                        Athos Youtube Enforcement
                                Case 1:21-cv-21698-JEM Document 1-2               Entered on FLSD Docket 05/03/2021 Page 126 of
                                                                                     149
                                                            October 15, 2019 - November 13, 2019 Enforcement Results
                                                                                                                                                                                                                                                                      Date
Title                                               YouTube Username                                    User ID / Channel                          Infringing URL                                Views            Video Length # of ads Type of ads                   Submitted    Date Removed      Notes
El Regreso Del Carro Rojo                           luna grace                                          UCowYn0lj_tugVpl6xbxLmWw                   https://www.youtube.com/watch?v=6JTOWAPdcyI           56,828         0:10:00        0                                   11/6/19        11/11/19   Follow up email sent on 11/11/2019                           7
El Regreso Del Carro Rojo                           luna grace                                          UCowYn0lj_tugVpl6xbxLmWw                   https://www.youtube.com/watch?v=-sH8cFps-4E          115,459         0:10:00        0                                   11/6/19        11/11/19   Follow up email sent on 11/11/2019                           7
El Regreso Del Carro Rojo                           luna grace                                          UCowYn0lj_tugVpl6xbxLmWw                   https://www.youtube.com/watch?v=6_v8uHxHugM           29,532         0:10:01        0                                   11/6/19        11/11/19   Follow up email sent on 11/11/2019                           7
El Regreso Del Carro Rojo                           luna grace                                          UCowYn0lj_tugVpl6xbxLmWw                   https://www.youtube.com/watch?v=LpL4NJtvCS0           24,925         0:10:00        0                                   11/6/19        11/11/19   Follow up email sent on 11/11/2019                           7
El Regreso Del Carro Rojo                           luna grace                                          UCowYn0lj_tugVpl6xbxLmWw                   https://www.youtube.com/watch?v=OT5XdsbZf2E           27,489         0:10:02        0                                   11/6/19        11/11/19   Follow up email sent on 11/11/2019                           7
El Regreso Del Carro Rojo                           luna grace                                          UCowYn0lj_tugVpl6xbxLmWw                   https://www.youtube.com/watch?v=e6aOjtzqVw8           49,811         0:06:59        1 Gearbest                          11/8/19        11/13/19   Follow up email sent on 11/13/2019                           7
El Regreso Del Carro Rojo                           luna grace                                          UCowYn0lj_tugVpl6xbxLmWw                   https://www.youtube.com/watch?v=TlrAnAcJ6Gs           20,777         0:05:55        0                                  11/12/19         pending                                                                7
Romeo Vs. Julieta                                   AnaLu P.A                                           UCDohkL57pNsjSp7Tmm4LIBw                   https://www.youtube.com/watch?v=jPsaXsKElLY            2,143            2:48        0                                   11/5/19        11/11/19   Follow up email sent on 11/11/2019                           5
Romeo Vs. Julieta                                   AnaLu P.A                                           UCDohkL57pNsjSp7Tmm4LIBw                   https://www.youtube.com/watch?v=pc4Ywjs6CUE            1,110            2:20        0                                   11/5/19        11/11/19   Follow up email sent on 11/11/2019                           5
Romeo Vs. Julieta                                   AnaLu P.A                                           UCDohkL57pNsjSp7Tmm4LIBw                   https://www.youtube.com/watch?v=Bt64ubF-xp8              359            2:42        0                                   11/5/19        11/11/19   Follow up email sent on 11/11/2019                           5
Romeo Vs. Julieta                                   AnaLu P.A                                           UCDohkL57pNsjSp7Tmm4LIBw                   https://www.youtube.com/watch?v=76umAV0fLKc              400            2:00        0                                   11/6/19        11/11/19   Follow up email sent on 11/11/2019                           5
Romeo Vs. Julieta                                   AnaLu P.A                                           UCDohkL57pNsjSp7Tmm4LIBw                   https://www.youtube.com/watch?v=tuYyqeXUpqk              538            2:10        0                                   11/8/19        11/13/19   Follow up email sent on 11/13/2019                           5
El Arracadas                                        JSM Toys Juguetes de Colección                      UC-7h7JaovPeSNgsrJNLVbdg                   https://www.youtube.com/watch?v=WXq9e6_Xc0o            3,990         1:36:10        0                                  11/12/19         pending                                                                3
El Arracadas                                        Omar Torrez                                         UC8RfBue7Q8InjupwIh1wwfg                   https://www.youtube.com/watch?v=WhcFw3wkXxs            9,326         1:48:37        0                                                             This video has been removed by the user.                     3
                                                                                                                                                                                                                                                                                                     Follow up email sent on 11/5/2019; Follow up email sent on
El Arracadas                                        DE TODO UN POCO                                     UCOmADLbYFjC9AClBIvom5YQ                   https://www.youtube.com/watch?v=L8HNa3o-T5g           16,834        1:48:37        0                                  10/31/19         pending    11/11/2019                                                   3
El Macho                                            DE TODO UN POCO                                     UCOmADLbYFjC9AClBIvom5YQ                   https://www.youtube.com/watch?v=_SbWFoyido0              125        1:35:37        0                                   11/1/19         pending    Follow up email sent on 11/11/2019                           3
El Macho                                            DE TODO UN POCO                                     UCOmADLbYFjC9AClBIvom5YQ                   https://www.youtube.com/watch?v=zOsLbBniidQ            4,923        1:28:30        0                                   11/1/19         11/1/19                                                                 3
El Macho                                            peliculas Lina santos y otros                       UCzwijetW0uPdqUTFg7NmZYA                   https://www.youtube.com/watch?v=skqEuk_LkE8          305,835        1:35:36        2 Liberty Mutual, Visit Saudi      10/31/19         11/5/19    Follow up email sent on 11/5/2019                            3
El Quelite                                          toño                                                UCEDID0ThQHwu4krwXXOFbFw                   https://www.youtube.com/watch?v=2WBG37KtoZo                0        1:22:41        0                                   11/1/19         11/1/19                                                                 3
El Quelite                                                                      ‫חוסה לואיס חוסה לואיס‬   UCiVe9nlP6wYa2iu540grpzA                   https://www.youtube.com/watch?v=l97LbExAoFo                7        1:22:41        0                                   11/1/19         11/1/19                                                                 3
El Quelite                                                                      ‫חוסה לואיס חוסה לואיס‬   UCiVe9nlP6wYa2iu540grpzA                   https://www.youtube.com/watch?v=AjTJki7uNMs                7        1:22:41        0                                   11/6/19        11/11/19    Follow up email sent on 11/11/2019                           3
Hasta el Viento Tiene Miedo                         Anael Durand                                        UCHvlk3ms8FZrVe8puEkfO8g                   https://www.youtube.com/watch?v=pGA1-pHFfng           10467         1:28:05        0                                   11/1/19         11/1/19                                                                 3
Hasta el Viento Tiene Miedo                         Peliculas en español HD                             UCYdNrH7cRDRIKrxpMuxu1Mg                   https://www.youtube.com/watch?v=Vtw5FM4UEwA              246        1:28:34        0                                  10/17/19        10/22/19    Follow up email sent on 10/22/2019                           3
Hasta el Viento Tiene Miedo                         Peliculas en español HD                             UCYdNrH7cRDRIKrxpMuxu1Mg                   https://www.youtube.com/watch?v=9A4zI2UPZxo               91        1:28:08        0                                   11/6/19        11/11/19    Follow up email sent on 11/11/2019                           3
La Ley del Monte                                    Jösë Mäxïmö Öfïçïäl                                 UC1VyxvlJfd-1GpPwTDP529Q                   https://www.youtube.com/watch?v=JtHQvOLd4iE            3,633           3:21        0                                   11/8/19        11/13/19    Follow up email sent on 11/13/2019                           3
La Ley del Monte                                    mario mellado                                       UC7b796sypPaTLOlBckCmF6A                   https://www.youtube.com/watch?v=EhhtrnHNSLQ           14,452        1:57:11        0                                  11/12/19         pending                                                                 3
La Ley del Monte                                    DE TODO UN POCO                                     UCOmADLbYFjC9AClBIvom5YQ                   https://www.youtube.com/watch?v=c5UYNAm407M            6252         1:42:05        0                                   11/5/19         pending    Follow up email sent on 11/11/2019                           3
                                                                                                                                                                                                                                                                                                     Follow up email sent on 10/25/2019; Resubmitted
Siete En La Mira II (La Furia De La Venganza)       mostrencopostizo                                 UCEpxSJe-DSoFkEPLtxK5k4Q                      https://www.youtube.com/watch?v=np0pKq22fnQ           35,820           6:25        0                                  10/22/19         11/4/19    10/30/2019; Follow up email sent on 11/4/2019                3
Siete En La Mira II (La Furia De La Venganza)       mostrencopostizo                                 UCEpxSJe-DSoFkEPLtxK5k4Q                      https://www.youtube.com/watch?v=fjwsShL3a3s            4,784           6:24        0                                  10/31/19         11/5/19    Follow up email sent on 11/5/2019                            3
Siete En La Mira II (La Furia De La Venganza)       temecula boy                                     UCxsRq-ZdD-TQIdEgKsUxYPA                      https://www.youtube.com/watch?v=It1hNqXJaio            2,257        1:33:11        0                                  10/31/19         11/5/19    Follow up email sent on 11/5/2019                            3
Acapulco a Go Go                                    Isaac Lemus Gutiérrez                            UC1WjdlNTdXRDEErigKiphyw                      https://www.youtube.com/watch?v=BiNHJXLVx2E           33986            2:14        0                                  11/12/19         pending                                                                 2
Acapulco a Go Go                                    Luna Asderel                                     UCYYmsrqHEqh6af4OrYeCicA                      https://www.youtube.com/watch?v=6Ay7hdrHZNU            8321            0:45        0                                  11/12/19         pending                                                                 2
Dios Los Cría                                       JSM Toys Juguetes de Colección                   UC-7h7JaovPeSNgsrJNLVbdg                      https://www.youtube.com/watch?v=VVO_izh1WZs              501        1:19:05        0                                   11/8/19         pending Follow up email sent on 11/13/2019                              2
Dios Los Cría                                       eduardo martinez                                 UC8gLtX7FrsxMC_0VPCx7WqQ                      https://www.youtube.com/watch?v=jL7UCuM4h8U              856        1:29:52        0                                                           This video has been removed by the user.                        2
El Mil Amores                                       eduardo martinez                                 UC8gLtX7FrsxMC_0VPCx7WqQ                      https://www.youtube.com/watch?v=QT6YyaqJni4            4,339        1:42:08        0                                                           This video has been removed by the user.                        2
El Mil Amores                                       Bernardo Romero                                  UCTKK_CtNx-Hyg5SbnmsmeRg                      https://www.youtube.com/watch?v=QaAFuUQYX3s              493        1:41:18        0                                   11/8/19        11/13/19 Follow up email sent on 11/13/2019                              2
El Tahúr                                            Santiago Gómez Sánchez                           UCCrlAn966TmH0uKhWG1aowQ                      https://www.youtube.com/watch?v=7kBGntIQlHc              942        1:58:01        0                                   11/1/19         11/1/19                                                                 2
El Tahúr                                            hernan arbelaez                                  UCGg_tL-IYDfzOiITI91EN6w                      https://www.youtube.com/watch?v=23hTgpY1gqM           13,333           3:48        0                                  11/12/19         pending                                                                 2
Ladrones De Tumbas                                  COSAS EXTRANORMALES                              UC8BEhbvWqXPE1IpXaQG609g                      https://www.youtube.com/watch?v=Ul8dOSkLEsg            1,638        1:53:20        0                                   11/5/19        11/11/19 Follow up email sent on 11/11/2019                              2
Ladrones De Tumbas                                  HolasoyBotman                                    UCbvRstBOh1IQ2kSTTiUcGNg                      https://www.youtube.com/watch?v=r6PL3GLF75w           61,750        1:27:55        0                                   11/1/19         11/1/19                                                                 2
Mexico Mexico Ra Ra Ra                              Cortos en Corto Cortometrajes y películas online.UCole9MCqcKNTh7D0_AigleA                      https://www.youtube.com/watch?v=92sq9evaodc              793        2:15:29        0                                   11/5/19        11/11/19 Follow up email sent on 11/11/2019                              2
                                                                                                                                                                                                                                                                                                  This video is no longer available because the YouTube account
Mexico Mexico Ra Ra Ra                              cyntya mendivil                                     UCziEeIUSO-9uFVGgg5O8z1Q                   https://www.youtube.com/watch?v=UjewX2zHhYQ           1,910         2:15:29        0                                                           associated with this video has been terminated.                 2
Misión Suicida                                      Irving Sanz                                         UC8-2nza7dFMG-AsPixHxSAw                   https://www.youtube.com/watch?v=0MF2Q7P7aVU            1723         1:15:09        0                                   11/1/19         11/1/19                                                                 2
Misión Suicida                                      cine clasico                                        UCB9GZV_scU_Zpc1v4O4FUMw                   https://www.youtube.com/watch?v=BfvUr-0NOy8           55024         1:15:07        0                                   11/1/19         11/1/19                                                                 2
Por Tu Maldito Amor                                 DE TODO UN POCO                                     UCOmADLbYFjC9AClBIvom5YQ                   https://www.youtube.com/watch?v=BqH3H99iAI4             142         1:36:00        0                                   11/1/19         11/1/19                                                                 2
Por Tu Maldito Amor                                 Omar Torrez                                         UCOmADLbYFjC9AClBIvom5YQ                   https://www.youtube.com/watch?v=yHiB1gq-yyM           2,546         1:36:00        0                                                           This video has been removed by the user.                        2
Rigo es Amor                                        Rigo González                                       UCddhvZOgXqab_OI2Ek2MQBg                   https://www.youtube.com/watch?v=LkGAo1rvGPU             857         1:30:40        0                                   11/1/19         11/1/19                                                                 2
Rigo es Amor                                        Rigo González                                       UCddhvZOgXqab_OI2Ek2MQBg                   https://www.youtube.com/watch?v=v1d4LsSQ6J0              58         1:30:41        0                                   11/8/19        11/13/19 Follow up email sent on 11/13/2019                              2
                                                                                                                                                                                                                                                                                                  Follow up email sent on 10/25/2019; Resubmitted
Siete En La Mira                                    Edgar Lopez                                         UCcY6BELjKQKNyP-VeULwbDg                   https://www.youtube.com/watch?v=2f9ALbuHaUA            4,864        1:24:17        0                                  10/22/19         11/4/19 10/30/2019; Follow up email sent on 11/4/2019                   2
                                                                                                                                                                                                                                                                                                  Follow up email sent on 10/25/2019; Resubmitted
Siete En La Mira                                    Lal Shah*JK                                         UCWVuSh6i67tFd8a2MLs1Vnw                   https://www.youtube.com/watch?v=i4dBV3yZGSw           10,006        1:24:17        0                                  10/22/19         11/4/19 10/30/2019; Follow up email sent on 11/4/2019                   2
Trasplante A La Mexicana                            JUANLUIS JYN43 PANIAGUA                             UCAkjQyMCLP2IFaPuJT3eEMw                   https://www.youtube.com/watch?v=3XTcpzfzA0M              372        1:27:19        0                                  10/31/19         11/5/19 Follow up email sent on 11/5/2019                               2
                                                                                                                                                                                                                                                                                                  Follow up email sent on 10/25/2019; Resubmitted
Trasplante A La Mexicana                            Mexicanisimo Alv                                    UCYFtL6b50owxdWYIvL8RwwQ                   https://www.youtube.com/watch?v=PRUtguZeZM8            1,101        1:27:19        0                                  10/22/19         11/4/19 10/30/2019; Follow up email sent on 11/4/2019                   2
                                                                                                                                                                                                                                                                                                  This video is no longer available because the YouTube account
Ahora Soy Rico                                      xdalex 10                                           UCywPS9UIM9quR-F2QCkQDGQ                   https://www.youtube.com/watch?v=E_xt-RFBFnk               39        1:46:19        0                                                           associated with this video has been terminated.                 1
Al Filo Del Terror                                  Analog Video Shop                                   UCyk7hXq0BabkfmyLpOGJ1rw                   https://www.youtube.com/watch?v=aZ5Wr75cwQw              121        1:32:19        0                                  10/17/19        10/22/19 Follow up email sent on 10/22/2019                              1
Asesinos Comerciantes De Niños                      PELICULAS DE CINE MEXICANO EN VENTA                 UC0-v0DuebdQMzcLNHDAdnNQ                   https://www.youtube.com/watch?v=3GLTLC2ESkw              584           3:12        0                                  10/17/19        10/22/19 Follow up email sent on 10/22/2019                              1
Barridos Y Regados                                  israel djrhisa                                      UC5OWXLOdhsb4C6li6VDzEEg                   https://www.youtube.com/watch?v=34XUAibRnmA            1,449        1:26:47        0                                  10/17/19        10/22/19 Follow up email sent on 10/22/2019                              1
Bromas S.A.                                         Angélica TM                                         UCkBHQIZanIWg4pHeTxxsTbw                   https://www.youtube.com/watch?v=qR87iKKENF8                8        1:40:00        0                                  10/17/19        10/22/19 Follow up email sent on 10/22/2019                              1
Caceria Implacable                                  GenaroYLosBribones82                                UC097I1cCFXcmjwJp7y_UykQ                   https://www.youtube.com/watch?v=gjyAe4_ki9o            1,856          17:27        0                                  10/17/19        10/22/19 Follow up email sent on 10/22/2019                              1
Cementerio Del Terror                               CINE EN CASA                                        UCI1_ijq_hAe4Dczz1VmJl8g                   https://www.youtube.com/watch?v=X-4rjvNz_hw              827        1:41:06        0                                   11/5/19        11/11/19 Follow up email sent on 11/11/2019                              1
Cielito Lindo                                       Capeto72                                            UCLUGdI-ffyW2jzF1ivI9H1g                   https://www.youtube.com/watch?v=EQZLYdvLYDA            1,818           3:34        0                                  10/31/19         11/5/19 Follow up email sent on 11/5/2019                               1
Como México No Hay Dos                              Verónica Diaz                                       UCfx92gR3fmBv2jLXPAX8Jxw                   https://www.youtube.com/watch?v=SbWOs5zeAj0                2        1:47:00        0                                   11/8/19        11/13/19 Follow up email sent on 11/13/2019                              1
De Tal Palo Tal Astilla                             Sams Vintage Video Goldmine                         UCRThwEzw9-mKoIvz4P5OqLw                   https://www.youtube.com/watch?v=F__b7RvBgTI           22,907        1:45:33        0                                   11/8/19        11/13/19 Follow up email sent on 11/13/2019                              1
El Barchante Neguib                                 ESPIRAL JUMBO                                       UCNBRY0UY0HO_oPFTs2IyTKw                   https://www.youtube.com/watch?v=4HWxqjwgvbk                8        1:28:49        0                                   11/1/19         11/1/19                                                                 1
El Extraño Hijo del Sheriff                         Caricaturas y Peliculas                             UCKaAA9MYhjwuIbgBzo85Vlg                   https://www.youtube.com/watch?v=Iy7xn5ng1V0              924        1:32:47        0                                   11/6/19        11/11/19 Follow up email sent on 11/11/2019                              1
El Hijo Del Pueblo                                  Jesús Blas Jiménez                                  UCyHmLwE0DIfO1OPOSkgslZQ                   https://www.youtube.com/watch?v=fcTvDa2Q1z8           16,462           5:16        0                                  11/12/19         pending                                                                 1
                                                                                                                                                                                                                                                                                                  Follow up email sent on 10/25/2019; Resubmitted
El Rey De Los Albures                               Francisco De la rivera                              UCsOJUeRfqERXVj1uIfasZKQ                   https://www.youtube.com/watch?v=aJd6xUbNys4              18         1:32:27        0                                  10/22/19         11/4/19 10/30/2019; Follow up email sent on 11/4/2019                   1
                                                                                                                                                                                                                                                                                                  Follow up email sent on 10/25/2019; Resubmitted
El Sinvergüenza                                     dianeyra juarez                                     UCYD_ivlS72OBUaI58EzhWog                   https://www.youtube.com/watch?v=a1dF4asi6Aw                6        1:36:18        0                                  10/22/19         11/4/19 10/30/2019; Follow up email sent on 11/4/2019                   1
En Peligro De Muerte                                Super buenas2                                       UC19uJijG0i6PqEXYUlbUMFQ                   https://www.youtube.com/watch?v=BmpX2qW9Jps               39        1:29:10        0                                   11/1/19         11/1/19                                                                 1
Entre Compadres Te Veas                             Omar Torrez                                         UC8RfBue7Q8InjupwIh1wwfg                   https://www.youtube.com/watch?v=FW-fXws9wKc            1,314        1:33:23        0                                  11/12/19         pending                                                                 1
Entre Monjas Anda El Diablo                         carlos rodriguez                                    UC8x-dxFjwCU5QiaCEfalJ5A                   https://www.youtube.com/watch?v=TC6kAZfrJes              794        1:32:50        0                                   11/6/19        11/11/19 Follow up email sent on 11/11/2019                              1
Escuela De Rateros                                  eduardo martinez                                    UC8gLtX7FrsxMC_0VPCx7WqQ                   https://www.youtube.com/watch?v=NRcKcFYHzhQ            2911         1:34:22        0                                                           This video has been removed by the user.                        1
                                                                                                                                                                                                                                                                                                  Follow up email sent on 10/25/2019; Resubmitted
Federal de Narcóticos                               PELICULAS DE CINE MEXICANO EN VENTA                 UC0-v0DuebdQMzcLNHDAdnNQ                   https://www.youtube.com/watch?v=F1VFaxjJchw             449            6:58        0                                  10/22/19         11/4/19 10/30/2019; Follow up email sent on 11/4/2019                   1
                                                                                                                                                                                                                                                                                                  This video is no longer available due to a copyright claim by
Fotógrafo de Modelos                                Mónica Alarcón                                      UCGwriRcZy8LhYrHHnTTM6cw                   https://www.youtube.com/watch?v=OiqF2prByO8                8        1:44:06        0                                                           America Movil - AMX contentido.                                 1
Garra de Tigre                                      PELICULAS DE CINE MEXICANO EN VENTA                 UC0-v0DuebdQMzcLNHDAdnNQ                   https://www.youtube.com/watch?v=dJuVwUdjxqY              396          12:11        0                                  10/31/19         11/5/19 Follow up email sent on 11/5/2019                               1
Hallazgo Sangriento                                 Jose Antonio Bautista Ramírez                       UC9DOvZ73A-iMR0Yhf_YAeMQ                   https://www.youtube.com/watch?v=4DdyLlT5VnM               20        1:39:58        0                                  10/17/19        10/22/19 Follow up email sent on 10/22/2019                              1
Hermelinda Linda                                    CINE EN CASA                                        UCI1_ijq_hAe4Dczz1VmJl8g                   https://www.youtube.com/watch?v=MtXXf4UAtek               95        1:32:05        0                                   11/1/19         11/1/19                                                                 1
Juan Armenta "El Repatriado"                        DE TODO UN POCO                                     UCOmADLbYFjC9AClBIvom5YQ                   https://www.youtube.com/watch?v=3DDo9-Zrxic              299        1:28:57        0                                   11/1/19         11/1/19                                                                 1
La Cárcel De Laredo                                 Mario's Channel                                     UCO5AkYXayhEwkcC_EIE9ByQ                   https://www.youtube.com/watch?v=JFWTe0UToGc            3895         1:38:21        0                                   11/8/19        11/13/19 Follow up email sent on 11/13/2019                              1
La Cosecha De Mujeres                                                         ‫חוסה לואיס חוסה לואיס‬     UCiVe9nlP6wYa2iu540grpzA                   https://www.youtube.com/watch?v=bvrh9HfVkoY              257        1:30:38        0                                   11/5/19        11/11/19 Follow up email sent on 11/11/2019                              1
La Familia Perez                                    Gabriel Inostroza                                   UCUcNXDwF7zxZTsh7i7ezPzA                   https://www.youtube.com/watch?v=CiUJEIgOsic              185        1:33:34        0                                   11/8/19        11/13/19 Follow up email sent on 11/13/2019                              1
La Justicia Tiene 12 Años                           carlos roberto romero escobar                       UC3smat7qB8U0USKCgcwNiPQ                   https://www.youtube.com/watch?v=OMqU3BbDj78               75        1:10:55        0                                   11/5/19        11/11/19 Follow up email sent on 11/11/2019                              1
La Pulquería                                        Luis Ayala                                          UCMwrgxJgfFm85gwdq05S8CQ                   https://www.youtube.com/watch?v=bYIgTMJt5Jk            3,725        1:44:31        0                                   11/8/19        11/13/19 Follow up email sent on 11/13/2019                              1
Ladrón Que Roba a Ladrón                            Maria Rosa                                          UCX4Su3G6fC8jhoRUv80ohtw                   https://www.youtube.com/watch?v=oQnUs4WPc_I          309,662        1:32:25        0                                   11/1/19         11/1/19                                                                 1
Los Gavilanes Negros                                Nuestra Musica                                      UCWRDVYZ9EbmOahi7goqxl5Q                   https://www.youtube.com/watch?v=c6zkyX5tyMg           34,063           3:53        0                                   11/5/19        11/11/19 Follow up email sent on 11/11/2019                              1
Los Hijos de Don Venancio                           atlantepotros                                       UCxTXxp0vybrbmolL3JJY3kw                   https://www.youtube.com/watch?v=wuTWLw8_HLo           13,936           1:33        0                                   11/5/19        11/11/19 Follow up email sent on 11/11/2019                              1
Los Perros De Dios                                  Helena Rojo Fans @FansdHelenaRojo                   UCAIC9XK7wkMcb1XOZ5MdWSA                   https://www.youtube.com/watch?v=E8GtSgzz2MQ           34,601        1:25:11        0                                   11/5/19        11/11/19 Follow up email sent on 11/11/2019                              1
Maldita Miseria                                     al rededor del mundo                                UCVP2ja214uZRg89ybs7TMOA                   https://www.youtube.com/watch?v=-kwfW06U7Ns              589        1:38:16        0                                   11/5/19        11/11/19 Follow up email sent on 11/11/2019                              1
Mexico de Mis Recuerdos                             MEXFLIX                                             UC6Kh-Wi5MuiuO2vzqMmn0QA                   https://www.youtube.com/watch?v=K_wAaXhGf_s           41,329        2:09:41        0                                   11/5/19        11/11/19 Follow up email sent on 11/11/2019                              1
Mi Querido Viejo                                    DE TODO UN POCO                                     UCOmADLbYFjC9AClBIvom5YQ                   https://www.youtube.com/watch?v=HLhVoiW-o5o            5,729        1:15:58        0                                   11/6/19         pending Follow up email sent on 11/11/2019                              1
Misa De Cuerpo Presente                             DIABLO POSEIDON DIJITAL                             UCIRD5KLOK6e-g54fIfs83ow                   https://www.youtube.com/watch?v=p8wvwApshoU               28        1:31:38        0                                  11/12/19         pending                                                                 1
                                                                                                                                                                                                                                                                                                  Follow up email sent on 10/25/2019; Resubmitted
Nosotras Las Sirvientas                             solista nuñez                                       UCyPKuD4xh5pjlSh6ygBxTVQ                   https://www.youtube.com/watch?v=QvSAWC7AJQQ            1,781        1:32:29        0                                  10/22/19         11/4/19 10/30/2019; Follow up email sent on 11/4/2019                   1
                                                                                                                                                                                                                                                                                                  Follow up email sent on 10/25/2019; Resubmitted
Panico en la Montana                                PEPE GUZMAN                                         UC7k4lPSgwCVozAkAmouj1wQ                   https://www.youtube.com/watch?v=7_ysdrYivKM            2,690        1:25:34        0                                  10/22/19         11/4/19 10/30/2019; Follow up email sent on 11/4/2019                   1
                                                                                                                                                                                                                                                                                                  Follow up email sent on 10/25/2019; Resubmitted
Papito Querido                                      Jonathan Saucedo                                    UC3WWBgyRBqSaSw_Pp94Sw5g                   https://www.youtube.com/watch?v=GVu7F8sM248          142,903        1:36:52        1 Hear Clear                       10/22/19         11/4/19 10/30/2019; Follow up email sent on 11/4/2019                   1
                                                                                                                                                                                                                                                                                                  Follow up email sent on 10/25/2019; Resubmitted
Patsy mi Amor                                       Rafael Salvador Aguirre                             UCb9AR_WUGG98cUFiCHe1LCQ                   https://www.youtube.com/watch?v=GnfXzbkS1Rc             156         1:33:37        0                                  10/22/19         11/4/19 10/30/2019; Follow up email sent on 11/4/2019                   1
                                                                                                                                                                                                                                                                                                  Follow up email sent on 10/25/2019; Resubmitted
Peor que los Buitres                                Yo siempre he querido                               UCuZ9P9XV6YmrRcB-m3R0gsA                   https://www.youtube.com/watch?v=0b1P69chQa8            8,982           5:45        0                                  10/22/19         11/4/19 10/30/2019; Follow up email sent on 11/4/2019                   1
Primera Comunión                                    francisco de la rivera 3                            UCmuTWs92k0_a-TA3Huw3taw                   https://www.youtube.com/watch?v=9KcWhtYELYA                0        1:25:18        0                                   11/8/19        11/13/19 Follow up email sent on 11/13/2019                              1
Primero Soy Mexicano                                Gabriel Inostroza                                   UCUcNXDwF7zxZTsh7i7ezPzA                   https://www.youtube.com/watch?v=Qa4YzYzTu3k               26        1:29:10        0                                  11/12/19         pending                                                                 1
Remolino                                            PELÌCULAS MEXICANAS PARA INTERCAMBIO                UC-rbUMUiRUMyQuHTYtrf6Vw                   https://www.youtube.com/watch?v=Z5978P03VR0            1,636           2:32        0                                   11/1/19         11/1/19                                                                 1
Rosy la Muñeca Perversa                             Peliculas completas en español y música             UCrkAS-Td_WgrHFU6BM9jPAQ                   https://www.youtube.com/watch?v=jbkDFaOTxHA           18388         1:23:29        0                                   11/5/19        11/11/19 Follow up email sent on 11/11/2019                              1
Sinvergüenza, Pero Honrado                          dianeyra juarez                                     UCYD_ivlS72OBUaI58EzhWog                   https://www.youtube.com/watch?v=3XStWEvem1o               27        1:36:00        0                                  10/31/19         11/5/19 Follow up email sent on 11/5/2019                               1
Todo Un Hombre                                      123jose509080 González Morales                      UC4hd00feezFMUU4p287fqSg                   https://www.youtube.com/watch?v=e9rSgNjYtiM           36,127        1:40:35        0                                   11/8/19        11/13/19 Follow up email sent on 11/13/2019                              1
                                                                                                                                                                                                                                                                                                  Follow up email sent on 10/25/2019; Resubmitted
Tres Veces Mojado                                   knight master                                       UCvarqDD_G4JTZOCU4098LoQ                   https://www.youtube.com/watch?v=prG43jJAuT8           16,092        1:38:31        0                                  10/22/19         11/4/19 10/30/2019; Follow up email sent on 11/4/2019                   1
Tu Camino y El Mío                                  eduardo martinez                                    UC8gLtX7FrsxMC_0VPCx7WqQ                   https://www.youtube.com/watch?v=yNiiOox5JVE            1,340        1:19:19        0                                                           This video has been removed by the user.                        1
Una Pura y Dos Con Sal                              Ariadna Gomez                                       UC4vsspfCdGwfDSVjAAPLKVg                   https://www.youtube.com/watch?v=dpzcehjYfQA           21,685        1:28:04        0                                   11/8/19        11/13/19 Follow up email sent on 11/13/2019                              1
                                                                                                                                                                                                                                                                                                  Follow up email sent on 11/5/2019; This video has been
Vacaciones De Terror                                PEPE GUZMAN                                         UC7k4lPSgwCVozAkAmouj1wQ                   https://www.youtube.com/watch?v=jbcruf2BkWM              72         1:20:37        0                                  10/31/19         11/5/19 removed by the user.                                            1
                                                0




                                                                                                        Total Infringing Videos
                                                                                                        Removed
                                                                                                        2014                                       1152
                                                                                                        2015                                       1301
                                                                                                        2016                                       1182
                                                                                                        2017                                       1654
                                                                                                        2018                                       1122
                                                                                                        2019                                       January:                                      100
                                                                                                                                                   February:                                     68
                                                                                                                                                   March:                                        73
                                                                                                                                                   April                                         78
                                                                                                                                                   May                                           63
                                                                                                                                                   June                                          211
                                                                                                                                                   July                                          169
                                                                                                                                                   August                                        165
                                                                                                                                                   September                                     138
                                                                                                                                                   October                                       96
                                                0                                                                                                  November
                                                0                                                                                                  December
                                                0                                                                                                  Total:                                        1161
                                                0

                                                0                                                       Summary of Repeat Offenders
                                                0                                                       Total repeat offenders (three times or more): 349
                                                0                                                       Total Terminated repeat offenders: 295
                                                0                                                       Repeat Offenders for this cycle (highlighted above): 8
                                                0
                                                0
                                                0
                                                0
                                                0
                                                0
                                                0
                                                0
                                                0
                                                0
                                                0
                                                0
                                                0
                                                0
                                                0
                                                                                                                               Date
Title
        Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 127 of
                     0
                         YouTube Username   User ID / Channel   Infringing URL   Views   Video Length # of ads   Type of ads   Submitted   Date Removed   Notes

                     0
                     0
                     0
                                             149
                     0
                     0
                     0
Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 128 of
                                     149
                              Case 1:21-cv-21698-JEM DocumentAthos   1-2Youtube     Enforcement
                                                                                Entered           on FLSD Docket 05/03/2021 Page 129 of
                                                        November 14, 2019 - December149
                                                                                    13, 2019 Enforcement Results
Title                                             YouTube Username                            User ID / Channel                             Infringing URL                                Views            Video Length # of ads     Type of ads                Date Submitted Date Removed      Notes
Vacaciones De Terror                              Anna E. Garrido                             UChWXcUw645eqOrvzcNAGaAQ                      https://www.youtube.com/watch?v=shG9EY3Nw98           85,092         1:20:52         0                                    11/25/19        11/26/19                                                                7
Vacaciones De Terror                              Augusto Salas                               UCJ79X07cuPekp9ALHbQFNug                      https://www.youtube.com/watch?v=dP2i4TMKYfg                4         1:20:33         0                                    12/10/19        12/13/19   Follow up email sent on 12/13/2019                           7
Vacaciones De Terror                              Raccer Hernández                            UCsRyeiyi-TwGToiHdL6M2YQ                      https://www.youtube.com/watch?v=4xClPCN8RcY              446         1:20:37         0                                    12/10/19        12/13/19   Follow up email sent on 12/13/2019                           7
Vacaciones De Terror                              動作片 TV                                      UCSxpyq3i2kuIM1NSaGXRQyw                      https://www.youtube.com/watch?v=X27o4W6p5Oc                2         1:54:01         0                                    12/10/19        12/13/19   Follow up email sent on 12/13/2019                           7
Vacaciones De Terror                              Cine, Musica y Mas. Revolucion Dueñas       UCU1eAnptkViSYTr8LdzVUuw                      https://www.youtube.com/watch?v=X3FMTPzLbJ4               45         1:20:52         0                                    12/10/19        12/13/19   Follow up email sent on 12/13/2019                           7
Vacaciones De Terror                              Stewart Henry                               UCwARzQ0m4NQCtmeYNJ2a9-w                      https://www.youtube.com/watch?v=0OW7_aAl-0U                8         1:59:41         0                                    12/10/19        12/13/19   Follow up email sent on 12/13/2019                           7
Vacaciones De Terror                              Rodney Tucker                               UCxZVRJ-OP9bcyBjOehEw58w                      https://www.youtube.com/watch?v=G4jcJlXGZjg              366         2:01:17         0                                    12/10/19        12/13/19   Follow up email sent on 12/13/2019                           7
Mas Vale Pájaro En Mano                           cinema mx pelicula por mega links           UC4jsoQZ0n8sBv0G1sH0J-vA                      https://www.youtube.com/watch?v=kYuf2HRhlBU            3,716           10:03         0                                    12/10/19        12/13/19   Follow up email sent on 12/13/2019                           6
Mas Vale Pájaro En Mano                           cinema mx pelicula por mega links           UC4jsoQZ0n8sBv0G1sH0J-vA                      https://www.youtube.com/watch?v=4qT6LROA_Ks            5,851           10:03         0                                    12/10/19        12/13/19   Follow up email sent on 12/13/2019                           6
Mas Vale Pájaro En Mano                           cinema mx pelicula por mega links           UC4jsoQZ0n8sBv0G1sH0J-vA                      https://www.youtube.com/watch?v=bgAZ4u1Rz9A            2,671           10:03         0                                    12/10/19        12/13/19   Follow up email sent on 12/13/2019                           6
Mas Vale Pájaro En Mano                           cinema mx pelicula por mega links           UC4jsoQZ0n8sBv0G1sH0J-vA                      https://www.youtube.com/watch?v=psLo7aP7TIo            3,974           10:03         0                                    12/10/19        12/13/19   Follow up email sent on 12/13/2019                           6
Mas Vale Pájaro En Mano                           cinema mx pelicula por mega links           UC4jsoQZ0n8sBv0G1sH0J-vA                      https://www.youtube.com/watch?v=eXxLePWPYRk            2,820           10:03         0                                    12/10/19        12/13/19   Follow up email sent on 12/13/2019                           6
Mas Vale Pájaro En Mano                           cinema mx pelicula por mega links           UC4jsoQZ0n8sBv0G1sH0J-vA                      https://www.youtube.com/watch?v=HUioxLn2z_c            1,975           10:03         0                                    12/11/19        12/13/19   Follow up email sent on 12/13/2019                           6
Don't Panic AKA Dimensiones Ocultas               Servan GUNES                                UC1XLLbYZTwBchtrwoAV7IDw                      https://www.youtube.com/watch?v=sy5t9stQjqA            7,766         1:26:05         0                                    12/10/19        12/13/19   Follow up email sent on 12/13/2019                           4
Don't Panic AKA Dimensiones Ocultas               Helena Rojo Fans @FansdHelenaRojo           UCAIC9XK7wkMcb1XOZ5MdWSA                      https://www.youtube.com/watch?v=QxNNq2o7K04              708         1:30:57         0                                    12/10/19        12/13/19   Follow up email sent on 12/13/2019                           4
Don't Panic AKA Dimensiones Ocultas               elizabeth. net                              UCWbOqmzQrd7rdY5YuzlTOmg                      https://www.youtube.com/watch?v=kiFGAhg6sTM            3,092         1:29:28         0                                    11/18/19        11/22/19                                                                4
Don't Panic AKA Dimensiones Ocultas               RareObscureHorror                           UCzh-mr4xZRNTIhelFQAb4uA                      https://www.youtube.com/watch?v=3KcgcH_-oCg              423         1:29:33         0                                    12/10/19        12/13/19   Follow up email sent on 12/13/2019                           4
El Arracadas                                      javier arroyo                               UCimTVdG4SIg0Yd1kyTTVh9Q                      https://www.youtube.com/watch?v=8CJ3kxm_5hs           28,445         1:36:10         0                                    11/26/19        11/27/19                                                                3
El Arracadas                                      javier arroyo                               UCimTVdG4SIg0Yd1kyTTVh9Q                      https://www.youtube.com/watch?v=mWB464A4_2U              109         1:36:10         0                                                            This video has been removed by the user.                        3
El Arracadas                                      Matateroterolero Matateroterola             UCNNSlEa4SzV2ilMfCUo_tWw                      https://www.youtube.com/watch?v=baU-7GsFB3A              821         1:50:44         0                                   12/10/19        12/13/19 Follow up email sent on 12/13/2019                              3
El Mil Amores                                     TREGO                                       UCgER5j0YZKhkEufmB--OYnw                      https://www.youtube.com/watch?v=vOvcY8qZCH8              475         1:42:08         0                                                            This video has been removed by the user.                        3
El Mil Amores                                     Esaú Infante Rodríguez                      UCuTy1EFXsEuE1HsgYZ-5cMA                      https://www.youtube.com/watch?v=rU2fu5PLMRE            9,730         0:50:00         1   Universal Orlando Resort        12/10/19        12/13/19 Follow up email sent on 12/13/2019                              3
El Mil Amores                                     Esaú Infante Rodríguez                      UCuTy1EFXsEuE1HsgYZ-5cMA                      https://www.youtube.com/watch?v=fvwlwJLEjRM            4,989         0:52:08         1   Universal Orlando Resort        12/10/19        12/13/19 Follow up email sent on 12/13/2019                              3
El Que Con Ninos Se Acuesta                       Cecilia Puente                              UCaMB7wtzWKdTCyN-8KXFMaA                      https://www.youtube.com/watch?v=x9a7ZIyfpzg                4         1:36:39         0                                   11/25/19        11/26/19                                                                 3
El Que Con Ninos Se Acuesta                       TREGO                                       UCgER5j0YZKhkEufmB--OYnw                      https://www.youtube.com/watch?v=YqysfhCaVIM              100         1:36:39         0                                                            This video has been removed by the user.                        3
El Que Con Ninos Se Acuesta                       jmarroquin1956                              UCmVIQSXtdwPMjayNuX_ksJg                      https://www.youtube.com/watch?v=CXJtVdLmVow            6,626         0:01:27         0                                   11/18/19        11/22/19                                                                 3
El Rey Del Tomate                                 Cine mexicano de la época de oro y actual   UC0suZiaRfXwtsraHFjU0qCw                      https://www.youtube.com/watch?v=vJP7gqogV8w            2,685         1:33:45         0                                   12/11/19        12/13/19 Follow up email sent on 12/13/2019                              3
El Rey Del Tomate                                 Esaú Infante Rodríguez                      UCuTy1EFXsEuE1HsgYZ-5cMA                      https://www.youtube.com/watch?v=gVUXMHgqYIE               84         0:50:00         0                                   12/10/19        12/13/19 Follow up email sent on 12/13/2019                              3
El Rey Del Tomate                                 Esaú Infante Rodríguez                      UCuTy1EFXsEuE1HsgYZ-5cMA                      https://www.youtube.com/watch?v=c7pE7M3LkC4               49         0:43:45         0                                   12/11/19        12/13/19 Follow up email sent on 12/13/2019                              3
Escuela De Rateros                                PELIS OLDIES MEXICANAS                      UC7HRNLim9ekMmQEYzHL_YsQ                      https://www.youtube.com/watch?v=ZiDexm1x7PU              151         1:34:32         0                                   11/25/19        11/26/19                                                                 3
Escuela De Rateros                                Esaú Infante Rodríguez                      UCuTy1EFXsEuE1HsgYZ-5cMA                      https://www.youtube.com/watch?v=8hewz3Jop6o              865         0:50:00         0                                   12/10/19        12/13/19 Follow up email sent on 12/13/2019                              3
Escuela De Rateros                                Esaú Infante Rodríguez                      UCuTy1EFXsEuE1HsgYZ-5cMA                      https://www.youtube.com/watch?v=oruEhKYpMN0              284         0:44:22         0                                   12/10/19        12/13/19 Follow up email sent on 12/13/2019                              3
La Ley del Monte                                  llc *CACHERO*                               UC2FqHPo7axvqXL9bi8FfAVQ                      https://www.youtube.com/watch?v=0FTno5gM1yc               13         1:57:11         0                                   11/25/19        11/26/19                                                                 3
La Ley del Monte                                  Peliculas Thlingschz Cine Clasico           UCNNSlEa4SzV2ilMfCUo_tWw                      https://www.youtube.com/watch?v=OtuKOwRF0hY              322         1:57:12         0                                   12/10/19        12/13/19 Follow up email sent on 12/13/2019                              3
La Ley del Monte                                  albertcachaya                               UCuXM6YJZFJbUmzX6MuAcOuQ                      https://www.youtube.com/watch?v=g1AkIQ7SAo8            3,629         1:57:12         0                                   12/10/19        12/13/19 Follow up email sent on 12/13/2019                              3
Por Tu Maldito Amor                               PELIS OLDIES MEXICANAS                      UC7HRNLim9ekMmQEYzHL_YsQ                      https://www.youtube.com/watch?v=bd9izDBCCEw            9608          1:36:00         0                                   12/10/19        12/13/19 Follow up email sent on 12/13/2019                              3
Por Tu Maldito Amor                               Verónica Diaz                               UCfx92gR3fmBv2jLXPAX8Jxw                      https://www.youtube.com/watch?v=RMxZ_X1zJ7Y                5         1:36:00         0                                   11/18/19        11/22/19                                                                 3
Por Tu Maldito Amor                               Peliculas Thlingschz Cine Clasico           UCNNSlEa4SzV2ilMfCUo_tWw                      https://www.youtube.com/watch?v=8jQnTqaiNVw              732         1:36:00         0                                   12/10/19        12/13/19 Follow up email sent on 12/13/2019                              3
Siete En La Mira                                  msrStudio                                   UC-ERLZOwNIC0z6dNYB-OT-A                      https://www.youtube.com/watch?v=Ub50DKhfudo            4,492         1:24:17         0                                   12/10/19        12/13/19 Follow up email sent on 12/13/2019                              3
Siete En La Mira                                  eduardo romero hernandez                    UCIt_fyDoQYW9yW-Zi5DS0OA                      https://www.youtube.com/watch?v=b6i_-nCOJSo           12,028         1:24:17         2   DC Comics, Oculus               11/26/19        11/27/19                                                                 3
Siete En La Mira                                  Gary Wolfe                                  UCOGHzeo6U79hijQVp_958hQ                      https://www.youtube.com/watch?v=8FP6Q6VFYlQ            6,848         2:06:25         0                                   11/26/19        11/27/19                                                                 3
Una Pura y Dos Con Sal                            llc *CACHERO*                               UC2FqHPo7axvqXL9bi8FfAVQ                      https://www.youtube.com/watch?v=VY7cyPmNiBA            1,395         0:45:24         0                                   11/25/19        11/26/19                                                                 3
Una Pura y Dos Con Sal                            llc *CACHERO*                               UC2FqHPo7axvqXL9bi8FfAVQ                      https://www.youtube.com/watch?v=F7b67PLCpiQ              174         0:42:57         0                                   11/25/19        11/26/19                                                                 3
Una Pura y Dos Con Sal                            PELIS OLDIES MEXICANAS                      UC7HRNLim9ekMmQEYzHL_YsQ                      https://www.youtube.com/watch?v=Xko5iYK5Zgg            1,933         1:28:34         0                                   12/10/19        12/13/19 Follow up email sent on 12/13/2019                              3
Acorralado                                        llc *CACHERO*                               UC2FqHPo7axvqXL9bi8FfAVQ                      https://www.youtube.com/watch?v=LjCGpMkn0DI               43         0:45:10         0                                   11/25/19        11/26/19                                                                 2
Acorralado                                        llc *CHACHERO* 2                            UCx51RvBVcqq-aqFmEDRkxOA                      https://www.youtube.com/watch?v=SpgQl8J0hOw                1         0:48:53         0                                   12/11/19        12/13/19 Follow up email sent on 12/13/2019                              2
Ahora Soy Rico                                    Esaú Infante Rodríguez                      UCuTy1EFXsEuE1HsgYZ-5cMA                      https://www.youtube.com/watch?v=Vu1aRrvwW1k            3,900         0:50:00         0                                   12/10/19        12/13/19 Follow up email sent on 12/13/2019                              2
Ahora Soy Rico                                    Esaú Infante Rodríguez                      UCuTy1EFXsEuE1HsgYZ-5cMA                      https://www.youtube.com/watch?v=wqJll7Nvirk            1,933         0:56:22         0                                   12/10/19        12/13/19 Follow up email sent on 12/13/2019                              2
El Embustero                                      llc *CACHERO*                               UC2FqHPo7axvqXL9bi8FfAVQ                      https://www.youtube.com/watch?v=u9ZtogKrdnY               74         1:27:31         0                                   11/25/19        11/26/19                                                                 2
El Embustero                                      Peliculas Thlingschz Cine Clasico           UCNNSlEa4SzV2ilMfCUo_tWw                      https://www.youtube.com/watch?v=9bHNYK_tN74              710         1:27:31         0                                   12/11/19        12/13/19 Follow up email sent on 12/13/2019                              2
                                                                                                                                                                                                                                                                                              This video is no longer available because the YouTube account
El Tahúr                                          llc *CACHERO*                               UC2FqHPo7axvqXL9bi8FfAVQ                      https://www.youtube.com/watch?v=nKP45zJ9ueQ             277          0:58:03        0                                                             associated with this video has been terminated.                 2
El Tahúr                                          PELIS OLDIES MEXICANAS                      UC7HRNLim9ekMmQEYzHL_YsQ                      https://www.youtube.com/watch?v=ErC5tF9pV64             624          1:57:58        0                                    12/10/19        12/13/19 Follow up email sent on 12/13/2019                              2
                                                                                                                                                                                                                                                                                              This video contains content from egeda, who has blocked it on
Gitana Tenias Que Se                              Esaú Infante Rodríguez                      UCuTy1EFXsEuE1HsgYZ-5cMA                      https://www.youtube.com/watch?v=36jz6CC-YEM            2,654         0:49:55        0                                                             copyright grounds.                                              2
                                                                                                                                                                                                                                                                                              This video contains content from egeda, who has blocked it on
Gitana Tenias Que Se                              Esaú Infante Rodríguez                      UCuTy1EFXsEuE1HsgYZ-5cMA                      https://www.youtube.com/watch?v=ua1XRLp8ojY            1,297         0:37:09        0                                                             copyright grounds.                                              2
Hombres De Accion                                 fabian tello villegas                       UCCY-7AKOFKvykEQD7uNPeCg                      https://www.youtube.com/watch?v=sfRWxRU6_mM               36         1:22:51        0                                    11/20/19        11/22/19                                                                 2
Hombres De Accion                                 fabian tello villegas                       UCCY-7AKOFKvykEQD7uNPeCg                      https://www.youtube.com/watch?v=BNr2Mhu2wiE               36         1:18:42        0                                    11/25/19        11/26/19                                                                 2
La Banda del Carro Rojo                           JuanCarlos Galarza                          UC5lTS-GaH8Ra3egmgiiaxfQ                      https://www.youtube.com/watch?v=cmuAjYR7FoE            5,977         1:25:14        0                                    12/10/19        12/13/19 Follow up email sent on 12/13/2019                              2
La Banda del Carro Rojo                           General Juan                                UCqFAl325a5eFJPb6SNU_x8w                      https://www.youtube.com/watch?v=49_cu7svUMA                3         1:30:49        0                                    11/18/19        11/22/19                                                                 2
La Barca de Oro                                   Esaú Infante Rodríguez                      UCuTy1EFXsEuE1HsgYZ-5cMA                      https://www.youtube.com/watch?v=tAVAZc1Sm_o               28         0:39:00        0                                    11/26/19        11/27/19                                                                 2
La Barca de Oro                                   Esaú Infante Rodríguez                      UCuTy1EFXsEuE1HsgYZ-5cMA                      https://www.youtube.com/watch?v=XlhhyRJYwqg               19         0:45:08        0                                                             This video has been removed by the user.                        2
Ladrón Que Roba a Ladrón                          Cecilia Puente                              UCaMB7wtzWKdTCyN-8KXFMaA                      https://www.youtube.com/watch?v=BoNUtRofbYg                8         1:32:25        0                                                             This video has been removed by the user.                        2
Ladrón Que Roba a Ladrón                          Bill Keck                                   UCyoDuugYR_kRwgjWgbq11KA                      https://www.youtube.com/watch?v=qYJiOgMD6nA            2,877         1:43:30        0                                    12/10/19        12/13/19 Follow up email sent on 12/13/2019                              2
Peleador a Puño Limpio (Fist Fighter)             Daniel Yordanov                             UChs3sq-JhnvK9Ju7Le7d8BA                      https://www.youtube.com/watch?v=ECuwJ2GbAxw           19,585         1:32:14        0                                    11/18/19         pending                                                                 2
Peleador a Puño Limpio (Fist Fighter)             Кино Фильм                                  UCwtM0xuJtpUtqNekxt7x5qA                      https://www.youtube.com/watch?v=eTQIUELfY5c            3,330         1:32:08        0                                    11/18/19         pending                                                                 2
                                                                                                                                                                                                                                                                                              This video is no longer available because the YouTube account
Sinvergüenza, Pero Honrado                        llc *CACHERO*                               UC2FqHPo7axvqXL9bi8FfAVQ                      https://www.youtube.com/watch?v=GwZLIIMmD6I               73         1:36:00        0                                                             associated with this video has been terminated.                 2
Sinvergüenza, Pero Honrado                        Peliculas Thlingschz Cine Clasico           UCNNSlEa4SzV2ilMfCUo_tWw                      https://www.youtube.com/watch?v=FU8knlLW9g0            3,276         1:36:00        0                                    12/10/19        12/13/19 Follow up email sent on 12/13/2019                              2
Un Hombre Violento                                SEÑOR DE LOS CIELOS TORRES                  UCCIIYSckuFiD3NYVOykzC2w                      https://www.youtube.com/watch?v=GDAwR1Jolfg               10         1:28:12        0                                    11/18/19        11/22/19                                                                 2
Un Hombre Violento                                sincal videos                               UCVw9WPMoKOmFh5hUeV3MTvg                      https://www.youtube.com/watch?v=KVGvP-74l-U           25997          1:34:04        0                                    11/18/19        11/22/19                                                                 2
Un Rincon Cerca del Cielo                         Peliculas Thlingschz Cine Clasico           UCNNSlEa4SzV2ilMfCUo_tWw                      https://www.youtube.com/watch?v=WqJBfC0ArAY               22         1:55:47        0                                    12/10/19        12/13/19 Follow up email sent on 12/13/2019                              2
Un Rincon Cerca del Cielo                         Esaú Infante Rodríguez                      UCuTy1EFXsEuE1HsgYZ-5cMA                      https://www.youtube.com/watch?v=VavG67KGHw8              116         1:55:42        0                                    12/10/19        12/13/19 Follow up email sent on 12/13/2019                              2
Acapulco a Go Go                                  Luna Asderel                                UCYYmsrqHEqh6af4OrYeCicA                      https://www.youtube.com/watch?v=bO-65daoCfY           32734             2:24        0                                    11/18/19        11/22/19                                                                 1
Amaneci en Tus Brazos                             Cesar Carmona                               UCoRdic1bYgSwoLxBdvEu1NA                      https://www.youtube.com/watch?v=S-jsZmLOm4k              770         1:19:51        0                                    11/25/19        11/26/19                                                                 1
Cementerio Del Terror                             CultTrasheiraBr                             UCE0Dq2q3-InleCyrqUyV_LA                      https://www.youtube.com/watch?v=TdSBaW_Y-HY               27         1:31:14        0                                    11/26/19        11/27/19                                                                 1
Como México No Hay Dos                            llc *CHACHERO* 2                            UCx51RvBVcqq-aqFmEDRkxOA                      https://www.youtube.com/watch?v=59doG3ltP9Y                8         1:47:00        0                                    12/10/19        12/13/19 Follow up email sent on 12/13/2019                              1
Dios Los Cría                                     llc *CACHERO*                               UC2FqHPo7axvqXL9bi8FfAVQ                      https://www.youtube.com/watch?v=B7IFoLiZkvM               57         1:29:52        0                                    11/25/19        11/26/19                                                                 1
El Barchante Neguib                               moses perez                                 UCS5G43dCZhXsZrn5CqtHmnA                      https://www.youtube.com/watch?v=Zw_02MKuD9E          245,565         1:28:48        0                                    12/10/19        12/13/19 Follow up email sent on 12/13/2019                              1
El Caballo Bayo                                   PELIS OLDIES MEXICANAS                      UC7HRNLim9ekMmQEYzHL_YsQ                      https://www.youtube.com/watch?v=R9vLwwmMfrY            4,163         1:30:18        0                                                             This video has been removed by the user.                        1
                                                                                                                                                                                                                                                                                              This video is no longer available because the YouTube account
El Coyote Y La Bronca                             llc *CACHERO*                               UC2FqHPo7axvqXL9bi8FfAVQ                      https://www.youtube.com/watch?v=oILbPl1p7A8               22         0:50:45        0                                                             associated with this video has been terminated.                 1
El Diablo, El Santo Y El Tonto                    llc *CACHERO*                               UC2FqHPo7axvqXL9bi8FfAVQ                      https://www.youtube.com/watch?v=l36VflIBKv0               14         1:34:19        0                                    11/20/19        11/22/19                                                                 1
El Hijo Del Pueblo                                Argenis Pirela                              UCU4v5E7b2FsYgrS5gjK725A                      https://www.youtube.com/watch?v=3l1iWCpEt0g           36558             2:38        0                                    11/18/19        11/22/19                                                                 1
El Hombre Inquieto                                FAVORITAS DEL CINE MEXICANO                 UC2RZCyvkQg4eAI__9qO_V2A                      https://www.youtube.com/watch?v=gJ78GHg5eFY               12         1:32:38        0                                    12/11/19        12/13/19 Follow up email sent on 12/13/2019                              1
El Macho                                          El Leónidas                                 UClVXGGb46xh8vssel0iwEtQ                      https://www.youtube.com/watch?v=RsaORHwJXFE           11047             3:18        0                                    11/18/19        11/22/19                                                                 1
El Rey de Los Tahúres                             J.A B.L                                     UCU69d_N3vm8BUB6JI3v86vw                      https://www.youtube.com/watch?v=TnBd2O22cyY           11,251         0:04:19        1 Happy Socks                        11/18/19        11/22/19                                                                 1
El Sinvergüenza                                   Matateroterolero Matateroterola             UCNNSlEa4SzV2ilMfCUo_tWw                      https://www.youtube.com/watch?v=DX5THRvukxU               69         1:36:19        0                                    12/10/19        12/13/19 Follow up email sent on 12/13/2019                              1
El Terror De La Frontera                          fabian tello villegas                       UCdANe3RVgTXqXJW8rwRQ9eg                      https://www.youtube.com/watch?v=NV6BsiAYWec               68         1:17:31        0                                    12/11/19        12/13/19 Follow up email sent on 12/13/2019                              1
El Zarco                                          Cecilia Puente                              UCaMB7wtzWKdTCyN-8KXFMaA                      https://www.youtube.com/watch?v=6K0IGoHmJ5s                7         1:20:17        0                                                             This video has been removed by the user.                        1
Entre Compadres Te Veas                           llc *CACHERO*                               UC2FqHPo7axvqXL9bi8FfAVQ                      https://www.youtube.com/watch?v=WxHgkpYRgMA               92         1:33:23        0                                    11/20/19        11/22/19                                                                 1
Hermelinda Linda                                  CHAPALA PARAMOUNT                           UCM5E2BUHzSCGHgorufqmCDw                      https://www.youtube.com/watch?v=eY8XNKKYONU          177,064         0:18:19        0                                    11/18/19        11/22/19                                                                 1
Hilario Cortes el Rey del Talón                   Chalino Sanches                             UCPELPvgk1uFkIbTu0tHuDEA                      https://www.youtube.com/watch?v=wgrxJHh2rYw              115         1:30:24        0                                                             This video has been removed by the user.                        1
Jóvenes Delincuentes                              fabian tello villegas                       UCCY-7AKOFKvykEQD7uNPeCg                      https://www.youtube.com/watch?v=vABEszN-tBY               93         1:30:48        0                                    11/26/19        11/27/19                                                                 1
Juan Armenta "El Repatriado"                      Tigere Lokote                               UCtDyCqEnkJvFgCe_qXR9BTg                      https://www.youtube.com/watch?v=oCF7cPk-1yo               31         1:28:57        0                                    12/10/19        12/13/19 Follow up email sent on 12/13/2019                              1
La Cárcel De Laredo                               Juan Carlos Tejeda Hernandez                UCmmFe7oNIOOqM3JwMwlj1Kw                      https://www.youtube.com/watch?v=VjhBx5vJd6w            3,180         1:39:06        0                                    12/10/19        12/13/19 Follow up email sent on 12/13/2019                              1
La Carrera Del Millon                             Musica retro tv                             UC3tB3Pnw8KF70Krgkw3QRQg                      https://www.youtube.com/watch?v=gtmAZ1VCS80            1,137         1:24:14        0                                    11/26/19        11/27/19                                                                 1
La Dinastía de la Muerte                          rogelio el michocano                        UC-1-n-mZvTawQo1aYafNhGQ                      https://www.youtube.com/watch?v=MYTqOcWtiFE           25,097         1:25:45        2 JomasShop, Vincero watches         12/10/19        12/13/19 Follow up email sent on 12/13/2019                              1
La Dinastía Drácula                               iury gamer                                  UC5vonMBdri3DfOAXiFNurAw                      https://www.youtube.com/watch?v=4gbIFM8w_j0              244            2:18        0                                    11/20/19         pending                                                                 1
La Muerte Enamorada                               Arthia Fernández                            UCHi_ydHBlkDfYI40Iv3Si7Q                      https://www.youtube.com/watch?v=bKfWskdK4Rc            6,212            5:31        0                                    11/18/19        11/22/19                                                                 1
La Mujer De Dos Caras                             Cine Y .Cultura                             UCoYG9JcpGPxRA52DqkLngsw                      https://www.youtube.com/watch?v=O4wTmTKAUlA           46,230            4:08        0                                    11/18/19        11/22/19                                                                 1
Ladrones De Niños                                 Bailey Lenser                               UCVtePBN-RlrqmuZEBQl6-nw                      https://www.youtube.com/watch?v=6hXGhrqoQf4              400         1:44:42        0                                    11/18/19        11/22/19                                                                 1
Ladrones De Tumbas                                Dewey Massengale                            UCKaB737eReZ4wGXWcNTTklQ                      https://www.youtube.com/watch?v=WzV8UeBlJ3M              957         2:11:28        0                                    11/25/19        11/26/19                                                                 1
Lluvia Roja                                       Esaú Infante Rodríguez                      UCuTy1EFXsEuE1HsgYZ-5cMA                      https://www.youtube.com/watch?v=KUtGQyqimMk            7,187         1:36:39        0                                    12/11/19        12/13/19 Follow up email sent on 12/13/2019                              1
Los Caifanes                                      PELIS OLDIES MEXICANAS                      UC7HRNLim9ekMmQEYzHL_YsQ                      https://www.youtube.com/watch?v=0EW8dhVNJMs            2530          1:35:15        0                                                             This video has been removed by the user.                        1
Los Reyes del Palenque                            Victor Villarreal                           UCd9aeLHYpp-_a5TbxVBnWNA                      https://www.youtube.com/watch?v=q7IE2tqjIIA           14,553         1:39:07        0                                    12/10/19        12/13/19 Follow up email sent on 12/13/2019                              1
Mas Buenas Que El Pan                             Enrique valdez                              UCshGKE9SQxWsMfIjm1lSZcA                      https://www.youtube.com/watch?v=-RXXZAFk6C0            1,448         1:33:39        0                                    12/10/19        12/13/19 Follow up email sent on 12/13/2019                              1
Me Traes de un Ala                                FAVORITAS DEL CINE MEXICANO                 UC2RZCyvkQg4eAI__9qO_V2A                      https://www.youtube.com/watch?v=PKHIfPFRBx4              106         1:28:14        0                                    12/10/19        12/13/19 Follow up email sent on 12/13/2019                              1
México Mexico Ra Ra Ra                            Francisco De la rivera 1                    UCgbPgrvLbKBOT2mfEAxRQjg                      https://www.youtube.com/watch?v=Tm1sAfOTfe0              556         2:15:29        0                                    12/10/19        12/13/19 Follow up email sent on 12/13/2019                              1
Mi Adorada Clementina                             laraloz                                     UCGGuuev3Mq1P6mOfFNKu3ow                      https://www.youtube.com/watch?v=tRxzc9z_rWc           40,694            2:18        0                                    12/10/19        12/13/19 Follow up email sent on 12/13/2019                              1
Octagon y Mascara Sagrada en Lucha a Muerte       PELIS OLDIES MEXICANAS                      UC7HRNLim9ekMmQEYzHL_YsQ                      https://www.youtube.com/watch?v=VfeJjUeMYsE              342         1:33:34        0                                    12/10/19        12/13/19 Follow up email sent on 12/13/2019                              1
Ojos de Juventud                                  PELIS OLDIES MEXICANAS                      UC7HRNLim9ekMmQEYzHL_YsQ                      https://www.youtube.com/watch?v=gKmj6eC5_4o              518         1:35:53        0                                    12/10/19        12/13/19 Follow up email sent on 12/13/2019                              1
Pecado Mortal                                     Nohelia Pastrana                            UCVIHRR2oDLXYRMJftEklLSw                      https://www.youtube.com/watch?v=zSgkzG3eK1s            3,575         1:42:23        0                                    11/25/19        11/26/19                                                                 1
Picardía Mexicana I                               Peliculas Thlingschz Cine Clasico           UCNNSlEa4SzV2ilMfCUo_tWw                      https://www.youtube.com/watch?v=Seu-TD0AA4Y              186         1:48:18        0                                    12/11/19        12/13/19 Follow up email sent on 12/13/2019                              1
Primera Comunión                                  miguel saez del barrio                      UCgx__3G-43HWkvkk9xnAjzg                      https://www.youtube.com/watch?v=8CrbKCe2mt4               58         1:25:18        0                                    11/25/19        11/26/19                                                                 1
Se Solicitan Modelos                              Cecilia Puente                              UCaMB7wtzWKdTCyN-8KXFMaA                      https://www.youtube.com/watch?v=9f1QUH63LvI                4         1:29:21        0                                    12/10/19        12/13/19 Follow up email sent on 12/13/2019                              1
Suerte te de Dios                                 luigi rodriguez                             UCFZLevBU6BWyJ1X2UNwMSkA                      https://www.youtube.com/watch?v=i-bsDpSOnzc            9028          1:35:40        0                                    11/25/19        11/26/19                                                                 1
Tacos al Carbón                                   llc *CACHERO*                               UC2FqHPo7axvqXL9bi8FfAVQ                      https://www.youtube.com/watch?v=jYECpS1cH2A               10         1:37:37        0                                    11/20/19        11/22/19                                                                 1
Todo Un Hombre                                    llc *CACHERO*                               UC2FqHPo7axvqXL9bi8FfAVQ                      https://www.youtube.com/watch?v=44MUuxYLlZU              253         1:40:35        0                                    11/20/19        11/22/19                                                                 1
Trampa Infernal                                   PEPE GUZMAN                                 UC7k4lPSgwCVozAkAmouj1wQ                      https://www.youtube.com/watch?v=JCpt209EFko            2967          1:16:05        0                                    11/18/19        11/22/19                                                                 1
Un Sueño De Amor                                  Musica retro tv                             UC3tB3Pnw8KF70Krgkw3QRQg                      https://www.youtube.com/watch?v=G-aNB1IZWhk               91         1:15:25        0                                    12/10/19        12/13/19 Follow up email sent on 12/13/2019                              1
Uno y Medio Contra el Mundo                       Peliculas Thlingschz Cine Clasico           UCNNSlEa4SzV2ilMfCUo_tWw                      https://www.youtube.com/watch?v=rHD0_aQOOVg              767         1:26:55        0                                    12/10/19        12/13/19 Follow up email sent on 12/13/2019                              1
                                              0
                                              0
                                              0




                                                                                              Total Infringing Videos
                                                                                              Removed
                                                                                              2014                                          1152
                                                                                              2015                                          1301
                                                                                              2016                                          1182
                                                                                              2017                                          1654
                                                                                              2018                                          1122
                                                                                              2019                                          January:                                      100
                                                                                                                                            February:                                     68
                                                                                                                                            March:                                        73
                                                                                                                                            April                                         78
                                                                                                                                            May                                           63
                                                                                                                                            June                                          211
                                                                                                                                            July                                          169
                                                                                                                                            August                                        165
                                                                                                                                            September                                     138
                                                                                                                                            October                                       96
                                                                                                                                            November                                      104
                                                                                                                                            December
                                                                                                                                            Total:                                        1265


                                                                                              Summary of Repeat Offenders
                                                                                              Total repeat offenders (three times or more): 366
                                                                                              Total Terminated repeat offenders: 310
                                                                                              Repeat Offenders for this cycle (highlighted above): 10
Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 130 of
                                     149
Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 131 of
                                     149
                                                                        Athos Youtube Enforcement
                                  Case 1:21-cv-21698-JEM Document 1-2               Entered on FLSD Docket 05/03/2021 Page 132 of
Title                                               YouTube Username
                                                                                        149
                                                              December 14, 2019 - January 13, 2020 Enforcement Results
                                                                                                        User ID / Channel                                  Infringing URL                                Views            Video Length # of ads Type of ads                            Date Submitted     Date Removed    Notes
Ahora Soy Rico                                      veraxel Iztacmiztli                                 UCIP6UnjE-DaJSb5rX32Y6mw                           https://www.youtube.com/watch?v=500fKwAMSpY            2,124           12:57        0                                                   1/3/20          1/6/20                                                                   12
Ahora Soy Rico                                      veraxel Iztacmiztli                                 UCIP6UnjE-DaJSb5rX32Y6mw                           https://www.youtube.com/watch?v=lqg-w9gsnJQ              714            9:42        0                                                   1/3/20          1/6/20                                                                   12
Ahora Soy Rico                                      veraxel Iztacmiztli                                 UCIP6UnjE-DaJSb5rX32Y6mw                           https://www.youtube.com/watch?v=97RB_d4oj7s              633           10:55        0                                                   1/3/20          1/6/20                                                                   12
Ahora Soy Rico                                      veraxel Iztacmiztli                                 UCIP6UnjE-DaJSb5rX32Y6mw                           https://www.youtube.com/watch?v=C8sxNfpEnE0            2,763           13:39        0                                                   1/3/20          1/6/20                                                                   12
Ahora Soy Rico                                      veraxel Iztacmiztli                                 UCIP6UnjE-DaJSb5rX32Y6mw                           https://www.youtube.com/watch?v=rQgDQI6tI_U            1,371           14:39        0                                                   1/3/20          1/6/20                                                                   12
Ahora Soy Rico                                      veraxel Iztacmiztli                                 UCIP6UnjE-DaJSb5rX32Y6mw                           https://www.youtube.com/watch?v=Ay7BmoHp3qU              640            9:48        0                                                   1/3/20          1/6/20                                                                   12
Ahora Soy Rico                                      veraxel Iztacmiztli                                 UCIP6UnjE-DaJSb5rX32Y6mw                           https://www.youtube.com/watch?v=5Ecz8ZeNVNo            1,456           14:56        0                                                   1/3/20          1/6/20                                                                   12
Ahora Soy Rico                                      veraxel Iztacmiztli                                 UCIP6UnjE-DaJSb5rX32Y6mw                           https://www.youtube.com/watch?v=HXqK-snKh7Y              889           10:22        0                                                   1/3/20          1/6/20                                                                   12
Ahora Soy Rico                                      veraxel Iztacmiztli                                 UCIP6UnjE-DaJSb5rX32Y6mw                           https://www.youtube.com/watch?v=rFhogtxXp3g              624           12:14        0                                                   1/3/20          1/6/20                                                                   12
Ahora Soy Rico                                      veraxel Iztacmiztli                                 UCIP6UnjE-DaJSb5rX32Y6mw                           https://www.youtube.com/watch?v=mW8EH-IZIqU              707           10:56        0                                                   1/7/20          1/8/20                                                                   12
                                                                                                                                                                                                                                                                                                                          This video is no longer available because the YouTube account
Ahora Soy Rico                                      veraxel Iztacmiztli                                 UCIP6UnjE-DaJSb5rX32Y6mw                           https://www.youtube.com/watch?v=WA3GINDWxPM              757          12:21        0                                                                           associated with this video has been terminated.                   12
Ahora Soy Rico                                      Javier Sevilla Molina                               UCWdYOnmqlrtYWWDbmQugFLw                           https://www.youtube.com/watch?v=jFa6fHeb79I               76        1:46:31        0                                                  1/10/20          1/13/20 Follow up email sent on 1/13/2020                                 12
El Derecho De Nacer                                 Kenneth Cobb                                        UCejPW1juErhbGXgpbEB4nkw                           https://www.youtube.com/watch?v=W3LZr1hIU2M            6,048        3:59:03        0                                                    1/7/20          1/8/20                                                                   10
El Derecho De Nacer                                 SuperStanila                                        UCnpZyz138pH-g48MXpEpYgQ                           https://www.youtube.com/watch?v=pMpQFTEI6t4          101,358          13:17        0                                                    1/8/20         1/10/20                                                                   10
El Derecho De Nacer                                 SuperStanila                                        UCnpZyz138pH-g48MXpEpYgQ                           https://www.youtube.com/watch?v=zEVW4USohJI           58,284          14:30        0                                                    1/8/20         1/10/20                                                                   10
El Derecho De Nacer                                 SuperStanila                                        UCnpZyz138pH-g48MXpEpYgQ                           https://www.youtube.com/watch?v=6poRIH1MWIE           60,460          13:45        0                                                    1/8/20         1/10/20                                                                   10
El Derecho De Nacer                                 SuperStanila                                        UCnpZyz138pH-g48MXpEpYgQ                           https://www.youtube.com/watch?v=LTFud_a8DLE           49,066          13:11        0                                                    1/8/20         1/10/20                                                                   10
El Derecho De Nacer                                 SuperStanila                                        UCnpZyz138pH-g48MXpEpYgQ                           https://www.youtube.com/watch?v=wcm_OYNLqHw           54,317          13:07        0                                                    1/8/20         1/10/20                                                                   10
El Derecho De Nacer                                 SuperStanila                                        UCnpZyz138pH-g48MXpEpYgQ                           https://www.youtube.com/watch?v=Z0DEie8ec2U           40,014           7:31        0                                                  1/10/20          1/13/20 Follow up email sent on 1/13/2020                                 10
                                                                                                                                                                                                                                                                                                                          This video is no longer available because the YouTube account
El Derecho De Nacer                                 SuperStanila                                        UCnpZyz138pH-g48MXpEpYgQ                           https://www.youtube.com/watch?v=SJsCxXCJJrY           72,626           8:03        0                                                                           associated with this video has been terminated.                   10
El Derecho De Nacer                                 đaodao2                                             UCoJLiNvyAxTFolm2Eyv5wgw                           https://www.youtube.com/watch?v=xsMIb3brw1Q            5,483        1:24:05        0                                                    1/7/20          1/8/20                                                                   10
El Derecho De Nacer                                 Fabián Farías                                       UCvqN9JS1jvs00enrij576Mg                           https://www.youtube.com/watch?v=phmJSr_r3hg           14,501           0:55        0                                                    1/7/20          1/8/20                                                                   10
El Sinvergüenza                                     -Vettel- Morbido                                    UCc4BqrZBHmTqoCTs4ZjkjEQ                           https://www.youtube.com/watch?v=OCkcMJ0-62w              113        1:34:12        0                                                 12/19/19         12/20/19                                                                    6
El Sinvergüenza                                     -Vettel- Morbido                                    UCc4BqrZBHmTqoCTs4ZjkjEQ                           https://www.youtube.com/watch?v=6VgYY7iJ2WM           25,844        1:36:00        0                                                    1/3/20          1/6/20                                                                    6
                                                                                                                                                                                                                                                                                                                          This video is no longer available because the YouTube account
El Sinvergüenza                                     -Vettel- Morbido                                    UCc4BqrZBHmTqoCTs4ZjkjEQ                           https://www.youtube.com/watch?v=XUfon9QpRSk            8,334        1:34:08        0                                                                           associated with this video has been terminated.                    6
                                                                                                                                                                                                                                                                                                                          This video is no longer available because the YouTube account
El Sinvergüenza                                     Hecho en México                                     UCCThRtmPWseL3OgVmigLfSg                           https://www.youtube.com/watch?v=2sXYgj9VhBI            4,041        1:34:12        0                                                                           associated with this video has been terminated.                    6
El Sinvergüenza                                     Andres Torres                                       UCLIwTzVcVuBx1ZXzBtH-EqQ                           https://www.youtube.com/watch?v=9QpZsAxbGmY            2,127        1:34:08        0                                                    1/8/20         1/10/20                                                                    6
El Sinvergüenza                                     Perla Díaz                                          UCYlypxOoIs5vxf-FY0nYxIg                           https://www.youtube.com/watch?v=BhajoGvAuLw            5,439        1:34:08        0                                                    1/3/20          1/6/20                                                                    6
Juan Armenta "El Repatriado"                        Mr.Morgan 502                                       UC5jSAar2_wpnotcYkle289g                           https://www.youtube.com/watch?v=iQ2pixmewvA          265,853        1:28:57        1 Greenies                                        12/16/19         12/19/19                                                                    4
Juan Armenta "El Repatriado"                        José Luis Timbela cevallos                          UCBSicpdKPxQ3vmtPuJeI0AQ                           https://www.youtube.com/watch?v=XuJhnJCx_EE            6,036        1:28:57        0                                                 12/27/19         12/30/19                                                                    4
Juan Armenta "El Repatriado"                        Primera Fila                                        UCt5xGspivHD34i_JnrOQDjA                           https://www.youtube.com/watch?v=Ifrn274to90              932        1:28:57        0                                                  1/10/20          1/13/20 Follow up email sent on 1/13/2020                                  4
Juan Armenta "El Repatriado"                        Argenis Pirela                                      UCU4v5E7b2FsYgrS5gjK725A                           https://www.youtube.com/watch?v=pdkXBSWyYlM              644           3:24        0                                                    1/3/20          1/6/20                                                                    4
La Ley del Monte                                    Ismael Tolentino                                    UCEptgiNq6NB99w7WOpxr7Lw                           https://www.youtube.com/watch?v=DbyX7h0r6LI           21,987           3:36        0                                                  1/10/20          1/13/20 Follow up email sent on 1/13/2020                                  4
La Ley del Monte                                    Series Y peliculas                                  UCKgkSHZzbJ082R_hiJm4mmQ                           https://www.youtube.com/watch?v=WI0OIznLqug           16,535        1:57:14        0                                                  1/10/20          1/13/20 Follow up email sent on 1/13/2020                                  4
La Ley del Monte                                    Juan David Moreno elles                             UCUHMidaKMYx1pT5fJ1aBYcg                           https://www.youtube.com/watch?v=zANCNzOMC50               68        1:57:12        0                                                 12/19/19         12/20/19                                                                    4
La Ley del Monte                                    Esthefany Perez                                     UCzqjENNYlnBj3L9-_9r783g                           https://www.youtube.com/watch?v=dpSH4PzYhas                1        1:57:12        0                                                 12/16/19         12/19/19                                                                    4
Cementerio Del Terror                               zombieslang                                         UCedeaeMB8sOFVtpdekn60dw                           https://www.youtube.com/watch?v=S93uvBobSFc           61,296           8:51        0                                                 12/16/19         12/19/19                                                                    3
Cementerio Del Terror                               WreckinRod                                          UCU4msk0HGVV5ogIpnKvv59Q                           https://www.youtube.com/watch?v=lTB5bAklVXQ           21,449        1:31:14        0                                                 12/16/19         12/19/19                                                                    3
Cementerio Del Terror                               Perla Díaz                                          UCYlypxOoIs5vxf-FY0nYxIg                           https://www.youtube.com/watch?v=gBVMPbCwQr0               37        1:31:14        0                                                    1/7/20          1/8/20                                                                    3
Desvestidas y Alborotadas                           Michel Terral                                       UC__flBtKcdTzJHTLE1kT3Zw                           https://www.youtube.com/watch?v=NL_8zLAKtFQ              179           1:11        0                                                    1/3/20          1/6/20                                                                    3
Desvestidas y Alborotadas                           Grace Campbell                                      UC1XqUvcRQKujvpd1iw7aQRQ                           https://www.youtube.com/watch?v=rp-4JTcMmhU              150           1:14        0                                                    1/3/20          1/6/20                                                                    3
Desvestidas y Alborotadas                           Max Stockdale                                       UC4rFQZWRI70UlnW8Mhgm8XA                           https://www.youtube.com/watch?v=qg4dgGYYOX4           11,610           1:11        0                                                    1/3/20          1/6/20                                                                    3
El Coyote Y La Bronca                               Snayder Nhajaya martinez                            UC_UAH3c7Rk6vHgbIXFUf7ow                           https://www.youtube.com/watch?v=LT865uDQsy4            1,790        1:35:29        0                                                    1/3/20          1/6/20                                                                    3
El Coyote Y La Bronca                               Ely Fernández                                       UC7ph7SciLnw7-B_GRpgjH5g                           https://www.youtube.com/watch?v=WymbPKNTVv8              311        1:35:29        0                                                    1/3/20          1/6/20                                                                    3
El Coyote Y La Bronca                               Lizbeth ramos                                       UCow6JT9ATwnEYKOSD0uxhlw                           https://www.youtube.com/watch?v=lfcu-4_qGjM               35        1:35:29        0                                                  1/10/20          1/13/20 Follow up email sent on 1/13/2020                                  3
La Banda del Carro Rojo                             alejandro sarao                                     UC6OjXNyg4a_9-A3DfZM6yaQ                           https://www.youtube.com/watch?v=MR5E4RcjbRA            1,730        1:30:49        0                                                  1/10/20          1/13/20 Follow up email sent on 1/13/2020                                  3
La Banda del Carro Rojo                             Erick XD 109                                        UCRI2UVT3XfGzt0vVskGabog                           https://www.youtube.com/watch?v=oBxV-qq2Kjo            7,408        1:30:49        0                                                 12/17/19         12/19/19                                                                    3
La Banda del Carro Rojo                             Erick XD 109                                        UCRI2UVT3XfGzt0vVskGabog                           https://www.youtube.com/watch?v=8j-VqPiEpf4            3,237        1:30:46        0                                                    1/3/20          1/6/20                                                                    3
La Carrera Del Millon                               Dinahel                                             UC2o5vaUbtt1jwGlGCFLwLtA                           https://www.youtube.com/watch?v=JG57HQMc-1o           13,625        0:04:26        0                                                 12/16/19         12/19/19                                                                    3
La Carrera Del Millon                               Amigos de José José Club de fans                    UCNbwSzSvamEbbhJNr4-hN-g                           https://www.youtube.com/watch?v=WaENx1jq46Y           33,582        0:05:48        3 Vaughn College, Lexus, travel Canada            12/16/19         12/19/19                                                                    3
La Carrera Del Millon                               amor7750                                            UCySZ-4fb6TSRxFB-JiYtIXw                           https://www.youtube.com/watch?v=CAe_5EbPWY4            5,866        0:02:29        0                                                 12/16/19         12/19/19                                                                    3
Mi Querido Viejo                                    Mauro ALDANA CRISTIANO                              UCHLeiyGRN_xcz3pBfTVn0Jg                           https://www.youtube.com/watch?v=1LWOSvmjX58           22,707           4:27        1 Milea truck sales                               12/27/19         12/30/19                                                                    3
                                                                                                                                                                                                                                                                                                                          This video is no longer available because the YouTube account
Mi Querido Viejo                                    Peliculas Thlingschz Cine Clasico                   UCNNSlEa4SzV2ilMfCUo_tWw                           https://www.youtube.com/watch?v=vOoN_uzUao4            1,387        1:37:16        0                                                                           associated with this video has been terminated.                    3
Mi Querido Viejo                                    Daniel Saltos Loor                                  UCTkeELltqjDHMA3YMu8yJTQ                           https://www.youtube.com/watch?v=tOVLnl-WNQM          281,882           3:01        1 Universal Orlando Resort                        12/27/19         12/30/19                                                                    3
Dios Los Cría                                       Elyzaabetth Fernandeez                              UC7ph7SciLnw7-B_GRpgjH5g                           https://www.youtube.com/watch?v=kZxwym595gs            2,721        1:29:51        0                                                    1/3/20          1/6/20                                                                    2
                                                                                                                                                                                                                                                                                                                          This video is no longer available because the YouTube account
Dios Los Cría                                       Peliculas Thlingschz Cine Clasico                   UCNNSlEa4SzV2ilMfCUo_tWw                           https://www.youtube.com/watch?v=AMZHnjSbQNA              332        1:29:51        0                                                                           associated with this video has been terminated.                    2
El Diablo, El Santo Y El Tonto                      Elyzaabetth Fernandeez                              UC7ph7SciLnw7-B_GRpgjH5g                           https://www.youtube.com/watch?v=B9qggLhdnPs            7,532        1:34:19        0                                                 12/19/19         12/20/19                                                                    2
El Diablo, El Santo Y El Tonto                      Hecho en México                                     UCCThRtmPWseL3OgVmigLfSg                           https://www.youtube.com/watch?v=gmmErNn-ZvQ               13        1:34:19        0                                                 12/27/19         12/30/19                                                                    2
Juan Charrasqueado Y Gabino Barrera                 Ely Fernández                                       UC7ph7SciLnw7-B_GRpgjH5g                           https://www.youtube.com/watch?v=SV99te71xwI           36,508        1:47:33        0                                                    1/3/20          1/6/20                                                                    2
                                                                                                                                                                                                                                                                                                                          This video is no longer available because the YouTube account
Juan Charrasqueado Y Gabino Barrera                 Peliculas Thlingschz Cine Clasico                   UCNNSlEa4SzV2ilMfCUo_tWw                           https://www.youtube.com/watch?v=2z3rQrXMmXg              624        1:47:33        0                                                                           associated with this video has been terminated.                    2
Siete En La Mira II (La Furia De La Venganza)       fabian tello villegas                               UCmAW7A7z2FnNd07gMIGiTFw                           https://www.youtube.com/watch?v=3NcuvAx2SAU               82        1:33:43        0                                                 12/27/19         12/30/19                                                                    2
Siete En La Mira II (La Furia De La Venganza)       fabian tello villegas                               UCmAW7A7z2FnNd07gMIGiTFw                           https://www.youtube.com/watch?v=lMLPNupGkMc                2        1:33:43        0                                                    1/3/20          1/6/20                                                                    2
Tacos al Carbón                                     Ely Fernández                                       UC7ph7SciLnw7-B_GRpgjH5g                           https://www.youtube.com/watch?v=seduEZzxx80           87,256        1:37:55        0                                                    1/7/20          1/8/20                                                                    2
                                                                                                                                                                                                                                                                                                                          This video is no longer available because the YouTube account
Tacos al Carbón                                     Peliculas Thlingschz Cine Clasico                   UCNNSlEa4SzV2ilMfCUo_tWw                           https://www.youtube.com/watch?v=d-BgoaphgQw              591        1:34:11        0                                                                           associated with this video has been terminated.                    2
Tres Veces Mojado                                   Elisa Hernández                                     UCgjT93Mcg84cH01bV-bUy9g                           https://www.youtube.com/watch?v=zRlUZ9OX4Gg            2,372        1:38:18        0                                                                           This video has been removed by the user.                           2
                                                                                                                                                                                                                                                                                                                          This video is no longer available because the YouTube account
Tres Veces Mojado                                   Peliculas Thlingschz Cine Clasico                   UCNNSlEa4SzV2ilMfCUo_tWw                           https://www.youtube.com/watch?v=Ttv4xWeXYTA              67         1:38:18        0                                                                           associated with this video has been terminated.                    2
Tu Camino y El Mío                                  MASTER MUSIC BOX                                    UCc0YSuYfxUx3_bnWFzQanSQ                           https://www.youtube.com/watch?v=rrugM5DwwBU             735            2:58        0                                                 12/16/19         12/19/19                                                                    2
                                                                                                                                                                                                                                                                                                                          This video is no longer available because the YouTube account
Tu Camino y El Mío                                  Peliculas Thlingschz Cine Clasico                   UCNNSlEa4SzV2ilMfCUo_tWw                           https://www.youtube.com/watch?v=KddRz8KkgCM              537        1:19:19        0                                                                           associated with this video has been terminated.                    2
Una Pura y Dos Con Sal                              Pablo Perez                                         UCCZCObtby-T2Y6pEMAVSBqg                           https://www.youtube.com/watch?v=bkbnhCZixoE           26,099        1:28:10        0                                                 12/27/19         12/30/19                                                                    2
Una Pura y Dos Con Sal                              Perla Díaz                                          UCYlypxOoIs5vxf-FY0nYxIg                           https://www.youtube.com/watch?v=ZKj8miu4X-w            9,857        1:28:10        0                                                    1/7/20          1/8/20                                                                    2
Bromas S.A.                                         paul delon                                          UC-JOhVaUZJB8gkV_aWa7weQ                           https://www.youtube.com/watch?v=-b18PChNX5c              510        1:39:53        0                                                    1/7/20          1/8/20                                                                    1
Carabina 30-30                                      Sanyo Kings movie                                   UCKB8yVEfiRHlhDcplJiLpUA                           https://www.youtube.com/watch?v=NBsRXT7SlZM           29,463        1:50:27        0                                                 12/16/19         12/19/19                                                                    1
Cielito Lindo                                       GiovanniMPM14                                       UCjimGTB8U8UuYlU_QPM1wlg                           https://www.youtube.com/watch?v=IhuxWpWLl50            6,501           4:15        0                                                    1/7/20          1/8/20                                                                    1
Colmillos                                           CineTarantino                                       UCvgBz-ZquHh7sqnI9LDRYMg                           https://www.youtube.com/watch?v=qYqBdv2U2wM           14,368        1:22:36        0                                                 12/19/19         12/20/19                                                                    1
                                                                                                                                                                                                                                                                                                                          This video is no longer available because the YouTube account
Como México No Hay Dos                              Peliculas Thlingschz Cine Clasico                   UCNNSlEa4SzV2ilMfCUo_tWw                           https://www.youtube.com/watch?v=3-XQE6EzaPs              214        1:46:59        0                                                                           associated with this video has been terminated.                    1
De Tal Palo Tal Astilla                             Santiago de la Vega                                 UChR4CCihvbqaRR4CFsGfOvA                           https://www.youtube.com/watch?v=5b6MTKaS7wU              947           3:02        0                                                    1/3/20          1/6/20                                                                    1
El Arracadas                                        Juan David Moreno elles                             UCUHMidaKMYx1pT5fJ1aBYcg                           https://www.youtube.com/watch?v=_hPo2MtWwU0           12,766        1:50:44        0                                                 12/17/19         12/19/19                                                                    1
El Asesino Del Metro                                Dean Henshaw                                        UCU0eW4QhoX__pNaMQMPH-zQ                           https://www.youtube.com/watch?v=x2HlwGx8cKQ              599          20:00        0                                                    1/3/20          1/6/20                                                                    1
El Ausente                                          -Vettel- Morbido                                    UCc4BqrZBHmTqoCTs4ZjkjEQ                           https://www.youtube.com/watch?v=p4STcxNAPcE              168        1:31:49        0                                                 12/17/19         12/19/19                                                                    1
El Caballo Bayo                                     ALCON 71                                            UCmPdvHWE7qFbQgmGIiPM71g                           https://www.youtube.com/watch?v=zSO6pIdgcoQ           67,605           2:53        0                                                    1/3/20          1/6/20                                                                    1
El Caballo de mi Padre                              Francisco Leiva                                     UCxkrkA0JcmR37aiMg2KvHUA                           https://www.youtube.com/watch?v=uwkjPuk-GeA            4,004           3:28        0                                                 12/19/19         12/20/19                                                                    1
El Caballo Del Diablo                               placerculposo                                       UCSBTfnz90l3cVhRlugBzzfQ                           https://www.youtube.com/watch?v=U9ihQ8NBlLk           31,648           2:43        0                                                    1/3/20          1/6/20                                                                    1
El Cuatrero                                         Emmanuel Ochoa                                      UCjht3053eDWAM3_alhpzIsQ                           https://www.youtube.com/watch?v=ojQE0XYG_b8           14,496           3:28        0                                                 12/19/19         12/20/19                                                                    1
El Desconocido                                      Texanoel4                                           UCN0-q-ciWNHuHb6F6tfQgzQ                           https://www.youtube.com/watch?v=SCj5Be7aA94           32,701           3:12        0                                                    1/8/20         1/10/20                                                                    1
El Embustero                                        llc *CHACHERO* 2                                    UCx51RvBVcqq-aqFmEDRkxOA                           https://www.youtube.com/watch?v=jEGuCcw0QVo                4        1:27:31        0                                                 12/16/19         12/19/19                                                                    1
                                                                                                                                                                                                                                                                                                                          This video is no longer available because the YouTube account
El Hijo Del Pueblo                                  Peliculas Thlingschz Cine Clasico                   UCNNSlEa4SzV2ilMfCUo_tWw                           https://www.youtube.com/watch?v=DBOzI4Gxfeg            2,709        1:31:08        0                                                                           associated with this video has been terminated.                    1
El Hombre Inquieto                                  GregoryO H                                          UC_ED6vlVaammBvwYGpjO3yQ                           https://www.youtube.com/watch?v=6-jN6tXEqg8            1,666        1:30:02        0                                                 12/19/19         12/20/19                                                                    1
El Mil Amores                                       Tropa Morita                                        UC4bonHzm_gZyLxjdcWjIl1g                           https://www.youtube.com/watch?v=wa0w8r_HJ4U          276,435           2:08        1 Youtube video ads                               12/19/19         12/20/19                                                                    1
Escuadrón Counterforce                              Видео клуб Bg                                       UCdsyDbBSU2dmOEIZ57jO1XA                           https://www.youtube.com/watch?v=aiRaVuvB7xQ           17,155        1:30:32        0                                                    1/3/20         pending                                                                    1
Hasta el Viento Tiene Miedo                         Videotopia                                          UCtmWOplviIRA-op1JSCVScA                           https://www.youtube.com/watch?v=UmEkepau7Tk            2,261        1:28:08        0                                                    1/3/20          1/6/20                                                                    1
La Mafia Tiembla                                    javier mejia                                        UCP828YEei8CGpB3dDkhkIcA                           https://www.youtube.com/watch?v=6e3O3Y1ELR8                5           1:16        0                                                    1/3/20          1/6/20                                                                    1
La Muerte Enamorada                                 Elias Merida                                        UCEP3YHrTnIaExo8g7LSeSVA                           https://www.youtube.com/watch?v=DoYfwNnI0fY               16        1:22:21        0                                                  1/10/20          1/13/20 Follow up email sent on 1/13/2020                                  1
La Mujer Policia                                    fabian tello villegas                               UCSbASuBSfnDM7VZx4MX73HQ                           https://www.youtube.com/watch?v=xqB9vqhBcVs               48        1:25:41        0                                                  1/10/20          1/13/20 Follow up email sent on 1/13/2020                                  1
La Risa de la Ciudad                                Thierry Lepew                                       UCYlnF_z00GwLoxe_OGEbwHg                           https://www.youtube.com/watch?v=fPO-_BODWJg               72        1:48:42        0                                                    1/8/20         1/10/20                                                                    1
Ladrón Que Roba a Ladrón                            Adicto al cine                                      UClRWoz3KrXa94igMapJvulA                           https://www.youtube.com/watch?v=JOFkenba-CI            3,635        1:32:25        0                                                  1/10/20          1/13/20 Follow up email sent on 1/13/2020                                  1
Lo Negro del Negro ( Poder que Corrompe)            Peliculas RayoMex                                   UC4PUO43S0ZikZ9Yce5rvWuw                           https://www.youtube.com/watch?v=YlYZmzGpJ1I           21,574        1:58:00        0                                                    1/8/20         1/10/20                                                                    1
Los Dos Amigos                                      Armando Castillejo                                  UCLcNm7i9ZvaeJh9U6jypvlg                           https://www.youtube.com/watch?v=H4uKenL9Ews              103        1:29:45        0                                                  1/10/20          1/13/20 Follow up email sent on 1/13/2020                                  1
Los Supersabios                                     Koplo Colola                                        UCrXcL1yBE43tnY7YLdjJpIg                           https://www.youtube.com/watch?v=ssBQWp4PVRc            2,347        1:13:27        0                                                    1/8/20         1/10/20                                                                    1
Lucio Vazquez                                       Rocker Forever                                      UCb-YfIVyKmoIjbz_ylDv7Aw                           https://www.youtube.com/watch?v=oESmse4jUDc          191,257        1:25:46        3 Iams, Facebook Portal, Milea                    12/27/19         12/30/19                                                                    1
Magnum 357 (357 Magnum)                             Cine y un poco mas REVOLUCIÓN DUEÑAS.               UCU1eAnptkViSYTr8LdzVUuw                           https://www.youtube.com/watch?v=GZTpct7ZYtQ              310        1:28:05        0                                                 12/27/19         12/30/19                                                                    1
Maldita Miseria                                     Pánfilo del oyo                                     UCHpHIw_YxsnpHb3iYcJ3VuA                           https://www.youtube.com/watch?v=UA8uJUO3IxA              489        1:38:16        0                                                 12/16/19         12/19/19                                                                    1
                                                                                                                                                                                                                                                                                                                          This video is no longer available because the YouTube account
Mas Vale Pájaro En Mano                             cinema mx pelicula por mega links                   UC4jsoQZ0n8sBv0G1sH0J-vA                           https://www.youtube.com/watch?v=2Ce1BiMLhdM            2,506          15:38        0                                                                           associated with this video has been terminated.                    1
                                                                                                                                                                                                                                                                                                                          This video is no longer available due to a copyright claim by a
Negro es un Bello Color                             Department of Afro-American Research Arts Culture   UCsunFp9B49O4vAfKqva69yA                           https://www.youtube.com/watch?v=ZGCrRcZu68M            8,513           7:42        0                                                                           third party.                                                       1
Panico en la Montana                                voltron                                             UCgy--jCwNRG026DwTYX2R8A                           https://www.youtube.com/watch?v=EAjBjOZ3vd8            2,825        1:25:35        0                                                    1/8/20         1/10/20                                                                    1
                                                                                                                                                                                                                                                                                                                          This video is no longer available because the YouTube account
Por Tu Maldito Amor                                 -Vettel- Morbido                                    UCc4BqrZBHmTqoCTs4ZjkjEQ                           https://www.youtube.com/watch?v=gfxyVaPBZLU               69        1:34:03        0                                                                           associated with this video has been terminated.                    1
Primero Soy Mexicano                                Thierry Lepew                                       UCYlnF_z00GwLoxe_OGEbwHg                           https://www.youtube.com/watch?v=7NjDgsl8WTw            2,654        1:30:59        0                                                    1/7/20          1/8/20                                                                    1
Siete En La Mira                                    John Roberts                                        UCY0AQ2aP-a1JJFYtQtK7kIA                           https://www.youtube.com/watch?v=WnKqLqvsXUA            5,871        3:02:00        0                                                 12/17/19         12/19/19                                                                    1
Sinvergüenza, Pero Honrado                          Perla Díaz                                          UCYlypxOoIs5vxf-FY0nYxIg                           https://www.youtube.com/watch?v=2aKq5RkYIv0              486        1:36:00        0                                                                           This video has been removed by the user.                           1
Un Sueño De Amor                                    Lety A                                              UC-DuT4RJ7qm-NkDkP1PP1QQ                           https://www.youtube.com/watch?v=eELa_rrquD4           63,392        1:14:03        1 Diamonds Trust                                   1/10/20          1/13/20 Follow up email sent on 1/13/2020                                  1
Vacaciones De Terror                                FRANCO PANDA                                        UCZBOf-pNlc8u29vmXfO8Jdg                           https://www.youtube.com/watch?v=ms2rQKLgPjs              136        1:20:37        0                                                  1/10/20          1/13/20 Follow up email sent on 1/13/2020                                  1
Yo No Me Caso Compadre                              flaquis amor                                        UCQHQjYR95DIzDr84z63RO8w                           https://www.youtube.com/watch?v=Jy-HobiTDRo            1,365        1:29:00        0                                                    1/3/20          1/6/20                                                                    1
Yo, el Valiente                                     heriberto huerta                                    UCWZWrg8Yni26csOHPawdgag                           https://www.youtube.com/watch?v=E-rb0klQJEA               65        1:38:05        0                                                 12/27/19         12/30/19                                                                    1
                                                0
                                                0
                                                0




                                                                                                        Total Infringing Videos
                                                                                                        Removed
                                                                                                        2014                                               1152
                                                                                                        2015                                               1301
                                                                                                        2016                                               1182
                                                                                                        2017                                               1654
                                                                                                        2018                                               1122
                                                                                                        2019                                               January:                                      100
                                                                                                                                                           February:                                     68
                                                                                                                                                           March:                                        73
                                                                                                                                                           April                                         78
                                                                                                                                                           May                                           63
                                                                                                                                                           June                                          211
                                                                                                                                                           July                                          169
                                                                                                                                                           August                                        165
                                                                                                                                                           September                                     138
                                                                                                                                                           October                                       96
                                                                                                                                                           November                                      104
                                                                                                                                                           December                                      95
                                                                                                                                                           Total:                                        1360


                                                                                                        Summary of Repeat Offenders
                                                                                                        Total repeat offenders (three times or more): 381
                                                                                                        Total Terminated repeat offenders: 323
                                                                                                        Repeat Offenders for this cycle (highlighted above): 9
                                                                        Athos Youtube Enforcement
                                 Case 1:21-cv-21698-JEM Document 1-2                Entered on FLSD Docket 05/03/2021 Page 133 of
Title
Hasta el Viento Tiene Miedo
                                       YouTube Username
                                       charly serrato
                                                                                         149
                                                             January 14, 2020 - February 11, 2020 Enforcement Results
                                                                                      User ID / Channel
                                                                                      UC7Y8-TAftSql59AApy3w0wA
                                                                                                                 Infringing URL
                                                                                                                 https://www.youtube.com/watch?v=sBPqBoHL-6w
                                                                                                                                                               Views
                                                                                                                                                                        1,442
                                                                                                                                                                                Video Length
                                                                                                                                                                                               1:23:42
                                                                                                                                                                                                         # of ads
                                                                                                                                                                                                                    0
                                                                                                                                                                                                                        Type of ads         Date Submitted
                                                                                                                                                                                                                                                      1/30/20
                                                                                                                                                                                                                                                               Date Removed    Notes
                                                                                                                                                                                                                                                                        2/3/20 Follow up email sent on 2/3/2020                                114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=9jNNsPUru5o              208                  0:10:53              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=BqVjq1G_JbI               60                  0:11:03              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=IOO94AwM1S4               53                  0:11:13              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=LlbHzP80WkE               48                  0:11:03              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=ydpMgJ68JPU               37                  0:08:48              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=4oH8OtW7XqE               58                  0:11:12              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=oceuUVxyE9w               41                  0:11:22              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=Qsfz6rOYmS8               35                  0:12:39              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=OjXa0cQXSqk              132                  0:00:08              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=1xOXXSfiKgA               94                  0:00:09              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=7Fpa7zbE0to               82                  0:00:09              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=k1SD6WDihjM               61                  0:00:08              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=n6tVpJIw1wM               62                  0:00:08              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=6AKkALEGH6E               40                  0:00:07              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=XURSRx4BvHI               49                  0:00:08              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=miz_c3USfc0               42                  0:00:09              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=baOQxp7kHyQ               39                  0:00:09              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=3CnQIomhZ6c               44                  0:00:08              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=UALiGwXvU3M               38                  0:00:08              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=l2QxSOaoYPw               28                  0:00:07              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=SKoTMsEiEJ8               27                  0:00:07              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=BAFFz6-Znaw               33                  0:00:09              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=_vt2HpWOpBg               36                  0:00:09              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=wLoMWcxEqBM               49                  0:00:09              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=OFbiEIyO7sY               29                  0:00:08              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=uB8MIT0lG7s               36                  0:00:08              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=GgVMfWXR1vY               34                  0:00:08              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=dAc_xiXP3b4               45                  0:00:08              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=zETA_-l08ms               30                  0:00:07              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=DPi8QpjooWc               20                  0:00:07              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=SqFY0oy7wXI               27                  0:00:08              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=ZaD5EiHocJg               25                  0:00:08              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=4Qb_rHPn0jo               23                  0:00:07              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=oMWm4oauNV0               28                  0:00:07              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=hSYJWsJegsw               64                  0:00:09              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=zXMzBFc5bTQ               39                  0:00:07              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=xfB9csGwcgo               45                  0:00:08              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=jX2veNy6oUw               50                  0:00:08              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=IqA1rSzvaMA               54                  0:00:07              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=AAHcHZqwSSA               44                  0:00:07              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=ZSoT0HVgqSw               41                  0:00:07              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=Ou1hMMDayuM               59                  0:00:08              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=R5gUPcji6Ro               41                  0:00:09              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=waCxC-q1Ed8               39                  0:00:07              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=YaAh9g96LqA               29                  0:00:08              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=dDOXFwDXaVg               19                  0:00:06              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=CoiXOmakt80               26                  0:00:08              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=i-X6JADs8hU               27                  0:00:08              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=wGZ4fVRU2b0               23                  0:00:10              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=tXstIpB08mk               18                  0:00:09              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=RWPZP9l7PsM               29                  0:00:08              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=_yLRFXu1cko               23                  0:00:08              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=ix3l-gU6zxs               17                  0:00:07              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=9Cm-i16uDAM               22                  0:00:08              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=nZ0zLiyALKI               17                  0:07:00              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=fYtkOixOUyE               22                  0:00:08              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=-P6adnyshtc               15                  0:00:08              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=wvAokZ0j3Ls               15                  0:00:07              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=uw7b50ZSmdw               21                  0:00:08              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=nQOG0DAOmOo               17                  0:00:08              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=WfCBNhX3oiQ               16                  0:00:08              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=MWSN6d3Pdjs               12                  0:00:05              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=55rJIjQZ_j8               13                  0:00:07              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=TGfWyKkRwmc               13                  0:00:06              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=_6hpryxra5E               12                  0:00:06              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=6Ev6fUOkM5Y               17                  0:00:08              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=tc1fHoiKoeU               16                  0:00:08              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=n4h4S-9bJx4               17                  0:00:08              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=lMMBuUkl5mo                9                  0:00:06              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=wnj5unmXWpY                9                  0:00:03              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=XjuaHlselq0               11                  0:00:06              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=vaXnUwNoYUA                5                  0:00:03              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=E17JfQK1nXA               12                  0:02:14              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=p6vlppKcn-c               12                  0:02:33              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=pcfQTsK7y0M               16                  0:02:33              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=9AEL937BGCM               13                  0:57:00              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=YbPuxHoKT8k               25                  0:01:45              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=fCKD1pe9fSA               21                  0:03:40              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=5ifh3QYm_pA               34                  0:03:21              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=jUMelRT2pug               14                  0:01:45              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=EL_IxaMVXZg               14                  0:03:14              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=4ClGxyMEYm4               27                  0:03:08              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=YX5m7MFp8Tk                8                  0:04:28              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=-8HnyPHzGF4                4                  0:01:35              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=tnvFJmh_V7U               14                  0:01:16              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=FIYlgI7sRls               14                  0:03:11              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=G9K9z7YfdxQ               86                  0:03:11              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=j-sBVAdGmZ8               27                  0:01:45              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=qWqzfTl4HIQ               21                  0:05:15              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=AJFkSM_CHf4               14                  0:01:07              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=Db0ga45RhZM               19                  0:03:40              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=ugXdftPwBRQ               16                  0:01:35              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=SiT-2TT6LAM               33                  0:03:49              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=PF5TkYydTGE               12                  0:03:01              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=GreY0U3kVW4               28                  0:02:42              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=oCF0f15dSMg               18                  0:03:59              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=28BLN0eNDTE               16                  0:47:00              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=-sydKIZbAAw               16                  0:03:30              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=mMtAadOsjRk              573                  0:07:29              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=IiEZ-gJ9GMM              417                  0:07:19              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=5T2XptHvqB0              372                  0:07:10              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=ipFMPKHcthQ              362                  0:10:22              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=SOJQEKznweo              341                  0:08:18              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=fHeAfppyT7g              317                  0:06:32              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=XEmwX80xqKs              317                  0:08:08              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=jklGF4yCKgY              299                  0:08:37              0                                 1/14/20          1/15/20                                                                 114
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=S8lJOtQ3B34              299                  0:07:49              0                                 1/14/20          1/15/20                                                                 114
                                                                                                                                                                                                                                                                               This video is no longer available because the YouTube account
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=eKt7_5iV838             301                   0:09:05              0                                                          associated with this video has been terminated.                 114
                                                                                                                                                                                                                                                                               This video is no longer available because the YouTube account
Hasta el Viento Tiene Miedo            95six coleccion                                UCNcpF1eJvrTpJ0J3DrrLn3Q   https://www.youtube.com/watch?v=bYDBMUJ1_l4             268                   0:07:19              0                                                          associated with this video has been terminated.                 114
Hasta el Viento Tiene Miedo            ISRAEL CASILLAS                                UCqVu1myBPWb-a6PIbIt_oCw   https://www.youtube.com/watch?v=Zg6lXCKQuBo             163                   1:23:43              0                                   2/5/20          2/5/20                                                                 114
Hasta el Viento Tiene Miedo            Videotopia                                     UCtmWOplviIRA-op1JSCVScA   https://www.youtube.com/watch?v=1gNmgHO1Q-4             833                   1:28:08              0                                 1/17/20          1/19/20                                                                 114
Hasta el Viento Tiene Miedo            Brenda Chavez                                  UCTScuUqAdgcYkRL_B6_j8og   https://www.youtube.com/watch?v=QxjDGeIrQZo              10                   1:23:42              0                                 1/30/20           2/3/20 Follow up email sent on 2/3/2020                                114
Hasta el Viento Tiene Miedo            Videotopia                                     UCYdNrH7cRDRIKrxpMuxu1Mg   https://www.youtube.com/watch?v=qXNmFV0e1jY             169                   1:27:39              0                                   2/7/20          2/9/20                                                                 114
                                                                                                                                                                                                                                                                               This video is no longer available because the uploader has
Matar o Morir                          CHAGOYTBRr                                     UC3uD3V3-6N4eihB9ZnkzKvQ   https://www.youtube.com/watch?v=BdmI4-sONDE                6                  1:39:03              0                                                          closed their YouTube account.                                     8
Matar o Morir                          CHAGOYTBRr                                     UC3uD3V3-6N4eihB9ZnkzKvQ   https://www.youtube.com/watch?v=F8z2cSNwyx4                3                  1:39:03              0                                                          This video has been removed by the user.                          8
Matar o Morir                          jorge hernandez lira                           UCOEFkbN9gpiNI5-s306ozAw   https://www.youtube.com/watch?v=8ZSCNHQLCTA           16,314                  0:03:06              0                                 1/30/20           2/3/20 Follow up email sent on 2/3/2020                                  8
Matar o Morir                          Virgilio Andres t                              UCrYqTmYlG8eqBC96XXTDreg   https://www.youtube.com/watch?v=BrzkmUTd6ig              173                  1:39:03              0                                 1/27/20          1/28/20                                                                   8
Matar o Morir                          CHAGOYTBr                                      UCrZFzUJtxbllVtaZw7ZYGfw   https://www.youtube.com/watch?v=SbUzyiLKu_4            5,072                  1:39:03              0                                 1/27/20          1/28/20                                                                   8
Matar o Morir                          CHAGOYTBr                                      UCrZFzUJtxbllVtaZw7ZYGfw   https://www.youtube.com/watch?v=MFznXJt0m-s           29,462                  1:39:03              0                                                          This video has been removed by the user.                          8
Matar o Morir                          Argenis Pirela                                 UCU4v5E7b2FsYgrS5gjK725A   https://www.youtube.com/watch?v=snXvRcpYL6E            1,326                  1:39:03              0                                 1/30/20           2/3/20 Follow up email sent on 2/3/2020                                  8
Matar o Morir                          CHAGOYTBXXXr                                   UCZnSTmkHiaXj-6PItC5Xy0A   https://www.youtube.com/watch?v=BQByx86ja1o                0                  1:39:03              0                                 1/27/20          1/28/20                                                                   8
Escuela De Rateros                     Camile Claudel                                 UC_9hBbiWncELFJtsJkkQJUg   https://www.youtube.com/watch?v=CteydpcnVxU            2,897                  1:34:32              0                                 1/27/20          1/28/20                                                                   5
                                                                                                                                                                                                                                                                               This video is no longer available because the uploader has
Escuela De Rateros                     CHAGOYTBRr                                     UC3uD3V3-6N4eihB9ZnkzKvQ   https://www.youtube.com/watch?v=7ILqSkGX-8k              13                   1:34:22              0                                                          closed their YouTube account.                                     5
                                                                                                                                                                                                                                                                               This video is no longer available because the YouTube account
Escuela De Rateros                     cine oro                                       UCOT_kmCuRA2OR4L40rkhBzg   https://www.youtube.com/watch?v=uKQS9HjNr8w            27                     1:34:32              0                                                          associated with this video has been terminated.                   5
Escuela De Rateros                     JORGE VEGA                                     UCZHugwv2ZQD75V3T5iKXwPw   https://www.youtube.com/watch?v=IiiQJghGyFo             7                     1:34:32              0                                 1/27/20          1/28/20                                                                   5
Escuela De Rateros                     CHAGOYTBXXXr                                   UCZnSTmkHiaXj-6PItC5Xy0A   https://www.youtube.com/watch?v=cijVmN8D03A         1,631                     1:34:23              0                                 1/17/20          1/19/20                                                                   5
Siete En La Mira                       charly serrato                                 UC7Y8-TAftSql59AApy3w0wA   https://www.youtube.com/watch?v=2yMX9TQkLW0           716                     1:24:17              0                                   2/3/20          2/4/20                                                                   5
Siete En La Mira                       cel Wong                                       UCe2xxUduPPtXb7xbAOlMxXA   https://www.youtube.com/watch?v=WmjQiW731iw        47,758                     0:05:01              0                                 1/27/20          1/28/20                                                                   5
Siete En La Mira                       cel Wong                                       UCe2xxUduPPtXb7xbAOlMxXA   https://www.youtube.com/watch?v=We5gbONJsL8         8,307                     0:05:00              0                                 1/27/20          1/28/20                                                                   5
Siete En La Mira                       cel Wong                                       UCe2xxUduPPtXb7xbAOlMxXA   https://www.youtube.com/watch?v=Aut-iA8nlZM        38,544                     0:05:12              0                                 1/28/20          1/29/20                                                                   5
Siete En La Mira                       cel Wong                                       UCe2xxUduPPtXb7xbAOlMxXA   https://www.youtube.com/watch?v=Zh8Ok8pxNiQ        41,234                     0:04:50              0                                 1/30/20           2/3/20 Follow up email sent on 2/3/2020                                  5
El Diablo, El Santo Y El Tonto         Virgilio Rubio                                 UC2puqwVwocoZ4hHoQuUL6vw   https://www.youtube.com/watch?v=QllH5agDHdA        19,652                     0:02:39              0                                 1/14/20          1/15/20                                                                   4
El Diablo, El Santo Y El Tonto         Uno Bustamante Uno                             UCgm1mtsI_BHweP4tQBNhLRQ   https://www.youtube.com/watch?v=O-6tVH1adfg       310,951                     0:03:21              0                                 1/14/20          1/15/20                                                                   4
El Diablo, El Santo Y El Tonto         Armando Castillejo                             UCLcNm7i9ZvaeJh9U6jypvlg   https://www.youtube.com/watch?v=QReGEfNkuJ8           220                     1:34:19              0                                 1/17/20          1/19/20                                                                   4
El Diablo, El Santo Y El Tonto         Virgilio Andres t                              UCrYqTmYlG8eqBC96XXTDreg   https://www.youtube.com/watch?v=6qTYdDvGarY            90                     1:34:19              0                                 1/27/20          1/28/20                                                                   4
El Hijo Del Pueblo                     Francisco Perez                                UC_J-tKCR95lggR3KkHSKFpA   https://www.youtube.com/watch?v=ineFuu7y3TI        20,689                     0:02:35              0                                 1/27/20          1/28/20                                                                   4
El Hijo Del Pueblo                     JPEREZ1335                                     UC2_LLKyV8awFCwMwGTNEIwQ   https://www.youtube.com/watch?v=33_cCnzOSwQ       488,153                     0:02:37              0                                 1/27/20          1/28/20                                                                   4
El Hijo Del Pueblo                     Maryuri Macias                                 UCKmiEfEwB4IluMds-799Bxw   https://www.youtube.com/watch?v=q6yLZ9LPN3k        50,323                     0:02:54              0                                 1/27/20          1/28/20                                                                   4
El Hijo Del Pueblo                     Armando Castillejo                             UCLcNm7i9ZvaeJh9U6jypvlg   https://www.youtube.com/watch?v=q4NY7W54H-A           113                     1:31:08              0                                 1/17/20          1/19/20                                                                   4
El Hombre Inquieto                     Movies El Cine Music La Música                 UCX0ACzgjsZ5e7X13HecGOAA   https://www.youtube.com/watch?v=hXKWlF3IaG8             8                     0:22:39              0                                 1/27/20          1/28/20                                                                   4
El Hombre Inquieto                     Movies El Cine Music La Música                 UCX0ACzgjsZ5e7X13HecGOAA   https://www.youtube.com/watch?v=HJ0iTc-sMMQ             7                     0:22:40              0                                 1/27/20          1/28/20                                                                   4
El Hombre Inquieto                     Movies El Cine Music La Música                 UCX0ACzgjsZ5e7X13HecGOAA   https://www.youtube.com/watch?v=b2caz5XwHMY             2                     0:22:40              0                                 1/28/20          1/29/20                                                                   4
El Hombre Inquieto                     Movies El Cine Music La Música                 UCX0ACzgjsZ5e7X13HecGOAA   https://www.youtube.com/watch?v=ovyw4EENj9g             4                     0:22:40              0                                 1/30/20          pending Follow up email sent on 2/3/2020                                  4
El Mil Amores                          Camile Claudel                                 UC_9hBbiWncELFJtsJkkQJUg   https://www.youtube.com/watch?v=-8E2mi3bIhk           862                     1:42:08              1 Capital One                     1/28/20          1/29/20                                                                   4
El Mil Amores                          Películas y Música Clásica Mexicana            UC_aE4hEHVdCJCXkpdqvuo1Q   https://www.youtube.com/watch?v=f7SU5ztS6l0         4,540                     0:02:12              0                                 1/27/20          1/28/20                                                                   4
El Mil Amores                          Detodeunpoque                                  UC5HRohjGRbRlNH2L1IWOAhA   https://www.youtube.com/watch?v=Ih0kskSQDBQ           484                     1:42:08              0                                   2/3/20          2/4/20                                                                   4
El Mil Amores                          TomBoy juanch                                  UCrZbkX3AkKjcX--MTULAZ5A   https://www.youtube.com/watch?v=3AORSIL2WqE        86,434                     0:02:10              0                                 1/27/20          1/28/20                                                                   4
Los Tales Por Cuales                   Carolina de Holanda TV                         UCb9Skos48WOobOlQlMk5U-A   https://www.youtube.com/watch?v=8UEHSVw0BPg       863,082                     0:03:21              0                                 1/30/20           2/3/20 Follow up email sent on 2/3/2020                                  4
Los Tales Por Cuales                   mexinchile                                     UCrYQ5qRupL-lQQFlnvbSVcA   https://www.youtube.com/watch?v=ZFhguuCnEnA         6,289                     0:02:49              0                                 1/30/20           2/3/20 Follow up email sent on 2/3/2020                                  4
Los Tales Por Cuales                   Eduardo Hernandez                              UCxY3jWgS_FwY7emORG56RhQ   https://www.youtube.com/watch?v=epPEremCpnA        48,240                     0:03:06              0                                 1/30/20           2/3/20 Follow up email sent on 2/3/2020                                  4
Los Tales Por Cuales                   Jose Covarrubias                               UCyTR8LiILxf_o8Dv5DeQCng   https://www.youtube.com/watch?v=ub3W6SXj3j8        10,406                     1:36:55              0                                 1/27/20          1/28/20                                                                   4
El Sinvergüenza                        Gil Ram                                        UC3d_ls0y7JeA3Ik5pXK-ZRw   https://www.youtube.com/watch?v=T6wpKvZxL_A            15                     1:36:18              0                                 1/17/20          1/19/20                                                                   3
El Sinvergüenza                        ignacio saldaña ignaciosaldana71@hotmail.com   UCQqqSQJ9ueeaaCs5Jj9oUCQ   https://www.youtube.com/watch?v=Cd6BPeLD3lo             6                     1:36:18              0                                 1/27/20          1/28/20                                                                   3
El Sinvergüenza                        Virgilio Andres t                              UCrYqTmYlG8eqBC96XXTDreg   https://www.youtube.com/watch?v=kjZDRowduQw         1,421                     1:36:18              0                                 1/27/20          1/28/20                                                                   3
                                                                                                                                                                                                                                                                               This video is no longer available because the uploader has
La Ley del Monte                       CHAGOYTBRr                                     UC3uD3V3-6N4eihB9ZnkzKvQ   https://www.youtube.com/watch?v=D1Z6bkIm7i8             1                     0:02:39              0                                                          closed their YouTube account.                                     3
La Ley Del Monte                       Rene Escalante                                 UCCtVAQGYaf12bgc5wpNaIJw   https://www.youtube.com/watch?v=oKAgBrqEMuk        11,349                     0:02:50              0                                 1/27/20          1/28/20                                                                   3
La Ley Del Monte                       pablillotorres                                 UCEzlvLrDc3qgCX7qkRQWYxw   https://www.youtube.com/watch?v=3nbA7ONJpF4         1,586                     0:55:00              0                                 1/27/20          1/28/20                                                                   3
Los Dos Amigos                         Salva2rucho                                    UCfMmdns5oRyukpZ48OJwFHg   https://www.youtube.com/watch?v=Ut0vI87_UXo        12697                      0:03:00              0                                   2/5/20          2/6/20                                                                   3
Los Dos Amigos                         Armando Castillejo                             UCLcNm7i9ZvaeJh9U6jypvlg   https://www.youtube.com/watch?v=2RS9A_a9YYs           358                     1:29:43              0                                 1/17/20          1/19/20                                                                   3
Los Dos Amigos                         Latin Media Entertainment                      UCSQ7qtuj6uQfVpS4XUMlp0g   https://www.youtube.com/watch?v=-yQKEHI0uc8         1651                      0:02:56              0                                   2/5/20          2/6/20                                                                   3
Maclovia                               nuestro cine mexicano                          UCf3YsgOEKXutuy0kI0zHaVw   https://www.youtube.com/watch?v=dvwThDnDbOI         4,429                     0:07:25              0                                   2/7/20          2/9/20                                                                   3
Maclovia                               Omar Bello                                     UCgGILANWUgfyqtjLKrGNJlg   https://www.youtube.com/watch?v=v3aMYHDZJV8         6,302                     0:01:49              0                                   2/7/20          2/9/20                                                                   3
Maclovia                               CPLNSI                                         UCVQJ7mnmzfTkOP01-zK1gxQ   https://www.youtube.com/watch?v=ANmGxF_qmgY        10,667                     0:02:42              0                                   2/7/20          2/9/20                                                                   3
Ahora Soy Rico                         Camile Claudel                                 UC_9hBbiWncELFJtsJkkQJUg   https://www.youtube.com/watch?v=km5EJFvcSBE         1,341                     1:46:29              0                                 1/28/20          1/29/20                                                                   2
Ahora Soy Rico                         Yla Q                                          UCyCjMDUnUW10lV45En2WNqw   https://www.youtube.com/watch?v=TjrzI4sdLh0            26                     1:46:23              1 Donnelly Mechanical               2/5/20          2/6/20                                                                   2
Como México No Hay Dos                 Armando Castillejo                             UCLcNm7i9ZvaeJh9U6jypvlg   https://www.youtube.com/watch?v=sbLc3-Xur98            37                     1:47:00              0                                 1/14/20          1/15/20                                                                   2
Como México No Hay Dos                 Brenda HermenM                                 UCpMGwuoWoOCBATLFkBwtGvw   https://www.youtube.com/watch?v=ypg2jHZRvb4         8,751                     1:47:00              0                                   2/3/20          2/4/20                                                                   2
Dios Los Cría                          cine clasico                                   UC5tH4EByDJyPeqy-D9v06OA   https://www.youtube.com/watch?v=NtWjStZ7g8A             0                     1:28:54              0                                   2/3/20          2/4/20                                                                   2
Dios Los Cría                          Argenis Pirela                                 UCU4v5E7b2FsYgrS5gjK725A   https://www.youtube.com/watch?v=HkieVAloN3I         6,583                     1:29:51              0                                 1/30/20           2/3/20 Follow up email sent on 2/3/2020                                  2
El Arracadas                           Camile Claudel                                 UC_9hBbiWncELFJtsJkkQJUg   https://www.youtube.com/watch?v=OAeDRG0sw9g             6                     1:48:38              0                                 1/27/20          1/28/20                                                                   2
El Arracadas                           CHAGOYTBr                                      UCrZFzUJtxbllVtaZw7ZYGfw   https://www.youtube.com/watch?v=-w0G40n-zr8           179                     0:25:00              0                                 1/27/20          1/28/20                                                                   2
El Embustero                           Armando Castillejo                             UCLcNm7i9ZvaeJh9U6jypvlg   https://www.youtube.com/watch?v=gJ4kD0pJLqw           126                     1:27:31              0                                 1/17/20          1/19/20                                                                   2
El Embustero                           jonathan cabrera                               UCwxxyYltRZyaY159yh8upPg   https://www.youtube.com/watch?v=FXpvwBV53Nk       126,506                     0:03:05              0                                 1/14/20          1/15/20                                                                   2
El Ninja Mexicano                      adalitovagancias0                              UCpvr36JeK-4DceYL89J2hZA   https://www.youtube.com/watch?v=4auKFJXqo4A             7                     1:26:54              0                                 1/27/20          1/28/20                                                                   2
El Ninja Mexicano                      adalitovagancias2                              UCU_Dyxv4dAJLqcfFDnK7gHA   https://www.youtube.com/watch?v=N0MFUeb1h3o             3                     1:26:54              0                                                          This video has been removed by the user.                          2
                                                                                                                                                                                                                                                                               This video is no longer available because the YouTube account
El Que Con Ninos Se Acuesta            cine clasico                                   UC5tH4EByDJyPeqy-D9v06OA   https://www.youtube.com/watch?v=o1Pm8Qz5K10               3                   1:36:39              0                                                          associated with this video has been terminated.                   2
                                                                                                                                                                                                                                                                               This video is no longer available because the YouTube account
El Que Con Ninos Se Acuesta            cine oro                                       UCOT_kmCuRA2OR4L40rkhBzg   https://www.youtube.com/watch?v=ckArEjrpST4              61                   1:36:39              0                                                          associated with this video has been terminated.                   2
El Sabor de la Venganza                Hãy Trao Cho Anh Thứ Anh Đang Mong Chờ !       UCuKHffWVn8PuCmZcr06kAVg   https://www.youtube.com/watch?v=WqwEcrLNqcg               0                   1:22:15              1 DuckDuckGo                        2/5/20          2/5/20                                                                   2
El Sabor de la Venganza                virus corona                                   UCUydn5eIKNx_Yxvy5UAy1mg   https://www.youtube.com/watch?v=eyDKmD-lD4c               6                   1:22:15              0                                   2/5/20          2/5/20                                                                   2
En Peligro De Muerte                   Ali Alsadree                                   UColfd7MVRBAzNWQkTtI3X5A   https://www.youtube.com/watch?v=8Sus1im1NOY               1                   0:34:53              0                                 1/27/20          1/28/20                                                                   2
                                                                                                                                                                                                                                                                               This video is no longer available because the YouTube account
En Peligro De Muerte                   Ali Alsadree                                   UColfd7MVRBAzNWQkTtI3X5A   https://www.youtube.com/watch?v=xrkxzM1lLrw                0                  0:49:35              0                                                          associated with this video has been terminated.                   2
Gitana Tenias Que Ser                  Osvaldo Rojas                                  UCGGDSYTC2phxwKGpOPjgz0A   https://www.youtube.com/watch?v=4_z33LRVbY4            4709                   0:09:27              0                                 1/14/20          1/15/20                                                                   2
Gitana Tenias Que Ser                  Old Spanish Film                               UCOlGGFdckdqPGGUbcByo2cQ   https://www.youtube.com/watch?v=BAxDSPqrh5k            9468                   2:43:00              0                                 1/14/20          1/15/20                                                                   2
Jalisco Nunca Pierde                   Armando Castillejo                             UCLcNm7i9ZvaeJh9U6jypvlg   https://www.youtube.com/watch?v=sgOhyK3s1C4            4,682                  1:30:03              0                                 1/17/20          1/19/20                                                                   2
Jalisco Nunca Pierde                   Virgilio Andres t                              UCrYqTmYlG8eqBC96XXTDreg   https://www.youtube.com/watch?v=h_UKoJ6qcRg            1,173                  1:30:03              0                                 1/27/20          1/28/20                                                                   2
Title                                           YouTube Username                               User ID / Channel                                 Infringing URL                                Views            Video Length             # of ads       Type of ads                 Date Submitted      Date Removed     Notes
La Banda del Carro Rojo
La Banda del Carro Rojo
La Dinastía De La Muerte
                                    Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 134 of
                                                jose guadalupe trejo
                                                alejandro sarao
                                                Victor jhonatan Nava Garza
                                                                                               UC6_iUpZE1uqCb90YN4-4eFg
                                                                                               UC6OjXNyg4a_9-A3DfZM6yaQ
                                                                                               UCeFxNB1_EvenzJ-dVGFVwsg
                                                                                                                                                 https://www.youtube.com/watch?v=UOU2O3msQlg
                                                                                                                                                 https://www.youtube.com/watch?v=ATmra2rXlh0
                                                                                                                                                 https://www.youtube.com/watch?v=uC3hb5-pGmQ
                                                                                                                                                                                                         0
                                                                                                                                                                                                        87
                                                                                                                                                                                                       337
                                                                                                                                                                                                                               1:30:49
                                                                                                                                                                                                                               1:30:51
                                                                                                                                                                                                                               1:26:17
                                                                                                                                                                                                                                                    0
                                                                                                                                                                                                                                                    0
                                                                                                                                                                                                                                                    0
                                                                                                                                                                                                                                                                                              1/17/20
                                                                                                                                                                                                                                                                                              1/17/20
                                                                                                                                                                                                                                                                                               2/3/20
                                                                                                                                                                                                                                                                                                               1/19/20
                                                                                                                                                                                                                                                                                                               1/19/20
                                                                                                                                                                                                                                                                                                                2/7/20
                                                                                                                                                                                                                                                                                                                                                                                       2
                                                                                                                                                                                                                                                                                                                                                                                       2
                                                                                                                                                                                                                                                                                                                                                                                       2
La Dinastía De La Muerte
La Valentina
                                                buver57
                                                CHAGOYTBr                149                   UCjw-1JyYiiLELtLWpsz75ug
                                                                                               UCrZFzUJtxbllVtaZw7ZYGfw
                                                                                                                                                 https://www.youtube.com/watch?v=JgRh-J4rYQc
                                                                                                                                                 https://www.youtube.com/watch?v=HBd6SbqfQl0
                                                                                                                                                                                                 3,133,229
                                                                                                                                                                                                        42
                                                                                                                                                                                                                               2:48:00
                                                                                                                                                                                                                               1:32:08
                                                                                                                                                                                                                                                    0
                                                                                                                                                                                                                                                    0
                                                                                                                                                                                                                                                                                              1/28/20
                                                                                                                                                                                                                                                                                              1/28/20
                                                                                                                                                                                                                                                                                                               1/30/20
                                                                                                                                                                                                                                                                                                               1/29/20
                                                                                                                                                                                                                                                                                                                       This video is no longer available because the YouTube account
                                                                                                                                                                                                                                                                                                                                                                                       2
                                                                                                                                                                                                                                                                                                                                                                                       2

La Valentina                                    CHAGOYTBXXXr                                   UCZnSTmkHiaXj-6PItC5Xy0A                          https://www.youtube.com/watch?v=0tiJeZYMlpM              441                  1:34:08              0                                                                  associated with this video has been terminated.                 2
Los Desalmados                                  Francisco Garcia Brito                         UCkB84xJRD3nk2LQodoB_0XQ                          https://www.youtube.com/watch?v=RFOZ1LrtTzc            1006                   0:02:28              0                                          2/5/20           2/5/20                                                                 2
Los Desalmados                                  soy pajacuarense                               UCyjzAdib3dEfJGYhe5m2sJQ                          https://www.youtube.com/watch?v=glee6FNIIwg               78                  0:52:14              0                                         1/27/20          1/28/20                                                                 2
Mi Querido Viejo                                jeanpierre Anthony                             UC1ac9eUjnyk_1pjCvQEuxDw                          https://www.youtube.com/watch?v=BRk7ep6t3n8            3,666                  1:37:16              0                                         1/30/20           2/3/20 Follow up email sent on 2/3/2020                                2
Mi Querido Viejo                                JULIO GUERRERO                                 UC4esi0nL-eOD2ZxOWpJktWQ                          https://www.youtube.com/watch?v=E7mzKGDJ7-w               32                  1:37:16              0                                          2/3/20           2/4/20                                                                 2
Pistolero Del Diablo                            CHAGOYTBr                                      UCrZFzUJtxbllVtaZw7ZYGfw                          https://www.youtube.com/watch?v=qMe5BulyjtU               45                  1:30:15              0                                         1/27/20          1/28/20                                                                 2
                                                                                                                                                                                                                                                                                                                       This video is no longer available because the YouTube account
Pistolero Del Diablo                            CHAGOYTBXXXr                                   UCZnSTmkHiaXj-6PItC5Xy0A                          https://www.youtube.com/watch?v=KxBJBe_QAiI             466                   1:30:15              0                                                                  associated with this video has been terminated.                 2
Sinvergüenza, Pero Honrado                      oscar alanis                                   UC1jBKm6EeXQ4-4jje6TncRQ                          https://www.youtube.com/watch?v=Rq6lrYim7X0           1,181                   1:36:00              0                                         1/30/20           2/3/20 Follow up email sent on 2/3/2020                                2
Sinvergüenza, Pero Honrado                      Virgilio Andres t                              UCrYqTmYlG8eqBC96XXTDreg                          https://www.youtube.com/watch?v=1klNlGjlHk0             276                   1:36:00              0                                         1/28/20          1/29/20                                                                 2
Uno y Medio Contra el Mundo                     Armando Castillejo                             UCLcNm7i9ZvaeJh9U6jypvlg                          https://www.youtube.com/watch?v=rImLGBc23aQ          25,201                   1:26:57              0                                         1/17/20          1/19/20                                                                 2
Uno y Medio Contra el Mundo                     ignacio saldaña ignaciosaldana71@hotmail.com   UCQqqSQJ9ueeaaCs5Jj9oUCQ                          https://www.youtube.com/watch?v=yg2yjAherGs           3,684                   1:26:57              0                                         1/28/20          1/29/20                                                                 2
Vacaciones De Terror                            Cinerds                                        UCLlX8WxvNq_IWv9tZlYIRQg                          https://www.youtube.com/watch?v=VguqwX3ijDA          17,803                   1:20:15              0                                         1/27/20          1/28/20                                                                 2
Vacaciones De Terror                            Stephen Hall                                   UCpHZAKW8LlItp9C-bwRkQPQ                          https://www.youtube.com/watch?v=D33gJlxOx8E           8,189                   1:54:01              0                                         1/27/20          1/28/20                                                                 2
Bromas S.A.                                     Manuel Alfredo                                 UCBjgwTKBDC-0CrsOhdKQY5Q                          https://www.youtube.com/watch?v=gDrgbjYaEqQ             306                   0:01:32              0                                         1/27/20          1/28/20                                                                 1
Carabina 30-30                                  Dudura Alisa movie                             UC7StyjzFoSg5g6XRzxMJFWA                          https://www.youtube.com/watch?v=U_vVnnol8sk          11,513                   1:50:27              0                                         1/27/20          1/28/20                                                                 1
Cementerio Del Terror                           Tumbas Abiertas                                UCbAgsVZiR0-cU4wqGqtqAiQ                          https://www.youtube.com/watch?v=KAriFMMyGXI               3                   1:31:15              0                                                                  This video has been removed by the user.                        1
Cinco Nacos Asaltan Las Vegas                   Peliculas RayoMex                              UC4PUO43S0ZikZ9Yce5rvWuw                          https://www.youtube.com/watch?v=qIOu94hwgUA             221                   1:17:29              0                                          2/3/20           2/4/20                                                                 1
De Tal Palo Tal Astilla                         rafaela2724                                    UCRtwVR5xzvCMt47ACjvpYqg                          https://www.youtube.com/watch?v=ldAqXqz6bRA         248,145                   0:07:00              0                                         1/27/20          1/28/20                                                                 1
Dona Diabla                                     Adán CE                                        UCQ0tsQY9hYqxeODEhXNElrA                          https://www.youtube.com/watch?v=mBrYDmVd-sQ             116                   1:28:30              0                                         1/27/20          1/28/20                                                                 1
El Caballo Bayo                                 Peliculas Y Canciones Mexicanas                UCd6GMkBvVwUljeHwUB5vZ2Q                          https://www.youtube.com/watch?v=C5-xMJ01Ajw           1,270                   1:30:18              0                                          2/3/20           2/4/20                                                                 1
El Coyote Y La Bronca                           Gil Ram                                        UC3d_ls0y7JeA3Ik5pXK-ZRw                          https://www.youtube.com/watch?v=P8nxmR_U5aU             729                   1:35:29              0                                         1/27/20          1/28/20                                                                 1
El Cuatrero                                     Armando Castillejo                             UCLcNm7i9ZvaeJh9U6jypvlg                          https://www.youtube.com/watch?v=4mZjEQ8majU           1,249                   1:27:50              0                                         1/17/20          1/19/20                                                                 1
El Desconocido                                  Armando Castillejo                             UCLcNm7i9ZvaeJh9U6jypvlg                          https://www.youtube.com/watch?v=b_wHveUH9Og           1,655                   1:26:33              0                                         1/17/20          1/19/20                                                                 1
El Extraño Hijo del Sheriff                     CHAGOYTBXXXr                                   UCZnSTmkHiaXj-6PItC5Xy0A                          https://www.youtube.com/watch?v=Vf3qnOttcEI               1                   1:32:47              0                                         1/14/20          1/15/20                                                                 1
El Fiscal de Hierro 4                           Victor jhonatan Nava Garza                     UCeFxNB1_EvenzJ-dVGFVwsg                          https://www.youtube.com/watch?v=XbJWhOiv81s              10                   1:23:59              0                                         1/28/20          1/30/20                                                                 1
El Gran Makakikus                               TVes al dia                                    UCZ9fGCc3zpbjslhP7NwJy_w                          https://www.youtube.com/watch?v=NsiRsgzTFYs           4,264                   0:00:40              0                                         1/27/20          1/28/20                                                                 1
El Gran Triunfo                                 música clasica                                 UCe-SlxPOYUBorQUnUtLDvfg                          https://www.youtube.com/watch?v=S_WbExzs8xI           9,018                   0:02:50              0                                         1/17/20          1/19/20                                                                 1
El Hijo De Gabino Barrera                       Peliculas Y Canciones Mexicanas                UCd6GMkBvVwUljeHwUB5vZ2Q                          https://www.youtube.com/watch?v=io1jlu0pjII             569                   1:20:47              0                                         1/27/20          1/28/20                                                                 1
El Hijo Del Palenque                            Armando Castillejo                             UCLcNm7i9ZvaeJh9U6jypvlg                          https://www.youtube.com/watch?v=Ee3W2hBYeF4           1,410                   1:30:12              0                                         1/17/20          1/19/20                                                                 1
El Llanto de los Pobres                         dan forest Hubert                              UCLFQD_rFBrfwKQLM-jB_49A                          https://www.youtube.com/watch?v=RGuXW4g5z-I             100                   0:09:43              0                                         1/27/20          1/28/20                                                                 1
El Macho                                        jesus emilio andrade hernandez                 UCciOba8ImXr2v1-9Sofcg9Q                          https://www.youtube.com/watch?v=niaoGFjCosQ          16,052                   0:03:23              0                                         1/27/20          1/28/20                                                                 1
El Regreso Del Carro Rojo                       Victor jhonatan Nava Garza                     UCeFxNB1_EvenzJ-dVGFVwsg                          https://www.youtube.com/watch?v=iKVH-MgGP0w              88                   1:23:05              0                                         1/27/20          1/28/20                                                                 1
El Tesoro De Moctezuma                          XxAdrix95xX                                    UCldbC7YnZRVde2ENRE-c9aw                          https://www.youtube.com/watch?v=7AY-sA7LkHg              15                   1:17:50              0                                          2/5/20           2/5/20                                                                 1
Entre Monjas Anda El Diablo                     Merxy Gonzáles                                 UC5UJ1JF0qNVzqsXtIcrMIXA                          https://www.youtube.com/watch?v=VMDG2eyGq_E              86                   1:32:50              0                                         1/17/20          1/19/20                                                                 1
Hermelinda Linda                                FILMES MEXICANOS PARA INTERCAMBIO              UC-rbUMUiRUMyQuHTYtrf6Vw                          https://www.youtube.com/watch?v=1mvKKeDj8DY          27208                    2:08:00              0                                         1/14/20          1/15/20                                                                 1
Jóvenes Delincuentes                            rf13 trashmex13                                UCu3bm2ws14ZchXspO6aVBqQ                          https://www.youtube.com/watch?v=ZRaVuWistnQ             709                   1:42:00              0                                         1/17/20          1/19/20                                                                 1
Juan Charrasqueado Y Gabino Barrera             Primera Fila                                   UCt5xGspivHD34i_JnrOQDjA                          https://www.youtube.com/watch?v=vUEtTHRt0jI           1,003                   1:43:51              0                                         1/17/20          1/19/20                                                                 1
                                                                                                                                                                                                                                                                                                                       This video is no longer available because the YouTube account
La Barca de Oro                                 Camile Claudel                                 UC_9hBbiWncELFJtsJkkQJUg                          https://www.youtube.com/watch?v=ZzJ26XD1-qQ              82                   1:24:27              1 topbusinessclass.com                                             associated with this video has been terminated.                 1
La Endemoniada                                  Pierre Racine                                  UC93I0E5usqwPY-f3U9CcyMA                          https://www.youtube.com/watch?v=qSAjMmNeOy0              64                   1:27:28              0                                         1/28/20          1/29/20                                                                 1
La Familia Perez                                Zyanya Lopez                                   UCq29WqVdpb9NyYkg7jDYIdA                          https://www.youtube.com/watch?v=RDnQ4_BCj4Y         107,996                   1:33:34              0                                         1/28/20          1/29/20                                                                 1
La Ley de Las Calles                            Francisco Rodriguez                            UCx3iarpJzx2HwOX-MPzgMrg                          https://www.youtube.com/watch?v=DFKr4RbcPyo              74                   1:27:01              0                                         1/27/20          1/28/20                                                                 1
La Mafia Tiembla 2                              PELICULAS MEXICANAS EN VENTA DIGITAL CANAL 2   UCfBez44tIeLdNTLKJztjqAQ                          https://www.youtube.com/watch?v=ZGwukXJ8WDo           1,007                   0:03:54              0                                          2/3/20           2/4/20                                                                 1
La Muerte del Chacal                            sjspaddedcell                                  UC2vBKr_OHC3dwSCCe_x5VJw                          https://www.youtube.com/watch?v=PX0dn4D8PDI             620                   1:53:00              0                                          2/5/20           2/5/20                                                                 1
La Mujer de Todos                               Francisco Anaya                                UCHFbOEHkuZeyyNKGSI0iOYg                          https://www.youtube.com/watch?v=sfgKh_fE0zA          52,587                   0:49:00              0                                          2/5/20           2/5/20                                                                 1
Ladrones De Tumbas                              Jesse Rheaume                                  UCSPAztkmqyT8jf27M08U76g                          https://www.youtube.com/watch?v=9stQr3kk4PQ         160,083                   2:04:11              0                                         1/27/20          1/28/20                                                                 1
Las Cariñosas                                   Brian Carter                                   UCfg_KDyOJ3DCR9c6tc75KCA                          https://www.youtube.com/watch?v=OyE46MCk-vU          17,568                   2:17:32              0                                          2/3/20           2/4/20                                                                 1
Las Novias Del Lechero                          rf13 trashmex13                                UCu3bm2ws14ZchXspO6aVBqQ                          https://www.youtube.com/watch?v=Sl-y_vEseFM             467                   0:03:07              0                                          2/5/20           2/5/20                                                                 1
Los Caifanes                                    checardo                                       UCJJYL6r7RObkH0NlD10T4cA                          https://www.youtube.com/watch?v=xAEIZ8lxv70         110,730                   0:03:06              2 Youtube TV & Liberty Mutual              2/7/20           2/9/20                                                                 1
Los Reyes del Palenque                          eduardo villanueva                             UCT8cUTTptJSwNBLhfJq9XWA                          https://www.youtube.com/watch?v=nTBfEnLd4AA           1,408                   0:03:14              0                                          2/7/20           2/9/20                                                                 1
Nosotras Las Sirvientas                         Alicia Ramos                                   UCMtN-Cb02URUSx4hhd5bahw                          https://www.youtube.com/watch?v=BqPYeVuBVpg              24                   0:12:42              0                                         1/27/20          1/28/20                                                                 1
Operativo De Alto Riesgo                        rf13 trashmex13                                UCu3bm2ws14ZchXspO6aVBqQ                          https://www.youtube.com/watch?v=pUtra7sd6NM              74                   0:02:35              0                                          2/7/20           2/9/20                                                                 1
Por Tu Maldito Amor                             Armando Castillejo                             UCLcNm7i9ZvaeJh9U6jypvlg                          https://www.youtube.com/watch?v=2CujrIj-fUw              32                   1:36:00              0                                         1/17/20          1/19/20                                                                 1
Siete En La Mira II (La Furia De La Venganza)   charly serrato                                 UC7Y8-TAftSql59AApy3w0wA                          https://www.youtube.com/watch?v=-S7mQwveUEI             509                   1:33:41              0                                          2/5/20           2/5/20                                                                 1
Soy Charro de Rancho Grande                     Camile Claudel                                 UC_9hBbiWncELFJtsJkkQJUg                          https://www.youtube.com/watch?v=4vXvV5sWx5k              76                   0:59:00              0                                         1/28/20          1/29/20                                                                 1
Todo Un Hombre                                  panda ortiz                                    UCsL_qC4hWit3udooJFmJtsA                          https://www.youtube.com/watch?v=m26Gxy9jOdk               2                   1:40:35              0                                         1/27/20          1/28/20                                                                 1
Tu Camino y El Mío                              Armando Castillejo                             UCLcNm7i9ZvaeJh9U6jypvlg                          https://www.youtube.com/watch?v=rTD9TBy_cj8              13                   1:19:19              0                                         1/17/20          1/19/20                                                                 1
Un Hombre Violento                              Armando Castillejo                             UCLcNm7i9ZvaeJh9U6jypvlg                          https://www.youtube.com/watch?v=WugYJvclrFQ             756                   1:34:03              0                                         1/17/20          1/19/20                                                                 1
Una Gallega Baila Mambo                         Camile Claudel                                 UC_9hBbiWncELFJtsJkkQJUg                          https://www.youtube.com/watch?v=VxoT_IutOro               7                   1:30:53              1 Thursdayboots.com                       1/28/20          1/29/20                                                                 1
                                                                                                                                                                                                                                                                                                                       This video is no longer available because the YouTube account
Una Pura y Dos Con Sal                          Virgilio Andres t                              UCrYqTmYlG8eqBC96XXTDreg                          https://www.youtube.com/watch?v=a01voPqQ-mQ           22,101                  1:28:00              0                                                                  associated with this video has been terminated.                 1
Vivir del Cuento                                cine clasico                                   UC5tH4EByDJyPeqy-D9v06OA                          https://www.youtube.com/watch?v=VXs_Ayob4ZY                8                  1:29:19              0                                          2/5/20           2/5/20                                                                 1




                                                                                               Total Infringing Videos
                                                                                               Removed
                                                                                               2014                                              1152
                                                                                               2015                                              1301
                                                                                               2016                                              1182
                                                                                               2017                                              1654
                                                                                               2018                                              1122
                                                                                               2019                                              1360
                                                                                               2020                                              January                                       234
                                                                                                                                                 February
                                                                                                                                                 March
                                                                                                                                                 April
                                                                                                                                                 May
                                                                                                                                                 June
                                                                                                                                                 July
                                                                                                                                                 August
                                                                                                                                                 September
                                                                                                                                                 October
                                                                                                                                                 November
                                                                                                                                                 December
                                                                                                                                                 Total:                                        234


                                                                                               Summary of Repeat Offenders
                                                                                               Total repeat offenders (three times or more): 407
                                                                                               Total Terminated repeat offenders: 346
                                                                                               Repeat Offenders for this cycle (highlighted above): 13
                                                                      Athos Youtube Enforcement
                                     Case 1:21-cv-21698-JEM Document 1-2      Entered on FLSD Docket 05/03/2021 Page 135 of
Title
El Diablo, El Santo Y El Tonto
                                                YouTube Username
                                                LA CASPA LA CASPA
                                                                                 149
                                                                                   User ID / Channel
                                                                                   UC33NScmjozf64Kfk5zJ2C1Q
                                                                                                                   February 12, 2020 - March 13, 2020 Enforcement Results
                                                                                                              Infringing URL
                                                                                                              https://www.youtube.com/watch?v=at689i_Sw1s
                                                                                                                                                            Views
                                                                                                                                                                     9,768
                                                                                                                                                                             Video Length
                                                                                                                                                                                            1:34:19
                                                                                                                                                                                                      # of ads
                                                                                                                                                                                                                 0
                                                                                                                                                                                                                   Type of ads                                   Date Submitted             Date Removed             Notes
                                                                                                                                                                                                                                                                                                                     This video has been removed by the user.                      5
El Diablo, El Santo Y El Tonto                  videomix371                        UCB6xjsY_hBGYZw1vAwOqiqg   https://www.youtube.com/watch?v=7i_LrfUOx54           19,590                  0:02:31              0                                                                2/24/20                  2/26/20                                                                 5
El Diablo, El Santo Y El Tonto                  ALCON 71                           UCmPdvHWE7qFbQgmGIiPM71g   https://www.youtube.com/watch?v=mpfqG1qKLBM                2                  1:34:14              0                                                                 3/6/20                  3/10/20   Follow up email sent on 3/10/2020                             5
El Diablo, El Santo Y El Tonto                  Felix Sanchez cruz                 UCO7e5WQxsu-U4ecdLZ5Iccg   https://www.youtube.com/watch?v=TC9ixB7T-3I               50                  1:32:20              0                                                                 3/6/20                  3/10/20   Follow up email sent on 3/10/2020                             5
El Diablo, El Santo Y El Tonto                  Lizbeth ramos                      UCow6JT9ATwnEYKOSD0uxhlw   https://www.youtube.com/watch?v=aGeeH2bYco4            3,203                  1:34:19              0                                                                2/24/20                  2/26/20                                                                 5
La Ley del Monte                                Aimer Gomez                        UChKy21VJv1VkSBOIJadGSzQ   https://www.youtube.com/watch?v=t_qrMRqNE3w                1                  1:55:37              0                                                                3/11/20                  3/13/20                                                                 5
La Ley del Monte                                JR Vlogs                           UCJg8FrZC9NwZiGGH1eRZICQ   https://www.youtube.com/watch?v=sLk7-KkvcQM              388                  1:57:12              0                                                                 3/6/20                  3/10/20   Follow up email sent on 3/10/2020                             5
La Ley del Monte                                Felix Sanchez cruz                 UCO7e5WQxsu-U4ecdLZ5Iccg   https://www.youtube.com/watch?v=h1Bx3jSwxAk           24,066                  1:55:37              0                                                                 3/6/20                  3/10/20   Follow up email sent on 3/10/2020                             5
La Ley Del Monte                                Lizbeth ramos                      UCow6JT9ATwnEYKOSD0uxhlw   https://www.youtube.com/watch?v=crH8-cM_BhA                6                  1:57:12              0                                                                2/24/20                  2/26/20                                                                 5
La Ley Del Monte                                Lizbeth ramos                      UCow6JT9ATwnEYKOSD0uxhlw   https://www.youtube.com/watch?v=rJ7eM-NIVds              312                  0:02:54              1 Google                                                         2/24/20                  2/26/20                                                                 5
Don't Panic AKA Dimensiones Ocultas             xinisiglo21                        UCkp1uKjQ09Vl_M38I-J8g7Q   https://www.youtube.com/watch?v=dJ08vQ_o7fU               90                  0:08:39              0                                                                2/24/20                  2/26/20                                                                 4
Don't Panic AKA Dimensiones Ocultas             Otto Rivers                        UCKZxTWPCrm2cRc9G40Emw4Q   https://www.youtube.com/watch?v=TM5SDMOkPDo            3,356                  0:01:32              0                                                                2/24/20                  2/26/20                                                                 4
Don't Panic AKA Dimensiones Ocultas             The Laser Blast Film Society       UCnXLSxl3QYZy51IS6f8RWWg   https://www.youtube.com/watch?v=N6UUN9nQAYg            1,058                  0:01:13              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               4
Don't Panic AKA Dimensiones Ocultas             Out There Movies                   UCYvMYa-fzCq2D4gLYQ6F1mQ   https://www.youtube.com/watch?v=1TqR0jBeNns            9,485                  1:26:04              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               4
El Tahúr                                        LA CASPA                           UC33NScmjozf64Kfk5zJ2C1Q   https://www.youtube.com/watch?v=eZIVgwvb_z4              185                  1:58:01              0                                                                                                 This video has been removed by the user.                        4
                                                                                                                                                                                                                                                                                                                   This video is no longer available because the YouTube account
El Tahúr                                        {Daniel Mildamor}                  UCF9N4pR6RXJWrKRAIFTeF-g   https://www.youtube.com/watch?v=7p6etR7e8bs           54,272                  1:58:01              0                                                                                                 associated with this video has been terminated.                 4
El Tahúr                                        Felix Sanchez cruz                 UCO7e5WQxsu-U4ecdLZ5Iccg   https://www.youtube.com/watch?v=idJzeNJsEzU               58                  1:57:30              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               4
El Tahúr                                        Lizbeth ramos                      UCow6JT9ATwnEYKOSD0uxhlw   https://www.youtube.com/watch?v=1MhhCBfBK6M            5,773                  1:58:01                                                                               2/24/20                  2/26/20                                                                 4
Como México No Hay Dos                          Omar Torrez                        UC8RfBue7Q8InjupwIh1wwfg   https://www.youtube.com/watch?v=okyyIFTB26U               95                  1:46:59              0                                                                                                 This video has been removed by the user                         3
                                                                                                                                                                                                                                                                                                                   This video is no longer available because the YouTube account
Como México No Hay Dos                          {Daniel Mildamor}                  UCF9N4pR6RXJWrKRAIFTeF-g   https://www.youtube.com/watch?v=zgOse48OaOE           38,161                  1:47:06              2 Fandango, Fiver                                                                                 associated with this video has been terminated.                 3
Como México No Hay Dos                          Felix Sanchez cruz                 UCO7e5WQxsu-U4ecdLZ5Iccg   https://www.youtube.com/watch?v=8irq-FVf354              175                  1:43:18              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               3
Dios Los Cría                                   My Fridge                          UCUOew3_1gABlrVTtJcuabwg   https://www.youtube.com/watch?v=af64wanhLz8            3420                   1:30:13              0                                                                3/11/20                  3/13/20                                                                 3
Dios Los Cría                                   David El gallito                   UCuQcFXL47PEVWCj6R1SujZw   https://www.youtube.com/watch?v=OFq7TuCwnAM           11,536                  0:03:35              0                                                                2/24/20                  2/26/20                                                                 3
Dios Los Cría                                   William Andrade                    UCZkdh22p4kkuLtVCw3rBaSw   https://www.youtube.com/watch?v=QZXckeY7HFE           14,174                  0:03:08              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               3
                                                                                                                                                                                                                   Vimeo, MGS, Shore Office Systems, Dandelion                                                     This video is no longer available because the uploader has
El Sabor de la Venganza                         Janpan TV                          UC4UUNVBUhY7A3mzJfBIO43g   https://www.youtube.com/watch?v=FFg5GFJ88R0               4                   1:21:40              4 Geothermal                                                                                      closed their YouTube account.                                   3
                                                                                                                                                                                                                                                                                                                   This video is no longer available because the Youtube account
El Sabor de la Venganza                         Sangeetha Rahas                    UCmdEqTcr2XIoA_AkD-bmHkQ   https://www.youtube.com/watch?v=mPfec_HfaIA               2                   1:21:55              1 Fortune Builders                                                                                associated with this video has been terminated.                 3
                                                                                                                                                                                                                                                                                                                   This video is no longer available because the uploader has
El Sabor de la Venganza                         Feha Beauty Tips                   UCv90SiR9DN0Fcrn69pD8dKg   https://www.youtube.com/watch?v=_utOJjfkG8M               1                   1:22:10              3 "WinZip Drive Updater", Aprilskin, Vimeo                                                        closed their YouTube account.                                   3
                                                                                                                                                                                                                                                                                                                   This video is no longer available because the YouTube account
Entre Monjas Anda El Diablo                     Felix Sanchez cruz                 UCO7e5WQxsu-U4ecdLZ5Iccg   https://www.youtube.com/watch?v=I-cfT-JOL6s            5,310                  1:31:05              0                                                                                                 associated with this video has been terminated.                 3
                                                                                                                                                                                                                                                                                                                   This video is no longer available because the Youtube account
Entre Monjas Anda El Diablo                     Lizbeth Ramos                      UCow6JT9ATwnEYKOSD0uxhlw   https://www.youtube.com/watch?v=o2EUGbNfiMs           12,929                  1:32:50              0                                                                                                 associated with this video has been terminated.                 3
Entre Monjas Anda El Diablo                     JR Muñoz                           UCYKK2hiIV7vxNRyGQssrocw   https://www.youtube.com/watch?v=o7YOqUaG9Xc               37                  1:32:46              0                                                                3/11/20                  3/13/20                                                                 3
Escuela De Rateros                              Tony knight                        UC_s8T7_q__iVqpMVfwAAR_g   https://www.youtube.com/watch?v=talfSP_pXSg              146                  1:34:44              0                                                                3/11/20                  3/13/20                                                                 3
Escuela De Rateros                              Jorge Alberto Zuñiga Reyna         UCgFknjqcrq28PQ5JnFhw3hw   https://www.youtube.com/watch?v=XbMEyz97eZA           33,433                  1:34:32              0                                                                3/11/20                  3/13/20                                                                 3
Escuela De Rateros                              Tony Knight 1982                   UClWpmdqtnKNrZ4wCoeYIc7g   https://www.youtube.com/watch?v=dS_ze6MXVCo            8,620                  1:34:44              0                                                                2/24/20                  2/26/20                                                                 3
                                                                                                                                                                                                                                                                                                                   This video is no longer available because the YouTube account
Juan Charrasqueado Y Gabino Barrera             {Daniel Mildamor}                  UCF9N4pR6RXJWrKRAIFTeF-g   https://www.youtube.com/watch?v=cSNKoDNXRDo           46,454                  1:47:33              2 Monday.com, American Suicide Prevention                                                         associated with this video has been terminated.                 3
Juan Charrasqueado Y Gabino Barrera             Felix Sanchez cruz                 UCO7e5WQxsu-U4ecdLZ5Iccg   https://www.youtube.com/watch?v=bhmozYtROgw           72,021                  1:44:39              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               3
                                                                                                                                                                                                                                                                                                                   This video is no longer available because the Youtube account
Juan Charrasqueado Y Gabino Barrera             Lizbeth Ramos                      UCow6JT9ATwnEYKOSD0uxhlw   https://www.youtube.com/watch?v=u4Mclwtuogo              488                  1:47:33              0                                                                                                 associated with this video has been terminated.                 3
La Banda del Carro Rojo                         carlos rodriguez                   UC0ygJGMUfNbHxuGQG40jqwA   https://www.youtube.com/watch?v=QIkI3Bsb8nA           48,823                  1:30:49              1 1800 Flowers                                                   2/24/20                  2/26/20                                                                 3
                                                                                                                                                                                                                                                                                                                   This video is no longer available because the YouTube account
La Banda del Carro Rojo                         TheRock                            UCftk_wp-rfvaH3cEWetx3-Q   https://www.youtube.com/watch?v=NQAwhX_pPlI              71                   1:30:49              0                                                                                                 associated with this video has been terminated.                 3
La Banda del Carro Rojo                         Felix Sanchez cruz                 UCO7e5WQxsu-U4ecdLZ5Iccg   https://www.youtube.com/watch?v=EhH2dTrUcBQ          23,858                   1:26:11              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               3
Los Pelotones y Juan Camaney                    pizza putz                         UClwlW5GYAS6mYEu2ywT4IUg   https://www.youtube.com/watch?v=hz321pbaGNg           7,478                   0:04:10              0                                                                2/24/20                  2/26/20                                                                 3
Los Pelotones y Juan Camaney                    ramon barba                        UClWneoafod_O1FLh2cAnDAA   https://www.youtube.com/watch?v=RgZSfUXnb74             126                   0:01:03              0                                                                2/24/20                  2/26/20                                                                 3
Los Pelotones y Juan Camaney                    skinny clown                       UCZpc16OINpjKCk0MAHMxhKQ   https://www.youtube.com/watch?v=pYdHL9NvOdY         156,009                   0:24:50              0                                                                2/24/20                  2/26/20                                                                 3
Lucio Vazquez                                   alter.nativa.cale                  UC0PVaO4kAKQJGxvC76Gmvnw   https://www.youtube.com/watch?v=gc4kWQEx4CI         3163572                   0:02:51              1 Grammarly                                                      3/11/20                  pending                                                                 3
Lucio Vazquez                                   TIO CONEJO                         UCG439Xy5jECyjDLQ4GHNamw   https://www.youtube.com/watch?v=JIAoLgZ-2Tc              55                   1:00:00              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               3
Lucio Vazquez                                   Felix Sanchez cruz                 UCO7e5WQxsu-U4ecdLZ5Iccg   https://www.youtube.com/watch?v=SVsdPi6e428             660                   0:58:12              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               3
Mi Querido Viejo                                Aimer Gomez                        UChKy21VJv1VkSBOIJadGSzQ   https://www.youtube.com/watch?v=wIc6OVhy2VE               6                   1:36:50              0                                                                3/11/20                  3/13/20                                                                 3
Mi Querido Viejo                                Rafael Galindo.                    UCiRxrkE7qw3yqa-xNqBLYwg   https://www.youtube.com/watch?v=_3hl8SVW7Tc          19,476                   1:36:50              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               3
                                                                                                                                                                                                                                                                                                                   This video is no longer available because the YouTube account
Mi Querido Viejo                                Felix Sanchez cruz                 UCO7e5WQxsu-U4ecdLZ5Iccg   https://www.youtube.com/watch?v=RfSmyZfbbyw             136                   1:34:31              0                                                                                                 associated with this video has been terminated.                 3
                                                                                                                                                                                                                                                                                                                   This video is no longer available because the YouTube account
Picardía Mexicana II                            {Daniel Mildamor}                  UCF9N4pR6RXJWrKRAIFTeF-g   https://www.youtube.com/watch?v=HwVcX0T2OkA            4,895                  1:39:11              1 Western Union,                                                                                  associated with this video has been terminated.                 3
Picardía Mexicana II                            Leon Smith                         UCfPCOjYXc4vIV19KScYTHlg   https://www.youtube.com/watch?v=ZyZ_6lmWXn0           18,094                  0:09:04              0                                                                3/11/20                  3/13/20                                                                 3
Picardía Mexicana II                            Felix Sanchez cruz                 UCO7e5WQxsu-U4ecdLZ5Iccg   https://www.youtube.com/watch?v=iUGpFCwzRVo            4,247                  1:35:18              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               3
Sinvergüenza, Pero Honrado                      Rafael Galindo.                    UCiRxrkE7qw3yqa-xNqBLYwg   https://www.youtube.com/watch?v=gK5VfB20PVc                7                  1:33:39              0                                                                3/11/20                  3/13/20                                                                 3
Sinvergüenza, Pero Honrado                      Felix Sanchez cruz                 UCO7e5WQxsu-U4ecdLZ5Iccg   https://www.youtube.com/watch?v=YpGYQBqDTtU           21,490                  1:30:07              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               3
                                                                                                                                                                                                                                                                                                                   This video is no longer available because the YouTube account
Sinvergüenza, Pero Honrado                      Lizbeth Ramos                      UCow6JT9ATwnEYKOSD0uxhlw   https://www.youtube.com/watch?v=xnXgiETmLYQ               21                  1:33:38              0                                                                                                 associated with this video has been terminated.                 3
Vivir del Cuento                                Videos MAG                         UCbMasQ_ugG7ITcvItgLKfmw   https://www.youtube.com/watch?v=5beJJ93WB2E            1,516                  0:52:59              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               3
Vivir del Cuento                                arnulfo Morin                      UCWiV_Luiypo7YWwb1G8EJlg   https://www.youtube.com/watch?v=zB6bKMcbnmI           10,354                  0:03:44              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               3
Vivir del Cuento                                İrfan Şenozan                      UCYbXf36xYmQzhTjjY4fJmUA   https://www.youtube.com/watch?v=i4oWGE0EmM8           11,192                  0:03:08              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               3
Acorralado                                      TheRock                            UCftk_wp-rfvaH3cEWetx3-Q   https://www.youtube.com/watch?v=sdUAaDXayAc              289                  1:31:29              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               2
                                                                                                                                                                                                                                                                                                                   This video is no longer available because the Youtube account
Acorralado                                      Lizbeth Ramos                      UCow6JT9ATwnEYKOSD0uxhlw   https://www.youtube.com/watch?v=yqtammyUTJs            2,279                  1:31:29              0                                                                                                 associated with this video has been terminated.                 2
Agarrando Parejo                                Ramon Ureta                        UCBOvI1qKBc5zK8K_nF6P_tQ   https://www.youtube.com/watch?v=8haRsrQu1J4                0                  1:24:29              0                                                                                                 This video has been removed by the user.                        2
Agarrando Parejo                                Miss Charlotte                     UCdnLbG1hXkQrUzOqehYezUA   https://www.youtube.com/watch?v=rGqcrk8RHGg           10054                   1:24:28              0                                                                3/11/20                  3/13/20                                                                 2
Desvestidas y Alborotadas                       pizza putz                         UClwlW5GYAS6mYEu2ywT4IUg   https://www.youtube.com/watch?v=OiNRmh66XkM              659                  0:01:11              0                                                                 3/6/20                   3/9/20                                                                 2
Desvestidas y Alborotadas                       jupon pulp                         UC-zbG2pv7JEPrzlR0sDYEvg   https://www.youtube.com/watch?v=7_19JbM78qE              321                  0:01:11              0                                                                2/24/20                  2/26/20                                                                 2
Dos Nacos En El Planeta De Las Mujeres          Max Stockdale                      UC4rFQZWRI70UlnW8Mhgm8XA   https://www.youtube.com/watch?v=0-lAnzlQR30           41,093                  0:14:47              0                                                                 3/6/20                   3/9/20                                                                 2
                                                                                                                                                                                                                                                                                                                   This video is no longer available because the YouTube account
Dos Nacos En El Planeta De Las Mujeres          pizza putz                         UClwlW5GYAS6mYEu2ywT4IUg   https://www.youtube.com/watch?v=ucJF3P5DSsU         165,605                   0:15:29              0                                                                                                 associated with this video has been terminated.                 2
                                                                                                                                                                                                                                                                                                                   This video is no longer available because the Youtube account
El Arracadas                                    Tony Knight 1982                   UClWpmdqtnKNrZ4wCoeYIc7g   https://www.youtube.com/watch?v=chFoLyMmDco           23,711                  1:50:34              0                                                                                                 associated with this video has been terminated.                 2
El Arracadas                                    julian R                           UCoQllW2AdFYmH21Mf-2qT_w   https://www.youtube.com/watch?v=Cu0OVn5gRP8           17,856                  0:03:09              1 Grammarly                                                      2/24/20                  2/26/20                                                                 2
El Ausente                                      Christian JR js                    UCb9RSV8ON5ubuBgsT5WqL1g   https://www.youtube.com/watch?v=VzAopw4-aGo            4907                   1:37:15              0                                                                3/11/20                  3/13/20                                                                 2
El Ausente                                      JR Muñoz                           UCYKK2hiIV7vxNRyGQssrocw   https://www.youtube.com/watch?v=P8oxYZIcTMk            1526                   1:37:18              0                                                                3/11/20                  3/13/20                                                                 2
                                                                                                                                                                                                                                                                                                                   This video is no longer available because the YouTube account
El Coyote Y La Bronca                           {Daniel Mildamor}                  UCF9N4pR6RXJWrKRAIFTeF-g   https://www.youtube.com/watch?v=5R8lCjh24RM            9,721                  1:35:34              0                                                                                                 associated with this video has been terminated.                 2
El Coyote Y La Bronca                           Felix Sanchez cruz                 UCO7e5WQxsu-U4ecdLZ5Iccg   https://www.youtube.com/watch?v=0BoLzOQU6Pc              233                  1:33:33              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               2
                                                                                                                                                                                                                                                                                                                   This video is no longer available because the YouTube account
El Cuatrero                                     TheRock                            UCftk_wp-rfvaH3cEWetx3-Q   https://www.youtube.com/watch?v=Ep5cJRUF9DU             904                   1:27:50              0                                                                                                 associated with this video has been terminated.                 2
                                                                                                                                                                                                                                                                                                                   This video is no longer available because the YouTube account
El Cuatrero                                     Felix Sanchez cruz                 UCO7e5WQxsu-U4ecdLZ5Iccg   https://www.youtube.com/watch?v=FMA79lclUjs           1,870                   1:27:50              0                                                                                                 associated with this video has been terminated.                 2
El Hijo Del Pueblo                              jose che 2005                      UCmkaCrzTvGnFxdvPqU9F5GQ   https://www.youtube.com/watch?v=NVJWn9paSmM               4                   1:31:08              0                                                                2/24/20                  2/26/20                                                                 2
El Hijo Del Pueblo                              Lizbeth ramos                      UCow6JT9ATwnEYKOSD0uxhlw   https://www.youtube.com/watch?v=eabe5hpGOZU          10,150                   1:31:08              0                                                                2/24/20                  2/26/20                                                                 2
El Quelite                                      Vazzosori channel JL               UCgnEEdMDYYKKSBaGh02Mrww   https://www.youtube.com/watch?v=uc_1pPZdKRs              76                   0:41:40              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               2
El Quelite                                      Vazzosori channel JL               UCgnEEdMDYYKKSBaGh02Mrww   https://www.youtube.com/watch?v=JI61EHyi_Rw              27                   0:41:02              0                                                                3/11/20                  3/13/20                                                                 2
El Sinvergüenza                                 TheRock                            UCftk_wp-rfvaH3cEWetx3-Q   https://www.youtube.com/watch?v=U8UySOOnr-Y           9,699                   1:36:18              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               2
El Sinvergüenza                                 Felix Sanchez cruz                 UCO7e5WQxsu-U4ecdLZ5Iccg   https://www.youtube.com/watch?v=ydTmh2E4Nz0           1,414                   1:31:49              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               2
Gatilleros del Rio Bravo                        fabian tello villegas              UC6VDgoE8mA0Mk5yau5cVbsA   https://www.youtube.com/watch?v=H_dmh22ecVI           1,637                   1:30:44              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               2
Gatilleros del Rio Bravo                        santymar mar                       UCU8QUIRFPArlmdFauYxvrOw   https://www.youtube.com/watch?v=IeCpClJiZVs              14                   1:30:44              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               2
Hallazgo Sangriento                             San Pedro Tenango GTO/ ZONZIANDO   UC5daBx1Xu58jINLmM88kJfA   https://www.youtube.com/watch?v=XGKSkC6Htz0           3,075                   1:36:33              0                                                                2/24/20                  2/26/20                                                                 2
Hallazgo Sangriento                             hayprieto1981                      UCM1cSm_cbMW2CYGS-aoK8BQ   https://www.youtube.com/watch?v=T6S7Z8X1_Mw           2,525                   1:38:15              0                                                                2/24/20                  2/26/20                                                                 2
Hasta el Viento Tiene Miedo                     Joel Bucio                         UCrF2EzwP0HeQ6WA9yY5ttJg   https://www.youtube.com/watch?v=SQ9f9MTyCY8           8442                    1:27:39              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               2
Hasta el Viento Tiene Miedo                     GODZILLA ENRIQUE HEISEI            UCxk5_3Tm5O2KplFaZWEz32g   https://www.youtube.com/watch?v=0JK8iSz3c78             295                   1:27:39              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               2
Hermelinda Linda                                elbauldeltiolalo                   UCHilRTQ1DI4HB97_gBU2o7Q   https://www.youtube.com/watch?v=ixkLb9mDZA4         243,550                   0:00:35              0                                                                2/24/20                  2/26/20                                                                 2
Hermelinda Linda                                películas mexicanas                UCx87jD8gZisTXmvG1rGdH8g   https://www.youtube.com/watch?v=Vj-P3PyLGz0             795                   1:32:05              0                                                                3/11/20                  3/13/20                                                                 2
Limosneros y con Garrote (Los Mendigos)         roberto hernandez                  UCww_le-f-iHgq_AtzV8PLAA   https://www.youtube.com/watch?v=A86fk6OYTXc              45                   0:17:51              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               1
Los Tres Gallos                                 fabian tello villegas              UC6VDgoE8mA0Mk5yau5cVbsA   https://www.youtube.com/watch?v=z6qx5qLRHDs             262                   1:30:53              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               2
Los Tres Gallos                                 fabian tello villegas              UC6VDgoE8mA0Mk5yau5cVbsA   https://www.youtube.com/watch?v=nzuRNzsIbHQ             164                   1:36:56              0                                                                                                 This video has been removed by the user.                        2
                                                                                                                                                                                                                                                                                                                   This video is no longer available because the YouTube account
Maclovia                                        TheRock                            UCftk_wp-rfvaH3cEWetx3-Q   https://www.youtube.com/watch?v=UqctBG1lZa8              342                  1:40:50              0                                                                                                 associated with this video has been terminated.                 2
Maclovia                                        JASH FANTASY VIDEOMIX              UCufJWWitPA_H2jRuUbTlVOQ   https://www.youtube.com/watch?v=IKZlinWnFKw              468                  1:40:50              0                                                                3/11/20                  3/13/20                                                                 2
Matar o Morir                                   TheRock                            UCftk_wp-rfvaH3cEWetx3-Q   https://www.youtube.com/watch?v=czXLfjt5AEs           55,735                  1:39:03              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               2
Matar o Morir                                   Felix Sanchez cruz                 UCO7e5WQxsu-U4ecdLZ5Iccg   https://www.youtube.com/watch?v=KYWAOUhbFiE              104                  1:34:27              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               2
Siete En La Mira                                ec2                                UC3HGhwJXU-hv6UE8HtCeVtQ   https://www.youtube.com/watch?v=40dqXRjFVrg              786                  1:24:17              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               2
Siete En La Mira                                santymar mar                       UCU8QUIRFPArlmdFauYxvrOw   https://www.youtube.com/watch?v=sPWppZaew4g            3,533                  1:24:17              0                                                                3/11/20                  3/13/20                                                                 2
                                                                                                                                                                                                                                                                                                                   This video is no longer available because the Youtube account
Tacos al Carbón                                 Lizbeth ramos                      UCow6JT9ATwnEYKOSD0uxhlw   https://www.youtube.com/watch?v=zmsaWJLIhLw              754                  1:37:55              0                                                                                                 associated with this video has been terminated.                 2
Tacos al Carbón                                 JR Muñoz                           UCYKK2hiIV7vxNRyGQssrocw   https://www.youtube.com/watch?v=jHmg7MbuzLw               11                  1:37:56              0                                                                3/11/20                  3/13/20                                                                 2
Un Hombre Llamado Diablo                        Javier y ronal                     UCeD5WZ5hzQ-pynTmfI5Xdag   https://www.youtube.com/watch?v=-TCPDDePPxs           14,683                  1:41:25              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               2
                                                                                                                                                                                                                                                                                                                   This video is no longer available because the YouTube account
Un Hombre Llamado Diablo                        {Daniel Mildamor}                  UCF9N4pR6RXJWrKRAIFTeF-g   https://www.youtube.com/watch?v=G1bREI3tLSU             140                   1:41:26              0                                                                                                 associated with this video has been terminated.                 2
                                                                                                                                                                                                                                                                                                                   This video is no longer available because the YouTube account
Una Pura y Dos Con Sal                          {Daniel Mildamor}                  UCF9N4pR6RXJWrKRAIFTeF-g   https://www.youtube.com/watch?v=K09K8p8uwYM           66,136                  1:28:10              2 Be Original Penguin, Capital One                                                                associated with this video has been terminated.                 2
                                                                                                                                                                                                                                                                                                                   This video is no longer available because the Youtube account
Una Pura y Dos Con Sal                          Lizbeth Ramos                      UCow6JT9ATwnEYKOSD0uxhlw   https://www.youtube.com/watch?v=l0g9TlCs4H4            7,229                  1:28:04              0                                                                                                 associated with this video has been terminated.                 2
Cementerio Del Terror                           Kajigger Desu                      UC_ZOEnARPQymNujKxfgOpJQ   https://www.youtube.com/watch?v=4QY7yAI0Li8           10,089                  1:31:13              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               1
De Tal Palo Tal Astilla                         Cristina Arias Cordova             UCAvb6NFGeQTjHvv5iqS0XkA   https://www.youtube.com/watch?v=kVi3uRjTHd8                8                  1:45:33              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               1
Dona Diabla                                     Jon jokovino                       UCCUdA4_mqXbbyhngjqv264A   https://www.youtube.com/watch?v=2GEzyJ4r7y4            9,104                  0:01:55              0                                                                2/24/20                  2/26/20                                                                 1
                                                                                                                                                                                                                                                                                                                   This video is no longer available because the YouTube account
Dos Cuates a Todo Dar                           pizza putz                         UClwlW5GYAS6mYEu2ywT4IUg   https://www.youtube.com/watch?v=gu3_B4t371Y           813                     0:03:05              0                                                                                                 associated with this video has been terminated.                 1
Duelo En El Dorado                              TIN TAN y su Carnal MARCELO        UCrB-SCHRZanOE2uJ1D2zRNA   https://www.youtube.com/watch?v=JZG48s7oCyc         1,167                     0:18:03              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               1
El Agente Viajero                               Leonardo Figueroa                  UCghWBC3znYjIjEFg5lG68zQ   https://www.youtube.com/watch?v=llxcxNyMsQ4        62,024                     0:05:39              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               1
El Albañil                                      JCGOVL                             UCne19SGxgSJ3v9IhoCrLZmA   https://www.youtube.com/watch?v=BU0-hAAhWIA     2,598,804                     0:02:55              0                                                                 3/6/20                  3/13/20 Follow up email sent on 3/10/2020                               1
El Barchante Neguib                             De toodoo y más                    UC7g3elHdTZx_tHHxmL-jG2w   https://www.youtube.com/watch?v=R-QWU0CJ2d8         1,094                     0:01:58              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               1
El Embustero                                    Lizbeth ramos                      UCow6JT9ATwnEYKOSD0uxhlw   https://www.youtube.com/watch?v=d0QOPFVmPRw            23                     1:27:32              0                                                                2/24/20                  2/26/20                                                                 1
El Extraño Hijo del Sheriff                     Felipe Reyes                       UCEm9OMoI7y0UugYDiTMT1Cg   https://www.youtube.com/watch?v=PNPhIZcg_TI          7770                     1:32:47              0                                                                3/11/20                  3/13/20                                                                 1
El Halcon Solitario                             Claude Ramirez                     UCs7lXShi0BOZpKWbO_oa1Vg   https://www.youtube.com/watch?v=omkcAELO320         3,006                     2:40:52              0                                                                2/24/20                  2/26/20                                                                 1
El Inocente Y Las Pecadoras                     fabian tello villegas              UC6VDgoE8mA0Mk5yau5cVbsA   https://www.youtube.com/watch?v=gUxUnE5CsAk           109                     1:31:47              0                                                                                                 This video has been removed by the user.                        1
El Judicial 2 (Cazador de Narcos)               Lizbeth ramos                      UCow6JT9ATwnEYKOSD0uxhlw   https://www.youtube.com/watch?v=B12NoUvOglE            84                     1:27:16              0                                                                2/24/20                  2/26/20                                                                 1
El Mil Amores                                   PELÍCULAS 2020                     UCiKOLVRt24gbjz-cjiKDgZA   https://www.youtube.com/watch?v=E46qqAMnyks         7,667                     1:41:21              0                                                                3/11/20                  3/13/20                                                                 1
El Niño y el Papa                               Ana Luisa                          UCHscKCYsTunJQy9UOnVlBwg   https://www.youtube.com/watch?v=IaamJ5EjFB8           333                     1:38:33              0                                                                2/24/20                  2/26/20                                                                 1
Flor de Durazno                                 fabian tello villegas              UC6VDgoE8mA0Mk5yau5cVbsA   https://www.youtube.com/watch?v=QQqBvgnAo78            44                     1:33:03              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               1
Huevos Rancheros                                Rancho Ixmucane                    UC4EBwgoF1iielAbh-UwrlqA   https://www.youtube.com/watch?v=prbgm2vBSmo            37                     0:38:26              0                                                                3/11/20                  3/13/20                                                                 1
Juan Armenta "El Repatriado"                    Lester Orellana                    UCWhaNuDnxj9tGIQ8x1fPgng   https://www.youtube.com/watch?v=Me0iE2Cu9TQ        23,287                     1:28:57              1 Metro Exodus                                                   2/24/20                  2/26/20                                                                 1
Juan Charrasqueado                              mexinchile                         UCrYQ5qRupL-lQQFlnvbSVcA   https://www.youtube.com/watch?v=q9jnnMYgrz0         3,820                     0:02:43              0                                                                2/24/20                  2/26/20                                                                 1
Ladrones De Tumbas                              CHUCKY KING OF TERROR              UCjgfUdVTnAJCJzOWYzEjz8Q   https://www.youtube.com/watch?v=zPBX6PO8k3Y         7,409                     0:07:33              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               1
Lluvia Roja                                     FERNANDO PASCUAL                   UC8BNTJDseJv7rrT81Lz0Evw   https://www.youtube.com/watch?v=ENopRt4go5Q           577                     0:01:17              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               1
Los Albureros                                   Manny Soto                         UCLFZA7NPz8TSx6wuGwOC0sg   https://www.youtube.com/watch?v=IrsIF7RqFNw             4                     1:25:28              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               1
Los Amores De Juan Charrasqueado                hihuitlan                          UCOX_cUr_zOkL5Qdf0XpNmzw   https://www.youtube.com/watch?v=usY_mQOrsnI       118,105                     0:02:08              0                                                                3/11/20                  3/13/20                                                                 1
Los Caifanes                                    Kevin Axel Juárez D.               UCiZ1a2SXYXqRm67Dil09RYw   https://www.youtube.com/watch?v=iQjV5v4OgiU        23.012                     0:04:46              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               1
Los Jinetes de la Bruja                         QUANAS-TV                          UCojfL8IYOWdSkddIqBV2SXg   https://www.youtube.com/watch?v=H3H2J2GRQ6Y         5,786                     0:06:17              0                                                                2/24/20                  2/26/20                                                                 1
Los Jovenes Amantes                             placerculposo                      UCSBTfnz90l3cVhRlugBzzfQ   https://www.youtube.com/watch?v=cx3ZYftOMrg     2,017,818                     0:03:56              0                                                                 3/6/20                  3/13/20 Follow up email sent on 3/10/2020                               1
Los Maistros (Pelados Pero Sabrosos)            Ramcisco01                         UCfQx3GWtu-uhvAiT2UazOqA   https://www.youtube.com/watch?v=rYdct9RmgBU        10,752                     0:00:14              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               1
Los Mandados                                    ALEXANDER MARTINEZ                 UCqocGiZCgvSSe3T4YLddIFg   https://www.youtube.com/watch?v=BCxr5ctqhic            34                     1:31:26              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               1
Los Rateros                                     Julio Peralta                      UCZI32grTWi6VGMyXS4u4ACg   https://www.youtube.com/watch?v=yRXXxRy9nzk            21                     0:01:53              0                                                                3/11/20                  3/13/20                                                                 1
Los Viejos Somos Asi                            Atziri Wu                          UCg9W2upbfFPKTVy1gIRywdg   https://www.youtube.com/watch?v=7BR8D8Cy92Y           412                     1:36:12              0                                                                3/11/20                  3/13/20                                                                 1
Magnum 357 (357 Magnum)                         PeliculasArgentinoMexicano         UCCnreabYQ8Q5MS-TL_kX0aw   https://www.youtube.com/watch?v=QxVN_UpFsBI        19,075                     1:28:05                                                                               2/24/20                  2/26/20                                                                 1
Maldita Miseria                                 Jesús Hoyos Hernández              UCtAqcXx9mrIjOIhSNyLRnWw   https://www.youtube.com/watch?v=luGCtJTfXRQ           917                     0:03:52              0                                                                2/24/20                  2/25/20                                                                 1
Mas Vale Pájaro En Mano                         canal de musica variada mx         UCqkJmm7pK7D2qFwQmWtx8sQ   https://www.youtube.com/watch?v=jg6azEA0aOo            91                     0:04:23              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               1
México Mexico Ra Ra Ra                          endechas                           UCzYolCTO2cFZ1fEQXh1sP_A   https://www.youtube.com/watch?v=Vzl6bDx2i_E         2,597                     0:01:26              0                                                                2/24/20                  2/26/20                                                                 1
Mi Campeon                                      TIN TAN y su Carnal MARCELO        UCrB-SCHRZanOE2uJ1D2zRNA   https://www.youtube.com/watch?v=OxDtvjMdZkw            84                     0:07:49              0                                                                2/24/20                  2/26/20                                                                 1
Mi Preferida                                    Daniel GV                          UCxm42lK8KLQTmL9RJ2M9-vA   https://www.youtube.com/watch?v=Gk0zOG-e9Wc         1,587                     0:02:48              0                                                                2/24/20                  2/26/20                                                                 1
Misa De Cuerpo Presente                         Daniel Brabell                     UCQpcgD9oYF7RPoEfvnHrU_g   https://www.youtube.com/watch?v=4g0xakAcEbc           272                     1:31:38              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               1
Mision Suicida                                  piledrivingcritique                UC_oMHw7rvopS7g19rRVgM8w   https://www.youtube.com/watch?v=R4u_-IClfUQ         1,535                     0:00:54              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               1
Octagon y Atlantis en La Revancha               Metallic Men 009                   UCTxQCCv25qVRQjeSQJk6rwQ   https://www.youtube.com/watch?v=JoC2nr0vjs0         1,879                     0:14:42              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               1
Ojos de Juventud                                Atziri Wu                          UCg9W2upbfFPKTVy1gIRywdg   https://www.youtube.com/watch?v=0VyiIFdlQgQ           116                     1:35:48              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               1
Peleador a Puño Limpio (Fist Fighter)           Kriso                              UCGaRK_asa0_WkVFXTwzfy6w   https://www.youtube.com/watch?v=X3DB1DVfK9E         1,610                     1:32:08              0                                                                 3/6/20                   3/9/20                                                                 1
Picardia Mexicana 3                             Alvaro Castillo                    UCNgqR3SCnPhA_YqUD2C70Aw   https://www.youtube.com/watch?v=hBCUBn1en5s        11,624                     0:04:18              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               1
Picardía Mexicana I                             Felix Sanchez cruz                 UCO7e5WQxsu-U4ecdLZ5Iccg   https://www.youtube.com/watch?v=WdWtO-W9id0         5,813                     1:43:21              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               1
Pistolero Del Diablo                            SuperB Movies                      UC9F2Bbjm2TsrheugJwfqSzw   https://www.youtube.com/watch?v=Piu5jmWsivQ             4                     1:19:10              0                                                                                                 This video has been removed by the user.                        1
Se la Llevo el Remington                        Miss Charlotte                     UCdnLbG1hXkQrUzOqehYezUA   https://www.youtube.com/watch?v=S2gy2g-7G-s            68                     1:28:38              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               1
Siete En La Mira II (La Furia De La Venganza)   ec2                                UC3HGhwJXU-hv6UE8HtCeVtQ   https://www.youtube.com/watch?v=dVqCliHivaI         2,872                     1:33:41              0                                                                2/24/20                  2/26/20                                                                 1
Uno y Medio Contra el Mundo                     Hairo Ante                         UClU-ltcXD1CHtfcyIzqkR8w   https://www.youtube.com/watch?v=BJAJLYiQDvM         1,665                     1:26:35              0                                                                2/24/20                  2/26/20                                                                 1
Ya no Los Hacen Como Antes                      Maricarmen A.A                     UCy-fwu0mdDJhXTPPfebEXmw   https://www.youtube.com/watch?v=wXVn3vKJhko        27,390                     0:01:07              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               1
Ya Somos Hombres                                treNes México                      UCVopIQU3HW8xkxLaRGaXGtQ   https://www.youtube.com/watch?v=m-lQ-8Kufa4        24,945                     0:03:30              0                                                                 3/6/20                  3/10/20 Follow up email sent on 3/10/2020                               1




                                                                                   Total Infringing Videos
                                                                                   Removed
                                                                                   2014                       1152
                                                                                   2015                       1301
                                                                                   2016                       1182
                                                                                   2017                       1654
                                                                                   2018                       1122
                                                                                   2019                       1360
                                                                                   2020                       January                                       234
                                                                                                              February                                      119
                                                                                                              March
                                                                                                              April
                                                                                                              May
Title        YouTube Username   User ID / Channel                                  Infringing URL   Views   Video Length   # of ads   Type of ads   Date Submitted   Date Removed   Notes

        Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 136 of
                                                                                   June
                                                                                   July
                                                                                   August

                                             149                                   September
                                                                                   October
                                                                                   November
                                                                                   December
                                                                                   Total:           353


                                Summary of Repeat Offenders
                                Total repeat offenders (three times or more): 413
                                Total Terminated repeat offenders: 346
                                Repeat Offenders for this cycle (highlighted above): 6
                                                                      Athos Youtube Enforcement
                                  Case 1:21-cv-21698-JEM Document 1-2             Entered on FLSD Docket 05/03/2021 Page 137 of
Title
Hasta el Viento Tiene Miedo
                                           YouTube Username
                                           Abu Daisuke
                                                                                        149
                                                               March 14, 2020 - April 14, 2020 Enforcement Results
                                                                                 User ID / Channel
                                                                                 UC31MMdiF6jw7FFLpsk9Vh2A
                                                                                                                                   Infringing URL
                                                                                                                                   https://www.youtube.com/watch?v=0P-vNHhFpqU
                                                                                                                                                                                 Views
                                                                                                                                                                                            444
                                                                                                                                                                                                  Video Length
                                                                                                                                                                                                                 1:28:17
                                                                                                                                                                                                                           # of ads
                                                                                                                                                                                                                                      0
                                                                                                                                                                                                                                        Type of ads                           Date Submitted
                                                                                                                                                                                                                                                                                                4/6/20
                                                                                                                                                                                                                                                                                                         Date Removed
                                                                                                                                                                                                                                                                                                                         4/8/20
                                                                                                                                                                                                                                                                                                                                  Notes
                                                                                                                                                                                                                                                                                                                                                                                                  8
Hasta el Viento Tiene Miedo                Peliculas RayoMex                     UC4PUO43S0ZikZ9Yce5rvWuw                          https://www.youtube.com/watch?v=qTHW2hzf6Rw            8,499                  1:23:48              0                                                        3/30/20                   4/5/20                                                                   8
Hasta el Viento Tiene Miedo                Peliculas RayoMex                     UC4PUO43S0ZikZ9Yce5rvWuw                          https://www.youtube.com/watch?v=CNO8GSQwtoI              157                  1:28:15              0                                                         4/8/20                   4/8/20                                                                   8
Hasta el Viento Tiene Miedo                Cosmo Movies Retro                    UCi0_-qP1o1hcoRholHQG1Xw                          https://www.youtube.com/watch?v=YADYtTG4afo               27                  1:28:01              0                                                         4/8/20                   4/8/20                                                                   8
Hasta el Viento Tiene Miedo                MaximusQ8 ™                           UClAQng8GW4PbjHqKejUH33Q                          https://www.youtube.com/watch?v=y4CqA9EK7u4               22                  1:28:17              0                                                         4/6/20                   4/8/20                                                                   8
Hasta el Viento Tiene Miedo                Samara Navarro Morgan                 UCp5kiUckzpfwAJenWfglNqA                          https://www.youtube.com/watch?v=wogG2ZVhKYg                7                  1:27:39              1 applieddigitalskills.withgoogle.com                    3/17/20                  3/17/20                                                                   8
Hasta el Viento Tiene Miedo                Videotopia                            UCtmWOplviIRA-op1JSCVScA                          https://www.youtube.com/watch?v=-8gXyGi8tfE              504                  1:27:39              0                                                         4/6/20                   4/8/20                                                                   8
Hasta el Viento Tiene Miedo                Videotopia                            UCYdNrH7cRDRIKrxpMuxu1Mg                          https://www.youtube.com/watch?v=0r37tc2yq7w            6,000                  1:27:39              0                                                        3/17/20                  3/17/20                                                                   8
Por Tu Maldito Amor                        Películas Clásicas Mexicanas          UC9repe05R-AGA7TEYdWvWxg                          https://www.youtube.com/watch?v=qH8-0_5xlgQ               14                  1:34:41              0                                                        3/25/20                  pending                                                                   6
Por Tu Maldito Amor                        Carloz J Barahona                     UCBf0TXmsdEGlMvlQLbAsU6Q                          https://www.youtube.com/watch?v=MYeTdXZzUtQ              147                  1:33:00              0                                                        3/25/20                  3/27/20                                                                   6
Por Tu Maldito Amor                        Aimer Gomez                           UChKy21VJv1VkSBOIJadGSzQ                          https://www.youtube.com/watch?v=kEHJCgM4Oj8            2,267                  1:33:00              0                                                        3/19/20                  3/23/20                                                                   6
                                                                                                                                                                                                                                                                                                                                  This video is no longer available because the YouTube account
Por Tu Maldito Amor                        Peliculas Mexicanas y Mas             UCTAzBpD4EHM6UsoXpg1l4iw                          https://www.youtube.com/watch?v=g0uGxBFUeyk           14,980                  1:36:36              0                                                                                           associated with this video has been terminated.                 6
Por Tu Maldito Amor                        Juan Pablo                            UCUOew3_1gABlrVTtJcuabwg                          https://www.youtube.com/watch?v=mXLiyGHX01w               51                  1:35:17              0                                                                                           This video has been removed by the user.                        6
Por Tu Maldito Amor                        Canal Chespirito                      UCZzruWj919y5RLZ4ZDYqCrg                          https://www.youtube.com/watch?v=ydMzPy-_u-c            3,570                  1:34:41              0                                                        3/25/20                  3/27/20                                                                   6
El Tahúr                                   PESCA CABRERA                         UCASgiRsWejxpQjaxbRrNgXg                          https://www.youtube.com/watch?v=z8zSJERjj78           14,210                  1:57:30              0                                                        3/17/20                  3/17/20                                                                   5
El Tahúr                                   Aimer Gomez                           UChKy21VJv1VkSBOIJadGSzQ                          https://www.youtube.com/watch?v=ohN8B7mjgnA               13                  1:57:30              0                                                        3/17/20                  3/17/20                                                                   5
                                                                                                                                                                                                                                                                                                                                  This video is no longer available because the YouTube account
El Tahúr                                   armando castillejo                    UCkohqN8WeeieibgCEbhCtSg                          https://www.youtube.com/watch?v=GSOc4yPWybI              127                  1:58:01              0                                                                                           associated with this video has been terminated.                 5
El Tahúr                                   Jose Gallardo                         UCoCP4QhPUARIog4znzNCJ1w                          https://www.youtube.com/watch?v=6xC9_Vduvhs               16                  1:58:32              0                                                                                           Video unavailable.                                              5
El Tahúr                                   Heidy Villamil                        UCRUjuKME1IozE6_0dKXdcFQ                          https://www.youtube.com/watch?v=xses43iiUXU              101                  1:58:33              0                                                                                           This video has been removed by the user.                        5
El Coyote Y La Bronca                      Jesús Santos                          UC7htWKUg3iPhgJZl3PL42bw                          https://www.youtube.com/watch?v=z5Ltyms5D-I               39                  1:35:34              0                                                                                           This video has been removed by the user.                        3
El Coyote Y La Bronca                      armando castillejo                    UCkohqN8WeeieibgCEbhCtSg                          https://www.youtube.com/watch?v=qrLUdmjfz8M                2                  1:35:29              0                                                        3/25/20                  3/27/20                                                                   3
El Coyote Y La Bronca                      Peliculas Mexicanas y Mas             UCTAzBpD4EHM6UsoXpg1l4iw                          https://www.youtube.com/watch?v=HZiyX-L11zY           18,309                  1:35:29              0                                                        3/25/20                  3/27/20                                                                   3
El Derecho De Nacer                        Honthaomany Duc movie                 UCNU0io0wXPISaq_jkeI7sfA                          https://www.youtube.com/watch?v=lhDywzVjE64           12,966                  1:24:05              0                                                         4/6/20                   4/8/20                                                                   3
El Derecho De Nacer                        Sergio Luis Cardenas                  UCvCssPDDafOs1jSqLacuiyQ                          https://www.youtube.com/watch?v=HHuMABcu8f4            1,440                  0:07:51              0                                                         4/6/20                   4/8/20                                                                   3
El Derecho De Nacer                        Sergio Luis Cardenas                  UCvCssPDDafOs1jSqLacuiyQ                          https://www.youtube.com/watch?v=Uug6xtg7DNw            6,106                  0:02:31              0                                                         4/8/20                   4/8/20                                                                   3
La Familia Perez                           Cooperaguilar Tlnovelas y mucho más   UCjAB-Ekb_AK2qpxcaHvfH9w                          https://www.youtube.com/watch?v=uQFjpp50lYw              425                  1:33:34              0                                                        3/17/20                  3/17/20                                                                   3
La Familia Perez                           Francisco Alejandro Lopez Lezama      UCKc5Yb3hwl09kqBw2Z5Yxeg                          https://www.youtube.com/watch?v=iLGSSJGLeT4              233                  1:33:34              0                                                        3/19/20                  3/23/20                                                                   3
                                                                                                                                                                                                                                                                                                                                  This video is no longer available because the YouTube account
La Familia Perez                           Vaquetón                              UCMk5ujqXfViMK3NPlPOB8EA                          https://www.youtube.com/watch?v=WV-nObuJvuI           55,791                  1:31:47              0                                                                                           associated with this video has been terminated.                 3
Cementerio Del Terror                      Горячий Кинотеатр                     UCqowAlD6jYlV7OsjPNySjbQ                          https://www.youtube.com/watch?v=8iAzsB2WCXw               43                  1:31:14              0                                                         4/8/20                   4/8/20                                                                   2
Cementerio Del Terror                      John ryder autoestopista              UCXzsvjK9mz4WgQl5jO1ZhCQ                          https://www.youtube.com/watch?v=GKZbtNlgr6g              337                  1:30:13              0                                                         4/8/20                   4/8/20                                                                   2
Dios Los Cría                              PeliculasArgentinoMexicano            UCCnreabYQ8Q5MS-TL_kX0aw                          https://www.youtube.com/watch?v=lokb6dL8u6Q               60                  1:28:54              0                                                        3/25/20                  3/27/20                                                                   2
                                                                                                                                                                                                                                                                                                                                  This video is no longer available because the YouTube account
Dios Los Cría                              armando castillejo                    UCkohqN8WeeieibgCEbhCtSg                          https://www.youtube.com/watch?v=5wkkfeJC1Cg            2,093                  1:29:52              0                                                                                           associated with this video has been terminated.                 2
                                                                                                                                                                                                                                                                                                                                  This video is no longer available because the YouTube account
El Bronco                                  Peliculas Mexicanas y Mas             UCTAzBpD4EHM6UsoXpg1l4iw                          https://www.youtube.com/watch?v=FyoR3wOi65k               71                  1:34:09              0                                                                                           associated with this video has been terminated.                 2
El Bronco                                  Angy Ibarra                           UCY7in8fswYYBztBIEgLDW5A                          https://www.youtube.com/watch?v=IT6ctYB383c              926                  1:34:09              0                                                        3/25/20                  3/27/20                                                                   2
El Desconocido                             andres castillo venegas               UCNLj8e4vjofd5M16zRUYb3g                          https://www.youtube.com/watch?v=E607x8ORLlU           94,887                  1:33:43              0                                                        3/17/20                  3/17/20                                                                   2
El Desconocido                             Felix Sanchez                         UCwj5dz107vSAzTtOVC7D7Gw                          https://www.youtube.com/watch?v=bAEadTDjiPk                1                  1:29:46              0                                                         4/9/20                  4/10/20                                                                   2
El Gran Makakikus                          Atziri Wu                             UCg9W2upbfFPKTVy1gIRywdg                          https://www.youtube.com/watch?v=XpFTjEiquDw               60                  2:36:11              0                                                        3/17/20                  3/17/20                                                                   2
El Gran Makakikus                          Cooperaguilar Tlnovelas y mucho más   UCjAB-Ekb_AK2qpxcaHvfH9w                          https://www.youtube.com/watch?v=TbCgNxOlasg               57                  1:43:17              0                                                                                           This video has been removed by the user.                        2
El Quelite                                 Tin Tan                               UCEuVGSy3413JK0gEL89iKlg                          https://www.youtube.com/watch?v=PHf49_ZEnUU               13                  1:22:41              0                                                         4/9/20                  4/10/20                                                                   2
El Quelite                                 Vazzosori channel JL                  UCgnEEdMDYYKKSBaGh02Mrww                          https://www.youtube.com/watch?v=aYZJXh0Pv0M               48                  1:22:41              0                                                        3/17/20                  3/17/20                                                                   2
El Rey Del Tomate                          MEXICO LINDO                          UC-rG47rRyYWRc-l2cesgzww                          https://www.youtube.com/watch?v=I0VI85tQ4XE              368                  1:32:20              0                                                        3/19/20                  3/23/20                                                                   2
                                                                                                                                                                                                                                                                                                                                  This video is no longer available because the YouTube account
El Rey Del Tomate                          JASH FANTASY VIDEOMIX                 UCufJWWitPA_H2jRuUbTlVOQ                          https://www.youtube.com/watch?v=FUeHiuKohDQ              312                  1:32:13              0                                                                                           associated with this video has been terminated.                 2
Hermelinda Linda                           Peliculas Mexicanas y Mas             UCTAzBpD4EHM6UsoXpg1l4iw                          https://www.youtube.com/watch?v=DqxetymyNZY            5,141                  1:32:05              0                                                        3/17/20                  3/17/20                                                                   2
Hermelinda Linda                           Películas Mexicanas                   UCx87jD8gZisTXmvG1rGdH8g                          https://www.youtube.com/watch?v=NLA-t_t3lhc               13                  1:32:05              0                                                        3/17/20                  3/17/20                                                                   2
Los Caifanes                               paul filmexica                        UClU0IKoqKS-Z-Rcuu7ZjoDg                          https://www.youtube.com/watch?v=uIqv9XWdSr8           16,466                  0:06:38              0                                                         4/6/20                   4/8/20                                                                   2
Los Caifanes                               AL FIN LIEBRE ediciones digitales     UCnkv3bbTT8MnRE6oBINqSFw                          https://www.youtube.com/watch?v=BRDohEVWeRQ           22,113                  0:05:13              0                                                         4/6/20                   4/8/20                                                                   2
                                                                                                                                                                                                                                                                                                                                  This video is no longer available because the YouTube account
Los Hojalateros                            la lp                                 UCXhLi8GRk4XgB4ryyQ666nQ                          https://www.youtube.com/watch?v=7hERJlqQjaY           1,254                   0:03:08              0                                                                                           associated with this video has been terminated.                 2
Los Hojalateros                            Julio Peralta                         UCZI32grTWi6VGMyXS4u4ACg                          https://www.youtube.com/watch?v=1dKm-6PTq9k              99                   0:00:23              0                                                        3/17/20                  3/17/20                                                                   2
Matar o Morir                              PESCA CABRERA                         UCASgiRsWejxpQjaxbRrNgXg                          https://www.youtube.com/watch?v=t-6nXg5QXWU         212,474                   1:39:03              0                                                         4/9/20                  4/10/20                                                                   2
Matar o Morir                              Juan Pablo                            UCUOew3_1gABlrVTtJcuabwg                          https://www.youtube.com/watch?v=0e1oiqOsilc           1,689                   0:10:11              0                                                        3/17/20                  3/17/20                                                                   2
Me Quiero Casar                            Películas Clásicas Mexicanas          UC9repe05R-AGA7TEYdWvWxg                          https://www.youtube.com/watch?v=CFFiTp6sInE             947                   1:25:39              0                                                         4/6/20                   4/8/20                                                                   2
Me Quiero Casar                            Canal Chespirito                      UCZzruWj919y5RLZ4ZDYqCrg                          https://www.youtube.com/watch?v=FNG1gFmtYVQ           1,030                   1:25:38              0                                                         4/6/20                   4/8/20                                                                   2
Me Traes de un Ala                         TV y películas clásicas               UCCJTMj9aH_oBZsByPCVZCKQ                          https://www.youtube.com/watch?v=33J_z_lTSmc              88                   1:28:14              0                                                         4/6/20                   4/8/20                                                                   2
Me Traes de un Ala                         Rocco Jamil Music                     UCgYVHVjsOpKRJafn5rph6xg                          https://www.youtube.com/watch?v=_YRHZr3xLeY             191                   1:28:14              0                                                                                         This video has been removed by the user.                          2
Picardía Mexicana I                        Gabriela Fernández                    UCTj5FvRLuaoDD2EQm2jcXJA                          https://www.youtube.com/watch?v=dmeEuFszROQ              44                   1:03:21              0                                                         4/6/20                   4/8/20                                                                   2
Picardía Mexicana I                        satur bikers                          UCTrHSyiXDlUvFDreRQy2hLQ                          https://www.youtube.com/watch?v=6DRnNBoEwOQ             241                   1:48:00              0                                                         4/8/20                   4/8/20                                                                   2
Que Perra Vida                             Rous llamas                           UCCKNT81QWi_S4NMnxM_E8yQ                          https://www.youtube.com/watch?v=2m0mO2MUTZM              14                   1:29:53              0                                                        3/25/20                  3/27/20                                                                   2
Que Perra Vida                             SKYNET                                UCeDLxxtxOWpkacvIhCG6EAw                          https://www.youtube.com/watch?v=lQtFGhCJy3M          58,544                   1:29:53              0                                                        3/25/20                  3/27/20                                                                   2
Tierra De Rencores                         JUAN PLANETA CINE                     /UCSSBId-GYdXEONCDQrvzM_A                         https://www.youtube.com/watch?v=2XW8psepP9o           8,116                   1:35:59              0                                                        3/30/20                   4/1/20                                                                   2
Tierra De Rencores                         Juan carlos Vazquez                   UC9zT0xPCUP7yzpvywL4kfFw                          https://www.youtube.com/watch?v=n6Ezh-ZLiYA             337                   1:35:59              0                                                         4/9/20                  4/13/20 Follow up email sent on 4/13/2020.                                2
Tres Veces Mojado                          Alejandro Verdugo                     UC6j72vcW2yfEhoexu4LECyA                          https://www.youtube.com/watch?v=P7KpkTpLEtE             164                   1:38:18              0                                                         4/9/20                  4/10/20                                                                   2
Tres Veces Mojado                          perex .R.D                            UCWz_zKG8Ikryo6c0quokFAg                          https://www.youtube.com/watch?v=vjK4NKTwiBM          36,429                   1:38:18              0                                                         4/9/20                  4/10/20                                                                   2
Tu Camino y El Mío                         Miguel angel Castillo                 UC83JZXUBIIqn-AyJQV4g7NA                          https://www.youtube.com/watch?v=47nlXTbO9Kg          13,712                   0:02:58              0                                                        3/25/20                  3/27/20                                                                   2
                                                                                                                                                                                                                                                                                                                                This video is no longer available because the YouTube account
Tu Camino y El Mío                         armando castillejo                    UCkohqN8WeeieibgCEbhCtSg                          https://www.youtube.com/watch?v=GA3BIT_YSz8               18                  1:19:19              0                                                                                         associated with this video has been terminated.                   2
Un Rincon Cerca del Cielo                  Javier Sanchez                        UCB9P6TvvOkC54461mJqNswQ                          https://www.youtube.com/watch?v=lVGw_r8Jr_g           36,987                  1:55:39              0                                                        3/30/20                   4/5/20                                                                   2
Un Rincon Cerca del Cielo                  MEXICO LINDO                          UC-rG47rRyYWRc-l2cesgzww                          https://www.youtube.com/watch?v=S_XS5TNTn28            1,389                  1:59:39              0                                                         4/9/20                  4/10/20                                                                   2
Agarrando Parejo                           Ramon Ureta                           UCBOvI1qKBc5zK8K_nF6P_tQ                          https://www.youtube.com/watch?v=0M-6Wy5qdZc               43                  1:24:29              0                                                        3/17/20                  3/17/20                                                                   1
Ahora Soy Rico                             Javier Sanchez                        UCB9P6TvvOkC54461mJqNswQ                          https://www.youtube.com/watch?v=XztX_DYNWZA              318                  1:46:23              0                                                                                         This video has been removed by the user.                          1
Allá en La Plaza Garibaldi                 Mikhail Podolski                      UCHbx0IfR0oYh04HQPis8-UA                          https://www.youtube.com/watch?v=P9JLSbomuJQ               14                  1:14:43              0                                                        3/30/20                   4/5/20                                                                   1
Caña Brava                                 Chilenlogia                           UCJokdeWq7pzNrcwXJZak-aA                          https://www.youtube.com/watch?v=mJ60D6Dz6Ow               51                  1:19:45              0                                                         4/8/20                   4/8/20                                                                   1
Carabina 30-30                             thaoduy2                              UC6pYgZBctEWRMiwpIpW2YKA                          https://www.youtube.com/watch?v=UTndp8znAwE           16,759                  1:50:27              0                                                        3/17/20                  3/17/20                                                                   1
Cielito Lindo                              Capitán Cruz VIRAL                    UCSZuiHkOr-S-Gglqda__Ovg                          https://www.youtube.com/watch?v=gSYlWmTQyB0              544                  1:25:07              0                                                        3/25/20                  3/27/20                                                                   1
Cinco Nacos Asaltan Las Vegas              Julio Peralta                         UCZI32grTWi6VGMyXS4u4ACg                          https://www.youtube.com/watch?v=fHWkHZeeRKQ              295                  0:01:33              0                                                        3/19/20                  3/23/20                                                                   1
Como México No Hay Dos                     Leon Smith                            UCfPCOjYXc4vIV19KScYTHlg                          https://www.youtube.com/watch?v=TiYZmLkmCO4              480                  0:09:49              0                                                        3/17/20                  3/17/20                                                                   1
Contrato con la Muerte                     Películas Clásicas Mexicanas          UC9repe05R-AGA7TEYdWvWxg                          https://www.youtube.com/watch?v=iOI08x2_KT8            5,137                  1:29:50              0                                                        3/30/20                   4/5/20                                                                   1
Cri Cri El Grillito Cantor                 Videoclub Serie B                     UC4rZHqEx7g0lnKFrH0a39rA                          https://www.youtube.com/watch?v=W9qbcIus_CQ              299                  1:53:55              0                                                         4/6/20                  pending                                                                   1
De Tal Palo Tal Astilla                    Miss Charlotte                        UCdnLbG1hXkQrUzOqehYezUA                          https://www.youtube.com/watch?v=3jwBEcU8jy0            7,569                  1:45:33              0                                                        3/25/20                  3/27/20                                                                   1
Desvestidas y Alborotadas                  peliculas Lina santos y otros         UCzwijetW0uPdqUTFg7NmZYA                          https://www.youtube.com/watch?v=gJFBUZ9LMlM           53,244                  1:19:30              0                                                        3/30/20                   4/1/20                                                                   1
Dona Mariquita de mi Corazon               Ramon Ureta                           UCBOvI1qKBc5zK8K_nF6P_tQ                          https://www.youtube.com/watch?v=USLa4igPV0A            4,188                  1:34:24              0                                                        3/25/20                  3/27/20                                                                   1
El Arracadas                               Jesus Joaquin Leon Ibarra             UCgGDmFwYHxCXkcJbccCGAKw                          https://www.youtube.com/watch?v=QXC6Tq4ptF0           18,649                  1:50:44              0                                                         4/8/20                   4/8/20                                                                   1
El Baisano Jalil                           Vaquetón                              UCMk5ujqXfViMK3NPlPOB8EA                          https://www.youtube.com/watch?v=joheFTJMUVM            1,627                  1:40:18              0                                                         4/8/20                   4/8/20                                                                   1
El Barchante Neguib                        Vaquetón                              UCMk5ujqXfViMK3NPlPOB8EA                          https://www.youtube.com/watch?v=j7wRAdJpq-c              456                  1:25:28              0                                                         4/6/20                   4/8/20                                                                   1
El Caballo Bayo                            Jose Gallardo                         UCoCP4QhPUARIog4znzNCJ1w                          https://www.youtube.com/watch?v=Ifpjk9CUMgQ               95                  1:30:18              0                                                        3/19/20                  3/23/20                                                                   1
                                                                                                                                                                                                                                                                                                                                This video is no longer available because the YouTube account
El Cuatrero                                Peliculas Mexicanas y Mas             UCTAzBpD4EHM6UsoXpg1l4iw                          https://www.youtube.com/watch?v=Jt9pzrvQ44o              101                  1:27:40              0                                                                                         associated with this video has been terminated.                   1
El Diablo, El Santo Y El Tonto             Gaspar Carrillo                       UCqxkJJPQrtlENwJBlZSd_wg                          https://www.youtube.com/watch?v=H_RsjwB7PbY           17,450                  0:01:34              0                                                        3/25/20                  3/27/20                                                                   1
El Gran Triunfo                            Películas Clásicas Mexicanas          UC9repe05R-AGA7TEYdWvWxg                          https://www.youtube.com/watch?v=yMyki2gfuIs               98                  1:28:23              0                                                         4/6/20                   4/8/20                                                                   1
El Hombre                                  JR Muñoz                              UCYKK2hiIV7vxNRyGQssrocw                          https://www.youtube.com/watch?v=YH8mQbAc8xA                9                  1:24:10              0                                                        3/17/20                  3/17/20                                                                   1
El Hombre Inquieto                         Cooperaguilar Tlnovelas y mucho más   UCjAB-Ekb_AK2qpxcaHvfH9w                          https://www.youtube.com/watch?v=BkpxT7FrCPw              182                  1:32:38              1 Chromebook                                             3/17/20                  3/17/20                                                                   1
El Mil Amores                              Cooperaguilar Tlnovelas y mucho más   UCjAB-Ekb_AK2qpxcaHvfH9w                          https://www.youtube.com/watch?v=xyMeA4A5uhw              183                  1:42:08              2 Windmill Strategy, Chromebook                          3/17/20                  3/17/20                                                                   1
El Rey De Los Albures                      IVÁN EL TIBURON                       UCg5XDYgsI6HTB0S9u70Vvtw                          https://www.youtube.com/watch?v=zsf28Jw8q3I              190                  1:32:27              0                                                         4/8/20                   4/8/20                                                                   1
El Sinvergüenza                            Rafael Galindo.                       UCiRxrkE7qw3yqa-xNqBLYwg                          https://www.youtube.com/watch?v=Gvehj5YUXxM           51,976                  1:36:19              0                                                         4/6/20                   4/8/20                                                                   1
En Peligro De Muerte                       armando castillejo                    UCkohqN8WeeieibgCEbhCtSg                          https://www.youtube.com/watch?v=xL6IvXgCcN8               17                  1:29:10              0                                                        3/19/20                  3/23/20                                                                   1
                                                                                                                                                                                                                                                                                                                                This video is no longer available because the YouTube account
Entre Monjas Anda El Diablo                Peliculas Mexicanas y Mas             UCTAzBpD4EHM6UsoXpg1l4iw                          https://www.youtube.com/watch?v=BiRsjp-SstQ             822                   1:32:50              0                                                                                         associated with this video has been terminated.                   1
Flor de Durazno                            Cooperaguilar Tlnovelas y mucho más   UCjAB-Ekb_AK2qpxcaHvfH9w                          https://www.youtube.com/watch?v=5WaqDqVgzsk             348                   1:29:06              1 Displaysmarket.com                                                                      This video has been removed by the user.                          1
Fuga Hacia La Muerte                       Mariano Morano                        UCajcVnW_oRhxnnwK4maU_1w                          https://www.youtube.com/watch?v=ovGwj8L0X2c              20                   1:27:55              0                                                        3/30/20                   4/5/20                                                                   1
Hombres De Accion                          JR Muñoz                              UCYKK2hiIV7vxNRyGQssrocw                          https://www.youtube.com/watch?v=mdn7HBtW6Bk              19                   1:23:02              0                                                        3/17/20                  3/17/20                                                                   1
Juan Charrasqueado                         Felix Sanchez cruz                    UCs60P87ze3lrGeViZTHociw                          https://www.youtube.com/watch?v=HKU8fSnY-r4              55                   1:29:11              0                                                        3/19/20                  3/23/20                                                                   1
Juan Charrasqueado Y Gabino Barrera        Jose Gallardo                         UCoCP4QhPUARIog4znzNCJ1w                          https://www.youtube.com/watch?v=L5EYaBDn0y0           3,143                   1:47:33              0                                                        3/25/20                  3/27/20                                                                   1
La Banda del Carro Rojo                    santymar mar                          UCU8QUIRFPArlmdFauYxvrOw                          https://www.youtube.com/watch?v=0lpn9tQ0wV4               3                   1:30:51              0                                                        3/17/20                  3/17/20                                                                   1
La Chamuscada                              coahuixtlatv                          UCnyxAsLNF-lAZB6vAiynBfA                          https://www.youtube.com/watch?v=hu4kPMqUekU              71                   0:39:57              0                                                         4/6/20                   4/8/20                                                                   1
La Dinastía De La Muerte                   King Destroyer                        UCBdlJtswl2AS7c93lEKthkw                          https://www.youtube.com/watch?v=G1Jxc1czXB0           7,925                   1:22:18              0                                                        3/19/20                  pending                                                                   1
La Fuga Del Rojo                           David Albarran                        UCf8aJ43rfeHQgLO8sF5E21g                          https://www.youtube.com/watch?v=ddEVvjTebSQ          29,954                   1:29:56              0                                                        3/30/20                   4/5/20                                                                   1
La Hermanita Dinamita                      FERMIN RODRIGUEZ                      UCDP77CVPHagMgfqCpkVZaJw                          https://www.youtube.com/watch?v=VV5thc8RLUY             448                   0:34:20              0                                                         4/6/20                   4/8/20                                                                   1
La Ley del Monte                           Películas Mexicanas                   UCx87jD8gZisTXmvG1rGdH8g                          https://www.youtube.com/watch?v=Cb6-J7GbXX4          15,830                   1:56:53              0                                                        3/19/20                  3/23/20                                                                   1
La Muerte Enamorada                        Cooperaguilar Tlnovelas y mucho más   UCjAB-Ekb_AK2qpxcaHvfH9w                          https://www.youtube.com/watch?v=rHBfKfGSL-E          20,282                   1:22:21              0                                                        3/25/20                  3/27/20                                                                   1
La Pulquería Ataca De Nuevo                Mauro Saldana                         UCAXEq98AQlsLuVdkJuoYVmw                          https://www.youtube.com/watch?v=Qasg_rEANP4             138                   1:37:15              0                                                        3/19/20                  3/23/20                                                                   1
La Reina de la Opereta                     Cooperaguilar Tlnovelas y mucho más   UCjAB-Ekb_AK2qpxcaHvfH9w                          https://www.youtube.com/watch?v=WPUDUKYuNnI           1,677                   1:44:56              0                                                        3/19/20                  3/23/20                                                                   1
Los Dos Amigos                             armando castillejo                    UCkohqN8WeeieibgCEbhCtSg                          https://www.youtube.com/watch?v=lloh8QrsRs4             101                   1:29:35              0                                                        3/25/20                  3/27/20                                                                   1
Los Jinetes de la Bruja                    fabian tello                          UCUrgoKjTYjEApErF5DGKO9A                          https://www.youtube.com/watch?v=xXZAE_1E44k         173,032                   1:12:16              0                                                        3/30/20                   4/5/20                                                                   1
Los Tres Gallos                            JR Muñoz                              UCYKK2hiIV7vxNRyGQssrocw                          https://www.youtube.com/watch?v=7H-lSDcJG70             211                   1:40:44              0                                                        3/19/20                  pending                                                                   1
Maclovia                                   JASH PELICULAS HD                     UCN0RgCC2t7sVw0_5YE-VTvw                          https://www.youtube.com/watch?v=ofEzhcM0Zng              10                   1:40:50              0                                                         4/6/20                  pending Follow up email sent on 4/13/2020.                                1
Maldita Miseria                            heriberto huerta                      UCWZWrg8Yni26csOHPawdgag                          https://www.youtube.com/watch?v=MPIifgqKIuc           7,229                   1:38:16              0                                                         4/9/20                  4/10/20                                                                   1
México Mexico Ra Ra Ra                     la lp                                 UCXhLi8GRk4XgB4ryyQ666nQ                          https://www.youtube.com/watch?v=Tws0YcAPkiU           2,158                   0:00:40              0                                                         4/8/20                   4/8/20                                                                   1
Mis Padres Se Divorcian                    Cooperaguilar Tlnovelas y mucho más   UCjAB-Ekb_AK2qpxcaHvfH9w                          https://www.youtube.com/watch?v=TkYQnWiqVaU             155                   1:58:50              0                                                        3/17/20                  3/17/20                                                                   1
Misa De Cuerpo Presente                    Jose Gallardo                         UCoCP4QhPUARIog4znzNCJ1w                          https://www.youtube.com/watch?v=Ix8sd8y3HDc             123                   1:31:38              0                                                        3/17/20                  3/17/20                                                                   1
Noches De Cabaret (Las Reinas Del Talon)   Isacc DL                              UC2rpXUwOTNJcSRtiJHWuPWQ                          https://www.youtube.com/watch?v=IyzMtKKlhYA          57,016                   0:10:35              0                                                         4/6/20                   4/8/20                                                                   1
Nosotras Las Sirvientas                    Cooperaguilar Tlnovelas y mucho más   UCjAB-Ekb_AK2qpxcaHvfH9w                          https://www.youtube.com/watch?v=xCh7CkZyyso           2,525                   1:21:18              0                                                        3/19/20                  3/23/20                                                                   1
                                                                                                                                                                                                                                                                                                                                This video is no longer available because the YouTube account
Ojos de Juventud                           Ramon Ureta                           UCBOvI1qKBc5zK8K_nF6P_tQ                          https://www.youtube.com/watch?v=hpoZzRJ6yHc          22,562                   1:36:01              0                                                                                         associated with this video has been terminated.                   1
Orgullo De Mujer                           Cooperaguilar Tlnovelas y mucho más   UCjAB-Ekb_AK2qpxcaHvfH9w                          https://www.youtube.com/watch?v=AeSenB51IDw          30,458                   1:54:11              0                                                        3/25/20                  3/27/20                                                                   1
Pecado Mortal                              Cooperaguilar Tlnovelas y mucho más   UCjAB-Ekb_AK2qpxcaHvfH9w                          https://www.youtube.com/watch?v=538ae2Cp0nE         112,447                   1:42:23              0                                                        3/25/20                  3/27/20                                                                   1
Peleador a Puño Limpio (Fist Fighter)      corBetan nitraM                       UCBHuFAwpJc0B8IZpj2Z-hDA                          https://www.youtube.com/watch?v=Rxl8Mwi3UH4             834                   1:32:10              0                                                         4/6/20                   4/8/20                                                                   1
                                                                                                                                                                                                                                                                                                                                This video is no longer available because the YouTube account
Picardía Mexicana 3                        la lp                                 UCXhLi8GRk4XgB4ryyQ666nQ                          https://www.youtube.com/watch?v=Ijxa6R1q-kA            1,561                  0:01:30              0                                                                                         associated with this video has been terminated.                   1
Picardía Mexicana II                       satur bikers                          UCTrHSyiXDlUvFDreRQy2hLQ                          https://www.youtube.com/watch?v=bC_UeNmSUN8               68                  1:39:05              0                                                         4/8/20                   4/8/20                                                                   1
Rosas Blancas para mi Hermana Negra        Ruben Emilio Sanchez Allegrini        UCj_fR2QtL0hUuQdMiflRJRw                          https://www.youtube.com/watch?v=c_I6kgX-YiQ            2,503                  1:34:59              0                                                        3/30/20                   4/5/20                                                                   1
                                                                                                                                                                                                                                                                                                                                This video is no longer available because the YouTube account
Tacos al Carbon                            Peliculas Mexicanas y Mas             UCTAzBpD4EHM6UsoXpg1l4iw                          https://www.youtube.com/watch?v=uozG-muiN1k         112,792                   1:37:56              0                                                                                         associated with this video has been terminated.                   1
Todo Por Nada                              Peliculas Mexicanas Del Ayer TV       UCXKcGoxCP-NsLicsw7E8F3A                          https://www.youtube.com/watch?v=Wsr3FQ7_07w           3,827                   1:19:43              0                                                         4/8/20                   4/8/20                                                                   1
Trampa Infernal                            DOCE POR 12                           UCpfQhAI-MeNsHnn3Mok_ilQ                          https://www.youtube.com/watch?v=GyJhTJwW5xc           1,017                   1:16:05              0                                                         4/9/20                  4/10/20                                                                   1
Un Hombre Llamado Diablo                   My Channel                            UCWBRIKJGqF7kIoLAJFNL7lA                          https://www.youtube.com/watch?v=tmssVqYzwQc           1,160                   1:41:25              0                                                        3/30/20                   4/5/20                                                                   1
                                                                                                                                                                                                                                                                                                                                This video is no longer available because the YouTube account
Un Par A Todo Dar                          Vaquetón                              UCMk5ujqXfViMK3NPlPOB8EA                          https://www.youtube.com/watch?v=hw-fmHCj1gc            6,070                  1:28:34              0                                                                                         associated with this video has been terminated.                   1
Ya Somos Hombres                           armando castillejo                    UCkohqN8WeeieibgCEbhCtSg                          https://www.youtube.com/watch?v=L5GlLPwOByo               46                  1:47:05              0                                                        3/25/20                  3/27/20                                                                   1




                                                                                 Total Infringing Videos
                                                                                 Removed
                                                                                 2014                                              1152
                                                                                 2015                                              1301
                                                                                 2016                                              1182
                                                                                 2017                                              1654
                                                                                 2018                                              1122
                                                                                 2019                                              1360
                                                                                 2020                                              January                                       234
                                                                                                                                   February                                      119
                                                                                                                                   March                                         108
                                                                                                                                   April
                                                                                                                                   May
                                                                                                                                   June
                                                                                                                                   July
                                                                                                                                   August
                                                                                                                                   September
                                                                                                                                   October
                                                                                                                                   November
                                                                                                                                   December
                                                                                                                                   Total:                                        461


                                                                                 Summary of Repeat Offenders
                                                                                 Total repeat offenders (three times or more): 441
                                                                                 Total Terminated repeat offenders: 368
                                                                                 Repeat Offenders for this cycle (highlighted above): 17
                                                                     Athos Youtube Enforcement
                                    Case 1:21-cv-21698-JEM Document 1-2      Entered on FLSD Docket 05/03/2021 Page 138 of
Title
El Arracadas
                                                   YouTube Username
                                                   Osiel Esau
                                                                                 149             User ID / Channel
                                                                                                 UC92ebyI2Dmv_6wN_e-GlXoA
                                                                                                                                                           April 15, 2020 - May 15, 2020 Enforcement Results
                                                                                                                                                   Infringing URL
                                                                                                                                                   https://www.youtube.com/watch?v=qduGpZKCAO4
                                                                                                                                                                                                 Views
                                                                                                                                                                                                           175
                                                                                                                                                                                                                  Video Length
                                                                                                                                                                                                                                 1:50:22
                                                                                                                                                                                                                                           # of ads
                                                                                                                                                                                                                                                      0
                                                                                                                                                                                                                                                          Type of ads                                Date Submitted
                                                                                                                                                                                                                                                                                                                       5/6/20
                                                                                                                                                                                                                                                                                                                                Date Removed
                                                                                                                                                                                                                                                                                                                                                5/8/20
                                                                                                                                                                                                                                                                                                                                                         Notes
                                                                                                                                                                                                                                                                                                                                                                                                                       11
El Arracadas                                       CHENTE EL REY                                 UCalUSR-UvHkUQH2pFuqMiHA                          https://www.youtube.com/watch?v=h1NN9rVLwYg             560                   1:48:37              0                                                               4/27/20                  4/27/20                                                                 11
El Arracadas                                       PelisMeo                                      UCbQAVIVpCWar2aFzq6Gv4vw                          https://www.youtube.com/watch?v=bD2MOtQEXhs           1,766                   1:48:38              0                                                                5/8/20                  5/12/20                                                                 11
El Arracadas                                       Jose aimer Gomez                              UCeYcoUuu9xe2oydb6Dvi85w                          https://www.youtube.com/watch?v=3_HJTY-R334           3,592                   1:50:22              0                                                                                                  This video has been removed by the uploader.                  11
El Arracadas                                       Jóse Álvarez Euskadi                          UCGRuYt9_327gIolxaEiwh5A                          https://www.youtube.com/watch?v=Ozsa116F0FA         224,707                   0:02:44              0                                                                5/8/20                  5/12/20                                                                 11
El Arracadas                                       DJDISNEY EL BAQUERO                           UCJC4QPcBp1uyiY1cOTY_ifg                          https://www.youtube.com/watch?v=3AnBLAqfxmI               0                   1:48:38              0                                                               4/27/20                  4/27/20                                                                 11
El Arracadas                                       Douglar Ramírez                               UCLcOHePmamuH9YPGkmQTEQg                          https://www.youtube.com/watch?v=i3O1RoHlwTU             183                   1:48:38              0                                                                5/8/20                  5/12/20                                                                 11
El Arracadas                                       ALCON 71                                      UCmPdvHWE7qFbQgmGIiPM71g                          https://www.youtube.com/watch?v=hjMjym241to             362                   1:48:37              0                                                               4/29/20                   5/4/20 Follow up email sent on 5/4/2020                                11
El Arracadas                                       Santiago Gomez Sánchez                        UCNLZL3niGtDXL7EZCQaJPJA                          https://www.youtube.com/watch?v=pyydiSCr2YA             214                   1:48:38              0                                                                                                This video has been removed by the uploader.                    11
El Arracadas                                       Juan David Moreno elles                       UCUHMidaKMYx1pT5fJ1aBYcg                          https://www.youtube.com/watch?v=1IeVuIbh1KE               7                   1:48:38              0                                                                5/6/20                   5/8/20                                                                 11
El Arracadas                                       Diego Muñoz                                   UCYUNJtcTDauzls9-y_yd1gQ                          https://www.youtube.com/watch?v=_Eqsft2Jmbg           1,116                   1:48:38              0                                                               4/29/20                   5/4/20 Follow up email sent on 5/4/2020                                11
El Tahúr                                           aimer gomez                                   UC5KHEbPMdsPD4-tXm3GY-Xg                          https://www.youtube.com/watch?v=ULC7cCQiK7U             148                   1:58:01              0                                                                                                This video has been removed by the uploader.                     8
El Tahúr                                           CHENTE EL REY                                 UCalUSR-UvHkUQH2pFuqMiHA                          https://www.youtube.com/watch?v=ap8dQTHRmgY             943                   1:58:01              0                                                               4/27/20                  pending                                                                  8
El Tahúr                                           Películas Viejitas                            UCEeHci60VdTeZGrE4R9yZhw                          https://www.youtube.com/watch?v=wTFNdMSgFQM              80                   1:58:01              0                                                                5/8/20                  5/12/20                                                                  8
                                                                                                                                                                                                                                                                                                                                                       This video is no longer available because the YouTube account
El Tahúr                                           Jose aimer Gomez                              UCeYcoUuu9xe2oydb6Dvi85w                          https://www.youtube.com/watch?v=Sy5nBd-n0LY               8                   1:58:01              0                                                                                                associated with this video has been terminated.                  8
El Tahúr                                           Jose aimer Gomez                              UCeYcoUuu9xe2oydb6Dvi85w                          https://www.youtube.com/watch?v=bTzBupUXBuI               5                   1:58:00              0                                                                                                This video has been removed by the uploader.                     8
El Tahúr                                           Alexi Family                                  UCFs3sPvYqPXK-GHTZG4WE9g                          https://www.youtube.com/watch?v=ImDE1Y1elMI              32                   1:58:01              0                                                                5/8/20                  5/11/20                                                                  8
El Tahúr                                           Douglar Ramírez                               UCLcOHePmamuH9YPGkmQTEQg                          https://www.youtube.com/watch?v=f_ZMF-oDScM         117,718                   1:58:01              0                                                                5/6/20                   5/8/20                                                                  8
El Tahúr                                           Puro Cine                                     UCRwkjx0yCMH6-qO1yHaUzKg                          https://www.youtube.com/watch?v=Hy_671xrC_U          63,347                   1:58:01              0                                                               4/17/20                  4/19/20                                                                  8
El Hijo Del Pueblo                                 PelisMeo                                      UCbQAVIVpCWar2aFzq6Gv4vw                          https://www.youtube.com/watch?v=AZjkTGRLUsw              47                   1:31:47              0                                                                5/6/20                   5/8/20                                                                  6
El Hijo Del Pueblo                                 DJDISNEY EL BAQUERO                           UCJC4QPcBp1uyiY1cOTY_ifg                          https://www.youtube.com/watch?v=m7f-pcit3Oc           8,170                   1:31:47              0                                                               4/29/20                   5/4/20 Follow up email sent on 5/4/2020                                 6
El Hijo Del Pueblo                                 Douglar Ramírez                               UCLcOHePmamuH9YPGkmQTEQg                          https://www.youtube.com/watch?v=C2pK84pN048          36,803                   1:31:47              0                                                                                                This video has been removed by the uploader.                     6
El Hijo Del Pueblo                                 Santiago Gomez Sanchez                        UCRgtWpyfSKzocIGENEQQrJw                          https://www.youtube.com/watch?v=IlBkEHq5Fps               8                   1:31:47              0                                                               4/29/20                   5/4/20 Follow up email sent on 5/4/2020                                 6
El Hijo Del Pueblo                                 Puro Cine                                     UCRwkjx0yCMH6-qO1yHaUzKg                          https://www.youtube.com/watch?v=Z3CW2WS-7Ak             126                   1:31:07              0                                                               4/17/20                  4/19/20                                                                  6
El Hijo Del Pueblo                                 Aaron Velez                                   UCTFUPiQOjl6u5v6GeD3ME3w                          https://www.youtube.com/watch?v=d9UlsWspbdI               0                   1:31:47              0                                                                5/8/20                  5/12/20                                                                  6
La Ley Del Monte                                   CHENTE EL REY                                 UCalUSR-UvHkUQH2pFuqMiHA                          https://www.youtube.com/watch?v=kFqXeI5Aq9s             678                   1:57:11              0                                                                                                This video has been removed by the uploader.                     6
La Ley Del Monte                                   DJDISNEY EL BAQUERO                           UCJC4QPcBp1uyiY1cOTY_ifg                          https://www.youtube.com/watch?v=oPEnpM_OJ6k           7,189                   1:57:13              0                                                                5/6/20                   5/8/20                                                                  6
La Ley Del Monte                                   pillo arca                                    UCjGpRI09zGfiIuvFD7awN4Q                          https://www.youtube.com/watch?v=46wsFyhXpsE              29                   1:57:13              0                                                                5/8/20                  5/12/20                                                                  6
La Ley Del Monte                                   Santiago Gomez Sánchez                        UCNLZL3niGtDXL7EZCQaJPJA                          https://www.youtube.com/watch?v=06_Q53MERR0           3,525                   1:57:11              0                                                               4/22/20                  4/24/20                                                                  6
La Ley Del Monte                                   Arango Pelis                                  UCRwkjx0yCMH6-qO1yHaUzKg                          https://www.youtube.com/watch?v=rcDKyZVR1JQ           6,249                   1:57:11              0                                                                                                This video has been removed by the uploader.                     6
La Ley Del Monte                                   Celestino Casiquevillagomez                   UCsDMvOlsItAt63Setf-JEsw                          https://www.youtube.com/watch?v=N-e_7nphdx0               5                   1:57:11              0                                                               4/27/20                  4/27/20                                                                  6
Los Caifanes                                       soundtrack99                                  UCb-77wHo4Ld9H407JP1WjuQ                          https://www.youtube.com/watch?v=pCqKHsxghw8             670                   1:28:54              0                                                                5/6/20                   5/8/20                                                                  6
Los Caifanes                                       Alberto Murillo                               UCB7zf8e6oCOMBLGwIZUJvWw                          https://www.youtube.com/watch?v=fN9wXHezw64              39                   1:28:54              0                                                                5/8/20                  5/12/20                                                                  6
Los Caifanes                                       Ricardo Tellez                                UCpRip399W2fbDdU2iHcHrHA                          https://www.youtube.com/watch?v=wIrvJQRNtgs              68                   1:28:49              0                                                                5/8/20                  5/12/20                                                                  6
Los Caifanes                                       Ricardo Tellez                                UCpRip399W2fbDdU2iHcHrHA                          https://www.youtube.com/watch?v=3WSRqB-KJF4               9                   1:28:49              0                                                                                                This video has been removed by the uploader.                     6
Los Caifanes                                       MultiMiguelarcangel                           UCPXUyiUsD35tzzJy5DnAh4Q                          https://www.youtube.com/watch?v=CQcO23ovcec          34,307                   1:28:48              2 Liberty Mutual, Samsung                                        5/6/20                   5/8/20                                                                  6
Los Caifanes                                       Avse Fernando Flores                          UCVPdvFp77c9sS5DOQR8C8RQ                          https://www.youtube.com/watch?v=OdoVWJh9OOo               5                   1:28:48              0                                                                5/6/20                   5/8/20                                                                  6
Hasta el Viento Tiene Miedo                        Regional Mexicano                             UC2a0xgtcZv7Z_sLYTT8RzGQ                          https://www.youtube.com/watch?v=UpW7NTa_23w               1                   1:28:18              0                                                                5/6/20                   5/8/20                                                                  5
Hasta el Viento Tiene Miedo                        anthony black                                 UCjlcBI8EC_CKbuIPHDK3qwQ                          https://www.youtube.com/watch?v=VRIrRPFrU9Y           6,130                   1:28:04              0                                                               4/22/20                  4/24/20                                                                  5
Hasta el Viento Tiene Miedo                        Sckarlet Moreno                               UCMWELR9gfFsnw-o6vl-jBqA                          https://www.youtube.com/watch?v=tX0jb29CI38              28                   0:42:40              0                                                               4/17/20                  4/19/20                                                                  5
Hasta el Viento Tiene Miedo                        Sckarlet Moreno                               UCMWELR9gfFsnw-o6vl-jBqA                          https://www.youtube.com/watch?v=OpRIxrEV2GI               3                   0:46:05              0                                                               4/22/20                  4/24/20                                                                  5
Hasta el Viento Tiene Miedo                        Mesh MOVIE                                    UCU7SJJn8tJ-v-PzuVoDr8fg                          https://www.youtube.com/watch?v=O3JIvVPSqtM           1,791                   1:27:39              0                                                                5/6/20                   5/8/20                                                                  5
El Sinvergüenza                                    CHENTE EL REY                                 UCalUSR-UvHkUQH2pFuqMiHA                          https://www.youtube.com/watch?v=2q89XHTFD3Y              95                   1:27:40              0                                                               4/27/20                  4/27/20                                                                  4
El Sinvergüenza                                    Alejandro Alejandro                           UChk7f2KaftbtSmr8QTZqYaw                          https://www.youtube.com/watch?v=zs2pvd0GJnc           8,338                   1:36:19              0                                                               4/17/20                  4/19/20                                                                  4
El Sinvergüenza                                    Puro Cine                                     UCRwkjx0yCMH6-qO1yHaUzKg                          https://www.youtube.com/watch?v=A6JC9JoUwp4              39                   1:36:18              0                                                               4/17/20                  4/19/20                                                                  4
El Sinvergüenza                                    Movie Para Ustedes                            UCV7ebIR7JK6zLV021l7pQUg                          https://www.youtube.com/watch?v=A5ZBdlJPsGs              79                   1:27:40              0                                                                                                This video has been removed by the uploader.                     4
Maldita Miseria                                    Alexander #701 Garcia                         UC6vUASF76nKAuEYTts8t0vQ                          https://www.youtube.com/watch?v=6IQ6ZkH0cZg             886                   1:38:16              0                                                               4/27/20                  4/27/20                                                                  4
Maldita Miseria                                    Jose Francisco Lopez Patlan                   UCk3ZZJ_Ip_hJoQ3M2A9tWEQ                          https://www.youtube.com/watch?v=hTW79GKuEGQ          24,959                   1:38:16              0                                                               4/29/20                   5/4/20 Follow up email sent on 5/4/2020                                 4
Maldita Miseria                                    77corinto                                     UCozAfX5tW0GgqzYeJZ9mcnw                          https://www.youtube.com/watch?v=7LCYoRIK4DU           4,065                   1:38:16              0                                                               4/29/20                   5/4/20 Follow up email sent on 5/4/2020                                 4
Maldita Miseria                                    Uzjes one two                                 UCPZn7gNvfqd9jVxpP6ONdUA                          https://www.youtube.com/watch?v=D2oOu3BaNbk             529                   1:38:16              0                                                               4/29/20                   5/4/20 Follow up email sent on 5/4/2020                                 4
Mi Querido Viejo                                   aimer gomez                                   UC5KHEbPMdsPD4-tXm3GY-Xg                          https://www.youtube.com/watch?v=qOxg8_vPjC4               2                   1:36:50              0                                                                5/6/20                   5/8/20                                                                  4
Mi Querido Viejo                                   jose aimer gomez                              UCasViSNLvspFzIf90fufmBg                          https://www.youtube.com/watch?v=jRxFF6faG0A              18                   1:36:50              0                                                                5/6/20                   5/8/20                                                                  4
Mi Querido Viejo                                   pelis pelis                                   UCPVhnKV_em-c2AGdW7j5Ytw                          https://www.youtube.com/watch?v=salrXHWymEw          29,279                   1:36:50              0                                                               4/29/20                   5/4/20 Follow up email sent on 5/4/2020                                 4
Mi Querido Viejo                                   Arango Pelis                                  UCRwkjx0yCMH6-qO1yHaUzKg                          https://www.youtube.com/watch?v=Dopi0rADMzs           1,965                   1:36:49              0                                                               4/17/20                  4/19/20                                                                  4
Un Hombre Llamado El Diablo                        GlezMario                                     UC9qt0k6uiJEClhI9LqoSpzw                          https://www.youtube.com/watch?v=HMVve4oQpII             245                   1:41:25              0                                                                                                This video has been removed by the uploader.                     4
Un Hombre Llamado El Diablo                        CHENTE EL REY                                 UCalUSR-UvHkUQH2pFuqMiHA                          https://www.youtube.com/watch?v=ft-dkVGq52M             105                   1:41:25              0                                                                                                This video has been removed by the uploader.                     4
Un Hombre Llamado El Diablo                        VHS Cine                                      UCQjmmUm1AyhnNcnGlqwzkhw                          https://www.youtube.com/watch?v=WfomUaf_U6Y             325                   1:41:25              0                                                               4/27/20                  4/27/20                                                                  4
Un Hombre Llamado El Diablo                        Puro Cine                                     UCRwkjx0yCMH6-qO1yHaUzKg                          https://www.youtube.com/watch?v=oIVO2UlaFMo           1,512                   1:41:25              0                                                               4/17/20                  4/19/20                                                                  4
                                                                                                                                                                                                                                                                                                                                                       This video is no longer available because the YouTube account
El Diablo, El Santo Y El Tonto                     CHENTE EL REY                                 UCalUSR-UvHkUQH2pFuqMiHA                          https://www.youtube.com/watch?v=mRY0JamDenE            3,028                  1:32:30              0                                                                                                associated with this video has been terminated.                  3
El Diablo, El Santo Y El Tonto                     DJDISNEY EL BAQUERO                           UCJC4QPcBp1uyiY1cOTY_ifg                          https://www.youtube.com/watch?v=P-lgt6JeBNc            2,765                  1:34:14              0                                                               4/29/20                   5/4/20 Follow up email sent on 5/4/2020                                 3
El Diablo, El Santo Y El Tonto                     body team                                     UCPsayAeQP6jVmaQManZgEYg                          https://www.youtube.com/watch?v=1eY8qODcpKA               20                  1:34:14              0                                                                5/6/20                   5/8/20                                                                  3
El Macho                                           CHENTE EL REY                                 UCalUSR-UvHkUQH2pFuqMiHA                          https://www.youtube.com/watch?v=mk951On3V0Y              102                  1:35:37              0                                                               4/27/20                  4/27/20                                                                  3
El Macho                                           ALCON 71                                      UCmPdvHWE7qFbQgmGIiPM71g                          https://www.youtube.com/watch?v=VDxmYqjMoK0           40,434                  1:35:37              1 Liberty Mutual Insurance                                      4/27/20                  4/27/20                                                                  3
El Macho                                           Diego Muñoz                                   UCYUNJtcTDauzls9-y_yd1gQ                          https://www.youtube.com/watch?v=qRYX1G4W6As            1,257                  1:35:37              0                                                                5/6/20                   5/8/20                                                                  3
Entre Monjas Anda El Diablo                        GlezMario                                     UC9qt0k6uiJEClhI9LqoSpzw                          https://www.youtube.com/watch?v=FJVkVPgn6cU           36,783                  1:32:50              0                                                                                                This video has been removed by the uploader.                     3
Entre Monjas Anda El Diablo                        Puro Cine                                     UCRwkjx0yCMH6-qO1yHaUzKg                          https://www.youtube.com/watch?v=hJaExeWS6ms               20                  1:32:50              0                                                               4/17/20                  4/19/20                                                                  3
Entre Monjas Anda El Diablo                        My Channel                                    UCWBRIKJGqF7kIoLAJFNL7lA                          https://www.youtube.com/watch?v=K4G0XthmdVU            3,664                  1:32:50              0                                                               4/27/20                  4/27/20                                                                  3
                                                                                                                                                                                                                                                                                                                                                       This video is no longer available because the YouTube account
La Banda del Carro Rojo                            Época de oro peliculas                        UCbcdZiPq5RwVeinyauKI6Bw                          https://www.youtube.com/watch?v=1seYnnhUs-o              701                  1:30:49              0                                                                                                associated with this video has been terminated.                  3
La Banda del Carro Rojo                            MrJasson38ks                                  UCOGi2zujdj-GFKA4rWBRm-Q                          https://www.youtube.com/watch?v=IAUd9Fm1j6c              116                  1:30:51              0                                                                                                This video has been removed by the uploader.                     3
La Banda del Carro Rojo                            Erick XD 109                                  UCRI2UVT3XfGzt0vVskGabog                          https://www.youtube.com/watch?v=6iAmRrRrrtw                2                  1:30:51              0                                                                5/6/20                   5/8/20                                                                  3
Matar o Morir                                      CHENTE EL REY                                 UCalUSR-UvHkUQH2pFuqMiHA                          https://www.youtube.com/watch?v=-Bpm5T_6aQc              597                  1:39:03              0                                                               4/27/20                  4/27/20                                                                  3
Matar o Morir                                      VHS Cine                                      UCQjmmUm1AyhnNcnGlqwzkhw                          https://www.youtube.com/watch?v=HCaXPj4xTXM            1,327                  1:39:03              0                                                               4/17/20                  4/19/20                                                                  3
Matar o Morir                                      Puro Cine                                     UCRwkjx0yCMH6-qO1yHaUzKg                          https://www.youtube.com/watch?v=PF7MNwqgLOs                7                  1:39:03              0                                                               4/17/20                  4/19/20                                                                  3
Por Tu Maldito Amor                                CHENTE EL REY                                 UCalUSR-UvHkUQH2pFuqMiHA                          https://www.youtube.com/watch?v=tfBIK_w_9cc              742                  1:35:47              0                                                               4/22/20                  pending                                                                  3
Por Tu Maldito Amor                                Jose aimer Gomez                              UCeYcoUuu9xe2oydb6Dvi85w                          https://www.youtube.com/watch?v=U_wp7TNvnhA            1,593                  1:35:57              0                                                               4/27/20                  4/27/20                                                                  3
Por Tu Maldito Amor                                Puro Cine                                     UCRwkjx0yCMH6-qO1yHaUzKg                          https://www.youtube.com/watch?v=k-4t6fMkQYE           26,346                  1:35:47              0                                                               4/17/20                  4/19/20                                                                  3
Siete En La Mira                                   Marijuana VHS TV                              UCLcn6sV0W7r8K9tHnpaXcGw                          https://www.youtube.com/watch?v=_6GAnuWn3AI              689                  1:32:09              0                                                                                                This video has been removed by the uploader.                     3
Siete En La Mira                                   heriberto huerta                              UCWZWrg8Yni26csOHPawdgag                          https://www.youtube.com/watch?v=Dh0GvdSqSIw            2,659                  1:15:35              0                                                               4/29/20                   5/4/20 Follow up email sent on 5/4/2020                                 3
Siete En La Mira                                   CINE VISCOSO                                  UCxHjmHindTQtqWFvMqgBUgg                          https://www.youtube.com/watch?v=IBHsvHz4XZg            4,664                  1:32:09              0                                                               4/29/20                   5/4/20 Follow up email sent on 5/4/2020                                 3
Sinvergüenza, Pero Honrado                         Luisito GoodPeople                            UCdzNohjjWhZFjO4EV8Nelsg                          https://www.youtube.com/watch?v=y2zkLi6yMvY            4,693                  1:25:24              0                                                                                                This video has been removed by the uploader.                     3
Sinvergüenza, Pero Honrado                         Alejandro Alejandro                           UChk7f2KaftbtSmr8QTZqYaw                          https://www.youtube.com/watch?v=lzsYSD6lFZ8              180                  1:36:00              0                                                               4/22/20                  4/24/20                                                                  3
Sinvergüenza, Pero Honrado                         VHS Cine                                      UCQjmmUm1AyhnNcnGlqwzkhw                          https://www.youtube.com/watch?v=p07llnsFbPI            2,575                  1:35:58              0                                                               4/22/20                  4/24/20                                                                  3
Tres Veces Mojado                                  luigy jmnez                                   UCbdFZvuvMHgFFnQq0b7Affw                          https://www.youtube.com/watch?v=A76nMDdGI9s           23,284                  1:38:40              0                                                                5/6/20                   5/8/20                                                                  3
Tres Veces Mojado                                  DJDISNEY EL BAQUERO                           UCJC4QPcBp1uyiY1cOTY_ifg                          https://www.youtube.com/watch?v=dJ_SWIGSj9g            3,854                  1:37:56              0                                                                5/6/20                   5/8/20                                                                  3
Tres Veces Mojado                                  perex .R.D                                    UCWz_zKG8Ikryo6c0quokFAg                          https://www.youtube.com/watch?v=-6NTZ2yUrKw            8,996                  1:38:28              0                                                                5/6/20                   5/8/20                                                                  3
Un Rincon Cerca del Cielo                          JR. PRODUCTIONS. CINE EN ESPANOL              UC0FOnVo28PO4i89pzgxn2WA                          https://www.youtube.com/watch?v=sowfkTO62fw              149                  3:40:51              0                                                               4/27/20                  4/27/20                                                                  3
Un Rincon Cerca del Cielo                          Cerdo 88                                      UC5T06N-MYP3wT9UuHWbSBSQ                          https://www.youtube.com/watch?v=No53ac7ELUw           28,525                  1:54:05              0                                                                5/8/20                  5/12/20                                                                  3
Un Rincon Cerca del Cielo                          Peliculas en Espanol Latino                   UCz5VLQmnakvD7YAqV4LiQiQ                          https://www.youtube.com/watch?v=PRwouNCqJ-s              909                  1:55:39              0                                                                5/6/20                   5/8/20                                                                  3
A Donde Van Nuestros Hijos                         Mrjhonn Mty                                   UCkAH9EZdpeD-wmJYgs1pcbg                          https://www.youtube.com/watch?v=bwi0NGCShkk               66                  1:33:52              0                                                               4/17/20                  4/19/20                                                                  2
A Donde Van Nuestros Hijos                         Carlos Alberto Cerrillo                       UCu9DtDH77QWo7ZxhOzWqE2g                          https://www.youtube.com/watch?v=VTWVZ-hXLKM              339                  1:34:26              0                                                                5/6/20                   5/8/20                                                                  2
El Coyote Y La Bronca                              fermin guajardo                               UCeS_Du5PuIYkc96fQHsEzeA                          https://www.youtube.com/watch?v=uH5bFikKwaA            1,179                  1:35:29              0                                                               4/27/20                  4/27/20                                                                  2
El Coyote Y La Bronca                              Felix Sanchez cruz                            UCs60P87ze3lrGeViZTHociw                          https://www.youtube.com/watch?v=JhFRAu0QrOk            1,687                  1:17:54              0                                                               4/17/20                  4/19/20                                                                  2
El Cuatrero                                        CHENTE EL REY                                 UCalUSR-UvHkUQH2pFuqMiHA                          https://www.youtube.com/watch?v=IiFLwJD7CQI              223                  1:27:50              0                                                               4/27/20                  4/27/20                                                                  2
El Cuatrero                                        Puro Cine                                     UCRwkjx0yCMH6-qO1yHaUzKg                          https://www.youtube.com/watch?v=VIu1HUNipWM           18,575                  1:26:45              0                                                                                                This video has been removed by the uploader.                     2
El Embustero                                       CHENTE EL REY                                 UCalUSR-UvHkUQH2pFuqMiHA                          https://www.youtube.com/watch?v=Yt_iwGiSh0c            1510                   1:27:32              0                                                               4/22/20                  pending                                                                  2
El Embustero                                       Puro Cine                                     UCRwkjx0yCMH6-qO1yHaUzKg                          https://www.youtube.com/watch?v=4No0CGv_i6Y            2,026                  1:27:32              0                                                               4/17/20                  4/19/20                                                                  2
El Hombre Inquieto                                 Tin Tan                                       UCEuVGSy3413JK0gEL89iKlg                          https://www.youtube.com/watch?v=l_5maprnUm4                6                  1:31:57              0                                                               4/17/20                  4/19/20                                                                  2
El Hombre Inquieto                                 CINE EPOCA DE ORO CHAVORUCOS MOVIES           UCr167J00TvpB7dgE4GuKt_Q                          https://www.youtube.com/watch?v=bTBlRvB-8-s              493                  1:31:57              0                                                               4/17/20                  4/19/20                                                                  2
El Mil Amores                                      Christopher Ricardo García Reyes              UC6qfIXmgpXA4AlJziqGhM6Q                          https://www.youtube.com/watch?v=BfhiTRS0ZxY               89                  1:41:21              0                                                                5/8/20                  5/12/20                                                                  2
                                                                                                                                                                                                                                                                                                                                                       This video is no longer available because the YouTube account
El Mil Amores                                      adan juarez                                   UCyqW3Oy-M5Fho2i9Pwe140w                          https://www.youtube.com/watch?v=KzN8i-UtxGs          32,708                   1:41:21              0                                                                                                associated with this video has been terminated.                  2
El Monasterio De Los Buitres                       Cine mexicano de la época de oro y actual     UC0suZiaRfXwtsraHFjU0qCw                          https://www.youtube.com/watch?v=FbSup-4xhT0             223                   1:32:32              0                                                               4/17/20                  4/19/20                                                                  2
El Monasterio De Los Buitres                       Roberto Hernandez                             UCsxANA-eXiyrEbb9v1cEHFA                          https://www.youtube.com/watch?v=amW6ANIrhzM               4                   1:32:32              0                                                               4/22/20                  4/24/20                                                                  2
Escuela De Rateros                                 Cerdo 88                                      UC5T06N-MYP3wT9UuHWbSBSQ                          https://www.youtube.com/watch?v=MBexqN8ksPs              72                   1:34:22              0                                                                5/6/20                   5/8/20                                                                  2
Escuela De Rateros                                 Ronny López                                   UCU1hoiqiUGwaqiRmzlLn6ew                          https://www.youtube.com/watch?v=iYA7g69Mk0Q           1,749                   1:34:22              0                                                                5/6/20                   5/8/20                                                                  2
Juan Armenta "El Repatriado"                       CHENTE EL REY                                 UCalUSR-UvHkUQH2pFuqMiHA                          https://www.youtube.com/watch?v=vuY20-21imQ             476                   1:28:57              0                                                               4/27/20                  4/27/20                                                                  2
Juan Armenta "El Repatriado"                       ulises el catrin                              UCijB7eLWw8qwkrwOvO4dg9Q                          https://www.youtube.com/watch?v=nYnERAz_eYY          23,953                   1:28:57              0                                                               4/29/20                   5/4/20 Follow up email sent on 5/4/2020                                 2
Juan Charrasqueado                                 Felix Sanchez                                 UCaHM0nMgqvoWZPmjOXa0eEQ                          https://www.youtube.com/watch?v=G1YMEDANr_A              52                   1:24:32              0                                                                5/6/20                   5/8/20                                                                  2
Juan Charrasqueado                                 mexinchile                                    UCrYQ5qRupL-lQQFlnvbSVcA                          https://www.youtube.com/watch?v=krZnjkbX5wg           3,046                   1:26:13              1 stickergiant.com                                              4/17/20                  4/19/20                                                                  2
Juan Charrasqueado Y Gabino Barrera                Santiago Gomez Sánchez                        UCNLZL3niGtDXL7EZCQaJPJA                          https://www.youtube.com/watch?v=ksqYQCEnAH4              84                   1:29:07              0                                                               4/17/20                  4/19/20                                                                  2
Juan Charrasqueado Y Gabino Barrera                Felix Sanchez cruz                            UCs60P87ze3lrGeViZTHociw                          https://www.youtube.com/watch?v=zDf5UiU4Axw          55,938                   1:29:07              0                                                               4/22/20                  4/24/20                                                                  2
La Jaula de Oro                                    luigy jmnez                                   UCbdFZvuvMHgFFnQq0b7Affw                          https://www.youtube.com/watch?v=KUsG7uZkYlE         206,558                   1:33:24              0                                                                5/6/20                   5/8/20                                                                  2
La Jaula de Oro                                    DJDISNEY EL BAQUERO                           UCJC4QPcBp1uyiY1cOTY_ifg                          https://www.youtube.com/watch?v=X_I88kkArNw             169                   1:35:05              0                                                                5/6/20                   5/8/20                                                                  2
Los Hermanos Machorro (Un Macho y el otro Rorro)   ЯoQ FieR                                      UCWBdlb4c97OaWWY3bGC9LpA                          https://www.youtube.com/watch?v=sLThQ0kDlxw             749                   0:32:51              0                                                                5/6/20                   5/8/20                                                                  2
Los Hermanos Machorro (Un Macho y el otro Rorro)   ЯoQ FieR                                      UCWBdlb4c97OaWWY3bGC9LpA                          https://www.youtube.com/watch?v=WdK1ngPekQo             699                   0:27:19              0                                                                5/8/20                  5/12/20                                                                  2
Los Tales Por Cuales                               Ricardo pao                                   UCo4TdL9kS0wfK85A82U0kOQ                          https://www.youtube.com/watch?v=uEYlzEzNob8              96                   1:36:56              0                                                                5/6/20                   5/8/20                                                                  2
Los Tales Por Cuales                               Jose Covarrubias                              UCyTR8LiILxf_o8Dv5DeQCng                          https://www.youtube.com/watch?v=Z5asFfvHNi8          41,014                   1:35:56              1 Iona College                                                   5/6/20                   5/8/20                                                                  2
Siete En La Mira II (La Furia De La Venganza)      Jorge Gallardo                                UCFKxd6Xic23WrP5X8eLCBGQ                          https://www.youtube.com/watch?v=7OAuMTtuxgI          82,094                   0:19:51              1                                                                5/6/20                   5/8/20                                                                  2
Siete En La Mira II (La Furia De La Venganza)      Marijuana VHS TV                              UCLcn6sV0W7r8K9tHnpaXcGw                          https://www.youtube.com/watch?v=rfPVeOQHBhE             164                   1:37:26              0                                                                                                This video has been removed by the uploader.                     2
Trampa Infernal                                    CultTrasheiraBR                               UCF9eYU0TCIWABuYO9D-Fhmg                          https://www.youtube.com/watch?v=Krjli4ouv5g             299                   1:16:05              0                                                                5/6/20                   5/8/20                                                                  2
Trampa Infernal                                    Nectar Z V2                                   UCfrdGogkDbN7QQB6jO7E5DQ                          https://www.youtube.com/watch?v=nj15-niOT_o             221                   1:16:05              0                                                                5/8/20                  5/12/20                                                                  2
                                                                                                                                                                                                                                                                                                                                                       This video is no longer available because the YouTube account
Treinta Segundos Para Morir                        Epoca de oro peliculas                        UCbcdZiPq5RwVeinyauKI6Bw                          https://www.youtube.com/watch?v=vcdUhYN3ZU0           16,972                  1:31:59              0                                                                                                associated with this video has been terminated.                  2
Treinta Segundos Para Morir                        MrJasson38ks                                  UCOGi2zujdj-GFKA4rWBRm-Q                          https://www.youtube.com/watch?v=tjHAKXJz8vU              219                  1:31:59              0                                                                5/6/20                   5/8/20                                                                  2
Acorralado                                         Puro Cine                                     UCRwkjx0yCMH6-qO1yHaUzKg                          https://www.youtube.com/watch?v=E0pmoxhX7yo               38                  1:31:29              0                                                               4/17/20                  4/19/20                                                                  1
Amor Que Mata                                      Julián Hernández                              UCXEeH6K_jVBpTitGbAG-QWA                          https://www.youtube.com/watch?v=vF1_nZyuNPA              126                  1:28:39              0                                                               4/22/20                  4/24/20                                                                  1
Asalto En Tijuana                                  Época de oro peliculas                        UCbcdZiPq5RwVeinyauKI6Bw                          https://www.youtube.com/watch?v=t2v4Dy7KZfQ               56                  1:22:33              0                                                               4/22/20                  4/24/20                                                                  1
Camino Del Mal                                     José Rodrigo Martínez Aguilar                 UCdBabIZyg4fQ94UuVJrPwLw                          https://www.youtube.com/watch?v=abxgpkXkzX8              132                  1:27:10              0                                                               4/22/20                  4/24/20                                                                  1
Central Camionera                                  IVAN EL TIBURON                               UCg5XDYgsI6HTB0S9u70Vvtw                          https://www.youtube.com/watch?v=CUGgnbUESV0               73                  1:16:28              0                                                               4/22/20                  4/24/20                                                                  1
Como México No Hay Dos                             CHENTE EL REY                                 UCalUSR-UvHkUQH2pFuqMiHA                          https://www.youtube.com/watch?v=v5Ch5V24tGg              625                  1:47:06              0                                                               4/22/20                  pending                                                                  1
Dios Los Cría                                      ARMANDO LÓPEZ SOTO                            UCuWVSdJyKx0iqTmslgVbhrw                          https://www.youtube.com/watch?v=QWAYCQhhZF4              341                  1:28:58              0                                                               4/29/20                   5/4/20 Follow up email sent on 5/4/2020                                 1
Disparen a Matar                                   ila o                                         UCP6sI97tcVwE25c1lCWVZkw                          https://www.youtube.com/watch?v=1Nv8c3ZMXp0              213                  1:32:41              0                                                               4/22/20                  4/24/20                                                                  1
Dos Camioneros Con Suerte                          Fright Night                                  UCzetmhwNpPbJ_w69iiPj8mg                          https://www.youtube.com/watch?v=6BlzyCeeNns              278                  1:36:09              0                                                               4/29/20                   5/4/20 Follow up email sent on 5/4/2020                                 1
El Gallo Giro                                      Jose Orihuela                                 UCdP0bzscXj9gtjJ1lh8-h9A                          https://www.youtube.com/watch?v=GWRgQOuKzrc                8                  1:32:49              0                                                                                                This video has been removed by the uploader.                     1
El Gran Triunfo                                    Dany garcía                                   UC1dYIBMkIytZY5Dbv8gKmFw                          https://www.youtube.com/watch?v=G6gDKM1vZko            3,151                  1:28:23              0                                                                5/6/20                   5/8/20                                                                  1
El Hijo De Gabino Barrera                          películas de antonio aguilar                  UCPDbmJDuxsZBF_RN9iwXSPg                          https://www.youtube.com/watch?v=49KkWLrqyaQ            1,245                  1:20:47              0                                                                5/8/20                  5/12/20                                                                  1
                                                                                                                                                                                                                                                                                                                                                       This video is no longer available because the YouTube account
El Hijo del Palenque                               Época de oro peliculas                        UCbcdZiPq5RwVeinyauKI6Bw                          https://www.youtube.com/watch?v=PPIkH0bQLvI            5,753                  1:30:11              0                                                                                                associated with this video has been terminated.                  1
El Rey Del Tomate                                  XHGEBT TV                                     UC2A_X-Un6-cbmef9M7Wed-A                          https://www.youtube.com/watch?v=hTa3aNovDIw           20,847                  1:32:54              0                                                               4/17/20                  4/19/20                                                                  1
El Sabor de la Venganza                            Felix Sanchez                                 UCwj5dz107vSAzTtOVC7D7Gw                          https://www.youtube.com/watch?v=U0NdT--rJHc                3                  1:25:30              0                                                               4/17/20                  4/19/20                                                                  1
Fotógrafo de Modelos                               La Hora De la Novela                          UCr3c0jU6Poy_U6Qcw0N7eiw                          https://www.youtube.com/watch?v=XF9EiucYSMc               42                  1:39:33              0                                                               4/17/20                  4/21/20                                                                  1
Gatilleros del Rio Bravo                           luigy jmnez                                   UCbdFZvuvMHgFFnQq0b7Affw                          https://www.youtube.com/watch?v=kSo5nTbWdIE              138                  1:30:44              0                                                               4/22/20                  4/24/20                                                                  1
Gitana Tenías Que Ser                              crismon 48                                    UC6qfIXmgpXA4AlJziqGhM6Q                          https://www.youtube.com/watch?v=_v7xN6XuhdY               15                  1:27:14              0                                                               4/17/20                  4/19/20                                                                  1
La Carcel de Laredo                                Regional Mexicano                             UC2a0xgtcZv7Z_sLYTT8RzGQ                          https://www.youtube.com/watch?v=K87IVjWi0YA                5                  1:36:53              0                                                                                                This video has been removed by the uploader.                     1
La Dinastía De La Muerte                           leo velasquez                                 UCg21taMCVN4SS6R2CLoCkow                          https://www.youtube.com/watch?v=XIffqI7l1nM              109                  1:22:18              0                                                               4/17/20                  4/21/20                                                                  1
La Familia Perez                                   CHAVORRUCOS CINE MEXICANO Y SERIES CLASICAS   UCn2tmwzFxxNhnUoA8hsNG9w                          https://www.youtube.com/watch?v=w_ZXq5eJwqk           33,441                  1:31:47              0                                                                5/6/20                   5/8/20                                                                  1
La Fuga Del Rojo                                   Época de oro peliculas                        UCbcdZiPq5RwVeinyauKI6Bw                          https://www.youtube.com/watch?v=UUbqSG014pM            9,579                  1:29:56              0                                                               4/29/20                   5/4/20 Follow up email sent on 5/4/2020                                 1
La Pulquería                                       Felix Martinez                                UCBasSFQbnY5HBru9aFLe4NA                          https://www.youtube.com/watch?v=VRMZLtmC6Gk            2,460                  1:44:31              0                                                                5/8/20                  5/12/20                                                                  1
Las Cariñosas                                      juan carlos olivares hernandez                UC8YRCuLNiEwqgAxwePV_uvQ                          https://www.youtube.com/watch?v=KzMurhzqVoo               43                  1:48:41              0                                                               4/22/20                  4/24/20                                                                  1
Las Ficheras (Bellas de noche)                     Jo mm                                         UCfQytfG5gBcW01YGXR2hdnA                          https://www.youtube.com/watch?v=ickPs0NuU3c            8,363                  1:40:00              0                                                               4/22/20                  4/24/20                                                                  1
Las Travesuras Del Super Chido                     jesus alejandro rivas garcia                  UCYOeJmu9VZkXmbYquRcr7pg                          https://www.youtube.com/watch?v=Nm-_37PqTKU            2,264                  1:35:55              0                                                               4/17/20                  4/19/20                                                                  1
Lo Negro del Negro (Poder que Corrompe)            DON PELICUDON                                 UCnKMZpJSKhKuAkDyNAgLNeA                          https://www.youtube.com/watch?v=An7a0O4hZzw              132                  1:53:08              0                                                                                                This video has been removed by the uploader.                     1
                                                                                                                                                                                                                                                                                                                                                       This video is no longer available because the YouTube account
Los Dos Amigos                                     Época de oro peliculas                        UCbcdZiPq5RwVeinyauKI6Bw                          https://www.youtube.com/watch?v=VUWtgpvi1z8            3,661                  1:29:35              0                                                                                                associated with this video has been terminated.                  1
Los Hijos de Don Venancio                          Zorbak962                                     UCg_N8goXo-4R3-o4dq6VBEw                          https://www.youtube.com/watch?v=jWQEp6_0kWc           12,042                  1:44:09              0                                                               4/27/20                  4/27/20                                                                  1
Manos De Seda                                      BATMAN 80,s Movies                            UCvr-DWM1do6rUmgiRGtyF0A                          https://www.youtube.com/watch?v=krTDYDGv0Og               44                  1:35:59              0                                                               4/27/20                  4/27/20                                                                  1
Picardía Mexicana II                               jose Tijuana                                  UC7oV4RMvDIIo1aTEU4Id7-g                          https://www.youtube.com/watch?v=f6F45V6_oK8           13,006                  1:39:11              0                                                                5/6/20                   5/8/20                                                                  1
Secuestro en Acapulco/Canta Chamo                  The Gamercrafter                              UCRJaZmpfp9aziPfOflyEuDQ                          https://www.youtube.com/watch?v=ap976276AJM           25,528                  1:23:53              4 Liberty Mutual (x2), SAS Software, Semrush                                                     This video has been removed by the uploader.                     1
Todo Por Nada                                      Mr preMiuM Plus                               UCjqIiUD-lzJdw6Qa6N8dF6A                          https://www.youtube.com/watch?v=doqZ2G2deMY               22                  1:19:43              0                                                               4/29/20                   5/4/20 Follow up email sent on 5/4/2020                                 1
Todo un Hombre                                     ALCON 71                                      UCmPdvHWE7qFbQgmGIiPM71g                          https://www.youtube.com/watch?v=Zi1HHlyZ6IE           65,999                  1:41:05              0                                                               4/17/20                  4/19/20                                                                  1
Tu Camino y El Mío                                 Puro Cine                                     UCRwkjx0yCMH6-qO1yHaUzKg                          https://www.youtube.com/watch?v=QSi5WfhnXMU            1,094                  1:19:19              0                                                               4/17/20                  4/19/20                                                                  1
                                                                                                                                                                                                                                                                                                                                                       This video is no longer available because the YouTube account
Un Hombre Violento                                 Época de oro peliculas                        UCbcdZiPq5RwVeinyauKI6Bw                          https://www.youtube.com/watch?v=JmoUSr08FRA            6,534                  1:28:12              0                                                                                                associated with this video has been terminated.                  1
Un Macho en la Carcel de Mujeres                   Tomcarlos Melpine                             UCl7FN_aVk5nN-reCE_bNczQ                          https://www.youtube.com/watch?v=-ikYSP67F7I           15,352                  1:12:28              0                                                                5/6/20                   5/7/20                                                                  1
                                                                                                                                                                                                                                                                                                                                                       This video is no longer available because the YouTube account
Un Macho en la Casa de Citas                       Tomcarlos Melpine                             UCl7FN_aVk5nN-reCE_bNczQ                          https://www.youtube.com/watch?v=OENaFK8Vpzc            5,610                  1:09:45              0                                                                                                associated with this video has been terminated.                  1
Un Sabado Mas                                      DOCE POR 12                                   UCpfQhAI-MeNsHnn3Mok_ilQ                          https://www.youtube.com/watch?v=s790L0NHGsc            1,864                  1:38:22              0                                                               4/27/20                  4/30/20                                                                  1
Una Pura y Dos Con Sal                             junior l360                                   UC0bWN4J6bs-O7H83Lkvm1gA                          https://www.youtube.com/watch?v=gjEuDfWwA-Q                1                  1:21:31              0                                                               4/17/20                  4/19/20                                                                  1
Vacaciones de Terror                               Sky cielo                                     UCoWCusjHUmEFDOJrWxxBHXQ                          https://www.youtube.com/watch?v=vFwe3BXpeHo               11                  1:20:52              0                                                               4/29/20                  4/30/20                                                                  1
Vivir del Cuento                                   Tin Tan                                       UCEuVGSy3413JK0gEL89iKlg                          https://www.youtube.com/watch?v=9V6rapxB5kA                0                  1:29:17              0                                                               4/22/20                  4/24/20                                                                  1




                                                                                                 Total Infringing Videos
                                                                                                 Removed
                                                                                                 2014                                              1152
                                                                                                 2015                                              1301
                                                                                                 2016                                              1182
                                                                                                 2017                                              1654
                                                                                                 2018                                              1122
                                                                                                 2019                                              1360
                                                                                                 2020                                              January                                       234
                                                                                                                                                   February                                      119
                                                                                                                                                   March                                         108
                                                                                                                                                   April                                         134
                                                                                                                                                   May
                                                                                                                                                   June
                                                                                                                                                   July
                                                                                                                                                   August
                                                                                                                                                   September
                                                                                                                                                   October
                                                                                                                                                   November
                                                                                                                                                   December
                                                                                                                                                   Total:                                        595


                                                                                                 Summary of Repeat Offenders
                                                                                                 Total repeat offenders (three times or more): 459
                                                                                                 Total Terminated repeat offenders: 394
                                                                                                 Repeat Offenders for this cycle (highlighted above): 10
                                                                       Athos Youtube Enforcement
                                      Case 1:21-cv-21698-JEM Document 1-2       Entered on FLSD Docket 05/03/2021 Page 139 of
                                                                                                                                                                            May 16, 2020 - June 15, 2020 Enforcement Results
Title
Hasta el Viento Tiene Miedo
                                                                                    149
                                                                           YouTube Username
                                                                           Karina Rios
                                                                                                                                 User ID / Channel
                                                                                                                                 UC0iOJVPUFnkq3OUTL2VtwSA
                                                                                                                                                                                   Infringing URL
                                                                                                                                                                                   https://www.youtube.com/watch?v=LbMbWtLztZ4
                                                                                                                                                                                                                                 Views
                                                                                                                                                                                                                                          8,145
                                                                                                                                                                                                                                                  Video Length
                                                                                                                                                                                                                                                                 1:27:57
                                                                                                                                                                                                                                                                           # of ads
                                                                                                                                                                                                                                                                                      0
                                                                                                                                                                                                                                                                                          Type of ads                          Date Submitted             Date Removed             Notes
                                                                                                                                                                                                                                                                                                                                                                                   This video has been removed by the uploader.                    12
Hasta El Viento Tiene Miedo                                                Adriana Balcázar                                      UC6gNr_eJG3UiK_NG9zuwDmg                          https://www.youtube.com/watch?v=D0eXS7V39Mw               10                  1:28:04              0                                                          6/9/20                  6/10/20                                                                   12
Hasta el Viento Tiene Miedo                                                world star                                            UCGDHXwLKsewRzVAQBmoCI2A                          https://www.youtube.com/watch?v=5DlvjsuO1Vg              621                  1:28:18              0                                                         6/12/20                  6/15/20                                                                   12
Hasta el Viento Tiene Miedo                                                Cuando se oculta el sol                               UCkakZ5HPzK9d6cheDGoz-9g                          https://www.youtube.com/watch?v=KpK50MjRWf8                0                  1:23:42              0                                                          6/2/20                   6/5/20                                                                   12
Hasta el Viento Tiene Miedo                                                PELÍCULAS Y ENTRETENIMIENTO                           UC-kEFSgRfOvm2Cumzla3OSQ                          https://www.youtube.com/watch?v=CIJao4ay9cU               34                  1:27:35              0                                                         5/26/20                   6/1/20                                                                   12
Hasta El Viento Tiene Miedo                                                salman hayek                                          UCKRjzhCgkrZ5fvaE-7s9eig                          https://www.youtube.com/watch?v=R2rUTXnTXfI              773                  1:23:42              0                                                          6/9/20                  6/10/20                                                                   12
Hasta el Viento Tiene Miedo                                                Cinthya Chavez                                        UCR25A5iUICq6I_JcFq10CbQ                          https://www.youtube.com/watch?v=zDWZmNYizVg           13,039                  1:27:39              0                                                          6/2/20                   6/5/20                                                                   12
Hasta El Viento Tiene Miedo                                                Soy Jesé                                              UCRgFRdnCmQEEc_Oe6mfmgCg                          https://www.youtube.com/watch?v=wdmi51FhmGs            4,807                  1:27:39              0                                                          6/9/20                  6/10/20                                                                   12
Hasta el Viento Tiene Miedo                                                Miguel Gatica                                         UCT-_84nmDiAWr7o6K-nL_oA                          https://www.youtube.com/watch?v=ASWJlbG7yGM            1,208                  1:23:42              0                                                          6/2/20                   6/5/20                                                                   12
Hasta el Viento Tiene Miedo                                                RICARDO RUIZ                                          UCtGkp4MVmG5QxGKuPaVEfWQ                          https://www.youtube.com/watch?v=NX0lsr-PuiA                1                  1:28:18              0                                                          6/2/20                   6/5/20                                                                   12
Hasta el Viento Tiene Miedo                                                Cinemexico                                            UCyA2FQk396e9li043j3MX-g                          https://www.youtube.com/watch?v=zuRJ7fE2W98               18                  1:27:57              0                                                                                            This video has been removed by the uploader.                    12
Hasta el Viento Tiene Miedo                                                Videotopia                                            UCYdNrH7cRDRIKrxpMuxu1Mg                          https://www.youtube.com/watch?v=J6oB5nXMbmk            8,941                  1:27:58              0                                                         5/19/20                  5/22/20                                                                   12
Cementerio Del Terror                                                      Manuel canales                                        UC4djWkylU5YhwyQwMVig3og                          https://www.youtube.com/watch?v=Cy0Vb4LF-rk               75                  1:31:13              0                                                         6/12/20                  6/15/20                                                                    5
Cementerio Del Terror                                                      Jose Pichardo RD                                      UCFM5Ike4P3f1tG3naguWWDA                          https://www.youtube.com/watch?v=SrCGBVAiTMc              152                  1:31:13              0                                                         5/19/20                  5/22/20                                                                    5
Cementerio Del Terror                                                      Podcast 19                                            UCMB5IP6KsZyipu2aTMoDyVw                          https://www.youtube.com/watch?v=VDcCG3OzMHM              115                  1:26:40              0                                                         5/19/20                  5/22/20                                                                    5
Cementerio Del Terror                                                      Club de Horror                                        UCQJXzS0OBWBnakeSDzv37HQ                          https://www.youtube.com/watch?v=NEIqh0WLY6k               28                  1:31:14              0                                                         5/19/20                  5/22/20                                                                    5
Cementerio Del Terror                                                      Doce por 12                                           UCZuxfDU09rMIKNTfy0QZEsQ                          https://www.youtube.com/watch?v=2j-0w17YIWk              918                  1:41:06              0                                                         6/12/20                  6/15/20                                                                    5
El Diablo, El Santo Y El Tonto                                             producciones Rafael Mendoza Carmona                   UC_Ad79mRSNcnR8h4xlj36Mg                          https://www.youtube.com/watch?v=LcDRKMjy-eE               17                  1:34:19              0                                                         6/12/20                  6/15/20                                                                    4
El Diablo, El Santo Y El Tonto                                             joemistro                                             UCAuuElzEmzxQfw6C2wnZeUA                          https://www.youtube.com/watch?v=7s3yiqIcyT8           15,216                  1:35:11              0                                                          6/9/20                  6/10/20                                                                    4
El Diablo, El Santo Y El Tonto                                             Películas Viejitas                                    UCEeHci60VdTeZGrE4R9yZhw                          https://www.youtube.com/watch?v=5lgpWWQAb8E               36                  1:34:25              0                                                         5/26/20                  pending                                                                    4
El Diablo, El Santo Y El Tonto                                             Carlos Daniel Cervantes Rodriguez                     UCHEBYhBu-bHLyqlkNlyoxzw                          https://www.youtube.com/watch?v=IZDgG_hNd0Q                4                  1:26:24              0                                                         5/19/20                  5/22/20                                                                    4
El Embustero                                                               Alexander #701 Garcia                                 UC6vUASF76nKAuEYTts8t0vQ                          https://www.youtube.com/watch?v=FtaPjDtKuJ4                1                  1:27:27              0                                                         5/26/20                   6/1/20                                                                    4
El Embustero                                                               Douglar Ramírez                                       UCLcOHePmamuH9YPGkmQTEQg                          https://www.youtube.com/watch?v=IrWCBHKJfpw            1,165                  1:27:27              0                                                         5/19/20                  5/22/20                                                                    4
El Embustero                                                               NETFLIX PLUS                                          UCP0ToUhVGQOXr4dMvSDhk_A                          https://www.youtube.com/watch?v=vGRJcr20XRE                5                  1:27:28              0                                                          6/9/20                  6/10/20                                                                    4
El Embustero                                                               CINE FANTÁSTICO                                       UCtVRk0r_joXb4o-foiXCQeA                          https://www.youtube.com/watch?v=oPqxhEmFv3s                1                  1:27:28              0                                                          6/9/20                  6/10/20                                                                    4
                                                                                                                                                                                                                                                                                                                                                                                   This video is no longer available because the YouTube account
El Extraño Hijo del Sheriff                                                luigy jmnez                                           UCbdFZvuvMHgFFnQq0b7Affw                          https://www.youtube.com/watch?v=HwHYGP7SMiU               95                  1:32:47              0                                                                                            associated with this video has been terminated.                  4
El Extraño Hijo del Sheriff                                                Liliana Sánchez                                       UCLQR_f8vgUTh4TIzsNklCbw                          https://www.youtube.com/watch?v=kyD-dL26kSk              476                  1:32:47              0                                                          6/9/20                  6/10/20                                                                    4
El Extraño Hijo del Sheriff                                                EL ZORRO JUSTICIERO                                   UCmdW3SLEpFEaAaamU50ccoA                          https://www.youtube.com/watch?v=i_wrCtELCtQ               10                  1:32:47              0                                                                                            This video has been removed by the uploader.                     4
El Extraño Hijo del Sheriff                                                DON PELICUDON                                         UCnKMZpJSKhKuAkDyNAgLNeA                          https://www.youtube.com/watch?v=7TT84Sp5DVo               25                  1:32:47              0                                                         5/19/20                  5/22/20                                                                    4
Escuela De Rateros                                                         Coco Morgan                                           UCA7YFeo9QOJEPMy-rZJQI4g                          https://www.youtube.com/watch?v=oPsHLDCq8yA               12                  1:34:22              0                                                          6/2/20                   6/5/20                                                                    4
Escuela De Rateros                                                         Series Retro                                          UCr4JnQNwJt2n5709h963Ksw                          https://www.youtube.com/watch?v=ZMxuvK-IjtQ              353                  1:28:50              0                                                         5/19/20                  5/22/20                                                                    4
Escuela De Rateros                                                         Movie Mx                                              UCStyjnLCo7sIcOFm59dbw1g                          https://www.youtube.com/watch?v=KGO4OWdewWY               53                  1:34:22              0                                                          6/9/20                  6/10/20                                                                    4
Escuela De Rateros                                                         Cine de oro mexicano                                  UCynVL2Kbaij8ZQAtejZf1sA                          https://www.youtube.com/watch?v=d-aJuXKWtDc            8,426                  1:34:22              0                                                          6/2/20                   6/5/20                                                                    4
Vacaciones de Terror                                                       Mashee Morales                                        UCDUWFTTsCaCooU7SZZKbApw                          https://www.youtube.com/watch?v=a_yy4jLIem8                2                  1:20:27              0                                                         6/12/20                  6/15/20                                                                    4
Vacaciones de Terror                                                       CHIMOLTRUFIA TV                                       UCDX7pRaKhP4fucQ4lgxNWRA                          https://www.youtube.com/watch?v=EEByg4VycY4               78                  1:20:52              0                                                          6/9/20                  6/10/20                                                                    4
Vacaciones de Terror                                                       anthony black                                         UCjlcBI8EC_CKbuIPHDK3qwQ                          https://www.youtube.com/watch?v=NUa19L0zWo4                9                  1:20:52              0                                                          6/9/20                  6/10/20                                                                    4
Vacaciones de Terror                                                       Armando Cruz                                          UClB8HjETx5RGCs0D_8JDciQ                          https://www.youtube.com/watch?v=6guSdfBWouw              178                  1:19:42              0                                                         5/26/20                   6/1/20                                                                    4
Dios Los Cría                                                              Películas Viejitas                                    UCEeHci60VdTeZGrE4R9yZhw                          https://www.youtube.com/watch?v=DiOxRe06eQs              150                  1:29:25              0                                                         5/19/20                  5/22/20                                                                    3
Dios Los Cría                                                              PO’O Lagom                                            UCOykU3FfS1G4izaNff4repQ                          https://www.youtube.com/watch?v=MS_Q68UmY74                6                  1:29:25              0                                                         5/19/20                  5/22/20                                                                    3
Dios Los Cría                                                              Santiago Gomez Sanchez                                UCRgtWpyfSKzocIGENEQQrJw                          https://www.youtube.com/watch?v=ZelohSLVkgk               86                  1:29:25              0                                                         5/19/20                  5/22/20                                                                    3
El Hombre Sin Miedo                                                        fabian tello villegas                                 UC6VDgoE8mA0Mk5yau5cVbsA                          https://www.youtube.com/watch?v=6NF5hMGBo6M              366                  1:28:33              0                                                         5/26/20                   6/1/20                                                                    3
El Hombre Sin Miedo                                                        fabian tello villegas                                 UCSbASuBSfnDM7VZx4MX73HQ                          https://www.youtube.com/watch?v=CUyOGjX8ZQQ            5,998                  1:28:33              0                                                         5/26/20                   6/1/20                                                                    3
El Hombre Sin Miedo                                                        fabian tello                                          UCUrgoKjTYjEApErF5DGKO9A                          https://www.youtube.com/watch?v=YAwZuZbl-x8              899                  1:28:33              0                                                         5/26/20                   6/1/20                                                                    3
Entre Monjas Anda El Diablo                                                Películas Viejitas                                    UCEeHci60VdTeZGrE4R9yZhw                          https://www.youtube.com/watch?v=bSVJXUOhWJg              186                  1:32:50              0                                                         5/19/20                  5/22/20                                                                    3
Entre Monjas Anda El Diablo                                                pillo arca                                            UCjGpRI09zGfiIuvFD7awN4Q                          https://www.youtube.com/watch?v=ZrlNMPq1Ysc           17,515                  1:32:53              0                                                         5/26/20                   6/1/20                                                                    3
Entre Monjas Anda El Diablo                                                Santiago Gomez Sanchez                                UCRgtWpyfSKzocIGENEQQrJw                          https://www.youtube.com/watch?v=ahJOl9ewl3o                1                  1:32:50              0                                                         5/26/20                   6/1/20                                                                    3
                                                                                                                                                                                                                                                                                                                                                                                   This video is no longer available because the YouTube account
Los Caifanes                                                               Coco Morgan                                           UCA7YFeo9QOJEPMy-rZJQI4g                          https://www.youtube.com/watch?v=xz-GUcrN_ao                5                  1:28:58              0                                                                                            associated with this video has been terminated.                  3
Los Caifanes                                                               Arath Angulo                                          UC-T8v5HmYtov1adUgqUYmeQ                          https://www.youtube.com/watch?v=OHlzJe7Sf34                0                  1:28:48              0                                                          6/9/20                  6/10/20                                                                    3
Los Caifanes                                                               Cine Español Nacional Miguel Ángel Rivero Rodriguez   UCtkNAFzhEXDhfRHEdlDonBg                          https://www.youtube.com/watch?v=ox84m9WMwLM                7                  1:28:58              0                                                                                            This video is not available.                                     3
Los Desalmados                                                             fabian tello villegas                                 UCJWs3ePs5qdnGcgIpWMMVWg                          https://www.youtube.com/watch?v=CPx93Zfncx8                4                  1:18:06              0                                                         6/12/20                  6/15/20                                                                    3
Los Desalmados                                                             PelículasDom                                          UCqt5XdkacxDKC7GFaTEQ3_A                          https://www.youtube.com/watch?v=-cjFPZZzHiM               81                  1:18:06              0                                                          6/9/20                  6/10/20                                                                    3
Los Desalmados                                                             victor Marroquin                                      UCw4iz7iF1zhTswKH3ObdMZg                          https://www.youtube.com/watch?v=9td5v1LcNFs               11                  0:27:40              0                                                          6/9/20                  6/10/20                                                                    3
Mecanica Nacional                                                          Clasicas de ayer hoy y siempre                        UC2L3WLEJ0jHF_xMOgDsTg4w                          https://www.youtube.com/watch?v=kqOUC4Wzr7c            1,233                  1:36:38              0                                                          6/9/20                  6/10/20                                                                    3
                                                                                                                                                                                                                                                                                                                                                                                   This video is no longer available because the YouTube account
Mecanica Nacional                                                          RAMBO BALBOA CLASIC                                   UC6fFSDL1-fw3WgIOAhXTbqQ                          https://www.youtube.com/watch?v=WEPFn-OlsSk              455                  1:34:00              0                                                                                            associated with this video has been terminated.                  3
Mecanica Nacional                                                          luis felipe hernandez                                 UCsx_AKx07STuu9JeMzzq5iQ                          https://www.youtube.com/watch?v=TVA_89GD5o8            1,743                  1:36:40              0                                                         5/19/20                  5/22/20                                                                    3
Mi Querido Viejo                                                           Chris and Marii                                       UC1Abj1F07L3d7EHWRC3niAA                          https://www.youtube.com/watch?v=_wQvZj7Gqa8            1,408                  1:40:33              0                                                         6/12/20                  6/15/20                                                                    3
Mi Querido Viejo                                                           PelisMeo                                              UCbQAVIVpCWar2aFzq6Gv4vw                          https://www.youtube.com/watch?v=ptd7lYHWe0M              747                  1:36:50              0                                                         5/19/20                  5/22/20                                                                    3
Mi Querido Viejo                                                           Dani doer                                             UCkYAvU8NnfCktYWrGekqHaQ                          https://www.youtube.com/watch?v=mjuvI9IIX6g                4                  1:36:45              0                                                         6/12/20                  6/15/20                                                                    3
Tacos al Carbón                                                            RADIO MARIACHI CHANNEL- SUSCRIBETE                    UCda0nrlfsLWKLtxpT77Iltg                          https://www.youtube.com/watch?v=tu5TnRtwpnY            1,306                  0:04:00              0                                                          6/9/20                  6/10/20                                                                    3
Tacos al Carbón                                                            Peliculas Viejitas                                    UCEeHci60VdTeZGrE4R9yZhw                          https://www.youtube.com/watch?v=VzObKDGYWn0              134                  1:37:55              0                                                         5/19/20                  5/22/20                                                                    3
Tacos al Carbón                                                            Películas Viejitas                                    UCEeHci60VdTeZGrE4R9yZhw                          https://www.youtube.com/watch?v=n0mtiuWEZTU            6,811                  1:37:55              0                                                         5/19/20                  5/22/20                                                                    3
Un Rincon Cerca del Cielo                                                  producciones Rafael Mendoza Carmona                   UC_Ad79mRSNcnR8h4xlj36Mg                          https://www.youtube.com/watch?v=nzY1c1Hq73s                4                  1:54:30              0                                                          6/9/20                  6/10/20                                                                    3
Un Rincon Cerca del Cielo                                                  De Peliculas Mexico                                   UCD3tKRdynJ8eGbT96N2088g                          https://www.youtube.com/watch?v=RuHbQD9zYMY                3                  1:54:30              0                                                          6/9/20                  6/10/20                                                                    3
Un Rincon Cerca del Cielo                                                  Cine de oro mexicano                                  UCmatN4tnKf9ULIyvgU_WMBg                          https://www.youtube.com/watch?v=KlIMEzz6D40            1,572                  1:52:50              0                                                         6/12/20                  6/15/20                                                                    3
Una Pura y Dos Con Sal                                                     Peliculas Viejitas                                    UCEeHci60VdTeZGrE4R9yZhw                          https://www.youtube.com/watch?v=hj3KbvzjVV4              465                  1:21:31              0                                                         5/19/20                  5/22/20                                                                    3
Una Pura y Dos Con Sal                                                     fermin guajardo                                       UCeS_Du5PuIYkc96fQHsEzeA                          https://www.youtube.com/watch?v=4LL3I_5Xi0k               20                  1:28:07              0                                                         5/19/20                  5/22/20                                                                    3
Una Pura y Dos Con Sal                                                     PO'O Lagom                                            UCOykU3FfS1G4izaNff4repQ                          https://www.youtube.com/watch?v=iVxTy3X-ONU              163                  1:21:31              0                                                         5/26/20                   6/1/20                                                                    3
Uno y Medio Contra el Mundo                                                Regional Mexicano                                     UC2a0xgtcZv7Z_sLYTT8RzGQ                          https://www.youtube.com/watch?v=7DnjBBCkItQ              120                  1:26:35              0                                                         5/19/20                  5/22/20                                                                    3
Uno y Medio Contra el Mundo                                                Leticia Flores Prado                                  UC7TTkvIwNomaOOz2adKuzUw                          https://www.youtube.com/watch?v=DAka1UmgeRA              694                  1:26:01              0                                                          6/9/20                  6/10/20                                                                    3
Uno y Medio Contra el Mundo                                                Peliculas Mexicanas                                   UCDnWrWvjSpVmUVHX03yGejw                          https://www.youtube.com/watch?v=Nyas7JzhFDQ            2,311                  1:26:00              0                                                          6/9/20                  6/10/20                                                                    3
Caceria De Un Criminal (Masacre En El Rio Granda/La Venganza Del Chacal)   fabian tello villegas                                 UC6VDgoE8mA0Mk5yau5cVbsA                          https://www.youtube.com/watch?v=7ya79rvCgbI           10,799                  1:14:19              0                                                         5/26/20                   6/1/20                                                                    2
Caceria De Un Criminal (Masacre En El Rio Granda/La Venganza Del Chacal)   fabian tello villegas                                 UCSbASuBSfnDM7VZx4MX73HQ                          https://www.youtube.com/watch?v=vO_Sy17IdaI              234                  1:14:50              0                                                         5/26/20                   6/1/20                                                                    2
Canaima                                                                    Victor Delgado                                        UC4hWWSzQVK61n9n1YHTODig                          https://www.youtube.com/watch?v=ffMYESPyTXI               25                  2:05:50              0                                                          6/2/20                   6/5/20                                                                    2
Canaima                                                                    Victor Delgado                                        UC4hWWSzQVK61n9n1YHTODig                          https://www.youtube.com/watch?v=mu_tgxHzlXw                3                  2:05:50              0                                                                                            This video has been removed by the uploader.                     2
Como México No Hay Dos                                                     Películas Viejitas                                    UCEeHci60VdTeZGrE4R9yZhw                          https://www.youtube.com/watch?v=BBzzRjP-dBA              483                  1:46:59              0                                                         5/26/20                  pending                                                                    2
Como México No Hay Dos                                                     Películas Viejitas                                    UCEeHci60VdTeZGrE4R9yZhw                          https://www.youtube.com/watch?v=smiT2Y6CgIQ            7,678                  1:46:59              0                                                         5/26/20                   6/1/20                                                                    2
Don't Panic AKA Dimensiones Ocultas                                        Daniel ferreira arias                                 UC5hwthnHvk0vnjyvwY2jDig                          https://www.youtube.com/watch?v=Vzh36rc4T8M            1,163                  1:33:30              0                                                          6/2/20                   6/5/20                                                                    2
Don't Panic AKA Dimensiones Ocultas                                        Radres Lobisi Productıon                              UCArvmxwVHLSvsAfQMoY7GOw                          https://www.youtube.com/watch?v=bR1UsqBUJUo            1,100                  1:25:33              0                                                          6/2/20                   6/5/20                                                                    2
El Arracadas                                                               An Ehecatl                                            UCnyAkkPPM9njfhHsBT2RdbQ                          https://www.youtube.com/watch?v=kHTqlBDX9ng            2,218                  1:48:40              0                                                         5/19/20                  5/22/20                                                                    2
El Arracadas                                                               victor molina oficial                                 UCweNEZOsb_Xat28gcVnHz_A                          https://www.youtube.com/watch?v=i5RscEVUZSo           71,134                  1:35:31              0                                                          6/2/20                   6/5/20                                                                    2
El Ausente                                                                 Jeyson pelis Peña Peña                                UC1c4y50uUetictnlP13P8bQ                          https://www.youtube.com/watch?v=zfwCEuqoyIc                1                  1:36:06              0                                                          6/9/20                  6/10/20                                                                    2
El Ausente                                                                 fabian tello villegas                                 UCSbASuBSfnDM7VZx4MX73HQ                          https://www.youtube.com/watch?v=iVaYwxiUInE            1,162                  1:36:05              0                                                          6/2/20                   6/3/20                                                                    2
El Baisano Jalil                                                           jrpadawan                                             UCCWw4koYju9lrB6MvRzcVDw                          https://www.youtube.com/watch?v=T31yW4i8l08                1                  1:42:36              0                                                          6/9/20                  6/10/20                                                                    2
El Baisano Jalil                                                           Andres San                                            UCiIbv1oyJ3DMHL7weVfjpow                          https://www.youtube.com/watch?v=9rYyBY3K4b8            8,569                  1:42:32              0                                                                                            This video has been removed by the uploader.                     2
El Gran Triunfo                                                            Dany garcía                                           UC1dYIBMkIytZY5Dbv8gKmFw                          https://www.youtube.com/watch?v=jvX9SsLDue4               46                  1:28:23              0                                                         5/19/20                  5/22/20                                                                    2
El Gran Triunfo                                                            FIESTA MUSICAL64                                      UCENQJZAjCiGKqPfbMnfHlDA                          https://www.youtube.com/watch?v=HfjhXqu5Tbk                8                  1:28:23              0                                                         6/12/20                  6/15/20                                                                    2
El Hijo De Gabino Barrera                                                  Jeyson pelis Peña Peña                                UC1c4y50uUetictnlP13P8bQ                          https://www.youtube.com/watch?v=vnzRnGBfJVY                1                  1:21:02              0                                                         6/12/20                  6/15/20                                                                    2
El Hijo De Gabino Barrera                                                  Cine antiguo y clásico                                UCo85vJUoIy-wlb30vVwCsmg                          https://www.youtube.com/watch?v=82E6IHfo03A                0                  1:21:02              0                                                         6/12/20                  6/15/20                                                                    2
El Regreso Del Carro Rojo                                                  Eric Estuardo Choc Garcia                             UCcKvRm_RNAnSrVB_oDCJaRA                          https://www.youtube.com/watch?v=1fddRFkCYO0              103                  1:20:05              0                                                          6/9/20                  pending                                                                    2
El Regreso Del Carro Rojo                                                  fabian tello villegas                                 UCSbASuBSfnDM7VZx4MX73HQ                          https://www.youtube.com/watch?v=ACLKyUlo6YI              358                  1:20:05              0                                                         5/26/20                   6/1/20                                                                    2
Hermelinda Linda                                                           Ruth Avila                                            UCoBcvQt4Dmz-cYXcx3dA1ZA                          https://www.youtube.com/watch?v=P1fLGV2Z-20              509                  1:32:05              0                                                         5/19/20                  5/22/20                                                                    2
Hermelinda Linda                                                           Hálcon Negro Tmz                                      UCwW2UhFIvXao3h8Qmv-Ua4w                          https://www.youtube.com/watch?v=EsarQiPShs8               19                  1:32:05              0                                                         5/19/20                  5/22/20                                                                    2
Hombres De Accion                                                          luigy jmnez                                           UCbdFZvuvMHgFFnQq0b7Affw                          https://www.youtube.com/watch?v=pGGRrRHpGjU            2,561                  1:23:04              0                                                                                            This video has been removed by the uploader.                     2
Hombres De Accion                                                          fabian tello villegas                                 UCSbASuBSfnDM7VZx4MX73HQ                          https://www.youtube.com/watch?v=heZy_C_p5wY              357                  1:18:47              0                                                          6/2/20                   6/3/20                                                                    2
Hoy He Soñado con Dios                                                     Jhonns Martin Uribe Zeballos                          UCm-w-AqUjfKVhNGwPfiR7CA                          https://www.youtube.com/watch?v=z04TvZIwQFw              231                  0:45:02              0                                                          6/2/20                   6/5/20                                                                    2
Hoy He Soñado con Dios                                                     Jhonns Martin Uribe Zeballos                          UCm-w-AqUjfKVhNGwPfiR7CA                          https://www.youtube.com/watch?v=45pzUkZ3us4              345                  0:59:49              0                                                          6/9/20                  6/10/20                                                                    2
Juan Charrasqueado Y Gabino Barrera                                        Donovan Palomino                                      UC8_XMw84PFVj4g_ytMir7oA                          https://www.youtube.com/watch?v=bel5sInQxIA               23                  1:47:33              0                                                         5/19/20                  5/22/20                                                                    2
Juan Charrasqueado Y Gabino Barrera                                        CinemaVerse                                           UCVKaPHOavpj7QzY6-bp5b0w                          https://www.youtube.com/watch?v=Ox8W5IGRwog           11,887                  1:47:51              0                                                          6/2/20                   6/5/20                                                                    2
La Familia Perez                                                           jrpadawan                                             UCCWw4koYju9lrB6MvRzcVDw                          https://www.youtube.com/watch?v=caKH4uDGQPo            5,837                  1:33:35              0                                                         6/12/20                  6/15/20                                                                    2
                                                                                                                                                                                                                                                                                                                                                                                   This video is no longer available because the YouTube account
La Familia Perez                                                           Jose Orihuela                                         UCdP0bzscXj9gtjJ1lh8-h9A                          https://www.youtube.com/watch?v=PW7lR74WN2g         230,025                   1:33:53              0                                                                                            associated with this video has been terminated.                  2
Las Ficheras (Bellas de Noche)                                             Felix Martinez                                        UCBasSFQbnY5HBru9aFLe4NA                          https://www.youtube.com/watch?v=YOVnceRGCMA           1,885                   1:40:07              0                                                         5/19/20                  5/22/20                                                                    2
Las Ficheras (Bellas de Noche)                                             Sexxxality Films                                      UCElzLQWCMH3PmOGxVS_pu4A                          https://www.youtube.com/watch?v=TWEDp5yp_5I           9,223                   1:40:07              0                                                         5/19/20                  5/22/20                                                                    2
Muerte a Sangre Fría                                                       fabian tello villegas                                 UC6VDgoE8mA0Mk5yau5cVbsA                          https://www.youtube.com/watch?v=SeHsokT0hnE             289                   1:29:17              0                                                          6/2/20                   6/5/20                                                                    2
Muerte a Sangre Fría                                                       fabian tello villegas                                 UCSbASuBSfnDM7VZx4MX73HQ                          https://www.youtube.com/watch?v=zItDatCsuDk          14,226                   1:29:17              0                                                          6/2/20                   6/3/20                                                                    2
Picardía Mexicana II                                                       Top Gamer                                             UC4ei0V3PFb9qzIo1vCk8N0w                          https://www.youtube.com/watch?v=LY_7vEr8Vh8          14,493                   1:39:11              0                                                         5/26/20                   6/1/20                                                                    2
Picardía Mexicana II                                                       BOGRAN ZONE                                           UCjHY2m5zHdjS32wJuUOOG1A                          https://www.youtube.com/watch?v=FWEl90x8iUg         187,141                   0:48:20              0                                                          6/2/20                   6/5/20                                                                    2
Que Perra Vida                                                             Movie Mx                                              UCStyjnLCo7sIcOFm59dbw1g                          https://www.youtube.com/watch?v=vtUfNeOi2Gg               4                   1:29:53              0                                                          6/2/20                   6/5/20                                                                    2
                                                                                                                                                                                                                                                                                                                                                                                   This video is no longer available because the YouTube account
Que Perra Vida                                                             Cine de oro mexicano                                  UCynVL2Kbaij8ZQAtejZf1sA                          https://www.youtube.com/watch?v=V_10Ri4qy8g            2,849                  1:29:53              0                                                                                            associated with this video has been terminated.                  2
Rosas Blancas para mi Hermana Negra                                        Joaquín Gutiérrez Rosales-Cine                        UC3p-JAceGEWwYrl2Q__Q4yQ                          https://www.youtube.com/watch?v=apnhR2E0qRA               20                  1:35:00              0                                                          6/2/20                   6/5/20                                                                    2
Rosas Blancas para mi Hermana Negra                                        Juan Sánchez                                          UCpMNUddLvZPJj1cNLUmSg0A                          https://www.youtube.com/watch?v=XcU26AYxcE4           11,060                  1:35:01              2 Samsung Galaxy Watch, ActiveYards                        6/2/20                   6/5/20                                                                    2
Trasplante A La Mexicana                                                   CALEB QQ                                              UCNK0Z8MEMUGUWBcLKzYYkGw                          https://www.youtube.com/watch?v=tA9e0-SiGdk            1,275                  1:27:19              0                                                         5/26/20                  5/26/20                                                                    2
                                                                                                                                                                                                                                                                                                                                                                                   This video is no longer available because the YouTube account
Trasplante A La Mexicana                                                   Edward Roa Ramon                                      UCR-56fMS4C9hcEpJg9DMlMw                          https://www.youtube.com/watch?v=aMWGD49PWR4               33                  1:27:19              0                                                                                            associated with this video has been terminated.                  2
Ahora Soy Rico                                                             cine de oro mexicano                                  UCLLjFjKpDi8jQnUaSy-YrqA                          https://www.youtube.com/watch?v=VLGQMPCNGJA            2,613                  1:46:32              0                                                         5/19/20                  5/22/20                                                                    1
Al Filo Del Terror                                                         LET S TALK ABOUT OFICIAL SEX                          UC1EiR-kGJDIQV-jrIP4z8SQ                          https://www.youtube.com/watch?v=yIM_aVCuwQA               28                  1:32:18              0                                                         6/12/20                  6/15/20                                                                    1
Amigo                                                                      José Antonio Hernández                                UCTn523fjL7MEGqK4uEmcbfA                          https://www.youtube.com/watch?v=EYloxfvJSVM           71,780                  1:25:49              0                                                         5/19/20                  5/22/20                                                                    1
Azahares Para Tu Boda                                                      Remolacha TV                                          UC1qHoRZsnXZ_tqP-X9yOunw                          https://www.youtube.com/watch?v=qk4cur-l1bg              671                  1:52:41              0                                                          6/2/20                   6/5/20                                                                    1
                                                                                                                                                                                                                                                                                                                                                                                   This video is no longer available because the YouTube account
Comezón A La Mexicana                                                      Felix Martinez                                        UCBasSFQbnY5HBru9aFLe4NA                          https://www.youtube.com/watch?v=RlEb1lSzkLI              38                   1:26:34              0                                                                                            associated with this video has been terminated.                  1
Contrato con la Muerte                                                     fabian tello villegas                                 UCuOOWyOguOpeW-GLaSW9JtA                          https://www.youtube.com/watch?v=eA3Wxwyz3iw             149                   1:15:47              0                                                         6/12/20                  6/15/20                                                                    1
Dando y Dando                                                              Romero Ortega                                         UCDHBHZdVdqBvJJyUXOYaAGA                          https://www.youtube.com/watch?v=ODD_egnCIWw              27                   1:28:31              0                                                          6/2/20                   6/5/20                                                                    1
Disparen a Matar                                                           Ciudad Ojeda                                          UCSsTd7u92OWascQCTcMoMAg                          https://www.youtube.com/watch?v=SWIbJ31d1GU             228                   1:34:58              0                                                         6/12/20                  6/15/20                                                                    1
                                                                                                                                                                                                                                                                                                                                                                                   This video is no longer available because the YouTube account
Dona Diabla                                                                Cine de oro mexicano                                  UCynVL2Kbaij8ZQAtejZf1sA                          https://www.youtube.com/watch?v=1lmdD-opt7g             294                   1:28:30              0                                                                                            associated with this video has been terminated.                  1
El Arte de Engañar                                                         Letizia A                                             UCkiKsLuxFW5ruRCsGJs81gA                          https://www.youtube.com/watch?v=gML-ETUANoM             232                   1:24:16              0                                                         5/19/20                  5/22/20                                                                    1
El Barchante Neguib                                                        Andres San                                            UCiIbv1oyJ3DMHL7weVfjpow                          https://www.youtube.com/watch?v=MtKaxUxZAaA           1,159                   1:27:23              0                                                          6/2/20                   6/5/20                                                                    1
El Coyote Y La Bronca                                                      Películas Viejitas                                    UCEeHci60VdTeZGrE4R9yZhw                          https://www.youtube.com/watch?v=ahr_XtlSa_8             154                   1:35:28              0                                                         5/19/20                  5/22/20                                                                    1
El Desconocido                                                             fabian tello                                          UCUrgoKjTYjEApErF5DGKO9A                          https://www.youtube.com/watch?v=UCLEd_zWeFk           4,396                   1:32:06              0                                                         5/26/20                   6/1/20                                                                    1
El Gran Makakikus                                                          Series Retro                                          UCr4JnQNwJt2n5709h963Ksw                          https://www.youtube.com/watch?v=kp8omLBMCa8             274                   1:41:44              0                                                         5/26/20                   6/1/20                                                                    1
El Hijo Del Pueblo                                                         Anthony Pincay Dvj                                    UCF4mnjRZ6HLh059g8T0b5ww                          https://www.youtube.com/watch?v=P4Dzuj1xdaA         995,506                   0:02:54              1 godaddy.com ad                                           6/9/20                  6/10/20                                                                    1
El Luchador Fenomeno                                                       juan conde agreda                                     UCwDpk71t0IjYMHeeMMoTK3g                          https://www.youtube.com/watch?v=ovuhY4UANog               0                   1:47:34              0                                                         6/12/20                  6/15/20                                                                    1
                                                                                                                                                                                                                                                                                                                                                                                   This video is no longer available because the YouTube account
El Mil Amores                                                              Coco Morgan                                           UCA7YFeo9QOJEPMy-rZJQI4g                          https://www.youtube.com/watch?v=x_1vIa40lyA          39,535                   1:42:08              0                                                                                            associated with this video has been terminated.                  1
El Que Con Ninos Se Acuesta                                                Peliculas del Cine de Oro Mexicano                    UC9RvZKdr7p2oDterLj8zOVw                          https://www.youtube.com/watch?v=qafQOzfm_Vo             204                   1:31:10              0                                                         6/12/20                  6/15/20                                                                    1
El Tahur                                                                   miximaya                                              UC4R6p4Se8L6Vpco51XzZBoA                          https://www.youtube.com/watch?v=AMEgDXrcPLY           2,694                   1:58:59              0                                                          6/2/20                   6/5/20                                                                    1
El Tesoro De Moctezuma                                                     Leonardo Atonio Camacho Verdugo                       UCIV9N8XpqB-jEvhP_bH71Xg                          https://www.youtube.com/watch?v=2GOHZ3yyzws               1                   1:17:45              0                                                         6/12/20                  6/15/20                                                                    1
Enemigos A Muerte                                                          luigy jmnez                                           UCbdFZvuvMHgFFnQq0b7Affw                          https://www.youtube.com/watch?v=YP6ZNZ7Ey8U             108                   1:31:39              0                                                         5/19/20                  5/22/20                                                                    1
Especialista en Chamacas                                                   ARMANDO LÓPEZ SOTO                                    UCuWVSdJyKx0iqTmslgVbhrw                          https://www.youtube.com/watch?v=5IILKVTjkjs             610                   1:43:53              0                                                          6/9/20                  6/10/20                                                                    1
Gritenme Piedras Del Campo                                                 Jose Orihuela                                         UCdP0bzscXj9gtjJ1lh8-h9A                          https://www.youtube.com/watch?v=OiGuuGuUcWE           1,244                   1:49:20              1 tailoredmedicalnyc.com                                   6/9/20                  6/10/20                                                                    1
Juan Charrasqueado                                                         Romel Centella                                        UC652F05_Ja4So1ajoeAIXpA                          https://www.youtube.com/watch?v=3E3vJEUB7eo          23,278                   1:26:13              0                                                          6/9/20                  6/10/20                                                                    1
La Banda del Carro Rojo                                                    Liliana Sánchez                                       UCLQR_f8vgUTh4TIzsNklCbw                          https://www.youtube.com/watch?v=Z-03qmPh_q8               1                   1:30:49              0                                                         6/12/20                  6/15/20                                                                    1
La Corneta de Mi General                                                   chubii molina                                         UCAZ-KoWO8kZdXYUqbG5i8Kw                          https://www.youtube.com/watch?v=u5nwYrS7El0          57,724                   1:33:47              0                                                         6/12/20                  6/15/20                                                                    1
La Jaula de Oro                                                            Eric Estuardo Choc Garcia                             UCcKvRm_RNAnSrVB_oDCJaRA                          https://www.youtube.com/watch?v=PITKJsO4JR4             408                   1:33:25              0                                                         5/26/20                   6/1/20                                                                    1
La Ley Del Monte                                                           joemistro                                             UCAuuElzEmzxQfw6C2wnZeUA                          https://www.youtube.com/watch?v=wt_OvT3t31w           9,890                   1:57:13              0                                                         6/12/20                  6/15/20                                                                    1
La Muerte Cruzo El Río Bravo                                               fabian tello villegas                                 UCSbASuBSfnDM7VZx4MX73HQ                          https://www.youtube.com/watch?v=P5PTr36KW68             301                   1:26:29              0                                                          6/2/20                   6/3/20                                                                    1
La Muerte del Chacal                                                       fabian tello villegas                                 UCSbASuBSfnDM7VZx4MX73HQ                          https://www.youtube.com/watch?v=Omx4KzAZki4             147                   1:20:45              0                                                         5/26/20                   6/1/20                                                                    1
La Puerta Negra                                                            luigy jmnez                                           UCbdFZvuvMHgFFnQq0b7Affw                          https://www.youtube.com/watch?v=Dua-IyPio8M         157,869                   1:32:04              0                                                                                            This video has been removed by the uploader.                     1
La Pulquería II                                                            Felix Martinez                                        UCBasSFQbnY5HBru9aFLe4NA                          https://www.youtube.com/watch?v=hlnZu5AynTA           1,308                   1:39:27              0                                                         5/19/20                  5/22/20                                                                    1
Ladrones De Tumbas                                                         DON PELICUDON                                         UCnKMZpJSKhKuAkDyNAgLNeA                          https://www.youtube.com/watch?v=6Ge-zCBSNbo              23                   1:28:14              0                                                          6/9/20                  6/10/20                                                                    1
Lo Negro del Negro (Poder que Corrompe)                                    DON PELICUDON                                         UCnKMZpJSKhKuAkDyNAgLNeA                          https://www.youtube.com/watch?v=hObf7htiGLc          13,797                   1:52:59              0                                                          6/2/20                   6/5/20                                                                    1
Los Gavilanes Negros                                                       OS ROA                                                UCXJ3jzZy18IunCPFyaFoU7w                          https://www.youtube.com/watch?v=MfliFC0P27w             151                   1:17:30              0                                                         6/12/20                  6/15/20                                                                    1
Los Hermanos Machorro (Un Macho y el otro Rorro)                           ЯoQ FieR                                              UCWBdlb4c97OaWWY3bGC9LpA                          https://www.youtube.com/watch?v=Ao8JplOE2jM             909                   0:30:52              0                                                         5/19/20                  5/22/20                                                                    1
Los Tres Gallos                                                            Jensen Rodriguez                                      UCqLUvjJsIFLyikaR--oqFYw                          https://www.youtube.com/watch?v=1p_TdegN9l0           2,730                   1:40:43              0                                                         6/12/20                  6/15/20                                                                    1
Mafia Amarilla                                                             Leonardo Atonio Camacho Verdugo                       UCIV9N8XpqB-jEvhP_bH71Xg                          https://www.youtube.com/watch?v=N_RLPlo8VAM              23                   1:18:06              0                                                          6/9/20                  6/10/20                                                                    1
Mexico de Mis Recuerdos                                                    AL                                                    UCViszOYi6iJY2hkRLQH0bjg                          https://www.youtube.com/watch?v=IqyADdu86pI             457                   2:09:38              0                                                         5/19/20                  5/22/20                                                                    1
                                                                                                                                                                                                                                                                                                                                                                                   This video is no longer available because the YouTube account
Mi Campeon                                                                 Jose Orihuela                                         UCdP0bzscXj9gtjJ1lh8-h9A                          https://www.youtube.com/watch?v=RIy-nr4JVq4           99,856                  1:56:47              0                                                                                            associated with this video has been terminated.                  1
Ni Parientes Somos (Contagio de Amor)                                      luigy jmnez                                           UCbdFZvuvMHgFFnQq0b7Affw                          https://www.youtube.com/watch?v=OBWSMqHtHcI           47,611                  1:39:39              1 Census 2020                                                                                This video has been removed by the uploader.                     1
Orgullo De Mujer                                                           Lucero Reyna Moreno                                   UC3Rw4BtVSzJ132fsVYcoRZw                          https://www.youtube.com/watch?v=gcbw3sfNlA8           19,152                  1:54:11              0                                                          6/2/20                   6/5/20                                                                    1
Picardía Mexicana 3                                                        Edward Roa Ramon                                      UCR-56fMS4C9hcEpJg9DMlMw                          https://www.youtube.com/watch?v=SlCtvMFR0Lc               67                  1:40:35              0                                                          6/2/20                   6/5/20                                                                    1
Picardía Mexicana I                                                        Top Gamer                                             UC4ei0V3PFb9qzIo1vCk8N0w                          https://www.youtube.com/watch?v=sMwwaLPoJFo           38,136                  1:03:21              0                                                         5/26/20                   6/1/20                                                                    1
Por Tu Maldito Amor                                                        victor Marroquin                                      UCw4iz7iF1zhTswKH3ObdMZg                          https://www.youtube.com/watch?v=kyxpPhlXY9M                4                  0:28:43              0                                                          6/2/20                   6/5/20                                                                    1
Primero Soy Mexicano                                                       Clasicas de ayer hoy y siempre                        UC2L3WLEJ0jHF_xMOgDsTg4w                          https://www.youtube.com/watch?v=k5gk_Tg3M9A            4,963                  1:29:22              0                                                          6/2/20                   6/5/20                                                                    1
Que Me Entierren con la Banda                                              luigy jmnez                                           UCbdFZvuvMHgFFnQq0b7Affw                          https://www.youtube.com/watch?v=we6Y9llWD68           11,704                  1:32:45              2 Liberty Mutual; Lit Solar Power Bank                                                       This video has been removed by the uploader.                     1
Siete en la Mira                                                           Peliculas Mexicanas                                   UCDLaCWsD3MhIpBKS0ScQTGA                          https://www.youtube.com/watch?v=LXOVR__gpRs              109                  1:23:29              0                                                         5/19/20                  5/22/20                                                                    1
Suerte te de Dios                                                          mondragoncasa de peliculas                            UCOYdVkV-6Eixe3Pmdn8TBHg                          https://www.youtube.com/watch?v=RH4xBtF7j8k              118                  1:35:40              0                                                          6/9/20                  6/10/20                                                                    1
Tierra De Rencores                                                         Arnulfo Ruan                                          UCT6h-XRiME4VCxaVpnYLUOg                          https://www.youtube.com/watch?v=5xiNrdDFdVI              981                  1:35:59              0                                                         5/26/20                  5/26/20                                                                    1
Trampa Infernal                                                            Raul Rendon                                           UC7FFa6Lfc_zTwWypUjK7UtQ                          https://www.youtube.com/watch?v=XgUpM0WHvEk                1                  1:16:05              0                                                          6/9/20                  6/10/20                                                                    1
Trampa Infernal                                                            RAMBO BALBOA CLASIC                                   UC6fFSDL1-fw3WgIOAhXTbqQ                          https://www.youtube.com/watch?v=unTKYzk_MeY               24                  1:16:05              0                                                          6/9/20                  6/10/20                                                                    1
Treinta Segundos Para Morir                                                RAMBO BALBOA CLASIC                                   UC6fFSDL1-fw3WgIOAhXTbqQ                          https://www.youtube.com/watch?v=11fyiOJlAmo              714                  1:10:27              0                                                          6/2/20                   6/5/20                                                                    1
Tres Veces Mojado                                                          Eric Estuardo Choc Garcia                             UCcKvRm_RNAnSrVB_oDCJaRA                          https://www.youtube.com/watch?v=Qi31Bj0-G0k            2,917                  1:37:55              0                                                          6/2/20                   6/5/20                                                                    1
Un Hombre Violento                                                         fabian tello villegas                                 UCSbASuBSfnDM7VZx4MX73HQ                          https://www.youtube.com/watch?v=POjz_lSbgP0            5,674                  1:29:28              0                                                          6/2/20                   6/3/20                                                                    1
Un Macho en la Carcel De Mujeres                                           Edward Roa Ramon                                      UCR-56fMS4C9hcEpJg9DMlMw                          https://www.youtube.com/watch?v=c4EtMHgPRKY              135                  1:32:51              0                                                          6/9/20                  6/10/20                                                                    1
Un Par a Todo Dar                                                          Jose Cabello                                          UCy4iMY_qIToVcQROaOefe2g                          https://www.youtube.com/watch?v=CTn_SQsAWTk               19                  1:30:14              0                                                          6/2/20                   6/5/20                                                                    1
Vuelven Los Cinco Halcones                                                 Jose Orihuela                                         UCdP0bzscXj9gtjJ1lh8-h9A                          https://www.youtube.com/watch?v=oSkxNJUdxWc            1,508                  1:28:06              0                                                          6/9/20                  6/10/20                                                                    1
                                                                                                                                                                                                                                                                                                                                                                                   This video is no longer available because the YouTube account
Ya Somos Hombres                                                           fabian tello villegas                                 UCSbASuBSfnDM7VZx4MX73HQ                          https://www.youtube.com/watch?v=ehqeNweiJg4             730                   1:46:43              0                                                                                            associated with this video has been terminated.                  1
Yako Cazador De Malditos                                                   fabian tello villegas                                 UCSbASuBSfnDM7VZx4MX73HQ                          https://www.youtube.com/watch?v=ZmAum8KZbZU             181                   1:20:37              0                                                          6/2/20                   6/3/20                                                                    1




                                                                                                                                 Total Infringing Videos
                                                                                                                                 Removed
                                                                                                                                 2014                                              1152
                                                                                                                                 2015                                              1301
                                                                                                                                 2016                                              1182
                                                                                                                                 2017                                              1654
                                                                                                                                 2018                                              1122
                                                                                                                                 2019                                              1360
                                                                                                                                 2020                                              January                                       234
                                                                                                                                                                                   February                                      119
                                                                                                                                                                                   March                                         108
                                                                                                                                                                                   April                                         134
                                                                                                                                                                                   May                                           151
                                                                                                                                                                                   June
                                                                                                                                                                                   July
                                                                                                                                                                                   August
                                                                                                                                                                                   September
                                                                                                                                                                                   October
                                                                                                                                                                                   November
                                                                                                                                                                                   December
                                                                                                                                                                                   Total:                                        746


                                                                                                                                 Summary of Repeat Offenders
                                                                                                                                 Total repeat offenders (three times or more): 480
                                                                                                                                 Total Terminated repeat offenders: 419
                                                                                                                                 Repeat Offenders for this cycle (highlighted above): 12
                                                                     Athos Youtube Enforcement
                                 Case 1:21-cv-21698-JEM Document 1-2              Entered on FLSD Docket 05/03/2021 Page 140 of
Title
Matar o Morir
                                                   YouTube Username
                                                   CHAGOYTBr2
                                                                                        149
                                                              June 16, 2020 - July 14, 2020 Enforcement Results
                                                                                                         User ID / Channel
                                                                                                         UCfHEsOWNwYIbe-zbiDCnTRQ
                                                                                                                                    Infringing URL
                                                                                                                                    https://www.youtube.com/watch?v=2fVgWB16Q40
                                                                                                                                                                                  Views
                                                                                                                                                                                              40
                                                                                                                                                                                                   Video Length
                                                                                                                                                                                                                  0:08:31
                                                                                                                                                                                                                            # of ads
                                                                                                                                                                                                                                       0
                                                                                                                                                                                                                                           Type of ads       Date Submitted
                                                                                                                                                                                                                                                                              6/18/20
                                                                                                                                                                                                                                                                                        Date Removed
                                                                                                                                                                                                                                                                                                       6/22/20
                                                                                                                                                                                                                                                                                                                 Notes
                                                                                                                                                                                                                                                                                                                                                                               11
Matar o Morir                                      CHAGOYTBr2                                            UCfHEsOWNwYIbe-zbiDCnTRQ   https://www.youtube.com/watch?v=uEjaT9hMst8               40                  0:09:51              0                                      6/18/20                  6/22/20                                                                 11
Matar o Morir                                      CHAGOYTBr2                                            UCfHEsOWNwYIbe-zbiDCnTRQ   https://www.youtube.com/watch?v=Our0hvkkO5Q              357                  0:09:50              0                                      6/18/20                  6/22/20                                                                 11
Matar o Morir                                      CHAGOYTBr2                                            UCfHEsOWNwYIbe-zbiDCnTRQ   https://www.youtube.com/watch?v=4fdavW6PHRU            1,445                  0:09:17              0                                      6/18/20                  6/22/20                                                                 11
Matar o Morir                                      CHAGOYTBr2                                            UCfHEsOWNwYIbe-zbiDCnTRQ   https://www.youtube.com/watch?v=sEqkjoj5n7g               71                  0:09:46              0                                      6/18/20                  6/22/20                                                                 11
Matar o Morir                                      CHAGOYTBr2                                            UCfHEsOWNwYIbe-zbiDCnTRQ   https://www.youtube.com/watch?v=HZ89Q0vOAMc              285                  0:08:49              0                                      6/18/20                  6/22/20                                                                 11
Matar o Morir                                      CHAGOYTBr2                                            UCfHEsOWNwYIbe-zbiDCnTRQ   https://www.youtube.com/watch?v=Y871xE43-3M               58                  0:09:57              0                                      6/18/20                  6/22/20                                                                 11
Matar o Morir                                      CHAGOYTBr2                                            UCfHEsOWNwYIbe-zbiDCnTRQ   https://www.youtube.com/watch?v=b09if9mXtUY               30                  0:10:00              0                                      6/18/20                  6/22/20                                                                 11
Matar o Morir                                      CHAGOYTBr2                                            UCfHEsOWNwYIbe-zbiDCnTRQ   https://www.youtube.com/watch?v=cIo6P4IVKP4               55                  0:09:57              0                                      6/24/20                  6/25/20                                                                 11
                                                                                                                                                                                                                                                                                                               This video is no longer available because the YouTube account
Matar o Morir                                      CHAGOYTBr2                                            UCfHEsOWNwYIbe-zbiDCnTRQ   https://www.youtube.com/watch?v=oSc0OBvLwx4               78                  0:09:57              0                                                                       associated with this video has been terminated.                 11
Matar o Morir                                      Películas Mexicanas                                   UCVBKzEp3BIuK0iB0XGsCkiQ   https://www.youtube.com/watch?v=K04LSJ0PbOQ            9,340                  1:39:03              0                                       7/6/20                   7/9/20 Follow up email sent on 7/9/2020                                11
Los Caifanes                                       Peliculas Inmortales                                  UC4HUTlsKG4d5GPEnvQWSDTg   https://www.youtube.com/watch?v=Rh2-DGNbkos                6                  1:28:48              0                                      6/24/20                  6/25/20                                                                  8
Los Caifanes                                       Alejandro Manrique                                    UC7PCsuG51xMAmT_p8as7hmQ   https://www.youtube.com/watch?v=Ee5OiKoK8kQ               10                  1:34:11              0                                      6/30/20                   7/2/20                                                                  8
Los Caifanes                                       OIDOR DE MUSICA                                       UCfX1JKHGK-LWb7wkxmnTAyA   https://www.youtube.com/watch?v=vZPfNPZb41s              151                  1:28:54              0                                      6/30/20                   7/2/20                                                                  8
Los Caifanes                                       TIFFANY 4444                                          UCiar5qwkmqXMk5Lalfbn5ag   https://www.youtube.com/watch?v=zgPuRt-LkWA               34                  1:28:58              0                                      6/30/20                   7/2/20                                                                  8
Los Caifanes                                       LuisRobertoCineNegro CineNegro                        UCNsSxNOha-KX3Xh3-MYqh2A   https://www.youtube.com/watch?v=xYR1imOm5LE                0                  1:28:54              0                                       7/6/20                   7/9/20 Follow up email sent on 7/9/2020                                 8
Los Caifanes                                       A. Andrés G.R.                                        UCNtAXo4dnJycXuUTzasXKbA   https://www.youtube.com/watch?v=q24R8MxPGDU                0                  1:28:48              0                                      6/24/20                  6/25/20                                                                  8
Los Caifanes                                       LA ROSA DE GUADALUPE HD 2020                          UCrcULoZ2ntQJdWyHtrLCCEA   https://www.youtube.com/watch?v=OE05h8-mCsk              289                  1:28:58              0                                      6/30/20                   7/2/20                                                                  8
Los Caifanes                                       Cine Español Nacional Miguel Ángel Rivero Rodriguez   UCtkNAFzhEXDhfRHEdlDonBg   https://www.youtube.com/watch?v=ox84m9WMwLM                9                  1:28:58              0                                       7/6/20                   7/9/20 Follow up email sent on 7/9/2020                                 8
Hasta el Viento Tiene Miedo                        Manuel canales                                        UC4djWkylU5YhwyQwMVig3og   https://www.youtube.com/watch?v=B21uv5kbABI                2                  1:28:08              0                                      6/18/20                  6/22/20                                                                  7
                                                                                                                                                                                                                                                                                                               This video is no longer available because the YouTube account
Hasta el Viento Tiene Miedo                        series películas                                      UCdkqDczkxsk2S8SxeljNTDQ   https://www.youtube.com/watch?v=0AfOmE3spCk              146                  1:28:01              0                                                                       associated with this video has been terminated.                  7
Hasta el Viento Tiene Miedo                        world star                                            UCGDHXwLKsewRzVAQBmoCI2A   https://www.youtube.com/watch?v=uDbOdtDZxaQ              511                  1:28:01              0                                      6/18/20                  6/22/20                                                                  7
Hasta el Viento Tiene Miedo                        La Pantallota                                         UCjbiocoXWTbUWeig7V5qDwQ   https://www.youtube.com/watch?v=3K4Zqufaj70            4,133                  1:23:42              0                                      7/10/20                  7/14/20                                                                  7
Hasta el Viento Tiene Miedo                        LAS MEJORES PELICULAS                                 UCmPpV1lx0UwqgC81wE1lpsw   https://www.youtube.com/watch?v=RWlrv4lE3wU               67                  1:23:42              0                                      6/18/20                  6/22/20                                                                  7
Hasta el Viento Tiene Miedo                        Baifern Pimchanok                                     UCPqDxYlQWlDH9Y5ZXwZG40A   https://www.youtube.com/watch?v=HJrCFyN05vQ               14                  1:23:42              0                                      6/24/20                  6/25/20                                                                  7
Hasta el Viento Tiene Miedo                        series peliculas                                      UCTC1-nSxLikkEAXvwXQKKvQ   https://www.youtube.com/watch?v=q97UQAuX4Ac              777                  1:28:01              0                                      6/30/20                   7/2/20                                                                  7
Un Rincon Cerca del Cielo                          producciones Rafael Mendoza Carmona                   UC_Ad79mRSNcnR8h4xlj36Mg   https://www.youtube.com/watch?v=OG-QUMwT340               12                  1:55:41              0                                      6/30/20                   7/2/20                                                                  5
Un Rincon Cerca del Cielo                          CINE DE ORO LATINO                                    UCEtVrwNmDBtCvpesWeVGQoA   https://www.youtube.com/watch?v=BqTK1YXVffA               12                  1:54:21              0                                      7/10/20                  7/14/20                                                                  5
Un Rincon Cerca del Cielo                          CineTube                                              UCmabc1Eybylg2ZGAwrpUVfQ   https://www.youtube.com/watch?v=ovcXBqpYRq0              728                  1:55:41              0                                      6/30/20                   7/2/20                                                                  5
Un Rincon Cerca del Cielo                          TUCOMPRAGUSTO                                         UCU-WxU77kO2lNzCwT2a6txg   https://www.youtube.com/watch?v=7rQLXZNI2Vo               80                  1:40:11              0                                      6/30/20                   7/2/20                                                                  5
Un Rincon Cerca del Cielo                          RETRO VIDEOS&GAMES                                    UCyRQfuDpVLSxkNZt3w26qRA   https://www.youtube.com/watch?v=YjdEe7tUnwg            8,563                  1:55:41              0                                      6/30/20                   7/2/20                                                                  5
Dios Los Cría                                      Danilo Romero                                         UC1NCo39GCpSyToxLzwWzq5w   https://www.youtube.com/watch?v=I_hrng3qc2Q                9                  1:30:10              0                                      7/10/20                  7/14/20                                                                  4
Dios Los Cría                                      Películas Clásicas                                    UCavLS47jvMUmQjV-GTj8Jnw   https://www.youtube.com/watch?v=tqZc9V3_Y8Y              182                  1:29:52              0                                                                       This video has been removed by the uploader.                     4
Dios Los Cría                                      BRONCO TV • peliculas Vaqueros, peliculas del Oeste   UCGH1X_AVVn0uj0F211shNBg   https://www.youtube.com/watch?v=CzDK5N595N4               56                  1:29:52              0                                      6/30/20                   7/2/20                                                                  4
Dios Los Cría                                      ADRIANA RIVADENEIRA                                   UCVBKzEp3BIuK0iB0XGsCkiQ   https://www.youtube.com/watch?v=rqcFWPPE8wE                1                  1:29:53              0                                      6/24/20                  6/25/20                                                                  4
                                                                                                                                                                                                                                                                                                               This video is no longer available because the YouTube account
El Mil Amores                                      producciones Rafael Mendoza Carmona                   UC_Ad79mRSNcnR8h4xlj36Mg   https://www.youtube.com/watch?v=q_R8Bz3o1VQ               17                  1:42:08              0                                                                       associated with this video has been terminated.                  4
El Mil Amores                                      VoyalCine                                             UCjX2ZFi5_5m7f4io8uvJehg   https://www.youtube.com/watch?v=VIgiOMFdlio                2                  1:42:08              0                                      6/30/20                   7/2/20                                                                  4
El Mil Amores                                      CineTube                                              UCmabc1Eybylg2ZGAwrpUVfQ   https://www.youtube.com/watch?v=o4xdpgOqshQ           24,742                  1:42:08              0                                      7/10/20                  7/14/20                                                                  4
El Mil Amores                                      Mexico Cine Canal                                     UCZ1QA7erF-8c7lCzBdSeayQ   https://www.youtube.com/watch?v=gMkJub9zuCM                8                  1:40:58              0                                      7/10/20                  7/14/20                                                                  4
El Tahúr                                           Chris and Marii                                       UC1Abj1F07L3d7EHWRC3niAA   https://www.youtube.com/watch?v=LSYRfe_TBTY            4,120                  0:40:15              0                                      6/18/20                  6/22/20                                                                  4
El Tahúr                                           Chris and Marii                                       UC1Abj1F07L3d7EHWRC3niAA   https://www.youtube.com/watch?v=DcTFcUcaZEo              874                  0:26:14              0                                      6/18/20                  6/22/20                                                                  4
El Tahúr                                           Danilo Romero                                         UC1NCo39GCpSyToxLzwWzq5w   https://www.youtube.com/watch?v=C-dYpBrXI9M            1,060                  1:26:05              0                                      7/10/20                  7/14/20                                                                  4
                                                                                                                                                                                                                                                                                                               This video is no longer available because the YouTube account
El Tahúr                                           1977 vlog                                             UClbVAldSWKBgvHm9VnomybQ   https://www.youtube.com/watch?v=FBMpeDniw-s             561                   1:00:46              0                                                                       associated with this video has been terminated.                  4
Mi Querido Viejo                                   Chris and Marii                                       UC1Abj1F07L3d7EHWRC3niAA   https://www.youtube.com/watch?v=crJgVAThLKU             106                   0:10:16              0                                      6/18/20                  6/22/20                                                                  4
Mi Querido Viejo                                   Chris and Marii                                       UC1Abj1F07L3d7EHWRC3niAA   https://www.youtube.com/watch?v=ldTxzqhYEjI              29                   0:37:09              0                                      6/18/20                  6/22/20                                                                  4
                                                                                                                                                                                                                                                                                                               This video is no longer available because the YouTube account
Mi Querido Viejo                                   Chris and Marii                                       UC1Abj1F07L3d7EHWRC3niAA   https://www.youtube.com/watch?v=zlwPIsVEbD0             196                   0:11:10              0                                                                       associated with this video has been terminated.                  4
                                                                                                                                                                                                                                                                                                               This video is no longer available because the YouTube account
Mi Querido Viejo                                   Chris and Marii                                       UC1Abj1F07L3d7EHWRC3niAA   https://www.youtube.com/watch?v=fRTFnPHn57g              79                   0:12:54              0                                                                       associated with this video has been terminated.                  4
Por Tu Maldito Amor                                Chris and Marii                                       UC1Abj1F07L3d7EHWRC3niAA   https://www.youtube.com/watch?v=Mm4OCICii1Q             319                   0:55:06              0                                      6/18/20                  6/22/20                                                                  4
Por Tu Maldito Amor                                Chris and Marii                                       UC1Abj1F07L3d7EHWRC3niAA   https://www.youtube.com/watch?v=RP9YK6E20nU              67                   0:08:10              0                                      6/18/20                  6/22/20                                                                  4
Por Tu Maldito Amor                                Chris and Marii                                       UC1Abj1F07L3d7EHWRC3niAA   https://www.youtube.com/watch?v=bMHv_CwuVOc              52                   0:07:28              2 Kale Anders, Umzu                    6/18/20                  6/22/20                                                                  4
Por Tu Maldito Amor                                Chris and Marii                                       UC1Abj1F07L3d7EHWRC3niAA   https://www.youtube.com/watch?v=o7eqKFmF7H0              45                   0:09:24              0                                      6/18/20                  6/22/20                                                                  4
Remolino                                           luis aguilar                                          UCxxgC5LbbVAoiV1ETeO58tg   https://www.youtube.com/watch?v=KTFxVVo58DQ             783                   0:14:41              0                                      6/24/20                  6/25/20                                                                  4
Remolino                                           luis aguilar                                          UCxxgC5LbbVAoiV1ETeO58tg   https://www.youtube.com/watch?v=kqBcUvMUTVg              25                   0:15:05              0                                      6/30/20                   7/2/20                                                                  4
Remolino                                           luis aguilar                                          UCxxgC5LbbVAoiV1ETeO58tg   https://www.youtube.com/watch?v=AQa8qzjaPt0              19                   0:13:52              0                                       7/6/20                   7/9/20 Follow up email sent on 7/9/2020                                 4
                                                                                                                                                                                                                                                                                                               This video is no longer available because the YouTube account
Remolino                                           luis aguilar                                          UCxxgC5LbbVAoiV1ETeO58tg   https://www.youtube.com/watch?v=VAzuLuUFB0U              180                  0:15:01              0                                                                       associated with this video has been terminated.                  4
Un Hombre Llamado El Diablo                        Chris and Marii                                       UC1Abj1F07L3d7EHWRC3niAA   https://www.youtube.com/watch?v=BZtOBSG_r9g              396                  0:31:03              0                                      6/18/20                  6/22/20                                                                  4
Un Hombre Llamado El Diablo                        Chris and Marii                                       UC1Abj1F07L3d7EHWRC3niAA   https://www.youtube.com/watch?v=yezkXFSZaEA              259                  0:20:43              0                                      6/18/20                  6/22/20                                                                  4
Un Hombre Llamado El Diablo                        Chris and Marii                                       UC1Abj1F07L3d7EHWRC3niAA   https://www.youtube.com/watch?v=mUwZPVmuvPw               94                  0:29:11              0                                      6/18/20                  6/22/20                                                                  4
Un Hombre Llamado El Diablo                        Drago 666 loko100%                                    UC3WCutEGZZHERcJrIkaJYGQ   https://www.youtube.com/watch?v=0geDMfVzQcs            8,111                  1:41:25              0                                      7/10/20                  7/14/20                                                                  4
Dona Diabla                                        Tantaka                                               UC72MTawhbu6kdl_PAxV8Rhg   https://www.youtube.com/watch?v=JKbdH18Dg84                0                  1:29:01              0                                      6/18/20                  6/22/20                                                                  3
Dona Diabla                                        Remolacha TV                                          UCh4VqInAeR_eLd_xFcKbXRg   https://www.youtube.com/watch?v=pNhu9o_7I_Y                3                  1:28:18              0                                      6/18/20                  6/22/20                                                                  3
                                                                                                                                                                                                                                                                                                               This video is no longer available because the YouTube account
Dona Diabla                                        Cine de oro mexicano                                  UCmatN4tnKf9ULIyvgU_WMBg   https://www.youtube.com/watch?v=SCGZFyx_zwk             518                   1:28:30              0                                                                       associated with this video has been terminated.                  3
                                                                                                                                                                                                                                                                                                               This video is no longer available because the YouTube account
El Arracadas                                       Chris and Marii                                       UC1Abj1F07L3d7EHWRC3niAA   https://www.youtube.com/watch?v=OLgHHhwOCaM               40                  1:35:31              0                                                                       associated with this video has been terminated.                  3
El Arracadas                                       1977 vlog                                             UClbVAldSWKBgvHm9VnomybQ   https://www.youtube.com/watch?v=9VXoEi60zzk              386                  1:50:22              0                                      6/24/20                  6/25/20                                                                  3
El Arracadas                                       LaPulga                                               UCY6hNyC4saHyX6QtMSaeuGQ   https://www.youtube.com/watch?v=kv32OLEN1X0              130                  0:01:37              0                                       7/6/20                   7/9/20 Follow up email sent on 7/9/2020                                 3
El Coyote Y La Bronca                              Películas Rancheras                                   UCAQqJbBTXk2iYUfIZlwEoMA   https://www.youtube.com/watch?v=8AOqGXwH5u4            4,077                  1:36:09              0                                       7/6/20                   7/9/20 Follow up email sent on 7/9/2020                                 3
El Coyote Y La Bronca                              sece17                                                UCfwzPOBpphFAWid1Y7YPEfQ   https://www.youtube.com/watch?v=j0QYuVBGEFo              136                  1:36:09              0                                      6/24/20                  6/25/20                                                                  3
El Coyote Y La Bronca                              Yameli Flow                                           UCPCs3uOhaGEipEjaTqF6JYg   https://www.youtube.com/watch?v=y_Ks_TcSyZk                3                  1:35:29              0                                      6/18/20                  6/22/20                                                                  3
                                                                                                                                                                                                                                                                                                               This video is no longer available because the YouTube account
El Embustero                                       Chris and Marii                                       UC1Abj1F07L3d7EHWRC3niAA   https://www.youtube.com/watch?v=oZMqpS921iI              417                  1:25:03              1 GlutaDose Guard                                                       associated with this video has been terminated.                  3
El Embustero                                       llc *CACHERO*                                         UCnTYshVp9IDY34b0A4nGRVw   https://www.youtube.com/watch?v=8Qg_ck32dKA              254                  1:27:31              0                                      7/10/20                  7/14/20                                                                  3
El Embustero                                       Angela Vargas                                         UCPpItrKy-Nfrx_96wQgpfSA   https://www.youtube.com/watch?v=TrOfF9A68xI            1,937                  1:27:28              0                                      6/24/20                  6/25/20                                                                  3
El Extraño Hijo del Sheriff                        enigma misterio                                       UCmdW3SLEpFEaAaamU50ccoA   https://www.youtube.com/watch?v=UvrnFx14fj4              681                  1:32:47              0                                      7/10/20                  7/14/20                                                                  3
El Extraño Hijo del Sheriff                        CH                                                    UCuPpzZe4-oHzIexFOXgITNQ   https://www.youtube.com/watch?v=bTMtbvupeGU            4,008                  1:32:47              0                                      6/30/20                   7/2/20                                                                  3
El Extraño Hijo del Sheriff                        fabian tello villegas                                 UCX531JIO4Tompe0m4wMOOjQ   https://www.youtube.com/watch?v=ZMb-0nSDmo0               30                  1:32:53              0                                      6/30/20                   7/2/20                                                                  3
                                                                                                                                                                                                                                                                                                               This video is no longer available because the YouTube account
El Oficio Más Antiguo Del Mundo                    series peliculas                                      UCTC1-nSxLikkEAXvwXQKKvQ   https://www.youtube.com/watch?v=ZfAoKei29MM               19                  1:30:13              0                                                                       associated with this video has been terminated.                  3
El Oficio Más Antiguo Del Mundo                    Ana Ruiz C                                            UCUN4Xz0HpAMOl3PfmKdnT0w   https://www.youtube.com/watch?v=UyHfLF8f6cQ                2                  1:30:13              0                                      6/30/20                   7/2/20                                                                  3
El Oficio Más Antiguo Del Mundo                    world star                                            UCZ6iYho8mxXxqNIR5NcX7LA   https://www.youtube.com/watch?v=4E2lXCzBGn0                1                  1:30:13              0                                      7/10/20                  7/14/20                                                                  3
Escuela De Rateros                                 SuperInfantes                                         UCekbg5GZ8GxtGFZRbvgt7zw   https://www.youtube.com/watch?v=vmBhLdHUq44              196                  1:35:12              0                                      6/24/20                  6/25/20                                                                  3
Escuela De Rateros                                 CineTube                                              UCmabc1Eybylg2ZGAwrpUVfQ   https://www.youtube.com/watch?v=YtI8XVItsTI            8,725                  1:34:22              0                                      6/30/20                   7/2/20                                                                  3
Escuela De Rateros                                 TUCOMPRAGUSTO                                         UCU-WxU77kO2lNzCwT2a6txg   https://www.youtube.com/watch?v=wmF0vocrHYA            3,998                  1:32:29              0                                      7/10/20                  7/14/20                                                                  3
Los Hermanos Machorro (Un Macho Y el Otro Rorro)   Roq. E.                                               UCm81Fqx_I8NXHikaGstBaxw   https://www.youtube.com/watch?v=-327-0z07_I               31                  0:01:01              0                                       7/6/20                   7/9/20 Follow up email sent on 7/9/2020                                 3
Los Hermanos Machorro (Un Macho Y el Otro Rorro)   Roq. E.                                               UCm81Fqx_I8NXHikaGstBaxw   https://www.youtube.com/watch?v=aujXulT_eL4               49                  0:01:06              0                                      7/10/20                  7/14/20                                                                  3
Los Hermanos Machorro (Un Macho Y el Otro Rorro)   Roq. E.                                               UCm81Fqx_I8NXHikaGstBaxw   https://www.youtube.com/watch?v=7kgwpVeFOus               70                  0:01:33              0                                      7/10/20                  7/14/20                                                                  3
Los Invisibles                                     RETRO VIDEOS&GAMES                                    UCyRQfuDpVLSxkNZt3w26qRA   https://www.youtube.com/watch?v=xxcduudvWZo               44                  1:30:40              0                                       7/6/20                   7/9/20 Follow up email sent on 7/9/2020                                 3
                                                                                                                                                                                                                                                                                                               This video is no longer available because the YouTube account
Los Invisibles                                     RETRO VIDEOS&GAMES                                    UCyRQfuDpVLSxkNZt3w26qRA   https://www.youtube.com/watch?v=OWgm6EoTQro               6                   0:44:45              0                                                                       associated with this video has been terminated.                  3
                                                                                                                                                                                                                                                                                                               This video is no longer available because the YouTube account
Los Invisibles                                     RETRO VIDEOS&GAMES                                    UCyRQfuDpVLSxkNZt3w26qRA   https://www.youtube.com/watch?v=dZQFqEp7HqU               7                   0:45:49              0                                                                       associated with this video has been terminated.                  3
                                                                                                                                                                                                                                                                                                               This video is no longer available because the YouTube account
Tu Camino y El Mío                                 Chris and Marii                                       UC1Abj1F07L3d7EHWRC3niAA   https://www.youtube.com/watch?v=ILyZtXiomvY            1,758                  1:11:47              0                                                                       associated with this video has been terminated.                  3
Tu Camino y El Mío                                 Danilo Romero                                         UC1NCo39GCpSyToxLzwWzq5w   https://www.youtube.com/watch?v=DKome5bpvmE              237                  1:19:19              0                                      7/10/20                  7/14/20                                                                  3
                                                                                                                                                                                                                                                                                                               This video is no longer available because the YouTube account
Tu Camino y El Mío                                 CRIS AND MARII                                        UCyJfL4ZnjbrEseLPHWh5i9w   https://www.youtube.com/watch?v=p2qXC0RfUxE               34                  1:06:25              0                                                                       associated with this video has been terminated.                  3
El Cuatrero                                        sece17                                                UCfwzPOBpphFAWid1Y7YPEfQ   https://www.youtube.com/watch?v=4AYJyKF066s               47                  1:28:30              0                                      6/30/20                   7/2/20                                                                  2
El Cuatrero                                        MARILYN RIVADENEIRA                                   UCVBKzEp3BIuK0iB0XGsCkiQ   https://www.youtube.com/watch?v=lYPQejLpOn8              409                  1:26:14              0                                                                       This video has been removed by the uploader.                     2
El Diablo, El Santo Y El Tonto                     Jeyson pelis Peña Peña                                UC1c4y50uUetictnlP13P8bQ   https://www.youtube.com/watch?v=an-jws-ALW4            7,035                  1:34:19              0                                      6/18/20                  6/22/20                                                                  2
El Diablo, El Santo Y El Tonto                     MUSICA DEL RECUERDO                                   UCYSNqRCfb9l_Z6XFAHLuY1g   https://www.youtube.com/watch?v=TZwRqfteuOM                0                  1:34:18              0                                      7/10/20                  7/14/20                                                                  2
Entre Monjas Anda El Diablo                        Películas Clásicas                                    UCavLS47jvMUmQjV-GTj8Jnw   https://www.youtube.com/watch?v=KlpD2IIgoao           21,460                  1:24:12              0                                       7/6/20                   7/9/20 Follow up email sent on 7/9/2020                                 2
Entre Monjas Anda El Diablo                        sece17                                                UCfwzPOBpphFAWid1Y7YPEfQ   https://www.youtube.com/watch?v=SZ0g47P_Wzs               34                  0:46:08              0                                       7/6/20                   7/9/20 Follow up email sent on 7/9/2020                                 2
Jalisco Nunca Pierde                               Chris and Marii                                       UC1Abj1F07L3d7EHWRC3niAA   https://www.youtube.com/watch?v=gzMCj-09hr0              159                  1:27:51              0                                      6/18/20                  6/22/20                                                                  2
Jalisco Nunca Pierde                               MARILYN RIVADENEIRA                                   UCVBKzEp3BIuK0iB0XGsCkiQ   https://www.youtube.com/watch?v=I09_aaJ9RE0              380                  1:24:29              0                                      6/30/20                   7/2/20                                                                  2
Juan Armenta "El Repatriado"                       Películas Clásicas                                    UCavLS47jvMUmQjV-GTj8Jnw   https://www.youtube.com/watch?v=VUhL6FfYxE4               51                  1:28:57              0                                      6/30/20                   7/2/20                                                                  2
Juan Armenta "El Repatriado"                       PELÍCULAS CLASICAS MEXICANAS                          UCVBKzEp3BIuK0iB0XGsCkiQ   https://www.youtube.com/watch?v=dO-e-cfzYm8               32                  1:25:58              0                                       7/6/20                   7/9/20 Follow up email sent on 7/9/2020                                 2
La Banda del Carro Rojo                            TAINO PELIS TV • Peliculas Latinas                    UCtC91A4O-cl-rfafmPZRsPw   https://www.youtube.com/watch?v=x5Pdio78wrY              282                  1:30:46              0                                      6/24/20                  6/25/20                                                                  2
La Banda del Carro Rojo                            peliculas titanium                                    UCTYg7hqCq_sClD5Gi4xIADg   https://www.youtube.com/watch?v=UY8TA2cjF8Q            1,080                  1:25:14              0                                      6/30/20                   7/2/20                                                                  2
                                                                                                                                                                                                                                                                                                               This video is no longer available because the YouTube account
La Muerte Enamorada                                Cine mexicano de la Época de Oro                      UC3nbvLejbqdrWrwTuQ_U94Q   https://www.youtube.com/watch?v=Ak9bdx2QnfQ         3,754                     1:22:21              0                                                                       associated with this video has been terminated.                  2
La Muerte Enamorada                                Ana Ruiz C                                            UCUN4Xz0HpAMOl3PfmKdnT0w   https://www.youtube.com/watch?v=FN3GF29XJg0             2                     1:22:21              0                                       7/6/20                   7/9/20 Follow up email sent on 7/9/2020                                 2
La Pulquería II                                    Geraldo trujillo                                      UCjSbo6bWMzrJInkvlVB_gRA   https://www.youtube.com/watch?v=NS6Um0TIcRo         2,561                     1:39:27              0                                      6/24/20                  6/25/20                                                                  2
La Pulquería II                                    edgar TV 1 zambrano Channel                           UCQLrvy0fG0mTXIDAioQ3esw   https://www.youtube.com/watch?v=n9ajhqKsWLs           161                     1:39:27              0                                      6/24/20                  6/25/20                                                                  2
Lucio Vazquez                                      zombiefkkz                                            UCpYrskHRXuHhCzq3SsV4FvQ   https://www.youtube.com/watch?v=1-DPuxcjhB0        22,111                     0:02:58              0                                      7/10/20                  7/14/20                                                                  2
Lucio Vazquez                                      ZeREs1                                                UCXnoTZKiGWat1MbdmhTrJFw   https://www.youtube.com/watch?v=boJJ-9y_5cI     3,799,276                     0:03:35              0                                      7/10/20                  7/14/20                                                                  2
Macho que Ladra no Muerde                          samonni samonni                                       UCDXu8ajFN_hySYDM1DmetvA   https://www.youtube.com/watch?v=99QAHZN9qpc        46,370                     0:11:23              0                                      7/10/20                  7/14/20                                                                  2
Macho que Ladra no Muerde                          Maribel Retaguardia                                   UChcapSlHGrmCWxv6h43nPGg   https://www.youtube.com/watch?v=LZ1SDFNU4QE         2,318                     0:04:55              0                                      7/10/20                  7/14/20                                                                  2
Operación 67                                       Leonardo Atonio Camacho Verdugo                       UCIV9N8XpqB-jEvhP_bH71Xg   https://www.youtube.com/watch?v=o_J5VuBkaWA             0                     1:21:09              0                                      6/18/20                  6/22/20                                                                  2
Operación 67                                       GATUBELA                                              UC-OJg3y6B1Pqtey3uYOBikg   https://www.youtube.com/watch?v=hFGrMYxBWoA             0                     1:21:13              0                                      6/18/20                  6/22/20                                                                  2
Patsy Mi Amor                                      LAS MEJORES PELICULAS                                 UCmPpV1lx0UwqgC81wE1lpsw   https://www.youtube.com/watch?v=95NOhAnMahc           192                     1:33:34              0                                      6/24/20                  6/25/20                                                                  2
Patsy Mi Amor                                      Adriana Rivera                                        UCXdljgbEdNGWiznhv1appOg   https://www.youtube.com/watch?v=8Am1wKNcWVQ         4,273                     1:33:37              0                                      6/18/20                  6/22/20                                                                  2
Que Perra Vida                                     RETRO VIDEOS&GAMES                                    UCyRQfuDpVLSxkNZt3w26qRA   https://www.youtube.com/watch?v=zXA-ZxWsWWw            46                     1:29:51              0                                       7/6/20                   7/9/20 Follow up email sent on 7/9/2020                                 2
Que Perra Vida                                     RETRO VIDEOS&GAMES                                    UCyRQfuDpVLSxkNZt3w26qRA   https://www.youtube.com/watch?v=6pPbQ02-PX8            34                     1:29:48              0                                       7/6/20                   7/9/20 Follow up email sent on 7/9/2020                                 2
Todo un Hombre                                     pelis interesantes                                    UCo-QmvUiRUsV6RMoG_sFjwQ   https://www.youtube.com/watch?v=X_56Sl6rQ0U         3,427                     1:40:35              0                                      6/24/20                  6/25/20                                                                  2
                                                                                                                                                                                                                                                                                                               This video is no longer available because the YouTube account
Todo un Hombre                                     CRIS AND MARII                                        UCyJfL4ZnjbrEseLPHWh5i9w   https://www.youtube.com/watch?v=R3V99vpFV_o               18                  1:18:04              0                                                                       associated with this video has been terminated.                  2
Una Pura y Dos Con Sal                             Danilo Romero                                         UC1NCo39GCpSyToxLzwWzq5w   https://www.youtube.com/watch?v=CmMRAlfaFNQ               33                  1:28:05              0                                      7/10/20                  7/14/20                                                                  2
Una Pura y Dos Con Sal                             películas de todo                                     UCwymI21_9ovLR5WSIDZY9yg   https://www.youtube.com/watch?v=cm3aCN4GiZA                0                  1:28:10              0                                      6/30/20                   7/2/20                                                                  2
Asalto En Tijuana                                  fabian tello villegas                                 UCJWs3ePs5qdnGcgIpWMMVWg   https://www.youtube.com/watch?v=rAfNi20YmBQ            1,362                  1:22:31              0                                      6/30/20                   7/2/20                                                                  1
Canaima                                            Pedro Aurelio Hernandez Gutiérrez                     UCX4W7Mdh5CvEwTCN5cBUnAw   https://www.youtube.com/watch?v=FHBavJrqFXQ           10,470                  2:05:43              0                                      6/24/20                  6/25/20                                                                  1
Cri Cri El Grillito Cantor                         Mashee Morales                                        UCDUWFTTsCaCooU7SZZKbApw   https://www.youtube.com/watch?v=fNt4Vwys70Q              321                  1:53:55              0                                      6/18/20                  6/20/20                                                                  1
Don't Panic AKA Dimensiones Ocultas                Doce por 12                                           UCZuxfDU09rMIKNTfy0QZEsQ   https://www.youtube.com/watch?v=kCRn95a9Clw              496                  1:33:30              0                                      6/18/20                  6/22/20                                                                  1
Dos Tantos y Un Loco                               Cine de oro mexicano                                  UCmatN4tnKf9ULIyvgU_WMBg   https://www.youtube.com/watch?v=bQteTTkD8uM               76                  1:25:40              0                                      6/18/20                  6/22/20                                                                  1
El Carro De La Muerte                              JS Music                                              UC6mCH-CNOYiAYaF7XA8WScQ   https://www.youtube.com/watch?v=ckKvRhZ7yXk               91                  1:28:25              0                                                                       This video has been removed by the uploader.                     1
El Gallo Giro                                      Yanka Juan Carlos                                     UCxAaGE_kjxYlx3NkTHwYngw   https://www.youtube.com/watch?v=WX6M7SNWYXU                9                  1:32:48              0                                      7/10/20                  7/14/20                                                                  1
El Hijo Del Pueblo                                 Películas Clásicas                                    UCavLS47jvMUmQjV-GTj8Jnw   https://www.youtube.com/watch?v=wiUuUKynXtc            5,288                  1:22:11              0                                       7/6/20                   7/9/20 Follow up email sent on 7/9/2020                                 1
                                                                                                                                                                                                                                                                                                               This video is no longer available because the uploader closed
El Hombre Inquieto                                 Peliculas del Cine de Oro Mexicano                    UC9RvZKdr7p2oDterLj8zOVw   https://www.youtube.com/watch?v=joLEhslwR6M              211                  1:30:02              0                                                                       their YouTube account                                            1
El Macho                                           ADRIANA RIVADENEIRA                                   UCVBKzEp3BIuK0iB0XGsCkiQ   https://www.youtube.com/watch?v=9_lUwFbWp_I              337                  1:24:00              0                                      6/30/20                   7/2/20                                                                  1
El Payo                                            mariateresitaf                                        UCRW3qb0lYThDu74AShsA3yQ   https://www.youtube.com/watch?v=fCLLjeuPAnw                4                  0:59:00              0                                      7/10/20                  7/14/20                                                                  1
En Esta Primavera                                  AlexMusic!"                                           UCCQujOTxijaxogk2HVaGUsQ   https://www.youtube.com/watch?v=XlOCdZjmXZ4              269                  1:24:24              0                                      6/18/20                  6/22/20                                                                  1
Especialista en Chamacas                           Charlie Lizarraga                                     UCc6oGBFUm0AzclBF6m-7Nlg   https://www.youtube.com/watch?v=46n4fsM_WQI              148                  1:43:53              1 Prevu                                7/10/20                  7/14/20                                                                  1
Ha Entrado una Mujer                               Ana Ruiz C                                            UCUN4Xz0HpAMOl3PfmKdnT0w   https://www.youtube.com/watch?v=AgL0EAlMvPY                1                  1:29:01              0                                      6/18/20                  6/22/20                                                                  1
Hermelinda Linda                                   Manuelita Calderon                                    UCwsIp_kixs9jDvktMn1PTEg   https://www.youtube.com/watch?v=SMUv5poCPPc              194                  1:32:05              0                                      6/18/20                  6/22/20                                                                  1
Juan Charrasqueado                                 NickyDan HDTV Clasicos                                UCdxZ45QewfnxtxVPi9riUng   https://www.youtube.com/watch?v=McgR9DK7WKE            2,553                  1:28:12              0                                      6/24/20                  6/25/20                                                                  1
La Barca de Oro                                    CineTube                                              UCmabc1Eybylg2ZGAwrpUVfQ   https://www.youtube.com/watch?v=V137lH-slM0            1,875                  1:24:27              0                                       7/6/20                   7/9/20 Follow up email sent on 7/9/2020                                 1
La Conquista del Dorado                            Traxor man                                            UCUMnOLFJo5tuVg53r0sHK0A   https://www.youtube.com/watch?v=yXTEsTVwOhk                1                  1:27:05              0                                       7/6/20                   7/9/20 Follow up email sent on 7/9/2020                                 1
La Ley Del Monte                                   Películas Clásicas                                    UCavLS47jvMUmQjV-GTj8Jnw   https://www.youtube.com/watch?v=oJoJ9CTRRU4            2,957                  1:45:34              0                                       7/6/20                   7/9/20 Follow up email sent on 7/9/2020                                 1
La Montaña del Diablo                              Tv Zan                                                UC-_oxcw2c1BYsyF0AwEwnDA   https://www.youtube.com/watch?v=kDQFxC1AhJs                9                  1:27:33              0                                       7/6/20                   7/9/20 Follow up email sent on 7/9/2020                                 1
La Pulquería                                       WTF DE TODO UN POCO                                   UCnMLsJUl4KOA4XKv5wl_KSA   https://www.youtube.com/watch?v=e9FzNt5kew4                9                  1:35:40              0                                      6/24/20                  6/25/20                                                                  1
                                                                                                                                                                                                                                                                                                               This video is no longer available because the YouTube account
La Risa de la Ciudad                               Ana Ruiz C                                            UCUN4Xz0HpAMOl3PfmKdnT0w   https://www.youtube.com/watch?v=F4m12BfShss             2                     1:48:43              0                                                                       associated with this video has been terminated.                  1
Lluvia Roja                                        Pedro Aurelio Hernandez Gutiérrez                     UCX4W7Mdh5CvEwTCN5cBUnAw   https://www.youtube.com/watch?v=0gI6Vz_6M_4            86                     1:36:39              0                                      6/30/20                   7/2/20                                                                  1
Los Desalmados                                     Catherine Gladwell                                    UC73suwL9rOljE8QJJbzoJxw   https://www.youtube.com/watch?v=Y9IAXRgyGus             1                     1:18:06              0                                      6/24/20                  6/25/20                                                                  1
Los Dos Hermanos                                   fabian tello villegas                                 UCX531JIO4Tompe0m4wMOOjQ   https://www.youtube.com/watch?v=Hl2MfMQP8n0           372                     1:30:24              0                                      6/24/20                  6/25/20                                                                  1
Los Jovenes Amantes                                ASCinema - Archivio Siciliano del Cinema              UCx606jY5pXf8ka96ZLxP6CQ   https://www.youtube.com/watch?v=r9zetEopgCA           685                     0:11:41              0                                       7/6/20                   7/9/20 Follow up email sent on 7/9/2020                                 1
Los Maistros (Pelados Pero Sabrosos)               El Poderoso Macfly                                    UCXD33g6cYehv5JLcvZE0IwQ   https://www.youtube.com/watch?v=jblJdYeQIdM         6,887                     0:34:14              0                                      7/10/20                  7/14/20                                                                  1
Los Supersabios                                    juan ubera                                            UCgt31MgnHSGh8G3HTPaNpew   https://www.youtube.com/watch?v=8swgb8AFdog           491                     1:13:27              0                                      7/10/20                  7/14/20                                                                  1
Maclovia                                           Alec el Doc                                           UCPwFGXKUQXc_VS5khl3HPvA   https://www.youtube.com/watch?v=CXn6n5s-hkQ           287                     0:03:27              0                                      7/10/20                  7/14/20                                                                  1
Maldita Miseria                                    fermindiazjr                                          UCuLHfoLKVyk8LM615cymdow   https://www.youtube.com/watch?v=kBwV1hM0X3M     2,469,638                     0:03:22              0                                      7/10/20                  7/14/20                                                                  1
Más Allá De La Violencia                           fabian tello villegas                                 UCJWs3ePs5qdnGcgIpWMMVWg   https://www.youtube.com/watch?v=jPzk9pXLMzo           211                     1:33:41              0                                      6/24/20                  6/25/20                                                                  1
Mexicano Hasta las Cachas                          fabian tello villegas                                 UCX531JIO4Tompe0m4wMOOjQ   https://www.youtube.com/watch?v=j99_v90tByc           101                     1:31:36              0                                      6/30/20                   7/2/20                                                                  1
Mi Campeon                                         ARMANDO LÓPEZ SOTO                                    UCe2XGwlPOiEiEBVXxt9Z_1A   https://www.youtube.com/watch?v=aaBRERAwTKY            89                     1:56:47              0                                      6/24/20                  6/25/20                                                                  1
Misa De Cuerpo Presente                            Angy Díz                                              UC-JVJfC6vbfuu-K2vemYneg   https://www.youtube.com/watch?v=jQprl7gS6To        51,884                     1:31:38              0                                      7/10/20                  7/14/20                                                                  1
Picardía Mexicana I                                ALEXIS INCOMPARABLE aggressivo Brutal                 UCJ2czjTHrda7OGV6ImwSHgw   https://www.youtube.com/watch?v=raaz8uosjqE             4                     1:48:18              0                                      6/18/20                  6/22/20                                                                  1
                                                                                                                                                                                                                                                                                                               This video is no longer available because the uploader closed
Que Dios Me Perdone                                Peliculas del Cine de Oro Mexicano                    UC9RvZKdr7p2oDterLj8zOVw   https://www.youtube.com/watch?v=TLaEpfolDAY               31                  1:30:11              0                                                                       their YouTube account                                            1
Rio Salvaje                                        fabian tello villegas                                 UCJWs3ePs5qdnGcgIpWMMVWg   https://www.youtube.com/watch?v=kVthF767ZHk               48                  1:46:54              0                                      6/18/20                  6/22/20                                                                  1
Tacos al Carbón                                    Hilda Pavón                                           UCB9qAUw9vuQkkGPy-e-Dgvg   https://www.youtube.com/watch?v=bEcrnoicoZE           25,261                  1:37:55              0                                      6/24/20                  6/25/20                                                                  1
Un Par a Todo Dar                                  Janeth v                                              UCxIWav-7tQJKUfB8KGN-W4A   https://www.youtube.com/watch?v=J_qTGhIsHlA              766                  1:35:32              0                                      6/30/20                   7/2/20                                                                  1
Uno y Medio Contra el Mundo                        Películas Rancheras                                   UCAQqJbBTXk2iYUfIZlwEoMA   https://www.youtube.com/watch?v=pCS6j2fq2o4            1,373                  1:24:39              0                                                                       This video has been removed by the uploader.                     1




                                                                                                         Total Infringing Videos
                                                                                                         Removed
                                                                                                         2014                       1152
                                                                                                         2015                       1301
                                                                                                         2016                       1182
                                                                                                         2017                       1654
Title          YouTube Username   User ID / Channel                                  Infringing URL   Views   Video Length   # of ads   Type of ads   Date Submitted   Date Removed   Notes

        Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 141 of
                                  2018
                                  2019
                                  2020
                                                                                     1122
                                                                                     1360
                                                                                     January          234

                                             149                                     February
                                                                                     March
                                                                                     April
                                                                                                      119
                                                                                                      108
                                                                                                      134
                                                                                     May              151
                                                                                     June             135
                                                                                     July
                                                                                     August
                                                                                     September
                                                                                     October
                                                                                     November
                                                                                     December
                                                                                     Total:           881


                                  Summary of Repeat Offenders
                                  Total repeat offenders (three times or more): 503
                                  Total Terminated repeat offenders: 442
                                  Repeat Offenders for this cycle (highlighted above): 9
                                                                       Athos Youtube Enforcement
                                 Case 1:21-cv-21698-JEM Document 1-2              Entered on FLSD Docket 05/03/2021 Page 142 of
                                                              July 15, 2020 - August 14,149
                                                                                        2020 Enforcement Results
Title                                      YouTube Username                               User ID / Channel          Infringing URL                                Views            Video Length             # of ads       Type of ads   Date Submitted             Date Removed           Notes
Vacaciones De Terror                       Escenas de peliculas en español                UC5DPTDtV77Ce1Z0zn7Y7vIg   https://www.youtube.com/watch?v=P689OUv_rzA             119                   0:02:44              0                                  7/24/20                  7/28/20                                                                 15
Vacaciones De Terror                       Escenas de peliculas en español                UC5DPTDtV77Ce1Z0zn7Y7vIg   https://www.youtube.com/watch?v=iSEYLsD7RAg              69                   0:02:05              0                                  7/24/20                  7/28/20                                                                 15
Vacaciones De Terror                       Escenas de peliculas en español                UC5DPTDtV77Ce1Z0zn7Y7vIg   https://www.youtube.com/watch?v=3HAKIQ9mnEM              46                   0:02:06              0                                  7/24/20                  7/28/20                                                                 15
Vacaciones De Terror                       Escenas de peliculas en español                UC5DPTDtV77Ce1Z0zn7Y7vIg   https://www.youtube.com/watch?v=GODt7_YlxQg              54                   0:02:56              0                                  7/24/20                  7/28/20                                                                 15
Vacaciones De Terror                       Escenas de peliculas en español                UC5DPTDtV77Ce1Z0zn7Y7vIg   https://www.youtube.com/watch?v=2F3u1AcERi8              44                   0:02:58              0                                  7/24/20                  7/28/20                                                                 15
Vacaciones De Terror                       Escenas de peliculas en español                UC5DPTDtV77Ce1Z0zn7Y7vIg   https://www.youtube.com/watch?v=7k2UhV7juI4              37                   0:04:01              0                                  7/24/20                  7/28/20                                                                 15
Vacaciones De Terror                       Escenas de peliculas en español                UC5DPTDtV77Ce1Z0zn7Y7vIg   https://www.youtube.com/watch?v=1RYdRU2GhDg              35                   0:02:17              0                                  7/24/20                  7/28/20                                                                 15
Vacaciones De Terror                       Escenas de peliculas en español                UC5DPTDtV77Ce1Z0zn7Y7vIg   https://www.youtube.com/watch?v=j_kpSL3aQ24             925                   0:05:58              0                                  7/24/20                  7/28/20                                                                 15
Vacaciones De Terror                       Escenas de peliculas en español                UC5DPTDtV77Ce1Z0zn7Y7vIg   https://www.youtube.com/watch?v=KgDj0wyLi9Q              30                   0:01:53              0                                  7/24/20                  7/28/20                                                                 15
Vacaciones De Terror                       Escenas de peliculas en español                UC5DPTDtV77Ce1Z0zn7Y7vIg   https://www.youtube.com/watch?v=nam7fD2TDiM              40                   0:02:56              0                                  7/24/20                  7/28/20                                                                 15
Vacaciones De Terror                       Escenas de peliculas en español                UC5DPTDtV77Ce1Z0zn7Y7vIg   https://www.youtube.com/watch?v=PdjYo2bEmec              18                   0:03:04              0                                  7/30/20                   8/3/20 Follow up email sent on 8/3/2020                                15
                                                                                                                                                                                                                                                                                            This video is no longer available because the YouTube account
Vacaciones De Terror                       Escenas de peliculas en español                UC5DPTDtV77Ce1Z0zn7Y7vIg   https://www.youtube.com/watch?v=0X6b0VoBp4I              180                  0:00:59              0                                                                   associated with this video has been terminated.                 15
Vacaciones De Terror                       Películas De Miedo                             UCbIsCJk9UTFr9bXaKZ0epuQ   https://www.youtube.com/watch?v=cA5Kgf31Atk            3,400                  1:20:37              0                                  8/12/20                  8/14/20                                                                 15
Vacaciones De Terror                       Angy Díz                                       UC-JVJfC6vbfuu-K2vemYneg   https://www.youtube.com/watch?v=4LEndeTfynM            1,860                  1:20:52              0                                  7/15/20                  7/21/20                                                                 15
Vacaciones De Terror                       El brujo de las 7 sombras                      UCLCYmSQp0aarsxf5xhkTaig   https://www.youtube.com/watch?v=uY1BBGD2imk               19                  1:20:52              0                                  7/24/20                  7/28/20                                                                 15
Hasta El Viento Tiene Miedo                Adrix DSáenz                                   UCf5bz4gseOgnl89mY8yddjw   https://www.youtube.com/watch?v=2Q07lsXwwRQ                0                  1:27:58              0                                   8/5/20                   8/7/20                                                                  9
                                                                                                                                                                                                                                                                                            This video is no longer available because the uploader has
Hasta El Viento Tiene Miedo                La Butaca                                      UCH1W6p9S3wWPfJgF0t7FgWg   https://www.youtube.com/watch?v=v1BjaXhPfxE              124                  1:29:59              0                                                                   closed their YouTube account.                                    9
Hasta el Viento Tiene Miedo                Kathya Ninoshka                                UCMDpQWRYMuH_mewUpTtA0Ag   https://www.youtube.com/watch?v=QgbOXHM6bJg               17                  1:28:01              0                                  7/15/20                  7/21/20                                                                  9
Hasta El Viento Tiene Miedo                ALEX PADILLA SOTO                              UCOQM3aODKCdkA9Z2BDlPy7Q   https://www.youtube.com/watch?v=qeA3gWEtugc                0                  1:28:01              0                                   8/5/20                   8/7/20                                                                  9
Hasta El Viento Tiene Miedo                Jair Barron                                    UCsOP0RCoGBb3Cj7mKGyrBzg   https://www.youtube.com/watch?v=-Lo2h5uWqz0            6,526                  1:28:13              0                                  8/12/20                  8/14/20                                                                  9
Hasta el Viento Tiene Miedo                Dovers371                                      UCtmWOplviIRA-op1JSCVScA   https://www.youtube.com/watch?v=FpUVpED2RT8               69                  1:28:13              0                                  7/15/20                  7/21/20                                                                  9
Hasta El Viento Tiene Miedo                Dovers                                         UCtmWOplviIRA-op1JSCVScA   https://www.youtube.com/watch?v=jouKvVav2rk           23,992                  1:28:13              0                                   8/5/20                   8/7/20                                                                  9
Hasta El Viento Tiene Miedo                Películas Mexicanas                            UCv0HEKN6Rk_IyMyBvxZOwmw   https://www.youtube.com/watch?v=3SgGHg8pwQo                3                  1:28:01              0                                  7/24/20                  7/28/20                                                                  9
Hasta el Viento Tiene Miedo                world star                                     UCZ6iYho8mxXxqNIR5NcX7LA   https://www.youtube.com/watch?v=9raBayWL68Q              139                  1:28:25              0                                                                   This video has been removed by the uploader.                     9
                                                                                                                                                                                                                                                                                            This video is no longer available because the YouTube account
El Albañil                                 Películas Rancheras                            UCAQqJbBTXk2iYUfIZlwEoMA   https://www.youtube.com/watch?v=Q-gmqQW8F6k              43                   1:37:40              0                                                                   associated with this video has been terminated.                  7
El Albañil                                 Películas Clásicas                             UCavLS47jvMUmQjV-GTj8Jnw   https://www.youtube.com/watch?v=CO1MzXKyfLM              24                   1:05:04              0                                   8/5/20                   8/7/20                                                                  7
El Albañil                                 Películas Clásicas                             UCavLS47jvMUmQjV-GTj8Jnw   https://www.youtube.com/watch?v=klguE1x84nA             167                   0:14:48              0                                  8/12/20                  8/14/20                                                                  7
El Albañil                                 AG502 ALEJO                                    UCm_1C0KbMeaUTNi8bOI2ivw   https://www.youtube.com/watch?v=PoElmSJq-VQ              17                   1:37:40              0                                   8/5/20                   8/7/20                                                                  7
El Albañil                                 cuadraos tv plus                               UCqd6QqeuurLoTu9xL8Ze34w   https://www.youtube.com/watch?v=US1gh9fiXfA              38                   1:37:40              0                                   8/5/20                   8/7/20                                                                  7
El Albañil                                 cristian marilyn                               UCR7ZXidxdxiIFCeHmUSQB-w   https://www.youtube.com/watch?v=HUL0pigLtZM             869                   1:37:40              0                                                                   This video has been removed by the uploader.                     7
                                                                                                                                                                                                                                                                                            This video is no longer available because the YouTube account
El Albañil                                 MOVIES CLASSIC                                 UCZJPJoLJay3SuW2V87gkbNw   https://www.youtube.com/watch?v=ndBKywQU9cw             131                   1:37:40              0                                                                   associated with this video has been terminated.                  7
                                                                                                                                                                                                                                                                                            This video is no longer available because the YouTube account
Un Hombre Violento                         series peliculas                               UCsOL-OYfWekZ79zxhXqDS3Q   https://www.youtube.com/watch?v=u6TWfNzdI28           11,477                  0:50:41              0                                                                   associated with this video has been terminated.                  6
                                                                                                                                                                                                                                                                                            This video is no longer available because the YouTube account
Un Hombre Violento                         series peliculas                               UCsOL-OYfWekZ79zxhXqDS3Q   https://www.youtube.com/watch?v=Z-aMFmcuxts              969                  0:44:56              0                                                                   associated with this video has been terminated.                  6
Un Hombre Violento                         world star                                     UCZ6iYho8mxXxqNIR5NcX7LA   https://www.youtube.com/watch?v=zehkwGXpIkg            3,685                  0:10:25              0                                  7/24/20                  7/28/20                                                                  6
Un Hombre Violento                         world star                                     UCZ6iYho8mxXxqNIR5NcX7LA   https://www.youtube.com/watch?v=7Lby0PkrIVU            3,038                  0:23:00              0                                  7/24/20                  7/28/20                                                                  6
Un Hombre Violento                         world star                                     UCZ6iYho8mxXxqNIR5NcX7LA   https://www.youtube.com/watch?v=2GlDCtFyezU            7,367                  0:23:10              0                                  7/24/20                  7/28/20                                                                  6
Un Hombre Violento                         world star                                     UCZ6iYho8mxXxqNIR5NcX7LA   https://www.youtube.com/watch?v=5q0wfLFR6NY            5,673                  0:28:27              0                                  7/24/20                  7/28/20                                                                  6
Mi Querido Viejo                           Películas Clásicas                             UCavLS47jvMUmQjV-GTj8Jnw   https://www.youtube.com/watch?v=ZSOE7-d0ByM               70                  1:40:33              0                                                                   This video has been removed by the uploader.                     5
Mi Querido Viejo                           RADIO MARIACHI CHANNEL- SUSCRIBETE             UCda0nrlfsLWKLtxpT77Iltg   https://www.youtube.com/watch?v=hKFi9O0U4mY            1,921                  0:03:34              0                                  7/24/20                  7/28/20                                                                  5
                                                                                                                                                                                                                                                                                            This video is no longer available because the YouTube account
Mi Querido Viejo                           RADIO MARIACHI CHANNEL- SUSCRIBETE             UCda0nrlfsLWKLtxpT77Iltg   https://www.youtube.com/watch?v=c6IGc-OcBcU            8,709                  0:04:14              0                                                                   associated with this video has been terminated.                  5
Mi Querido Viejo                           LaPulga                                        UCY6hNyC4saHyX6QtMSaeuGQ   https://www.youtube.com/watch?v=kxFfhq6AGcM              566                  1:36:50              0                                  8/12/20                  8/14/20                                                                  5
Mi Querido Viejo                           Katherine CV                                   UCYfpbn1gd4n6bqpMWvDbepw   https://www.youtube.com/watch?v=KEi6OwY8KY8            1,108                  1:15:58              0                                  8/12/20                  8/14/20                                                                  5
Que Perra Vida                             CINE DE ORO LATINO                             UCEtVrwNmDBtCvpesWeVGQoA   https://www.youtube.com/watch?v=GJ3t7Xhzr5I                6                  0:45:00              0                                  7/15/20                  7/21/20                                                                  5
Que Perra Vida                             CINE DE ORO LATINO                             UCEtVrwNmDBtCvpesWeVGQoA   https://www.youtube.com/watch?v=Da06ExWd31s                6                  0:44:48              0                                  7/24/20                  pending                                                                  5
Que Perra Vida                             RETRO VIDEOS                                   UCmwmfwC6RKZPgmwk6ffIz3g   https://www.youtube.com/watch?v=sA6IrRR8aMw               42                  1:29:51              0                                  7/15/20                  7/21/20                                                                  5
Que Perra Vida                             RETRO VIDEOS                                   UCmwmfwC6RKZPgmwk6ffIz3g   https://www.youtube.com/watch?v=62iGmHOQNfo                5                  0:45:00              0                                  7/24/20                  pending                                                                  5
Que Perra Vida                             RETRO VIDEOS                                   UCmwmfwC6RKZPgmwk6ffIz3g   https://www.youtube.com/watch?v=vV8bbCNMBkE                6                  0:44:48              0                                  7/30/20                  pending Follow up email sent on 8/3/2020                                 5
Tacos al Carbón                            películas Mexicana y más                       UClxHm8mEKyX1EFQmGQoDddQ   https://www.youtube.com/watch?v=3KngMWFDUtk               13                  1:32:43              0                                  8/12/20                  8/14/20                                                                  5
Tacos al Carbón                            AG502 ALEJO                                    UCm_1C0KbMeaUTNi8bOI2ivw   https://www.youtube.com/watch?v=i8jEbi6G30A                1                  1:37:38              0                                   8/5/20                   8/7/20                                                                  5
                                                                                                                                                                                                                                                                                            This video is no longer available because the YouTube account
Tacos al Carbón                            cuadraos tv plus                               UCqd6QqeuurLoTu9xL8Ze34w   https://www.youtube.com/watch?v=Z66SmhKJN1U            1,454                  1:37:37              0                                                                   associated with this video has been terminated.                  5
Tacos al Carbón                            Lilian Ferrer                                  UC-tRDF08ZrWlTwMd-JINyCQ   https://www.youtube.com/watch?v=IFMYpNN1wgc              450                  1:37:55              0                                  7/15/20                  7/21/20                                                                  5
Tacos al Carbón                            MOVIES CLASSIC                                 UCZJPJoLJay3SuW2V87gkbNw   https://www.youtube.com/watch?v=gT4_ZVERatE                1                  1:37:37              0                                  7/24/20                  7/28/20                                                                  5
                                                                                                                                                                                                                                                                                            This video is no longer available because the YouTube account
El Mil Amores                              Victor Ramirez                                 UCceuk8JiFtdfZh2YgcwMpFg   https://www.youtube.com/watch?v=5N8RxjSoWK8               98               1:42:08                 0                                                                   associated with this video has been terminated.                  4
El Mil Amores                              Cine Mexicano Epoca de Oro                     UCCinDcCEtgI_8_Eh1xvzZGg   https://www.youtube.com/watch?v=upMh23mnNM8            1,383               0:12:52                 0                                   8/5/20                   8/7/20                                                                  4
El Mil Amores                              Cine Mexicano Epoca de Oro                     UCCinDcCEtgI_8_Eh1xvzZGg   https://www.youtube.com/watch?v=wqpS9kLMyqU              260              12:52:00                 0                                  8/12/20                  8/14/20                                                                  4
El Mil Amores                              Luis Fernando Pérez Gómez                      UCQ8QGuhnCQyRHi1oSmNTZrg   https://www.youtube.com/watch?v=IbXh9afyLHg           15,585               1:41:21                 0                                  7/30/20                   8/3/20 Follow up email sent on 8/3/2020                                 4
Juan Charrasqueado Y Gabino Barrera        GIBRAN 2014                                    UC6fA3LG9nFW4CVTk6vV3zJg   https://www.youtube.com/watch?v=V4_O7srWKgg               13               1:42:44                 0                                  8/12/20                  8/14/20                                                                  4
Juan Charrasqueado Y Gabino Barrera        Peliculas Del ayer y hoy                       UCf6n0wjyEblSwKFdH26_mSw   https://www.youtube.com/watch?v=sKM-miPSmLk            7,077               1:47:33                 0                                  7/15/20                  7/21/20                                                                  4
Juan Charrasqueado Y Gabino Barrera        Peliculas Del ayer y hoy                       UCf6n0wjyEblSwKFdH26_mSw   https://www.youtube.com/watch?v=D7W3F0nsdb4            2,041               1:47:33                 0                                  7/30/20                   8/3/20 Follow up email sent on 8/3/2020                                 4
Juan Charrasqueado Y Gabino Barrera        AG502 ALEJO                                    UCm_1C0KbMeaUTNi8bOI2ivw   https://www.youtube.com/watch?v=OsKL2H1gYrw              227               1:47:33                 0                                   8/5/20                   8/7/20                                                                  4
Los Caifanes                               ACinema                                        UC64tmeFCpaBcR5euaZNnQyw   https://www.youtube.com/watch?v=jWWSyarpzCg               18               1:28:48                 0                                  7/24/20                  pending                                                                  4
Los Caifanes                               Oskar Otero Ramz                               UCD20qfhdVUQ4Z4SzdvN45cQ   https://www.youtube.com/watch?v=ezka9bE028c               81               1:28:48                 0                                   8/5/20                   8/7/20                                                                  4
Los Caifanes                               RELAXED DAY                                    UCEr9CBeR6tQ96y3fq-_Zw6w   https://www.youtube.com/watch?v=NYxp-PnUeTk            7,154               1:28:48                 0                                   8/5/20                   8/7/20                                                                  4
Los Caifanes                               Esteve v                                       UCKFSTlKIX4vmu2iMVqWJRRQ   https://www.youtube.com/watch?v=Lm4T5hjMmew           11,070               1:28:54                 0                                  7/24/20                  7/28/20                                                                  4
Matar o Morir                              NOTICIAS TECNOLOGICAS                          UCNjwdFo5beFEwLpTB1qTaxg   https://www.youtube.com/watch?v=Liq04DUlaSk               84               1:39:03                 0                                  7/15/20                  7/21/20                                                                  4
Matar o Morir                              tortilladorayanely4                            UCqgMbvn7o7poSwCRukLpyxQ   https://www.youtube.com/watch?v=Llkpc26HjjI                5               1:30:33                 1 Prevu                            7/30/20                   8/3/20 Follow up email sent on 8/3/2020                                 4
Matar o Morir                              TE DESAFIO A CRECER                            UCVAi30yVXPLk928zz1keu6A   https://www.youtube.com/watch?v=RO1m-LGZzAQ                7               1:39:03                 0                                  7/15/20                  7/21/20                                                                  4
Matar o Morir                              MUSICA DEL RECUERDO                            UCYSNqRCfb9l_Z6XFAHLuY1g   https://www.youtube.com/watch?v=U0YgFzHnV00               90               1:39:03                 0                                  7/15/20                  7/21/20                                                                  4
Un Hombre Llamado El Diablo                Películas Clásicas                             UCavLS47jvMUmQjV-GTj8Jnw   https://www.youtube.com/watch?v=2cU9nFgMbME            3,463               1:25:24                 0                                  7/30/20                   8/3/20 Follow up email sent on 8/3/2020                                 4
Un Hombre Llamado El Diablo                Películas Clásicas                             UCavLS47jvMUmQjV-GTj8Jnw   https://www.youtube.com/watch?v=4uYyOhYHuXM               57               1:25:24                 0                                   8/5/20                   8/7/20                                                                  4
                                                                                                                                                                                                                                                                                            This video is no longer available because the YouTube account
Un Hombre Llamado El Diablo                AG502 ALEJO                                    UCm_1C0KbMeaUTNi8bOI2ivw   https://www.youtube.com/watch?v=y8x_xZnxceA              13                   1:41:25              0                                                                   associated with this video has been terminated.                  4
Un Hombre Llamado El Diablo                cristian marilyn                               UCR7ZXidxdxiIFCeHmUSQB-w   https://www.youtube.com/watch?v=O1wWUxqTrsI              99                   1:41:25              0                                                                   This video has been removed by the uploader.                     4
                                                                                                                                                                                                                                                                                            This video is no longer available because the YouTube account
Un Rincon Cerca del Cielo                  CINE DE ORO LATINO                             UCEtVrwNmDBtCvpesWeVGQoA   https://www.youtube.com/watch?v=_fpuTVMplL4               34                  1:54:37              0                                                                   associated with this video has been terminated.                  4
Un Rincon Cerca del Cielo                  RETRO VIDEOS                                   UCmwmfwC6RKZPgmwk6ffIz3g   https://www.youtube.com/watch?v=wUul-92cxwE               11                  1:54:32              0                                  7/30/20                   8/3/20 Follow up email sent on 8/3/2020                                 4
Un Rincon Cerca del Cielo                  Pelimex TV                                     UCs8zBEqEiGt65WfezYHGixg   https://www.youtube.com/watch?v=5eQZQs35FCM               13                  1:55:30              0                                  7/24/20                  7/28/20                                                                  4
Un Rincon Cerca del Cielo                  Mexico Cine Canal                              UCZ1QA7erF-8c7lCzBdSeayQ   https://www.youtube.com/watch?v=TxkHbZ0_rvk            1,726                  1:55:47              0                                  7/15/20                  7/21/20                                                                  4
El Diablo, El Santo Y El Tonto             Danilo Romero                                  UC1NCo39GCpSyToxLzwWzq5w   https://www.youtube.com/watch?v=4BTHGVx1rmY           12,344                  1:34:18              0                                  7/15/20                  7/21/20                                                                  3
El Diablo, El Santo Y El Tonto             Peliculas Del ayer y hoy                       UCf6n0wjyEblSwKFdH26_mSw   https://www.youtube.com/watch?v=LwoniO_k1p4              147                  1:34:19              0                                  7/24/20                  7/28/20                                                                  3
El Diablo, El Santo Y El Tonto             llc *CACHERO*                                  UCnTYshVp9IDY34b0A4nGRVw   https://www.youtube.com/watch?v=cOOH6M5hGUE               16                  1:34:18              0                                  7/24/20                  7/28/20                                                                  3
El Macho                                   Películas Clásicas                             UCavLS47jvMUmQjV-GTj8Jnw   https://www.youtube.com/watch?v=lsVTBEUMwWs            1,879                  1:23:29              0                                   8/5/20                   8/7/20                                                                  3
                                                                                                                                                                                                                                                                                            This video is no longer available because the YouTube account
El Macho                                   AG502 ALEJO                                    UCm_1C0KbMeaUTNi8bOI2ivw   https://www.youtube.com/watch?v=zQYLhiAtPRg             303                   1:35:37              0                                                                   associated with this video has been terminated.                  3
El Macho                                   cristian marilyn                               UCR7ZXidxdxiIFCeHmUSQB-w   https://www.youtube.com/watch?v=ZwAX6SwIghA              31                   1:35:37              0                                                                   This video has been removed by the uploader.                     3
Todo un Hombre                             Películas Clásicas                             UCavLS47jvMUmQjV-GTj8Jnw   https://www.youtube.com/watch?v=3WiZQMWySTs             963                   1:40:35              0                                                                   This video has been removed by the uploader.                     3
Todo un Hombre                             AG502 ALEJO                                    UCm_1C0KbMeaUTNi8bOI2ivw   https://www.youtube.com/watch?v=S4MZWGriePE               8                   1:40:54              0                                   8/5/20                   8/7/20                                                                  3
Todo un Hombre                             MOVIES CLASSIC                                 UCZJPJoLJay3SuW2V87gkbNw   https://www.youtube.com/watch?v=8hUIcdtv2L8             102                   1:40:54              0                                  7/30/20                   8/3/20 Follow up email sent on 8/3/2020                                 3
Trampa Infernal                            PELICULAS MEXICANAS EN VENTA DIGITALi          UC1gBmII8ujZjBKNbk5Z9hUg   https://www.youtube.com/watch?v=lRK8P82Zefw             367                   0:02:15              0                                  7/30/20                   8/3/20 Follow up email sent on 8/3/2020                                 3
Trampa Infernal                            Películas De Miedo                             UCbIsCJk9UTFr9bXaKZ0epuQ   https://www.youtube.com/watch?v=LuQGOwc7mEQ             673                   1:16:05              0                                  8/12/20                  8/14/20                                                                  3
                                                                                                                                                                                                                                                                                            This video is no longer available because the YouTube account
Trampa Infernal                            cuadraos tv plus                               UCqd6QqeuurLoTu9xL8Ze34w   https://www.youtube.com/watch?v=dENFHMSg1DU            14                     1:16:05              0                                                                   associated with this video has been terminated.                  3
Una Pura y Dos Con Sal                     loretta movies                                 UCHnGpM2yBBF5Y_kjkh0NCpA   https://www.youtube.com/watch?v=0Tjnh81K0KA            13                     1:21:31              0                                   8/5/20                   8/7/20                                                                  3
Una Pura y Dos Con Sal                     AG502 ALEJO                                    UCm_1C0KbMeaUTNi8bOI2ivw   https://www.youtube.com/watch?v=8kMq_sVcYEM            13                     1:06:39              0                                   8/5/20                   8/7/20                                                                  3
Una Pura y Dos Con Sal                     Ilc *CACHERO*                                  UCnTYshVp9IDY34b0A4nGRVw   https://www.youtube.com/watch?v=hH2lacBqOw8             1                     1:21:31              0                                  7/24/20                  7/28/20                                                                  3
Acorralado                                 miximaya                                       UC4R6p4Se8L6Vpco51XzZBoA   https://www.youtube.com/watch?v=eUI3d7RlkU4       192,397                     2:08:51              1 Grammarly                        8/12/20                  8/14/20                                                                  2
Acorralado                                 MUSICA DEL RECUERDO                            UCYSNqRCfb9l_Z6XFAHLuY1g   https://www.youtube.com/watch?v=jv4CWTH4H_U             0                     2:08:51              0                                  7/24/20                  7/28/20                                                                  2
Ahora Soy Rico                             Victor Ramirez                                 UCceuk8JiFtdfZh2YgcwMpFg   https://www.youtube.com/watch?v=UCczzptKCMI         1,196                     1:46:29              0                                   8/5/20                   8/7/20                                                                  2
Ahora Soy Rico                             OS ROA                                         UCXJ3jzZy18IunCPFyaFoU7w   https://www.youtube.com/watch?v=VOvyFFWUn8c        43,495                     1:46:23              0                                  7/24/20                  7/28/20                                                                  2
El Embustero                               Danilo Romero                                  UC1NCo39GCpSyToxLzwWzq5w   https://www.youtube.com/watch?v=0lyvKRCAz88            22                     1:27:27              0                                  7/24/20                  7/28/20                                                                  2
El Embustero                               llc *CACHERO*                                  UCnTYshVp9IDY34b0A4nGRVw   https://www.youtube.com/watch?v=R1vWJPAxhAA            27                     1:27:31              0                                  7/15/20                  7/21/20                                                                  2
El Extraño Hijo del Sheriff                HISTORIA DEL CINE CLASICO Y CINE ESPAÑOL       UCeLzgRoT3Qt4KtTbDMPEEfg   https://www.youtube.com/watch?v=foAEe7vTwIc            54                     1:33:06              0                                   8/5/20                   8/7/20                                                                  2
El Extraño Hijo del Sheriff                alex Ramírez                                   UCwl7uINxGdHuC_BiCt5jX_g   https://www.youtube.com/watch?v=bVXgSvhOLJA           175                     1:32:47              0                                  7/24/20                  7/28/20                                                                  2
El Hijo Del Pueblo                         Películas Rancheras                            UCAQqJbBTXk2iYUfIZlwEoMA   https://www.youtube.com/watch?v=CvAB_eiUhKw         5,337                     1:31:08              0                                  7/15/20                  7/21/20                                                                  2
El Hijo Del Pueblo                         josue el vaquero                               UChEGVR3DCHLIR47J78R-_QQ   https://www.youtube.com/watch?v=nzx3RWhyhmc            72                     1:31:08              0                                   8/5/20                   8/7/20                                                                  2
Escuela De Rateros                         Victor Ramirez                                 UCceuk8JiFtdfZh2YgcwMpFg   https://www.youtube.com/watch?v=TI7kgtFGR4I         1,189                     1:30:32              0                                  8/12/20                  8/14/20                                                                  2
Escuela De Rateros                         EPOCA DE ORO DEL CINE MEXICANO                 UCPQPYusTSCQHWF1WhZqYgcw   https://www.youtube.com/watch?v=KLims1-F8ik         6,675                     1:34:22              0                                  8/12/20                  8/14/20                                                                  2
Hombres De Accion                          David Martínez                                 UC_LLdnoEmXmePiR3sb4ZeVg   https://www.youtube.com/watch?v=4yjnUhmPRBA            11                     1:23:02              0                                  8/12/20                  8/14/20                                                                  2
Hombres De Accion                          Reydesel Alvarado                              UClns_cC1K6pMWn2Jy5PS7ww   https://www.youtube.com/watch?v=z8G20AOcQfY             0                     1:23:03              0                                  7/15/20                  pending                                                                  2
Jalisco Nunca Pierde                       josue el vaquero                               UChEGVR3DCHLIR47J78R-_QQ   https://www.youtube.com/watch?v=Y8xzIRkqjRE           656                     1:30:03              0                                  7/30/20                   8/3/20 Follow up email sent on 8/3/2020                                 2
Jalisco Nunca Pierde                       AG502 ALEJO                                    UCm_1C0KbMeaUTNi8bOI2ivw   https://www.youtube.com/watch?v=t9cINkFVPJU            17                     1:30:03              0                                   8/5/20                   8/7/20                                                                  2
Lo Negro del Negro ( Poder que Corrompe)   iker ojos negros                               UCKrSmizkHKRALrDQMuTsTHA   https://www.youtube.com/watch?v=43LV3ZERHS0         3,358                     0:28:00              0                                   8/5/20                   8/7/20                                                                  2
Lo Negro del Negro ( Poder que Corrompe)   iker ojos negros                               UCKrSmizkHKRALrDQMuTsTHA   https://www.youtube.com/watch?v=p4AYb2rJAvk           214                     0:51:15              0                                   8/5/20                   8/7/20                                                                  2
Los Maistros (Pelados Pero Sabrosos)       El Poderoso Macfly                             UCXD33g6cYehv5JLcvZE0IwQ   https://www.youtube.com/watch?v=pecW1R5sG8s         2,194                     0:31:44              0                                  7/15/20                  7/21/20                                                                  2
Los Maistros (Pelados Pero Sabrosos)       El Poderoso Macfly                             UCXD33g6cYehv5JLcvZE0IwQ   https://www.youtube.com/watch?v=1zoRc_uyXlA         2,323                     0:21:39              0                                                                   This video has been removed by the uploader.                     2
Mecanica Nacional                          edmonddant                                     UC20tVUbqXlvv81BP2SlwCEg   https://www.youtube.com/watch?v=1dRLHMNq9vM         4,852                     0:07:38              0                                  7/15/20                  7/21/20                                                                  2
Mecanica Nacional                          Marco-Vinicio                                  UC-4-_o6ulZTl5wdouIXNSBA   https://www.youtube.com/watch?v=HzS34aTWa7c           271                     0:01:41              0                                  7/15/20                  7/21/20                                                                  2
Panico en la Montana                       El brujo de las 7 sombras                      UCLCYmSQp0aarsxf5xhkTaig   https://www.youtube.com/watch?v=oCaFMsBxWJ8            23                     1:25:35              0                                  7/15/20                  7/21/20                                                                  2
Panico en la Montana                       Doce por 12                                    UCZuxfDU09rMIKNTfy0QZEsQ   https://www.youtube.com/watch?v=IkWGDbbZKGY        28,400                     1:25:35              0                                  7/15/20                  7/21/20                                                                  2
Picardía Mexicana I                        PELICULAS COMPLETAS jaj                        UCHQoGwLaC-T-T6LhOoKZsng   https://www.youtube.com/watch?v=IvsrN_1z3m0       240,469                     1:48:19              0                                  7/24/20                  7/28/20                                                                  2
Picardía Mexicana I                        llc *CACHERO*                                  UCnTYshVp9IDY34b0A4nGRVw   https://www.youtube.com/watch?v=wsBC9q6Fgd0            37                     1:48:19              0                                  7/15/20                  7/21/20                                                                  2
Rigo es Amor                               Dany garcía                                    UC1dYIBMkIytZY5Dbv8gKmFw   https://www.youtube.com/watch?v=Xbzn7a_fzHg        26,756                     1:32:06              0                                  7/24/20                  7/28/20                                                                  2
Rigo es Amor                               FIESTA MUSICAL64                               UCENQJZAjCiGKqPfbMnfHlDA   https://www.youtube.com/watch?v=OwFJSnRzErU            53                     1:32:06              0                                  7/24/20                  7/28/20                                                                  2
Sinvergüenza, Pero Honrado                 Adriana Galvan Navarro                         UC0iIyqy9Rcz9UPimKw1b5lg   https://www.youtube.com/watch?v=IvU7YaFbnw8        17,154                     1:36:00              0                                  7/24/20                  7/28/20                                                                  2
Sinvergüenza, Pero Honrado                 Películas Clásicas                             UCavLS47jvMUmQjV-GTj8Jnw   https://www.youtube.com/watch?v=W3sacS0AiD4         1,211                     1:36:00              0                                                                   This video has been removed by the uploader.                     2
Uno y Medio Contra el Mundo                Santiago Gomez Sanchez                         UC4YEfmAdM_XE-vhte2xCDYQ   https://www.youtube.com/watch?v=CzaxfEJdJQc         6,378                     1:24:39              0                                  7/24/20                  7/28/20                                                                  2
Uno y Medio Contra el Mundo                llc *CACHERO*                                  UCnTYshVp9IDY34b0A4nGRVw   https://www.youtube.com/watch?v=D7zgzrwp29g            18                     1:24:39              0                                  7/24/20                  7/28/20                                                                  2
Asesinos Comerciantes De Niños             javier mejia                                   UCP828YEei8CGpB3dDkhkIcA   https://www.youtube.com/watch?v=Durzpvwoxo4         9,040                     0:01:16              0                                  8/12/20                  8/14/20                                                                  1
Bikinis y Rock                             rebelderadioactivo                             UChOajpNP_IlUz0QrEh7No5w   https://www.youtube.com/watch?v=wqpg4lNf7JE        19,461                     0:00:30              0                                  8/12/20                  8/14/20                                                                  1
Caballos De Acero                          LaTeleDeAyer                                   UClXFQu_R9pYkAvTUXUlea3Q   https://www.youtube.com/watch?v=1IQkHYa7o3A        96,485                     0:05:00              0                                  7/24/20                  7/28/20                                                                  1
Cantando Nace El Amor                      Romel Centella                                 UC652F05_Ja4So1ajoeAIXpA   https://www.youtube.com/watch?v=hxHBVawn6xA            41                     1:46:35              0                                   8/5/20                   8/7/20                                                                  1
Cementerio Del Terror                      WrongTurn                                      UCbIsCJk9UTFr9bXaKZ0epuQ   https://www.youtube.com/watch?v=UC6c6CJFGhA            29                     1:31:14              0                                   8/5/20                   8/7/20                                                                  1
Como México No Hay Dos                     llc *CACHERO*                                  UCnTYshVp9IDY34b0A4nGRVw   https://www.youtube.com/watch?v=Kt_OsiD5Xyw           373                     1:47:00              0                                  7/24/20                  7/28/20                                                                  1
Dona Diabla                                Mexico Cine Canal                              UCZ1QA7erF-8c7lCzBdSeayQ   https://www.youtube.com/watch?v=Zjwb2cP2Ysk           317                     1:28:29              0                                  7/15/20                  7/21/20                                                                  1
Dos Tontos Y Un Loco                       César Daniel Salas guerrero                    UC98aS_705gioQCzR4vzyCRQ   https://www.youtube.com/watch?v=0zjIZV3yJEA             3                     1:25:40              0                                  7/30/20                   8/3/20 Follow up email sent on 8/3/2020                                 1
El Arracadas                               tortilladorayanely4                            UCqgMbvn7o7poSwCRukLpyxQ   https://www.youtube.com/watch?v=XTs0lLLxksA             2                     1:51:01              0                                  7/24/20                  7/28/20                                                                  1
El Caballo Bayo                            Puro Mexicano                                  UCbkiqdD3AAfA9GzblX_0CZA   https://www.youtube.com/watch?v=uNqf10p-jrE         4,393                     1:30:15              0                                  7/24/20                  7/28/20                                                                  1
El Coyote Y La Bronca                      Jami Montes                                    UCandE04VYfYHKJ4SGIAg8lQ   https://www.youtube.com/watch?v=JXRomsrdA4Q         1,340                     1:35:29              0                                  7/24/20                  7/28/20                                                                  1
El Cuatrero                                Películas Rancheras                            UCAQqJbBTXk2iYUfIZlwEoMA   https://www.youtube.com/watch?v=IXEDrp1b9PI         1,802                     1:26:14              0                                  7/30/20                   8/3/20 Follow up email sent on 8/3/2020                                 1
El Hijo De Gabino Barrera                  Armin Caseres MazAgui                          UCnXRUMfQU0152yfmSB7cOLw   https://www.youtube.com/watch?v=EKiA5fFe2Vw           679                     1:20:42              0                                  7/15/20                  7/21/20                                                                  1
El Medio Pelo                              10 Segundos                                    UC5bF44npdowgxChg8sZOjBg   https://www.youtube.com/watch?v=E6fhnTjXrT8            10                     1:41:09              0                                  7/30/20                   8/3/20 Follow up email sent on 8/3/2020                                 1
El Regreso Del Carro Rojo                  Cine mexicano de la época de oro y actual      UC0suZiaRfXwtsraHFjU0qCw   https://www.youtube.com/watch?v=Lhr2DPWBURc           130                     1:22:49              0                                  8/12/20                  8/14/20                                                                  1
El Rey Del Tomate                          Cine más                                       UCB9TiP4f7umkYBrpOKrKFNA   https://www.youtube.com/watch?v=VmLfGeESQ5o         4,964                     1:33:45              0                                  8/12/20                  8/14/20                                                                  1
El Sabor de la Venganza                    mariateresitaf                                 UCRW3qb0lYThDu74AShsA3yQ   https://www.youtube.com/watch?v=lGDHWYchj7o             2                     1:24:12              0                                  7/15/20                  7/21/20                                                                  1
El Silla de Ruedas                         De Todo Un Poco SUSCRIBETE                     UCK3Y1sZ1BPnEb5sJUCmnJWw   https://www.youtube.com/watch?v=hZh7qwSsmNk        43,954                     1:37:54              0                                                                   This video has been removed by the uploader.                     1
El Último Túnel                            fabian tello villegas                          UC6Grrq_N9yI5EXcIBxTwYfg   https://www.youtube.com/watch?v=mdOInOMPf68           106                     1:50:15              0                                   8/5/20                   8/7/20                                                                  1
Entre Ficheras Anda El Diablo              EL M0RRISON                                    UCLlE8yIh_Q_6qx0_biPj3hw   https://www.youtube.com/watch?v=ncO0YJPaMlM             0                     1:44:04              0                                  7/24/20                  pending                                                                  1
Entre Monjas Anda El Diablo                Películas Películas                            UChqi3oRk0ay-XKriDTD7h4A   https://www.youtube.com/watch?v=xqi-9KrT4A4           778                     1:32:50              0                                  7/15/20                  7/21/20                                                                  1
Juan Charrasqueado                         Mustafa Cruz                                   UCJ0WqQcvCwkwtvpGcQ1sbGw   https://www.youtube.com/watch?v=NlYnIaLS9z0         4,218                     1:26:31              0                                   8/5/20                   8/7/20                                                                  1
La Banda del Carro Rojo                    De Todo Un Poco                                UCK3Y1sZ1BPnEb5sJUCmnJWw   https://www.youtube.com/watch?v=gym5bZdpbGU        42,746                     1:23:40              0                                  7/30/20                   8/3/20 Follow up email sent on 8/3/2020                                 1
La Ley Del Monte                           llc *CACHERO*                                  UCnTYshVp9IDY34b0A4nGRVw   https://www.youtube.com/watch?v=w4JuPYSNrzw             1                     1:45:34              0                                  7/15/20                  7/21/20                                                                  1
La Puerta Negra                            De Todo Un Poco                                UCK3Y1sZ1BPnEb5sJUCmnJWw   https://www.youtube.com/watch?v=ujHpZkBuDdU        12,328                     1:32:04              0                                                                   This video has been removed by the uploader.                     1
Las Nenas Del Amor                         Isacc DL                                       UC2rpXUwOTNJcSRtiJHWuPWQ   https://www.youtube.com/watch?v=u2wNVHW2Msc        11,113                     0:02:43              0                                  7/24/20                  7/28/20                                                                  1
Limosneros y con Garrote (Los Mendigos)    Duende Feliz                                   UCOnGMGjSsHMjlnAGk6u83cQ   https://www.youtube.com/watch?v=dokafZ9Knps           315                     1:27:36              0                                  7/24/20                  7/28/20                                                                  1
                                                                                                                                                                                                                                                                                            This video is no longer available because the YouTube account
Los Albureros                              FROYLAN GÓMEZ ZAMORA                           UCDR64eR6A5scn3a1eqP5u-Q   https://www.youtube.com/watch?v=WdSUUrb2WQA            2,034                  1:29:00              0                                                                   associated with this video has been terminated.                  1
Los Jovenes Amantes                        rebelderadioactivo                             UChOajpNP_IlUz0QrEh7No5w   https://www.youtube.com/watch?v=qXVTVROo7ts              229                  0:01:43              0                                  7/24/20                  7/28/20                                                                  1
Los Supersabios                            Koplo Colola                                   UCrXcL1yBE43tnY7YLdjJpIg   https://www.youtube.com/watch?v=fo3c8z1KtPM            1,224                  0:01:14              0                                   8/5/20                   8/7/20                                                                  1
Maclovia                                   Adrix DSáenz                                   UCf5bz4gseOgnl89mY8yddjw   https://www.youtube.com/watch?v=oK1ttqie39s                3                  1:40:50              0                                  8/12/20                  8/14/20                                                                  1
Muertos De Miedo                           Películas Mx                                   UC1BIU6reBSgoxaioQXJGcsA   https://www.youtube.com/watch?v=5d-NsjtEcZ0           37,285                  1:27:32              0                                   8/5/20                   8/7/20                                                                  1
Orgullo De Mujer                           Mexico Cine Canal                              UCZ1QA7erF-8c7lCzBdSeayQ   https://www.youtube.com/watch?v=7h1i79toS3Y            1,904                  1:30:24              0                                  7/24/20                  7/28/20                                                                  1
Patsy mi Amor                              Películas Mexicanas                            UCv0HEKN6Rk_IyMyBvxZOwmw   https://www.youtube.com/watch?v=S9z0DiCWpkg               87                  1:33:34              0                                  7/30/20                   8/3/20 Follow up email sent on 8/3/2020                                 1
Policía de Narcóticos                      Mr preMiuM Plus                                UCjqIiUD-lzJdw6Qa6N8dF6A   https://www.youtube.com/watch?v=W6vsn1aWfP8           20,687                  1:28:16              0                                  7/24/20                  7/28/20                                                                  1
Primera Comunión                           Asiento Reservado                              UCQ44sSLaa9nbEOGwn6q15fw   https://www.youtube.com/watch?v=mTZPoWYEMjs            3,086                  1:25:03              0                                  7/30/20                   8/3/20 Follow up email sent on 8/3/2020                                 1
Primero Soy Mexicano                       Luis Fernando Pérez Gómez                      UCQ8QGuhnCQyRHi1oSmNTZrg   https://www.youtube.com/watch?v=53f2ojIyTOE                0                  1:29:10              0                                  7/24/20                  7/28/20                                                                  1
                                                                                                                                                                                                                                                                                            This video is no longer available because the YouTube account
Que Dios Me Perdone                        Mexico Cine Canal                              UCZ1QA7erF-8c7lCzBdSeayQ   https://www.youtube.com/watch?v=TVbtti-VZW8              357                  1:27:06              0                                                                   associated with this video has been terminated.                  1
Siete en la Mira                           Luis Gtz                                       UCD1ORRks1lnwvo1PY4jomzQ   https://www.youtube.com/watch?v=JVVz7HlBYaM            6,541                  1:24:17              0                                  8/12/20                  8/14/20                                                                  1
Soy Charro de Rancho Grande                Victor Ramirez                                 UCceuk8JiFtdfZh2YgcwMpFg   https://www.youtube.com/watch?v=T9tIwiRKJLY                5                  1:19:37              0                                  7/30/20                   8/3/20 Follow up email sent on 8/3/2020                                 1
Trasplante A La Mexicana                   Edward Roa ramon                               UCAlGqMMrkheQiazrAqlILGA   https://www.youtube.com/watch?v=G2B685yTqks               84                  1:27:19              0                                  7/24/20                  7/28/20                                                                  1
Tres Veces Mojado                          Daniel Rivera                                  UCfB1RxtGGrFdFBMHh0PTf2Q   https://www.youtube.com/watch?v=E9qlo8lV-FY            3,285                  1:38:28              0                                   8/5/20                   8/7/20                                                                  1
Un Hombre Violento                         world star                                     UCZ6iYho8mxXxqNIR5NcX7LA   https://www.youtube.com/watch?v=6G4sebYEHwA            6,170                  0:23:00              0                                  7/24/20                  7/28/20                                                                  1
Yako Cazador De Malditos                   PELICULAS MEXICANAS EN VENTA DIGITAL CANAL 2   UCfBez44tIeLdNTLKJztjqAQ   https://www.youtube.com/watch?v=3SanFnyZFHw           12,653                  0:04:01              0                                  7/30/20                   8/3/20 Follow up email sent on 8/3/2020                                 1
Yo, el Valiente                            cine a la mexica                               UCRUVfB_FQ8jvHxbodxnABgg   https://www.youtube.com/watch?v=DWls16WV-h4            4,917                  1:38:02              0                                  7/24/20                  7/28/20                                                                  1
Zona del Silencio: Paralelo 27             Jared Eduardo Torres                           UC5SmGYxYecoKLSxfVdNOJSw   https://www.youtube.com/watch?v=_DmnMTUpzew           57,477                  1:20:16              0                                  7/24/20                  7/28/20                                                                  1
Title        YouTube Username   User ID / Channel                                 Infringing URL   Views   Video Length   # of ads   Type of ads   Date Submitted   Date Removed   Notes

        Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 143 of
                                             149
                                Total Infringing Videos
                                Removed
                                2014                                              1152
                                2015                                              1301
                                2016                                              1182
                                2017                                              1654
                                2018                                              1122
                                2019                                              1360
                                2020                                              January          234
                                                                                  February         119
                                                                                  March            108
                                                                                  April            134
                                                                                  May              151
                                                                                  June             135
                                                                                  July             144
                                                                                  August
                                                                                  September
                                                                                  October
                                                                                  November
                                                                                  December
                                                                                  Total:           1025


                                Summary of Repeat Offenders
                                Total repeat offenders (three times or more): 536
                                Total Terminated repeat offenders: 469
                                Repeat Offenders for this cycle (highlighted above): 16
                                                                        Athos Youtube Enforcement
                                Case 1:21-cv-21698-JEM Document 1-2                 Entered on FLSD Docket 05/03/2021 Page 144 of
Title
Sinvergüenza, Pero Honrado
                                           YouTube Username
                                           PELICULAS
                                                                                        149
                                                            August 15, 2020 - September 15, 2020 Enforcement Results
                                                                                               User ID / Channel
                                                                                               UC1zTeAcOxQoThR8lq83vp7Q
                                                                                                                                                  Infringing URL
                                                                                                                                                  https://www.youtube.com/watch?v=RQ0z_11Iu6U
                                                                                                                                                                                                Views
                                                                                                                                                                                                    6,280
                                                                                                                                                                                                          Video Length
                                                                                                                                                                                                                         0:03:32
                                                                                                                                                                                                                                   # of ads
                                                                                                                                                                                                                                              0
                                                                                                                                                                                                                                                  Type of ads   Date Submitted
                                                                                                                                                                                                                                                                                 8/20/20
                                                                                                                                                                                                                                                                                           Date Removed
                                                                                                                                                                                                                                                                                                          8/20/20
                                                                                                                                                                                                                                                                                                                    Notes
                                                                                                                                                                                                                                                                                                                                                                                  15
Sinvergüenza, Pero Honrado                 PELICULAS                                           UC1zTeAcOxQoThR8lq83vp7Q                           https://www.youtube.com/watch?v=MgKHtwP3wto       2,300                0:11:02              0                                  8/20/20                  8/20/20                                                                 15
Sinvergüenza, Pero Honrado                 PELICULAS                                           UC1zTeAcOxQoThR8lq83vp7Q                           https://www.youtube.com/watch?v=v3YlpnX3-so       2,672                0:12:51              0                                  8/20/20                  8/20/20                                                                 15
Sinvergüenza, Pero Honrado                 PELICULAS                                           UC1zTeAcOxQoThR8lq83vp7Q                           https://www.youtube.com/watch?v=n_cy8FOCZ7s         383                0:12:51              0                                  8/20/20                  8/20/20                                                                 15
Sinvergüenza, Pero Honrado                 PELICULAS                                           UC1zTeAcOxQoThR8lq83vp7Q                           https://www.youtube.com/watch?v=EODRbvGiRXE         370                0:08:38              0                                  8/20/20                  8/20/20                                                                 15
Sinvergüenza, Pero Honrado                 PELICULAS                                           UC1zTeAcOxQoThR8lq83vp7Q                           https://www.youtube.com/watch?v=QE01C2ccnGU         204                0:08:54              0                                  8/20/20                  8/20/20                                                                 15
Sinvergüenza, Pero Honrado                 PELICULAS                                           UC1zTeAcOxQoThR8lq83vp7Q                           https://www.youtube.com/watch?v=-zVoEx6v8bU         691                0:10:21              0                                  8/20/20                  8/20/20                                                                 15
Sinvergüenza, Pero Honrado                 PELICULAS                                           UC1zTeAcOxQoThR8lq83vp7Q                           https://www.youtube.com/watch?v=GGKTOtS6dAI         289                0:09:48              0                                  8/20/20                  8/20/20                                                                 15
Sinvergüenza, Pero Honrado                 PELICULAS                                           UC1zTeAcOxQoThR8lq83vp7Q                           https://www.youtube.com/watch?v=KZixe2j09k4         168                0:10:09              0                                  8/20/20                  8/20/20                                                                 15
Sinvergüenza, Pero Honrado                 PELICULAS                                           UC1zTeAcOxQoThR8lq83vp7Q                           https://www.youtube.com/watch?v=v8VDKJdcfA4         263                0:10:15              0                                  8/20/20                  8/20/20                                                                 15
Sinvergüenza, Pero Honrado                 PELICULAS                                           UC1zTeAcOxQoThR8lq83vp7Q                           https://www.youtube.com/watch?v=pXvo3b8Ji14          56                0:10:11              0                                                                     This video has been removed by the uploader.                  15
Sinvergüenza, Pero Honrado                 PELICULAS                                           UC1zTeAcOxQoThR8lq83vp7Q                           https://www.youtube.com/watch?v=hXON54GZwlM          29                0:09:57              0                                                                     This video has been removed by the uploader.                  15
Sinvergüenza, Pero Honrado                 PELÍCULAS GRAN RECOPILACIÓN AL MÁXIMO Y MUCHO MÁS   UCNdkWoVcAxncRDP2_TgBAmw                           https://www.youtube.com/watch?v=S34VyYk6WO0       3,011                1:36:15              0                                  8/20/20                  8/20/20                                                                 15
Sinvergüenza, Pero Honrado                 Cine Mexicano y mas                                 UCTv-jtjfh9zo26ANOMmPTQQ                           https://www.youtube.com/watch?v=d_WGy6zbM3s          62                1:34:20              0                                  9/11/20                  9/12/20                                                                 15
Sinvergüenza, Pero Honrado                 SOLO DEL RECUERDO                                   UCvWcSxVJI_-lk4M9s1eQK6Q                           https://www.youtube.com/watch?v=8u6bS6D1AM8       9,279                1:08:51              0                                  8/20/20                  8/20/20                                                                 15
Hasta El Viento Tiene Miedo                star pink                                           UCeLt5Zu5a2rDMbHKKAlfgkA                           https://www.youtube.com/watch?v=cOhCn_x0Nsk          16                1:29:50              0                                   9/8/20                  9/10/20   Follow up email sent on 9/10/2020                             11
Hasta El Viento Tiene Miedo                HorrorFlix BloodySlasher                            UCKQMCCd3laUP87UDcFz8RKw                           https://www.youtube.com/watch?v=_Qoi2Pkgnp4          10                1:28:01              0                                   9/8/20                  9/10/20   Follow up email sent on 9/10/2020                             11
Hasta El Viento Tiene Miedo                Cooperaguilar 1607                                  UClgFfimmdzbH-66Qa5CGexw                           https://www.youtube.com/watch?v=EA5XXCe-3ZY         276                1:29:50              0                                   9/8/20                  9/10/20   Follow up email sent on 9/10/2020                             11
Hasta El Viento Tiene Miedo                Esoteric COH Meet                                   UCOcIyE0uDsvPEXAPuasevnQ                           https://www.youtube.com/watch?v=X1MnF-wVZq4          16                1:29:59              0                                   9/8/20                  9/10/20   Follow up email sent on 9/10/2020                             11
Hasta El Viento Tiene Miedo                BADADUN. TV                                         UCPhZ4JoIBwC8AxbMLScRSaA                           https://www.youtube.com/watch?v=CQ7KjqQ_e7s         127                1:29:50              0                                   9/8/20                  9/10/20   Follow up email sent on 9/10/2020                             11
Hasta El Viento Tiene Miedo                Valeria González                                    UCw3kkmcjSbxNaxp4ONggZYw                           https://www.youtube.com/watch?v=crO_V89rdjc         774                1:28:13              0                                  8/20/20                  8/20/20                                                                 11
Hasta El Viento Tiene Miedo                LaComadre Películas                                 UCw3kkmcjSbxNaxp4ONggZYw                           https://www.youtube.com/watch?v=6OM6yCAEw08       1,749                0:43:03              0                                  8/28/20                  8/28/20                                                                 11
Hasta El Viento Tiene Miedo                LaComadre Películas                                 UCw3kkmcjSbxNaxp4ONggZYw                           https://www.youtube.com/watch?v=pi-upmTl524       2,391                0:30:01              0                                   9/8/20                  9/10/20 Follow up email sent on 9/10/2020                               11
Hasta El Viento Tiene Miedo                LaComadre Películas                                 UCw3kkmcjSbxNaxp4ONggZYw                           https://www.youtube.com/watch?v=vzos_m42Ub4       1,063                0:30:07              0                                   9/8/20                  9/10/20 Follow up email sent on 9/10/2020                               11
Hasta El Viento Tiene Miedo                LaComadre Películas                                 UCw3kkmcjSbxNaxp4ONggZYw                           https://www.youtube.com/watch?v=2lVVlcJaMUs       1,367                0:28:15              0                                   9/8/20                  9/10/20 Follow up email sent on 9/10/2020                               11
Hasta El Viento Tiene Miedo                LaComadre Películas                                 UCw3kkmcjSbxNaxp4ONggZYw                           https://www.youtube.com/watch?v=Jm4UATguRa0       1,344                0:45:10              0                                                                   This video has been removed by the uploader.                    11
El Tahúr                                   VICENTE FERNÀNDEZ PELICULAS                         UCCdZHSHqST-aWrZCY0OH7CA                           https://www.youtube.com/watch?v=hIzPqPiKaaE          86                1:38:30              0                                   9/8/20                  9/10/20 Follow up email sent on 9/10/2020                                6
El Tahúr                                   luis galluzzi                                       UCeCLSLxHqc7ABrXSswYaSEg                           https://www.youtube.com/watch?v=xvhZvxo6yuw           4                1:58:01              0                                  8/20/20                  8/20/20                                                                  6
El Tahúr                                   Robert Maosn                                        UCNgxDYLiEDphQE6IjFAp3sg                           https://www.youtube.com/watch?v=zqFMdV6-91M           2                1:58:01              0                                  8/20/20                  8/20/20                                                                  6
El Tahúr                                   cristian marilyn                                    UCR7ZXidxdxiIFCeHmUSQB-w                           https://www.youtube.com/watch?v=J0J7TpXltAU      21,107                1:58:01              0                                  8/20/20                  8/20/20                                                                  6
El Tahúr                                   Cine Mexicano y mas                                 UCTv-jtjfh9zo26ANOMmPTQQ                           https://www.youtube.com/watch?v=nMge0gJxN3I           4                1:58:01              0                                   9/8/20                  9/10/20 Follow up email sent on 9/10/2020                                6
El Tahúr                                   Tricampeón HHH                                      UCXT43x1CIt4shyG6596VE9A                           https://www.youtube.com/watch?v=zB0rhTiocj4           1                1:58:01              0                                   9/8/20                  9/10/20 Follow up email sent on 9/10/2020                                6
Los Caifanes                               Fidel Ramos                                         UCCXTJ19UGbxsMhov5PJgA2Q                           https://www.youtube.com/watch?v=NGFPyV-Mscs      87,374                0:02:53              0                                   9/8/20                  9/10/20 Follow up email sent on 9/10/2020                                5
Los Caifanes                               Fidel Ramos                                         UCCXTJ19UGbxsMhov5PJgA2Q                           https://www.youtube.com/watch?v=Tm25QxPnBxc      73,743                0:03:49              0                                  9/11/20                  9/12/20                                                                  5
Los Caifanes                               Ivan López                                          UCj9PrQlXxM3JVBNKjeWzWCw                           https://www.youtube.com/watch?v=5a0zgwxApJc       5,006                0:00:20              0                                  9/11/20                  9/12/20                                                                  5
Los Caifanes                               MI CINE EPOCA DE ORO                                UCKEqNsBPAikwgUhpDqlyEfw                           https://www.youtube.com/watch?v=J8R3CYIGH8U          80                0:08:36              0                                   9/8/20                  9/10/20 Follow up email sent on 9/10/2020                                5
Los Caifanes                               LQS: un canal de Youtube                            UCZCnXWJtLdQGrDN98rNxKIQ                           https://www.youtube.com/watch?v=RQ-xFazlRaA       1,876                1:36:08              0                                  8/20/20                  8/20/20                                                                  5
Cri Cri El Grillito Cantor                 Video Clips del Pasado HD                           UC7lfumyHf5M7RzMAdmKd98A                           https://www.youtube.com/watch?v=BKYOZ7BTf3A      12,729                0:05:54              0                                  8/20/20                  8/20/20                                                                  4
Cri Cri El Grillito Cantor                 Nostalgia Fan HD                                    UCiLBLrgGLHjPVKrdSSSLopg                           https://www.youtube.com/watch?v=FaG47rVEY5A      20,783                0:03:04              0                                  8/20/20                  8/20/20                                                                  4
Cri Cri El Grillito Cantor                 Nostalgia Fan HD                                    UCiLBLrgGLHjPVKrdSSSLopg                           https://www.youtube.com/watch?v=KCeZhlQI3II      14,591                0:05:01              0                                  8/28/20                   9/4/20                                                                  4
Cri Cri El Grillito Cantor                 Nostalgia Fan HD                                    UCiLBLrgGLHjPVKrdSSSLopg                           https://www.youtube.com/watch?v=Zduu3vi-tq0      20,783                0:03:04              0                                   9/8/20                  9/10/20 Follow up email sent on 9/10/2020                                4
El Sinvergüenza                            Adrián Bonilla Witle                                UCL0vyajr9J-_wc02acZ8uFA                           https://www.youtube.com/watch?v=bD_WFpitqxM          17                1:31:02              0                                   9/8/20                  9/10/20 Follow up email sent on 9/10/2020                                4
El Sinvergüenza                            Cine de Oro Méxicano                                UCQp6-40mSdmMInN3suDKXOw                           https://www.youtube.com/watch?v=GwMPduDFMf0          23                1:31:02              0                                   9/8/20                  9/10/20 Follow up email sent on 9/10/2020                                4
El Sinvergüenza                            Cine Mexicano y mas                                 UCTv-jtjfh9zo26ANOMmPTQQ                           https://www.youtube.com/watch?v=Lxkgiw-XiRE          12                0:50:22              0                                   9/8/20                  9/10/20 Follow up email sent on 9/10/2020                                4
El Sinvergüenza                            Cine Mexicano y mas                                 UCTv-jtjfh9zo26ANOMmPTQQ                           https://www.youtube.com/watch?v=FBXP7AEfjxU          11                0:43:38              0                                   9/8/20                  9/10/20 Follow up email sent on 9/10/2020                                4
Tu Camino y El Mío                         Mariiand Chichocc                                   UCg3akeIvZQqUn0nL9Dg1m_w                           https://www.youtube.com/watch?v=hEnie981-as           1                1:19:59              0                                  8/28/20                  8/28/20                                                                  4
Tu Camino y El Mío                         cristian marilyn                                    UCR7ZXidxdxiIFCeHmUSQB-w                           https://www.youtube.com/watch?v=o8BWwl45QHc       1,072                1:19:59              0                                   9/8/20                  9/10/20 Follow up email sent on 9/10/2020                                4
Tu Camino y El Mío                         Cine Mexicano y mas                                 UCTv-jtjfh9zo26ANOMmPTQQ                           https://www.youtube.com/watch?v=XRUQsgYAgKA         191                1:00:00              0                                  9/11/20                  9/12/20                                                                  4
Tu Camino y El Mío                         Cine Mexicano y mas                                 UCTv-jtjfh9zo26ANOMmPTQQ                           https://www.youtube.com/watch?v=QCbvsgG0Ges          29                0:19:19              0                                  9/11/20                  9/12/20                                                                  4
Jalisco Nunca Pierde                       Marilyn Rivadeneira                                 UCdYToEMWl-j_FeLsZ_FteaQ                           https://www.youtube.com/watch?v=D6IVGPw1sAM         236                1:11:27              0                                   9/8/20                  9/10/20 Follow up email sent on 9/10/2020                                3
Jalisco Nunca Pierde                       Familia Reina Agudelo                               UCpnwDPTWzm0-b_mSFEJpJOQ                           https://www.youtube.com/watch?v=6DLAVi0cHZI          53                1:30:02              0                                  9/11/20                  9/12/20                                                                  3
                                                                                                                                                                                                                                                                                                                  This video is no longer available because the YouTube account
Jalisco Nunca Pierde                       Cine Mexicano y mas                                 UCTv-jtjfh9zo26ANOMmPTQQ                           https://www.youtube.com/watch?v=yT4wpEkjqP4         412                1:30:02              0                                                                   associated with this video has been terminated.                  3
Lo Negro del Negro ( Poder que Corrompe)   Roberto Perez                                       UCE6Bi48sk-apzk-xeT7tJAA                           https://www.youtube.com/watch?v=8zAiDfp1Ycg      13,418                1:41:10              0                                  9/11/20                  9/12/20                                                                  3
Lo Negro del Negro ( Poder que Corrompe)   Antonio Benitez Yañez                               UCHUqtSe22APW5Hb5IErRHQQ                           https://www.youtube.com/watch?v=MR0YbMuKCwA     441,304                1:45:08              0                                  9/11/20                  9/12/20                                                                  3
Lo Negro del Negro ( Poder que Corrompe)   tripulacionkamikaze                                 UCp2HUf3KNcBoZxqGxwlmn1A                           https://www.youtube.com/watch?v=XtXYaciIyPg     228,482                0:10:33              0                                  9/11/20                  9/12/20                                                                  3
Agarrando Parejo                           srranchero1                                         UC9Fe7yjCHOZGbSLYSYQRCyA                           https://www.youtube.com/watch?v=aT2iA_O6NTA       7,503                0:01:53              0                                  8/28/20                  8/28/20                                                                  2
Agarrando Parejo                           Luis Hernandez                                      UCf4GNAqcva-bCaq6RNCb9Cg                           https://www.youtube.com/watch?v=TTmuaQCNAd4       7,759                0:02:01              0                                  8/28/20                  8/28/20                                                                  2
Cuna de Valientes                          Brandon Rendón Flores                               UC6H9YTpqLRFUG8Vg86VNyFA                           https://www.youtube.com/watch?v=Hnn99jlNtT8       1,015                0:35:47              0                                  8/20/20                  8/20/20                                                                  2
Cuna de Valientes                          Brandon Rendón Flores                               UC6H9YTpqLRFUG8Vg86VNyFA                           https://www.youtube.com/watch?v=sghT7sWYIoA       1,461                0:57:53              0                                  8/28/20                  8/28/20                                                                  2
Feliz Año Amor Mio                         Victor Omar Ramírez                                 UClqs7ATFJ77O8mZ_qJjuGJg                           https://www.youtube.com/watch?v=VuQyn8SNJVs          18                1:24:47              0                                   9/8/20                  9/10/20 Follow up email sent on 9/10/2020                                2
Feliz Año Amor Mio                         OMAR LUNA                                           UCR4tsB1VSY7FJrPxPvSOMXA                           https://www.youtube.com/watch?v=9tLow6--3B0          14                1:24:47              0                                   9/8/20                  9/10/20 Follow up email sent on 9/10/2020                                2
Hermelinda Linda                           Crystally Suárez Domínguez                          UCYQLM8uPUeeq1yrDsUIbppA                           https://www.youtube.com/watch?v=gYGiOzK3qdc          57                1:31:50              0                                  8/20/20                  8/20/20                                                                  2
Hermelinda Linda                           Crystally Suárez Domínguez                          UCYQLM8uPUeeq1yrDsUIbppA                           https://www.youtube.com/watch?v=eKrmSEA7A40       2,407                1:31:50              0                                  8/28/20                  8/28/20                                                                  2
La Ley del Monte                           Cine Mexicano y mas                                 UCTv-jtjfh9zo26ANOMmPTQQ                           https://www.youtube.com/watch?v=zev-TWdFNDA       3,201                1:00:00              0                                  9/11/20                  9/12/20                                                                  2
La Ley del Monte                           Cine Mexicano y mas                                 UCTv-jtjfh9zo26ANOMmPTQQ                           https://www.youtube.com/watch?v=QOwRnVeEKMo         978                0:56:21              0                                  9/11/20                  9/12/20                                                                  2
Siete En La Mira                           Dj Packo Mix SFS                                    UC_Aw5TFyTrpH79oXe71JFKA                           https://www.youtube.com/watch?v=PUhHkApxo6g      50,876                0:01:13              0                                  8/28/20                  8/28/20                                                                  2
Siete En La Mira                           JELI GUV                                            UChA1mGl2s5KDuTz-slel1-w                           https://www.youtube.com/watch?v=CC1ApnMmsyY       7,498                1:24:17              0                                  8/28/20                  8/28/20                                                                  2
Suerte te de Dios                          Fénix Pérez                                         UC4ny2xJ3hz0SzGu0-XtJjjw                           https://www.youtube.com/watch?v=924kNs0lTIc          97                1:35:50              0                                  8/20/20                  8/20/20                                                                  2
Suerte te de Dios                          Cine más                                            UCB9TiP4f7umkYBrpOKrKFNA                           https://www.youtube.com/watch?v=FiDubbwJRO8       1,041                1:33:55              0                                   9/8/20                  9/10/20 Follow up email sent on 9/10/2020                                2
Todo por nada                              Cine mexicano de la época de oro y actual           UC0suZiaRfXwtsraHFjU0qCw                           https://www.youtube.com/watch?v=1o1TXIEsm1A      11,080                1:38:37              0                                  8/20/20                  8/20/20                                                                  2
Todo por nada                              Luis Gtz                                            UCD1ORRks1lnwvo1PY4jomzQ                           https://www.youtube.com/watch?v=HoTEdKqeL9c       1,729                1:40:10              0                                  8/28/20                  8/28/20                                                                  2
Trampa Infernal                            My Happy Place                                      UC203EaqMmlMbOvOTryVny3A                           https://www.youtube.com/watch?v=oRL3Dc4N_mU         101                1:16:05              0                                   9/8/20                  9/10/20 Follow up email sent on 9/10/2020                                2
Trampa Infernal                            Bruches 3tB                                         UCrbw3gRvYClcM5uEhvsJr7Q                           https://www.youtube.com/watch?v=HQCOJ9P79H4         536                1:16:05              0                                  8/28/20                  8/28/20                                                                  2
Una Pura y Dos Con Sal                     Cine Mexicano y mas                                 UCTv-jtjfh9zo26ANOMmPTQQ                           https://www.youtube.com/watch?v=mh83gfUaJU4           7                0:45:24              0                                  9/11/20                  9/12/20                                                                  2
Una Pura y Dos Con Sal                     Cine Mexicano y mas                                 UCTv-jtjfh9zo26ANOMmPTQQ                           https://www.youtube.com/watch?v=gxbdy2w6OgY           8                0:42:57              0                                  9/11/20                  9/12/20                                                                  2
Vacaciones De Terror                       Anal Random                                         UC6xzkvxkZNpECIcNlfs_Lbw                           https://www.youtube.com/watch?v=S5rQ7ZJaaA0       4,171                1:20:52              0                                  8/28/20                  8/28/20                                                                  2
Vacaciones De Terror                       Peliculas y Series HD                               UCdpyuCiCoEnL8vzTVNFxDmg                           https://www.youtube.com/watch?v=lNC4r1Ma3qE           3                1:20:37              0                                  8/20/20                  8/20/20                                                                  2
¡Maten A Chinto! El Violento               comanche shark manzanillo colima                    UCRBoICgsJV7yCEeTQ8arOGg                           https://www.youtube.com/watch?v=NePnV4nqsc4       4,329                0:20:01              0                                  8/28/20                   9/4/20                                                                  1
Acorralado                                 Marilyn Rivadeneira                                 UCdYToEMWl-j_FeLsZ_FteaQ                           https://www.youtube.com/watch?v=Fveb5C8K3YE           3                2:08:20              0                                  9/11/20                  9/12/20                                                                  1
Ahora Soy Rico                             je20                                                UCKYwWBSJDiubtzZq4oWzfjQ                           https://www.youtube.com/watch?v=a0zKYrfv2HU     131,531                0:02:37              0                                  8/28/20                  8/28/20                                                                  1
Bromas S.A.                                meniwhisky                                          UCIaB5rE4sAss_-njcWD1xxw                           https://www.youtube.com/watch?v=okbYNnDhdCw      14,494                0:02:22              0                                  8/20/20                  8/20/20                                                                  1
De Tal Palo Tal Astilla                    Música del México lindo y querido                   UCiLBLrgGLHjPVKrdSSSLopg                           https://www.youtube.com/watch?v=LWODpzpJ4M0      25,767                0:04:37              0                                  8/20/20                  8/20/20                                                                  1
Dios Los Cría                              cristian marilyn                                    UCR7ZXidxdxiIFCeHmUSQB-w                           https://www.youtube.com/watch?v=F2DMbxjdfao           8                1:29:52              0                                  8/28/20                  8/28/20                                                                  1
Don't Panic AKA Dimensiones Ocultas        Películas De Miedo                                  UCbIsCJk9UTFr9bXaKZ0epuQ                           https://www.youtube.com/watch?v=uubhsNEKuqQ         372                1:29:29              0                                                                   This video has been removed by the uploader.                     1
El Arracadas                               Cine Mexicano y mas                                 UCTv-jtjfh9zo26ANOMmPTQQ                           https://www.youtube.com/watch?v=jNVbTO3Fc7k      36,690                1:48:38              0                                  9/11/20                  9/12/20                                                                  1
El Cuatrero                                Cine Mexicano y mas                                 UCTv-jtjfh9zo26ANOMmPTQQ                           https://www.youtube.com/watch?v=-H2w50j7Kd4       6,399                1:27:50              0                                  9/11/20                  9/12/20                                                                  1
El Mil Amores                              Cine Mexicano y mas                                 UCTv-jtjfh9zo26ANOMmPTQQ                           https://www.youtube.com/watch?v=UP9OkK50s_w          19                1:42:08              0                                  9/11/20                  9/12/20                                                                  1
El Oficio Más Antiguo Del Mundo            series peliculas                                    UCHpaXx9tjSjLVHJ_s-GKviw                           https://www.youtube.com/watch?v=pWfXLA3yCUg          21                1:30:13              0                                  8/20/20                  8/20/20                                                                  1
Entre Compadres Te Veas                    Cine Mexicano y mas                                 UCTv-jtjfh9zo26ANOMmPTQQ                           https://www.youtube.com/watch?v=RQGmxt69ks0         145                1:33:23              0                                   9/8/20                  9/10/20 Follow up email sent on 9/10/2020                                1
Entre Monjas Anda El Diablo                Cine Mexicano y mas                                 UCTv-jtjfh9zo26ANOMmPTQQ                           https://www.youtube.com/watch?v=xwyXCWIw8Qo         721                1:32:50              0                                  9/11/20                  9/12/20                                                                  1
Juan Charrasqueado y Gabino Barrera        películas Mexicana y más                            UClxHm8mEKyX1EFQmGQoDddQ                           https://www.youtube.com/watch?v=Km85p5B8TEg         141                1:42:44              0                                  8/20/20                  8/20/20                                                                  1
La Banda del Carro Rojo                    belle                                               UC_mlBVZqXDuNKhp1gl0poNw                           https://www.youtube.com/watch?v=ALtPD9sWjCQ      14,424                1:23:41              0                                  8/28/20                  8/28/20                                                                  1
La Fuga Del Rojo                           Cine mexicano de la época de oro y actual           UC0suZiaRfXwtsraHFjU0qCw                           https://www.youtube.com/watch?v=o7ZxvaCfk8c      15,374                1:30:38              0                                  8/20/20                  8/20/20                                                                  1
Ladrones De Tumbas                         Películas De Miedo                                  UCbIsCJk9UTFr9bXaKZ0epuQ                           https://www.youtube.com/watch?v=nc7X2OAO_tw         162                1:28:14              0                                                                   This video has been removed by the uploader.                     1
Las Limpias                                Carlos Guerrero                                     UCrQLgsY1o2axDrl98cN9pew                           https://www.youtube.com/watch?v=-OpN8A0IW5Q      40,976                0:02:59              0                                   9/8/20                  9/10/20 Follow up email sent on 9/10/2020                                1
Lauro Puñales                              Francisco Hernández                                 UCl0a5zu_N8gZNKi6sHwrBbQ                           https://www.youtube.com/watch?v=bdqjLAyd_AY          30                1:24:37              0                                  8/20/20                  8/20/20                                                                  1
Limosneros y con Garrote (Los Mendigos)    hodackgrafxx                                        UCY_3gPrLiIhgDn2WkIG6-kA                           https://www.youtube.com/watch?v=vl5wOj7zrsk     153,899                0:06:19              0                                   9/8/20                  9/10/20 Follow up email sent on 9/10/2020                                1
Los Albureros                              una opcion mas para ver tus clasicos                UC0CPDbIZvn2Q2FcnQK_HYzg                           https://www.youtube.com/watch?v=Ss3w4aye-Hk           1                1:29:00              0                                   9/8/20                  9/10/20 Follow up email sent on 9/10/2020                                1
Los Dos Hermanos                           Alonso Delgado                                      UC7QqI4S21W5x7HQfH4gnYNQ                           https://www.youtube.com/watch?v=1sBjVFGg0rQ           7                1:31:31              0                                   9/8/20                  9/10/20 Follow up email sent on 9/10/2020                                1
Los Invisibles                             pelicula de comedia                                 UCl7q5rfFcw0TcW7uVt1Rkzg                           https://www.youtube.com/watch?v=aTIGC3s4r0g     520,881                1:30:56              0                                  9/11/20                  9/12/20                                                                  1
Los Supersabios                            alejandro espinosa                                  UCNKpFRFT70SHNupJTfDUNUQ                           https://www.youtube.com/watch?v=U-z96HTM8GM         147                0:08:31              0                                  9/11/20                  9/12/20                                                                  1
México Mexico Ra Ra Ra                     Big Sau83                                           UCcY17_3Vu4xEdJsw2HL9Hhw                           https://www.youtube.com/watch?v=J_gKOe14Z0o       5,555                0:05:26                                                 8/28/20                  8/28/20                                                                  1
Misa De Cuerpo Presente                    Corridos RVR                                        UCUYCr_jXOz4l93BJdGecCrQ                           https://www.youtube.com/watch?v=NB-XoyFEk4g         123                1:31:38              0                                  8/28/20                  8/28/20                                                                  1
Motin En La Carcel                         fabian tello                                        UC98pRqqyoxP81HnHM97rsuA                           https://www.youtube.com/watch?v=kwZ35sL0xpY          72                1:44:55              0                                   9/8/20                  9/10/20 Follow up email sent on 9/10/2020                                1
Panico en la Montana                       The sorcerer of the 7 shadows                       UCLCYmSQp0aarsxf5xhkTaig                           https://www.youtube.com/watch?v=nw7S1adhdtQ       1,950                0:58:35              0                                  8/28/20                  8/28/20                                                                  1
Picardía Mexicana 3                        Pee Wee Zamora                                      UCu2ojPVPuS2laSYf0fumkLQ                           https://www.youtube.com/watch?v=g-ZaLtWxgU0       3,795                1:40:34              0                                  8/28/20                  8/28/20                                                                  1
Siete Muertes Para el Texano               fabian tello                                        UCvmKXemKfrfxlXLV5Dgrilw                           https://www.youtube.com/watch?v=aV-tsUhtoaI          25                1:15:16              0                                  8/28/20                  8/28/20                                                                  1

                                                                                                                                                                                                                                                                                                                  This video is no longer available due to a copyright claim
Sirvientas Ardientes                       LAS MEJORES PELICULAS DIOS PERDONA LOS PERROS NO    UC8fYp202_TV3PoWSHS4tIzA                           https://www.youtube.com/watch?v=lk3iQ2ZE_NU           188              1:16:26              0                                                                   by GEDOSAL content protection.                                   1
Tres Veces Mojado                          knight master                                       UCvarqDD_G4JTZOCU4098LoQ                           https://www.youtube.com/watch?v=TGrcJBRLHnk             4              1:38:31              0                                  8/28/20                  8/28/20                                                                  1
Un Hombre Llamado El Diablo                Vicente Fernandez Mix                               UCEGIgpQ0LluZUMiuCNs9K1w                           https://www.youtube.com/watch?v=sNxx_0RIEiw           351              1:40:03              0                                   9/8/20                  9/14/20 Follow up email sent on 9/10/2020                                1
Un Rincon Cerca del Cielo                  Victor Ramírez                                      UClqs7ATFJ77O8mZ_qJjuGJg                           https://www.youtube.com/watch?v=hWaCkFVaMeA         5,432              1:54:57              0                                  8/28/20                  8/28/20                                                                  1
Un Sabado Mas                              My Happy Place                                      UC203EaqMmlMbOvOTryVny3A                           https://www.youtube.com/watch?v=ObaHW6KoIiA           135              1:24:49              0                                  9/11/20                  9/15/20                                                                  1
Una Canción a la Virgen                    JELI GUV                                            UChA1mGl2s5KDuTz-slel1-w                           https://www.youtube.com/watch?v=43xzEu71qwE           721              1:25:27              0                                  9/11/20                  9/12/20                                                                  1
Venganza Suicida                           PELICULAS MEXICANAS EN VENTA DIGITAL                UC1gBmII8ujZjBKNbk5Z9hUg                           https://www.youtube.com/watch?v=G_Ot_T-tvaQ         2,066              0:03:29              0                                  8/28/20                   9/4/20                                                                  1
Vuelven Los Cinco Halcones                 JELI GUV                                            UChA1mGl2s5KDuTz-slel1-w                           https://www.youtube.com/watch?v=7mzMGyi9gn8           439              1:31:07              0                                   9/8/20                  9/10/20 Follow up email sent on 9/10/2020                                1
Yo No Me Caso Compadre                     ayúdame a llegar a 1000 suscripciones               UCD06-ItXLNv2PL3tZNppaVA                           https://www.youtube.com/watch?v=mb1r1PPS6bE             4              1:29:00              0                                   9/8/20                  9/10/20 Follow up email sent on 9/10/2020                                1




                                                                                               Total Infringing Videos
                                                                                               Removed
                                                                                               2014                                               1152
                                                                                               2015                                               1301
                                                                                               2016                                               1182
                                                                                               2017                                               1654
                                                                                               2018                                               1122
                                                                                               2019                                               1360
                                                                                               2020                                               January                                       234
                                                                                                                                                  February                                      119
                                                                                                                                                  March                                         108
                                                                                                                                                  April                                         134
                                                                                                                                                  May                                           151
                                                                                                                                                  June                                          135
                                                                                                                                                  July                                          144
                                                                                                                                                  August                                        109
                                                                                                                                                  September
                                                                                                                                                  October
                                                                                                                                                  November
                                                                                                                                                  December
                                                                                                                                                  Total:                                        1134


                                                                                               Summary of Repeat Offenders
                                                                                               Total repeat offenders (three times or more): 552
                                                                                               Total Terminated repeat offenders: 480
                                                                                               Repeat Offenders for this cycle (highlighted above): 7
                                                                        Athos Youtube Enforcement
                                 Case 1:21-cv-21698-JEM Document 1-2               Entered on FLSD Docket 05/03/2021 Page 145 of
Title                                             YouTube Username
                                                                                        149
                                                             September 16, 2020 - October 15, 2020 Enforcement Results
                                                                                             User ID / Channel                                 Infringing URL                                Views         Video Length             # of ads       Type of ads           Date Submitted              Date Removed            Notes
Hasta El Viento Tiene Miedo                       Los de la última fila                      UC3cw8rWaKxGTEt3KFPmEfUQ                          https://www.youtube.com/watch?v=kuc_ddA1Wm4         10                     1:28:13              0                                           10/5/20                   10/7/20                                                                 7
Hasta El Viento Tiene Miedo                       Juan SOTO                                  UCeKwPVGrHf7E_CHgrD7avvA                          https://www.youtube.com/watch?v=8A4HYi4TsOI        107                     1:28:13              0                                           10/2/20                   10/2/20                                                                 7
Hasta El Viento Tiene Miedo                       No se Que nombre ponerme                   UCfnC1Jmsy-ieXgKXesOl_rg                          https://www.youtube.com/watch?v=UU76OnfT8m0          3                     1:28:18              0                                           9/23/20                   9/28/20                                                                 7
Hasta El Viento Tiene Miedo                       superpelis gratis                          UClXsf7aXn_-yE8LWtX63pgw                          https://www.youtube.com/watch?v=kaiYdvZyYi4        258                     1:28:01              0                                           9/23/20                   9/28/20                                                                 7
Hasta El Viento Tiene Miedo                       RowexX YT FF                               UCRjRqIdNkmyo5SkpRaWUfXQ                          https://www.youtube.com/watch?v=DNnQqTp1rFk        589                     1:29:50              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              7
Hasta El Viento Tiene Miedo                       Dovers                                     UCtmWOplviIRA-op1JSCVScA                          https://www.youtube.com/watch?v=xzTpRrKaI8o     13,134                     1:29:50              0                                           9/23/20                   9/28/20                                                                 7
Hasta El Viento Tiene Miedo                       Dovers                                     UCtmWOplviIRA-op1JSCVScA                          https://www.youtube.com/watch?v=vXGxP0FS0q4      7,668                     1:29:50              0                                           10/5/20                   10/7/20                                                                 7
Doña Diabla                                       Cine de Oro Mexicano                       UC_Ba_63YuRym00faz5Z5y5w                          https://www.youtube.com/watch?v=6JYIKnxHzRo         67                     1:28:27              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              6
Doña Diabla                                       Cine De México                             UC_wmiRW_1qyToGzwQvhbCbA                          https://www.youtube.com/watch?v=auFpf4l0X-4         14                     1:29:04              0                                           10/5/20                   10/7/20                                                                 6
Doña Diabla                                       Ikher De La Rosa                           UC4Xq2lCk0L7WCg9GVxvPr-w                          https://www.youtube.com/watch?v=VJel5vMyqks    566,661                     1:29:03              0                                           9/23/20                   9/28/20                                                                 6
Doña Diabla                                       Bryan Rivera                               UCU9q-OnMjiksUTxP6gA43ow                          https://www.youtube.com/watch?v=0QhAlrpH0qY          2                     1:29:03              0                                           9/23/20                   9/28/20                                                                 6
Doña Diabla                                       películas de ayer hoy y siempre            UCXeVKXQbVL7XB_cjut2W0qA                          https://www.youtube.com/watch?v=qhaZ0Vb1Znw        427                     1:29:04              0                                           10/5/20                   10/7/20                                                                 6
Doña Diabla                                       Adrián Bonilla Witle                       UCyoUxvzPdDbDRStjurkzNKg                          https://www.youtube.com/watch?v=ovVFjWtETnU          3                     1:28:27              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              6
                                                                                                                                                                                                                                                                                                                             This video is no longer available because the YouTube account
El Tahúr                                          Mentes Inquebrantables                     UC6pp9Z_LMJbQVpqXvArZBVw                          https://www.youtube.com/watch?v=ezJCc9JHsAY        675                     1:58:01              0                                                                             associated with this video has been terminated.                 6
El Tahúr                                          Mentes Inquebrantables                     UCflDFHFvGpd4LdWWkiN6FNw                          https://www.youtube.com/watch?v=EZREayY_4ZY          1                     1:58:01              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              6
El Tahúr                                          SOLO PELICULAS RANCHERAS                   UCfQw_94FAOGcfghQgvYXTAQ                          https://www.youtube.com/watch?v=_64-uDj3uV8         31                     1:57:50              0                                           10/5/20                   10/7/20                                                                 6
El Tahúr                                          MENTES CURIOSAS                            UCK03GsH3WkwMzm7zygTww3g                          https://www.youtube.com/watch?v=00Q_PqJSvwI          4                     1:58:01              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              6
El Tahúr                                          cecilio arellano                           UCLNtfn7CIM2Wkfv7SrUXyCQ                          https://www.youtube.com/watch?v=e-8miE42qFE          2                     1:58:01              0                                           9/23/20                   9/28/20                                                                 6
El Tahúr                                          Molina Music                               UCr26aMssptljmcOLtm5cvGg                          https://www.youtube.com/watch?v=2OSWenlkTrA        233                     0:20:41              0                                           10/2/20                   10/2/20                                                                 6
Entre Monjas Anda El Diablo                       Mentes Inquebrantables                     UC6pp9Z_LMJbQVpqXvArZBVw                          https://www.youtube.com/watch?v=m56U9L_gKCw        771                     1:32:50              0                                           9/23/20                   9/28/20                                                                 6
Entre Monjas Anda El Diablo                       RADIO ROMANCE OFICIAL                      UC9ptMphoPHtXXCd4GfZjh8A                          https://www.youtube.com/watch?v=QjCueDgsmmU         34                     1:32:51              0                                           9/23/20                   9/28/20                                                                 6
Entre Monjas Anda El Diablo                       Vicente Fernandez Mix                      UCEGIgpQ0LluZUMiuCNs9K1w                          https://www.youtube.com/watch?v=57DZjlIuO3I     17,941                     0:46:20              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              6
Entre Monjas Anda El Diablo                       MENTES CURIOSAS                            UCK03GsH3WkwMzm7zygTww3g                          https://www.youtube.com/watch?v=pu7RnT_xU84        867                     1:32:48              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              6
Entre Monjas Anda El Diablo                       PELÍCULAS COMPLETAS TRICAMPEON             UCvp6sFWl1Ooenlj2HNL_8QQ                          https://www.youtube.com/watch?v=XANg3RmSFPE        975                     1:32:50              0                                           10/2/20                   pending                                                                 6
Entre Monjas Anda El Diablo                       Tricampeón HHH                             UCXT43x1CIt4shyG6596VE9A                          https://www.youtube.com/watch?v=Kq_Tbbp4sjo         53                     1:32:50              0                                           9/23/20                   9/23/20                                                                 6
Mi Querido Viejo                                  Mentes Inquebrantables                     UC6pp9Z_LMJbQVpqXvArZBVw                          https://www.youtube.com/watch?v=vVgf4bYQnZ0        159                     1:36:50              0                                           10/2/20                   10/2/20                                                                 5
Mi Querido Viejo                                  Vicente Fernandez Mix                      UCEGIgpQ0LluZUMiuCNs9K1w                          https://www.youtube.com/watch?v=2Byy3oOSg44        682                     0:03:32              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              5
Mi Querido Viejo                                  Vicente Fernandez Mix                      UCEGIgpQ0LluZUMiuCNs9K1w                          https://www.youtube.com/watch?v=Pp5oeocLUiM      9,107                     0:46:32              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              5
Mi Querido Viejo                                  Vicente Fernandez Mix                      UCEGIgpQ0LluZUMiuCNs9K1w                          https://www.youtube.com/watch?v=pUL_JYWDCpw      1,743                     0:52:13              1 Amazon Prime                             10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              5
Mi Querido Viejo                                  Suquīlanđa                                 UCtGOcRnk7tE9VHoI7vl3xaA                          https://www.youtube.com/watch?v=keG4_JCyyhM      2,394                     1:36:50              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              5
Vacaciones De Terror                              My Happy Place                             UC203EaqMmlMbOvOTryVny3A                          https://www.youtube.com/watch?v=x2f_-R9w-_k      7,216                     1:20:37              0                                           9/23/20                   9/28/20                                                                 5
Vacaciones De Terror                              Ociosidades para el mundo mundial          UC2oHMN58DI0DxJBq3G6ADcg                          https://www.youtube.com/watch?v=YnMw3i9GGig        118                     1:20:37              0                                           10/5/20                   10/7/20                                                                 5
Vacaciones De Terror                              Pánico En la montaña                       UCt_wVhmlYlgDl9ziPaVOgmA                          https://www.youtube.com/watch?v=ZeJ7V16IDiI         32                     1:20:37              0                                           10/2/20                   10/2/20                                                                 5
Vacaciones De Terror                              Pánico En la montaña                       UCt_wVhmlYlgDl9ziPaVOgmA                          https://www.youtube.com/watch?v=IHbGrxIVROQ         22                     0:35:21              0                                           10/5/20                   10/7/20                                                                 5
Vacaciones De Terror                              Pánico En la montaña                       UCt_wVhmlYlgDl9ziPaVOgmA                          https://www.youtube.com/watch?v=WWdiEiduC00         19                     0:43:55              0                                           10/5/20                   10/7/20                                                                 5
                                                                                                                                                                                                                                                                                                                             This video is no longer available because the YouTube account
El Embustero                                      Vicente Fernandez Mix                      UCEGIgpQ0LluZUMiuCNs9K1w                          https://www.youtube.com/watch?v=13RrcJPbY3Q         3,796                  1:27:47              0                                                                             associated with this video has been terminated.                 4
                                                                                                                                                                                                                                                                                                                             This video is no longer available because the uploader has
El Embustero                                      MENTES CURIOSAS                            UCK03GsH3WkwMzm7zygTww3g                          https://www.youtube.com/watch?v=QEVxZ5gsLs0        731                     1:27:27              0                                                                             closed their YouTube account.                                   4
El Embustero                                      PELÍCULAS COMPLETAS TRICAMPEON             UCvp6sFWl1Ooenlj2HNL_8QQ                          https://www.youtube.com/watch?v=L3cWPpiJvg4        326                     1:27:27              0                                           10/5/20                   pending                                                                 4
El Embustero                                      Tricampeón HHH                             UCXT43x1CIt4shyG6596VE9A                          https://www.youtube.com/watch?v=TVuMmLOPoUs      1,484                     1:27:27              0                                           9/23/20                   9/23/20                                                                 4
Panico en la Montana                              My Happy Place                             UC203EaqMmlMbOvOTryVny3A                          https://www.youtube.com/watch?v=bpskxh6ktnA     11,185                     1:25:35              0                                           9/23/20                   9/28/20                                                                 4
Panico en la Montana                              liz baeza                                  UC-DYSr6YzDwAenCn0Md6jLg                          https://www.youtube.com/watch?v=ryykcg_YgOA         33                     0:58:43              0                                           9/23/20                   9/28/20                                                                 4
Panico en la Montana                              Migel Delacruz                             UCHQT95Xg-s3WRFFZI12gxLg                          https://www.youtube.com/watch?v=4g45HljHcsQ         44                     1:25:35              0                                           9/23/20                   9/28/20                                                                 4
Panico en la Montana                              Pánico En la montaña                       UCt_wVhmlYlgDl9ziPaVOgmA                          https://www.youtube.com/watch?v=fjHWZKXHbKI         22                     1:25:35              0                                           9/23/20                   9/28/20                                                                 4
El Diablo, El Santo Y El Tonto                    Una Opción Mas para tus clásicos!!!        UC0CPDbIZvn2Q2FcnQK_HYzg                          https://www.youtube.com/watch?v=WH1aM8Rp_cU        289                     1:33:58              0                                           10/2/20                   10/2/20                                                                 3
El Diablo, El Santo Y El Tonto                    Vicente Fernandez Mix                      UCEGIgpQ0LluZUMiuCNs9K1w                          https://www.youtube.com/watch?v=m6eMwaiUIX8      2,180                     0:02:39              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              3
El Diablo, El Santo Y El Tonto                    germán lema villagrán.                     UCFl-kCYJeK7qPHr4X20xwBw                          https://www.youtube.com/watch?v=7wrxpOXmskM      1,081                     1:34:19              0                                           10/5/20                   10/7/20                                                                 3
El Gran Makakikus                                 ytvideos100                                UC4UHzxuHDyGdAU-OmDvba0w                          https://www.youtube.com/watch?v=6TJ7gbs1S2U     37,277                     1:41:52              0                                                                             This video has been removed by the uploader.                    3
El Gran Makakikus                                 series peliculas                           UCHH4XbQjyThqSG-ZcMRAoDg                          https://www.youtube.com/watch?v=WxwVnhnn27U          8                     1:43:18              0                                                                             This video has been removed by the uploader.                    3
El Gran Makakikus                                 Bryan Jender Rivera Borja                  UCU9q-OnMjiksUTxP6gA43ow                          https://www.youtube.com/watch?v=aErOgbuGNsw          6                     1:41:52              0                                           10/2/20                   10/2/20                                                                 3
El Hijo Del Pueblo                                Acceso Al Pasado                           UCMFgzYY9hDPfUD7q9RdXyIw                          https://www.youtube.com/watch?v=Ic27xrT_i9M          9                     1:31:12              0                                           9/23/20                   9/28/20                                                                 3
El Hijo Del Pueblo                                Rolando Cedeño                             UCQpG-KHPk_tsyXD9EjSXTBw                          https://www.youtube.com/watch?v=ZIqRJobHdFo    138,299                     1:31:08              3 Honda, Expedia, Honey                     10/2/20                   10/2/20                                                                 3
                                                                                                                                                                                                                                                                                                                             This video is no longer available because the YouTube account
El Hijo Del Pueblo                                El Hijo Del Pueblo                         UCvp6sFWl1Ooenlj2HNL_8QQ                          https://www.youtube.com/watch?v=F0PvCPMM5ss             2                  1:31:08              0                                                                             associated with this video has been terminated.                 3
Mecanica Nacional                                 Señorita Matrioshka                        UCA67c_62qoFzGM8ew7MurUQ                          https://www.youtube.com/watch?v=ss01urlzhg8            16                  1:36:40              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              3
Mecanica Nacional                                 enigma                                     UCbgK4C0rmH3x_6PmRMCASjQ                          https://www.youtube.com/watch?v=G0jcoMBcdQU         6,950                  1:36:38              0                                           9/23/20                   9/28/20                                                                 3
Mecanica Nacional                                 Acceso Al Pasado                           UCMFgzYY9hDPfUD7q9RdXyIw                          https://www.youtube.com/watch?v=aPeGaGMAveM         2,564                  1:36:38              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              3
Siete en La Mira                                  joap mendez                                UCHR0BGu3znw9oKrKZNzUjpQ                          https://www.youtube.com/watch?v=1RH_JW3b0U8            11                  1:24:17              0                                           10/2/20                   10/2/20                                                                 3
Siete en La Mira                                  MENTES CURIOSAS                            UCK03GsH3WkwMzm7zygTww3g                          https://www.youtube.com/watch?v=pBDM-AxhzmY         1,078                  1:24:24              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              3
Siete en La Mira                                  Mundo De Películas                         UCpdeOgOekgbOD7STHT-7atg                          https://www.youtube.com/watch?v=bOurIFoofh4         1,217                  1:24:17              0                                           10/2/20                   10/2/20                                                                 3
El Arracadas                                      germán lema villagrán.                     UCFl-kCYJeK7qPHr4X20xwBw                          https://www.youtube.com/watch?v=MfLnsLeF08s         4,276                  1:50:22              0                                                                             This video has been removed by the uploader.                    2
                                                                                                                                                                                                                                                                                                                             This video is no longer available because the uploader has
El Arracadas                                      MENTES CURIOSAS                            UCK03GsH3WkwMzm7zygTww3g                          https://www.youtube.com/watch?v=QPx-mEyFUaQ      3,281                     1:48:38              0                                                                             closed their YouTube account.                                   2
El Mil Amores                                     Coco Morgan                                UCFtWnKuL0kJjvYmsgd7ii4g                          https://www.youtube.com/watch?v=WT125-Xn6WU     27,738                     1:42:08              0                                           9/23/20                   9/28/20                                                                 2
El Mil Amores                                     Clásicas de siempre, a la carta            UCqkaWJTiarIj9T6_tv40T6w                          https://www.youtube.com/watch?v=8Bh-HcYyljs         12                     1:42:08              0                                           10/5/20                   pending                                                                 2
El Sinvergüenza                                   Mentes Inquebrantables                     UC6pp9Z_LMJbQVpqXvArZBVw                          https://www.youtube.com/watch?v=Mz7TCjmQDpA         15                     1:36:19              0                                           10/2/20                   10/2/20                                                                 2
El Sinvergüenza                                   cecilio arellano                           UCLNtfn7CIM2Wkfv7SrUXyCQ                          https://www.youtube.com/watch?v=oY0_5RwQjGA      1,674                     1:36:19              0                                           9/23/20                   9/28/20                                                                 2
En Peligro De Muerte                              Classic Vintage                            UCpKqPq-Rljr6l9gkRGxZ8mA                          https://www.youtube.com/watch?v=zCx3vA15990          2                     1:28:43              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              2
En Peligro De Muerte                              CH                                         UCuPpzZe4-oHzIexFOXgITNQ                          https://www.youtube.com/watch?v=zRS-mV8tpJY         14                     1:29:10              0                                           9/23/20                   9/28/20                                                                 2
Escuela De Rateros                                Replay Comedi                              UCa_a6g3MmP8EYbl2xOrBNAA                          https://www.youtube.com/watch?v=vcFT6I0YsZ4      5,509                     1:34:22              0                                           10/2/20                   10/2/20                                                                 2
Escuela De Rateros                                Jesús Godoy TV                             UCRqzK4aUspBHQtj5cSO2v3w                          https://www.youtube.com/watch?v=jG9yyl7rOF8      2,295                     1:31:59              0                                           10/5/20                   10/7/20                                                                 2
Matar o Morir                                     Marilyn Rivadeneira                        UCdYToEMWl-j_FeLsZ_FteaQ                          https://www.youtube.com/watch?v=0X2lbDdV9y0          8                     1:37:42              0                                           9/23/20                   9/28/20                                                                 2
Matar o Morir                                     jhony junior                               UCmFIpJmly2bjEk4Iw2odsoA                          https://www.youtube.com/watch?v=uJ11z3tWDrk      5,014                     1:39:04              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              2
Por Tu Maldito Amor                               SOLO PELICULAS RANCHERAS                   UCfQw_94FAOGcfghQgvYXTAQ                          https://www.youtube.com/watch?v=lj3m31-amu0         90                     1:36:52              0                                           10/5/20                   10/7/20                                                                 2
Por Tu Maldito Amor                               Josue larios Larios                        UCrN0spdQd2OUf3VQZ_NkJAA                          https://www.youtube.com/watch?v=579Up3sSqgY        358                     1:36:01              0                                           10/2/20                   10/2/20                                                                 2
Sinvergüenza, Pero Honrado                        ꧁ Sr Zamoran ꧂                             UC8on6W1ccd6eZB8_YyxeYtw                          https://www.youtube.com/watch?v=sa3Dk5PSeW4          2                     1:36:00              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              2
Sinvergüenza, Pero Honrado                        cecilio arellano                           UCLNtfn7CIM2Wkfv7SrUXyCQ                          https://www.youtube.com/watch?v=b2e3HYPNzZI        323                     1:36:00              0                                           10/5/20                   10/7/20                                                                 2
Soy Charro de Rancho Grande                       Victor Ramirez                             UCNuGBbzXXWx4-DReRDrVIrg                          https://www.youtube.com/watch?v=BM9NCRwSw_E         24                     1:05:15              0                                           10/2/20                   10/2/20                                                                 2
Soy Charro de Rancho Grande                       OMAR LUNA                                  UCR4tsB1VSY7FJrPxPvSOMXA                          https://www.youtube.com/watch?v=OKbxMeHPSTI        327                     1:05:15              0                                           10/2/20                   10/2/20                                                                 2
Suerte te de Dios                                 Anis Ramos                                 UC39Ff5z7mEE746jrDg2qg-Q                          https://www.youtube.com/watch?v=Mku4Av5_VEY        188                     1:33:28              0                                           10/2/20                   10/2/20                                                                 2
Suerte te de Dios                                 Clásicas de siempre, a la carta            UCqkaWJTiarIj9T6_tv40T6w                          https://www.youtube.com/watch?v=frmGCNTGtqc      1,773                     1:33:55              0                                           10/2/20                   10/2/20                                                                 2
Tacos al Carbón                                   Vicente Fernandez Mix                      UCEGIgpQ0LluZUMiuCNs9K1w                          https://www.youtube.com/watch?v=s928rHHgEgY        958                     0:52:57              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              2
Tacos al Carbón                                   Vicente Fernandez Mix                      UCEGIgpQ0LluZUMiuCNs9K1w                          https://www.youtube.com/watch?v=X1Lrf0NwpWY      4,876                     0:52:57              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              2
Un Hombre Llamado El Diablo                       MENTES CURIOSAS                            UCK03GsH3WkwMzm7zygTww3g                          https://www.youtube.com/watch?v=IJMjD7jWF8M        807                     1:41:25              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              2
Un Hombre Llamado El Diablo                       PELÍCULAS COMPLETAS TRICAMPEON             UCvp6sFWl1Ooenlj2HNL_8QQ                          https://www.youtube.com/watch?v=fckhOhJTkho         21                     1:41:25              0                                           10/2/20                   10/2/20                                                                 2
                                                                                                                                                                                                                                                                                                                             This video is no longer available because the YouTube account
Un Rincon Cerca del Cielo                         Clásicas de siempre, a la carta            UCqkaWJTiarIj9T6_tv40T6w                          https://www.youtube.com/watch?v=isrSPpOI4FA        328                     1:54:57              0                                                                             associated with this video has been terminated.                 2
Un Rincon Cerca del Cielo                         C.c                                        UCzIMgUZ-nkFIViwBZCz6bXw                          https://www.youtube.com/watch?v=4D2QFGVfI20      2,203                     1:54:43              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              2
Yo No Me Caso Compadre                            NoresteDigital TeVee                       UCCytHSgnOZuzFYpJwi25hog                          https://www.youtube.com/watch?v=wx3-OmZs0RI        104                     1:30:24              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              2
Yo No Me Caso Compadre                            PanteraTV                                  UCoINevWYECDxvVX7YatlARQ                          https://www.youtube.com/watch?v=dtW1zahTGHA        765                     1:30:24              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              2
Ahora Soy Rico                                    OMAR LUNA                                  UCR4tsB1VSY7FJrPxPvSOMXA                          https://www.youtube.com/watch?v=TJUrrZTw0yE      9,918                     1:46:23              0                                           9/23/20                   9/28/20                                                                 1
Asesinos Comerciantes De Niños                    fabian tello villegas                      UCuOOWyOguOpeW-GLaSW9JtA                          https://www.youtube.com/watch?v=i63pVWa5ctY        114                     1:25:00              0                                           9/23/20                   9/23/20                                                                 1
Cementerio Del Terror                             ToxicMovies                                UC7FuvYfYryx8HiSO95vnN-w                          https://www.youtube.com/watch?v=HkjDRf1IeH4        456                     1:30:55              0                                           9/23/20                   9/28/20                                                                 1
Como México No Hay Dos                            Vicente Fernandez Mix                      UCEGIgpQ0LluZUMiuCNs9K1w                          https://www.youtube.com/watch?v=YBpXtu6RP0w      6,029                     1:47:52              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              1
Cri Cri El Grillito Cantor                        Una Opción Mas para tus clásicos!!!        UC0CPDbIZvn2Q2FcnQK_HYzg                          https://www.youtube.com/watch?v=fUxCuvSKCQo         27                     1:53:55              0                                           9/23/20                   9/23/20                                                                 1
Dios Los Cría                                     cecilio arellano                           UCLNtfn7CIM2Wkfv7SrUXyCQ                          https://www.youtube.com/watch?v=2cTZmWIx6s0      9,459                     1:29:52              0                                           10/5/20                   10/7/20                                                                 1
Don't Panic AKA Dimensiones Ocultas               Dovers                                     UCtmWOplviIRA-op1JSCVScA                          https://www.youtube.com/watch?v=REMPjMTmvmA        775                     1:29:29              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              1
El Asesino Del Metro                              fabian tello villegas                      UCuOOWyOguOpeW-GLaSW9JtA                          https://www.youtube.com/watch?v=J16NByVjErE        600                     1:25:42              0                                           10/5/20                   10/7/20                                                                 1
El Barchante Neguib                               películas de ayer hoy y siempre            UCXeVKXQbVL7XB_cjut2W0qA                          https://www.youtube.com/watch?v=eqn1_TVVYog     11,042                     1:27:23              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              1
El Caballo Bayo                                   Francisco Hernández                        UCl0a5zu_N8gZNKi6sHwrBbQ                          https://www.youtube.com/watch?v=2Ozw-6HcyA8      9,442                     1:30:15              0                                           9/23/20                   9/28/20                                                                 1
El Coyote Y La Bronca                             cecilio arellano                           UCLNtfn7CIM2Wkfv7SrUXyCQ                          https://www.youtube.com/watch?v=gWBcsUrSky0         26                     1:35:29              0                                           10/2/20                   10/2/20                                                                 1
El Cuatrero                                       SOLO PELICULAS RANCHERAS                   UCfQw_94FAOGcfghQgvYXTAQ                          https://www.youtube.com/watch?v=7NbqTG605eo        145                     1:28:42              0                                           10/5/20                   10/7/20                                                                 1
El Gran Triunfo                                   Señor Makflai                              UC1j50uqHnNFwq1DEIDLsyvA                          https://www.youtube.com/watch?v=lWQkDZzAOVM         21                     1:28:23              0                                           10/2/20                   10/2/20                                                                 1
El Hijo Del Palenque                              Vicente Fernandez Mix                      UCEGIgpQ0LluZUMiuCNs9K1w                          https://www.youtube.com/watch?v=zq9945ph5Eo     34,802                     1:31:04              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              1
El Luchador Fenomeno                              Sexto Sentido jr                           UCyFeLyNqPBzOCJjXpoA-R-Q                          https://www.youtube.com/watch?v=7-LjCmprelo      2,928                     1:47:47              0                                           10/2/20                   10/2/20                                                                 1
El Macho                                          Josue larios Larios                        UCrN0spdQd2OUf3VQZ_NkJAA                          https://www.youtube.com/watch?v=hmOo5tolz4o         35                     1:31:40              0                                           10/5/20                   10/7/20                                                                 1
El Que Con Ninos Se Acuesta                       Segunda opcion mas para ver tus clasicos   UCiLGB1AZB1dMX1EMLW6ppRA                          https://www.youtube.com/watch?v=3GleNGJN_gU          0                     1:30:19              0                                           10/2/20                   10/2/20                                                                 1
El Rey de Los Tahúres                             José Lobato                                UCQb1kUeaTosjzzbX2B535cw                          https://www.youtube.com/watch?v=lzK1sPEsLWo         13                     1:23:02              0                                           9/23/20                   9/28/20                                                                 1
El Rey Del Tomate                                 Oliver Queen                               UC-iTxo1UgfRKQb3p24_me3w                          https://www.youtube.com/watch?v=v2JZYw1sdro         33                     1:34:11              0                                           10/5/20                   10/7/20                                                                 1
El Terror De La Frontera                          eduardo martinez                           UC8gLtX7FrsxMC_0VPCx7WqQ                          https://www.youtube.com/watch?v=l9d8Nt2GpeQ      4,071                     1:17:41              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              1
El Vampiro Teporocho                              fabian tello                               UCvmKXemKfrfxlXLV5Dgrilw                          https://www.youtube.com/watch?v=qfMyCkXQeNw        449                     1:32:18              0                                           9/23/20                   9/28/20                                                                 1
Entre Compadres Te Veas                           germán lema villagrán.                     UCFl-kCYJeK7qPHr4X20xwBw                          https://www.youtube.com/watch?v=kt7dA6KnPeQ        911                     1:20:04              0                                           10/2/20                   10/2/20                                                                 1
Hermelinda Linda                                  Oscar Guzman                               UClxPr4UmwmdrZzvdgxFvyZw                          https://www.youtube.com/watch?v=2BS74TM9uZc      7,894                     1:30:42              0                                           10/2/20                   10/2/20                                                                 1
Hermelinda Linda II & Super Agente Secreto 0013   Oscar Guzman                               UClxPr4UmwmdrZzvdgxFvyZw                          https://www.youtube.com/watch?v=orDf5XmBcbM        937                     1:30:36              0                                           10/2/20                   10/2/20                                                                 1
Juan Charrasqueado Y Gabino Barrera               SOLO PELICULAS RANCHERAS                   UCfQw_94FAOGcfghQgvYXTAQ                          https://www.youtube.com/watch?v=nOvHt-5DD6Y         57                     1:48:25              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              1
La Leyenda del Bandido                            fabian tello                               UCvmKXemKfrfxlXLV5Dgrilw                          https://www.youtube.com/watch?v=Lf6sOr_9bag         77                     1:25:19              0                                           10/2/20                   10/2/20                                                                 1
Las Viudas Del Cha Cha Cha                        EDUARDO ISAZA                              UCYUnJkRd1XJ2Yu4qxP9Pwbg                          https://www.youtube.com/watch?v=dTej4cZak2I     22,096                     0:03:04              0                                           10/2/20                   10/2/20                                                                 1
Lluvia Roja                                       series peliculas                           UCHH4XbQjyThqSG-ZcMRAoDg                          https://www.youtube.com/watch?v=5pzHDav0eys        159                     0:55:16              0                                           10/2/20                   10/2/20                                                                 1
Los Caifanes                                      Blanca Padilla                             UCczX1KKuWk5xT11d0b11HiA                          https://www.youtube.com/watch?v=Tcq0hZJT12E        140                     0:01:24              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              1
Los Invisibles                                    pelicula de comedia                        UCl7q5rfFcw0TcW7uVt1Rkzg                          https://www.youtube.com/watch?v=U2QyNVg91oc     10,806                     0:45:28              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              1
Los Supersabios                                   Dizgree                                    UCcZIOM4agxh8_hYIYzxA4Uw                          https://www.youtube.com/watch?v=usKosEPG0RM        385                     1:13:27              0                                          10/14/20                  10/14/20                                                                 1
Lucio Vázquez: El Crimen de Chinameca             leo velasquez                              UCpyZT8rmVZ8AQy5g8jkkHIg                          https://www.youtube.com/watch?v=EN4OqZvrDIA      3,702                     1:25:46              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              1
Macho que Ladra no Muerde                         CANAL J.C                                  UCLa3ey66iYbkzNBsSOcuuPw                          https://www.youtube.com/watch?v=xewYvg7smms     18,468                     0:13:39              0                                           9/23/20                   9/28/20                                                                 1
Maldita Miseria                                   Daniel Moreno                              UC4kCi0qeK9844NFRw2NzepQ                          https://www.youtube.com/watch?v=iIO4cHd0H70        205                     1:42:10              0                                           9/23/20                   9/28/20                                                                 1
Manos De Seda                                     pelismexicanasdeoro                        UCk_AK6rjVyrfbYoLZhI_eIg                          https://www.youtube.com/watch?v=4NQAjNyvsbM      5,797                     1:21:22              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              1
Mas Vale Pájaro En Mano                           Arturo garza Treviño                       UCtFCy98ULp-VT6iX9qA26wA                          https://www.youtube.com/watch?v=ffO6nkNUg_4        247                     0:01:52              0                                           9/23/20                   9/28/20                                                                 1
Mi Campeon                                        Nayid Cordova                              UCMqGCRqNmGG6gqkMzEXopSA                          https://www.youtube.com/watch?v=WKZ_LQNOHu8     14,110                     1:56:41              0                                           9/23/20                   9/28/20                                                                 1
Picardía Mexicana I                               Vicente Fernandez Mix                      UCEGIgpQ0LluZUMiuCNs9K1w                          https://www.youtube.com/watch?v=lC6Q3nrbbjA     13,223                     0:04:45              1 Google Pixel 5                           10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              1
Siete En La Mira II (La Furia De La Venganza)     Mundo De Películas                         UCpdeOgOekgbOD7STHT-7atg                          https://www.youtube.com/watch?v=YOudarrndrM     12,617                     1:48:08              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              1
Sinverguenza, Pero Honrado                        Una Opción Mas para tus clásicos!!!        UC0CPDbIZvn2Q2FcnQK_HYzg                          https://www.youtube.com/watch?v=9RJ_HguFNBQ          7                     1:34:21              0                                           10/2/20                   10/2/20                                                                 1
Sucedió en Acapulco                               ytvideos100                                UC4UHzxuHDyGdAU-OmDvba0w                          https://www.youtube.com/watch?v=cGhNax8eY40        609                     1:24:30              0                                           10/2/20                   10/2/20                                                                 1
Todos me llaman Gato                              Izaro Films                                UCBT-gy400-QRNiAxFRUkpRg                          https://www.youtube.com/watch?v=3SFgOmISYIY        166                     1:33:31              0                                          10/14/20                  10/15/20                                                                 1
Trampa Infernal                                   Ociosidades para el mundo mundial          UC2oHMN58DI0DxJBq3G6ADcg                          https://www.youtube.com/watch?v=C8jdMu4VAEU      1,818                     1:16:05              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              1
Tu Camino y El Mío                                Vicente Fernandez Mix                      UCEGIgpQ0LluZUMiuCNs9K1w                          https://www.youtube.com/watch?v=vLzhoS45DX0      3,085                     1:16:28              0                                          10/14/20                   pending Follow up email sent on 10/15/2020                              1
Un Sueño De Amor                                  Terrell Romo                               UCUGA2j05J0Vlb-8unkdMIQg                          https://www.youtube.com/watch?v=K4JPREJq2yI         17                     1:14:04              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              1
Un Tipo Dificil de Matar                          fabian tello villegas                      UCuOOWyOguOpeW-GLaSW9JtA                          https://www.youtube.com/watch?v=juCtJhV5C4o         45                     1:23:24              0                                          10/14/20                  10/15/20 Follow up email sent on 10/15/2020                              1
                                                                                                                                                                                                                                                                                                                             This video is no longer available because the YouTube account
Uno y Medio Contra el Mundo                       Tricampeón HHH                             UCXT43x1CIt4shyG6596VE9A                          https://www.youtube.com/watch?v=dxmzlV3jt_0           929                  1:26:35              0                                                                             associated with this video has been terminated.                 1




                                                                                             Total Infringing Videos
                                                                                             Removed
                                                                                             2014                                              1152
                                                                                             2015                                              1301
                                                                                             2016                                              1182
                                                                                             2017                                              1654
                                                                                             2018                                              1122
                                                                                             2019                                              1360
                                                                                             2020                                              January                                       234
                                                                                                                                               February                                      119
                                                                                                                                               March                                         108
                                                                                                                                               April                                         134
                                                                                                                                               May                                           151
                                                                                                                                               June                                          135
                                                                                                                                               July                                          144
                                                                                                                                               August                                        109
                                                                                                                                               September                                     123
                                                                                                                                               October
                                                                                                                                               November
                                                                                                                                               December
                                                                                                                                               Total:                                        1257


                                                                                             Summary of Repeat Offenders
                                                                                             Total repeat offenders (three times or more): 573
                                                                                             Total Terminated repeat offenders: 503
                                                                                             Repeat Offenders for this cycle (highlighted above): 10
Title         YouTube Username   User ID / Channel   Infringing URL   Views   Video Length   # of ads   Type of ads   Date Submitted   Date Removed   Notes

        Case 1:21-cv-21698-JEM Document 1-2 Entered on FLSD Docket 05/03/2021 Page 146 of
                                             149
                                   Case 1:21-cv-21698-JEM Document Athos   1-2Youtube      Enforcement
                                                                                      Entered              on FLSD Docket 05/03/2021 Page 147 of
Title
Mexico de Mis Recuerdos                             Señorita Matrioshka
                                                                                           149
                                                              October 16, 2020 - November 16, 2020 Enforcement Results
                                                    YouTube Username                            User ID / Channel
                                                                                                UCA67c_62qoFzGM8ew7MurUQ
                                                                                                                                                  Infringing URL
                                                                                                                                                  https://www.youtube.com/watch?v=5Cwjbntpqbo
                                                                                                                                                                                                Views
                                                                                                                                                                                                    3,172
                                                                                                                                                                                                          Video Length
                                                                                                                                                                                                                         1:59:35
                                                                                                                                                                                                                                   # of ads
                                                                                                                                                                                                                                              0
                                                                                                                                                                                                                                                Type of ads                 Date Submitted
                                                                                                                                                                                                                                                                                             10/21/20
                                                                                                                                                                                                                                                                                                        Date Removed
                                                                                                                                                                                                                                                                                                                       10/26/20
                                                                                                                                                                                                                                                                                                                                  Notes
                                                                                                                                                                                                                                                                                                                                  Follow up email sent on 10/26/2020                            8
Mexico de Mis Recuerdos                             Señorita Matrioshka                         UCA67c_62qoFzGM8ew7MurUQ                          https://www.youtube.com/watch?v=hu7TdTaG8CA       5,807                2:09:38              0                                               11/3/20                   11/5/20                                                                 8
Mexico de Mis Recuerdos                             NoresteDigital TeVee                        UCCytHSgnOZuzFYpJwi25hog                          https://www.youtube.com/watch?v=gKGYtv99gXw         971                2:09:38              0                                              11/13/20                  11/16/20                                                                 8
Mexico de Mis Recuerdos                             PELÍCULAS COMPLETAS EN ESPAÑOL              UCetXkAHXZOiF57YUTMxszlQ                          https://www.youtube.com/watch?v=4b2S9zYoxqU       1,685                1:59:35              0                                               11/3/20                   11/5/20                                                                 8
Mexico de Mis Recuerdos                             TheGeorgioal                                UCi0UM0rcpF2-LqKnPRq-T3g                          https://www.youtube.com/watch?v=XTYn8SshqlI         163                2:01:32              0                                              10/21/20                  10/26/20   Follow up email sent on 10/26/2020                            8
Mexico de Mis Recuerdos                             Andres Alcantara                            UCkrLqU0J-62AjEEJhQYyKPA                          https://www.youtube.com/watch?v=X0aUtfWdczI           0                1:59:35              0                                               11/3/20                   11/5/20                                                                 8
Mexico de Mis Recuerdos                             Noreste Digital                             UCoNYJOEQEC-CSQTBsDcv4cw                          https://www.youtube.com/watch?v=2sfYLd0idmA         276                2:09:38              0                                              11/13/20                  11/16/20                                                                 8
Mexico de Mis Recuerdos                             Oscar Canisalez                             UCziY-gnu1vl2qr7J7r6vXWA                          https://www.youtube.com/watch?v=rA-8vzYzhu0           7                1:59:35              0                                              11/13/20                  11/16/20                                                                 8
El Mil Amores                                       Jeyson Peha                                 UC5Hd0U-DqwqGmKm2ZOpoU8A                          https://www.youtube.com/watch?v=6K7OCmN8R2o           8                1:42:08              0                                              11/13/20                  11/16/20                                                                 7
El Mil Amores                                       Santiago Ramirez Fernandez                  UCeRjb_g5QvpkhZK6SR5lCyg                          https://www.youtube.com/watch?v=xXqsnwdoHEc           0                1:39:03              0                                              11/13/20                  11/16/20                                                                 7
El Mil Amores                                       elchavo lopez                               UCGcTINaFKqnIYynBLqZlzhw                          https://www.youtube.com/watch?v=kZTH1JpmIyU           2                1:42:08              0                                              11/13/20                  11/16/20                                                                 7
El Mil Amores                                       Alvaro Noboa                                UCmqxe99nno2Y0I-9F2z6zJA                          https://www.youtube.com/watch?v=1iOWxA22Y8k          14                1:40:54              0                                              11/13/20                  11/16/20                                                                 7
El Mil Amores                                       JENNY RIVERA                                UCMU2RWNwcWOAT1smmixZ6mQ                          https://www.youtube.com/watch?v=bAQB8BG1nLg      11,529                1:40:54              0                                              11/13/20                  11/16/20                                                                 7
El Mil Amores                                       REY MIDAS                                   UCnd7dacB5W1hU7UtvpP6jzA                          https://www.youtube.com/watch?v=Xo_QqqSSjaA          16                1:40:54              0                                              11/13/20                  11/16/20                                                                 7
El Mil Amores                                       Ulises Avila                                UCqgqX4YLHrfwN2sS-JibJow                          https://www.youtube.com/watch?v=HnAVdtYBkco     648,819                1:42:08              1 Hulu                                          11/3/20                   11/5/20                                                                 7
Hasta El Viento Tiene Miedo                         EC2                                         UCgPEpGos1NCw5T5i2VbosKA                          https://www.youtube.com/watch?v=qh-1ixyYPbo      12,575                1:28:18              0                                              11/13/20                  11/16/20                                                                 6
Hasta El Viento Tiene Miedo                         adan Garibay garcia                         UChnHwLgDA6BO2yKND9LbVsQ                          https://www.youtube.com/watch?v=Q2uCl0hi38Q           2                1:28:08              0                                              10/21/20                  10/26/20   Follow up email sent on 10/26/2020                            6
Hasta El Viento Tiene Miedo                         monica suarez                               UCi93IuqizXYKSOxyBUpElAw                          https://www.youtube.com/watch?v=Y9AASJD-ztM       6,427                1:28:09              2 Sunbasket, Pantaya                           10/21/20                  10/26/20   Follow up email sent on 10/26/2020                            6
Hasta El Viento Tiene Miedo                         CineMX                                      UCNedr6MufG0lsBTBEL3MxVA                          https://www.youtube.com/watch?v=OISm7-tRCNc          11                1:29:50              0                                               11/3/20                   11/5/20                                                                 6
Hasta El Viento Tiene Miedo                         JALISCO PARANORMAL                          UCqEils4O5DZvhiivfsJHQEQ                          https://www.youtube.com/watch?v=6hzsP5vK9NU           4                1:28:18              0                                               11/3/20                   11/5/20                                                                 6
Hasta El Viento Tiene Miedo                         Jaimetal                                    UCTUXJInP1YWabP4J2mBTWcw                          https://www.youtube.com/watch?v=SF7BEJ9EIJw          29                1:28:18              0                                               11/3/20                   11/5/20                                                                 6
Cementerio Del Terror                               HorrorFlix BloodySlasher                    UCKQMCCd3laUP87UDcFz8RKw                          https://www.youtube.com/watch?v=8qdBEWagCEk          40                1:31:13              0                                               11/3/20                   11/5/20                                                                 5
Cementerio Del Terror                               Cuentos De La Cripta Retro                  UCkvzVkt8upECSaT6DwLfntw                          https://www.youtube.com/watch?v=uVbgf0rkYgk         119                1:41:06              0                                                                                 This video has been removed by the uploader.                    5
Cementerio Del Terror                               the real Mike Kart                          UCrCDdM4c940b-VrJIWafgZg                          https://www.youtube.com/watch?v=tATd7WTfn5o           4                0:32:25              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              5
Cementerio Del Terror                               the real Mike Kart                          UCrCDdM4c940b-VrJIWafgZg                          https://www.youtube.com/watch?v=Tv4hq2tKUjI           1                0:33:10              0                                               11/3/20                   11/5/20                                                                 5
Cementerio Del Terror                               the real Mike Kart                          UCrCDdM4c940b-VrJIWafgZg                          https://www.youtube.com/watch?v=Kxn6PYkg8fc           3                0:27:48              0                                                                                 This video has been removed by the uploader.                    5
El Arracadas                                        Gilberto Lagunez                            UC2T7ig6xIoH5jPhrJ0FQblQ                          https://www.youtube.com/watch?v=69KnZUjuzAg       4,411                1:48:38              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              5
El Arracadas                                        Gilberto Lagunez                            UC2T7ig6xIoH5jPhrJ0FQblQ                          https://www.youtube.com/watch?v=ZYB2A8FRcyc       6,682                1:48:38              0                                              11/13/20                  11/16/20                                                                 5
El Arracadas                                        Ivan Estrada                                UC4_gyPau1hHy4Ggye1iDOyA                          https://www.youtube.com/watch?v=MGTopkYLeVw           3                1:48:38              0                                               11/3/20                   11/5/20                                                                 5
El Arracadas                                        Santiago Gomez Sanchez                      UC4YEfmAdM_XE-vhte2xCDYQ                          https://www.youtube.com/watch?v=-0y-etoJLnw          98                1:48:38              0                                               11/3/20                   11/5/20                                                                 5
El Arracadas                                        VICENTE FERNÀNDEZ PELICULAS                 UCCdZHSHqST-aWrZCY0OH7CA                          https://www.youtube.com/watch?v=3DcBHMYhrYE           4                1:48:38              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              5
El Tahúr                                            Vicente Fernandez musica mix                UChBDObAwCWgnF49-CVjecxA                          https://www.youtube.com/watch?v=8yayiKBTfh4          16                1:57:50              0                                              10/21/20                   pending Follow up email sent on 10/26/2020                              5
El Tahúr                                            Alvaro Noboa                                UCmqxe99nno2Y0I-9F2z6zJA                          https://www.youtube.com/watch?v=-ZPowdnxydA       1,430                1:52:45              0                                               11/3/20                   11/5/20                                                                 5
El Tahúr                                            JENNY RIVERA                                UCMU2RWNwcWOAT1smmixZ6mQ                          https://www.youtube.com/watch?v=QbV3J1eJoIw      10,197                1:52:45              0                                               11/3/20                   11/5/20                                                                 5
El Tahúr                                            REY MIDAS                                   UCnd7dacB5W1hU7UtvpP6jzA                          https://www.youtube.com/watch?v=odY5NgpPQK0          17                1:52:45              0                                               11/3/20                   11/5/20                                                                 5
El Tahúr                                            Películas Viejitas                          UCxxrexgm27J07p9ms_Uspkg                          https://www.youtube.com/watch?v=WL0o2ubYodk          43                1:58:01              0                                               11/3/20                   11/5/20                                                                 5
Mi Querido Viejo                                    Mentes Inquebrantables                      UCflDFHFvGpd4LdWWkiN6FNw                          https://www.youtube.com/watch?v=7DyDn_M1GgI          56                1:37:16              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              5
Mi Querido Viejo                                    Mariiand Chichocc                           UCg3akeIvZQqUn0nL9Dg1m_w                          https://www.youtube.com/watch?v=5WR4s-Sz1j4          37                1:37:16              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              5
Mi Querido Viejo                                    marilyn rivadeneira                         UCkAhed2L00uABF03BlalHJw                          https://www.youtube.com/watch?v=JB2DS5VJg1w           2                1:36:50              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              5
Mi Querido Viejo                                    Mentes Inquebrantables                      UCl5SmP7a2KvuFsiZRRbAj0A                          https://www.youtube.com/watch?v=ov5Cxzjj8nA       1,053                1:37:16              0                                               11/3/20                   11/5/20                                                                 5
Mi Querido Viejo                                    Vichente Fernández                          UCw3yaTORtUyP0cadcLI0cpg                          https://www.youtube.com/watch?v=zdautjJlieo      21,399                1:36:50              0                                              11/13/20                  11/16/20                                                                 5
Tacos al Carbón                                     ARMANDO LÓPEZ SOTO                          UC_elAuIUCLvJ5TLV6TGA0tw                          https://www.youtube.com/watch?v=gBx885xF41s       1,532                1:39:00              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              5
Tacos al Carbón                                     Una opcion para tus clasicos                UC4nB2uYe8rFs8AzvO5zuM3A                          https://www.youtube.com/watch?v=oZ72eh_VFpA         144                1:37:23              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              5
Tacos al Carbón                                     Mentes Inquebrantables                      UCflDFHFvGpd4LdWWkiN6FNw                          https://www.youtube.com/watch?v=T9QEIEDoRhM         724                1:39:00              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              5
Tacos al Carbón                                     Segunda opcion mas para ver tus clasicos    UCiLGB1AZB1dMX1EMLW6ppRA                          https://www.youtube.com/watch?v=XGY0i7npNYs           3                1:37:23              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              5
Tacos al Carbón                                     Orgullosamente Mexicano                     UCpoA9-8Kg0Fs3XSdJYZTZmA                          https://www.youtube.com/watch?v=aj2Riuv8g6U         712                1:37:55              0                                              11/13/20                  11/16/20                                                                 5
Allá en La Plaza Garibaldi                          J PELIS PERU                                UC5QQo8bBEXz84pBjAV3nXaA                          https://www.youtube.com/watch?v=5v1ZlnGCaWk         181                0:18:29              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              4
Allá en La Plaza Garibaldi                          J PELIS PERU                                UC5QQo8bBEXz84pBjAV3nXaA                          https://www.youtube.com/watch?v=yJX_WQLAIv0         104                0:20:16              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              4
Allá en La Plaza Garibaldi                          J PELIS PERU                                UC5QQo8bBEXz84pBjAV3nXaA                          https://www.youtube.com/watch?v=6HnM1PJuxEE         100                0:29:02              0                                               11/3/20                   11/5/20                                                                 4
Allá en La Plaza Garibaldi                          J PELIS PERU                                UC5QQo8bBEXz84pBjAV3nXaA                          https://www.youtube.com/watch?v=h_yhMBDJBSs         194                0:28:03              0                                              11/13/20                  11/16/20                                                                 4
Doña Diabla                                         Aldo Lopez                                  UC48chUUWnhKvRAqF9eFMNOg                          https://www.youtube.com/watch?v=Pg22nkBamVY           8                1:29:03              0                                               11/3/20                   11/5/20                                                                 3
Doña Diabla                                         EL LINCE Y SU HISTORIA. Arte y Cinemania.   UClsN5dRaro8zCm9coTbtLug                          https://www.youtube.com/watch?v=Y82UdgrCZZg         671                1:29:04              0                                               11/3/20                   11/5/20                                                                 3
Doña Diabla                                         mexican cinema                              UCQ7Z2W2x5uTFee7LwZubLHA                          https://www.youtube.com/watch?v=l7ukW5epNK4          12                1:28:27              0                                               11/3/20                   11/5/20                                                                 3
El Macho                                            Gold Music                                  UC2qM87QDrMVf9DQY_f2MKBA                          https://www.youtube.com/watch?v=P46f5-wc6Ug          24                1:30:10              0                                              11/13/20                  11/16/20                                                                 3
El Macho                                            Ivan Estrada                                UC4_gyPau1hHy4Ggye1iDOyA                          https://www.youtube.com/watch?v=X4xt17hASnI         355                1:35:37              0                                              11/13/20                   pending                                                                 3
El Macho                                            Campechanito MX                             UCjqg3zUzeW8ptNcCJhy-7BA                          https://www.youtube.com/watch?v=VRw11NvTJLw          21                0:05:05              0                                              11/13/20                  11/16/20                                                                 3
El Que Con Ninos Se Acuesta                         Classic Vintage                             UCpKqPq-Rljr6l9gkRGxZ8mA                          https://www.youtube.com/watch?v=0nKdRJV58Lg         165                1:31:12              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              3
El Que Con Ninos Se Acuesta                         CineflixFHD                                 UCQ8StbNol_4cyrsrR7vdxSA                          https://www.youtube.com/watch?v=3FJPhHBnQfI          35                1:30:04              0                                               11/3/20                   11/5/20                                                                 3
El Que Con Ninos Se Acuesta                         ARMANDO LOPEZ SOTO                          UCuWVSdJyKx0iqTmslgVbhrw                          https://www.youtube.com/watch?v=RkNkpo4uTwI         303                1:31:12              0                                               11/3/20                   11/5/20                                                                 3
Un Par A Todo Dar                                   ARMANDO LOPEZ SOTO                          UCl1cb2oT5JA7b0GUjaSItsw                          https://www.youtube.com/watch?v=llgCqlq-Nds           1                1:35:32              0                                               11/3/20                   11/5/20                                                                 3
Un Par A Todo Dar                                   Classic Vintage                             UCpKqPq-Rljr6l9gkRGxZ8mA                          https://www.youtube.com/watch?v=8o_OC8Rt4yQ           5                1:35:32              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              3
Un Par A Todo Dar                                   Rey lagunero                                UCvBHPMTykoime3DD96o0k4Q                          https://www.youtube.com/watch?v=OsucVZZpM1o      32,216                1:35:32              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              3
Un Rincon Cerca del Cielo                           Segunda opcion mas para ver tus clasicos    UCiLGB1AZB1dMX1EMLW6ppRA                          https://www.youtube.com/watch?v=ErDOVLXrWMM       1,262                1:54:43              0                                               11/3/20                   11/5/20                                                                 3
Un Rincon Cerca del Cielo                           El cine del ayer, a la carta                UCJ_EWygpgBV776S-OdCfZkg                          https://www.youtube.com/watch?v=lPkuaeC_p0M         115                1:54:57              0                                                                                 This video has been removed by the uploader.                    3
Un Rincon Cerca del Cielo                           El cine del ayer, a la carta                UCJ_EWygpgBV776S-OdCfZkg                          https://www.youtube.com/watch?v=RoXLTuTRIOg           4                1:54:57              0                                                                                 This video has been removed by the uploader.                    3
Uno y Medio Contra el Mundo                         Una opcion para tus clasicos                UC4nB2uYe8rFs8AzvO5zuM3A                          https://www.youtube.com/watch?v=8kqS28sXlLc           6                1:29:51              0                                               11/3/20                   11/5/20                                                                 3
Uno y Medio Contra el Mundo                         Santiago Gomez Sanchez                      UC4YEfmAdM_XE-vhte2xCDYQ                          https://www.youtube.com/watch?v=TSpwSbc9Q64           7                1:30:46              0                                              11/13/20                  11/16/20                                                                 3
Uno y Medio Contra el Mundo                         TheGeorgioal                                UCi0UM0rcpF2-LqKnPRq-T3g                          https://www.youtube.com/watch?v=wy1VxUPyF0A         439                1:30:45              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              3
Vacaciones De Terror                                cibernexxx                                  UCcQNi1wQVcqX0kyI6JeUJzg                          https://www.youtube.com/watch?v=zG40aHF1eSk         128                1:17:31              0                                              11/13/20                  11/16/20                                                                 3
Vacaciones De Terror                                Maravillosos 90s                            UCS4OEdY7_bvsnEx3wFdrbqw                          https://www.youtube.com/watch?v=WZdNsiJXvFs         103                1:20:37              0                                              11/13/20                  11/16/20                                                                 3
Vacaciones De Terror                                Olverqui tv                                 UCT5RrMBsKRQ6syGwzktxBuQ                          https://www.youtube.com/watch?v=JLZcEfhOEZ4          62                1:20:37              0                                               11/3/20                   11/5/20                                                                 3
Agarrando Parejo                                    PanteraTV                                   UCoINevWYECDxvVX7YatlARQ                          https://www.youtube.com/watch?v=IVNoNnZQ0Mo          15                1:24:26              0                                               11/3/20                   11/5/20                                                                 2
Agarrando Parejo                                    Blanca Esthela Martínez Barajas             UCZXAzGGrpsUmhuBjrr_s6kA                          https://www.youtube.com/watch?v=_KJzY8p6ZQ8         778                1:25:24              0                                               11/3/20                   11/5/20                                                                 2
Como México No Hay Dos                              Una opcion para tus clasicos                UC4nB2uYe8rFs8AzvO5zuM3A                          https://www.youtube.com/watch?v=hIiPrfKE86A         379                1:47:20              0                                              11/13/20                  11/16/20                                                                 2
Como México No Hay Dos                              Mentes Inquebrantables                      UCflDFHFvGpd4LdWWkiN6FNw                          https://www.youtube.com/watch?v=OFbxeuQCmCo         240                1:47:00              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              2
Dios Los Cría                                       Classic Vintage                             UCpKqPq-Rljr6l9gkRGxZ8mA                          https://www.youtube.com/watch?v=jsCWCSGFJ7I           3                1:33:47              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              2
Dios Los Cría                                       Películas Viejitas                          UCxxrexgm27J07p9ms_Uspkg                          https://www.youtube.com/watch?v=CbGGNPqCVFU          24                1:29:57              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              2
El Casto Susano                                     Silvia Pinal                                UCk-qEVPBQcOC9lxXMXjp0SA                          https://www.youtube.com/watch?v=ey9PH4o63-k         202                1:49:55              0                                              11/13/20                  11/16/20                                                                 2
El Casto Susano                                     películas de ayer hoy y siempre             UCXeVKXQbVL7XB_cjut2W0qA                          https://www.youtube.com/watch?v=q47vRXdQ4wo       7,021                1:49:55              0                                               11/3/20                   11/5/20                                                                 2
Las Cariñosas                                       TheGeorgioal                                UCi0UM0rcpF2-LqKnPRq-T3g                          https://www.youtube.com/watch?v=ei5Z19SkjKs         605                1:48:46              0                                               11/3/20                   11/5/20                                                                 2
Las Cariñosas                                       TheGeorgioal                                UCi0UM0rcpF2-LqKnPRq-T3g                          https://www.youtube.com/watch?v=x9TPd3WW2j8          69                1:48:46              0                                                                                 This video has been removed by the uploader.                    2
Limosneros y con Garrote (Los Mendigos)             Gabriel Ramirez                             UC6JDIr4TXcldP126HUbGSiw                          https://www.youtube.com/watch?v=rIz7vJHkmZw       2,450                1:36:34              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              2
                                                                                                                                                                                                                                                                                                                                This video is no longer available because the YouTube account
Limosneros y con Garrote (Los Mendigos)             Classic Vintage                             UCpKqPq-Rljr6l9gkRGxZ8mA                          https://www.youtube.com/watch?v=HhkdoaZWG6k           961              1:44:40              0                                                                                 associated with this video has been terminated.                 2
Lucio Vazquez                                       Francisco Hernández                         UCl0a5zu_N8gZNKi6sHwrBbQ                          https://www.youtube.com/watch?v=IvIFMk4smAk         4,790              1:25:46              0                                              11/13/20                  11/16/20                                                                 2
Lucio Vazquez                                       Ulises Avila                                UCqgqX4YLHrfwN2sS-JibJow                          https://www.youtube.com/watch?v=ZOFIU0We88A            84              1:25:46              0                                              11/13/20                  11/16/20                                                                 2
Manos De Seda                                       Miguel Angel                                UCGH_RBAFeCXCNDWlTRtHDkQ                          https://www.youtube.com/watch?v=f-sxu0-Sqew         2,697              1:21:43              0                                               11/3/20                   11/5/20                                                                 2
Manos De Seda                                       Oscar Canisalez                             UCziY-gnu1vl2qr7J7r6vXWA                          https://www.youtube.com/watch?v=E-d_iNMI7m4             2              1:21:43              0                                               11/3/20                   11/5/20                                                                 2
Tres Veces Mojado                                   Luis Fernando                               UCmOSV_24Xbyxm9x38fBArEA                          https://www.youtube.com/watch?v=19WW9l-27l4         5,696              1:37:56              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              2
Tres Veces Mojado                                   SOY UNIVERSAL                               UCuPpzZe4-oHzIexFOXgITNQ                          https://www.youtube.com/watch?v=3-L-s7h44JU            24              1:37:56              0                                               11/3/20                   11/5/20                                                                 2
                                                                                                                                                                                                                                                                                                                                This video is no longer available because the YouTube account
Un Hombre Llamado el Diablo                         Mentes Inquebrantables                      UCflDFHFvGpd4LdWWkiN6FNw                          https://www.youtube.com/watch?v=M-1TnNAqY6o          479               1:41:25              0                                                                                 associated with this video has been terminated.                 2
Un Hombre Llamado el Diablo                         Mentes Inquebrantables                      UCl5SmP7a2KvuFsiZRRbAj0A                          https://www.youtube.com/watch?v=nIO4eoULBck           45               1:41:22              0                                              11/13/20                  11/16/20                                                                 2
Acorralado                                          SOY UNIVERSAL                               UCuPpzZe4-oHzIexFOXgITNQ                          https://www.youtube.com/watch?v=4IYGUm9hu8A            0               2:07:10              0                                              11/13/20                  11/16/20                                                                 1
Aladino Y La Lámpara Maravillosa                    Olverqui tv                                 UCT5RrMBsKRQ6syGwzktxBuQ                          https://www.youtube.com/watch?v=IJiB_VSCv9k            1               1:36:46              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              1
Aviso Oportuno                                      CineMex                                     UCBItU8LUd8nzHUmz5kF_gyA                          https://www.youtube.com/watch?v=ImWrGPdmemE          136               1:32:58              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              1
Ay que Chulo es Puebla / Ay que Rechulo es Puebla   RIGO ÁNGEL                                  UCkBl8ibOhHFv4Cfef0fugug                          https://www.youtube.com/watch?v=C4Wly73I3XQ           53               1:30:35              0                                              11/13/20                  11/16/20                                                                 1
Barridos Y Regados                                  Classic Vintage                             UCpKqPq-Rljr6l9gkRGxZ8mA                          https://www.youtube.com/watch?v=Z___B0jSBOs          669               1:26:25              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              1
                                                                                                                                                                                                                                                                                                                                This video is no longer available because the YouTube account
Bellas De Noche                                     Jaimetal                                    UCTUXJInP1YWabP4J2mBTWcw                          https://www.youtube.com/watch?v=sWDQa5a5gQw          764               1:40:07              0                                                                                 associated with this video has been terminated.                 1
Bromas S.A.                                         Telenovelas Perú                            UCnxZ0ZcKxUKWxapfrPTYxgg                          https://www.youtube.com/watch?v=DxfTJWeuKXs           22               1:39:53              0                                              11/13/20                  11/16/20                                                                 1
Caña Brava                                          El cine del ayer, a la carta                UCJ_EWygpgBV776S-OdCfZkg                          https://www.youtube.com/watch?v=JKi3GLXbK2s          269               1:19:28              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              1
Central Camionera                                   Busomania Mx                                UCqe-pSLq_y2b-0LxYrMqvbA                          https://www.youtube.com/watch?v=h8e79SweX0o          671               1:16:29              0                                              11/13/20                  11/16/20                                                                 1
                                                                                                                                                                                                                                                                                                                                This video is no longer available because the YouTube account
Don't Panic AKA Dimensiones Ocultas                 juan Valentin Garcia Olvera                 UCOHOW4rXB83ZQsG61w9FGzw                          https://www.youtube.com/watch?v=vyJ15G25mUQ       1,187                1:29:29              0                                                                                 associated with this video has been terminated.                 1
El Baisano Jalil                                    películas de ayer hoy y siempre             UCXeVKXQbVL7XB_cjut2W0qA                          https://www.youtube.com/watch?v=gZtiPpQ3nCs      17,874                1:42:32              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              1
El Cinico                                           MI CINE EPOCA DE ORO                        UCKEqNsBPAikwgUhpDqlyEfw                          https://www.youtube.com/watch?v=WYcq8FOzqb0         398                1:28:19              0                                               11/3/20                   11/5/20                                                                 1
El Coyote Y La Bronca                               SOLO PELICULAS RANCHERAS                    UCfQw_94FAOGcfghQgvYXTAQ                          https://www.youtube.com/watch?v=fjroZlXEFK0          70                1:36:21              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              1
El Embustero                                        Mexicano Al 1000%                           UC03njWY4AY57D4Z6eOQp-fQ                          https://www.youtube.com/watch?v=YLnM7vwrXp8       1,707                1:27:27              0                                               11/3/20                   11/5/20                                                                 1
El Hijo Del Palenque                                Rianne Van Rompaey                          UChqcOrcN7aQbqxX_9LevOvw                          https://www.youtube.com/watch?v=1bBh9rI8_7M         198                1:30:11              0                                               11/3/20                   11/5/20                                                                 1
El Hijo Del Pueblo                                  PELÍCULAS COMPLETAS EN ESPAÑOL              UCetXkAHXZOiF57YUTMxszlQ                          https://www.youtube.com/watch?v=iGh9LutoHjQ           8                1:31:08              0                                              11/13/20                   pending                                                                 1
El Rey De Las Ficheras                              TheGeorgioal                                UCi0UM0rcpF2-LqKnPRq-T3g                          https://www.youtube.com/watch?v=zeAyCFZkPgA       9,423                1:38:05              0                                              11/13/20                   pending                                                                 1
                                                                                                                                                                                                                                                Qdoba, Monday.com, Sahale
El Terror De La Frontera                            Ulises Avila                                UCqgqX4YLHrfwN2sS-JibJow                          https://www.youtube.com/watch?v=T08kmPlxGhw         1,905              1:17:41              4 Snacks, GoDaddy                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              1
El Tesoro De Moctezuma                              Ernesto Murga                               UCsYde28FrbyJS4vr4ue8qQw                          https://www.youtube.com/watch?v=W3eXYf90EMo             4              1:18:58              0                                               11/3/20                   11/5/20                                                                 1
En Cada Puerto Un Amor                              películas de ayer hoy y siempre             UCXeVKXQbVL7XB_cjut2W0qA                          https://www.youtube.com/watch?v=qgzK8wcCQbU           167              1:30:31              1 SexyHair                                      11/3/20                   11/5/20                                                                 1
Especialista en Chamacas                            Classic Vintage                             UCpKqPq-Rljr6l9gkRGxZ8mA                          https://www.youtube.com/watch?v=ax97sH1IFq4            50              1:43:48              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              1
Hermelinda Linda                                    Cuentos De La Cripta Retro                  UCkvzVkt8upECSaT6DwLfntw                          https://www.youtube.com/watch?v=FOit4sZZDsc         1,016              1:32:05              0                                               11/3/20                   11/5/20                                                                 1
Hermelinda Linda II & Super Agente Secreto 0013     Purgatorio Dante                            UCkvzVkt8upECSaT6DwLfntw                          https://www.youtube.com/watch?v=E13APUXg_xY         5,065              1:27:17              0                                                                                 This video has been removed by the uploader.                    1
Juan Charrasqueado Y Gabino Barrera                 Radio La Ventajosa                          UCttgqPbGW8w9Owe7hLUTu4Q                          https://www.youtube.com/watch?v=DwJJ6gEhELw         2,111              1:47:00              0                                              11/13/20                  11/16/20                                                                 1
La Ley del Monte                                    Marilyn Rivadeneira                         UCyrNQ2uIsYDYSGRMO08mjVw                          https://www.youtube.com/watch?v=QvWi5e5UJgE            10              1:57:12              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              1
Las Cautivas                                        TheGeorgioal                                UCi0UM0rcpF2-LqKnPRq-T3g                          https://www.youtube.com/watch?v=EvXRBJ2Kizk           165              1:30:33              0                                              11/13/20                   pending                                                                 1
Las Ficheras (Bellas de noche)                      Isacc DL                                    UC2rpXUwOTNJcSRtiJHWuPWQ                          https://www.youtube.com/watch?v=qhMon19UOhY         6,902              0:02:44              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              1
                                                                                                                                                                                                                                                                                                                                This video is no longer available because the uploader has
Las Siete Cucas                                     Cine-Cafe                                   UCKKgoy87i-QgzAqdgohtnIw                          https://www.youtube.com/watch?v=Lha-Piwxz-Q         2,468              1:27:10              0                                                                                 closed their YouTube account.                                   1
                                                                                                                                                                                                                                                                                                                                This video is no longer available because the YouTube account
Los Hijos de Don Venancio                           Classic Vintage                             UCpKqPq-Rljr6l9gkRGxZ8mA                          https://www.youtube.com/watch?v=wMS5qIRM2uQ         1,212              1:43:01              0                                                                                 associated with this video has been terminated.                 1
Los Invisibles                                      pelicula de comedia                         UCl7q5rfFcw0TcW7uVt1Rkzg                          https://www.youtube.com/watch?v=HARYuLGT3eY         8,582              0:45:26              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              1
Los Jinetes de la Bruja                             Oscar Canisalez en Cine de oro              UCziY-gnu1vl2qr7J7r6vXWA                          https://www.youtube.com/watch?v=kLdyJ8QTRmU           475              1:51:28              0                                              11/13/20                  11/16/20                                                                 1
Los Rateros                                         TheGeorgioal                                UCi0UM0rcpF2-LqKnPRq-T3g                          https://www.youtube.com/watch?v=Ax82opki7Qk           595              1:34:36              0                                              11/13/20                   pending                                                                 1
                                                                                                                                                                                                                                                                                                                                This video is no longer available because the YouTube account
Los Viejos Somos Asi                                Classic Vintage                             UCpKqPq-Rljr6l9gkRGxZ8mA                          https://www.youtube.com/watch?v=4y_ae9Jbgb0       1,425                1:36:15              0                                                                                 associated with this video has been terminated.                 1
Maclovia                                            El cine del ayer, a la carta                UCJ_EWygpgBV776S-OdCfZkg                          https://www.youtube.com/watch?v=mo4Fj0yTuXw          16                1:40:51              0                                               11/3/20                   11/5/20                                                                 1
Mecanica Nacional                                   ARMANDO LÓPEZ SOTO                          UC_elAuIUCLvJ5TLV6TGA0tw                          https://www.youtube.com/watch?v=Rf8M4xFH8T4       1,445                1:36:38              0                                               11/3/20                   11/5/20                                                                 1
Mi Adorada Clementina                               Oscar Canisalez en Cine de oro              UCziY-gnu1vl2qr7J7r6vXWA                          https://www.youtube.com/watch?v=3vukO4q58SQ       3,797                1:21:40              0                                              11/13/20                  11/16/20                                                                 1
Mi Campeon                                          Nayid Cordova                               UCMqGCRqNmGG6gqkMzEXopSA                          https://www.youtube.com/watch?v=5hb1rteC93k      17,450                1:56:41              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              1
Para Todas Tengo                                    TheGeorgioal                                UCi0UM0rcpF2-LqKnPRq-T3g                          https://www.youtube.com/watch?v=Ho2lIBYb3Aw          27                1:29:04              0                                               11/3/20                   pending                                                                 1
Picardía Mexicana I                                 Miguel Sanchez                              UCO64r8GNDPKba3Ot1X543Ug                          https://www.youtube.com/watch?v=AWpmmwsUsTQ     217,820                1:48:18              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              1
Picardía Mexicana II                                Miguel Sanchez                              UCO64r8GNDPKba3Ot1X543Ug                          https://www.youtube.com/watch?v=-m8ybC7v5ds       8,000                1:39:57              0                                               11/3/20                   11/5/20                                                                 1
Trampa Infernal                                     Axtion Flix                                 UCfU9d2VhRI9qrEciXmBRFIA                          https://www.youtube.com/watch?v=F2Wp3lW6dmk         510                1:16:05              0                                              11/13/20                  11/16/20                                                                 1
Tres Huascanos                                      Pelis mx                                    UCi73Xeel5kKAw9nkaM5Ap0g                          https://www.youtube.com/watch?v=GMacS1q4ZQk         627                1:20:46              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              1
Un Hombre Violento                                  arte sano                                   UCuXpDQYlJ3nJmoDCVt2vL_g                          https://www.youtube.com/watch?v=7oSY6f79bR4         636                0:03:35              0                                                                                 This video has been removed by the uploader.                    1
Un Macho en la Carcel De Mujeres                    Cine-Cafe                                   UCKKgoy87i-QgzAqdgohtnIw                          https://www.youtube.com/watch?v=251X3O0VMgo         491                1:32:51              0                                               11/3/20                   11/5/20                                                                 1
Una Estrella y Dos Estrellados                      Classic Vintage                             UCpKqPq-Rljr6l9gkRGxZ8mA                          https://www.youtube.com/watch?v=u2RSvpAbPtA          64                1:19:56              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              1
Ventarron                                           TheGeorgioal                                UCi0UM0rcpF2-LqKnPRq-T3g                          https://www.youtube.com/watch?v=dF07kk_BgDI          15                1:22:21              0                                               11/3/20                   11/5/20                                                                 1
                                                                                                                                                                                                                                                                                                                                This video is no longer available because the YouTube account
Vivir del Cuento                                    Classic Vintage                             UCpKqPq-Rljr6l9gkRGxZ8mA                          https://www.youtube.com/watch?v=GgJcmC1kdOA          824               1:28:54              0                                                                                 associated with this video has been terminated.                 1
Vuelven Los Cinco Halcones                          Blanca Esthela Martínez Barajas             UCZXAzGGrpsUmhuBjrr_s6kA                          https://www.youtube.com/watch?v=Ys0CBZEAPIg          130               1:31:07              0                                              10/21/20                  10/26/20 Follow up email sent on 10/26/2020                              1




                                                                                                Total Infringing Videos
                                                                                                Removed
                                                                                                2014                                              1152
                                                                                                2015                                              1301
                                                                                                2016                                              1182
                                                                                                2017                                              1654
                                                                                                2018                                              1122
                                                                                                2019                                              1360
                                                                                                2020                                              January                                       234
                                                                                                                                                  February                                      119
                                                                                                                                                  March                                         108
                                                                                                                                                  April                                         134
                                                                                                                                                  May                                           151
                                                                                                                                                  June                                          135
                                                                                                                                                  July                                          144
                                                                                                                                                  August                                        109
                                                                                                                                                  September                                     123
                                                                                                                                                  October                                       124
                                                                                                                                                  November
                                                                                                                                                  December
                                                                                                                                                  Total:                                        1381


                                                                                                Summary of Repeat Offenders
                                                                                                Total repeat offenders (three times or more): 606
                                                                                                Total Terminated repeat offenders: 529
                                                                                                Repeat Offenders for this cycle (highlighted above): 17
                                                                   Athos Youtube Enforcement
                                  Case 1:21-cv-21698-JEM Document 1-2      Entered on FLSD Docket 05/03/2021 Page 148 of
Title
Sinverguenza, Pero Honrado
                                                  YouTube Username             149
                                                  VÍDEOS ÉPICOS GRAN RECOPILACIÓN AL MÁXIMO
                                                                                              User ID / Channel
                                                                                              UCNdkWoVcAxncRDP2_TgBAmw
                                                                                                                                              November 17, 2020 - December 16, 2020 Enforcement Results
                                                                                                                                                Infringing URL
                                                                                                                                                https://www.youtube.com/watch?v=XMQvCGNOmcE
                                                                                                                                                                                              Views
                                                                                                                                                                                                  5,261
                                                                                                                                                                                                        Video Length
                                                                                                                                                                                                                       0:10:53
                                                                                                                                                                                                                                 # of ads
                                                                                                                                                                                                                                            0
                                                                                                                                                                                                                                                Type of ads                          Date Submitted
                                                                                                                                                                                                                                                                                                       12/7/20
                                                                                                                                                                                                                                                                                                                 Date Removed
                                                                                                                                                                                                                                                                                                                                 12/9/20
                                                                                                                                                                                                                                                                                                                                           Notes
                                                                                                                                                                                                                                                                                                                                           Follow up email sent on 12/9/2020                               8
Sinverguenza, Pero Honrado                        VÍDEOS ÉPICOS GRAN RECOPILACIÓN AL MÁXIMO   UCNdkWoVcAxncRDP2_TgBAmw                          https://www.youtube.com/watch?v=gRJo4aigxmg       1,359                0:11:14              0                                                          12/7/20                   12/9/20   Follow up email sent on 12/9/2020                               8
Sinverguenza, Pero Honrado                        VÍDEOS ÉPICOS GRAN RECOPILACIÓN AL MÁXIMO   UCNdkWoVcAxncRDP2_TgBAmw                          https://www.youtube.com/watch?v=riB1Z9rGpPc         396                0:10:19              0                                                          12/7/20                   12/9/20   Follow up email sent on 12/9/2020                               8
Sinverguenza, Pero Honrado                        VÍDEOS ÉPICOS GRAN RECOPILACIÓN AL MÁXIMO   UCNdkWoVcAxncRDP2_TgBAmw                          https://www.youtube.com/watch?v=eTMp3TF6ySo         307                0:08:42              0                                                          12/7/20                   12/9/20   Follow up email sent on 12/9/2020                               8
Sinverguenza, Pero Honrado                        VÍDEOS ÉPICOS GRAN RECOPILACIÓN AL MÁXIMO   UCNdkWoVcAxncRDP2_TgBAmw                          https://www.youtube.com/watch?v=j3RCNJLPsq8         195                0:16:58              0                                                          12/7/20                   12/9/20   Follow up email sent on 12/9/2020                               8
Sinverguenza, Pero Honrado                        VÍDEOS ÉPICOS GRAN RECOPILACIÓN AL MÁXIMO   UCNdkWoVcAxncRDP2_TgBAmw                          https://www.youtube.com/watch?v=3KhI8GFMKWY          74                0:14:02              0                                                          12/7/20                   12/9/20   Follow up email sent on 12/9/2020                               8
Sinverguenza, Pero Honrado                        VÍDEOS ÉPICOS GRAN RECOPILACIÓN AL MÁXIMO   UCNdkWoVcAxncRDP2_TgBAmw                          https://www.youtube.com/watch?v=AQJQ1lO1HYE          19                0:10:12              0                                                         12/11/20                  12/14/20   Follow up email sent on 12/14/2020                              8
Sinverguenza, Pero Honrado                        El Chente Fernandez                         UCRa4K8a6xinjXh1AxzzKoTw                          https://www.youtube.com/watch?v=i-uAebC7S1Q       2,225                1:30:07              0                                                         11/23/20                  11/30/20                                                                   8
Hasta El Viento Tiene Miedo                       Kevin Escorpion                             UCcSw1Dp96pacowu2W6MdCRQ                          https://www.youtube.com/watch?v=GR1UvIpbu8E           6                1:29:50              0                                                          12/7/20                   12/9/20   Follow up email sent on 12/9/2020                               7
Hasta El Viento Tiene Miedo                       Kevin Escorpion                             UCcSw1Dp96pacowu2W6MdCRQ                          https://www.youtube.com/watch?v=G9S0AGnKE0E         290                1:29:50              0                                                         12/14/20                  12/15/20                                                                   7
                                                                                                                                                                                                                                                                                                                                           This video is no longer available because the YouTube account
Hasta El Viento Tiene Miedo                       Giallotrip Raul Cardillo                    UCctzZ56bXWnHQhDkLcxj5eQ                          https://www.youtube.com/watch?v=25cVcwBKBEk           5                1:28:04              2 Monday.com, Cosentyx                                                                         associated with this video has been terminated.                 7
Hasta El Viento Tiene Miedo                       Sayonara arte                               UCeA38uyw1xQGa1XEeJlYuvw                          https://www.youtube.com/watch?v=9ZFsLjr4Fbg      14,663                1:28:04              0                                                          12/7/20                   12/9/20   Follow up email sent on 12/9/2020                               7
Hasta El Viento Tiene Miedo                       Cuentos De La Cripta Retro                  UCkvzVkt8upECSaT6DwLfntw                          https://www.youtube.com/watch?v=nlkoaaijZcw         176                1:29:50              0                                                          12/7/20                   12/9/20   Follow up email sent on 12/9/2020                               7
Hasta El Viento Tiene Miedo                       dovers 2.0                                  UCNedr6MufG0lsBTBEL3MxVA                          https://www.youtube.com/watch?v=KHaSC-dXups       1,207                1:29:50              0                                                         12/14/20                  12/15/20                                                                   7
Hasta El Viento Tiene Miedo                       Oscar Canisalez en Cine de oro              UCziY-gnu1vl2qr7J7r6vXWA                          https://www.youtube.com/watch?v=wiSlSIYDM3k          64                1:29:50              0                                                         11/23/20                  11/30/20                                                                   7
Entre Compadres Te Veas                           Angel Rammstein                             UC5Pzzy3MyL3IKBtOIIEabyw                          https://www.youtube.com/watch?v=UICrkwOcwHU         113                1:33:23              0                                                         12/14/20                  12/15/20                                                                   5
Entre Compadres Te Veas                           Edwin Galindo                               UC9L600HQS5jCWRtWx6FX4KA                          https://www.youtube.com/watch?v=AVAIwXYc_ns          35                0:48:05              0                                                          12/7/20                   12/9/20   Follow up email sent on 12/9/2020                               5
Entre Compadres Te Veas                           Edwin Galindo                               UC9L600HQS5jCWRtWx6FX4KA                          https://www.youtube.com/watch?v=cK6disaPAcQ          17                0:31:56              0                                                         12/11/20                  12/14/20   Follow up email sent on 12/14/2020                              5
Entre Compadres Te Veas                           Armando Cifuentes                           UCdfkIZFeg6gQjdXIL34qyyA                          https://www.youtube.com/watch?v=h6Hr1iQYI68         241                0:10:05              0                                                          12/7/20                   12/9/20   Follow up email sent on 12/9/2020                               5
Entre Compadres Te Veas                           Armando Cifuentes                           UCdfkIZFeg6gQjdXIL34qyyA                          https://www.youtube.com/watch?v=mHv2UQ63R00          46                0:05:38              0                                                         12/11/20                  12/14/20   Follow up email sent on 12/14/2020                              5
El Tahúr                                          Eduard Serrano                              UCEZpB5Ud_kb5EJpzgK8dnVA                          https://www.youtube.com/watch?v=LFJJBAr6U9A           2                1:58:01              0                                                                                              This video has been removed by the uploader.                    4
                                                                                                                                                                                                                                                                                                                                           This video is no longer available because the YouTube account
El Tahúr                                          El cine del ayer, a la carta                UCJ_EWygpgBV776S-OdCfZkg                          https://www.youtube.com/watch?v=QHMSBPLdqpM         585                1:56:32              0                                                                                              associated with this video has been terminated.                 4
El Tahúr                                          Santiago Gomez Sanchez                      UCjt-4wwuewSfwri_Nbj1AKA                          https://www.youtube.com/watch?v=2vYVL2fMjZ4           2                1:56:32              0                                                          12/7/20                   12/9/20   Follow up email sent on 12/9/2020                               4
El Tahúr                                          Nelson Torres Salas                         UCst4KokVAe4RBdnN5KZbaLg                          https://www.youtube.com/watch?v=FessU33Fc8Q       8,125                1:56:32              0                                                          12/7/20                   12/9/20   Follow up email sent on 12/9/2020                               4
Tres Tristes Tigres                               Eduardo botero hoyos                        UC5sMVN3rRZxYxNaxoPdTT5A                          https://www.youtube.com/watch?v=NIPKl0xt2yA      11,854                0:28:26              2 Skinceuticals, Anker                                     12/7/20                   12/9/20   Follow up email sent on 12/9/2020                               4
Tres Tristes Tigres                               Eduardo botero hoyos                        UC5sMVN3rRZxYxNaxoPdTT5A                          https://www.youtube.com/watch?v=VoxBbZkPI3s      24,231                0:30:11              2 Desert Essence, Vumerity                                 12/7/20                   12/9/20   Follow up email sent on 12/9/2020                               4
Tres Tristes Tigres                               Eduardo botero hoyos                        UC5sMVN3rRZxYxNaxoPdTT5A                          https://www.youtube.com/watch?v=bh32Fo9hpvk      15,864                0:30:11              0                                                         12/11/20                  12/14/20   Follow up email sent on 12/14/2020                              4
Tres Tristes Tigres                               Eduardo botero hoyos                        UC5sMVN3rRZxYxNaxoPdTT5A                          https://www.youtube.com/watch?v=EnzGdOHust8      13,143                0:11:12              0                                                         12/14/20                  12/15/20                                                                   4
De Tal Palo Tal Astilla                           Eduardo botero hoyos                        UC5sMVN3rRZxYxNaxoPdTT5A                          https://www.youtube.com/watch?v=P5Ky4o0BjKk      42,126                0:18:57              1 Google                                                   12/7/20                   12/9/20   Follow up email sent on 12/9/2020                               3
De Tal Palo Tal Astilla                           Eduardo botero hoyos                        UC5sMVN3rRZxYxNaxoPdTT5A                          https://www.youtube.com/watch?v=Y2mkGxNKnT8      74,405                0:48:24              0                                                          12/7/20                   12/9/20   Follow up email sent on 12/9/2020                               3
De Tal Palo Tal Astilla                           Eduardo botero hoyos                        UC5sMVN3rRZxYxNaxoPdTT5A                          https://www.youtube.com/watch?v=ulhy-W3ly4Q      51,103                0:21:53              0                                                          12/7/20                   12/9/20   Follow up email sent on 12/9/2020                               3
El Señor Gobernador                               Eduardo botero hoyos                        UC5sMVN3rRZxYxNaxoPdTT5A                          https://www.youtube.com/watch?v=6z1Qd5CIH2E         215                0:26:33              0                                                          12/7/20                   12/9/20   Follow up email sent on 12/9/2020                               3
El Señor Gobernador                               Eduardo botero hoyos                        UC5sMVN3rRZxYxNaxoPdTT5A                          https://www.youtube.com/watch?v=c6kLmAIkcyI         159                0:26:18              0                                                          12/7/20                   12/9/20   Follow up email sent on 12/9/2020                               3
El Señor Gobernador                               Eduardo botero hoyos                        UC5sMVN3rRZxYxNaxoPdTT5A                          https://www.youtube.com/watch?v=TZAddSSBYjk         153                0:20:24              0                                                          12/7/20                   12/9/20   Follow up email sent on 12/9/2020                               3
Manos De Seda                                     Santiago Ramirez Fernandez                  UCeRjb_g5QvpkhZK6SR5lCyg                          https://www.youtube.com/watch?v=xek2C8NWSoQ         112                1:21:43              0                                                         11/23/20                  11/30/20                                                                   3
Manos De Seda                                     MI CINE EPOCA DE ORO                        UCKEqNsBPAikwgUhpDqlyEfw                          https://www.youtube.com/watch?v=hQ29dMI7reg         793                1:21:43              0                                                         12/11/20                  12/14/20 Follow up email sent on 12/14/2020                                3
Manos De Seda                                     JOSE VANEGAS                                UCPRv5gHXbFMkJIkD7gBC_LQ                          https://www.youtube.com/watch?v=aj3Q7C2gp1o         129                1:21:53              0                                                          12/7/20                   12/9/20 Follow up email sent on 12/9/2020                                 3
Mexicano Hasta las Cachas                         JIMMY RODRÍGUEZ                             UCk2XAUGLMxQsQlA-tJTpZ9A                          https://www.youtube.com/watch?v=2UyvEDWpyLk         552                1:31:37              0                                                         12/11/20                  12/14/20 Follow up email sent on 12/14/2020                                3
                                                                                                                                                                                                                                                                                                                                         This video is no longer available because the YouTube account
Mexicano Hasta las Cachas                         Cine-Cafe                                   UCraYuICHOUG3ZNtad21f_og                          https://www.youtube.com/watch?v=7v0RyFYK-kY       1,401                1:31:37              0                                                                                            associated with this video has been terminated.                   3
Mexicano Hasta las Cachas                         Ixhua Channel Lugar Sagrado Que Reflorece   UCTlGJN7rWd12tYoKJuCerCA                          https://www.youtube.com/watch?v=SWXAWap6gNg          54                1:31:37              0                                                         12/11/20                  12/14/20 Follow up email sent on 12/14/2020                                3
Mi Querido Viejo                                  El chucky                                   UCOGJIlbbh6phoz0-Kxk8Umw                          https://www.youtube.com/watch?v=2T9_akfEtBo         709                1:36:50              0                                                          12/7/20                   12/9/20 Follow up email sent on 12/9/2020                                 3
Mi Querido Viejo                                  PROGRAMAS Y NOVELAS TV                      UCSNfwStbry_d5fzCCb83KNQ                          https://www.youtube.com/watch?v=zdgKbjXWUc4           1                1:36:50              0                                                         12/11/20                  12/14/20 Follow up email sent on 12/14/2020                                3
Mi Querido Viejo                                  Vicente Fernández 2021 Nueva                UCx8FawpIytcT5QfyxZXUkkg                          https://www.youtube.com/watch?v=luq2u9rIroM          16                1:37:52              0                                                         12/11/20                  12/15/20                                                                   3
Ahora Soy Rico                                    Eduardo Rojas Audiovisual                   UCiJ5CINz7oSZ16YgKpgL8qw                          https://www.youtube.com/watch?v=zMt6ykktyEU      28,904                0:01:31              0                                                          12/7/20                   12/9/20 Follow up email sent on 12/9/2020                                 2
Ahora Soy Rico                                    Desmother                                   UCSnMuyWCo5mBJWai8nDwTIQ                          https://www.youtube.com/watch?v=xkjzjoqaIBg       9,343                1:46:29              0                                                         12/11/20                  12/14/20 Follow up email sent on 12/14/2020                                2
El Coyote Y La Bronca                             El Chente Fernandez                         UCRa4K8a6xinjXh1AxzzKoTw                          https://www.youtube.com/watch?v=tnUJIEn2CYI          33                1:35:34              0                                                         11/23/20                  11/30/20                                                                   2
El Coyote Y La Bronca                             Vichente Fernández                          UCw3yaTORtUyP0cadcLI0cpg                          https://www.youtube.com/watch?v=VZtnTKC968o     208,466                1:35:34              0                                                         11/23/20                  11/30/20                                                                   2
El Macho                                          Mariiand Chichocc                           UCg3akeIvZQqUn0nL9Dg1m_w                          https://www.youtube.com/watch?v=fUi40OAXQz8          18                1:34:47              0                                                          12/7/20                   12/9/20 Follow up email sent on 12/9/2020                                 2
El Macho                                          Vichente Fernandez                          UCRa4K8a6xinjXh1AxzzKoTw                          https://www.youtube.com/watch?v=BGmGL78jAiQ          76                1:34:50              0                                                          12/7/20                   12/9/20 Follow up email sent on 12/9/2020                                 2
Juan Charrasqueado Y Gabino Barrera               Armando Cifuentes                           UCdfkIZFeg6gQjdXIL34qyyA                          https://www.youtube.com/watch?v=_kjcfQ7GHgQ      59,586                0:01:33              0                                                         12/14/20                  12/15/20                                                                   2
                                                                                                                                                                                                                                                                                                                                         This video is no longer available because the YouTube account
Juan Charrasqueado Y Gabino Barrera               JOSE VANEGAS                                UCPRv5gHXbFMkJIkD7gBC_LQ                          https://www.youtube.com/watch?v=_C3jZIuCZCI          68                1:47:27              0                                                                                            associated with this video has been terminated.                   2
Los Caifanes                                      Sayonara arte                               UCeA38uyw1xQGa1XEeJlYuvw                          https://www.youtube.com/watch?v=oRVIWKfVMBk         384                1:28:49              0                                                         11/23/20                  11/30/20                                                                   2
Los Caifanes                                      Ivan Guevara                                UCpm92DAIRHhJ79QZvqQzI7w                          https://www.youtube.com/watch?v=pJ_w6fyGCX4          27                1:36:08              0                                                          12/7/20                   12/9/20 Follow up email sent on 12/9/2020                                 2
Operación 67                                      Santiago Ramirez Fernandez                  UCeRjb_g5QvpkhZK6SR5lCyg                          https://www.youtube.com/watch?v=0miJ6HwndEw          44                1:21:13              0                                                                                            This video has been removed by the uploader.                      2
Operación 67                                      Ernesto Murga                               UCsYde28FrbyJS4vr4ue8qQw                          https://www.youtube.com/watch?v=rR6D6w0sKw8           4                1:21:13              0                                                         11/23/20                  11/30/20                                                                   2
Patsy mi Amor                                     Regreso al Pasado                           UCAklFTb_rte5qWxCCS0ucsQ                          https://www.youtube.com/watch?v=bK86eXW15aU         114                1:32:40              0                                                         11/23/20                  11/30/20                                                                   2
Patsy mi Amor                                     Adriana Rivera Amaya                        UCXdljgbEdNGWiznhv1appOg                          https://www.youtube.com/watch?v=LWCqtZwdkXU       2,922                1:33:36              0                                                         11/23/20                  11/30/20                                                                   2
Pegando con Tubo                                  NoresteDigital TeVee                        UCCytHSgnOZuzFYpJwi25hog                          https://www.youtube.com/watch?v=PseWtY6_QG4      82,304                1:23:42              0                                                         11/23/20                  11/30/20                                                                   2
Pegando con Tubo                                  Oscar Canisalez en Cine de oro              UCziY-gnu1vl2qr7J7r6vXWA                          https://www.youtube.com/watch?v=IsQwsBMTemE          27                1:23:42              0                                                         11/23/20                  11/30/20                                                                   2
Tacos Al Carbón                                   Kingstar Direct Media                       UC0FLKSMOdhPF82LQWP4AZnQ                          https://www.youtube.com/watch?v=ATEmGC-RtzA       1,088                1:37:55              0                                                         11/23/20                  11/30/20                                                                   2
Tacos Al Carbón                                   El Chente Fernandez                         UCRa4K8a6xinjXh1AxzzKoTw                          https://www.youtube.com/watch?v=8Byi3sXoV_I          31                1:37:55              0                                                          12/7/20                   12/9/20 Follow up email sent on 12/9/2020                                 2
Trampa Infernal                                   kristizur08                                 UC5RqOCFq-g8wlJXpeeOJQ2Q                          https://www.youtube.com/watch?v=jwbefDVIIqk         274                0:01:30              0                                                          12/7/20                   12/9/20 Follow up email sent on 12/9/2020                                 2
Trampa Infernal                                   Capitan jhony junior                        UCmFIpJmly2bjEk4Iw2odsoA                          https://www.youtube.com/watch?v=DhTMjM4l9sg         405                1:16:05              0                                                         11/23/20                  11/30/20                                                                   2
Tres Veces Mojado                                 Luis Fernando                               UCmOSV_24Xbyxm9x38fBArEA                          https://www.youtube.com/watch?v=tk0Pti8yNX4     201,378                1:28:50              0                                                          12/7/20                   12/9/20 Follow up email sent on 12/9/2020                                 2
Tres Veces Mojado                                 JOSE VANEGAS                                UCPRv5gHXbFMkJIkD7gBC_LQ                          https://www.youtube.com/watch?v=udKfEUSOAzs         478                1:28:40              0                                                          12/7/20                   12/9/20 Follow up email sent on 12/9/2020                                 2
                                                                                                                                                                                                                                                                                                                                         This video is no longer available because the YouTube account
Acapulqueña                                       JOSE VANEGAS                                UCPRv5gHXbFMkJIkD7gBC_LQ                          https://www.youtube.com/watch?v=XPcyOAWrz_s         147                1:26:09              0                                                                                            associated with this video has been terminated.                   1
Acorralado                                        {Películas Mono Amor}                       UCtB7HedgUmDSarfujDpEFYw                          https://www.youtube.com/watch?v=g1E3OJqenWo      58,297                2:08:20              0                                                          12/7/20                   12/9/20 Follow up email sent on 12/9/2020                                 1
Agarrando Parejo                                  Julio Coria                                 UCTCt5C4OzztRilfCVaEKBtA                          https://www.youtube.com/watch?v=UujLI0lztSw      18,248                1:24:26              2 Reservoir Watch, Consentyx                              12/11/20                  12/14/20 Follow up email sent on 12/14/2020                                1
Amigo                                             Charlie Lizarraga                           UCc6oGBFUm0AzclBF6m-7Nlg                          https://www.youtube.com/watch?v=jrIHVJQfqpw      29,983                1:25:50              0                                                          12/7/20                   12/9/20 Follow up email sent on 12/9/2020                                 1
Asesinos De La Montaña                            FILMEX COLLECTION                           UCh0DQ03nj3wMnAAvLC2r54A                          https://www.youtube.com/watch?v=jybRGS8bg_s       1,830                1:22:00              0                                                         12/11/20                  12/14/20 Follow up email sent on 12/14/2020                                1
Barridos Y Regados                                Manuel Tlapale                              UCI8I2JXiXmsZ8DBQ-RxaMNw                          https://www.youtube.com/watch?v=l0GqDjXmik0     121,595                1:26:47              0                                                         12/14/20                  12/15/20                                                                   1
                                                                                                                                                                                                                                                                                                                                         This video is no longer available because the YouTube account
Bendito Entre Las Mujeres                         JOSE VANEGAS                                UCPRv5gHXbFMkJIkD7gBC_LQ                          https://www.youtube.com/watch?v=rYzKOI1KuCQ         8,726              1:21:08              0                                                                                            associated with this video has been terminated.                   1
Café Colon                                        Julian Toro                                 UC1fk_l9WHSK3kA8WPvzp8ow                          https://www.youtube.com/watch?v=oMhCNPd2vFw           113              1:19:29              0                                                         12/11/20                  12/14/20 Follow up email sent on 12/14/2020                                1
Caminante Si Hay Caminos                          Marco Antonio Cuéllar Aguilera              UCcfajCIq4CGBhrArGA4Z02g                          https://www.youtube.com/watch?v=lKmmEFrP-pg            33              1:21:31              0                                                         12/11/20                  12/14/20 Follow up email sent on 12/14/2020                                1
Como México No Hay Dos                            Vicente Fernández                           UCk9lqYwdawPxpKbl740lp6w                          https://www.youtube.com/watch?v=aPugnPTTZ6Q           411              1:47:06              0                                                          12/7/20                   12/9/20 Follow up email sent on 12/9/2020                                 1
Contrato con la Muerte                            JIMMY RODRÍGUEZ                             UCk2XAUGLMxQsQlA-tJTpZ9A                          https://www.youtube.com/watch?v=7C2p-HwWEy4           520              1:29:37              0                                                          12/7/20                   12/9/20 Follow up email sent on 12/9/2020                                 1
Cuna de Valientes                                 Bryan Oconer                                UCXRFDwVetmQeKMTxe-E46Qg                          https://www.youtube.com/watch?v=S67ZVOYdXkw           108              0:09:00              0                                                          12/7/20                   12/9/20 Follow up email sent on 12/9/2020                                 1
                                                                                                                                                                                                                                                                                                                                         This video is no longer available because the YouTube account
Dios Los Cría                                     El Chente Fernandez                         UCRa4K8a6xinjXh1AxzzKoTw                          https://www.youtube.com/watch?v=typz9jUQhNk            65              1:28:00              0                                                                                            associated with this video has been terminated.                   1
El Ausente                                        JIMMY RODRÍGUEZ                             UCk2XAUGLMxQsQlA-tJTpZ9A                          https://www.youtube.com/watch?v=V37ntRa6jck           630              1:35:50              0                                                         12/11/20                  12/14/20 Follow up email sent on 12/14/2020                                1
El Diablo, El Santo Y El Tonto                    Vichente Fernandez                          UCRa4K8a6xinjXh1AxzzKoTw                          https://www.youtube.com/watch?v=JGcB3Sl2APE         1,034              1:32:20              0                                                          12/7/20                   12/9/20 Follow up email sent on 12/9/2020                                 1
                                                                                                                                                                                                                                                                                                                                         This video is no longer available because the YouTube account
El Quelite                                        Jose Vanegas                                UCPRv5gHXbFMkJIkD7gBC_LQ                          https://www.youtube.com/watch?v=3rONSnWwTkk         208                1:22:41              0                                                                                            associated with this video has been terminated.                   1
El Terror De La Frontera                          Cine De Oro Mx                              UCEC5rp_1MQPZ6JFwdjucjiw                          https://www.youtube.com/watch?v=AAKOzIBeHxI         583                1:17:47              0                                                         12/14/20                  12/15/20                                                                   1
El Tesoro De Moctezuma                            JAVIER SOLIS                                UC_rn5sW5x7iPVGbKeP0xq7g                          https://www.youtube.com/watch?v=Z60tRyOQa74          40                1:17:48              0                                                         12/14/20                  12/15/20                                                                   1
En Esta Primavera                                 JOSE VANEGAS                                UCPRv5gHXbFMkJIkD7gBC_LQ                          https://www.youtube.com/watch?v=DNDNrBGMSYs          70                1:26:11              0                                                          12/7/20                   12/9/20 Follow up email sent on 12/9/2020                                 1
Entre Ficheras Anda El Diablo                     JOSE VANEGAS                                UCPRv5gHXbFMkJIkD7gBC_LQ                          https://www.youtube.com/watch?v=4uu42aHsyA8         473                1:43:59              0                                                          12/7/20                   12/9/20 Follow up email sent on 12/9/2020                                 1
Fiera Solitaria                                   JIMMY RODRÍGUEZ                             UCk2XAUGLMxQsQlA-tJTpZ9A                          https://www.youtube.com/watch?v=DA2UXwQrk6k         887                1:28:27              0                                                          12/7/20                   12/9/20 Follow up email sent on 12/9/2020                                 1
Fieras en Brama                                   Cine Méxicano LATAM                         UC_hF-Ww5ckN65SmTl1e57yg                          https://www.youtube.com/watch?v=LLEUC_AGvEA      54,264                1:35:17              0                                                         12/14/20                  12/15/20                                                                   1
Hermelinda Linda                                  VIEJITAS PERO BONITAS                       UCziY-gnu1vl2qr7J7r6vXWA                          https://www.youtube.com/watch?v=RL-i_pe8MaY          53                1:28:58              0                                                         11/23/20                  11/30/20                                                                   1
Hermelinda Linda II & Super Agente Secreto 0013   Oscar Canisalez en Cine de oro              UCziY-gnu1vl2qr7J7r6vXWA                          https://www.youtube.com/watch?v=xWXHSMhu3Og       2,317                1:26:47              0                                                         11/23/20                  11/30/20                                                                   1
Jalisco Nunca Pierde                              Eduard Serrano                              UCEZpB5Ud_kb5EJpzgK8dnVA                          https://www.youtube.com/watch?v=7htdSQgEJwk          24                1:30:02              0                                                          12/7/20                   12/9/20 Follow up email sent on 12/9/2020                                 1
Las Cariñosas                                     Soy Cooperaguilar                           UCdBabIZyg4fQ94UuVJrPwLw                          https://www.youtube.com/watch?v=gBYyHDfHDQ4      11,099                1:31:38              0                                                         12/11/20                  12/14/20 Follow up email sent on 12/14/2020                                1
Las Computadoras                                  TheGeorgioal                                UCyEVuPrYjk-tiASw2K7jjGw                          https://www.youtube.com/watch?v=woIez9YU3kU       5,312                1:34:00              0                                                         12/11/20                  12/14/20 Follow up email sent on 12/14/2020                                1
Los Albureros                                     Pelis mx                                    UCi73Xeel5kKAw9nkaM5Ap0g                          https://www.youtube.com/watch?v=e8E74opAGAw      35,255                1:29:00              0                                                         12/11/20                  12/14/20 Follow up email sent on 12/14/2020                                1
Los Desalmados                                    juan valdez                                 UCL-tJG-C1LmpclCTtFt19pg                          https://www.youtube.com/watch?v=i4IxpTmxAw4          53                1:29:00              0                                                         12/11/20                  12/14/20 Follow up email sent on 12/14/2020                                1
Los Gavilanes Negros                              Eduardo botero hoyos                        UC5sMVN3rRZxYxNaxoPdTT5A                          https://www.youtube.com/watch?v=VbkMQBxIiSY         479                1:10:06              0                                                         12/11/20                  12/14/20 Follow up email sent on 12/14/2020                                1
Los Jinetes de la Bruja                           FILMEX COLLECTION                           UCh0DQ03nj3wMnAAvLC2r54A                          https://www.youtube.com/watch?v=mTGCltORGps       1,055                1:51:28              0                                                         12/14/20                  12/15/20                                                                   1
Los Tales Por Cuales                              Jose Vanegas                                UCPRv5gHXbFMkJIkD7gBC_LQ                          https://www.youtube.com/watch?v=glk8P3cv5PE         103                1:26:16              0                                                         11/23/20                  11/30/20                                                                   1
Los Viejos Somos Asi                              Oscar Canisalez en Cine de oro              UCziY-gnu1vl2qr7J7r6vXWA                          https://www.youtube.com/watch?v=Pvwxg0xPc3k       6,477                0:01:36              0                                                         11/23/20                  11/30/20                                                                   1
Maldita Miseria                                   Jose Vanegas                                UCPRv5gHXbFMkJIkD7gBC_LQ                          https://www.youtube.com/watch?v=-YtMUFvn5q8       1,718                1:40:29              0                                                          12/7/20                   12/9/20 Follow up email sent on 12/9/2020                                 1
Me Traes de un Ala                                Silvia Pinal                                UCk-qEVPBQcOC9lxXMXjp0SA                          https://www.youtube.com/watch?v=mZb39FgrENE         118                1:28:14              0                                                          12/7/20                   12/9/20 Follow up email sent on 12/9/2020                                 1
Mi Ley Es Un Revolver Es La Ley                   Eduardo botero hoyos                        UC5sMVN3rRZxYxNaxoPdTT5A                          https://www.youtube.com/watch?v=CjxrYt8Ml0w     138,979                1:09:24              0                                                         12/11/20                  12/14/20 Follow up email sent on 12/14/2020                                1
Mi Preferida                                      pelismexicanasdeoro                         UCk_AK6rjVyrfbYoLZhI_eIg                          https://www.youtube.com/watch?v=bG5igka_2Kc         589                1:19:33              0                                                         12/11/20                  12/14/20 Follow up email sent on 12/14/2020                                1
Muerte a Sangre Fría                              Juan Valentín Gracia Olvera                 UCXjB3k4vaahMLQ4HmbB3L2g                          https://www.youtube.com/watch?v=oCl3yYtNcSA           0                1:25:48              0                                                         12/11/20                  12/14/20 Follow up email sent on 12/14/2020                                1
Orgullo De Mujer                                  Oscar Canisalez en Cine de oro              UCziY-gnu1vl2qr7J7r6vXWA                          https://www.youtube.com/watch?v=-yuItf1_5xg       7,283                1:30:24              0                                                         11/23/20                  11/30/20                                                                   1
Panico en la Montana                              alejandro mendoza                           UCni1LVKBMernKFJLl0l6qmQ                          https://www.youtube.com/watch?v=W0yBrfNV_C8       9,266                1:25:35              0                                                         11/23/20                  11/30/20                                                                   1
Paraiso                                           Videos Del Inframundo                       UCwSVFwkQio6s6FXIBQFHlag                          https://www.youtube.com/watch?v=_fRAoE2JxXg      38,147                2:00:01              3 Grammarly, UTX Potato Chips, Kisqali                    12/11/20                  12/14/20 Follow up email sent on 12/14/2020                                1
Rosa de la Frontera                               JIMMY RODRÍGUEZ                             UCk2XAUGLMxQsQlA-tJTpZ9A                          https://www.youtube.com/watch?v=okZdaSOhatg         113                1:29:35              0                                                         12/14/20                  12/15/20                                                                   1
Tierra de Violencia                               fabian tello villegas                       UC6Grrq_N9yI5EXcIBxTwYfg                          https://www.youtube.com/watch?v=uhT5i8ds5tc         191                1:26:26              0                                                         11/23/20                  11/30/20                                                                   1
Treinta Segundos Para Morir                       JOSE VANEGAS                                UCPRv5gHXbFMkJIkD7gBC_LQ                          https://www.youtube.com/watch?v=nGJi-iAMtdw       7,629                1:28:38              0                                                          12/7/20                   12/9/20 Follow up email sent on 12/9/2020                                 1
Tu Camino y El Mío                                Vichente Fernandez                          UCRa4K8a6xinjXh1AxzzKoTw                          https://www.youtube.com/watch?v=b9pnIqsNfTg         102                1:19:17              0                                                          12/7/20                   12/9/20 Follow up email sent on 12/9/2020                                 1
Un Hombre Llamado El Diablo                       Vichente Fernandez                          UCRa4K8a6xinjXh1AxzzKoTw                          https://www.youtube.com/watch?v=Hm6pf5Hi9VU       2,623                1:35:55              0                                                          12/7/20                   12/9/20 Follow up email sent on 12/9/2020                                 1
Una Pura y Dos Con Sal                            Vichente Fernandez                          UCRa4K8a6xinjXh1AxzzKoTw                          https://www.youtube.com/watch?v=iHZ_K2Cw9CY         350                1:28:10              0                                                          12/7/20                   12/9/20 Follow up email sent on 12/9/2020                                 1




                                                                                              Total Infringing Videos
                                                                                              Removed
                                                                                              2014                                              1152
                                                                                              2015                                              1301
                                                                                              2016                                              1182
                                                                                              2017                                              1654
                                                                                              2018                                              1122
                                                                                              2019                                              1360
                                                                                              2020                                              January                                       234
                                                                                                                                                February                                      119
                                                                                                                                                March                                         108
                                                                                                                                                April                                         134
                                                                                                                                                May                                           151
                                                                                                                                                June                                          135
                                                                                                                                                July                                          144
                                                                                                                                                August                                        109
                                                                                                                                                September                                     123
                                                                                                                                                October                                       124
                                                                                                                                                November                                      102
                                                                                                                                                December
                                                                                                                                                Total:                                        1483


                                                                                              Summary of Repeat Offenders
                                                                                              Total repeat offenders (three times or more): 626
                                                                                              Total Terminated repeat offenders: 548
                                                                                              Repeat Offenders for this cycle (highlighted above): 11
                                                                          Athos Youtube Enforcement
                                    Case 1:21-cv-21698-JEM Document 1-2               Entered on FLSD Docket 05/03/2021 Page 149 of
Title
Hasta El Viento Tiene Miedo
                                         YouTube Username
                                         El Terror Es mi miedo
                                                                                          149
                                                                December 17, 2020 - January 15, 2021 Enforcement Results
                                                                                       User ID / Channel
                                                                                       UC0EV4HO_KNxRJFeAiTisrvQ
                                                                                                                                        Infringing URL
                                                                                                                                        https://www.youtube.com/watch?v=YvZCNLBHkDs
                                                                                                                                                                                      Views
                                                                                                                                                                                             9
                                                                                                                                                                                                    Video Length
                                                                                                                                                                                                                   1:29:50
                                                                                                                                                                                                                             # of ads
                                                                                                                                                                                                                                        0
                                                                                                                                                                                                                                            Type of ads                              Date Submitted
                                                                                                                                                                                                                                                                                                       1/14/21
                                                                                                                                                                                                                                                                                                                 Date Removed
                                                                                                                                                                                                                                                                                                                                 1/15/21
                                                                                                                                                                                                                                                                                                                                           Notes
                                                                                                                                                                                                                                                                                                                                                                                                           6
Hasta El Viento Tiene Miedo              BADADUN. TV                                   UCCdHK4yWufAujlESnLFEuPQ                         https://www.youtube.com/watch?v=r8mzGdMDuY8        810                     1:29:50              0                                                               1/7/21                   1/11/21                                                                   6
Hasta El Viento Tiene Miedo              Peliculas HD                                  UCmqR3x3s7RhePcx_mDoGs2Q                         https://www.youtube.com/watch?v=qyc38BGH8wY        104                     1:28:18              0                                                               1/7/21                   1/11/21                                                                   6
Hasta El Viento Tiene Miedo              dovers 2.0                                    UCNedr6MufG0lsBTBEL3MxVA                         https://www.youtube.com/watch?v=OqyTwcG2bAY       2686                     1:28:18              0                                                             12/23/20                  12/29/20                                                                   6
Hasta El Viento Tiene Miedo              Daniel Ramírez                                UCnFXXYftboiW6ILQc-bNtLA                         https://www.youtube.com/watch?v=Uq-EvAz3jHg        131                     1:29:59              0                                                              1/14/21                   1/15/21                                                                   6
Hasta El Viento Tiene Miedo              DRACULA EMPALADOR TEPES                       UCzKH_a-_COGHi_F9ul5ZR7g                         https://www.youtube.com/watch?v=2xNfkd8Bawc          4                     1:29:50              0                                                              1/14/21                   1/15/21                                                                   6
Un Hombre Violento                       José Antonio Alba                             UC3ny2tajgi1rOHSsPRCqh5w                         https://www.youtube.com/watch?v=TR32wpbwNAY         13                     1:34:03              0                                                              1/14/21                   1/15/21                                                                   6
Un Hombre Violento                       G&E music                                     UCEulQQDVMwJs2vbjyRcJ7AQ                         https://www.youtube.com/watch?v=GqePswTi5CA          8                     1:28:12              0                                                               1/7/21                   1/11/21                                                                   6
Un Hombre Violento                       Raul V                                        UCEyyKeEQmxloW0HE1DGMNZw                         https://www.youtube.com/watch?v=FhNJh_gO_XM      19383                     1:33:57              0                                                               1/7/21                   1/11/21                                                                   6
Un Hombre Violento                       capitán junior                                UCIOb16waEHwQYagFihMNqww                         https://www.youtube.com/watch?v=AQjGUcmk62g        234                     0:33:25              0                                                             12/23/20                  12/29/20                                                                   6
Un Hombre Violento                       capitán junior                                UCIOb16waEHwQYagFihMNqww                         https://www.youtube.com/watch?v=DfUEIZsJKYQ        140                     0:33:37              0                                                               1/7/21                   1/11/21                                                                   6
Un Hombre Violento                       capitán junior                                UCIOb16waEHwQYagFihMNqww                         https://www.youtube.com/watch?v=7rsDtPt4WeQ        110                     0:27:02              0                                                                                                  This video has been removed by the uploader.                    6
                                                                                                                                                                                                                                                                                                                                           This video is no longer available because the YouTube account
Tierra De Rencores                       CANAL 213 EL MEXICANO CANAL 213 EL MEXICANO   UCfhFCUDk5jrv1WlBgXRk9WA                         https://www.youtube.com/watch?v=LgmbRYiQ6bw        178                     1:36:05              0                                                                                                  associated with this video has been terminated.                 5
Tierra De Rencores                       chentyrec                                     UCISgOoW5b499iy_5sI07W2g                         https://www.youtube.com/watch?v=RmLYON0Djaw        262                     0:25:53              0                                                               1/7/21                   1/11/21                                                                   5
Tierra De Rencores                       chentyrec                                     UCISgOoW5b499iy_5sI07W2g                         https://www.youtube.com/watch?v=ck2__X9jD1A        100                     0:31:25              0                                                               1/7/21                   1/11/21                                                                   5
Tierra De Rencores                       chentyrec                                     UCISgOoW5b499iy_5sI07W2g                         https://www.youtube.com/watch?v=vnX5HRK3fXE        269                     0:25:46              0                                                              1/14/21                   1/15/21                                                                   5
Tierra De Rencores                       chentyrec                                     UCISgOoW5b499iy_5sI07W2g                         https://www.youtube.com/watch?v=4HAAuD_3jzI         76                     0:25:29              0                                                                                                  This video has been removed by the uploader.                    5
Picardía Mexicana II                     vicente luis                                  UC3jrVwonfry5DhmRrijLvzQ                         https://www.youtube.com/watch?v=-89MvNAsKTA         14                     1:39:57              0                                                             12/23/20                  12/29/20                                                                   4
Picardía Mexicana II                     elchavo lopez                                 UCGcTINaFKqnIYynBLqZlzhw                         https://www.youtube.com/watch?v=-h95SAdOUv8        135                     1:39:57              0                                                             12/23/20                  12/29/20                                                                   4
Picardía Mexicana II                     crispool ponce ceron                          UCGD659GSlGww7uJCq9DtIRw                         https://www.youtube.com/watch?v=Ofo8ADzMfqM      1,261                     1:38:15              0                                                             12/23/20                  12/29/20                                                                   4
Picardía Mexicana II                     Toño Hernandez                                UCx1BpaD6gFxzESQ4XNb5HpQ                         https://www.youtube.com/watch?v=-4qByRqGkWQ     19,019                     1:39:57              0                                                             12/23/20                  12/29/20                                                                   4
El Mil Amores                            Giio WTF :D                                   UCCcePnKrVb6HB4GK7wq0KKw                         https://www.youtube.com/watch?v=ngUzodGX6q4          3                     1:29:23              0                                                              1/14/21                   1/15/21                                                                   3
El Mil Amores                            Pedro Infante Canal                           UCJkguTqQuSQZGHJmlRB2s0A                         https://www.youtube.com/watch?v=MH0pxadsuuM    184,284                     1:41:26              2 Disney Plus, Liberty Mutual                                  1/14/21                   1/15/21                                                                   3
El Mil Amores                            MÚSICA VISUAL                                 UCZxOJf7aeT3ljYc7AO_bMEQ                         https://www.youtube.com/watch?v=Il45dokIP_k        413                     1:41:08              0                                                              1/14/21                   1/15/21                                                                   3
Siete en la Mira                         G&E music                                     UCEulQQDVMwJs2vbjyRcJ7AQ                         https://www.youtube.com/watch?v=p8dj8hXEf7Y        242                     1:24:17              0                                                               1/7/21                   1/11/21                                                                   3
Siete en la Mira                         Raul V                                        UCEyyKeEQmxloW0HE1DGMNZw                         https://www.youtube.com/watch?v=VrsQm8YvnyE      6,281                     1:24:11              0                                                               1/7/21                   1/11/21                                                                   3
Siete en la Mira                         recuerdos del ayer                            UCNf0A8yBvnA3Q0Luc40Sc-g                         https://www.youtube.com/watch?v=DZ5Q4HYjrh0     13,549                     1:24:17              0                                                             12/23/20                  12/29/20                                                                   3
Siete en la Mira II                      G&E music                                     UCEulQQDVMwJs2vbjyRcJ7AQ                         https://www.youtube.com/watch?v=heTWmRoKSVU        299                     1:48:08              0                                                               1/7/21                   1/11/21                                                                   3
Siete en la Mira II                      Solo Peliculas Mexico                         UCH-9xE036YIJxoLdaqjm1rw                         https://www.youtube.com/watch?v=6vVR3_BpBuI        488                     1:33:47              0                                                             12/23/20                  12/29/20                                                                   3
Siete en la Mira II                      SINALONCHES 4                                 UCt6bH3FVBDZz5FwrscNyoGw                         https://www.youtube.com/watch?v=CbRdcX4DVSk         11                     1:33:47              0                                                             12/23/20                  12/29/20                                                                   3
Vacaciones De Terror                     Channel Tv                                    UC_gQOxp_2ZPXnEkCwhtDPWg                         https://www.youtube.com/watch?v=_FAIl6Fgcjg          9                     1:20:37              0                                                             12/23/20                  12/29/20                                                                   3
                                                                                                                                                                                                                                                                                                                                           This video is no longer available because the YouTube account
Vacaciones De Terror                     G&E music                                     UCEulQQDVMwJs2vbjyRcJ7AQ                         https://www.youtube.com/watch?v=Mtyv8IcfXhY         33                     1:20:37              0                                                                                                  associated with this video has been terminated.                 3
Vacaciones De Terror                     EC2                                           UCgPEpGos1NCw5T5i2VbosKA                         https://www.youtube.com/watch?v=A1yAU-DCAfs      7,364                     1:20:37              0                                                             12/23/20                  12/29/20                                                                   3
El Día Del Compadre                      marcos thomas                                 UCVt8q50geHPz0eT1-sFkJrg                         https://www.youtube.com/watch?v=c4XIig4HJBA          1                     1:43:50              0                                                             12/23/20                  12/29/20                                                                   2
El Día Del Compadre                      TheGeorgioal                                  UCyEVuPrYjk-tiASw2K7jjGw                         https://www.youtube.com/watch?v=jAeZEb94z3Q     32,903                     1:43:50              0                                                             12/23/20                  12/29/20                                                                   2
El Diablo, El Santo Y El Tonto           Angel Rammstein                               UC5Pzzy3MyL3IKBtOIIEabyw                         https://www.youtube.com/watch?v=5KCqAFmUZ6E      1,548                     1:34:04              0                                                             12/23/20                  12/29/20                                                                   2
El Diablo, El Santo Y El Tonto           Vicente Fernández 2021 Nueva                  UCx8FawpIytcT5QfyxZXUkkg                         https://www.youtube.com/watch?v=Mj7eScaV8ak     42,391                     1:34:50              2 Liberty Mutual, Google Nest                                 12/23/20                  12/29/20                                                                   2
El Vampiro Enamorado                     CINE CLÁSICO                                  UCIWuM3uIlkxJTZeF4pvSRaw                         https://www.youtube.com/watch?v=CMtAjeBym6Y        250                     1:32:04              0                                                               1/7/21                   1/11/21                                                                   2
El Vampiro Enamorado                     Alfonzo zayas                                 UCq4535hVJHe2Pn6nciCAycQ                         https://www.youtube.com/watch?v=fbCw8posR9w         12                     1:32:04              0                                                               1/7/21                   1/11/21                                                                   2
Entre Monjas Anda El Diablo              Kevin Galindo Recinos                         UCANV-MRptdVbJKrsRYQlymQ                         https://www.youtube.com/watch?v=Hc21Mn8mvnY          8                     0:39:32              0                                                             12/23/20                  12/29/20                                                                   2
Entre Monjas Anda El Diablo              Kevin Galindo Recinos                         UCANV-MRptdVbJKrsRYQlymQ                         https://www.youtube.com/watch?v=GUOdqiu2W4g          6                     0:39:39              0                                                               1/7/21                   1/11/21                                                                   2
La Corneta de Mi General                 Leo Gonzalez Carranza                         UCTSxF8ZD0Qf8F_hdDXwaWhQ                         https://www.youtube.com/watch?v=v3ttMIEf4yE        114                     1:33:45              0                                                               1/7/21                   1/11/21                                                                   2
La Corneta de Mi General                 TheGeorgioal                                  UCyEVuPrYjk-tiASw2K7jjGw                         https://www.youtube.com/watch?v=_KyqXZTwDN8    179,289                     1:33:45              0                                                               1/7/21                   1/11/21                                                                   2
La Ley de Las Calles                     G&E music                                     UCEulQQDVMwJs2vbjyRcJ7AQ                         https://www.youtube.com/watch?v=UFWnYyC0YhI        168                     1:27:21              0                                                               1/7/21                   1/11/21                                                                   2
La Ley de Las Calles                     Raul V                                        UCEyyKeEQmxloW0HE1DGMNZw                         https://www.youtube.com/watch?v=bOIl1NqAnGc    188,575                     1:27:20              0                                                              1/14/21                   1/15/21                                                                   2
                                                                                                                                                                                                                                                                                                                                           This video is no longer available because the YouTube account
Muerte a Sangre Fría                     G&E music                                     UCEulQQDVMwJs2vbjyRcJ7AQ                         https://www.youtube.com/watch?v=sSG9J6aYp3Q           797                  1:30:48              0                                                                                                  associated with this video has been terminated.                 2
Muerte a Sangre Fría                     peliculeando yt                               UCTF19VZQKB7RXezqlxkKkMw                         https://www.youtube.com/watch?v=pNZj1mnCqbg             0                  1:30:48              0                                                               1/7/21                   1/11/21                                                                   2
Ojos de Juventud                         PanteraTV                                     UCoINevWYECDxvVX7YatlARQ                         https://www.youtube.com/watch?v=fFnC1XQtyS4            28                  1:35:53              0                                                             12/23/20                  12/29/20                                                                   2
                                                                                                                                                                                                                                          Stadia, Messenger.com, Tevel, PF Changs,
Ojos de Juventud                         Julio Coria                                   UCTCt5C4OzztRilfCVaEKBtA                         https://www.youtube.com/watch?v=qgtbZDSjq40     13,751                     1:35:53              5 Facebook Portal                                             12/23/20                  12/29/20                                                                   2
Patsy mi Amor                            Mademoiselle Valeria                          UCELL3Z7EuVeBkIRvUWrDU_w                         https://www.youtube.com/watch?v=Q6JZQHcugXQ        186                     1:32:54              0                                                              1/14/21                   1/15/21                                                                   2
Patsy mi Amor                            AGUA DE MAR                                   UCGlV8vOnGcdaUkRu-SvDyuw                         https://www.youtube.com/watch?v=4Ys1Je-h5CA         25                     1:33:11              0                                                               1/7/21                   1/11/21                                                                   2
Pegando con Tubo                         Noreste Digital Cine                          UCipFTKUZmY_tRf19EZQB6Rw                         https://www.youtube.com/watch?v=61UD_2WcJiY     14,005                     1:23:41              0                                                              1/14/21                   1/15/21                                                                   2
Pegando con Tubo                         MPF                                           UCQ8RndJLI605OKbO17BWoDg                         https://www.youtube.com/watch?v=PLu4RIYj4K0      2,118                     0:26:44              0                                                              1/14/21                   1/15/21                                                                   2
Picardía Mexicana I                      carlos medvi                                  UCnCZOblk5e2lGNBl_7m1DMw                         https://www.youtube.com/watch?v=gcCpuYHASYo      6,239                     1:48:01              0                                                             12/23/20                  12/29/20                                                                   2
Picardía Mexicana I                      Daniel del Kaoz                               UCvAxfLd-USqY4OswfP95SKA                         https://www.youtube.com/watch?v=iAnR_M3_uXI     66,673                     1:48:19              0                                                             12/23/20                  12/29/20                                                                   2
Pistoleros Bajo El Sol                   fabian tello                                  UC98pRqqyoxP81HnHM97rsuA                         https://www.youtube.com/watch?v=n4Sk_TE7lc4     23,586                     1:33:13              0                                                             12/23/20                  12/29/20                                                                   2
Pistoleros Bajo El Sol                   G&E music                                     UCEulQQDVMwJs2vbjyRcJ7AQ                         https://www.youtube.com/watch?v=NWUwX8VUDXY        149                     1:33:13              0                                                               1/7/21                   1/11/21                                                                   2
Programado Para Morir                    Efren Santos                                  UC5bni8wIupJ34eqtUYACkbA                         https://www.youtube.com/watch?v=7G1Q2xs_qYE         85                     1:32:23              0                                                             12/23/20                  12/29/20                                                                   2
Programado Para Morir                    CANAL 213 EL MEXICANO CANAL 213 EL MEXICANO   UCfhFCUDk5jrv1WlBgXRk9WA                         https://www.youtube.com/watch?v=tRTwwU69fx8         70                     1:32:23              0                                                              1/14/21                   1/15/21                                                                   2
Rigo es Amor                             Mademoiselle Valeria                          UCELL3Z7EuVeBkIRvUWrDU_w                         https://www.youtube.com/watch?v=cJpvkMzY9Hg         78                     1:32:06              0                                                              1/14/21                   1/15/21                                                                   2
Rigo es Amor                             recuerdos del ayer                            UCNf0A8yBvnA3Q0Luc40Sc-g                         https://www.youtube.com/watch?v=9s91vk0o_ys      2,571                     1:32:06              0                                                              1/14/21                   1/15/21                                                                   2
Treinta Segundos Para Morir              Cine De Oro Mx                                UCEC5rp_1MQPZ6JFwdjucjiw                         https://www.youtube.com/watch?v=s8iMGYOBIQw      8,148                     1:31:50              0                                                               1/7/21                   1/11/21                                                                   2
Treinta Segundos Para Morir              CANAL 213 EL MEXICANO CANAL 213 EL MEXICANO   UCfhFCUDk5jrv1WlBgXRk9WA                         https://www.youtube.com/watch?v=VBhUWqM-hI4        437                     1:28:39              0                                                               1/7/21                   1/11/21                                                                   2
Un Macho en la Carcel De Mujeres         Humor Con Luchito                             UC4-S2v3f0K_ZwnkTwLdfFYA                         https://www.youtube.com/watch?v=uipKD0AIn2U      2,551                     1:32:51              0                                                             12/23/20                  12/29/20                                                                   2
Un Macho en la Carcel De Mujeres         cris DUARTE                                   UCjCFfvRiFvWFPLaYdeszkDg                         https://www.youtube.com/watch?v=yGRrbYjysZQ        589                     1:32:51              0                                                             12/23/20                  12/29/20                                                                   2
Un Par A Todo Dar                        Jesús Eduardo Ochoa                           UC6mQ98oRmBZAWvJLkZjiz_A                         https://www.youtube.com/watch?v=TelYyJD6LJY          0                     1:35:32              0                                                               1/7/21                   1/11/21                                                                   2
Un Par A Todo Dar                        Rous llamas                                   UCCKNT81QWi_S4NMnxM_E8yQ                         https://www.youtube.com/watch?v=9IISIrqJSmU        215                     1:35:32              0                                                             12/23/20                  12/29/20                                                                   2
Un Sábado Más                            Así es                                        UCvZDqcZcRqdxaW8zGeYbZZA                         https://www.youtube.com/watch?v=lcKrv9jJSko        551                     0:06:40              0                                                               1/7/21                   1/11/21                                                                   2
Un Sábado Más                            Así es San Juan del Río                       UCvZDqcZcRqdxaW8zGeYbZZA                         https://www.youtube.com/watch?v=kBtqFlknyXQ        882                     1:39:26              0                                                              1/14/21                   1/15/21                                                                   2
Violación                                G&E music                                     UCEulQQDVMwJs2vbjyRcJ7AQ                         https://www.youtube.com/watch?v=xAd_K348iOw        253                     1:33:18              0                                                               1/7/21                   1/11/21                                                                   2
Violación                                Raul V                                        UCEyyKeEQmxloW0HE1DGMNZw                         https://www.youtube.com/watch?v=9IfzN_wV8qc        972                     1:33:09              0                                                              1/14/21                   1/15/21                                                                   2
Amigo                                    djoctaviomix                                  UChPzQe8SCZ1LOV7h4-txtcg                         https://www.youtube.com/watch?v=BHeS2isKrio    107,943                     0:05:54              0                                                               1/7/21                   1/11/21                                                                   1
Dios Los Cría                            Segun Pasan los Años                          UCV4EztxiEfVyv_vzwk5uzcA                         https://www.youtube.com/watch?v=LG_3PDtLjYs         42                     1:30:19              0                                                             12/23/20                  12/29/20                                                                   1
El Asesino Del Metro                     antonio eduardo puga lopez                    UCFrFUIVjMzvOUrSbdkEL8IQ                         https://www.youtube.com/watch?v=zl6wjTxgOhs          2                     1:25:46              0                                                             12/23/20                  12/29/20                                                                   1
El Ausente                               Raul V                                        UCEyyKeEQmxloW0HE1DGMNZw                         https://www.youtube.com/watch?v=7u1FGg8ZsVs    806,327                     1:37:27              2 Grammarly, Vrbo                                              1/14/21                   1/15/21                                                                   1
El Desconocido                           Raul V                                        UCEyyKeEQmxloW0HE1DGMNZw                         https://www.youtube.com/watch?v=Gs-MenLRSMY     13,083                     1:33:52              0                                                             12/23/20                   pending                                                                   1
El Diablo en Persona                     G&E music                                     UCEulQQDVMwJs2vbjyRcJ7AQ                         https://www.youtube.com/watch?v=dNyn2x73yg4        137                     1:43:50              0                                                               1/7/21                   1/11/21                                                                   1
El Fiscal de Hierro 4                    G&E music                                     UCEulQQDVMwJs2vbjyRcJ7AQ                         https://www.youtube.com/watch?v=UowDLCXdiyI      3,737                     1:24:00              0                                                               1/7/21                   1/11/21                                                                   1
El Hombre Inquieto                       G&E music                                     UCEulQQDVMwJs2vbjyRcJ7AQ                         https://www.youtube.com/watch?v=yoZ09y5a-V8      6,639                     1:32:00              0                                                               1/7/21                   1/11/21                                                                   1
El Judicial 2 (Cazador de Narcos)        G&E music                                     UCEulQQDVMwJs2vbjyRcJ7AQ                         https://www.youtube.com/watch?v=RxK4n-zAKHI      1,022                     1:27:16              0                                                               1/7/21                   1/11/21                                                                   1
El Judicial: Carne de Canon              Hectoryn Gasparyn                             UCaJkRT_u1W6dWhUu3d4JKOQ                         https://www.youtube.com/watch?v=EPXy6CNbO4Q      2,122                     1:24:33              0                                                               1/7/21                   1/11/21                                                                   1
El Llanto de los Pobres                  Francisco Garcia                              UCAFyREAGurLDv5kuedTzo4Q                         https://www.youtube.com/watch?v=-J-DSfmDX20     35,556                     1:26:56              0                                                               1/7/21                   1/11/21                                                                   1
El Oficio Más Antiguo Del Mundo          G&E music                                     UCEulQQDVMwJs2vbjyRcJ7AQ                         https://www.youtube.com/watch?v=SR5UqSUHE0I        138                     1:30:13              0                                                               1/7/21                   1/11/21                                                                   1
El Rey de Los Tahúres                    G&E music                                     UCEulQQDVMwJs2vbjyRcJ7AQ                         https://www.youtube.com/watch?v=nn5ePZ2CLcA        831                     1:23:02              0                                                               1/7/21                   1/11/21                                                                   1
El Rey Del Tomate                        Mademoiselle Valeria                          UCELL3Z7EuVeBkIRvUWrDU_w                         https://www.youtube.com/watch?v=DtFExdxaWFQ         69                     1:33:45              0                                                              1/14/21                   1/15/21                                                                   1
El Silla de Ruedas III                   G&E music                                     UCEulQQDVMwJs2vbjyRcJ7AQ                         https://www.youtube.com/watch?v=LGfABgkoUgE        598                     1:22:38              0                                                               1/7/21                   1/11/21                                                                   1
El Terror De La Frontera                 Miguel Ángel Osorio                           UCqIf3XJwrjKoWiN2s6MIVDw                         https://www.youtube.com/watch?v=l4qx34Ue-JU        283                     1:17:41              0                                                             12/23/20                  12/29/20                                                                   1
Enemigos A Muerte                        Peliculas Varias                              UCdhsB1_UyG6Km_2Ef-5PbHg                         https://www.youtube.com/watch?v=07Dy3iBEReE        254                     1:28:22              0                                                               1/7/21                   1/11/21                                                                   1
                                                                                                                                                                                                                                                                                                                                           This video is no longer available because the YouTube account
Flor de Durazno                          G&E music                                     UCEulQQDVMwJs2vbjyRcJ7AQ                         https://www.youtube.com/watch?v=uZdAXPl7xKs         152                    1:29:06              0                                                                                                  associated with this video has been terminated.                 1
Gatilleros del Rio Bravo                 G&E music                                     UCEulQQDVMwJs2vbjyRcJ7AQ                         https://www.youtube.com/watch?v=R2kcvKPmrv0         488                    1:30:44              0                                                               1/7/21                   1/11/21                                                                   1
Hermelinda Linda                         Mademoiselle Valeria                          UCELL3Z7EuVeBkIRvUWrDU_w                         https://www.youtube.com/watch?v=cU-nS-F0m-o       1,129                    1:32:05              0                                                              1/14/21                   1/15/21                                                                   1
Jalisco Nunca Pierde                     CINE CLÁSICO                                  UCIWuM3uIlkxJTZeF4pvSRaw                         https://www.youtube.com/watch?v=CO4gbtH24aM       6,415                    1:28:57              0                                                               1/7/21                   1/11/21                                                                   1
Judicial O Criminal                      Martin Castellanos                            UCORN8H4dBVbJbGF4dWaHIRA                         https://www.youtube.com/watch?v=vGeee3AZT0c         256                    1:26:31              0                                                               1/7/21                   1/11/21                                                                   1
La Banda del Carro Rojo                  G&E music                                     UCEulQQDVMwJs2vbjyRcJ7AQ                         https://www.youtube.com/watch?v=FPtcKLBYXA8       4,524                    1:25:14              0                                                               1/7/21                   1/11/21                                                                   1
La Mentira                               G&E music                                     UCEulQQDVMwJs2vbjyRcJ7AQ                         https://www.youtube.com/watch?v=V7JBmlekI3c          50                    1:45:31              0                                                               1/7/21                   1/11/21                                                                   1
La Muerte Cruzo El Rio Bravo             G&E music                                     UCEulQQDVMwJs2vbjyRcJ7AQ                         https://www.youtube.com/watch?v=YpF8rhA0VP0       4,888                    1:37:53              0                                                               1/7/21                   1/11/21                                                                   1
Los Desarraigados                        Cine De Oro Mx                                UCEC5rp_1MQPZ6JFwdjucjiw                         https://www.youtube.com/watch?v=zv6ZRyEH0F0          52                    1:22:26              0                                                               1/7/21                   1/11/21                                                                   1
Los Jinetes de la Bruja                  LACIOPUNKLTD                                  UCAHoO9RfN3caCqZV0EcpbAw                         https://www.youtube.com/watch?v=mQIaQTcubPs       2,437                    1:51:41              0                                                               1/7/21                   1/11/21                                                                   1
Los Tales Por Cuales                     cherry antonio                                UCqA6SlwsAsD2FB8X5Kul5lA                         https://www.youtube.com/watch?v=P1cpSx_f3q4         156                    1:36:56              0                                                              1/14/21                   1/15/21                                                                   1
Los Tres Gallos                          Cine De Oro Mx                                UCEC5rp_1MQPZ6JFwdjucjiw                         https://www.youtube.com/watch?v=kAGdQno1uY0          12                    1:40:49              0                                                             12/23/20                  12/29/20                                                                   1
Magnum 357 (357 Magnum)                  Cine De Oro Mx                                UCEC5rp_1MQPZ6JFwdjucjiw                         https://www.youtube.com/watch?v=PwDF3x0T2kk         136                    1:27:12              0                                                             12/23/20                  12/29/20                                                                   1
                                                                                                                                                                                                                                                                                                                                           This video is no longer available because the YouTube account
Maldita Miseria                          cris DUARTE                                   UCjCFfvRiFvWFPLaYdeszkDg                         https://www.youtube.com/watch?v=jChR9dACUFc      1,567                     1:38:16              0                                                                                                  associated with this video has been terminated.                 1
Motin en la Carcel                       Pako Tristan                                  UC16rMFYTzHMqFS4FVScMO6A                         https://www.youtube.com/watch?v=FKftRwGn1DQ         12                     1:45:09              0                                                               1/7/21                   1/11/21                                                                   1
Muñecas de Media Noche                   Mademoiselle Valeria                          UCELL3Z7EuVeBkIRvUWrDU_w                         https://www.youtube.com/watch?v=uH7ecGavmis         49                     1:53:02              0                                                              1/14/21                   1/15/21                                                                   1
Narco Terror                             G&E music                                     UCEulQQDVMwJs2vbjyRcJ7AQ                         https://www.youtube.com/watch?v=_C_Qx3KsPOI      1,289                     1:22:06              0                                                               1/7/21                   1/11/21                                                                   1
Negro es un bello color                  Roberto Carlos Ortiz                          UCLyp5GTmstfYXD6JjQG_4Cg                         https://www.youtube.com/watch?v=xI5P75rW7Kc        597                     0:09:00              0                                                               1/7/21                   1/11/21                                                                   1
Ni Parientes Somos (Contagio de Amor)    Mademoiselle Valeria                          UCELL3Z7EuVeBkIRvUWrDU_w                         https://www.youtube.com/watch?v=0ZiQyGaROds         40                     1:39:39              0                                                              1/14/21                   1/15/21                                                                   1
Operación 67                             Películas clasicas                            UCVH2Z6XM1aPyoK27-0savrg                         https://www.youtube.com/watch?v=H6JQNdQrk5Y        461                     1:21:13              0                                                               1/7/21                   1/11/21                                                                   1
Policía de Narcóticos                    G&E music                                     UCEulQQDVMwJs2vbjyRcJ7AQ                         https://www.youtube.com/watch?v=SNx_wtnlNOI          9                     1:28:16              0                                                               1/7/21                   1/11/21                                                                   1
Primero Soy Mexicano                     Julio Coria                                   UCTCt5C4OzztRilfCVaEKBtA                         https://www.youtube.com/watch?v=3dUUoaCvD3U    255,151                     1:29:10              0                                                               1/7/21                   1/11/21                                                                   1
Que Dios Me Perdone                      Julian Toro                                   UC1fk_l9WHSK3kA8WPvzp8ow                         https://www.youtube.com/watch?v=sZxZ1nlIv0A        358                     1:30:01              0                                                             12/23/20                  12/29/20                                                                   1
Ruletero a Toda Marcha                   CINE CLÁSICO                                  UCIWuM3uIlkxJTZeF4pvSRaw                         https://www.youtube.com/watch?v=2yw3WgK3O00         97                     1:33:42              0                                                             12/23/20                  12/29/20                                                                   1
Sinverguenza, Pero Honrado               chentyrec                                     UCISgOoW5b499iy_5sI07W2g                         https://www.youtube.com/watch?v=Wk_ra6Zg0KM    114,098                     1:14:17              0                                                               1/7/21                   1/11/21                                                                   1
                                                                                                                                                                                                                                                                                                                                           This video is no longer available because the YouTube account
Tacos Al Carbón                          CINE CLÁSICO                                  UCIWuM3uIlkxJTZeF4pvSRaw                         https://www.youtube.com/watch?v=_6Xj2pOvrm8       2,490                    1:37:26              0                                                                                                  associated with this video has been terminated.                 1
Todo Por Nada                            G&E music                                     UCEulQQDVMwJs2vbjyRcJ7AQ                         https://www.youtube.com/watch?v=GPzJtP_ZLMo          28                    1:37:58              0                                                               1/7/21                   1/11/21                                                                   1
Todo un Hombre                           CINE A LA CARTA                               UC50OuHwHDO83DgOFoVA3qQw                         https://www.youtube.com/watch?v=0FbmRn3DiMI           7                    1:27:10              0                                                              1/14/21                   1/15/21                                                                   1
Trampa Infernal                          capitan junior                                UCIOb16waEHwQYagFihMNqww                         https://www.youtube.com/watch?v=rR4Qxm5hLrw       2,095                    1:16:05              0                                                               1/7/21                   1/11/21                                                                   1
                                                                                                                                                                                                                                                                                                                                           This video is no longer available because the YouTube account
Tres Veces Mojado                        G&E music                                     UCEulQQDVMwJs2vbjyRcJ7AQ                         https://www.youtube.com/watch?v=5KH6z2np1Gk         30                     1:38:28              0                                                                                                  associated with this video has been terminated.                 1
Un Macho en la Casa de Citas             Alejandro Beltran                             UCtNNrjYrRBAg0W8CvO8WHvg                         https://www.youtube.com/watch?v=bQeluVKX9Y0    238,825                     0:43:59              0                                                             12/23/20                  12/29/20                                                                   1
Un Rincon Cerca del Cielo                Séptimo Arte                                  UC9JHhUVHSA3vnVz-y_qzeVA                         https://www.youtube.com/watch?v=FiVx7ukq1EA      2,862                     1:55:47              0                                                               1/7/21                   1/11/21                                                                   1
Un Sueño De Amor                         El Príncipe De La Canción José José           UCfenIGtvtpqSi1Ibtra0Gdw                         https://www.youtube.com/watch?v=7I0FuwQ1oa0         72                     1:14:04              0                                                              1/14/21                   1/15/21                                                                   1
                                                                                                                                                                                                                                                                                                                                           This video is no longer available because the YouTube account
Un Tipo Dificil de Matar                 cris DUARTE                                   UCjCFfvRiFvWFPLaYdeszkDg                         https://www.youtube.com/watch?v=QuLrr2l6aPQ         811                    1:22:27              0                                                                                                  associated with this video has been terminated.                 1
Una Pura y Dos Con Sal                   CINE DEL PUEBLO                               UCGlBiBMCVotXFWq8QDpSvLw                         https://www.youtube.com/watch?v=2QJKVFsHZ2I          34                    1:06:39              0                                                               1/7/21                   1/11/21                                                                   1
Una Sota y Un Caballo                    Simplemente Victoria                          UCVXGGCMk35fgHh8B6F9IrUw                         https://www.youtube.com/watch?v=Z2-e3NLo_Gc       1,189                    1:21:09              0                                                               1/7/21                   1/11/21                                                                   1
Uno y Medio Contra el Mundo              CINE CLÁSICO                                  UCIWuM3uIlkxJTZeF4pvSRaw                         https://www.youtube.com/watch?v=Y2i2Gl0uJK8         698                    1:26:00              0                                                               1/7/21                   1/11/21                                                                   1
Ventarron                                Mexicano Al 1000%                             UC03njWY4AY57D4Z6eOQp-fQ                         https://www.youtube.com/watch?v=1FAgJvtQySY           2                    1:22:22              0                                                               1/7/21                   1/11/21                                                                   1
Ya Somos Hombres                         Fabian Tello Clásicas 100                     UCblaJXkq4IltepwGOvAepxQ                         https://www.youtube.com/watch?v=-U9LNDNibZg       2,446                    1:46:43              0                                                             12/23/20                  12/29/20                                                                   1
Yako Cazador De Malditos                 G&E music                                     UCEulQQDVMwJs2vbjyRcJ7AQ                         https://www.youtube.com/watch?v=83Jr9duyPsU       1,571                    1:22:32              0                                                               1/7/21                   1/11/21                                                                   1
Yo y mi Mariachi                         Cine De Oro Mx                                UCEC5rp_1MQPZ6JFwdjucjiw                         https://www.youtube.com/watch?v=I4k_YGkmHMk           7                    1:26:28              0                                                             12/23/20                  12/29/20                                                                   1
Yo, el Valiente                          IVAN EDUARDO ELIZARRARAZ R.                   UCfzEMv5e9Ed8VSdBun-HdxA                         https://www.youtube.com/watch?v=KELiBbPmMPc           7                    1:37:56              0                                                              1/14/21                   pending                                                                   1




                                                                                       Total Infringing Videos
                                                                                       Removed
                                                                                       2014                                             1152
                                                                                       2015                                             1301
                                                                                       2016                                             1182
                                                                                       2017                                             1654
                                                                                       2018                                             1122
                                                                                       2019                                             1360
                                                                                       2020                                             January                                       234
                                                                                                                                        February                                      119
                                                                                                                                        March                                         108
                                                                                                                                        April                                         134
                                                                                                                                        May                                           151
                                                                                                                                        June                                          135
                                                                                                                                        July                                          144
                                                                                                                                        August                                        109
                                                                                                                                        September                                     123
                                                                                                                                        October                                       124
                                                                                                                                        November                                      102
                                                                                                                                        December                                      120
                                                                                                                                        Total:                                        1603


                                                                                       Summary of Repeat Offenders
                                                                                       Total repeat offenders (three times or more): 639
                                                                                       Total Terminated repeat offenders: 533
                                                                                       Repeat Offenders for this cycle (highlighted above): 7
